
  Oct. 1, 2020
  
    
      
      
      Title 50
      Wildlife and Fisheries
      Part 17 (§ 17.95(b))
      Revised as of October 1, 2020
      Containing a codification of documents of general applicability and future effect
      As of October 1, 2020
      
        Published by the Office of the Federal Register National Archives and Records Administration as a Special Edition of the Federal Register
      
    
    
      
      
        U.S. GOVERNMENT OFFICIAL EDITION NOTICE
        Legal Status and Use of Seals and Logos
        
          archives.ai
        
        The seal of the National Archives and Records Administration (NARA) authenticates the Code of Federal Regulations (CFR) as the official codification of Federal regulations established under the Federal Register Act. Under the provisions of 44 U.S.C. 1507, the contents of the CFR, a special edition of the Federal Register, shall be judicially noticed. The CFR is prima facie evidence of the original documents published in the Federal Register (44 U.S.C. 1510).
        It is prohibited to use NARA's official seal and the stylized Code of Federal Regulations logo on any republication of this material without the express, written permission of the Archivist of the United States or the Archivist's designee. Any person using NARA's official seals and logos in a manner inconsistent with the provisions of 36 CFR part 1200 is subject to the penalties specified in 18 U.S.C. 506, 701, and 1017.
        Use of ISBN Prefix
        This is the Official U.S. Government edition of this publication and is herein identified to certify its authenticity. Use of the 0-16 ISBN prefix is for U.S. Government Publishing Office Official Editions only. The Superintendent of Documents of the U.S. Government Publishing Office requests that any reprinted edition clearly be labeled as a copy of the authentic work with a new ISBN.
      
      
        
          gpologo2.eps
        
        U . S . G O V E R N M E N T P U B L I S H I N G O F F I C E
      
      
        U.S. Superintendent of Documents • Washington, DC 20402-0001
        http://bookstore.gpo.gov
        Phone: toll-free (866) 512-1800; DC area (202) 512-1800
      
    
    
      
      Table of Contents
      Page
      
        Explanation
        v
      
      
        Title 50:
        
          Chapter I—United States Fish and Wildlife Service, Department of the Interior (Continued)
          3
        
      
      
        Finding Aids:
        Table of CFR Titles and Chapters
        607
        Alphabetical List of Agencies Appearing in the CFR
        627
        List of CFR Sections Affected
        637
      
    
    
      
      Cite this Code: CFR
      

      To cite the regulations in this volume use title, part and section number. Thus, 50 CFR 17.95 refers to title 50, part 17, section 95.
    
    
      
      Explanation
      The Code of Federal Regulations is a codification of the general and permanent rules published in the Federal Register by the Executive departments and agencies of the Federal Government. The Code is divided into 50 titles which represent broad areas subject to Federal regulation. Each title is divided into chapters which usually bear the name of the issuing agency. Each chapter is further subdivided into parts covering specific regulatory areas.
      Each volume of the Code is revised at least once each calendar year and issued on a quarterly basis approximately as follows:
      
        Title 1 through Title 16 
        as of January 1
        Title 17 through Title 27 
        as of April 1
        Title 28 through Title 41 
        as of July 1
        Title 42 through Title 50 
        as of October 1
      
      The appropriate revision date is printed on the cover of each volume.
      
        LEGAL STATUS
        The contents of the Federal Register are required to be judicially noticed (44 U.S.C. 1507). The Code of Federal Regulations is prima facie evidence of the text of the original documents (44 U.S.C. 1510).
      
      
        HOW TO USE THE CODE OF FEDERAL REGULATIONS
        The Code of Federal Regulations is kept up to date by the individual issues of the Federal Register. These two publications must be used together to determine the latest version of any given rule.
        To determine whether a Code volume has been amended since its revision date (in this case, October 1, 2020), consult the “List of CFR Sections Affected (LSA),” which is issued monthly, and the “Cumulative List of Parts Affected,” which appears in the Reader Aids section of the daily Federal Register. These two lists will identify the Federal Register page number of the latest amendment of any given rule.
      
      
        EFFECTIVE AND EXPIRATION DATES
        Each volume of the Code contains amendments published in the Federal Register since the last revision of that volume of the Code. Source citations for the regulations are referred to by volume number and page number of the Federal Register and date of publication. Publication dates and effective dates are usually not the same and care must be exercised by the user in determining the actual effective date. In instances where the effective date is beyond the cut-off date for the Code a note has been inserted to reflect the future effective date. In those instances where a regulation published in the Federal Register states a date certain for expiration, an appropriate note will be inserted following the text.
      
      
        OMB CONTROL NUMBERS

        The Paperwork Reduction Act of 1980 (Pub. L. 96-511) requires Federal agencies to display an OMB control number with their information collection request. Many agencies have begun publishing numerous OMB control numbers as amendments to existing regulations in the CFR. These OMB numbers are placed as close as possible to the applicable recordkeeping or reporting requirements.
      
      
        PAST PROVISIONS OF THE CODE
        Provisions of the Code that are no longer in force and effect as of the revision date stated on the cover of each volume are not carried. Code users may find the text of provisions in effect on any given date in the past by using the appropriate List of CFR Sections Affected (LSA). For the convenience of the reader, a “List of CFR Sections Affected” is published at the end of each CFR volume. For changes to the Code prior to the LSA listings at the end of the volume, consult previous annual editions of the LSA. For changes to the Code prior to 2001, consult the List of CFR Sections Affected compilations, published for 1949-1963, 1964-1972, 1973-1985, and 1986-2000.
      
      
        “[RESERVED]” TERMINOLOGY
        The term “[Reserved]” is used as a place holder within the Code of Federal Regulations. An agency may add regulatory information at a “[Reserved]” location at any time. Occasionally “[Reserved]” is used editorially to indicate that a portion of the CFR was left vacant and not dropped in error.
      
      
        INCORPORATION BY REFERENCE
        
          What is incorporation by reference? Incorporation by reference was established by statute and allows Federal agencies to meet the requirement to publish regulations in the Federal Register by referring to materials already published elsewhere. For an incorporation to be valid, the Director of the Federal Register must approve it. The legal effect of incorporation by reference is that the material is treated as if it were published in full in the Federal Register (5 U.S.C. 552(a)). This material, like any other properly issued regulation, has the force of law.
        
          What is a proper incorporation by reference? The Director of the Federal Register will approve an incorporation by reference only when the requirements of 1 CFR part 51 are met. Some of the elements on which approval is based are:
        (a) The incorporation will substantially reduce the volume of material published in the Federal Register.
        (b) The matter incorporated is in fact available to the extent necessary to afford fairness and uniformity in the administrative process.
        (c) The incorporating document is drafted and submitted for publication in accordance with 1 CFR part 51.
        
          What if the material incorporated by reference cannot be found? If you have any problem locating or obtaining a copy of material listed as an approved incorporation by reference, please contact the agency that issued the regulation containing that incorporation. If, after contacting the agency, you find the material is not available, please notify the Director of the Federal Register, National Archives and Records Administration, 8601 Adelphi Road, College Park, MD 20740-6001, or call 202-741-6010.
      
      
        CFR INDEXES AND TABULAR GUIDES

        A subject index to the Code of Federal Regulations is contained in a separate volume, revised annually as of January 1, entitled CFR Index and Finding Aids. This volume contains the Parallel Table of Authorities and Rules. A list of CFR titles, chapters, subchapters, and parts and an alphabetical list of agencies publishing in the CFR are also included in this volume.

        An index to the text of “Title 3—The President” is carried within that volume.
        
        The Federal Register Index is issued monthly in cumulative form. This index is based on a consolidation of the “Contents” entries in the daily Federal Register.
        A List of CFR Sections Affected (LSA) is published monthly, keyed to the revision dates of the 50 CFR titles.
      
      
        REPUBLICATION OF MATERIAL
        There are no restrictions on the republication of material appearing in the Code of Federal Regulations.
      
      
        INQUIRIES
        For a legal interpretation or explanation of any regulation in this volume, contact the issuing agency. The issuing agency's name appears at the top of odd-numbered pages.

        For inquiries concerning CFR reference assistance, call 202-741-6000 or write to the Director, Office of the Federal Register, National Archives and Records Administration, 8601 Adelphi Road, College Park, MD 20740-6001 or e-mail fedreg.info@nara.gov.
        
      
      
        SALES
        The Government Publishing Office (GPO) processes all sales and distribution of the CFR. For payment by credit card, call toll-free, 866-512-1800, or DC area, 202-512-1800, M-F 8 a.m. to 4 p.m. e.s.t. or fax your order to 202-512-2104, 24 hours a day. For payment by check, write to: US Government Publishing Office - New Orders, P.O. Box 979050, St. Louis, MO 63197-9000.
      
      
        ELECTRONIC SERVICES

        The full text of the Code of Federal Regulations, the LSA (List of CFR Sections Affected), The United States Government Manual, the Federal Register, Public Laws, Public Papers of the Presidents of the United States, Compilation of Presidential Documents and the Privacy Act Compilation are available in electronic format via www.govinfo.gov. For more information, contact the GPO Customer Contact Center, U.S. Government Publishing Office. Phone 202-512-1800, or 866-512-1800 (toll-free). E-mail, ContactCenter@gpo.gov.
        

        The Office of the Federal Register also offers a free service on the National Archives and Records Administration's (NARA) website for public law numbers, Federal Register finding aids, and related information. Connect to NARA's website at www.archives.gov/federal-register.
        

        The e-CFR is a regularly updated, unofficial editorial compilation of CFR material and Federal Register amendments, produced by the Office of the Federal Register and the Government Publishing Office. It is available at www.ecfr.gov.
          
        
        
          Oliver A. Potts,
        
        
          Director,
        
        
          Office of the Federal Register
        
        
          October 1, 2020
        
      
      
         
         
         
      
       
    
    
      
      THIS TITLE
      Title 50—Wildlife and Fisheries is composed of thirteen volumes. The parts in these volumes are arranged in the following order: Parts 1-16; part 17 (17.1 to 17.95(a)), part 17 (17.95(b)), part 17 (17.95(c) to (e)), part 17 (17.95(f) to end of 17.95), part 17 (17.96 to 17.98), part 17 (17.99(a) to (h)), part 17 (17.99(i) to end of part 17), parts 18-199, parts 200-227, parts 228-599, parts 600-659, and part 660 to end. The first nine volumes consist of parts 1-16, part 17 (17.1 to 17.95(a)), part 17 (17.95(b)), part 17 (17.95(c) to (e)), part 17 (17.95(f) to end of 17.95), part 17 (17.96 to 17.98), part 17 (17.99(a) to 17.99(h)), part 17 (17.99(i) to end of part 17), and parts 18-199 and contain the current regulations issued under chapter I—United States Fish and Wildlife Service, Department of the Interior. The tenth volume (parts 200-227) contains the current regulations issued under chapter II—National Marine Fisheries Service, National Oceanic and Atmospheric Administration, Department of Commerce. The eleventh volume (parts 228-599) contains the remaining current regulations issued under chapter II—National Marine Fisheries Service, National Oceanic and Atmospheric Administration, Department of Commerce; and the current regulations issued under chapter III—International Fishing and Related Activities; chapter IV—Joint Regulations (United States Fish and Wildlife Service, Department of the Interior and National Marine Fisheries Service, National Oceanic and Atmospheric Administration, Department of Commerce); Endangered Species Committee regulations; and chapter V—Marine Mammal Commission. The twelfth and thirteenth volumes (parts 600-659 and part 660 to end) contain the current regulations issued under chapter VI—Fishery Conservation and Management, National Oceanic and Atmospheric Administration, Department of Commerce. The contents of these volumes represent all current regulations codified under this title of the CFR as of October 1, 2020.
      Alphabetical listings of endangered and threatened wildlife and plants appear in §§ 17.11 and 17.12.
      The OMB control numbers for the National Oceanic and Atmospheric Administration appear in 15 CFR 902.1.
      For this volume, Gabrielle E. Burns was Chief Editor. The Code of Federal Regulations publication program is under the direction of John Hyrum Martinez, assisted by Stephen J. Frattini.
    
  
  
    50 CFR Ch. I (10-1-20 Edition)
    U.S. Fish and Wildlife Serv., Interior
    
      
        
        Title 50—Wildlife and Fisheries
        (This book contains part 17, § 17.95(b))
      
      
        Part
        
          
            chapter i—United States Fish and Wildlife Service, Department of the Interior (Continued)
          17
        
      
    
    
      
        
          
          CHAPTER I—UNITED STATES FISH AND WILDLIFE SERVICE, DEPARTMENT OF THE INTERIOR (CONTINUED)
        
        
          SUBCHAPTER B—TAKING, POSSESSION, TRANSPORTATION, SALE, PURCHASE, BARTER, EXPORTATION, AND IMPORTATION OF WILDLIFE AND PLANTS (CONTINUED)
        
        Part
        Page
        
          17
          Endangered and threatened wildlife and plants (Continued)
          5
        
      
      
        
        SUBCHAPTER B—TAKING, POSSESSION, TRANSPORTATION, SALE, PURCHASE, BARTER, EXPORTATION, AND IMPORTATION OF WILDLIFE AND PLANTS (CONTINUED)
        
          Pt. 17
          PART 17—ENDANGERED AND THREATENED WILDLIFE AND PLANTS (CONTINUED)
          
            
              Subpart I—Interagency Cooperation (Continued)
              Sec.
              17.95
              Critical habitat—fish and wildlife. (Continued)
            
          
          
            Authority:
            16 U.S.C. 1361-1407; 16 U.S.C. 1531-1544; 16 U.S.C. 4201-4245; Pub. L. 99-625, 100 Stat. 3500; unless otherwise noted.
          
          
            Source:
            40 FR 44415, Sept. 26, 1975, unless otherwise noted.
          
          
            Subpart I—Interagency Cooperation (Continued)
            
              Editorial Note:
              Paragraph (a) of § 17.95 appears in 50 Part 17, §§ 17.1 to 17.95(a).
            
            
              § 17.95
              Critical habitat—fish and wildlife. (Continued)
              (b) Birds.
              
              
                Akekee (Loxops caeruleirostris)
                (1) Critical habitat units are depicted for Kauai County, Hawaii, on the maps below. The maps provided are for informational purposes only.
                (2) Primary constituent elements.

                (i) In units 1, 2, and 3, the primary constituent elements of critical habitat for Akekee (Loxops caeruleirostris) are:
                (A) Elevation: 3,000 to 5,243 ft (914 to 1,598 m).
                (B) Annual precipitation: 50 to 75 inches (127 to 190 centimeters).
                (C) Substrate: Weathered aa lava flows, rocky mucks, thin silty loams, deep volcanic ash soils.
                (D) Canopy: Acacia, Metrosideros, Psychotria, Tetraplasandra, Zanthoxylum.
                
                (E) Subcanopy: Cheirodendron, Coprosma, Kadua, Ilex, Myoporum, Myrsine.
                
                (F) Understory: Bidens, Dryopteris, Leptecophylla, Poa, Scaevola, Sophora.
                
                (G) Arthropod prey.

                (ii) In units 4, 5, and 6, the primary constituent elements of critical habitat for Akekee (Loxops caeruleirostris) are:
                (A) Elevation: 3,000 to 5,243 ft (914 to 1,598 m).
                (B) Annual precipitation: Greater than 75 inches (190 centimeters).
                (C) Substrate: Well-developed soils, montane bogs.
                (D) Canopy: Acacia, Charpentiera, Cheirodendron, Metrosideros.
                
                (E) Subcanopy: Broussaisia, Cibotium, Eurya, Ilex, Myrsine.
                
                (F) Understory: Ferns, Carex, Coprosma, Leptecophylla, Oreobolus, Rhynchospora, Vaccinium.
                
                (G) Arthropod prey.
                (3) Manmade features and structures, such as buildings, roads, railroads, airports, runways, other paved areas, lawns, and other urban landscaped areas, existing on the effective date of this rule do not contain one or more of the primary constituent elements.
                (4) Critical habitat maps. Maps were created in GIS, with coordinates in UTM Zone 4, units in meters using North American datum of 1983 (NAD 83).

                (5) Index map of critical habitat units for Akekee (Loxops caeruleirostris) follows:
                
                  
                  ER13AP10.014
                
                (6) Unit 1-Montane Mesic, Kauai County, Hawaii.

                (i) Unit 1-Montane Mesic consists of 2,422.6 ac (980.4 ha) and includes land bounded by the following UTM Zone 4, NAD 83 coordinates (E, N): 430107, 2447429; 430242, 2447664; 430073, 2447126; 430793, 2448310; 430124, 2446907; 430393, 2447748; 430690, 2447765; 430671, 2447997; 430764, 2448188; 430886, 2448507; 430903, 2448664; 430985, 2448705; 431560, 2448675; 431414, 2448890; 430291, 2446570; 431058, 2446300; 431200, 2449070; 431362, 2449169; 431171, 2448699; 430854, 2445930; 432530, 2450196; 431391, 2449273; 431323, 2447013; 431211, 2446394; 431101, 2446447; 431112, 2446394; 431069, 2446331; 431007, 2446203; 430944, 2446145; 430902, 2445976; 430191, 2446386; 430826, 2445805; 430857, 2445727; 430824, 2445631; 430442, 2445640; 430323, 2445779; 430204, 2445809; 430191, 2445898; 429898, 2446100; 429871, 2446234; 430939, 2446061; 432796, 2450365; 432504, 2449961; 432579, 2450036; 432552, 2450080; 432551, 2450083; 432001, 2447726; 432534, 2450174; 431629, 2448739; 432565, 2450262; 432531, 2450116; 432740, 2450249; 432441, 2449848; 432808, 2450383; 432882, 2450351; 432904, 2450341; 432827, 2447751; 432932, 2447668; 433014, 2447717; 433109, 2447775; 433094, 2447922; 432560, 2450267; 431875, 2449780; 431322, 2449418; 431403, 2449436; 431727, 2449372; 431769, 2449447; 431705, 2449569; 431720, 2449620; 431805, 2449591; 431919, 2449578; 432498, 2449952; 431904, 2449665; 432486, 2449909; 432046, 2449781; 432052, 2449783; 432113, 2449740; 432217, 2449712; 432251, 2449685; 432259, 2449679; 432344, 2449744; 432419, 2449806; 431322, 2449372; 431905, 2449660; 434486, 2447126; 434073, 2448685; 434228, 2448620; 434292, 2448479; 434318, 2448298; 434279, 2447951; 434163, 2447783; 434086, 2447693; 434073, 2447500; 434623, 2446526; 434357, 2447229; 433545, 2449136; 434627, 2447088; 434686, 2447020; 434682, 2447017; 434657, 2446977; 434652, 2446933; 434612, 2446807; 434641, 2446663; 434631, 2446528; 434202, 2447345; 433399, 2449709; 431205, 2448983; 432073, 2447674; 433046, 2450280; 433196, 2450196; 433287, 2450063; 433353, 2449880; 433467, 2449787; 433429, 2449741; 433880, 2448827; 433407, 2449708; 433725, 2448994; 433401, 2449697; 433339, 2449600; 433313, 2449484; 433339, 2449381; 433368, 2449293; 433368, 2449292; 433369, 2449255; 433389, 2449256; 434254, 2447886; 433408, 2449708; 433527, 2447856; 434086, 2446095; 433862, 2446165; 433606, 2446193; 433449, 2446235; 433397, 2446440; 433257, 2446958; 433577, 2447086; 433706, 2447138; 434090, 2446098; 433562, 2447841; 432639, 2447624; 432918, 2447407; 432672, 2447598; 434620, 2446512; 432609, 2447647; 434318, 2448182; 432195, 2447587; 432136, 2447629; 432133, 2447631; 432081, 2447668; 433746, 2447766; 434500, 2446448; 432320, 2447497; 434103, 2446297; 434618, 2446459; 434582, 2446443; 434558, 2446439; 434514, 2446449; 434471, 2446422; 434457, 2446416; 434447, 2446420; 434392, 2446421; 434423, 2446441; 434416, 2446441; 434625, 2446467; 434201, 2446573; 434403, 2446435; 434628, 2446479; 434400, 2446429; 434434, 2446428; 434386, 2446429; 434533, 2446441.
                (ii) Map of Unit 1-Montane Mesic for Akekee (Loxops caeruleirostris) follows:
                
                  
                  ER13AP10.015
                
                (7) Unit 2-Montane Mesic, Kauai County, Hawaii.

                (i) Montane Mesic -Unit 2 consists of 375.6 ac (152.0 ha) and includes land bounded by the following UTM Zone 4, NAD 83 coordinates (E, N): 431975, 2446280; 432559, 2446255; 432659, 2446240; 432948, 2446150; 433067, 2445928; 432758, 2445304; 432001, 2445941; 431873, 2444849; 432912, 2445580; 432674, 2444970; 431626, 2445435; 431730, 2445114; 431950, 2444792; 432135, 2444807; 432377, 2444722; 432548, 2444752; 431645, 2445326; 431736, 2445617.
                (ii) Map of Unit 2-Montane Mesic for Akekee (Loxops caeruleirostris) follows:
                
                  ER13AP10.016
                
                
                (8) Unit 3-Montane Mesic, Kauai County, Hawaii.
                (i) Unit 3-Montane Mesic consists of 138.5 ac (56.0 ha) and includes land bounded by the following UTM Zone 4, NAD 83 coordinates (E, N): 438012, 2440389; 438014, 2440437; 438023, 2440484; 438111, 2440652; 438112, 2440588; 437817, 2440071; 438028, 2440577; 437922, 2440355; 437336, 2440335; 437912, 2440201; 437827, 2440132; 437785, 2440013; 437687, 2439960; 437636, 2439819; 437870, 2440140; 437545, 2439761; 438149, 2440714; 437529, 2439721; 437987, 2441027; 437450, 2440047; 437335, 2440180; 437335, 2440329; 438159, 2440914; 438249, 2440857; 438253, 2440854; 438243, 2440830; 438287, 2440738; 437602, 2440771; 438227, 2440730; 437586, 2439743.
                (ii) Map of Unit 3-Montane Mesic for Akekee (Loxops caeruleirostris) follows:
                
                  
                  ER13AP10.017
                
                (9) Unit 4-Montane Wet, Kauai County, Hawaii.

                (i) Montane Wet-Unit 1 consists of 13,055.0 ac (5,283.2 ha) and includes land bounded by the following UTM Zone 4, NAD 83 coordinates (E,N): 448638, 2440764; 448601, 2440679; 448606, 2440704; 448612, 2440722; 448615, 2440731; 448619, 2440740; 448630, 2440759; 448650, 2440769; 448600, 2440668; 448622, 2440749; 448599, 2440647; 448601, 2440652; 448678, 2440741; 448777, 2440842; 448663, 2440773; 449006, 2441012; 448764, 2440857; 449068, 2441051; 449121, 2441114; 449121, 2441114; 448887, 2440934; 448811, 2440896; 448954, 2441097; 448943, 2441063; 448943, 2441053; 448943, 2441044; 448941, 2441024; 448940, 2441006; 448918, 2440982; 448877, 2440939; 448861, 2440927; 448735, 2440829; 448837, 2440912; 448678, 2440780; 448802, 2440889; 448788, 2440878; 449115, 2442038; 448745, 2440841; 449111, 2441196; 448727, 2440820; 448720, 2440813; 448711, 2440806; 448691, 2440790; 448841, 2440914; 447374, 2443275; 449244, 2441819; 447623, 2443445; 447616, 2443588; 447603, 2443646; 447556, 2443686; 447325, 2443651; 447295, 2443639; 447247, 2443586; 448634, 2443800; 447287, 2443339; 448657, 2443629; 447481, 2443262; 447636, 2443160; 447645, 2443143; 447645, 2443146; 447894, 2443371; 447865, 2443358; 447712, 2443351; 447631, 2443389; 448948, 2441084; 447249, 2443451; 448917, 2442504; 449106, 2441435; 449173, 2441529; 449201, 2441638; 449249, 2441697; 449275, 2441773; 449148, 2441893; 449090, 2442135; 449064, 2442221; 448614, 2443950; 448983, 2442384; 449078, 2441297; 448880, 2442563; 448861, 2442593; 448805, 2442677; 448765, 2442787; 448696, 2442955; 448653, 2443075; 448651, 2443187; 448674, 2443301; 448669, 2443477; 449024, 2442290; 444824, 2443350; 444161, 2444181; 445808, 2442898; 445681, 2442977; 445559, 2443010; 445437, 2443077; 446100, 2442628; 445045, 2443240; 446256, 2442602; 444659, 2443447; 444532, 2443516; 444456, 2443572; 444423, 2443638; 444334, 2443811; 446499, 2441271; 445254, 2443156; 446686, 2441764; 441856, 2446328; 446673, 2441408; 446651, 2441424; 446641, 2441436; 446587, 2441501; 445966, 2442725; 446640, 2441627; 444075, 2444349; 446694, 2442007; 446591, 2442195; 446650, 2442430; 446675, 2442432; 446482, 2442513; 446373, 2442574; 446587, 2441543; 443497, 2444548; 444237, 2444013; 443579, 2444514; 443571, 2444521; 443557, 2444532; 443553, 2444537; 443610, 2444483; 443516, 2444546; 443617, 2444477; 443483, 2444551; 443478, 2444555; 443464, 2444570; 443459, 2444579; 443452, 2444591; 443447, 2444608; 443534, 2444543; 443722, 2444464; 444016, 2444444; 443984, 2444419; 443985, 2444416; 443769, 2444440; 443760, 2444446; 443598, 2444493; 443732, 2444458; 446375, 2441172; 443703, 2444469; 443685, 2444463; 443677, 2444459; 443666, 2444456; 443647, 2444460; 443628, 2444469; 443740, 2444454; 441656, 2441573; 442568, 2441274; 440114, 2440528; 440464, 2440832; 440528, 2440844; 440586, 2440905; 440110, 2440524; 441650, 2441573; 440014, 2440441; 441659, 2441579; 441727, 2441586; 441774, 2441575; 441900, 2441576; 441968, 2441515; 446610, 2441349; 441637, 2441552; 439096, 2441847; 438866, 2442347; 438934, 2442351; 438960, 2442270; 438967, 2442246; 438976, 2442220; 440113, 2440527; 439088, 2441871; 442723, 2441295; 439491, 2440617; 439551, 2440431; 439556, 2440414; 439832, 2440430; 439931, 2440426; 440002, 2440430; 439037, 2442031; 445551, 2441162; 442287, 2441225; 445235, 2441328; 445344, 2441376; 445380, 2441414; 445392, 2441392; 444560, 2441032; 445510, 2441194; 444480, 2440997; 445886, 2441308; 446122, 2441415; 446214, 2441291; 448944, 2441075; 446300, 2441227; 446357, 2441185; 445395, 2441389; 443889, 2441172; 442843, 2441314; 442924, 2441340; 442982, 2441350; 442977, 2441356; 443016, 2441342; 445124, 2441205; 443707, 2441132; 443440, 2444655; 444062, 2441230; 444083, 2441215; 444109, 2441224; 444113, 2441221; 444124, 2441223; 444455, 2440990; 443023, 2441344; 442711, 2445664; 442430, 2445827; 442668, 2445560; 442666, 2445576; 442668, 2445590; 442674, 2445604; 442672, 2445510; 442713, 2445661; 442668, 2445494; 442501, 2445803; 442492, 2445803; 442467, 2445799; 442448, 2445805; 442444, 2445807; 443444, 2444627; 442710, 2445647; 442709, 2445399; 442804, 2445357; 442798, 2445359; 442785, 2445364; 442765, 2445370; 442747, 2445377; 442673, 2445515; 442727, 2445386; 442430, 2445830; 442694, 2445414; 442689, 2445419; 442682, 2445433; 442675, 2445453; 442671, 2445471; 442667, 2445490; 442743, 2445378; 441897, 2446273; 442435, 2445813; 442019, 2446165; 442005, 2446171; 441982, 2446194; 441963, 2446219; 442059, 2446159; 441929, 2446268; 442071, 2446146; 441879, 2446263; 441852, 2446219; 441838, 2446221; 441834, 2446230; 441848, 2446265; 441855, 2446295; 441943, 2446256; 442202, 2445986; 442428, 2445851; 442381, 2445882; 442372, 2445885; 442317, 2445917; 442301, 2445924; 442039, 2446165; 442261, 2445949; 442858, 2445342; 442175, 2445995; 442100, 2446007; 442082, 2446029; 442072, 2446052; 442067, 2446082; 442073, 2446121; 442273, 2445945; 443240, 2444927; 442821, 2445353; 443294, 2444870; 443290, 2444876; 443281, 2444890; 443271, 2444898; 443307, 2444833; 443252, 2444914; 443309, 2444829; 443234, 2444932; 443215, 2444938; 443196, 2444944; 443193, 2444946; 443177, 2444962; 443175, 2444965; 443260, 2444907; 443352, 2444721; 438757, 2442331; 443435, 2444664; 443423, 2444686; 443403, 2444695; 443385, 2444699; 443301, 2444851; 443366, 2444706; 443156, 2445003; 443346, 2444728; 443341, 2444740; 443333, 2444758; 443327, 2444778; 443320, 2444796; 443313, 2444815; 443373, 2444702; 442952, 2445303; 443029, 2445263; 443009, 2445266; 443006, 2445268; 442990, 2445276; 442981, 2445284; 443163, 2444984; 442956, 2445301; 443068, 2445227; 442934, 2445314; 442915, 2445323; 442898, 2445330; 442877, 2445336; 442862, 2445341; 443443, 2444647; 442972, 2445292; 443122, 2445132; 442842, 2445347; 443153, 2445020; 443153, 2445040; 443152, 2445059; 443150, 2445078; 443144, 2445096; 443047, 2445260; 443135, 2445115; 443065, 2445247; 443103, 2445152; 443083, 2445171; 443066, 2445190; 443066, 2445209; 443067, 2445215; 443158, 2444995; 443140, 2445105; 440025, 2445056; 439668, 2444981; 440214, 2445151; 440216, 2445150; 440347, 2445106; 440289, 2445097; 440078, 2445204; 440124, 2445056; 439994, 2445245; 439910, 2445087; 439796, 2445123; 439719, 2445133; 439696, 2445110; 439681, 2445072; 439364, 2444192; 440216, 2445076; 439480, 2445095; 438927, 2444790; 438982, 2444746; 439037, 2444786; 439157, 2444829; 439238, 2444846; 440165, 2445166; 439434, 2444999; 439643, 2444902; 439484, 2445120; 439501, 2445220; 439598, 2445317; 439699, 2445360; 439794, 2445352; 439883, 2445309; 439360, 2444907; 439945, 2444540; 439673, 2445011; 439890, 2444912; 439948, 2444922; 439994, 2444883; 440052, 2444784; 439859, 2444782; 439996, 2444642; 439859, 2444723; 439876, 2444423; 439825, 2444344; 439759, 2444342; 439685, 2444334; 439583, 2444266; 438838, 2442340; 440032, 2444731; 439254, 2444472; 439571, 2444823; 439485, 2444800; 439386, 2444762; 439258, 2444658; 439172, 2444564; 439864, 2444845; 439156, 2444527; 438580, 2444854; 439413, 2444371; 439522, 2444418; 439617, 2444459; 439747, 2444522; 439800, 2444594; 439843, 2444655; 439145, 2444538; 435698, 2452376; 438807, 2444845; 436003, 2452334; 435955, 2452326; 435902, 2452378; 435838, 2452443; 436579, 2452559; 435719, 2452378; 436804, 2452559; 435477, 2452358; 435478, 2452345; 435479, 2452304; 435517, 2452192; 435519, 2452190; 435540, 2452168; 435810, 2452427; 438006, 2453313; 438476, 2452702; 438465, 2452788; 438430, 2452817; 438386, 2452854; 438269, 2452930; 436189, 2452365; 438110, 2453148; 435895, 2451700; 437935, 2453510; 437933, 2453512; 437797, 2453318; 437592, 2453026; 437202, 2452948; 437201, 2452932; 438116, 2453088; 438263, 2444805; 436811, 2449026; 437237, 2447714; 437230, 2447713; 437248, 2447657; 437232, 2447645; 435631, 2452072; 438179, 2444732; 436566, 2449559; 438343, 2444896; 438406, 2444952; 438475, 2444955; 438523, 2444886; 438536, 2444858; 439298, 2444154; 438168, 2444734; 436235, 2450550; 438677, 2444833; 435961, 2451591; 436027, 2451466; 436103, 2451262; 436162, 2451016; 436212, 2450766; 436739, 2449180; 436234, 2450558; 436706, 2449252; 436250, 2450410; 436234, 2450237; 436386, 2449952; 436472, 2449769; 436566, 2449560; 435779, 2451881; 436230, 2450590; 438030, 2442243; 438130, 2442234; 437996, 2442188; 437998, 2442202; 437998, 2442205; 437999, 2442211; 437973, 2442147; 438012, 2442229; 437954, 2442136; 438049, 2442246; 438065, 2442246; 438088, 2442240; 438095, 2442238; 438098, 2442237; 439456, 2444205; 438000, 2442216; 437826, 2442106; 437754, 2441991; 437758, 2441998; 437766, 2442017; 437777, 2442052; 437791, 2442074; 437984, 2442167; 437806, 2442092; 438157, 2442234; 437839, 2442110; 437873, 2442121; 437887, 2442121; 437912, 2442123; 437926, 2442125; 437939, 2442128; 437799, 2442084; 438656, 2442321; 438114, 2442232; 438535, 2442314; 438536, 2442314; 438561, 2442316; 438577, 2442315; 438517, 2442310; 438626, 2442315; 438496, 2442310; 438668, 2442322; 438679, 2442324; 438694, 2442327; 438704, 2442326; 438721, 2442329; 446348, 2441177; 438609, 2442314; 438392, 2442294; 438219, 2442244; 438238, 2442248; 438254, 2442248; 438305, 2442256; 438355, 2442265; 438523, 2442310; 438376, 2442278; 437745, 2441950; 438418, 2442311; 438433, 2442319; 438436, 2442321; 438453, 2442321; 438453, 2442321; 438460, 2442320; 438373, 2442277; 437363, 2443282; 437751, 2441981; 437981, 2443476; 437808, 2443397; 437928, 2443310; 437950, 2443233; 438143, 2443587; 437364, 2443298; 438183, 2443628; 437277, 2443228; 437144, 2443208; 437065, 2443211; 437060, 2443212; 436974, 2443182; 436997, 2443061; 437657, 2443231; 438835, 2443883; 439282, 2444110; 439268, 2444068; 439181, 2444032; 439094, 2444009; 439048, 2443913; 438208, 2443477; 438964, 2443837; 437226, 2442709; 438723, 2443923; 438608, 2443916; 438453, 2443825; 438438, 2443814; 438318, 2443723; 438201, 2443629; 439043, 2443859; 437697, 2441878; 437601, 2441867; 437602, 2441867; 437617, 2441866; 437635, 2441866; 437647, 2441866; 437052, 2442940; 437689, 2441877; 437522, 2441879; 437705, 2441878; 437711, 2441887; 437717, 2441899; 437736, 2441928; 437740, 2441938; 438821, 2442339; 437674, 2441875; 437294, 2442356; 437747, 2441961; 437088, 2442647; 437103, 2442643; 437156, 2442615; 437159, 2442579; 437120, 2442503; 437566, 2441876; 437174, 2442422; 437532, 2441880; 437425, 2442191; 437307, 2442101; 437476, 2442051; 437493, 2441868; 437495, 2441869; 437182, 2442830; 437105, 2442445; 448431, 2442766; 448447, 2442675; 448469, 2442871; 448462, 2442858; 448442, 2442821; 448437, 2442805; 448481, 2442894; 448432, 2442775; 448486, 2442910; 448428, 2442750; 448428, 2442738; 448432, 2442727; 448437, 2442711; 448443, 2442699; 448671, 2442369; 448435, 2442791; 448579, 2443112; 448582, 2443190; 448582, 2443172; 448582, 2443162; 448583, 2443151; 448585, 2443140; 448477, 2442887; 448585, 2443122; 448447, 2442663; 448562, 2443086; 448545, 2443051; 448529, 2443019; 448507, 2442976; 448498, 2442952; 448490, 2442930; 448586, 2443129; 448642, 2442440; 448447, 2442688; 448602, 2442477; 448615, 2442472; 448623, 2442466; 448634, 2442459; 448566, 2442503; 448640, 2442451; 448550, 2442513; 448642, 2442430; 448642, 2442419; 448643, 2442410; 448648, 2442399; 448657, 2442387; 447996, 2444312; 448637, 2442455; 448464, 2442531; 448443, 2442636; 448443, 2442627; 448440, 2442604; 448438, 2442565; 448441, 2442549; 448587, 2442486; 448455, 2442534; 448589, 2443224; 448474, 2442530; 448488, 2442531; 448505, 2442534; 448515, 2442533; 448530, 2442527; 448536, 2442523; 448449, 2442536; 448502, 2443743; 448586, 2443203; 448512, 2443792; 448512, 2443783; 448513, 2443779; 448513, 2443769; 448473, 2443878; 448504, 2443752; 448470, 2443888; 448504, 2443735; 448507, 2443727; 448522, 2443706; 448538, 2443682; 448546, 2443665; 448552, 2443643; 448509, 2443760; 447932, 2443750; 447925, 2444320; 447843, 2444325; 447864, 2444277; 447942, 2444178; 448003, 2444015; 448500, 2443823; 447967, 2443867; 448549, 2443613; 447904, 2443646; 447921, 2443582; 447949, 2443460; 447939, 2443412; 448458, 2443882; 448470, 2443889; 448008, 2443903; 448590, 2443306; 448578, 2443441; 448572, 2443417; 448576, 2443405; 448584, 2443388; 448590, 2443369; 448552, 2443630; 448593, 2443325; 448591, 2443484; 448591, 2443291; 448592, 2443277; 448592, 2443261; 448592, 2443254; 448591, 2443241; 448673, 2442365; 448595, 2443352; 448553, 2443539; 448587, 2443214; 448544, 2443601; 448533, 2443587; 448527, 2443576; 448523, 2443570; 448518, 2443559; 448585, 2443461; 448528, 2443546; 448588, 2443466; 448560, 2443535; 448569, 2443527; 448577, 2443516; 448582, 2443508; 448589, 2443493; 448551, 2443621; 448518, 2443552; 449003, 2441449; 448936, 2441403; 449064, 2441492; 449060, 2441481; 449053, 2441472; 449049, 2441471; 449066, 2441511; 449032, 2441461; 449061, 2441528; 448971, 2441443; 448964, 2441441; 448952, 2441427; 448948, 2441420; 448945, 2441411; 448665, 2442379; 449040, 2441466; 449012, 2441616; 448972, 2441689; 446228, 2441279; 448995, 2441668; 449000, 2441660; 449004, 2441650; 449065, 2441502; 449009, 2441625; 448930, 2441400; 449017, 2441611; 449030, 2441595; 449037, 2441588; 449043, 2441578; 449046, 2441569; 449050, 2441561; 449006, 2441639; 448967, 2441159; 448940, 2441404; 448926, 2441212; 448930, 2441194; 448933, 2441184; 448941, 2441177; 448940, 2441238; 448961, 2441163; 448944, 2441250; 448972, 2441150; 448973, 2441143; 448972, 2441136; 448971, 2441119; 448969, 2441116; 448964, 2441109; 448949, 2441170; 448928, 2441313; 448922, 2441392; 448918, 2441381; 448916, 2441369; 448917, 2441357; 448919, 2441341; 448934, 2441230; 448925, 2441322; 448933, 2441715; 448935, 2441302; 448944, 2441291; 448948, 2441281; 448948, 2441273; 448948, 2441264; 448946, 2441259; 448920, 2441333; 448677, 2442140; 441868, 2446401; 448673, 2442209; 448671, 2442202; 448674, 2442187; 448680, 2442169; 448684, 2442226; 448682, 2442148; 448692, 2442233; 448675, 2442123; 448677, 2442115; 448683, 2442101; 448694, 2442089; 448710, 2442077; 448718, 2442069; 448684, 2442157; 448722, 2442303; 448677, 2442356; 448682, 2442350; 448697, 2442342; 448711, 2442341; 448721, 2442331; 448678, 2442221; 448723, 2442309; 448736, 2442055; 448718, 2442295; 448712, 2442283; 448707, 2442267; 448706, 2442257; 448705, 2442250; 448699, 2442238; 448724, 2442320; 448915, 2441796; 448850, 2441844; 448877, 2441825; 448884, 2441820; 448890, 2441818; 448892, 2441817; 448723, 2442061; 448910, 2441807; 448820, 2441871; 448913, 2441774; 448914, 2441760; 448913, 2441753; 448915, 2441738; 448925, 2441722; 448957, 2441700; 448900, 2441814; 448787, 2441967; 448939, 2441710; 448746, 2442051; 448755, 2442041; 448764, 2442029; 448768, 2442019; 448773, 2442013; 448840, 2441852; 448781, 2441990; 448831, 2441859; 448789, 2441938; 448803, 2441914; 448813, 2441900; 448814, 2441894; 448817, 2441884; 448728, 2442058; 448777, 2442002; 440375, 2448361; 440198, 2448467; 440421, 2448239; 440415, 2448290; 440416, 2448314; 440411, 2448336; 440401, 2448191; 440391, 2448353; 440384, 2448138; 440350, 2448395; 440331, 2448411; 440307, 2448418; 440254, 2448428; 440237, 2448434; 439526, 2448944; 440402, 2448352; 440409, 2447991; 440377, 2447819; 440378, 2447845; 440384, 2447871; 440395, 2447896; 440436, 2447941; 440413, 2448216; 440426, 2447974; 440190, 2448485; 440343, 2448005; 440329, 2448016; 440325, 2448033; 440331, 2448061; 440341, 2448084; 440374, 2448123; 440435, 2447959; 439678, 2448950; 440218, 2448446; 439853, 2448941; 439830, 2448945; 439788, 2448929; 439761, 2448926; 439900, 2448928; 439697, 2448941; 439922, 2448928; 439656, 2448949; 439633, 2448940; 439611, 2448928; 439578, 2448906; 439553, 2448909; 439539, 2448922; 439733, 2448930; 440089, 2448747; 440179, 2448496; 440157, 2448511; 440136, 2448537; 440120, 2448633; 440125, 2448690; 439875, 2448932; 440112, 2448732; 440451, 2447620; 440073, 2448762; 440036, 2448815; 440000, 2448878; 439982, 2448899; 439961, 2448915; 439941, 2448924; 440121, 2448718; 441363, 2447030; 440383, 2447794; 441405, 2446869; 441402, 2446899; 441403, 2446972; 441399, 2446995; 441455, 2446804; 441373, 2447026; 441476, 2446797; 441317, 2447043; 441283, 2447083; 441268, 2447104; 441240, 2447171; 441231, 2447186; 441219, 2447195; 441398, 2446997; 441674, 2446682; 448141, 2444294; 448986, 2441677; 441864, 2446424; 441847, 2446451; 441836, 2446475; 441434, 2446820; 441829, 2446505; 441148, 2447188; 441648, 2446705; 441620, 2446723; 441584, 2446741; 441549, 2446752; 441532, 2446763; 441521, 2446777; 441829, 2446501; 440674, 2447485; 440710, 2447368; 440699, 2447389; 440693, 2447407; 440695, 2447430; 440703, 2447452; 441201, 2447195; 440693, 2447475; 440800, 2447339; 440599, 2447501; 440579, 2447511; 440540, 2447539; 440487, 2447571; 440468, 2447593; 440124, 2448663; 440703, 2447461; 440941, 2447230; 440413, 2447711; 441133, 2447183; 441113, 2447170; 441095, 2447154; 441083, 2447147; 441058, 2447153; 440722, 2447354; 440969, 2447210; 440740, 2447346; 440888, 2447250; 440873, 2447265; 440865, 2447286; 440858, 2447311; 440842, 2447328; 441172, 2447190; 441039, 2447168; 438599, 2451708; 438434, 2451069; 438440, 2451600; 438425, 2451652; 438429, 2451670; 438442, 2451682; 438419, 2451509; 438529, 2451692; 438410, 2451464; 438657, 2451738; 439516, 2448971; 438675, 2451766; 440125, 2448578; 438680, 2451858; 438715, 2451908; 438484, 2451690; 438467, 2451228; 438455, 2451089; 438463, 2451098; 438475, 2451113; 438484, 2451141; 438486, 2451163; 438435, 2451571; 438472, 2451209; 438888, 2452163; 438472, 2451261; 438481, 2451287; 438485, 2451346; 438478, 2451359; 438454, 2451380; 438422, 2451414; 438481, 2451188; 448609, 2443974; 438669, 2452384; 438605, 2452379; 438540, 2452374; 438510, 2452340; 438449, 2452330; 438761, 2452013; 438490, 2452605; 438816, 2452396; 448591, 2444072; 448566, 2444172; 448548, 2444233; 448510, 2444279; 448464, 2444284; 448299, 2444289; 438431, 2452414; 439138, 2452428; 438670, 2451754; 438936, 2452213; 438977, 2452232; 438979, 2452233; 439031, 2452285; 439037, 2452297; 438716, 2452393; 439083, 2452342; 438779, 2452391; 439171, 2452514; 439201, 2452565; 439114, 2452513; 438954, 2452430; 438851, 2452395; 438833, 2452090; 439061, 2452327; 439044, 2449631; 438944, 2449813; 439167, 2449414; 439146, 2449435; 439114, 2449463; 439102, 2449480; 439220, 2449318; 439065, 2449586; 439230, 2449287; 439037, 2449642; 439025, 2449671; 439016, 2449687; 438999, 2449702; 438974, 2449738; 438965, 2449767; 439076, 2449548; 439382, 2449107; 439508, 2448984; 439451, 2449000; 439437, 2449023; 438680, 2451783; 439433, 2449078; 439200, 2449362; 439399, 2449097; 439421, 2449088; 439361, 2449126; 439330, 2449145; 439307, 2449169; 439277, 2449220; 439260, 2449242; 439244, 2449261; 438425, 2451047; 438554, 2450559; 438737, 2450311; 438736, 2450325; 438731, 2450342; 438715, 2450373; 438690, 2450392; 438621, 2450415; 438732, 2450286; 438578, 2450438; 438501, 2450796; 438488, 2450686; 438472, 2450910; 438435, 2450985; 438427, 2450964; 438919, 2449853; 439437, 2449066; 438581, 2450423; 438816, 2450028; 438717, 2450241; 438894, 2449879; 438884, 2449918; 438904, 2449863; 438831, 2450010; 438850, 2449982; 438791, 2450036; 438765, 2450051; 438744, 2450081; 438730, 2450109; 438717, 2450158; 438716, 2450162; 438713, 2450206.
                (ii) Map of Unit 4-Montane Wet for Akekee (Loxops caeruleirostris) follows:
                
                  
                  ER13AP10.018
                
                (10) Unit 5-Montane Wet, Kauai County, Hawaii.

                (i) Unit 5-Montane Wet consists of 789.9 ac (319.7 ha) and includes land bounded by the following UTM Zone 4, NAD83 coordinates (E, N): 433436, 2449707; 433445, 2449707; 433444, 2449707; 433443, 2449707; 433458, 2449707; 433436, 2449707; 433426, 2449707; 433408, 2449708; 433429, 2449741; 433493, 2449765; 433633, 2449724; 433742, 2449724; 433467, 2449787; 433460, 2449707; 433468, 2449706; 433484, 2449694; 433414, 2449628; 433461, 2449623; 433457, 2449622; 433339, 2449600; 433440, 2449604; 433437, 2449592; 433426, 2449556; 433419, 2449599; 433831, 2449767; 434991, 2449344; 433401, 2449697; 433480, 2449629; 434938, 2449321; 433313, 2449484; 433455, 2449620; 434842, 2449253; 434839, 2449258; 434834, 2449277; 434833, 2449278; 434833, 2449278; 434833, 2449280; 434833, 2449281; 434872, 2449294; 434881, 2449297; 434884, 2449298; 435010, 2449343; 434899, 2449305; 433903, 2449882; 435011, 2449352; 435010, 2449343; 435005, 2449310; 434948, 2449300; 434908, 2449290; 434908, 2449290; 434890, 2449251; 434872, 2449246; 434848, 2449239; 434844, 2449248; 434034, 2449950; 434026, 2449951; 433969, 2449958; 434898, 2449304; 435183, 2449401; 434713, 2447038; 434738, 2447045; 434738, 2447030; 434795, 2447069; 434994, 2447085; 435093, 2447245; 435290, 2447449; 435295, 2447440; 435360, 2447538; 435282, 2448685; 435266, 2448909; 435236, 2449351; 434686, 2447020; 435232, 2449399; 435272, 2448835; 435080, 2449407; 434920, 2449394; 434752, 2449405; 434498, 2449522; 434338, 2449660; 434208, 2449767; 434141, 2449863; 434137, 2449869; 434124, 2449948; 434074, 2449972; 433461, 2449623; 433339, 2449381; 435234, 2449384; 433589, 2449323; 433725, 2448994; 433545, 2449136; 433389, 2449256; 433567, 2449260; 433588, 2449244; 433880, 2448827; 433612, 2449262; 433525, 2449415; 433567, 2449398; 433546, 2449412; 434627, 2447088; 433448, 2449426; 435236, 2449347; 433368, 2449293; 433599, 2449252; 434202, 2447345; 433367, 2449352; 434073, 2448685; 434357, 2447229; 434073, 2447500; 434086, 2447693; 434163, 2447783; 434254, 2447886; 434318, 2448182; 434318, 2448298; 434292, 2448479; 434279, 2447951; 434486, 2447126; 434228, 2448620.
                (ii) Map of Unit 5-Montane Wet for Akekee (Loxops caeruleirostris) follows:
                
                  
                  ER13AP10.019
                
                (11) Unit 6-Montane Wet, Kauai County, Hawaii.

                (i) Unit 6-Montane Wet consists of 413.5 ac (167.3 ha) and includes land bounded by the following UTM Zone 4, NAD83 coordinates (E, N): 448516, 2447525; 447976, 2448470; 448042, 2448338; 448133, 2448200; 448235, 2448042; 448834, 2447273; 448288, 2447915; 448412, 2447653; 448669, 2447406; 447943, 2448562; 448763, 2447342; 448059, 2449434; 448321, 2447795; 447961, 2448628; 448037, 2448780; 448088, 2448897; 448122, 2449037; 448119, 2449134; 448056, 2449368; 448099, 2449454; 448242, 2449457; 448328, 2449449; 448440, 2449296; 448382, 2449406; 448887, 2447191; 448091, 2449266; 448610, 2449255; 448931, 2447092; 448511, 2449199; 448623, 2449141; 448641, 2449184; 448593, 2449298; 448613, 2449357; 448702, 2449395; 448812, 2449420; 448906, 2449440; 448959, 2449443; 448964, 2449425; 448952, 2449316; 448954, 2449143; 448881, 2447609; 448987, 2448959; 448980, 2446980; 448979, 2446983; 448577, 2449143; 448980, 2446982; 448981, 2446981; 449105, 2447827; 449087, 2447916; 449044, 2448132; 449032, 2448326; 449045, 2448506; 449040, 2448659; 449012, 2448822.
                (ii) Map of Unit 6-Montane Wet for Akekee (Loxops caeruleirostris) follows:
                
                  
                  ER13AP10.020
                
                Akikiki (Oreomystis bairdi)
                (1) Critical habitat units are depicted for Kauai County, Hawaii, on the map below. The maps provided are for informational purposes only.
                (2) Primary constituent elements.
                

                (i) In units 1, 2, and 3, the primary constituent elements of critical habitat for Akikiki (Oreomystis bairdi) are:
                (A) Elevation: 3,000 to 5,243 ft (914 to 1,598 m).
                (B) Annual precipitation: 50 to 75 inches (127 to 190 centimeters).
                (C) Substrate: Weathered aa lava flows, rocky mucks, thin silty loams, deep volcanic ash soils.
                (D) Canopy: Acacia, Metrosideros, Psychotria, Tetraplasandra, Zanthoxylum.
                
                (E) Subcanopy: Cheirodendron, Coprosma, Kadua, Ilex, Myoporum, Myrsine.
                
                (F) Understory: Bidens, Dryopteris, Leptecophylla, Poa, Scaevola, Sophora.
                
                (G) Arthropod prey.

                (ii) In units 4, 5, and 6, the primary constituent elements of critical habitat for Akikiki (Oreomystis bairdi) are:
                (A) Elevation: 3,000 to 5,243 ft (914 to 1,598 m).
                (B) Annual precipitation: Greater than 75 inches (190 centimeters).
                (C) Substrate: Well-developed soils, montane bogs.
                (D) Canopy: Acacia, Charpentiera, Cheirodendron, Metrosideros.
                
                (E) Subcanopy: Broussaisia, Cibotium, Eurya, Ilex, Myrsine.
                
                (F) Understory: Ferns, Carex, Coprosma, Leptecophylla, Oreobolus, Rhynchospora, Vaccinium.
                
                (G) Arthropod prey.
                (3) Manmade features and structures, such as buildings, roads, railroads, airports, runways, other paved areas, lawns, and other urban landscaped areas, existing on the effective date of this rule do not contain one or more of the primary constituent elements.
                (4) Critical habitat maps. Maps were created in GIS, with coordinates in UTM Zone 4, units in meters using North American datum of 1983 (NAD 83).

                (5) Index map of critical habitat units for Akikiki (Oreomystis bairdi) follows:
                
                  
                  ER13AP10.021
                
                (6) Unit 1-Montane Mesic, Kauai County, Hawaii.

                (i) Unit 1-Montane Mesic consists of 2,422.6 ac (980.4 ha) and includes land bounded by the following UTM Zone 4, NAD 83 coordinates (E,N): 430107, 2447429; 430242, 2447664; 430073, 2447126; 430793, 2448310; 430124, 2446907; 430393, 2447748; 430690, 2447765; 430671, 2447997; 430764, 2448188; 430886, 2448507; 430903, 2448664; 430985, 2448705; 431560, 2448675; 431414, 2448890; 430291, 2446570; 431058, 2446300; 431200, 2449070; 431362, 2449169; 431171, 2448699; 430854, 2445930; 432530, 2450196; 431391, 2449273; 431323, 2447013; 431211, 2446394; 431101, 2446447; 431112, 2446394; 431069, 2446331; 431007, 2446203; 430944, 2446145; 430902, 2445976; 430191, 2446386; 430826, 2445805; 430857, 2445727; 430824, 2445631; 430442, 2445640; 430323, 2445779; 430204, 2445809; 430191, 2445898; 429898, 2446100; 429871, 2446234; 430939, 2446061; 432796, 2450365; 432504, 2449961; 432579, 2450036; 432552, 2450080; 432551, 2450083; 432001, 2447726; 432534, 2450174; 431629, 2448739; 432565, 2450262; 432531, 2450116; 432740, 2450249; 432441, 2449848; 432808, 2450383; 432882, 2450351; 432904, 2450341; 432827, 2447751; 432932, 2447668; 433014, 2447717; 433109, 2447775; 433094, 2447922; 432560, 2450267; 431875, 2449780; 431322, 2449418; 431403, 2449436; 431727, 2449372; 431769, 2449447; 431705, 2449569; 431720, 2449620; 431805, 2449591; 431919, 2449578; 432498, 2449952; 431904, 2449665; 432486, 2449909; 432046, 2449781; 432052, 2449783; 432113, 2449740; 432217, 2449712; 432251, 2449685; 432259, 2449679; 432344, 2449744; 432419, 2449806; 431322, 2449372; 431905, 2449660; 434486, 2447126; 434073, 2448685; 434228, 2448620; 434292, 2448479; 434318, 2448298; 434279, 2447951; 434163, 2447783; 434086, 2447693; 434073, 2447500; 434623, 2446526; 434357, 2447229; 433545, 2449136; 434627, 2447088; 434686, 2447020; 434682, 2447017; 434657, 2446977; 434652, 2446933; 434612, 2446807; 434641, 2446663; 434631, 2446528; 434202, 2447345; 433399, 2449709; 431205, 2448983; 432073, 2447674; 433046, 2450280; 433196, 2450196; 433287, 2450063; 433353, 2449880; 433467, 2449787; 433429, 2449741; 433880, 2448827; 433407, 2449708; 433725, 2448994; 433401, 2449697; 433339, 2449600; 433313, 2449484; 433339, 2449381; 433368, 2449293; 433368, 2449292; 433369, 2449255; 433389, 2449256; 434254, 2447886; 433408, 2449708; 433527, 2447856; 434086, 2446095; 433862, 2446165; 433606, 2446193; 433449, 2446235; 433397, 2446440; 433257, 2446958; 433577, 2447086; 433706, 2447138; 434090, 2446098; 433562, 2447841; 432639, 2447624; 432918, 2447407; 432672, 2447598; 434620, 2446512; 432609, 2447647; 434318, 2448182; 432195, 2447587; 432136, 2447629; 432133, 2447631; 432081, 2447668; 433746, 2447766; 434500, 2446448; 432320, 2447497; 434103, 2446297; 434618, 2446459; 434582, 2446443; 434558, 2446439; 434514, 2446449; 434471, 2446422; 434457, 2446416; 434447, 2446420; 434392, 2446421; 434423, 2446441; 434416, 2446441; 434625, 2446467; 434201, 2446573; 434403, 2446435; 434628, 2446479; 434400, 2446429; 434434, 2446428; 434386, 2446429; 434533, 2446441.
                (ii) Map of Unit 1-Montane Mesic for Akikiki (Oreomystis bairdi) follows:
                
                  
                  ER13AP10.022
                
                (7) Unit 2-Montane Mesic, Kauai County, Hawaii.

                (i) Unit 2-Montane Mesic consists of 375.6 ac (152.0 ha) and includes land bounded by the following UTM Zone 4, NAD 83 coordinates (E, N): 431975, 2446280; 432559, 2446255; 432659, 2446240; 432948, 2446150; 433067, 2445928; 432758, 2445304; 432001, 2445941; 431873, 2444849; 432912, 2445580; 432674, 2444970; 431626, 2445435; 431730, 2445114; 431950, 2444792; 432135, 2444807; 432377, 2444722; 432548, 2444752; 431645, 2445326; 431736, 2445617.
                (ii) Map of Unit 2-Montane Mesic for Akikiki (Oreomystis bairdi) follows:
                
                  ER13AP10.023
                
                
                (8) Unit 3-Montane Mesic, Kauai County, Hawaii.
                (i) Unit 3-Montane Mesic consists of 138.5 ac (56.0 ha) and includes land bounded by the following UTM Zone 4, NAD 83 coordinates (E, N): 438012, 2440389; 438014, 2440437; 438023, 2440484; 438111, 2440652; 438112, 2440588; 437817, 2440071; 438028, 2440577; 437922, 2440355; 437336, 2440335; 437912, 2440201; 437827, 2440132; 437785, 2440013; 437687, 2439960; 437636, 2439819; 437870, 2440140; 437545, 2439761; 438149, 2440714; 437529, 2439721; 437987, 2441027; 437450, 2440047; 437335, 2440180; 437335, 2440329; 438159, 2440914; 438249, 2440857; 438253, 2440854; 438243, 2440830; 438287, 2440738; 437602, 2440771; 438227, 2440730; 437586, 2439743.
                (ii) Map of Unit 3-Montane Mesic for Akikiki (Oreomystis bairdi) follows:
                
                  
                  ER13AP10.024
                
                (9) Unit 4-Montane Wet, Kauai County, Hawaii.

                (i) Unit 4-Montane Wet consists of 13,055.0 ac (5,283.2 ha) and includes land bounded by the following UTM Zone 4, NAD 83 coordinates (E, N): 448638, 2440764; 448601, 2440679; 448606, 2440704; 448612, 2440722; 448615, 2440731; 448619, 2440740; 448630, 2440759; 448650, 2440769; 448600, 2440668; 448622, 2440749; 448599, 2440647; 448601, 2440652; 448678, 2440741; 448777, 2440842; 448663, 2440773; 449006, 2441012; 448764, 2440857; 449068, 2441051; 449121, 2441114; 449121, 2441114; 448887, 2440934; 448811, 2440896; 448954, 2441097; 448943, 2441063; 448943, 2441053; 448943, 2441044; 448941, 2441024; 448940, 2441006; 448918, 2440982; 448877, 2440939; 448861, 2440927; 448735, 2440829; 448837, 2440912; 448678, 2440780; 448802, 2440889; 448788, 2440878; 449115, 2442038; 448745, 2440841; 449111, 2441196; 448727, 2440820; 448720, 2440813; 448711, 2440806; 448691, 2440790; 448841, 2440914; 447374, 2443275; 449244, 2441819; 447623, 2443445; 447616, 2443588; 447603, 2443646; 447556, 2443686; 447325, 2443651; 447295, 2443639; 447247, 2443586; 448634, 2443800; 447287, 2443339; 448657, 2443629; 447481, 2443262; 447636, 2443160; 447645, 2443143; 447645, 2443146; 447894, 2443371; 447865, 2443358; 447712, 2443351; 447631, 2443389; 448948, 2441084; 447249, 2443451; 448917, 2442504; 449106, 2441435; 449173, 2441529; 449201, 2441638; 449249, 2441697; 449275, 2441773; 449148, 2441893; 449090, 2442135; 449064, 2442221; 448614, 2443950; 448983, 2442384; 449078, 2441297; 448880, 2442563; 448861, 2442593; 448805, 2442677; 448765, 2442787; 448696, 2442955; 448653, 2443075; 448651, 2443187; 448674, 2443301; 448669, 2443477; 449024, 2442290; 444824, 2443350; 444161, 2444181; 445808, 2442898; 445681, 2442977; 445559, 2443010; 445437, 2443077; 446100, 2442628; 445045, 2443240; 446256, 2442602; 444659, 2443447; 444532, 2443516; 444456, 2443572; 444423, 2443638; 444334, 2443811; 446499, 2441271; 445254, 2443156; 446686, 2441764; 441856, 2446328; 446673, 2441408; 446651, 2441424; 446641, 2441436; 446587, 2441501; 445966, 2442725; 446640, 2441627; 444075, 2444349; 446694, 2442007; 446591, 2442195; 446650, 2442430; 446675, 2442432; 446482, 2442513; 446373, 2442574; 446587, 2441543; 443497, 2444548; 444237, 2444013; 443579, 2444514; 443571, 2444521; 443557, 2444532; 443553, 2444537; 443610, 2444483; 443516, 2444546; 443617, 2444477; 443483, 2444551; 443478, 2444555; 443464, 2444570; 443459, 2444579; 443452, 2444591; 443447, 2444608; 443534, 2444543; 443722, 2444464; 444016, 2444444; 443984, 2444419; 443985, 2444416; 443769, 2444440; 443760, 2444446; 443598, 2444493; 443732, 2444458; 446375, 2441172; 443703, 2444469; 443685, 2444463; 443677, 2444459; 443666, 2444456; 443647, 2444460; 443628, 2444469; 443740, 2444454; 441656, 2441573; 442568, 2441274; 440114, 2440528; 440464, 2440832; 440528, 2440844; 440586, 2440905; 440110, 2440524; 441650, 2441573; 440014, 2440441; 441659, 2441579; 441727, 2441586; 441774, 2441575; 441900, 2441576; 441968, 2441515; 446610, 2441349; 441637, 2441552; 439096, 2441847; 438866, 2442347; 438934, 2442351; 438960, 2442270; 438967, 2442246; 438976, 2442220; 440113, 2440527; 439088, 2441871; 442723, 2441295; 439491, 2440617; 439551, 2440431; 439556, 2440414; 439832, 2440430; 439931, 2440426; 440002, 2440430; 439037, 2442031; 445551, 2441162; 442287, 2441225; 445235, 2441328; 445344, 2441376; 445380, 2441414; 445392, 2441392; 444560, 2441032; 445510, 2441194; 444480, 2440997; 445886, 2441308; 446122, 2441415; 446214, 2441291; 448944, 2441075; 446300, 2441227; 446357, 2441185; 445395, 2441389; 443889, 2441172; 442843, 2441314; 442924, 2441340; 442982, 2441350; 442977, 2441356; 443016, 2441342; 445124, 2441205; 443707, 2441132; 443440, 2444655; 444062, 2441230; 444083, 2441215; 444109, 2441224; 444113, 2441221; 444124, 2441223; 444455, 2440990; 443023, 2441344; 442711, 2445664; 442430, 2445827; 442668, 2445560; 442666, 2445576; 442668, 2445590; 442674, 2445604; 442672, 2445510; 442713, 2445661; 442668, 2445494; 442501, 2445803; 442492, 2445803; 442467, 2445799; 442448, 2445805; 442444, 2445807; 443444, 2444627; 442710, 2445647; 442709, 2445399; 442804, 2445357; 442798, 2445359; 442785, 2445364; 442765, 2445370; 442747, 2445377; 442673, 2445515; 442727, 2445386; 442430, 2445830; 442694, 2445414; 442689, 2445419; 442682, 2445433; 442675, 2445453; 442671, 2445471; 442667, 2445490; 442743, 2445378; 441897, 2446273; 442435, 2445813; 442019, 2446165; 442005, 2446171; 441982, 2446194; 441963, 2446219; 442059, 2446159; 441929, 2446268; 442071, 2446146; 441879, 2446263; 441852, 2446219; 441838, 2446221; 441834, 2446230; 441848, 2446265; 441855, 2446295; 441943, 2446256; 442202, 2445986; 442428, 2445851; 442381, 2445882; 442372, 2445885; 442317, 2445917; 442301, 2445924; 442039, 2446165; 442261, 2445949; 442858, 2445342; 442175, 2445995; 442100, 2446007; 442082, 2446029; 442072, 2446052; 442067, 2446082; 442073, 2446121; 442273, 2445945; 443240, 2444927; 442821, 2445353; 443294, 2444870; 443290, 2444876; 443281, 2444890; 443271, 2444898; 443307, 2444833; 443252, 2444914; 443309, 2444829; 443234, 2444932; 443215, 2444938; 443196, 2444944; 443193, 2444946; 443177, 2444962; 443175, 2444965; 443260, 2444907; 443352, 2444721; 438757, 2442331; 443435, 2444664; 443423, 2444686; 443403, 2444695; 443385, 2444699; 443301, 2444851; 443366, 2444706; 443156, 2445003; 443346, 2444728; 443341, 2444740; 443333, 2444758; 443327, 2444778; 443320, 2444796; 443313, 2444815; 443373, 2444702; 442952, 2445303; 443029, 2445263; 443009, 2445266; 443006, 2445268; 442990, 2445276; 442981, 2445284; 443163, 2444984; 442956, 2445301; 443068, 2445227; 442934, 2445314; 442915, 2445323; 442898, 2445330; 442877, 2445336; 442862, 2445341; 443443, 2444647; 442972, 2445292; 443122, 2445132; 442842, 2445347; 443153, 2445020; 443153, 2445040; 443152, 2445059; 443150, 2445078; 443144, 2445096; 443047, 2445260; 443135, 2445115; 443065, 2445247; 443103, 2445152; 443083, 2445171; 443066, 2445190; 443066, 2445209; 443067, 2445215; 443158, 2444995; 443140, 2445105; 440025, 2445056; 439668, 2444981; 440214, 2445151; 440216, 2445150; 440347, 2445106; 440289, 2445097; 440078, 2445204; 440124, 2445056; 439994, 2445245; 439910, 2445087; 439796, 2445123; 439719, 2445133; 439696, 2445110; 439681, 2445072; 439364, 2444192; 440216, 2445076; 439480, 2445095; 438927, 2444790; 438982, 2444746; 439037, 2444786; 439157, 2444829; 439238, 2444846; 440165, 2445166; 439434, 2444999; 439643, 2444902; 439484, 2445120; 439501, 2445220; 439598, 2445317; 439699, 2445360; 439794, 2445352; 439883, 2445309; 439360, 2444907; 439945, 2444540; 439673, 2445011; 439890, 2444912; 439948, 2444922; 439994, 2444883; 440052, 2444784; 439859, 2444782; 439996, 2444642; 439859, 2444723; 439876, 2444423; 439825, 2444344; 439759, 2444342; 439685, 2444334; 439583, 2444266; 438838, 2442340; 440032, 2444731; 439254, 2444472; 439571, 2444823; 439485, 2444800; 439386, 2444762; 439258, 2444658; 439172, 2444564; 439864, 2444845; 439156, 2444527; 438580, 2444854; 439413, 2444371; 439522, 2444418; 439617, 2444459; 439747, 2444522; 439800, 2444594; 439843, 2444655; 439145, 2444538; 435698, 2452376; 438807, 2444845; 436003, 2452334; 435955, 2452326; 435902, 2452378; 435838, 2452443; 436579, 2452559; 435719, 2452378; 436804, 2452559; 435477, 2452358; 435478, 2452345; 435479, 2452304; 435517, 2452192; 435519, 2452190; 435540, 2452168; 435810, 2452427; 438006, 2453313; 438476, 2452702; 438465, 2452788; 438430, 2452817; 438386, 2452854; 438269, 2452930; 436189, 2452365; 438110, 2453148; 435895, 2451700; 437935, 2453510; 437933, 2453512; 437797, 2453318; 437592, 2453026; 437202, 2452948; 437201, 2452932; 438116, 2453088; 438263, 2444805; 436811, 2449026; 437237, 2447714; 437230, 2447713; 437248, 2447657; 437232, 2447645; 435631, 2452072; 438179, 2444732; 436566, 2449559; 438343, 2444896; 438406, 2444952; 438475, 2444955; 438523, 2444886; 438536, 2444858; 439298, 2444154; 438168, 2444734; 436235, 2450550; 438677, 2444833; 435961, 2451591; 436027, 2451466; 436103, 2451262; 436162, 2451016; 436212, 2450766; 436739, 2449180; 436234, 2450558; 436706, 2449252; 436250, 2450410; 436234, 2450237; 436386, 2449952; 436472, 2449769; 436566, 2449560; 435779, 2451881; 436230, 2450590; 438030, 2442243; 438130, 2442234; 437996, 2442188; 437998, 2442202; 437998, 2442205; 437999, 2442211; 437973, 2442147; 438012, 2442229; 437954, 2442136; 438049, 2442246; 438065, 2442246; 438088, 2442240; 438095, 2442238; 438098, 2442237; 439456, 2444205; 438000, 2442216; 437826, 2442106; 437754, 2441991; 437758, 2441998; 437766, 2442017; 437777, 2442052; 437791, 2442074; 437984, 2442167; 437806, 2442092; 438157, 2442234; 437839, 2442110; 437873, 2442121; 437887, 2442121; 437912, 2442123; 437926, 2442125; 437939, 2442128; 437799, 2442084; 438656, 2442321; 438114, 2442232; 438535, 2442314; 438536, 2442314; 438561, 2442316; 438577, 2442315; 438517, 2442310; 438626, 2442315; 438496, 2442310; 438668, 2442322; 438679, 2442324; 438694, 2442327; 438704, 2442326; 438721, 2442329; 446348, 2441177; 438609, 2442314; 438392, 2442294; 438219, 2442244; 438238, 2442248; 438254, 2442248; 438305, 2442256; 438355, 2442265; 438523, 2442310; 438376, 2442278; 437745, 2441950; 438418, 2442311; 438433, 2442319; 438436, 2442321; 438453, 2442321; 438453, 2442321; 438460, 2442320; 438373, 2442277; 437363, 2443282; 437751, 2441981; 437981, 2443476; 437808, 2443397; 437928, 2443310; 437950, 2443233; 438143, 2443587; 437364, 2443298; 438183, 2443628; 437277, 2443228; 437144, 2443208; 437065, 2443211; 437060, 2443212; 436974, 2443182; 436997, 2443061; 437657, 2443231; 438835, 2443883; 439282, 2444110; 439268, 2444068; 439181, 2444032; 439094, 2444009; 439048, 2443913; 438208, 2443477; 438964, 2443837; 437226, 2442709; 438723, 2443923; 438608, 2443916; 438453, 2443825; 438438, 2443814; 438318, 2443723; 438201, 2443629; 439043, 2443859; 437697, 2441878; 437601, 2441867; 437602, 2441867; 437617, 2441866; 437635, 2441866; 437647, 2441866; 437052, 2442940; 437689, 2441877; 437522, 2441879; 437705, 2441878; 437711, 2441887; 437717, 2441899; 437736, 2441928; 437740, 2441938; 438821, 2442339; 437674, 2441875; 437294, 2442356; 437747, 2441961; 437088, 2442647; 437103, 2442643; 437156, 2442615; 437159, 2442579; 437120, 2442503; 437566, 2441876; 437174, 2442422; 437532, 2441880; 437425, 2442191; 437307, 2442101; 437476, 2442051; 437493, 2441868; 437495, 2441869; 437182, 2442830; 437105, 2442445; 448431, 2442766; 448447, 2442675; 448469, 2442871; 448462, 2442858; 448442, 2442821; 448437, 2442805; 448481, 2442894; 448432, 2442775; 448486, 2442910; 448428, 2442750; 448428, 2442738; 448432, 2442727; 448437, 2442711; 448443, 2442699; 448671, 2442369; 448435, 2442791; 448579, 2443112; 448582, 2443190; 448582, 2443172; 448582, 2443162; 448583, 2443151; 448585, 2443140; 448477, 2442887; 448585, 2443122; 448447, 2442663; 448562, 2443086; 448545, 2443051; 448529, 2443019; 448507, 2442976; 448498, 2442952; 448490, 2442930; 448586, 2443129; 448642, 2442440; 448447, 2442688; 448602, 2442477; 448615, 2442472; 448623, 2442466; 448634, 2442459; 448566, 2442503; 448640, 2442451; 448550, 2442513; 448642, 2442430; 448642, 2442419; 448643, 2442410; 448648, 2442399; 448657, 2442387; 447996, 2444312; 448637, 2442455; 448464, 2442531; 448443, 2442636; 448443, 2442627; 448440, 2442604; 448438, 2442565; 448441, 2442549; 448587, 2442486; 448455, 2442534; 448589, 2443224; 448474, 2442530; 448488, 2442531; 448505, 2442534; 448515, 2442533; 448530, 2442527; 448536, 2442523; 448449, 2442536; 448502, 2443743; 448586, 2443203; 448512, 2443792; 448512, 2443783; 448513, 2443779; 448513, 2443769; 448473, 2443878; 448504, 2443752; 448470, 2443888; 448504, 2443735; 448507, 2443727; 448522, 2443706; 448538, 2443682; 448546, 2443665; 448552, 2443643; 448509, 2443760; 447932, 2443750; 447925, 2444320; 447843, 2444325; 447864, 2444277; 447942, 2444178; 448003, 2444015; 448500, 2443823; 447967, 2443867; 448549, 2443613; 447904, 2443646; 447921, 2443582; 447949, 2443460; 447939, 2443412; 448458, 2443882; 448470, 2443889; 448008, 2443903; 448590, 2443306; 448578, 2443441; 448572, 2443417; 448576, 2443405; 448584, 2443388; 448590, 2443369; 448552, 2443630; 448593, 2443325; 448591, 2443484; 448591, 2443291; 448592, 2443277; 448592, 2443261; 448592, 2443254; 448591, 2443241; 448673, 2442365; 448595, 2443352; 448553, 2443539; 448587, 2443214; 448544, 2443601; 448533, 2443587; 448527, 2443576; 448523, 2443570; 448518, 2443559; 448585, 2443461; 448528, 2443546; 448588, 2443466; 448560, 2443535; 448569, 2443527; 448577, 2443516; 448582, 2443508; 448589, 2443493; 448551, 2443621; 448518, 2443552; 449003, 2441449; 448936, 2441403; 449064, 2441492; 449060, 2441481; 449053, 2441472; 449049, 2441471; 449066, 2441511; 449032, 2441461; 449061, 2441528; 448971, 2441443; 448964, 2441441; 448952, 2441427; 448948, 2441420; 448945, 2441411; 448665, 2442379; 449040, 2441466; 449012, 2441616; 448972, 2441689; 446228, 2441279; 448995, 2441668; 449000, 2441660; 449004, 2441650; 449065, 2441502; 449009, 2441625; 448930, 2441400; 449017, 2441611; 449030, 2441595; 449037, 2441588; 449043, 2441578; 449046, 2441569; 449050, 2441561; 449006, 2441639; 448967, 2441159; 448940, 2441404; 448926, 2441212; 448930, 2441194; 448933, 2441184; 448941, 2441177; 448940, 2441238; 448961, 2441163; 448944, 2441250; 448972, 2441150; 448973, 2441143; 448972, 2441136; 448971, 2441119; 448969, 2441116; 448964, 2441109; 448949, 2441170; 448928, 2441313; 448922, 2441392; 448918, 2441381; 448916, 2441369; 448917, 2441357; 448919, 2441341; 448934, 2441230; 448925, 2441322; 448933, 2441715; 448935, 2441302; 448944, 2441291; 448948, 2441281; 448948, 2441273; 448948, 2441264; 448946, 2441259; 448920, 2441333; 448677, 2442140; 441868, 2446401; 448673, 2442209; 448671, 2442202; 448674, 2442187; 448680, 2442169; 448684, 2442226; 448682, 2442148; 448692, 2442233; 448675, 2442123; 448677, 2442115; 448683, 2442101; 448694, 2442089; 448710, 2442077; 448718, 2442069; 448684, 2442157; 448722, 2442303; 448677, 2442356; 448682, 2442350; 448697, 2442342; 448711, 2442341; 448721, 2442331; 448678, 2442221; 448723, 2442309; 448736, 2442055; 448718, 2442295; 448712, 2442283; 448707, 2442267; 448706, 2442257; 448705, 2442250; 448699, 2442238; 448724, 2442320; 448915, 2441796; 448850, 2441844; 448877, 2441825; 448884, 2441820; 448890, 2441818; 448892, 2441817; 448723, 2442061; 448910, 2441807; 448820, 2441871; 448913, 2441774; 448914, 2441760; 448913, 2441753; 448915, 2441738; 448925, 2441722; 448957, 2441700; 448900, 2441814; 448787, 2441967; 448939, 2441710; 448746, 2442051; 448755, 2442041; 448764, 2442029; 448768, 2442019; 448773, 2442013; 448840, 2441852; 448781, 2441990; 448831, 2441859; 448789, 2441938; 448803, 2441914; 448813, 2441900; 448814, 2441894; 448817, 2441884; 448728, 2442058; 448777, 2442002; 440375, 2448361; 440198, 2448467; 440421, 2448239; 440415, 2448290; 440416, 2448314; 440411, 2448336; 440401, 2448191; 440391, 2448353; 440384, 2448138; 440350, 2448395; 440331, 2448411; 440307, 2448418; 440254, 2448428; 440237, 2448434; 439526, 2448944; 440402, 2448352; 440409, 2447991; 440377, 2447819; 440378, 2447845; 440384, 2447871; 440395, 2447896; 440436, 2447941; 440413, 2448216; 440426, 2447974; 440190, 2448485; 440343, 2448005; 440329, 2448016; 440325, 2448033; 440331, 2448061; 440341, 2448084; 440374, 2448123; 440435, 2447959; 439678, 2448950; 440218, 2448446; 439853, 2448941; 439830, 2448945; 439788, 2448929; 439761, 2448926; 439900, 2448928; 439697, 2448941; 439922, 2448928; 439656, 2448949; 439633, 2448940; 439611, 2448928; 439578, 2448906; 439553, 2448909; 439539, 2448922; 439733, 2448930; 440089, 2448747; 440179, 2448496; 440157, 2448511; 440136, 2448537; 440120, 2448633; 440125, 2448690; 439875, 2448932; 440112, 2448732; 440451, 2447620; 440073, 2448762; 440036, 2448815; 440000, 2448878; 439982, 2448899; 439961, 2448915; 439941, 2448924; 440121, 2448718; 441363, 2447030; 440383, 2447794; 441405, 2446869; 441402, 2446899; 441403, 2446972; 441399, 2446995; 441455, 2446804; 441373, 2447026; 441476, 2446797; 441317, 2447043; 441283, 2447083; 441268, 2447104; 441240, 2447171; 441231, 2447186; 441219, 2447195; 441398, 2446997; 441674, 2446682; 448141, 2444294; 448986, 2441677; 441864, 2446424; 441847, 2446451; 441836, 2446475; 441434, 2446820; 441829, 2446505; 441148, 2447188; 441648, 2446705; 441620, 2446723; 441584, 2446741; 441549, 2446752; 441532, 2446763; 441521, 2446777; 441829, 2446501; 440674, 2447485; 440710, 2447368; 440699, 2447389; 440693, 2447407; 440695, 2447430; 440703, 2447452; 441201, 2447195; 440693, 2447475; 440800, 2447339; 440599, 2447501; 440579, 2447511; 440540, 2447539; 440487, 2447571; 440468, 2447593; 440124, 2448663; 440703, 2447461; 440941, 2447230; 440413, 2447711; 441133, 2447183; 441113, 2447170; 441095, 2447154; 441083, 2447147; 441058, 2447153; 440722, 2447354; 440969, 2447210; 440740, 2447346; 440888, 2447250; 440873, 2447265; 440865, 2447286; 440858, 2447311; 440842, 2447328; 441172, 2447190; 441039, 2447168; 438599, 2451708; 438434, 2451069; 438440, 2451600; 438425, 2451652; 438429, 2451670; 438442, 2451682; 438419, 2451509; 438529, 2451692; 438410, 2451464; 438657, 2451738; 439516, 2448971; 438675, 2451766; 440125, 2448578; 438680, 2451858; 438715, 2451908; 438484, 2451690; 438467, 2451228; 438455, 2451089; 438463, 2451098; 438475, 2451113; 438484, 2451141; 438486, 2451163; 438435, 2451571; 438472, 2451209; 438888, 2452163; 438472, 2451261; 438481, 2451287; 438485, 2451346; 438478, 2451359; 438454, 2451380; 438422, 2451414; 438481, 2451188; 448609, 2443974; 438669, 2452384; 438605, 2452379; 438540, 2452374; 438510, 2452340; 438449, 2452330; 438761, 2452013; 438490, 2452605; 438816, 2452396; 448591, 2444072; 448566, 2444172; 448548, 2444233; 448510, 2444279; 448464, 2444284; 448299, 2444289; 438431, 2452414; 439138, 2452428; 438670, 2451754; 438936, 2452213; 438977, 2452232; 438979, 2452233; 439031, 2452285; 439037, 2452297; 438716, 2452393; 439083, 2452342; 438779, 2452391; 439171, 2452514; 439201, 2452565; 439114, 2452513; 438954, 2452430; 438851, 2452395; 438833, 2452090; 439061, 2452327; 439044, 2449631; 438944, 2449813; 439167, 2449414; 439146, 2449435; 439114, 2449463; 439102, 2449480; 439220, 2449318; 439065, 2449586; 439230, 2449287; 439037, 2449642; 439025, 2449671; 439016, 2449687; 438999, 2449702; 438974, 2449738; 438965, 2449767; 439076, 2449548; 439382, 2449107; 439508, 2448984; 439451, 2449000; 439437, 2449023; 438680, 2451783; 439433, 2449078; 439200, 2449362; 439399, 2449097; 439421, 2449088; 439361, 2449126; 439330, 2449145; 439307, 2449169; 439277, 2449220; 439260, 2449242; 439244, 2449261; 438425, 2451047; 438554, 2450559; 438737, 2450311; 438736, 2450325; 438731, 2450342; 438715, 2450373; 438690, 2450392; 438621, 2450415; 438732, 2450286; 438578, 2450438; 438501, 2450796; 438488, 2450686; 438472, 2450910; 438435, 2450985; 438427, 2450964; 438919, 2449853; 439437, 2449066; 438581, 2450423; 438816, 2450028; 438717, 2450241; 438894, 2449879; 438884, 2449918; 438904, 2449863; 438831, 2450010; 438850, 2449982; 438791, 2450036; 438765, 2450051; 438744, 2450081; 438730, 2450109; 438717, 2450158; 438716, 2450162; 438713, 2450206.
                (ii) Map of Unit 4-Montane Wet for Akikiki (Oreomystis bairdi) follows:
                
                  
                  ER13AP10.025
                
                (10) Unit 5-Montane Wet, Kauai County, Hawaii.

                (i) Unit 5-Montane Wet consists of 789.9 ac (319.7 ha) and includes land bounded by the following UTM Zone 4, NAD 83 coordinates (E, N): 433436, 2449707; 433445, 2449707; 433444, 2449707; 433443, 2449707; 433458, 2449707; 433436, 2449707; 433426, 2449707; 433408, 2449708; 433429, 2449741; 433493, 2449765; 433633, 2449724; 433742, 2449724; 433467, 2449787; 433460, 2449707; 433468, 2449706; 433484, 2449694; 433414, 2449628; 433461, 2449623; 433457, 2449622; 433339, 2449600; 433440, 2449604; 433437, 2449592; 433426, 2449556; 433419, 2449599; 433831, 2449767; 434991, 2449344; 433401, 2449697; 433480, 2449629; 434938, 2449321; 433313, 2449484; 433455, 2449620; 434842, 2449253; 434839, 2449258; 434834, 2449277; 434833, 2449278; 434833, 2449278; 434833, 2449280; 434833, 2449281; 434872, 2449294; 434881, 2449297; 434884, 2449298; 435010, 2449343; 434899, 2449305; 433903, 2449882; 435011, 2449352; 435010, 2449343; 435005, 2449310; 434948, 2449300; 434908, 2449290; 434908, 2449290; 434890, 2449251; 434872, 2449246; 434848, 2449239; 434844, 2449248; 434034, 2449950; 434026, 2449951; 433969, 2449958; 434898, 2449304; 435183, 2449401; 434713, 2447038; 434738, 2447045; 434738, 2447030; 434795, 2447069; 434994, 2447085; 435093, 2447245; 435290, 2447449; 435295, 2447440; 435360, 2447538; 435282, 2448685; 435266, 2448909; 435236, 2449351; 434686, 2447020; 435232, 2449399; 435272, 2448835; 435080, 2449407; 434920, 2449394; 434752, 2449405; 434498, 2449522; 434338, 2449660; 434208, 2449767; 434141, 2449863; 434137, 2449869; 434124, 2449948; 434074, 2449972; 433461, 2449623; 433339, 2449381; 435234, 2449384; 433589, 2449323; 433725, 2448994; 433545, 2449136; 433389, 2449256; 433567, 2449260; 433588, 2449244; 433880, 2448827; 433612, 2449262; 433525, 2449415; 433567, 2449398; 433546, 2449412; 434627, 2447088; 433448, 2449426; 435236, 2449347; 433368, 2449293; 433599, 2449252; 434202, 2447345; 433367, 2449352; 434073, 2448685; 434357, 2447229; 434073, 2447500; 434086, 2447693; 434163, 2447783; 434254, 2447886; 434318, 2448182; 434318, 2448298; 434292, 2448479; 434279, 2447951; 434486, 2447126; 434228, 2448620.
                (ii) Map of Unit 5-Montane Wet for Akikiki (Oreomystis bairdi) follows:
                
                  
                  ER13AP10.026
                
                (11) Unit 6-Montane Wet, Kauai County, Hawaii.

                (i) Unit 6-Montane Wet consists of 413.5 ac (167.3 ha) and includes land bounded by the following UTM Zone 4, NAD 83 coordinates (E, N): 448516, 2447525; 447976, 2448470; 448042, 2448338; 448133, 2448200; 448235, 2448042; 448834, 2447273; 448288, 2447915; 448412, 2447653; 448669, 2447406; 447943, 2448562; 448763, 2447342; 448059, 2449434; 448321, 2447795; 447961, 2448628; 448037, 2448780; 448088, 2448897; 448122, 2449037; 448119, 2449134; 448056, 2449368; 448099, 2449454; 448242, 2449457; 448328, 2449449; 448440, 2449296; 448382, 2449406; 448887, 2447191; 448091, 2449266; 448610, 2449255; 448931, 2447092; 448511, 2449199; 448623, 2449141; 448641, 2449184; 448593, 2449298; 448613, 2449357; 448702, 2449395; 448812, 2449420; 448906, 2449440; 448959, 2449443; 448964, 2449425; 448952, 2449316; 448954, 2449143; 448881, 2447609; 448987, 2448959; 448980, 2446980; 448979, 2446983; 448577, 2449143; 448980, 2446982; 448981, 2446981; 449105, 2447827; 449087, 2447916; 449044, 2448132; 449032, 2448326; 449045, 2448506; 449040, 2448659; 449012, 2448822.
                (ii) Map of Unit 6-Montane Wet for Akikiki (Oreomystis bairdi) follows:
                
                  
                  ER13AP10.027
                
                Yellow-Shouldered Blackbird (Agelaius xanthomus)
                
                  Puerto Rico. Areas of land, water, and airspace with the following components: (1) All of Mona Island; (2) that portion of the main island of Puerto Rico within the following boundary: Beginning at a point where the Quebrada Boqueron joins the Bahia de Boqueron, thence proceeding southwesterly along coast to Cabo Rojo, thence eastward along the coast, including offshore cays, to the point where Highway 332 meets the Bahia de Guanica, thence northward on Highway 332 to its junction with Highway 116, thence westward on Highway 116 to its junction with Highway 305, thence westward on Highway 305 to its junction with Highway 303, thence northward on Highway 303 to its junction with Highway 101, thence westward on Highway 101 to the point where it crosses Quebrada Boqueron, thence along the Quebrada Boqueron to the point where it joins the Bahia de Boqueron; (3) a circular portion of the main island of Puerto Rico with a one mile radius, the center being the junction of Highways 360 and 102 in the town of San German; (4) Roosevelt Roads Naval Station, southeast of Ceiba.
                
                  Note:
                  No map.
                
                California Condor (Gymnogyps californianus)
                
                  California. Sespe-Piru Condor Area: an area of land, water, and airspace to an elevation of not less than 3,000 feet above the terrain, in Ventura and Los Angeles Counties, with the following components (San Bernardino Meridian): Sespe Condor Sanctuary, as delineated by Public Land Order 695 (January 1951); T4N R20W Sec. 2, 5-10, N1/2 Sec. 11; T4N R21W Sec. 1-3, 10-12, N1/4 Sec 13, N1/4 Sec. 14, N1/4 Sec. 15; T5N R18W Sec. 4-9, 18, 19, 30, 31, N1/2 Sec. 3, N1/2 Sec. 17; T5N R21W Sec. 1-4, 9-16, 21-28, 33-36; T6N R18W Sec. 7-11, 14-23, 26-35; T6N R19W Sec. 7-36; T6N R20W Sec. 8-36; T6N R21W Sec. 13-36; T6N R22W Sec. 3-26, 35, 36; T6N R23W Sec. 1-3, 10-14, 24, N1/2 Sec. 23; T7N R22W Sec. 31; T7N R23W Sec. 34-36.
                Matilija Condor Area: An area of land, water, and airspace to an elevation of not less than 3,000 feet above the terrain, in Ventura and Santa Barbara Counties, with the following components (San Bernardino Meridian): T5N R24W W1/2 Sec. 3, Sec. 4-11, 14, 15, N1/2 Sec. 16, N1/4 Sec. 17; T5N R25W E1/2 Sec. 1, NE1/4 Sec. 12; T51/2N R24W Sec. 31-34; T6N R24W S1/2 Sec. 32, S1/2 Sec. 33, S1/2 Sec. 34.
                Sisquoc-San Rafael Condor Area: An area of land, water, and airspace to an elevation of not less than 3,000 feet above the terrain, Santa Barbara County, with the following components (San Bernardino Meridian): T6N R26W Sec. 5, 6; T6N R27W Sec. 1, 2; T7N R26W Sec. 5-8, 17-20, 29-32; T7N R27W Sec. 1-14, 23-26, 35, 36; T7N R28W Sec. 1, 2, 11, 12; T8N R26W Sec. 19-22, 27-34; T8N R27W Sec. 19-36.
                Hi Mountain-Beartrap Condor Areas: Areas of land, water, and airspace to an elevation of not less than 3,000 feet above the terrain in San Luis Obispo County, with the following components (Mt. Diablo Meridian): T30S R16E Sec. 13, 14, 23-26, SE1/4 Sec. 11, S1/2 Sec. 12; T30S R17E Sec. 17-20, 29, 30; T31S R14E Sec. 1, 2, 11, 12, E1/2 Sec. 3, E1/2 Sec. 10, N1/2 Sec. 14, N1/2 Sec. 13; T31S R15E W1/2 Sec. 6, W 1/2 Sec. 7, NW1/4 Sec. 18.
                Mt. Pinos Condor Area: An area of land, water, and airspace in Ventura and Kern Counties, with the following components (San Bernardino Meridian): T8N R21W W1/2 Sec. 5, Sec. 6 N1/2 Sec. 7, NW1/4 Sec. 8; T8N R22W Sec. 1, 2, E1/2 Sec. 3, NE1/4 Sec. 10, N1/2 Sec. 11, N1/2 Sec. 12; T9N R21W Sec. 31, 32, W1/2 Sec. 33; T9N R22W E1/2 Sec. 35, Sec. 36.
                Blue Ridge Condor Area: An area of land, water, and airspace in Tulare County, with the following components (Mt. Diablo Meridian): T19S R29E Sec. 5-9, 15-22, 27-30.
                Tejon Ranch: An area of land, water, and airspace in Kern County, with the following components (San Bernardino Meridian): R16W, T10N, R17W T10N, R17W T11N, R18W T9N, R18W T10N, R19W T10N.
                Kern County rangelands: An area of land, water, and airspace in Kern County between California State Highway 65 and the western boundary of Sequoia National Forest, with the following components (Mt. Diablo Meridian): R29E T25S, R29E T26S, R30E T25S, R30E T26S.
                Tulare County rangelands: An area of land, water, and airspace in Tulare County between California State Highway 65, State Highway 198, and the western boundary of Sequoia National Forest, with the following components (Mt. Diablo Meridian): R28E T18S (all sections); R28E T19S (all sections); R28E T20S (all sections); R28E T21S Sec. 1-18; R29E T20S (all sections); R29E T21S Sec. 1-18.
                
                  Note:
                  No map.
                
                Mississippi Sandhill Crane (Grus canadensis pulla).
                
                  Mississippi. Areas of land, water, and airspace in Jackson County, with the following components (St. Stephens Base Meridian): T6S R6W Sec. 31; T6S R7W E1/2 of E1/2 Sec. 34, Sec. 35-36, S1/2 Sec. 38; T6S R8W Sec. 27, those portions of Sec. 28-31 south of Seaman Road, Sec. 32-34; T7S R6W N1/2 of N1/2 Sec. 3, Sec. 6; T7S R7W Sec. 2-11, Sec. 13-16, Sec. 20-22, W1/2 Sec. 23, W1/2 of E1/2 Sec. 23, NE1/4 of NE1/4 Sec. 23, N1/2 of N1/2 Sec. 24, that portion of the SW1/4 of SW1/4 Sec. 30 south of the Louisville and Nashville Railroad, W1/2 of W1/2 Sec. 31, W1/2 Sec. 37, that portion of the E1/2 Sec. 37 north of U.S. Interstate Highway 10; T7S R8W Sec. 1-3, that portion of Sec. 4 north of U.S. Interstate Highway 10, Sec. 5-6, those portions of Sec. 7-8 north of U.S. Interstate Highway 10, Sec. 10-12, W1/2 of W1/2 Sec. 14, Sec. 15, that portion of Sec. 25 south of the Louisville and Nashville Railroad, that portion of the SE1/4 of Sec. 26 south of the Louisville and Nashville Railroad and southeast of Davis Bayou, N1/2 of NE1/4 Sec. 35, Sec. 36.
                
                  Note:
                  No map.
                
                
                Whooping Crane (Grus americana)
                
                  Kansas. Areas of land, water, and airspace with the following components: (1) Quivira National Wildlife Refuge in Stafford, Reno, and Rice Counties; and (2) Cheyenne Bottoms State Waterfowl Management Area in Barton County.
                
                  Note:
                  The map provided is for informational purposes only. Map follows:
                
                
                  EC01JN91.024
                
                
                  Nebraska. An area of land, water, and airspace in Dawson, Buffalo, Hall, Phelps, Kearny, and Adams Counties with the following boundaries: Platte River bottoms—a strip of river bottom with a north-south width 3 miles, a south boundary paralleling Interstate 80, beginning at the junction of U.S. Highway 283 and Interstate 80 near Lexington, and extending eastward along Interstate 80 to the interchange for Shelton and Dehman, Nebr. near the Buffalo-Hall County line.
                
                  Note:
                  The map provided is for informational purposes only. Map follows:
                
                
                  EC01JN91.025
                
                
                  Oklahoma. An area of land, water, and airspace in Alfalfa County with the following component: Salt Plains National Wildlife Refuge.
                
                  
                  Note:
                  The map provided is for informational purposes only. Map follows:
                
                
                  EC01JN91.027
                
                
                  Texas. An area of land, water, and airspace in Aransas, Calhoun, and Refugio Counties with the following boundaries: Beginning at the point where the north boundary of the Aransas National Wildlife Refuge intersects the shore of San Antonio Bay at Webb Point; thence, from this point along a straight line across San Antonio Bay through the westernmost tip of Mosquito Point and inland to a point of intersection with metal surfaced road; thence eastward along a straight line across Espiritu Santo Bay to the intersection of the bay shore and a road at the east end of Pringle Lake on Matagorda Island; thence south along this road to the intersection with the main Matagorda Island road; southwestward along this main road to Cedar Bayou at latitude 28°04′10″ N.; thence due west across Cedar Bayou, Vinson Slough, and Isla San Jose to Gulf Intracoastal Waterway platform channel marker No. 25; thence north to the southwest corner of the proclamation boundary, just south of Blackjack Point; thence north along the proclamation boundary into St. Charles Bay to a line drawn as an eastward extension of Twelfth Street on Lamar Peninsula; thence westward along this line to intersection with Palmetto Avenue; thence northward along a straight line to the southwest corner of the Aransas National Wildlife Refuge at Texas State Highway 35 and the north shore of Cavasso Creek; thence northeast on a straight line to the corner of the Aransas National Wildlife Refuge north boundary adjacent to triangulation station “Twin”; thence along the north boundary of said refuge to the starting point at Webb Point.
                
                  Note:
                  The map provided is for informational purposes only. Map follows:
                
                
                  EC01JN91.028
                
                Mariana Crow (Corvus kubaryi)
                (1) Critical habitat units for the Mariana crow are depicted for the Territory of Guam and the island of Rota, Commonwealth of the Northern Mariana Islands, on the maps below.
                (2) The primary constituent elements required by the Mariana crow for the biological needs of foraging, sheltering, roosting, nesting, and rearing of young are found in areas that support limestone, secondary, ravine, swamp, agricultural, and coastal forests composed of native and introduced plant species. These forest types provide the primary constituent elements of:

                (i) Emergent trees and subcanopy trees with dense cover for breeding, such as Neisosperma oppositifolia (fagot), Macaranga thompsonii (pengua), Intsia bijuga (ifit), Premna obtusifolia (ahgao), Eugenia reinwardtiana (aabang), Ficus spp. (fig), Elaeocarpus joga (yoga), and Tristiropsis obtusangula (faniok);
                (ii) Sufficient area of predominantly native forest to allow nesting at least 950 ft (290 m) from the nearest road and 203 ft (62 m) from the nearest forest edge and to support Mariana crow breeding territories (approximately 30 to 91 ac (12 to 37 ha)) and foraging areas for nonbreeding juvenile crows; and

                (iii) Standing dead trees and plant species for foraging such as Aglaia mariannensis (maypunayo), Artocarpus spp. (breadfruit), Cocos nucifera (coconut palm), fagot, Hibiscus tiliaceus (pago), ifit, Leucaena spp. (tangantangan), Ochrosia mariannensis (langiti), Pandanus tectorius (kafu), ahgao, fig, and joga.

                (3) Critical habitat does not include existing features and structures within the boundaries of the mapped units, such as buildings, roads, aqueducts, antennas, water tanks, agricultural fields, paved areas, lawns, and other urban landscaped areas not containing one or more of the primary constituent elements.
                

                (4) Critical habitat units are described below. Coordinates are in UTM Zone 55 with units in meters using North American Datum of 1983 (NAD83)/World Geodetic System 1984 (WGS 84).
                
                (i) Note: Map 1—General Locations of Units for the Mariana Crow follows:
                
                  ER28OC04.002
                
                (ii) Guam, Mariana crow—Unit A (376 ac; 152 ha):
                (A) [Reserved]
                
                (B) Map 2 showing Unit A for Mariana crow follows:
                
                  
                  ER28OC04.003
                
                (iii) Rota, Mariana crow—Unit B (6,033 ac; 2,442 ha):
                (A) Subunit B-1 excludes seven areas:
                (1) Bounded by the following five points (7 ac; 3 ha): 309786, 1569596; 309800, 1569484; 310060, 1569596; 310059, 1569695; 310055, 1569695.
                (2) Bounded by the following four points (13 ac; 5 ha): 310365, 1569567; 310716, 1569564; 310716, 1569718; 310366, 1569717.
                (3) Bounded by the following 53 points (46 ac; 19 ha): 308686, 1564398; 308762, 1564422; 308791, 1564444; 308793, 1564466; 308784, 1564497; 308797, 1564525; 308821, 1564528; 308848, 1564503; 308874, 1564514; 308905, 1564532; 308955, 1564666; 308979, 1564736; 308994, 1564814; 309056, 1564845; 309090, 1564889; 309126, 1564869; 309248, 1564976; 309277, 1565027; 309288, 1565060; 309280, 1565083; 309271, 1565117; 309213, 1565113; 309170, 1565106; 309132, 1565058; 309100, 1565068; 309047, 1565112; 308992, 1565145; 308979, 1565217; 308948, 1565228; 308887, 1565176; 308883, 1565150; 308900, 1565075; 308876, 1564990; 308839, 1564994; 308821, 1564996; 308791, 1564924; 308813, 1564898; 308839, 1564906; 308870, 1564928; 308878, 1564915; 308808, 1564760; 308756, 1564683; 308703, 1564628; 308672, 1564595; 308668, 1564571; 308677, 1564563; 308716, 1564574; 308718, 1564560; 308673, 1564489; 308647, 1564459; 308607, 1564406; 308654, 1564386; 308671, 1564401.
                (4) Bounded by the following 80 points (84 ac; 34 ha): 307624, 1562456; 307687, 1562504; 307700, 1562504; 307723, 1562493; 307768, 1562521; 307804, 1562511; 307827, 1562494; 307871, 1562552; 307897, 1562565; 307928, 1562565; 307943, 1562545; 307959, 1562519; 307976, 1562515; 308031, 1562572; 307996, 1562594; 307980, 1562618; 307978, 1562640; 307930, 1562655; 307908, 1562675; 307891, 1562697; 307891, 1562743; 307856, 1562771; 307851, 1562810; 307902, 1562852; 308068, 1562957; 308134, 1562964; 308164, 1562997; 308173, 1563049; 308204, 1563115; 308197, 1563150; 308171, 1563159; 308149, 1563172; 308158, 1563220; 308153, 1563290; 308153, 1563334; 308184, 1563347; 308234, 1563340; 308316, 1563418; 308398, 1563405; 308418, 1563437; 308367, 1563499; 308373, 1563676; 308215, 1563726; 308158, 1563576; 308126, 1563534; 308091, 1563547; 308052, 1563487; 308025, 1563486; 307965, 1563436; 307886, 1563373; 307872, 1563313; 307872, 1563199; 307896, 1563181; 307911, 1563141; 307871, 1563095; 307869, 1563073; 307904, 1563069; 307880, 1563003; 307862, 1563010; 307849, 1563025; 307803, 1563019; 307807, 1562964; 307792, 1562951; 307753, 1562946; 307713, 1562935; 307700, 1562911; 307704, 1562881; 307753, 1562828; 307768, 1562797; 307733, 1562745; 307731, 1562727; 307781, 1562683; 307729, 1562598; 307713, 1562633; 307689, 1562635; 307646, 1562613; 307495, 1562647; 307488, 1562556; 307488, 1562533; 307495, 1562490.
                (5) Bounded by the following seven points (9 ac; 3 ha): 308109, 1562663; 308114, 1562663; 308280, 1562825; 308197, 1562937; 308066, 1562859; 308074, 1562799; 308043, 1562743.
                (6) Bounded by the following 225 points (4,517 ac; 1,828 ha): 304411, 1562555; 304424, 1562519; 304395, 1562481; 304302, 1562446; 304273, 1562406; 304249, 1562358; 304254, 1562282; 304261, 1562234; 304267, 1562190; 304322, 1562154; 304363, 1562125; 304393, 1562154; 304450, 1562187; 304496, 1562219; 304553, 1562195; 304591, 1562252; 304677, 1562222; 304751, 1562222; 304756, 1562184; 304707, 1562097; 304732, 1562065; 304778, 1562078; 304848, 1562116; 304883, 1562133; 304897, 1562100; 304919, 1562054; 304965, 1562055; 305014, 1562130; 305027, 1562070; 305087, 1562070; 305138, 1562106; 305178, 1562184; 305273, 1562139; 305332, 1562082; 305502, 1562089; 305578, 1562186; 305634, 1562202; 305663, 1562153; 305654, 1562055; 305625, 1562051; 305559, 1561906; 305499, 1561766; 305502, 1561677; 305536, 1561661; 305583, 1561645; 305628, 1561651; 305657, 1561733; 305750, 1562039; 305797, 1562046; 305851, 1562027; 305884, 1561946; 305962, 1561919; 306000, 1561908; 306049, 1561932; 306083, 1561909; 306124, 1561894; 306125, 1561840; 306152, 1561740; 306149, 1561664; 306171, 1561612; 306196, 1561564; 306331, 1561523; 306475, 1561523; 306637, 1561536; 306678, 1561599; 306697, 1561618; 306795, 1561601; 306862, 1561696; 306865, 1561764; 306854, 1561781; 306837, 1561785; 306821, 1561831; 306726, 1561820; 306597, 1561737; 306383, 1561737; 306312, 1561775; 306280, 1561824; 306280, 1561867; 306328, 1561986; 306326, 1562043; 306369, 1562146; 306348, 1562193; 306359, 1562248; 306396, 1562413; 306211, 1562495; 306212, 1562642; 306491, 1562590; 306893, 1562575; 307497, 1563122; 307570, 1563395; 307632, 1563500; 307765, 1563576; 307881, 1563606; 307963, 1563657; 308014, 1563772; 308065, 1564029; 308062, 1564310; 308088, 1564565; 308044, 1564754; 307833, 1564944; 307768, 1565047; 307819, 1565112; 307805, 1565168; 307749, 1565378; 307765, 1565443; 307822, 1565486; 307811, 1565570; 307779, 1565654; 307817, 1565697; 307825, 1565828; 307842, 1565852; 307741, 1565909; 307639, 1565920; 307442, 1565987; 307386, 1566039; 307223, 1566107; 307152, 1566137; 307112, 1566137; 307082, 1566183; 307047, 1566199; 306955, 1566199; 306887, 1566191; 306824, 1566142; 306643, 1566020; 306544, 1565957; 306401, 1565931; 306247, 1565886; 306225, 1565841; 306113, 1565820; 306065, 1565846; 305956, 1565740; 305864, 1565621; 305851, 1565381; 305732, 1565386; 305724, 1565275; 305583, 1565276; 305305, 1565376; 305244, 1565424; 305104, 1565593; 304938, 1565657; 304768, 1565694; 304538, 1565717; 304173, 1565710; 304059, 1565694; 303985, 1565704; 303930, 1565725; 303903, 1565726; 303881, 1565697; 303879, 1565686; 303866, 1565617; 303819, 1565548; 303760, 1565524; 303670, 1565498; 303545, 1565484; 303504, 1565453; 303445, 1565416; 303355, 1565352; 303191, 1565289; 303022, 1565141; 302927, 1565120; 302874, 1565088; 302601, 1565117; 302527, 1565140; 302218, 1565153; 302086, 1565142; 301948, 1565092; 301810, 1565044; 301728, 1565024; 301675, 1565037; 301588, 1565018; 301416, 1565032; 301326, 1565030; 301284, 1565055; 301215, 1564939; 301207, 1564880; 301178, 1564669; 301199, 1564611; 301215, 1564529; 301236, 1564468; 301284, 1564460; 301363, 1564476; 301459, 1564476; 301604, 1564444; 301705, 1564365; 301734, 1564277; 301781, 1564145; 301827, 1564059; 301898, 1564026; 301972, 1563986; 302078, 1563923; 302144, 1563891; 302215, 1563817; 302318, 1563661; 302371, 1563526; 302605, 1563264; 302705, 1563179; 302736, 1563065; 302743, 1562848; 302859, 1562481; 302916, 1562366; 302961, 1562293; 302983, 1562274; 303027, 1562300; 303093, 1562406; 303115, 1562459; 303159, 1562565; 303190, 1562612; 303214, 1562638; 303250, 1562687; 303323, 1562713; 303478, 1562733; 303626, 1562749; 303778, 1562811; 303847, 1562837; 303900, 1562902; 303986, 1562937; 304081, 1562943; 304196, 1562928; 304284, 1562884; 304280, 1562804; 304302, 1562749; 304315, 1562704; 304363, 1562636; 304368, 1562613; 304379, 1562567.
                (7) Bounded by the following nine points (9 ac; 3 ha): 303885, 1562540; 303916, 1562411; 303966, 1562370; 304088, 1562398; 304081, 1562449; 304077, 1562587; 304072, 1562590; 303992, 1562579; 303895, 1562564.
                
                (B) Map 3 showing Unit B for Mariana crow follows:
                
                  
                  ER28OC04.004
                
                Spectacled Eider (Somateria fischeri)
                1. Critical habitat units are depicted for Unit 1 (Central Yukon-Kuskokwim Delta), Unit 2 (South Y-K Delta Unit), Unit 3 (Norton Sound), Unit 4 (Ledyard Bay), and Unit 5 (the Wintering Unit in the Bering Sea between St. Lawrence and St. Matthew Islands) for reference only. The maps provided are for informational purposes only.

                2. Within these areas, the primary constituent elements are those habitat components that are essential for the primary biological needs of feeding, nesting, brood rearing, roosting, molting, migrating and wintering. The primary constituent elements for Units 1 and 2 (the Y-K Delta units) include the vegetated intertidal zone and all open water inclusions within this zone. Primary constituent elements for the Norton Sound Unit (Unit 3) and the Ledyard Bay Unit (Unit 4) include all marine waters greater than 5 m (16.4 ft) in depth and less than or equal to 25 m (82.0 ft) in depth, along with associated marine aquatic flora and fauna in the water column, and the underlying marine benthic community. Primary constituent elements for the Wintering Unit (Unit 5) include all marine waters less than or equal to 75 m (246.1 ft) in depth, along with associated marine aquatic flora and fauna in the water column, and the underlying marine benthic community. Critical habitat does not include those areas within the boundary of any unit that do not fit the description of primary constituent elements for that unit.
                3. Critical habitat does not include existing features and structures, such as buildings, roads, pipelines, utility corridors, airports, other paved areas, and other developed areas.
                4. This final rule designating critical habitat for the spectacled eider uses published coordinates of prominent landmarks, when appropriate, obtained from the Dictionary of Alaska Place Names.
                
                  
                  ER06fe01.000
                
                Unit 1. Central Y-K Delta Unit

                Seward Meridian: T19N, R91W, Sections 24, 25, 26, 33, 34, 35, 36; T19N, R90W, Sections 13, 14, 17, 18, 19-36; T18N, R90W, Sections 1-24, 26-33; T18N, R91W, Sections 1-5, 7-28, 33-36; T18N, R92W, Sections 10-30; T18N, R93W, Sections 21-27; T16N, R91W, Sections 1-36; T16N, R92W, Sections 1-4, 10-15, 21-36; T16N, R93W, Section 36;T15N, R89W, Sections 1-36; T15N, R90W, Sections 1-36; T15N, R91W, Sections 1-36; T15N, R92W, Sections 1-36; T15N, R93W, Sections 1,2, 11-14, 23-26, 36; T14N, R89W, Sections 1-36; T14N, R90W, Sections 1-36; T14N, R91W, Sections 1-29, 32-36; T14N, R92W, Sections 1-18, 24; T14N, R93W, Sections 1, 12; T13N, R87W, Sections 1-36; T13N, R88W, Sections 1-36; T13N, R89W, Sections 1-36; T13N, R90W, Sections 1-36; T13N, R91W, Sections 1-5, 8-17, 20-29, 32-36; T12N, R87W, Sections 1-36; T12N, R88W, Sections 1-29, 31-36; T12N, R89W, Sections 1-35; T12N, R90W, Sections 1-4, 9-14, 23-25; T12N, R91W, Sections 1-36; T12N, R92W, Sections 1-4, 9-16, 21-28, 34-36; T11N, R87W, Sections 1-36; T11N, R88W, Sections 1-36, T11N, R89W, Sections 1-6, 9-12, 25-36; T11N, R91W, Sections 1-6; T10N, R88W, Sections 1-26, 29-33, 35, 36; T10N, R89W, Sections 1-35; T10N, R90W, Sections 1, 2, 11-14, 24, 25; T9N, R87W, Sections 1-35; T9N, R88W, Sections 1, 4-10, 13-36; T9N, R89W, Sections 13, 14, 23-26, 35, 36; T8N, R89W, Sections 1-5, 7-24, 26-34; T8N, R90W, Sections 1-2, 11, 13, 14, 23-26, 36;
                Unit 2. South Y-K Delta Unit
                Seward Meridian: T4N, R90W, Sections 30-32; T4N, R91W, Sections 1-3, 8-17, 20-28, 34-36; T3N, R89W, Section 19; T3N, R90W, Sections 4-11, 13-28, 34-36; T3N, R91W, Sections 1-3, 11-13; T2N, R88W, Sections 4-9, 16-22, 26-30, 32-36; T2N, R89W, Sections 1-6, 12, 13, 24; T1N, R88W, Sections 1-4, 11-14, 24-25.
                
                  
                  ER06fe01.001
                
                Unit 3. Norton Sound Unit
                The area bound by the following description: From Cape Darby (64°19′00″ N × 162°47′00″ W) south along the line of longitude 162°47′00″ W to the opposite shore of Norton Sound (63°12′51″ N × 162°47′00″ W), thence along the mean low tide line of the Alaska coast north and east to Point Dexter (64°32′00″ N × 161°23′00″ W), thence along the great circle route to the southern bank of the mouth of Quiktalik Creek (64°36′00″ N × 162°18′00″ W), and from that point along the mean low tide line of the Alaska coast south and west to Cape Darby (64°19′00″ N × 162°47′00″ W). The lands of Stuart Island are excluded from Unit 3.
                
                  
                  ER06fe01.002
                
                Unit 4. Ledyard Bay Unit
                The area bound by the following description: from the point 1 nm true north of Cape Lisburne (68°54′00″ N × 166°13′00″ W), remaining 1.0 nm offshore of the mean low tide line (maintaining a 1.0 nm buffer from the mean low tide line) of the Alaska coast north and east to 70°20′00″ N × 161°56′11″ W (1 nm offshore of Icy Cape); thence west along the line of latitude 70°20′00″ N to the point 70°20′00″ N × 164°00′00″ W; thence along a great circle route to 69°12′00″ N × 166°13′00″ W; thence due south to the point of origin1 nm true north of Cape Lisburne (68°54′00″ N × 166°13′00″ W).
                
                  
                  ER06fe01.003
                
                Unit 5. Wintering Area Unit
                The area bound by the following description: from 61°00′00″ N × 174°30′00″ W east along that latitude to 61°00′00″ N × 169°00′00″ W, north along 169°00′00″ W longitude to the south shore of St. Lawrence Island (at 63°10′18″ N × 169°00′00″ W; thence west and north along the mean low tide line of the south shore of St. Lawrence Island to 63°30′00″ N × 171°50′13″ W, west to the U.S.-Russia border at 63°30′00″ N × 173°22′45″ N, southwest along the U.S.-Russia Border to 62°58′10″ N × 174°30′00″ W, south along 174°30′00″ W to 61°00′00″ N × 174°30′00″ W.
                Steller's Eider (Polysticta stelleri)

                1. Critical habitat units are depicted for the Yukon—Kuskokwim Delta (Unit 1), Kuskokwim Shoals (Unit 2), Seal Islands (Unit 3), Nelson Lagoon (Unit 4), and Izembek Lagoon (Unit 5) on the maps below. The maps provided are for informational purposes only; the areas in critical habitat are legally described below.
                2. Within these areas, the primary constituent elements are those habitat components that are essential for the primary biological needs of feeding, roosting, molting, and wintering. The primary constituent elements for Unit 1 include the vegetated intertidal zone and all open water inclusions within this zone. The primary constituent elements for Units 2, 3, 4, and 5 are marine waters up to 9 m (30 feet) deep and the underlying substrate, the associated invertebrate fauna in the water column, the underlying marine benthic community, and where present, eelgrass beds and associated flora and fauna. Critical habitat does not include those areas within the boundary of any unit that do not fit the description of primary constituent elements for that unit.
                3. Critical habitat does not include existing human structures, such as buildings, roads, pipelines, utility corridors, airports, other paved areas, docks, wharves, buoys, or other developed areas.
                4. In the following maps and legal descriptions, all geographic coordinates are in North American Datum 1927.
                
                  
                  ER02FE01.000
                
                
                  
                  ER02FE01.001
                
                Unit 1. Yukon—Kuskokwim Delta

                Seward Meridian: T19N, R91W, Sections 24, 25, 26, 33, 34, 35, 36; T19N, R90W, Sections 13, 14, 17, 18, 19-36; T18N, R90W, Sections 1-24, 26-33; T18N, R91W, Sections 1-5, 7-28, 33-36; T18N, R92W, Sections 10-30; T18N, R93W, Sections 21-27; T16N, R91W, Sections 1-36; T16N, R92W, Sections 1-4, 10-15, 21-36; T16N, R93W, Section 36; T15N, R89W, Sections 1-36; T15N, R90W, Sections 1-36; T15N, R91W, Sections 1-36; T15N, R92W, Sections 1-36; T15N, R93W, Sections 1,2, 11-14, 23-26, 36; T14N, R89W, Sections 1-36; T14N, R90W, Sections 1-36; T14N, R91W, Sections 1-29, 32-36; T14N, R92W, Sections 1-18, 24; T14N, R93W, Sections 1, 12; T13N, R87W, Sections 1-36; T13N, R88W, Sections 1-36; T13N, R89W, Sections 1-36; T13N, R90W, Sections 1-36; T13N, R91W, Sections 1-5, 8-17, 20-29, 32-36; T12N, R87W, Sections 1-36; T12N, R88W, Sections 1-29, 31-36; T12N, R89W, Sections 1-35; T12N, R90W, Sections 1-4, 9-14, 23-25; T12N, R91W, Sections 1-36; T12N, R92W, Sections 1-4, 9-16, 21-28, 34-36; T11N, R87W, Sections 1-36; T11N, R88W, Sections 1-36, T11N, R89W, Sections 1-6, 9-12, 25-36; T11N, R91W, Sections 1-6; T10N, R88W, Sections 1-26, 29-33, 35, 36; T10N, R89W, Sections 1-35; T10N, R90W, Sections 1, 2, 11-14, 24, 25; T9N, R87W, Sections 1-35; T9N, R88W, Sections 1, 4-10, 13-36; T9N, R89W, Sections 13, 14, 23-26, 35, 36; T8N, R89W, Sections 1-5, 7-24, 26-34; T8N, R90W, Sections 1-2, 11, 13, 14, 23-26, 36.
                
                  ER02FE01.002
                
                Unit 2. Kuskokwim Shoals Unit
                Beginning at a point of land on the line of mean high tide of Etolin Strait of the Bering Sea at latitude 60°15′ North, approximately 2.5 kilometers (1.6 miles) south of the mouth of the Kolavinarak River, and the true point of beginning of the lands to be described.
                Thence southeasterly and easterly with the line of mean high tide of the Bering Sea, common with the boundary of the Yukon Delta and Alaska Maritime National Wildlife Refuges as established by the Alaska National Interest Lands Conservation Act (Public Law 96-487) on December 2, 1980, approximately 149 kilometers (93 miles), to a point on the line of mean high tide at longitude 163°00′ West, approximately 8 kilometers (5 miles) east of the Kwigillingok River mouth;

                Thence south along the line of longitude 163°00′ West, approximately 43 km (27 miles), to the point in the waters of Kuskokwim Bay, Bering Sea, at latitude 59°30′ North, longitude 163°00′ West;
                
                Thence west along the line of latitude 59°30′ North, approximately 56 kilometers (35 miles), to a point in the waters of Kuskokwim Bay, Bering Sea, at latitude 59°30′ North, longitude 164°00′ West;
                Thence northwesterly, approximately 86 kilometers (54 miles), to a point in the waters of Etolin Strait, Bering Sea, at latitude 60°05′ North, longitude 165°00′ West;
                Thence northeasterly, approximately 27 kilometers (17 miles), to the line of mean high tide of Etolin Strait at latitude 60°15” North, and the true point of beginning.
                
                  ER02FE01.003
                
                Unit 3. Seal Islands Unit
                Beginning at a point of land on the Alaska Peninsula on the line of mean high tide of Bristol Bay of the Bering Sea at longitude 159°12′ West, and the True Point of Beginning of the lands to be described.
                Thence southwesterly, northeasterly, and southwesterly, with the line of mean high tide of Bristol Bay, common with the boundary of the Alaska Maritime National Wildlife Refuge as established by the Alaska National Interest Lands Conservation Act (Public Law 96-487) on December 2, 1980, to encompass the Seal Islands lagoon and closing the mouth of the Ilnik River, approximately 52 kilometers (32 miles);
                Thence northwest with the line of mean high tide of Bristol Bay, common with said refuge boundary approximately 14 kilometers (9 miles) to a point at the entrance to Seal Island lagoon at approximate longitude 159°23′ West;

                Thence southwest, with the line of mean high tide of Bristol Bay, common with said refuge boundary, approximately 16 kilometers (10 miles) to a point at longitude 159°36′ West:
                Thence north with the line of longitude 159°36′ West to a point in the waters of Bristol Bay at a distance of 400 meters (1/4 mile) perpendicular to the line of mean high tide;
                Thence in a northeasterly direction, parallel to the coastline of Bristol Bay and the ocean side of the Seal islands, closing the entrances to Seal Island lagoon, for approximately 30 kilometers (19 miles) to a point in Bristol Bay at longitude 159°12′ West, and at a distance of 400 meters (1/4 mile) perpendicular to the line of mean high tide;
                Thence south with the line of longitude 159°12′ West, to the line of mean high tide of Bristol Bay, and the True Point of Beginning.
                
                  ER02FE01.004
                
                Unit 4. Nelson Lagoon Unit
                Beginning at a point of land on the Alaska Peninsula on the line of mean high tide of Bristol Bay of the Bering Sea, approximately 5.5 kilometers (3.4 miles) north of Harbor Point, on Moller Spit, at longitude 160°32′ West, and the True Point of Beginning of the lands to be described.
                Thence southwesterly and northeasterly, with the line of mean high tide of Bristol Bay, common with the boundary of the Alaska Maritime National Wildlife Refuge as established by the Alaska National Interest Lands Conservation Act (Public Law 96-487) on December 2, 1980, approximately 10 kilometers (6.2 miles) to a point at longitude160°32′ West;

                Thence south with the line of longitude 160°32′ West, crossing Port Moller, approximately 9 kilometers (5.6 miles) to a point at the mean high tide line on the south shore of Port Moller;
                Thence westerly and southerly with the line of mean high tide of Port Moller and Herendeen Bay common with said refuge boundary approximately 24 kilometers (15 miles) to a point at latitude 55°51′ North;
                Thence west with the line of latitude 55°51′ North, crossing Herendeen Bay approximately 11.7 kilometers (7.3 miles) to a point at the mean high tide line on the west shore of Herendeen Bay;
                Thence northerly, westerly, and northeasterly with the line of mean high tide of Herendeen Bay and Nelson Lagoon, common with said refuge boundary; approximately 94 kilometers (58 miles) to Lagoon Point, within Section 22 of Township 48 South, Range 76 West;
                Thence southwesterly with the line of mean high tide of the Bering Sea, common with said refuge boundary, approximately 20 kilometers (12 miles) to a point at longitude 161°24′ West;
                Thence north along the line of longitude 161°24′ West to a point in the waters of Bristol Bay at a distance of 400 meters (1/4 mile) perpendicular to the line of mean high tide;
                Thence in a northeasterly direction, parallel to the coastline of Bristol Bay and the ocean side of the Kudobin Islands, approximately 40 kilometers (25 miles) to a point at longitude160°48′ West, at a distance of 400 meters (1/4 mile) offshore Wolf Point on Walrus island;
                Thence southeast, approximately 18 kilometers (11.1 miles), closing the entrance to the Hague Channel to a point at the mean high tide line of Port Moller at 160°32′ West, the True Point of Beginning.
                
                  ER02FE01.005
                
                
                Unit 5. Izembek Lagoon Unit
                Beginning at a point of land on the Alaska Peninsula on the line of mean high tide of Bristol Bay of the Bering Sea at longitude 162°30′ W and the True Point of Beginning of the lands to be described.
                Thence southwesterly, with the line of mean high tide of Bristol Bay, common with the boundary of the Alaska Maritime National Wildlife Refuge as established by the Alaska National Interest Lands Conservation Act (Public Law 96-487) on December 2, 1980, approximately 9 kilometers (5.6 miles) to Moffet Point located at approximately 55°27′ N, 162°37′ W;
                Thence continuing with the line of mean high tide, inside the boundary of the Izembek National Wildlife Refuge, northeasterly, southwesterly, and northeasterly to encompass Moffett and Izembek Lagoons, Applegate Cove, and Norma Bay, approximately 55 miles to Cape Glazenap, at approximately 55°15′ N, 163°00′ W;
                Thence southwest with the line of mean high tide of Bristol Bay, common to the Alaska Maritime refuge boundary, approximately 177 kilometers (110 miles) to a point at longitude 163°15′ W;
                Thence north along the line of longitude 163°15′ W to a point in the waters of Bristol Bay at a distance of 400 meters (1/4 mile) perpendicular to the line of mean high tide;
                Thence in a northeasterly direction, parallel to the coastline of Bristol Bay and the ocean side of the Kudiakof Islands, closing the entrances to Izembek Lagoon, for approximately 64 kilometers (40 miles) to a point in the waters of Bristol Bay at longitude 162°30′ W, and at a distance of 400 meters (1/4 mile) perpendicular to the line of mean high tide;
                Thence south along the line of longitude 162°30′ W, to the line of mean high tide and the True Point of Beginning.
                Oahu elepaio (Chasiempis ibidis)
                (1) Critical Habitat Units are depicted for the City and County of Honolulu on the maps below. The maps provided are for informational purposes only.
                (2)(i) Within these areas, the primary constituent elements required by the Oahu elepaio are those habitat components that are essential for the biological needs of foraging, sheltering, roosting, nesting, and rearing of young. These primary constituent elements are undeveloped wet, mesic, and dry forest habitats with a generally continuous canopy and a dense understory and that are composed of native and/or introduced plant species. Such forests are found in valleys and on mountain slopes and ridges. The primary constituent elements associated with the biological needs of dispersal and genetic exchange are undeveloped wet or dry shrub land and wet or dry cliff habitats composed of native and/or introduced plant species that separate elepaio populations. Elepaio may not establish territories in shrub or cliff habitats and may use them only transiently, but undeveloped areas containing these habitats are important for linking populations by providing dispersal corridors and promoting genetic exchange among populations.

                (ii) Within the forests and shrub lands providing the primary constituent elements, plant species composition varies with rainfall, elevation, and degree of habitat disturbance, and plant species occur in a variety of assemblages. Common native and introduced species within these plant assemblages include, but are not limited to, ohia (Metrosideros polymorpha), koa (Acacia koa), papala kepau (Pisonia umbellifera), lama (Diospyros sandwicensis), mamaki (Pipturus albidus), kaulu (Sapindus oahuensis), hame (Antidesma platyphyllum), alaa (Pouteria sandwicensis), aalii (Dodonaea viscosa), naupaka kuahiwi (Scaevola spp.), pukiawe (Styphelia tameiameiae), uluhe (Dicranopteris linearis), guava (Psidium guajava), strawberry guava (P. cattleianum), mango (Mangifera indica), kukui (Aleurites moluccana), christmasberry (Schinus terebinthifolius), ti (Cordyline terminalis), rose apple (Syzygium jambos), mountain apple (S. malaccense), and Java plum (S. cumini).
                (3) Existing developed features and structures, such as buildings, roads, aqueducts, antennas, water tanks, agricultural fields, paved areas, lawns, and other urban landscaped areas, that do not contain one or more of the primary constituent elements, are not included as critical habitat.
                (4) Map of critical habitat units for the Oahu elepaio follows.
                
                  
                  ER10DE01.002
                
                (5) Unit 1 (4,454 ha; 11,005 ac)
                (i) Unit 1 consists of 94 boundary points with the following coordinates in UTM Zone 4 with the units in meters using North American Datum of 1983 (NAD83): 588465, 2375750; 587846, 2376228; 587213, 2376416; 586946, 2376176; 586675, 2376658; 586672, 2377028; 586468, 2377154; 586672, 2377219; 586430, 2377462; 586532, 2377741; 586464, 2377863; 586261, 2377727; 585895, 2377915; 585242, 2377801; 584907, 2377864; 584433, 2377671; 584139, 2377961; 583974, 2378388; 584099, 2378414; 584016, 2378599; 584207, 2378563; 583425, 2379849; 583801, 2379814; 583831, 2380171; 584075, 2380122; 584324, 2379841; 584526, 2380031; 584181, 2381150; 584078, 2381295; 583938, 2381385; 583738, 2381388; 583402, 2381505; 583315, 2381668; 582998, 2381518; 582785, 2381368; 582566, 2381369; 582561, 2381485; 582694, 2381702; 582685, 2381865; 582566, 2382005; 582651, 2382112; 583122, 2382432; 582768, 2382529; 582445, 2382889; 581998, 2383075; 581881, 2383019; 581546, 2383276; 581387, 2383071; 581221, 2383069; 581023, 2383019; 580811, 2382809; 580192, 2382557; 580070, 2382662; 579894, 2382772; 580060, 2383144; 580151, 2383425; 580526, 2383690; 580750, 2383802; 581314, 2383901; 581353, 2383719; 587168, 2382252; 586876, 2381574; 587645, 2381564; 587539, 2382159; 590187, 2381495; 590131, 2381324; 590955, 2381123; 591864, 2379621; 591408, 2379439; 591501, 2379125; 591510, 2378867; 591393, 2378631; 591229, 2378138; 591294, 2377905; 590979, 2377773; 590984, 2377387; 590770, 2377109; 590760, 2377063; 590999, 2376896; 590945, 2376772; 591176, 2376297; 591268, 2376320; 591426, 2376305; 591624, 2376158; 591620, 2375793; 591334, 2375340; 590950, 2375570; 590580, 2375400; 589956, 2375632; 589799, 2375555; 589539, 2375014; 589285, 2375190; 588919, 2375824; 588465, 2375750.
                (ii) Map of Unit 1 follows.
                
                  
                  ER10DE01.003
                
                (6) Unit 2 (2,422 ha; 5,985 ac)
                (i) Unit 2 consists of 78 boundary points with the following coordinates in UTM Zone 4 with the units in meters using North American Datum of 1983 (NAD83): 592645, 2367498; 591970, 2368628; 592530, 2369066; 592575, 2369415; 593190, 2369759; 593231, 2369971; 592864, 2370362; 593156, 2370385; 593368, 2370513; 593249, 2370991; 592348, 2370899; 592469, 2371381; 592374, 2371861; 592582, 2372284; 592295, 2372774; 592100, 2373836; 591816, 2374384; 592053, 2374764; 592045, 2375115; 592504, 2375529; 593245, 2375497; 594056, 2374659; 594299, 2374644; 594081, 2374253; 593970, 2373860; 594207, 2373793; 594437, 2374070; 594578, 2374412; 594867, 2374406; 594965, 2374331; 594978, 2374067; 595140, 2374463; 595431, 2374602; 595604, 2374352; 595772, 2374351; 595782, 2374020; 596005, 2373471; 595754, 2373256; 595960, 2372960; 595678, 2372709; 595531, 2372434; 595485, 2371908; 595272, 2371337; 595489, 2370340; 595296, 2369703; 595561, 2369694; 595565, 2369178; 595390, 2368213; 595117, 2368245; 594830, 2366778; 594015, 2366560; 593884, 2366525; 593756, 2366491; 593635, 2366570; 593574, 2366695; 593629, 2366713; 593594, 2366869; 593651, 2366917; 593639, 2367019; 593682, 2367104; 593591, 2367228; 593472, 2367265; 593388, 2367176; 593425, 2367112; 593379, 2367045; 593395, 2367010; 593413, 2366861; 593391, 2366809; 593307, 2366826; 593203, 2366792; 593207, 2366684; 593121, 2366632; 593137, 2366521; 593030, 2366348; 592668, 2366451; 592945, 2366998; 592852, 2367332; 592645, 2367498.
                (ii) Map of Unit 2 follows.
                
                  
                  ER10DE01.004
                
                (7) Unit 3 (14,801 ha; 36,573 ac)
                (i) Unit 3 consists of 108 boundary points with the following coordinates in UTM Zone 4 with the units in meters using North American Datum of 1983 (NAD83): 615481, 2366443; 614313, 2366190; 614232, 2366761; 613262, 2366836; 612845, 2367394; 612829, 2367639; 612488, 2368140; 611561, 2368027; 611448, 2368566; 611117, 2369088; 610523, 2369387; 610693, 2369643; 610226, 2370083; 611040, 2370565; 609681, 2371985; 609025, 2371951; 609034, 2373100; 608391, 2373401; 608469, 2373609; 608065, 2373567; 607941, 2373859; 608199, 2373978; 608109, 2374925; 607637, 2375635; 607869, 2375817; 607456, 2375780; 607136, 2375598; 607046, 2375977; 607565, 2376766; 606428, 2378568; 605381, 2378725; 606026, 2379972; 604900, 2380551; 605708, 2381032; 607698, 2381439; 609468, 2381214; 610319, 2381573; 611728, 2381425; 611797, 2380904; 612201, 2380506; 613364, 2381362; 615459, 2380980; 616152, 2380161; 616780, 2378903; 616513, 2378013; 616873, 2376632; 616699, 2375737; 617180, 2375933; 617356, 2375158; 617664, 2375259; 617994, 2375029; 617757, 2373739; 618311, 2372859; 618082, 2372506; 618563, 2371385; 617894, 2370668; 618022, 2370181; 618247, 2370148; 618043, 2370014; 619043, 2369685; 618878, 2369509; 619381, 2369376; 619182, 2369040; 619525, 2368805; 619611, 2368922; 619747, 2368829; 619588, 2368664; 619928, 2368585; 619650, 2368496; 619614, 2368284; 620097, 2368401; 619967, 2368174; 620164, 2368022; 620005, 2367870; 620257, 2367795; 619954, 2367590; 620341, 2367572; 620055, 2367214; 621150, 2366779; 621549, 2366388; 621302, 2366064; 621511, 2365913; 621381, 2365424; 621553, 2365265; 621489, 2364827; 620880, 2364530; 620469, 2364040; 619115, 2363338; 617176, 2363590; 616868, 2363761; 616638, 2364642; 615913, 2365439; 615777, 2365575; 615420, 2365753; 615767, 2365918; 615684, 2366361; 616156, 2366495; 616990, 2367187; 617469, 2367398; 618312, 2367466; 619282, 2367250; 619336, 2367460; 618293, 2367672; 617426, 2367594; 616876, 2367352; 616189, 2366748; 615713, 2366555; 615481, 2366443.
                (ii) Map of Unit 3 follows.
                
                  
                  ER10DE01.005
                
                (8) Unit 4 (804 ha; 1,987 ac)
                (i) Unit 4 consists of 35 boundary points with the following coordinates in UTM Zone 4 with the units in meters using North American Datum of 1983 (NAD83): 619449, 2361897; 619967, 2362184; 619999, 2362473; 620286, 2362404; 620537, 2362773; 621409, 2363520; 621660, 2363584; 622719, 2364191; 622901, 2364348; 623091, 2364242; 623209, 2363699; 623046, 2363507; 623201, 2363403; 623106, 2363264; 623391, 2363271; 623404, 2363073; 623634, 2363216; 623976, 2362864; 623238, 2362105; 621688, 2361633; 621467, 2361418; 621345, 2361518; 620954, 2360860; 620598, 2360514; 620700, 2360831; 620572, 2360908; 619869, 2360908; 619670, 2360852; 619064, 2360661; 618935, 2360886; 619170, 2361072; 619199, 2361402; 619163, 2361470; 618977, 2361595; 619449, 2361897.
                (ii) Map of Unit 4 follows.
                
                  
                  ER10DE01.006
                
                (9) Unit 5 (4,180 ha; 10,329 ac)
                (i) Unit 5 consists of 78 boundary points with the following coordinates in UTM Zone 4 with the units in meters using North American Datum of 1983 (NAD83): 626915, 2356759; 626560, 2357502; 626675, 2357669; 626333, 2357906; 626359, 2358234; 626110, 2358313; 626031, 2357725; 625623, 2357254; 625538, 2357354; 625351, 2357186; 625091, 2357420; 625118, 2357617; 625085, 2358039; 624568, 2358236; 624821, 2358624; 624612, 2358850; 625059, 2359019; 625083, 2359182; 624571, 2359489; 624430, 2359798; 624013, 2359828; 623768, 2359261; 623004, 2359366; 622941, 2359584; 622499, 2359435; 621968, 2359088; 621864, 2359256; 621335, 2359722; 622127, 2360488; 621920, 2360603; 623746, 2361359; 625281, 2363179; 625896, 2363475; 626109, 2363219; 626146, 2363135; 626234, 2362910; 626392, 2362857; 626871, 2362399; 626986, 2361859; 627500, 2361686; 626946, 2361095; 627268, 2360638; 627548, 2360727; 627690, 2360077; 628361, 2360895; 628839, 2360922; 629079, 2360676; 629519, 2360722; 629341, 2360070; 630776, 2359069; 631754, 2358982; 632440, 2358108; 632959, 2357815; 633019, 2357425; 632769, 2356517; 632191, 2356385; 630620, 2355286; 630491, 2355266; 630104, 2355644; 630041, 2355624; 629732, 2355117; 629510, 2355214; 629279, 2356032; 629033, 2356130; 628836, 2356015; 628378, 2356236; 628317, 2355841; 628209, 2355703; 627673, 2354542; 627125, 2354591; 627125, 2355143; 627381, 2355990; 627200, 2356033; 626832, 2355846; 626399, 2355498; 626215, 2355823; 626806, 2356493; 626915, 2356759.
                (ii) Map of Unit 5 follows.
                
                  
                  ER10DE01.007
                
                Southwestern Willow Flycatcher (Empidonax traillii extimus)
                (1) Critical habitat units are depicted for Inyo, Kern, Los Angeles, Riverside, Santa Barbara, San Bernardino, San Diego, and Ventura Counties in California; Clark, Lincoln, and Nye Counties in southern Nevada; Kane, San Juan, and Washington Counties in southern Utah; Alamosa, Conejos, Costilla, and La Plata Counties in southern Colorado; Apache, Cochise, Gila, Graham, Greenlee, La Paz, Maricopa, Mohave, Pima, Pinal, Santa Cruz, and Yavapai Counties in Arizona; and Catron, Grant, Hidalgo, Mora, Rio Arriba, Socorro, Taos, and Valencia Counties in New Mexico on the maps and as described below.
                (2) Within these areas, the primary constituent elements of the physical and biological features essential to the conservation of the southwestern willow flycatcher consist of two components:
                (i) Riparian vegetation. Riparian habitat along a dynamic river or lakeside, in a natural or manmade successional environment (for nesting, foraging, migration, dispersal, and shelter) that is comprised of trees and shrubs (that can include Gooddings willow, coyote willow, Geyer's willow, arroyo willow, red willow, yewleaf willow, pacific willow, boxelder, tamarisk, Russian olive, buttonbush, cottonwood, stinging nettle, alder, velvet ash, poison hemlock, blackberry, seep willow, oak, rose, sycamore, false indigo, Pacific poison ivy, grape, Virginia creeper, Siberian elm, and walnut) and some combination of:

                (A) Dense riparian vegetation with thickets of trees and shrubs that can range in height from about 2 meters (m) to 30 m (about 6 feet (ft) to 98 ft). Lower-stature thickets (2 to 4 m or 6 to 13 ft tall) are found at higher elevation riparian forests, and tall-stature thickets are found at middle- and lower-elevation riparian forests;
                (B) Areas of dense riparian foliage at least from the ground level up to approximately 4 m (13 ft) above ground or dense foliage only at the shrub or tree level as a low, dense canopy;
                (C) Sites for nesting that contain a dense (about 50 percent to 100 percent) tree or shrub (or both) canopy (the amount of cover provided by tree and shrub branches measured from the ground);
                (D) Dense patches of riparian forests that are interspersed with small openings of open water or marsh or areas with shorter and sparser vegetation that creates a variety of habitat that is not uniformly dense. Patch size may be as small as 0.1 hectare (ha) (0.25 acre (ac)) or as large as 70 ha (175 ac).
                (ii) Insect prey populations. A variety of insect prey populations found within or adjacent to riparian floodplains or moist environments, which can include: flying ants, wasps, and bees (Hymenoptera); dragonflies (Odonata); flies (Diptera); true bugs (Hemiptera); beetles (Coleoptera); butterflies, moths, and caterpillars (Lepidoptera); and spittlebugs (Homoptera).
                (3) Critical habitat does not include manmade structures (such as buildings, aqueducts, runways, roads, and other paved areas) and the land on which they are located existing within the legal boundaries on February 4, 2013.
                (4) Critical habitat map units. Data layers defining map units were created in two steps. First, the linear segments were mapped from the National Hydrologic Dataset using USA Contiguous Equidistant Conic (North American Datum 1983) coordinates. Next, the lateral extents were digitized over the most recent available aerial photography using Albers Equal Area Conic (North American Datum 1983) coordinates. The maps in this entry, as modified by any accompanying regulatory text, establish the boundaries of the critical habitat designation. The coordinates or plot points or both on which each map is based are available to the public at the field office internet site (http://www.fws.gov/southwest/es/arizona/), http://www.regulations.gov at Docket No. FWS-R2-ES-2011-0053, and at the Arizona Ecological Services Office. The textual description for each critical habitat unit below includes the Universal Transverse Mercator (UTM) zone and UTM easting (E) and northing (N) coordinate pairs for the starting and ending points.
                (5) Index map of southwestern willow flycatcher critical habitat units follows:
                
                  
                  ER03JA13.000
                
                (6) Santa Ynez Management Unit.
                (i)
                
                  
                    Stream segment
                    Start: UTM Zone, E, N
                    End: UTM Zone, E, N
                  
                  
                    Santa Ynez River (east)
                    11, 259890, 3821926
                    11, 255550, 3823716.
                  
                  
                    Santa Ynez River (middle)
                    11, 253343, 3823606
                    11, 249967, 3824847.
                  
                  
                    
                    Santa Ynez River (west)
                    10, 759116, 3832075
                    10, 732972, 3839168.
                  
                  
                    Mono Creek
                    11, 258529, 3824766
                    11, 258310, 3822974.
                  
                
                (ii) Map of Santa Ynez Management Unit follows:
                
                  
                  ER03JA13.001
                
                (7) Santa Clara Management Unit.
                (i)
                
                  
                    Stream segment
                    Start: UTM Zone, E, N
                    End: UTM Zone, E, N
                  
                  
                    Ventura River
                    11, 287996, 3818329
                    11, 287559, 3794961.
                  
                  
                    Santa Clara River
                    11, 354467, 3810419
                    11, 291354, 3790556.
                  
                  
                    
                    Piru Creek
                    11, 339998, 3831805
                    11, 335776, 3807951.
                  
                  
                    Castaic Creek
                    11, 351629, 3813373
                    11, 350055, 3809756.
                  
                  
                    Big Tujunga Canyon Creek
                    11, 376326, 3792941
                    11, 372432, 3792049.
                  
                  
                    San Gabriel River
                    11, 418737, 3781999
                    11, 410558, 3775011.
                  
                
                (ii) Map of Santa Clara Management Unit follows:
                
                  
                  ER03JA13.002
                
                (8) Santa Ana Management Unit.
                (i)
                
                  
                    Stream segment
                    Start: UTM Zone, E, N
                    End: UTM Zone, E, N
                  
                  
                    Santa Ana River (east)
                    11, 524293, 3778965
                    11, 491603, 3775416.
                  
                  
                    Santa Ana River (middle)
                    11, 476054, 3771257
                    11, 465807, 3764349.
                  
                  
                    Santa Ana River (west)
                    11, 446395, 3755315
                    11, 445684, 3754790.
                  
                  
                    
                    Santa Ana River (west)
                    11, 445183, 3754633
                    11, 444806, 3753995.
                  
                  
                    Waterman Creek (left fork)
                    11, 473453, 3785826
                    11, 473755, 3785448.
                  
                  
                    Waterman Creek (right fork)
                    11, 474240, 3786803
                    11, 473755, 3785448.
                  
                  
                    Waterman Creek
                    11, 474905, 3782822
                    11, 473755, 3785448.
                  
                  
                    Bear Creek
                    11, 502121, 3788996
                    11, 498606, 3779948.
                  
                  
                    Mill Creek
                    11, 513502, 3770687
                    11, 496356, 3772092.
                  
                  
                    Oak Glen Creek
                    11, 505534, 3767595
                    11, 501351, 3768018.
                  
                  
                    San Timoteo Creek
                    11, 484708, 3762642
                    11, 481625, 3764986.
                  
                  
                    Bautista Creek (east)
                    11, 528791, 3720143
                    11, 527304, 3719071.
                  
                  
                    Bautista Creek (middle)
                    11, 526904, 3718922
                    11, 518771, 3721743.
                  
                  
                    Bautista Creek (west)
                    11, 517140, 3723124
                    11, 514531, 3727407.
                  
                
                (ii) Map of Santa Ana Management Unit follows:
                
                  
                  ER03JA13.003
                
                (9) San Diego Management Unit.
                (i)
                
                  
                    Stream segment
                    Start: UTM Zone, E, N
                    End: UTM Zone, E, N
                  
                  
                    DeLuz Creek
                    11, 469888, 3700258
                    11, 470085, 3697512.
                  
                  
                    Santa Margarita River
                    11, 481662, 3699235
                    11, 476206, 3695949.
                  
                  
                    Temecula Creek
                    11, 517749, 3695379
                    11, 514170, 3698604.
                  
                  
                    
                    Pilgrim Creek
                    11, 471495, 3681452
                    11, 468703, 3677979.
                  
                  
                    San Luis Rey (a)
                    11, 521911, 3678001
                    11, 515935, 3681292.
                  
                  
                    San Luis Rey (b)
                    11, 511327, 3681486
                    11, 510983, 3681512.
                  
                  
                    San Luis Rey (c)
                    11, 509443, 3679678
                    11, 508633, 3679673.
                  
                  
                    San Luis Rey (d)
                    11, 503450, 3681703
                    11, 502102, 3684334.
                  
                  
                    San Luis Rey (e)
                    11, 500948, 3684975
                    11, 497954, 3689280.
                  
                  
                    San Luis Rey (f)
                    11, 497754, 3689394
                    11, 497376, 3690144.
                  
                  
                    San Luis Rey (g)
                    11, 497295, 3690329
                    11, 496153, 3690759.
                  
                  
                    San Luis Rey (h)
                    11, 496081, 3690813
                    11, 495783, 3690993.
                  
                  
                    San Luis Rey (i)
                    11, 489568, 3690435
                    11, 485862, 3687887.
                  
                  
                    San Luis Rey (j)
                    11, 485350, 3687335
                    11, 463676, 3673857.
                  
                  
                    Agua Hedionda Creek (right fork)
                    11, 478544, 3668255
                    11, 478368, 3668540.
                  
                  
                    Agua Hedionda Creek (left fork)
                    11, 479102, 3668675
                    11, 478368, 3668540.
                  
                  
                    Agua Hedionda Creek (east)
                    11, 478368, 3668540
                    11, 477313, 3668413.
                  
                  
                    Agua Hedionda Creek (west)
                    11, 477300, 3668395
                    11, 476338, 3667736.
                  
                  
                    Santa Ysabel River
                    11, 510002, 3661282
                    11, 513775, 3664649.
                  
                  
                    San Diego River (north)
                    11, 524742, 3650609
                    11, 524200, 3648866.
                  
                  
                    San Diego River (south)
                    11, 524334, 3648051
                    11, 521806, 3645774.
                  
                  
                    Sweetwater River (east)
                    11, 506745, 3622685
                    11, 505588, 3621746.
                  
                  
                    Sweetwater River (west)
                    11, 505445, 3621626
                    11, 503989, 3619356.
                  
                
                (ii) Map of San Diego Management Unit follows:
                
                  
                  ER03JA13.004
                
                (10) Kern Management Unit.
                (i)
                
                  
                    Stream segment
                    Start: UTM Zone, E, N
                    End: UTM Zone, E, N
                  
                  
                    South Fork Kern River (east)
                    11, 393579, 3955510
                    11, 380211, 3948598.
                  
                  
                    South Fork Kern River (west)
                    11, 379924, 3948465
                    11, 375779, 3947268.
                  
                  
                    
                    Canebrake Creek
                    11, 395263, 3954472
                    11, 393671, 3954409.
                  
                
                (ii) Map of Kern Management Unit follows:
                
                  ER03JA13.005
                
                
                (11) Mojave Management Unit.
                (i)
                
                  
                    Stream segment
                    Start: UTM Zone, E, N
                    End: UTM Zone, E, N
                  
                  
                    Mojave River
                    11, 469646, 3844680
                    11, 476583, 3814381.
                  
                  
                    Holcomb Creek
                    11, 503127, 3796007
                    11, 488326, 3794046.
                  
                  
                    Deep Creek
                    11, 488326, 3794046
                    11, 478190, 3800025.
                  
                  
                    West Fork Mojave River
                    11, 478190, 3800025
                    11, 469339, 3796375.
                  
                
                (ii) Map of Mojave Management Unit follows:
                
                  
                  ER03JA13.006
                
                (12) Salton Management Unit.
                (i)
                
                  
                    Stream segment
                    Start: UTM Zone, E, N
                    End: UTM Zone, E, N
                  
                  
                    San Felipe Creek
                    11, 549258, 3662280
                    11, 535835, 3672883.
                  
                  
                    Mill Creek
                    11, 514349, 3770661
                    11, 513502, 3770687.
                  
                
                
                (ii) Map of Salton Management Unit follows:
                
                  ER03JA13.007
                
                (13) Amargosa Management Unit.
                (i)
                
                
                  
                    Stream segment
                    Start: UTM Zone, E, N
                    End: UTM Zone, E, N
                  
                  
                    Amargosa River
                    11, 569473, 3967513
                    11, 570730, 3958035.
                  
                  
                    Willow Creek
                    11, 574000, 3962736
                    11, 572077, 3960419.
                  
                  
                    Soda Springs—Ash Meadows NWR
                    11, 559404, 4038346
                    11, 559130, 4038028.
                  
                  
                    Lower Fairbanks—Ash Meadows NWR
                    11, 557831, 4036089
                    11, 557907, 4035290.
                  
                  
                    Crystal Reservoir-Ash Meadows NWR
                    11, 561026, 4028705
                    11, 561308, 4028268.
                  
                  
                    North Tubbs—Ash Meadows NWR
                    11, 562783, 4025401
                    11, 562971, 4025329.
                  
                  
                    South Tubbs—Ash Meadows NWR
                    11, 563507, 4025681
                    11, 563484, 4025649.
                  
                
                (ii) Map of Amargosa Management Unit follows:
                
                  
                  ER03JA13.008
                
                (14) Little Colorado Management Unit.
                (i)
                
                  
                    Stream segment
                    Start: UTM Zone, E, N
                    End: UTM Zone, E, N
                  
                  
                    West Fork Little Colorado River
                    12, 636971, 3758442
                    12, 642537, 3763668.
                  
                  
                    Little Colorado River
                    12, 642537, 3763668
                    12, 647842, 3773009.
                  
                
                
                (ii) Map of Little Colorado Management Unit follows:
                
                  ER03JA13.009
                
                (15) Virgin Management Unit.
                (i)
                
                
                  
                    Stream segment
                    Start: UTM Zone, E, N
                    End: UTM Zone, E, N
                  
                  
                    Virgin River
                    12, 288341, 4116050
                    12, 201782, 4048748.
                  
                
                (ii) Map of Virgin Management Unit follows:
                
                  ER03JA13.010
                
                
                (16) Pahranagat Management Unit.
                (i)
                
                  
                    Stream segment
                    Start: UTM Zone, E, N
                    End: UTM Zone, E, N
                  
                  
                    Pahranagat River
                    11, 666731, 4128006
                    11, 665370, 4131144.
                  
                
                (ii) Map of Pahranagat Management Unit follows:
                
                  
                  ER03JA13.011
                
                (17) Bill Williams Management Unit.
                (i)
                
                  
                    Stream segment
                    Start: UTM Zone, E, N
                    End: UTM Zone, E, N
                  
                  
                    Big Sandy River
                    12, 261621, 3843406
                    12, 259631, 3818574.
                  
                  
                    Big Sandy River (Alamo Lake)
                    12, 266124, 3806764
                    12, 267166, 3799203.
                  
                  
                    Santa Maria River (Alamo Lake)
                    12, 274410, 3798130
                    12, 267166, 3799203.
                  
                  
                    
                    Bill Williams River (Alamo Lake)
                    12, 263610, 3795533
                    12, 267166, 3799203.
                  
                  
                    Bill Williams River (middle)
                    12, 254565, 3788878
                    12, 240599, 3791815.
                  
                  
                    Bill Williams River (west)
                    12, 229050, 3794316
                    11, 219463, 3796378.
                  
                
                (ii) Map of Bill Williams Management Unit follows:
                
                  
                  ER03JA13.012
                
                (18) San Juan Management Unit.
                (i)
                
                  
                    Stream segment
                    Start: UTM Zone, E, N
                    End: UTM Zone, E, N
                  
                  
                    Los Pinos River
                    13, 270002, 4121643
                    13, 269247, 4127372.
                  
                  
                    San Juan River (north bank) (a)
                    12, 645196, 4125489
                    12, 644259, 4125816.
                  
                  
                    San Juan River (north bank) (b)
                    12, 643496, 4126221
                    12, 643087, 4126308.
                  
                  
                    
                    San Juan River (north bank) (c)
                    12, 642048, 4126642
                    12, 641584, 4126669.
                  
                  
                    San Juan River (north bank) (d)
                    12, 639237, 4127496
                    12, 638861, 4126738.
                  
                  
                    San Juan River (north bank) (e)
                    12, 638284, 4126485
                    12, 637792, 4126469.
                  
                  
                    San Juan River (north bank) (f)
                    12, 637202, 4126657
                    12, 637106, 4126797.
                  
                  
                    San Juan River (north bank) (g)
                    12, 636634, 4127216
                    12, 634726, 4127362.
                  
                  
                    San Juan River (north bank) (h)
                    12, 629380, 4126564
                    12, 629093, 4126125.
                  
                  
                    San Juan River (north bank) (i)
                    12, 625734, 4125285
                    12, 625705, 4125263.
                  
                  
                    San Juan River (north bank) (j)
                    12, 623718, 4124823
                    12, 622438, 4124358.
                  
                  
                    San Juan River (north bank) (k)
                    12, 622161, 4123347
                    12, 622295, 4122911.
                  
                  
                    San Juan River (north bank) (l)
                    12, 622386, 4122629
                    12, 622370, 4122575.
                  
                  
                    San Juan River (north bank) (m)
                    12, 617636, 4121043
                    12, 617515, 4120863.
                  
                  
                    San Juan River (north bank) (n)
                    12, 614411, 4119430
                    12, 614122, 4118982.
                  
                  
                    San Juan River (north bank) (o)
                    12, 614014, 4118335
                    12, 613916, 4117990.
                  
                
                (ii) Map of San Juan Management Unit follows:
                
                  
                  ER03JA13.013
                
                (19) Powell Management Unit.
                (i)
                
                  
                    Stream segment
                    Start: UTM Zone, E, N
                    End: UTM Zone, E, N
                  
                  
                    Paria River
                    12, 417429, 4120619
                    12, 419459, 4107235.
                  
                
                
                (ii) Map of Powell Management Unit follows:
                
                  ER03JA13.014
                
                (20) Verde Management Unit.
                (i)
                
                
                  
                    Stream segment
                    Start: UTM Zone, E, N
                    End: UTM Zone, E, N
                  
                  
                    Verde River (north) (a)
                    12, 402583, 3854022
                    12, 417654, 3832237.
                  
                  
                    Verde River (north) (b)
                    12, 417505, 3832092
                    12, 417501, 3831831.
                  
                  
                    Verde River (north) (c)
                    12, 417492, 3831154
                    12, 417486, 3830684.
                  
                  
                    Verde River (north) (d)
                    12, 418260, 3830003
                    12, 420778, 3821249.
                  
                  
                    Verde River (north) (e)
                    12, 420842, 3821249
                    12, 420946, 3821249.
                  
                  
                    Verde River (north) (f)
                    12, 421564, 3821197
                    12, 428120, 3814335.
                  
                  
                    Verde River (middle)
                    12, 438102, 3793821
                    12, 432660, 3767298.
                  
                  
                    Verde River (south)
                    12, 434407, 3760594
                    12, 436961, 3756352.
                  
                
                (ii) Map of Verde Management Unit follows:
                
                  
                  ER03JA13.015
                
                (21) Roosevelt Management Unit.
                (i)
                
                  
                    Stream segment
                    Start: UTM Zone, E, N
                    End: UTM Zone, E, N
                  
                  
                    Tonto Creek
                    12, 477856, 3734906
                    12, 474349, 3773074.
                  
                  
                    Salt River
                    12, 500594, 3724174
                    12, 518565, 3725825.
                  
                
                
                (ii) Map of Roosevelt Management Unit follows:
                
                  ER03JA13.016
                
                (22) Middle Gila and San Pedro Management Unit.
                (i)
                
                
                  
                    Stream segment
                    Start: UTM Zone, E, N
                    End: UTM Zone, E, N
                  
                  
                    Gila River
                    12, 527193, 3660545
                    12, 476979, 3662407.
                  
                  
                    San Pedro River (d)
                    12, 566945, 3554766
                    12, 525343, 3640631.
                  
                  
                    San Pedro River (c)
                    12, 525384, 3640762
                    12, 525584, 3641024.
                  
                  
                    San Pedro River (b)
                    12, 525629, 3641438
                    12, 525358, 3641744.
                  
                  
                    San Pedro River (a)
                    12, 525001, 3641712
                    12, 520287, 3649594.
                  
                
                (ii) Map of Middle Gila and San Pedro Management Unit follows:
                
                  
                  ER03JA13.017
                
                (23) Upper Gila Management Unit.
                (i)
                
                  
                    Stream segment
                    Start: UTM Zone, E, N
                    End: UTM Zone, E, N
                  
                  
                    Gila River (east) (a)
                    12, 734274, 3662473
                    12, 728739, 3655290.
                  
                  
                    Gila River (east) (b)
                    12, 728580, 3655097
                    12, 728537, 3655057.
                  
                  
                    
                    Gila River (east) (c)
                    12, 728427, 3654997
                    12, 728137, 3654656.
                  
                  
                    Gila River (east) (d)
                    12, 728113, 3654588
                    12, 727938, 3654314.
                  
                  
                    Gila River (east) (e)
                    12, 727498, 3653376
                    12, 727395, 3653367.
                  
                  
                    Gila River (east) (f)
                    12, 727387, 3653367
                    12, 727033, 3652562.
                  
                  
                    Gila River (east) (g)
                    12, 726825, 3652154
                    12, 726768, 3652095.
                  
                  
                    Gila River (east) (h)
                    12, 726395, 3651745
                    12, 726361, 3651686.
                  
                  
                    Gila River (east) (i)
                    12, 724538, 3649297
                    12, 724416, 3649186.
                  
                  
                    Gila River (east) (j)
                    12, 723879, 3648880
                    12, 723637, 3648711.
                  
                  
                    Gila River (east) (k)
                    12, 723626, 3648220
                    12, 723707, 3648074.
                  
                  
                    Gila River (east) (l)
                    12, 723726, 3647982
                    12, 723726, 3647894.
                  
                  
                    Gila River (east) (m)
                    12, 723769, 3647188
                    12, 725465, 3644450.
                  
                  
                    Gila River (east) (n)
                    12, 724871, 3643867
                    12, 724533, 3643574.
                  
                  
                    Gila River (east) (o)
                    12, 724794, 3642783
                    12, 724788, 3641978.
                  
                  
                    Gila River (east) (p)
                    12, 724913, 3640498
                    12, 724873, 3640376.
                  
                  
                    Gila River (east) (q)
                    12, 725055, 3639520
                    12, 724887, 3639586.
                  
                  
                    Gila River (east) (r)
                    12, 725319, 3639100
                    12, 725232, 3639274.
                  
                  
                    Gila River (east) (s)
                    12, 725376, 3638811
                    12, 724678, 3636350.
                  
                  
                    Gila River (east) (t)
                    12, 724616, 3636306
                    12, 723917, 3635619.
                  
                  
                    Gila River (east) (u)
                    12, 724979, 3631107
                    12, 723787, 3635503.
                  
                  
                    Gila River (middle)
                    12, 717951, 3623479
                    12, 675537, 3624185.
                  
                  
                    Gila River (west)
                    12, 639563, 3639230
                    12, 588063, 3662184.
                  
                
                (ii) Map of Upper Gila Management Unit follows:
                
                  
                  ER03JA13.018
                
                (24) Santa Cruz Management Unit.
                (i)
                
                  
                    Stream segment
                    Start: UTM Zone, E, N
                    End: UTM Zone, E, N
                  
                  
                    Santa Cruz River
                    12, 502742, 3480432
                    12, 495504, 3501179.
                  
                  
                    Cienega Creek
                    12, 543034, 3528728
                    12, 538757, 3515860.
                  
                  
                    Empire Gulch (west)
                    12, 534569, 3516911
                    12, 534222, 3516970.
                  
                  
                    
                    Empire Gulch (confluence with Cienega Creek)
                    12, 538826, 3519337
                    12, 538662, 3518116.
                  
                
                (ii) Map of Santa Cruz Management Unit follows:
                
                  
                  ER03JA13.019
                
                (25) San Francisco Management Unit.
                (i)
                
                  
                    Stream segment
                    Start: UTM Zone, E, N
                    End: UTM Zone, E, N
                  
                  
                    San Francisco River (north) (west segment)
                    12, 666982, 3748335
                    12, 675606, 3745177.
                  
                  
                    San Francisco River (north) (east segment)
                    12, 678191, 3744748
                    12, 699562, 3745269.
                  
                  
                    
                    San Francisco River (middle) (New Mexico)
                    12, 693857, 3703486
                    12, 697331, 3680357.
                  
                  
                    San Francisco River (south) (Arizona)
                    12, 661571, 3670502
                    12, 681790, 3679428.
                  
                
                (ii) Map of San Francisco Management Unit follows:
                
                  
                  ER03JA13.020
                
                (26) Hassayampa and Agua Fria Management Unit.
                (i)
                
                  
                    Stream segment
                    Start: UTM Zone, E, N
                    End: UTM Zone, E, N
                  
                  
                    Hassayampa River
                    12, 342308, 3757092
                    12, 345848, 3751261.
                  
                
                
                (ii) Map of Hassayampa and Agua Fria Management Unit follows:
                
                  ER03JA13.021
                
                (27) San Luis Valley Management Unit.
                (i)
                
                
                  
                    Stream segment
                    Start: UTM Zone, E, N
                    End: UTM Zone, E, N
                  
                  
                    Conejos River (a)
                    13, 429852, 4128272
                    13, 430156, 4128249.
                  
                  
                    Conejos River (b)
                    13, 428787, 4127864
                    13, 429759, 4128320.
                  
                  
                    Conejos River (c)
                    13, 426944, 4126743
                    13, 428019, 4127483.
                  
                  
                    Conejos River (d)
                    13, 426839, 4126661
                    13, 426944, 4126712.
                  
                  
                    Rio Grande Alamosa NWR (a)
                    13, 425015, 4146872
                    13, 424689, 4146861.
                  
                  
                    Rio Grande Alamosa NWR (b)
                    13, 425325, 4145894
                    13, 425218, 4146803.
                  
                  
                    Rio Grande Alamosa NWR (c)
                    13, 425993, 4145065
                    13, 425968, 4145195.
                  
                  
                    Rio Grande Alamosa NWR (d)
                    13, 426007, 4144674
                    13, 425947, 4144875.
                  
                  
                    Rio Grande Alamosa NWR (e)
                    13, 426375, 4144517
                    13, 426158, 4144551.
                  
                  
                    Rio Grande Alamosa NWR (f)
                    13, 426597, 4144617
                    13, 426539, 4144526.
                  
                  
                    Rio Grande Alamosa NWR (g)
                    13, 426772, 4144724
                    13, 427043, 4144549.
                  
                  
                    Rio Grande Alamosa NWR (h)
                    13, 427054, 4144318
                    13, 427082, 4144368.
                  
                  
                    Rio Grande Alamosa NWR (i)
                    13, 426927, 4144080
                    13, 426966, 4144240.
                  
                  
                    Rio Grande Alamosa NWR (j)
                    13, 427035, 4143868
                    13, 426910, 4143984.
                  
                  
                    Rio Grande Alamosa NWR (k)
                    13, 427220, 4143816
                    13, 427093, 4143789.
                  
                  
                    Rio Grande Alamosa NWR (l)
                    13, 427393, 4143996
                    13, 427293, 4143901.
                  
                  
                    Rio Grande Alamosa NWR (m)
                    13, 427666, 4143776
                    13, 427440, 4144028.
                  
                  
                    Rio Grande Alamosa NWR (n)
                    13, 427915, 4143464
                    13, 427792, 4143694.
                  
                  
                    Rio Grande Alamosa NWR (o)
                    13, 428181, 4143345
                    13, 427986, 4143362.
                  
                  
                    Rio Grande Alamosa NWR (p)
                    13, 428459, 4143470
                    13, 428228, 4143377.
                  
                  
                    Rio Grande Alamosa NWR (q)
                    13, 428708, 4143582
                    13, 428673, 4143555.
                  
                  
                    Rio Grande Alamosa NWR (r)
                    13, 429166, 4143276
                    13, 428800, 4143661.
                  
                  
                    Rio Grande Alamosa NWR (s)
                    13, 430052, 4142873
                    13, 429858, 4142950.
                  
                  
                    Rio Grande Alamosa NWR (t)
                    13, 430498, 4142399
                    13, 430209, 4142812.
                  
                  
                    Rio Grande Alamosa NWR (u)
                    13, 430614, 4138902
                    13, 430557, 4142367.
                  
                  
                    Rio Grande Alamosa NWR (v)
                    13, 431001, 4137666
                    13, 430612, 4138731.
                  
                  
                    Rio Grande Alamosa NWR (w)
                    13, 432176, 4135160
                    13, 431001, 4137611.
                  
                  
                    Rio Grande Alamosa NWR (x)
                    13, 432643, 4134711
                    13, 432171, 4134988.
                  
                  
                    Rio Grande Alamosa NWR (y)
                    13, 432779, 4134527
                    13, 432715, 4134634.
                  
                  
                    Rio Grande Alamosa NWR (z)
                    13, 432856, 4134398
                    13, 432802, 4134495.
                  
                  
                    Rio Grande Alamosa NWR (aa)
                    13, 432979, 4134165
                    13, 432938, 4134250.
                  
                  
                    Rio Grande Alamosa NWR (bb)
                    13, 433594, 4133899
                    13, 433579, 4134077.
                  
                  
                    Rio Grande (south)
                    13, 434064, 41120967
                    13, 432747, 4103848.
                  
                
                (ii) Map of San Luis Valley Management Unit follows:
                
                  
                  ER03JA13.022
                
                (28) Upper Rio Grande Management Unit.
                (i)
                
                  
                    Stream segment
                    Start: UTM Zone, E, N
                    End: UTM Zone, E, N
                  
                  
                    Rio Grande (north)
                    13, 434154, 4021496
                    13, 404034, 3994489.
                  
                  
                    Rio Grande (south)
                    13, 403328, 3985181
                    13, 403319, 3986279.
                  
                  
                    
                    Coyote Creek
                    13, 479246, 4005468
                    13, 480419, 3997620.
                  
                  
                    Rio Grande del Rancho
                    13, 447971, 4012369
                    13, 446044, 4021640.
                  
                  
                    Rio Fernando
                    13, 447152, 4028423
                    13, 446856, 4028320.
                  
                
                (ii) Map of Upper Rio Grande Management Unit follows:
                
                  
                  ER03JA13.023
                
                (29) Middle Rio Grande Management Unit.
                (i)
                
                  
                    Stream segment
                    Start: UTM Zone, E, N
                    End: UTM Zone, E, N
                  
                  
                    Rio Grande
                    13, 343067, 3856213
                    13, 298922, 3683834.
                  
                
                
                (ii) Map of Middle Rio Grande Management Unit follows:
                
                  ER03JA13.024
                
                
                Coastal California Gnatcatcher (Polioptila californica californica)
                (1) Critical habitat units are depicted for Los Angeles, Orange, Riverside, San Bernardino, San Diego, and Ventura Counties, California, on the maps below.
                (2) The primary constituent elements (PCEs) of critical habitat for coastal California gnatcatcher are:
                (i) Dynamic and successional sage scrub habitats: Venturan coastal sage scrub, Diegan coastal sage scrub, Riversidean sage scrub, maritime succulent scrub, Riversidean alluvial fan scrub, southern coastal bluff scrub, and coastal sage-chaparral scrub in Ventura, Los Angeles, Orange, Riverside, San Bernardino, and San Diego Counties that provide space for individual and population growth, normal behavior, breeding, reproduction, nesting, dispersal and foraging; and
                (ii) Non-sage scrub habitats such as chaparral, grassland, riparian areas, in proximity to sage scrub habitats as described for PCE 1 above that provide space for dispersal, foraging, and nesting.
                (3) Critical habitat does not include manmade structures (such as buildings, aqueducts, airports, roads, and other paved areas) and the land on which they are located existing on the effective date of this rule and not containing one or more of the PCEs.
                (4) Critical habitat map units. Data layers defining map units were created on a base of USGS 1:24,0000 maps, and critical habitat units were then mapped using Universal Transverse Mercator (UTM) coordinates.
                (5) Note: Index map of critical habitat units for the coastal California gnatcatcher (Map 1) follows:
                
                  
                  ER19DE07.000
                
                (6) Unit 1: South San Diego County, San Diego County, California.
                (i) Unit 1 excludes land bounded by the following UTM NAD27 coordinates (E, N):

                (A) 502178, 3637276; 502177, 3637276; 501978, 3637278; 501980, 3637232; 501981, 3637232; 501994, 3637232; 502031, 3637232; 502061, 3637232; 502114, 3637232; 502146, 3637232; 502181, 3637232; 502184, 3637232; 502201, 3637232; 502221, 3637232; 502240, 3637232; 502260, 3637231; 502280, 3637231; 502300, 3637231; 502321, 3637230; 502338, 3637230; 502366, 3637229; 502365, 3637274; 502184, 3637276.
                
                (B) 510284, 3634915; 510296, 3634942; 510326, 3634956; 510366, 3634970; 510406, 3634967; 510441, 3634947; 510476, 3634940; 510494, 3634910; 510509, 3634845; 510477, 3634753; 510510, 3634757; 510534, 3634749; 510554, 3634730; 510577, 3634712; 510604, 3634705; 510627, 3634714; 510623, 3634743; 510621, 3634777; 510627, 3634803; 510633, 3634847; 510656, 3634854; 510663, 3634868; 510681, 3634891; 510708, 3634903; 510727, 3634910; 510748, 3634933; 510791, 3634964; 510774, 3634965; 510746, 3634975; 510703, 3634974; 510677, 3634985; 510657, 3634996; 510644, 3635018; 510627, 3635037; 510617, 3635064; 510615, 3635089; 510621, 3635119; 510632, 3635145; 510650, 3635170; 510671, 3635183; 510692, 3635189; 510715, 3635194; 510791, 3635240; 510785, 3635318; 510808, 3635363; 510842, 3635380; 510879, 3635382; 510902, 3635382; 510933, 3635386; 510961, 3635384; 510982, 3635375; 510989, 3635365; 511006, 3635353; 511030, 3635355; 511055, 3635355; 511078, 3635373; 511112, 3635388; 511146, 3635410; 511189, 3635416; 511244, 3635406; 511265, 3635408; 511274, 3635433; 511290, 3635439; 511293, 3635465; 511315, 3635504; 511337, 3635539; 511354, 3635548; 511388, 3635619; 511350, 3635596; 511323, 3635588; 511308, 3635560; 511277, 3635527; 511231, 3635506; 511202, 3635490; 511169, 3635485; 511132, 3635496; 511064, 3635529; 511042, 3635544; 511015, 3635556; 510984, 3635553; 510963, 3635566; 510952, 3635592; 510949, 3635623; 510960, 3635651; 510962, 3635677; 510956, 3635703; 510962, 3635727; 510974, 3635756; 510959, 3635776; 510908, 3635689; 510875, 3635617; 510850, 3635584; 510829, 3635568; 510798, 3635566; 510782, 3635582; 510775, 3635597; 510766, 3635606; 510742, 3635580; 510723, 3635567; 510713, 3635567; 510713, 3635592; 510719, 3635624; 510719, 3635652; 510698, 3635701; 510689, 3635746; 510677, 3635848; 510685, 3635890; 510710, 3635923; 510736, 3635949; 510737, 3635965; 510756, 3635991; 510770, 3636004; 510793, 3635998; 510791, 3636004; 510793, 3636035; 510823, 3636097; 510791, 3636074; 510770, 3636048; 510741, 3636025; 510712, 3636012; 510687, 3635991; 510646, 3635988; 510622, 3636004; 510620, 3636032; 510597, 3636027; 510589, 3636056; 510556, 3636014; 510563, 3636005; 510573, 3635986; 510567, 3635955; 510570, 3635920; 510557, 3635885; 510552, 3635858; 510563, 3635825; 510573, 3635790; 510541, 3635700; 510505, 3635663; 510531, 3635631; 510548, 3635599; 510559, 3635560; 510559, 3635522; 510556, 3635465; 510539, 3635419; 510458, 3635380; 510429, 3635421; 510425, 3635473; 510399, 3635546; 510388, 3635583; 510358, 3635543; 510274, 3635591; 510238, 3635591; 510215, 3635557; 510188, 3635298; 510173, 3635207; 510161, 3635114; 510159, 3635019; 510159, 3634911; 510187, 3634878; 510273, 3634898.
                (C) 506682, 3621550; 506686, 3621550; 506686, 3621550; 506687, 3621529; 506808, 3621536; 506800, 3621660; 506794, 3621660; 506792, 3621686; 506671, 3621673.
                (D) 506187, 3621805; 506178, 3621773; 506176, 3621764; 506176, 3621764; 506185, 3621761; 506184, 3621757; 506234, 3621742; 506247, 3621782; 506236, 3621786; 506238, 3621791; 506220, 3621796.
                (E) 505512, 3621342; 505467, 3621263; 505439, 3621174; 505417, 3621134; 505381, 3621102; 505331, 3621007; 505327, 3620957; 505289, 3620909; 505307, 3620898; 505324, 3620919; 505332, 3620915; 505345, 3620930; 505362, 3620948; 505394, 3621024; 505408, 3621058; 505429, 3621087; 505463, 3621131; 505485, 3621161; 505485, 3621161; 505477, 3621165; 505477, 3621165; 505561, 3621314; 505520, 3621338.
                (F) 504820, 3615789; 504819, 3615718; 504819, 3615670; 505229, 3615660; 505228, 3615602; 505227, 3615537; 505225, 3615435; 505325, 3615434; 505324, 3615404; 505325, 3615404; 505326, 3615444; 505226, 3615445; 505230, 3615681; 505230, 3615681; 504832, 3615678; 504831, 3615789.
                (ii) Map of Unit 1—South San Diego County (Map 2) follows:
                
                  
                  ER19DE07.001
                
                (7) Unit 2: Upper San Diego River and El Capitan Linkage, San Diego County, California.
                (i) [Reserved]
                (ii) Map of Unit 2—Upper San Diego River and El Capitan Linkage (Map 3) follows:
                
                  
                  ER19DE07.002
                
                (8) Unit 3: North San Diego County Multiple Habitat Conservation Plan (MHCP), San Diego County, California.
                (i) Unit 3 excludes land bounded by the following UTM NAD27 coordinates (E, N):

                (A) 466299, 3675700; 466168, 3675903; 466115, 3675831; 466043, 3675831; 466043, 3675721; 466024, 3675695; 465956, 3675698; 465960, 3675608; 466005, 3675596; 466047, 3675623; 466066, 3675540; 465998, 3675479; 465930, 3675479; 465899, 3675453; 465778, 3675347; 465778, 3675044; 465779, 3675036; 466150, 3675053; 466364, 3675147; 466394, 3675211; 466424, 3675305; 466510, 3675361; 466529, 3675389; 466538, 3675422; 466493, 3675460; 466489, 3675385; 466308, 3675358; 466225, 3675464; 466342, 3675634; 466300, 3675699; 466300, 3675700.
                (B) 468627, 3675422; 468626, 3675421; 468624, 3675421; 468623, 3675420; 468622, 3675419; 468620, 3675418; 468619, 3675417; 468618, 3675417; 468617, 3675416; 468615, 3675415; 468614, 3675414; 468613, 3675413; 468612, 3675412; 468611, 3675411; 468576, 3675383; 468585, 3675358; 468592, 3675340; 468598, 3675322; 468605, 3675303; 468611, 3675286; 468618, 3675267; 468625, 3675249; 468632, 3675230; 468639, 3675211; 468646, 3675190; 468655, 3675166; 468659, 3675153; 468671, 3675120; 468672, 3675122; 468672, 3675123; 468672, 3675125; 468672, 3675126; 468672, 3675128; 468672, 3675129; 468673, 3675131; 468673, 3675132; 468673, 3675134; 468674, 3675135; 468674, 3675136; 468675, 3675138; 468675, 3675139; 468676, 3675141; 468676, 3675142; 468677, 3675144; 468677, 3675145; 468678, 3675146; 468679, 3675148; 468680, 3675149; 468680, 3675150; 468681, 3675152; 468682, 3675153; 468683, 3675154; 468684, 3675155; 468685, 3675157; 468686, 3675158; 468687, 3675159; 468688, 3675160; 468689, 3675161; 468690, 3675162; 468691, 3675163; 468692, 3675164; 468693, 3675165; 468695, 3675166; 468696, 3675167; 468697, 3675168; 468698, 3675169; 468700, 3675170; 468701, 3675170; 468702, 3675171; 468703, 3675172; 468705, 3675173; 468706, 3675174; 468707, 3675175; 468708, 3675176; 468709, 3675178; 468710, 3675179; 468711, 3675180; 468712, 3675181; 468713, 3675182; 468698, 3675223; 468690, 3675248; 468683, 3675267; 468676, 3675285; 468669, 3675305; 468662, 3675324; 468656, 3675343; 468649, 3675361; 468642, 3675381; 468635, 3675400.
                (C) 468576, 3675565; 468544, 3675538; 468526, 3675523; 468559, 3675431; 468570, 3675402; 468599, 3675425; 468600, 3675426; 468601, 3675427; 468603, 3675428; 468604, 3675429; 468605, 3675430; 468606, 3675431; 468607, 3675431; 468609, 3675432; 468610, 3675433; 468611, 3675434; 468613, 3675435; 468614, 3675435; 468615, 3675436; 468617, 3675437; 468618, 3675438; 468619, 3675438; 468621, 3675439; 468621, 3675439; 468610, 3675472.
                (D) 497956, 3669589; 498160, 3669567; 498162, 3669567; 498240, 3669558; 498258, 3669556; 498250, 3669607; 498283, 3669607; 498283, 3669643; 498250, 3669640; 498247, 3669670; 498202, 3669670; 498187, 3669703; 498164, 3669709; 498161, 3669732; 498134, 3669735; 498128, 3669768; 497999, 3669762; 498005, 3669694; 497961, 3669697; 497961, 3669697; 497956, 3669697.
                (E) 496241, 3669292; 496264, 3669299; 496298, 3669307; 496321, 3669326; 496324, 3669349; 496319, 3669376; 496322, 3669391; 496339, 3669432; 496380, 3669467; 496399, 3669480; 496427, 3669501; 496445, 3669531; 496448, 3669556; 496413, 3669573; 496344, 3669572; 496289, 3669563; 496231, 3669553; 496216, 3669543; 496220, 3669289.
                (F) 497814, 3670051; 497691, 3669856; 497574, 3669769; 497592, 3669667; 497628, 3669659; 497650, 3669648; 497659, 3669675; 497731, 3669769; 497793, 3669800; 497858, 3669818; 497858, 3669842; 497855, 3669873; 497957, 3669924; 497957, 3669847; 497999, 3669852; 497999, 3669825; 498071, 3669828; 498062, 3669947; 498035, 3669947; 498032, 3669980; 497979, 3669980; 497979, 3670034; 497955, 3670040; 497955, 3670058; 497817, 3670061; 497813, 3670051.
                (G) 490504, 3670067; 490502, 3670067; 490501, 3670068; 490500, 3670069; 490499, 3670070; 490497, 3670070; 490496, 3670071; 490495, 3670072; 490493, 3670073; 490492, 3670073; 490491, 3670074; 490489, 3670075; 490488, 3670076; 490487, 3670077; 490485, 3670077; 490484, 3670078; 490484, 3670078; 490482, 3670079; 490481, 3670079; 490479, 3670079; 490478, 3670079; 490476, 3670078; 490475, 3670077; 490474, 3670076; 490474, 3670076; 490456, 3670049; 490460, 3670049; 490508, 3670048; 490504, 3670066.
                (H) 490396, 3670451; 490431, 3670451; 490464, 3670452; 490512, 3670631; 490521, 3670668; 490533, 3670711; 490544, 3670754; 490563, 3670826; 490563, 3670826; 490563, 3670826; 490576, 3670875; 490589, 3670923; 490613, 3671012; 490624, 3671056; 490635, 3671098; 490577, 3671114; 490562, 3671118; 490547, 3671122; 490546, 3671117; 490518, 3671012; 490510, 3670983; 490485, 3670888; 490477, 3670856; 490474, 3670848; 490430, 3670681; 490401, 3670571; 490382, 3670576; 490380, 3670568; 490344, 3670450.
                (I) 478427, 3664552; 478445, 3664555; 478472, 3664560; 478500, 3664570; 478514, 3664586; 478514, 3664605; 478503, 3664621; 478505, 3664643; 478520, 3664661; 478534, 3664676; 478539, 3664707; 478534, 3664727; 478508, 3664749; 478484, 3664765; 478475, 3664786; 478470, 3664815; 478478, 3664905; 478489, 3664950; 478499, 3664972; 478514, 3664990; 478534, 3665004; 478544, 3665029; 478549, 3665061; 478541, 3665100; 478521, 3665136; 478514, 3665144; 478503, 3665143; 478493, 3665132; 478477, 3665113; 478429, 3665019; 478397, 3664972; 478387, 3664934; 478385, 3664897; 478386, 3664848; 478370, 3664805; 478364, 3664762; 478364, 3664707; 478336, 3664649; 478332, 3664620; 478352, 3664588; 478388, 3664559; 478417, 3664551.
                (J) 481458, 3661671; 481178, 3661673; 481159, 3661674; 481159, 3661673; 481137, 3661659; 481167, 3661658; 481477, 3661655; 481477, 3661671.
                (K) 481109, 3661659; 481131, 3661674; 481109, 3661674; 481078, 3661674; 481077, 3661674; 481075, 3661674; 480911, 3661676; 480895, 3661676; 480711, 3661678; 480721, 3661667; 480727, 3661661; 480727, 3661661; 480728, 3661660; 480729, 3661659; 480730, 3661658; 480731, 3661656; 480732, 3661655; 480733, 3661654; 480734, 3661653; 480735, 3661652; 480736, 3661651; 480771, 3661606; 480772, 3661605; 480773, 3661604; 480774, 3661603; 480775, 3661602; 480776, 3661601; 480777, 3661600; 480778, 3661599; 480779, 3661598; 480781, 3661597; 480782, 3661596; 480783, 3661595; 480784, 3661594; 480786, 3661594; 480787, 3661593; 480788, 3661592; 480790, 3661591; 480791, 3661591; 480793, 3661590; 480793, 3661590; 480794, 3661590; 480843, 3661567; 480845, 3661571; 480899, 3661545; 480903, 3661543; 480907, 3661542; 480914, 3661541; 480920, 3661541; 480925, 3661541; 480933, 3661543; 480938, 3661545; 480942, 3661546; 480946, 3661548; 480964, 3661560; 480969, 3661564; 480973, 3661567; 481075, 3661642; 481075, 3661659.

                (L) 482060, 3660866; 482119, 3661074; 482021, 3661208; 481862, 3661306; 481672, 3661355; 481427, 3661377; 481422, 3661445; 481251, 3661481; 481066, 3661377; 481068, 3661064; 481093, 3660981; 481093, 3660893; 481200, 3660849; 481261, 3660763; 481388, 3660671; 481532, 3660663; 481691, 3660710; 481811, 3660680; 481838, 3660624; 481921, 3660585; 482009, 3660673; 482065, 3660776.
                (M) 482222, 3659770; 482283, 3659774; 482483, 3659767; 482510, 3659640; 482610, 3659643; 482613, 3659873; 482719, 3659883; 482707, 3659955; 482731, 3660034; 482779, 3659995; 482816, 3659910; 482831, 3659843; 482788, 3659761; 482752, 3659698; 482716, 3659634; 482649, 3659595; 482607, 3659510; 482604, 3659468; 482667, 3659371; 482601, 3659374; 482616, 3659198; 482722, 3659155; 482776, 3659116; 482843, 3659149; 482967, 3659162; 483164, 3659165; 483245, 3659150; 483247, 3659152; 483297, 3659146; 483397, 3659083; 483455, 3659071; 483437, 3659131; 483397, 3659262; 483428, 3659343; 483449, 3659443; 483516, 3659504; 483516, 3659561; 483519, 3659792; 483631, 3659795; 483628, 3659577; 483822, 3659568; 483809, 3659207; 483991, 3659201; 484037, 3659192; 484115, 3659131; 484185, 3659122; 484206, 3659575; 483922, 3659589; 483922, 3659604; 483837, 3659613; 483831, 3659986; 483900, 3660004; 483900, 3660058; 483931, 3660073; 483925, 3660146; 483806, 3660146; 483746, 3660152; 483722, 3660183; 483706, 3660267; 483609, 3660355; 483613, 3660410; 483491, 3660419; 483470, 3660067; 483461, 3660092; 483428, 3660128; 483364, 3660152; 483349, 3660179; 483304, 3660189; 483294, 3660237; 483279, 3660255; 483270, 3660295; 483182, 3660298; 483176, 3660337; 483143, 3660361; 483155, 3660482; 483097, 3660495; 483013, 3660434; 482976, 3660325; 482876, 3660414; 482871, 3660414; 482685, 3660734; 482698, 3660828; 482940, 3660852; 482907, 3660910; 482910, 3661043; 482885, 3661043; 482788, 3660888; 482792, 3661046; 482907, 3661146; 482904, 3661191; 482737, 3661200; 482731, 3661116; 482707, 3661116; 482704, 3661013; 482579, 3661022; 482579, 3661043; 482610, 3661055; 482607, 3661073; 482579, 3661079; 482579, 3661134; 482604, 3661143; 482637, 3661170; 482640, 3661225; 482292, 3661222; 482291, 3661178; 482291, 3661140; 482296, 3660467; 482280, 3660467; 482280, 3660461; 482283, 3660213; 482398, 3660222; 482452, 3660170; 482507, 3660113; 482640, 3660010; 482271, 3660030; 482204, 3660034; 482205, 3660014.
                (N) 484270, 3659831; 484228, 3659834; 484234, 3659574; 484223, 3659574; 484331, 3659349; 484312, 3659334; 484270, 3659301; 484273, 3659255; 484315, 3659228; 484394, 3659219; 484473, 3659043; 484512, 3659028; 484576, 3659013; 484622, 3658986; 484611, 3659016; 484685, 3659025; 484740, 3659083; 484749, 3659165; 484779, 3659259; 484883, 3659366; 484964, 3659449; 484982, 3659513; 485045, 3659598; 485121, 3659616; 485221, 3659655; 485224, 3659698; 485079, 3659922; 485073, 3659989; 484685, 3659976; 484727, 3659828; 484636, 3659798; 484603, 3659783; 484582, 3659813; 484537, 3659780; 484506, 3659722; 484437, 3659677; 484385, 3659616; 484337, 3659652; 484312, 3659677; 484337, 3659731; 484473, 3659822; 484467, 3659998; 484355, 3660001; 484331, 3659961; 484309, 3659937; 484270, 3659937.
                (O) 480469, 3662072; 480641, 3661757; 480663, 3661718; 480664, 3661716; 480663, 3661812; 480521, 3662072.
                (ii) Map of Unit 3—North San Diego County Multiple Habitat Conservation Plan (MHCP) (Map 4) follows:
                
                  
                  ER19DE07.003
                
                (9) Unit 5: North County Subarea of the Multiple Species Conservation Program (MSCP) for Unincorporated San Diego County, San Diego County, California.
                (i) Unit 5 excludes land bounded by the following UTM NAD27 coordinates (E, N):

                (A) 483452, 3697555; 483350, 3697542; 483196, 3697434; 483371, 3697277; 483411, 3697277; 483568, 3697188; 483677, 3697243; 483765, 3697290; 483935, 3697195; 483969, 3697243; 484064, 3697460; 484254, 3697487; 484342, 3697535; 484512, 3697705; 484500, 3698094; 484500, 3698100; 484500, 3698100; 484499, 3698133; 484669, 3698303; 484669, 3698833; 484560, 3698860; 484553, 3699026; 484553, 3699030; 484539, 3699026; 484376, 3698982; 484376, 3698799; 484342, 3698785; 484139, 3698656; 484003, 3698595; 483955, 3698432; 483880, 3698445; 483826, 3698391; 483826, 3698323; 483704, 3698316; 483697, 3698146; 483609, 3697949; 483547, 3697630.
                (B) 481384, 3696569; 481521, 3696524; 481560, 3696502; 481592, 3696518; 481614, 3696896; 481653, 3696995; 481685, 3697030; 481755, 3696905; 481807, 3696921; 481819, 3697203; 481723, 3697184; 481765, 3697293; 481781, 3697418; 481903, 3697425; 481903, 3697389; 482040, 3697405; 482121, 3697380; 482242, 3697405; 482387, 3697466; 482364, 3697527; 482252, 3697527; 482249, 3697630; 482105, 3697524; 482063, 3697598; 482098, 3697684; 482137, 3697690; 482137, 3697755; 481989, 3697729; 481989, 3697620; 481829, 3697604; 481688, 3697652; 481563, 3697697; 481500, 3697699; 481500, 3697700; 481483, 3697700; 481403, 3697703; 481246, 3697723; 481102, 3697716; 481092, 3697607; 481191, 3697575; 481230, 3697575; 481230, 3697562; 481066, 3697540; 481118, 3697466; 481073, 3697431; 480980, 3697396; 480980, 3697306; 480980, 3697072; 481124, 3697104; 481179, 3697072; 481236, 3696998; 481294, 3696970; 481387, 3696979; 481483, 3697037; 481457, 3696966; 481409, 3696915; 481118, 3696912; 481118, 3696825; 481130, 3696726; 481060, 3696704; 481073, 3696806; 480999, 3696912; 480964, 3696941; 480970, 3697072; 480845, 3697046; 480839, 3696899; 480954, 3696902; 480964, 3696639; 481006, 3696588; 480970, 3696531; 481002, 3696460; 481114, 3696476; 481175, 3696434; 481206, 3696404; 481225, 3696399; 481371, 3696409.
                (C) 484902, 3696525; 484974, 3696633; 485107, 3696822; 485079, 3696845; 484977, 3696836; 484965, 3696892; 485085, 3697047; 485032, 3697150; 484921, 3697142; 484907, 3697064; 484860, 3697028; 484777, 3697031; 484663, 3696958; 484518, 3696747; 484393, 3696658; 484388, 3696564; 484274, 3696575; 484213, 3696395; 484124, 3696386; 484121, 3696309; 484193, 3696275; 484324, 3696331; 484510, 3696386; 484610, 3696459.
                (D) 484190, 3695014; 484183, 3695013; 484145, 3694889; 484187, 3694904.
                (E) 481586, 3699023; 481398, 3699023; 481024, 3699021; 480874, 3699020; 480839, 3699020; 480777, 3699021; 480771, 3699020; 480765, 3699020; 480606, 3699020; 480605, 3699020; 480443, 3699019; 480341, 3699018; 480334, 3699018; 480329, 3699018; 480316, 3699018; 480293, 3699017; 480190, 3699016; 480181, 3699016; 480173, 3699016; 480044, 3699017; 480017, 3699017; 480013, 3699017; 479816, 3699016; 479742, 3699016; 479725, 3699015; 479703, 3699015; 479652, 3699015; 479359, 3699013; 479359, 3698985; 479358, 3698949; 479671, 3698952; 479683, 3698887; 479690, 3698889; 479691, 3698884; 479733, 3698896; 479768, 3698890; 479811, 3698903; 479812, 3698904; 479813, 3698905; 479815, 3698906; 479816, 3698907; 479817, 3698907; 479818, 3698908; 479820, 3698909; 479839, 3698953; 479888, 3698952; 479921, 3698953; 480180, 3698954; 480211, 3698955; 480224, 3698955; 480250, 3698955; 480264, 3698955; 480309, 3698955; 480324, 3698955; 480429, 3698956; 480434, 3698956; 480442, 3698956; 480444, 3698956; 480603, 3698957; 481022, 3698957; 481398, 3698958; 481416, 3698958; 481581, 3698957; 481656, 3698957; 481868, 3698957; 481871, 3699025; 481660, 3699024.
                (F) 487429, 3690440; 487459, 3690484; 487495, 3690333; 487491, 3690321; 487463, 3690185; 487469, 3689913; 487474, 3689613; 487395, 3689573; 487384, 3689499; 487446, 3689398; 487486, 3689392; 487520, 3689364; 487622, 3689205; 487695, 3689120; 487707, 3689035; 487701, 3688900; 487700, 3688900; 487700, 3688884; 487678, 3688389; 487823, 3688217; 488066, 3688110; 488154, 3688208; 488313, 3688225; 488364, 3688372; 488415, 3688355; 488550, 3688276; 488584, 3688146; 488675, 3688135; 488675, 3688401; 488760, 3688440; 488811, 3688474; 488811, 3688548; 488794, 3688588; 488743, 3688559; 488675, 3688571; 488664, 3688644; 488709, 3688760; 488680, 3688792; 488377, 3689129; 488252, 3689267; 488250, 3689267; 488143, 3689488; 488131, 3689601; 488109, 3689896; 488086, 3689970; 488046, 3690066; 488041, 3690207; 488080, 3690275; 488154, 3690264; 488177, 3690156; 488205, 3690117; 488250, 3690111; 488262, 3690315; 488284, 3690360; 488284, 3690508; 488046, 3690508; 488029, 3690530; 487944, 3690549; 487932, 3690630; 487967, 3690666; 487882, 3690745; 487848, 3690853; 487854, 3690932; 487888, 3690995; 487882, 3691080; 487656, 3691068; 487610, 3691029; 487571, 3690802; 487469, 3690802; 487406, 3690519.

                (G) 486340, 3685163; 486663, 3685169; 486674, 3684932; 486542, 3684892; 486357, 3684731; 486311, 3684511; 486294, 3684264; 486346, 3683820; 486340, 3683381; 486366, 3683305; 486422, 3683338; 486787, 3683310; 486984, 3683254; 487013, 3683224; 487121, 3683287; 487123, 3683308; 487128, 3683311; 487130, 3683358; 487376, 3683604; 487475, 3683660; 487531, 3683857; 487755, 3683857; 487853, 3684067; 487841, 3684086; 487713, 3684278; 487475, 3684292; 487432, 3684081; 487432, 3683885; 487194, 3683787; 487096, 3684334; 487026, 3684628; 487306, 3684628; 487475, 3684572; 487797, 3684600; 487895, 3684755; 487811, 3684839; 487531, 3684853; 487208, 3684783; 486998, 3684881; 486871, 3685119; 486871, 3685386; 487012, 3685596; 487137, 3686264; 487217, 3686264; 487228, 3686236; 487335, 3686222; 487347, 3686199; 487372, 3686194; 487372, 3686169; 487349, 3686169; 487354, 3686132; 487368, 3686122; 487395, 3686104; 487402, 3686053; 487430, 3686039; 487440, 3685988; 487502, 3685979; 487507, 3686027; 487625, 3686153; 487648, 3686157; 487676, 3686171; 487704, 3686166; 487804, 3686162; 487804, 3686306; 487834, 3686338; 487862, 3686361; 487857, 3686739; 487806, 3686749; 487797, 3686784; 487586, 3686784; 487586, 3686726; 487551, 3686719; 487400, 3686723; 487393, 3686774; 487375, 3686781; 487372, 3686814; 487273, 3686816; 487279, 3686862; 487163, 3686867; 487163, 3686837; 487076, 3686825; 486998, 3687139; 486731, 3687139; 486661, 3687420; 486633, 3687855; 486815, 3688079; 487096, 3688500; 487180, 3688640; 487180, 3688837; 486927, 3688837; 486647, 3688584; 486380, 3688556; 486226, 3688795; 486228, 3689035; 486254, 3689286; 486438, 3689516; 487038, 3689239; 487027, 3689652; 486874, 3689692; 486773, 3689875; 486759, 3690085; 486619, 3690212; 486493, 3690352; 486493, 3690534; 486450, 3690618; 486268, 3690450; 486212, 3690310; 486142, 3690155; 485917, 3690001; 485861, 3689566; 486072, 3689244; 486156, 3688444; 485356, 3687953; 485244, 3687616; 485245, 3687612; 485250, 3687593; 485300, 3687402; 485300, 3687400; 485300, 3687400; 485403, 3687007; 485412, 3687002; 485483, 3687027; 485570, 3686920; 485889, 3686331; 486038, 3686253; 486200, 3686201; 486200, 3686200; 486203, 3686200; 486279, 3686175; 486357, 3685977; 486357, 3685867; 486318, 3685750; 486227, 3685643; 486239, 3685532; 486248, 3685521; 486237, 3685509; 486254, 3685221; 486268, 3685221; 486277, 3685221; 486326, 3685176.
                (H) 485279, 3680882; 485306, 3680969; 485337, 3681064; 485371, 3681151; 485371, 3681152; 485255, 3681155; 485246, 3681121; 485192, 3681123; 485192, 3681095; 485163, 3681095; 485160, 3681066; 485195, 3681064; 485194, 3680817; 485061, 3680816; 485064, 3680788; 485131, 3680789; 485131, 3680763; 485213, 3680759; 485223, 3680725; 485246, 3680729.
                (I) 480199, 3680423; 480069, 3680417; 479977, 3680531; 479815, 3680347; 480196, 3680357; 480345, 3680576; 480409, 3680569; 480419, 3680668; 480203, 3680658.
                (J) 480496, 3680485; 480449, 3680438; 480443, 3680331; 480442, 3680318; 480626, 3680088; 480573, 3680054; 480376, 3680044; 480386, 3679944; 480747, 3679947; 480797, 3680124; 480934, 3679977; 480964, 3679950; 480934, 3679954; 480937, 3679931; 480985, 3679932; 480997, 3679921; 480994, 3679533; 481388, 3679547; 481391, 3679941; 481017, 3679932; 481010, 3679944; 481010, 3680234; 480990, 3680236; 481012, 3680492; 480927, 3680555; 480848, 3680567; 480768, 3680633; 480646, 3680698; 480587, 3680717; 480557, 3680738; 480498, 3680659.
                (K) 481186, 3678938; 481307, 3678984; 481438, 3678919; 481494, 3678667; 481624, 3678555; 481811, 3678481; 481913, 3678499; 482091, 3678285; 482259, 3678052; 482417, 3677865; 482455, 3677650; 482585, 3677445; 482734, 3677343; 482987, 3677334; 482948, 3677417; 482940, 3677520; 482800, 3677622; 482744, 3677772; 482594, 3677940; 482473, 3678098; 482501, 3678201; 482408, 3678322; 482221, 3678378; 482119, 3678518; 482025, 3678565; 481969, 3678611; 481960, 3678677; 481792, 3678723; 481755, 3678891; 481764, 3679087; 481186, 3679162.
                (L) 486761, 3676144; 486926, 3675728; 486943, 3675686; 486957, 3675650; 486955, 3675649; 487099, 3675368; 487138, 3675426; 487319, 3675757; 487348, 3676085; 487320, 3676632; 487208, 3677502; 487110, 3677432; 486885, 3677390; 486661, 3677530; 486605, 3677713; 486352, 3677713; 486548, 3676944; 486550, 3676942.
                (ii) Map of Unit 5—North County Subarea of the MSCP for Unincorporated San Diego County (Map 5) follows:
                
                  
                  ER19DE07.004
                
                (10) Unit 6: Southern Natural Communities Conservation Program (NCCP) Subregion of Orange County, Orange County, California.
                (i) [Reserved]
                (ii) Map of Unit 6—Southern NCCP Subregion of Orange County (Map 6) follows:
                
                  
                  ER19DE07.005
                
                (11) Unit 7: Central-Coastal NCCP Subregions of Orange County (Central-Coastal NCCP), Orange County, California.
                (i) Unit 7 excludes land bounded by the following UTM NAD27 coordinates (E, N):
                (A) 427280, 3738801; 427329, 3738859; 427365, 3738879; 427333, 3738938; 427232, 3738884; 427235, 3738870; 427240, 3738856; 427231, 3738844; 427235, 3738831; 427255, 3738801.

                (B) 426475, 3738412; 426469, 3738431; 426463, 3738449; 426464, 3738471; 426464, 3738488; 426456, 3738499; 426454, 3738515; 426462, 3738526; 426479, 3738537; 426480, 3738529; 426488, 3738522; 426502, 3738525; 426518, 3738537; 426538, 3738545; 426542, 3738538; 426542, 3738525; 426540, 3738505; 426533, 3738484; 426526, 3738459; 426519, 3738432; 426511, 3738411; 426491, 3738405.
                (ii) Map of Unit 7—Central—Coastal NCCP Subregions of Orange County (Central—Coastal NCCP) (Map 7) follows:
                
                  ER19DE07.006
                
                
                (12) Unit 8: Palos Verdes Peninsula Subregion, Los Angeles County, Los Angeles County, California.
                (i) Unit 8 excludes land bounded by the following UTM NAD27 coordinates (E, N):
                (A) 374717, 3735861; 374771, 3735963; 374736, 3736039; 374714, 3736090; 374758, 3736109; 374768, 3736141; 374717, 3736236; 374739, 3736287; 374714, 3736379; 374663, 3736436; 374717, 3736496; 374800, 3736433; 374860, 3736452; 374822, 3736591; 374715, 3736627; 374685, 3736563; 374688, 3736531; 374558, 3736537; 374533, 3736468; 374606, 3736391; 374593, 3736372; 374571, 3736350; 374593, 3736293; 374622, 3736293; 374650, 3736268; 374622, 3736236; 374622, 3736195; 374644, 3736175; 374631, 3736106; 374666, 3736042; 374622, 3735975; 374641, 3735883; 374707, 3735848.
                (B) 375495, 3735728; 375546, 3735807; 375603, 3735864; 375616, 3735921; 375555, 3735909; 375479, 3735848; 375463, 3735893; 375530, 3735960; 375584, 3736001; 375625, 3736061; 375708, 3736093; 375777, 3736137; 375787, 3736175; 375692, 3736172; 375603, 3736185; 375596, 3736214; 375606, 3736283; 375593, 3736315; 375536, 3736315; 375523, 3736351; 375476, 3736331; 375473, 3736268; 375479, 3736210; 375485, 3736141; 375454, 3736172; 375390, 3736191; 375352, 3736128; 375352, 3736058; 375339, 3735982; 375317, 3735858; 375362, 3735823; 375365, 3735725; 375438, 3735677.
                (C) 375847, 3735410; 375898, 3735445; 375924, 3735477; 375936, 3735534; 375965, 3735534; 375987, 3735566; 375955, 3735607; 375885, 3735626; 375854, 3735661; 375889, 3735702; 376022, 3735652; 376076, 3735744; 376111, 3735756; 376171, 3735807; 376165, 3735861; 376149, 3735915; 376162, 3735966; 376203, 3735972; 376219, 3736010; 376225, 3736087; 376238, 3736137; 376251, 3736214; 376308, 3736207; 376326, 3736273; 376279, 3736283; 376162, 3736341; 376108, 3736318; 376070, 3736315; 376047, 3736341; 376073, 3736385; 376019, 3736423; 375958, 3736458; 375857, 3736388; 375847, 3736334; 375860, 3736283; 375898, 3736245; 375936, 3736248; 375949, 3736207; 376006, 3736153; 376038, 3736106; 376022, 3736023; 376016, 3735969; 375971, 3735982; 375936, 3736017; 375904, 3736064; 375822, 3736058; 375771, 3736039; 375774, 3735925; 375749, 3735934; 375717, 3735909; 375692, 3735848; 375670, 3735788; 375692, 3735763; 375698, 3735740; 375673, 3735702; 375660, 3735648; 375663, 3735623; 375644, 3735591; 375660, 3735556; 375685, 3735521; 375701, 3735493; 375749, 3735452; 375739, 3735410; 375739, 3735363; 375835, 3735353.
                (D) 374869, 3735734; 374809, 3735760; 374720, 3735782; 374628, 3735785; 374584, 3735772; 374542, 3735702; 374568, 3735642; 374603, 3735607; 374705, 3735626; 374718, 3735518; 374610, 3735467; 374582, 3735456; 374565, 3735426; 374561, 3735391; 374568, 3735337; 374590, 3735309; 374682, 3735325; 374746, 3735318; 374765, 3735302; 374838, 3735312; 374876, 3735366; 374930, 3735423; 374946, 3735493; 374949, 3735556; 374933, 3735620; 374908, 3735655; 374935, 3735694.
                (E) 375263, 3736252; 375269, 3736309; 375285, 3736366; 375308, 3736407; 375339, 3736445; 375377, 3736487; 375428, 3736522; 375514, 3736576; 375577, 3736550; 375625, 3736560; 375692, 3736677; 375638, 3736703; 375508, 3736604; 375431, 3736636; 375352, 3736604; 375346, 3736509; 375260, 3736496; 375228, 3736534; 375158, 3736544; 375092, 3736455; 375098, 3736356; 375114, 3736287; 375120, 3736220; 375122, 3736219.
                (F) 375590, 3735321; 375501, 3735340; 375438, 3735366; 375377, 3735398; 375269, 3735525; 375187, 3735585; 375203, 3735677; 375279, 3735680; 375273, 3735756; 375228, 3735810; 375209, 3735893; 375146, 3735928; 375088, 3735852; 375063, 3735779; 375054, 3735737; 375114, 3735687; 375085, 3735626; 375082, 3735579; 375098, 3735521; 375006, 3735442; 374993, 3735340; 374965, 3735283; 374908, 3735232; 374819, 3735172; 374761, 3735163; 374714, 3735128; 374695, 3735086; 374650, 3735017; 374698, 3734966; 374673, 3734858; 374704, 3734829; 374730, 3734788; 374755, 3734731; 374723, 3734686; 374755, 3734645; 374812, 3734686; 374854, 3734683; 374923, 3734642; 374974, 3734683; 374949, 3734721; 374961, 3734766; 374987, 3734817; 374974, 3734845; 374923, 3734845; 374869, 3734877; 374812, 3734893; 374777, 3734918; 374736, 3734940; 374755, 3734978; 374777, 3735004; 374828, 3735061; 374869, 3735118; 374984, 3735163; 375019, 3735232; 375066, 3735290; 375146, 3735337; 375209, 3735252; 375273, 3735315; 375416, 3735242; 375412, 3735220; 375422, 3735156; 375498, 3735061; 375536, 3735112; 375577, 3735175; 375609, 3735258; 375623, 3735294.
                (G) 375644, 3734531; 375644, 3734578; 375638, 3734613; 375609, 3734648; 375552, 3734683; 375504, 3734683; 375539, 3734712; 375568, 3734747; 375571, 3734798; 375568, 3734832; 375558, 3734883; 375543, 3734915; 375489, 3734893; 375419, 3734848; 375377, 3734810; 375339, 3734782; 375349, 3734699; 375381, 3734636; 375403, 3734597; 375485, 3734566; 375549, 3734499; 375620, 3734474.
                (H) 375374, 3734293; 375381, 3734340; 375365, 3734378; 375336, 3734407; 375298, 3734455; 375292, 3734531; 375241, 3734585; 375177, 3734607; 375127, 3734607; 375108, 3734628; 375082, 3734601; 375025, 3734547; 375028, 3734521; 375050, 3734490; 375123, 3734448; 375193, 3734477; 375215, 3734394; 375273, 3734369; 375292, 3734328; 375317, 3734274.

                (I) 372554, 3735106; 372468, 3735135; 372392, 3735150; 372332, 3735096; 372310, 3735030; 372316, 3734960; 372354, 3734912; 372430, 3734855; 372564, 3734734; 372665, 3734674; 372621, 3734601; 372541, 3734525; 372475, 3734519; 372465, 3734468; 372437, 3734430; 372399, 3734395; 372386, 3734353; 372370, 3734343; 372386, 3734334; 372433, 3734312; 372551, 3734299; 372621, 3734271; 372672, 3734242; 372726, 3734198; 372770, 3734157; 372853, 3734096; 372888, 3734125; 372921, 3734182; 372918, 3734230; 372918, 3734255; 372932, 3734265; 372957, 3734242; 372970, 3734230; 372989, 3734236; 373008, 3734258; 373015, 3734287; 373011, 3734331; 373049, 3734598; 373043, 3734785; 373053, 3734830; 373116, 3734792; 373124, 3734781; 373142, 3734754; 373142, 3734749; 373161, 3734668; 373170, 3734560; 373142, 3734461; 373113, 3734366; 373084, 3734319; 373075, 3734284; 373119, 3734246; 373170, 3734246; 373256, 3734252; 373264, 3734251; 373280, 3734234; 373300, 3734168; 373339, 3734141; 373342, 3734138; 373343, 3734138; 373363, 3734125; 373409, 3734151; 373419, 3734201; 373427, 3734201; 373434, 3734185; 373443, 3734172; 373462, 3734163; 373484, 3734166; 373494, 3734182; 373507, 3734182; 373510, 3734181; 373526, 3734176; 373545, 3734157; 373554, 3734157; 373570, 3734157; 373596, 3734166; 373602, 3734192; 373646, 3734195; 373665, 3734157; 373678, 3734144; 373686, 3734142; 373710, 3734138; 373723, 3734134; 373738, 3734138; 373780, 3734303; 373783, 3734372; 373757, 3734468; 373748, 3734531; 373773, 3734582; 373789, 3734607; 373792, 3734658; 373767, 3734706; 373742, 3734719; 373704, 3734719; 373653, 3734677; 373630, 3734658; 373608, 3734639; 373538, 3734709; 373599, 3734769; 373605, 3734807; 373332, 3734903; 373345, 3735014; 373338, 3735049; 373272, 3735071; 373262, 3735115; 373275, 3735176; 373249, 3735217; 373116, 3735296; 373024, 3735315; 373024, 3735582; 372964, 3735576; 372922, 3735554; 372884, 3735449; 372878, 3735357; 372872, 3735309; 372859, 3735281; 372884, 3735242; 372919, 3735227; 372961, 3735198; 372989, 3735150; 373015, 3735112; 373015, 3735100; 372983, 3735090; 372932, 3735112; 372853, 3735087; 372776, 3735074; 372729, 3735049; 372735, 3735011; 372741, 3734985; 372751, 3734969; 372618, 3734954; 372551, 3734944; 372551, 3734998; 372583, 3735033; 372586, 3735065; 372578, 3735075; 372578, 3735078; 372576, 3735078.
                (J) 374061, 3737786; 374013, 3737868; 373975, 3737938; 373972, 3737989; 374000, 3738087; 373975, 3738125; 373956, 3738170; 373937, 3738214; 373959, 3738240; 374004, 3738268; 374064, 3738278; 374124, 3738259; 374178, 3738221; 374219, 3738195; 374254, 3738154; 374267, 3738132; 374258, 3738100; 374216, 3738055; 374181, 3738011; 374159, 3737957; 374153, 3737903; 374145, 3737858; 374137, 3737846; 374115, 3737808; 374099, 3737786.
                (ii) Map of Unit 8—Palos Verdes Peninsula Subregion, Los Angeles County (Map 8) follows:
                
                  
                  ER19DE07.007
                
                (13) Unit 9: East Los Angeles County—Matrix NCCP Subregion of Orange County, Los Angeles, San Bernardino, and Orange Counties, California.
                (i) Unit 9 excludes land bounded by the following UTM NAD27 coordinates (E, N): 418541, 3755066; 418231, 3755073; 418244, 3755423; 418551, 3755416.
                (ii) Map of Unit 9—East Los Angeles County—Matrix NCCP Subregion of Orange County (Map 9) follows:
                
                  
                  ER19DE07.008
                
                (14) Unit 10: Western Riverside County Multiple Species Habitat Conservation Plan, San Bernardino and Riverside Counties, California.
                (i) Unit 10 excludes land bounded by the following UTM NAD27 coordinates (E, N):

                (A) 497619, 3716257; 497604, 3716268; 497581, 3716300; 497571, 3716311; 497557, 3716324; 497542, 3716337; 497528, 3716347; 497513, 3716355; 497500, 3716364; 497491, 3716373; 497484, 3716384; 497484, 3716395; 497492, 3716404; 497507, 3716411; 497522, 3716414; 497549, 3716413; 497559, 3716418; 497572, 3716422; 497588, 3716426; 497608, 3716426; 497622, 3716419; 497635, 3716410; 497649, 3716399; 497668, 3716410; 497682, 3716417; 497694, 3716419; 497712, 3716414; 497728, 3716405; 497744, 3716395; 497754, 3716385; 497761, 3716375; 497766, 3716364; 497769, 3716349; 497767, 3716339; 497761, 3716329; 497749, 3716320; 497728, 3716313; 497718, 3716312; 497704, 3716308; 497691, 3716301; 497681, 3716294; 497672, 3716286; 497658, 3716270; 497648, 3716258; 497633, 3716254.
                (B) 496452, 3715265; 496460, 3715297; 496475, 3715302; 496490, 3715304; 496500, 3715306; 496517, 3715306; 496538, 3715300; 496557, 3715294; 496580, 3715281; 496592, 3715277; 496611, 3715258; 496666, 3715222; 496692, 3715219; 496719, 3715219; 496745, 3715228; 496769, 3715253; 496779, 3715290; 496805, 3715302; 496828, 3715311; 496854, 3715317; 496872, 3715322; 496889, 3715320; 496897, 3715320; 496915, 3715314; 496937, 3715303; 496956, 3715297; 496977, 3715291; 496988, 3715285; 496989, 3715272; 497001, 3715130; 497015, 3714996; 497022, 3714929; 497015, 3714716; 497010, 3714699; 496997, 3714671; 496977, 3714642; 496959, 3714621; 496944, 3714618; 496918, 3714616; 496678, 3714617; 496660, 3714616; 496641, 3714625; 496620, 3714633; 496603, 3714639; 496586, 3714655; 496569, 3714669; 496550, 3714691; 496527, 3714712; 496499, 3714746; 496474, 3714778; 496468, 3714793; 496461, 3714801; 496455, 3714810; 496454, 3714991.
                (ii) Map of Unit 10—Western Riverside County Multiple Species Habitat Conservation Plan (Map 10) follows:
                
                  
                  ER19DE07.009
                
                (15) Unit 12: East Los Angeles County, Los Angeles County, California.

                (i) Unit 12 excludes land bounded by the following UTM NAD27 coordinates (E, N): 427036, 3771756; 427083, 3771721; 427106, 3771719; 427131, 3771702; 427144, 3771670; 427169, 3771658; 427210, 3771664; 427271, 3771661; 427318, 3771654; 427363, 3771670; 427379, 3771708; 427382, 3771740; 427350, 3771727; 427344, 3771715; 427274, 3771727; 427252, 3771756; 427236, 3771794; 427137, 3771769; 427099, 3771797; 427074, 3771807; 427042, 3771819; 427017, 3771794; 427026, 3771775.
                
                (ii) Map of Unit 12—East Los Angeles County (Map 11) follows:
                
                  ER19DE07.010
                
                
                (16) Unit 13: Western Los Angeles and Ventura Counties, Ventura and Los Angeles Counties, California.
                (i) Unit 13 excludes land bounded by the following UTM NAD27 coordinates (E, N):
                (A) 349305, 3798421; 349605, 3798121; 349805, 3798021; 349905, 3797921; 350005, 3797921; 350005, 3798221; 349905, 3798321; 349705, 3798421; 349605, 3798521; 349305, 3798521.
                (B) 349005, 3797921; 349005, 3798221; 348805, 3798421; 348505, 3798521; 348293, 3798521; 348005, 3798521; 347705, 3798421; 347705, 3798221; 347305, 3798121; 347305, 3798021; 347805, 3798021; 348005, 3798121; 348405, 3797921; 348526, 3797921.
                (C) 348405, 3796321; 348205, 3796221; 348205, 3796121; 348405, 3795921; 348605, 3795621; 348705, 3795521; 348905, 3795421; 349005, 3795321; 349405, 3795321; 349466, 3795382; 349505, 3795421; 349505, 3795621; 349407, 3795646; 349105, 3795721; 349105, 3796121; 349005, 3796221; 348905, 3796421; 349050, 3796567; 349105, 3796621; 349105, 3796721; 348978, 3796753; 348705, 3796821; 348505, 3796921; 348405, 3796921.
                (D) 342505, 3798721; 342705, 3798821; 342805, 3798921; 343105, 3799021; 343105, 3799421; 343805, 3799421; 343905, 3799621; 343905, 3799721; 343605, 3799721; 343505, 3799821; 343605, 3799921; 343705, 3800121; 343705, 3800721; 343605, 3801021; 342705, 3801021; 342505, 3800921; 342405, 3800821; 342105, 3800821; 341905, 3800921; 341505, 3800921; 341305, 3800821; 341205, 3800721; 340705, 3800621; 340405, 3800521; 340005, 3800421; 339805, 3800321; 339605, 3800221; 339505, 3800121; 339505, 3799621; 339605, 3799521; 340005, 3799521; 340105, 3799721; 340305, 3799921; 341605, 3800021; 341605, 3799821; 341705, 3799621; 341805, 3799321; 342005, 3799321; 342605, 3799921; 342805, 3799821; 342805, 3799521; 342605, 3799221; 342305, 3799121; 342105, 3799021; 342005, 3798921; 341905, 3798721; 341905, 3798521; 342005, 3798421; 342205, 3798421.
                (ii) Map of Unit 13—Western Los Angeles and Ventura Counties (Map 12) follows:
                
                  
                  ER19DE07.011
                
                Crested Honeycreeper (Akohekohe) (Palmeria dolei),
                (1) Critical habitat units are depicted for Maui County, Hawaii, on the maps below.
                (2) Primary constituent elements. (i) In units 1 and 37, the primary constituent elements of critical habitat for the Akohekohe are:
                (A) Elevation: Less than 3,300 ft (1,000 m).

                (B) Annual precipitation: 50 to 75 in (130 to 190 cm).
                
                (C) Substrate: Shallow soils, little to no herbaceous layer.
                (D) Canopy: Acacia, Diospyros, Metrosideros, Myrsine, Pouteria, Santalum.
                
                (E) Subcanopy: Dodonaea, Freycinetia, Leptecophylla, Melanthera, Osteomeles, Pleomele, Psydrax.
                
                (F) Understory: Carex, Dicranopteris,
                  Diplazium, Elaphoglossum,
                  Peperomia.
                
                (ii) In units 2, 3, 4, 5, 6, 7, 8, 9, 38, and 39, the primary constituent elements of critical habitat for the Akohekohe are:
                (A) Elevation: Less than 3,300 ft (1,000 m).
                (B) Annual precipitation: Greater than 75 in (190 cm).
                (C) Substrate: Clays; ashbeds; deep, well-drained soils; lowland bogs.
                (D) Canopy: Antidesma, Metrosideros,
                  Myrsine, Pisonia,
                  Psychotria.
                
                (E) Subcanopy: Cibotium, Claoxylon,
                  Kadua, Melicope.
                
                (F) Understory: Alyxia, Cyrtandra,
                  Dicranopteris, Diplazium, Machaerina, Microlepia.
                
                (iii) In units 10, 11, 12, 13, 14, 15, 16, 40, and 41, the primary constituent elements of critical habitat for the Akohekohe are:
                (A) Elevation: Between 3,300 and 6,500 ft (1,000 and 2,000 m)
                (B) Annual precipitation: Greater than 75 in (190 cm).
                (C) Substrate: Well-developed soils, montane bogs.
                (D) Canopy: Acacia, Charpentiera,
                  Cheirodendron, Metrosideros.
                
                (E) Subcanopy: Broussaisia, Cibotium,
                  Eurya, Ilex,
                  Myrsine.
                
                (F) Understory: Ferns, Carex, Coprosma,
                  Leptecophylla, Oreobolus, Rhynchospora, Vaccinium.
                
                (iv) In units 18, 19, 20, 21, 22, and 42, the primary constituent elements of critical habitat for the Akohekohe are:
                (A) Elevation: Between 3,300 and 6,500 ft (1,000 and 2,000 m).
                (B) Annual precipitation: Between 50 and 75 in (130 and 190 cm).
                (C) Substrate: Deep ash deposits, thin silty loams.
                (D) Canopy: Acacia, Ilex,
                  Metrosideros, Myrsine,
                  Nestegis, Nothocestrum,
                  Pisonia, Pittosporum,
                  Psychotria, Sophora,
                  Zanthoxylum.
                
                (E) Subcanopy: Alyxia, Charpentiera,
                  Coprosma, Dodonaea,
                  Kadua, Labordia,
                  Leptecophylla, Phyllostegia, Vaccinium.
                
                (F) Understory: Ferns, Carex, Peperomia.
                
                (v) In units 24 and 25, the primary constituent elements of critical habitat for the Akohekohe are:
                (A) Elevation: Between 6,500 and 9,800 ft (2,000 and 3,000 m).
                (B) Annual precipitation: Between 15 and 40 in (38 and 100 cm).
                (C) Substrate: Dry ash; sandy loam; rocky, undeveloped soils; weathered lava.
                (D) Canopy: Chamaesyce, Chenopodium,
                  Metrosideros, Myoporum,
                  Santalum, Sophora.
                
                (E) Subcanopy: Coprosma, Dodonaea, Dubautia, Geranium, Leptecophylla, Vaccinium, Wikstroemia.
                
                (F) Understory: Ferns, Bidens, Carex,
                  Deschampsia, Eragrostis,
                  Gahnia, Luzula,
                  Panicum, Pseudognaphalium,
                  Sicyos, Tetramolopium.
                
                (vi) In units 26, 27, 28, and 29, the primary constituent elements of critical habitat for the Akohekohe are:
                (A) Elevation: Unrestricted.
                (B) Annual precipitation: Less than 75 in (190 cm).
                (C) Substrate: Greater than 65 degree slope, rocky talus.
                (D) Canopy: None.
                (E) Subcanopy: Antidesma, Chamaesyce,
                  Diospyros, Dodonaea.
                
                (F) Understory: Bidens, Eragrostis,
                  Melanthera, Schiedea.
                
                (vii) In units 30, 31, 32, 33, 35, 36, 43, and 44, the primary constituent elements of critical habitat for the Akohekohe are:
                (A) Elevation: Unrestricted.
                (B) Annual precipitation: Greater than 75 in (190 cm).
                (C) Substrate: Greater than 65 degree slope, shallow soils, weathered lava.
                (D) Canopy: None.
                (E) Subcanopy: Broussaisia, Cheirodendron,
                  Leptecophylla, Metrosideros.
                
                (F) Understory: Bryophytes, ferns, Coprosma, Dubautia,
                  Kadua, Peperomia.
                
                (3) Existing manmade features and structures, such as buildings, roads, railroads, airports, runways, other paved areas, lawns, and other urban landscaped areas, do not contain one or more of the physical or biological features. Federal actions limited to those areas, therefore, would not trigger a consultation under section 7 of the Act unless they may affect the species or physical or biological features in adjacent critical habitat.
                (4) Critical habitat maps. Maps were created in GIS, with coordinates in UTM Zone 4, units in meters using North American datum of 1983 (NAD 83).
                (5) Index maps of critical habitat units for the Akohekohe follow:
                
                  
                  ER30MR16.021
                
                
                  
                  ER30MR16.022
                
                
                  
                  ER30MR16.023
                
                (6) Palmeria dolei—Unit 1—Lowland Mesic-Maui, Maui County, Hawaii (477 ac; 193 ha). This unit is critical habitat for the Akohekohe, Palmeria dolei. Map of Palmeria dolei—Unit 1—Lowland Mesic-Maui follows:
                
                  
                  ER30MR16.024
                
                (7) Palmeria dolei--Unit 2--Lowland Wet-Maui, Maui County, Hawaii (16,079 ac, 6,507 ha). This unit is critical habitat for the Akohekohe, Palmeria dolei. Map of Palmeria dolei--Unit 2--Lowland Wet-Maui follows:
                
                  
                  ER30MR16.025
                
                (8) Palmeria dolei--Unit 3--Lowland Wet-Maui, Maui County, Hawaii (65 ac, 26 ha); Palmeria dolei--Unit 4--Lowland Wet-Maui, Maui County, Hawaii (1,247 ac, 505 ha); Palmeria dolei--Unit 5--Lowland Wet-Maui, Maui County, Hawaii (864 ac, 350 ha); and Palmeria dolei--Unit 7--Lowland Wet-Maui, Maui County, Hawaii (136 ac, 55 ha). These units are critical habitat for the Akohekohe, Palmeria dolei. Map of Palmeria dolei--Unit 3—Lowland Wet-Maui, Palmeria dolei--Unit 4--Lowland Wet 4-Maui, Palmeria dolei--Unit 5--Lowland Wet-Maui, and Palmeria dolei--Unit 7--Lowland Wet-Maui follows:
                
                  ER30MR16.026
                
                (9) Palmeria dolei--Unit 6--Lowland Wet-Maui, Maui County, Hawaii (30 ac, 12 ha); Palmeria dolei--Unit 8--Lowland Wet-Maui, Maui County, Hawaii (898 ac, 364 ha); and Palmeria dolei--Unit 9--Lowland Wet-Maui, Maui County, Hawaii (230 ac, 93 ha). These units are critical habitat for the Akohekohe, Palmeria dolei. Map of Palmeria dolei--Unit 6--Lowland Wet-Maui, Palmeria dolei--Unit 8--Lowland Wet-Maui, and Palmeria dolei--Unit 9--Lowland Wet-Maui follows:
                
                  
                  ER30MR16.027
                
                (10) Palmeria dolei--Unit 10--Montane Wet-Maui, Maui County, Hawaii (2,110 ac, 854 ha); Palmeria dolei--Unit 11--Montane Wet-Maui, Maui County, Hawaii (14,583 ac, 5,901 ha); Palmeria dolei--Unit 12--Montane Wet-Maui, Maui County, Hawaii (2,228 ac, 902 ha); Palmeria dolei--Unit 13--Montane Wet-Maui, Maui County, Hawaii (1,833 ac, 742 ha); and Palmeria dolei--Unit 14--Montane Wet-Maui, Maui County, Hawaii (387 ac, 156 ha). These units are critical habitat for the Akohekohe, Palmeria dolei. Map of Palmeria dolei--Unit 10--Montane Wet-Maui, Palmeria dolei--Unit 11--Montane Wet-Maui, Palmeria dolei--Unit 12--Montane Wet-Maui, Palmeria dolei--Unit 13--Montane Wet-Maui, and Palmeria dolei--Unit 14--Montane Wet-Maui follows:
                
                  ER30MR16.028
                
                
                (11) Palmeria dolei—Unit 15—Montaine Wet-Maui, Maui County, Hawaii (1,399 ac, 566 ha), and Palmeria dolei—Unit 16—Montane Wet-Maui, Maui County, Hawaii (80 ac, 32 ha). These units are critical habitat for the Akohekohe, Palmeria dolei. Map of Palmeria dolei—Unit 15—Montane Wet-Maui, and Palmeria dolei—Unit 16—Montane Wet-Maui follows:
                
                  ER30MR16.029
                
                
                (12) [Reserved]
                (13) Palmeria dolei—Unit 18--Montane Mesic-Maui, Maui County, Hawaii (10,972 ac, 4,440 ha). This unit is critical habitat for the Akohekohe, Palmeria dolei. Map of Palmeria dolei—Unit 18--Montane Mesic-Maui follows:
                
                  ER30MR16.030
                
                
                (14) Palmeria dolei--Unit 19--Montane Mesic-Maui, Maui County, Hawaii (124 ac, 50 ha); Palmeria dolei—Unit 20--Montane Mesic-Maui, Maui County, Hawaii (174 ac, 70 ha); Palmeria dolei--Unit 21--Montane Mesic-Maui, Maui County, Hawaii (72 ac, 29 ha); and Palmeria dolei--Unit 22--Montane Mesic-Maui, Maui County, Hawaii (170 ac, 69 ha). These units are critical habitat for the Akohekohe, Palmeria dolei. Map of Palmeria dolei--Unit 19--Montane Mesic-Maui, Palmeria dolei—Unit 20--Montane Mesic-Maui, Palmeria dolei--Unit 21--Montane Mesic-Maui, and Palmeria dolei--Unit 22--Montane Mesic-Maui follows:
                
                  
                  ER30MR16.031
                
                (15) [Reserved]
                (16) Palmeria dolei--Unit 24--Subalpine-Maui, Maui County, Hawaii (15,975 ac, 6,465 ha), and Palmeria dolei--Unit 25--Subalpine-Maui, Maui County, Hawaii (9,886 ac, 4,001 ha). These units are critical habitat for the Akohekohe, Palmeria dolei. Map of Palmeria dolei--Unit 24--Subalpine-Maui and Palmeria dolei--Unit 25--Subalpine-Maui follows:
                
                  
                  ER30MR16.032
                
                (17) Palmeria dolei--Unit 26--Dry Cliff-Maui, Maui County, Hawaii (755 ac, 305 ha); Palmeria dolei--Unit 27--Dry Cliff-Maui, Maui County, Hawaii (200 ac, 81 ha); and Palmeria dolei--Unit 28--Dry Cliff-Maui, Maui County, Hawaii (315 ac, 127 ha). These units are critical habitat for the Akohekohe, Palmeria dolei. Map of Palmeria dolei—Unit 26--Dry Cliff-Maui, Palmeria dolei--Unit 27--Dry Cliff-Maui, and Palmeria dolei--Unit 28--Dry Cliff-Maui follows:
                
                  
                  ER30MR16.033
                
                (18) Palmeria dolei--Unit 29--Dry Cliff-Maui, Maui County, Hawaii (1,298 ac, 525 ha). This unit is critical habitat for the Akohekohe, Palmeria dolei. Map of Palmeria dolei--Unit 29--Dry Cliff-Maui follows:
                
                  
                  ER30MR16.034
                
                (19) Palmeria dolei--Unit 30--Wet Cliff-Maui, Maui County, Hawaii (290 ac, 117 ha). This unit is critical habitat for the Akohekohe, Palmeria dolei. Map of Palmeria dolei--Unit 30--Wet Cliff-Maui follows:
                
                  
                  ER30MR16.035
                
                (20) Palmeria dolei--Unit 31--Wet Cliff-Maui, Maui County, Hawaii (1,407 ac, 569 ha); Palmeria dolei--Unit 32--Wet Cliff-Maui, Maui County, Hawaii (438 ac, 177 ha); and Palmeria dolei--Unit 33--Wet Cliff-Maui, Maui County, Hawaii (184 ac, 75 ha). These units are critical habitat for the Akohekohe, Palmeria dolei. Map of Palmeria dolei—Unit 31—Wet Cliff-Maui, Palmeria dolei--Unit 32--Wet Cliff-Maui, and Palmeria dolei--Unit 33--Wet Cliff-Maui follows:
                
                  
                  ER30MR16.036
                
                (21) [Reserved]
                (22) Palmeria dolei--Unit 35--Wet Cliff-Maui, Maui County, Hawaii (2,110 ac, 854 ha), and Palmeria dolei--Unit 36--Wet Cliff-Maui, Maui County, Hawaii (556 ac, 225 ha). These units are critical habitat for the Akohekohe, Palmeria dolei. Map of Palmeria dolei—Unit 35—Wet Cliff-Maui, and Palmeria dolei--Unit 36--Wet Cliff-Maui follows:
                
                  
                  ER30MR16.037
                
                (23) Palmeria dolei--Unit 37--Lowland Mesic-Molokai, Maui County, Hawaii (8,770 ac, 3,549 ha). This unit is critical habitat for the Akohekohe, Palmeria dolei. Map of Palmeria dolei—Unit 37--Lowland Mesic-Molokai follows:
                
                  
                  ER30MR16.038
                
                (24) Palmeria dolei—Unit 38--Lowland Wet-Molokai, Maui County, Hawaii (2,949 ac, 1,193 ha), and Palmeria dolei--Unit 39--Lowland Wet-Molokai, Maui County, Hawaii (1,950 ac, 789 ha). These units are critical habitat for the Akohekohe, Palmeria dolei. Map of Palmeria dolei—Unit 38--Lowland Wet-Molokai and Palmeria dolei--Unit 39--Lowland Wet-Molokai follows:
                
                  
                  ER30MR16.039
                
                (25) Palmeria dolei—Unit 40—Montane Wet-Molokai, Maui County, Hawaii (3,397 ac, 1,375 ha), and Palmeria dolei—Unit 41—Montane Wet-Molokai, Maui County, Hawaii (910 ac, 368 ha). These units are critical habitat for the Akohekohe, Palmeria dolei. Map of Palmeria dolei—Unit 40—Montane Wet-Molokai and Palmeria dolei—Unit 41—Montane Wet-Molokai follows:
                
                  
                  ER30MR16.040
                
                (26) Palmeria dolei—Unit 42—Montane Mesic-Molokai, Maui County, Hawaii (816 ac, 330 ha). This unit is critical habitat for the Akohekohe, Palmeria dolei. Map of Palmeria dolei—Unit 42—Montane Mesic-Molokai follows:
                
                  
                  ER30MR16.041
                
                (27) Palmeria dolei—Unit 43—Wet Cliff-Molokai, Maui County, Hawaii (1,607 ac, 651 ha), and Palmeria dolei—Unit 44—Wet Cliff-Molokai, Maui County, Hawaii (1,268 ac, 513 ha). These units are critical habitat for the Akohekohe, Palmeria dolei. Map of Palmeria dolei—Unit 43—Wet Cliff-Molokai and Palmeria dolei—Unit 44—Wet Cliff-Molokai follows:
                
                  
                  ER30MR16.042
                
                Guam Micronesian Kingfisher (Halcyon cinnamomina cinnamomina)
                (1) The critical habitat unit for the Guam Micronesian kingfisher is depicted for the Territory of Guam on the maps below.

                (2) The primary constituent elements required by the Guam Micronesian kingfisher for the biological needs of foraging, sheltering, roosting, nesting, and rearing of young are found in areas that support limestone, secondary, ravine, swamp, agricultural, and coastal forests composed of native and introduced plant species. These forest types include the primary constituent elements of:

                (i) Closed canopy and well-developed understory vegetation; large (approximately 43 cm (17 in) diameter at breast height), standing dead trees (especially Tristiropsis obtusangula (faniok), Pisonia grandis (umumu), Artocarpus spp. (breadfruit), Ficus spp. (fig), and Cocos nucifera (coconut palm)); mud nests of Nasutitermes spp. termites; and root masses of epiphytic ferns for breeding;
                (ii) Sufficiently diverse structure to provide exposed perches and ground surfaces, leaf litter, and other substrates that support a wide range of vertebrate and invertebrate prey species for foraging kingfishers; and
                (iii) Sufficient overall breeding and foraging area to support kingfisher territories of approximately 25 ac (10 ha) each.
                (3) Critical habitat does not include existing features and structures within the boundaries of the mapped units, such as buildings, roads, aqueducts, antennas, water tanks, agricultural fields, paved areas, lawns, and other urban landscaped areas not containing one or more of the primary constituent elements.

                (4) The critical habitat unit is described below. Coordinates are in UTM Zone 55 with units in meters using North American Datum of 1983 (NAD83) / World Geodetic System 1984 (WGS 84).
                
                (i) Note: Map 1—General Location of the Guam Micronesian Kingfisher Unit—follows:
                
                  
                  ER28OC04.005
                
                (ii) Guam, Guam Micronesian kingfisher (376 ac; 152 ha):
                (A) [Reserved]
                
                (B) Map 2 showing Guam Micronesian Kingfisher Unit follows:
                
                  
                  ER28OC04.006
                
                Everglade Snail Kite (Rostrhamus sociabilis plumbeus)
                
                  Florida. Areas of land (predominantly marsh), water, and airspace, with the following components (Tallahassee Meridian): (1) St. Johns Reservoir, Indian River County: T33S R37E SW1/4 Sec. 6, W1/2 Sec. 7, Sec. 18, Sec. 19; (2) Cloud Lake Reservoir, St. Lucie County; T34S R38E S1/2 Sec. 16, N1/2 Sec. 21; (3) Strazzulla Reservoir, St. Lucie County: T34S R38E SW1/4 Sec. 21; (4) western parts of Lake Okeechobee, Glades and Hendry Counties, extending along the western shore to the east of the levee system and the undiked high ground at Fisheating Creek, and from the Hurricane Gate at Clewiston northward to the mouth of the Kissimmee River, including all the Eleocharis flats of Moonshine Bay, Monkey Box, and Observation Shoal, but excluding the open water north and west of the northern tip of Observation Shoal, north of Monkey Box, and east of Fisheating Bay; (5) Loxahatchee National Wildlife Refuge (Central and Southern Florida Flood Control District Water Conservation Area 1), Palm Beach County, including Refuge Management Compartments A, B, C, and D, and all of the main portion of the Refuge as bounded by Levees L-7, L-39, and L-40; (6) Central and Southern Florida Flood Control District Water Conservation Area 2A, Palm Beach and Broward Counties, as bounded by Levees L-6, L-35B, L-36, L-38, and L-39; (7) Central and Southern Florida Flood Control District Water Conservation Area 2B, Broward County, as bounded by Levees L-35, L-35B, L-36, and L-38; (8) Central and Southern Florida Flood Control District Water Conservation Area 3A, Broward and Dade Counties, as bounded by Florida Highway 84. Levees L-68A, L-67A (north of Miami Canal), L-67C (south of Miami Canal). L-29, and L-28, and a line along the undiked northerwestern portion of the Area; (9) that portion of Everglades National Park, Dade County, within the following boundary: Beginning at the point where the Park boundary meets Florida Highway 94 in T54S R35E Sec. 20, thence eastward and southwest along the Park boundary to the southwest corner of Sec. 31 in T7S R37E, thence southwestward along a straight line to the southwest corner of Sec. 2 in T58S R35E, thence westward along the south sides of Sec. 3, 4, 5, and 6 in T58S R35E to the Dade-Monroe county line, thence northward along the Dade-Monroe county line to the Park boundary, thence eastward and northward along the Park boundary to the point of beginning.
                
                  Note:
                  The map provided is for informational purposes only. Map follows:
                
                
                  
                  EC01JN91.030
                
                Streaked horned lark (Eremophila alpestris strigata)
                
                (1) Critical habitat units are depicted for Grays Harbor, Pacific, and Wahkiakum Counties in Washington, and Clatsop, Columbia, Marion, Polk, and Benton Counties in Oregon, on the maps below.
                (2) Within these areas, the primary constituent elements of the physical or biological features essential to the conservation of the streaked horned lark consist of areas having a minimum of 16 percent bare ground that have sparse, low-stature vegetation composed primarily of grasses and forbs less than 13 inches (33 centimeters) in height found in:
                (i) Large (300-acre (120-hectare)), flat (0-5 percent slope) areas within a landscape context that provides visual access to open areas such as open water or fields; or
                (ii) Areas smaller than described in paragraph (2)(i) of this entry, but that provide visual access to open areas such as open water or fields.
                (3) Critical habitat does not include manmade structures (such as buildings, aqueducts, runways, roads, and other paved areas) and the land on which they are located existing within the legal boundaries on November 4, 2013.
                (4) Critical habitat map units. Data layers defining map units were created on 2010 aerial photography from U.S. Department of Agriculture, National Agriculture Imagery Program base maps using ArcMap (Environmental Systems Research Institute, Inc.), a computer geographic information system (GIS) program. The maps in this entry, as modified by any accompanying regulatory text, establish the boundaries of the critical habitat designation. The coordinates or plot points or both on which each map is based are available to the public at the Service's Internet site (http://www.fws.gov/wafwo), at http://www.regulations.gov at Docket No. FWS-R1-ES-2013-0009, and by appointment at the Service's Washington Fish and Wildlife Office. You may obtain field office location information by contacting one of the Service regional offices, the addresses of which are listed at 50 CFR 2.2.
                (5) Index map of critical habitat units for the streaked horned lark follows:
                
                  
                  ER03OC13.000
                
                (6) Unit 3—Washington Coast and Columbia River Islands, Washington and Oregon.
                (i) Subunit 3-A: Damon Point/Oyhut, Washington. Map of Subunit 3-A follows:
                
                  
                  ER03OC13.001
                
                (ii) Subunit 3-B: Midway Beach, Washington. Map of Subunit 3-B follows:
                
                  
                  ER03OC13.002
                
                (iii) Subunit 3-C: Shoalwater, Washington. Map of Subunit 3-C follows:
                
                  
                  ER03OC13.003
                
                (iv) Subunit 3-D: Leadbetter Point, Washington. Map of Subunit 3-D follows:
                
                  
                  ER03OC13.004
                
                (v) Subunit 3-E: Rice Island, Oregon/Washington. Map of Subunit 3-E follows:
                
                  
                  ER03OC13.005
                
                (vi) Subunit 3-F: Miller Sands, Oregon. Map of Subunit 3-F follows:
                
                  
                  ER03OC13.006
                
                (vii) Subunit 3-G: Pillar Rock/Jim Crow Sands, Oregon. Map of Subunit 3-G follows:
                
                  
                  er03oc13.007
                
                (viii) Subunit 3-H: Welch Island, Oregon. Map of Subunit 3-H follows:
                
                  
                  er03oc13.008
                
                (ix) Subunit 3-I: Tenasillahe Island, Oregon. Map of Subunit 3-I follows:
                
                  
                  er03oc13.009
                
                (x) Subunit 3-J: Whites/Brown Island, Washington. Map of Subunit 3-J follows:
                
                  
                  er03oc13.010
                
                (xi) Subunit 3-K: Wallace Island, Oregon. Map of Subunit 3-K follows:
                
                  
                  er03oc13.011
                
                (xii) Subunit 3-L: Crims Island, Oregon. Map of Subunit 3-L follows:
                
                  
                  er03oc13.012
                
                (xiii) Subunit 3-M: Sandy Island, Oregon. Map of Subunit 3-M follows:
                
                  
                  er03oc13.013
                
                (7) Unit 4—Willamette Valley, Oregon.
                (i) Subunit 4-A: Baskett Slough NWR, Oregon. Map of Subunit 4-A follows:
                
                  
                  ER03OC13.014
                
                (ii) Subunit 4-B: Ankeny NWR, Oregon. Map of Subunit 4-B follows:
                
                  
                  ER03OC13.015
                
                (iii) Subunit 4-C: William L. Finley NWR, Oregon. Map of Subunit 4-C follows:
                
                  
                  ER03OC13.016
                
                Marbled Murrelet (Brachyramphus marmoratus)
                1. Critical habitat units are depicted for the States of Washington, Oregon, and California on the maps below. The maps provided are for informational purposes only.

                2. The primary constituent elements: individual trees with potential nest platforms and forest lands of at least one half site-potential tree height regardless of contiguity within 0.8 kilometers (0.5 miles) of individual trees with potential nesting platforms and that are used or potentially used by the marbled murrelet for nesting or roosting.
                3. A description of the critical habitat units follows. Where a critical habitat unit includes Federal lands within the boundaries of a Late Successional Reserve (LSR) established by the Northwest Forest Plan, the areas included within the LSR boundaries as they existed on May 24, 1996, remain designated as critical habitat. Critical habitat units do not include non-Federal lands covered by a legally operative incidental take permit for marbled murrelets issued under section 10(a) of the Act.
                
                  
                  ER24MY96.000
                
                
                  
                  ER05OC11.008
                
                
                  
                  ER05OC11.009
                
                Map and description of WA-01-a taken from United States Fish and Wildlife Service 1:100,000 map; Cape Flattery, Forks, and Port Angeles, Washington; 1995.

                Critical Habitat includes only Federal lands designated as Late Successional Reserves described within the following areas:
                  
                
                T.28N., R.10W. Willamette Meridian: W1/2 W1/2 Section 1; Sections 2-8; NW1/4, N1/2 SW1/4, N1/2 NE1/4, SW1/4 NE1/4 Section 9; N1/2 NW1/4, NE1/4 Section 10; W1/2 NW1/4, NE1/4 NW1/4, N1/2 NE1/4 Section 11; NW1/4 NW1/4 Section 12.
                T.28N., R.11W. Willamette Meridian: Sections 1-5; S1/2 SW1/4, SE1/4, S1/2 NE1/4, NE1/4 NE1/4 Section 6; Sections 7-12; N1/2 NW1/4 Section 13; N1/2 Section 14; N1/2 N1/2 Section 15; N1/2 Section 16; N1/2, N1/2 SW1/4 Section 17; N1/2 N1/2 Section 18.
                T.28N., R.12W. Willamette Meridian: SW1/4 SW1/4 Section 1; SW 1/4, S1/2 SE1/4 Section 2; S1/2 SW1/4, SE1/4 Section 3; N1/2 N1/2 Section 10; N1/2 Section 11; Section 12 except SW1/4 SW1/4, N1/2 NE1/4 Section 13.
                T.29N., R.10W. Willamette Meridian: SW1/4 NW1/4, W1/2 SW1/4, SE1/4 SW1/4 Section 1; Section 2 except N1/2 NE1/4; Section 3 except N1/2 NE1/4; Sections 4-5; SE1/4 NW1/4, SW1/4 SW1/4, E1/2 Section 6; Sections 7-24; Section 25 except SE1/4 SE1/4; Sections 26-35; NW1/4, N1/2 SW1/4, SW1/4 SW1/4, W1/2 NE1/4 Section 36.
                T.29N., R.11W. Willamette Meridian: SE1/4 SW1/4, SE1/4, SE1/4 NE1/4 Section 12; Section 13; N1/2, N1/2 SW1/4, SE1/4 Section 14; E1/2 SE1/4 Section 22; S1/2, NE1/4 Section 23; Sections 24-27; S1/2, S1/2 NE1/4 Section 28; SE1/4 Section 29; SE1/4 SE1/4 Section 31; S1/2 SW1/4, NE1/4 SW1/4, SE1/4, S1/2 NE1/4, NE1/4 NE1/4 Section 32; Sections 33-36.
                T.30N., R.09W. Willamette Meridian: S1/2 SW1/4 Section 18; N1/2 NW1/4 Section 19.
                T.30N., R.10W. Willamette Meridian: E1/2 NW1/4, E1/2 SW1/4, SW1/4 SW1/4, SE1/4, SW1/4 NE1/4 Section 1; S1/2 SW1/4, SW1/4 SE1/4 Section 2; Section 3 except NE1/4; Section 4; E1/2 NW1/4, S1/2 SW1/4, NE1/4 SW1/4, E1/2 Section 5; S1/2 Section 6; Sections 7-12; Section 13 except SW1/4 SW1/4; NW1/4 NW1/4, NE1/4 Section 14; Section 15; N1/2, N1/2 SE1/4 Section 16; N1/2 Section 17; Section 18 except S1/2 SE1/4; NW1/4 NW1/4 Section 19; SW1/4 SW1/4 Section 35.
                T.30N., R.11W. Willamette Meridian: Sections 1-2; Section 3 except S1/2 SW1/4, SW1/4 SE1/4; Section 4 except S1/2 SW1/4, SW1/4 SE1/4; NE1/4 NE1/4 Section 10; N1/2 NW1/4, SE1/4 SE1/4, W1/2 NE1/4, NE1/4 NE1/4 Section 11; NW1/4 NW1/4, S1/2, E1/2 NE1/4 Section 12; Sections 13-14; S1/2, S1/2 NE1/4 Section 15; S1/2 Section 17; SE1/4 Section 18; N1/2 NW1/4, SE1/4 NW1/4, NE1/4 Section 20; N1/2, N1/2 SE1/4 Section 21; N1/2, N1/2 S1/2 Section 22; N1/2, N1/2 SW1/4 Section 23; NW1/4, W1/2 NE1/4, NE1/4 NE1/4 Section 24.
                T.30N., R.12W. Willamette Meridian: NW1/4 NW1/4 Section 2; W1/2, N1/2 NE1/4 Section 3; Section 4-5; Section 6 except W1/2 NW1/4, NW1/4, N1/2 SE1/4, NE1/4 Section 7; Section 8 except SW1/4 SW1/4; N1/2 N1/2, SE1/4 SE1/4 Section 9; S1/2 Section 10; S1/2 SW1/4, SW1/4 SE1/4 Section 11; W1/2 NW1/4 Section 13; N1/2, N1/2 SW1/4 Section 14; N1/2, NE1/4 SE1/4 Section 15; Section 17 except NW1/4 NW1/4, SE1/4 SE1/4.
                T.31N., R.12W. Willamette Meridian: Section 30 except NE1/4; Section 31; Section 32 except NE1/4; S1/2 SW1/4 Section 33.
                Critical Habitat includes only State or County lands described within the following areas:
                T.30N., R.12W. Willamette Meridian: N1/2 Section 16.
                
                  ER24MY96.003
                
                Map and description of WA-01-b taken from United States Fish and Wildlife Service 1:100,000 map; Port Angeles, Washington; 1995.
                Critical Habitat includes only Federal lands designated as Late Successional Reserves described within the following areas:
                T.29N., R.07W. Willamette Meridian: N1/2 NW1/4 Section 1; NE1/4 Section 2.
                T.30N., R.07W. Willamette Meridian: NW1/4 SW1/4, SW1/4 SE1/4, SW1/4 NE1/4 Section 26; S1/2 SW1/4 Section 29; Section 30 except SE1/4 NE1/4, N1/2 NE1/4; Section 31 except SW1/4 SW1/4; W1/2 W1/2, NE1/4 NW1/4 Section 32; W1/2 NW1/4, N1/2 SW1/4, SE1/4 SW1/4, N1/2 SE1/4, S1/2 NE1/4, NE1/4 NE1/4 Section 33; NW1/4, N1/2 SE1/4, W1/2 NE1/4, SE1/4 NE1/4 Section 34; Sections 35-36.
                T.30N., R.08W. Willamette Meridian: Section 25; Section 26 except NW1/4 NE1/4; Sections 27-29; N1/2 N1/2 Section 32; N1/2, NE1/4 SE1/4 Section 33; N1/2, N1/2 SW1/4, SE1/4 Section 34; N1/2, W1/2 SW1/4, NE1/4 SW1/4, N1/2 SE1/4 Section 35; N1/2, N1/2 S1/2 Section 36.
                Critical Habitat includes only State or County lands described within the following areas:
                T.30N., R.06W. Willamette Meridian: N1/2 SW1/4, NW1/4 SE1/4 Section 18; NW1/4 NW1/4, SW1/4, W1/2 SE1/4 Section 19; SW1/4 SW1/4 Section 20; SW1/4 SW1/4, E1/2 SW1/4 Section 21; SE1/4 SE1/4 Section 23; NW1/4 NW1/4, W1/2 SW1/4, SE1/4 SW1/4 Section 25; E1/2 Section 26; SE1/4 NW1/4, S1/2 Section 27; Section 28 except SE1/4 SW1/4, NE1/4 NE1/4; Section 29; Section 30 except S1/2 SW1/4; Sections 31-34; W1/2 W1/2, E1/2 E1/2 Section 35; Section 36.
                T.30N., R.07W. Willamette Meridian: SE1/4 SE1/4 Section 9; S1/2 SW1/4 Section 10; S1/2 S1/2, NE1/4 SE1/4 Section 13; SE1/4 SW1/4, SE1/4, SE1/4
                  NE1/4 Section 14; SW1/4 NW1/4, NE1/4 NW1/4, NW1/4 SW1/4, SE1/4 SE1/4 Section 15; SW1/4, S1/2 SE1/4, NE1/4 SE1/4, S1/2 NE1/4 Section 16; S1/2, S1/2 N1/2, NW1/4 NE1/4 Section 17; NW1/4 NW1/4, S1/2, E1/2 NE1/4 Section 18; W1/2 NW1/4, SE1/4 NW1/4, SW1/4, N1/2 SE1/4 Section 19; SW1/4, SW1/4 SE1/4, E1/2 NE1/4 Section 20; NW1/4, SW1/4 SW1/4, NW1/4 NE1/4 Section 21; SE1/4 SW1/4, E1/2 E1/2 Section 22; S1/2 NW1/4, NE1/4 NW1/4, SE1/4, SE1/4 SE1/4, W1/2 NE1/4, NE1/4 NE1/4 Section 23; N1/2, NW1/4 SW1/4, N1/2 SE1/4, SE1/4 SE1/4 Section 24; S1/2 NW1/4, NE1/4 Section 25; N1/2, NW1/4 SE1/4 Section 27.
                T.30N., R.08W. Willamette Meridian: S1/2 SW1/4 Section 4; Section 5 except E1/2 NE1/4; Section 6 except NW1/4 NW1/4; Section 7 except S1/2 SW1/4; Section 8; Section 9 except NW1/4 NE1/4; SW1/4 SW1/4, SE1/4 Section 10; W1/2 SW1/4, SE1/4 SW1/4, SE1/4, SE1/4 NE1/4 Section 11; SW1/4 NW1/4, N1/2 S1/2, SE1/4 SE1/4, S1/2 NE1/4 Section 12; NW1/4 NW1/4, W1/2 SW1/4, SE1/4 SW1/4, SE1/4 SE1/4, NE1/4 NE1/4 Section 13; Section 14; Section 15 except N1/2 SE1/4, S1/2 NE1/4; Section 16 except SW1/4 SE1/4; E1/2 NW1/4, NW1/4 NW1/4, NE1/4 Section 17; NE1/4 NW1/4, N1/2 NE1/4, SW1/4 NE1/4 Section 20; N1/2 NW1/4, SE1/4 NW1/4, SW1/4 SE1/4, E1/2 SW1/4, NE1/4 Section 22; W1/2, N1/2 SE1/4, SW1/4 NE1/4 Section 23; SW1/4 NW1/4, NE1/4 NW1/4, N1/2 S1/2, N1/2 NE1/4 Section 24.
                T.31N., R.08W. Willamette Meridian: E1/2 SE1/4 Section 31; W1/2 SW1/4, SE1/4 SW1/4, SW1/4 SE1/4 Section 32.
                
                  ER24MY96.004
                
                Map and description of WA-02-a taken from United States Fish and Wildlife Service 1:100,000 map; Cape Flattery and Forks, Washington; 1995.
                Critical Habitat includes only Federal lands designated as Late Successional Reserves described within the following areas:
                T.28N., R.12W Willamette Meridian: S1/2, S1/2 N1/2 Section 4; S1/2, S1/2 N1/2 Section 5; S1/2, NW1/4, S1/2 NE1/4, Section 6; Sections 7-9; Sections 16-21; Sections 28-33.
                T.29N., R.12W. Willamette Meridian: S1/2 Section 7; SW1/4, SW1/4 SE1/4 Section 8; S1/2 SW1/4, SW1/4 SE1/4 Section 9; NW1/4, W1/2 SW1/4, W1/2 NE1/4 Section 16; Section 17 except SE1/4 SW1/4, SW1/4 SE1/4; Section 18; Section 19 except W1/2 SE1/4; W1/2 W1/2 Section 20; W1/2 Section 30.
                T.29N., R.13W. Willamette Meridian: S1/2 S1/2, NE1/4 NE1/4 Section 13; Section 23 except SW1/4 SW1/4; Sections 24-25; N1/2, N1/2 S1/2, SE1/4 SE1/4 Section 26, N1/2 N1/2 Section 36.
                Critical Habitat includes only State or County lands described within the following areas:
                T.27N., R.13W. Willamette Meridian: W1/2 NW1/4, SE1/4 NW1/4, SW1/4 Section 2; Sections 3-11; Sections 14-18; N1/2, NE1/4 SW1/4, NW1/4 SE1/4 Section 19; Sections 20-23; Sections 26-28; N1/2, W1/2 SW1/4, E1/2 SE1/4 Section 29.
                T.28N., R.13W. Willamette Meridian: Sections 22-25; W1/2 NW1/4, S1/2, E1/2 NE1/4 Section 26; N1/2, N1/2 SE1/4 Section 27; SW1/4 SW1/4 Section 28; Sections 31-32; W1/2 W1/2 Section 33; E1/2 E1/2, W1/2 SE1/4 Section 35; Section 36.
                T.28N., R.14W. Willamette Meridian: E1/2 Section 36.
                
                  ER24MY96.005
                
                Map and description of WA-02-b taken from United States Fish and Wildlife Service 1:100,000 map; Forks and Mt Olympus, Washington; 1995.
                Critical Habitat includes only Federal lands designated as Late Successional Reserves described within the following areas:
                T.25N., R.10W. Willamette Meridian: Sections 29-30; Section 31 except SE1/4 SE1/4; N1/2 NW1/4, SW1/4 NW1/4 Section 32.
                Critical Habitat includes only State or County lands described within the following areas:
                T.24N., R.11W. Willamette Meridian: N1/2 N1/2 Section 1; N1/2, N1/2 SW1/4 Section 2; Sections 3-8; Section 9 except SE1/4; N1/2 NW1/4 Section 10; NW1/4 Section 16; NW1/4, NW1/4 SW1/4, W1/2 NE1/4 Section 17; Section 18 except SE1/4 SE1/4; NW1/4 NW1/4 Section 19.

                T.24N., R.12W. Willamette Meridian: NW1/4 NW1/4, S1/2 NW1/4, SW1/4, W1/2 SE1/4, SE1/4 SE1/4, SW1/4 NE1/4 Section 1; SE1/4, NW1/4 NE1/4, E1/2 NE1/4 Section 2; W1/2 SE1/4, NE1/4 SE1/4, S1/2 NE1/4 Section 10; Section 11; Section 12 except NE1/4 SE1/4; W1/2, W1/2 NE1/4, NE1/4 NE1/4 Section 13; N1/2, S1/2 SE1/4, NE1/4 SE1/4 Section 14; NE1/4 NW1/4, N1/2 SE1/4, NE1/4 Section 23; N1/2, N1/2 SW1/4 Section 24.
                T.25N., R.09W. Willamette Meridian: NW1/4, W1/2 SW1/4, N1/2 NE1/4, SW1/4 NE1/4 Section 6.
                T.25N., R.10W. Willamette Meridian: Sections 1-11; W1/2 NW1/4, NE1/4 NW1/4 Section 12; NW1/4, N1/2 SW1/4, N1/2 NE1/4, NE1/4 NE1/4 Section 14; Section 15 except SE1/4 SW1/4, S1/2 SE1/4; Sections 16-20; N1/2 Section 21.
                T.25N., R.11W. Willamette Meridian: Section 1-19; Section 20 except NE1/4 NW1/4; Sections 21-36.
                T.25N., R.12W. Willamette Meridian: Section 1 except N1/2 N1/2; Section 2 except NE1/4 NE1/4; Section 3 except NE1/4 NW1/4; E1/2 Section 4; SE1/4 Section 5; SE1/4 SW1/4 Section 6; Section 7; N1/2 Section 8; Section 9; Section 10 except NE1/4 NE1/4; SE1/4 NW1/4, S1/2 Section 11; Section 12; Section 13 except S1/2 SW1/4; W1/2 W1/2, E1/2 Section 14; Sections 15-16; W1/2 W1/2, SE1/4 SW1/4, S1/2 SE1/4, NE1/4 SE1/4 Section 17; Section 18; E1/2 NW1/4, N1/2 NE1/4, SW1/4 NE1/4 Section 19; N1/2 N1/2 Section 20; N1/2 N1/2 Section 21; N1/2 N1/2 Section 22; NW1/4 NW1/4, NE1/4 NE1/4 Section 23; NE1/4 NW1/4, E1/2 SW1/4, NE1/4 Section 24; Section 25; Section 26 except W1/2 NW1/4, NE1/4 NW1/4, NW1/4 NE1/4; Sections 35-36.
                T.25N., R.13W. Willamette Meridian: Section 1 except NE1/4 SE1/4, N1/2 NE1/4, SE1/4 NE1/4; Section 2 except NW1/4; NE1/4 NW1/4, S1/2 S1/2, N1/2 NE1/4, SE1/4 NE1/4 Section 11; Section 12; Section 13 except SW1/4 SW1/4; Section 14; N1/2 NW1/4 Section 23; NE1/4 NW1/4, NW1/4 NE1/4 Section 24.
                T.26N., R.09W. Willamette Meridian: S1/2 NW1/4, SW1/4, W1/2 SE1/4, SE1/4 SE1/4, SW1/4 NE1/4 Section 19; W1/2 Section 29; Sections 30-31; W1/2 W1/2 Section 32.
                T.26N., R.10W. Willamette Meridian: Sections 2-11; W1/2 SW1/4, SE1/4 SW1/4, SW1/4 SE1/4 Section 13; Sections 14-36.
                T.26N., R.11W. Willamette Meridian: Sections 1-36.
                T.26N., R.12W. Willamette Meridian: Section 36.
                T. 27N., R. 10W. Willamette Meridian:
                S1/2 Section 31; S1/2 Section 32; S1/2 Section 33; S1/2 Section 34; S1/2 Section 35.
                T. 27N., R. 11W. Willamette Meridian: SE1/4 Section 35; S1/2 Section 36.
                
                  ER24MY96.006
                
                Map and description of WA-02-c taken from United States Fish and Wildlife Service 1:100,000 map; Forks and Mt Olympus, Washington; 1995.
                Critical Habitat includes only Federal lands designated as Late Successional Reserves described within the following areas:
                T. 23N., R. 9W. Willamette Meridian: NW1/4, NW1/4 SW1/4, NW1/4 NE1/4 Section 6.
                T. 23N., R. 10W. Willamette Meridian: N1/2, N1/2 SW1/4, SW1/4 SW1/4, N1/2 SE1/4 Section 1; N1/2 N1/2, SE1/4 NE1/4 Section 2; NW1/4, N1/2 NE1/4, SW1/4 NE1/4 Section 3; E1/2 NW1/4, NE1/4 Section 4; N1/2, SW1/4 SW1/4, NE1/4 SW1/4, SE1/4 SE1/4, NE1/4 SE1/4 Section 15; S1/2 NW1/4, NE1/4 SW1/4, SE1/4, NW1/4 NE1/4, S1/2 NE1/4 Section 16; NE1/4 NE1/4 Section 22.
                T. 23N., R. 11W. Willamette Meridian: E1/2 NW1/4, N1/2 SE1/4, NE1/4 Section 1.
                T. 24N., R. 09W. Willamette Meridian: S1/2 N1/2, S1/2 Section 3; Sections 4-10; Section 15 except SE1/4 SE1/4, NE1/4 NE1/4; Sections 16-21; Sections 28-33.
                T. 24N., R. 10W. Willamette Meridian: Sections 1-3; S1/2, NE1/4 Section 4; S1/2 Section 5; S1/2 Section 6; Sections 7-30; N1/2, N1/2 S1/2, SE1/4 SE1/4 Section 31; Sections 32-36.
                T. 24N., R. 101/2W. Willamette Meridian: S1/2 SE1/4 Section 1; Section 12 except W1/2 W1/2; Section 13; Section 14 except NW1/4 NW1/4; Sections 23-26; NW1/4, N1/2 SW1/4, N1/2 NE1/4, SW1/4 NE1/4 Section 35; N1/2 NW1/4, NE1/4 Section 36.
                T. 25N., R. 09W. Willamette Meridian: S1/2, SE1/4 NW1/4, S1/2 NE1/4 Section 31; NW1/4 SW1/4, S1/2 SW1/4 Section 32.
                T. 25N., R. 10W. Willamette Meridian: S1/2 SE1/4 Section 36.
                Critical Habitat includes only State or County lands described within the following areas:

                T. 24N., R. 11W. Willamette Meridian: S1/2 SW1/4, NE1/4 SW1/4, SE1/4 Section 12; Sections 13-14; SE1/4 SE1/4 Section 15; S1/2 S1/2 Section 20; S1/2 Section 21; E1/2 NE1/4, S1/2 Section 22; Sections 23-29; Sections 32-36.
                
                  ER24MY96.007
                
                Map and description of WA-02-d taken from United States Fish and Wildlife Service 1:100,000 map; Forks, Washington; 1995.
                Critical Habitat includes only Federal lands designated as Late Successional Reserves described within the following areas:
                T.27N., R.11W. Willamette Meridian: N1/2 SW1/4, SE1/4 SW1/4, SW1/4 SE1/4 Section 27; S1/2 NW1/4, N1/2 SW1/4, SW1/4 SW1/4, SE1/4 Section 28; NE1/4 SE1/4, SE1/4 NE1/4 Section 29; SW1/4 NE1/4 Section 34.
                Critical Habitat includes only State or County lands described within the following areas:
                T.27N., R.10W. Willamette Meridian: Section 19.
                T.27N., R.11W. Willamette Meridian: S1/2 Section 14; S1/2 Section 15; S1/2 Section 16; S1/2 Section 17; Sections 18-24; S1/2 SW1/4 Section 27; N1/2 NW1/4, NE1/4 SW1/4, NW1/4 SE1/4 Section 28; N1/2 N1/2 Section 29; NE1/4 NE1/4 Section 30.
                T.27N., R.12W. Willamette Meridian: S1/2 Section 10; SW1/4 Section 11; Sections 13-15; Section 22; Section 23 except SE1/4 SE1/4; Section 24; NE1/4 NW1/4, N1/2 NE1/4 Section 25; N1/2 NW1/4 Section 26; Section 27 except E1/2 SE1/4.
                
                  ER24my96.008
                
                Map and description of WA-03-a taken from United States Fish and Wildlife Service 1:100,000 map; Mt Olympus and Shelton, Washington; 1995.
                Critical Habitat includes only Federal lands designated as Late Successional Reserves described within the following areas:
                T.21N., R.07W. Willamette Meridian: N1/2 NW1/4, SE1/4 NW1/4, NE1/4 SW1/4, W1/2 SE1/4 Section 3.
                T.21N., R.08W. Willamette Meridian: Sections 4-9; N1/2, SW1/4, NW1/4 SE1/4 Section 16; Sections 17-18; NW1/4 NW1/4 Section 21.
                T.21N., R.09W. Willamette Meridian: Section 1; Section 2 except NW1/4 NW1/4; Section 3 except SE1/4, S1/2 NE1/4, NE1/4 NE1/4; Section 4; E1/2 Section 5; N1/2 Section 6.
                T.22N., R.07W. Willamette Meridian: Section 1; NE1/4 NW1/4, E1/2 SE1/4, NW1/4 SE1/4, NE1/4 Section 2; W1/2 Section 3; Sections 4-5; SE1/4 NW1/4, S1/2 SW1/4, NE1/4 SW1/4, E1/2 Section 6; NW1/4, N1/2 NE1/4 Section 7; SE1/4 NW1/4, NE1/4 SW1/4, S1/2 SE1/4, NE1/4 SE1/4, NW1/4 NE1/4, E1/2 NE1/4 Section 8; Section 9; W1/2, W1/2 SE1/4, SE1/4 SE1/4 Section 10; NE1/4 SE1/4, NE1/4 Section 11; NW1/4 NW1/4, S1/2 NW1/4, SW1/4, W1/2 SE1/4 Section 12; N1/2 NW1/4, S1/2 SW1/4, W1/2 SE1/4, NE1/4 SE1/4, W1/2 NE1/4 Section 13; SW1/4 NW1/4, SW1/4, SW1/4 SE1/4 Section 14; Section 15 except SE1/4 NW1/4, NE1/4 SW1/4, SW1/4 NE1/4; Section 16; Section 17 except W1/2 NW1/4, NE1/4 NW1/4; SW1/4, E1/2 SE1/4, NE1/4 NE1/4 Section 19; Section 20 except SE1/4; Section 21 except SE1/4 SE1/4; N1/2 Section 22; N1/2, E1/2 SW1/4, W1/2 SE1/4, NE1/4 SE1/4 Section 23; W1/2 NW1/4, NE1/4 NW1/4 Section 24; NW1/4 Section 26; S1/2 NW1/4, SW1/4, N1/2 SE1/4, NE1/4 Section 27; N1/2 NW1/4 Section 28; NW1/4, N1/2 NE1/4 Section 29; SW1/4 SW1/4 Section 30; W1/2, N1/2 SE1/4, W1/2 NE1/4 Section 31; W1/2 Section 34.
                T.22N., R.08W. Willamette Meridian: E1/2 SE1/4 Section 1; N1/2 NW1/4, W1/2 SW1/4, NW1/4 NE1/4 Section 2; Sections 3-9; W1/2, W1/2 NE1/4, NE1/4 NE1/4 Section 10; SE1/4 NW1/4, S1/2, S1/2
                  NE1/4 Section 11; W1/2 SW1/4, NE1/4 NE1/4 Section 12; NW1/4 NW1/4, SW1/4 SE1/4 Section 13; NE1/4 NW1/4, N1/2 NE1/4 Section 14; Section 15 except E1/2 SE1/4, NE1/4; Sections 16-21; Section 22 except E1/2 SE1/4, NE1/4; E1/2 SE1/4, NW1/4 SE1/4, NE1/4 Section 24; SE1/4 SE1/4, NE1/4 NE1/4 Section 25; Section 27 except E1/2 E1/2; Sections 28-33; N1/2 NW1/4, SW1/4 NW1/4, SE1/4 SW1/4, E1/2 SE1/4, SW1/4 SE1/4, W1/2 NE1/4 Section 34; Section 35 except NW1/4 NW1/4; SE1/4 SW1/4, S1/2 SE1/4, NE1/4 SE1/4, NE1/4 Section 36.
                T.22N., R.09N. Willamette Meridian: Sections 1-5; E1/2, E1/2 W1/2 Section 6; E1/2, E1/2 W1/2 Section 7; Sections 8-25; Section 26 except SW1/4; Sections 27-33; Section 34 except S1/2 SE1/4; Section 35 except N1/2 NW1/4, W1/2 SW1/4.
                T.22N., R.10W. Willamette Meridian: SE1/4 Section 13; SE1/4 NW1/4, SW1/4 SW1/4, E1/2 SW1/4, SE1/4, E1/2 NE1/4 Section 24; SE1/4 NW1/4, SW1/4, E1/2 Section 25; W1/2 SW1/4, SE1/4 SE1/4 Section 27; S1/2 SE1/4, NE1/4 SE1/4 Section 31; SW1/4 NW1/4, E1/2 NW1/4, S1/2, S1/2 NE1/4 Section 32; NW1/4 NW1/4, S1/2 SW1/4, SW1/4 SE1/4, NE1/4 SE1/4 Section 33; W1/2 NW1/4, N1/2 SW1/4, NW1/4 SE1/4, SE1/4 SE1/4, NE1/4 NE1/4 Section 34; Section 35 except SW1/4 SW1/4; Section 36.
                T.23N., R.07W. Willamette Meridian: Sections 1-3; S1/2, S1/2 NE1/4, NE1/4 NE1/4 Section 4; SW1/4 SW1/4 Section 7; SE1/4 SW1/4, SE1/4, SE1/4 NE1/4 Section 8; Sections 9-17; Section 18 except N1/2 NE1/4; Sections 19-30; N1/2, N1/2 SW1/4, SE1/4 Section 31; Section 32-33; Section 34 except S1/2 SE1/4; Sections 35-36.
                T.23N., R.08W. Willamette Meridian: S1/2 NW1/4, N1/2 SW1/4, SE1/4 SW1/4, SE1/4, S1/2 NE1/4 Section 11; Section 12 except N1/2 N1/2; Sections 13-14; S1/2, NE1/4 Section 15; S1/2 SE1/4, NE1/4 SE1/4 Section 16; SE1/4 SE1/4 Section 20; S1/2, NE1/4 Section 21; Sections 22-29; W1/2 NW1/4, SE1/4 NW1/4, S1/2, SE1/4 NE1/4 Section 30; Sections 31-34; Section 35 except E1/2 SE1/4; N1/2, NE1/4 SE1/4 Section 36.
                T.23N., R.09W. Willamette Meridian: E1/2 NW1/4, SW1/4, SW1/4 SE1/4, W1/2 NE1/4 Section 15; S1/2 SE1/4, NE1/4 SE1/4 Section 16; SE1/4 SE1/4 Section 19; S1/2, S1/2 NE1/4, NE1/4 NE1/4 Section 20; Sections 21-22; W1/2 NW1/4, SW1/4, W1/2 SE1/4, SE1/4 SE1/4 Section 23; SW1/4 SW1/4 Section 24; Sections 25-29; SW1/4, SW1/4, E1/2 SW1/4, SE1/4, S1/2 NE1/4 NE1/4 NE1/4 Section 30; E1/2 W1/2, E1/2 Section 31; Sections 32-36.
                
                  ER24my96.009
                
                Map and description of WA-03-b taken from United States Fish and Wildlife Service 1:100,000 map; Mt Olympus and Shelton, Washington; 1995.
                Critical Habitat includes only Federal lands designated as Late Successional Reserves described within the following areas:
                T.21N., R.06W. Willamette Meridian: W1/2, NW1/4 NE1/4 Section 3; Sections 4-8; E1/2, NE1/4 Section 9; N1/2 NW1/4 Section 10.
                T.22N., R.05W. Willamette Meridian: Sections 1-4; S1/2, SW1/4 NW1/4, E1/2 NW1/4, NE1/4 Section 5; Sections 6-10; Section 11 except SE1/4 SE1/4; W1/2 Section 14; N1/2 NW1/4, W1/2 SW1/4 Section 15; Sections 16-18; N1/2, W1/2 SW1/4, N1/2 SE1/4, SE1/4 SE1/4 Section 19; Sections 20-22; Section 26; Section 28 except SW1/4 SW1/4; N1/2 NW1/4, NE1/4 SE1/4, N1/2 NE1/4, SE1/4 NE1/4 Section 29; NW1/4 NW1/4, S1/2 SW1/4, NE1/4 SW1/4, W1/2 SE1/4, NE1/4 SE1/4, S1/2 NE1/4 Section 30; N1/2 NW1/4, SE1/4 NW1/4, N1/2 SE1/4, SE1/4 SE1/4, NE1/4 Section 31; W1/2, SE1/4, S1/2 NE1/4 Section 32; W1/2 SW1/4, SE1/4 SW1/4 Section 33; NE1/4 Section 34; W1/2 W1/2, NE1/4 SW1/4 Section 36.
                T.22N., R.06W. Willamette Meridian: N1/2, E1/2 SE1/4 Section 1; NW1/4, N1/2 NE1/4, SE1/4 NE1/4 Section 2; N1/2 NE1/4 Section 3; NW1/4, W1/2 SW1/4, NE1/4 SW1/4, NW1/4 SE1/4, W1/2 NE1/4, NE1/4 NE1/4 Section 5; Section 6 except S1/2 SE1/4; N1/2 NW1/4, S1/2 SE1/4, NE1/4 SE1/4 Section 8; S1/2 Section 9; S1/2 NW1/4, NE1/4 NW1/4, S1/2, W1/2 NE1/4, SE1/4 NE1/4 Section 10; SW1/4, SW1/4 SE1/4 Section 11; NE1/4 SE1/4, S1/2 SE1/4 Section 12; Section 13; NW1/4, N1/2 SW1/4 Section 14; Sections 15-16; E1/2 Section 17; N1/2 SE1/4, SE1/4 SE1/4, S1/2 NE1/4, NW1/4 NE1/4 Section 19; Sections 20-21; W1/2 NW1/4, NE1/4 NW1/4, W1/2 SW1/4, E1/2 SE1/4 Section 22; S1/2, SW1/4 NE1/4 Section 23; NE1/4 NW1/4, W1/2 SW1/4, E1/2 SE1/4, N1/2 NE1/4, SE1/4 NE1/4 Section 24; S1/2 N1/2, NW1/4 NW1/4, N1/2 S1/2, SE1/4 SE1/4, NE1/4 NE1/4 Section 25; N1/2, SW1/4 SW1/4, NE1/4 SE1/4 Section 26; Section 27 except NW1/4 NE1/4; Sections 28-29; E1/2
                  Section 30; Section 31 except W1/2 NW1/4; Sections 32-34; NW1/4 Section 35.
                T.23N., R.05W. Willamette Meridian: W1/2 W1/2 Section 4; S1/2 N1/2, S1/2 Section 5; S1/2 N1/2, S1/2 Section 6; Sections 7-9; W1/2 SW1/4 Section 10; S1/2 SW1/4, SW1/4 SE1/4 Section 14; NW1/4, NW1/4 SW1/4, S1/2 SW1/4, S1/2 SE1/4 Section 15; Sections 16-22; Section 23 except SE1/4 NE1/4, N1/2 NE1/4; NW1/4 SW1/4, S1/2 SW1/4 Section 24; W1/2 Section 25; Sections 26-35; Section 36 except NE1/4.
                T.23N., R.06W. Willamette Meridian: SE1/4 NW1/4, S1/2, S1/2 NE1/4 Section 1; E1/2 SE1/4 Section 2; SW1/4 NW1/4, SW1/4, W1/2 SE1/4, SE1/4 SE1/4 Section 4; Sections 5-9; NW1/4 NW1/4, S1/2 N1/2, S1/2 Section 10; Sections 11-32; Section 33 except SE1/4 SE1/4; Section 34 except SW1/4; Sections 35-36.
                
                  ER24my96.010
                
                Map and description of WA-04-a taken from United States Fish and Wildlife Service 1:100,000 map; Shelton and Chehalis River, Washington; 1995.
                Critical Habitat includes only State or County lands described within the following areas:
                T.16N., R.03W. Willamette Meridian: NW1/4, W1/2 SW1/4, W1/2 NE1/4 Section 4; Sections 5-7; NW1/4, W1/2 SW1/4, W1/2 NE1/4, NE1/4 NE1/4 Section 8; NW1/4 NW1/4; NW1/4 NW1/4 Section 16; W1/2, NE1/4 Section 17; Section 18; Section 19 except S1/2 SE1/4.
                T.16N., R.04W. Willamette Meridian: Sections 1-17; Section 18 except SW1/4; NE1/4 Section 19; Section 20 except W1/2 SW1/4; Sections 21-23; N1/2 NW1/4 Section 26; Section 27 except E1/2 SE1/4; N1/2 NW1/4, S1/2 SE1/4, NE1/4 SE1/4, NE1/4 Section 28; N1/2 NW1/4, W1/2 NE1/4 Section 33.
                T.16N., R.05W. Willamette Meridian: S1/2 SW1/4, SE1/4 Section 1; S1/2 SE1/4, NE1/4 SE1/4 Section 2; N1/2, SW1/4, NW1/4 SE1/4 Section 11; N1/2 Section 12; Section 13 except N1/2 NW1/4, NW1/4 NE1/4.
                T.17N., R.03W. Willamette Meridian: Section 19; Sections 30-32; Section 33 except SE1/4 SE1/4.
                T.17N., R.04W. Willamette Meridian: Sections 14-36.
                T.17N., R.05W. Willamette Meridian: Section 13; E1/2 Section 14; S1/2, NE1/4 Section 23; Sections 24-25; NW1/4 SW1/4, S1/2 S1/2 Section 26; S1/2 SE1/4, NE1/4 SE1/4, SE1/4 NE1/4 Section 27; Sections 35-36.
                
                  ER24MY96.011
                
                Map and description of WA-05-a taken from United States Fish and Wildlife Service 1:100,000 map; Chehalis River, Washington; 1995.
                Critical Habitat includes only State or County lands described within the following areas:
                T.12N., R.08W. Willamette Meridian: Section 2 except NE1/4 NE1/4; Sections 3-5; Section 9; Section 10 except NW1/4 NW1/4; W1/2, N1/2 NE1/4, SW1/4 NE1/4 Section 11; W1/2, W1/2 NE1/4 Section 14; Sections 15-16.
                T.12N., R.09W. Willamette Meridian: N1/2, N1/2 SE1/4, SE1/4 SE1/4 Section 1.
                T.13N., R.08W. Willamette Meridian: SW1/4 SW1/4 Section 4; Section 5 except N1/2 NW1/4, NW1/4 NE1/4; SE1/4 NW1/4, S1/2 SE1/4, NE1/4 SE1/4, S1/2 NE1/4 Section 6; Section 7 except SE1/4 NW1/4; NW1/4 NW1/4, W1/2 SW1/4, W1/2 NE1/4, NE1/4 NE1/4 Section 8; SW1/4 Section 14; NE1/4 SW1/4, SE1/4 Section 15; Sections 16-20; N1/2 Section 21; SW1/4 NW1/4, S1/2, S1/2 NE1/4, NE1/4 NE1/4 Section 22; W1/2 NW1/4, SE1/4 NW1/4, SW1/4 Section 23; Section 28-29; Section 30 except N1/2 N1/2; Sections 32-33.
                T.13N., R.09W. Willamette Meridian: Section 16; S1/2 N1/2, S1/2, NE1/4 NE1/4 Section 24; E1/2 NW1/4, NW1/4 SE1/4, E1/2 SE1/4, NE1/4 Section 25; Section 36 except N1/2 NW1/4.

                T.14N., R.09W. Willamette Meridian: Section 36 except NE1/4 NE1/4.
                
                T.14N., R.10W. Willamette Meridian: S1/2, S1/2 NE1/4 Section 25; S1/2 Section 26; SE1/4 Section 27; Section 34 except NW1/4 NW1/4; Section 35 except NW1/4 NE1/4, SE1/4 NE1/4; Section 36.
                
                  ER24MY96.012
                
                Map and description of WA-05-b taken from United States Fish and Wildlife Service 1:100,000 map; Astoria, Oregon-Washington; 1995.
                Critical Habitat includes only State or County lands described within the following areas:
                T.10N., R.09W. Willamette Meridian: N1/2, N1/2 SE1/4, NE1/4 SW1/4 Section 3; N1/2 NE1/4 Section 4.
                T.11N., R.09W. Willamette Meridian: Sections 4-10; W1/2 Section 14; Sections 15-18; Section 19 except SW1/4 SW1/4; Sections 20-22; Sections 27-29; NW1/4, E1/2 Section 33; Section 34 except SW1/4.
                T.11N., R.10W. Willamette Meridian: Section 1; E1/2 NW1/4, E1/2 Section 2; E1/2 E1/2 Section 11; Section 12; N1/2 NW1/4, SE1/4 NW1/4, NW1/4 SE1/4, E1/2 SE1/4, NE1/4 Section 13; Section 36 except E1/2 NE1/4.
                T.12N., R.10W. Willamette Meridian: NW1/4, E1/2 NE1/4 Section 34; Section 36.
                Critical Habitat includes only Private lands described within the following areas:
                T.11N., R.10W. Willamette Meridian: S1/2 NW1/4, N1/2 SW1/4, SW1/4 SW1/4, that portion of the SE1/4 SW1/4 west of Ellsworth Creek, NW1/4 SE1/4, SW1/4 NE1/4 Section 35.
                T.10N., R.10W. Willamette Meridian: NW1/4 NW1/4, NW1/4 NE1/4 Section 2; NE1/4 NE1/4 Section 3.
                
                  ER24MY96.013
                
                Map and description of WA-05-c taken from United States Fish and Wildlife Service 1:100,000 map; Astoria, Oregon-Washington; 1995.
                Critical Habitat includes only State or County lands described within the following areas:
                T.10N., R.10W. Willamette Meridian: Section 36.
                Critical Habitat includes only Private lands described within the following areas:
                T.09N., R.09W. Willamette Meridian: NW1/4, W1/2 NE1/4 Section 5.
                T.10N., R.09W. Willamette Meridian: That portion of the S1/2 SW1/4 Section 32 south of Bean Creek.
                
                  ER24MY96.014
                
                Map and description of WA-05-d taken from United States Fish and Wildlife Service 1:100,000 map; Cape Flattery, Washington; Astoria, Oregon-Washington; 1995.

                Critical Habitat includes only State or County lands described within the following areas:
                
                T. 10N., R. 06W. Willamette Meridian: Sections 2-5; N1/2 Section 6; S1/2 SE1/4, NE1/4 SE1/4, N1/2 NE1/4, SE1/4 NE1/4 Section 7; Sections 8-10; Sections 14-17; E1/2 Section 18; Section 19; SW1/4 NW1/4, SW1/4, W1/2 NE1/4, NE1/4 NE1/4 Section 20; Section 21-27; S1/2 NW1/4, S1/2 Section 28; NE1/4 Section 29; NW1/4, W1/2 NE1/4 Section 30; N1/2, N1/2 SW1/4 Section 33; N1/2, W1/2 SE1/4 Section 34; N1/2, SW1/4, NW1/4 SE1/4 Section 35; N1/2, NW1/4 SW1/4, S1/2 SE1/4, NE1/4 SE1/4 Section 36.
                T. 10N., R. 08W. Willamette Meridian: N1/2 NW1/4, NW1/4 NE1/4 Section 1; Section 2; NW1/4 Section 10; E1/2 NW1/4, N1/2 SE1/4, NE1/4 Section 11; W1/2 NW1/4, SE1/4 NW1/4, SW1/4 NE1/4 Section 12.
                T. 11N., R. 07W. Willamette Meridian: N1/2, SW1/4, W1/2 SE1/4 Section 8; Section 16 except SE1/4 SE1/4; Sections 17-20; W1/2, SW1/4 SE1/4 Section 21; N1/2 Section 29; N1/2, SW1/4 Section 30; N1/2 NW1/4 Section 31; Section 36.
                T. 11N., R. 08W. Willamette Meridian: S1/2, S1/2 NE1/4 Section 21; NW1/4 NW1/4, S1/2 NW1/4, SE1/4 Section 22; Sections 24-28; E1/2 SE1/4, NE1/4 Section 33; N1/2, SE1/4 Section 34; Sections 35-36.
                Critical Habitat includes only Private lands described within the following areas:
                T. 10N., R. 07W. Willamette Meridian: N1/2 NW1/4, SW1/4 NW1/4 Section 2; NE1/4 Section 3.
                T. 11N., R. 07W. Willamette Meridian: S1/2 SW1/4 Section 35.
                
                  ER24MY96.015
                
                Map and description of WA-05-e taken from United States Fish and Wildlife Service 1:100,000 map; Astoria, Oregon-Washington; 1995.
                Critical Habitat includes only State or County lands described within the following areas:
                T. 08N., R. 04W. Willamette Meridian: S1/2 Section 6; N1/2 Section 7.
                T. 08N., R. 05W. Willamette Meridian: Section 1; NE1/4 Section 2; E1/2, W1/2 NE1/4 Section 3; Section 4; N1/2 SE1/4, SE1/4 SE1/4 Section 5; NW1/4, SE1/4, N1/2 NE1/4 Section 9; SW1/4 Section 10; NE1/4 Section 12; Section 16; N1/2, N1/2 SE1/4 Section 21.
                T. 09N., R. 04W. Willamette Meridian: Section 3; SE1/4 Section 7; Sections 18-19; Sections 30-31.
                T. 09N., R. 05W. Willamette Meridian: Section 1; N1/2 SE1/4, SE1/4 SE1/4, N1/2 NE1/4, SE1/4 NE1/4 Section 2; SW1/4 SE1/4, E1/2 SE1/4 Section 10; Section 11 except N1/2 NW1/4; Sections 12-14; Section 15 except N1/2 NW1/4; S1/2 SE1/4 Section 16; SE1/4, SE1/4 NE1/4 Section 21; Sections 22-28; SE1/4 SE1/4 Section 29; W1/2 NW1/4, SW1/4, W1/2 SE1/4 SE1/4 SE1/4, E1/2 NE1/4 Section 33; Section 34 except NW1/4; Sections 35-36.
                T.10N., R.04W. Willamette Meridian: Section 28 except NE1/4 NE1/4; W1/2, NE1/4 Section 32; Section 34.
                
                  ER24MY96.016
                
                Map and description of WA-05-f taken from United States Fish and Wildlife Service 1:100,000 map; Astoria, Oregon-Washington; 1995.
                Critical Habitat includes only Private lands described within the following areas:
                T.11N., R.05W. Willamette Meridian: E1/2 NW1/4, that portion of the NE1/4 west of the East Fork Chehalis River Section 15.
                
                  
                  ER24MY96.017
                
                Map and description of WA-05-g taken from United States Fish and Wildlife Service 1:100,000 map; Astoria, Oregon-Washington; 1995.
                Critical Habitat includes only Private lands described within the following areas:
                T.11N., R.06W. Willamette Meridian: N1/2 NW1/4, SW1/4 NW1/4 Section 5; SE1/4 NE1/4 Section 6.
                T.12N., R.07W. Willamette Meridian: N1/2 SW1/4 Section 28.
                
                  ER24MY96.018
                
                Map and description of WA-05-h taken from United States Fish and Wildlife Service 1:100,000 map; Chehalis River, Washington; 1995.
                Critical Habitat includes only State or County lands described within the following areas:
                T.12N, R.05W. Willamette Meridian: NW1/4 Section 6.
                T.12N, R.06W. Willamette Meridian: NE1/4 Section 1; N1/2, N1/2 S1/2 Section 3; N1/2 N1/2 Section 6.
                T.12N, R.07W. Willamette Meridian: N1/2, N1/2 SW1/4 Section 1; N1/2, N1/2 S1/2 Section 2, NE1/4 Section 3.
                T.12N, R.08W. Willamette Meridian: NE1/4 Section 1.
                T.13N, R.05W. Willamette Meridian: S1/2 S1/2 Section 7; NE1/4 SW1/4, S1/2 SW1/4, SE1/4 Section 8; S1/2 SW1/4, NE1/4 SW1/4 Section 9; S1/2 Section 10; Sections 15-21; Section 22 except SE1/4 SW1/4, SW1/4 SE1/4, E1/2 E1/2; N1/2 NW1/4, SW1/4 NW1/4 Section 27; NE1/4 Section 28; Section 29-31; Section 32 except W1/2 SW1/4.
                T.13N, R.06W. Willamette Meridian: NW1/4, W1/2 SW1/4, NE1/4 SW1/4, W1/2 NE1/4 Section 5; Sections 6-7; W1/2 NW1/4 Section 8; S1/2 SE1/4 Section 10; S1/2 SW1/4, SE1/4 Section 11; S1/2 Section 12; Sections 13-15; SE1/4 Section 16; Sections 18-33; Section 34 except SW1/4 SW1/4; Section 35; N1/2, SW1/4 NW1/4, SW1/4 SW1/4, E1/2 SE1/4 Section 36.
                T.13N, R.07W. Willamette Meridian: Sections 1-2; Section 3 except N1/2 NW1/4; N1/2, W1/2 SW1/4 Section 6; W1/2, SW1/4 SE1/4 Section 7; SE1/4 NE1/4, NE1/4 SE1/4 Section 9; Section 10 except NE1/4; Sections 11-16; W1/2 SW1/4, SE1/4 SW1/4, S1/2 SE1/4, NE1/4 SE1/4, NE1/4 Section 17; NW1/4, E1/2 Section 18; S1/2 NW1/4, S1/2, E1/2 NE1/4 Section 19; N1/2, SE1/4 Section 20; Sections 21-24; Section 27; Section 29 except W1/2 NW1/4; S1/2 Section 30; W1/2 Section 31; NW1/4, NW1/4 NE1/4, Section 32; Section 36.
                T.13N, R.08W. Willamette Meridian: S1/2 Section 1; S1/2 SE1/4 Section 2; N1/2 NW1/4, SE1/4 SW1/4, E1/2 Section 12.
                T.14N, R.06W. Willamette Meridian: SW1/4 NW1/4, W1/2 SW1/4 Section 31.
                T.14N, R.07W. Willamette Meridian: SE1/4 SE1/4 Section 34; SW1/4 SW1/4, SE1/4 SE1/4 Section 35; Section 36.
                
                  ER24my96.019
                

                Map and description of WA-06-a taken from United States Fish and Wildlife Service 1:100,000 map; Port Angeles, Mt Olympus and Seattle, Washington; 1995.
                
                Critical Habitat includes only Federal lands designated as Late Successional Reserves described within the following areas:
                T.26N., R.02W. Willamette Meridian: W1/2 SW1/4, NE1/4 SE1/4, NE1/4 Section 2; Section 3 except E1/2 NE1/4; NW1/4, E1/2 Section 4; W1/2, W1/2 SE1/4, N1/2 NE1/4 Section 5; Sections 6-7; W1/2, S1/2 SE1/4 Section 8; S1/2 S1/2, NE1/4 NE1/4 Section 9; Section 10 except SW1/4 NW1/4; Section 14 except E1/2 SE1/4; N1/2 NW1/4, S1/2 SW1/4, NE1/4 SE1/4, E1/2 NE1/4, NW1/4 NE1/4 Section 15; Section 16-21; W1/2, SW1/4 SE1/4 Section 22; Section 27 except NE1/4 NE1/4.
                T.26N., R.03W. Willamette Meridian: Sections 1-3; E1/2, E1/2 W1/2 Section 10; Sections 11-13; Section 14 except the SW1/4 SW1/4; S1/2 NW1/4, NE1/4 NW1/4, SW1/4, SW1/4 SE1/4, NE1/4 Section 15; S1/2 Section 16; SE1/4 SE1/4 Section 17; S1/2 N1/2, N1/2 S1/2 Section 19; S1/2 NW1/4, NE1/4 NW1/4, N1/2 SW1/4, NE1/4 Section 20; NE1/4 Section 21; N1/2 NW1/4, N1/2 SE1/4, NE1/4 Section 22; Section 23 except SW1/4 SW1/4, NE1/4 SE1/4; Section 24 except N1/2 SW1/4.
                T.26N., R.04W. Willamette Meridian: E1/2 NW1/4, NE1/4 SW1/4, NE1/4 Section 24.
                T.27N., R.02W. Willamette Meridian: SW1/4 SW1/4 Section 5; Section 6 except NE1/4 NE1/4; Section 7; W1/2 W1/2 Section 8; W1/2, W1/2 SE1/4 Section 17; Sections 18-19; Section 20 except the NE1/4 NE1/4; S1/2 NW1/4, SW1/4 Section 28; Sections 29-33; W1/2, N1/2 NE1/4 Section 34; N1/2 NW1/4, E1/2 Section 35.
                T.27N., R.03W. Willamette Meridian: Sections 1-2; N1/2 SE1/4, SE1/4 SE1/4, NE1/4 Section 3; Section 11-13; Section 14 except SW1/4 NW1/4; SE1/4 Section 15; E1/2, SE1/4 SW1/4 Section 22; Sections 23-26; Section 27 except NW1/4 NW1/4; S1/2 Section 28; E1/2 NW1/4, NE1/4 Section 33; N1/2 NW1/4, SE1/4 NW1/4, S1/2 SW1/4, NE1/4 SW1/4, E1/2 Section 34; Sections 35-36.
                T.28N., R.02W. Willamette Meridian: N1/2 N1/2, SW1/4 NE1/4 Section 5; SW1/4 SW1/4 Section 7; S1/2 SW1/4 Section 8; N1/2 NW1/4, NW1/4 SE1/4, S1/2 SE1/4 Section 17; NW1/4, S1/2 NE1/4 Section 18; NW1/4, S1/2 SW1/4 Section 20; SW1/4 Section 28; NW1/4, W1/2 NE1/4 Section 29; SE1/4 SW1/4, S1/2 SE1/4 Section 30; S1/2 NW1/4, SW1/4, W1/2 SE1/4, N1/2 NE1/4 Section 31.
                T.28N., R.03W. Willamette Meridian: N1/2, W1/2 SE1/4, NE1/4 SE1/4 Section 1; W1/2, SW1/4 SE1/4, NE1/4 Section 2; Sections 3-10; W1/2, NW1/4 SE1/4, S1/2 SE1/4 Section 11; S1/2 SW1/4, NE1/4 SW1/4, SE1/4, SE1/4 NE1/4 Section 12; Sections 13-23; N1/2, NW1/4 SW1/4, NE1/4 SE1/4 Section 24; N1/2 SW1/4, W1/2 NW1/4 Section 25; Sections 26-29; N1/2, N1/2 SW1/4, SW1/4 SW1/4, N1/2 SE1/4 Section 30; NE1/4 NW1/4, E1/2 Section 32; Section 33 except S1/2 SW1/4, SW1/4 SE1/4; Section 34; Section 35 except NE1/4 SE1/4, SE1/4 NE1/4; SE1/4 Section 36.
                T.28N., R.04W. Willamette Meridian: NE1/4 NE1/4 Section 1; SE1/4 SE1/4, SE1/4 NE1/4 Section 12; S1/2 SW1/4, NE1/4 SW1/4, SE1/4, SW1/4 NE1/4, E1/2 NE1/4 Section 13; E1/2 SE1/4, SE1/4 NE1/4 Section 23; Sections 24-25; SE1/4 SW1/4, S1/2 SE1/4, NE1/4 SE1/4, E1/2 NE1/4 Section 26; E1/2 W1/2, E1/2 Section 35; NW1/4, N1/2 SW1/4, SW1/4 SW1/4, N1/2 NE1/4, SW1/4 NE1/4 Section 36.
                T.29N., R.02W. Willamette Meridian: W1/2 NW1/4, SE1/4 NW1/4, S1/2, S1/2 NE1/4 Section 30; SW1/4 NW1/4, W1/2 SW1/4, NE1/4 SE1/4 Section 31; W1/2 NW1/4, SE1/4 NW1/4, SW1/4, W1/2 SE1/4 Section 32.
                T.29N., R.03W. Willamette Meridian: Section 19; NW1/4, W1/2 SW1/4 Section 20; SE1/4 SE1/4 Section 22; SE1/4 NW1/4, S1/2, SW1/4 NE1/4, E1/2 NE1/4 Section 23; Section 24 except NE1/4 SE1/4, SE1/4 NE1/4; Section 25; N1/2, N1/2 SW1/4, E1/2 SE1/4 Section 26; S1/2, SW1/4 NE1/4, E1/2 NE1/4 Section 27; SE1/4 NW1/4, SW1/4 Section 28; Section 29 except NE1/4 NE1/4; Sections 30-34; S1/2, SW1/4 NW1/4, NE1/4 NE1/4 Section 35; Section 36.
                T.29N., R.04W. Willamette Meridian: S1/2, S1/2 NW1/4, NW1/4 NW1/4, SW1/4 NE1/4 Section 19; S1/2 Section 20; S1/2 Section 21; E1/2 W1/2, SW1/4 SW1/4, W1/2 SE1/4, NE1/4 Section 22; E1/2 SW1/4, NW1/4 SW1/4, E1/2, NW1/4 NW1/4 Section 23; Section 24; Section 25 except NW1/4 NW1/4; W1/2 NW1/4, NE1/4 SW1/4, E1/2 Section 26; N1/2, N1/2 SE1/4 Section 27; Sections 28-30; N1/2 Section 32; N1/2 NW1/4, SW1/4 NW1/4, NW1/4 NE1/4 Section 33; E1/2 NE1/4, SW1/4 NE1/4, NE1/4 SW1/4 Section 34; W1/2 NW1/4, SE1/4 NW1/4, N1/2 SW1/4, NE1/4 SW1/4, N1/2 SE1/4, S1/2 NE1/4, NE1/4 NE1/4 Section 35; Section 36 except SW1/4 SW1/4.
                Critical Habitat includes only State or County lands described within the following areas:
                T.29N., R.03W. Willamette Meridian: W1/2 SW1/4, SE1/4 SW1/4, SW1/4 SE1/4 Section 4; S1/2 SW1/4, SE1/4, SW1/4 NE1/4 Section 5; SW1/4 NW1/4, W1/2 SW1/4, S1/2 SE1/4 Section 6; Section 7 except E1/2 NW1/4; Sections 8-9; W1/2 NW1/4, SE1/4 NW1/4, SW1/4, NW1/4 SE1/4, NE1/4 Section 10; NW1/4, E1/2 SW1/4, SE1/4, SE1/4 NE1/4 Section 11; NW1/4, E1/2 SW1/4 Section 13; Section 14 except W1/2 NW1/4, SE1/4 NW1/4; N1/2 NW1/4 Section 15; W1/2, NW1/4 NE1/4, NW1/4 SE1/4 Section 16; Section 17; NW1/4 NW1/4, E1/2 NW1/4, NE1/4 SW1/4, E1/2 Section 18; S1/2 NW1/4, NE1/4 SE1/4, NE1/4 Section 21; NE1/4 NE1/4 Section 28.
                T.29N, R.04W. Willamette Meridian: E1/2 SE1/4, SW1/4 SE1/4 Section 1; E1/2, SE1/4 SW1/4 Section 12; E1/2 NW1/4, NE1/4 SW1/4, N1/2 SE1/4, SW1/4 SE1/4, NE1/4 Section 18.
                
                  
                  ER24MY96.020
                
                Map and description of WA-06-b taken from United States Fish and Wildlife Service 1:100,000 map; Mt Olympus and Shelton, Washington; 1995.
                Critical Habitat includes only Federal lands designated as Late Successional Reserves described within the following areas:
                T.23N., R.04W. Willamette Meridian: NW1/4, N1/2 NE1/4 Section 3; Section 4 except SE1/4 SE1/4; Sections 5-6; N1/2 Section 7; N1/2 Section 8; NW1/4 Section 9.
                T.23N., R.05W. Willamette Meridian: E1/2 SW1/4, SE1/4 Section 3; NE1/4 NW1/4, NE1/4 SE1/4, NE1/4 Section 10; S1/2 N1/2, N1/2 S1/2 Section 11; S1/2 NW1/4, NE1/4 NW1/4, NE1/4 Section 12.
                T.24N., R.03W. Willamette Meridian: Sections 5-6; NW1/4, NW1/4 NE1/4 Section 7.
                T.24N., R.04W. Willamette Meridian: Sections 1-5; E1/2 E1/2 Section 6; Section 7 except NW1/4 NW1/4, SE1/4 SE1/4; Sections 8-16; SE1/4 SW1/4, E1/2 Section 17; N1/2 NW1/4 Section 18; N1/2 SE1/4, SE1/4 SE1/4, S1/2 NE1/4, NE1/4 NE1/4 Section 19; Sections 20-24; Section 25 except SE1/4 SE1/4; Sections 26-29; SE1/4, S1/2 NE1/4, NE1/4 NE1/4 Section 30; Section 31 except NW1/4 NW1/4; Sections 32-35; N1/2 NW1/4 Section 36.
                T.24N., R.05W. Willamette Meridian: SE1/4 SE1/4 Section 12; N1/2 NW1/4, NE1/4 Section 13.
                T.25N., R.03W. Willamette Meridian: Section 1 except E1/2 SW1/4, W1/2 SE1/4; Sections 2-3; E1/2 E1/2 Section 4; E1/2 E1/2 Section 9; Sections 10-12; N1/2, N1/2 SE1/4, SE1/4 SE1/4 Section 13; Sections 14-15; Section 16 except NW1/4 NW1/4; SE1/4 NW1/4, S1/2, S1/2 NE1/4 Section 17; SE1/4 SE1/4 Section 18; E1/2 NW1/4, S1/2 SW1/4, NE1/4 SW1/4, E1/2 Section 19; Sections 20-21; Section 22 except S1/2 SE1/4; SE1/4 Section 23; S1/2 NW1/4, S1/2 Section 24; Section 25; S1/2 NW1/4, SW1/4, E1/2 SE1/4, SW1/4 NE1/4 Section 26; NW1/4, N1/2 S1/2, S1/2 NE1/4 Section 27; Sections 28-32; Section 33 except E1/2 E1/2, SW1/4 SE1/4; SE1/4 NW1/4, E1/2 SW1/4; NW1/4 SE1/4, NE1/4 Section 36.
                T.25N., R.04W. Willamette Meridian: E1/2 E1/2, SW1/4 SE1/4 Section 25; SW1/4 Section 26; S1/2, S1/2 NE1/4 Section 27; S1/2, NE1/4 Section 33; Sections 34-36.
                T.26N., R.02W. Willamette Meridian: Section 31.
                T.26N., R.03W. Willamette Meridian: Section 25; E1/2 Section 26; S1/2 Section 34; Section 35 except W1/2 NW1/4; Section 36.
                
                  ER24MY96.021
                
                Map and description of WA-07-a taken from United States Fish and Wildlife Service 1:100,000 map; Bellingham and Mt. Baker, Washington; 1995.
                Critical Habitat includes only Federal lands designated as Late Successional Reserves described within the following areas:
                T.37N., R.06E. Willamette Meridian: NE1/4 Section 1.
                T.37N., R.07E. Willamette Meridian: W1/2, W1/2 E1/2 Section 3; Sections 4-5; N1/2, N1/2 SE1/4 Section 6; NE1/4 NW1/4, N1/2 NE1/4 Section 8; NE1/4 NW1/4, NW1/4 NE1/4 Section 10.
                T.38N., R.06E. Willamette Meridian: Section 1; Sections 12-13; E1/2, E1/2 W1/2 Section 36.
                T.38N., R.07E. Willamette Meridian: NW1/4, N1/2 SW1/4, SW1/4 SW1/4 Section 3; Sections 4-8; Section 9 except S1/2 SE1/4; W1/2 NW1/4 Section 10; NW1/4 Section 16; Section 17 except E1/2 SE1/4; Sections 18-19; NW1/4, W1/2 NE1/4, NW1/4 SW1/4 Section 20; SW1/4, W1/2 SE1/4 Section 27; E1/2 SE1/4 Section 28; SW1/4 SW1/4 Section 29; Section 30 except NE1/4 SE1/4; Sections 31-33; W1/2 Section 34.
                T.39N., R.06E. Willamette Meridian: Section 25; Section 36.

                T.39N., R.07E. Willamette Meridian: Sections 1-4; Section 5 except SW1/4 SW1/4, SE1/4 SE1/4; E1/2 Section 8; Sections 9-12; Sections 14-15; N1/2, SE1/4 Section 16; NE1/4 Section 17; Section 21 except NW1/4; W1/2 Section 22; NE1/4 NW1/4, N1/2 NE1/4 Section 23; W1/2, SW1/4 NE1/4 Section 27; Section 28; W1/2 SW1/4 Section 30; Sections 31-33; W1/2 Section 34.
                
                T.39N., R.08E. Willamette Meridian: Sections 1-12; W1/2 Section 15; Sections 16-17; SE1/4 SW1/4, SE1/4, S1/2 NE1/4, NE1/4 NE1/4 Section 19; Sections 20-21; W1/2 Section 22.
                T.39N., R.09E. Willamette Meridian: N1/2 NW1/4, SW1/4 NW1/4, NW1/4 SW1/4, S1/2 SW1/4, N1/2 NE1/4 Section 3; Sections 4-8; Section 9 except SW1/4 SE1/4; Section 10 except E1/2 E1/2; SW1/4 NW1/4, NW1/4 SW1/4 Section 14; NE1/4 NW1/4, NE1/4 SE1/4, NE1/4 Section 15; W1/2 Section 16; Section 17; NE1/4, N1/2 SE1/4, SE1/4 SE1/4 Section 18; NE1/4 NW1/4, NE1/4 Section 20; NW1/4, N1/2 SW1/4, W1/2 NE1/4 Section 21.
                T.40N., R.07E. Willamette Meridian: Sections 1-4; E1/2, E1/2 W1/2 Section 5; E1/2 NW1/4, N1/2 SE1/4, NE1/4 Section 8; Section 9 except SW1/4 SW1/4; Sections 10-15; E1/2 NW1/4, E1/2 Section 16; SE1/4, E1/2 SW1/4 Section 20; SW1/4, E1/2 Section 21; Sections 22-28; E1/2 W1/2, E1/2 Section 29; Sections 32-36.
                T.40N., R.08E. Willamette Meridian: Section 2 except NE1/4, NE1/4 NW1/4, NE1/4 SE1/4; Sections 3-10; Section 11 except S1/2 SE1/4; NW1/4 Section 12; NW1/4, N1/2 SW1/4, NW1/4 SE1/4, NE1/4 Section 15; Sections 16-20; NW1/4, W1/2 SW1/4, NW1/4 NE1/4 Section 29; Sections 30-31; S1/2, W1/2 NW1/4, S1/2 NE1/4 Section 32; Section 33 except NW1/4 NW1/4; Sections 34-36.
                T.40N., R.09E. Willamette Meridian: SE1/4 SE1/4 Section 19; S1/2 NW1/4, SW1/4, W1/2 E1/2 Section 20; Section 29 except E1/2 SE1/4, SE1/4 NE1/4; S1/2 SW1/4, NE1/4 SW1/4, S1/2 SE1/4, NE1/4 SE1/4, E1/2 NE1/4 Section 30; Sections 31-32; S1/2 S1/2, N1/2 SE1/4 Section 33; Section 34 except N1/2 N1/2; S1/2 N1/2, SW1/4, N1/2 SE1/4, SW1/4 SE1/4 Section 35.
                T.41N., R.07E. Willamette Meridian: Sections 32-36.
                T.41N., R.08E. Willamette Meridian: Sections 31-34, W1/2 SW1/4 Section 35.
                
                  ER24MY96.022
                
                Map and description of WA-07-b taken from United States Fish and Wildlife Service 1:100,000 map; Bellingham, Washington; 1995.
                Critical Habitat includes only State or County lands described within the following areas:
                T.37N., R.06E. Willamette Meridian: SW1/4 SW1/4 Section 20; NE1/4 NE1/4 Section 28.
                Critical Habitat includes only Private lands described within the following areas:
                T.37N., R.06E. Willamette Meridian: N1/2 SW1/4, SE1/4 SW1/4, SE1/4 Section 20; SW1/4 Section 21; Section 28 except NE1/4; N1/2 NE1/4 Section 29; N1/2 NW1/4 Section 33.
                
                  ER24MY96.023
                
                Map and description of WA-07-c taken from United States Fish and Wildlife Service 1:100,000 map; Mt Baker and Sauk River, Washington; 1995.
                Critical Habitat includes only Federal lands designated as Late Successional Reserves described within the following areas:
                T.35N., R.09E. Willamette Meridian: Sections 1-2; E1/2 W1/2, E1/2 Section 11; Section 12; NE1/4 NE1/4 Section 13; NE1/4 NW1/4, N1/2 NE1/4 Section 14.
                T.35N., R.10E. Willamette Meridian: W1/2 NW1/4, SE1/4 NW1/4, SW1/4, S1/2 SE1/4 Section 6; Section 7; Section 8 except N1/2 NE1/4; W1/2 SW1/4 Section 9; N1/2 NW1/4 Section 17; N1/2 NE1/4, NW1/4 Section 18.
                T.36N., R.07E. Willamette Meridian: Section 1; E1/2 SE1/4, NE1/4 Section 2; Section 3; E1/2 E1/2 Section 4.
                T.36N., R.08E. Willamette Meridian: Section 5; W1/2 W1/2 Section 6.
                T.36N., R.09E. Willamette Meridian: Sections 1-4; E1/2 Section 5; Section 8 except S1/2 SE1/4; W1/2 NW1/4, NW1/4 SW1/4, NE1/4 NE1/4 Section 9; N1/2 NW1/4, N1/2 SE1/4, SE1/4 SE1/4, NW1/4 NE1/4 Section 10; Section 11 except S1/2 NW1/4, NE1/4 NW1/4; Sections 12-15; Sections 21-24; S1/2 NW1/4 Section 26; Section 27 except SW1/4 SW1/4; Section 28 except SE1/4 SE1/4; S1/2, S1/2 NE1/4, SE1/4 NW1/4 Section 33.

                T.36N., R.10E. Willamette Meridian: SW1/4 SW1/4 Section 5; S1/2 S1/2 Section 6; Section 7; W1/2 W1/2 Section 8; W1/2, W1/2 SE1/4 Section 17; Sections 18-20; SW1/4 Section 21; W1/2 Section 28; Sections 29-30; N1/2, SW1/4 Section 31; N1/2 N1/2 Section 32; N1/2 NW1/4 Section 33.
                T.37N., R.07E. Willamette Meridian: S1/2 SE1/4 Section 9; S1/2, S1/2 NE1/4 Section 10; S1/2, NE1/4 Section 11; SW1/4 NW1/4, NW1/4 SW1/4 Section 12; W1/2 NW1/4, W1/2 SW1/4, SE1/4 SW1/4, S1/2 SE1/4 Section 13; Sections 14-15; Section 16 except NW1/4 NW1/4; E1/2 SE1/4 Section 17; NE1/4 NE1/4 Section 20; Sections 21-27; Section 28 except E1/2 E1/2, SE1/4 SW1/4; E1/2, NE1/4 NW1/4 Section 33; Sections 34-36.
                T.37N., R.08E. Willamette Meridian: Sections 1-3; N1/2 NW1/4, SE1/4 NW1/4, N1/2 SE1/4 SE1/4 SE1/4, NE1/4 Section 4; NE1/4 SW1/4, SE1/4, S1/2 NE1/4 Section 7; S1/2 Section 8; Section 9 except N1/2 NW1/4; Sections 10-16; N1/2, N1/2 SE1/4 Section 17; SW1/4 SW1/4, NE1/4 NE1/4 Section 18; Section 19; Section 20 except NE1/4 NE1/4; Section 21 except NW1/4 NW1/4; Sections 22-36.
                T.37N., R.09E. Willamette Meridian: Sections 1-10; N1/2 N1/2, SW1/4 NW1/4, W1/2 SW1/4, SE1/4 SW1/4 Section 11; NE1/4 NE1/4 Section 12; N1/2 NW1/4, W1/2 SW1/4 Section 14; Sections 15-22; W1/2 W1/2, SE1/4 SW1/4 Section 23; SW1/4 SW1/4 Section 25; W1/2, SE1/4 Section 26; Sections 27-29; Section 30 except SW1/4 SW1/4; Section 31 except NW1/4 NW1/4, S1/2 NW1/4, SW1/4 SW1/4; Sections 32-35; W1/2 Section 36.
                T.37N., R.10E. Willamette Meridian: Section 6; N1/2 NW1/4, NW1/4 NE1/4 Section 7.
                T.38N., R.08E. Willamette Meridian: E1/2 SE1/4 Section 23; S1/2, S1/2 NE1/4 Section 24; Section 25; E1/2, E1/2 SW1/4 Section 26; S1/2 SW1/4 Section 33; S1/2 S1/2 Section 34; Section 35 except W1/2 NW1/4; Section 36.
                T.38N., R.09E. Willamette Meridian: Sections 13-15; Section 16 except W1/2 NW1/4; S1/2 SE1/4 Section 17; Section 19 except N1/2 N1/2; Section 20 except N1/2 NW1/4; Sections 21-31; Section 32 except NW1/4; Sections 33-36.
                T.38N., R.10E. Willamette Meridian: Section 18 except N1/2 NE1/4; Section 19; Sections 30-31.
                
                  ER24MY96.024
                
                Map and description of WA-07-d taken from United States Fish and Wildlife Service 1:100,000 map; Cape Flattery, Mt Baker and Sauk River, Washington; 1995.
                Critical Habitat includes only Federal lands designated as Late Successional Reserves described within the following areas:
                T.34N, R.12E. Willamette Meridian: Sections 1-3; NE1/4 NW1/4, N1/2 NE1/4 Section 10; N1/2 N1/2 Section 11; N1/2 NW1/4, NW1/4 NE1/4 Section 12.
                T.34N, R.13E. Willamette Meridian: W1/2 Section 4; Sections 5-6; N1/2 NW1/4, N1/2 NE1/4, SE1/4 NE1/4, NE1/4 SE1/4 Section 8; NW1/4, W1/2 NE1/4 Section 9.
                T.35N, R.11E. Willamette Meridian: N1/2, N1/2 SE1/4 Section 1; N1/2, NW1/4 SW1/4 Section 2; N1/2, N1/2 SW1/4, SW1/4 SW1/4 Section 3; Section 4.
                T.35N, R.12E. Willamette Meridian: S1/2 SW1/4, NW1/4 SW1/4 Section 5; W1/2, SE1/4, S1/2 NE1/4 Section 6; Sections 7-8; Section 9 except NE1/4, NE1/4 SE1/4, NE1/4 NW1/4; SW1/4 SW1/4 Section 10; N1/2 NW1/4, SW1/4 NW1/4 Section 13; Section 14 except S1/2 SE1/4; Sections 15-18; Section 19 except SW1/4 NW1/4, W1/2 SW1/4; Sections 20-22; NW1/4, N1/2 SW1/4, SW1/4 SW1/4 Section 23; S1/2, S1/2 N1/2 Section 25; S1/2, S1/2 N1/2, NW1/4 NW1/4 Section 26; Sections 27-29; NE1/4, E1/2 SE1/4 Section 30; NE1/4 NW1/4 Section 31; Sections 32-36.
                T.35N, R.13E. Willamette Meridian: SW1/4, SW1/4 SE1/4 Section 30; Section 31 except NE1/4 NE1/4; SW1/4, S1/2 SE1/4 Section 32; S1/2 SW1/4 Section 33.
                T.36N, R.11E. Willamette Meridian: SE1/4 SW1/4, SE1/4 Section 23; SW1/4 SW1/4 Section 24; W1/2 Section 25; Section 26; Section 27 except N1/2 NW1/4, NW1/4 NE1/4; E1/2 SE1/4 Section 28; Sections 33-35; Section 36 except E1/2 NE1/4.
                
                  ER24my96.025
                

                Map and description of WA-08-a taken from United States Fish and Wildlife Service 1:100,000 map; Bellingham, Mt. Baker and Sauk River, Washington; 1995.
                
                Critical Habitat includes only Federal lands designated as Late Successional Reserves described within the following areas:
                T.32N., R.08E. Willamette Meridian: N1/2 Section 1; N1/2 Section 3; NW1/4 NW1/4, S1/2 NW1/4, NE1/4 Section 4; N1/2 Section 5; N1/2 Section 6.
                T.33N., R.08E. Willamette Meridian: Sections 1-30; Section 31 except S1/2 SE1/4; Section 32; Section 33 except S1/2 SE1/4; Section 34 except SE1/4 SW1/4; Section 35; Section 36 except N1/2 SE1/4, SE1/4 NE1/4.
                T.33N., R.09E. Willamette Meridian: W1/2, W1/2 E1/2 Section 2; Section 3 except S1/2 SW1/4; Sections 4-8; Section 9 except E1/2 SE1/4, SE1/4 NE1/4; E1/2 E1/2, NW1/4 NE1/4 Section 10; W1/2, NW1/4 SE1/4, W1/2 NE1/4 Section 11; NW1/4 NW1/4 Section 14; NE1/4 NE1/4 Section 15; W1/2 Section 16; Sections 17-20; Section 21 except NE1/4; S1/2 SW1/4 Section 22; N1/2 NW1/4 Section 29; NW1/4, W1/2 SW1/4, N1/2 NE1/4 Section 30.
                T.34N., R.07E. Willamette Meridian: Sections 1-6; Section 7 except N1/2 SE1/4, SE1/4 SE1/4; Section 8 except SW1/4 SW1/4; Sections 9-15; Section 16 except W1/2 E1/2; Sections 17-21; Section 22 except SW1/4; Sections 23-26; S1/2 Section 27; Sections 28-29; N1/2 NW1/4, S1/2, NW1/4 NE1/4 Section 32; Section 33; Section 34 except SW1/4 NE1/4.
                T.34N., R.08E. Willamette Meridian: Sections 2-11; Section 12 except N1/2 NW1/4; Sections 13-28; Section 29 except S1/2 NW1/4, N1/2 SW1/4; Section 30 except SE1/4 NW1/4, N1/2 SW1/4, SW1/4 NE1/4; Sections 31-36.
                T.34N., R.09E. Willamette Meridian: Sections 19-22; Sections 27-34.
                T.35N., R.07E. Willamette Meridian: S1/2 SW1/4, NE1/4 SW1/4 Section 27; S1/2 Section 28; Section 29 except NW1/4 NW1/4, NE1/4; SE1/4 SW1/4, SE1/4 Section 30; Sections 31-34; S1/2 Section 35.
                
                  ER24my96.026
                
                Map and description of WA-08-b taken from United States Fish and Wildlife Service 1:100,000 map; Sauk River, Washington; 1995.
                Critical Habitat includes only Federal lands designated as Late Successional Reserves described within the following areas:
                T.33N., R.10E. Willamette Meridian: Section 1.
                T.33N., R.11E. Willamette Meridian: Section 5 except E1/2 SE1/4; Section 6.
                T.34N., R.10E. Willamette Meridian: SE1/4 NW1/4, NE1/4 SW1/4, E1/2 Section 10; Sections 11-14; NW1/4 NE1/4, E1/2 E1/2 Section 15; E1/2 SE1/4 Section 21; Section 22 except NW1/4, NW1/4 NE1/4; Sections 23-27; NW1/4 NE1/4, E1/2 E1/2 Section 28; NE1/4 SE1/4, E1/2 NE1/4 Section 33; Sections 34-36.
                T.34N., R.11E. Willamette Meridian: Section 5 except N1/2 NE1/4, NE1/4 NW1/4; Sections 6-8; W1/2 SW1/4 Section 9; S1/2 SE1/4, SE1/4 SW1/4 Section 10; SW1/4 SW1/4 Section 11; W1/2 W1/2 Section 14; Section 15 except NW1/4 NW1/4; Section 16 except N1/2 NE1/4; Sections 17-22; W1/2 W1/2 Section 23; W1/2 W1/2 Sections 26-27 except W1/2 SW1/4; N1/2 Section 28; W1/2, N1/2 NE1/4, SE1/4 NE1/4, W1/2 SE1/4 Section 29; Sections 30-31; Section 32 except NE1/4 NE1/4; NE1/4 NW1/4, N1/2 NE1/4 Section 34; NW1/4 NW1/4 Section 35.
                
                  ER24my96.027
                
                Map and description of WA-09-a taken from United States Fish and Wildlife Service 1:100,000 map; Sauk River, Washington; 1995.
                Critical Habitat includes only Federal lands described within the following areas:
                T.31N., R.07E. Willamette Meridian: W1/2, W1/2 NE1/4 Section 5; E1/2 E1/2 Section 6; SE1/4, S1/2 NE1/4, NE1/4 NE1/4 Section 7; W1/2 Section 8; W1/2 Section 17; E1/2 E1/2 Section 18.
                T.32N., R.07E. Willamette Meridian: SW1/4, SW1/4 SE1/4 Section 32.
                
                  
                  ER24my96.028
                
                Map and description of WA-09-b taken from United States Fish and Wildlife Service 1:100,000 map; Sauk River, Washington; 1995.
                Critical Habitat includes only Federal lands designated as Late Successional Reserves described within the following areas:
                T.29N., R.09E. Willamette Meridian: Section 1; N1/2 Section 2; Sections 3-6; N1/2 Section 7; N1/2 Section 8; N1/2 Section 9; NW1/4 Section 10.
                T.29N., R.10E. Willamette Meridian: Sections 1-3; W1/2 Section 6; Sections 11-13.
                T.29N., R.11E. Willamette Meridian: W1/2 NW1/4 Section 2; NE1/4, NE1/4 NW1/4 Section 3; NW1/4 NW1/4 Section 5; Sections 6-7; W1/2 NW1/4, SW1/4, S1/2 SE1/4, NW1/4 SE1/4 Section 17; Section 18; N1/2 NW1/4, SE1/4 NW1/4, NE1/4, N1/2 SE1/4 Section 19; N1/2, N1/2 SW1/4, NW1/4 SE1/4 Section 20.
                T.30N., R.08E. Willamette Meridian: Sections 1-3; N1/2 Section 4; N1/2 Section 5; N1/2, SE1/4 Section 11; Sections 12-13; E1/2 Section 14; SW1/4 Section 15; Sections 16-17; Section 18 except S1/2 NW1/4, N1/2 SW1/4; Sections 19-26; N1/2 Section 27; N1/2 Section 28; N1/2, SE1/4 Section 35.
                T.30N., R.09E. Willamette Meridian: NW1/4, SE1/4, N1/2 NE1/4, SW1/4 NE1/4 Section 1; E1/2 NE1/4 Section 2; W1/2, SW1/4 SE1/4, N1/2 NE1/4 Section 6; Section 7; S1/2 NW1/4, S1/2, SW1/4 NE1/4 Section 8; S1/2 SE1/4 Section 9; S1/2 SW1/4 Section 10; E1/2 NW1/4, NE1/4 Section 12; S1/2 NW1/4, SW1/4, W1/2 SE1/4 Section 14; Section 15; Section 16 except NW1/4 NW1/4; SE1/4, S1/2 NE1/4 Section 17; W1/2 Section 18; Section 19 except W1/2 NE1/4; Section 20 except NE1/4 NW1/4, SW1/4; Sections 21-22; Section 23 except NE1/4 NE1/4; S1/2 NW1/4, S1/2, SE1/4 NE1/4 Section 24; Sections 25-36.
                T.30N., R.10E. Willamette Meridian: Sections 1-6; N1/2, NE1/4 SE1/4 Section 7; Sections 8-17; E1/2 Section 18; Sections 19-28; N1/2, N1/2 SE1/4 Section 29; Section 30 except SE1/4 SE1/4; Section 31 except N1/2 NE1/4; SW1/4 NW1/4, NW1/4 SW1/4 Section 32; NE1/4, E1/2 NW1/4, N1/2 SE1/4, SE1/4 SE1/4 Section 33; Sections 34-36.
                T.30N., R.11E. Willamette Meridian: SW1/4 SE1/4, S1/2 NW1/4, SW1/4 Section 5; Sections 6-8; SW1/4 NW1/4, NE1/4 SW1/4, SE1/4 Section 9; Section 10 except N1/2 NW1/4, SW1/4 NW1/4, NW1/4 NE1/4; Section 15 except SE1/4 SE1/4; Sections 16-22; NW1/4 NW1/4 Section 27; Section 28 except E1/2 SE1/4, SE1/4 NE1/4; Sections 29-31; Section 32 except SE1/4; Section 33 except SW1/4 SW1/4; Section 34 except NE1/4, N1/2 NW1/4, SE1/4 NW1/4, NE1/4 SE1/4.
                T.31N., R.07E. Willamette Meridian: S1/2 SW1/4, SW1/4 SE1/4 Section 1; Sections 12-13.
                T.31N., R.08E. Willamette Meridian: W1/2 SW1/4 Section 3; S1/2 Section 4; S1/2 Section 5; SE1/4 SE1/4 Section 6; Section 7; Section 8 except S1/2 SE1/4; N1/2, NW1/4 SW1/4 Section 9; W1/2 NW1/4 Section 10; W1/2, W1/2 SE1/4 Section 17; Sections 18-21; Section 22 except NE1/4 NE1/4; S1/2 NW1/4, SW1/4, W1/2 SE1/4 Section 23; Section 25 except N1/2 NE1/4, SE1/4 NE1/4; Sections 26-36.
                T.31N., R.09E. Willamette Meridian: Section 1; E1/2 E1/2, NW1/4 NE1/4 Section 2; E1/2, E1/2 SW1/4 Section 3; E1/2 NW1/4, NE1/4 SW1/4, W1/2 NE1/4 Section 10; NE1/4 NW1/4, SE1/4 SW1/4, E1/2 Section 12; Section 13 except W1/2 NW1/4; Section 23 except N1/2 NW1/4; Sections 24-26; S1/2 Section 27; N1/2 SE1/4, SE1/4 SE1/4, S1/2 NE1/4 Section 28; W1/2, SW1/4 SE1/4 Section 31; N1/2 NW1/4, E1/2 Section 35; Section 36.
                T.31N., R.10E. Willamette Meridian: Section 6 except E1/2 E1/2; Sections 7-8; W1/2 NW1/4, SW1/4, W1/2 SE1/4 Section 9; SE1/4 SW1/4, SW1/4 SE1/4 Section 10; Section 15 except E1/2 E1/2; NW1/4, S1/2 SE1/4, NE1/4 SE1/4 Section 16; Sections 17-21; Section 22 except E1/2 NE1/2; SW1/4 SW1/4 Section 23; SW1/4, S1/2 SE1/4, SW1/4 NW1/4 Section 25; Section 26 except NE1/4 NE1/4; Sections 27-36.
                T.31N., R.11E. Willamette Meridian: W1/2 NW1/4, SW1/4 Section 31.
                T.32N., R.08E. Willamette Meridian: SW1/4 Section 14; S1/2 Section 15; E1/2 NE1/4 Section 21; N1/2, N1/2 SW1/4, SE1/4 Section 22; Section 23 except NE1/4 NE1/4; W1/2 SW1/4, NW1/4 SE1/4, SW1/4 NE1/4 Section 24; W1/2 NW1/4 Section 25; N1/2 N1/2 Section 26.
                T.32N., R.09E. Willamette Meridian: S1/2 Section 26; N1/2 SW1/4, SE1/4 SW1/4, SE1/4 Section 27; N1/2 SE1/4 Section 28; E1/2 Section 34; E1/2, N1/2 NW1/4, SE1/4 NW1/4, NE1/4 SW1/4 Section 35; Section 36 except NE1/4, NE1/4 SE1/4.
                T.32N., R.10E. Willamette Meridian: Section 31 except E1/2 E1/2, NW1/4 NE1/4, NE1/4 NW1/4.
                
                  
                  ER24MY96.029
                
                Map and description of WA-09-c taken from United States Fish and Wildlife Service 1:100,000 map; Sauk River and Skykomish River, Washington; 1995.
                Critical Habitat includes only Federal lands designated as Late Successional Reserves described within the following areas:
                T.27N., R.09E. Willamette Meridian: E1/2 NW1/4, NE1/4 Section 1.
                T.27N., R.10E. Willamette Meridian: N1/2 N1/2 Section 6.
                T.28N., R.09E. Willamette Meridian: S1/2 S1/2 Section 23; S1/2 SW1/4 Section 24; Section 25; Section 26 except N1/2, SW1/4 SW1/4; SE1/4 SW1/4, S1/2 SE1/4, NE1/4 SE1/4, NE1/4 NE1/4 Section 36.
                T.28N., R.10E. Willamette Meridian: S1/2 Section 19; Section 20 except NW1/4 NW1/4; SW1/4 NW1/4, W1/2 SW1/4 Section 21; SE1/4 SE1/4 Section 23; S1/2 SW1/4 Section 24; NW1/4, N1/2 SW1/4, W1/2 NE1/4 Section 25; S1/2 NW1/4, SW1/4, W1/2 SE1/4, NE1/4 SE1/4, NE1/4 Section 26; S1/2 Section 27; NW1/4, NW1/4 NE1/4 Section 29; N1/2, SW1/4 Section 30; Section 31 except SW1/4 NW1/4; Section 32 except E1/2 E1/2.
                T.29N., R.08E. Willamette Meridian: SE1/4 SW1/4, SW1/4 SE1/4 Section 22; NE1/4 SE1/4 Section 25; NW1/4, N1/2 NE1/4 Section 27; E1/2 NE1/4 Section 28.
                T.29N., R.09E. Willamette Meridian: Section 30 except N1/2 N1/2.
                Critical Habitat includes only State or County lands described within the following areas:
                T.27N., R.09E. Willamette Meridian: NW1/4 NW1/4, SW1/4 Section 2; N1/2, NE1/4 SW1/4, SE1/4 Section 3; NE1/4 NE1/4 Section 4; N1/2 NE1/4, SE1/4 NE1/4 Section 10; NW1/4, S1/2 SW1/4, SE1/4, S1/2 NE1/4 Section 11; Section 12; Section 13 except SE1/4 SE1/4; N1/2 NW1/4, N1/2 SE1/4, NE1/4 Section 14.
                T.27N., R.10E. Willamette Meridian: Section 7; S1/2 Section 8; Section 9 except N1/2 NW1/4; NW1/4, N1/2 SW1/4, SW1/4 SW1/4 Section 10; N1/2 NW1/4 Section 16; N1/2, NW1/4 SW1/4 Section 17; Section 18 except W1/2 SW1/4, SE1/4 SE1/4.
                T.28N., R.08E. Willamette Meridian: Sections 1-2; Section 3 except N1/2 NW1/4; Sections 4-5; W1/2 SW1/4, SE1/4 SW1/4 Section 6; Section 7; E1/2 SE1/4, NE1/4 Section 8; SE1/4 SW1/4, E1/2 E1/2, SW1/4 SE1/4, NW1/4 NE1/4 Section 9; Sections 10-12; N1/2 N1/2, NW1/4 SE1/4, S1/2 NE1/4 Section 13; N1/2 Section 14; Section 15; S1/2 S1/2, E1/2 NE1/4, NE1/4 SE1/4 Section 16; Section 17 except NW1/4 SW1/4, NW1/4; Section 18 except SW1/4; W1/2 Section 20; N1/2 NW1/4 Section 21; NE1/4 NW1/4, NE1/4 Section 36.
                T.28N., R.09E. Willamette Meridian: Sections 1-4; S1/2 Section 5; N1/2, SW1/4 Section 6; W1/2, W1/2 E1/2 Section 7; NE1/4 Section 8; Sections 9-11; Section 12 except S1/2 SE1/4; S1/2 S1/2, NE1/4 SE1/4 Section 13; Sections 14-16; N1/2 NW1/4, SE1/4 NW1/4, E1/2 Section 17; SW1/4, W1/2 SE1/4, SE1/4 SE1/4 Section 20; Section 21; Section 27; Section 28 except E1/2 SW1/4; Section 29 except NW1/4; N1/2 NW1/4, N1/2 SE1/4, NE1/4 Section 31; N1/2 N1/2, S1/2 NW1/4 Section 32; N1/2 NW1/4, S1/2 Section 33; Section 34 except NE1/4 SE1/4; SW1/4 Section 35.
                T.28N., R.10E. Willamette Meridian: W1/2 Section 2; Section 3; Section 4 except N1/2 NE1/4, SW1/4 NE1/4; Sections 5-6; NW1/4 Section 7.
                T.29N., R.08E. Willamette Meridian: Sections 1-21; Section 22 except SE1/4 SW1/4, S1/2 SE1/4; Section 23 except SW1/4 SW1/4; Section 24; N1/2 NW1/4, SE1/4 NW1/4, NE1/4, S1/2 S1/2 Section 25; SW1/4 NW1/4, SW1/4, S1/2 SE1/4, N1/2 NE1/4 Section 26; Section 27 except NW1/4, N1/2 NE1/4; N1/2 NW1/4, SE1/4 Section 28; Sections 29-30; Sections 32-34; Section 35 except S1/2 SW1/4; Section 36.
                T.29N., R.09E. Willamette Meridian: S1/2 Section 2; S1/2 Section 7; S1/2 Section 8; S1/2 Section 9; S1/2, NE1/4 Section 10; Sections 11-12; W1/2 NW1/4, SE1/4 SW1/4, SE1/4, E1/2 NE1/4 Section 13; Sections 14-19; Section 20 except S1/2 SW1/4; Section 21; Section 22 except S1/2 S1/2; Section 23 except S1/2 S1/2; NE1/4 Section 24; Section 25; Section 26 except NW1/4, N1/2 NE1/4; SE1/4 SW1/4, S1/2 SE1/4 Section 27; S1/2 SW1/4, SW1/4 SE1/4 Section 29; N1/2 N1/2 Section 30; W1/2, NW1/4 SE1/4, W1/2 NE1/4, NE1/4 NE1/4 Section 31; Section 32 except W1/2 NW1/4, NW1/4 SW1/4; Section 33 except NE1/4 NW1/4, N1/2 NE1/4; Section 34 except SW1/4 NW1/4, SW1/4 SE1/4; Sections 35-36.
                T.29N., R.10E. Willamette Meridian: Section 4 except W1/2 SW1/4; SE1/4 SW1/4, S1/2 SE1/4, NE1/4 SE1/4 Section 6; Sections 7-8; S1/2 SW1/4, SW1/4 SE1/4 Section 9; Section 10 except SE1/4 SW1/4; Section 14; Section 15 except N1/2 NW1/4, NW1/4 NE1/4; Sections 16-24; Section 25 except SE1/4 SE1/4; Section 26 except NW1/4 SW1/4; Sections 28-33; SW1/4 NW1/4, W1/2 SW1/4, SE1/4 SW1/4, S1/2 SE1/4 Section 34; Section 36.
                T.30N., R.10E. Willamette Meridian: S1/2 Section 27; S1/2 Section 28; Sections 29-34; SW1/4 Section 35; Section 36.
                
                  
                  ER24MY96.030
                
                Map and description of WA-09-d taken from United States Fish and Wildlife Service 1:100,000 map; Sauk River, Washington; 1995.
                Critical Habitat includes only Federal lands designated as Late Successional Reserves described within the following areas:
                T.29N., R.12E. Willamette Meridian: SW1/4 Section 3; Section 4 except N1/2 NE1/4; Section 5; Sections 8-10; SW1/4, SW1/4 SE1/4 Section 11; Section 13 except E1/2, SE1/4 SW1/4; Sections 14-17; NE1/4 SE1/4 Section 18; NE1/4 Section 20; N1/2, N1/2 N1/2 Section 21; N1/2, N1/2 SW1/4 Section 22; N1/2 Section 23; NW1/4 NW1/4 Section 24.
                T.30N., R.11E. Willamette Meridian: S1/2 SW1/4, SE1/4 Section 1; S1/2 S1/2 Section 2; Sections 11-12; N1/2 Section 13; N1/2 Section 14.
                T.30N., R.12E. Willamette Meridian: S1/2 Section 6; Section 7; SW1/4 NW1/4, SW1/4, SW1/4 SE1/4 Section 8; SW1/4 NW1/4, SW1/4 Section 16; Sections 17-18; N1/2 NW1/4, E1/2, SE1/4 NW1/4, NE1/4 SW1/4 Section 19; Section 20; NW1/4, NW1/4 SW1/4, W1/2 NE1/4 Section 21; Section 29 except E1/2 NE1/4; N1/2 NW1/4, E1/2 SW1/4, E1/2 Section 32; W1/2 SW1/4, SE1/4 SW1/4 Section 33.
                
                  ER24MY96.031
                
                Map and description of WA-09-e taken from United States Fish and Wildlife Service 1:100,000 map; Sauk River, Washington; 1995.
                Critical Habitat includes only Federal lands designated as Late Successional Reserves described within the following areas:
                T.31N., R.11E. Willamette Meridian: N1/2 Section 1; N1/2 NW1/4, SW1/4 NW1/4, SW1/4, N1/2 NE1/4 Section 2; Section 3; Section 4 except SE1/4 SE1/4; E1/2 NW1/4, E1/2 Section 5; N1/2 NW1/4, W1/2 NE1/4 Section 9; E1/2 NW1/4, E1/2 Section 10; W1/2, W1/2 SE1/4 Section 11; W1/2, W1/2 NE1/4, SE1/4 Section 14; E1/2 SW1/4, E1/2 Section 15; E1/2 NW1/4, NE1/4 Section 22; N1/2 N1/2 Section 23.
                T.31N., R.12E. Willamette Meridian: N1/2 NE1/4 Section 4; NW1/4, W1/2 NE1/4 Section 5; N1/2, N1/2 SE1/4 Section 6.
                T.32N., R.10E. Willamette Meridian: Sections 1-3; Sections 10-14; N1/2 N1/2, SE1/4 NE1/4 Section 15; Sections 23-25; N1/2, SE1/4 Section 26; N1/2 NE1/4 Section 36.
                T.32N., R.11E. Willamette Meridian: NW1/4 NW1/4 Section 1; Section 2; E1/2 W1/2, E1/2 Section 3; Sections 5-8; W1/2 NW1/4, S1/2 Section 9; Section 10 except NW1/4 NW1/4; Section 11; W1/2 NW1/4, SE1/4 SW1/4, S1/2 SE1/4 Section 12; Sections 13-30; N1/2, NE1/4 SW1/4, SE1/4 Section 31; Section 32-36.
                T.32N., R.12E. Willamette Meridian: S1/2 S1/2, NE1/4 SE1/4 Section 7; S1/2, S1/2 NE1/4 Section 8; Section 9 except N1/2 N1/2; SW1/4, S1/2 SE1/4, NW1/4 SE1/4 Section 10; S1/2 SW1/4 Section 13; W1/2, S1/2 SE1/4 Section 14; Sections 15-16; Section 17 except SE1/4 SE1/4; Sections 18-19; Section 20 except NE1/4 NE1/4; Sections 21-23; Section 24 except NE1/4 NE1/4; NW1/4, NW1/4 SW1/4, NW1/4 NE1/4 Section 25; Sections 26-33; N1/2, W1/2 SW1/4, NE1/4 SW1/4 Section 34; N1/2 NW1/4, SW1/4 NW1/4 Section 35.

                T.33N., R.11E. Willamette Meridian: S1/2 SW1/4, SW1/4 SE1/4 Section 15; E1/2 SW1/4, SE1/4 Section 16; Sections 21-22; S1/2 NW1/4, SW1/4, NW1/4 SE1/4, SW1/4 NE1/4 Section 23; W1/2, W1/2 E1/2 Section 25; Section 26 except NE1/4 NE1/4; Section 27; E1/2 NW1/4, E1/2 SE1/4, NE1/4 Section 28; Section 34 except W1/2 SW1/4; Section 35; NW1/4, W1/2 SW1/4 Section 36.
                
                  ER24MY96.032
                
                Map and description of WA-10-a taken from United States Fish and Wildlife Service 1:100,000 map; Skykomish River, Washington; 1995.
                Critical Habitat includes only Federal lands designated as Late Successional Reserves described within the following areas:
                T.26N., R.10E. Willamette Meridian: W1/2 W1/2 Section 4; NW1/4 NW1/4, E1/2 NW1/4, N1/2 SE1/4, NE1/4 Section 5; Section 7 except NE1/4 NE1/4; S1/2 SW1/4, SE1/4 Section 8; Section 9 except N1/2 N1/2; W1/2 W1/2, SE1/4 SW1/4, S1/2 SE1/4 Section 10; S1/2 SW1/4 Section 11; S1/2 Section 13; Section 14 except N1/2 NE1/4; Sections 15-19; N1/2 NW1/4, E1/2 Section 20; Sections 21-23; Section 24 except E1/2 NW1/4, NW1/4 SW1/4, NW1/4 NE1/4; N1/2 N1/2 Section 25; N1/2 N1/2 Section 26; N1/2 Section 27; N1/2 Section 28; N1/2 NE1/4 Section 29; W1/2, W1/2 NE1/4, NE1/4 NE1/4 Section 30.
                T.26N., R.11E. Willamette Meridian: Section 2; Sections 4-7; NW1/4, W1/2 SW1/4, NE1/4 SW1/4, NW1/4 NE1/4 Section 8; NW1/4, N1/2 SW1/4, SE1/4 SW1/4, N1/2 NE1/4 Section 18; E1/2 Section 19; SW1/4 NW1/4, W1/2 SW1/4 Section 20; NW1/4 NW1/4 Section 29; N1/2 N1/2 Section 30.
                T.27N., R.09E. Willamette Meridian: S1/2 SE1/4 Section 19; Section 30 except NW1/4 NW1/4; Section 31; W1/2, NW1/4 SE1/4, W1/2 NE1/4 Section 32.
                T.27N., R.10E. Willamette Meridian: Section 1 except NW1/4 NW 1/4; E1/2 SE1/4, SW1/4 SE1/4 Section 2; E1/2, E1/2 SW1/4 Section 11; Sections 12-13; Section 14 except SW1/4; E1/2 SE1/4 Section 15; NE1/4 NE1/4 Section 22; N1/2, N1/2 SW1/4, SE1/4 Section 23; Section 24; N1/2 N1/2, SE1/4 NE1/4 Section 25; SW1/4 SW1/4, E1/2 SW1/4, E1/2 Section 26; E1/2 NW1/4, NE1/4 SW1/4, E1/2 Section 31; Section 32; Sections 35-36.
                T.27N., R.11E. Willamette Meridian: Sections 1-20; W1/2 NW1/4, N1/2 SW1/4, SE1/4 Section 21; Sections 22-36.
                T.27N., R.12E. Willamette Meridian: SW1/4 SW1/4 Section 2; Section 3 except N1/2 NE1/4; Sections 4-10; W1/2 W1/2, NW1/4 SW1/4 Section 11; N1/2 N1/2 Section 15; N1/2, W1/2 SW1/4, NE1/4 SW1/4, NW1/4 SE1/4 Section 16; Sections 17-19; W1/2 Section 20; W1/2 Section 29; Sections 30-31; NW1/4, N1/2 SW1/4, SW1/4 SW1/4 Section 32.
                T.28N., R.10E. Willamette Meridian: SW1/4 SE1/4, E1/2 SE1/4 Section 36.
                T.28N., R.11E. Willamette Meridian: S1/2 SW1/4, SW1/4 SE1/4 Section 10; E1/2 SW1/4, SE1/4 Section 12; Section 13 except W1/2 W1/2; Section 15 except NE1/4 NE1/4; Section 16; S1/2, SE1/4 NW1/4, S1/2 NE1/4 Section 17; E1/2 SE1/4 Section 18; E1/2 E1/2, SW1/4 SE1/4 Section 19; Sections 20-29; E1/2 Section 30; Section 31 except NW1/4 NW1/4; Sections 32-36.
                T.28N., R.12E. Willamette Meridian: S1/2 NW1/4, SW1/4, SW1/4 SE1/4 Section 3; SW1/4 SE1/4, E1/2 SE1/4 Section 4; Section 7 except N1/2 N1/2; SW1/4, W1/2 SE1/4, SE1/4 SE1/4 Section 8; Section 9 except NW1/4 NW1/4; Section 10; SW1/4 SW1/4 Section 11; W1/2, W1/2 SE1/4 Section 14; Sections 15-23; SW1/4 NW1/4 Section 25; N1/2 Section 26; N1/2 Section 27; W1/2, NE1/4, SW1/4 SE1/4 Section 28; Sections 29-32; W1/2, W1/2 E1/2 Section 33.
                
                  ER24my96.033
                
                Map and description of WA-10-b taken from United States Fish and Wildlife Service 1:100,000 map; Skykomish River, Washington; 1995.
                Critical Habitat includes only Federal lands designated as Late Successional Reserves described within the following areas:

                T.25N., R.10E. Willamette Meridian: Sections 3-5; S1/2, SE1/4 NE1/4 Section 6; Sections 7-8; W1/2, W1/2 SE1/4 Section 9; NE1/4 Section 10; W1/2, S1/2 SE1/4 Section 16; Section 17; N1/2, SE1/4, NE1/4 SW1/4 Section 18; NE1/4 Section 20; N1/2, N1/2 SE1/4 Section 21; W1/2 NW1/4, SE1/4 NW1/4, S1/2 Section 22; SW1/4 SW1/4 Section 23; W1/2 SW1/4, SE1/4 SW1/4 Section 25; NW1/4, N1/2 SW1/4, SE1/4 SW1/4, SE1/4, S1/2 NE1/4, NW1/4 NE1/4 Section 26; NE1/4 NW1/4, N1/2 SE1/4, NE1/4 Section 27.
                
                T.25N., R.11E. Willamette Meridian: Sections 1-4; Sections 9-12; N1/2, N1/2 S1/2 Section 13; N1/2, N1/2 S1/2 Section 14; Section 15; N1/2, SW1/4, N1/2 SE1/4, SE1/4 SE1/4 Section 16; SE1/4, SE1/4 SW1/4 Section 17; SE1/4, S1/2 NE1/4 Section 19; NW1/4, NW1/4 SW1/4, N1/2 NE1/4 Section 20; Section 22 except SW1/4 SW1/4; W1/2 W1/2 Section 23; NE1/4 SW1/4, NE1/4 SE1/4, N1/2 NE1/4, SW1/4 NE1/4 Section 27.
                T.25N., R.12E. Willamette Meridian: Sections 1-5; W1/2 Section 6; Section 7; Section 8 except NE1/4 NW1/4; Sections 9-13; N1/2 NW1/4, N1/2 SE1/4, NE1/4 Section 14; Sections 16-20; NW1/4, W1/2 SW1/4, NE1/4 SW1/4, W1/2 NE1/4, NE1/4 NE1/4 Section 21; W1/2 NW1/4, NW1/4 SW1/4 Section 28; N1/2, N1/2 S1/2 Section 29; NE1/4 SE1/4, NE1/4 Section 30.
                T.25N., R.13E. Willamette Meridian: W1/2 W1/2 Section 6; W1/2 Section 7; W1/2, W1/2 SE1/4, SW1/4 NE1/4 Section 18; W1/2 Section 19.
                T.26N., R.11E. Willamette Meridian: S1/2 SW1/4 Section 27; SE1/4 SE1/4 Section 28; S1/2 SW1/4, E1/2 Section 32; N1/2 SW1/4, NE1/4 Section 33; Sections 34-35; S1/2 Section 36.
                T.26N., R.12E. Willamette Meridian: Section 1; NW1/4, E1/2 Section 2; N1/2 NE1/4 Section 3; E1/2 E1/2 Section 11; Sections 12-13; E1/2 E1/2, NW1/4 SE1/4 Section 24; N1/2, N1/2 S1/2 Section 25; S1/2 NE1/4 Section 34; Sections 35-36
                T.26N., R.13E. Willamette Meridian: S1/2 S1/2, NE1/4 SE1/4 Section 6; Section 8; S1/2 Section 10; Sections 18-19; W1/2 W1/2, SE1/4 SW1/4, SW1/4 SE1/4, E1/2 SE1/4 Section 20; S1/2, SE1/4 NW1/4, SW1/4 NE1/4 Section 21; W1/2 SW1/4 Section 22; W1/2 Section 27; Section 28 except SW1/4 SE1/4; N1/2, NW1/4 SW1/4, S1/2 S1/2 Section 29; N1/2, SW1/4 Section 30; E1/2 NE1/4, NW1/4 NE1/4, NE1/4 SE1/4 Section 31; N1/2, N1/2 SW1/4 Section 32.
                T.27N., R.12E. Willamette Meridian: S1/2 S1/2 Section 13; NE1/4 SW1/4, S1/2 SW1/4, SE1/4 Section 22; Section 23 except NW1/4 NW1/4; Sections 24-27; Section 34 except SW1/4 SW1/4; Sections 35-36.
                T.27N., R.13E. Willamette Meridian: SW1/4 SW1/4 Section 18; W1/2 Section 19; NW1/4, W1/2 SW1/4 Section 30.
                
                  ER24my96.034
                
                Map and description of WA-10-c taken from United States Fish and Wildlife Service 1:100,000 map; Cape Flattery, Skykomish River and Snoqualmie Pass, Washington; 1995.
                Critical Habitat includes only Federal lands designated as Late Successional Reserves described within the following areas:
                T.20N., R.10E. Willamette Meridian: S1/2 N1/2, S1/2 Section 2.
                T.21N., R.10E. Willamette Meridian: NE1/4 NW1/4, N1/2 NE1/4 Section 36.
                T.22N., R.09E. Willamette Meridian: S1/2 S1/2 Section 2; N1/2 NW1/4, SE1/4 NW1/4, NE1/4 Section 11; W1/2 NW1/4, S1/2, NE1/4 NW1/4, SE1/4 NE1/4 Section 12.
                T.22N., R.10E. Willamette Meridian: S1/2, NE1/4, S1/2 NW1/4 Section 13; S1/2, SE1/4 NE1/4 Section 14; W1/2, SE1/4 Section 18; Section 20; S1/2 SE1/4, NE1/4 SE1/4, E1/2 NE1/4 Section 22; Sections 23-26; SE1/4 Section 28; NE1/4 NE1/4 Section 34; N1/2 NW1/4, NW1/4 NE1/4 Section 35; N1/2 N1/2 Section 36.
                T.22N., R.11E. Willamette Meridian: S1/2 SW1/4, SE1/4 Section 18; W1/2 W1/2, NE1/4 NW1/4, SE1/4 SW1/4 Section 20.
                T.23N., R.10E. Willamette Meridian: NW1/4 NW1/4 Section 2; W1/2, N1/2 NE1/4, SW1/4 NE1/4 Section 3; Sections 4-9; W1/2, SW1/4 SE1/4 Section 10; W1/2, W1/2 E1/2 Section 15; Sections 16-21; Section 22 except NE1/4 SE1/4, E1/2 NE1/4; Section 27; NW1/4 NW1/4, E1/2 SE1/4, NE1/4 Section 28; N1/2 N1/2 Section 29.
                T.23N., R.11E. Willamette Meridian: Section 6 except E1/2 NE1/4, NE1/4 SE1/4; Section 7; SW1/4 Section 8; W1/2 NW1/4 Section 17; N1/2 NE1/4, SE1/4 NE1/4 Section 18.

                T.24N., R.10E. Willamette Meridian: S1/2 SE1/4, NE1/4 SE1/4, E1/2 NE1/4 Section 9; N1/2, N1/2 SW1/4, SE1/4 Section 10; SW1/4, SW1/4 NW1/4, SW1/4 SE1/4 Section 11; W1/2 W1/2, SE1/4 SW1/4, SW1/4 SE1/4, NE1/4 NE1/4 Section 15; N1/2, N1/2 SW1/4, SE1/4 Section 16; E1/2 NE1/4, NE1/4 SE1/4 Section 17; SE1/4 SW1/4, SE1/4 Section 21; Section 22 except NE1/4 NE1/4; SW1/4, SW1/4 NW1/4, S1/2 SE1/4 Section 23; SW1/4 SW1/4 Section 24; Section 25 except E1/2 SE1/4, NE1/4; NE1/4 NW1/4, S1/2, NE1/4 Section 26; Section 27; Section 28 except NW1/4; Section 29 except NW1/4 NW1/4; Sections 31-36.
                T.24N., R.11E. Willamette Meridian: W1/2 SW1/4, SE1/4 SW1/4, SW1/4 SE1/4 Section 31.
                
                  ER24MY96.035
                
                Map and description of WA-11-a taken from United States Fish and Wildlife Service 1:100,000 map; Snoqualmie Pass and Mt Rainier, Washington; 1995.
                Critical Habitat includes only Federal lands designated as Late Successional Reserves described within the following areas:
                T.17N., R.10E. Willamette Meridian: Sections 1-3; E1/2 E1/2 Section 4.
                T.17N., R.11E. Willamette Meridian: W1/2 SW1/4, SE1/4 SW1/4 Section 6; NE1/4 NW1/4 Section 7.
                T.18N., R.08E. Willamette Meridian: Sections 1-2; NW1/4, E1/2 Section 3; N1/2 Section 4; N1/2 NE1/4, SE1/4 NE1/4 Section 10; Section 11 except S1/2 SW1/4; Sections 12-13; S1/2 SW1/4, NE1/4 SW1/4, E1/2 Section 14; E1/2 E1/2 Section 22; Sections 23-25; N1/2, N1/2 SE1/4 Section 26; E1/2 NE1/4 Section 27; SE1/4 SW1/4, SE1/4 Section 36.
                T.18N., R.09E. Willamette Meridian: Sections 1-30; Section 31 except NW1/4 NW1/4; Sections 32-36.
                T.18N., R.10E. Willamette Meridian: Sections 1-12; NW1/4, N1/2 SW1/4, SW1/4 SW1/4, N1/2 NE1/4, SW1/4 NE1/4 Section 13; Sections 14-23; SW1/4 NW1/4, NW1/4 SW1/4, S1/2 S1/2 Section 24; Sections 25-35; Section 36 except SE1/4 NE1/4.
                T.18N., R.11E. Willamette Meridian: NW1/4 NW1/4 Section 2; N1/2 N1/2 Section 3; N1/2 NW1/4 Section 4; N1/2 NE1/4, SW1/4 NW1/4 Section 5; Section 6; NW1/4, N1/2 SW1/4, W1/2 NE1/4 Section 7; W1/2 Section 30; N1/2 NW1/4 Section 31.
                T.19N., R.10E. Willamette Meridian: Section 4; Section 6; Section 8; W1/2, S1/2 SE1/4 Section 10; S1/2 SW1/4, SE1/4 Section 12; Section 14; Section 16; Section 18; Section 20; Section 22; Sections 24-26; Section 28; W1/2, SE1/4 Section 30; Section 32; W1/2, SE1/4 Section 34; Section 36.
                T.19N., R.11E. Willamette Meridian: W1/2, SE1/4 Section 18; Section 20; Section 28; Sections 30-32, Section 34 except NW1/4 NE1/4.
                T.20N., R.10E. Willamette Meridian: W1/2 SE1/4, SE1/4 SE1/4 Section 28; Section 30; Section 32 except NW1/4 SE1/4, SW1/4 NE1/4, N1/2 NE1/4; Section 34 except SE1/4 SE1/4.
                
                  ER24MY96.036
                
                Map and description of WA-11-b taken from United States Fish and Wildlife Service 1:100,000 map; Snoqualmie Pass and Mt Rainier, Washington; 1995.
                Critical Habitat includes only Federal lands designated as Late Successional Reserves described within the following areas:
                T.17N, R.07E. Willamette Meridian: S1/2 N1/2, S1/2, NE1/4 NE/14 Section 4; E1/2 SE1/4 Section 5; Section 8 except W1/2 NW1/4; Section 9; Sections 16-21; Section 28; N1/2 N1/2 Section 29; Section 30.
                T.18N, R.07E. Willamette Meridian: SW1/4, SW1/4 SE1/4 Section 12; NW1/4, W1/2 NE1/4 Section 13; SE1/4 NW1/4, SW1/4, N1/2 SE1/4, NE1/4 Section 14; E1/2 NW1/4, NE1/4 SW1/4, NW1/4 SE1/4, NE1/4 Section 22; NW1/4 NW1/4 Section 23; Section 36 except W1/2 NW1/4, NE1/4 NW1/4.
                T.18N, R.08E. Willamette Meridian: SW1/4 Section 20; S1/2 SW1/4, SE1/4 SW1/4 Section 28; Section 29 except NE1/4; S1/2 SW1/4, NE1/4 SW1/4, SE1/4 Section 30; Sections 31-34; SW1/4 NW1/4, W1/2 SW1/4, SE1/4 SW1/4 Section 35.
                
                  
                  ER24MY96.037
                
                Map and description of WA-11-c taken from United States Fish and Wildlife Service 1:100,000 map; Tacoma and Centralia, Washington; 1995.
                Critical Habitat includes only Federal lands designated as Late Successional Reserves described within the following areas:
                T.13N., R.03E. Willamette Meridian: Section 2; Section 4; Section 8; Section 10; Section 12; Section 14; Section 16; N1/2 NW1/4, SE1/4 NW1/4, NE1/4 Section 22; Section 24.
                T.13N., R.04E. Willamette Meridian: NE1/4 Section 2; Sections 4-8; Section 16; Section 18; N1/2, SE1/4 Section 20; N1/2 SE1/4, SE1/4 SE1/4, NE1/4 Section 28.
                T.14N., R.03E. Willamette Meridian: Section 22; Section 24; Section 26; Section 28; Section 30; Section 32; Section 34; Section 36.
                T.14N., R.04E. Willamette Meridian: Sections 2-5; SE1/4 Section 6; Sections 8-10; W1/2 Section 11; W1/2 SE1/4, SE1/4 SE1/4 Section 12; Sections 13-23; Section 24 except NW1/4; Section 25 except SW1/4; N1/2 N1/2 Section 26; Sections 27-32; E1/2 SW1/4, E1/2 Section 36.
                T.15N., R.04E. Willamette Meridian: S1/2 Section 21; S1/2 Section 22; NW1/4 NW1/4, S1/2 NW1/4, SW1/4 Section 26; Sections 27-28; E1/2 E1/2 Section 29; E1/2 Section 32; Sections 33-34; W1/2 Section 35.
                
                  ER24MY96.038
                
                Map and description of WA-11-d taken from United States Fish and Wildlife Service 1:100,000 map; Mt. Rainier, Washington; 1995.
                Critical Habitat includes only Federal lands designated as Late Successional Reserves described within the following areas:
                T.13N., R.07E. Willamette Meridian: Section 10; Section 12; Section 14; Section 22.
                T.13N., R.08E. Willamette Meridian: Sections 1-8; Section 9 except SE1/4 SE1/4; N1/2 N1/2 Section 10; N1/2 NW1/4 NE1/4 SE1/4, NE1/4 Section 11; N1/2, NW1/4 SW1/4 Section 12; W1/2, NW1/4 SE1/4 Section 16; Section 17; Section 18 except S1/2 S1/2; N1/2 NW1/4, SE1/4 NW1/4, N1/2 SE1/4, NE1/4 Section 20; NW1/4, N1/2 SW1/4 Section 21.
                T.13N., R.09E. Willamette Meridian: NW1/4 NW1/4 Section 3; Section 4 except S1/2 SE1/4; Sections 5-6; N1/2, N1/2 S1/2 Section 7; N1/2, N1/2 SW1/4 Section 8; N1/2 NW1/4 Section 9.
                T.14N., R.07E. Willamette Meridian: SW1/4 NW1/4, S1/2 Section 1; Section 2 except N1/2 NE1/4; Section 3; S1/2 SW1/4, SE1/4 Section 4; E1/2 SE1/4 Section 7; S1/2, S1/2 N1/2 Section 8; Sections 9-17; N1/2 NE1/4, SE1/4 NE1/4 Section 18; Section 20 except SW1/4, S1/2 SE1/4; N1/2, N1/2 SW1/4, SE1/4 Section 21; Sections 22-24; Section 25 except SW1/4 SW1/4; Section 26 except S1/2 S1/2; N1/2, N1/2 SE1/4 Section 27; NE1/4 NE1/4 Section 28; NE1/4 SE1/4, NE1/4 NE1/4 Section 36.
                T.14N., R.08E. Willamette Meridian: S1/2 SE1/4 Section 2; SW1/4, W1/2 SE1/4 Section 3; Section 4; Section 5 except NW1/4 NW1/4; SW1/4 NW1/4, S1/2 Section 6; Sections 7-36.
                T.14N., R.09E. Willamette Meridian: Section 7; W1/2 W1/2 Section 8; W1/2, SW1/4 SE1/4 Section 17; Sections 18-19; Section 20 except NE1/4 NE1/4; W1/2 SW1/4 Section 21; W1/2, W1/2 SE1/4 Section 28; Section 29-32; Section 33 except NE1/4 NE1/4; SW1/4 SW1/4 Section 34.

                T.15N., R.07E. Willamette Meridian: W1/2, W1/2 SE1/4 Section 5; E1/2 E1/2 Section 6; E1/2 E1/2 Section 7; W1/2, W1/2 E1/2 Section 8; SW1/4 SW1/4 Section 16; N1/2 NW1/4, NW1/4 NE1/4, E1/2 SE1/4 Section 17; S1/2 NW1/4, N1/2 SW1/4, SE1/4 SW1/4, E1/2 Section 20; W1/2 W1/2, SE1/4 SW1/4 Section 21; S1/2 S1/2 Section 34.
                T.16N., R.07E. Willamette Meridian: Section 32.
                
                  ER24MY96.039
                
                Map and description of OR-01-a taken from United States Fish and Wildlife Service 1:100,000 map; Astoria, Nehalem River, Oregon; 1995.
                Critical Habitat includes only Federal lands designated as Late Successional Reserves described within the following areas:
                T.05N., R.07W. Willamette Meridian: S1/2 SE1/4 Section 3; N1/2 NE1/4 Section 10.
                Critical Habitat includes only State lands described within the following areas:
                T.08N., R.06W. Willamette Meridian: W1/2 SW1/4, SW1/4 NW1/4 Section 17; Section 18 except NE1/4 NE1/4; Section 19; W1/2 W1/2 Section 20; W1/2 Section 28; E1/2 Section 29; NW1/4, N1/2 SW1/4 Section 30; W1/2 SW1/4, SE1/4 SW1/4 Section 31; E1/2 Section 32; W1/2 Section 33.
                T.08N., R.07W. Willamette Meridian: Section 13; E1/2 Section 14; Section 23 except NW1/4; Section 24-26; Section 36.
                T.07N., R.06W. Willamette Meridian: N1/2 SW1/4, SE1/4 SW1/4 Section 2; W1/2 W1/2, SE1/4 SW1/4 Section 3; Section 4; Sections 9-11; Sections 13-14; Section 16; Sections 25-36.
                T.07N., R.07W. Willamette Meridian: Sections 30-31; NW1/4, S1/2 SW1/4 Section 32.
                T.07N., R.08W. Willamette Meridian: Section 22 except N1/2 N1/2; Section 23 except N1/2 NW1/4; Section 24 except NE1/4; Section 25; Section 26 except S1/2 SW1/4; N1/2, N1/2 SW1/4, SE1/4 SW1/4 Section 27; NE1/4 Section 28; S1/2, NE1/4 NW1/4 Section 35; Section 36.
                T.06N., R.06W. Willamette Meridian: Section 1 except N1/2 NE1/4; Sections 2-6; NE1/4 NE1/4 Section 7; Sections 8-10; S1/2, NW1/4 NW1/4, S1/2 NW1/4 Section 11; W1/2 SW1/4 Section 12; Section 13 except SW1/4, NE1/4 NE1/4; Section 14 except S1/2 SE1/4, NW1/4 SE1/4; Section 15; Section 16 except SW1/4 SE1/4, SE1/4 SW1/4; Section 17 except N1/2 NW1/4; SE1/4 NE1/4 Section 18; S1/2 SE1/4, NE1/4 SE1/4, S1/2 SW1/4 Section 19; E1/2 NE1/4 Section 21; N1/2 N1/2 Section 22; N1/2 NW1/4 Section 23; NE1/4 NW1/4, E1/2 Section 24; W1/2 Section 28; SW1/4, W1/2 NW1/4, E1/2 NE1/4, SW1/4 SE1/4 Section 29; Sections 30-32; S1/2 NW1/4, W1/2 SW1/4, SW1/4 NE1/4 Section 33.
                T.06N., R.07W. Willamette Meridian: Sections 1-3; N1/2 NE1/4, NE1/4 NW1/4 Section 4; NW1/4 NW1/4 Section 5; N1/2 NE1/4 Section 6; E1/2 SE1/4 Section 9; Sections 10-15; NE1/4 NE1/4, S1/2 SW1/4 Section 16; S1/2 S1/2 Section 17; W1/2 Section 18; S1/2, W1/2 NW1/4 Section 19; Sections 20-23; W1/2 SW1/4 Section 24; W1/2 NW1/4, NW1/4 SW1/4, SE1/4 SE1/4 Section 25; Sections 26-28; S1/2, W1/2 NW1/4 Section 29; Section 30; NE1/4, N1/2 NW1/4 Section 31; E1/2 SE1/4, N1/2 Section 32; Section 33; NE1/4, S1/2 SW1/4, SE1/4 SE1/4 Section 34; N1/2 NE1/4, SW1/4 NE1/4, E1/2 SW1/4, SW1/4 SW1/4 Section 35; E1/2, SW1/4 SW1/4, E1/2 SW1/4 Section 36.
                T.06N., R.08W. Willamette Meridian: NE1/4 Section 13; SE1/4, E1/2 SW1/4, S1/2 NE1/4 Section 24; E1/2 Section 25; SW1/4 Section 27; Section 28 except NE1/4; Section 29 except NW1/4; E1/2 Section 32; Sections 33-34.
                T.05N., R.06W. Willamette Meridian: N1/2 NW1/4, SW1/4 NW1/4, NW1/4 SW1/4, NE1/4 SW1/4 Section 6.
                T.05N., R.07W. Willamette Meridian: E1/2 NW1/4, NW1/4 NW1/4, NE1/4, N1/2 SE1/4 Section 1; N1/2 NW1/4 Section 3; NE1/4 NE1/4 Section 4.
                
                  ER24MY96.040
                
                Map and description of OR-01-b taken from United States Fish and Wildlife Service 1:100,000 map; Nehalem River, Oregon; 1995.
                Critical Habitat includes only State lands described within the following areas:
                T.03N., R.08W. Willamette Meridian: Sections 6-7; Sections 16-17; Section 18 south of Foss River; Sections 19-21; Sections 27-28.

                T.03N., R.09W. Willamette Meridian: Section 1 except W1/2 NW1/4; SE1/4 SW1/4, SE1/4 Section 2; NW1/4, W1/2 SW1/4 Section 3; E1/2, S1/2 SW1/4, NE1/4 NW1/4 Section 4; Section 5 except W1/2 NW1/4; Section 8 except SW1/4 NW1/4, NW1/4 SW1/4; Sections 9-16; Section 21 except W1/2 NW1/4, SE1/4 NW1/4; Section 23 lying N of Foss River; E1/2, NW1/4 Section 24 lying N of Foss River; Section 28.
                T.03N., R.10W. Willamette Meridian: W1/2 Section 1; Section 2 except NW1/4; SW1/4, S1/2 SE1/4 Section 5; Section 6 except NW1/4 NW1/4, NE1/4 NE1/4; Section 7; N1/2 NE1/4, SE1/4 NE1/4, NW1/4 NW1/4 Section 8; W1/2 NE1/4 Section 11; Section 12 except E1/2 E1/2, W1/2 SW1/4; NW1/4 NE1/4 Section 13; S1/2, E1/2 NE1/4 Section 17; Section 18 except N1/2 NE1/4, SE1/4 NE1/4.
                T.03N., R.11W. Willamette Meridian: S1/2 Section 1; Section 12.
                T.04N., R. 08W. Willamette Meridian: SW1/4, S1/2 NW1/4, NW1/4 SE1/4, S1/2 SE1/4 Section 8; SE1/4 Section 10; S1/2 S1/2, W1/2 NW1/4, SE1/4 NW1/4 Section 14; Section 15 except NW1/4; Section 17 except NW1/4 SW1/4; Sections 19-20; Section 21 except N1/2 NW1/4; Section 22 except S1/2 NE1/4, NW1/4 NE1/4; E1/2 NW1/4, NW1/4 NW1/4, W1/2 NE1/4 Section 23; Section 27-29; SE1/4, N1/2 NE1/4, SE1/4 NE1/4, NE1/4 NW1/4, E1/2 SW1/4, SW1/4 SW1/4 Section 31; Sections 32-34.
                T.04N., R.09W. Willamette Meridian Section 10 except NW1/4; SW1/4 Section 11; Sections 13-14; NE1/4, S1/2 SE1/4, NE1/4 SE1/4 Section 15; NE1/4, NW1/4 SE1/4 Section 22; Section 23 except S1/2 SE1/4, NW1/4 SE1/4; N1/2, NW1/4 SW1/4, NW1/4 SE1/4 Section 24; SW1/4 SW1/4 Section 28; Section 32 except W1/2 W1/2, NE1/4 NW1/4; W1/2 W1/2, S1/2 SE1/4, SE1/4 SW1/4 Section 33; Section 34 except N1/2, NE1/4 SW1/4; SW1/4 SW1/4 Section 35.
                T.04N., R.10W. Willamette Meridian: S1/2 SW1/4, SW1/4 SE1/4, SE1/4 SE1/4 Section 30; E1/2 W1/2, NW1/4 NW1/4, W1/2 SW1/4 Section 31.
                
                  ER24MY96.041
                
                Map and description of OR-01-c taken from United States Fish and Wildlife Service 1:100,000 map; Nehalem River and Yamhill River, Oregon; 1995.
                Critical Habitat includes only Federal lands designated as Late Successional Reserves described within the following areas:
                T.01N., R.09W. Willamette Meridian: W1/2 SW1/4, SE1/4 SW1/4, SW1/4 NW1/4 Section 25; SE1/4, SE1/4 SW1/4, SE1/4 NE1/4 Section 26; E1/2 SE1/4, SE1/4 NE1/4 Section 34; Section 35 except SW1/4.
                T.01S., R.08W. Willamette Meridian: Section 7 except E1/2 NE1/4, SE1/4; S1/2 Section 17; S1/2, SE1/4 NE1/4 Section 18; N1/2 N1/2, SW1/4 NE1/4, SE1/4 NW1/4, SE1/4 SE1/4 Section 19; N1/2 N1/2, NE1/4 SW1/4, SW1/4 SW1/4 Section 20; Section 21 except N1/2 NE1/4, S1/2 SW1/4; W1/2 Section 22; S1/2 SW1/4, SE1/4 NW1/4, NE1/4 SW1/4, SW1/4 NE1/4, W1/2 SE1/4 Section 27; S1/2 NW1/4, S1/2 SE1/4, N1/2 SW1/4, SE1/4 SW1/4 Section 28; S1/2 NE1/4, N1/2 SE1/4, S1/2 SW1/4, NE1/4 SW1/4 Section 29; NE1/4, N1/2 NW1/4, SW1/4 NW1/4, SE1/4 SE1/4 Section 30; N1/2 NE1/4 Section 31.
                T.01S., R.09W. Willamette Meridian: Section 1 except E1/2 E1/2; E1/2 E1/2, NW1/4 NE1/4 Section 2; N1/2 SW1/4 Section 3; Section 4 except SE1/4 SE1/4; NE1/4, N1/2 SE1/4, E1/2 NW1/4 Section 5; S1/2 NE1/4, NW1/4 NE1/4, N1/2 NW1/4, SE1/4 NW1/4, E1/2 SW1/4, E1/2 SE1/4 Section 9; S1/2, S1/2 NW1/4, SW1/4 NE1/4 Section 10; Section 11 except N1/2 NE1/4; NW1/4, W1/2 SW1/4, E1/2 NE1/4, Section 12; E1/2 NW1/4, SW1/4 NE1/4 Section 13; W1/2 NE1/4, NW1/4, NE1/4 SW1/4, SW1/4 SW1/4 Section 14; N1/2 NW1/4, NE1/4 NE1/4 Section 15.
                T.01S., R.11W. Willamette Meridian: SE1/4 SE1/4 Section 13.
                Critical Habitat includes only State lands described within the following areas:
                T.02N., R.09W. Willamette Meridian: Section 3; E1/2, NW1/4 Section 7; S1/2 Section 16; Section 18 except SW1/4 NW1/4, N1/2 NW1/4; Sections 19-22; Sections 29-32.
                T.02N., R.10W. Willamette Meridian: E1/2 E1/2, NW1/4 SE1/4 Section 24; S1/2 SE1/4 Section 25; Section 36 except NW1/4 NW1/4, NW1/4 SW1/4.
                T.01N., R.09W. Willamette Meridian: Section 9; Section 16 except SW1/4; SW1/4, E1/2 SE1/4 Section 19; Section 20 except NE1/4 NE1/4; S1/2 SW1/4, NW1/4 SW1/4 Section 21; Section 26 except SE1/4, SE1/4 SW1/4, SE1/4 NE1/4; Section 27; W1/2 Section 28; Section 29 except NW1/4; Section 30; NE1/4, N1/2 NW1/4, NE1/4 SE1/4 Section 31; N1/2, S1/2 SE1/4, NE1/4 SE1/4 Section 32; S1/2 SW1/4, SE1/4, N1/2 NW1/4, SW1/4 NW1/4, NW1/4 SW1/4 Section 33; Section 34 except E1/2 SE1/4, SE1/4 NE1/4, S1/2 SW1/4, NW1/4 SW1/4, SW1/4 NW1/4; NW1/4 NW1/4 Section 35; Section 36.
                T.01N., R.10W. Willamette Meridian: N1/2 NE1/4 Section 1; SW1/4 SW1/4 Section 2; SE1/4 SE1/4 Section 3; E1/2 NE1/4, NE1/4 SE1/4 Section 10; W1/2, SE1/4 SE1/4 Section 11; Section 13 except N1/2 NE1/4; S1/2 SE1/4 Section 14; SE1/4, SE1/4 NW1/4, NE1/4 SW1/4 Section 22; Section 23 except W1/2 NW1/4; Sections 24-26; E1/2, NW1/4, E1/2 SW1/4 Section 27; N1/2 NE1/4 Section 34; NE1/4, N1/2 SE1/4 Section 35; NE1/4 Section 36.
                T.01S., R.08W. Willamette Meridian: N1/2 Section 6; SE1/4 Section 7; SW1/4 Section 16; N1/2 S1/2, SE1/4 NW1/4 Section 17; NW1/4 NW1/4, SE1/4 NW1/4, SW1/4 NE1/4, NW1/4 SE1/4 Section 18; Section 19 except SW1/4, SW1/4 NW1/4, SE1/4 NE1/4, N1/2 SE1/4, SW1/4 SE1/4; Section 20 except S1/2 S1/2, N1/2 N1/2, NE1/4 SW1/4; S1/2 SW1/4, Section 21; N1/2 N1/2, SW1/4 NE1/4 Section 28.

                T.01S., R.09W. Willamette Meridian: E1/2 E1/2 Section 1; Section 3 except N1/2 SW1/4; SE1/4 SE1/4 Section 4; S1/2 SE1/4, NE1/4 SE1/4, SE1/4 SW1/4 Section 7; E1/2 SE1/4 Section 8; W1/2 SW1/4, W1/2 SE1/4 Section 9; Section 13 except N1/2 NW1/4, SE1/4 NW1/4, SW1/4 NE1/4; S1/2 SE1/4, SE1/4 SW1/4 Section 14; N1/2 NE1/4, NW1/4 Section 16; N1/2, N1/2 SE1/4 Section 17; NE1/4, E1/2 NW1/4 Section 18; NW1/4, W1/2 NE1/4 Section 23; S1/2 SW1/4, NE1/4 SE1/4, S1/2 SE1/4 Section 24; Section 25; NE1/4, E1/2 NW1/4, N1/2 SE1/4 Section 36.
                Critical Habitat includes only State owned and State managed lands described within the following areas:
                NE1/4, N1/2 SE1/4, NW1/4 SE1/4, E1/2 NW1/4 Section 13.
                Critical Habitat includes only County lands described within the following areas:
                T.01N., R.09W. Willamette Meridian: SW1/4 Section 16; N1/2, SE1/4, NE1/4 SW1/4 Section 21; E1/2 Section 28; NE1/4 Section 33.
                
                  ER24MY96.042
                
                Map and description of OR-01-d taken from United States Fish and Wildlife Service 1:100,000 map; Nehalem River, Oregon; 1995.
                Critical Habitat includes only State lands described within the following areas:
                T.04N., R.06W. Willamette Meridian: W1/2 NW1/4, NE1/4 NW1/4, NW1/4 NE1/4 Section 4; Section 5 except SW1/4; Section 30 except NE1/4; N1/2 NW1/4, SW1/4 NW1/4, NW1/4 NE1/4 Section 31.
                T.04N., R.07W. Willamette Meridian: SW1/4, S1/2 NW1/4 Section 1; Section 2 except NE1/4, SW1/4 NW1/4; N1/2 N1/2, SE1/4 NE1/4, S1/2 NE1/4 Section 3; SE1/4, S1/2 NE1/4, NW1/4 SW1/4 Section 9; N1/2 N1/2, S1/2 SW1/4, SE1/4 NE1/4, SE1/4 SE1/4 Section 10; Section 11 except N1/2 NE1/4, SE1/4 NE1/4, SW1/4 SE1/4, NW1/4 SW1/4; Section 13 except NW1/4 NE1/4, SE1/4 SE1/4; Section 14 except NW1/4 NE1/4; Section 15; Section 16 except E1/2 NE1/4, NE1/4 SE1/4; Sections 21-22; Section 23 except S1/2 SE1/4; Section 24 except E1/2 NE1/4, SW1/4 SW1/4; NE1/4, E1/2 NW1/4, E1/2 SE1/4 Section 25.
                T.05N., R.06W. Willamette Meridian: Section 1 except NE1/4; Sections 2-3; SE1/4, S1/2 SW1/4, S1/2 NE1/4 Section 7; Sections 8-18; Section 19 except E1/2 NE1/4; Section 20 except N1/2 NW1/4; Sections 21-22; Section 23 except SE1/4 SE1/4; Section 24; E1/2 NE1/4, NW1/4 NE1/4 Section 25; Sections 27-30; Section 31 except W1/2 W1/2; Sections 32-33; Section 34 except SE1/4.
                T.05N., R.07W. Willamette Meridian: E1/2 E1/2, SW1/4 SE1/4, SE1/4 SW1/4 Section 13; Section 22 except S1/2 S1/2; N1/2 SW1/4 Section 23; Section 24 except NE1/4, NW1/4 NW1/4; Sections 25-26; E1/2 SE1/4, SE1/4 NE1/4 Section 27; SE1/4 Section 33; E1/2 Section 34; Section 35 except N1/2 NE1/4, NE1/4 NW1/4; N1/2 Section 36.
                T.05N., R.08W. Willamette Meridian: S1/2 NW1/4 Section 25; SE1/4 NE1/4 Section 26.
                T.06N., R.06W. Willamette Meridian: S1/2 SW1/4, SW1/4 SE1/4 Section 23; Section 26 except NE1/4; Section 35 except SW1/4 NE1/4; Section 36 except N1/2 NW1/4, SE1/4 NW1/4.
                
                  ER24MY96.043
                
                Map and description of OR-02-a taken from United States Fish and Wildlife Service 1:100,000 map; Yamhill River, Oregon; 1995.
                Critical Habitat includes only State lands described within the following areas:
                T.02S., R.09W. Willamette Meridian: Section 22 except SW1/4, S1/2 NW1/4, S1/2 NE1/4, SW1/4 SE1/4; Sections 23-25; N1/2 Section 26; E1/2 NE1/4, SW1/4 NE1/4 Section 27.
                T.02S., R.08W. Willamette Meridian: SW1/4 Section 19; N1/2 SW1/4, NW1/4 Section 29; Section 30.
                
                  
                  ER24MY96.044
                
                Map and description of OR-02-b taken from United States Fish and Wildlife Service 1:100,000 map; Yamhill River, Oregon; 1995.
                Critical Habitat includes only Federal lands designated as Late Successional Reserves described within the following areas:
                T.03S., R.09W. Willamette Meridian: SW1/4, W1/2 SE1/4, SW1/4 NW1/4 Section 3; S1/2, SW1/4 NW1/4, SE1/4 NE1/4, W1/2 NE1/4; Section 4; E1/2 SE1/4 Section 8; Section 9; Section 10 except N1/2 SE1/4; NW1/4 Section 15; N1/2 Section 16; S1/2 NW1/4, N1/2 SW1/4 Section 19; S1/2 SW1/4 Section 32.
                T.03S., R.10W. Willamette Meridian: SE1/4, E1/2 SW1/4, S1/2 NE1/4 Section 22; Section 23 except N1/2 NW1/4; S1/2, E1/2 NE1/4, SW1/4 NW1/4 Section 24; W1/2 NW1/4 Section 25; Section 26; Section 27 except SW1/4 NE1/4; E1/2, E1/2 W1/2 Section 28; Section 32 except N1/2 N1/2, W1/2 SW1/4; Section 33; N1/2 NE1/4, W1/2 SW1/4, NW1/4 Section 34; Section 35 except S1/2 S1/2, NW1/4 SW1/4.
                T.04S., R.09W. Willamette Meridian: S1/2 SW1/4, SW1/4 SE1/4 Section 4; W1/2, W1/2 E1/2, SE1/4 SE1/4 Section 5; Section 6 except W1/2 W1/2; Section 7 except W1/2 NW1/4; Sections 8-9; SW1/4, SW1/4 SE1/4, S1/2 NW1/4 Section 10; NW1/4, W1/2 NE1/4 Section 15; N1/2, SE1/4 Section 16; N1/2 Section 17; N1/2 Section 18.
                T.04S., R.10W. Willamette Meridian: SW1/4, S1/2 NW1/4, NW1/4 NW1/4, W1/2 E1/2 Section 3; E1/2, N1/2 NW1/4, SE1/4 NW1/4, SE1/4 Section 4; N1/2, SW1/4, W1/2 SE1/4 Section 5; E1/2 SW1/4, E1/2 Section 6; N1/2 NE1/4, NE1/4 NW1/4 Section 7; NE1/4 Section 9.
                T.05S., R.09W. Willamette Meridian: SW1/4 Section 5; SE1/4, SW1/4 NE1/4, E1/2 SW1/4 Section 6; Section 7; W1/2, S1/2 SE1/4, NW1/4 SE1/4 Section 8; NW1/4, SE1/4 SW1/4, W1/2 NE1/4, N1/2 SW1/4 Section 17; Section 18; N1/2 Section 19; NW1/4 NW1/4 Section 20.
                T.05S., R.10W. Willamette Meridian: Section 1; Section 2 except S1/2 S1/2, NE1/4 NE1/4; NE1/4, E1/2 NW1/4, SE1/4 SW1/4, SW1/4 NW1/4, SW1/4 SE1/4, NE1/4 SW1/4 Section 3; S1/2 NE1/4 Section 4; N1/2 NE1/4, E1/2 NW1/4, NW1/4 NW1/4, SW1/4 SE1/4, SE1/4 SW1/4 Section 10; NW1/4 NW1/4, SE1/4 NW1/4, NW1/4 SW1/4 Section 11; E1/2, E1/2 NW1/4, SW1/4 NW1/4, NE1/4 SW1/4 Section 12; NE1/4 NW1/4, E1/2 Section 13; SW1/4 Section 14; SW1/4, SW1/4 NW1/4 Section 17; Section 20 except W1/2 W1/2, SE1/4 NE1/4; NW1/4, E1/2 SE1/4 Section 22; SE1/4 NW1/4, NW1/4 SE1/4, SW1/4 NE1/4, SW1/4 SW1/4, SE1/4 SE1/4, NW1/4 SE1/4, N1/2 N1/2 Section 23; NW1/4 NE1/4, E1/2 NW1/4 Section 24; N1/2 N1/2 Section 26; S1/2 Section 32; S1/2 S1/2, NE1/4 SE1/4, NW1/4 SW1/4, SW1/4 NW1/4, SE1/4 NE1/4 Section 33; W1/2 SE1/4 Section 34.
                T.06S., R.10W. Willamette Meridian: Section 2; W1/2 W1/2, SE1/4 SE1/4, NE1/4 SW1/4 Section 3; Section 4; N1/2 S1/2, N1/2 Section 5; W1/2 W1/2, E1/2 SW1/4, E1/2 SE1/4 Section 6; Section 7; Section 8 except N1/2 NE1/4; Section 9 except NW1/4 NW1/4, SE1/4 SW1/4, S1/2 SE1/4; Section 10; Section 11 except NE1/4, SE1/4 SE1/4; SW1/4 Section 12; S1/2, NW1/4 NE1/4 Section 14; W1/2, SE1/4 Section 15; Section 16 except N1/2 NE1/4; Section 17-18; NW1/4, W1/2 SW1/4, W1/2 E1/2 Section 19; W1/2 NE1/4, E1/2 NW1/4 Section 20; Sections 21-22; W1/2, W1/2 E1/2 Section 23; S1/2 NW1/4, S1/2 SW1/4 Section 26; W1/2 W1/2, NE1/4, NE1/4 NW1/4, SE1/4 SE1/4 Section 27; Section 28 except SW1/4 NW1/4; NE1/4, NW1/4 SE1/4 Section 30.
                T.06S., R.11W. Willamette Meridian: Section 1-2; Section 11; Section 12; Section 13 except SE1/4 NW1/4, SW1/4 NE1/4; NE1/4, N1/2 SE1/4 Section 14; Section 24 except SE1/4 SE1/4, N1/2 NW1/4.
                Critical Habitat includes only State lands described within the following areas:
                T.05S., R.10W. Willamette Meridian: S1/2 NE1/4, E1/2 SE1/4 Section 10; E1/2 SE1/4, SE1/4 NE1/4 Section 11.
                
                  ER24MY96.045
                
                Map and description of OR-02-c taken from United States Fish and Wildlife Service 1:100,000 map; Yamhill River and Corvallis, Oregon; 1995.

                Critical Habitat includes only Federal lands designated as Late Successional Reserves described within the following areas:
                
                T.06S., R.10W. Willamette Meridian: SE1/4 Section 32.
                T.07S., R.09W. Willamette Meridian: SW1/4, W1/2 NW1/4, SE1/4 NW1/4, SW1/4 SE1/4 Section 3; SE1/4, E1/2 NE1/4, SW1/4 NE1/4, NE1/4 SW1/4 Section 4; W1/2 NW1/4 Section 5; Section 8 except S1/2 SW1/4 SW1/4 SE1/4; Section 9 except N1/2 NE1/4, SE1/4 NE1/4, NE1/4 NW1/4, SW1/4 SE1/4, SE1/4 SW1/4; Section 16 except E1/2 E1/2, NE1/4 NW1/4; S1/2, E1/2 NE1/4 Section 17; Section 18 except NE1/4 NE1/4; SW1/4, S1/2 NW1/4 Section 19; NE1/4, NW1/4 SE1/4 Section 20; W1/2 NW1/4, NE1/4 NW1/4, S1/2 SW1/4 Section 21; N1/2 NW1/4, SW1/4 NW1/4 Section 28; SE1/4 NE1/4 Section 29; N1/2 NW1/4 Section 30.
                T.07S., R.10W. Willamette Meridian: SW1/4, NW1/4 SE1/4 Section 3; Section 4 except E1/2 NE1/4; Section 5; Sections 7-9; Section 10 except E1/2 NW1/4, NE1/4; N1/2 S1/2, E1/2 NE1/4, SW1/4 SE1/4, SE1/4 NE1/4 Section 11; Section 12 except S1/2 NW1/4, N1/2 SW1/4, E1/2 NE1/4; Section 13; Section 14 except N1/2 NW1/4, SW1/4 NW1/4, W1/2 SW1/4, NE1/4 NE1/4; Section 15 except S1/2 S1/2; Section 16 except SE1/4 SE1/4; Section 17; N1/2 Section 18; S1/2 S1/2 Section 20; NE1/4, SW1/4 Section 21; Sections 22-23; Section 24 except NW1/4 SE1/4, SW1/4 NE1/4, NE1/4 SW1/4; Section 25 except NW1/4; Section 26 except NW1/4; Sections 27-29; Section 31 except N1/2 NW1/4, NW1/4 NE1/4; Sections 32-35.
                T.08S., R.10W. Willamette Meridian: Sections 1-5; Section 6 except NW1/4 SW1/4, SW1/4 NW1/4; Section 7 except NW1/4 SW1/4, S1/2 SW1/4, S1/2 SE1/4 S1/2 NE1/4; Section 8 except S1/2 S1/2; Sections 9-14; Section 15 except SE1/4 SE1/4; E1/2 E1/2, NW1/4 NE1/4, SW1/4 SE1/4 Section 16; SW1/4 SE1/4 Section 22; Sections 23 except SW1/4 NW1/4, NW1/4 SW1/4; Section 24 except SE1/4 SE1/4; NE1/4 NW1/4, NW1/4 NE1/4 Section 25; Section 26 except SE1/4, E1/2 NE1/4; W1/2 NE1/4 Section 28.
                
                  ER24MY96.046
                
                Map and description of OR-02-d taken from United States Fish and Wildlife Service 1:100,000 map; Corvallis, Oregon; 1995.
                Critical Habitat includes only Federal lands designated as Late Successional Reserves described within the following areas:
                T.07S., R.06W. Willamette Meridian: SW1/4 Section 4; Section 5 except N1/2 NE1/4, NW1/4 NW1/4; Section 6 except NE1/4, N1/2 NW1/4, NW1/4 SE1/4; Section 7; S1/2 S1/2, NE1/4 SW1/4, N1/2 SE1/4, SE1/4 NE1/4 Section 9; Section 17 except NW1/4, W1/2 NE1/4, NW1/4 SW1/4.
                T.07S., R.07W. Willamette Meridian: Section 1 except N1/2 NE1/4; Sections 2-3; Section 4 except N1/2 NW1/4, NW1/4 NE1/4; Section 5; Section 7; N1/2 Section 8; Section 9; Section 11 except SE1/4 SW1/4, SW1/4 SE1/4; Section 13 except NE1/4 SE1/4; Section 15; Section 17; N1/2 Section 18; Section 19; Section 21; Section 23; N1/2 Section 25; N1/2 Section 26; Section 27; Section 29; Section 31; Section 33; NW1/4 Section 34.
                T.07S., R.08W. Willamette Meridian: Section 1; SE1/4 Section 12; Section 13; S1/2, S1/2 N1/2 Section 14; Section 15 except W1/2 W1/2; Section 17; Section 18 except W1/2 W1/2; Section 19 except W1/2 W1/2; W1/2 Section 20; Section 23; Section 25; Section 27; Section 28 except E1/2 SW1/4, S1/2 NW1/4; Section 29 except SE1/4; Section 30 except W1/2 W1/2; Section 31 except W1/2 W1/2, E1/2 SE1/4; Section 32 except NE1/4; N1/2, N1/2 SW1/4, NW1/4 SE1/4 Section 33; Section 35.
                T.08S., R.07W. Willamette Meridian: NE1/4 Section 3; SW1/4 SE1/4, N1/2 SW1/4, SE1/4 SW1/4 Section 4; Section 5; NE1/4 NE1/4 Section 17.
                T.08S., R.08W. Willamette Meridian: Section 1 except SE1/4; Section 3 except W1/2 W1/2.
                Description of Lands Using Protracted Public Land Survey Lines
                Critical Habitat includes only Federal lands designated as Late Successional Reserves described within the following areas:
                T.07S., R.06W. Willamette Meridian: SE1/4 SW1/4, SW1/4 SE1/4 Section 4; E1/2 NW1/4 Section 9.
                
                  ER24MY96.047
                
                
                Map and description of OR-02-e taken from United States Fish and Wildlife Service 1:100,000 map; Yamhill River, Oregon; 1995.
                Critical Habitat includes only Federal lands designated as Late Successional Reserves described within the following areas:
                T.01S., R.05W. Willamette Meridian: Section 19 except NW1/4.
                T.02S., R.05W. Willamette Meridian: N1/2 N1/2 Section 3; SW1/4 NE1/4 Section 5; SW1/4 SE1/4, SE1/4 NE1/4 Section 7.
                T.02S., R.06W. Willamette Meridian: S1/2 NW1/4 Section 25; S1/2 NW1/4, NE1/4, S1/2 S1/2 Section 26; Section 35.
                T.02S., R.08W. Willamette Meridian: Section 31 except W1/2 NW1/4, E1/2 SE1/4; NW1/4, SW1/4 NE1/4, SE1/4, N1/2 SW1/4 Section 32; Section 33 except NW1/4 NW1/4; W1/2 NW1/4, NW1/4 SW1/4 Section 34.
                T.03S., R.06W. Willamette Meridian: N1/2 NW1/4 Section 1; Section 7; SE1/4, NE1/4 SW1/4 Section 13; S1/2 SW1/4 Section 16; Sections 17-20; W1/2, W1/2 E1/2 Section 21; SE1/4 SE1/4 Section 27; SW1/4, S1/2 NW1/4, NW1/4 SE1/4, SW1/4 NE1/4 Section 28; Section 29; Section 30 except NE1/4; Section 31; W1/2 Section 32; Section 33 except SW1/4; SE1/4 Section 36.
                T.03S., R.07W. Willamette Meridian: S1/2 Section 5; Section 7; S1/2 NE1/4, W1/2 NW1/4, N1/2 SW1/4, N1/2 SE1/4, SE1/4 SE1/4 Section 8; Section 9; Section 10 except N1/2 NE1/4, NW1/4 NW1/4; Section 11; Section 12 except E1/2 E1/2, SW1/4 NE1/4; Sections 13-15; S1/2 Section 16; Section 17; SW1/4, N1/2 NE1/4, W1/2 NW1/4 Section 18; Section 19; Section 20 except W1/2 W1/2, SE1/4 SW1/4; Sections 21-25; E1/2 Section 26; Sections 27-29; E1/2 Section 30; Section 31; Section 32 except S1/2 SE1/4, NE1/4 SE1/4; Section 33 except NW1/4 NW1/4, SW1/4 SW1/4; N1/2, SE1/4 Section 34; Section 35; W1/2 Section 36.
                T.03S., R.08W. Willamette Meridian: SW1/4, S1/2 SE1/4 Section 1; SW1/4 SE1/4 Section 2; Section 3; NW1/4, S1/2 SE1/4, W1/2 SW1/4, SE1/4 SW1/4 Section 4; Section 5 except NW1/4, SW1/4 NE1/4; N1/2 NW1/4, SE1/4 Section 6; Section 7 except N1/2 NE1/4, SW1/4 NE1/4, E1/2 NW1/4; Section 8 except S1/2 SE1/4; Section 9; Section 10 except N1/2 NW1/4, NW1/4 NE1/4; Section 11; Section 13; NE1/4, N1/2 NW1/4, SE1/4 SW1/4 Section 14; Section 15 except SW1/4; W1/2 SW1/4 Section 16; SW1/4 SE1/4, NW1/4 NW1/4 Section 17; Section 18 except S1/2 SE1/4; Section 19 except N1/2 NE1/4; NE1/4 Section 20; Section 21 except NW1/4, N1/2 NE1/4; Section 22 except SW1/4 NE1/4, SE1/4 NW1/4; Section 23; Section 24 except N1/2 NE1/4, SE1/4 NE1/4; Section 25 except NE1/4 SW1/4, SW1/4 NE1/4, NW1/4 SE1/4, SE1/4 NW1/4; N1/2 NE1/4, NW1/4 NW1/4, SE1/4 SE1/4; Section 26; Section 27 except NE1/4 SW1/4, SW1/4 NE1/4, NW1/4 SE1/4, SE1/4 NW1/4; S1/2 S1/2, NW1/4 NW1/4 Section 29; S1/2, W1/2 NW1/4 Section 31; Section 32 except SW1/4, SW1/4 NW1/4, W1/2 SE1/4; Sections 33-34; S1/2 Section 35; W1/2 NE1/4 Section 36.
                T.03S., R.09W. Willamette Meridian: Section 1 except S1/2 SE1/4, NE1/4 SE1/4, SW1/4 NW1/4; SE1/4 SE1/4 Section 2; SE1/4 SE1/4 Section 10; Section 11 except NW1/4; Section 12 except NE1/4 NE1/4; Section 13 except W1/2 NW1/4, E1/2 NE1/4; Section 14 except SW1/4; NE1/4 NE1/4 Section 15; NE1/4 Section 23; E1/2 NW1/4, NE1/4 Section 24.
                T.04S., R05W. Willamette Meridian: NW1/4 SE1/4 Section 19.
                T.04S., R.06W. Willamette Meridian: Section 5 except E1/2 E1/2, SW1/4 SE1/4; Sections 6-7; S1/2 SW1/4, W1/2 SE1/4 Section 18.
                T.04S., R.07W. Willamette Meridian: Section 1 except NE1/4; W1/2, N1/2 NE1/4 Section 2; Section 3 except NW1/4; E1/2 E1/2, NW1/4 NE1/4, NE1/4 NW1/4, SE1/4 SW1/4, SW1/4 SE1/4 Section 4; N1/2, E1/2 SE1/4, SW1/4 SW1/4 Section 5; Section 6 except NE1/4, W1/2 SE1/4; Section 7; SW1/4, NE1/4 SE1/4 Section 8; Section 9; N1/2 Section 10; Section 11; Section 12 except SE1/4 SW1/4; Section 13; Section 14 except N1/2 NW1/4, S1/2 NE1/4, E1/2 SE1/4; Section 15 except SW1/4 SW1/4; E1/2 E1/2, NW1/4 NE1/4 Section 16; Section 17 except N1/2 S1/2; Section 18 except NW1/4.
                T.04S., R.08W. Willamette Meridian: SE1/4 NE1/4, SE1/4, Section 1; NW1/4 NE1/4, N1/2 NW1/4, E1/2 SW1/4, SE1/4 Section 2; N1/2 N1/2, S1/2 S1/2 Section 3; Section 4 except S1/2 SE1/4, NE1/4 SE1/4, SE1/4 SW1/4; Sections 5-8; Section 9 except NW1/4 NE1/4, NE1/4 NW1/4; Section 10; Section 11 except SE1/4 NE1/4, NE1/4 SE1/4; Section 12 except NE1/4 SE1/4, E1/2 NE1/4; Sections 13-14; Section 15 except N1/2 NE1/4; Section 16; Sections 17-25; Section 26 except W1/2 SW1/4; Section 27 except E1/2 SE1/4; Section 28-35; N1/2 Section 36.
                T.04S., R.09W. Willamette Meridian: SE1/4, SE1/4 NE1/4 Section 1; SE1/4, E1/2 SW1/4 Section 11; Section 12 except NW1/4; Section 13; E1/2, E1/2 NW1/4 Section 14; SE1/4 SE1/4 Section 22; Section 23 except N1/2 NW1/4, SW1/4 NW1/4; Sections 24-26; SE1/4, E1/2 NE1/4, SW1/4 NE1/4, SE1/4 NW1/4 Section 27; NE1/4, SE1/4 SE1/4 Section 34; N1/2 N1/2, S1/2 S1/2, SW1/4 NW1/4, SE1/4 NE1/4, NE1/4 SE1/4 Section 35; Section 36.
                T.05S., R.09W. Willamette Meridian: Sections 1-2; NE1/4 NE1/4, SW1/4, SE1/4, SW1/4 NW1/4 Section 3; Section 4 except N1/2 N1/2, SW1/4 NW1/4, W1/2 SW1/4; W1/2, NE1/4 NW1/4 Section 9; Section 10-15; Section 16 except W1/2 W1/2, NE1/4 NW1/4; Section 21 except W1/2 W1/2, SE1/4 SW1/4
                  1/4; Section 22; Section 23 except SE1/4, SW1/4 NW1/4; Section 24 except SW1/4; NE1/4 NE1/4 Section 25; Section 26 except E1/2 E1/2; Section 27 except E1/2 NE1/4, SW1/4, NW1/4 NW1/4; Section 31 except N1/2 NW1/4; Section 32; Section 33 except E1/2 E1/2; Section 34 except W1/2; Section 35.
                T.06S., R.09W. Willamette Meridian: N1/2 SW1/4, NW1/4 NE1/4, NW1/4 Section 2; N1/2, N1/2 SW1/4, SW1/4 SW1/4 Section 3; Section 4 except SE1/4 SE1/4, SW1/4 NW1/4, W1/2 SW1/4; N1/2 Section 5; N1/2 N1/2 Section 6; NE1/4, E1/2 NW1/4 Section 9.
                Critical Habitat includes only State lands described within the following areas:
                T.03S., R.07W. Willamette Meridian: N1/2 Section 16.
                
                  
                  ER24MY96.048
                
                Map and description of OR-02-f taken from United States Fish and Wildlife Service 1:100,000 map; Yamhill River, Oregon; 1995.
                Critical Habitat includes only State lands described within the following areas:
                T.06S., R.09W. Willamette Meridian: E1/2 SE1/4 Section 11; N1/2 SW1/4, SW1/4 SW1/4 Section 12; NW1/4 NW1/4 Section 13; N1/2 NE1/4, NW1/4 Section 14; S1/2 NE1/4, S1/2 NW1/4, N1/2 SW1/4, NE1/4 NE1/4, SW1/4 SW1/4 Section 15; S1/2 SW1/4, SE1/4, NE1/4 SW1/4 Section 16; E1/2 NE1/4, SW1/4 NE1/4, SE1/4, SE1/4 SW1/4 Section 20; W1/2 NW1/4, NE1/4 NW1/4 Section 21; W1/2 NE1/4, E1/2 NW1/4 Section 29.
                
                  ER24MY96.049
                
                Map and description of OR-03-a taken from United States Fish and Wildlife Service 1:100,000 map; Corvallis, Oregon; 1995.
                Critical Habitat includes only Federal lands designated as Late Successional Reserves described within the following areas:
                T.09S., R.09W. Willamette Meridian: SE1/4 SE1/4 Section 33; SW1/4 SW1/4 Section 34.
                T.10S., R.10W. Willamette Meridian: NW1/4 SE1/4 Section 2.
                Critical Habitat includes only State lands described within the following areas:
                T.09S., R.09W. Willamette Meridian: E1/2 SW1/4, W1/2 SE1/4, NE1/4 SE1/4 Section 34.
                T.10S., R.09W. Willamette Meridian: NW1/4, W1/2 NE1/4 Section 16; N1/2 NE1/4, NE1/4 NW1/4 Section 17.
                Critical Habitat includes only County lands described within the following areas:
                T.10S., R.10W. Willamette Meridian:SW1/4 SE1/4 Section 2.
                Critical Habitat includes only Private lands described within the following areas:
                T.09S., R.09W. Willamette Meridian: S1/2 SE1/4, NE1/4 SE1/4 Section 23; W1/2 NW1/4, NW1/4 SW1/4 Section 25; NE1/4 Section 26; W1/2 SW1/4 Section 34.
                T.10S., R.09W. Willamette Meridian: SW1/4 Section 15.
                T.10S., R.10W. Willamette Meridian: SE1/4 Section 14.
                
                  ER24MY96.050
                
                Map and description of OR-03-b taken from United States Fish and Wildlife Service 1:100,000 map; Corvallis, Oregon; 1995.
                Critical Habitat includes only State lands described within the following areas:
                T.10S., R.06W. Willamette Meridian: W1/2 SW1/4 Section 30.
                T.10S., R.07W. Willamette Meridian: S1/2 Section 25; N1/2 Section 36.
                T.11S., R.07W. Willamette Meridian: S1/2 N1/2, SE1/4 Section 16; N1/2 Section 21; S1/2, NW1/4 Section 29; Section 31; Section 32 except E1/2 SE1/4, NE1/4 SE1/4.
                T.11S., R.08W. Willamette Meridian: W1/2 SW1/4 Section 14; Section 15 except N1/2 NE1/4; Section 16 except S1/2 SW1/4; SW1/4, W1/2 SE1/4 Section 17; S1/2 SE1/4, E1/2 SW1/4 Section 18; Sections 19-21; W1/2, S1/2 SE1/4, NE1/4 SE1/4, NE1/4 NE1/4 Section 22; SW1/4, NW1/4 NW1/4 Section 23; SW1/4, NW1/4 SE1/4, S1/2 N1/2 Section 26; Section 27 except SW1/4, NE1/4 NE1/4; N1/2 NW1/4
                  Section 28; Sections 29-31; Section 32 except SE1/4; N1/2 NW1/4 Section 35.
                T.11S., R.09W. Willamette Meridian: S1/2 Section 7; NW1/4 NW1/4 Section 17; SE1/4, S1/2 NE1/4, NE1/4 NE1/4, SE1/4 NW1/4 Section 18; Section 23 except NW1/4; S1/2, NW1/4 NW1/4 Section 24; Section 25; Section 26 except S1/2 NW1/4, N1/2 SW1/4; NE1/4 Section 27; E1/2 SE1/4, SE1/4 NE1/4 Section 34; Section 35.
                T.12S., R.07W. Willamette Meridian: Section 5 except S1/2, SW1/4 NW1/4.
                T.12S., R.08W. Willamette Meridian: NW1/4 Section 5; E1/2 E1/2, SW1/4 NE1/4 Section 6.
                T.12S., R.09W. Willamette Meridian S1/2 SW1/4, N1/2 NW1/4, SE1/4 NW1/4, NW1/4 NE1/4 Section 1; E1/2, E1/2 NW1/4 Section 2.
                
                  ER24MY96.051
                
                Map and description of OR-03-c taken from United States Fish and Wildlife Service 1:100,000 map; Corvallis, Oregon; 1995.
                Critical Habitat includes only Federal lands designated as Late Successional Reserves described within the following areas:
                T.08S., R.06W. Willamette Meridian: SE1/4 NE1/4, NE1/4 NE1/4, SW1/4 NE1/4, S1/2 NW1/4, NW1/4 NW1/4, S1/2 SE1/4, SW1/4 Section 31; W1/2 NW1/4 Section 33.
                T.08S., R.07W. Willamette Meridian: Section 31 except S1/2 SE1/4.
                T.09S., R.06W. Willamette Meridian: N1/2 NE1/4, NW1/4 Section 5; NE1/4, NW1/4, N1/2 SE1/4 Section 7.
                T.09S., R.07W. Willamette Meridian: Section 1 except NW1/4 NW1/4; Section 3 except NE1/4; Section 9 except SE1/4 SE1/4; Section 11; Section 13; W1/2, W1/2 NE1/4, NW1/4 SE1/4 Section 15; SE1/4, E1/2 SW1/4 Section 17; NW1/4, NW1/4 SW1/4 Section 21; E1/2 NE1/4, NE1/4 SE1/4 Section 23; Section 29 except SE1/4; Section 31; S1/2, SE1/4 NW1/4 Section 33; W1/2 W1/2, NE1/4 NE1/4 Section 35.
                T.09S., R.08W. Willamette Meridian: N1/2 NW1/4, SW1/4 NW1/4, W1/2 SW1/4 Section 11; Section 27 except N1/2 NE1/4; Section 35.
                T.10S., R.05W. Willamette Meridian: SW1/4 NE1/4, W1/2 SE1/4, SW1/4, SE1/4 NW1/4 Section 29.
                T.10S., R.07W. Willamette Meridian: N1/2 Section 1; W1/2 NW1/4 Section 4; N1/2 Section 5.
                Critical Habitat includes only State lands described within the following areas:
                T.08S., R.07W. Willamette Meridian: SE1/4 Section 11; SE1/4
                  1/4 Section 12; N1/2, N1/2 SE1/4 Section 13; E1/2, SW1/4 Section 14.
                T.09S., R.08W. Willamette Meridian: Section 28 except N1/2 N1/2; S1/2, NW1/4, S1/2 NE1/4 Section 29; SE1/4 Section 32; NE1/4 Section 33; Section 34 except NW1/4; Section 36 except N1/2 N1/2.
                T.10S., R.07W. Willamette Meridian: Section 6; N1/2 N1/2 Section 7; NW1/4, SW1/4, SE1/4 SE1/4, NW1/4 NE1/4 Section 18; Section 19 except W1/2 SW1/4.
                T.10S., R.08W. Willamette Meridian: Section 1 except SE1/4; Section 2; NE1/4, NW1/4, NW1/4 SW11/4, SW1/4 SW1/4, NE1/4 SE1/4, NW1/4 SE1/4 Section 3; Section 4 except SW1/4 SE1/4, SE1/4 SW1/4; Section 5; E1/2 Section 6; NE1/4 Section 7; NE1/4, E1/2 NW1/4, NW1/4 NW1/4 Section 8; NW1/4, NE1/4 NE1/4 Section 9; NW1/4, NE1/4 Section 10; N1/2 N1/2 Section 11; Section 12; Section 13 except S1/2 SW1/4, SW1/4 SE1/4; Section 19; E1/2 NE1/4, N1/2 SE1/4 Section 24.
                Critical Habitat includes only Private lands described within the following areas:
                T.09S., R.08W. Willamette Meridian: S1/2 SW1/4 Section 29.
                
                  ER24MY96.052
                
                Map and description of OR-04-a taken from United States Fish and Wildlife Service 1:100,000 map; Corvallis, Waldport and Eugene, Oregon; 1995.
                Critical Habitat includes only Federal lands designated as Late Successional Reserves described within the following areas:
                T.11S., R.10W. Willamette Meridian: SE1/4 SE1/4 Section 35.

                T.12S., R.09W. Willamette Meridian: N1/2 N1/2 Section 6; Section 7 except NW1/4 NE1/4; Section 8 except NE1/4 NW1/4, W1/2 NE1/4, NE1/4 NE1/4; SE1/4 SE1/4 Section 14; S1/2 NW1/4, SW1/4, W1/2 SE1/4 Section 15; S1/2, S1/2 N1/2 Section 16; Sections 17-18; Section 19 except W1/2 W1/2, NE1/4 NE1/4, SE1/4 SW1/4; Section 20 except SE1/4 NW1/4, S1/2 NE1/4; Section 21; Section 22 except NE1/4 NE1/4; Section 23 except NW1/4 NW1/4; Section 26 except NE1/4 NE1/4, SE1/4 SE1/4; Sections 27-28; N1/2 NW1/4, NW1/4 NE1/4 Section 29; W1/2 Section 33.
                T.12S., R.10W. Willamette Meridian: Sections 1-2; Section 3 except E1/2 NW1/4, S1/2 NE1/4; Section 4; S1/2, E1/2 NE1/4, SW1/4 NW1/4 Section 5; SE1/4 SE1/4 Section 6; Sections 7-8; N1/2, N1/2 SE1/4 Section 9; N11/2 Section 10; Section 11 except SW1/4 SW1/4; Section 12; W1/2 NE1/4, E1/2 NW1/4, NE1/4 NE1/4 Section 13; Sections 16-17; Section 18; Sections 19-21; Section 25 except S1/2 S1/2, N1/2 NW1/4; S1/2 SE1/4 Section 26; Section 28; Section 29 except SW1/4, NW1/4 SE1/4; Section 30 except S1/2 S1/2; E1/2 SE1/4 Section 31; Section 32 except W1/2 NW1/4; Section 33 except SW1/4 SE1/4; N1/2 SE1/4, NE1/4 Section 35.
                T.12S., R.11W. Willamette Meridian: S1/2 NW1/4, S1/2 SW1/4, NE1/4 SW1/4, W1/2 SE1/4, SW1/4 NE1/4 Section 9; SE1/4, S1/2 SW1/4, SW1/4 SW1/4 Section 11; S1/2 Section 12; Section 13 except S1/2 S1/2; Section 14 except N1/2 SW1/4, N1/2 SE1/4, SE1/4 SE1/4; NE1/4 Section 22; Sections 23-24; Section 25 except W1/2 SW1/4, SW1/4 NW1/4; Section 26 except SE1/4 NE1/4; E1/2 Section 27; Section 35; Section 36 except E1/2 SE1/4, SE1/4 NE1/4.
                T.13S., R.09W. Willamette Meridian: Section 2 except SE1/4; NE1/4 Section 4; SW1/4 Section 5; Section 6-7; W1/2 Section 8; Sections 18-19; N1/2 SW1/4, E1/2 SE1/4, NW1/4 SE1/4 Section 20; SW1/4 SW1/4 Section 21; Section 28 except N1/2 NE1/4, NE1/4 NW1/4; Section 29 except NW1/4 SW1/4; Section 30; Section 31 except N1/2 SW1/4, S1/2 NW1/4; Section 32-33; W1/2 W1/2, E1/2 SW1/4, SE1/4 Section 34; SW1/4 SE1/4, SE1/4 SW1/4 Section 35.
                T.13S., R.10W. Willamette Meridian: Section 1; Section 2; E1/2 E1/2 Section 3; S1/2 SW1/4, SW1/4 NE1/4, W1/2 SE1/4 Section 7; E1/2 SE1/4 Section 9; Section 10 except SW1/4 NW1/4; Sections 11-15; Section 16 except N1/2 NW1/4; Section 17 except N1/2, NW1/4 SW1/4; Section 18; Sections 19-25; Section 26 except SW1/4 SW1/4, SE1/4 SE1/4; N1/2 NE1/4, SE1/4 NE1/4, Section 27; SE1/4 SW1/4, NW1/4 Section 28; Section 29; N1/2, N1/2 SE1/4, NE1/4 SW1/4, SW1/4 SW1/4 Section 30; S1/2, E1/2 NE1/4 Section 31; E1/2 SE1/4, S1/2 SW1/4, NW1/4 SW1/4, NW1/4, NW1/4 NE1/4 Section 32; W1/2 Section 33; E1/2 SE1/4, NE1/4 SE1/4, NE1/4 NE1/4 Section 34; Section 35 except SE1/4 NE1/4, NE1/4 NW1/4.
                T.13S., R.11W. Willamette Meridian: Section 1 except SE1/4 SE1/4; Section 2; Section 11 except W1/2 SW1/4, SE1/4 SW1/4; NW1/4, W1/2 NE1/4, W1/2 SW1/4, SE1/4 SE1/4 Section 12; Section 13 except W1/2 W1/2, NE1/4 NW1/4, S1/2 SE1/4; N1/2 N1/2, SW1/4 NW1/4, S1/2 SW1/4, SW1/4 SE1/4, SE1/4 SW1/4 Section 14; Section 15 except N1/2 NW1/4, SW1/4 NW1/4, NW1/4 SW1/4; NE1/4 NW1/4, N1/2 NE1/4 Section 22; NW1/4, SW1/4 NE1/4 Section 23; S1/2 NE1/4, S1/2, NW1/4 NW1/4 Section 24; Section 25 except S1/2 N1/2, N1/2 SE1/4; S1/2 SW1/4, NW1/4 SW1/4, SE1/4 Section 26; E1/2, E1/2 W1/2 Section 34; Section 35; Section 36 except SE1/4, E1/2 NE1/4.
                T.14S., R.09W. Willamette Meridian: Section 2 except NE1/4 NE1/4, S1/2 S1/2; Section 3 except S1/2 S1/2, N1/2 SW1/4; Section 4 except S1/2 S1/2, N1/2 SE1/4; Section 5 except S1/2 SE1/4, N1/2 SW1/4, SE1/4 SW1/4, NW1/4 SE1/4; E1/2, S1/2 SW1/4 Section 6; Section 7 except S1/2 SW1/4, NW1/4 SE1/4, NE1/4 SW1/4; N1/2 NW1/4, SE1/4, S1/2 SW1/4, SE1/4 NE1/4 Section 8; Section 9 except NW1/4 NW1/4; Section 10 except N1/2 NE1/4; Section 11 except N1/2 NW1/4, NE1/4, N1/2 SE1/4, SW1/4 SE1/4; S1/2 S1/2 Section 12; SW1/4, S1/2 SE1/4, N1/2 NW1/4, NW1/4 NE1/4 Section 13; Sections 14 except NW1/4 NE1/4, SE1/4 NW1/4, N1/2 SW1/4, SE1/4 SW1/4; Sections 15-16; S1/2 NE1/4, N1/2 SW1/4, SE1/4 NW1/4, SW1/4 SW1/4 Section 18; N1/2 NW1/4, NE1/4, SW1/4 NW1/4, NE1/4 SE1/4, SE1/4 SW1/4 Section 19; S1/2 NW1/4, NW1/4 SW1/4 Section 20; N1/2 NE1/4, NE1/4 NW1/4 Section 21; NW1/4 NW1/4 Section 22; E1/2, E1/2 NW1/4 Section 23; W1/2 W1/2 Section 24; W1/2, W1/2 E1/2 Section 25; E1/2 Section 26; S1/2 NW1/4, NW1/4 NW1/4 Section 36.
                T.14S., R.10W. Willamette Meridian: Section 1 except N1/2 SE1/4, E1/2 NE1/4; Section 2; Section 3 except SW1/4; Section 4; Section 5 except W1/2 NE1/4, SE1/4 NW1/4; Section 6; N1/2 Section 7; Section 8 except SW1/4; Section 9 except S1/2 SW1/4; Sections 10-13; Section 14; Section 15; N1/2, N1/2 SE1/4, SE1/4 SE1/4, NE1/4 SW1/4 Section 16; Section 17 except N1/2 NW1/4; N1/2 Section 20; E1/2, E1/2 NW1/4, NW1/4 SW1/4 Section 23; Section 24 except E1/2 NE1/4, NE1/4 SE1/4; NW1/4 Section 25.
                T.14S., R.11W. Willamette Meridian: Sections 1-2; SE1/4 NW1/4, SW1/4 SE1/4; Section 3; N1/2 NE1/4, NE1/4 NW1/4, W1/2 NW1/4 Section 4; S1/2 NW1/4, NW1/4 NW1/4, SW1/4 SE1/4, NE1/4, S1/2 SW1/4 Section 5; NE1/4, SE1/4 NW1/4 Section 6; Section 7; Section 8 except NE1/4 NE1/4; S1/2 SE1/4, NE1/4 SE1/4, SW1/4 NW1/4, W1/2 SW1/4 Section 9; Section 10 except W1/2 W1/2, NE1/4 NW1/4, NE1/4 SW1/4, NE1/4 NE1/4; Section 11; W1/2, NW1/4 NE1/4 Section 12; W1/2 W1/2, NE1/4 NW1/4 Section 13; Section 14; Section 15 except NE1/4 SE1/4; Section 16 except NW1/4 NW1/4; Section 17 except SE1/4 NE1/4; Sections 18-21; Section 22 except S1/2 N1/2, N1/2 SW1/4, N1/2 NE1/4; Section 23; Section 24 except NE1/4; Section 25 except W1/2 NW1/4; Section 26 except NE1/4 NE1/4, S1/2 SE1/4, NE1/4 SW1/4; Sections 27-30; N1/2, NE1/4 SW1/4 Section 31; NW1/4, N1/2 NE1/4, N1/2 SW1/4 Section 32; N1/2 Section 33; N1/2 N1/2, SW1/4 NW1/4 Section 34; N1/2 NW1/4 Section 35.
                T.14S., R.12W. Willamette Meridian: S1/2 SE1/4, SE1/4 SW1/4 Section 1; Section 12 except W1/2 W1/2; Section 13 except NW1/4 NW1/4; E1/2 SE1/4, SE1/4 NE1/4 Section 14; SE1/4, E1/2 NE1/4, W1/2 SW1/4 Section 23; Sections 24-25.
                Description of Lands Using Protracted Public Land Survey Lines

                Critical Habitat includes only Federal lands designated as Late Successional Reserves described within the following areas:
                
                T.14S., R.09W. Willamette Meridian: E1/2 NW1/4, W1/2 NE1/4 Section 8.
                
                  ER24MY96.053
                
                Map and description of OR-04-b taken from United States Fish and Wildlife Service 1:100,000 map; Waldport, Eugene, Oregon; 1995.
                Critical Habitat includes only Federal lands designated as Late Successional Reserves described within the following areas:
                T.14S., R.09W. Willamette Meridian: SE1/4, S1/2 SW1/4, NW1/4 SW1/4, SW1/4 NW1/4 Section 28; Section 29 except N1/2 NE1/4; S1/2, S1/2 N1/2 Section 30; Section 31; Section 32; Section 33 except SE1/4 NE1/4, NE1/4 SW1/4; Section 34 except W1/2 NW1/4, W1/2 NE1/4; S1/2 S1/2, SW1/4 NW1/4, E1/2 NW1/4, N1/2 SW1/4 Section 35.
                T.14S., R.10W. Willamette Meridian: SE1/4 NE1/4, E1/2 SE1/4 Section 25; Section 29 except NE1/4 NE1/4; Sections 30-32.
                T.14S., R.11W. Willamette Meridian: SE1/4, S1/2 SW1/4 Section 35; Section 36 except NW1/4, N1/2 NE1/4.
                T.15S., R.09W. Willamette Meridian: W1/2 W1/2 Section 1; Sections 2-5; Section 6 except S1/2 SW1/4, SW1/4 SE1/4; E1/2 NE1/4, SW1/4 NE1/4, SW1/4, W1/2 SE1/4, W1/2 NW1/4 Section 7; N1/2 NW1/4, NW1/4 NE1/4, E1/2 SE1/4, SW1/4 SE1/4, SE1/4 SW1/4 Section 8; Section 9 except S1/2 SW1/4; Section 10 except SE1/4; Section 11; N1/2 SW1/4, S1/2 NW1/4, NW1/4 NW1/4 Section 12; E1/2, E1/2 SW1/4, SW1/4 SW1/4, NW1/4 NW1/4, SE1/4 NW1/4 Section 13; Section 14 except NE1/4 SE1/4; Section 15; E1/2 NE1/4, SW1/4 NE1/4, S1/2 NW1/4, NW1/4 NW1/4, SE1/4, E1/2 SW1/4 Section 16; E1/2 NE1/4, SW1/4 NE1/4, W1/2 SW1/4 Section 17; Section 18 except NE1/4 NE1/4; Section 19; SE1/4, NW1/4 NW1/4, S1/2 NE1/4 Section 20; Section 21; Section 22 except E1/2 SW1/4; Sections 23-26; E1/2, E1/2 SW1/4, SW1/4 SW1/4, SE1/4 NW1/4 Section 27; Section 28; E1/2, E1/2 NW1/4, SE1/4 SW1/4 Section 29; N1/2 NW1/4, NW1/4 NE1/4 Section 30; Section 32 except W1/2 NW1/4, NW1/4 SW1/4; Sections 33-36.
                T.15S., R.10W. Willamette Meridian: Section 1 except N1/2 NW1/4, SE1/4 NW1/4, NW1/4 NE1/4, SE1/4; E1/2 SE1/4 Section 2; W1/2 SW1/4, SE1/4 SW1/4 Section 4; Sections 5-8; W1/2, W1/2 SE1/4, SW1/4 NE1/4 Section 9; NE1/4 NE1/4 Section 11; NW1/4, E1/2 Section 12; E1/2 NE1/4, NW1/4 NE1/4, S1/2 SW1/4 Section 13; SW1/4, SW1/4 NW1/4, SE1/4 SE1/4 Section 14; SW1/4 SW1/4, E1/2 SW1/4, E1/2 NW1/4, E1/2 Section 15; S1/2 S1/2 Section 16; Sections 17-22; E1/2, SE1/4 SW1/4, NW1/4 NW1/4 Section 23; Section 24 except NE1/4 NE1/4, SW1/4 SE1/4; SW1/4 Section 25; Section 26 except NE1/4; Sections 27-34; E1/2, N1/2 NW1/4, SE1/4 NW1/4, NE1/4 SW1/4 Section 35; NE1/4 NW1/4 Section 36.
                T.15S., R.11W. Willamette Meridian: Section 1; N1/2 N1/2, SE1/4 NE1/4, SW1/4 SW1/4, SE1/4 SE1/4 Section 2; E1/2 SE1/4, SW1/4 SE1/4, S1/2 SW1/4 Section 3; Section 4 except N1/2 NW1/4; NW1/4 SW1/4, SW1/4 NW1/4 Section 5; SW1/4, W1/2 NW1/4, SE1/4 NW1/4, S1/2 NE1/4, SE1/4 Section 6; W1/2 Section 7; NE1/4, S1/2 NW1/4, NE1/4 SW1/4, N1/2 SE1/4, NE1/4 NW1/4 Section 8; Section 9 except SW1/4 SW1/4, NW1/4 NE1/4, NE1/4 NW1/4; Section 10-11; Section 12 except SE1/4 SW1/4; Section 13 except N1/2 NW1/4, SE1/4 NW1/4; Section 14; Section 15 except SW1/4; NE1/4 NE1/4 Section 16; E1/2 SE1/4 Section 21; E1/2 E1/2, W1/2 SE1/4, SW1/4 Section 22; Sections 23-27; Section 28 except N1/2 N1/2; S1/2, SE1/4 NE1/4 Section 29; S1/2, S1/2 NW1/4, SW1/4 NE1/4 Section 30; Section 31 except N1/2 NW1/4, NW1/4 NE1/4, SE1/4 NE1/4; Section 32 except S1/2 N1/2, NE1/4 SE1/4; Section 33 except S1/2 SE1/4; Section 34 except S1/2 S1/2, NE1/4 SE1/4, SE1/4 NE1/4; Section 35 except SW1/4 NW1/4, NW1/4 NE1/4, NW1/4 SW1/4, S1/2 SW1/4; Section 36.
                T.15S., R.12W. Willamette Meridian: Section 1 except NW1/4; Section 2; E1/2, E1/2 NW1/4 Section 3; N1/2 NE1/4, SE1/4 NE1/4, NE1/4 NW1/4 Section 10; Section 11 except SE1/4 SE1/4; Section 12 except S1/2 S1/2; SE1/4 Section 22; Section 25 except NE1/4 NE1/4; S1/2, NE1/4, S1/2 NW1/4 Section 26; E1/2 E1/2 Section 27; E1/2 Section 34; Section 35; Section 36 except N1/2 N1/2.
                T.16S., R.09W. Willamette Meridian: Section 1 except N1/2 S1/2, SE1/4 SE1/4; Section 2 except E1/2 SE1/4; Sections 3-5; Section 6 except N1/2 N1/2, SW1/4 NE1/4; Section 7 except E1/2 NE1/4; Sections 8-15; Section 16 except SE1/4; Section 17; Section 18 except SW1/4 SW1/4; Section 19; NW1/4 NW1/4, NW1/4 SW1/4, N1/2 NE1/4 Section 20; Section 21 except SW1/4 SW1/4; Sections 22-24; N1/2 NW1/4, NW1/4 SW1/4, W1/2 NE1/4, SW1/4 NW1/4 Section 25; Section 26 except S1/2 SE1/4; Sections 27-28; Section 29 except N1/2 NW1/4, NW1/4 NE1/4; Section 30; W1/2 Section 31; Sections 32-34; Section 35 except NE1/4, S1/2 SW1/4, E1/2 NW1/4.
                T.16S., R.10W. Willamette Meridian: SE1/4, S1/2 NE1/4 Section 1; SW1/4 SE1/4, SW1/4 Section 2; Section 3 except E1/2 NE1/4, NE1/4 SE1/4, NW1/4 SW1/4; SW1/4, NW1/4 NW1/4, S1/2 SE1/4, NE1/4 NE1/4 Section 4; Section 5 except SE1/4 NE1/4; Sections 6-9; Section 10 except SE1/4 NE1/4, SW1/4 SW1/4; N1/2, NW1/4 SE1/4, NE1/4 SE1/4, SW1/4 SW1/4 Section 11; Section 12 except SW1/4 NE1/4, NW1/4; Section 13 except S1/2 SE1/4, SE1/4 SW1/4; Section 14; Section 15 except W1/2
                  W1/2, SE1/4 SW1/4, NE1/4 NW1/4; Section 16 except N1/2 NE1/4, S1/2 SE1/4; Section 17-21; Section 22 except W1/2 E1/2, NE1/4 NE1/4; Section 23; Section 24 except NW1/4 NE1/4, E1/2 NW1/4, NE1/4 SW1/4; N1/2 NW1/4, NE1/4 NE1/4, E1/2 SE1/4, W1/2 SW1/4 Section 25; Section 26 except S1/2 SW1/4, NW1/4 SW1/4; Section 27 except S1/2 NE1/4, E1/2 SE1/4, NW1/4 SE1/4; Section 28; Section 29 except SW1/4 SE1/4, SE1/4 SW1/4; Section 30 except NW1/4 SE1/4, NE1/4 SW1/4; Section 31; Section 32 except N1/2 N1/2; Section 33 except W1/2 NW1/4, SE1/4 NW1/4, E1/2 NE1/4, SW1/4 NE1/4; NW1/4 NE1/4, NW1/4, W1/2 SW1/4 Section 34; NE1/4 Section 35.
                T.16S., R.11W. Willamette Meridian: E1/2, E1/2 NW1/4 Section 1; Section 2 except SW1/4 NW1/4; W1/2 Section 3; Section 4-6; N1/2 N1/2, S1/2 NE1/4 Section 8; N1/2 Section 9; Section 10 except SE1/4 SE1/4; Section 11 except S1/2 SW1/4, SW1/4 SE1/4; Section 12 except NE1/4 NW1/4; Section 13; Section 14 except N1/2 NW1/4; S1/2 NE1/4, SE1/4 Section 15; Section 19 except N1/2 N1/2, SE1/4 NE1/4, NE1/4 SE1/4; S1/2 SW1/4, NE1/4 SE1/4, W1/2 SE1/4 Section 20; S1/2 SE1/4, SW1/4 Section 21; Section 22 except NW1/4 NW1/4; Sections 23-27; Section 28 except NW1/4 NW1/4; Section 29 except NE1/4 NE1/4; Sections 30-36.
                T.16S., R.12W. Willamette Meridian: Sections 1 except S1/2 S1/2; Section 2; E1/2 Section 3; NE1/4, N1/2 SE1/4, SW1/4 SE1/4, E1/2 SW1/4 Section 10; N1/2 Section 11; S1/2 S1/2 Section 14; W1/2, SE1/4 SE1/4 Section 15; N1/2 NE1/4 Section 22; Section 23 except N1/2 NE1/4; Sections 24-26; Sections 35-36.
                T.17S., R.08W. Willamette Meridian: N1/2 SE1/4 Section 18.
                T.17S., R.09W. Willamette Meridian: Section 1 except E1/2 SE1/4, SW1/4 SE1/4; Section 2 except E1/2 W1/2, S1/2 NE1/4; Section 3 except S1/2 SE1/4, NE1/4 SE1/4, SE1/4 NE1/4; Section 4 except S1/2 SW1/4, SW1/4 SE1/4; Section 5; Section 6 except NW1/4; Section 7; Section 8; W1/2 Section 9; N1/2 NW1/4, NW1/4 NE1/4 Section 10; W1/2 NE1/4, E1/2 NW1/4, NE1/4 NE1/4, S1/2 SW1/4 Section 11; SE1/4 SE1/4 Section 14; W1/2 W1/2 Section 16; Section 17 except W1/2 SE1/4, SE1/4 SW1/4; Sections 18-19; Section 20 except E1/2 E1/2, NW1/4 NE1/4; NW1/4 NW1/4 Section 21; S1/2 SW1/4 Section 25; S1/2 SE1/4 Section 26; W1/2 NW1/4 Section 28; N1/2 Section 29; N1/2 N1/2, W1/2 SW1/4, SW1/4 NW1/4, SE1/4 SW1/4 Section 30; Section 31 except S1/2 NE1/4, NE1/4 SE1/4; E1/2 NE1/4, NW1/4 NE1/4, S1/2 SE1/4, SW1/4 NW1/4 Section 32; S1/2 SE1/4 Section 33; S1/2 S1/2, N1/2 SE1/4 Section 34; S1/2 SE1/4, SE1/4 SW1/4 Section 35.
                T.17S., R.10W. Willamette Meridian: SE1/4 SE1/4 Section 1; Section 3 except E1/2, NE1/4 NW1/4; Section 4; Section 5 except SW1/4 NW1/4; Section 6 except S1/2 NE1/4, NW1/4 SE1/4; Section 7-9; N1/2, NW1/4 SE1/4, W1/2 SW1/4 Section 10; SW1/4 NW1/4 Section 11; E1/2 E1/2, NE1/4 NW1/4, NW1/4 NE1/4, SW1/4 SE1/4, S1/2 SW1/4 Section 12; Section 13; S1/2, SE1/4 NE1/4, SW1/4 NW1/4 Section 14; SE1/4, NW1/4 NW1/4, SE1/4 NE1/4 Section 15; Section 16 except W1/2 NE1/4, NE1/4 SE1/4; Sections 17-18; Section 19 except SW1/4 NW1/4, SW1/4 SE1/4, S1/2 SW1/4; Section 20-21; Section 22 except N1/2 NW1/4; Section 23 except N1/2 SW1/4, S1/2 SE1/4; NW1/4, N1/2 NE1/4, N1/2 SW1/4 Section 24; Section 25 except N1/2 NE1/4; Section 26; Section 27 except SW1/4 SW1/4, SW1/4 NW1/4, NE1/4 NW1/4; Section 28 except SE1/4 SE1/4; Section 29 except S1/2 SW1/4; Sections 30-31; Section 32 except N1/2 NW1/4, NE1/4 NW1/4 ; Section 33 except NE1/4 NE1/4; NE1/4, SW1/4, SW1/4 NW1/4, SW1/4 SE1/4, NE1/4 SE1/4, NE1/4 NW1/4 Section 34; Section 35 except SW1/4 SW1/4, SW1/4 SE1/4.
                T.17S., R.11W. Willamette Meridian: Section 1 except SE1/4 SW1/4, S1/2 SE1/4; Section 2; S1/2, E1/2 NE1/4, NW1/4 NW1/4, S1/2 NW1/4 Section 3; Sections 4-5; Section 6 except S1/2 SE1/4; S1/2 NE1/4, S1/2, NE1/4 NW1/4, S1/2 NW1/4 Section 7; Sections 8-9; NW1/4, NW1/4 SW1/4 Section 10; Section 11 except SE1/4 NW1/4, W1/2 NW1/4, SW1/4; Section 12; SE1/4 NE1/4, N1/2 N1/2 Section 13; NE1/4 NE1/4, SW1/4 SE1/4, E1/2 SW1/4 Section 14; Section 16 except E1/2 E1/2; W1/2, S1/2 SE1/4, NW1/4 SE1/4 Section 17; Section 18; Section 19 except NW1/4 NW1/4, SW1/4 SW1/4; Section 20; W1/2, SW1/4 NE1/4, NW1/4 SE1/4 Section 21; E1/2 NE1/4 Section 22; NW1/4, W1/2 NE1/4, N1/2 S1/2 Section 23; SE1/4 SE1/4 Section 24; Section 25 except N1/2 NW1/4; E1/2 SE1/4 Section 26; W1/2 Section 28; Section 29; S1/2 NW1/4, NE1/4, N1/2 SE1/4, E1/2 SW1/4, NE1/4 NW1/4 Section 30; Section 31 except NW1/4, NW1/4 NE1/4, NW1/4 SW1/4; Section 32; W1/2 Section 33; SE1/4, SE1/4 NE1/4 Section 34; Section 35 except N1/2 NW1/4, NW1/4 NE1/4; Section 36.
                T.17S., R.12W. Willamette Meridian: Section 1; Section 2 except W1/2 NW1/4; SE1/4, NE1/4 SW1/4 Section 3; NE1/4, NE1/4 SE1/4 Section 10; N1/2 Section 11; Section 12 except S1/2 SW1/4, NW1/4 SW1/4; E1/2 Section 13; E1/2 NE1/4, E1/2 SE1/4, NW1/4 SE1/4 Section 24.
                T.18S., R.09W. Willamette Meridian: W1/2 NE1/4, E1/2 NW1/4, NW1/4 NW1/4 Section 1; Section 2 except S1/2 SE1/4, NE1/4 SE1/4, SE1/4 NE1/4; Section 3; Section 4 except W1/2 SW1/4; N1/2 NE1/4 Section 5; N1/2 NE1/4, NE1/4 SE1/4, SE1/4 NE1/4 Section 7; Section 8 except S1/2 S1/2, N1/2 NW1/4; N1/2 N1/2, SW1/4 NE1/4 Section 9; E1/2 NE1/4, SW1/4 NE1/4 Section 10; NE1/4 NW1/4 Section 11.
                T.18S., R.10W. Willamette Meridian: N1/2 NE1/4, SW1/4 NE1/4, NE1/4 NW1/4 Section 4; N1/2 NE1/4, NW1/4, W1/2 SW1/4 Section 5; Section 6; N1/2 NE1/4 Section 7; NW1/4 NW1/4 Section 8.
                T.18S., R.11W. Willamette Meridian: Section 1 except SW1/4 SW1/4, SE1/4 SE1/4; N1/2, NW1/4 SE1/4 Section 2; NE1/4, N1/2 SE1/4, SE1/4 SE1/4 Section 3; NW1/4 NW1/4 Section 4; W1/2 NW1/4, NE1/4 NE1/4, NE1/4 NW1/4 Section 5; Section 6 except SW1/4 SW1/4.
                Critical Habitat includes only State lands described within the following areas:
                T.17., R.08W. Willamette Meridian: S1/2 SE1/4, NE1/4 SE1/4 Section 18; NE1/4, NW1/4 SE1/4 Section 19.

                T.17., R.09W. Willamette Meridian: N1/2 SW1/4, SW1/4 NE1/4, S1/2 NW1/4 Section 25; SE1/4 NE1/4, N1/2 SE1/4 Section 26; Section 32 except N1/2 S1/2, E1/2 NE1/4, SW1/4 NW1/4; S1/2 NW1/4, NE1/4 NW1/4, NW1/4 NE1/4, NE1/4 SW1/4, S1/2 SW1/4 Section 33.
                T.18S., R.09W. Willamette Meridian: W1/2 SW1/4 Section 4; SE1/4, S1/2 NE1/4, N1/2 NW1/4 Section 5; N1/2 SE1/4, SE1/4 NE1/4 Section 9.
                
                  ER24MY96.054
                
                Map and description of OR-04-c taken from United States Fish and Wildlife Service 1:100,000 map; Reedsport, Eugene and Cottage Grove, Oregon; 1995.
                Critical Habitat includes only Federal lands designated as Late Successional Reserves described within the following areas:
                T.18S., R.09W. Willamette Meridian: SE1/4 Section 23; Section 25; S1/2 SW1/4, NW1/4 SW1/4, SW1/4 SE1/4 Section 26; Section 27 except N1/2, NW1/4 SW1/4; S1/2 SE1/4 Section 28; S1/2 Section 32; Section 33 except NW1/4 NW1/4; Sections 34-36.
                T.18S., R.10W. Willamette Meridian: SE1/4 SE1/4 Section 8; Section 9 except NE1/4 SE1/4, N1/2; NW1/4 NW1/4 Section 10; Section 15 except N1/2 NE1/4, SE1/4 NE1/4; SW1/4 SW1/4 Section 16; Section 17 except NE1/4 NE1/4; Section 18; Sections 19-20; E1/2 NE1/4, SW1/4 NW1/4 Section 21; Section 22 except E1/2 NE1/4, NW1/4 NE1/4, NE1/4 SE1/4; Section 23 except NE1/4, N1/2 NW1/4, NW1/4 SE1/4; Section 25; Section 26; Section 27 except SE1/4 SW1/4, N1/2 SW1/4; W1/2 W1/2, E1/2 E1/2 Section 28; Section 29-32; Section 33 except E1/2 W1/2, NW1/4 SW1/4, SW1/4 SE1/4; Section 34 except SW1/4, NE1/4 NW1/4, S1/2 NW1/4, NW1/4 SE1/4; Section 35 except NE1/4 NW1/4.
                T.18S., R.11W. Willamette Meridian: S1/2 S1/2 Section 11; S1/2 S1/2 Section 12; Section 13; Section 14 except NW1/4 NW1/4; Section 22 except N1/2 NW1/4, SW1/4 SW1/4; Sections 23-26; E1/2, E1/2 NW1/4 Section 27; S1/2 SW1/4, W1/2 SE1/4 Section 28; SE1/4, NE1/4 NE1/4, S1/2 NE1/4 Section 29; NE1/4 NE1/4 Section 32; Section 33-36.
                T.19S., R.09W. Willamette Meridian: Sections 1-2; Section 3 except S1/2 SW1/4, NW1/4 SW1/4; Section 4; Section 5 except NE1/4 SW1/4; Section 6 except N1/2 NW1/4, E1/2 SE1/4, S1/2 SW1/4; Section 7 except N1/2 NE1/4, SE1/4 NE1/4, W1/2 SW1/4; Sections 8-9; E1/2 Section 11; E1/2 NW1/4, NE1/4 Section 12; Section 13; Section 15; Section 17; Section 18 except W1/2 SW1/4; Sections 19-23; Section 24 except S1/2 SE1/4, NE1/4 SE1/4, SE1/4 NE1/4; Section 25; N1/2 N1/2, SW1/4 NW1/4, W1/2 SW1/4, S1/2 SE1/4 Section 26; Sections 27-33; N1/2 NE1/4, W1/2 W1/2 Section 34; Section 35; Section 36 except E1/2 NW1/4, W1/2 NE1/4, NE1/4 SW1/4.
                T.19S., R.10W. Willamette Meridian: Section 1; Section 2 except W1/2 SE1/4, SE1/4 NE1/4; Section 3; Section 4 except S1/2 SE1/4; Sections 5-8; Section 9 except E1/2 NE1/4; Section 10 except N1/2 N1/2, SW1/4 NW1/4, SE1/4 NE1/4; Section 11 except N1/2 N1/2, SW1/4 NW1/4; Section 12 except E1/2 SE1/4; Section 13 except S1/2 SE1/4, NE1/4 SE1/4; Sections 14-23; Section 24 except N1/2 NE1/4, NE1/4 NW1/4; Sections 25-26; Section 27 except SE1/4 SE1/4; Section 28; Section 29 except W1/2 SW1/4; N1/2 Section 30; E1/2 SE1/4 Section 31; Section 32 except S1/2 SE1/4, SE1/4 SW1/4; Section 33-36.
                T.19S., R.11W. Willamette Meridian: Section 1; N1/2 N1/2, W1/2 SW1/4, SW1/4 NW1/4 Section 2; Section 3 except SW1/4 SW1/4; Section 4; Section 9 except E1/2 NE1/4, S1/2 SW1/4, NW1/4 SW1/4, SE1/4, SE1/4 SE1/4; Section 10 except S1/2, W1/2 NW1/4; Section 12 except N1/2 SW1/4, SW1/4 SW1/4; Section 13; E1/2 SE1/4, SW1/4 SE1/4 Section 14; SW1/4 SE1/4, SW1/4 Section 15; SE1/4 SE1/4 Section 16; Section 21 except N1/2 NW1/4; Section 22 except E1/2 NE1/4; Section 23 except S1/2 SW1/4; Section 24; NE1/4, N1/2 NW1/4 Section 25; NE1/4 NE1/4 Section 26; N1/2, W1/2 SW1/4 Section 27; Section 28 except NE1/4 SW1/4; N1/2 NE1/4, SE1/4 NW1/4, SW1/4 NE1/4, NW1/4 SE1/4, NE1/4 SW1/4 Section 33.
                T.20S., R.09W. Willamette Meridian: Section 1 except SE1/4 SW1/4; Section 2 except SW1/4 SW1/4; Section 3 except S1/2 SE1/4; Sections 4-6; Section 7 except W1/2 W1/2; Section 8; Section 9 except SE1/4 SE1/4; SE1/4, S1/2 NW1/4 Section 10; Section 11 except NW1/4 NW1/4; Section 12 except NE1/4 NW1/4, NW1/4 SW1/4; N1/2 NW1/4, NW1/4 NE1/4 Section 13; NE1/4 NW1/4, N1/2 NE1/4 Section 14.
                T.20S., R.10W. Willamette Meridian: N1/2 Section 1; N1/2 NW1/4 Section 5; Section 6 except NW1/4 NW1/4; W1/2, N1/2 NE1/4, NW1/4 SE1/4, S1/2 SE1/4 Section 7; Section 18 except SE1/4 SW1/4, E1/2 SE1/4; SW1/4, NW1/4 SE1/4, W1/2 NW1/4, SE1/4 NW1/4, SW1/4 NE1/4 Section 19; W1/2 Section 30.
                T.20S., R.11W. Willamette Meridian: Section 10 except S1/2 SW1/4, NW1/4 SW1/4; Sections 11-14; E1/2 Section 15; NE1/4 Section 22; Section 23 except SW1/4; Section 24-25; NE1/4, E1/2 SE1/4 Section 26; N1/2 SE1/4, S1/2 NE1/4 Section 35; NW1/4, N1/2 NW1/4, N1/2 NE1/4 Section 36.
                
                  
                  ER24MY96.055
                
                Map and description of OR-04-d taken from United States Fish and Wildlife Service 1:100,000 map; Reedsport and Cottage Grove, Oregon; 1995.
                Critical Habitat includes only Federal lands designated as Late Successional Reserves described within the following areas:
                T.20S., R.10W. Willamette Meridian: S1/2 Section 11; W1/2 SW1/4 Section 12; NW1/4 SW1/4 Section 13; NE1/4, N1/2 SE1/4, N1/2 NW1/4 Section 14; SE1/4 SE1/4 Section 22; W1/2, S1/2 SE1/4, NW1/4 SE1/4, W1/2 NE1/4 Section 23; SW1/4 NW1/4 Section 25; Section 26; Section 27 except W1/2 W1/2, E1/2 SW1/4; NE1/4 Section 34; Section 35.
                T.21S., R.09W. Willamette Meridian: S1/2 SW1/4, NE1/4 SW1/4 Section 2; Section 3 except NW1/4 NE1/4; E1/2 E1/2, NE1/4 SW1/4, SW1/4 SW1/4 Section 5; SE1/4, SW1/4 NE1/4, E1/2 SW1/4, SE1/4 NW1/4 Section 6; Sections 7-8; Section 9 except S1/2 NE1/4; SW1/4, SE1/4 NW1/4 Section 10; Section 11; Section 14 except E1/2 E1/2; Section 15; Sections 17-19; NW1/4 Section 20; Section 21; W1/2 NE1/4 Section 22; Section 23; Section 29; Sections 31-33.
                T.21S., R.10W. Willamette Meridian: Section 2-3; NE1/4 NE1/4 Section 4; SW1/4, S1/2 SE1/4, S1/2 NW1/4 Section 6; Section 7; Section 8 except NE1/4; W1/2 SW1/4 Section 9; N1/2 E1/2 Section 10; Sections 11-14; Section 15 except W1/2 NW1/4; NW1/4 NW1/4 Section 16; Sections 17-21; Section 22 except NW1/4; Sections 23-35.
                T.21S., R.11W. Willamette Meridian: SE1/4 SE1/4 Section 1; E1/2 NE1/4 Section 12; S1/2 NE1/4, S1/2 SW1/4, NW1/4, S1/2 SE1/4, NE1/4 SE1/4 Section 23; Sections 24-25; Section 26 except N1/2 NW1/4; Section 27 except N1/2 N1/2; Section 28 except N1/2 N1/2, N1/2 SW1/4; NW1/4, N1/2 NE1/4, SW1/4 NE1/4 Section 33; N1/2, N1/2 SE1/4 Section 34; Section 35 except S1/2 NW1/4, SW1/4, S1/2 SE1/4; Section 36 except SW1/4 SW1/4.
                T.22S., R.09W. Willamette Meridian: NE1/4 NE1/4, N1/2 NW1/4, SW1/4 NW1/4, SW1/4 Section 4; Section 5 except SW1/4, S1/2 NW1/4; Section 6 except SE1/4, S1/2 NE 1/4; Section 7 except E1/2 SE1/4; Section 9 W1/2 SW1/4; NW1/4 SW1/4, NW1/4 NW1/4 Section 17.
                T.22S., R.10W. Willamette Meridian: Sections 1-5; E1/2 Section 6; Section 8 except W1/2 W1/2; Sections 9-12; N1/2 Section 13; N1/2 N1/2, SE1/4 NE1/4, SW1/4 NW1/4, NE1/4 SE1/4 Section 14; NW1/4, W1/2 NE1/4, NW1/4 SW1/4 Section 15; NE1/4 Section 17.
                T.22S., R.11W. Willamette Meridian: NE1/4 Section 1.
                Description of Lands Using Protracted Public Land Survey Lines
                Critical Habitat includes only Federal lands designated as Late Successional Reserves described within the following areas:
                T.22S., R.11W. Willamette Meridian: SE1/4 NE1/4 Section 1.
                
                  ER24MY96.056
                
                Map and description of OR-04-e taken from United States Fish and Wildlife Service 1:100,000 map; Cottage Grove and Roseburg, Oregon; 1995.
                Critical Habitat includes only Federal lands designated as Late Successional Reserves described within the following areas:
                T.23S., R.08W. Willamette Meridian: Section 3 except NW1/4 NW1/4; Section 5; S1/2, SE1/4 NE1/4, SW1/4 NW1/4 Section 6; Section 7; Section 9; NW1/4, S1/2 S1/2, NW1/4 SW1/4 Section 11; Section 13 except N1/2 NE1/4; Section 14 except N1/2 NE1/4, NE1/4 NW1/4, W1/2 SW1/4, SE1/4 SW1/4, S1/2 SE1/4; Section 15; Section 17-19; Section 20 except N1/2 NE1/4, SE1/4 NE1/4, NE1/4 SE1/4; Section 21; Section 23 except S1/2 NE1/4, SW1/4 NW1/4; Section 27; Section 28 except N1/2 NE1/4, SE1/4 NE1/4, NE1/4 NW1/4; Sections 29-33; Section 35 except E1/2 NE1/4.

                T.23S., R.09W. Willamette Meridian: Section 3 except NE1/4; Sections 7-8; Section 13 except NE1/4 SW1/4, NW1/4 SE1/4; Sections 14-17; Section 20 except S1/2 N1/2; Sections 21-22; N1/2 Section 23; Sections 24-25; Section 26 except NW1/4; Section 27; Section 28 except E1/2 SE1/4; Section 29.
                
                T.23S., R.10W. Willamette Meridian: Section 1.
                T.24S., R.07W. Willamette Meridian: SE1/4 NW1/4 Section 6; Section 7; E1/2 Section 18; Section 19 except E1/2 E1/2, SW1/4 SE1/4.
                T.24S., R.08W. Willamette Meridian: Section 1; Section 3; E1/2, E1/2 SW1/4 Section 9; Sections 10-11; Section 13; Section 15; SW1/4 NE1/4, SE1/4 Section 17; Section 20 except NW1/4; Section 21; SE1/4 Section 22; Section 23; Section 25; Sections 27-29; Section 33; Section 35.
                T.25S., R.07W. Willamette Meridian: S1/2 S1/2, NW1/4 SE1/4 Section 6; S1/2 S1/2 Section 7; S1/2 SW1/4 Section 9; NW1/4 NW1/4 Section 15; Section 17; Section 18 except W1/2 W1/2; Section 19; NE1/4 NW1/4 Section 20; S1/2 S1/2, NW1/4 SE1/4 NE1/4 SW1/4 Section 21; Section 27 except NE1/4 NE1/4, E1/2 SE1/4; SW1/4 Section 28; SE1/4, S1/2 NE1/4, NE1/4 NE1/4, E1/2 SW1/4 Section 29; NW1/4 NW1/4 Section 30; E1/2, E1/2 SW1/4 Section 31; W1/2 Section 32; W1/2, W1/2 NE1/4, NE1/4 NE1/4, NW1/4 SE1/4 Section 33; NW1/4 NW1/4 Section 34.
                T.25S., R.08W. Willamette Meridian: Section 1; Sections 3-4; E1/2 E1/2 Section 5; Section 8 except W1/2; Section 9; N1/2 NE1/4, NE1/4 NW1/4, NW1/4 SW1/4 Section 10; Section 11; NE1/4 NE1/4 Section 12; Section 13; S1/2 SW1/4, NE1/4 NW1/4 Section 14; N1/2 N1/2, SW1/4, SW1/4 NW1/4, SE1/4 SE1/4 Section 15; Section 20; Section 23; Section 24 except SE1/4, W1/2 NW1/4; Section 25; Section 30 except SW1/4, W1/2 NW1/4; Section 32 except SE1/4.
                T.26S., R.07W. Willamette Meridian: Section 5; Section 6 except NW1/4; Section 7 except NW1/4 SW1/4, SW1/4 NW1/4; N1/2 NE1/4, SE1/4 NE1/4, E1/2 SE1/4, N1/2 SW1/4, NW1/4 NW1/4 Section 8; Section 9 except N1/2 NW1/4.
                T.26S., R.08W. Willamette Meridian: W1/2, E1/2 SE1/4, SE1/4 NE1/4 Section 1; NW1/4 SE1/4, SE1/4 NW1/4 Section 12.
                
                  ER24MY96.057
                
                Map and description of OR-04-f taken from United States Fish and Wildlife Service 1:100,000 map; Cottage Grove and Roseburg, Oregon; 1995.
                Critical Habitat includes only Federal lands designated as Late Successional Reserves described within the following areas:
                T.22S., R.06W. Willamette Meridian: S1/2, S1/2 NE1/4 Section 17; Section 19; Section 21; Section 29; Section 30 except W1/2 NW1/4, SE1/4 NW1/4, NW1/4 SW1/4; Section 31; NW1/4 NE1/4, NE1/4 NW1/4 Section 32.
                T.23S., R.06W. Willamette Meridian: W1/2 W1/2 Section 4; Section 5; N1/2 NE1/4, NE1/4 NW1/4 Section 8; NW1/4 NW1/4 Section 9; Section 19; Section 31; W1/2 NW1/4, NW1/4 SW1/4 Section 32.
                T.23S., R.07W. Willamette Meridian: N1/2 NW1/4, S1/2 NE1/4, N1/2 SW1/4, NW1/4 SE1/4 Section 3; NE1/4 NE1/4 Section 4; SE1/4 SE1/4 Section 14; E1/2 NW1/4, S1/2 NE1/4, NE1/4 SE1/4 Section 15; Section 23 except N1/2 NW1/4, SE1/4 NW1/4, W1/2 NE1/4, SW1/4 SW1/4; Section 25; S1/2 S1/2 Section 27; S1/2 S1/2 Section 33.
                T.24S., R.07W. Willamette Meridian: N1/2 NW1/4 Section 2; S1/2 SW1/4, NW1/4 SW1/4, SW1/4 SE1/4, SE1/4 NE1/4 Section 3; Section 11 except NE1/4, NE1/4 NW1/4; N1/2 N1/2, W1/2 SW1/4, SW1/4 NW1/4 Section 15; E1/2 SE1/4, SE1/4 NE1/4, SW1/4 SW1/4 Section 21; Section 23; Section 25; Section 27 except SW1/4, S1/2 NW1/4; SE1/4 SW1/4, NW1/4 SW1/4, SW1/4 NW1/4 Section 28; Section 35.
                T.25S., R.07W. Willamette Meridian: Section 1; NE1/4 Section 2; Section 3; Section 11 except N1/2 NW1/4; NW1/4 SW1/4 Section 12.
                
                  ER24MY96.058
                
                Map and description of OR-04-g taken from United States Fish and Wildlife Service 1:100,000 map; Cottage Grove, Oregon; 1995.
                Critical Habitat includes only Federal lands designated as Late Successional Reserves described within the following areas:
                T.21S., R.06W. Willamette Meridian: Section 31.

                T.21S., R.07W. Willamette Meridian: W1/2 Section 7; Section 16 except NW1/4; Section 17; N1/2 Section 18; Section 19; NW1/4, N1/2 NE1/4, SW1/4 NE1/4, NE1/4 SW1/4, NW1/4 SE1/4 Section 20; Section 21; Section 25; NE1/4 Section 28; Section 29; N1/2, N1/2 SW1/4, SW1/4 SW1/4, NE1/4 SE1/4 Section 30; Section 31; Section 33; Section 35.
                T.21S., R.08W. Willamette Meridian: Section 1; Section 2 except W1/2 SW1/4; Section 10 except N1/2 NE1/4; Section 11; Section 12 except S1/2 SW1/4, NE1/4 NE1/4; Section 13; Section 23; E1/2 Section 24; Section 25; N1/2 N1/2 Section 26; Section 35 except SW1/4 NW1/4, E1/2 NE1/4, SE1/4 SE1/4, NW1/4 SW1/4.
                T.22S., R.06W. Willamette Meridian: Section 5; NW1/4, N1/2 NE1/4, N1/2 SW1/4 Section 7.
                T.22S., R.07W. Willamette Meridian: Section 1; W1/2 Section 6; Section 7 except W1/2 NW1/4; Section 11 except NW1/4; NW1/4, N1/2 NE1/4, SW1/4 NE1/4, NE1/4 SW1/4 Section 15.
                T.22S., R.08W. Willamette Meridian: Section 1; NE1/4, S1/2 NW1/4, N1/2 SW1/4, SW1/4 SW1/4 Section 5; NE1/4 SE1/4 Section 12.
                
                  ER24MY96.059
                
                Map and description of OR-04-i taken from United States Fish and Wildlife Service 1:100,000 map; Eugene and Cottage Grove, Oregon; 1995.
                Critical Habitat includes only Federal lands designated as Late Successional Reserves described within the following areas:
                T.17S., R.06W. Willamette Meridian: SE1/4 SE1/4 Section 35; SW1/4 SW1/4 Section 36.
                T.17S., R.07W. Willamette Meridian: Section 11; S1/2, SW1/4 NW1/4 Section 13; Section 15; NW1/4, S1/2 S1/2, NW1/4 NE1/4 Section 19; SE1/4 Section 25; Section 29 except E1/2 W1/2, W1/2 NE1/4.
                T.17S., R.08W. Willamette Meridian: Section 13 except N1/2 NW1/4; Section 17 except SW1/4, NE1/ 4 NE1/4, NW1/4 NW1/4; Section 21; S1/2 SW1/4, NW1/4 NW1/4 Section 22; Section 23; Section 25; Section 27; NE1/4 SW1/4 Section 28; E1/2 E1/2 Section 33; Section 35.
                T.18S., R.06W. Willamette Meridian: Section 5 except SW1/4 SW1/4; SE1/4 Section 11; Section 19; Section 21 except E1/2 SE1/4, SE1/4 NE1/4; SW1/4 Section 23; Section 27 except S1/2 NE1/4; Section 31; NE1/4, W1/2 SE1/4, E1/2 SW1/4 Section 35.
                T.18S., R.07W. Willamette Meridian: Section 1; N1/2 Section 7; Section 17 except SE1/4 SW1/4, NW1/4 SW1/4; Section 19; Section 21; Section 25; Section 27; Section 29; Section 31; Section 33 except NE1/4 SW1/4, NW1/4 SE1/4; Section 35.
                T.18S., R.08W. Willamette Meridian: E1/2 NW1/4, NW1/4 NE1/4 Section 1; E1/2 NE1/4 Section 2; Section 3; Section 4 except NE1/4, NW1/4 NW1/4, N1/2 SE1/4, SE1/4 SE1/4; Section 9; Section 11 except E1/2 SE1/4, SW1/4 SE1/4, SE1/4 SW1/4; Section 13 except N1/2 NE1/4, E1/2 NW1/4, W1/2 SW1/4; N1/2 N1/2, S1/2 SW1/4, NE1/4 SE1/4, SE1/4 NE1/4, SW1/4 NW1/4 Section 15; Section 19; Section 21 except E1/2 NW1/4, NW1/4 SE1/4; S1/2, SE1/4 NE1/4, SW1/4 NW1/4 Section 23; Section 25; Section 27; SE1/4 Section 28; Section 29 except E1/2 NE1/4; Section 31; NW1/4 NE1/4 Section 32; Section 33 except NE1/4; Section 35 except S1/2 SW1/4, SW1/4 SE1/4.
                T.19S., R.06W. Willamette Meridian: Section 1 except N1/2 NW1/4, SW1/4 NW1/4; Section 3; Section 5; Section 7 except N1/2 NE1/4; NW1/4 SW1/4, W1/2 NW1/4 Section 8; E1/2, S1/2 SW1/4, SE1/4 NW1/4 Section 15; Section 17 except NE1/4 NE1/4, SW1/4 NW1/4; Section 19 except SE1/4 SE1/4; E1/2 NW1/4, SW1/4 NE1/4 Section 20; Section 21; Section 23; Section 25; Section 27; Section 29; Section 31; Section 33; SE1/4 NE1/4 Section 34; Section 35.
                T.19S., R.07W. Willamette Meridian: Section 1 except S1/2 SE1/4, SE1/4 SW1/4; Section 3 except SW1/4 SE1/4, SW1/4 SW1/4; S1/2, E1/2 NE1/4, NW1/4 NW1/4 Section 5; Section 7; Section 9 except N1/2 NW1/4, SW1/4 NW1/4; Section 11 except N1/2 N1/2, SE1/4 NW1/4, SW1/4 NE1/4; Section 13; Section 15; Section 17; Section 19 except N1/2 SW1/4; Section 21; Section 23; N1/2 NE1/4, S1/2 SE1/4 Section 25; Section 27; Section 29; S1/2, W1/2 NW1/4 Section 30; Section 31; W1/2 NW1/4 Section 32; Section 33; Section 35 except NW1/4 NE1/4.
                T.19S., R.08W. Willamette Meridian: Section 1; Section 5; N1/2 NW1/4 Section 6; Section 7; SW1/4, W1/2 SE1/4 Section 8; W1/2 Section 9; NE1/4, E1/2 NW1/4, NW1/4 NW1/4, NE1/4 SE1/4 Section 13; Section 17; N1/2 S1/2, SE1/4 NE1/4, NW1/4 NW1/4 Section 18; Section 19; Section 21; SE1/4 SE1/4 Section 22; Section 23; SE1/4 SE1/4 Section 24; Section 25; NW1/4 Section 26; Section 27; SE1/4 SE1/4 Section 28; Section 29; SE1/4, SW1/4 SW1/4 Section 30; Section 31; W1/2 W1/2 Section 32; Section 33; Section 35.
                T.20S., R.06W. Willamette Meridian: Section 1 except S1/2 SW1/4; Section 3 except E1/2 SW1/4, SW1/4 SW1/4; SE1/4 NE1/4 Section 4; Section 5; S1/2 S1/2 Section 6; Section 7; Section 9; Section 11 except W1/2 NW1/4, NW1/4 SW1/4, SE1/4 NE1/4; Section 13; Section 15; Section 17; W1/2 W1/2, E1/2 SE1/4 Section 18; Section 19; Section 21; Section 23; N1/2 SE1/4, SW1/4 SE1/4 Section 26; Section 27; Section 29; Section 31; E1/2 NE1/4 Section 32; SE1/4, NW1/4, NW1/4 NE1/4, S1/2 NE1/4, SE1/4 SW1/4 Section 33; Section 35 except S1/2 SW1/4.

                T.20S., R.07W. Willamette Meridian: Section 1; E1/2 E1/2 Section 2; Section 3 except NE1/4 NW1/4; Section 5; Section 6 except N1/2 N1/2; N1/2 N1/2 Section 7; Section 11; Section 12 except E1/2 E1/2, NW1/4 SE1/4, SW1/4 NE1/4; Section 13-15; Section 21; Section 22 except SE1/4, SE1/4 NE1/4; Section 23 except W1/2 SW1/4, SW1/4 NW1/4; Section 33 except E1/2 NE1/4; SW1/4 Section 34.
                T.20S. R.08W. Willamette Meridian: Section 1; SW1/4 Section 2; Section 3; SE1/4 SE1/4 Section 4; N1/2 NE1/4 Section 6; E1/2 E1/2 Section 8; Section 9; Section 11; W1/2 W1/2 Section 12.
                T.21S., R.06W. Willamette Meridian: Section 3; Section 5; W1/2 SW1/4, SW1/4 NW1/4, SE1/4 SW1/4 Section 6; Section 7; Section 8 except SE1/4; Section 9; Section 11; Section 14 except NE1/4; Sections 15-17; Section 18 except NW1/4 NW1/4, S1/2 NW1/4, NE1/4, NW1/4 SE1/4, E1/2 SW1/4, SW1/4 SW1/4; Section 19; NW1/4 NE1/4 Section 20; Section 21; S1/2 NE1/4, N1/2 SE1/4 Section 22; Section 23; Section 27.
                Critical Habitat includes only State lands described within the following areas:
                T.17S., R.08W. Willamette Meridian: SE1/4 NW1/4 Section 28.
                
                  ER24MY96.060
                
                Map and description of OR-04-j objective taken from United States Fish and Wildlife Service 1:100,000 map; Eugene, Oregon; 1995.
                Critical Habitat includes only Federal lands designated as Late Successional Reserves described within the following areas:
                T.13S., R.06W. Willamette Meridian: S1/2 Section 31.
                T.14S., R.06W. Willamette Meridian: NW1/4, W1/2 SW1/4 Section 6; Section 7; W1/2 W1/2 Section 18; W1/2 W1/2 Section 19; W1/2 W1/2 Section 30; Section 31.
                T.14S., R.07W. Willamette Meridian: Section 1; Section 9; Section 11 except E1/2 SE1/4; Section 12 except S1/2 SW1/4; Section 13 except SW1/4, SW1/4 SE1/4; SE1/4 SW1/4 Section 14; Section 17; Section 19; Section 20 except NW1/4 NW1/4, E1/2 NW1/4, NE1/4, E1/2 SE1/4; Section 21 except W1/2 NW1/4, NE1/4 NW1/4; Section 23 except SW1/4 SE1/4; S1/2 SE1/4, NE1/4 SE1/4, SE1/4 NE1/4 Section 24; Section 25; Section 26 except N1/2 N1/2, SE1/4 SW1/4; Section 27; S1/2 Section 28; Sections 29-34.
                T.14S., R.08W. Willamette Meridian: Section 19 except N1/2 N1/2, SW1/4 NE1/4, NW1/4 SE1/4; E1/2 SE1/4 Section 20; S1/2 SE1/4, SW1/4 Section 21; S1/2 SW1/4, W1/2 SE1/4 Section 22; S1/2 SW1/4 Section 23; E1/2 SE1/4, NE1/4 Section 25; NW1/4 Section 26; Section 27; E1/2 SW1/4 Section 28; Section 29 except N1/2 N1/2; Section 30 except N1/2 NE1/4, SE1/4 NE1/4, SE1/4, NE1/4 NW1/4; Section 31 except N1/2 S1/2; Section 32; Section 33 except S1/2 S1/2; NW1/4, N1/2 NE1/4, NW1/4 SW1/4 Section 34.
                T.15S., R.06W. Willamette Meridian: Section 29; Section 31; Section 33 except NE1/4, E1/2 SE1/4, SW1/4 NW1/4; SE1/4 SE1/4 Section 34; SW1/4 SW1/4 Section 35.
                T.15S., R.07W. Willamette Meridian: Section 3 except SW1/4 SW1/4; Section 4 except E1/2 NE1/4, N1/2 SE1/4; Sections 5-6; Section 7 except S1/2 SW1/4, N1/2 SE1/4; NW1/4 NE1/4 Section 8; Sections 18-21; Section 25 except SE1/4 NE1/4; Section 27; Section 29; Section 31; Section 33 except NE1/4; SE1/4 NW1/4, SE1/4 NE1/4, NE1/4 SE1/4, SW1/4 SE1/4 Section 35.
                T.15S., R.08W. Willamette Meridian: Section 1; S1/2, NE1/4 NE1/4 Section 2; S1/2 SE1/4 Section 3; SW1/4 SW1/4 Section 4; Section 5 except S1/2 NE1/4, SE1/4 NW1/4, SW1/4, N1/2 SE1/4; Section 6 except SE1/4 NW1/4, S1/2 SW1/4, SW1/4 NE1/4, SE1/4; Section 7 except N1/2 N1/2, SE1/4 NE1/4; Section 9 except E1/2 E1/2, SW1/4 SE1/4; Section 11; Sections 13-14; Section 15 except NW1/4 NW1/4; Sections 16-20; Section 21 except SW1/4 NW1/4; Sections 22-27; N1/2 Section 28; Sections 29-31; N1/2, W1/2 SW1/4 Section 32; Section 33; Section 35; W1/2 Section 36.
                T.16S., R.06W. Willamette Meridian: SE1/4, E1/2 SW1/4, NW1/4 SW1/4, SW1/4 NW1/4 Section 3; Section 5 except S1/2 SW1/4, NW1/4 SW1/4, SW1/4 NW1/4; Section 7 except S1/2 SE1/4, NE1/4 SE1/4; Section 9; SW1/4 NE1/4, NE1/4 NW1/4 Section 12; NW1/4, N1/2 NE1/4, W1/2 SE1/4, SW1/4 SW1/4 Section 17; S1/2 S1/2 Section 33.
                T.16S., R.07W. Willamette Meridian: Section 1; Section 3 except S1/2 SW1/4; Section 5 except W1/2 SW1/4; S1/2 SW1/4 Section 6; Section 7 except NE1/4, S1/2 NW1/4, NE1/4 SE1/4; NE1/4, N1/2 SE1/4, SE1/4 NW1/4 Section 11; Section 13; E1/2, SW1/4 Section 15; W1/2 NW1/4 Section 18; S1/2 Section 19; Section 21.
                T.16S., R.08W. Willamette Meridian: Section 1; Sections 3-4; Section 5 except S1/2 NW1/4, SW1/4 NE1/4, NW1/4 SW1/4; NW1/4, N1/2 SW1/4, SW1/4 SW1/4, NW1/4 NE1/4 Section 6; Section 7 except W1/2, S1/2 NE1/4, N1/2 SE1/4; Sections 8-9; W1/2 W1/2 Section 10; Section 11; Section 13 except S1/2 SE1/4; Section 15; Section 17 except SW1/4 NW1/4; Section 18 except NW1/4, W1/2 E1/2, NE1/4 NE1/4, SE1/4 SW1/4; Section 19 except E1/2 SW1/4, S1/2 NE1/4, NW1/4 NE1/4, SE1/4 NW1/4; Section 20 except W1/2 SE1/4, S1/2 SW1/4; Sections 21-23; SW1/4 SW1/4, SW1/4 SE1/4 Section 24; Section 25; N1/2 Section 26; Section 27; Section 28 except S1/2 SE1/4; Section 29 except NW1/4 NW1/4; S1/2 SE1/4, SE1/4
                  NE1/4 Section 30; Section 31 except N1/2 NW1/4; Section 32 except SE1/4, Section 33; S1/2 Section 34; N1/2, NW1/4 SE1/4 Section 35.
                T.17S., R.08W. Willamette Meridian: Section 5; N1/2 NE1/4 Section 6.
                
                  ER24MY96.061
                
                Map and description of OR-04-k taken from United States Fish and Wildlife Service 1:100,000 map; Corvallis, Eugene, Oregon; 1995.
                Critical Habitat includes only Federal lands designated as Late Successional Reserves described within the following areas:
                T.12S., R.07W. Willamette Meridian: SE1/4, S1/2 SW1/4, S1/2 NE1/4 Section 10; Section 11 except N1/2 N1/2; W1/2 W1/2 Section 13; Sections 14-15; Section 16 except NW1/4 NW1/4; Section 19 except N1/2 N1/2; Section 20 except SW1/4 SW1/4; Sections 21-23; W1/2, S1/2 SE1/4 Section 24; Section 25; Section 26 except SW1/4; Section 27; Section 28 except NE1/4 NW1/4; Sections 29-31; Section 32 except NW1/4, NW1/4 NE1/4; Sections 33-35; W1/2 W1/2, NE1/4 NW1/4 Section 36.
                T.12S., R.08W. Willamette Meridian: SW1/4, SW1/4 NW1/4, S1/2 SE1/4 Section 3; NE1/4, N1/2 SW1/4, S1/2 SE1/4 Section 5; N1/2 SE1/4 Section 8; Section 9 except NE1/4 NE1/4, W1/2 SW1/4, SE1/4 SW1/4, W1/2 SE1/4; SE1/4, NE1/4 NE1/4 Section 10; Section 11 except N1/2 NE1/4, SE1/4 SE1/4; S1/2 Section 12; E1/2, E1/2 SW1/4 Section 13; N1/2 NW1/4, NE1/4, SE1/4 SW1/4 Section 15; N1/2 NE1/4 Section 16; Section 17 except NW1/4, NW1/4 NE1/4; SW1/4, W1/2 SE1/4, SW1/4 NW1/4 Section 18; W1/2, SW1/4 SE1/4 Section 19; S1/2 NE1/4 Section 20; Section 21; Section 22 except NW1/4 NW1/4; SE1/4, S1/2 SW1/4 Section 23; W1/2 W1/2 Section 24; Section 25; N1/2 Section 26; Section 27; Section 29 except NE1/4; W1/2 SW1/4, N1/2 NW1/4, NW1/4 NE1/4, NE1/4 SE1/4 Section 30; Section 31; Section 33 except SE1/4, W1/2 NE1/4; Section 35 except SW1/4 NW1/4, NW1/4 SW1/4.
                T.12S., R.09W. Willamette Meridian: SE1/4 SE1/4 Section 13; E1/2 E1/2 Section 24.
                T.13S., R.07W. Willamette Meridian: Section 2 except N1/2 NE1/4, NE1/4 NW1/4, SE1/4 NE1/4, NE1/4 SE1/4; Section 3; Section 5; W1/2 Section 6; Section 7; Section 9; N1/2 NW1/4, SW1/4 NW1/4 Section 15; Section 17; SW1/4 SW1/4 Section 18; Section 19 except NE1/4 SE1/4; E1/2 NW1/4, NE1/4 SW1/4, W1/2 NE1/4 Section 21; S1/2 SE1/4 Section 23; SW1/4, W1/2 SE1/4, SW1/4 NW1/4 Section 27; N1/2 SE1/4, SE1/4 NE1/4, NW1/4 NE1/4, E1/2 NW1/4 Section 35.
                T.13S., R.08W. Willamette Meridian: Section 1; NE1/4 Section 2; Section 3 except N1/2 NE1/4, SW1/4 NE1/4; Section 5; S1/2 Section 6; Section 7; E1/2 SE1/4 Section 8; Section 9 except NW1/4 NE1/4; Section 11; W1/2 NW1/4, SE1/4 NW1/4, E1/2 SE1/4, NW1/4 SE1/4, SE1/4 NE1/4, NE1/4 SW1/4 Section 12; Section 13; E1/2, NE1/4 SW1/4 Section 14; Section 15; Section 17; Sections 19-21; Section 23; W1/2 W1/2, SE1/4 NW1/4, SE1/4 NE1/4 Section 24; Section 25; W1/2 SE1/4, E1/2 SW1/4, SW1/4 SW1/4 Section 26; Section 27; Section 29; NW1/4, SW1/4 SE1/4 Section 30; Section 31; SE1/4 SE1/4, SW1/4 NW1/4 Section 32; Section 33; SW1/4 NW1/4 Section 34; Section 35 except E1/2 SE1/4, SW1/4 SE1/4.
                T.13S., R.09W. Willamette Meridian: E1/2 E1/2 Section 25.
                T.14S., R.07W. Willamette Meridian: SW1/4 SW1/4 Section 5; NE1/4 NE1/4 Section 7.
                T.14S., R.08W. Willamette Meridian: N1/2 NE1/4, NE1/4 NW1/4 Section 3; Section 5 except S1/2 SE1/4; Section 7 except W1/2 W1/2, NE1/4 NW1/4, NE1/4 NE1/4; Section 11 except NW1/4, NW1/4 NE1/4, N1/2 SW1/4; N1/2 SW1/4, W1/2 NW1/4 Section 15.
                
                  ER24MY96.062
                
                Map and description of OR-06-a taken from United States Fish and Wildlife Service 1:100,000 map; Coos Bay, Oregon; 1995.
                Critical Habitat includes only Federal lands designated as Late Successional Reserves described within the following areas:
                T.25S., R.12W. Willamette Meridian: SE1/4 SE1/4 Section 35.
                
                  
                  ER24MY96.063
                
                Map and description of OR-06-b taken from United States Fish and Wildlife Service 1:100,000 map; Roseburg, Oregon; 1995.
                Critical Habitat includes only Federal lands designated as Late Successional Reserves described within the following areas:
                T.25S., R.10W. Willamette Meridian: Section 31; Section 33.
                T.26S., R.09W. Willamette Meridian: SE1/4, E1/2 SW1/4 Section 9; Section 10 except NE1/4; Section 17; S1/2 S1/2 Section 18; Section 19; SW1/4 Section 20; Section 21; N1/2 N1/2, S1/2 S1/2 Section 28; Section 29; Section 31 except N1/2 SW1/4, SW1/4 SW1/4; SW1/4, W1/2 SE1/4, SE1/4 NW1/4 Section 32; Section 33.
                T.26S., R.10W. Willamette Meridian: Sections 3-5; E1/2, SE1/4 NW1/4 Section 6; Section 7; SW1/4, S1/2 NE1/4 Section 8; Section 9; Section 11; Section 13; N1/2 Section 14; Sections 15-17; Section 19; SE1/4 Section 20; N1/2 Section 21; W1/2 Section 22; Section 23; N1/2 N1/2, N1/2 S1/2 Section 24; Section 25; Section 27; NE1/4 Section 28; Sections 29-31; E1/2 Section 32; Section 33; Section 35 except SE1/4.
                T.27S., R.09W. Willamette Meridian: Sections 4-5; SE1/4, NE1/4 NE1/4, SE1/4 SW1/4 Section 6; Section 7 except NW1/4 SW1/4; N1/2 NW1/4, W1/2 SW1/4 Section 8; Section 9; Section 17; Section 18 except SW1/4, SE1/4 SE1/4; Sections 19-21; Sections 29-31; E1/2 SE1/4, SW1/4 SE1/4 Section 33.
                T.27S., R.10W. Willamette Meridian: E1/2 E1/2, W1/2 SE1/4 Section 1; Section 3; W1/2 SW1/4, SW1/4 NW1/4 Section 4; Section 5; S1/2 SE1/4 Section 6; Sections 7-9; NE1/4, SE1/4 SE1/4 Section 10; Section 11; S1/2 NW1/4, W1/2 SW1/4, SE1/4 SE1/4 Section 12; Sections 13-15; N1/2 Section 16; Sections 17-20; Sections 21-23; W1/2 NW1/4, NW1/4 SW1/4 Section 24; Sections 25-29; NE1/4, SW1/4 SW1/4 Section 30; Section 31; W1/2 W1/2, SE1/4 NW1/4, NE1/4 SW1/4 Section 32; Section 33; SW1/4 NW1/4 Section 34; Section 35.
                T.28S., R.09W. Willamette Meridian: SE1/4 SW1/4 Section 4; Section 5; Section 7; Section 9.
                T.28S., R.10W. Willamette Meridian: Section 1; Section 3 except E1/2 SE1/4; N1/2 SE1/4 Section 4; Section 5; N1/2 NE1/4, NE1/4 NW1/4, SE1/4 SE1/4 Section 6; Section 7 except W1/2 NW1/4, NW1/4 SW1/4; S1/2 N1/2, NE1/4 NW1/4 Section 8; Section 9 except NE1/4; N1/2 NE1/4, E1/2 NW1/4, E1/2 SE1/4 Section 11; NW1/4 NW1/4 Section 12.
                
                  ER24MY96.064
                
                Map and description of OR-06-c taken from United States Fish and Wildlife Service 1:100,000 map; Roseburg and Canyonville, Oregon; 1995.
                Critical Habitat includes only Federal lands designated as Late Successional Reserves described within the following areas:
                T.29S., R.10W. Willamette Meridian: S1/2 SE1/4, W1/2 SW1/4 Section 11; SW1/4 NW1/4, W1/2 SW1/4, SE1/4 SW1/4 Section 12; Section 13; E1/2 W1/2, E1/2 Section 14; NE1/4 NE1/4 Section 20; Section 21; E1/2, W1/2 SW1/4 Section 23; Section 31.
                T.30S., R.11W. Willamette Meridian: E1/2, SE1/4 SW1/4 Section 1; E1/2 Section 12; E1/2, NW1/4 Section 13; N1/2 SE1/4, S1/2 NE1/4, NE1/4 NE1/4, NE1/4 SW1/4, SE1/4 NW1/4 Section 35.
                T.31S., R.11W. Willamette Meridian: SW1/4 Section 2.
                
                  
                  ER24MY96.065
                
                Map and description of OR-06-d taken from United States Fish and Wildlife Service 1:100,000 map; Roseburg, Oregon; 1995.
                Critical Habitat includes only Federal lands designated as Late Successional Reserves described within the following areas:
                T.28S., R.08W. Willamette Meridian: Section 3; Section 5; NE1/4 Section 8; Section 9; N1/2 NW1/4 Section 10; NW1/4 NW1/4 Section 11; N1/2 NW1/4, W1/2 NE1/4, W1/2 SW1/4 Section 15; Section 17; Section 27; Section 33.
                T.28S., R.09W. Willamette Meridian: Section 19; Section 21; SW1/4 Section 22; Section 23; Section 25; Section 27; Section 29; Section 31; Section 33; Section 35.
                T.28S., R.10W. Willamette Meridian: NE1/4 Section 24.
                T.29S., R.08W. Willamette Meridian: Section 5.
                T.29S., R.09W. Willamette Meridian: Section 1 except SE1/4; Section 3; Section 5; Section 11 except N1/2 NE1/4; Section 15; Section 23 except S1/2 SE1/4, NE1/4 SE1/4, SE1/4 NE1/4; Section 27 except S1/2 SE1/4.
                
                  ER24MY96.066
                
                Map and description of OR-07-a taken from United States Fish and Wildlife Service 1:100,000 map; Port Orford, Oregon; 1995.
                Critical Habitat includes only Federal lands designated as Late Successional Reserves described within the following areas:
                T.31S., R.12W. Willamette Meridian: N1/2 NW1/4, SW1/4 NW1/4 Section 5; SE1/4, E1/2 SW1/4, SW1/4 SW1/4, NE1/4 NW1/4 Section 15; Section 21; Section 22 except SE1/4; Section 23 except E1/2 NE1/4, SW1/4 NE1/4; W1/2 NW1/4 Section 25; Section 27.
                T.32S., R.10W. Willamette Meridian: Section 2 except E1/2 E1/2; Section 3 except E1/2 NE1/4, SW1/4 NE1/4, SW1/4 SW1/4; E1/2 SE1/4, SE1/4 NE1/4 Section 4; S1/2 Section 7; SW1/4 SW1/4, E1/2 SE1/4, NE1/4 NE1/4, S1/2 NE1/4 Section 8; Section 9 except SE1/4, S1/2 NE1/4; Section 10; Section 11 except E1/2 E1/2, W1/2 SE1/4, E1/2 SW1/4; N1/2 NW1/4, W1/2 SW1/4, SW1/4 NW1/4 Section 15; Sections 16-17; Section 18 except E1/2 SE1/4, SE1/4 NE1/4; Section 19 except S1/2 NW1/4, NE1/4 NW1/4, NW1/4 NE1/4, E1/2 SE1/4, SW1/4 SE1/4; Section 20-21; W1/2 NW1/4 Section 22.
                T.32S., R.11W. Willamette Meridian: SE1/4 Section 1; N1/2 N1/2, SW1/4 NW1/4 Section 4; Section 5; N1/2, NE1/4 SE1/4 Section 6; NE1/4 SE1/4 Section 7; Section 8 except SW1/4 NW1/4; W1/2 Section 9; Section 12 except SW1/4 SW1/4; Section 13; SE1/4, E1/2 SW1/4 Section 14; W1/2 Section 16; Section 17; Section 18 except N1/2 NW1/4, E1/2 SW1/4, NW1/4 SE1/4; Section 19; Section 20 except S1/2 SE1/4; SE1/4 Section 22; Section 23 except SE1/4 NE1/4, NW1/4 NW1/4; Section 24 except S1/2 NW1/4, N1/2 SW1/4; Section 25 except E1/2 E1/2; Section 26; NE1/4 Section 27; E1/2, NE1/4 SW1/4, S1/2 SW1/4 Section 28; S1/2 S1/2, NW1/4 NW1/4, NW1/4 SW1/4 Section 29; Sections 30-34; Section 35 except NE1/4 NE1/4; W1/2 W1/2 Section 36.
                T.32S., R.12W. Willamette Meridian: E1/2 NE1/4, N1/2 SE1/4, SW1/4 SE1/4 Section 1; W1/2 NW1/4 Section 2; Section 3; Section 10; E1/2 SE1/4, SE1/4 NE1/4 Section 13; W1/2, NW1/4 NE1/4 Section 15; Sections 19-20; W1/2, W1/2 NE1/4
                  Section 21; SE1/4 SE1/4 Section 23; E1/2 E1/2, S1/2 SW1/4 Section 24; Section 25; Section 26 except N1/2 NW1/4; S1/2 S1/2, NE1/4 SW1/4 Section 27; SE1/4 SE1/4 Section 28; N1/2 NW1/4, SW1/4 NW1/4 Section 29; Section 30 except SE1/4 SE1/4; W1/2, W1/2 E1/2, S1/2 SE1/4 Section 31; E1/2, E1/2 SW1/4 Section 33; Sections 34-36.
                T.32S., R.13W. Willamette Meridian: Section 4 except N1/2 N1/2; S1/2 Section 5; S1/2, SE1/4 NE1/4 Section 6; N1/2 N1/2, SE1/4 NE1/4, S1/2 S1/2, NE1/4 SE1/4 Section 7; Section 8; Sections 22-23; S1/2, S1/2 N1/2 Section 24; Sections 25-27; E1/2 NE1/4, NE1/4 SE1/4 Section 31; Sections 32-36.
                T.32S., R.14W. Willamette Meridian: N1/2 Section 17; W1/2 SW1/4, SE1/4 SW1/4 Section 19; NE1/4, N1/2 SE1/4 Section 22; Section 23 except S1/2 S1/2, NE1/4 SE1/4; Section 24 except W1/2 SW1/4, NW1/4 NE1/4, NE1/4 NW1/4; E1/2 NE1/4, NW1/4 NE1/4, NE1/4 SE1/4 Section 25; S1/2 Section 29; SE1/4, SE1/4 SW1/4, SE1/4 NE1/4, NW1/4 NW1/4 Section 30; Section 31 except W1/2 W1/2, NE1/4 SW1/4, E1/2 NW1/4; Section 32 except SE1/4 SE1/4.
                T.33S., R.11W. Willamette Meridian: Sections 7-8; Section 9 except E1/2 NW1/4, W1/2 NE1/4; Sections 10-11; W1/2 Section 12; N1/2 NE1/4 Section 13; Section 14 except SE1/4, SE1/4 SW1/4; Sections 15-20; Section 21 except SE1/4; Section 22 except SE1/4 SE1/4; W1/2 NW1/4, NW1/4 SW1/4 Section 23; N1/2 NW1/4, SW1/4 NW1/4 Section 27; S1/2 NE1/4, N1/2 SE1/4, SE1/4 SW1/4 Section 28; W1/2, N1/2 NE1/4 Section 29; Sections 30-31; Section 32 except N1/2 NE1/4; NW1/4 NW1/4 Section 33.
                T.33S., R.12W. Willamette Meridian: Section 7 except W1/2 SW1/4; Section 8; W1/2 SW1/4, SE1/4, W1/2 NW1/4 Section 9; Section 10 except N1/2 NW1/4; Sections 11-32; Section 33 except E1/2 SE1/4; Section 34 except N1/2 SW1/4; Sections 35-36.
                T.33S., R.13W. Willamette Meridian: E1/2 Section 8; Sections 9-11; Section 12 except SE1/4 SE1/4; Section 13 except N1/2 NE1/4, NE1/4 NW1/4, SW1/4 NW1/4, NW1/4 SW1/4; Section 14 except S1/2 S1/2, NE1/4 SW1/4; SW1/4, E1/2 NE1/4, NW1/4 NW1/4 Section 15; S1/2, S1/2 NW1/4 Section 16; SE1/4, SE1/4 NE1/4 Section 17; Sections 19-20; Section 21 except SE1/4; E1/2 NE1/4 Section 22; Section 23 except SW1/4 SW1/4, N1/2 NW1/4, NW1/4 NE1/4; Sections 24-25; S1/2 SE1/4, SE1/4 SW1/4 Section 26; NW1/4 Section 28; Section 29 except S1/2 SW1/4, SE1/4; Section 30 except S1/2 SE1/4; NW1/4, N1/2 SW1/4 Section 31; E1/2 NE1/4, SE1/4 Section 34; Sections 35-36.
                T.33S., R.14W. Willamette Meridian: Section 7 except N1/2 N1/2, S1/2 NE1/4, E1/2 SE1/4, NW1/4 SW1/4, SW1/4 NW1/4; S1/2 SE1/4 Section 13; SW1/4 SW1/4 Section 15; S1/2 SE1/4, NW1/4, NW1/4 SW1/4, NW1/4 SE1/4 Section 17; SE1/4 Section 18; NW1/4, N1/2 NE1/4, SE1/4 NE1/4 Section 20; Section 21 except NW1/4 NW1/4, SW1/4; Section 22 except SW1/4, E1/2 NE1/4; Section 23 except N1/2 N1/2, SW1/2 NE1/4; Sections 24-28; Section 29 except NW1/4; Sections 32-35; Section 36 except NW1/4, E1/2 SE1/4.
                T.34S., R.11W. Willamette Meridian: NW1/4, NW1/4 NE1/4 Section 4; Sections 5-6; Section 7 except NE1/4 SE1/4; NW1/4 NW1/4, E1/2 NE1/4, SW1/4 NE1/4 Section 8; W1/2 NW1/4 Section 9; NE1/4 Section 18; N1/2 NW1/4, SW1/4 NW1/4, NW1/4 SW1/4, SE1/4 Section 19; NE1/4, E1/2 NW1/4 Section 30; W1/2 SW1/4, SW1/4 NW1/4 Section 31.
                T.34S., R.12W. Willamette Meridian: Sections 1-3; Section 4 except W1/2 SW1/4; Section 5 except S1/2 S1/2; Section 6 except N1/2 NE1/4; Section 7 except E1/2 NE1/4, SE1/4; SE1/4 Section 8; Sections 9-36.
                T.34S., R.13W. Willamette Meridian: Sections 1-2; NE1/4, N1/2 SE1/4, E1/2 NW1/4 Section 3; Sections 11-14; E1/2 Section 15; SW1/4, W1/2 SE1/4 Section 17; Section 20 except NW1/4 SW1/4, S1/2 SW1/4; Section 21 except NW1/4 NW1/4; Section 22 except NW1/4 NE1/4; Section 23 except NW1/4 NW1/4; Sections 24-26; N1/2, NE1/4 SE1/4 Section 27.
                T.35S., R.11W. Willamette Meridian: SW1/4, W1/2 NW1/4 Section 6; NW1/4 Section 7; S1/2 SW1/4 Section 18; N1/2 NW1/4, NE1/4 SW1/4 Section 19; Section 31; W1/2 Section 32.
                T.35S., R.12W. Willamette Meridian: Sections 1-4; Section 5 except SW1/4 SW1/4, NE1/4 SW1/4; Section 6 except SE1/4 SE1/4, SW1/4 SW1/4; SE1/4 SW1/4, E1/2 Section 7; Sections 8-9; N1/2, NW1/4 SW1/4 Section 10; N1/2 N1/2, SW1/4 NW1/4, SW1/4 SE1/4 Section 11; NE1/4 NE1/4 Section 12; Section 13 except SE1/4 NE1/4, NE1/4 SE1/4, N1/2 N1/2; Section 14; Section 15 except NW1/4; SE1/4 SE1/4, W1/2 NE1/4, NW1/4, N1/2 SW1/4 Section 16; Sections 17-19; Section 20 except E1/2 NE1/4, N1/2 SE1/4; Section 21 except NW1/4, NW1/4 NE1/4, NW1/4 SW1/4; Sections 22-28; Section 29 except N1/2 NW1/4, SW1/4 NW1/4, W1/2 NE1/4; Section 30 except SE1/4 NE1/4, SE1/4, SE1/4 SW1/4; Section 32 except SW1/4 SW1/4; Sections 33-36.
                Description of Lands Using Protracted Public Land Survey Lines
                Critical Habitat includes only Federal lands designated as Late Successional Reserves described within the following areas:
                T.32S., R.13W. Willamette Meridian: Sections 18-21; Sections 28-29; N1/2, NW1/4 SW1/4 Section 30.
                
                  
                  ER24MY96.067
                
                Map and description of OR-07-b taken from United States Fish and Wildlife Service 1:100,000 map; Port Orford and Gold Beach, Oregon; 1995.
                Critical Habitat includes only Federal lands designated as Late Successional Reserves described within the following areas:
                T.35S., R.12W. Willamette Meridian: Section 31 except E1/2 E1/2, N1/2 N1/2, SW1/4 NW1/4.
                T.35S., R.13W. Willamette Meridian: NW1/4, N1/2 NE1/4, S1/2 SE1/4, S1/2 SW1/4, NW1/4 SW1/4 Section 31; N1/2 N1/2 Section 32; N1/2 Section 33; N1/2, NE1/4 SE1/4 Section 34; Section 35; W1/2, NW1/4 NE1/4 Section 36.
                T.36S., R.12W. Willamette Meridian: Sections 1-4; NE1/4, E1/2 SE1/4, SE1/4 NW1/4, N1/2 NW1/4, NW1/4 SE1/4 Section 5; E1/2 E1/2, W1/2 SE1/4, SW1/4 NE1/4 Section 8; Sections 9-17; S1/2 SE1/4 Section 18; NE1/4, E1/2 SE1/4 Section 19; Sections 20-23; Section 24 except SE1/4 SE1/4; N1/2 NW1/4 Section 25; Section 26 except N1/2 SE1/4; Sections 27-29; NE1/4, E1/2 SE1/4, NW1/4 SE1/4, E1/2 NW1/4 Section 30; SE1/4, E1/2 SW1/4, E1/2 NE1/4, SW1/4 SW1/4 Section 31; Sections 32-35; SW1/4, W1/2 NW1/4 Section 36.
                T.36S., R.13W. Willamette Meridian: S1/2 S1/2, E1/2 NE1/4, NE1/4 SE1/4, N1/2 NW1/4 Section 1; SW1/4, S1/2 SE1/4, NE1/4 NE1/4 Section 2; Section 3; NE1/4, N1/2 SE1/4, N1/2 NW1/4 Section 4; Section 5; NW1/4, SE1/4, NE1/4 SW1/4, E1/2 NE1/4, SW1/4 NE1/4 Section 6; N1/2, SW1/4 SE1/4, NW1/4 SW1/4 Section 7; Section 8 except SE1/4 NE1/4, NE1/4 SE1/4; Section 9 except NW1/4 NE1/4, NE1/4 NW1/4, SW1/4 NW1/4, NW1/4 SW1/4; Sections 10-11; Section 12 except E1/2 SE1/4, SE1/4 NE1/4; Section 13 except SE1/4, E1/2 SW1/4; Section 14 except SW1/4; Section 15 except W1/2 NW1/4, NW1/4 SW1/4; N1/2 NE1/4, SW1/4, S1/2 SE1/4 Section 17; E1/2, E1/2 SW1/4 Section 18; E1/2 SE1/4, NE1/4, S1/2 SW1/4, NE1/4 NW1/4 Section 19; NW1/4, SW1/4
                  NE1/4 Section 20; E1/2, NE1/4 SW1/4 Section 22; Section 23; Section 24 except NE1/4; Sections 25-26; Section 27 except N1/2 NW1/4, SW1/4 NW1/4; SE1/4 SE1/4, NW1/4 NW1/4 Section 28; Sections 29-32; W1/2 W1/2, E1/2 E1/2 Section 33; Section 34; N1/2, W1/2 SW1/4 Section 35; N1/2 N1/2 Section 36.
                T.36S., R.12 1/2W. Willamette Meridian: Section 1 except SE1/4 NE1/4, SE1/4; S1/2, NW1/4 Section 12; NW1/4, N1/2 NE1/4 Section 13; W1/2 Section 24; W1/2 Section 25; W1/2 NW1/4 Section 36.
                T.37S., R.12W. Willamette Meridian: NW1/4 NW1/4 Section 1; Section 2 except SE1/4, SE1/4 SW1/4; Section 3 except NW1/4 SW1/4; Section 4 except NE1/4 SE1/4; N1/2 N1/2, S1/2 NW1/4 Section 5; Section 6 except S1/2, SE1/4 NW1/4; NE1/4, E1/2 SE1/4, N1/2 NW1/4 Section 9; W1/2, NW1/4 NE1/4 Section 10.
                T.37S., R.13W. Willamette Meridian: W1/2, N1/2 NE1/4 Section 5; Sections 6-8; W1/2 W1/2, NE1/4 SW1/4, SE1/4 NW1/4 Section 9; W1/2, W1/2 NE1/4, NE1/4 NE1/4 Section 17; Section 18; N1/2 NE1/4, NW1/4, W1/2 SW1/4 Section 19; NW1/4 NW1/4 Section 20; NW1/4 NW1/4 Section 30.
                T.37S., R.14W. Willamette Meridian: Section 1 except SW1/4 SW1/4; E1/2 SE1/4, NE1/4 Section 2; E1/2 Section 11; Section 12 except W1/2 NW1/4, N1/2 SW1/4; SE1/4, N1/2 N1/2 Section 13; Section 24 except NW1/4 NE1/4.
                T.37S., R.12 1/2W. Willamette Meridian: Section 1 except N1/2 NW1/4, S1/2 SW1/4.
                
                  ER24MY96.068
                
                Map and description of OR-07-c taken from United States Fish and Wildlife Service 1:100,000 map; Gold Beach, Oregon; 1995.
                Critical Habitat includes only Federal lands designated as Late Successional Reserves described within the following areas:
                T.37S., R.12W. Willamette Meridian: E1/2 SW1/4, W1/2 SE1/4, SE1/4 SE1/4 Section 17; SE1/4 SE1/4 Section 18; Section 19 except N1/2 NW1/4; Section 20; W1/2 W1/2 Section 21; S1/2 SE1/4, SW1/4, NW1/4, NW1/4 SE1/4 Section 28; Sections 29-33; W1/2, NW1/4 SE1/4, SW1/4 NE1/4 Section 34; S1/2 SE1/4, SE1/4 SW1/4 Section 35.
                T.37S., R.13W. Willamette Meridian: SE1/4, E1/2 SW1/4, S1/2 NE1/4 Section 24; Section 25; Section 26 except NE1/4 NW1/4, NW1/4 NE1/4; E1/2 E1/2 Section 27; SE1/4, E1/2 NE1/4, E1/2 SW1/4 Section 34; Sections 35-36.
                T.37S., R.12 1/2W. Willamette Meridian: Section 24 except NW1/4 NW1/4; Sections 24-25; Section 36.
                T.37 1/2S. R.11W. Willamette Meridian: W1/2 SW1/4, SW1/4 NW1/4 Section 31.
                T.37 1/2S. R.12.W. Willamette Meridian: Section 25 except E1/2; Section 26 except E1/2 NW1/4; Sections 27-32; Section 33 except S1/2 SW1/4; Sections 34-35; Section 36 except N1/2 NE1/4.
                T.38S., R.11W. Willamette Meridian: Section 6 except N1/2 NE1/4, S1/2 SE1/4, NE1/4 SE1/4; W1/2, W1/2 SE1/4, Section 7; NW1/4, W1/2 SW1/4, NW1/4 NE1/4 Section 18.
                T.38S., R.12W. Willamette Meridian: Sections 1-2; Section 3 except W1/2 SW1/4, SE1/4 SW1/4; NE1/4 NE1/4 Section 4; NW1/4, W1/2 NE1/4 Section 5; Section 6; N1/2 NW1/4 Section 7; S1/2 S1/2, NE1/4, N1/2 SE1/4, NE1/4 SW1/4 Section 9; Sections 10-12; N1/2 N1/2, S1/2 NE1/4, NW1/4 SE1/4 Section 13; N1/2, N1/2 S1/2 Section 14; Sections 15-16; E1/2 SE1/4 Section 17; E1/2 E1/2 Section 20; Section 21; W1/2 W1/2, NE1/4 NW1/4, NW1/4 NE1/4 Section 22; W1/2 Section 27; Section 28; Section 29 except NW1/4 NW1/4; S1/2 SE1/4 Section 30; N1/2 NE1/4 Section 31; Section 32; Section 33 except S1/2 SE1/4; W1/2 NW1/4, NW1/4 SW1/4 Section 34.
                T.38S., R.13W. Willamette Meridian: Sections 1-2; SE1/4 SE1/4 Section 3; E1/2 E1/2, SW1/4 SE1/4 Section 10; Sections 11-13; Section 14 except S1/2 SW1/4, SW1/4 SE1/4; NE1/4 Section 15; N1/2 N1/2 Section 24.
                T.39S., R.12W. Willamette Meridian: N1/2 NW1/4, SE1/4 NW1/4, NE1/4 SW1/4, NE1/4 NE1/4 Section 5.
                
                  ER24MY96.069
                

                Unit OR-07-d: Curry and Josephine Counties, Oregon. From United States Fish and Wildlife Service 1:100,000 map; Gold Beach and Grants Pass, Oregon; 1995.
                
                Critical habitat includes only Federal lands designated as Late Successional Reserves described within the following areas:
                T.38S., R.11W. Willamette Meridian: S 1/2 SE 1/4, NE 1/4 SE 1/4, SE 1/4 NE 1/4 Section 31.
                T.39S., R.11W. Willamette Meridian: SW 1/4, SW 1/4 SE 1/4 Section 4; S 1/2, 1/2 NW 1/4 Section 5; E 1/2, E 1/2 W 1/2 Section 6; Section 7 except NW 1/4 NW 1/4; Section 8 except SW 1/4 SW 1/4; Section 9; W 1/2 W 1/2, E 1/2 SW 1/4 Section 10; NW 1/4, SW 1/4 SW 1/4 Section 15; Section 16 except NW 1/4 SW 1/4, SW 1/4 NW 1/4; N 1/2 NE 1/4, SE 1/4 SW 1/4, S 1/2 SE 1/4 Section 17; Section 18 except N 1/2 NE 1/4; Sections 19-20; Section 21 except SE 1/4 SE 1/4; W 1/2 NW 1/4 Section 22; NW 1/4 NW 1/4, W 1/2 SW 1/4, SE 1/4 SW 1/4, SW 1/4 SE 1/4 Section 29; Sections 30-32; SW 1/4, S 1/2 NW 1/4, W 1/2 SE 1/4 Section 33.
                T.39S., R.12W. Willamette Meridian: S 1/2 S 1/2 Section 1; S 1/2 S 1/2, N 1/2 SE 1/4 Section 2; S 1/2 Section 3; Section 10 except SE 1/4 SE 1/4; Section 11 except S 1/2 SW 1/4; Section 12; Section 13 except SW 1/4, SW 1/4 NW 1/4; NE 1/4 NE 1/4 Section 14; W 1/2, W 1/2 E 1/2, E 1/2 SE 1/4 Section 19; S 1/2, E 1/2 NE 1/4 Section 20; Section 21; S 1/2 S 1/2, NW 1/4 SW 1/4, W 1/2 NW 1/4, NE 1/4 SE 1/4 Section 22; S 1/2, S 1/2 N 1/2 Section 23; Sections 24-36.
                T.39S., R.13W. Willamette Meridian: Section 33.
                T.40S., R.10W. Willamette Meridian: SE 1/4, S 1/2 SW 1/4, E 1/2 NE 1/4 Section 2; S 1/2 SW 1/4 Section 3; SE 1/4 SE 1/4 Section 4; SE 1/4, S 1/2 NE 1/4 Section 8; Section 9 except N 1/2 NW 1/4; Section 10; Section 11 except E 1/2 NW 1/4, NE 1/4 SE 1/4, S 1/2 SE 1/4; NW 1/4 NW 1/4 Section 14; Section 15 except SE 1/4 SE 1/4; Section 16; Section 17 except N 1/2 NW 1/4, SW 1/4 NW 1/4; Section 19 except NW 1/4, NW 1/4 SW 1/4, NW 1/4 NE 1/4; Section 20; Section 21 except SE 1/4 SE 1/4; N 1/2 NW 1/4, SW 1/4 NW 1/4 Section 22; N 1/2 NW 1/4, SW 1/4 NW 1/4 Section 28; Section 29; Sections 30-31; Section 32 except SE 1/4 SE 1/4.
                T.40S., R.11W. Willamette Meridian: N 1/2 NW 1/4, SW 1/4 NW 1/4, NW 1/4 NE 1/4 Section 4; Sections 5-8; W 1/2 NW 1/4, S 1/2 SE 1/4, SW 1/4 Section 9; Section 16 except E 1/2 E 1/2; Sections 17-21; E 1/2 SE 1/4, SW 1/4 SE 1/4 Section 25; Section 27 except E 1/2, NE 1/4 NW 1/4; Sections 28-33; W 1/2 Section 34; SE 1/4 SE 1/4, SE 1/4 NE 1/4 Section 35; Section 36.
                T.40S., R.12W. Willamette Meridian: Sections 1-30; Section 31 except W 1/2 SW 1/4, SW 1/4 NW 1/4; Sections 32-36.
                T.40S., R.13W. Willamette Meridian: Section 4 except SE 1/4 SE 1/4; W 1/2, NW 1/4 NE 1/4, S 1/2 SE 1/4, NE 1/4 SE 1/4 Section 9; W 1/2, NE 1/4 Section 10; SE 1/4 SW 1/4 Section 12; N 1/2 NW 1/4 Section 13.
                T.41S., R.10W. Willamette Meridian: Section 5 except E 1/2 E 1/2; Sections 6-7; Section 8 except E 1/2 E 1/2; Section 17 except E 1/2 E 1/2; Section 18.
                T.41S., R.11W. Willamette Meridian: Section 1; Section 2 except NW 1/4 NE 1/4, NE 1/4 NW 1/4; Sections 3-15; Sections 17-18.
                T.41S., R.12W. Willamette Meridian: Sections 1-4; Section 5 except W 1/2, SW 1/4 SE 1/4; Section 7 except NW 1/4, W 1/2 SW 1/4, NW 1/4 NE 1/4; W 1/2, S 1/2 SE 1/4 Section 8; Section 9 except S 1/2 S 1/2, NW 1/4 SW 1/4; Section 10; Section 11 except SE 1/4 SW 1/4, W 1/2 SW 1/4; Sections 12-13; Section 14 except NE 1/4 NW 1/4, NW 1/4 NE 1/4; Section 15; Section 17; Section 18 except W 1/2 W 1/2.
                
                  
                  ER05OC11.010
                
                Unit OR-07-f: Curry and Josephine Counties, Oregon. From United States Fish and Wildlife Service 1:100,000 map; Port Orford, Canyonville, Gold Beach and Grants Pass, Oregon; 1995.
                Critical habitat includes only Federal lands designated as Late Successional Reserves described within the following areas:
                T.32S., R.09W. Willamette Meridian: Section 34.
                T.32S., R.10W. Willamette Meridian: Section 25; E 1/2, NE 1/4 NW 1/4, SE 1/4 SW 1/4 Section 26; Section 35 except W 1/2 NW 1/4; Section 36 except SE 1/4 SW 1/4, SW 1/4 SE 1/4.

                T.33S., R.09W. Willamette Meridian: NW 1/4 SW 1/4 Section 2; Sections 3-4; Section 5 except SE 1/4 NW 1/4, E 1/2 SW 1/4; Section 6 except SE 1/4; Section 7 except E 1/2 NW 1/4, W 1/2 NE 1/4; Section 8 except NE 1/4 NW 1/4; Section 9 except S 1/2 SE 1/4; NW 1/4 NE 1/4, N 1/2 NW 1/4, SW 1/4 NW 1/4 Section 10; NW 1/4, N 1/2 NE 1/4, SW 1/4 NE 1/4, N 1/2 SW 1/4 Section 17; Section 18; NW 1/4 NE 1/4, N 1/2 NW 1/4, SW 1/4 NW 1/4 Section 19.
                
                T.33S., R.10W. Willamette Meridian: Section 1 except NE 1/4, N 1/2 SW 1/4, S 1/2 NW 1/4; Section 2 except NE 1/4 SE 1/4; Section 3 except NW 1/4, N 1/2 NE 1/4, SW 1/4 SW 1/4, N 1/2 SW 1/4; Section 9 except W 1/2, N 1/2 NE 1/4, SW 1/4 SE 1/4; Section 10; Section 11 except NE 1/4 NW 1/4; Section 12 except NW 1/4, SE 1/4 NE 1/4; Sections 13-14; Section 15 except W 1/2 SW 1/4; Section 21 except W 1/2; Sections 22-23; Section 24 except S 1/2 SE 1/4, SE 1/4 SW 1/4; Section 26 except SE 1/4, E 1/2 NE 1/4, SE 1/4 SW 1/4; Section 27; Section 28 except N 1/2 NW 1/4; Section 29 except NW 1/4 SW 1/4; SE 1/4 SE 1/4 Section 30; Section 31 except W 1/2, W 1/2 SE 1/4; Sections 32-33; Section 34 except SE 1/4, SE 1/4 NE 1/4, SE 1/4 SW 1/4.
                T.34S., R.10W. Willamette Meridian: NW 1/4, NW 1/4 NE 1/4, NW 1/4 SW 1/4 Section 4; Section 5; Section 6 except NW 1/4 NE 1/4, N 1/2 NW 1/4, SW 1/4 NW 1/4; Section 7; NW 1/4, NW 1/4 NE 1/4, NW 1/4 SW 1/4 Section 8; N 1/2 NW 1/4, NW 1/4 NE 1/4, SW 1/4 NW 1/4 Section 18.
                T.34S., R.10 1/2 W. Willamette Meridian: S 1/2 Section 7; Section 18 except NW 1/4 NW 1/4; Section 19; N 1/2 NW 1/4, W 1/2 SW 1/4 Section 30; W 1/2 NW 1/4, SW 1/4 Section 31.
                T.34S., R.11W. Willamette Meridian: E 1/2 SE 1/4, SE 1/4 NE 1/4 Section 11; Section 12 except E 1/4; Section 13 except NE 1/4; E 1/2 E 1/2, SW 1/4 SW 1/4 Section 14; SE 1/4 SE 1/4 Section 15; Section 21 except N 1/2, E 1/2 SE 1/4, NW 1/4 SW 1/4; Section 22 except NW 1/4, W 1/2 NE 1/4, NW 1/4 SE 1/4, N 1/2 SW 1/4, SW 1/4 SW 1/4; Section 23 except NE 1/4 NW 1/4, NW 1/4 NE 1/4; Sections 24-28; S 1/2 NE 1/4, SE 1/4 Section 31; Section 32 except N 1/2 NW 1/4; Sections 33-36.
                T.35S., R.10 1/2 W. Willamette Meridian: Section 6 except E 1/2 E 1/2; Section 7 except E 1/2 E 1/2, W 1/2 SE 1/4, NE 1/4 SW 1/4; Section 18 except E 1/2, E 1/2 SW 1/4; NW 1/4, W 1/2 SW 1/4, NW 1/4 NE 1/4 Section 19; W 1/2 SW 1/4 Section 30.
                T.35S., R.11W. Willamette Meridian: Sections 1-4; Section 5 except SW 1/4 SW 1/4; E 1/2 NE 1/4 Section 6; E 1/2 E 1/2 Section 7; Sections 8-15; Section 17; E 1/2 NE 1/4, NW 1/4 NE 1/4 Section 18; Section 20 except SW 1/4 NW 1/4, W 1/2 SW 1/4; Section 21 except SW 1/4 NE 1/4; Sections 22-28; NE 1/4 NW 1/4, E 1/2 E 1/2 Section 29; Section 33 except W 1/2 SW 1/4; Section 34-36.
                T.36S., R.11W. Willamette Meridian: NW 1/4, NW 1/4 NE 1/4, N 1/2 SW 1/4, SW 1/4 SW 1/4 Section 2; Section 3; N 1/2 N 1/2, SE 1/4 NE 1/4, E 1/2 SE 1/4 Section 4; NE 1/4 NW 1/4, N 1/2 NE 1/4 Section 5; E 1/2 E 1/2 Section 9; Section 10 except S 1/2 SE 1/4, NE 1/4 SE 1/4; NW 1/4 NW 1/4 Section 11; NW 1/4 NW 1/4 Section 15; E 1/2 NE 1/4 Section 16.
                
                  
                  ER05OC11.011
                
                
                Map and description of OR-07-g taken from United States Fish and Wildlife Service 1:100,000 map; Canyonville, Oregon; 1995.
                Critical Habitat includes only Federal lands designated as Late Successional Reserves described within the following areas:
                T.31S., R.09W. Willamette Meridian: Section 19 except NW1/4 NW1/4, SW1/4 SW1/4, SW1/4 SE1/4; Section 29; Section 31; Section 33 except NE1/4 NE1/4.
                
                  ER24MY96.072
                
                Map and description of CA-01-a taken from United States Fish and Wildlife Service 1:100,000 map; Grants Pass, Oregon; Crescent City and Happy Camp, California; 1995.
                Critical Habitat includes only Federal lands designated as Late Successional Reserves described within the following areas:
                T.18N., R.01E. Humboldt Meridian: NW1/4 NW1/4 Section 1; W1/2, NE1/4, NW1/4 SE1/4 Section 2; Section 3; E1/2 Section 4; NE1/4, E1/2 SE1/4 Section 9; Section 10; W1/2 NE1/4, NW1/4, SW1/4, Section 11; W1/2 Section 14; Section 15; NE1/4 NE1/4 Section 16; Section 22; NW1/4, NW 1/4 SW1/4 Section 23; N1/2, N1/2 SW1/4, NW1/4 SE1/4 Section 27.
                T.19N., R.01E. Humboldt Meridian: Section 33 except W1/2 SW1/4; Sections 34-35; Section 36 except SE1/4 SE1/4.
                
                  ER24MY96.073
                
                Map and description of CA-01-b taken from United States Fish and Wildlife Service 1:100,000 map; Crescent City and Happy Camp, California; 1995.
                Critical Habitat includes only Federal lands designated as Late Successional Reserves described within the following areas:
                T.17N., R.02E. Humboldt Meridian: SW1/4 SE1/4, SE1/4 SW1/4 Section 29; Section 31 except N1/2 NW1/4, SW1/4 NW1/4; W1/2, W1/2 NE1/4 Section 32.
                T.17N., R.01E. Humboldt Meridian: S1/2 SW1/4 Section 35; SE1/4, SE1/4 SW1/4 Section 36.
                T.16N., R.03E. Humboldt Meridian: S1/2 SW1/4, NW1/4 SW1/4, SW1/4 SE1/4 Section 17; SE1/4, E1/2 SW1/4, SW1/4 SW1/4, S1/2 NE1/4, SE1/4 NW1/4 Section 18; Sections 19-20; SW1/4, S1/2 NW1/4, Section 21; W1/2 SW1/4, SW1/4 NW1/4 Section 27; Section 28 except NE1/4 NE1/4; Sections 29-33; S1/2 NW1/4, SW1/4, W1/2 SE1/4, SE1/4 SE1/4 Section 34.
                T.16N., R.02E. Humboldt Meridian: W1/2, SW1/4 SE1/4 Section 5; Sections 6-8; W1/2 Section 9; W1/2 NW1/4, SW1/4, S1/2 SE1/4 Section 16; Section 17; Section 18 except W1/2 NW1/4, SE1/4 NW1/4; Sections 19-21; Section 22 except N1/2 NE1/4, SE1/4 NE1/4; SW1/4 SW1/4 Section 23; S1/2, S1/2 NE1/4, NE1/4 NE1/4 Section 25; Section 26 except NE1/4 NE1/4; Sections 27-29; N1/2 N1/2, SE1/4 NE1/4 Section 30; Section 32 except SW1/4; Sections 33-36.
                T.16N., R.01E. Humboldt Meridian: Sections 1-2; SE1/4, E1/2 NE1/4 Section 3; NE1/4, SW1/4 NW1/4, NE1/4 NW1/4 Section 10; N1/2, SE1/2 SE1/4, N1/2 S1/2 Section 11; Section 12; S1/2 SE1/4 Section 13; NE1/4 Section 24.

                T.15N., R.03E. Humboldt Meridian: Sections 2-6; N1/2, N1/2 SW1/4 Section 7; SE1/4, S1/2 SW1/4, NE1/4 SW1/4 Section 8; Sections 9-10; W1/2, W1/2 NE1/4 Section 11; SW1/4 SW1/4 Section 13; Section 14 except N1/2 NE1/4, SE1/4 NE1/4; Sections 15-17; Section 18 except NW1/4, NW1/4 SW1/4; NE1/4, NE1/4 NW1/4 Section 19; Section 20 except SW1/4; Sections 21-23; W1/2 NW1/4, NW1/4 SW1/4 Section 24; Section 27 except E1/2 E1/2, SW1/4 SW1/4; Section 28 except S1/2, SW1/4 NE1/4, SE1/4 NW1/4; NE1/4, NW1/4 SE1/4, NE1/4 SW1/4, E1/2 NW1/4 Section 29.
                T.15N., R.02E. Humboldt Meridian: Sections 1-3; N1/2 NW1/4, NE1/4, E1/2 SE1/4 Section 4; NE1/4 NE1/4 Section 5; Section 10 except W1/2 SW1/4; Sections 11-12; Section 13 except E1/2 NE1/4, SE1/4; Section 14; NE1/4, E1/2 SE1/4, NW1/4 SE1/4 Section 15; E1/2 SE1/4 Section 22; Section 23 except SE1/4 NE1/4, SW1/4 SE1/4; SW1/4 Section 24; Section 25 except E1/2 NE1/4; Section 26 except NE1/4 NE1/4; S1/2, S1/2 N1/2 Section 27; SE1/4, SE1/4 SW1/4, S1/2 NE1/4 Section 28; Section 33-34; Section 35 except E1/2 E1/2.
                T.14N., R.02E. Humboldt Meridian: N1/2 NW1/4, W1/2 W1/2, NW1/4 NE1/4 Section 2; Section 3; N1/2 N1/2, E1/2 E1/2 Section 4; E1/2 E1/2 Section 9; Section 10; NW1/4, N1/2 SW1/4, W1/2 NE1/4, NW1/4 SE1/4 Section 11; NW1/4 NW1/4 Section 14; N1/2 N1/2 Section 15.
                Description of Lands Using Protracted Public Land Survey Lines
                Critical Habitat includes only Federal lands designated as Late Successional Reserves described within the following areas:
                T.14N., R.03E. Humboldt Meridian: SE1/4 SE1/4 Section 21; SW1/4 SW1/4 Section 22; W1/2 SW1/4, W1/2 NE1/4, NW1/4 Section 27; Section 28 except NW1/4; SE1/4 SE1/4 Section 29; E1/2 Section 33 except W1/2 W1/2, E1/2 SW1/4, SW1/4 SE1/4; W1/2 W1/2 Section 34.
                T.13N., R.03E. Humboldt Meridian: NW1/4 NW1/4 Section 3.
                
                  ER24MY96.074
                
                Map and description of CA-01-c taken from United States Fish and Wildlife Service 1:100,000 map; Happy Camp and Hoopa, California; 1995.
                Critical Habitat includes only Federal lands designated as Late Successional Reserves described within the following areas:
                T. 11N., R.06E. Humboldt Meridian: N1/2 NW1/4, SW1/4 NW1/4, W1/2 SW1/4 Section 30.
                T. 11N., R.05E. Humboldt Meridian: W1/2 NE1/4, NW1/4, E1/2 SW1/4, W1/2 SE1/4 Section 36.
                Description of Lands Using Protracted Public Land Survey Lines
                Critical Habitat includes only Federal lands designated as Late Successional Reserves described within the following areas:
                T. 14N., R.05E. Humboldt Meridian: S1/2 Section 7; Section 18 except E1/2 SE1/4, SE1/4 NE1/4; W1/2, NW1/4 NE1/4 Section 19; W1/2 SW1/4, NW1/4 NW1/4 Section 30; Section 31 except NE1/4, NE1/4 NW1/4; SW1/4 SW1/4 Section 32.
                T. 14N., R.04E. Humboldt Meridian: SE1/4, SE1/4 SW1/4 Section 12; Section 13 except W1/2 W1/2, Sections 24-25; E1/2 NE1/4 Section 26; SE1/4, E1/2 NE1/4 Section 35; Section 36.
                T. 13N., R.05E. Humboldt Meridian: SW1/4, W1/2 NW1/4, NE1/4 NW1/4, W1/2 SE1/4 Section 5; Sections 6-7; Section 8 except NE1/4, NE1/4 SE1/4; S1/2 S1/2 Section 9; E1/2 SW1/4, SW1/4 SW1/4, W1/2 SE1/4 Section 10; NW1/4, N1/2 SW1/4, W1/2 NE1/4, NW1/4 SE1/4, SE1/4 SE1/4 Section 15; Section 16 except SE1/4 SE1/4; Sections 17-21; Section 22 except SE1/4 SE1/4; N1/2 NW1/4 Section 27; N1/2 NW1/4, NW1/4 NE1/4 Section 28; Section 29 except E1/2 SE1/4; Sections 30-31, Section 32 except E1/2 NE1/4; S1/2 SE1/4 Section 35; SW1/4, W1/2 SE1/4, SE1/4 SE1/4 Section 36.
                T. 13N., R.04E. Humboldt Meridian: Section 1; Section 2 except NW1/4; S1/2 SE1/4 Section 3; SE1/4 SE1/4 Section 9; Section 10 except NW1/4 NW1/4; Sections 11-15; E1/2 E1/2 Section 16; SE1/4, S1/2 NE1/4, NE1/4 NE1/4, S1/2 SW1/4 Section 21; Sections 22-28; Section 29 except N1/2 N1/2; Section 30 except N1/2 N1/2; Sections 31-36.
                T. 13N., R.03E. Humboldt Meridian: S1/2 Section 25; S1/2 SE1/4 Section 26; Section 35 except W1/2 NW1/4; Section 36.
                T. 12N., R.06E. Humboldt Meridian: W1/2 SW1/4 Section 6; SW1/4 Section 7; W1/2, W1/2 SE1/4 Section 18; N1/2 NW1/4, NW1/4 NE1/4 Section 19.
                T. 12N., R.05E. Humboldt Meridian: Section 1; Section 2 except NW1/4, NW1/4 SW1/4; S1/2 S1/2, NW1/4 SW1/4 Section 3; Section 4 except N1/2 NE1/4, SE1/4 NE1/4; Sections 5-11; Section 12 except S1/2 NE1/4; Sections 13-23; Section 24 except E1/2 SE1/4, SE1/4 NE1/4; Section 25 except E1/2 NE1/4; Sections 26-36.
                T. 12N., R.04E. Humboldt Meridian: Sections 1-36.
                T. 12N., R.03E. Humboldt Meridian: Sections 1-2; Section 3 except NW1/4, W1/2 SW1/4, W1/2 NE1/4, NE1/4 NE1/4; Section 10 except W1/2 W1/2, NE1/4 NW1/4; Sections 11-14, Section 15 except W1/2 W1/2, SE1/4 SW1/4, SW1/4 SE1/4; SW1/4 SE1/4 Section 22; Section 23 except SW1/4 SW1/4; Section 24; Section 25 except SW1/4 SE1/4; N1/2 NE1/4, SE1/4 NE1/4 Section 26.
                T. 11N., R.06E. Humboldt Meridian: SW1/4, W1/2 NW1/4, Section 6; W1/2 Section 7; NW1/4 NW1/4 Section 18; SW1/4, SW1/4 NW1/4 Section 19.

                T. 11N., R.05E. Humboldt Meridian: Sections 1-25; Section 26 except SW1/4, SW1/4 SE1/4; NE1/4 NE1/4, Section 27; Section 28 except SE1/4 SE1/4; Sections 29-32; Section 33 except NE1/4, E1/2 NW1/4; W1/2 SW1/4 Section 34.
                
                T. 11N., R.04E. Humboldt Meridian: Sections 1-30, Section 31 except SW1/4, S1/2 NW1/4; Sections 32-36.
                T. 10N., R.05E. Humboldt Meridian: W1/2 SW1/4 Section 2; Section 3 except NE1/4, Sections 4-9, Section 10 except S1/2, SW1/4 NW1/4; N1/2 NW1/4 Section 11; Section 16 except SE1/4, SE1/4 SW1/4; Section 17-18; Section 19 except SE1/4, SE1/4 SW1/4, SE1/4 NE1/4; N1/2 NW1/4 Section 20; W1/2 W1/2, SE1/4 SW1/4 Section 30.
                T. 10N., R.04E. Humboldt Meridian: Sections 1-3; Sections 10-15; Sections 22-27.
                
                  ER24MY96.075
                
                Unit CA-01-d: Siskiyou County, California. From United States Fish and Wildlife Service 1:100,000 map; Happy Camp California; 1995.
                Critical habitat includes only Federal lands designated as Late Successional Reserves described within the following areas:
                T.18N., R.04E. Humboldt Meridian: SE 1/4 SW 1/4, SW 1/4 SE 1/4 Section 33; E 1/2 SE 1/4 Section 35; SW 1/4, SW 1/4 SE 1/4, S 1/2 NW 1/4 Section 36.
                T.18N., R. 05E. Humboldt Meridian: S 1/2 SW 1/4 Section 31.
                T.17N., R.03E. Humboldt Meridian: NE 1/4, E 1/2 SE 1/4 Section 24; E 1/2 NE 1/4, SE 1/4, Section 25; N 1/2, E 1/2 SE 1/4 Section 36.
                T.17N., R.04E. Humboldt Meridian: Section 1 except SW 1/4, SW 1/4 NW 1/4; Section 2 except NE 1/4 NE 1/4, N 1/2 NW 1/4, E 1/2 SE 1/4; Section 3 except N 1/2 N 1/2; Section 4; SE 1/4 NE 1/4, SE 1/4 Section 5; Section 8 except NW 1/4; Sections 9-10; NE 1/4, NW 1/4, NW 1/4 SW 1/4 Section 11; NE 1/4 Section 12; Sections 16-17; W 1/2, W 1/2 E 1/2 Section 20; SE 1/4, NE 1/4 SW 1/4 Section 21; S 1/2, S 1/2 N 1/2 Section 22; S 1/2, S 1/2 N 1/2 Section 23; W 1/2 SW 1/4 Section 24; W 1/2 NW 1/4, NW 1/4 SW 1/4 Section 25; Section 26; Section 27 except SW 1/4; NE 1/4, SW 1/4, SW 1/4 SE 1/4 Section 28; Section 29 except E 1/2 NE 1/4; SW 1/4, W 1/2 SE 1/4 Section 32; Section 33; N 1/2 NE 1/4, SW 1/4, SE 1/4 Section 34; N 1/2, N 1/2 SE 1/4, SW 1/4 SW 1/4 Section 35.
                T.17N., R.05E. Humboldt Meridian: W 1/2 except NE 1/4 NE 1/4 Section 4; Section 5; Section 6 except NE 1/4 NE 1/4; Sections 7-8; W 1/2 NW 1/4 Section 9.
                T.16N., R.03E. Humboldt Meridian: S 1/2 SW 1/4, SE 1/4, NE 1/4 SW 1/4 Section 1; E 1/2 E 1/2 Section 11; Section 12; Section 13 except W 1/2 SW 1/4, SW 1/4 NW 1/4; NE 1/4, E 1/2 NW 1/4, E 1/2 SE 1/4 Section 24; SE 1/4, SE 1/4 NE 1/4 Section 25; Section 36 except SW 1/4, NW 1/4 NW 1/4, W 1/2 SE 1/4.
                T.16N., R.04E. Humboldt Meridian: S 1/2 SW 1/4, W 1/2 SE 1/4 Section 1; Section 2 except NE 1/4; Sections 3-4; Section 5 except N 1/2 NW 1/4; Section 8; W 1/2 W 1/2, NE 1/4 NE 1/4 Section 9; Section 10 except W 1/2 SW 1/4; Section 11 except SE 1/4, S 1/2 SW 1/4; S 1/2 Section 12; E 1/2 E 1/2 Section 17; E 1/2 E 1/2 Section 20; Section 29 except SE 1/4, E 1/2 NE 1/4; W 1/2 Section 32.
                T.15N., R.03E. Humboldt Meridian: E 1/2 E 1/2 Section 1; E 1/2, SE 1/4 Section 12.
                T.15N., R.04E. Humboldt Meridian: W 1/2 Section 6; W 1/2 NW 1/4 Section 7.
                
                  
                  ER05OC11.012
                
                Unit CA-01-e: Del Norte County, California. From United States Fish and Wildlife Service 1:100,000 map; Grants Pass, Oregon; Happy Camp, California; 1995.

                Critical habitat includes only Federal lands designated as Late Successional Reserves described within the following areas:
                
                T.18N., R.03E. Humboldt Meridian: W 1/4 Section 1; SE 1/4, E 1/2 NE 1/4, NE 1/4 NE 1/4, SE 1/4 SW 1/4 Section 2; SE 1/4 SE 1/4 Section 10; Section 11 except NW 1/4 NW 1/4; W 1/2 NW 1/4; NW 1/4 SW 1/4 Section 12; W 1/2 NW 1/4 Section 14; E 1/2, E 1/2 SW 1/4 Section 15; W 1/2, NW 1/4 SE 1/4, N 1/2 NE 1/4, SW 1/4 NE 1/4 Section 22; W 1/2 Section 27; SE 1/4, S 1/2 NE 1/4, NE 1/4 NE 1/4, E 1/2 SW 1/4 Section 28; E 1/2 SE 1/4, SE 1/4 NE 1/4 Section 32; Section 33; W 1/2 Section 34.
                T.17N., R.03E. Humboldt Meridian: NW 1/4, NW 1/4 SW 1/4 Section 3; Section 4 except S 1/2 S 1/2, NW 1/4 SW 1/4; NE 1/4 NE 1/4 Section 5.
                
                  
                  ER05OC11.013
                
                Map and description of CA-02-a taken from United States Fish and Wildlife Service 1:100,000 map; Crescent City, California; 1995.

                Critical Habitat includes only Federal lands designated as Late Successional Reserves described within the following areas:
                
                T.14N., R.01E. Humboldt Meridian: S1/2 NE1/4, S1/2, SE1/4 NW1/4 Section 21; W1/2 SW1/4, SE1/4 SW1/4 Section 22; NW1/4, NW1/4, NW1/4 SW1/4 Section 27; Section 28 except W1/2 SW1/4, SE1/4 SW1/4, S1/2 SE1/4.
                T.17N., R.01E. Humboldt Meridian: SW1/4 SW1/4 Section 21; W1/2 NW1/4, NW1/4 SW1/4 Section 28; E1/2 NE1/4 Section 29.
                Critical Habitat includes only State lands described within the following areas:
                T.14N., R.01W. Humboldt Meridian: Section 1 above Mean High Water (MHW).
                T.14N., R.01E. Humboldt Meridian: W1/2 Section 6; W1/2 Section 7; Sections 18-19 above MHW.
                T.15N., R.01E. Humboldt Meridian: S1/2 Section 7; W1/2 Section 8; NW1/4, W1/2 NE1/4 Section 17; Sections 18-19; W1/2, N1/2 NE1/4 Section 30; W1/2 Section 31.
                T.15N., R.01W. Humboldt Meridian: SE1/4, S1/2 SW1/4 Section 1; Section 12 except W1/2 NE1/4; S1/2, NE1/4, NE1/4 NW1/4 Section 13; Section 23 above MHW, Section 24, Sections 25-26 above MHW; Section 36 above MHW.
                T.16N., R.01E. Humboldt Meridian: NW1/4 Section 4; Sections 5-7; Section 8 except NE1/4 SE1/4; SW1/4 NW1/4 NW1/4 SW1/4 Section 9; NW1/4 Section 15; W1/2, NE1/4 Section 16; Sections 17-20; W1/2, W1/2 SE1/4 Section 21.
                T.16N., R.01W. Humboldt Meridian: Section 1; SE1/4 SE1/4 Section 2; E1/2 NE1/4 Section 11; Sections 12-13; E1/2 E1/2 Section 14; SE1/4, E1/2 NE1/4, SW1/4 NE1/4, S1/2 NW1/4 Section 23; Section 24.
                T.17N., R.01E. Humboldt Meridian: SW1/4, W1/2 SE1/4 Section 30, Section 31 except E1/2 NE1/4, NE1/4 SE1/4.
                T.17N., R.01W. Humboldt Meridian: SE1/4 SE1/4 Section 25; S1/2, E1/2 NE1/4 Section 36.
                
                  ER24MY96.078
                
                Map and description of CA-02-b taken from United States Fish and Wildlife Service 1:100,000 map; Orick and Hoopa, California; 1995.
                Critical Habitat includes only State lands described within the following areas:
                T.11N., R.01E. Humboldt Meridian: Sections 1-2 N1/2 N1/2 Section 3; Section 4 except E1/2 SE1/4; Section 9 except E1/2 E1/2, SW1/4 SW1/4; N1/2 NE1/4, SW1/4 NE1/4, E1/2 NW1/4 Section 11; NW1/4 NW1/4 Section 12.
                T.12N., R.01E. Humboldt Meridian: W1/2 NW1/4, NE1/4 NW1/4, S1/2 Section 3; Section 4 above MHW; Section 9 above MHW; Section 10 except SE1/4 NW1/4; S1/2 NW1/4, SW1/4 Section 11; W1/2, NW1/4 SE1/4, S1/2 SE1/4 Section 14; Section 15; Section 16 above MHW; Section 21 above MHW; Sections 22-23; SW1/4 Section 24; Sections 25-27; Section 28 above MHW; Section 33 above MHW; Section 34-36.
                T.13N., R.01E. Humboldt Meridian: SW1/4, E1/2 SE1/4 Section 33; SW1/4 SW1/4 Section 34.
                
                  ER24MY96.079
                
                Map and description of CA-02-c taken from United States Fish and Wildlife Service 1:100,000 map; Orick, California; 1995.
                Critical Habitat includes only State lands described within the following areas:
                T.09N., R.01W. Humboldt Meridian: Section 23 above Mean High Water (MHW); Section 26 except SE1/4, SE1/4 SW1/4; Section 27 above MHW; NE1/4 Section 34; NW1/4 NW1/4 Section 35.
                T.09N., R.01E. Humboldt Meridian: E1/2 NW1/4, E1/2 SW1/4, W1/2 SE1/4 Section 6; W1/2 NE1/4, E1/2 NW1/4, W1/2 SE1/4, SE1/4 SE1/4 Section 7; E1/2 NE1/4, NE1/4 SE1/4 Section 18.
                T.10N., R.01E. Humboldt Meridian: SW1/4 SE1/4, SE1/4 SW1/4 Section 8; W1/2 Section 17; Section 19 above MHW; E1/2 W1/2 W1/2 Section 20; Section 29 except SE1/4, SW1/4 NE1/4, E1/2 SW1/4, SW1/4 SW1/4; Section 30 above MHW; W1/2, N1/2 NE1/4, E1/2 SW1/4, SE1/4 NW1/4 Section 31.
                
                  
                  ER24MY96.080
                
                Map and description of CA-03-a taken from United States Fish and Wildlife Service 1:100,000 map; Eureka and Hayfork, California; 1995.
                Critical Habitat includes only Private lands described within the following areas:
                T.02N., R.01E. Humboldt Meridian: Section 1-3; N1/2 Section 10; Section 11-12.
                T.02N., R.02E. Humboldt Meridian: Section 3; W1/2 Section 4; Section 5-6; N1/2 Section 7; N1/2 Section 8; Section 9-11; Section 14; Section 15 except SW1/4; N1/2 Section 16; N1/2 Section 22; N1/2 Section 23.
                T.03N., R.01E. Humboldt Meridian: S1/2 Section 3; Section 4-10; W1/2 Section 11; Section 13-18; W1/2 Section 19; Section 20-26; E1/2 Section 27; W1/2 Section 28; Section 29-35; Section 36 except NE1/4.
                T.03N., R.02E. Humboldt Meridian: Section 3 except NE1/4; Section 4; SE1/4 Section 5; S1/2 Section 6; Section 7; Section 9; Section 10; W1/2 Section 16; Section 18-20; Section 21 except NE1/4; SW 1/4 Section 22; W1/2 Section 27; Section 28 except SW1/4; Section 29-30; Section 31 except SW1/4; Section 32; Section 33 except NW1/4.
                T.04N., R.02E. Humboldt Meridian: S1/2 S1/2 Section 33; SW1/4 Section 34.
                
                  ER24MY96.081
                
                Map and description of CA-04-a taken from United States Fish and Wildlife Service 1:100,000 map; Cape Mendocino and Garberville, California; 1995.
                Critical Habitat includes only State lands described within the following areas:
                T.01N., R.01E. Humboldt Meridian: SW1/4 Section 23; S1/2 Section 24; SW1/4 NW1/4, N1/2 N1/2 Section 25; NE1/4, E1/2 NW1/4 Section 26.
                T.01N., R.02E. Humboldt Meridian: E1/2 NE1/4, NE1/4 SE1/4 Section 11; NW1/4 Section 12; S1/2 Section 19; W1/2 W1/2 Section 29; N1/2, N1/2 SE1/4, NE1/4 SW1/4 Section 30; NW1/4 NW1/4, S1/2 SE1/4, E1/2 SW1/4 Section 32.
                T.01S., R.01E. Humboldt Meridian: S1/2 S1/2 Section 13; S1/2 NW1/4, S1/2 Section 14; E1/2 SE1/4 Section 15; E1/2 E1/2, SW1/4 SE1/4 Section 22; Sections 23-27; Section 28 except W1/2 NW1/4; Section 33 except SW1/4 NW1/4, SW1/4; Sections 34-36.
                T.01S., R.02E. Humboldt Meridian: S1/2 NW1/4, NW1/4 SW1/4, S1/2 SW1/4, SW1/4 SE1/4 Section 3; Section 4 except SW1/4 NW1/4; NE1/4 NE1/4 Section 9; NW1/4, W1/2 NE1/4, E1/2 SE1/4 Section 10; SW1/4 SW1/4 Section 11; W1/2 Section 14; SE1/4, SW1/4 SW1/4 Section 15; S1/2 NW1/4, SW1/4, S1/2 SE1/4 Section 16; S1/2, SE1/4 NE1/4 Section 17; S1/2 S1/2 Section 18; Sections 19-22; W1/2 Section 23; W1/2, SW1/4 SE1/4 Section 26; Sections 27-34; W1/2 NW1/4, SE1/4 NW1/4, N1/2 SW1/4, SW1/4 SW1/4, SW1/4 NE1/4, S1/2 SE1/4, NW1/4 SE1/4 Section 35.
                T.02S., R.01E. Humboldt Meridian: Sections 1-3; E1/2 E1/2 Section 4; E1/2 E1/2 Section 9; Sections 10-14; Section 15 except W1/2 SW1/4, SW1/4 NW1/4; Section 22 except SW1/4, W1/2 NW1/4; Sections 23-25; Section 26 except, SW1/4, S1/2 NW1/4, SW1/4 NE1/4.

                T.02S., R.02E. Humboldt Meridian: SW1/4 Section 1; Section 2 except NE1/4, E1/2 NW1/4, NE1/4 SE1/4; Sections 3-24; Section 25 except SW1/4 SW1/4; N1/2 Section 26; Section 27 except S1/2 S1/2; Section 28 except S1/2 S1/2, NW1/4 SW1/4; Section 29 except NE1/4 SE1/4, S1/2 SE1/4; Section 30 except S1/2 SW1/4; NE1/4 NW1/4, N1/2 NE1/4 Section 36.
                T.02S., R.03E. Humboldt Meridian: Section 7 except N1/2; SW1/4 SW1/4 Section 8; Section 17 except NE1/4, E1/2 SE1/4; Sections 18-20; Section 21 except NW1/4 NE1/4, SE1/4 NE1/4, N1/2 SE1/4, SE1/4 SE1/4; S1/2 S1/2, NW1/4 SW1/4, SW1/4 NW1/4 Section 27; Section 28 except NE1/4 NE1/4; Section 29 except W1/2 NW1/4; Section 30 except SE1/4 NE1/4, NE1/4 SE1/4; Section 31 except S1/2 S1/2, NW1/4 SE1/4; Section 32 except SE1/4 NE1/4, S1/2; N1/2 NE1/4, NE1/4 NW1/4 Section 33; E1/2, NW1/4 Section 34; SE1/4 NW1/4, NW1/4 NW1/4 Section 35.
                T.03S., R.03E. Humboldt Meridian: NW1/4 Section 3; E1/2 NE1/4 Section 11; N1/2, NW1/4 SW1/4, SE1/4 Section 12; SE1/4 SE1/4, Section 13.
                T.03S., R.04E. Humboldt Meridian: SW1/4 SW1/4 Section 18; NW1/4, NW1/4 SW1/4 Section 30.
                
                  ER24MY96.082
                
                Map and description of CA-04-b taken from United States Fish and Wildlife Service 1:100,000 map; Garberville, California; 1995.
                Critical Habitat includes only State lands described within the following areas:
                T.04S., R.03E. Humboldt Meridian: SE1/4 SW1/4, S1/2 SE1/4 Section 2; S1/2 SE1/4 Section 9; SW1/4, NW1/4 SE1/4 Section 10; E1/2 NW1/4, SW1/4 NE1/4, N1/2 NE1/4 Section 11.
                
                  ER24MY96.083
                
                Map and description of CA-05-a taken from United States Fish and Wildlife Service 1:100,000 map; Cape Mendocino, Garberville and Covelo, California; 1995.
                Critical Habitat includes only Federal lands designated as Late Successional Reserves described within the following areas:
                T.02S., R.02E. Humboldt Meridian: SE1/4 SE1/4 Section 31; S1/2 SW1/4, SW1/4 SE1/4 Section 32.
                T.03S., R.02W. Humboldt Meridian: SE1/4 NW1/4, E1/2 SW1/4, S1/2 SE1/4, NW1/4 SE1/4 Section 12; Sections 13-14; Section 15-16 East of Mean High Water (MHW); Section 22-23 East of MHW; Section 24 except SE1/4; N1/2 NE1/4 Section 26 East of MHW.
                T.03S., R.01W. Humboldt Meridian: SW1/4 SW1/4 Section 9; NE1/4 SE1/4 Section 10; S1/2, SE1/4 NE1/4 Section 11; SW1/4 NW1/4, S1/2 Section 12; Sections 13-18; N1/2 NW1/4, SW1/4 NW1/4 Section 19; N1/2 NW1/4, SE1/4 NW1/4, NE1/4, N1/2 SE1/4, Section 20; Sections 21-26; N1/2, E1/2 SE1/4 Section 27; N1/2 NE1/4 Section 28; NE1/4 NW1/4, NW1/4 NE1/4 Section 35; N1/2 NW1/4, NE1/4, E1/2 SW1/4 Section 36.
                T.03S., R.01E. Humboldt Meridian: N1/2 SE1/4, SE1/4 SE1/4, NE1/4 SW1/4 Section 12; N1/2 SE1/4, SE1/4 SE1/4, SE1/4 NE1/4 Section 13; SW1/4 NW1/4, W1/2 SW1/4 Section 18; W1/2 NW1/4, SW1/4, W1/2 SE1/4 Section 19; SE1/4 NE1/4, NE1/4 SE1/4 Section 24; W1/2 SW1/4 Section 29; Section 30 except NE1/4 NE1/4; Section 31; W1/2 W1/2, NE1/4 NW1/4, NE1/4 SW1/4 Section 32.
                T.03S., R.02E. Humboldt Meridian: W1/2 SW1/4, NW1/4, SE1/4 NE1/4, SW1/4 SE1/4 Section 5; E1/2 SE1/4, SW1/4 SE1/4 Section 6; Section 7 except SW1/4 NW1/4, SE1/4 SE1/4; W1/2 W1/2, SE1/4 NW1/4, SW1/4, W1/2 NE1/4, W1/2 SE1/4, SE1/4 SE1/4 Section 8; S1/2 SW1/4 Section 9; E1/2 SW1/4 Section 18; NE1/4 NW1/4, SE1/4 SW1/4, SW1/4 SE1/4 Section 19; SE1/4 NE1/4 Section 20; NW1/4 NE1/4 Section 22; NW1/4 NW1/4 Section 28; NW1/4 NE1/4 Section 30.
                T.04S., R.01W. Humboldt Meridian: S1/2 S1/2, Section 1; SE1/4 SE1/4 Section 2; SE1/4 SE1/4
                  Section 10; S1/2, NE1/4 Section 11; N1/2, W1/2 SW1/4 Section 12; Section 14 east of MHW.
                T.04S., R.01E. Humboldt Meridian: SW1/4, W1/2 SE1/4, SE1/4 SE1/4, S1/2 NE1/4 Section 4; Section 5; Section 6 except S1/2 SW1/4; NE1/4, E1/2 NW1/4, NE1/4 SE1/4 Section 7; N1/2 Section 8; Section 9 except N1/2 NW1/4, NE1/4 NE1/4; S1/2, E1/2 NE1/4 Section 10; SW1/4, SW1/4 NW1/4 Section 11; Section 15; Section 16 except SW1/4 SW1/4; S1/2 SW1/4 Section 20; E1/2, S1/2 SW1/4 Section 21; Sections 22-23; S1/2 NW1/4, NW1/4 NW1/4, SW1/4 Section 24; W1/2 Section 25; Section 26-27; Section 28 except NW1/4 NW1/4; N1/2, SE1/4 SE1/4 Section 29; N1/2 N1/2 Section 33; E1/2 Section 34; Section 35; W1/2 Section 36.
                T.04S., R.02E. Humboldt Meridian: S1/2 SW1/4, NE1/4 SW1/4, NW1/4 SE1/4 Section 31.
                T.05S., R.01E. Humboldt Meridian: Section 1; Section 2 except N1/2 SW1/4; E1/2 NE1/4, SW1/4 NE1/4 Section 3; NE1/4, S1/2 SE1/4, NE1/4 NW1/4 Section 11; Section 12 except N1/2 NW1/4, NE1/4 SW1/4; Section 13 except W1/2 NE1/4, SE1/4 NE1/4, NE1/4 SE1/4; E1/2 Section 14; Section 23 East of MHW; Section 24; Section 25 East of MHW.
                Description of Lands Using Protracted Public Land Survey Lines
                Critical Habitat includes only Federal lands designated as Late Successional Reserves described within the following areas:
                T.05S., R.02E. Humboldt Meridian: Western 1/2 of the Western 1/2 of the Township T.05S., R.02E.
                
                  ER24MY96.084
                
                Map and description of CA-05-b taken from United States Fish and Wildlife Service 1:100,000 map; Covelo, California; 1995.
                Critical Habitat includes only State lands described within the following areas:
                T.24N., R.19W. Mt. Diablo Meridian: W1/2 W1/2 Section 2; Section 3 except E1/2 NW1/4; Section 4 except NE1/4 NE1/4; Section 5; Section 9 above MHW; Section 10; W1/2 W1/2, SE1/4 SW1/4 Section 11; W1/2 Section 14; Section 15 above MHW; Section 22 above MHW; Section 23 except NE1/4, NE1/4 SE1/4; Section 24 except NE1/4 NW1/4, N1/2 NE1/4; Section 25 except SW1/4 SW1/4; Section 26 above MHW; Section 36 above MHW.
                T.24N., R.18W. Mt. Diablo Meridian: SW1/4 NW1/4, SE1/4 SW1/4, W1/2 SW1/4 Section 31.
                T.23N., R.19W. Mt. Diablo Meridian: Section 1 above MHW.
                T.23N., R.18W. Mt. Diablo Meridian: Section 5; Section 6 except E1/2 NE1/4 ; Section 7 above MHW; Section 8 except N1/2 NE1/4, SE1/4 NE1/4, NE1/4 SE1/4; W1/2 SW1/4, S1/2 SE1/4 Section 15; Section 16 except NE1/4 NW1/4, NE1/4, Section 21 above MHW; N1/2 Section 22.
                T.05S., R.02E. Humboldt Meridian: NW1/4 NW1/4, SE1/4 NW1/4 Section 22; NE1/4 Section 27.
                
                  ER24MY96.085
                
                Map and description of CA-06-a taken from United States Fish and Wildlife Service 1:100,000 map; Garberville and Covelo, California; 1995.
                Critical Habitat includes only State lands described within the following areas:
                T.05S., R.03E. Humboldt Meridian: SE1/4 SE1/4 Section 10; SW1/4 SW1/4 Section 11; Section 13 except NE1/4; Section 14 except NW1/4 NE1/4; Section 15 except SW1/4; NW1/4 NE1/4, NE1/4 NW1/4 Section 24.
                Critical Habitat includes only Federal lands designated as Late Successional Reserves described within the following areas:
                T.24N., R.15W. Mt. Diablo Meridian: SW1/4 NW1/4, W1/2 SE1/4, SW1/4 Section 4; Section 5 except W1/2 SW1/4; S1/2 NE1/4 Section 6.
                T.24N., R.16W. Mt. Diablo Meridian: N1/2 NE1/4, NE1/4 NW1/4 Section 3; W1/2 NW1/4, NW1/4 SE1/4, NE1/4 NW1/4, S1/2 SE1/4, Section 5; SE1/4 NE1/4, N1/2 NW1/4, Section 6; W1/2 SE1/4 Section 7; SE1/4 SW1/4, W1/2 SE1/4, SE1/4 SE1/4 Section 9; S1/2 SW1/4 Section 10.

                T.24N., R.17W. Mt. Diablo Meridian: Section 1 except S1/2 NE1/4, NW1/4 NW1/4, SE1/4 SE1/4; Section 2 except SE1/4 SW1/4; S1/2 S1/2, NE1/4 SE1/4, S1/2 N1/2, NE1/4 NE1/4 Section 3; SE1/4 SE1/4, NW1/4 SE1/4 Section 4; W1/2 NW1/4 Section 10; NW1/4 NE1/4, W1/2 NW1/4 Section 11.
                
                T.05S., R.05E. Humboldt Meridian: N1/2 NW1/4 Section 2; N1/2 N1/2, SW1/4 NW1/4 Section 3; E1/2 NE1/4 Section 4; SE1/4 SE1/4 Section 7; SW1/4 SW1/4 Section 8; SW1/4 NW1/4, N1/2 SW1/4, SE1/4 SW1/4, NE1/4 SE1/4, Section 15; NW1/4 SW1/4 Section 17; E1/2 E1/2 Section 18; NE1/4 NE1/4, SE1/4 SE1/4 Section 19; NW1/4 SW1/4 Section 20; W1/2 NE1/4, SE1/4 NW1/4, NE1/4 SW1/4, N1/2 SE1/4, SW1/4 SE1/4 Section 22; NW1/4 SW1/4 Section 23; S1/2 NW1/4, N1/2 SW1/4, S1/2 SE1/4, NW1/4 SE1/4 Section 25; NE1/4 NW1/4, NE1/4 SW1/4, W1/2 NE1/4, SE1/4 NE1/4 Section 26; W1/2 W1/2, NE1/4 SW1/4 Section 28; S1/2 N1/2, E1/2 SW1/4, N1/2 SE1/4 Section 29; NE1/4, NE1/4 NW1/4 Section 32; NW1/4 NE1/4, S1/2 NE1/4, NW1/4, NE1/4 SW1/4, SE1/4 Section 33; SW1/4 NW1/4, N1/2 SW1/4, SW1/4 SW1/4 Section 34; NE1/4 NE1/4 Section 36.
                T.05S., R.06E. Humboldt Meridian: S1/2 NW1/4, SW1/4 Section 30; Section 31 except NE1/4 NW1/4, N1/2 NE1/4, SE1/4 NE1/4.
                T.04S., R.05E. Humboldt Meridian: SE1/4 SW1/4 Section 15; NW1/4, W1/2 NE1/4, NE1/4 SW1/4 Section 22; SE1/4 Section 33; W1/2 W1/2, SE1/4 SW1/4 Section 34.
                
                  ER24MY96.086
                
                Map and description of CA-06-b taken from United States Fish and Wildlife Service 1:100,000 map; Covelo, California; 1995.
                Critical Habitat includes only Federal lands designated as Late Successional Reserves described within the following areas:
                T.21N., R.15W. Mt. Diablo Meridian: W1/2 NW1/4 Section 5; Sections 6-7; NW1/4 NE1/4, N1/2 NW1/4, SW1/4 NW1/4, N1/2 S1/2, SW1/4 SW1/4 Section 8; W1/2 W1/2, SE1/4 SW1/4, S1/2 SE1/4 Section 17; Section 18.
                T.21N., R.16W. Mt. Diablo Meridian: Section 1; N1/2 NE1/4, NE1/4 NW1/4, SE1/4 SE1/4 Section 2; E1/2 NE1/4 Section 11; Section 12 except NW1/4 SW1/4 and S1/2 SW1/4; NE1/4, NE1/4 SE1/4 Section 13.
                T.22N., R.14W. Mt. Diablo Meridian: NW1/4 SW1/4, S1/2 SW1/4 Section 6; Section 7; Section 18 except E1/2 SE1/4; ; SE1/4 SE1/4 Section 20; SW1/4 SW1/4, NE1/4 SE1/4 Section 21; E1/2 NE1/4, W1/2 NW1/4, NE1/4 SE1/4 Section 28; NE1/4, NE1/4 NW1/4, S1/2 NW1/4, SW1/4, NW1/4 SE1/4 Section 29; S1/2 NE1/4, N1/2 NW1/4, N1/2 SE1/4 Section 32.
                T.22N., R.15W. Mt. Diablo Meridian: SW1/4 NE1/4, S1/2 Section 1; N1/2 Section 12; E1/2 Section 13; NE1/4 SW1/4, S1/2 SW1/4, W1/2 SE1/4 Section 19; NW1/4 NE1/4 Section 24; SW1/4 NE1/4, W1/2 NW1/4, SW1/4, W1/2 SE1/4 Section 30; SW1/4 NE1/4, NW1/4 NW1/4, S1/2 NW1/4, S1/2 Section 31.
                T.22N., R.16W. Mt. Diablo Meridian: SW1/4, SW1/4 NW1/4, W1/2 W1/2 Section 3; Section 4; Section 5 except S1/2 SE1/4, NE1/4 SE1/4, SE1/4 NE1/4; E1/2, E1/2 W1/2, S1/2 SW1/4, NE1/4 NW1/4 Section 6; E1/2 NE1/4, N1/2 NW1/4, SE1/4 SW1/4, SE1/4 Section 7; N1/2 NE1/4, E1/2 W1/2, S1/2 SE1/4, SW1/4 SW1/4 Section 8; Section 9 except N1/2 NW1/4 and SE1/4 NW1/4; SW1/4 NE1/4, W1/2, NW1/4 SE1/4, S1/2 SE1/4 Section 10; W1/2 Section 17; Section 18 except N1/2 NW1/4, W1/2 SW1/4; S1/2 NE1/4, NW1/4 NE1/4 Section 19; NW1/4 SW1/4 Section 20; SE1/4 SE1/4 Section 21; S1/2 SW1/4, SW1/4 SE1/4 Section 22; SE1/4 SE1/4 Section 23; Section 26; Section 27 except NE1/4 NE1/4, W1/2 SW1/4, S1/2 SE1/4, SE1/4 SW1/4; SE1/4 Section 34; Section 35.
                T.22N., R.17W. Mt. Diablo Meridian: NE1/4 NE1/4, SW1/4 NE1/4, SE1/4 NW1/4, NE1/4 SW1/4, W1/2 SE1/4 Section 12; S1/2 SE1/4 Section 13; N1/2 NE1/4 Section 24.
                T.23N., R.16W. Mt. Diablo Meridian: W1/2 NW1/4 Section 3; NE1/4 NE1/4 Section 4; SE1/4 SW1/4, E1/2 NE1/4, NW1/4 SE1/4 Section 5; W1/2 W1/2 Section 6; Section 7 except NW1/4; NE1/4 NW1/4, SW1/4 NW1/4, SW1/4 SW1/4 Section 8; W1/2 Section 17; Section 18 except, N1/2 NW1/4, SW1/4 NW1/4, W1/2 SW1/4, SE1/4 SW1/4; S1/2 SE1/4, S1/2 SW1/4, NE1/4 SE1/4 Section 19; S1/2 SW1/4, NE1/4 SW1/4, N1/2 SE1/4, SE1/4 SE1/4 Section 20; NW1/4 NW1/4, S1/2 NW1/4, SW1/4, SW1/4 SE1/4 Section 28; Section 29; Section 30 except NW1/4 NW1/4; Section 31 except SW1/4 SW1/4; Section 32 except SE1/4 NE1/4, SW1/4 SE1/4, E1/2 SE1/4; Section 33 except NE1/4 NE1/4, S1/2 NW1/4; S1/2 NW1/4, N1/2 SW1/4 Section 34.
                T.23N., R.17W. Mt. Diablo Meridian: Section 1 except S1/2 SW1/4; NE1/4 SE1/4 Section 2.
                T.24N., R.16W. Mt. Diablo Meridian: SE1/4 NE1/4, SE1/4 NW1/4, NW1/4 SW1/4, SE1/4 SW1/4, NE1/4 SE1/4 Section 17; W1/2 SE1/4, E1/2 SW1/4 Section 18; Section 19 except SW1/4 SE1/4; W1/2 NE1/4, E1/2 NW1/4 Section 20; S1/2 NW1/4, SW1/4 Section 27; Section 28 except N1/2 N1/2 and SE1/4 SW1/4; Section 29 except N1/2 NE1/4, NW1/4 NW1/4; Section 30 except N1/2 NE1/4; Section 31; Section 32 except SE1/4 NE1/4 and E1/2 SE1/4; N1/2 NE1/4, NW1/4 NW1/4 Section 33; NW1/4 Section 34.
                T.24N., R.17W. Mt. Diablo Meridian: NE1/4 NE1/4 Section 23; Section 24 except NE1/4 NW1/4, NW1/4 NE1/4; E1/2, E1/2 NW1/4, NW1/4 NW1/4, SW1/4 SW1/4 Section 25, N1/2 SE 1/4 Section 26, Section 36.
                Critical Habitat includes only State lands described within the following areas:
                T.21N., R.16W. Mt. Diablo Meridian: SW1/4 NE1/4, S1/2 NW1/4 Section 26.

                T.23N., R.17W. Mt. Diablo Meridian: N1/2 SW1/4, S1/2 NW1/4 Section 2; Section 3 except NE1/4, S1/2 SE1/4; E1/2 NW1/4, SW1/4 NW1/4, NE1/4 SE1/4, NE1/4 Section 4.
                T.24N., R.17W. Mt. Diablo Meridian: Section 28 except SW1/4 SW1/4; NW1/4 Section 27; W1/2 Section 33; SE1/4 SW1/4 Section 34.
                
                  ER24MY96.087
                
                Map and description of CA-07-a taken from United States Fish and Wildlife Service 1:100,000 map; Ukiah, California; 1995.
                Critical Habitat includes only State lands described within the following areas:
                T.17N., R.14W. Mt. Diablo Meridian: W1/2 SW1/4, NE1/4 SW1/4 Section 6; W1/2 NW1/4, NW1/4 SW1/4 Section 7.
                T.17N., R.15W. Mt. Diablo Meridian: W1/2, SE1/4 Section 2; Sections 3-8; Section 9 except SE1/4 SE1/4 ; Section 10 except S1/2 S1/2; Section 11; Section 12 except SW1/4 SE1/4; N1/2 NE1/4 Section 14; Section 18 except SE1/4, W1/2 SW1/4.
                T.17N., R.16W. Mt. Diablo Meridian: N1/2 N1/2 Section 1; Section 3 except W1/2 W1/2; Sections 4-6; NE1/4, SW1/4 Section 7; N1/2, N1/2 SW1/4 Section 8; N1/2, N1/2 SE1/4, SE1/4 SE1/4 Section 9; Section 10 except NE1/4 NE1/4; Section 18 except SE1/4 SE1/4; NW1/4, W1/2 SW1/4 Section 19; W1/2 NW1/4 Section 30.
                T.17N., R.17W. Mt. Diablo Meridian: Sections 1-3; NE1/4, SW1/4 NW1/4, S1/2 Section 4; NE1/4, N1/2 NW1/4, SE1/4 NW1/4, NE1/4 SE1/4, S1/2 S1/2 Section 5; N1/2 NE1/4 Section 6; Section 8 except W1/2 SW1/4, SE1/4 SW1/4, SW1/4 SE1/4; Sections 9-15; SE1/4 NE1/4, N1/2 NE1/4, NE1/4 NW1/4, S1/2 Section 16; S1/2 Section 17; S1/2, S1/2 NE1/4 Section 18; NW1/4 Section 19; N1/2 NE1/4 Section 20; Section 21 except SE1/4 SW1/4; Section 22 except E1/2 SW1/4 ; Section 23 except NW1/4 SW1/4; Section 24; NE1/4 NW1/4, NW1/4 SW1/4 Section 26; Section 27 except SW1/4 NW1/4, SE1/4 SE1/4, N1/2 NE1/4; Section 28 except NE1/4 NE1/4, SW1/4, S1/2 SE1/4, W1/2 NW1/4.
                T.17N., R.18W. Mt. Diablo Meridian: SE1/4 SE1/4 Section 13.
                T.18N., R.15W. Mt. Diablo Meridian: SW1/4 Section 18; Section 19; SE1/4 NE1/4, NE1/4 SW1/4, S1/2 SW1/4, SE1/4 Section 20; Section 21; Section 22 except NE1/4; Section 23 except N1/2 NW1/4; W1/2 W1/2, SE1/4 SW1/4 Section 24; W1/2 Section 25; Section 26 except E1/2 E1/2; Sections 27-34; Section 35 except NE1/4 SE1/4.
                T.18N., R.16W. Mt. Diablo Meridian: S1/2 Section 13; SE1/4 Section 14; SW1/4, W1/2 SE1/4 Section 15; S1/2 N1/2, NW1/4 NW1/4, S1/2 Section 16; Section 17 except NW1/4 NW1/4; S1/2 Section 18; Sections 19-33; Section 34 except E1/2 SE1/4; Section 35 except W1/2 SW1/4, SE1/4 SW1/4; Section 36.
                T.18N., R.17W. Mt. Diablo Meridian: Section 20 except N1/2 N1/2, SW1/4 SW1/4; Section 21 except NW1/4 NE1/4, N1/2 NW1/4; NE1/4, NE1/4 SE1/4, SW1/4 SE1/4 Section 23; Section 24; Section 25 except S1/2 S1/2, N1/2 SE1/4 ; Section 26 except NW1/4 NW1/4; Section 27; NE1/4 NE1/4 Section 28; N1/2 NW1/4, SW1/4 NW1/4 Section 29; NW1/4 SW1/4, NE1/4 SE1/4, S1/2 S1/2 Section 31; S1/2 NE1/4, S1/2 Section 32; S1/2 N1/2, N1/2 S1/2, SE1/4 SE1/4 Section 33; Sections 34-36.
                T.18N., R.18W. Mt. Diablo Meridian: SW1/4 Section 25; W1/2, SE1/4 Section 36.
                
                  ER24MY96.088
                
                Map and description of CA-07-b taken from United States Fish and Wildlife Service 1:100,000 map; Ukiah, California; 1995.
                Critical Habitat includes only State lands described within the following areas:
                T.14N., R.15W. Mt. Diablo Meridian: E1/2 SW1/4, SW1/4 SE1/4, SE1/4 NW1/4 Section 11; Section 13 except E1/2 E1/2, NE1/4 NW1/4, NW1/4 NE1/4; E1/2 E1/2, NE1/4, NW1/4, NW1/4 NE1/4 Section 14; NE1/4, NE1/4 NW1/4, N1/2 SE1/4 Section 24.
                
                  
                  ER24MY96.089
                
                Map and description of CA-07-c taken from United States Fish and Wildlife Service 1:100,000 map; Point Arena, California; 1995.
                Critical Habitat includes only State lands described within the following areas:
                T.12N., R.13W. Mt. Diablo Meridian: S1/2 NW1/4, SW1/4, N1/2 SE1/4, SW1/4 SE1/4, S1/2 NE1/4 Section 8.
                
                  ER24MY96.090
                
                Map and description of CA-07-d taken from United States Fish and Wildlife Service 1:100,000 map; Ukiah, California; 1995.
                Critical Habitat includes only State lands described within the following areas:
                T.16N., R.14W. Mt. Diablo Meridian: S1/2 S1/2 Section 14; E1/2 SE1/4, SE1/4 NE1/4 Section 15; E1/2 Section 22; Section 23 except E1/2 NE1/4; W1/2 NW1/4, SE1/4 NW1/4, NE1/4 SW1/4 Section 25; E1/2 NE1/4 Section 26.
                
                  ER24MY96.091
                
                Map and description of CA-08-a taken from United States Fish and Wildlife Service 1:100,000 map; Point Arena, California; 1995.
                Critical Habitat includes only State lands described within areas bounded by the following descriptions:
                (a) Starting at Station H-34 on the easterly line of the German Rancho, South 33°50′ West for 3,200 feet, South 86°20′ West for 1,927 feet, North 53° West for 1,372 feet, North 37° West for 1,550.5 feet, North 48° East for 1,720 feet, South 86°45′ East for 2,203.5 feet, North 55° East for 1,110.1 feet, South 8°50′ East for 653 feet; and (b) starting at the westernmost point of Kruse Rhododendron State Reserve proceeding North 48° East along the Kruse Rhododendron State Reserve boundary to the intersection with Kruse Ranch Road, west on Kruse Ranch Road to the intersection with State Highway 1, north on State Highway 1 to Cannon Gulch, northeast along Cannon Gulch to the Rancho de German Spanish Land Grant boundary, northwest along the Rancho de German Spanish Land Grant boundary to the western edge of Range 13 West, South 29°30″ from this point to Mean High Water (MHW), southwest along the shoreline at MHW to the south boundary of the Rancho de German Spanish Land Grant, east along the Spanish Land Grant boundary to the southeast corner of the land grant, north on the eastern boundary of the land grant to the eastern corner of the Kruse Rhododendron State Reserve, south along the Kruse Rhododendron State Reserve boundary to the westernmost point of the reserve.
                Critical Habitat includes only State lands described within the following areas:
                T.09N., R.13W. Mt. Diablo Meridian: SW1/4, SW1/4 NW1/4, SW1/4 SE1/4 Section 18; NW1/4 Section 19.
                
                  
                  ER24MY96.092
                
                Map and description of CA-08-b taken from United States Fish and Wildlife Service 1:100,000 map; Point Arena and Healdsburg, California; 1995.
                Critical Habitat includes only State lands described within the following areas:
                T.08N., R.10W. Mt. Diablo Meridian: NW1/4, S1/2 SW1/4 Section 5; Section 6 except N1/2 SE1/4; Section 7 except W1/2 W1/2; W1/2 W1/2 Section 8; W1/2 W1/2 Section 17; Section 18 except W1/2 SW1/4.
                T.08N., R.11W. Mt. Diablo Meridian: Section 1 except N1/2 NE1/4; Section 2 except SW1/4 SE1/4; Section 3 except S1/2 NW1/4, SW1/4 NE1/4; NE1/4, N1/2 SE1/4, E1/2 NW1/4, NE1/4 SW1/4 Section 10; NW1/4, N1/2 SW1/4 Section 11; N1/2 NE1/4, SW1/4 NE1/4 Section 13; NW1/4 NW1/4 Section 15.
                T.09N., R.11W. Mt. Diablo Meridian: SW1/4 SW1/4 Section 27; SE1/4 SE1/4 Section 28; E1/2 E1/2 Section 33; Section 34; SW1/4, S1/2 SE1/4 Section 35.
                T.09N., R.10W. Mt. Diablo Meridian: SW1/4, S1/2 SE1/4 Section 31; SW1/4 Section 32.
                
                  ER24MY96.093
                
                Map and description of CA-09-a taken from United States Fish and Wildlife Service 1:100,000 map; Napa, California; 1995.
                Critical Habitat includes only State lands bounded by the following descriptions:
                (a) On the west by Point Reyes National Seashore, on the east by the shoreline of Tomales Bay at Mean High Water (MHW), on the south by a line beginning at the intersection of Pierce Point Road with Sir Francis Drake Highway proceeding North 75°07′03″ East for 4,734.31 feet to the shoreline of Tomales Bay at MHW; (b) on the east and north by Sir Francis Highway, on the west by Point Reyes National Seashore, on the south by the southern boundary of the Punta De Los Reyes (Randall) Spanish Land Grant; (c) State lands within the Nicasio (Halleck) Spanish Land Grant west of State Highway 1 and east of the shoreline of Tomales Bay at MHW; and (d) State lands within the Nicasio (Frink and Reynolds) Spanish Land Grant.
                
                  ER24MY96.094
                
                
                Map and description of CA-09-b taken from United States Fish and Wildlife Service 1:100,000 map; Napa and San Francisco, California; 1995.
                Critical Habitat includes only State lands bounded by the following descriptions: (a) portions of Ranchos Nicasio, San Geronimo, and Tomales Y Baulines Spanish Land Grants bounded on the north, west, and south by Golden Gate National Recreation Area and on the east by a line 122°41′33″ West; and (b) portions of Ranchos Tomales Y Bolinas, Las Baulines, and Sausalito Spanish Land Grants bounded by a line starting at the intersection of the Rancho Las Baulines Spanish Land Grant boundary line with McKinnan Gulch, west along McKinnan Gulch to the Pacific Ocean, south east along the Pacific Ocean at Mean High Water (MHW) to the intersection with Cold Stream, east along Cold Stream to the intersection with State Highway 1, south on State Highway 1 to the intersection with the south end of the Panoramic Highway, following the Panoramic Highway to the intersection with Rattlesnake Creek, north along Rattlesnake Creek to the intersection with the Rancho Sausalito Spanish Land Grant line, southwest along the Spanish Land Grant boundary to the intersection with the Rancho Las Baulines Spanish Land Grant line, north along the Rancho Las Baulines Spanish Land Grant boundary to the intersection with McKinnan Gulch.
                
                  ER24MY96.095
                
                Map and description of CA-11-a taken from United States Fish and Wildlife Service 1:100,000 map; Hoopa and Hayfork, California; 1995.
                Critical Habitat includes only Federal lands designated as Late Successional Reserves described within the following areas:
                T.07N., R.03E. Humboldt Meridian: E1/2 SE1/4, W1/2 SW1/4, SE1/4 NW1/4, SW1/4 NE1/4 Section 1; E1/2 NE1/4, N1/2 NW1/4, SE1/4 Section 2; N1/2 NE1/4, SW1/4 NE1/4 Section 3; SW1/4 SE1/4 Section 4; SE1/4 NE1/4 Section 5; NE1/4 NE1/4 Section 8; W1/2 NW1/4, NE1/4 NW1/4, NW1/4 NE1/4, SE1/4 NE1/4 Section 9; SE1/4 NW1/4 Section 10; E1/2 E1/2, NW1/4 NE1/4, SW1/4 SE1/4 Section 11; W1/2 W1/2, E1/2 E1/2, SW1/4 SE1/4 Section 12; W1/2 SW1/4 Section 13; E1/2 W1/2, W1/2 E1/2, NE1/4 NE1/4, SE1/4 SE1/4 Section 14; W1/2 NW1/4 Section 24.
                Description of Lands Using Protracted Public Land Survey Lines
                Critical Habitat includes only Federal lands designated as Late Successional Reserves described within the following areas:
                T.08N., R.03E. Humboldt Meridian: SE1/4, S1/2 NE1/4, SE1/4 NW1/4, S1/2 SW1/4, NE1/4 SW1/4 Section 22; SW1/4, SW1/4 NW1/4, E1/2 SE1/4 Section 23; W1/2, E1/2 SE1/4 Section 26; NE1/4 NW1/4, N1/2 NE1/4, SE1/4 NE1/4 Section 27; NW1/4 SW1/4 Section 33; SE1/4 NE1/4, SE1/4 SE1/4, Section 34; Section 35.
                
                  ER24MY96.097
                
                Unit CA-11-b: Humboldt County, California. From United States Fish and Wildlife Service 1:100,000 map; Hayfork, California; 1995.
                Critical habitat includes only Federal lands designated as Late Successional Reserves described within the following areas:
                T.03N., R.02E. Humboldt Meridian: SE 1/4 NE 1/4, SW 1/4 NW 1/4, N 1/2 N 1/2 Section 1; NE 1/4, E 1/2 NW 1/4, N 1/2 SE 1/4 Section 2.
                T.03N., R.03E. Humboldt Meridian: N 1/2 NE 1/4, SE 1/4 NW 1/4, NE 1/4 SW 1/4, W 1/2 SE 1/4, Section 6.
                T.03N., R.04E. Humboldt Meridian: W 1/2 NE 1/4, NW 1/4 Section 1; Section 2 except SE 1/4 SE 1/4; E 1/2 NE 1/4, SE 1/4 SW 1/4, SE 1/4 Section 3; W 1/2 NE 1/4, NW 1/4 Section 5; E 1/2 NE 1/4 Section 6.
                T.03N., R.05E. Humboldt Meridian: NE 1/4, N 1/2 SE 1/4 Section 6; SW 1/4 NW 1/4, N 1/2 SW 1/4, SW 1/4 SW 1/4 Section 7; NW 1/4 NW 1/4 Section 18.

                T.04N., R.02E. Humboldt Meridian: S 1/2 SE 1/4 Section 25.
                
                T.04N., R.03E. Humboldt Meridian: S 1/2 NW 1/4, NW 1/4 SE 1/4, SE 1/4 SE 1/4 Section 31.
                T.04N., R.04E. Humboldt Meridian: NE 1/4 Section 1; E 1/2 E 1/2 Section 12; S 1/2 Section 25; SE 1/4 NW 1/4, NW 1/4 SW 1/4, SE 1/4 Section 26; S 1/2 NE 1/4, NW 1/4, N 1/2 SE 1/4 Section 27; N 1/2, S 1/2 S 1/2, NE 1/4 SW 1/4, NE 1/4 SE 1/4 Section 28; SW 1/4 NW 1/4 Section 29; S 1/2 NE 1/4, SW 1/4, W 1/2 SE 1/4 Section 30; W 1/2 NE 1/4, NW 1/4, N 1/2 SE 1/4, NW 1/4 SW 1/4 Section 31; SE 1/4 NW 1/4, SW 1/4 Section 32; N 1/2 N 1/2, SE 1/4 NE 1/4, SE 1/4 NW 1/4, NE 1/4 SE 1/4 Section 33; Section 34 except N 1/2 NE 1/4, S 1/2 SW 1/4; Section 35 except N 1/2 N 1/2.
                T.04N., R.05E. Humboldt Meridian: NW 1/4, W 1/2 SW 1/4, NE 1/4 SW 1/4, Section 3; Sections 4-7; S 1/2 S 1/2 Section 8; Section 9; W 1/2 NW 1/4, NW 1/4 SW 1/4, Section 10; NE 1/4 NW 1/4, NW 1/4 NE 1/4 Section 16; NW 1/4 SW 1/4 Section 17; N 1/2, N 1/2 SE 1/4 Section 18; Section 19 except W 1/2 W 1/2; Section 20; NE 1/4 NW 1/4, SW 1/4 Section 21; NW 1/4 NW 1/4 Section 28; Section 29 except S 1/2 NE 1/4, N 1/2 SE 1/4, SE 1/4 SE 1/4; Section 30; Section 31 except SW 1/4 SW 1/4; NW 1/4, W 1/2 SW 1/4 Section 32.
                T.05N., R.04E. Humboldt Meridian: Sections 1-3; E 1/2 NE 1/4 Section 4; NE 1/4, N 1/2 NW 1/4, E 1/2 E 1/2 Section 10; Sections 11-13; Section 14 except SW 1/4, SW 1/4 NW 1/4; Section 23 except W 1/2 SW 1/4, W 1/2 SE 1/4; Section 24; N 1/2 NW 1/4, S 1/2 SE 1/4 Section 25; E 1/2 NW 1/4 Section 26.
                T.05N., R.05E. Humboldt Meridian: Section 4 except E 1/2; Sections 5-8; Section 9 except E 1/2; Section 16 except E 1/2 E 1/2; Sections 17-20; Section 21 except E 1/2 NE 1/4; W 1/2 SW 1/4 Section 22; Section 27, except NE 1/4 NE 1/4, E 1/2 SE 1/4; Sections 28-33; Section 34 except E 1/4.
                T.06N., R.04E. Humboldt Meridian: Sections 13-15; Sections 21-27; Section 28 except SW 1/4 NW 1/4, NW 1/4 SW 1/4; Section 33 except W 1/2 NW 1/4, SW 1/4; Sections 34-35.
                T.06N., R.05E. Humboldt Meridian: W 1/2, W 1/2 SE 1/4 Section 18; Section 19 except E 1/2 NE 1/4; SW 1/4 SW 1/4 Section 29; Sections 30-31; Section 32 except NE 1/4, NE 1/4 SE 1/4, NE 1/4 NW 1/4
                
                
                  
                  ER05OC11.014
                
                Map and description of CA-12 taken from United States Fish and Wildlife Service 1:100,000 map; California; 1995.
                Critical Habitat includes only City lands described within the following areas:

                T.04S., R.05W. Mount Diablo Meridian: N1/2 SE1/4 Section 32; S1/2 NW1/4, SE1/4, SW1/4 NE1/4, N1/2 SW1/4, SE1/4 SW1/4 Section 33; SW1/4 SW1/4 Section 34.
                T.05S., R.05W. Mount Diablo Meridian: NW1/4, NW1/4 SW1/4 Section 3; SE1/4 NE1/4, N1/2 N1/2, NE1/4 SE1/4 Section 4.
                
                  ER24MY96.101
                
                Map and description of CA-13 taken from United States Fish and Wildlife Service 1:100,000 map; California; 1995.
                Critical Habitat includes only County lands bounded by the following description within Spanish Land Grant Canada de Raymundo:
                Starting at the intersection of West Union Creek with the San Francisco State Fish and Game Refuge boundary, west along the San Francisco State Fish and Game Refuge boundary to the intersection with State Highway 35, southeast on State Highway 35 to the intersection with the San Francisco State Fish and Game Refuge boundary, southeast along the San Francisco State Fish and Game Refuge boundary to Woodside City boundary, northeast along Woodside City boundary to the intersection with Greer Road, northwest on Greer Road to the intersection with West Union Creek, north along West Union Creek to the intersection with the San Francisco State Fish and Game Refuge boundary.
                
                  ER24MY96.102
                
                Map and description of CA-14-a taken from United States Fish and Wildlife Service 1:100,000 map; California; 1995.
                Critical Habitat includes only County lands described within the following areas:
                T.07S., R.03W. Mount Diablo Meridian: S1/2, SE1/4 NE1/4 Section 31; W1/2 SW1/4, SW1/4 NW1/4 Section 32.
                T.07S., R.04W. Mount Diablo Meridian: S1/2 NE1/4, SE1/4 Section 22; S1/2 SW1/4, NW1/4 SW1/4 Section 23; SW1/4, W1/2 SE1/4, S1/2 NW1/4, SW1/4 NE1/4 Section 25; Section 26 except SW1/4, NE1/4 NE1/4, S1/2 SE1/4, W1/2 NW1/4; E1/2, SE1/4 NW1/4 Section 33; S1/2, SW1/4 NW1/4 Section 34; Section 35 except N1/2 N1/2; Section 36 except E1/2 NE1/4.
                T.08S., R.03W. Mount Diablo Meridian: Sections 6-7; S1/2 S1/2 Section 8; SW1/4 SW1/4 Section 9; NW1/4 Section 16; N1/2 N1/2, SW1/4 NW1/4 Section 17; N1/2, N1/2 SE1/4 Section 18.
                T.08S., R.04W. Mount Diablo Meridian: Sections 1-2; SE1/4 Section 3; NE1/4 NE1/4, N1/2 NW1/4 Section 10; NE1/4, N1/2 NW1/4 Section 11; Section 12 except SW1/4 SW1/4.
                Critical Habitat includes only Private lands described within the following areas:
                T.07S., R.04W. Mount Diablo Meridian: N1/2 NE1/4 Section 35.
                T.08S., R.04W. Mount Diablo Meridian: S1/2 Section 4; SE1/4 Section 5; Sections 7-8; N1/2 Section 9; Section 16-18; Section 20 except NW1/4, SE1/4 SE1/4; NW1/4 Section 21.
                Description of Lands Using Protracted Public Land Survey Lines
                Critical Habitat includes only State lands described within the following areas:
                T.07S., R03W. Mount Diablo Meridian: W1/2 SE1/4, SW1/4, SE1/4 NW1/4, SW1/4 NE1/4 Section 33.

                T.08S., R03W. Mount Diablo Meridian: N1/2 SW1/4 Section 2; S1/2 Section 3; E1/2 Section 4; S1/2 NW1/4, NW1/4 NW1/4, SW1/4, W1/2 SE1/4 Section 5; Section 8 except SW1/4 SW1/4; Section 9 except S1/2 SE1/4, NE1/4 SE1/4, SE1/4 NE1/4; NW1/4 Section 10.
                T.08S., R04W. Mount Diablo Meridian: Section 19; S1/2 SE1/4 Section 20; Section 21 except NW1/4; Section 22 except SE1/4, E1/2 SW1/4; Section 23 except S1/2 S1/2; W1/2 SW1/4 Section 24; NW1/4, NW1/4 NE1/4 Section 28; Sections 29-30; N1/2 Section 32.
                Critical Habitat includes only State lands within Rancho Punta del Ano Nuevo Spanish Land Grant bounded by the following description:
                Starting at the intersection of Butano Park Road with Cloverdale Road, south along Cloverdale Road to the intersection with Gazos Creek Road, east along Gazos Creek Road to the intersection with Punta del Ano Nuevo Spanish Land Grant boundary, north along the Punta del Ano Nuevo Spanish Land Grant boundary to the intersection with Butano Park Road, west along Butano Park Road to the intersection of Butano Park Road with Cloverdale Road.
                
                  ER24MY96.103
                
                Map and description of CA-14-b taken from United States Fish and Wildlife Service 1:100,000 map; California; 1995.
                Description of Lands Using Protracted Public Land Survey Lines
                Critical Habitat includes only State lands described within the following areas:
                T.08S., R.03W. Mount Diablo Meridian: SE1/4 SW1/4, S1/2 SE1/4 Section 19; S1/2 SW1/4 Section 20; NE1/4 NE1/4, SW1/4 SE1/4 Section 26, Section 29 ; Section 30 except NW1/4 NW1/4; Sections 31-33.
                T.08S., R.04W. Mount Diablo Meridian: SE1/4, S1/2 SW1/4 Section 25; S1/2 Section 35; Section 36.
                T.09S., R.03W. Mount Diablo Meridian: NW1/4 Section 3; Sections 4-8; SE1/4 NW1/4, SW1/4, N1/2 NE1/4, SE1/4 NE1/4, N1/2 SE1/4, SE1/4 SE1/4 Section 9; S1/2 SW1/4, NW1/4 SW1/4, Section 10; NW1/4 Section 15; NE1/4, N1/2 SE1/4 Section 16; W1/2 NW1/4 Section 17; Section 18; N1/2 NW1/4, SE1/4 NW1/4, N1/2 SW1/4 Section 19; S1/2 NE1/4, NW1/4 SE1/4, SE1/4 SE1/4 Section 30; S1/2 N1/2, NE1/4 NE1/4 Section 31.
                T.09S., R.04W. Mount Diablo Meridian: Sections 1-2; Section 3 except N1/2 NW1/4, E1/2 SW1/4; NW1/4 NE1/4, SE1/4 NE1/4 Section 4; SE1/4, S1/2 SW1/4, NE1/4 SW1/4, S1/2 NE1/4 Section 9; Section 10 except NW1/4; Sections 11-12; Section 13 except SW1/4 SE1/4; Section 14; Section 15 except SE1/4 SE1/4; Section 16; NE1/4 NE1/4 Section 21; Section 22 except SW1/4 SE1/4, SE1/4 SW1/4; Section 23; Section 24; N1/2 NW1/4, SE1/4 SE1/4, SE1/4 SW1/4 Section 25; W1/2, W1/2 E1/2 Section 26; Section 27 except NW1/4 NW1/4; Section 34; NE1/4 NW1/4, W1/2 W1/2 SE1/4 SW1/4 Section 35.
                T.10S., R.04W. Mount Diablo Meridian: Sections 2-3.
                Critical Habitat includes only Private lands described within the following areas:
                T.09S., R.04W. Mount Diablo Meridian: Section 16; Section 21 except S1/2, E1/2 NE1/4.
                Critical Habitat includes only State lands bounded by the following description within Spanish Land Grant Punta de Ano Nuevo:
                Starting at the intersection of the Spanish Land Grant boundary with Green Oaks Creek, north along the Spanish Land Grant boundary to the intersection with Gazos Creek, west along Gazos Creek to the intersection with State Highway 1, south on State Highway 1 to the intersection with Green Oaks Creek, and east along Green Oaks Creek to the Spanish Land Grant boundary.
                
                  ER24MY96.104
                
                Map and description of CA-14-c taken from United States Fish and Wildlife Service 1:100,000 map; California; 1995.
                Critical Habitat includes only State lands described within the following areas:
                T.08S., R.02W. Mount Diablo Meridian: SW1/4, S1/2 SE1/4 Section 17; S1/2 Section 18; Section 19 except S1/2 SW1/4, NW1/4 SW1/4; Section 20 except SE1/4 SE1/4; N1/2 Section 29.
                
                  
                  ER24MY96.105
                
                Map and description of CA-15 taken from United States Fish and Wildlife Service 1:100,000 map; California; 1995.
                Critical Habitat includes only State lands described within the following areas:
                T.10S., R.02W. Mount Diablo Meridian: S1/2 S1/2, NW1/4 SW1/4 Section 6; Section 7 except S1/2 SW1/4, ; SW1/4, S1/2 NW1/4, SW1/4 SE1/4, NW1/4 NW1/4 Section 8; SW1/4, S1/2 NW1/4, NW1/4 NW1/4, S1/2 SE1/4, NW1/4 SE1/4 Section 16; Section 17 except SW1/4 SW1/4; SE1/4 NE1/4, NE1/4 SE1/4 Section 18; N1/2 NW1/4 Section 20; NE1/4, E1/2 NW1/4 Section 21.
                Critical Habitat includes only State lands within the following area:
                Spanish Land Grant Canada del Rincon en el Rio de San Lorenzo de Santa Cruz west of Graham Hill Road.
                Critical Habitat includes only State lands bounded by the following description within Spanish Land Grant Rancho Refugio:
                Starting at the intersection of State Highway 1 with the western boundary of the Rancho Refugio Spanish Land Grant, proceeding east on State Highway 1 to its intersection with Moore Creek, north along Moore Creek to the intersection with Empire Grade Road, northwest on Empire Grade Road to the intersection with the eastern boundary of the Rancho Refugio Spanish Land Grant, west and then southwest along the Rancho Refugio Spanish Land Grant boundary to the intersection with State Highway 1.
                
                  ER24MY96.106
                
                Mexican Spotted Owl (Strix occidentalis lucida)
                (1) Critical habitat units for the States of Arizona, Colorado, New Mexico, and Utah are depicted on the maps below. Larger maps and digital files for all four States and maps of critical habitat units in the State of New Mexico are available at the New Mexico Ecological Services Field Office, 2105 Osuna N.E., Albuquerque, New Mexico 87113, telephone (505) 346-2525. For the States of Arizona, Colorado, and Utah, maps of the critical habitat units specific to each State are available at the following Service offices—Arizona Ecological Services Field Office, 2321 West Royal Palm Road, Suite 103, Phoenix, Arizona 85021, telephone (602) 640-2720; Colorado State Sub-Office, 764 Horizon Drive South, Annex A, Grand Junction, Colorado 81506, telephone (970) 243-2778; and Utah Ecological Services Field Office, Lincoln Plaza, 145 East 1300 South, Suite 404, Salt Lake City, Utah 84115, telephone (801) 524-5001.
                (2) Critical habitat units are designated in portions of McKinley, Rio Arriba, Sandoval, and Socorro Counties in New Mexico; Apache, Cochise, Coconino, Graham, and Pima Counties in Arizona; Carbon, Emery, Garfield, Grand, Iron, Kane, Washington, and Wayne Counties in Utah; and Custer, Douglas, El Paso, Fremont, Huerfano, Jefferson, Pueblo, and Teller Counties in Colorado.

                (3)(i) The primary constituent elements essential to the conservation of the owl include those physical and biological features that support nesting, roosting, and foraging. These elements were determined from studies of owl behavior and habitat use throughout the range of the owl. Although the vegetative communities and structural attributes used by the owl vary across the range of the subspecies, they consist primarily of mixed conifer forests or canyons. The mixed-conifer, pine-oak communities and canyon habitat appear to be the most frequently used community throughout most portions of the subspecies' range (Skaggs and Raitt 1988; Ganey and Balda 1989, 1994; Gutierrez and Rinkevich 1991, Service 1995). Although the structural characteristics of owl habitat vary depending on uses of the habitat (e.g., nesting, roosting, foraging) and variations in the plant communities over the range of the subspecies, some general attributes are common to the subspecies' life-history requirements throughout its range.
                (ii) Protected and restricted habitat are two of the three types of owl habitat discussed in the Recovery Plan and are used as the basis for defining critical habitat. Protected areas include known owl sites (PACs), areas in mixed-conifer and pine-oak types with greater than 40 percent slopes where timber harvest has not occurred in the past 20 years and administratively reserved lands, such as Wilderness Areas or Research Natural Areas. Restricted habitat includes mixed-conifer forest, pine-oak forest, and riparian areas outside of protected areas. This final rule does not include all areas that meet the definition of protected and restricted habitat.
                (iii) Canyon habitats used for nesting and roosting are typically characterized by cooler conditions found in steep, narrow canyons, often containing crevices, ledges, and/or caves. These canyons frequently contain small clumps or stringers of ponderosa pine, Douglas-fir, white fir, and/or pinyon-juniper. Deciduous riparian and upland tree species may also be present. Adjacent uplands are usually vegetated by a variety of plant associations including pinyon-juniper woodland, desert scrub vegetation, ponderosa pine-Gamble oak, ponderosa pine, or mixed-conifer. Owl habitat may also exhibit a combination of attributes between the forested and canyon types.
                (iv) The primary constituent elements for the Mexican spotted owl are:
                (A) Primary constituent elements related to forest structure:
                (1) A range of tree species, including mixed conifer, pine-oak, and riparian forest types, composed of different tree sizes reflecting different ages of trees, 30 percent to 45 percent of which are large trees with a trunk diameter of 12 inches (0.3 meters) or more when measured at 4.5 feet (1.4 meters) from the ground;
                (2) A shade canopy created by the tree branches covering 40 percent or more of the ground; and
                (3) Large dead trees (snags) with a trunk diameter of at least 12 inches (0.3 meters) when measured at 4.5 feet (1.4 meters) from the ground.
                (B) Primary constituent elements related to maintenance of adequate prey species:
                (1) High volumes of fallen trees and other woody debris;
                (2) A wide range of tree and plant species, including hardwoods; and
                (3) Adequate levels of residual plant cover to maintain fruits, seeds, and allow plant regeneration.
                (C) Primary constituent elements related to canyon habitat include one or more of the following:
                (1) Presence of water (often providing cooler and often higher humidity than the surrounding areas);
                (2) Clumps or stringers of mixed-conifer, pine-oak, pinyon-juniper, and/or riparian vegetation;
                (3) Canyon wall containing crevices, ledges, or caves; and
                (4) High percent of ground litter and woody debris.

                (4) Lands located within the mapped boundaries of the critical habitat designation that are not included in this designation, and are therefore excluded by definition, include: State and private lands, 157 wildland urban interface projects and the Penasco WUI project area that contain owls or habitat on Forest Service lands that are identified in the Wildland Urban Interface database located at http://www.fs.fed.us/r3/wui/ and addressed in the April 10, 2001, final biological opinion on the Forest Service's proposed wildland urban interface fuel treatments in New Mexico and Arizona and the September 27, 2002, final biological opinion on the Rio Penasco II Non-Programmatic Vegetation Management Project and Forest Plan Amendment. The final biological opinions are available from the New Mexico Ecological Services Field Office, 2105 Osuna Road NE, Albuquerque, NM 87113.
                (5) Critical habitat is defined as those areas within the mapped boundaries. Federal actions within the mapped boundaries would not trigger a section 7 consultation unless they may affect the owl or affect protected or restricted habitat, which includes canyon habitat, and one or more of the primary constituent elements.
                (6) The minimum mapping unit for this designation does not exclude all developed areas, such as buildings, roads, bridges, parking lots, railroad tracks, other paved areas, the lands that support these features, and other lands unlikely to contain the primary constituent elements. Federal actions limited to these areas would not trigger a section 7 consultation, unless they affect protected or restricted habitat and one or more of the primary constituent elements in adjacent critical habitat.
                (7) Overview map of general locations of critical habitat for the Mexican spotted owl follows:
                
                  
                  ER31AU04.016
                
                (8) Unit CP-11: Iron, Kane, and Washington Counties, Utah. The map of Unit CP-11 is provided at paragraph (11) of this entry.
                (9) Unit CP-12: Garfield and Kane Counties, Utah. The map of Unit CP-12 is provided at paragraph (11) of this entry.
                (10) Unit CP-13: Garfield, Kane, San Juan, and Wayne Counties, Utah. The map of Unit CP-13 is provided at paragraph (11) of this entry.
                (11) Map 1 of Units CP 11, 12, and 13 follows:
                
                  
                  ER31AU04.017
                
                (12) Unit CP-14: Garfield, Grand, San Juan, and Wayne Counties, Utah. The map of Unit CP-14 is provided at paragraph (14) of this entry.
                (13) Unit CP-15: Carbon and Emery Counties, Utah. The map of Unit CP-15 is provided at paragraph (14) of this entry.
                (14) Map 2 of Units CP14 and 15 follows:
                
                  
                  ER31AU04.018
                
                (15) Unit SRM-C-1a: El Paso, Fremont, and Teller Counties, Colorado. The map of Unit SRM-C-1a is provided at paragraph (18) of this entry.
                (16) Unit SRM-C-1b: Custer, Fremont, Huerfano, and Pueblo Counties, Colorado. The map of Unit SRM-C-1b is provided at paragraph (18) of this entry.
                (17) Unit SRM-C-2: Douglas and Jefferson Counties, Colorado. The map of Unit SRM-C-2 is provided at paragraph (18) of this entry.
                (18) Map 3 of Units SRM-C-1a, SRM-C-1b, SRM-C-2 follows:
                
                  
                  ER31AU04.019
                
                (19) Unit CP-10: Coconino and Mohave Counties, Arizona. The map of Unit CP-10 is provided at paragraph (20) of this entry.
                (20) Map 4 of Unit CP-10 follows:
                
                  
                  ER31AU04.020
                
                (21) Unit UGM-11: Coconino County, Arizona. The map of Unit UGM-11 is provided at paragraph (27) of this entry.
                (22) Unit UGM-12: Coconino County, Arizona. The map of Unit UGM-12 is provided at paragraph (27) of this entry.
                (23) Unit UGM-13: Coconino and Yavapai Counties, Arizona. The map of Unit UGM-13 is provided at paragraph (27) of this entry.

                (24) Unit UGM-14: Coconino County, Arizona. The map of Unit UGM-14 is provided at paragraph (27) of this entry.
                
                (25) Unit UGM-15: Coconino County, Arizona. The map of Unit UGM-15 is provided at paragraph (27) of this entry.
                (26) Unit UGM-17: Coconino County, Arizona. The map of Unit UGM-17 is provided at paragraph (27) of this entry.
                (27) Map 5 of Units UGM-11, UGM-12, UGM-13, UGM-14, UGM-15, UGM-17 follows:
                
                  ER31AU04.021
                
                
                (28) Unit BR-W-2: Yavapai County, Arizona. The map of Unit BR-W-2 is provided at paragraph (33) of this entry.
                (29) Unit BR-W-3: Yavapai County, Arizona. The map of Unit BR-W-3 is provided at paragraph (33) of this entry.
                (30) Unit BR-W-4: Gila, Maricopa, and Yavapai Counties, Arizona. The map of Unit BR-W-4 is provided at paragraph (33) of this entry.
                (31) Unit BR-W-5: Gila County, Arizona. The map of Unit BR-W-5 is provided at paragraph (33) of this entry.
                (32) Unit UGM-10: Coconino, Gila, and Navajo Counties, Arizona. The map of Unit UGM-10 is provided at paragraph (33) of this entry.
                (33) Map 6 of Units UGM-10, UGM-11, BR-W-2, BR-W-3, BR-W-4, BR-W-5 follows:
                
                  
                  ER31AU04.022
                
                (34) Unit BR-W-6: Gila County, Arizona. The map of Unit BR-W-6 is provided at paragraph (40) of this entry.
                (35) Unit BR-W-7: Graham County, Arizona. The map of Unit BR-W-7 is provided at paragraph (40) of this entry.
                (36) Unit BR-W-8: Graham County, Arizona. The map of Unit BR-W-8 is provided at paragraph (40) of this entry.

                (37) Unit BR-W-9: Graham County, Arizona. The map of Unit BR-W-9 is provided at paragraph (40) of this entry.
                
                (38) Unit BR-W-10: Cochise County, Arizona. The map of Unit BR-W-10 is provided at paragraph (40) of this entry.
                (39) Unit BR-W-11: Pima and Pinal Counties, Arizona. The map of Unit BR-W-11 is provided at paragraph (40) of this entry.
                (40) Map 7 of Units BR-W-6, BR-W-7, BR-W-8, BR-W-9, BR-W-10, BR-W-11 follows:
                
                  ER31AU04.023
                
                
                (41) Unit BR-W-12: Pima and Santa Cruz Counties, Arizona. The map of Unit BR-W-12 is provided at paragraph (46) of this entry.
                (42) Unit BR-W-13: Santa Cruz County, Arizona. The map of Unit BR-W-13 is provided at paragraph (46) of this entry.
                (43) Unit BR-W-14: Santa Cruz County, Arizona. The map of Unit BR-W-14 is provided at paragraph (46) of this entry.
                (44) Unit BR-W-15: Cochise County, Arizona. The map of Unit BR-W-15 is provided at paragraph (46) of this entry.
                (45) Unit BR-W-16: Cochise County, Arizona. The map of Unit BR-W-16 is provided at paragraph (46) of this entry.
                (46) Map 8 of Units BR-W-12, BR-W-13, BR-W-14, BR-W-15, BR-W-16 follows:
                
                  
                  ER31AU04.024
                
                (47) Unit BR-W-18: Cochise County, Arizona. The map of Unit BR-W-18 is provided at paragraph (48) of this entry.
                (48) Map 9 of Unit BR-W-18 follows:
                
                  
                  ER31AU04.025
                
                (49) Unit UGM-2: Socorro County, New Mexico. The map of Unit UGM-2 is provided at paragraph (55) of this entry.
                (50) Unit UGM-3: Socorro County, New Mexico. The map of Unit UGM-3 is provided at paragraph (55) of this entry.
                (51) Unit UGM-5a: Catron and Grant Counties, New Mexico. The map of Unit UGM-5a is provided at paragraph (55) of this entry.

                (52) Unit UGM-5b: Catron, Grant, and Sierra Counties, New Mexico. The map of Unit UGM-5b is provided at paragraph (55) of this entry.
                
                (53) Unit UGM-6: Catron County, New Mexico. The map of Unit UGM-6 is provided at paragraph (55) of this entry.
                (54) Unit UGM-7: Apache and Greenlee Counties, Arizona, and Catron County, New Mexico. The map of Unit UGM-7 is provided at paragraph (55) of this entry.
                (55) Map 10 of Units UGM-2, UGM-3, UGM-5a, UGM-5b, UGM-6, UGM-7 follows:
                
                  ER31AU04.026
                
                
                (56) Unit SRM-NM-1: Los Alamos County, New Mexico. The map of Unit SRM-NM-1 is provided at paragraph (62) of this entry.
                (57) Unit SRM-NM-4: Los Alamos County, New Mexico. The map of Unit SRM-NM-4 is provided at paragraph (62) of this entry.
                (58) Unit SRM-NM-5a: San Miguel and Santa Fe Counties, New Mexico. The map of Unit SRM-NM-5a is provided at paragraph (62) of this entry.
                (59) Unit SRM-NM-5b: Mora and San Miguel Counties, New Mexico. The map of Unit SRM-NM-5b is provided at paragraph (62) of this entry.
                (60) Unit SRM-NM-11: Rio Arriba County, New Mexico. The map of Unit SRM-NM-11 is provided at paragraph (62) of this entry.
                (61) Unit SRM-M-12: Rio Arriba County, New Mexico. The map of Unit SRM-NM-12 is provided at paragraph (62) of this entry.
                (62) Map 11 of Units SRM-NM-1, SRM-NM-4, SRM-NM-5a, SRM-NM-5b, SRM-NM-11; SRM-NM-12 follows:
                
                  
                  ER31AU04.027
                
                (63) Unit BR-E-5: Torrance and Valencia Counties, New Mexico. The map of Unit BR-E-5 is provided at paragraph (67) of this entry.
                (64) Unit BR-E-7: Bernalillo and Sandoval Counties, New Mexico. The map of Unit BR-E-7 is provided at paragraph (67) of this entry.

                (65) Unit CP-1: Cibola and McKinley Counties, New Mexico. The map of Unit CP-1 is provided at paragraph (67) of this entry.
                
                (66) Unit CP-2: Cibola and McKinley Counties, New Mexico. The map of Unit CP-2 is provided at paragraph (67) of this entry.
                (67) Map 12 of Units CP-1, CP-2, BR-E-5, BR-E-7 follows:
                
                  ER31AU04.028
                
                
                (68) Unit BR-E-1a: Lincoln County, New Mexico. The map of Unit BR-E-1a is provided at paragraph (72) of this entry.
                (69) Unit BR-E-1b: Otero County, New Mexico. The map of Unit BR-E-1b is provided at paragraph (72) of this entry.
                (70) Unit BR-E-3: Lincoln County, New Mexico. The map of Unit BR-E-3 is provided at paragraph (72) of this entry.
                (71) Unit BR-E-4: Lincoln County, New Mexico. The map of Unit BR-E-4 is provided at paragraph (72) of this entry.
                (72) Map 13 of Units BR-E-1a, BR-E-1b, BR-E-3, BR-E-4 follows:
                
                  
                  ER31AU04.029
                
                Northern Spotted Owl (Strix occidentalis caurina)
                (1) Critical habitat units are depicted for the States of Washington, Oregon, and California on the maps below.

                (2) Critical habitat for the northern spotted owl includes the following four primary constituent elements set forth in paragraph (2)(i) (primary constituent element 1) through paragraph (2)(iv) (primary constituent element 4) of this entry. Each critical habitat unit must include primary constituent element 1 and primary constituent element 2, 3, or 4:
                (i) Primary constituent element 1: Forest types that may be in early-, mid-, or late-seral stages and that support the northern spotted owl across its geographical range. These forest types are primarily:
                (A) Sitka spruce;
                (B) Western hemlock;
                (C) Mixed conifer and mixed evergreen;
                (D) Grand fir;
                (E) Pacific silver fir;
                (F) Douglas-fir;
                (G) White fir;
                (H) Shasta red fir;
                (I) Redwood/Douglas-fir (in coastal California and southwestern Oregon); and
                (J) The moist end of the ponderosa pine coniferous forest zones at elevations up to approximately 3,000 ft (900 m) near the northern edge of the range and up to approximately 6,000 ft (1,800 m) at the southern edge.
                (ii) Primary constituent element 2: Habitat that provides for nesting and roosting. In many cases the same habitat also provides for foraging (primary constituent element (3)). Nesting and roosting habitat provides structural features for nesting, protection from adverse weather conditions, and cover to reduce predation risks for adults and young. This primary constituent element is found throughout the geographical range of the northern spotted owl, because stand structures at nest sites tend to vary little across the northern spotted owl's range. These habitats must provide:
                (A) Sufficient foraging habitat to meet the home range needs of territorial pairs of northern spotted owls throughout the year; and
                (B) Stands for nesting and roosting that are generally characterized by:
                (1) Moderate to high canopy cover (60 to over 80 percent).
                (2) Multilayered, multispecies canopies with large (20-30 inches (in) (51-76 centimeters (cm)) or greater diameter at breast height (dbh)) overstory trees.
                (3) High basal area (greater than 240 ft2/acre; 55 m2/ha).
                (4) High diversity of different diameters of trees.
                (5) High incidence of large live trees with various deformities (e.g., large cavities, broken tops, mistletoe infections, and other evidence of decadence).
                (6) Large snags and large accumulations of fallen trees and other woody debris on the ground.
                (7) Sufficient open space below the canopy for northern spotted owls to fly.
                (iii) Primary constituent element 3: Habitat that provides for foraging, which varies widely across the northern spotted owl's range, in accordance with ecological conditions and disturbance regimes that influence vegetation structure and prey species distributions. Across most of the owl's range, nesting and roosting habitat is also foraging habitat, but in some regions northern spotted owls may additionally use other habitat types for foraging as well. The foraging habitat PCEs for the four ecological zones within the geographical range of the northern spotted owl are generally the following:
                (A) West Cascades/Coast Ranges of Oregon and Washington.
                
                (1) Stands of nesting and roosting habitat; additionally, owls may use younger forests with some structural characteristics (legacy features) of old forests, hardwood forest patches, and edges between old forest and hardwoods.
                (2) Moderate to high canopy cover (60 to over 80 percent).
                (3) A diversity of tree diameters and heights.
                (4) Increasing density of trees greater than or equal to 31 in (80 cm) dbh increases foraging habitat quality (especially above 12 trees per ac (30 trees per ha)).
                (5) Increasing density of trees 20 to 31 in (51 to 80 cm) dbh increases foraging habitat quality (especially above 24 trees per ac (60 trees per ha)).
                (6) Increasing snag basal area, snag volume (the product of snag diameter, height, estimated top diameter, and including a taper function), and density of snags greater than 20 in (50 cm) dbh all contribute to increasing foraging habitat quality, especially above 10 snags/ha.
                (7) Large accumulations of fallen trees and other woody debris on the ground.
                (8) Sufficient open space below the canopy for northern spotted owls to fly.
                (B) East Cascades.
                
                (1) Stands of nesting and roosting habitat.
                (2) Stands composed of Douglas-fir and white fir/Douglas-fir mix.
                (3) Mean tree size (quadratic mean diameter greater than 16.5 in (42 cm)).
                (4) Increasing density of large trees (greater than 26 in (66 cm)) and increasing basal area (the cross-sectional area of tree boles measured at breast height), which increases foraging habitat quality.
                (5) Large accumulations of fallen trees and other woody debris on the ground.
                (6) Sufficient open space below the canopy for northern spotted owls to fly.
                (C) Klamath and Northern California Interior Coast Ranges.
                
                (1) Stands of nesting and roosting habitat; in addition, other forest types with mature and old-forest characteristics.
                (2) Presence of conifer species such as incense-cedar, sugar pine, and Douglas-fir and hardwood species such as bigleaf maple, black oak, live oaks, and madrone, as well as shrubs.
                
                (3) Forest patches within riparian zones of low-order streams and edges between conifer and hardwood forest stands.
                (4) Brushy openings and dense young stands or low-density forest patches within a mosaic of mature and older forest habitat.
                (5) High canopy cover (87 percent at frequently used sites).
                (6) Multiple canopy layers.
                (7) Mean stand diameter greater than 21 in (52.5 cm).
                (8) Increasing mean stand diameter and densities of trees greater than 26 in (66 cm) increases foraging habitat quality.
                (9) Large accumulations of fallen trees and other woody debris on the ground.
                (10) Sufficient open space below the canopy for northern spotted owls to fly.
                (D) Redwood Coast.
                
                (1) Nesting and roosting habitat; in addition, stands composed of hardwood tree species, particularly tanoak.
                (2) Early-seral habitats 6 to 20 years old with dense shrub and hardwood cover and abundant woody debris; these habitats produce prey, and must occur in conjunction with nesting, roosting, or foraging habitat.
                (3) Increasing density of small-to-medium sized trees (10 to 22 in; 25 to 56 cm), which increases foraging habitat quality.
                (4) Trees greater than 26 in (66 cm) in diameter or greater than 41 years of age.
                (5) Sufficient open space below the canopy for northern spotted owls to fly.
                (iv) Primary constituent element 4: Habitat to support the transience and colonization phases of dispersal, which in all cases would optimally be composed of nesting, roosting, or foraging habitat (PCEs 2 or 3), but which may also be composed of other forest types that occur between larger blocks of nesting, roosting, and foraging habitat. In cases where nesting, roosting, or foraging habitats are insufficient to provide for dispersing or nonbreeding owls, the specific dispersal habitat PCEs for the northern spotted owl may be provided by the following:
                (A) Habitat supporting the transience phase of dispersal, which includes:
                (1) Stands with adequate tree size and canopy cover to provide protection from avian predators and minimal foraging opportunities; in general this may include, but is not limited to, trees with at least 11 in (28 cm) dbh and a minimum 40 percent canopy cover; and
                (2) Younger and less diverse forest stands than foraging habitat, such as even-aged, pole-sized stands, if such stands contain some roosting structures and foraging habitat to allow for temporary resting and feeding during the transience phase.
                (B) Habitat supporting the colonization phase of dispersal, which is generally equivalent to nesting, roosting and foraging habitat as described in PCEs 2 and 3, but may be smaller in area than that needed to support nesting pairs.
                (3) Critical habitat does not include:
                (i) manmade structures (such as buildings, aqueducts, runways, roads, other paved areas, or surface mine sites) and the land on which they are located; and
                (ii) meadows, grasslands, oak woodlands, or aspen woodlands as described below existing on January 3, 2013 and not containing primary constituent elements 1 and 2, 3, or 4 as described in paragraph (2) of this entry.
                (A) Meadows and grasslands include: dry, upland prairies and savannas in valleys and foothills of western Washington, Oregon, and northwest California; subalpine meadows; and grass and forb dominated cliffs, bluffs and grass balds found throughout these same areas. These areas are dominated by native grasses and diverse forbs, and may include a minor savanna component of Oregon white oak, Douglas-fir, or Ponderosa pine.

                (B) Oak woodlands are characterized by an open canopy dominated by Oregon white oak. These areas may also include ponderosa pine, California black oak, Douglas-fir, or canyon live oak. The understory is relatively open with shrubs, grasses and wildflowers. Oak woodlands are typically found in drier landscapes and on south-facing slopes. This exception for oak woodlands does not include tanoak (Notholithocarpus densiflorus) stands, closed-canopy live oak (Quercus agrifolia) woodlands and open-canopied valley oak (Quercus lobata) and mixed-oak woodlands in subunits ICC-6 and RDC-5 in Napa, Sonoma, and Marin Counties, California.
                (C) Aspen (Populus spp.) woodlands are dominated by aspen trees with a forb, grass or shrub understory and are typically found on mountain slopes, rock outcrops and talus slopes, canyon walls, and some seeps and stream corridors. This forest type also can occur in riparian areas or in moist microsites within drier landscapes.
                (4) We have determined that the physical and biological features in habitat occupied by the species at the time it was listed, as represented by the primary constituent elements, may require special management considerations or protection as required by 16 U.S.C. 1532(5)(A). However, nothing in this rule requires land managers to implement, or precludes land managers from implementing, special management or protection measures.
                (5) Critical habitat map units. The designated critical habitat units for the northern spotted owl are depicted on the maps below. The coordinates or plot points or both on which each map is based are available at the field office Internet site (http://www.fws.gov/oregonfwo), http://www.regulations.gov at Docket No. FWS-R1-ES-2011-0112, and at the Service's Oregon Fish and Wildlife Office. You may obtain field office location information by contacting one of the Service regional offices, the addresses of which are listed at 50 CFR 2.2.
                (6) Note: Index map of critical habitat units for the northern spotted owl in the State of Washington follows:
                
                  ER04DE12.001
                
                
                (7) Note: Index map of critical habitat units for the northern spotted owl in the State of Oregon follows:
                
                  ER04DE12.002
                
                
                (8) Note: Index map of critical habitat units for the northern spotted owl in the State of California follows:
                
                  ER04DE12.003
                
                
                (9) Unit 1: North Coast Ranges and Olympic Peninsula, Oregon and Washington. Maps of Unit 1: North Coast Ranges and Olympic Peninsula, Oregon and Washington, follow:
                
                  ER04DE12.004
                
                
                  
                  ER04DE12.005
                
                (10) Unit 2: Oregon Coast Ranges, Oregon. Map of Unit 2, Oregon Coast Ranges, Oregon, follows:
                
                  
                  ER04DE12.006
                
                (11) Unit 3: Redwood Coast, Oregon and California. Map of Unit 3, Redwood Coast, Oregon and California, follows:
                
                  
                  ER04DE12.007
                
                (12) Unit 4: West Cascades North, Washington. Map of Unit 4, West Cascades North, Washington, follows:
                
                  
                  ER04DE12.008
                
                (13) Unit 5: West Cascades Central, Washington. Map of Unit 5, West Cascades Central, Washington, follows:
                
                  
                  ER04DE12.009
                
                (14) Unit 6: West Cascades South, Washington. Map of Unit 6, West Cascades South, Washington, follows:
                
                  
                  ER04DE12.010
                
                (15) Unit 7: East Cascades North, Washington and Oregon. Maps of Unit 7, East Cascades North, Washington and Oregon, follow:
                
                  
                  ER04DE12.011
                
                
                  
                  ER04DE12.012
                
                (16) Unit 8: East Cascades South, California and Oregon. Map of Unit 8, East Cascades South, California and Oregon, follows:
                
                  
                  ER04DE12.013
                
                (17) Unit 9: Klamath West, Oregon and California. Map of Unit 9: Klamath West, Oregon and California, follows:
                
                  
                  ER04DE12.014
                
                (18) Unit 10: Klamath East, California. Map of Unit 10: Klamath East, California, follows:
                
                  
                  ER04DE12.015
                
                (19) Unit 11: Interior California Coast, California. Map of Unit 11: Interior California Coast, California, follows:
                
                  
                  ER04DE12.016
                
                Palila (Psittirostra bailleui)
                
                  Hawaii. An area of land, water, and airspace on the island of Hawaii, Hawaii County, with the following components: (1) The State of Hawaii Mauna Kea Forest Reserve, except (a) that portion above the 10,000 foot contour line, (b) that portion south of the Saddle Road (State Highway 20), (c) lands owned by the United States in the Pohakuloa Training Area north of the Saddle Road (State Highway 20) established by Executive Order 1719 (Parcel 6, State of Hawaii Tax Map Key 4-4-16, Third Division). (d) that portion (Parcel 10, Kaohe IV, State of Hawaii Tax Map Key 4-4-16, Third Division) lying north of the Saddle Road (State Highway 20) and south of the Power Line Road; (2) that portion of the State of Hawaii Kaohe Game Management Area (Parcel 4, State of Hawaii Tax Map Key 4-4-15, Third Division) to the north and east of the Saddle Road (State Highway 20); (3) that portion of the Upper Waikii Paddock (Parcel 2, State of Hawaii Tax Map Key 4-4-15, Third Division) northeast of the Saddle Road (State Highway 20); (4) that portion of the lands of Humuula between Puu Kahinahina and Kole lying southeast of the Mauna Kea Forest Reserve fence (portions of Parcels 2, 3, and 7, State of Hawaii Tax Map Key 3-8-1, Third Division) which are included in the State conservation district.
                
                  Note:
                  The map provided is for informational purposes only. Map follows:
                
                
                  EC01JN91.038
                
                Maui Parrotbill (Kiwikiu) (Pseudonestor xanthophrys)
                (1) Critical habitat units are depicted for Maui County, Hawaii, on the maps below.
                (2) Primary constituent elements. (i) In units 1 and 37, the primary constituent elements of critical habitat for the Kiwikiu are:
                (A) Elevation: Less than 3,300 ft (1,000 m).
                (B) Annual precipitation: 50 to 75 in (130 to 190 cm).
                (C) Substrate: Shallow soils, little to no herbaceous layer.
                (D) Canopy: Acacia, Diospyros,
                  Metrosideros, Myrsine,
                  Pouteria, Santalum.
                
                (E) Subcanopy: Dodonaea, Freycinetia,
                  Leptecophylla, Melanthera,
                  Osteomeles, Pleomele, Psydrax.
                
                (F) Understory: Carex, Dicranopteris,
                  Diplazium, Elaphoglossum,
                  Peperomia.
                
                (ii) In units 2, 3, 4, 5, 6, 7, 8, 9, 38, and 39, the primary constituent elements of critical habitat for the Kiwikiu are:
                (A) Elevation: Less than 3,300 ft (1,000 m).
                (B) Annual precipitation: Greater than 75 in (190 cm).
                (C) Substrate: Clays; ashbeds; deep, well-drained soils; lowland bogs.
                (D) Canopy: Antidesma, Metrosideros,
                  Myrsine, Pisonia,
                  Psychotria.
                
                (E) Subcanopy: Cibotium, Claoxylon,
                  Kadua, Melicope.
                
                (F) Understory: Alyxia, Cyrtandra,
                  Dicranopteris, Diplazium, Machaerina, Microlepia.
                
                (iii) In units 10, 11, 12, 13, 14, 15, 16, 40, and 41, the primary constituent elements of critical habitat for the Kiwikiu are:
                (A) Elevation: Between 3,300 and 6,500 ft (1,000 and 2,000 m)
                (B) Annual precipitation: Greater than 75 in (190 cm).
                (C) Substrate: Well-developed soils, montane bogs.
                (D) Canopy: Acacia, Charpentiera,
                  Cheirodendron, Metrosideros.
                
                (E) Subcanopy: Broussaisia, Cibotium,
                  Eurya, Ilex,
                  Myrsine.
                
                (F) Understory: Ferns, Carex, Coprosma,
                  Leptecophylla, Oreobolus, Rhynchospora, Vaccinium.
                
                (iv) In units 18, 19, 20, 21, 22, and 42, the primary constituent elements of critical habitat for the Kiwikiu are:
                (A) Elevation: Between 3,300 and 6,500 ft (1,000 and 2,000 m).
                (B) Annual precipitation: Between 50 and 75 in (130 and 190 cm).
                (C) Substrate: Deep ash deposits, thin silty loams.
                (D) Canopy: Acacia, Ilex,
                  Metrosideros, Myrsine,
                  Nestegis, Nothocestrum,
                  Pisonia, Pittosporum,
                  Psychotria, Sophora,
                  Zanthoxylum.
                
                (E) Subcanopy: Alyxia, Charpentiera,
                  Coprosma, Dodonaea,
                  Kadua, Labordia,
                  Leptecophylla, Phyllostegia, Vaccinium.
                
                (F) Understory: Ferns, Carex, Peperomia.
                
                (v) In units 24 and 25, the primary constituent elements of critical habitat for the Kiwikiu are:
                (A) Elevation: Between 6,500 and 9,800 ft (2,000 and 3,000 m).
                (B) Annual precipitation: Between 15 and 40 in (38 and 100 cm).
                (C) Substrate: Dry ash; sandy loam; rocky, undeveloped soils; weathered lava.
                (D) Canopy: Chamaesyce, Chenopodium,
                  Metrosideros, Myoporum,
                  Santalum, Sophora.
                
                (E) Subcanopy: Coprosma, Dodonaea,
                  Dubautia, Geranium,
                  Leptecophylla, Vaccinium, Wikstroemia.
                
                (F) Understory: Ferns, Bidens, Carex,
                  Deschampsia, Eragrostis,
                  Gahnia, Luzula,
                  Panicum, Pseudognaphalium,
                  Sicyos, Tetramolopium.
                  
                
                (vi) In units 26, 27, 28, and 29, the primary constituent elements of critical habitat for the Kiwikiu are:
                (A) Elevation: Unrestricted.
                (B) Annual precipitation: Less than 75 in (190 cm).
                (C) Substrate: Greater than 65 degree slope, rocky talus.
                (D) Canopy: None.
                (E) Subcanopy: Antidesma, Chamaesyce,
                  Diospyros, Dodonaea.
                
                (F) Understory: Bidens, Eragrostis,
                  Melanthera, Schiedea.
                
                (vii) In units 30, 31, 32, 33, 35, 36, 43, and 44, the primary constituent elements of critical habitat for the Kiwikiu are:
                (A) Elevation: Unrestricted.
                (B) Annual precipitation: Greater than 75 in (190 cm).
                (C) Substrate: Greater than 65 degree slope, shallow soils, weathered lava.
                (D) Canopy: None.
                (E) Subcanopy: Broussaisia, Cheirodendron,
                  Leptecophylla, Metrosideros.
                
                (F) Understory: Bryophytes, ferns, Coprosma, Dubautia,
                  Kadua, Peperomia.
                
                (3) Existing manmade features and structures, such as buildings, roads, railroads, airports, runways, other paved areas, lawns, and other urban landscaped areas, do not contain one or more of the physical or biological features. Federal actions limited to those areas, therefore, would not trigger a consultation under section 7 of the Act unless they may affect the species or physical or biological features in adjacent critical habitat.
                (4) Critical habitat maps. Maps were created in GIS, with coordinates in UTM Zone 4, units in meters using North American datum of 1983 (NAD 83).
                (5) Index maps of critical habitat units for the Kiwikiu follow:
                
                  
                  ER30MR16.043
                
                
                  
                  ER30MR16.044
                
                
                  
                  ER30MR16.045
                
                (6) Pseudonestor xanthophrys—Unit 1—Lowland Mesic-Maui, Maui County, Hawaii (477 ac; 193 ha). This unit is critical habitat for the Kiwikiu, Pseudonestor xanthophrys. Map of Pseudonestor xanthophrys—Unit 1—Lowland Mesic-Maui follows:
                
                  
                  ER30MR16.046
                
                (7) Pseudonestor xanthophrys—Unit 2—Lowland Wet-Maui, Maui County, Hawaii (16,079 ac, 6,507 ha). This unit is critical habitat for the Kiwikiu, Pseudonestor xanthophrys. Map of Pseudonestor xanthophrys—Unit 2—Lowland Wet-Maui follows:
                
                  
                  ER30MR16.047
                
                (8) Pseudonestor xanthophrys—Unit 3—Lowland Wet-Maui, Maui County, Hawaii (65 ac, 26 ha); Pseudonestor xanthophrys—Unit 4—Lowland Wet-Maui, Maui County, Hawaii (1,247 ac, 505 ha); Pseudonestor xanthophrys—Unit 5—Lowland Wet-Maui, Maui County, Hawaii (864 ac, 350 ha); and Pseudonestor xanthophrys—Unit 7—Lowland Wet-Maui, Maui County, Hawaii (136 ac, 55 ha). These units are critical habitat for the Kiwikiu, Pseudonestor xanthophrys. Map of Pseudonestor xanthophrys—Unit 3—Lowland Wet-Maui, Pseudonestor xanthophrys—Unit 4—Lowland Wet 4-Maui, Pseudonestor xanthophrys—Unit 5—Lowland Wet-Maui, and Pseudonestor xanthophrys—Unit 7—Lowland Wet-Maui follows:
                
                  ER30MR16.048
                
                
                (9) Pseudonestor xanthophrys—Unit 6—Lowland Wet-Maui, Maui County, Hawaii (30 ac, 12 ha); Pseudonestor xanthophrys—Unit 8—Lowland Wet-Maui, Maui County, Hawaii (898 ac, 364 ha); and Pseudonestor xanthophrys—Unit 9—Lowland Wet-Maui, Maui County, Hawaii (230 ac, 93 ha). These units are critical habitat for the Kiwikiu, Pseudonestor xanthophrys. Map of Pseudonestor xanthophrys—Unit 6—Lowland Wet-Maui, Pseudonestor xanthophrys—Unit 8—Lowland Wet-Maui, and Pseudonestor xanthophrys—Unit 9—Lowland Wet-Maui follows:
                
                  
                  ER30MR16.049
                
                (10) Pseudonestor xanthophrys—Unit 10—Montane Wet-Maui, Maui County, Hawaii (2,110 ac, 854 ha); Pseudonestor xanthophrys—Unit 11—Montane Wet-Maui, Maui County, Hawaii (14,583 ac, 5,901 ha); Pseudonestor xanthophrys—Unit 12—Montane Wet-Maui, Maui County, Hawaii (2,228 ac, 902 ha); Pseudonestor xanthophrys—Unit 13—Montane Wet-Maui, Maui County, Hawaii (1,833 ac, 742 ha); and Pseudonestor xanthophrys—Unit 14—Montane Wet-Maui, Maui County, Hawaii (387 ac, 156 ha). These units are critical habitat for the Kiwikiu, Pseudonestor xanthophrys. Map of Pseudonestor xanthophrys—Unit 10—Montane Wet-Maui, Pseudonestor xanthophrys—Unit 11—Montane Wet-Maui, Pseudonestor xanthophrys—Unit 12—Montane Wet-Maui, Pseudonestor xanthophrys—Unit 13—Montane Wet-Maui, and Pseudonestor xanthophrys—Unit 14—Montane Wet-Maui follows:
                
                  ER30MR16.050
                
                
                (11) Pseudonestor xanthophrys—Unit 15—Montane Wet-Maui, Maui County, Hawaii (1,399 ac, 566 ha), and Pseudonestor xanthophrys—Unit 16—Montane Wet-Maui, Maui County, Hawaii (80 ac, 32 ha). These units are critical habitat for the Kiwikiu, Pseudonestor xanthophrys. Map of Pseudonestor xanthophrys—Unit 15—Montane Wet-Maui, and Pseudonestor xanthophrys—Unit 16—Montane Wet-Maui follows:
                
                  ER30MR16.051
                
                
                (12) [Reserved]
                (13) Pseudonestor xanthophrys—Unit 18—Montane Mesic-Maui, Maui County, Hawaii (10,972 ac, 4,440 ha). This unit is critical habitat for the Kiwikiu, Pseudonestor xanthophrys. Map of Pseudonestor xanthophrys—Unit 18—Montane Mesic-Maui follows:
                
                  ER30MR16.052
                
                
                (14) Pseudonestor xanthophrys—Unit 19—Montane Mesic-Maui, Maui County, Hawaii (124 ac, 50 ha); Pseudonestor xanthophrys—Unit 20—Montane Mesic-Maui, Maui County, Hawaii (174 ac, 70 ha); Pseudonestor xanthophrys—Unit 21—Montane Mesic-Maui, Maui County, Hawaii (72 ac, 29 ha); and Pseudonestor xanthophrys—Unit 22—Montane Mesic-Maui, Maui County, Hawaii (170 ac, 69 ha). These units are critical habitat for the Kiwikiu, Pseudonestor xanthophrys. Map of Pseudonestor xanthophrys—Unit 19—Montane Mesic-Maui, Pseudonestor xanthophrys—Unit 20—Montane Mesic-Maui, Pseudonestor xanthophrys—Unit 21—Montane Mesic, and Pseudonestor xanthophrys—Unit 22—Montane Mesic-Maui follows:
                
                  
                  ER30MR16.053
                
                (15) [Reserved]
                (16) Pseudonestor xanthophrys—Unit 24—Subalpine-Maui, Maui County, Hawaii (15,975 ac, 6,465 ha), and Pseudonestor xanthophrys—Unit 25—Subalpine-Maui, Maui County, Hawaii (9,886 ac, 4,001 ha). These units are critical habitat for the Kiwikiu, Pseudonestor xanthophrys. Map of Pseudonestor xanthophrys—Unit 24—Subalpine-Maui and Pseudonestor xanthophrys—Unit 25—Subalpine-Maui follows:
                
                  
                  ER30MR16.054
                
                (17) Pseudonestor xanthophrys—Unit 26—Dry Cliff-Maui, Maui County, Hawaii (755 ac, 305 ha); Pseudonestor xanthophrys—Unit 27—Dry Cliff-Maui, Maui County, Hawaii (200 ac, 81 ha); and Pseudonestor xanthophrys—Unit 28—Dry Cliff-Maui, Maui County, Hawaii (315 ac, 127 ha). These units are critical habitat for the Kiwikiu, Pseudonestor xanthophrys. Map of Pseudonestor xanthophrys—Unit 26—Dry Cliff-Maui, Pseudonestor xanthophrys—Unit 27—Dry Cliff-Maui, and Pseudonestor xanthophrys—Unit 28—Dry Cliff-Maui follows:
                
                  ER30MR16.055
                
                (18) Pseudonestor xanthophrys—Unit 29—Dry Cliff-Maui, Maui County, Hawaii (1,298 ac, 525 ha). This unit is critical habitat for the Kiwikiu, Pseudonestor xanthophrys. Map of 
                  Pseudonestor xanthophrys—Unit 29—Dry Cliff-Maui follows:
                
                  ER30MR16.056
                
                (19) Pseudonestor xanthophrys—Unit 30—Wet Cliff-Maui, Maui County, Hawaii (290 ac, 117 ha). This unit is critical habitat for the Kiwikiu, Pseudonestor xanthophrys. Map of 
                  Pseudonestor xanthophrys—Unit 30—Wet Cliff-Maui follows:
                
                  ER30MR16.057
                
                (20) Pseudonestor xanthophrys—Unit 31—Wet Cliff-Maui, Maui County, Hawaii (1,407 ac, 569 ha); Pseudonestor xanthophrys—Unit 32—Wet Cliff-Maui, Maui County, Hawaii (438 ac, 177 ha); and Pseudonestor xanthophrys—Unit 33—Wet Cliff-Maui, Maui County, Hawaii (184 ac, 75 ha). These units are critical habitat for the Kiwikiu, Pseudonestor xanthophrys. Map of Pseudonestor xanthophrys—Unit 31—Wet Cliff-Maui, Pseudonestor xanthophrys—Unit 32—Wet Cliff-Maui, and Pseudonestor xanthophrys—Unit 33—Wet Cliff-Maui follows:
                
                  
                  ER30MR16.058
                
                (21) [Reserved]
                (22) Pseudonestor xanthophrys—Unit 35—Wet Cliff-Maui, Maui County, Hawaii (2,110 ac, 854 ha), and Pseudonestor xanthophrys—Unit 36—Wet Cliff-Maui, Maui County, Hawaii (556 ac, 225 ha). These units are critical habitat for the Kiwikiu, Pseudonestor xanthophrys. Map of Pseudonestor xanthophrys—Unit 35—Wet Cliff-Maui, and Pseudonestor xanthophrys—Unit 36—Wet Cliff-Maui follows:
                
                  
                  ER30MR16.059
                
                (23) Pseudonestor xanthophrys—Unit 37—Lowland Mesic-Molokai, Maui County, Hawaii (8,770 ac, 3,549 ha). This unit is critical habitat for the Kiwikiu, Pseudonestor xanthophrys. Map of Pseudonestor xanthophrys—Unit 37—Lowland Mesic-Molokai follows:
                
                  
                  ER30MR16.060
                
                (24) Pseudonestor xanthophrys—Unit 38—Lowland Wet-Molokai, Maui County, Hawaii (2,949 ac, 1,193 ha), and Pseudonestor xanthophrys—Unit 39—Lowland Wet-Molokai, Maui County, Hawaii (1,950 ac, 790 ha). These units are critical habitat for the Kiwikiu, Pseudonestor xanthophrys. Map of Pseudonestor xanthophrys—Unit 38—Lowland Wet-Molokai and Pseudonestor xanthophrys—Unit 39—Lowland Wet-Molokai follows:
                
                  
                  ER30MR16.061
                
                (25) Pseudonestor xanthophrys—Unit 40—Montane Wet-Molokai, Maui County, Hawaii (3,397 ac, 1,375 ha), and Pseudonestor xanthophrys—Unit 41—Montane Wet-Molokai, Maui County, Hawaii (910 ac, 368 ha). These units are critical habitat for the Kiwikiu, Pseudonestor xanthophrys. Map of Pseudonestor xanthophrys—Unit 40—Montane Wet-Molokai and Pseudonestor xanthophrys—Unit 41—Montane Wet-Molokai follows:
                
                  
                  ER30MR16.062
                
                (26) Pseudonestor xanthophrys—Unit 42—Montane Mesic-Molokai, Maui County, Hawaii (816 ac, 330 ha). This unit is critical habitat for the Kiwikiu, Pseudonestor xanthophrys. Map of Pseudonestor xanthophrys—Unit 42—Montane Mesic-Molokai follows:
                
                  
                  ER30MR16.063
                
                (27) Pseudonestor xanthophrys—Unit 43—Wet Cliff-Molokai, Maui County, Hawaii (1,607 ac, 651 ha), and Pseudonestor xanthophrys—Unit 44—Wet Cliff-Molokai, Maui County, Hawaii (1,268 ac, 513 ha). These units are critical habitat for the Kiwikiu, Pseudonestor xanthophrys. Map of Pseudonestor xanthophrys—Unit 43—Wet Cliff-Molokai and Pseudonestor xanthophrys—Unit 44—Wet Cliff-Molokai follows:
                
                  
                  ER30MR16.064
                
                Piping Plover (Charadrius melodus)—Great Lakes Breeding Population

                1. Critical habitat units are depicted for St. Louis County, Minnesota; Douglas, Ashland, Marinette, and Manitowoc Counties, Wisconsin; Lake County, Illinois; Porter County, Indiana; Erie and Lake Counties, Ohio; Erie County, Pennsylvania; Oswego and Jefferson Counties, New York; and Alger, Schoolcraft, Luce, Mackinac, Chippewa, Iosco, Presque Isle, Cheboygan, Emmet, Charlevoix, Leelanau, Benzie, Mason, and Muskegon Counties, Michigan, on the maps below. The maps provided are for informational purposes only.
                2. i. The primary constituent elements required to sustain the Great Lakes breeding population of the piping plover are found on Great Lakes islands and mainland shorelines that support open, sparsely vegetated sandy habitats, such as sand spits or sand beaches, that are associated with wide, unforested systems of dunes and inter-dune wetlands. In order for habitat to be physically and biologically suitable for piping plovers, it must have a total shoreline length of at least 0.2 km (0.12 mi) of gently sloping, sparsely vegetated (less than 50 percent herbaceous and low woody cover) sand beach with a total beach area of at least 2 hectares (ha) (5 acres (ac)) and a low level of disturbance from human activities and from domestic animals. As the nesting season progresses, the level of disturbance tolerated by piping plovers increases. A lower level of disturbance is required at the beginning of the nesting period during nest site selection, egg laying, and incubation. Beach activities that may be associated with a high level of disturbance include, but are not limited to, walking pets off leash, loud noise, driving ATVs, or significantly increased human presence. The level of disturbance is relative to the proximity to the nest, intensity, and frequency of these and other similar activities.
                ii. Appropriately sized sites must also have areas of at least 50 meters (m) (164 feet (ft)) in length where the beach width is more than 7 m (23 ft), there is protective cover for nests and chicks, and the distance to the treeline (from the normal high water line to where the forest begins) is more than 50 m (164 ft). Beach width is defined as the distance from the normal high water line to the foredune (a low barrier dune ridge immediately inland from the beach) edge, or to the sand/vegetation boundary in areas where the foredune is absent. The beach width may be narrower than 7 m (23 ft) if appropriate sand and cobble areas of at least 7 m (23 ft) exist between the dune and the treeline. Protective cover for nests and chicks consists of small patches of herbaceous vegetation, cobble (stones larger than 1 cm (0.4 inches (in)) diameter), gravel (stones smaller than 1 cm (0.4 in) diameter), or debris such as driftwood, wrack, root masses, or dead shrubs.
                iii. The dynamic ecological processes that create and maintain piping plover habitat are also important primary constituent elements. These geologically dynamic lakeside regions are controlled by processes of erosion, accretion, plant succession, and lake-level fluctuations. The integrity of the habitat components depends upon regular sediment transport processes, as well as episodic, high-magnitude storm events. By their nature, Great Lakes shorelines are in a constant state of change; habitat features may disappear, or be created nearby. The critical habitat boundaries reflect these natural processes and the dynamic character of Great Lakes shorelines.
                3. Critical habitat does not include existing features and structures, such as buildings, marinas, paved areas, boat ramps, piers, bridges, lighthouses, and similar structures not containing one or more of the primary constituent elements.
                
                  Note:
                  Maps follows:
                
                
                  
                  ER07MY01.001
                
                Map of Units MN/WI-1, WI-1, WI-2, and WI-3
                MN/WI-1: St Louis County, Minnesota. From USGS 1:24,000 quadrangle map West Duluth, Minnesota (1953, photorevised 1969). Lands 500 m (1640 feet) inland from normal high water line on Interstate Island in T49N R14W S10

                WI-1: Douglas County, Wisconsin. From USGS 1:24,000 quadrangle maps Parkland, Wisconsin (1954, photorevised 1975) and Superior, Wisconsin (1954, photorevised 1983). Lands 500 meters (1640 feet) inland from normal high water line from the mouth of Dutchman Creek west-northwestward along the Lake Superior shoreline to the breakwall forming the Superior Front Channel opening to Lake Superior at the Douglas and St. Louis County line.
                
                WI-2: Ashland County, Wisconsin. From USGS 1:24,000 quadrangle maps Cedar, Wisconsin (1964, photorevised 1975); Chequamegon Point, Wisconsin (1964, photorevised 1975); and Long Island, Wisconsin (1964). Lands 500 meters (1640 feet) inland from normal high water line from the southern boundary of T48N R3W, section 1 northwestward along the Lake Superior shoreline to Chequamegon Point Light.

                WI-3: Ashland County, Wisconsin. From USGS 1:24,000 quadrangle map Michigan Island, Wisconsin (1963). Lands 500 meters (1640 feet) inland from normal high water line on Michigan Island within T51N R1W sections 28, 20, and 21.
                
                
                  Note:
                  Map follows:
                
                
                  ER07MY01.002
                
                Map of Units WI-4 and WI-5
                WI-4: Marinette County, Wisconsin. From USGS 1:24,000 quadrangle map Marinette East, Wisconsin (1963, photorevised 1969). Lands 500 m (1640 ft) inland from normal high water line from the end of Leonard Street at Red Arrow Park in T30N R24E section 9 south-southeastward to the south end of Seagull Bar including nearshore sand bars.

                WI-5: Manitowoc County, Wisconsin. From USGS 1:24,000 quadrangle map Two Rivers, Wisconsin (1978). Lands 500 m (1640 ft) inland from normal high water line from the southwest property boundary of Point Beach State Forest near Neshotah Park in the city of Twin Rivers (T20N R25E section 31) northwestward along the Lake Michigan shoreline to the south boundary of section 9, T20N R25E, at Rawley Point.
                
                
                  Note:
                  Map follows:
                
                
                  
                  ER07MY01.003
                
                Map of Units IL-1 and IN-1
                IL-1: Lake County, Illinois. From USGS 1:24,000 quadrangle maps Zion, Illinois (1993) and Waukegan, Illinois (1993). Lands 500 m (1640 ft) inland from normal high water line from 17th Street and the Lake Michigan shoreline in Illinois Beach State Park T46N R12E section 14 (Zion, Ill. quad) southward along the Lake Michigan shoreline (excluding the portion of Lake Michigan shoreline from dividing line of T46N R12E sections 23 and 26 to 500 m (1,640 ft) south of the Illinois Beach State Park Lodge and Conference Center) to the Waukegan Beach breakwall at North Beach Park T45N R12E section 22 (Waukegan quad).

                IN-1: Porter County, Indiana. From USGS 1:24,000 quadrangle maps Ogden Dunes, Indiana (1991) and Dune Acres, Indiana (1991). Lands 500 m (1640 ft) inland from normal high water line from the western boundary of the Cowels Bog/Dune Acres Unit, (located east of the Port of Indiana and the NIPSCO Baily Generating Station) east-northeastward along the Indiana Dunes State Park to Kemil Road at Beverly Shores.
                
                
                  Note:
                  Map follows:
                
                
                  ER07MY01.004
                
                Map of Units MI-1 through MI-23
                MI-1: Chippewa, Luce, and Alger Counties, Michigan. From USGS 1:24,000 quadrangle maps Whitefish Point, Michigan (1951); Vermilion, Michigan (1951); Betsy Lake North, Michigan (1968); Muskallonge Lake East, Michigan (1968); Muskallonge Lake West, Michigan (1968); and Grand Marais, Michigan (1968). Lands 500 m (1640 ft) inland from normal high water line within the junction of the southern boundary of T50N R5W section 6 (Whitefish Point quad) and including the shore of Lake Superior following the shoreline northeast to Whitefish Point, then following the Lake Superior shoreline westward around the point(Vermilion SE, Vermilion quads), crossing the Luce County line and continuing westward (Betsy Lake North, Betsy Lake Northwest) across the Alger County line (Grand Marais East) to Lonesome Point and the East Bay of the Sucker River (Grand Marais quad) and following the shoreline along the inner bay of Grand Marais Harbor past Carpenter Creek and ending at the shoreline north of the east end of the private road originating at the junction of Highway 58, Morris Road, and Veteran Road. The unit then continues from the breakwall north of the harbor, along the Lake Superior shoreline of Grand Marais near the former Coast Guard station (Grand Marais quad) westward along the Lake Superior shoreline to the Pictured Rocks National Lakeshore property boundary in T49N R14W section 1.

                MI-2: Mackinac County, Michigan. From USGS 1:24,000 quadrangle map Pointe Aux Chenes, Michigan (1964, photorevised 1975). Lands 500 m (1640 ft) inland from normal high water line from the mouth of the Pointe Aux Chenes river following the Lake Michigan shoreline northwestward to the Hiawatha National Forest property boundary at the junction of T41N R5W sections 23 and 26.
                MI-3: Schoolcraft and Mackinac Counties, Michigan. From USGS 1:24,000 quadrangle map Hughes Point, Michigan (1972). Lands 500 m (1640 ft) inland from normal high water line from the westernmost breakwall at the Port Inland Gaging Station following the Lake Michigan shoreline eastward along Hughes Point to the mouth of Swan Creek.
                MI-4: Emmet County, Michigan. From USGS 1:24,000 quadrangle maps Big Stone Bay, Michigan (1964, photoinspected 1975); Waugoshance Island, Michigan (provisonal 1982); Bliss, Michigan (1982); Cross Village, Michigan (1982). Lands 500 m (1640 ft) inland from normal high water line from the junction of the northeast corner of T39N R5W section 28 (Big Stone Bay quad) and Lake Michigan shoreline westward along the shoreline around and including Temperance and Waugoshance islands and any nearshore sandbars (Waugoshance Island quad), along the southern side of Waugoshance Point following the shoreline southeastward to Big Sucker Creek, continuing southward and southwestward along Sturgeon Bay Point (Bliss quad) and continuing southward along the Lake Michigan shoreline to the southwest boundary of T37N R6W section 5.
                MI-5: Emmet County, Michigan. From USGS 1:24,000 quadrangle map Forest Beach, Michigan. Lands 500 m (1640 ft) inland from normal high water line from the junction of Lake Michigan shoreline and the northwest boundary of T36N R6W section 30 south-southeastward along Lake Michigan shoreline to the junction of the shoreline and the southeast corner of T35N R6W section 9.
                MI-6: Emmet County, Michigan. From USGS 1:24,000 quadrangle map Harbor Springs, Michigan. Lands 500 m (1640 ft) inland from normal high water line from the mouth of Tannery Creek north along Lake Michigan shoreline of Little Traverse Bay crossing the northern property boundary of Petoskey State Park to include the shoreline of Mononaqua Beach within T35N R5W sections 22 and 21.
                MI-7: Charlevoix County, Michigan. From USGS 1:24,000 quadrangle maps Ironton, Michigan (1983) and Charlevoix, Michigan (1983). Lands 500 m (1640 ft) inland from normal high water line within T34N R8W section 14.
                MI-8: Charlevoix County, Michigan. From USGS 1:24,000 quadrangle map Charlevoix, Michigan (1983). Lands 500 m (1640 ft) inland from normal high water line from the junction of the line separating T34N R8W section 31 and T33N R8W section 6 with the Lake Michigan shore then extends southwestward along the shoreline and including Fisherman's Island to the Fisherman's Island State Park property boundary at the end of Lakeshore Drive where it meets the line between T33N R9W sections 12 and 1.
                MI-9: Charlevoix County, Michigan. From USGS 1:24,000 quadrangle maps Garden Island West, Michigan (1980) and Beaver Island North (1986). Lands 500 m (1640 ft) inland from normal high water line from Indian Point (Garden Island West quad) T39N R10W section 20 southward along the west Lake Michigan shoreline of Beaver Island including Donegal Bay and McCauley Point and ending at the junction of the dividing line of T39 N R10W and T38N R10W and the Lake Michigan shoreline (Beaver Island North quad).
                MI-10: Charlevoix County, Michigan. From USGS 1:24,000 quadrangle map Beaver Island North (1986). Lands 500 m (1640 ft) inland from normal high water line from the junction of Lake Michigan and the northwest corner of T38N R11W section 25 southward along the Lake Michigan shoreline to the junction of the Lake Michigan shoreline and the dividing line between T39N and T38N R11W.
                MI-11: Charlevoix County, Michigan. From USGS 1:24,000 quadrangle map High Island(1986). Lands 500 m (1640 ft) inland from normal high water line within T39N R11W sections 27 and 32 and T38N R11W section 5.
                MI-12: Leelanau County, Michigan. From USGS 1:24,000 quadrangle maps Northport, Michigan (provisional 1983)and Northport NW, Michigan (provisional 1983). Lands 500 m (1640 ft) inland from normal high water line from the intersection of the Lake Michigan shoreline and the line between T32N R11W section 12 and T32N R10W section 7—excluding lands covered by the Magic Carpet Woods Association HCP, approximately 2,600 feet of frontage on Cathead Bay within the east half of the southwest quarter and the west half of the southeast quarter of Section 14, T32N, R11W in Leelanau Township—then following the shoreline southwestward and past Cathead Point in T32N R11W section 15 (Northport quad) southwestward along the Lake Michigan shoreline to the intersection of the shoreline with the southern boundary of T32N R11W section 16 north of Christmas Cove (Northport NW quad).
                MI-13: Leelanau County, Michigan. From USGS 1:24,000 quadrangle map South Fox Island (provisional 1986). Lands 500 m (1640 ft) inland from normal high water line within T34N R13W sections 15, 16, and 21 and T35R13W section 30.

                MI-14: Leelanau County, Michigan. From USGS 1:24,000 quadrangle map North Manitou Island (provisional 1983). Lands 500 m (1640 ft) inland from normal high water line within T31N R14W sections 22, 23, 27 and 28 on North Manitou Island.
                
                MI-15: Leelanau County, Michigan. From USGS 1:24,000 quadrangle maps Glen Arbor, Michigan (1983); Glen Haven, Michigan (1983); and Empire, Michigan (1983). Lands 500 m (1640 ft) inland from normal high water line from Crystal Run in T29N R14W section 14 (Glen Arbor quad) south-southwestward and westward along the Lake Michigan shoreline, then west-northwestward to Sleeping Bear Point (Glen Haven quad) and southwestward and south to the southern Sleeping Bear Dunes National Lakeshore property boundary in T28N R15W section 13 (Empire quad).
                MI-16: Benzie County, Michigan. From USGS 1:24,000 quadrangle maps Empire, Michigan (1983); Beulah, Michigan (provisional 1983); and Frankfort, Michigan (1983). Lands 500 m (1640 ft) inland from normal high water line from Esch Road in T27N R15W section 1 (Empire quad) south-southwestward along the shoreline of Lake Michigan at Platte Bay (Beulah quad), then westward along the shoreline of Lake Michigan to Platte River Point (Frankfort quad) continuing west-southwestward to the Sleeping Bear Dunes National Lakeshore property boundary at Sutter Road in T27N R16Wsection 26. Continuing from the junction of Lake Michigan shoreline and Point Betsie Natural Area property boundary in T27N R16W section 33 southward along the Lake Michigan shoreline to include all shoreline within T26N16W section 4.
                MI-17: Mason County, Michigan. From USGS 1:24,000 quadrangle maps Manistee NW, Michigan (provisional 1923) and Hamlin Lake, Michigan (1982). Lands 500 m (1640 ft) inland from normal high water line from the mouth of Cooper Creek T20N R18W section 13 (Manistee NW quad) south-southwestward following the Lake Michigan shoreline along Big Sable Point (Hamlin Lake quad) to the mouth of the Big Sable River T19N R18W section 19.
                MI-18: Muskegon County, Michigan. From USGS 1:24,000 quadrangle map Muskegon West (1972, photoinspected 1980) and Dalton (1983). Lands 500 m (1640 ft) inland from normal high water line from the north breakwall of the canal joining Muskegon Lake and Lake Michigan (Muskegon West quad) north along the Lake Michigan shoreline to the northern Muskegon State Park property boundary at the shoreline (Dalton quad).
                MI-19: Chippewa County, Michigan. From USGS 1:24,000 quadrangle maps Albany Island, Michigan (1964, photoinspected 1976) and DeTour Village, Michigan (1964). Lands 500 m (1640 ft) inland from normal high water line from the State Forest boundary in T41N R3E section 11 (Albany Island quad) and follows the Lake Huron shoreline east south eastward around and including St. Vital Point and then north to the mouth of Joe Straw Creek in T41N R3E section 12(De Tour Village quad).
                MI-20: Cheboygan County, Michigan. From USGS 1:24,000 quadrangle maps Cheboygan, Michigan (1982) and Cordwood Point, Michigan (1982). Lands 500 m (1640 ft) inland from normal high water line from the junction of the Lake Huron shoreline and the western boundary of T38N R1W section 22 (Cheboygan quad) eastward along the Lake Huron shoreline of Grass Bay, continuing to the western boundary of T38N R1E section 20 (Cordwood Point quad).
                MI-21: Presque Isle County, Michigan. From USGS 1:24,000 quadrangle maps Roger's City, Michigan (1971) and Moltke, Michigan (1971). Lands 500 m (1640 ft) inland from normal high water line within T35N R5E section 6 and T36N R5E section 31 (Roger's City quad) continuing northwestward to the junction of Nagel Rd and Forty Mile Road at the junction of T36N R4E section 25 and T36N R5E section 30 (Moltke quad).
                MI-22: Presque Isle County, Michigan. From USGS 1:24,000 quadrangle map Thompson's Harbor, Michigan (1971). Lands 500 m (1640 ft) inland from normal high water line from Black Point to Grand Lake Outlet including shoreline within T34N R7E sections 10, 11, 14, and 15.

                MI-23: Iosco County, Michigan. From USGS 1:24,000 quadrangle map East Tawas, Michigan (1989). Lands 500 m (1640 ft) inland from normal high water line from the Tawas Sate Park boundary at the U.S. Coast Guard Station on the east side of Tawas Point southward along the Lake Huron shoreline including offshore sand spits and along the tip of the point and northeastward including all shoreline in T22N R8E section 34.
                
                
                  Note:
                  Map follows:
                
                
                  
                  ER07MY01.005
                
                Map of Units OH-1 and OH-2
                OH-1: Erie County, Ohio. From USGS 1:24,000 quadrangle maps Huron, Ohio (1969) and Sandusky, Ohio (1969, photorevised 1975). Lands 500 m (1640 ft) inland from normal high water line from the mouth of Sawmill Creek (Huron quad) northwestward along the Lake Erie shoreline to the western property boundary of Sheldon Marsh State Natural Area in T6N R23W (Sandusky quad) at the point where the Cedar Point causeway turns west and south toward Sandusky.

                OH-2: Lake County, Ohio. From USGS 1:24,000 quadrangle map Mentor, Ohio (1963, revised 1992). Lands 500 m (1640 ft) inland from normal high water line from the eastern boundary line Headland Dunes Nature Preserve westward along the Lake Erie shoreline to the western boundary of the Nature Preserve and Headland Dunes State Park.
                
                
                  Note:
                  Map follows:
                
                
                  
                  ER07MY01.006
                
                Map of Unit PA-1

                PA-1: Erie County, Pennsylvania. From USGS 1:24,000 quadrangle map Erie North, Pennsylvania (1957, revised 1969 and 1975, photoinspected 1977). Lands 500 m (1640 ft) inland from normal high water line from the lighthouse north of Peninsula Drive on the north side of Presque Isle (located at approximately 042 degrees 09′57.41″ N and 080 degrees 06′57.57″ W) eastward along the Lake Erie shoreline around the tip of Presque Isle peninsula to the southern terminus of the hiking trail on the southeast side of Gull Point (located at approximately 042 degrees 10′3.13″ N and 080 degrees 04′29.56″ W). It includes any new beach habitat that may accrete along the present shoreline portion of the unit.
                
                
                  Note:
                  Map follows:
                
                
                  ER07MY01.007
                
                Map of Unit NY-1

                NY-1: Oswego County, New York. From USGS 1:24,000 quadrangle maps Pulaski, New York (1956), Ellisburg, New York (1958), and Henderson, New York (1959). Lands 500 m (1640 ft) inland from normal high water line from the mouth of the Salmon River (Pulaski quad) northward along the Lake Ontario shoreline to the Oswego County-Jefferson County line (Ellisburg quad) and northward to the Eldorado Road (Henderson quad).
                
                
                  Note:
                  Map follows:
                
                
                  
                  ER07MY01.008
                
                Piping Plover (Charadrius melodus) Wintering Habitat
                1. The primary constituent elements of critical habitat for the wintering population of the piping plover are the habitat components that support foraging, roosting, and sheltering and the physical features necessary for maintaining the natural processes that support these habitat components. The primary constituent elements are:
                (1) Intertidal sand beaches (including sand flats) or mud flats (between the mean lower low water line and annual high tide) with no or very sparse emergent vegetation for feeding. In some cases, these flats may be covered or partially covered by a mat of blue-green algae.
                (2) Unvegetated or sparsely vegetated sand, mud, or algal flats above annual high tide for roosting. Such sites may have debris or detritus and may have micro-topographic relief (less than 20 in (50 cm) above substrate surface) offering refuge from high winds and cold weather.
                (3) Surf-cast algae for feeding.
                (4) Sparsely vegetated backbeach, which is the beach area above mean high tide seaward of the dune line, or in cases where no dunes exist, seaward of a delineating feature such as a vegetation line, structure, or road. Backbeach is used by plovers for roosting and refuge during storms.
                (5) Spits, especially sand, running into water for foraging and roosting.
                (6) Salterns, or bare sand flats in the center of mangrove ecosystems that are found above mean high water and are only irregularly flushed with sea water.
                (7) Unvegetated washover areas with little or no topographic relief for feeding and roosting. Washover areas are formed and maintained by the action of hurricanes, storm surges, or other extreme wave actions.

                (8) Natural conditions of sparse vegetation and little or no topographic relief mimicked in artificial habitat types (e.g., dredge spoil sites).
                
                2. Critical habitat does not include manmade structures (such as buildings, aqueducts, runways, roads, and other paved areas) and the land on which they are located existing within the legal boundaries on the effective date of this rule.
                3. Below, we describe each unit in terms of its location, size, and ownership. These textual unit descriptions are the definitive source for determining the critical habitat boundaries. The maps provided are for informational purposes only. All distances and areas provided here are approximated.
                
                  North Carolina (Data layers defining map units 1, 2, 4, and 5 were created from GPS data collected in the field in May and June of 2005, and modified to fit the 1:100,000 scale North Carolina county boundary with shoreline (cb100sl) data layer from the BasinPro 8 data set published by the North Carolina Center for Geographic Information and Analysis, which was compiled in 1990. Other map units were digitized using 1993 DOQQs, except NC-3 which utilized 1993 DRG.)
                Unit NC-1: Oregon Inlet, 485.4 ac (196.4 ha) in Dare County, North Carolina
                This unit extends from the southern portion of Bodie Island through Oregon Inlet to the northern portion of Pea Island. It begins at Ramp 4 near the Oregon Inlet Fishing Center on Bodie Island and extends approximately 4.7 mi (7.6 km) south to the intersection of NC Highway 12 and Salt Flats Wildlife Trail (near Mile Marker 30, NC Highway 12), approximately 2.9 mi (4.8 km) from the groin, on Pea Island. The unit is bounded by the Atlantic Ocean on the east and Pamlico Sound on the west and includes lands from the MLLW (mean lower low water) on the Atlantic Ocean shoreline to the line of stable, densely vegetated dune habitat (which is not used by piping plovers and where PCEs do not occur) and from the MLLW on the Pamlico Sound side to the line of stable, densely vegetated habitat, or (where a line of stable, densely vegetated dune habitat does not exist) lands from MLLW on the Atlantic Ocean shoreline to the MLLW on the Pamlico Sound side. Any emergent sandbars south and west of Oregon Inlet, including Green Island and lands owned by the State of North Carolina, such as island DR-005-05 and DR-005-06, are included (not shown on map). This unit does not include the Oregon Inlet Fishing Center, NC Highway 12 and the Bonner Bridge or its associated structures, the terminal groin, or the historic Pea Island Life-Saving Station, or any of their ancillary facilities (e.g., parking lots, out buildings).
                Unit NC-2: Cape Hatteras Point, 645.8 ac (261.4 ha) in Dare County, North Carolina
                This unit is entirely within Cape Hatteras National Seashore and encompasses the point of Cape Hatteras (Cape Point). The unit extends south approximately 4.5 km (2.8 miles) from the ocean groin near the old location of the Cape Hatteras Lighthouse to the point of Cape Hatteras, and then extends west 7.6 km (4.7 miles) (straight-line distances) along Hatteras Cove shoreline (South Beach) to the edge of Ramp 49 near the Frisco Campground. The unit includes lands from the MLLW on the Atlantic Ocean to the line of stable, densely vegetated dune habitat (which is not used by the piping plover and where PCEs do not occur). This unit does not include the ocean groin.
                Unit NC-3: Clam Shoals. 28 ha (70 ac) in Dare County
                The entire unit is owned by the State. This unit includes several islands in Pamlico Sound known as Bird Islands. This unit includes lands on all islands to the MLLW.
                Unit NC-4: Hatteras Inlet, 410.0 ac (165.9 ha) in Dare and Hyde Counties, North Carolina
                This unit extends from the western end of Hatteras Island to the eastern end of Ocracoke Island. The unit extends approximately 7.6 km (4.7 mi) southwest from the first beach access point at the edge of Ramp 55 at the end of NC Highway 12 near the Graveyard of the Atlantic Museum on the western end of Hatteras Island to the edge of the beach access at the ocean-side parking lot (approximately 0.1 mi south of Ramp 59) on NC Highway 12, approximately 1.25 km (0.78 mi) southwest (straightline distance) of the ferry terminal on the northeastern end of Ocracoke Island. The unit includes lands from the MLLW on the Atlantic Ocean shoreline to the line of stable, densely vegetated dune habitat (which is not used by the piping plover and where PCEs do not occur) and from the MLLW on the Pamlico Sound side to the line of stable, densely vegetated habitat, or (where a line of stable, densely vegetated dune habitat does not exist) lands from MLLW on the Atlantic Ocean shoreline to the MLLW on the Pamlico Sound side. All emergent sandbars within Hatteras Inlet between Hatteras Island and Ocracoke Island, including lands owned by the State of North Carolina such as Island DR-009-03/04 (not shown on map), are included. The unit is adjacent to but does not include the Graveyard of the Atlantic Museum, the ferry terminal, the groin on Ocracoke Island, NC Highway 12, or their ancillary facilities (e.g., parking lots, out buildings).
                Unit NC-5: Ocracoke Island, 501.8 ac (203.0 ha) in Hyde County, North Carolina

                This unit is entirely within Cape Hatteras National Seashore and includes the western portion of Ocracoke Island beginning at the beach access point at the edge of Ramp 72 (South Point Road), extending west approximately 3.4 km (2.1 mi) to Ocracoke Inlet, and then back east on the Pamlico Sound side to a point where stable, densely-vegetated dune habitat meets the water. This unit includes lands from the MLLW on the Atlantic Ocean shoreline to the line of stable, densely-vegetated dune habitat (which is not used by the piping plover and where PCEs do not occur) and from the MLLW on the Pamlico Sound side to the line of stable, densely vegetated habitat, or (where a line of stable, densely vegetated dune habitat does not exist) lands from MLLW on the Atlantic Ocean shoreline to the MLLW on the Pamlico Sound side. All emergent sandbars within Ocracoke Inlet are also included. This unit does not include any portion of the maintained South Point Road, NC Highway 12, or any of their ancillary facilities.
                Unit NC-6: Portsmouth Island-Cape Lookout. 3187 ha (7873 ac) in Carteret County
                The entire unit is within Cape Lookout National Seashore. This unit includes all land to MLLW on Atlantic Ocean to MLLW on Pamlico Sound, from Ocracoke Inlet extending west to the western end of Pilontary Islands. This unit includes the islands of Casey, Sheep, Evergreen, Portsmouth, Whalebone, Kathryne Jane, and Merkle Hammock. This unit also extends west from the eastern side of Old Drum Inlet to 1.6 km (1.0 mi) west of New Drum Inlet and includes all lands from MLLW on Atlantic Ocean to MLLW on Core Sound.
                Unit NC-7: South Core Banks. 552 ha (1364 ac) in Carteret County
                The entire unit is within Cape Lookout National Seashore. This unit extends south from Cape Lookout Lighthouse, along Cape Lookout, to Cape Point and northwest to the northwestern peninsula. All lands from MLLW on the Atlantic Ocean, Onslow Bay, and Lookout Bight up to where densely vegetated habitat, not used by the piping plover, begins and the constituent elements no longer occur are included.
                Unit NC-8: Shackleford Banks. 716 ha (1769 ac) in Carteret County
                The entire unit is within Cape Lookout National Seashore. This unit is in two parts: (1) The eastern end of Shackleford Banks from MLLW of Barden Inlet extending west 2.4 km (1.5 mi), including Diamond City Hills, Great Marsh Island, and Blinds Hammock; and, (2) The western end of Shackleford Banks from MLLW extending east 3.2 km (2.0 mi) from Beaufort Inlet. The unit includes all land from MLLW to where densely vegetated habitat, not used by the piping plover, begins and where the constituent elements no longer occur and any emergent sandbars within Beaufort Inlet. This unit is bordered by Onslow Bay, Shackleford Slue, and Back Sound.
                Unit NC-9: Rachel Carson. 445 ha (1100 ac) in Carteret County
                The entire unit is within the Rachel Carson National Estuarine Research Reserve. This unit includes islands south of Beaufort including Horse Island, Carrot Island, and Lennox Point. This unit includes entire islands to MLLW.
                Unit NC-10: Bogue Inlet. 143 ha (354 ac) in Carteret and Onslow Counties
                The majority of the unit is privately owned, with the remainder falling within Hammocks Beach State Park. This unit includes contiguous land south, west, and north of Bogue Court to MLLW line of Bogue Inlet on the western end of Bogue Banks. It includes the sandy shoals north and adjacent to Bogue Banks and the land on Atlantic Ocean side to MLLW. This unit also extends 1.3 km (0.8 mi) west from MLLW of Bogue Inlet on the eastern portion of Bear Island.
                Unit NC-11: Topsail. 451 ha (1114 ac) in Pender County and Hanover County
                The entire area is privately owned. This unit extends southwest from 1.0 km (0.65 mi) northeast of MLLW of New Topsail Inlet on Topsail Island to 0.53 km (0.33 mi) southwest of MLLW of Rich Inlet on Figure Eight Island. It includes both Rich Inlet and New Topsail Inlet and the former Old Topsail Inlet. All land, including emergent sandbars, from MLLW on Atlantic Ocean and sound side to where densely vegetated habitat, not used by the piping plover, begins and where the constituent elements no longer occur. In Topsail Sound, the unit stops as the entrance to tidal creeks become narrow and channelized.
                Unit NC-12: Figure Eight Island. 134 ha (331 ac) in New Hanover County
                The majority of the unit is privately owned. This unit extends south from the western end of Beach Road on Figure Eight Island to the northern end of Highway 74 on Wrightsville Beach. The unit includes Mason Inlet and the sand and mudflats northwest of the inlet from MLLW on Atlantic Ocean to where densely vegetated habitat, not used by the piping plover, begins and where the constituent elements no longer occur.
                Unit NC-13: Masonboro. 61 ha (150 ac) in New Hanover County

                The entire unit is within the North Carolina National Estuarine Research Reserve. This unit extends 1.1 km (0.70 mi) south from the MLLW of Masonboro Inlet on Masonboro Island. This unit includes all lands along the Atlantic Ocean, Masonboro Inlet, and Masonboro Sound from MLLW to where densely vegetated habitat, not used by the piping plover, begins and where the constituent elements no longer occur.
                Unit NC-14: Carolina Beach Inlet. 374 ha (924 ac) in New Hanover County
                The majority of the unit is within Myrtle Grove Sound on Masonboro Island and is owned by the North Carolina National Estuarine Research Reserve. It extends 1.80 km (1.12 mi) west along the south shoreline of Wolf Island from the mouth of the Altamaja sound. This unit extends south from 3.2 km (2.0 mi) north of MLLW at Carolina Beach Inlet on Masonboro Island to 1.1 km (0.70 mi) south of MLLW at Carolina Beach Inlet on Carolina Beach. It includes land from MLLW on Atlantic Ocean across and including lands to MLLW on the western side of Masonboro Island, excluding existing dredge spoil piles. Emergent sand bars within Carolina Beach Inlet are also included.
                Unit NC-15: Ft. Fisher. 790 ha (1951 ac) in New Hanover and Brunswick Counties
                This unit is within Ft. Fisher State Recreation Area and Zeke's Island Estuarine Reserve. This unit extends south from Ft. Fisher Islands (from the rocks), south of the ferry terminal, to approximately 0.8 km (0.5 mi) south of MLLW at Corn Cake Inlet on Smith Island. It includes all land (including Zeke's Island) from MLLW on Atlantic Ocean across to MLLW on the eastern side of the Cape Fear River.
                Unit NC-16: Lockwood Folly Inlet. 36 ha (90 ac) in Brunswick County
                The entire unit is on Oak Island (formerly known as the Town of Long Beach) and is privately owned. This unit extends from the end of West Beach Drive, west to MLLW at Lockwood Folly Inlet, including emergent sandbars south and adjacent to the island. This unit is includes land from MLLW on Atlantic Ocean across to MLLW adjacent to the Eastern Channel and the Intracoastal Waterway.
                Unit NC-17: Shallotte Inlet. 120 ha (296 ac) in Brunswick County
                The entire unit is privately owned. This unit begins just west of Skimmer Court on the western end of Holden Beach. It includes land south of SR 1116, to where densely vegetated habitat, not used by the piping plover, begins and where the constituent elements no longer occur to the MLLW along the Atlantic Ocean. It includes the contiguous shoreline from MLLW to where densely vegetated habitat, not used by the piping plover, begins and where the constituent elements no longer occur along the Atlantic Ocean, Shallotte Inlet, and Intracoastal Waterway stopping north of Skimmer Court Road. The unnamed island and emergent sandbars to MLLW within Shallotte Inlet are also included.
                Unit NC-18: Mad Inlet. 112 ha (278 ac) in Brunswick County
                The entire unit is privately owned. This unit extends west 1.2 km (0.75 mi) from the end of Main Street (SR 1177) on western Sunset Beach to the eastern portion of Bird Island and includes the marsh areas north of western Sunset Beach shoreline. The shoreline area begins at MLLW on the Atlantic Ocean and continues landward to where densely vegetated habitat, not used by the piping plover, begins and where the constituent elements no longer occur.
                
                  
                  ER21OC08.051
                
                
                  
                  ER21OC08.052
                
                
                  
                  ER10JY01.002
                
                
                  
                  ER10JY01.003
                
                
                  
                  ER10JY01.004
                
                
                  South Carolina (Maps were digitized using 1994 DOQQs)
                Unit SC-1: Waites Island-North. 75 ha (186 ac) in Horry County

                This unit includes the northern tip of Waites Island from the MLLW at Little River Inlet and runs west along the Atlantic Ocean shoreline 2.0 km (1.25 mi) and includes land from the MLLW to where densely vegetated habitat, not used by the piping plover, begins and where the constituent elements no longer occur. The unit continues north and west of Little River Inlet stopping at Sheephead Creek, including land from MLLW to dense vegetation line. The majority of the unit is privately owned.
                
                Unit SC-2: Waites Island-South. 58 ha (142 ac) in Horry County
                This unit includes the southern tip of Waites Island from the MLLW at Hog Inlet and runs east along the Atlantic Ocean shoreline 0.80 km (0.50 mi) and includes MLLW to where densely vegetated habitat, not used by the piping plover, begins and where the constituent elements no longer occur. It continues north and west of the Hog Inlet, stopping at the first major tributary. Critical habitat includes from MLLW to where densely vegetated habitat, not used by the piping plover, begins and where the constituent elements no longer occur. Emerging sandbars within Hog Inlet and adjacent to the tip if eastern Cherry Grove Beach are also included from MLLW to where densely vegetated habitat or developed structures, not used by the piping plover, begins and where the constituent elements no longer occur. The majority of this unit is privately owned.
                Unit SC-3: Murrells Inlet/Huntington Beach. 135 ha (334 ac) in Georgetown County
                The majority of the unit is within Huntington Beach State Park. This unit extends from the southern tip of Garden City Beach, just south of the groins (a rigid structure or structures built out from a shore to protect the shore from erosion or to trap sand) north of Murrells Inlet from MLLW to where densely vegetated habitat or developed structures, not used by the piping plover, begins and where the constituent elements no longer occur stopping perpendicular with the southern end of Inlet Point Drive. It includes from MLLW south of Murrells Inlet to the northern edge of North Litchfield Beach approximately 4.5 km (3.0 mi). The unit includes the MLLW from the Atlantic Ocean up to where densely vegetated habitat, not used by the piping plover, begins and where the constituent elements no longer occur. The lagoon at the north end of Huntington Beach State Park is also included.
                Unit SC-4: Litchfield. 11 ha (28 ac) in Georgetown County
                This unit includes the southern tip of Litchfield Beach beginning 0.50 km (0.30 mi) north of Midway Inlet and stopping at the MLLW at Midway Inlet. It includes from the MLLW on the Atlantic Ocean shoreline across and including land to the MLLW on the back bayside. This unit is mostly privately owned.
                Unit SC-5: North Inlet. 99 ha (245 ac) in Georgetown County
                The majority of the unit is within Tom Yawley Wildlife Center Heritage Preserve. This unit extends from MLLW to 1.0 km (.62 mi) north of North Inlet on Debidue Beach. It includes shoreline on the Atlantic Ocean from MLLW to the MLLW on the western side of the peninsula. This unit also includes from the MLLW south of North Inlet 1.6 km (1.0 mi). It includes the shoreline on the Atlantic Ocean from MLLW to where densely vegetated habitat, not used by the piping plover, begins and where the constituent elements no longer occur. It includes shoreline running south and west of the inlet from the MLLW stopping at the MLLW at the first large tributary (no name).
                Unit SC-6: North Santee Bay Inlet. 305 ha (753 ac) in Georgetown County
                The majority of the unit is within the Tom Yawley Wildlife Center Heritage Preserve and the Santee-Delta Wildlife Management Area. This unit is at the North Santee Bay inlet and includes lands of South Island, Santee Point, Cedar Island, and all of North Santee Sandbar. This unit includes from MLLW at North Santee Bay Inlet running north along the Atlantic Ocean side of South Island 7.2 km (4.5 mi), stopping 0.60 km (0.4 mi) north of an unnamed inlet. It includes areas from MLLW to where densely vegetated habitat, not used by the piping plover, begins and where the constituent elements no longer occur. This unit includes the eastern side of Cedar Island adjacent to the North Santee Bay Inlet from MLLW to where densely vegetated habitat, not used by the piping plover, begins and where the constituent elements no longer occur. All of North Santee Sandbar to MLLW is included.
                Unit SC-7: Cape Romain. 315 ha (777 ac) in Charleston County
                The majority of the unit is within Cape Romain National Wildlife Refuge. This unit includes the MLLW to where densely vegetated habitat, not used by the piping plover, begins and where the constituent elements no longer occur on the southern and southeastern most 1.9 km (1.2 mi) portion of Cape Island, the southernmost portion of Lighthouse Island from MLLW to where densely vegetated habitat, not used by the piping plover, begins and where the constituent elements no longer occur, all of Lighthouse Island South to MLLW, and the southern side of the far eastern tip of Raccoon Key from MLLW to where densely vegetated habitat, not used by the piping plover, begins and where the constituent elements no longer occur.
                Unit SC-8: Bull Island. 134 ha (332 ac) in Charleston County

                The majority of the unit is within Cape Romain National Wildlife Refuge and land owned by the South Carolina Department of Natural Resources. This unit includes from Schooner Creek on north and south of the river to north of Price's Inlet on the southern portion of Bull Island along the Atlantic Ocean 1.6 km (1.0 mi) and south of Price's Inlet on the northeast tip of Capers Island Heritage Preserve 1.4 km (.86 mi) along the Atlantic Ocean. All areas begin at MLLW and extend to where densely vegetated habitat, not used by the piping plover, begins and where the constituent elements no longer occur.
                Unit SC-9: Stono Inlet. 495 ha (1223 ac) in Charleston County
                Most of this unit is privately owned. It includes the eastern end of Kiawah Island (approximately 4.0 km (2.5 mi)) from MLLW on Atlantic Ocean running north to MLLW on first large tributary connecting east of Bass Creek running northeast into Stono River. It includes MLLW up to where densely vegetated habitat, not used by the piping plover, begins and where the constituent elements no longer occur along Stono Inlet and River. All of Bird Key-Stono Heritage Preserve and all of Skimmer Flats to MLLW are included. The Golf course and densely vegetated areas are not included.
                Unit SC-10: Seabrook Island. 117 ha (290 ac) in Charleston County
                This unit runs from just 0.16 km (0.10 mi) north of Captain Sams Inlet to the southwest approximately 3.4 km (2.1 mi) along the Atlantic Ocean shoreline. It includes land areas from the MLLW on the Atlantic Ocean to where densely vegetated habitat, not used by the piping plover, begins and where the constituent elements no longer occur. Most of this unit is privately owned.
                Unit SC-11: Deveaux Bank. 130 ha (322 ac) in Charleston County
                The entire unit is within Deveaux Bank Heritage Preserve. This unit includes all of Deveaux Island to the MLLW and is State-owned.
                Unit SC-12: Otter Island. 68 ha (169 ac) in Colleton County
                The majority of the unit is within St. Helena Sound Heritage Preserve. This unit includes the southern portion of Otter Island to the eastern mouth of Otter Creek. It includes the MLLW to where densely vegetated habitat, not used by the piping plover, begins and where the constituent elements no longer occur. The entire unit is State-owned.
                Unit SC-13: Harbor Island. 50 ha (122 ac) in Beaufort County
                The majority of the unit is State-owned. This unit extends from the northeastern tip of Harbor Island and includes all of Harbor Spit. It begins at the shoreline east of Cedar Reef Drive running south, stopping at the mouth of Johnson Creek. It includes the MLLW on the Atlantic Ocean and St. Helena Sound to where densely vegetated habitat, not used by the piping plover, begins and where the constituent elements no longer occur. All of Harber Spit to MLLW is included.
                Unit SC-14: Caper's Island. 238 ha (589 ac) in Beaufort County
                Most of this unit is privately owned. This unit includes the southern-most 4.5 km (2.8 mi) along the Atlantic Coast shoreline of Little Caper's Island beginning at MLLW on south side of the inlet (un-named). It includes the MLLW on the Atlantic Ocean shoreline to where densely vegetated habitat, not used by the piping plover, begins and where the constituent elements no longer occur.
                Unit SC-15: Hilton Head. 43 ha (106 ac) in Beaufort County
                The majority of this unit is State-owned. This unit includes the northeastern tip (Atlantic Ocean side) of Hilton Head Island and all of Joiner Bank. It begins at the shoreline east of northern Planters Row and ends at the shoreline east of Donax Road. It includes the MLLW of Port Royal Sound and the Atlantic Ocean to where densely vegetated habitat, not used by the piping plover, begins and where the constituent elements no longer occur. All of Joiner Bank to MLLW is included.
                
                  
                  ER10JY01.005
                
                
                  
                  ER10JY01.006
                
                
                  
                  ER10JY01.007
                
                
                  
                  ER10JY01.008
                
                
                  Georgia (Maps were digitized using 1993-94 DOQQs)
                Unit GA-1: Tybee Island. 37 ha (91 ac) in Chatham County

                The majority of the unit is privately owned. This unit extends along the northern tip of Tybee Island starting from 0.8 km (0.5 mi) northeast from the intersection of Crab Creek and Highway 80 to 0.7 km (0.41 mi) northeast from the intersection of Highway 80 and Horse Pen Creek. The unit includes MLLW on Savannah River and Atlantic Ocean to where densely vegetated habitat or developed structures, not used by the piping plover, begin and where the constituent elements no longer occur.
                
                Unit GA-2: Little Tybee Island. 719 ha (1776 ac) in Chatham County
                The majority of the unit is within Little Tybee Island State Heritage Preserve. This unit extends just south of the first inlet to Wassaw Sound along the Atlantic Ocean coastline, extending north along the sound 1.7 km (1.1 mi). It includes habitat from MLLW to where densely vegetated habitat, not used by the piping plover, begins and where the constituent elements no longer occur.
                Unit GA-3: North Wassaw Island. 108 ha (267 ac) in Chatham County
                The entire unit is within Wassaw National Wildlife Refuge. This unit includes the north-east tip of Wassaw Sound, 1.6 km (1.0 mi) along the inlet side and extending south along the Atlantic Ocean shoreline for 1.6 km (1.0 mi). It includes land from MLLW to where densely vegetated habitat, not used by the piping plover, begins and where the constituent elements no longer occur.
                Unit GA-4: South Wassaw Island. 61 ha (151 ac) in Chatham County
                The entire unit is within Wassaw National Wildlife Refuge. This unit extends from the last southern 1.6 km (1.0 mi.) on Atlantic Ocean side, around the southern tip of Wassaw Island, up to mouth of Odingsell River. It includes land from MLLW to where densely vegetated habitat, not used by the piping plover, begins and where the constituent elements no longer occur.
                Unit GA-5: Ossabaw Island. 434 ha (1072 ac) in Chatham County
                The entire unit is within Ossabaw Island State Heritage Preserve. This unit includes the northeastern tip from the mouth of the Bradley River east and 12 km (7.5 mi) south along the Atlantic Ocean shoreline to a point 0.4 km (0.25 mi) past the south-center inlet. It includes land from MLLW to where densely vegetated habitat, not used by the piping plover, begins and where the constituent elements no longer occur.
                Unit GA-6: St. Catherine's Island Bar. 54 ha (135 ac) in Liberty County
                The entire unit is State owned and located east-northeast of St. Catherine's Island. This unit includes the entire St. Catherine's Island Bar to MLLW.
                Unit GA-7: McQueen's Inlet. 215 ha (532 ac) in Liberty County
                The majority of the unit is private land along the eastern-central coastline on St. Catherine's Island. This unit extends from McQueen's Inlet north approximately 3.5 km (2.2 mi) and south approximately 1.8 km (1.1 mi). It includes land from MLLW to where densely vegetated habitat, not used by the piping plover, begins and where the constituent elements no longer occur.
                Unit GA-8: St. Catherine's Island. 60 ha (147 ac) in Liberty County
                The majority of the unit is private land on the southern tip of St. Catherine's Island. This unit starts 1.2 km (0.75 mi) north of Sapelo Sound (along Atlantic Ocean shoreline) and stops inland at Brunsen Creek. It includes land from MLLW to where densely vegetated habitat, not used by the piping plover, begins and where the constituent elements no longer occur.
                Unit GA-9: Blackbeard Island. 129 ha (319 ac) in McIntosh County
                The entire unit is within the Blackbeard Island National Wildlife Refuge. This unit includes the northeastern portion of the island beginning just east of the mouth of the confluence of McCloy Creek and Blackbeard Creek and continuing east and running south along the Atlantic Ocean shoreline for 1.4 km (.90 mi). It includes land from MLLW to where densely vegetated habitat, not used by the piping plover, begins and where the constituent elements no longer occur.
                Unit GA-10: Sapelo Island. 85 ha (210 ac) in McIntosh County
                The entire unit is State-owned and within Sapelo Island. The unit extends south of Cabretta Tip approximately 0.2 km (0.13 mi) and north of Cabretta Tip 1.6 km (1.0 mi). It includes land from MLLW to where densely vegetated habitat, not used by the piping plover, begins and where the constituent elements no longer occur.
                Unit GA-11: Wolf Island. 238 ha (590 ac) in McIntosh County
                The majority of the unit is within Wolf Island National Wildlife Refuge and private lands just north of the Refuge. This unit includes the southeastern tip of Queen's island adjacent to the Doboy Sound and includes the eastern shoreline of Wolf Island. It includes land from MLLW to where densely vegetated habitat, not used by the piping plover, begins and where the constituent elements no longer occur.
                Unit GA-12: Egg Island Bar. 61 ha (151 ac) in McIntosh County
                This unit is State owned and includes all of Egg Island Bar to the MLLW.
                Unit GA-13: Little St. Simon's Island. 609 ha (1505 ac) in Glynn County

                The majority of the unit is private land on Little St. Simon's Island. This unit includes the entire eastern coastline along Little St. Simon's Island. It begins 1.1 km (.70 mi) west of the northeast tip of Little St. Simon's Island and runs east and then south along the Atlantic Ocean shoreline stopping at the minor tributary (no name) on the southeast tip of Little St. Simon's Island north of Hampton Creek. It includes land from MLLW to where densely vegetated habitat, not used by the piping plover, begins and where the constituent elements no longer occur. All of Pelican Spit to MLLW is included when this sand bar is emergent.
                Unit GA-14: Sea/St. Simon's Island. 191 ha (471 ac) in Glynn County
                The majority of the unit is private land on the south tip of Sea Island and on the east beach of St. Simons Island. This unit extends north of Gould's Inlet (Sea Island) 2.5 km (1.54 mi) starting just south of the groin and extends south of Gould's Inlet (St. Simons Island) 1.6 km (1.0 mi). It includes land from MLLW to where densely vegetated habitat, not used by the piping plover, begins and where the constituent elements no longer occur.
                Unit GA-15: Jekyll Island. 49 ha (121 ac) in Glynn County
                The majority of the unit is within State lands on Jekyll Island. This unit includes the southern region of Jekyll Island beginning at the mouth of Beach Creek, running towards the tip of Jekyll Island and includes the shoreline running north along the Atlantic Ocean shoreline 1.9 km (1.20 mi) from the southern tip of Jekyll Island. It includes land from MLLW to where densely vegetated habitat, not used by the piping plover, begins and where the constituent elements no longer occur.
                Unit GA-16: Cumberland Island. 1454 ha (3591 ac) in Camden County
                The majority of the unit is along Cumberland Island Wilderness Area and Cumberland Island National Seashore. This unit includes the majority of the eastern Atlantic Ocean shoreline of Cumberland Island. It begins .50 km (.31 mi) north of the inlet at Long Point, continues south along the Atlantic Ocean shoreline stopping 1.8 km (1.1 mi) west of the southern tip of Cumberland Island National Seashore. It includes land from MLLW to where densely vegetated habitat, not used by the piping plover, begins and where the constituent elements no longer occur.
                
                  
                  ER10JY01.009
                
                
                  
                  ER10JY01.010
                
                
                  
                  ER10JY01.011
                
                
                  
                  ER10JY01.012
                
                
                  Florida (Maps were digitized using 1994-95 DOQQs)
                Unit FL-1: Big Lagoon. 8 ha (19 ac) in Escambia County

                The majority of the unit is within Big Lagoon State Recreation Area. This unit includes the peninsula and emerging sand and mudflats between 0.33 km (0.21 mi) west of the lookout tower along the shoreline and 0.24 km (0.15 mi) east of the lookout tower along the shoreline. Land along the shoreline from MLLW to where densely vegetated habitat, not used by the piping plover, begins and where the constituent elements no longer occur. All emerging sandbars to MLLW are included.
                
                Unit FL-2: Big Sabine. 182 ha (450 ac) in Escambia County
                The majority of the unit is owned by the University of West Florida. This unit includes areas adjacent to Santa Rosa Sound of Big Sabine Point and adjacent embayment between 8.0 km (5.0 mi) and 11.6 (7.2 mi) east of the Bob Sike's Bridge. It begins 0.10 km (.06 mi) north of SR 399 to MLLW on the Santa Rosa Sound.
                Unit FL-3: Navarre Beach. 48 ha (118 ac) in Escambia and Santa Rosa Counties
                The majority of the unit is owned by Eglin Air Force Base and Santa Rosa Island Authority. This unit includes lands on Santa Rosa Island Sound side, between 0.09 and 0.76 mi east of the eastern end of SR 399 to MLLW on Santa Rosa Sound side.
                Unit FL-5: Shell/Crooked Islands. 1789 ha (4419 ac) in Bay County
                The majority of the unit is within Tyndall Air Force Base and St. Andrews State Recreation Area. This unit includes all of Shell Island, Crooked Island West, and Crooked Island East from MLLW to where densely vegetated habitat, not used by the piping plover, begins and where the constituent elements no longer occur.
                Unit FL-6: Upper St. Joe Peninsula. 182 ha (449 ac) in Gulf County
                The majority of the unit is within St. Joseph State Park. This unit includes the northern portion of the peninsula from the tip to 8.0 km (5.0 mi) south along the Gulf of Mexico from MLLW to where densely vegetated habitat, not used by the piping plover, begins and where the constituent elements no longer occur.
                Unit FL-7: Cape San Blas. 158 ha (390 ac) in Gulf County
                The entire unit is within Eglin Air Force Base. This unit includes the area known as the Cape between the eastern boundary of Eglin and mile marker 2.1, including the peninsula and all emerging sandbars. It includes land from MLLW to where densely vegetated habitat, not used by the piping plover, begins and where the constituent elements no longer occur.
                Unit FL-8: St. Vincent Island. 146 ha (361 ac) in Franklin County
                The majority of the unit is within St. Vincent National Wildlife Refuge. This unit includes the western tip of St. Vincent Island that is adjacent to Indian Pass (0.80 km (0.50 mi) east of tip along Indian Pass, and 1.9 km (1.2 mi) from tip southeast along Gulf of Mexico). The unit also includes St. Vincent Point from the inlet at Sheepshead Bayou east 1.6 km (1.0 mi) to include emerging oysters shoals and sand bars and extends south 0.21 km (0.13 mi) of St. Vincent Point. The unit includes the southeastern tip of St. Vincent Island extending north 1.4 km (0.90 mi) and south and west 2.1 km (1.3 mi). The western tip of Little St. George Island 0.80 km (0.50 mi) from West Pass is included (state owned lands). All sections of this unit include land from MLLW to where densely vegetated habitat, not used by the piping plover, begins and where the constituent elements no longer occur.
                Unit FL-9: East St. George Island. 1433 ha (3540 ac) in Franklin County
                The majority of the unit is within St. George State Park. This unit begins 5.3 km (3.3 mi) east of the bridge and extends to East Pass. Shell Point, Rattlesnake Cove, Goose Island, East Cove, Gap Point, and Marsh Island are included. This unit includes land from MLLW to where densely vegetated habitat, not used by the piping plover, begins and where the constituent elements no longer occur on the Gulf of Mexico, East Pass and St. George Sound.
                Unit FL-10: Yent Bayou. 153 ha (378 ac) in Franklin County
                The majority of the unit is State owned. This unit is adjacent to the area known as Royal Bluff. It includes the St. George Sound shoreline between 5.9 km (3.7 mi) and 9.5 km (5.9mi) east of SR 65. It includes from MLLW to where densely vegetated habitat or developed structures such as SR 65, not used by the piping plover, begin and where the constituent elements no longer occur.
                Unit FL-11: Carabelle Beach. 56 ha (139 ac) in Franklin County
                The area within this unit is privately owned. This unit is the peninsula created by Boggy Jordan Bayou. It includes St. George Sound shoreline (south of US 98) 1.6 km (1.0 mi) southwest along US 98 from the Carrabelle River Bridge and extends 1.9 km (1.2 mi) east along the St. George Sound shoreline. It includes from MLLW to where densely vegetated habitat or developed structures such as US 98, not used by the piping plover, begin and where the constituent elements no longer occur.
                Unit FL-12: Lanark Reef. 260 ha (643 ac) in Franklin County
                The entire unit is State owned. This unit includes the entire island and emerging sandbars to MLLW.
                Unit FL-13: Phipps Preserve. 42 ha (104 ac) in Franklin County

                This unit includes all of Phipps Preserve (owned by The Nature Conservancy) and any emerging sandbars from MLLW to where densely vegetated habitat, not used by the piping plover, begins and where the constituent elements no longer occur.
                Unit FL-14: Hagens Cove. 486 ha (1200 ac) in Taylor County
                The majority of the unit is within Big Bend Wildlife Management Area. This unit includes all of Hagens Cove and extends from MLLW on north side of Sponge Point to MLLW on south side of Piney Point. The eastern boundary of this unit ends (0.20 mi) west of SR 361. It includes from MLLW to where densely vegetated habitat, not used by the piping plover, begins and where the constituent elements no longer occur.
                Unit FL-15: Anclote Key and North Anclote Bar. 146 ha (360 ac) in Pasco and Pinellas Counties
                The majority of the unit is within Anclote Key State Preserve. This unit includes all of North Anclote Bar to the MLLW and the north, south and western sides of Anclote Key from MLLW to where densely vegetated habitat, not used by the piping plover, begins and where the constituent elements no longer occur.
                Unit FL-16: Three Rooker Bar Island. 76 ha (188 ac) in Pinellas County
                The majority of the unit is within Pinellas County Aquatic Preserve. This unit includes all the islands and emerging sandbars of this complex to MLLW.
                Unit FL-17: North Honeymoon Island. 45 ha (112 ac) in Pinellas County
                The majority of the unit is within Honeymoon Island State Recreation Area. This unit includes from Pelican Cove north to the far northern tip of Honeymoon Island. It includes the western shoreline from MLLW to where densely vegetated habitat, not used by the piping plover, begins and where the constituent elements no longer occur or the MLLW on the eastern shoreline.
                Unit FL-18: South Honeymoon Island. 28 ha (70 ac) in Pinellas County
                The majority of the unit is private land. This unit includes the southern end (southern-most 0.32 km (0.20 mi) on western side) of Honeymoon Island and encompasses the far southeastern tip and includes any emerging islands or sandbars to Hurricane Pass. It includes from MLLW to where densely vegetated habitat, not used by the piping plover, begins and where the constituent elements no longer occur.
                Unit FL-19: Caladesi Island. 120 ha (296 ac) in Pinellas County
                The majority of the unit is within Caladesi Island State Park. This unit extends from Hurricane Pass to Dunedin Pass on the Gulf of Mexico side. It includes from MLLW to where densely vegetated habitat, not used by the piping plover, begins and where the constituent elements no longer occur.
                Unit FL-20: Shell Key and Mullet Key. 190 ha (470 ac) in Pinellas County
                The majority of the unit is within Fort Desoto Park. This unit includes the Shell Key island complex. It also includes the northwest portion of Mullet Key including the western shorelines from Bunces Pass extending south, stopping 1.4 km (.86 mi) north of Ft. Desoto County Park pier. It includes from MLLW to where densely vegetated habitat or developed structures, not used by the piping plover, begin and where the constituent elements no longer occur.
                Unit FL-21: Egmont Key. 153 ha (377 ac) Hillsborough County
                The majority of the unit is within Egmont Key National Wildlife Refuge. This unit includes the entire island to MLLW.
                Unit FL-22: Cayo Costa. 175 ha (432 ac) in Lee County
                The majority of the unit, including its northern and southern boundaries, is within Cayo Costa State Park, and nearly all of the remaining area is in the Cayo Costa Florida Conservation and Recreation Lands (CARL) acquisition project. This unit begins at the northern limit of sandy beaches at the northern end of the island, extends through Murdock Point, which at present has a sandbar and lagoon system, and ends at the former entrance to Murdock Bayou. It includes land from MLLW to where densely vegetated habitat, not used by the piping plover, begins and where the constituent elements no longer occur.
                Unit FL-23: North Captiva Island. 36 ha (88 ac) in Lee County
                The unit is within the Cayo Costa CARL land purchase project. This unit includes the western shoreline extending from 0.80 km (0.50 mi) south of Captiva Pass to approximately Foster Bay. It includes land from MLLW to where densely vegetated habitat, not used by the piping plover, begins and where the constituent elements no longer occur.
                Unit FL-25: Bunche Beach. 187 ha (461 ac) in Lee County

                This unit is mostly within a CARL Estero Bay acquisition project. Bunche Beach (also spelled Bunch) lies along San Carlos Bay, on the mainland between Sanibel Island and Estero Island (Fort Myers Beach), extending east from the Sanibel Causeway past the end of John Morris Road to a canal serving a residential subdivision. The unit also includes the western tip of Estero Island (Bodwitch Point, also spelled Bowditch Point), including Bowditch Regional Park, operated by Lee County and, on the southwest side of the island facing the Gulf, the beach south nearly to the northwesterly intersection of Estero Boulevard and Carlos Circle. It includes land from MLLW to where densely vegetated habitat or developed structures, not used by the piping plover, begin and where the constituent elements no longer occur or, along the developed portion of Estero Island.
                Unit FL-26: Estero Island. 86 ha (211 ac) in Lee County
                The majority of the unit is privately owned. The unit consists of approximately the southern third of the island's Gulf-facing shoreline starting near Avenida Pescadora to near Redfish Road. The unit excludes south-facing shoreline at the south end of the island that faces Big Carlos Pass rather than the Gulf. It includes land from MLLW to where densely vegetated habitat (including grass or lawns) or developed structures, not used by the piping plover, begin and where the constituent elements no longer occur.
                Unit FL-27: Marco Island. 245 ha (606 ac) in Collier County
                Most of the unit is at the Tigertail Beach County Park. The unit's northern border is on the north side of Big Marco Pass, including Coconut Island and all emerging sand bars. On the south side of Big Marco Pass, the boundary starts at the north boundary of Tigertail Beach County Park and extends to just south of the fourth condominium tower south of the County Park. The placement of the southern boundary assures that the unit includes all of Sand Dollar Island, the changeable sandbar off Tigertail Beach. The western boundary includes all the sand bars in Big Marco Pass but excludes Hideaway Beach. It includes land from MLLW to where densely vegetated habitat (including grass or lawns) or developed structures, not used by the piping plover, begin and where the constituent elements no longer occur.
                Unit FL-28: Marquesas Keys. 2937 ha (7256 ac) in Monroe County
                The unit comprises the roughly circular atoll that encloses Mooney Harbor, including Gull Keys and Mooney Harbor Key. The entire unit is within Key West National Wildlife Refuge. It includes land from MLLW to where densely vegetated habitat, not used by the piping plover, begins and where the constituent elements no longer occur.
                Unit FL-29: Boca Grande/Woman/Ballast Keys. 56 ha (138 ac) in Monroe County
                These Keys are east of the Marquesas Keys and west of Key West. Boca Grande and Woman Keys are within Key West National Wildlife Refuge. Ballast Key is privately owned. This unit consists only of sandy beaches and flats between the MLLW and to where densely vegetated habitat or developed structures, not used by the piping plover, begin and where the constituent elements no longer occur.
                Unit FL-30: Bahia Honda/Ohio Keys. 372 ha (918 ac) in Monroe County
                This unit comprises Bahia Honda Key (including a small island off its southwest shore), which is almost entirely owned by Bahia Honda State Park, plus Ohio Key, which is privately owned. It includes land from MLLW to where densely vegetated habitat (including grass or lawns) or developed structures, not used by the piping plover, begin and where the constituent elements no longer occur.
                Unit FL-31: Lower Matecumbe Key. 19 ha (48 ac) in Monroe County
                Part of the unit is at Anne's Beach park, an Islamorada village park. The remaining parts are at Sunset Drive (Lower Matecumbe Beach) and at Costa Bravo Drive (Port Antiqua Homeowners Beach) on the Florida Bay side of the island. It includes land from MLLW to where densely vegetated habitat (including grass or lawns) or developed structures, not used by the piping plover, begin and where the constituent elements no longer occur.
                Unit FL-32: Sandy Key/Carl Ross Key. 67 ha (165 ac) in Monroe County
                This unit consists of two adjoining islands in Florida Bay, roughly south of Flamingo in Everglades National Park. The entire area is owned and managed by the National Park Service. It includes land from MLLW to where densely vegetated habitat (including grass or lawns) or developed structures, not used by the piping plover, begin and where the constituent elements no longer occur.
                Unit FL-33: St. Lucie Inlet. 114 ha (282 ac) in Martin County

                The unit includes a small area south of the jetty on the north shore of St. Lucie Inlet, from the jetty west 0.42 km (0.26 mi). While the two sides of the inlet are privately owned, the great majority of the unit is on public land in the Saint Lucie Inlet State Preserve, administered by Jonathan Dickinson State Park. It begins on the sandy shoreline south of Saint Lucie Inlet and extends along the Atlantic Ocean shoreline 2.6 km (1.6 mi). It includes land from MLLW to where densely vegetated habitat (including grass or lawns) or developed structures, not used by the piping plover, begin and where the constituent elements no longer occur. The unit does not include sandbars within the inlet.
                
                Unit FL-34: Ponce de Leon Inlet. 68 ha (168 ac) in Volusia County
                The majority of the unit is within Smyrna Dunes Park and Lighthouse Point Park. This unit includes shoreline extending from the jetty north of Ponce de Leon Inlet west to the Halifax River and Inlet junction. It includes shoreline south of Ponce de Leon Inlet from the inlet and Halifax River junction, extending east and south along the Atlantic Ocean shoreline 1.2 km (.70 mi). It includes land from MLLW to where densely vegetated habitat (including grass or lawns) or developed structures, not used by the piping plover, begin and where the constituent elements no longer occur.
                Unit FL-35: Nassau Sound-Huguenot. 950 ha (2347 ac) in Duval County
                The majority of the unit is within Big Talbot Island State Park, Little Talbot Island State Park, and the Timucuan Ecological and Historical Preserve. This unit includes all emergent shoals and shoreline east of Nassau River bridge and extends to the inlet of the St. John's River. Amelia Island and the northern 2.7 km (1.7 mi) shoreline along Talbot Island are not included. It includes land from MLLW to where densely vegetated habitat (including grass or lawns) or developed structures, not used by the piping plover, begin and where the constituent elements no longer occur.
                Unit FL-36: Tiger Islands. 53 ha (130 ac) in Nassau County
                This unit is privately owned. This unit extends from the mouth of Tiger Creek and runs north along Tiger Island 0.8 km (0.5 mi) and south along Little Tiger Island 1.4 km (0.9 mi). It includes land from MLLW to where densely vegetated habitat (including grass or lawns) or developed structures, not used by the piping plover, begin and where the constituent elements no longer occur. Emerging sandbars to MLLW are also included.
                
                  
                  ER10JY01.013
                
                
                  
                  ER10JY01.014
                
                
                  
                  ER10JY01.015
                
                
                  
                  ER10JY01.016
                
                
                  
                  ER10JY01.017
                
                
                  
                  ER10JY01.018
                
                
                  
                  ER10JY01.019
                
                
                  
                  ER10JY01.020
                
                
                  
                  ER10JY01.021
                
                
                  
                  ER10JY01.022
                
                
                  
                  ER10JY01.023
                
                
                  
                  ER10JY01.024
                
                
                  
                  ER10JY01.025
                
                
                  Alabama (Maps were digitized using 1992 DOQQs)
                Unit AL-1: Isle Aux Herbes. 227 ha (561 ac) in Mobile County
                This unit includes the entire Isle Aux Herbes island where primary constituent elements occur to MLLW and is State-owned.
                Unit AL-2: Dauphin, Little Dauphin, and Pelican Islands. 880 ha (2,174 ac) in Mobile County

                This unit includes all of Dauphin Island where primary constituent elements occur from St. Stephens Street approximately 17.6 km (10.9 mi) west to the western tip of the island to MLLW and all of Little Dauphin and Pelican Islands to MLLW. The area is mostly privately owned but includes State and Federal lands.
                Unit AL-3: Fort Morgan. 67 ha (166 ac) in Baldwin County
                This area includes Mobile Bay and Gulf of Mexico shorelines within Bon Secour National Wildlife Refuge, Fort Morgan Unit. This unit extends from the west side of the pier on the northwest point of the peninsula, following the shoreline approximately 2.8 km (1.74 mi) southwest around the tip of the peninsula, then east to the terminus of the beach access road and is bounded on the seaward side by MLLW and on the landward side to where densely vegetated habitat, not used by the piping plover, begins and where the constituent elements no longer occur. The area is State-owned but is leased by the Federal Government.
                
                  ER10JY01.026
                
                
                
                  Mississippi (Maps were digitized using 1992 and 1997 DOQQs)
                Unit MS-1: Lakeshore through Bay St. Louis. 41 ha (101 ac) in Hancock County
                This unit extends from the north side of Bryan Bayou outlet and includes the shore of the Mississippi Sound following the shoreline northeast approximately 15.0 km (9.3 mi) and ending at the southeast side of the Bay Waveland Yacht Club. The landward boundary of this unit follows the Gulf side of South and North Beach Boulevard and the seaward boundary is MLLW. The shoreline of this unit is privately owned.
                Unit MS-2: Henderson Point. 34 ha (84 ac) in Harrison County
                This unit extends from 0.2 km (0.12 mi) west of the intersection of 3rd Avenue and Front Street and includes the shore of the Mississippi Sound following the shoreline northeast approximately 4.4 km (2.7 mi) to the west side of Pass Christian Harbor. The landward boundary of this unit follows the Gulf side of U.S. Highway 90 and the seaward boundary is MLLW. The shoreline of this unit is privately owned.
                Unit MS-3: Pass Christian. 77 ha (190 ac) in Harrison County
                This unit extends from the east side of Pass Christian Harbor and includes the shore of the Mississippi Sound following the shoreline northeast approximately 10.5 km (6.5 mi) to the west side of Long Beach Pier and Harbor. The landward boundary of this unit follows the Gulf side of U.S. Highway 90 and the seaward boundary is MLLW. The shoreline of this unit is privately owned.
                Unit MS-4: Long Beach. 38 ha (94 ac) in Harrison County
                This unit extends from the east side of Long Beach Pier and Harbor and includes the shore of the Mississippi Sound following the shoreline northeast approximately 4.4 km (2.7 mi) to the west side of Gulfport Harbor. The landward boundary of this unit follows the Gulf side of U.S. Highway 90 and the seaward boundary is MLLW. The shoreline of this unit is privately owned.
                Unit MS-5: Gulfport. 39 ha (96 ac) in Harrison County
                This unit extends from the east side of Gulfport Harbor and includes the shore of the Mississippi Sound following the shoreline northeast approximately 4.8 km (3.0 mi) to the west side of the groin at the southern terminus of Courthouse Road, Mississippi City, MS. The landward boundary of this unit follows the Gulf side of U.S. Highway 90 and the seaward boundary is MLLW. The shoreline of this unit is privately owned.
                Unit MS-6: Mississippi City. 62 ha (153 ac) in Harrison County
                This unit extends from the east side of the groin at the southern terminus of Courthouse Road, Mississippi City, MS, and includes the shore of the Mississippi Sound following the shoreline northeast approximately 7.9 km (4.9 mi) to the west side of President Casino. The landward boundary of this unit follows the Gulf side of U.S. Highway 90 and the seaward boundary is MLLW. The shoreline of this unit is privately owned.
                Unit MS-10: Ocean Springs West. 11 ha (27 ac) in Jackson County
                This unit extends from U.S. 90 and includes the shore of Biloxi Bay following the shoreline southeast approximately 1.9 km (1.2 mi) to the Ocean Springs Harbor inlet. The landward boundary of this unit follows the Bay side of Front Beach Drive and the seaward boundary is MLLW. The shoreline of this unit is privately owned.
                Unit MS-11: Ocean Springs East. 7 ha (17 ac) in Jackson County
                This unit extends from the east side of Weeks Bayou and includes the shore of Biloxi Bay following the shoreline southeast approximately 1.8 km (1.1 mi) to Halstead Bayou. The landward boundary of this unit follows the Bay side of East Beach Drive and the seaward boundary is MLLW. The shoreline of this unit is privately owned.
                Unit MS-12: Deer Island. 194 ha (479 ac) in Harrison County
                This unit includes all of Deer Island, where primary constituent elements occur to the MLWW. Deer Island is privately owned.
                Unit MS-13: Round Island. 27 ha (67 ac) in Jackson County
                This unit includes all of Round Island to the MLWW and is privately owned
                Unit MS-14: Mississippi Barrier Islands. 3,168 ha (7,828 ac) in Harrison and Jackson Counties.
                This unit includes all of Cat, East and West Ship, Horn, Spoil, and Petit Bois Islands where primary constituent elements occur to MLLW. Cat Island is privately owned, and the remaining islands are part of the Gulf Islands National Seashore.
                Unit MS-15: North and South Rigolets. 159 ha (393 ac) in Jackson County, MS, and 12 ha (30 ac) in Mobile County, AL

                This unit extends from the southwestern tip of South Rigolets Island and includes the shore of Point Aux Chenes Bay, the Mississippi Sound, and Grand Bay following the shoreline east around the western tip, then north to the south side of South Rigolets Bayou; then from the north side of South Rigolets Bayou (the southeastern corner of North Rigolets Island) north to the northeastern most point of North Rigolets Island. This shoreline is bounded on the seaward side by MLLW and on the landward side to where densely vegetated habitat, not used by the piping plover, begins and where the constituent elements no longer occur. Approximately 4.4 km (2.7 mi) are in Mississippi and 2.9 km (1.8 mi) are in Alabama. Almost half the Mississippi shoreline length is in the Grand Bay National Wildlife Refuge.
                
                  ER10JY01.027
                
                
                  
                  ER10JY01.028
                
                
                  
                  ER10JY01.029
                
                
                  Louisiana (Maps were digitized using 1998 DOQQs)
                Unit LA-1: Texas/Louisiana border to Cheniere au Tigre. 2,650 ha (6,548 ac) in Cameron and Vermilion Parishes

                This unit extends from the east side of Sabine Pass (Texas/Louisiana border) and includes the shore of the Gulf of Mexico from the MLLW following the shoreline east 25.7 km (16.0 mi) to the west end of Constance Beach [approximately 2 km (1.2 mi) east of the intersection of Parish Road 528 and the beach]; it extends from the east end of the town of Holly Beach [0.25 km (0.16 mi) east of the intersection of Baritarick Boulevard and the beach] following the shoreline approximately 97 km (60.3 mi) east to the eastern boundary line of Rockefeller Wildlife Refuge [3.4 km (2.1 mi) east of Rollover Bayou]; and it extends from the east side of Freshwater Bayou Canal following the shoreline east for approximately 15 km (9.3 mi) to 1.3 km (0.81 mi) east of where the boundary of Paul J. Rainey Wildlife Sanctuary (National Audubon Society) meets the shoreline. All three sections of this unit include the land from the seaward boundary of MLLW to where densely vegetated habitat, not used by the piping plover, begins and where the constituent elements no longer occur. The shoreline in this unit is both state and privately owned.
                Unit LA-2: Atchafalaya River Delta. 921 ha (2,276 ac) in St. Mary Parish, LA
                This unit is located in the eastern portion of the State-owned Atchafalaya Delta Wildlife Management Area (WMA) and includes all exposed land and islands where primary constituent elements occur east and southeast of the main navigation channel of the Atchafalaya River to the MLLW. The islands located south and southeast of the deltaic splay, Donna, T-Pat, and Skimmer Islands and the un-named bird island, are also included in this unit. This unit includes the entire islands where primary constituent elements occur to the MLLW.
                Unit LA-3: Point Au Fer Island. 195 ha (482 ac) in Terrebonne Parish.
                This unit includes the entire small island at the northwest tip of Point Au Fer Island to MLLW, then extends from the northwest tip of Point Au Fer Island following the shoreline southeast approximately 7.7 km (4.8 mi) to the point where the un-named oil and gas canal extending southeast from Locust Bayou meets the shoreline [0.8 km (0.5 mi) southeast from Locust Bayou]. This shoreline is bounded on the seaward side by MLLW and on the landward side to where densely vegetated habitat, not used by the piping plover, begins and where the constituent elements no longer occur. This entire unit is privately owned.
                Unit LA-4: Isles Dernieres. 795 ha (1,964 ac) in Terrebonne Parish
                This unit includes the State-owned Isles Dernieres chain, including Raccoon, Whiskey, Trinity and East Islands. This unit includes the entire islands where primary constituent elements occur to the MLLW.
                Unit LA-5: Timbalier Island to East Grand Terre Island. 2,321 ha (5,735 ac) in Terrebonne, Lafourche, Jefferson, and Plaquemines Parishes
                This unit includes: all of Timbalier Island where primary constituent elements occur to the MLLW, all of Belle Pass West [the “peninsula” extending north/northwest approximately 4.8 km (3.0 mi) from the west side of Belle Pass] where primary constituent elements occur to MLLW; the Gulf shoreline extending approximately 11 km (6.8 mi) east from the east side of Belle Pass bounded on the seaward side by MLLW and on the landward side to where densely vegetated habitat, not used by the piping plover, begins and where the constituent elements no longer occur; all of Elmers Island peninsula where primary constituent elements occur to MLLW and the Gulf shoreline from Elmers Island to approximately 0.9 km (0.56 mi) west of Bayou Thunder Von Tranc bounded on the seaward side by MLLW and on the landward side to where densely vegetated habitat, not used by the piping plover, begins and where the constituent elements no longer occur; the Gulf shoreline of Grand Isle from the Gulf side of the hurricane protection levee to MLLW; and all of East Grand Terre Island where primary constituent elements occur to the MLLW.
                Unit LA-6: Mississippi River Delta. 105 ha (259 ac) in Plaquemines Parish, LA
                This unit is part of the State-owned Pass a Loutre Wildlife Management Area and includes un-named sand (spoil) islands off South Pass of the Mississippi River near Port Eads. The entire islands to MLLW are included in this unit.
                Unit LA-7: Breton Islands and Chandeleur Island Chain. 3,116 ha (7,700 ac) in Plaquemines and St. Bernard Parishes, LA
                This unit includes Breton, Grand Gosier, and Curlew Islands and the Chandeleur Island chain. Those islands are part of the Breton National Wildlife Refuge or are state owned. The entire islands where primary constituent elements occur to MLLW are included in this unit.
                
                  
                  ER10JY01.030
                
                
                  
                  ER10JY01.031
                
                
                  
                  ER10JY01.032
                
                
                  
                  ER10JY01.033
                
                
                  Texas (Data layers defining map units 1, 2, 5, 6, 11, 12, 13, 20, 21, 24, 25, 26, 29, 30, 34, 35, 36, and 37 were digitized using 1995 and 1996 DOQQs and National Oceanic and Atmospheric Administration's (NOAA) Medium Resolution Digital Vector Shoreline. Data layers defining map units 3, 4, 7, 8, 9, 10, 14, 15, 16, 18, 19, 22, 23, 27, 28, 31, 32, and 33 were created using 1992 National Wetlands Inventory data (except for Unit TX-22, which had 2001 data available) and/or digitized using 2005 National Agriculture Imagery Program data and NOAA mean lower low water vector data).
                Unit TX-1: South Bay and Boca Chica. 2,920 ha (7,217 ac) in Cameron County

                The boundaries of the unit are: starting at the Loma Ochoa, following the Brownsville Ship Channel to the northeast out into the Gulf of Mexico to MLLW, then south along a line describing MLLW to the mouth of the Rio Grande, proceeding up the Rio Grande to Loma de Las Vacas, then from that point along a straight line north to Loma Ochoa. The unit does not include densely vegetated habitat within those boundaries. It includes wind tidal flats that are infrequently inundated by seasonal winds, and includes the tidal flats area known as South Bay. Beaches within the unit reach from the mouth of the Rio Grande northward to Brazos Santiago Pass, south of South Padre Island. The southern and western boundaries follow the change in habitat from wind tidal flat, preferred by the piping plover, to where densely vegetated habitat, not used by the piping plover, begins and where the constituent elements no longer occur. The upland areas extend to where densely vegetated habitat, not used by the piping plover, begins and where the constituent elements no longer occur and include areas used for roosting by the piping plover. Portions of this unit are owned and managed by the Lower Rio Grande Valley National Wildlife Refuge, the South Bay Coastal Preserve, Boca Chica State Park, and private citizens.
                Unit TX-2: Queen Isabella Causeway. 2 ha (6 ac) in Cameron County
                The area extends along the Laguna Madre west of the city of South Padre Island. The southern boundary is the Queen Isabella State Fishing Pier, and the northern boundary is at the shoreline due west of the end of Sunny Isles Street. The Queen Isabella causeway bisects this shore but is not included within critical habitat. The eastern boundary is where developed areas and/or dense vegetation begins, and the western boundary is MLLW. This unit contains lands known as wind tidal flats that are infrequently inundated by seasonal winds.
                Unit TX-3: Padre Island. This unit consists of five subunits:
                (1) Subunit TX-3A: South Padre Island—Gulf of Mexico Shoreline: 1,170 hectares (2,891 acres) in Cameron and Willacy Counties, Texas.
                (i) Unit TX-3, Subunit A, in Cameron County, Texas. Coordinates are in UTM Zone 14N North American Datum 1983 (meters E, meters N):

                677316, 2921614; 677420, 2921300; 677477, 2921036; 677576, 2920752; 677587, 2920643; 677639, 2920497; 677730, 2920091; 677915, 2919428; 678126, 2918581; 678368, 2917507; 678413, 2917409; 678588, 2916617; 678758, 2916031; 679074, 2914695; 679149, 2914477; 679434, 2913339; 679449, 2913232; 679565, 2912851; 679651, 2912493; 679808, 2911764; 679987, 2911020; 680041, 2910701; 680141, 2910358; 680324, 2909490; 680408, 2909179; 680458, 2908905; 680484, 2908841; 680527, 2908625; 680552, 2908572; 680703, 2907730; 680721, 2907693; 680803, 2907240; 680895, 2906845; 680906, 2906733; 680996, 2906347; 681070, 2905861; 681196, 2905325; 681322, 2904670; 681350, 2904592; 681380, 2904382; 681413, 2904290; 681435, 2904108; 681552, 2903585; 681563, 2903476; 681729, 2902633; 681973, 2901088; 682003, 2900981; 682087, 2900472; 682464, 2897457; 682604, 2896539; 682634, 2896212; 682700, 2895830; 682880, 2894451; 682909, 2894346; 682968, 2893886; 683014, 2893686; 683098, 2892852; 683180, 2892260; 683097, 2892260; 683047, 2892488; 682998, 2892495; 682995, 2892510; 683027, 2892531; 683041, 2892592; 683027, 2892699; 683007, 2892723; 682971, 2892712; 682968, 2892722; 682999, 2892739; 683016, 2892786; 682985, 2893058; 682935, 2893060; 682934, 2893107; 682861, 2893152; 682769, 2893152; 682768, 2893221; 682883, 2893220; 682868, 2893341; 682876, 2893381; 682853, 2893557; 682804, 2893691; 682806, 2893754; 682701, 2893949; 682710, 2894040; 682740, 2894055; 682689, 2894104; 682681, 2894156; 682713, 2894193; 682726, 2894288; 682687, 2894331; 682627, 2894337; 682623, 2894365; 682728, 2894369; 682721, 2894449; 682708, 2894473; 682691, 2894464; 682690, 2894488; 682755, 2894666; 682721, 2894686; 682706, 2894773; 682643, 2894808; 682688, 2894824; 682707, 2894860; 682704, 2894904; 682637, 2894954; 682603, 2895002; 682559, 2895114; 682550, 2895203; 682672, 2895199; 682668, 2895297; 682578, 2895296; 682617, 2895448; 682574, 2895521; 682575, 2895612; 682551, 2895712; 682520, 2895722; 682522, 2895767; 682493, 2895885; 682483, 2896037; 682497, 2896084; 682454, 2896117; 682465, 2896163; 682380, 2896601; 682346, 2896608; 682227, 2897577; 682182, 2898085; 682201, 2898109; 682180, 2898259; 682201, 2898280; 682178, 2898328; 682186, 2898401; 682174, 2898430; 682231, 2898459; 682244, 2898483; 682235, 2898579; 682213, 2898593; 682185, 2898577; 682197, 2898640; 682217, 2898666; 682213, 2898767; 682176, 2898760; 682166, 2898847; 682126, 2898937; 682073, 2898932; 682066, 2898960; 682092, 2898953; 682111, 2898973; 682100, 2899003; 682118, 2899078; 682082, 2899308; 682032, 2899467; 682011, 2899621; 682025, 2899646; 682013, 2899740; 681989, 2899755; 681987, 2899797; 682021, 2899806; 682009, 2899832; 681985, 2899842; 681981, 2899913; 681935, 2899934; 681807, 2900673; 681858, 2900716; 681839, 2900788; 681864, 2900849; 681852, 2900916; 681836, 2900967; 681756, 2901060; 681717, 2901187; 681460, 2902658; 681505, 2902676; 681511, 2902716; 681434, 2902756; 681214, 2903993; 681155, 2904075; 681119, 2904071; 681012, 2904606; 681029, 2904710; 680978, 2904773; 680977, 2904828; 680896, 2905004; 680880, 2905243; 680932, 2905337; 680901, 2905436; 680924, 2905565; 680947, 2905707; 680915, 2905794; 680816, 2905965; 680846, 2906102; 680842, 2906220; 680767, 2906374; 680767, 2906423; 680804, 2906481; 680779, 2906658; 680788, 2906703; 680737, 2906768; 680667, 2906952; 680666, 2906992; 680637, 2907074; 680652, 2907167; 680696, 2907184; 680694, 2907237; 680652, 2907317; 680578, 2907558; 680544, 2907670; 680559, 2907720; 680528, 2907739; 680491, 2907864; 680442, 2907915; 680377, 2908122; 680303, 2908195; 680245, 2908202; 680225, 2908246; 680239, 2908288; 680224, 2908356; 680262, 2908544; 680236, 2908558; 680241, 2908624; 680205, 2908642; 680204, 2908680; 680263, 2908669; 680284, 2908705; 680284, 2908759; 680262, 2908811; 680173, 2908905; 680152, 2909076; 680166, 2909101; 680118, 2909145; 680068, 2909267; 680089, 2909331; 680063, 2909415; 680076, 2909447; 680059, 2909475; 680051, 2909591; 680027, 2909638; 680022, 2909735; 680005, 2909791; 680010, 2909840; 680087, 2909853; 680077, 2909974; 680049, 2910008; 680028, 2910124; 680081, 2910106; 680063, 2910178; 679976, 2910342; 679926, 2910373; 679850, 2910377; 679637, 2911203; 679584, 2911291; 679575, 2911306; 679594, 2911313; 679580, 2911343; 679587, 2911379; 679554, 2911406; 679546, 2911472; 679523, 2911497; 679500, 2911656; 679447, 2911720; 679428, 2911781; 679430, 2911820; 679449, 2911838; 679419, 2911972; 679418, 2912005; 679448, 2912044; 679430, 2912069; 679444, 2912114; 679429, 2912120; 679416, 2912125; 679404, 2912129; 679378, 2912134; 679333, 2912282; 679389, 2912300; 679436, 2912370; 679409, 2912405; 679385, 2912404; 679334, 2912489; 679323, 2912553; 679348, 2912594; 679349, 2912650; 679329, 2912674; 679303, 2912701; 679266, 2912689; 679240, 2912735; 679298, 2912774; 679366, 2912980; 679337, 2913029; 679274, 2913079; 679279, 2913096; 679310, 2913097; 679322, 2913129; 679299, 2913214; 679308, 2913226; 679300, 2913296; 679281, 2913301; 679262, 2913455; 679229, 2913506; 679230, 2913560; 679171, 2913739; 679148, 2913866; 679035, 2913910; 679014, 2913950; 678918, 2914258; 678930, 2914427; 678912, 2914449; 678818, 2914489; 678799, 2914476; 678779, 2914534; 678648, 2914626; 678647, 2914726; 678683, 2914728; 678749, 2914616; 678776, 2914596; 678862, 2914530; 678907, 2914471; 678951, 2914472; 678975, 2914538; 678919, 2914568; 678923, 2914627; 678943, 2914643; 678900, 2914740; 678860, 2914786; 678789, 2914810; 678726, 2914797; 678647, 2914746; 678642, 2915013; 678709, 2915037; 678709, 2915064; 678747, 2915105; 678767, 2915178; 678767, 2915235; 678732, 2915305; 678742, 2915344; 678710, 2915351; 678711, 2915414; 678663, 2915442; 678608, 2915441; 678586, 2915441; 678565, 2915417; 678517, 2915416; 678516, 2915531; 678585, 2915523; 678615, 2915565; 678623, 2915654; 678578, 2915669; 678574, 2915772; 678545, 2915799; 678540, 2915839; 678501, 2915893; 678498, 2915947; 678462, 2915996; 678472, 2916058; 678458, 2916100; 678485, 2916113; 678489, 2916149; 678473, 2916236; 678406, 2916274; 678401, 2916290; 678334, 2916527; 678321, 2916600; 678333, 2916633; 678321, 2916674; 678299, 2916690; 678304, 2916732; 678279, 2916818; 678259, 2916834; 678227, 2916859; 678036, 2917661; 678105, 2917700; 678133, 2917697; 678210, 2917802; 678197, 2917910; 678143, 2918074; 678048, 2918578; 677986, 2918793; 677992, 2918821; 677898, 2919216; 677865, 2919279; 677853, 2919380; 677727, 2919847; 677698, 2919914; 677606, 2920288; 677565, 2920303; 677571, 2920317; 677597, 2920317; 677475, 2920746; 677458, 2920783; 677396, 2920843; 677398, 2920906; 677353, 2920884; 677338, 2920954; 677371, 2921010; 677375, 2921085; 677284, 2921309; 677253, 2921300; 677235, 2921331; 677248, 2921413; 677236, 2921421; 677222, 2921521; 677254, 2921543; 677218, 2921575; 677193, 2921569; 677181, 2921621; 677205, 2921622; 677204, 2921639; 677144, 2921773; 677065, 2921866; 677005, 2921912; 676980, 2921957; 676947, 2921969; 676868, 2922311; 676880, 2922371; 676872, 2922412; 676896, 2922472; 676897, 2922475; 677102, 2922481; Thence returning to 677316, 2921614.
                
                Excluding:
                Unit TX-3 Subunit A, Cameron County, Texas. Coordinates are in UTM Zone 14N, North American Datum 1983 (meters E, meters N):
                675897, 2922460; 676718, 2922470; 676897, 2922475; 676896, 2922472; 676837, 2922377; 676776, 2922314; 676569, 2922172; 676466, 2922133; 676432, 2922145; 676422, 2922172; 676495, 2922208; 676488, 2922231; 676393, 2922213; 676277, 2922154; 676106, 2922206; 676075, 2922227; 675990, 2922374; Thence returning to 675897, 2922460.
                675842, 2922460; 675938, 2922385; 675980, 2922268; 676037, 2922167; 676062, 2922153; 676234, 2922141; 676273, 2922087; 676323, 2922055; 676330, 2922028; 676320, 2921969; 676257, 2921890; 676221, 2921857; 676136, 2921833; 676093, 2921734; 676041, 2921668; 675958, 2921626; 675863, 2921676; 675826, 2921733; 675802, 2921806; 675798, 2921937; 675846, 2921972; 676059, 2921967; 676049, 2922021; 676024, 2922007; 675910, 2922008; 675799, 2922038; 675783, 2921989; 675732, 2921941; 675726, 2921854; 675703, 2921803; 675651, 2921772; 675572, 2921776; 675544, 2921783; 675492, 2921838; 675334, 2922069; 675325, 2922126; 675337, 2922256; 675370, 2922340; 675484, 2922385; 675626, 2922347; 675639, 2922323; 675687, 2922316; 675683, 2922387; 675625, 2922369; 675530, 2922399; 675525, 2922427; 675579, 2922437; 675583, 2922457; Thence returning to 675842, 2922460.

                677065, 2921866; 677144, 2921773; 677204, 2921639; 677205, 2921622; 677181, 2921621; 677193, 2921569; 677218, 2921575; 677254, 2921543; 677222, 2921521; 677236, 2921421; 677248, 2921413; 677235, 2921331; 677253, 2921300; 677284, 2921309; 677375, 2921085; 677371, 2921010; 677338, 2920954; 677353, 2920884; 677398, 2920906; 677396, 2920843; 677458, 2920783; 677475, 2920746; 677597, 2920317; 677571, 2920317; 677565, 2920303; 677606, 2920288; 677698, 2919914; 677727, 2919847; 677853, 2919380; 677865, 2919279; 677898, 2919216; 677992, 2918821; 677986, 2918793; 678048, 2918578; 678143, 2918074; 678197, 2917910; 678210, 2917802; 678133, 2917697; 678105, 2917700; 678030, 2917774; 677989, 2917790; 677957, 2917842; 677970, 2917929; 677943, 2917993; 677962, 2918037; 677913, 2918039; 677893, 2918072; 677887, 2918111; 677921, 2918133; 677921, 2918154; 677859, 2918163; 677844, 2918182; 677847, 2918198; 677877, 2918201; 677869, 2918249; 677891, 2918292; 677824, 2918326; 677861, 2918375; 677848, 2918382; 677755, 2918349; 677637, 2918282; 677620, 2918300; 677628, 2918328; 677661, 2918337; 677630, 2918442; 677645, 2918466; 677720, 2918490; 677715, 2918533; 677742, 2918561; 677742, 2918603; 677774, 2918642; 677770, 2918676; 677719, 2918650; 677702, 2918699; 677676, 2918577; 677587, 2918524; 677535, 2918462; 677508, 2918471; 677510, 2918521; 677571, 2918614; 677593, 2918697; 677569, 2918683; 677480, 2918519; 677447, 2918535; 677415, 2918591; 677423, 2918674; 677396, 2918755; 677408, 2918799; 677440, 2918826; 677483, 2918827; 677523, 2918854; 677621, 2918830; 677598, 2918887; 677525, 2918876; 677511, 2918903; 677537, 2918955; 677586, 2918925; 677614, 2919047; 677608, 2919056; 677573, 2919034; 677571, 2919078; 677598, 2919174; 677586, 2919181; 677562, 2919137; 677548, 2919140; 677543, 2919259; 677523, 2919250; 677525, 2919100; 677504, 2919023; 677385, 2918950; 677359, 2918976; 677351, 2919023; 677335, 2919018; 677330, 2919059; 677312, 2918949; 677288, 2918940; 677214, 2919030; 677195, 2919135; 677208, 2919167; 677273, 2919206; 677293, 2919185; 677307, 2919115; 677345, 2919149; 677347, 2919213; 677379, 2919231; 677396, 2919281; 677381, 2919297; 677356, 2919267; 677340, 2919286; 677345, 2919308; 677378, 2919333; 677356, 2919407; 677342, 2919411; 677334, 2919328; 677285, 2919229; 677216, 2919207; 677192, 2919173; 677175, 2919172; 677154, 2919205; 677151, 2919242; 677168, 2919334; 677195, 2919378; 677177, 2919385; 677154, 2919370; 677133, 2919303; 677133, 2919249; 677109, 2919229; 677085, 2919300; 677000, 2919391; 676980, 2919437; 676977, 2919509; 676996, 2919597; 677062, 2919613; 677097, 2919598; 677126, 2919637; 677197, 2919663; 677189, 2919737; 677158, 2919684; 677100, 2919655; 677084, 2919661; 677064, 2919712; 677024, 2919678; 676997, 2919707; 676967, 2919698; 676952, 2919712; 676949, 2919740; 677020, 2919786; 677040, 2919867; 677070, 2919896; 677072, 2919952; 677103, 2919978; 677149, 2919978; 677204, 2920014; 677207, 2920025; 677182, 2920036; 677238, 2920056; 677275, 2920102; 677300, 2920098; 677336, 2920051; 677432, 2919992; 677471, 2920027; 677455, 2920044; 677400, 2920043; 677363, 2920070; 677356, 2920100; 677398, 2920098; 677370, 2920134; 677250, 2920123; 677217, 2920075; 677189, 2920080; 677163, 2920110; 677147, 2920170; 677177, 2920169; 677182, 2920200; 677207, 2920206; 677170, 2920235; 677134, 2920308; 677095, 2920335; 677101, 2920397; 677051, 2920401; 677037, 2920547; 677006, 2920568; 677055, 2920712; 677001, 2920662; 676952, 2920514; 676892, 2920485; 676827, 2920511; 676769, 2920393; 676687, 2920335; 676639, 2920342; 676631, 2920393; 676653, 2920447; 676675, 2920456; 676709, 2920410; 676710, 2920472; 676755, 2920515; 676742, 2920532; 676688, 2920521; 676683, 2920544; 676711, 2920552; 676734, 2920598; 676736, 2920651; 676825, 2920726; 676795, 2920737; 676736, 2920690; 676673, 2920687; 676674, 2920708; 676737, 2920744; 676716, 2920812; 676683, 2920816; 676754, 2920823; 676820, 2920773; 676868, 2920788; 676917, 2920776; 676926, 2920789; 676891, 2920819; 676817, 2920812; 676796, 2920861; 676764, 2920880; 676680, 2920850; 676607, 2920760; 676558, 2920727; 676517, 2920730; 676484, 2920762; 676371, 2920814; 676353, 2920838; 676358, 2920892; 676373, 2920933; 676400, 2920951; 676432, 2920934; 676472, 2920882; 676456, 2920802; 676485, 2920807; 676505, 2920836; 676518, 2920929; 676489, 2920944; 676496, 2921004; 676478, 2921031; 676513, 2921113; 676515, 2921173; 676495, 2921163; 676476, 2921066; 676441, 2921043; 676395, 2921043; 676306, 2921100; 676300, 2921005; 676365, 2921006; 676378, 2920987; 676337, 2920907; 676283, 2920891; 676223, 2920901; 676166, 2920941; 676135, 2920978; 676134, 2921021; 676072, 2921101; 676086, 2921164; 676235, 2921286; 676382, 2921381; 676448, 2921390; 676516, 2921625; 676600, 2921746; 676705, 2921832; 676774, 2921819; 676854, 2921900; 676980, 2921957; 677005, 2921912; 677065, 2921866; 677320, 2919502; 677342, 2919499; 677347, 2919529; 677326, 2919534; Thence returning to 677320, 2919502.
                676628, 2920575; 676622, 2920538; 676592, 2920545; 676574, 2920570; 676588, 2920595; 676610, 2920596; Thence returning to 676628, 2920575.
                676998, 2920436; 677019, 2920398; 676973, 2920378; 676946, 2920418; 676910, 2920423; 676894, 2920389; 676865, 2920433; 676873, 2920449; 676947, 2920457; 676990, 2920505; Thence returning to 676998, 2920436.
                676962, 2920360; 676961, 2920312; 676983, 2920315; 676988, 2920273; 677036, 2920260; 677068, 2920280; 677105, 2920275; 677121, 2920220; 677125, 2920089; 677116, 2920053; 677074, 2920030; 677029, 2919953; 676907, 2919811; 676862, 2919799; 676836, 2919851; 676842, 2919898; 676899, 2919943; 676927, 2919940; 676904, 2920009; 676943, 2920057; 676976, 2920070; 676996, 2920107; 676985, 2920178; 676961, 2920198; 676950, 2920093; 676889, 2920034; 676828, 2920141; 676827, 2920172; 676846, 2920195; 676922, 2920201; 676905, 2920276; 676925, 2920287; 676906, 2920366; 676944, 2920375; Thence returning to 676962, 2920360.
                676884, 2920255; 676828, 2920214; 676798, 2920238; 676774, 2920310; 676829, 2920341; Thence returning to 676884, 2920255.
                676806, 2920167; 676820, 2920060; 676802, 2920050; 676779, 2920078; 676771, 2920052; 676843, 2920024; 676852, 2919980; 676843, 2919931; 676817, 2919890; 676722, 2920040; 676716, 2920088; 676736, 2920127; 676717, 2920166; 676747, 2920193; 676716, 2920225; 676725, 2920267; 676766, 2920254; Thence returning to 676806, 2920167.
                674796, 2919758; 674769, 2919739; 674754, 2919768; 674763, 2919805; 674794, 2919785; Thence returning to 674796, 2919758.
                674502, 2919598; 674466, 2919597; 674408, 2919704; 674424, 2919719; 674500, 2919730; 674523, 2919693; 674526, 2919651; Thence returning to 674502, 2919598.
                674843, 2919519; 674816, 2919498; 674788, 2919525; 674757, 2919597; 674760, 2919647; 674787, 2919678; 674824, 2919644; 674846, 2919595; Thence returning to 674843, 2919519.
                674103, 2919412; 674060, 2919387; 674026, 2919451; 674025, 2919516; 674049, 2919537; 674069, 2919531; 674103, 2919486; Thence returning to 674103, 2919412.
                674392, 2919304; 674370, 2919280; 674348, 2919291; 674320, 2919336; 674330, 2919373; 674364, 2919378; 674399, 2919358; Thence returning to 674392, 2919304.
                673649, 2919176; 673619, 2919168; 673588, 2919240; 673660, 2919258; 673665, 2919208; Thence returning to 673649, 2919176.
                673977, 2919125; 673949, 2919090; 673917, 2919102; 673917, 2919139; 673935, 2919157; 673967, 2919157; Thence returning to 673977, 2919125.
                673162, 2919009; 673159, 2918948; 673137, 2918949; 673123, 2919016; 673152, 2919023; Thence returning to 673162, 2919009.
                673541, 2918884; 673514, 2918871; 673484, 2918895; 673472, 2918924; 673479, 2918953; 673559, 2918939; Thence returning to 673541, 2918884.
                672938, 2918854; 672929, 2918828; 672893, 2918852; 672896, 2918914; 672926, 2918897; Thence returning to 672938, 2918854.
                677390, 2918871; 677361, 2918862; 677343, 2918881; 677333, 2918915; 677342, 2918937; 677387, 2918893; Thence returning to 677390, 2918871.
                672511, 2918627; 672499, 2918608; 672465, 2918613; 672452, 2918630; 672463, 2918696; 672506, 2918661; Thence returning to 672511, 2918627.
                672835, 2918538; 672812, 2918538; 672798, 2918562; 672796, 2918603; 672812, 2918621; 672849, 2918576; Thence returning to 672835, 2918538.

                674094, 2918377; 674057, 2918370; 673997, 2918415; 673985, 2918505; 673993, 2918537; 674012, 2918550; 674061, 2918545; 674117, 2918509; 674114, 2918403; Thence returning to 674094, 2918377.
                672391, 2918347; 672371, 2918338; 672345, 2918392; 672374, 2918398; Thence returning to 672391, 2918347.
                674619, 2918263; 674652, 2918152; 674671, 2917896; 674657, 2917815; 674635, 2917780; 674593, 2917751; 674483, 2917748; 674449, 2917799; 674445, 2917873; 674467, 2917919; 674467, 2917965; 674517, 2918041; 674443, 2918002; 674398, 2917884; 674357, 2917910; 674318, 2918011; 674330, 2918043; 674323, 2918082; 674298, 2918076; 674289, 2918091; 674310, 2918166; 674293, 2918181; 674270, 2918167; 674259, 2918182; 674235, 2918257; 674238, 2918325; 674265, 2918365; 674313, 2918392; 674473, 2918383; 674587, 2918313; Thence returning to 674619, 2918263.
                677821, 2918281; 677827, 2918244; 677761, 2918124; 677742, 2918124; 677711, 2918178; 677670, 2918202; 677661, 2918237; 677708, 2918270; 677775, 2918256; 677782, 2918281; 677783, 2918312; 677795, 2918313; Thence returning to 677821, 2918281.
                675106, 2917763; 675054, 2917735; 674977, 2917743; 674927, 2917810; 674891, 2917968; 674853, 2918050; 674857, 2918097; 674919, 2918165; 674956, 2918173; 674987, 2918161; 675128, 2918060; 675145, 2917940; 675140, 2917829; Thence returning to 675106, 2917763.
                677711, 2918024; 677689, 2917970; 677650, 2918011; 677638, 2918175; 677690, 2918158; 677701, 2918118; 677729, 2918107; Thence returning to 677711, 2918024.
                677846, 2918106; 677919, 2917928; 677915, 2917887; 677882, 2917862; 677805, 2917881; 677721, 2917948; 677745, 2918027; 677779, 2918001; 677812, 2918007; 677780, 2918054; 677813, 2918132; 677825, 2918137; Thence returning to 677846, 2918106.
                677449, 2917826; 677435, 2917722; 677403, 2917728; 677228, 2917851; 677193, 2917908; 677216, 2918001; 677351, 2917989; 677425, 2917936; Thence returning to 677449, 2917826.
                677940, 2917676; 677934, 2917647; 677915, 2917629; 677823, 2917619; 677742, 2917619; 677692, 2917675; 677695, 2917708; 677714, 2917733; 677742, 2917738; 677806, 2917665; 677819, 2917759; 677845, 2917788; 677896, 2917787; 677932, 2917744; 677924, 2917706; Thence returning to 677940, 2917676.
                677379, 2917524; 677525, 2917473; 677559, 2917478; 677614, 2917448; 677636, 2917417; 677628, 2917378; 677603, 2917359; 677472, 2917350; 677399, 2917298; 677327, 2917285; 677286, 2917371; 677280, 2917413; 677314, 2917471; Thence returning to 677379, 2917524.
                677213, 2917015; 677176, 2917007; 677130, 2917018; 677106, 2917047; 677108, 2917123; 677151, 2917157; 677210, 2917159; 677258, 2917138; 677272, 2917092; 677264, 2917054; Thence returning to 677213, 2917015.
                677020, 2916880; 677006, 2916865; 676952, 2916871; 676942, 2916768; 676880, 2916735; 676840, 2916761; 676837, 2916815; 676909, 2916913; 676909, 2916978; 676991, 2916972; 676996, 2916942; 677030, 2916918; Thence returning to 677020, 2916880.
                678321, 2916600; 678334, 2916527; 678191, 2916490; 677943, 2916356; 677711, 2916046; 677641, 2916007; 677608, 2916007; 677586, 2916031; 677584, 2916073; 677644, 2916101; 677638, 2916118; 677592, 2916133; 677620, 2916223; 677701, 2916222; 677697, 2916241; 677649, 2916268; 677651, 2916319; 677690, 2916354; 677767, 2916347; 677774, 2916430; 677823, 2916465; 677800, 2916531; 677843, 2916605; 677931, 2916663; 678026, 2916664; 678067, 2916638; 678107, 2916571; 678213, 2916564; 678220, 2916605; 678131, 2916622; 678110, 2916640; 678099, 2916709; 678132, 2916785; 678191, 2916829; 678259, 2916834; 678279, 2916818; 678304, 2916732; 678299, 2916690; 678321, 2916674; 678333, 2916633; Thence returning to 678321, 2916600.
                678623, 2915654; 678615, 2915565; 678531, 2915575; 678460, 2915619; 678398, 2915698; 678372, 2915767; 678379, 2915807; 678353, 2915849; 678345, 2915900; 678415, 2916015; 678336, 2916035; 678303, 2916129; 678304, 2916161; 678341, 2916239; 678401, 2916290; 678406, 2916274; 678473, 2916236; 678489, 2916149; 678485, 2916113; 678458, 2916100; 678472, 2916058; 678462, 2915996; 678498, 2915947; 678501, 2915893; 678540, 2915839; 678545, 2915799; 678574, 2915772; 678578, 2915669; Thence returning to 678623, 2915654.
                677592, 2915929; 677567, 2915885; 677534, 2915894; 677517, 2915944; 677528, 2915995; 677555, 2915997; 677585, 2915966; Thence returning to 677592, 2915929.
                678066, 2915758; 677950, 2915688; 677945, 2915740; 678045, 2915950; 678109, 2915997; 678181, 2916006; 678282, 2915988; 678283, 2915933; 678240, 2915845; 678163, 2915793; Thence returning to 678066, 2915758.
                678390, 2915482; 678012, 2915454; 677984, 2915461; 677992, 2915485; 678118, 2915566; 678316, 2915582; 678398, 2915567; 678428, 2915538; 678425, 2915507; Thence returning to 678390, 2915482.
                678732, 2915305; 678767, 2915235; 678767, 2915178; 678696, 2915102; 678658, 2915096; 678615, 2915134; 678573, 2915247; 678545, 2915245; 678509, 2915214; 678492, 2915224; 678520, 2915312; 678575, 2915316; 678583, 2915329; 678608, 2915441; 678663, 2915442; 678711, 2915414; 678710, 2915351; 678742, 2915344; Thence returning to 678732, 2915305.
                678118, 2915227; 678068, 2915211; 678053, 2915244; 678068, 2915312; 678093, 2915322; 678115, 2915300; Thence returning to 678118, 2915227.
                678260, 2915087; 678065, 2915039; 678036, 2915051; 678048, 2915078; 678308, 2915255; 678426, 2915310; 678467, 2915296; 678447, 2915237; 678391, 2915168; Thence returning to 678260, 2915087.
                678975, 2914538; 678951, 2914472; 678870, 2914524; 678854, 2914564; 678776, 2914596; 678741, 2914635; 678726, 2914729; 678789, 2914810; 678860, 2914786; 678900, 2914740; 678943, 2914643; 678923, 2914627; 678919, 2914568; Thence returning to 678975, 2914538.
                674234, 2914449; 674140, 2914411; 674088, 2914418; 674041, 2914450; 674035, 2914487; 674008, 2914515; 674003, 2914558; 674027, 2914586; 674037, 2914676; 674081, 2914679; 674125, 2914662; 674252, 2914552; 674265, 2914504; Thence returning to 674234, 2914449.
                678039, 2914582; 678020, 2914552; 677995, 2914583; 678017, 2914613; Thence returning to 678039, 2914582.

                678779, 2914534; 678799, 2914476; 678818, 2914489; 678912, 2914449; 678930, 2914427; 678918, 2914258; 679014, 2913950; 679035, 2913910; 679148, 2913866; 679171, 2913739; 679230, 2913560; 679229, 2913506; 679262, 2913455; 679281, 2913301; 679300, 2913296; 679308, 2913226; 679299, 2913214; 679322, 2913129; 679310, 2913097; 679279, 2913096; 679274, 2913079; 679337, 2913029; 679366, 2912980; 679298, 2912774; 679225, 2912762; 679071, 2912690; 678929, 2912659; 678838, 2912667; 678767, 2912733; 678750, 2912775; 678748, 2912875; 678772, 2912944; 678854, 2913010; 678739, 2912977; 678730, 2912994; 678761, 2913023; 678665, 2913036; 678627, 2913112; 678627, 2913184; 678701, 2913245; 678757, 2913203; 678773, 2913205; 678724, 2913278; 678725, 2913303; 678748, 2913333; 678735, 2913345; 678750, 2913386; 678842, 2913506; 678962, 2913595; 678973, 2913690; 678961, 2913704; 678927, 2913690; 678867, 2913598; 678805, 2913568; 678756, 2913519; 678737, 2913517; 678697, 2913576; 678693, 2913498; 678718, 2913485; 678725, 2913443; 678660, 2913335; 678616, 2913329; 678596, 2913346; 678585, 2913428; 678531, 2913525; 678563, 2913585; 678652, 2913604; 678614, 2913656; 678539, 2913666; 678504, 2913764; 678518, 2913774; 678611, 2913758; 678631, 2913786; 678651, 2913880; 678623, 2913870; 678599, 2913814; 678574, 2913799; 678544, 2913801; 678557, 2913864; 678498, 2913822; 678454, 2913818; 678408, 2913875; 678374, 2913962; 678348, 2914070; 678344, 2914171; 678363, 2914252; 678398, 2914311; 678459, 2914373; 678517, 2914405; 678613, 2914397; 678597, 2914469; 678666, 2914549; 678721, 2914552; Thence returning to 678779, 2914534.
                677755, 2913348; 677703, 2913326; 677661, 2913364; 677644, 2913425; 677620, 2913451; 677624, 2913504; 677643, 2913528; 677680, 2913520; 677716, 2913486; 677766, 2913392; Thence returning to 677755, 2913348.
                678025, 2912460; 678000, 2912455; 677978, 2912470; 677914, 2912585; 677913, 2912634; 677937, 2912665; 678004, 2912660; 678065, 2912596; 678070, 2912542; 678057, 2912498; Thence returning to 678025, 2912460.
                679334, 2912489; 679385, 2912404; 679409, 2912405; 679436, 2912370; 679389, 2912300; 679269, 2912341; 679228, 2912390; 679235, 2912500; 679299, 2912575; 679273, 2912633; 679329, 2912674; 679349, 2912650; 679348, 2912594; 679323, 2912553; Thence returning to 679334, 2912489.
                679404, 2912129; 679416, 2912125; 679378, 2912134; Thence returning to 679404, 2912129.
                679419, 2911972; 679449, 2911838; 679430, 2911820; 679428, 2911781; 679447, 2911720; 679500, 2911656; 679523, 2911497; 679546, 2911472; 679554, 2911406; 679587, 2911379; 679580, 2911343; 679594, 2911313; 679574, 2911306; 679542, 2911357; 679438, 2911733; 679415, 2911725; 679389, 2911665; 679340, 2911657; 679260, 2911812; 679258, 2911882; 679299, 2911941; 679350, 2911955; 679372, 2911906; 679395, 2911913; 679404, 2912052; 679429, 2912120; 679444, 2912114; 679430, 2912069; 679448, 2912044; 679418, 2912005; Thence returning to 679419, 2911972.
                678585, 2910694; 678497, 2910655; 678443, 2910668; 678410, 2910702; 678396, 2910772; 678401, 2910844; 678396, 2910881; 678336, 2910899; 678318, 2910940; 678273, 2910985; 678264, 2911037; 678273, 2911087; 678318, 2911138; 678391, 2911178; 678527, 2911160; 678595, 2911093; 678651, 2910996; 678690, 2910902; 678682, 2910824; Thence returning to 678585, 2910694.
                678197, 2910749; 678170, 2910707; 678161, 2910738; 678172, 2910816; 678202, 2910837; Thence returning to 678197, 2910749.
                680063, 2910178; 680081, 2910106; 680028, 2910124; 680049, 2910008; 680077, 2909974; 680087, 2909853; 680010, 2909840; 680005, 2909791; 680022, 2909735; 680027, 2909638; 680051, 2909591; 680059, 2909475; 680076, 2909447; 680063, 2909415; 680089, 2909331; 680068, 2909267; 680118, 2909145; 680166, 2909101; 680152, 2909076; 680173, 2908905; 680262, 2908811; 680284, 2908759; 680284, 2908705; 680263, 2908669; 680204, 2908680; 680205, 2908642; 680241, 2908624; 680236, 2908558; 680262, 2908544; 680224, 2908356; 680239, 2908288; 680225, 2908246; 680245, 2908202; 680303, 2908195; 680377, 2908122; 680442, 2907915; 680491, 2907864; 680528, 2907739; 680559, 2907720; 680544, 2907670; 680578, 2907558; 680527, 2907539; 680445, 2907624; 680368, 2907680; 680358, 2907727; 680316, 2907683; 680256, 2907698; 680229, 2907756; 680258, 2907859; 680253, 2907892; 680192, 2907808; 680137, 2907840; 680095, 2907775; 680061, 2907750; 679986, 2907745; 679938, 2907771; 679832, 2907987; 679790, 2908286; 679803, 2908348; 679885, 2908381; 679893, 2908397; 679780, 2908459; 679756, 2908517; 679772, 2908584; 679761, 2908622; 679712, 2908589; 679658, 2908627; 679590, 2908715; 679547, 2908808; 679537, 2908947; 679551, 2909021; 679576, 2909063; 679633, 2909096; 679750, 2909076; 679756, 2909102; 679802, 2909085; 679790, 2909111; 679718, 2909161; 679712, 2909186; 679729, 2909196; 679779, 2909180; 679738, 2909220; 679744, 2909251; 679840, 2909338; 679820, 2909368; 679837, 2909389; 679870, 2909397; 679929, 2909443; 679908, 2909477; 679855, 2909466; 679810, 2909429; 679796, 2909439; 679865, 2909558; 679942, 2909615; 679955, 2909644; 679934, 2909660; 679972, 2909711; 679939, 2909720; 679871, 2909685; 679858, 2909694; 679983, 2909783; 679924, 2909777; 679841, 2909729; 679803, 2909663; 679805, 2909560; 679771, 2909525; 679739, 2909523; 679680, 2909548; 679649, 2909596; 679657, 2909684; 679714, 2909827; 679690, 2909863; 679610, 2909791; 679504, 2909655; 679462, 2909658; 679427, 2909682; 679391, 2909727; 679377, 2909781; 679534, 2910097; 679695, 2910266; 679850, 2910377; 679926, 2910373; 679976, 2910342; Thence returning to 680063, 2910178.
                680779, 2906658; 680804, 2906481; 680767, 2906423; 680767, 2906374; 680842, 2906220; 680846, 2906102; 680816, 2905965; 680915, 2905794; 680947, 2905707; 680924, 2905565; 680891, 2905543; 680831, 2905546; 680773, 2905595; 680616, 2905623; 680430, 2905692; 680387, 2905725; 680363, 2905787; 680309, 2905822; 680274, 2905879; 680174, 2905972; 680104, 2906090; 680082, 2906167; 680081, 2906266; 680156, 2906410; 680221, 2906458; 680325, 2906478; 680395, 2906468; 680491, 2906425; 680669, 2906224; 680815, 2906189; 680703, 2906261; 680553, 2906462; 680495, 2906518; 680474, 2906559; 680466, 2906627; 680418, 2906598; 680391, 2906601; 680375, 2906656; 680432, 2906678; 680363, 2906724; 680336, 2906873; 680305, 2906942; 680319, 2907075; 680355, 2907121; 680422, 2907176; 680515, 2907211; 680598, 2907304; 680652, 2907317; 680694, 2907237; 680696, 2907184; 680652, 2907167; 680637, 2907074; 680666, 2906992; 680667, 2906952; 680737, 2906768; 680788, 2906703; Thence returning to 680779, 2906658.

                680121, 2905844; 680193, 2905744; 680191, 2905628; 680128, 2905541; 680037, 2905473; 680040, 2905445; 680076, 2905412; 680076, 2905383; 680027, 2905312; 679978, 2905284; 679887, 2905296; 679855, 2905340; 679860, 2905424; 679949, 2905432; 679985, 2905470; 679872, 2905471; 679834, 2905503; 679867, 2905523; 679874, 2905559; 679929, 2905596; 679986, 2905667; 679901, 2905635; 679832, 2905755; 679784, 2905748; 679799, 2905769; 679862, 2905797; 679976, 2905779; 680037, 2905809; 680086, 2905847; Thence returning to 680121, 2905844.
                679857, 2905645; 679835, 2905634; 679793, 2905669; 679793, 2905708; 679847, 2905696; 679861, 2905676; Thence returning to 679857, 2905645.
                679759, 2905583; 679744, 2905578; 679741, 2905615; 679758, 2905600; Thence returning to 679759, 2905583.
                679820, 2905609; 679815, 2905590; 679795, 2905597; 679792, 2905613; Thence returning to 679820, 2905609.
                679875, 2905606; 679864, 2905587; 679843, 2905596; Thence returning to 679875, 2905606.
                679709, 2905550; 679685, 2905550; 679689, 2905590; Thence returning to 679709, 2905550.
                679822, 2905544; 679776, 2905507; 679757, 2905525; 679771, 2905547; Thence returning to 679822, 2905544.
                680595, 2905401; 680702, 2905386; 680760, 2905366; 680769, 2905344; 680662, 2905214; 680571, 2905158; 680534, 2905175; 680510, 2905241; 680509, 2905297; 680481, 2905317; 680471, 2905298; 680485, 2905163; 680455, 2905071; 680418, 2905022; 680403, 2905034; 680385, 2905127; 680341, 2905176; 680316, 2905235; 680327, 2905356; 680360, 2905393; 680505, 2905387; Thence returning to 680595, 2905401.
                680168, 2905118; 680156, 2905093; 680104, 2905113; 680117, 2905143; 680148, 2905145; Thence returning to 680168, 2905118.
                680498, 2903991; 680481, 2903954; 680448, 2903978; 680437, 2904057; 680459, 2904068; 680493, 2904051; Thence returning to 680498, 2903991.
                680848, 2903565; 680779, 2903520; 680758, 2903571; 680785, 2903678; 680759, 2903726; 680761, 2903755; 680802, 2903790; 680838, 2903791; 680909, 2903741; 680937, 2903700; 680938, 2903671; Thence returning to 680848, 2903565.
                681496, 2899317; 681471, 2899278; 681432, 2899286; 681387, 2899341; 681395, 2899368; 681413, 2899375; 681452, 2899362; Thence returning to 681496, 2899317.
                681581, 2898687; 681519, 2898591; 681434, 2898621; 681399, 2898675; 681440, 2898762; 681498, 2898805; 681543, 2898783; 681586, 2898730; Thence returning to 681581, 2898687.
                681715, 2898240; 681725, 2898120; 681710, 2898011; 681688, 2897981; 681608, 2897964; 681557, 2897985; 681489, 2898060; 681458, 2898201; 681474, 2898228; 681548, 2898229; 681583, 2898260; 681594, 2898205; 681629, 2898217; 681646, 2898193; 681655, 2898201; 681641, 2898236; 681649, 2898260; 681625, 2898276; 681627, 2898304; 681604, 2898333; 681641, 2898355; 681606, 2898385; 681592, 2898426; 681553, 2898447; 681541, 2898478; 681579, 2898521; 681581, 2898616; 681596, 2898651; 681647, 2898678; 681704, 2898665; 681766, 2898597; 681773, 2898497; 681718, 2898356; 681742, 2898338; 681743, 2898313; 681738, 2898266; Thence returning to 681715, 2898240.
                681540, 2898317; 681550, 2898292; 681542, 2898265; 681490, 2898302; 681466, 2898287; 681447, 2898294; 681437, 2898407; 681392, 2898474; 681396, 2898524; 681412, 2898545; 681499, 2898519; 681469, 2898414; 681520, 2898363; 681560, 2898353; 681574, 2898324; Thence returning to 681540, 2898317.
                681847, 2898080; 681817, 2897992; 681792, 2897999; 681772, 2898099; 681793, 2898135; 681820, 2898142; 681851, 2898116; Thence returning to 681847, 2898080.
                681414, 2897609; 681390, 2897603; 681344, 2897652; 681304, 2897723; 681287, 2897815; 681305, 2897857; 681345, 2897878; 681391, 2897861; 681433, 2897803; 681455, 2897758; 681463, 2897694; 681450, 2897642; Thence returning to 681414, 2897609.
                681818, 2896556; 681777, 2896553; 681727, 2896612; 681705, 2896784; 681716, 2896907; 681816, 2897021; 681906, 2897018; 681998, 2896959; 682018, 2896929; 682013, 2896888; 681872, 2896747; 681844, 2896663; 681857, 2896585; Thence returning to 681818, 2896556.
                681983, 2896617; 681918, 2896556; 681873, 2896586; 681870, 2896666; 681882, 2896714; 681941, 2896774; 682022, 2896820; 682036, 2896786; 682017, 2896693; Thence returning to 681983, 2896617.
                682121, 2896235; 682088, 2896234; 682042, 2896270; 682039, 2896325; 682053, 2896345; 682097, 2896346; 682118, 2896331; Thence returning to 682121, 2896235.
                682093, 2895544; 682058, 2895483; 682035, 2895491; 682023, 2895521; 681965, 2895560; 681964, 2895602; 681986, 2895644; 682052, 2895667; 682119, 2895664; 682209, 2895597; 682198, 2895577; Thence returning to 682093, 2895544.
                682189, 2894963; 682111, 2894916; 682097, 2894933; 682106, 2894990; 682149, 2895000; 682188, 2895043; 682220, 2895040; 682223, 2895018; Thence returning to 682189, 2894963.
                681991, 2894763; 681996, 2894687; 681940, 2894696; 681947, 2894758; Thence returning to 681991, 2894763.

                682449, 2894721; 682376, 2894660; 682251, 2894619; 682237, 2894638; 682249, 2894674; 682259, 2894690; 682302, 2894684; 682306, 2894703; 682289, 2894719; 682296, 2894729; Thence returning to 682449, 2894721.
                
                (ii) Unit TX-3, Subunit A, Willacy County, Texas. Coordinates are in UTM Zone 14N, North American Datum 1983 (meters E, meters N):

                672377, 2939107; 672358, 2939033; 672349, 2938817; 672371, 2938573; 672462, 2938034; 672615, 2937365; 672731, 2937001; 672904, 2936341; 672951, 2936233; 673054, 2935821; 673261, 2935201; 673393, 2934726; 673470, 2934511; 673512, 2934325; 673552, 2934246; 673790, 2933481; 673817, 2933347; 673964, 2932913; 674031, 2932607; 674274, 2931854; 674329, 2931635; 674350, 2931604; 674458, 2931184; 674555, 2930940; 674696, 2930494; 674730, 2930344; 674939, 2929739; 675106, 2929161; 675278, 2928649; 675309, 2928493; 675498, 2927859; 675626, 2927479; 675713, 2927142; 675832, 2926800; 675893, 2926536; 676043, 2926099; 676084, 2925915; 676158, 2925718; 676196, 2925519; 676285, 2925283; 676304, 2925175; 676370, 2925004; 676491, 2924560; 676608, 2924248; 676668, 2924035; 676716, 2923791; 677102, 2922481; 676897, 2922475; 676918, 2922541; 676897, 2922580; 676920, 2922628; 676885, 2922640; 676886, 2922693; 676924, 2922732; 676911, 2922766; 676888, 2922781; 676873, 2922968; 676761, 2923318; 676641, 2923450; 676658, 2923598; 676624, 2923639; 676546, 2923681; 676546, 2923714; 676572, 2923712; 676564, 2923747; 676471, 2923834; 676447, 2923920; 676409, 2923949; 676380, 2924026; 676338, 2924038; 676317, 2924071; 676300, 2924148; 676275, 2924155; 676273, 2924235; 676197, 2924264; 676189, 2924309; 676165, 2924363; 676155, 2924493; 676171, 2924561; 676152, 2924580; 676152, 2924601; 676163, 2924620; 676150, 2924652; 676102, 2924727; 676080, 2924860; 676088, 2924884; 676059, 2924966; 676031, 2924996; 676029, 2925044; 675995, 2925128; 676000, 2925172; 675970, 2925303; 675993, 2925360; 675981, 2925445; 676014, 2925477; 676061, 2925459; 676070, 2925494; 676029, 2925521; 676013, 2925565; 676002, 2925571; 676006, 2925600; 675986, 2925619; 675915, 2925612; 675855, 2925625; 675740, 2925707; 675745, 2925796; 675690, 2925916; 675681, 2926024; 675629, 2926091; 675601, 2926092; 675514, 2926299; 675509, 2926386; 675487, 2926431; 675495, 2926506; 675520, 2926542; 675535, 2926541; 675653, 2926506; 675700, 2926534; 675665, 2926668; 675602, 2926666; 675548, 2926693; 675527, 2926772; 675537, 2926824; 675569, 2926855; 675550, 2926901; 675532, 2926909; 675575, 2927027; 675531, 2927078; 675451, 2927115; 675453, 2927169; 675438, 2927208; 675425, 2927210; 675388, 2927214; 675355, 2927252; 675401, 2927267; 675421, 2927292; 675429, 2927302; 675401, 2927333; 675408, 2927367; 675451, 2927413; 675467, 2927452; 675441, 2927466; 675469, 2927484; 675444, 2927510; 675435, 2927589; 675407, 2927594; 675418, 2927645; 675377, 2927674; 675349, 2927741; 675346, 2927817; 675370, 2927850; 675274, 2927945; 675300, 2927960; 675292, 2928000; 675306, 2928025; 675297, 2928060; 675268, 2928084; 675276, 2928125; 675227, 2928195; 675239, 2928228; 675270, 2928251; 675267, 2928281; 675236, 2928298; 675208, 2928395; 675171, 2928454; 675120, 2928488; 675108, 2928526; 675080, 2928553; 675020, 2928538; 674974, 2928549; 674898, 2928593; 674841, 2928600; 674713, 2928698; 674703, 2928705; 674729, 2928796; 674711, 2928876; 674730, 2928906; 674729, 2928930; 674724, 2929000; 674694, 2929075; 674689, 2929155; 674701, 2929181; 674719, 2929190; 674713, 2929207; 674612, 2929219; 674621, 2929255; 674635, 2929272; 674696, 2929253; 674632, 2929352; 674644, 2929395; 674633, 2929418; 674628, 2929450; 674654, 2929445; 674664, 2929458; 674627, 2929521; 674634, 2929572; 674665, 2929580; 674695, 2929641; 674728, 2929632; 674757, 2929595; 674773, 2929600; 674763, 2929643; 674797, 2929671; 674815, 2929719; 674791, 2929737; 674788, 2929784; 674753, 2929818; 674679, 2929853; 674598, 2929932; 674542, 2929931; 674499, 2929958; 674475, 2929972; 674440, 2930048; 674521, 2930081; 674526, 2930100; 674553, 2930252; 674537, 2930315; 674544, 2930369; 674498, 2930404; 674418, 2930500; 674432, 2930531; 674402, 2930563; 674375, 2930639; 674352, 2930779; 674334, 2930801; 674300, 2930772; 674263, 2930766; 674238, 2930763; 674182, 2930854; 674180, 2930859; 674146, 2930955; 674146, 2930966; 674097, 2931110; 674089, 2931134; 674087, 2931139; 674078, 2931154; 674067, 2931175; 674027, 2931260; 674020, 2931312; 673996, 2931328; 673940, 2931426; 673939, 2931442; 673966, 2931463; 673937, 2931530; 673915, 2931530; 673905, 2931605; 673871, 2931631; 673866, 2931659; 673841, 2931663; 673773, 2931772; 673761, 2931972; 673712, 2932081; 673696, 2932107; 673715, 2932121; 673747, 2932206; 673762, 2932245; 673790, 2932261; 673831, 2932283; 673908, 2932343; 673951, 2932386; 673967, 2932429; 673978, 2932468; 673964, 2932514; 673941, 2932549; 673902, 2932566; 673870, 2932560; 673864, 2932647; 673836, 2932674; 673859, 2932714; 673861, 2932761; 673832, 2932836; 673728, 2932906; 673688, 2933008; 673659, 2933024; 673635, 2933017; 673631, 2933030; 673625, 2933052; 673605, 2933059; 673558, 2933097; 673591, 2933130; 673628, 2933129; 673649, 2933146; 673648, 2933199; 673645, 2933294; 673594, 2933248; 673484, 2933201; 673446, 2933214; 673408, 2933316; 673342, 2933336; 673310, 2933376; 673303, 2933411; 673318, 2933411; 673318, 2933494; 673290, 2933536; 673293, 2933570; 673260, 2933556; 673211, 2933608; 673208, 2933641; 673176, 2933671; 673176, 2933725; 673131, 2933778; 673123, 2933801; 673143, 2933812; 673128, 2933846; 673100, 2933883; 673055, 2933993; 673069, 2934010; 673054, 2934074; 673034, 2934079; 673016, 2934142; 673046, 2934210; 673117, 2934302; 673090, 2934319; 673075, 2934361; 673102, 2934385; 673136, 2934483; 673208, 2934542; 673184, 2934598; 673146, 2934625; 673150, 2934658; 673123, 2934670; 673114, 2934778; 673082, 2934916; 673028, 2934915; 673006, 2934906; 672962, 2934880; 672907, 2934846; 672854, 2934870; 672821, 2934908; 672772, 2935019; 672719, 2935154; 672694, 2935347; 672653, 2935425; 672639, 2935445; 672593, 2935510; 672575, 2935581; 672484, 2935804; 672469, 2935819; 672428, 2935863; 672417, 2935874; 672421, 2935918; 672450, 2935983; 672521, 2936035; 672591, 2936049; 672611, 2936077; 672595, 2936168; 672679, 2936198; 672719, 2936294; 672675, 2936344; 672666, 2936379; 672626, 2936602; 672626, 2936671; 672583, 2936669; 672561, 2936686; 672555, 2936725; 672571, 2936766; 672545, 2936782; 672504, 2936852; 672474, 2936988; 672495, 2937082; 672458, 2937104; 672461, 2937142; 672409, 2937264; 672362, 2937299; 672310, 2937307; 672369, 2937354; 672356, 2937399; 672332, 2937418; 672349, 2937463; 672225, 2937605; 672221, 2937610; 672270, 2937626; 672285, 2937663; 672240, 2937712; 672237, 2937756; 672269, 2937834; 672221, 2937894; 672238, 2937948; 672204, 2938255; 672135, 2938543; 672133, 2938638; 672150, 2938697; 672133, 2938731; 672099, 2938943; 672066, 2939019; 672029, 2939067; 671919, 2939080; 671920, 2939105; 672382, 2939136; Thence returning to 672377, 2939107.
                
                Excluding:
                Unit TX-3 Subunit A, Willacy County, Texas. Coordinates are in UTM Zone 14N, North American Datum 1983 (meters E, meters N):
                670308, 2938922; 670266, 2938896; 670266, 2938944; 670298, 2938959; Thence returning to 670308, 2938922.
                664147, 2938654; 664188, 2938639; 664246, 2938654; 664286, 2938615; 664321, 2938634; 664395, 2938421; 664290, 2938374; 664242, 2938297; 664223, 2938295; 664134, 2938303; 664011, 2938460; 663991, 2938458; 664023, 2938388; 664012, 2938371; 663964, 2938435; 663969, 2938476; 664001, 2938530; 664099, 2938633; Thence returning to 664147, 2938654.
                665325, 2938543; 665337, 2938487; 665316, 2938500; 665313, 2938539; Thence returning to 665325, 2938543.

                670176, 2938554; 670275, 2938515; 670181, 2938502; 670178, 2938485; 670227, 2938451; 670177, 2938421; 670105, 2938453; 670101, 2938478; 670129, 2938496; 670118, 2938512; 670061, 2938522; 669996, 2938506; 669978, 2938525; 669987, 2938560; 670018, 2938572; Thence returning to 670176, 2938554.
                666246, 2938378; 666222, 2938375; 666170, 2938419; 666152, 2938521; 666239, 2938399; Thence returning to 666246, 2938378.
                669961, 2938415; 669951, 2938390; 669841, 2938432; 669815, 2938500; 669826, 2938516; 669910, 2938522; 669923, 2938488; Thence returning to 669961, 2938415.
                666005, 2938398; 666043, 2938123; 666019, 2938124; 666000, 2938190; 665988, 2938334; Thence returning to 666005, 2938398.
                665928, 2938293; 665892, 2938262; 665884, 2938295; 665902, 2938357; Thence returning to 665928, 2938293.
                669107, 2938109; 669076, 2938097; 669038, 2938141; 669083, 2938163; 669106, 2938141; Thence returning to 669107, 2938109.
                668922, 2938132; 669028, 2938067; 669078, 2938079; 669125, 2938043; 669157, 2938040; 669183, 2938012; 669254, 2938007; 669263, 2937981; 669212, 2937968; 669210, 2937939; 669318, 2937867; 669331, 2937856; 669325, 2937835; 669176, 2937902; 669121, 2937894; 669078, 2937915; 669077, 2937932; 669149, 2937935; 669159, 2937962; 669130, 2937985; 669059, 2938003; 668933, 2938018; 668880, 2938061; 668860, 2938106; Thence returning to 668922, 2938132.
                671738, 2938092; 671717, 2938054; 671656, 2938087; 671655, 2938113; Thence returning to 671738, 2938092.
                669920, 2937911; 669889, 2937892; 669852, 2937917; 669847, 2937938; 669884, 2937945; Thence returning to 669920, 2937911.
                670110, 2937852; 670192, 2937808; 670107, 2937749; 670067, 2937797; 670024, 2937800; 669992, 2937830; 670012, 2937846; 670060, 2937839; Thence returning to 670110, 2937852.
                670246, 2937808; 670310, 2937781; 670342, 2937790; 670363, 2937772; 670412, 2937766; 670348, 2937721; 670294, 2937707; 670256, 2937675; 670232, 2937676; 670176, 2937713; 670268, 2937731; 670269, 2937762; 670241, 2937796; Thence returning to 670246, 2937808.
                671097, 2937743; 671164, 2937692; 671160, 2937671; 671096, 2937695; 671068, 2937675; 671004, 2937687; 671036, 2937734; Thence returning to 671097, 2937743.
                672409, 2937264; 672461, 2937142; 672458, 2937104; 672495, 2937082; 672474, 2936988; 672504, 2936852; 672545, 2936782; 672571, 2936766; 672555, 2936725; 672561, 2936686; 672583, 2936669; 672626, 2936671; 672626, 2936602; 672666, 2936379; 672675, 2936344; 672719, 2936294; 672679, 2936198; 672595, 2936168; 672611, 2936077; 672591, 2936049; 672521, 2936035; 672466, 2936060; 672436, 2936094; 672406, 2936073; 672347, 2936077; 672251, 2936047; 672201, 2936068; 672098, 2936058; 672071, 2936088; 672066, 2936112; 672092, 2936183; 672166, 2936275; 672149, 2936304; 672174, 2936334; 672171, 2936399; 672193, 2936457; 672297, 2936570; 672495, 2936639; 672533, 2936667; 672505, 2936678; 672365, 2936640; 672236, 2936690; 672191, 2936717; 672174, 2936750; 672138, 2936755; 672147, 2936790; 672192, 2936814; 672186, 2936846; 672202, 2936872; 672130, 2936877; 672072, 2936902; 672100, 2936943; 672094, 2936965; 672074, 2936973; 672024, 2936944; 672007, 2936998; 671989, 2937004; 671972, 2936990; 671965, 2936946; 671931, 2936945; 671920, 2937006; 671952, 2937078; 672088, 2937114; 672079, 2937130; 672003, 2937138; 672084, 2937216; 672067, 2937256; 672011, 2937257; 671926, 2937202; 671885, 2937157; 671867, 2937077; 671706, 2936970; 671640, 2936978; 671608, 2937051; 671607, 2937119; 671639, 2937182; 671688, 2937219; 671739, 2937232; 671957, 2937443; 672135, 2937489; 672225, 2937605; 672349, 2937463; 672332, 2937418; 672356, 2937399; 672369, 2937354; 672310, 2937307; 672362, 2937299; Thence returning to 672409, 2937264.
                671787, 2937518; 671852, 2937488; 671759, 2937493; 671761, 2937511; Thence returning to 671787, 2937518.
                671766, 2937310; 671605, 2937204; 671585, 2937207; 671582, 2937266; 671609, 2937327; 671766, 2937430; 671826, 2937445; 671871, 2937428; 671877, 2937409; Thence returning to 671766, 2937310.
                669370, 2937355; 669412, 2937306; 669425, 2937338; 669453, 2937336; 669470, 2937317; 669487, 2937327; 669515, 2937286; 669532, 2937311; 669516, 2937353; 669536, 2937356; 669598, 2937275; 669590, 2937242; 669528, 2937219; 669459, 2937253; 669460, 2937207; 669436, 2937193; 669378, 2937263; Thence returning to 669370, 2937355.
                669874, 2937134; 669909, 2937069; 669883, 2937056; 669858, 2937094; 669847, 2937045; 669830, 2937041; 669825, 2937077; 669843, 2937117; Thence returning to 669874, 2937134.
                669687, 2937121; 669727, 2937078; 669748, 2937101; 669770, 2937087; 669779, 2937034; 669762, 2936967; 669737, 2937017; 669705, 2937043; 669681, 2937098; Thence returning to 669687, 2937121.
                669674, 2937030; 669723, 2936973; 669743, 2936913; 669687, 2936968; 669641, 2936932; 669646, 2936904; 669615, 2936915; 669611, 2936985; 669639, 2937005; 669659, 2936997; Thence returning to 669674, 2937030.
                671433, 2936638; 671451, 2936561; 671562, 2936508; 671591, 2936457; 671592, 2936419; 671575, 2936388; 671487, 2936378; 671475, 2936390; 671489, 2936422; 671471, 2936427; 671439, 2936413; 671429, 2936386; 671366, 2936374; 671172, 2936490; 671147, 2936522; 671203, 2936603; 671222, 2936547; 671275, 2936529; 671298, 2936538; 671273, 2936573; 671282, 2936590; 671371, 2936573; 671391, 2936592; 671378, 2936630; 671309, 2936671; 671297, 2936745; 671265, 2936776; 671257, 2936824; 671300, 2936854; 671350, 2936817; 671337, 2936752; 671444, 2936704; 671449, 2936680; Thence returning to 671433, 2936638.
                671863, 2936665; 671816, 2936624; 671798, 2936625; 671778, 2936721; 671795, 2936772; 671830, 2936788; 671848, 2936767; Thence returning to 671863, 2936665.
                670928, 2936625; 670913, 2936623; 670907, 2936639; 671007, 2936735; 671149, 2936749; 671217, 2936735; Thence returning to 670928, 2936625.

                671681, 2936715; 671713, 2936648; 671803, 2936577; 671915, 2936676; 671907, 2936590; 671935, 2936578; 671983, 2936652; 672029, 2936662; 672051, 2936696; 672085, 2936713; 672271, 2936642; 672274, 2936603; 672171, 2936496; 672139, 2936476; 672071, 2936475; 671996, 2936369; 671941, 2936361; 671877, 2936400; 671855, 2936389; 671899, 2936335; 671998, 2936335; 672045, 2936322; 672066, 2936298; 672064, 2936216; 672019, 2936092; 671933, 2936073; 671874, 2936158; 671838, 2936180; 671830, 2936235; 671807, 2936276; 671714, 2936362; 671730, 2936491; 671721, 2936552; 671696, 2936565; 671669, 2936557; 671612, 2936513; 671477, 2936571; 671462, 2936594; 671464, 2936636; 671517, 2936697; 671545, 2936712; 671584, 2936700; Thence returning to 671681, 2936715.
                671263, 2936335; 671142, 2936330; 671133, 2936348; 671167, 2936364; 671123, 2936409; 671122, 2936443; 671138, 2936459; 671229, 2936429; 671236, 2936389; 671264, 2936369; 671269, 2936348; Thence returning to 671263, 2936335.
                671262, 2936305; 671354, 2936274; 671365, 2936291; 671328, 2936331; 671355, 2936335; 671491, 2936273; 671594, 2936199; 671588, 2936182; 671529, 2936192; 671507, 2936178; 671495, 2936158; 671503, 2936098; 671489, 2936083; 671457, 2936100; 671420, 2936185; 671367, 2936182; 671318, 2936230; 671302, 2936210; 671352, 2936136; 671347, 2936115; 671311, 2936147; 671271, 2936115; 671218, 2936126; 671171, 2936189; 671086, 2936216; 671050, 2936252; 671041, 2936289; 671055, 2936360; 671082, 2936372; 671083, 2936319; 671096, 2936304; Thence returning to 671262, 2936305.
                671704, 2935988; 671678, 2935982; 671600, 2936002; 671569, 2936042; 671532, 2936049; 671543, 2936066; 671605, 2936083; 671662, 2936059; 671711, 2936025; Thence returning to 671704, 2935988.
                671909, 2936007; 671893, 2935990; 671822, 2936050; 671867, 2936058; Thence returning to 671909, 2936007.
                671461, 2935998; 671491, 2935949; 671525, 2935955; 671546, 2935931; 671560, 2935896; 671548, 2935854; 671456, 2935864; 671416, 2935841; 671358, 2935841; 671332, 2935907; 671345, 2935924; 671413, 2935906; 671437, 2935920; 671445, 2936001; Thence returning to 671461, 2935998.
                672068, 2935683; 671863, 2935580; 671807, 2935591; 671723, 2935573; 671682, 2935571; 671659, 2935597; 671654, 2935689; 671688, 2935780; 671761, 2935858; 671839, 2935899; 671935, 2935922; 672017, 2935914; 672073, 2935870; 672080, 2935819; 672047, 2935748; 672075, 2935704; Thence returning to 672068, 2935683.
                672428, 2935863; 672387, 2935857; 672379, 2935869; 672421, 2935918; 672417, 2935874; Thence returning to 672428, 2935863.
                672349, 2935807; 672318, 2935788; 672308, 2935823; 672343, 2935838; Thence returning to 672349, 2935807.
                672421, 2935710; 672392, 2935701; 672342, 2935713; 672358, 2935752; 672411, 2935757; 672469, 2935819; 672484, 2935804; 672486, 2935768; Thence returning to 672421, 2935710.
                672194, 2935704; 672144, 2935672; 672133, 2935694; 672194, 2935729; Thence returning to 672194, 2935704.
                672391, 2935609; 672525, 2935560; 672575, 2935581; 672593, 2935510; 672580, 2935471; 672653, 2935425; 672694, 2935347; 672719, 2935154; 672681, 2935108; 672652, 2935133; 672646, 2935079; 672694, 2935004; 672723, 2935055; 672772, 2935019; 672821, 2934908; 672752, 2934785; 672629, 2934793; 672565, 2934815; 672414, 2934793; 672378, 2934775; 672303, 2934792; 672286, 2934783; 672283, 2934730; 672341, 2934752; 672371, 2934699; 672369, 2934672; 672335, 2934645; 672348, 2934606; 672337, 2934564; 672345, 2934528; 672383, 2934513; 672405, 2934531; 672388, 2934599; 672391, 2934633; 672408, 2934646; 672452, 2934620; 672429, 2934584; 672441, 2934549; 672464, 2934551; 672490, 2934581; 672530, 2934554; 672537, 2934486; 672519, 2934444; 672442, 2934417; 672376, 2934436; 672294, 2934499; 672282, 2934545; 672307, 2934551; 672310, 2934568; 672281, 2934589; 672275, 2934632; 672243, 2934646; 672233, 2934690; 672186, 2934727; 672161, 2934783; 671900, 2934890; 671632, 2934946; 671563, 2934983; 671536, 2935014; 671540, 2935049; 671572, 2935063; 671926, 2935040; 671992, 2935076; 672075, 2935062; 672062, 2935089; 671989, 2935108; 671911, 2935184; 671910, 2935219; 671933, 2935225; 671978, 2935187; 672027, 2935179; 672026, 2935196; 671991, 2935214; 671968, 2935253; 671905, 2935274; 671752, 2935245; 671736, 2935260; 671740, 2935306; 671787, 2935291; 671819, 2935323; 671851, 2935310; 671855, 2935388; 671920, 2935372; 671921, 2935399; 671877, 2935445; 671926, 2935463; 671974, 2935405; 671999, 2935406; 672034, 2935437; 672066, 2935427; 672103, 2935364; 672132, 2935346; 672102, 2935314; 672108, 2935299; 672138, 2935300; 672171, 2935339; 672208, 2935310; 672229, 2935314; 672214, 2935352; 672161, 2935392; 672164, 2935409; 672240, 2935371; 672263, 2935322; 672312, 2935274; 672282, 2935242; 672351, 2935236; 672412, 2935114; 672369, 2935058; 672332, 2935050; 672336, 2935033; 672472, 2934907; 672553, 2934881; 672565, 2934892; 672554, 2934916; 672490, 2934930; 672446, 2934967; 672449, 2935092; 672509, 2935102; 672528, 2935132; 672467, 2935169; 672376, 2935261; 672298, 2935391; 672317, 2935402; 672417, 2935302; 672408, 2935364; 672419, 2935387; 672392, 2935416; 672215, 2935435; 672191, 2935470; 672121, 2935480; 672110, 2935494; 672257, 2935556; 672316, 2935539; 672324, 2935575; Thence returning to 672391, 2935609.
                672434, 2935167; 672427, 2935152; 672410, 2935168; 672414, 2935183; Thence returning to 672434, 2935167.
                673150, 2934658; 673146, 2934625; 673184, 2934598; 673208, 2934542; 673136, 2934483; 673102, 2934385; 673075, 2934361; 673090, 2934319; 673117, 2934302; 673046, 2934210; 673016, 2934142; 673034, 2934079; 673054, 2934074; 673069, 2934010; 673055, 2933993; 673100, 2933883; 673016, 2933901; 672953, 2933950; 672939, 2933993; 672977, 2933993; 672996, 2934061; 672949, 2934089; 672925, 2934155; 672931, 2934235; 673053, 2934490; 673087, 2934524; 673116, 2934608; 673116, 2934640; 673095, 2934649; 673016, 2934597; 672972, 2934592; 672943, 2934612; 672921, 2934662; 672921, 2934762; 672969, 2934819; 673029, 2934837; 673009, 2934874; 673028, 2934915; 673082, 2934916; 673114, 2934778; 673123, 2934670; Thence returning to 673150, 2934658.
                672986, 2934889; 672962, 2934880; 673006, 2934906; Thence returning to 672986, 2934889.
                672141, 2934717; 672098, 2934715; 672001, 2934732; 671998, 2934798; 672034, 2934796; 672062, 2934748; 672141, 2934736; Thence returning to 672141, 2934717.

                672634, 2934737; 672680, 2934643; 672740, 2934698; 672788, 2934691; 672801, 2934670; 672796, 2934620; 672770, 2934603; 672722, 2934605; 672710, 2934576; 672693, 2934552; 672646, 2934546; 672564, 2934566; 672548, 2934582; 672561, 2934617; 672521, 2934627; 672505, 2934667; 672450, 2934675; 672440, 2934713; 672483, 2934748; 672580, 2934771; Thence returning to 672634, 2934737.
                
                671827, 2934739; 671879, 2934700; 671896, 2934654; 671824, 2934557; 671743, 2934567; 671693, 2934609; 671690, 2934629; 671705, 2934638; 671754, 2934605; 671773, 2934607; 671797, 2934663; 671826, 2934671; 671819, 2934708; 671769, 2934707; 671771, 2934757; Thence returning to 671827, 2934739.
                672963, 2934409; 672836, 2934147; 672785, 2934153; 672683, 2934209; 672674, 2934238; 672688, 2934247; 672759, 2934251; 672691, 2934304; 672669, 2934262; 672557, 2934280; 672552, 2934319; 672609, 2934314; 672626, 2934330; 672627, 2934350; 672590, 2934390; 672641, 2934454; 672658, 2934504; 672749, 2934525; 672922, 2934495; 672961, 2934466; Thence returning to 672963, 2934409.
                672709, 2933975; 672650, 2933956; 672625, 2933971; 672643, 2934001; 672689, 2934020; 672724, 2934013; Thence returning to 672709, 2933975.
                672608, 2933880; 672637, 2933871; 672694, 2933938; 672735, 2933950; 672738, 2933899; 672795, 2933817; 672754, 2933718; 672651, 2933745; 672590, 2933716; 672501, 2933711; 672467, 2933708; 672443, 2933724; 672469, 2933793; 672392, 2933835; 672382, 2933889; 672476, 2933936; 672542, 2933948; 672619, 2933917; Thence returning to 672608, 2933880.
                672971, 2933881; 672992, 2933789; 673025, 2933868; 673076, 2933866; 673076, 2933830; 673028, 2933792; 673053, 2933747; 673049, 2933730; 673010, 2933724; 672987, 2933743; 672905, 2933759; 672890, 2933776; 672891, 2933838; 672936, 2933848; 672924, 2933910; Thence returning to 672971, 2933881.
                673176, 2933671; 673208, 2933641; 673211, 2933608; 673260, 2933556; 673293, 2933570; 673290, 2933536; 673318, 2933494; 673318, 2933411; 673303, 2933411; 673310, 2933376; 673342, 2933336; 673408, 2933316; 673446, 2933214; 673373, 2933211; 673366, 2933194; 673276, 2933210; 673251, 2933230; 673257, 2933258; 673177, 2933265; 673137, 2933299; 673132, 2933353; 673217, 2933429; 673249, 2933416; 673251, 2933484; 673200, 2933539; 673169, 2933543; 673167, 2933629; 673131, 2933576; 673111, 2933576; 673036, 2933591; 672972, 2933648; 672986, 2933674; 673054, 2933669; 673128, 2933846; 673143, 2933812; 673123, 2933801; 673131, 2933778; 673176, 2933725; Thence returning to 673176, 2933671.
                672387, 2933810; 672393, 2933758; 672360, 2933725; 672255, 2933724; 672208, 2933760; 672211, 2933785; 672234, 2933807; 672303, 2933767; 672341, 2933784; 672351, 2933820; Thence returning to 672387, 2933810.
                672947, 2933661; 672911, 2933602; 672890, 2933605; 672873, 2933660; 672843, 2933684; 672820, 2933732; 672862, 2933755; 672896, 2933737; Thence returning to 672947, 2933661.
                672804, 2933543; 672777, 2933531; 672747, 2933533; 672729, 2933554; 672729, 2933584; 672761, 2933655; 672775, 2933678; 672801, 2933687; 672841, 2933648; 672841, 2933595; Thence returning to 672804, 2933543.
                672620, 2933653; 672598, 2933635; 672544, 2933641; 672547, 2933665; 672611, 2933682; Thence returning to 672620, 2933653.
                672255, 2933659; 672277, 2933644; 672314, 2933658; 672368, 2933620; 672460, 2933517; 672438, 2933502; 672355, 2933502; 672354, 2933544; 672277, 2933545; 672230, 2933612; 672229, 2933643; Thence returning to 672255, 2933659.
                672324, 2933508; 672324, 2933493; 672179, 2933505; 672155, 2933531; 672151, 2933593; 672170, 2933615; 672183, 2933610; 672215, 2933588; 672245, 2933535; Thence returning to 672324, 2933508.
                672633, 2933549; 672619, 2933509; 672499, 2933527; 672439, 2933614; 672472, 2933618; 672589, 2933572; Thence returning to 672633, 2933549.
                673025, 2933520; 673013, 2933456; 673054, 2933423; 673055, 2933399; 673035, 2933325; 673012, 2933316; 672981, 2933329; 672924, 2933270; 672875, 2933282; 672783, 2933354; 672753, 2933395; 672752, 2933442; 672777, 2933485; 672893, 2933475; 672934, 2933568; 672993, 2933580; Thence returning to 673025, 2933520.
                672519, 2933368; 672397, 2933333; 672374, 2933335; 672367, 2933350; 672380, 2933425; 672522, 2933404; 672539, 2933395; Thence returning to 672519, 2933368.
                673645, 2933294; 673648, 2933199; 673607, 2933207; 673530, 2933181; 673484, 2933201; 673594, 2933248; Thence returning to 673645, 2933294.
                672357, 2933108; 672306, 2933101; 672284, 2933126; 672309, 2933242; 672333, 2933249; 672442, 2933222; 672447, 2933204; 672418, 2933177; 672416, 2933147; Thence returning to 672357, 2933108.
                672765, 2933197; 672699, 2933132; 672637, 2933145; 672622, 2933199; 672651, 2933240; 672694, 2933249; 672737, 2933236; Thence returning to 672765, 2933197.
                673167, 2933192; 673336, 2933161; 673410, 2933186; 673460, 2933179; 673439, 2933152; 673123, 2933067; 672938, 2933048; 672707, 2932993; 672648, 2933000; 672777, 2933138; 672851, 2933178; 672887, 2933185; 672988, 2933162; 673061, 2933186; Thence returning to 673167, 2933192.
                673605, 2933059; 673621, 2933022; 673631, 2933030; 673635, 2933017; 673659, 2933024; 673688, 2933008; 673728, 2932906; 673832, 2932836; 673861, 2932761; 673859, 2932714; 673836, 2932674; 673864, 2932647; 673870, 2932560; 673902, 2932566; 673941, 2932549; 673964, 2932514; 673978, 2932468; 673967, 2932429; 673951, 2932386; 673908, 2932343; 673868, 2932348; 673761, 2932297; 673665, 2932279; 673616, 2932313; 673417, 2932326; 673359, 2932386; 673309, 2932493; 673345, 2932537; 673396, 2932540; 673417, 2932588; 673364, 2932603; 673299, 2932551; 673270, 2932570; 673273, 2932602; 673306, 2932625; 673307, 2932659; 673280, 2932657; 673270, 2932678; 673304, 2932785; 673504, 2932999; 673585, 2933022; Thence returning to 673605, 2933059.
                672635, 2932916; 672541, 2932858; 672513, 2932866; 672519, 2932887; 672576, 2932939; 672626, 2932964; 672644, 2932957; Thence returning to 672635, 2932916.
                672885, 2932427; 672815, 2932413; 672798, 2932461; 672816, 2932491; 672928, 2932555; 673050, 2932677; 673167, 2932722; 673167, 2932674; 673123, 2932585; Thence returning to 672885, 2932427.
                673330, 2932364; 673320, 2932258; 673244, 2932222; 673182, 2932241; 673120, 2932305; 673050, 2932302; 673035, 2932339; 673085, 2932391; 673111, 2932394; 673139, 2932399; 673167, 2932328; 673207, 2932401; 673289, 2932390; Thence returning to 673330, 2932364.

                673831, 2932283; 673790, 2932261; 673813, 2932282; Thence returning to 673831, 2932283.
                
                673747, 2932206; 673715, 2932121; 673698, 2932164; Thence returning to 673747, 2932206.
                673905, 2931605; 673915, 2931530; 673937, 2931530; 673966, 2931463; 673939, 2931442; 673940, 2931426; 673996, 2931328; 674020, 2931312; 674027, 2931260; 674067, 2931175; 673988, 2931314; 673966, 2931298; 673962, 2931246; 673945, 2931243; 673879, 2931317; 673812, 2931445; 673833, 2931509; 673825, 2931544; 673771, 2931500; 673718, 2931361; 673638, 2931328; 673573, 2931353; 673421, 2931542; 673417, 2931588; 673443, 2931621; 673477, 2931620; 673528, 2931592; 673642, 2931618; 673720, 2931569; 673758, 2931573; 673733, 2931616; 673608, 2931746; 673604, 2931864; 673617, 2931882; 673677, 2931901; 673682, 2931925; 673579, 2931955; 673560, 2932032; 673618, 2932085; 673712, 2932081; 673761, 2931972; 673773, 2931772; 673841, 2931663; 673866, 2931659; 673871, 2931631; Thence returning to 673905, 2931605.
                673615, 2931173; 673609, 2931120; 673575, 2931125; 673524, 2931194; 673528, 2931313; 673572, 2931295; Thence returning to 673615, 2931173.
                674034, 2931170; 674057, 2931106; 674097, 2931110; 674146, 2930966; 674141, 2930965; 674146, 2930955; 674180, 2930859; 674187, 2930793; 674162, 2930705; 674175, 2930662; 674191, 2930660; 674234, 2930696; 674263, 2930766; 674300, 2930772; 674334, 2930801; 674352, 2930779; 674375, 2930639; 674402, 2930563; 674432, 2930531; 674418, 2930500; 674498, 2930404; 674544, 2930369; 674537, 2930315; 674553, 2930252; 674526, 2930100; 674350, 2930093; 674285, 2930056; 674249, 2930072; 674048, 2930257; 674038, 2930346; 674007, 2930417; 673933, 2930450; 673921, 2930522; 673965, 2930562; 673950, 2930627; 673915, 2930635; 673881, 2930673; 673842, 2930644; 673782, 2930705; 673793, 2930751; 673773, 2930818; 673825, 2930789; 673837, 2930814; 673801, 2930870; 673749, 2930904; 673747, 2930983; 673692, 2931030; 673695, 2931081; 673717, 2931090; 673763, 2931061; 673767, 2931086; 673801, 2931108; 673801, 2931176; 673846, 2931175; 673868, 2931134; 673866, 2931068; 673796, 2930998; 673817, 2930974; 673898, 2930953; 673957, 2930904; 673969, 2930929; 673955, 2930962; 673886, 2931030; 673910, 2931126; 673927, 2931134; 673952, 2931094; 673978, 2931086; 674007, 2931024; 674016, 2931056; 673975, 2931151; 673982, 2931189; 674000, 2931197; Thence returning to 674034, 2931170.
                674087, 2931139; 674089, 2931134; 674086, 2931136; 674078, 2931154; Thence returning to 674087, 2931139.
                674136, 2929978; 674091, 2929953; 674049, 2929955; 673956, 2929997; 673916, 2930035; 673906, 2930106; 673967, 2930158; 673967, 2930178; 673956, 2930208; 673999, 2930218; 674108, 2930192; 674172, 2930104; 674150, 2930071; Thence returning to 674136, 2929978.
                673611, 2929430; 673566, 2929413; 673495, 2929477; 673469, 2929547; 673383, 2929609; 673305, 2929701; 673258, 2929838; 673251, 2929956; 673294, 2930011; 673356, 2930058; 673556, 2930150; 673654, 2930170; 673758, 2930158; 673839, 2930137; 673868, 2930102; 673874, 2930062; 673838, 2930027; 673750, 2930002; 673692, 2929951; 673634, 2929866; 673586, 2929711; 673638, 2929478; Thence returning to 673611, 2929430.
                674634, 2929572; 674652, 2929596; 674645, 2929609; 674578, 2929580; 674492, 2929465; 674406, 2929456; 674290, 2929410; 674279, 2929431; 674282, 2929481; 674330, 2929539; 674310, 2929577; 674317, 2929631; 674294, 2929718; 674394, 2929802; 674526, 2929855; 674533, 2929885; 674486, 2929929; 674499, 2929958; 674542, 2929931; 674598, 2929932; 674679, 2929853; 674753, 2929818; 674788, 2929784; 674791, 2929737; 674815, 2929719; 674797, 2929671; 674763, 2929643; 674773, 2929600; 674757, 2929595; 674728, 2929632; 674695, 2929641; 674665, 2929580; Thence returning to 674634, 2929572.
                674634, 2929572; 674627, 2929521; 674664, 2929458; 674626, 2929466; 674610, 2929494; 674613, 2929539; Thence returning to 674634, 2929572.
                674632, 2929352; 674696, 2929253; 674635, 2929272; 674621, 2929255; 674544, 2929284; 674504, 2929269; 674470, 2929236; 674432, 2929122; 674395, 2929137; 674384, 2929257; 674397, 2929279; 674452, 2929300; 674499, 2929362; 674565, 2929390; 674550, 2929466; 674587, 2929461; 674633, 2929418; 674644, 2929395; Thence returning to 674632, 2929352.
                674729, 2928930; 674651, 2928913; 674578, 2928952; 674524, 2929045; 674533, 2929085; 674570, 2929127; 674520, 2929199; 674523, 2929222; 674546, 2929225; 674588, 2929187; 674701, 2929181; 674689, 2929155; 674694, 2929075; 674724, 2929000; Thence returning to 674729, 2928930.

                674349, 2929068; 674434, 2929033; 674445, 2929000; 674524, 2928974; 674575, 2928912; 674684, 2928880; 674718, 2928841; 674729, 2928796; 674703, 2928705; 674713, 2928698; 674706, 2928653; 674730, 2928585; 674707, 2928497; 674767, 2928449; 674813, 2928432; 674854, 2928442; 674923, 2928491; 674968, 2928499; 674982, 2928523; 674974, 2928549; 675020, 2928538; 675080, 2928553; 675108, 2928526; 675120, 2928488; 675171, 2928454; 675208, 2928395; 675236, 2928298; 675267, 2928281; 675270, 2928251; 675239, 2928228; 675227, 2928195; 675276, 2928125; 675268, 2928084; 675297, 2928060; 675306, 2928025; 675292, 2928000; 675300, 2927960; 675274, 2927945; 675370, 2927850; 675346, 2927817; 675349, 2927741; 675377, 2927674; 675418, 2927645; 675407, 2927594; 675435, 2927589; 675444, 2927510; 675469, 2927484; 675441, 2927466; 675467, 2927452; 675451, 2927413; 675408, 2927367; 675401, 2927333; 675429, 2927302; 675421, 2927292; 675292, 2927248; 675243, 2927263; 675099, 2927186; 675019, 2927174; 674914, 2927185; 674812, 2927256; 674809, 2927309; 674746, 2927373; 674744, 2927398; 674803, 2927424; 674934, 2927435; 675002, 2927420; 675106, 2927351; 675202, 2927357; 675173, 2927377; 675082, 2927391; 675063, 2927431; 675107, 2927457; 675030, 2927475; 675053, 2927514; 675026, 2927552; 675033, 2927599; 675107, 2927626; 675111, 2927641; 675014, 2927626; 674896, 2927577; 674835, 2927575; 674800, 2927551; 674757, 2927572; 674728, 2927547; 674705, 2927548; 674632, 2927585; 674641, 2927604; 674747, 2927655; 674808, 2927653; 674888, 2927694; 674927, 2927767; 674997, 2927796; 674992, 2927848; 675003, 2927865; 675098, 2927938; 675049, 2927971; 675057, 2928014; 675183, 2928126; 675030, 2928069; 674944, 2928001; 674847, 2927998; 674838, 2928021; 674859, 2928075; 674917, 2928123; 674950, 2928131; 674974, 2928168; 675019, 2928168; 675028, 2928226; 674922, 2928246; 674880, 2928195; 674821, 2928046; 674788, 2928007; 674705, 2927981; 674580, 2928015; 674583, 2927994; 674644, 2927934; 674636, 2927912; 674600, 2927917; 674571, 2927946; 674481, 2927948; 674394, 2927975; 674335, 2927977; 674308, 2927958; 674216, 2928031; 674181, 2928009; 674178, 2927934; 674138, 2927928; 674079, 2927938; 674039, 2927968; 674037, 2928050; 674074, 2928050; 674078, 2928072; 673974, 2928139; 673884, 2928286; 673879, 2928309; 673897, 2928323; 674016, 2928222; 674042, 2928214; 674045, 2928254; 673956, 2928380; 673982, 2928421; 674029, 2928450; 674198, 2928458; 674380, 2928390; 674468, 2928388; 674536, 2928407; 674605, 2928385; 674539, 2928467; 674494, 2928487; 674464, 2928521; 674404, 2928534; 674370, 2928511; 674324, 2928513; 674290, 2928485; 674203, 2928519; 674094, 2928500; 673952, 2928536; 673864, 2928587; 673842, 2928637; 673878, 2928732; 673861, 2928801; 673893, 2928848; 674012, 2928927; 674074, 2929042; 674136, 2929060; 674276, 2929045; Thence returning to 674349, 2929068.
                674898, 2928593; 674863, 2928580; 674841, 2928600; Thence returning to 674898, 2928593.
                674453, 2927519; 674409, 2927515; 674386, 2927544; 674399, 2927580; 674503, 2927620; 674546, 2927622; 674562, 2927608; 674567, 2927583; 674537, 2927558; Thence returning to 674453, 2927519.
                674754, 2927297; 674807, 2927146; 674782, 2927109; 674727, 2927082; 674719, 2926984; 674616, 2926979; 674594, 2927000; 674571, 2926937; 674507, 2926930; 674637, 2926873; 674617, 2926853; 674463, 2926864; 674444, 2926804; 674482, 2926764; 674525, 2926758; 675035, 2926886; 675204, 2926986; 675246, 2927034; 675299, 2927042; 675345, 2927070; 675382, 2927124; 675367, 2927175; 675425, 2927210; 675438, 2927208; 675453, 2927169; 675451, 2927115; 675531, 2927078; 675575, 2927027; 675532, 2926909; 675518, 2926903; 675503, 2926936; 675461, 2926946; 675477, 2927015; 675456, 2927023; 675217, 2926891; 674894, 2926764; 674646, 2926635; 674610, 2926627; 674597, 2926646; 674270, 2926581; 674149, 2926596; 674109, 2926638; 674099, 2926701; 674116, 2926755; 674211, 2926871; 674438, 2927090; 674581, 2927190; 674609, 2927170; 674700, 2927199; 674714, 2927247; 674662, 2927261; 674635, 2927291; 674692, 2927340; 674720, 2927335; Thence returning to 674754, 2927297.
                675415, 2926892; 675321, 2926860; 675300, 2926878; 675310, 2926897; 675394, 2926931; 675426, 2926919; Thence returning to 675415, 2926892.
                675548, 2926693; 675602, 2926666; 675665, 2926668; 675700, 2926534; 675653, 2926506; 675535, 2926541; 675535, 2926605; 675503, 2926648; 675463, 2926645; 675414, 2926669; 675368, 2926717; 675363, 2926770; 675376, 2926801; 675420, 2926836; 675545, 2926842; 675550, 2926901; 675569, 2926855; 675537, 2926824; 675527, 2926772; Thence returning to 675548, 2926693.
                675263, 2926837; 675245, 2926822; 675241, 2926853; 675252, 2926859; Thence returning to 675263, 2926837.
                675339, 2926678; 675328, 2926668; 675277, 2926678; 675268, 2926609; 675352, 2926538; 675372, 2926459; 675386, 2926460; 675395, 2926494; 675408, 2926483; 675415, 2926428; 675404, 2926396; 675442, 2926334; 675491, 2926295; 675514, 2926299; 675601, 2926092; 675629, 2926091; 675681, 2926024; 675690, 2925916; 675745, 2925796; 675740, 2925707; 675855, 2925625; 675915, 2925612; 675986, 2925619; 676006, 2925600; 676002, 2925571; 675897, 2925539; 675805, 2925555; 675761, 2925547; 675711, 2925485; 675652, 2925365; 675557, 2925258; 675415, 2925167; 675338, 2925143; 675308, 2925105; 675281, 2925103; 675218, 2925128; 675042, 2925290; 674996, 2925394; 674900, 2925484; 674876, 2925576; 674809, 2925560; 674754, 2925569; 674684, 2925537; 674619, 2925557; 674612, 2925607; 674630, 2925633; 674739, 2925626; 674758, 2925639; 674733, 2925665; 674666, 2925670; 674679, 2925719; 674722, 2925717; 674867, 2925661; 674921, 2925574; 674968, 2925569; 674979, 2925506; 675006, 2925460; 675037, 2925470; 675043, 2925504; 675007, 2925588; 675052, 2925560; 675070, 2925622; 675119, 2925602; 675152, 2925611; 675139, 2925677; 675057, 2925660; 675048, 2925688; 675011, 2925704; 674866, 2925706; 674725, 2925803; 674627, 2925819; 674523, 2925923; 674541, 2925971; 674582, 2925991; 674562, 2926021; 674584, 2926062; 674637, 2926049; 674683, 2926102; 674785, 2926146; 674792, 2926170; 674827, 2926198; 674854, 2926200; 674900, 2926176; 674906, 2926200; 674872, 2926231; 674901, 2926249; 674949, 2926242; 674999, 2926177; 675047, 2926182; 675047, 2926213; 674952, 2926283; 674944, 2926326; 674980, 2926350; 675011, 2926347; 675067, 2926309; 675081, 2926274; 675114, 2926259; 675143, 2926183; 675167, 2926177; 675173, 2926203; 675152, 2926293; 675097, 2926402; 675105, 2926464; 675044, 2926523; 675069, 2926609; 675123, 2926659; 675137, 2926699; 675334, 2926768; Thence returning to 675339, 2926678.
                676152, 2924580; 676145, 2924599; 676118, 2924615; 676069, 2924555; 676032, 2924557; 675992, 2924517; 675938, 2924521; 675899, 2924500; 675845, 2924508; 675857, 2924544; 675916, 2924593; 675879, 2924691; 675842, 2924695; 675825, 2924713; 675818, 2924776; 675851, 2924760; 675865, 2924777; 675815, 2924848; 675721, 2924869; 675713, 2924892; 675727, 2924943; 675698, 2924980; 675705, 2925009; 675735, 2925033; 675888, 2925042; 675870, 2925080; 675882, 2925117; 675848, 2925133; 675864, 2925190; 675841, 2925228; 675847, 2925331; 675977, 2925456; 676011, 2925515; 676013, 2925565; 676029, 2925521; 676070, 2925494; 676061, 2925459; 676014, 2925477; 675981, 2925445; 675993, 2925360; 675970, 2925303; 676000, 2925172; 675995, 2925128; 676029, 2925044; 676031, 2924996; 676059, 2924966; 676088, 2924884; 676080, 2924860; 676102, 2924727; 676150, 2924652; 676163, 2924620; 676152, 2924601; Thence returning to 676152, 2924580.
                674856, 2925501; 674806, 2925404; 674679, 2925395; 674636, 2925422; 674669, 2925489; 674789, 2925481; 674815, 2925502; 674831, 2925515; Thence returning to 674856, 2925501.
                674477, 2925330; 674376, 2925307; 674334, 2925352; 674361, 2925387; 674503, 2925415; 674523, 2925397; 674525, 2925360; Thence returning to 674477, 2925330.
                675045, 2924812; 675008, 2924798; 674950, 2924832; 674781, 2924844; 674686, 2924868; 674652, 2924941; 674688, 2925024; 674770, 2925149; 674866, 2925246; 674899, 2925267; 674935, 2925266; 674946, 2925186; 674963, 2925167; 675081, 2925156; 675121, 2925136; 675124, 2925112; 675056, 2925019; 675036, 2924968; 675036, 2924933; 675086, 2924876; Thence returning to 675045, 2924812.

                675747, 2925099; 675566, 2924938; 675589, 2924890; 675572, 2924834; 675489, 2924828; 675444, 2924878; 675453, 2924910; 675524, 2924929; 675532, 2924948; 675337, 2924927; 675315, 2924939; 675330, 2924987; 675407, 2925021; 675689, 2925168; 675743, 2925214; 675783, 2925223; 675791, 2925211; Thence returning to 675747, 2925099.
                
                675399, 2924872; 675415, 2924818; 675340, 2924813; 675271, 2924776; 675211, 2924788; 675202, 2924802; 675207, 2924829; 675283, 2924824; 675312, 2924871; 675346, 2924875; Thence returning to 675399, 2924872.
                675665, 2924708; 675684, 2924625; 675734, 2924532; 675751, 2924510; 675858, 2924474; 675884, 2924452; 675898, 2924414; 675885, 2924391; 675777, 2924323; 675723, 2924325; 675616, 2924369; 675580, 2924316; 675545, 2924319; 675525, 2924282; 675481, 2924268; 675430, 2924341; 675375, 2924378; 675380, 2924427; 675348, 2924483; 675402, 2924481; 675454, 2924430; 675497, 2924459; 675583, 2924407; 675624, 2924443; 675617, 2924500; 675549, 2924549; 675516, 2924547; 675473, 2924569; 675445, 2924557; 675443, 2924508; 675430, 2924501; 675251, 2924549; 675104, 2924613; 675071, 2924663; 675132, 2924693; 675307, 2924667; 675440, 2924688; 675585, 2924663; 675591, 2924703; 675582, 2924740; 675603, 2924751; Thence returning to 675665, 2924708.
                675824, 2924547; 675804, 2924545; 675772, 2924557; 675719, 2924622; 675720, 2924653; 675741, 2924689; 675815, 2924682; 675887, 2924621; 675888, 2924600; Thence returning to 675824, 2924547.
                676152, 2924580; 676171, 2924561; 676154, 2924572; Thence returning to 676152, 2924580.
                675204, 2924489; 675204, 2924463; 675184, 2924465; 675107, 2924497; 675090, 2924524; 675116, 2924545; 675147, 2924537; Thence returning to 675204, 2924489.
                675113, 2924332; 675091, 2924329; 675049, 2924378; 675039, 2924444; 675050, 2924467; 675091, 2924424; 675115, 2924365; Thence returning to 675113, 2924332.
                676897, 2922475; 676718, 2922470; 675897, 2922460; 675833, 2922494; 675772, 2922576; 675772, 2922620; 675845, 2922634; 675843, 2922702; 675804, 2922770; 675764, 2922778; 675723, 2922826; 675692, 2922828; 675685, 2922809; 675723, 2922780; 675740, 2922729; 675616, 2922763; 675644, 2922811; 675625, 2922848; 675541, 2922780; 675473, 2922818; 675349, 2922835; 675306, 2922855; 675225, 2922844; 675055, 2922878; 674981, 2922927; 674966, 2922964; 675009, 2922979; 675127, 2922950; 675242, 2922963; 675397, 2922871; 675565, 2922872; 675550, 2922900; 675481, 2922928; 675435, 2922933; 675426, 2922914; 675387, 2922916; 675377, 2922946; 675424, 2922977; 675511, 2922933; 675587, 2922934; 675749, 2922850; 675827, 2922849; 675857, 2922828; 675885, 2922776; 675938, 2922760; 675975, 2922722; 675999, 2922727; 675970, 2922808; 675918, 2922808; 675914, 2922828; 675893, 2922834; 675903, 2922860; 675993, 2922861; 675993, 2922887; 675965, 2922902; 675940, 2922978; 675947, 2922997; 676001, 2923014; 675951, 2923054; 675936, 2923087; 675936, 2923104; 675962, 2923102; 675968, 2923114; 675943, 2923190; 675922, 2923190; 675884, 2923236; 675892, 2923262; 675934, 2923285; 675954, 2923325; 676001, 2923361; 675965, 2923392; 675939, 2923441; 675965, 2923473; 675883, 2923498; 675852, 2923538; 675777, 2923537; 675751, 2923584; 675724, 2923573; 675696, 2923525; 675667, 2923537; 675697, 2923614; 675771, 2923623; 675824, 2923582; 675857, 2923620; 675839, 2923649; 675773, 2923679; 675770, 2923727; 675691, 2923771; 675676, 2923816; 675705, 2923847; 675783, 2923856; 675854, 2923888; 675878, 2923882; 675928, 2923811; 675964, 2923815; 675964, 2923835; 675888, 2923919; 675843, 2924007; 675787, 2924033; 675726, 2924037; 675715, 2924055; 675745, 2924087; 675845, 2924107; 675777, 2924215; 675768, 2924261; 675785, 2924288; 675848, 2924306; 675924, 2924264; 675949, 2924336; 676008, 2924328; 676001, 2924353; 675942, 2924412; 675948, 2924459; 675992, 2924474; 676033, 2924458; 676067, 2924378; 676054, 2924290; 676078, 2924258; 676115, 2924259; 676189, 2924309; 676197, 2924264; 676273, 2924235; 676275, 2924155; 676300, 2924148; 676317, 2924071; 676338, 2924038; 676380, 2924026; 676409, 2923949; 676447, 2923920; 676471, 2923834; 676564, 2923747; 676572, 2923712; 676546, 2923714; 676546, 2923681; 676624, 2923639; 676658, 2923598; 676641, 2923450; 676761, 2923318; 676873, 2922968; 676888, 2922781; 676911, 2922766; 676924, 2922732; 676886, 2922693; 676885, 2922640; 676920, 2922628; 676897, 2922580; 676918, 2922541; Thence returning to 676897, 2922475.
                675324, 2924320; 675344, 2924291; 675338, 2924263; 675301, 2924314; 675280, 2924306; 675268, 2924328; 675275, 2924372; 675254, 2924413; 675271, 2924438; 675285, 2924431; 675320, 2924404; 675336, 2924349; Thence returning to 675324, 2924320.
                675238, 2924309; 675224, 2924281; 675156, 2924291; 675152, 2924358; 675113, 2924416; 675124, 2924431; 675194, 2924408; 675182, 2924383; 675217, 2924353; Thence returning to 675238, 2924309.
                674429, 2923904; 674508, 2923674; 674548, 2923451; 674561, 2923173; 674511, 2922951; 674421, 2922805; 674364, 2922763; 674333, 2922759; 674205, 2922774; 674118, 2922809; 674083, 2922834; 674043, 2922899; 674001, 2923012; 674031, 2923149; 674001, 2923184; 674013, 2923114; 673991, 2923102; 673912, 2923232; 673875, 2923405; 673872, 2923543; 673910, 2923637; 673958, 2923624; 674008, 2923582; 673949, 2923502; 673969, 2923381; 673990, 2923356; 673997, 2923283; 674011, 2923268; 674018, 2923334; 674046, 2923308; 674064, 2923310; 674091, 2923395; 674151, 2923459; 674136, 2923595; 674105, 2923643; 673967, 2923705; 673940, 2923744; 673920, 2923710; 673900, 2923705; 673850, 2923817; 673766, 2923880; 673717, 2923983; 673700, 2924055; 673762, 2924219; 673813, 2924279; 673883, 2924326; 674117, 2924327; 674182, 2924306; 674256, 2924257; 674380, 2924077; 674417, 2923983; Thence returning to 674429, 2923904.
                675760, 2924167; 675757, 2924134; 675738, 2924127; 675692, 2924165; 675616, 2924146; 675570, 2924156; 675487, 2924143; 675484, 2924126; 675527, 2924094; 675532, 2924074; 675505, 2924060; 675437, 2924097; 675413, 2924088; 675439, 2924046; 675410, 2924014; 675421, 2923958; 675398, 2923935; 675385, 2923883; 675343, 2923901; 675353, 2923975; 675315, 2924008; 675299, 2924009; 675294, 2923992; 675326, 2923935; 675272, 2923906; 675161, 2923913; 675087, 2923968; 675091, 2923986; 675187, 2923999; 675142, 2924033; 675155, 2924065; 675258, 2924029; 675248, 2924065; 675174, 2924117; 675181, 2924151; 675271, 2924156; 675333, 2924181; 675370, 2924160; 675383, 2924193; 675424, 2924217; 675563, 2924234; 675744, 2924182; Thence returning to 675760, 2924167.
                675747, 2923959; 675784, 2923926; 675795, 2923895; 675749, 2923891; 675662, 2923943; 675640, 2923897; 675603, 2923976; 675653, 2923987; Thence returning to 675747, 2923959.

                675337, 2923864; 675333, 2923842; 675231, 2923845; 675214, 2923861; 675318, 2923877; Thence returning to 675337, 2923864.
                
                675246, 2923800; 675301, 2923746; 675448, 2923747; 675504, 2923731; 675609, 2923751; 675674, 2923647; 675640, 2923642; 675573, 2923684; 675308, 2923679; 675224, 2923724; 675256, 2923690; 675248, 2923676; 675187, 2923707; 675073, 2923690; 675059, 2923647; 675081, 2923631; 675101, 2923630; 675139, 2923674; 675172, 2923651; 675171, 2923637; 675127, 2923617; 675126, 2923564; 675152, 2923570; 675227, 2923515; 675225, 2923487; 675201, 2923477; 675134, 2923495; 675097, 2923483; 675067, 2923500; 675042, 2923528; 675054, 2923563; 674992, 2923640; 674948, 2923639; 674920, 2923617; 674934, 2923591; 674983, 2923588; 674973, 2923555; 674985, 2923533; 674966, 2923518; 674886, 2923540; 674826, 2923612; 674842, 2923671; 674905, 2923704; 674971, 2923779; 675051, 2923794; 675086, 2923831; 675100, 2923808; 675095, 2923771; 675112, 2923749; 675135, 2923747; 675172, 2923781; 675119, 2923827; 675128, 2923857; 675151, 2923861; 675201, 2923817; Thence returning to 675246, 2923800.
                675525, 2923793; 675373, 2923780; 675340, 2923805; 675356, 2923828; 675418, 2923844; 675509, 2923841; Thence returning to 675525, 2923793.
                675650, 2923583; 675632, 2923553; 675572, 2923527; 675429, 2923575; 675212, 2923547; 675194, 2923572; 675203, 2923615; 675260, 2923638; 675487, 2923643; 675621, 2923629; 675646, 2923608; Thence returning to 675650, 2923583.
                674115, 2923584; 674125, 2923472; 674085, 2923434; 674054, 2923434; 674015, 2923406; 674010, 2923427; 674043, 2923515; 674081, 2923488; 674093, 2923497; 674082, 2923534; 674072, 2923569; 674079, 2923602; 674095, 2923612; Thence returning to 674115, 2923584.
                674000, 2923514; 673975, 2923464; 673972, 2923499; 673990, 2923522; Thence returning to 674000, 2923514.
                675817, 2923474; 675823, 2923433; 675707, 2923454; 675670, 2923436; 675783, 2923409; 675877, 2923423; 675915, 2923412; 675919, 2923391; 675894, 2923356; 675815, 2923333; 675581, 2923354; 675535, 2923373; 675429, 2923372; 675331, 2923404; 675202, 2923396; 675240, 2923338; 675212, 2923332; 674952, 2923417; 674894, 2923470; 674979, 2923476; 675177, 2923447; 675322, 2923490; 675430, 2923447; 675597, 2923495; 675634, 2923513; 675770, 2923505; Thence returning to 675817, 2923474.
                675037, 2923329; 675229, 2923303; 675318, 2923326; 675439, 2923310; 675516, 2923291; 675617, 2923213; 675544, 2923173; 675487, 2923178; 675422, 2923212; 675400, 2923207; 675379, 2923172; 675356, 2923198; 675336, 2923169; 675347, 2923131; 675338, 2923108; 675309, 2923132; 675316, 2923151; 675275, 2923214; 675217, 2923255; 675122, 2923249; 674935, 2923302; 674903, 2923328; 674784, 2923373; 674766, 2923396; 674765, 2923428; 674824, 2923441; 674896, 2923426; 674937, 2923396; 674970, 2923340; Thence returning to 675037, 2923329.
                675261, 2923142; 675258, 2923126; 675096, 2923125; 674963, 2923145; 674831, 2923210; 674791, 2923263; 674809, 2923281; 674859, 2923287; 675028, 2923240; 675194, 2923201; Thence returning to 675261, 2923142.
                675671, 2923115; 675593, 2923098; 675573, 2923125; 675610, 2923147; 675659, 2923139; Thence returning to 675671, 2923115.
                675275, 2923073; 675316, 2923041; 675293, 2923034; 675249, 2923050; 675241, 2923031; 675260, 2923012; 675311, 2922989; 675334, 2923022; 675356, 2923008; 675352, 2922961; 675300, 2922961; 675200, 2923016; 675149, 2923064; 675155, 2923081; 675224, 2923086; Thence returning to 675275, 2923073.
                675755, 2923015; 675645, 2922991; 675608, 2923002; 675597, 2923023; Thence returning to 675755, 2923015.
                675480, 2922706; 675503, 2922644; 675448, 2922712; 675330, 2922760; 675369, 2922781; 675434, 2922785; 675472, 2922778; 675489, 2922759; Thence returning to 675480, 2922706.
                675185, 2922737; 675212, 2922667; 675235, 2922690; 675264, 2922693; 675315, 2922646; 675313, 2922623; 675195, 2922655; 675171, 2922683; 675166, 2922738; Thence returning to 675185, 2922737.
                675290, 2922594; 675330, 2922561; 675367, 2922585; 675408, 2922579; 675452, 2922555; 675479, 2922520; 675398, 2922544; 675365, 2922521; 675313, 2922529; 675264, 2922584; Thence returning to 675290, 2922594.

                675842, 2922460; 675583, 2922457; 675580, 2922490; 675633, 2922473; 675617, 2922548; 675646, 2922533; 675698, 2922459; 675751, 2922476; 675722, 2922520; 675721, 2922537; 675735, 2922544; 675799, 2922511; Thence returning to 675842, 2922460.
                
                (2) Subunit TX-3B: South Padre Island—Laguna Madre side: 17,862 hectares (44,137 acres) in Cameron and Willacy Counties, Texas.
                (i) Unit TX-3, Subunit B, Cameron County, Texas. Coordinates are in UTM Zone 14N, North American Datum 1983 (meters E, meters N):
                680954, 2904601; 680932, 2904612; 680932, 2904755; 680956, 2904703; Thence returning to 680954, 2904601.
                678776, 2914596; 678854, 2914564; 678870, 2914524; 678951, 2914472; 678907, 2914471; 678862, 2914530; Thence returning to 678776, 2914596.
                677342, 2919499; 677320, 2919502; 677326, 2919534; 677347, 2919529; Thence returning to 677342, 2919499.

                678776, 2914596; 678749, 2914616; 678683, 2914728; 678647, 2914726; 678648, 2914626; 678779, 2914534; 678721, 2914552; 678666, 2914549; 678597, 2914469; 678613, 2914397; 678517, 2914405; 678459, 2914373; 678398, 2914311; 678363, 2914252; 678344, 2914171; 678348, 2914070; 678374, 2913962; 678408, 2913875; 678454, 2913818; 678498, 2913822; 678557, 2913864; 678544, 2913801; 678574, 2913799; 678599, 2913814; 678623, 2913870; 678651, 2913880; 678631, 2913786; 678611, 2913758; 678518, 2913774; 678504, 2913764; 678539, 2913666; 678614, 2913656; 678652, 2913604; 678563, 2913585; 678531, 2913525; 678585, 2913428; 678596, 2913346; 678616, 2913329; 678660, 2913335; 678725, 2913443; 678718, 2913485; 678693, 2913498; 678697, 2913576; 678737, 2913517; 678756, 2913519; 678805, 2913568; 678867, 2913598; 678927, 2913690; 678961, 2913704; 678973, 2913690; 678962, 2913595; 678842, 2913506; 678750, 2913386; 678735, 2913345; 678748, 2913333; 678725, 2913303; 678724, 2913278; 678773, 2913205; 678757, 2913203; 678701, 2913245; 678627, 2913184; 678627, 2913112; 678665, 2913036; 678761, 2913023; 678730, 2912994; 678739, 2912977; 678854, 2913010; 678772, 2912944; 678748, 2912875; 678750, 2912775; 678767, 2912733; 678838, 2912667; 678929, 2912659; 679071, 2912690; 679225, 2912762; 679298, 2912774; 679240, 2912735; 679266, 2912689; 679303, 2912701; 679329, 2912674; 679273, 2912633; 679299, 2912575; 679235, 2912500; 679228, 2912390; 679269, 2912341; 679389, 2912300; 679333, 2912282; 679378, 2912134; 679416, 2912125; 679429, 2912120; 679404, 2912052; 679395, 2911913; 679372, 2911906; 679350, 2911955; 679299, 2911941; 679258, 2911882; 679260, 2911812; 679340, 2911657; 679389, 2911665; 679415, 2911725; 679438, 2911733; 679542, 2911357; 679584, 2911291; 679637, 2911203; 679850, 2910377; 679695, 2910266; 679534, 2910097; 679377, 2909781; 679391, 2909727; 679427, 2909682; 679462, 2909658; 679504, 2909655; 679610, 2909791; 679690, 2909863; 679714, 2909827; 679657, 2909684; 679649, 2909596; 679680, 2909548; 679739, 2909523; 679771, 2909525; 679805, 2909560; 679803, 2909663; 679841, 2909729; 679924, 2909777; 679983, 2909783; 679858, 2909694; 679871, 2909685; 679939, 2909720; 679972, 2909711; 679934, 2909660; 679955, 2909644; 679942, 2909615; 679865, 2909558; 679796, 2909439; 679810, 2909429; 679855, 2909466; 679908, 2909477; 679929, 2909443; 679870, 2909397; 679837, 2909389; 679820, 2909368; 679840, 2909338; 679744, 2909251; 679738, 2909220; 679779, 2909180; 679729, 2909196; 679712, 2909186; 679718, 2909161; 679790, 2909111; 679802, 2909085; 679756, 2909102; 679750, 2909076; 679633, 2909096; 679576, 2909063; 679551, 2909021; 679537, 2908947; 679547, 2908808; 679590, 2908715; 679658, 2908627; 679712, 2908589; 679761, 2908622; 679772, 2908584; 679756, 2908517; 679780, 2908459; 679893, 2908397; 679885, 2908381; 679803, 2908348; 679790, 2908286; 679832, 2907987; 679938, 2907771; 679986, 2907745; 680061, 2907750; 680095, 2907775; 680137, 2907840; 680192, 2907808; 680253, 2907892; 680258, 2907859; 680229, 2907756; 680256, 2907698; 680316, 2907683; 680358, 2907727; 680368, 2907680; 680445, 2907624; 680527, 2907539; 680578, 2907558; 680652, 2907317; 680598, 2907304; 680515, 2907211; 680422, 2907176; 680355, 2907121; 680319, 2907075; 680305, 2906942; 680336, 2906873; 680363, 2906724; 680432, 2906678; 680375, 2906656; 680391, 2906601; 680418, 2906598; 680466, 2906627; 680474, 2906559; 680495, 2906518; 680553, 2906462; 680703, 2906261; 680815, 2906189; 680669, 2906224; 680491, 2906425; 680395, 2906468; 680325, 2906478; 680221, 2906458; 680156, 2906410; 680081, 2906266; 680082, 2906167; 680104, 2906090; 680174, 2905972; 680274, 2905879; 680309, 2905822; 680363, 2905787; 680387, 2905725; 680430, 2905692; 680616, 2905623; 680773, 2905595; 680831, 2905546; 680891, 2905543; 680924, 2905565; 680901, 2905436; 680932, 2905337; 680863, 2905328; 680802, 2905273; 680766, 2905178; 680722, 2905159; 680692, 2905074; 680628, 2904997; 680618, 2904904; 680587, 2904893; 680552, 2904849; 680504, 2904737; 680796, 2904478; 680680, 2904507; 680570, 2904590; 680538, 2904568; 680463, 2904579; 680389, 2904569; 680360, 2904561; 680324, 2904517; 680326, 2904411; 680346, 2904313; 680389, 2904271; 680380, 2904252; 680358, 2904249; 680361, 2904218; 680455, 2904096; 680487, 2904102; 680496, 2904130; 680512, 2904128; 680528, 2903991; 680568, 2904014; 680560, 2904079; 680577, 2904103; 680570, 2904140; 680632, 2904133; 680595, 2903982; 680564, 2903964; 680516, 2903963; 680534, 2903931; 680517, 2903914; 680525, 2903902; 680602, 2903869; 680644, 2903874; 680705, 2903956; 680670, 2904166; 680629, 2904287; 680651, 2904306; 680711, 2904200; 680814, 2904152; 680819, 2904132; 680761, 2904090; 680759, 2903957; 680768, 2903915; 680793, 2903893; 680859, 2903888; 680930, 2903926; 680961, 2903962; 680978, 2904129; 681032, 2904217; 681023, 2904313; 681005, 2904323; 680987, 2904297; 680960, 2904309; 680966, 2904369; 680975, 2904378; 681035, 2904346; 681054, 2904222; 681000, 2904061; 680997, 2903945; 681019, 2903891; 681076, 2903860; 681083, 2903801; 681117, 2903753; 681088, 2903701; 681116, 2903671; 681092, 2903639; 680994, 2903656; 680923, 2903609; 680855, 2903522; 680844, 2903457; 680819, 2903408; 680863, 2903351; 680839, 2903309; 680853, 2903290; 680890, 2903283; 680917, 2903240; 681000, 2903209; 681032, 2903238; 681046, 2903233; 681035, 2903150; 680855, 2903207; 680811, 2903183; 680810, 2903119; 680838, 2903055; 680890, 2903045; 680875, 2902998; 680890, 2902971; 680965, 2902952; 680944, 2902914; 680894, 2902903; 680884, 2902882; 680903, 2902816; 680971, 2902720; 681099, 2902690; 681357, 2902703; 681376, 2902619; 681398, 2902628; 681417, 2902611; 681417, 2902581; 681352, 2902540; 681370, 2902480; 681360, 2902453; 681249, 2902442; 681165, 2902451; 681096, 2902428; 681022, 2902375; 680965, 2902269; 680963, 2902143; 680992, 2902079; 681065, 2902060; 681075, 2902042; 681078, 2902005; 681021, 2902014; 680997, 2902002; 680995, 2901976; 681022, 2901914; 681117, 2901766; 681201, 2901696; 681259, 2901684; 681312, 2901704; 681400, 2901779; 681441, 2901835; 681457, 2901833; 681382, 2901624; 681329, 2901552; 681325, 2901488; 681356, 2901422; 681390, 2901391; 681511, 2901394; 681513, 2901304; 681576, 2901235; 681547, 2901196; 681526, 2901191; 681467, 2901249; 681447, 2901335; 681372, 2901338; 681265, 2901376; 681168, 2901366; 681106, 2901309; 681127, 2901180; 681178, 2901116; 681144, 2901082; 681150, 2901056; 681171, 2901028; 681233, 2901002; 681257, 2900965; 681270, 2900967; 681283, 2901001; 681307, 2900995; 681327, 2900954; 681269, 2900936; 681205, 2900854; 681203, 2900816; 681224, 2900742; 681285, 2900676; 681359, 2900628; 681429, 2900619; 681467, 2900631; 681500, 2900662; 681519, 2900710; 681521, 2900820; 681547, 2900907; 681585, 2900953; 681663, 2900980; 681644, 2900895; 681602, 2900891; 681565, 2900840; 681548, 2900751; 681560, 2900666; 681581, 2900618; 681644, 2900632; 681654, 2900562; 681697, 2900546; 681773, 2900560; 681787, 2900543; 681761, 2900501; 681691, 2900488; 681636, 2900444; 681598, 2900334; 681617, 2900226; 681687, 2900193; 681686, 2900168; 681641, 2900186; 681615, 2900171; 681647, 2900029; 681676, 2899987; 681776, 2899905; 681747, 2899898; 681656, 2899932; 681498, 2899956; 681465, 2899919; 681460, 2899847; 681516, 2899723; 681592, 2899644; 681617, 2899593; 681687, 2899570; 681741, 2899495; 681822, 2899438; 681817, 2899424; 681782, 2899418; 681694, 2899450; 681565, 2899450; 681573, 2899258; 681627, 2899198; 681687, 2899073; 681726, 2899028; 681769, 2899008; 681836, 2899005; 681876, 2899033; 681899, 2899077; 681924, 2899078; 681952, 2899053; 681941, 2898984; 681996, 2898931; 681987, 2898896; 681827, 2898869; 681747, 2898962; 681736, 2898957; 681734, 2898906; 681623, 2898859; 681632, 2898794; 681656, 2898755; 681714, 2898745; 681770, 2898666; 681832, 2898613; 681831, 2898563; 681803, 2898534; 681808, 2898424; 681766, 2898271; 681824, 2898211; 681877, 2898268; 681874, 2898196; 681950, 2898201; 681940, 2898151; 681869, 2898146; 681932, 2898072; 681860, 2898028; 681849, 2897959; 681933, 2897910; 682056, 2897949; 682079, 2897944; 682048, 2897907; 681929, 2897830; 681884, 2897772; 681848, 2897627; 681875, 2897512; 681918, 2897453; 681922, 2897401; 681957, 2897369; 682044, 2897377; 682129, 2897424; 682144, 2897407; 682175, 2897408; 682202, 2897359; 682180, 2897309; 682210, 2897271; 682211, 2897242; 682172, 2897207; 682163, 2897137; 682213, 2897086; 682211, 2897053; 682077, 2897081; 682038, 2897039; 682028, 2896987; 682042, 2896942; 682108, 2896886; 682176, 2896790; 682230, 2896752; 682272, 2896743; 682280, 2896709; 682249, 2896708; 682124, 2896789; 682097, 2896786; 682059, 2896717; 682048, 2896537; 682064, 2896426; 682095, 2896365; 682141, 2896345; 682253, 2896376; 682278, 2896370; 682293, 2896314; 682246, 2896250; 682254, 2896214; 682187, 2896241; 682159, 2896236; 682142, 2896213; 682170, 2896189; 682284, 2896165; 682301, 2896141; 682162, 2896132; 682098, 2896164; 682012, 2896257; 681964, 2896265; 681941, 2896241; 681930, 2896200; 681946, 2896047; 681987, 2896048; 682031, 2896105; 682046, 2896106; 682075, 2896081; 682060, 2896032; 682098, 2896005; 682088, 2895976; 682141, 2895954; 682128, 2895937; 682083, 2895944; 682060, 2895922; 681991, 2895958; 681981, 2896007; 681943, 2896024; 681935, 2895958; 681946, 2895936; 681981, 2895932; 681984, 2895913; 682022, 2895911; 682031, 2895896; 682039, 2895832; 681988, 2895863; 681964, 2895858; 681959, 2895833; 681982, 2895804; 681980, 2895776; 682026, 2895737; 682085, 2895739; 682140, 2895716; 682206, 2895640; 682213, 2895665; 682180, 2895708; 682212, 2895720; 682307, 2895852; 682288, 2895772; 682313, 2895770; 682333, 2895698; 682288, 2895670; 682300, 2895596; 682337, 2895549; 682473, 2895464; 682460, 2895449; 682400, 2895487; 682375, 2895483; 682300, 2895550; 682270, 2895557; 682137, 2895461; 682134, 2895443; 682170, 2895420; 682121, 2895379; 682174, 2895346; 682172, 2895329; 682141, 2895324; 682139, 2895307; 682188, 2895284; 682232, 2895281; 682287, 2895308; 682344, 2895278; 682455, 2895322; 682486, 2895307; 682477, 2895287; 682398, 2895263; 682379, 2895226; 682390, 2895216; 682488, 2895227; 682510, 2895097; 682463, 2895096; 682388, 2895067; 682325, 2895073; 682294, 2895055; 682242, 2894950; 682230, 2894853; 682250, 2894831; 682286, 2894835; 682290, 2894814; 682257, 2894810; 682254, 2894794; 682297, 2894777; 682343, 2894790; 682404, 2894768; 682469, 2894773; 682514, 2894824; 682559, 2894691; 682470, 2894682; 682411, 2894624; 682349, 2894600; 682339, 2894560; 682288, 2894585; 682213, 2894577; 682125, 2894524; 682103, 2894468; 682145, 2894412; 682253, 2894358; 682371, 2894378; 682489, 2894473; 682562, 2894455; 682595, 2894329; 682576, 2894297; 682489, 2894269; 682470, 2894240; 682461, 2894177; 681328, 2894161; 681333, 2894208; 681374, 2894258; 681473, 2894316; 681624, 2894355; 681691, 2894394; 681700, 2894436; 681642, 2894494; 681649, 2894542; 681710, 2894574; 681740, 2894647; 681831, 2894707; 681822, 2894756; 681664, 2894872; 681654, 2894990; 681562, 2895123; 681512, 2895309; 681550, 2895424; 681550, 2895478; 681538, 2895512; 681476, 2895577; 681467, 2895641; 681471, 2895712; 681490, 2895757; 681634, 2895854; 681697, 2895915; 681724, 2895984; 681739, 2896089; 681655, 2896278; 681631, 2896461; 681597, 2896523; 681580, 2896603; 681556, 2896647; 681454, 2896754; 681197, 2896978; 681151, 2897250; 681014, 2897452; 681000, 2897495; 680986, 2897652; 680996, 2897663; 681045, 2897634; 681065, 2897641; 681067, 2897844; 680994, 2898096; 680952, 2898435; 680904, 2898623; 680904, 2898739; 680868, 2898954; 680896, 2899046; 680954, 2899120; 681023, 2899147; 681029, 2899199; 680980, 2899270; 680898, 2899269; 680912, 2899404; 680844, 2899610; 680878, 2899717; 680866, 2899796; 680731, 2900078; 680635, 2900334; 680565, 2900722; 680437, 2900933; 680353, 2901121; 680282, 2901383; 680217, 2901761; 680022, 2902538; 679991, 2902760; 679987, 2902988; 680068, 2903310; 680091, 2903460; 680060, 2904027; 680014, 2904325; 679906, 2904654; 679871, 2904715; 679778, 2904816; 679599, 2904914; 679560, 2905114; 679570, 2905287; 679498, 2905448; 679390, 2905612; 679239, 2905770; 679169, 2905877; 679024, 2906510; 678975, 2906632; 678795, 2906944; 678731, 2907106; 678568, 2907765; 678400, 2908369; 678248, 2908787; 677974, 2909373; 677707, 2909802; 677579, 2910076; 677531, 2910232; 677433, 2910391; 677376, 2910555; 677183, 2911256; 677139, 2911355; 676990, 2911571; 676986, 2911619; 677015, 2911639; 676954, 2911726; 676851, 2911821; 676727, 2911983; 676617, 2912025; 676571, 2912082; 676439, 2912158; 676385, 2912262; 676311, 2912325; 676262, 2912348; 676244, 2912286; 676174, 2912293; 676088, 2912353; 676073, 2912443; 676000, 2912467; 675948, 2912529; 675809, 2912645; 675672, 2912697; 675659, 2912727; 675660, 2912881; 675636, 2912886; 675624, 2912822; 675587, 2912810; 675526, 2912905; 675397, 2912950; 675380, 2912985; 675347, 2912971; 675306, 2912984; 675260, 2913064; 675216, 2913048; 675157, 2913084; 675128, 2913192; 675087, 2913181; 675039, 2913204; 674992, 2913277; 674914, 2913283; 674870, 2913339; 674720, 2913470; 674625, 2913537; 674533, 2913574; 674467, 2913632; 674412, 2913697; 674148, 2914161; 674103, 2914186; 674059, 2914300; 673973, 2914370; 673909, 2914448; 673744, 2914689; 673660, 2914843; 673507, 2915017; 673460, 2915126; 673400, 2915204; 673355, 2915313; 673331, 2915436; 673249, 2915621; 673207, 2915685; 673089, 2915799; 673067, 2916014; 673040, 2916090; 673004, 2916137; 672931, 2916170; 672897, 2916260; 672851, 2916549; 672709, 2916798; 672649, 2916937; 672610, 2917093; 672600, 2917250; 672558, 2917365; 672421, 2917586; 672344, 2917747; 672240, 2918076; 672151, 2918280; 672117, 2918345; 672046, 2918422; 672045, 2918438; 672080, 2918449; 672074, 2918490; 672050, 2918522; 672026, 2918519; 672019, 2918585; 671983, 2918656; 671872, 2918983; 671697, 2919584; 671672, 2919637; 671617, 2919686; 671583, 2919743; 671559, 2919881; 671494, 2920028; 671496, 2920121; 671438, 2920221; 671402, 2920374; 671301, 2920641; 671225, 2920907; 671166, 2921020; 671139, 2921143; 670999, 2921469; 670674, 2922383; 675583, 2922457; 675579, 2922437; 675525, 2922427; 675530, 2922399; 675625, 2922369; 675683, 2922387; 675687, 2922316; 675639, 2922323; 675626, 2922347; 675484, 2922385; 675370, 2922340; 675337, 2922256; 675325, 2922126; 675334, 2922069; 675492, 2921838; 675544, 2921783; 675572, 2921776; 675651, 2921772; 675703, 2921803; 675726, 2921854; 675732, 2921941; 675783, 2921989; 675799, 2922038; 675910, 2922008; 676024, 2922007; 676049, 2922021; 676059, 2921967; 675846, 2921972; 675798, 2921937; 675802, 2921806; 675826, 2921733; 675863, 2921676; 675958, 2921626; 676041, 2921668; 676093, 2921734; 676136, 2921833; 676221, 2921857; 676257, 2921890; 676320, 2921969; 676330, 2922028; 676323, 2922055; 676273, 2922087; 676234, 2922141; 676062, 2922153; 676037, 2922167; 675980, 2922268; 675938, 2922385; 675842, 2922459; 675897, 2922460; 675990, 2922374; 676075, 2922227; 676106, 2922206; 676277, 2922154; 676393, 2922213; 676488, 2922231; 676495, 2922208; 676422, 2922172; 676432, 2922145; 676466, 2922133; 676569, 2922172; 676776, 2922314; 676837, 2922377; 676896, 2922472; 676872, 2922412; 676880, 2922371; 676868, 2922311; 676947, 2921969; 676980, 2921957; 676854, 2921900; 676774, 2921819; 676705, 2921832; 676600, 2921746; 676516, 2921625; 676448, 2921390; 676382, 2921381; 676235, 2921286; 676086, 2921164; 676072, 2921101; 676134, 2921021; 676135, 2920978; 676166, 2920941; 676223, 2920901; 676283, 2920891; 676337, 2920907; 676378, 2920987; 676365, 2921006; 676300, 2921005; 676306, 2921100; 676395, 2921043; 676441, 2921043; 676476, 2921066; 676495, 2921163; 676515, 2921173; 676513, 2921113; 676478, 2921031; 676496, 2921004; 676489, 2920944; 676518, 2920929; 676505, 2920836; 676485, 2920807; 676456, 2920802; 676472, 2920882; 676432, 2920934; 676400, 2920951; 676373, 2920933; 676358, 2920892; 676353, 2920838; 676371, 2920814; 676484, 2920762; 676517, 2920730; 676558, 2920727; 676607, 2920760; 676680, 2920850; 676764, 2920880; 676796, 2920861; 676817, 2920812; 676891, 2920819; 676926, 2920789; 676917, 2920776; 676868, 2920788; 676820, 2920773; 676754, 2920823; 676683, 2920816; 676716, 2920812; 676737, 2920744; 676674, 2920708; 676673, 2920687; 676736, 2920690; 676795, 2920737; 676825, 2920726; 676736, 2920651; 676734, 2920598; 676711, 2920552; 676683, 2920544; 676688, 2920521; 676742, 2920532; 676755, 2920515; 676710, 2920472; 676709, 2920410; 676675, 2920456; 676653, 2920447; 676631, 2920393; 676639, 2920342; 676687, 2920335; 676769, 2920393; 676827, 2920511; 676892, 2920485; 676952, 2920514; 677001, 2920662; 677055, 2920712; 677006, 2920568; 677037, 2920547; 677051, 2920401; 677101, 2920397; 677095, 2920335; 677134, 2920308; 677170, 2920235; 677207, 2920206; 677182, 2920200; 677177, 2920169; 677147, 2920170; 677163, 2920110; 677189, 2920080; 677217, 2920075; 677250, 2920123; 677370, 2920134; 677398, 2920098; 677356, 2920100; 677363, 2920070; 677400, 2920043; 677455, 2920044; 677471, 2920027; 677432, 2919992; 677336, 2920051; 677300, 2920098; 677275, 2920102; 677238, 2920056; 677182, 2920036; 677207, 2920025; 677204, 2920014; 677149, 2919978; 677103, 2919978; 677072, 2919952; 677070, 2919896; 677040, 2919867; 677020, 2919786; 676949, 2919740; 676952, 2919712; 676967, 2919698; 676997, 2919707; 677024, 2919678; 677064, 2919712; 677084, 2919661; 677100, 2919655; 677158, 2919684; 677189, 2919737; 677197, 2919663; 677126, 2919637; 677097, 2919598; 677062, 2919613; 676996, 2919597; 676977, 2919509; 676980, 2919437; 677000, 2919391; 677085, 2919300; 677109, 2919229; 677133, 2919249; 677133, 2919303; 677154, 2919370; 677177, 2919385; 677195, 2919378; 677168, 2919334; 677151, 2919242; 677154, 2919205; 677175, 2919172; 677192, 2919173; 677216, 2919207; 677285, 2919229; 677334, 2919328; 677342, 2919411; 677356, 2919407; 677378, 2919333; 677345, 2919308; 677340, 2919286; 677356, 2919267; 677381, 2919297; 677396, 2919281; 677379, 2919231; 677347, 2919213; 677345, 2919149; 677307, 2919115; 677293, 2919185; 677273, 2919206; 677208, 2919167; 677195, 2919135; 677214, 2919030; 677288, 2918940; 677312, 2918949; 677330, 2919059; 677335, 2919018; 677351, 2919023; 677359, 2918976; 677385, 2918950; 677504, 2919023; 677525, 2919100; 677523, 2919250; 677543, 2919259; 677548, 2919140; 677562, 2919137; 677586, 2919181; 677598, 2919174; 677571, 2919078; 677573, 2919034; 677608, 2919056; 677614, 2919047; 677586, 2918925; 677537, 2918955; 677511, 2918903; 677525, 2918876; 677598, 2918887; 677621, 2918830; 677523, 2918854; 677483, 2918827; 677440, 2918826; 677408, 2918799; 677396, 2918755; 677423, 2918674; 677415, 2918591; 677447, 2918535; 677480, 2918519; 677569, 2918683; 677593, 2918697; 677571, 2918614; 677510, 2918521; 677508, 2918471; 677535, 2918462; 677587, 2918524; 677676, 2918577; 677702, 2918699; 677719, 2918650; 677770, 2918676; 677774, 2918642; 677742, 2918603; 677742, 2918561; 677715, 2918533; 677720, 2918490; 677645, 2918466; 677630, 2918442; 677661, 2918337; 677628, 2918328; 677620, 2918300; 677637, 2918282; 677755, 2918349; 677848, 2918382; 677861, 2918375; 677824, 2918326; 677891, 2918292; 677869, 2918249; 677877, 2918201; 677847, 2918198; 677844, 2918182; 677859, 2918163; 677921, 2918154; 677921, 2918133; 677887, 2918111; 677893, 2918072; 677913, 2918039; 677962, 2918037; 677943, 2917993; 677970, 2917929; 677957, 2917842; 677989, 2917790; 678030, 2917774; 678105, 2917700; 678036, 2917661; 678227, 2916859; 678259, 2916834; 678191, 2916829; 678132, 2916785; 678099, 2916709; 678110, 2916640; 678131, 2916622; 678220, 2916605; 678213, 2916564; 678107, 2916571; 678067, 2916638; 678026, 2916664; 677931, 2916663; 677843, 2916605; 677800, 2916531; 677823, 2916465; 677774, 2916430; 677767, 2916347; 677690, 2916354; 677651, 2916319; 677649, 2916268; 677697, 2916241; 677701, 2916222; 677620, 2916223; 677592, 2916133; 677638, 2916118; 677644, 2916101; 677584, 2916073; 677586, 2916031; 677608, 2916007; 677641, 2916007; 677711, 2916046; 677943, 2916356; 678191, 2916490; 678334, 2916527; 678401, 2916290; 678341, 2916239; 678304, 2916161; 678303, 2916129; 678336, 2916035; 678415, 2916015; 678345, 2915900; 678353, 2915849; 678379, 2915807; 678372, 2915767; 678398, 2915698; 678460, 2915619; 678531, 2915575; 678615, 2915565; 678585, 2915523; 678516, 2915531; 678517, 2915416; 678565, 2915417; 678586, 2915441; 678608, 2915441; 678583, 2915329; 678575, 2915316; 678520, 2915312; 678492, 2915224; 678509, 2915214; 678545, 2915245; 678573, 2915247; 678615, 2915134; 678658, 2915096; 678696, 2915102; 678767, 2915178; 678747, 2915105; 678709, 2915064; 678709, 2915037; 678642, 2915013; 678647, 2914746; 678726, 2914797; 678789, 2914810; 678726, 2914729; 678741, 2914635; 678776, 2914596; 674081, 2914679; 674037, 2914676; 674027, 2914586; 674003, 2914558; 674008, 2914515; 674035, 2914487; 674041, 2914450; 674088, 2914418; 674140, 2914411; 674234, 2914449; 674265, 2914504; 674252, 2914552; 674125, 2914662; 674081, 2914679; 678020, 2914552; 678039, 2914582; 678017, 2914613; 677995, 2914583; 678020, 2914552; 678260, 2915087; 678391, 2915168; 678447, 2915237; 678467, 2915296; 678426, 2915310; 678308, 2915255; 678048, 2915078; 678036, 2915051; 678065, 2915039; 678260, 2915087; 678115, 2915300; 678093, 2915322; 678068, 2915312; 678053, 2915244; 678068, 2915211; 678118, 2915227; 678115, 2915300; 678012, 2915454; 678390, 2915482; 678425, 2915507; 678428, 2915538; 678398, 2915567; 678316, 2915582; 678118, 2915566; 677992, 2915485; 677984, 2915461; 678012, 2915454; 678181, 2916006; 678109, 2915997; 678045, 2915950; 677945, 2915740; 677950, 2915688; 678066, 2915758; 678163, 2915793; 678240, 2915845; 678283, 2915933; 678282, 2915988; 678181, 2916006; 677555, 2915997; 677528, 2915995; 677517, 2915944; 677534, 2915894; 677567, 2915885; 677592, 2915929; 677585, 2915966; 677555, 2915997; 676880, 2916735; 676942, 2916768; 676952, 2916871; 677006, 2916865; 677020, 2916880; 677030, 2916918; 676996, 2916942; 676991, 2916972; 676909, 2916978; 676909, 2916913; 676837, 2916815; 676840, 2916761; 676880, 2916735; 677176, 2917007; 677213, 2917015; 677264, 2917054; 677272, 2917092; 677258, 2917138; 677210, 2917159; 677151, 2917157; 677108, 2917123; 677106, 2917047; 677130, 2917018; 677176, 2917007; 677327, 2917285; 677399, 2917298; 677472, 2917350; 677603, 2917359; 677628, 2917378; 677636, 2917417; 677614, 2917448; 677559, 2917478; 677525, 2917473; 677379, 2917524; 677314, 2917471; 677280, 2917413; 677286, 2917371; 677327, 2917285; 677823, 2917619; 677915, 2917629; 677934, 2917647; 677940, 2917676; 677924, 2917706; 677932, 2917744; 677896, 2917787; 677845, 2917788; 677819, 2917759; 677806, 2917665; 677742, 2917738; 677714, 2917733; 677695, 2917708; 677692, 2917675; 677742, 2917619; 677823, 2917619; 677435, 2917722; 677449, 2917826; 677425, 2917936; 677351, 2917989; 677216, 2918001; 677193, 2917908; 677228, 2917851; 677403, 2917728; 677435, 2917722; 675145, 2917940; 675128, 2918060; 674987, 2918161; 674956, 2918173; 674919, 2918165; 674857, 2918097; 674853, 2918050; 674891, 2917968; 674927, 2917810; 674977, 2917743; 675054, 2917735; 675106, 2917763; 675140, 2917829; 675145, 2917940; 674652, 2918152; 674619, 2918263; 674587, 2918313; 674473, 2918383; 674313, 2918392; 674265, 2918365; 674238, 2918325; 674235, 2918257; 674259, 2918182; 674270, 2918167; 674293, 2918181; 674310, 2918166; 674289, 2918091; 674298, 2918076; 674323, 2918082; 674330, 2918043; 674318, 2918011; 674357, 2917910; 674398, 2917884; 674443, 2918002; 674517, 2918041; 674467, 2917965; 674467, 2917919; 674445, 2917873; 674449, 2917799; 674483, 2917748; 674593, 2917751; 674635, 2917780; 674657, 2917815; 674671, 2917896; 674652, 2918152; 672391, 2918347; 672374, 2918398; 672345, 2918392; 672371, 2918338; 672391, 2918347; 674057, 2918370; 674094, 2918377; 674114, 2918403; 674117, 2918509; 674061, 2918545; 674012, 2918550; 673993, 2918537; 673985, 2918505; 673997, 2918415; 674057, 2918370; 677782, 2918281; 677775, 2918256; 677708, 2918270; 677661, 2918237; 677670, 2918202; 677711, 2918178; 677742, 2918124; 677761, 2918124; 677827, 2918244; 677821, 2918281; 677795, 2918313; 677783, 2918312; 677782, 2918281; 677813, 2918132; 677780, 2918054; 677812, 2918007; 677779, 2918001; 677745, 2918027; 677721, 2917948; 677805, 2917881; 677882, 2917862; 677915, 2917887; 677919, 2917928; 677846, 2918106; 677825, 2918137; 677813, 2918132; 677711, 2918024; 677729, 2918107; 677701, 2918118; 677690, 2918158; 677638, 2918175; 677650, 2918011; 677689, 2917970; 677711, 2918024; 672812, 2918621; 672796, 2918603; 672798, 2918562; 672812, 2918538; 672835, 2918538; 672849, 2918576; 672812, 2918621; 672499, 2918608; 672511, 2918627; 672506, 2918661; 672463, 2918696; 672452, 2918630; 672465, 2918613; 672499, 2918608; 677390, 2918871; 677387, 2918893; 677342, 2918937; 677333, 2918915; 677343, 2918881; 677361, 2918862; 677390, 2918871; 672938, 2918854; 672926, 2918897; 672896, 2918914; 672893, 2918852; 672929, 2918828; 672938, 2918854; 673514, 2918871; 673541, 2918884; 673559, 2918939; 673479, 2918953; 673472, 2918924; 673484, 2918895; 673514, 2918871; 673159, 2918948; 673162, 2919009; 673152, 2919023; 673123, 2919016; 673137, 2918949; 673159, 2918948; 673977, 2919125; 673967, 2919157; 673935, 2919157; 673917, 2919139; 673917, 2919102; 673949, 2919090; 673977, 2919125; 673649, 2919176; 673665, 2919208; 673660, 2919258; 673588, 2919240; 673619, 2919168; 673649, 2919176; 674364, 2919378; 674330, 2919373; 674320, 2919336; 674348, 2919291; 674370, 2919280; 674392, 2919304; 674399, 2919358; 674364, 2919378; 674103, 2919486; 674069, 2919531; 674049, 2919537; 674025, 2919516; 674026, 2919451; 674060, 2919387; 674103, 2919412; 674103, 2919486; 674816, 2919498; 674843, 2919519; 674846, 2919595; 674824, 2919644; 674787, 2919678; 674760, 2919647; 674757, 2919597; 674788, 2919525; 674816, 2919498; 674526, 2919651; 674523, 2919693; 674500, 2919730; 674424, 2919719; 674408, 2919704; 674466, 2919597; 674502, 2919598; 674526, 2919651; 674796, 2919758; 674794, 2919785; 674763, 2919805; 674754, 2919768; 674769, 2919739; 674796, 2919758; 676862, 2919799; 676907, 2919811; 677029, 2919953; 677074, 2920030; 677116, 2920053; 677125, 2920089; 677121, 2920220; 677105, 2920275; 677068, 2920280; 677036, 2920260; 676988, 2920273; 676983, 2920315; 676961, 2920312; 676962, 2920360; 676944, 2920375; 676906, 2920366; 676925, 2920287; 676905, 2920276; 676922, 2920201; 676846, 2920195; 676827, 2920172; 676828, 2920141; 676889, 2920034; 676950, 2920093; 676961, 2920198; 676985, 2920178; 676996, 2920107; 676976, 2920070; 676943, 2920057; 676904, 2920009; 676927, 2919940; 676899, 2919943; 676842, 2919898; 676836, 2919851; 676862, 2919799; 676843, 2919931; 676852, 2919980; 676843, 2920024; 676771, 2920052; 676779, 2920078; 676802, 2920050; 676820, 2920060; 676806, 2920167; 676766, 2920254; 676725, 2920267; 676716, 2920225; 676747, 2920193; 676717, 2920166; 676736, 2920127; 676716, 2920088; 676722, 2920040; 676817, 2919890; 676843, 2919931; 676828, 2920214; 676884, 2920255; 676829, 2920341; 676774, 2920310; 676798, 2920238; 676828, 2920214; 677019, 2920398; 676998, 2920436; 676990, 2920505; 676947, 2920457; 676873, 2920449; 676865, 2920433; 676894, 2920389; 676910, 2920423; 676946, 2920418; 676973, 2920378; 677019, 2920398; 676610, 2920596; 676588, 2920595; 676574, 2920570; 676592, 2920545; 676622, 2920538; 676628, 2920575; 676610, 2920596; 677703, 2913326; 677755, 2913348; 677766, 2913392; 677716, 2913486; 677680, 2913520; 677643, 2913528; 677624, 2913504; 677620, 2913451; 677644, 2913425; 677661, 2913364; 677703, 2913326; 678000, 2912455; 678025, 2912460; 678057, 2912498; 678070, 2912542; 678065, 2912596; 678004, 2912660; 677937, 2912665; 677913, 2912634; 677914, 2912585; 677978, 2912470; 678000, 2912455; 678401, 2910844; 678396, 2910772; 678410, 2910702; 678443, 2910668; 678497, 2910655; 678585, 2910694; 678682, 2910824; 678690, 2910902; 678651, 2910996; 678595, 2911093; 678527, 2911160; 678391, 2911178; 678318, 2911138; 678273, 2911087; 678264, 2911037; 678273, 2910985; 678318, 2910940; 678336, 2910899; 678396, 2910881; 678401, 2910844; 678202, 2910837; 678172, 2910816; 678161, 2910738; 678170, 2910707; 678197, 2910749; 678202, 2910837; 680037, 2905809; 679976, 2905779; 679862, 2905797; 679799, 2905769; 679784, 2905748; 679832, 2905755; 679901, 2905635; 679986, 2905667; 679929, 2905596; 679874, 2905559; 679867, 2905523; 679834, 2905503; 679872, 2905471; 679985, 2905470; 679949, 2905432; 679860, 2905424; 679855, 2905340; 679887, 2905296; 679978, 2905284; 680027, 2905312; 680076, 2905383; 680076, 2905412; 680040, 2905445; 680037, 2905473; 680128, 2905541; 680191, 2905628; 680193, 2905744; 680121, 2905844; 680086, 2905847; 680037, 2905809; 680595, 2905401; 680505, 2905387; 680360, 2905393; 680327, 2905356; 680316, 2905235; 680341, 2905176; 680385, 2905127; 680403, 2905034; 680418, 2905022; 680455, 2905071; 680485, 2905163; 680471, 2905298; 680481, 2905317; 680509, 2905297; 680510, 2905241; 680534, 2905175; 680571, 2905158; 680662, 2905214; 680769, 2905344; 680760, 2905366; 680702, 2905386; 680595, 2905401; 680148, 2905145; 680117, 2905143; 680104, 2905113; 680156, 2905093; 680168, 2905118; 680148, 2905145; 679822, 2905544; 679771, 2905547; 679757, 2905525; 679776, 2905507; 679822, 2905544; 679709, 2905550; 679689, 2905590; 679685, 2905550; 679709, 2905550; 679744, 2905578; 679759, 2905583; 679758, 2905600; 679741, 2905615; 679744, 2905578; 679815, 2905590; 679820, 2905609; 679792, 2905613; 679795, 2905597; 679815, 2905590; 679843, 2905596; 679864, 2905587; 679875, 2905606; 679843, 2905596; 679835, 2905634; 679857, 2905645; 679861, 2905676; 679847, 2905696; 679793, 2905708; 679793, 2905669; 679835, 2905634; 680459, 2904068; 680437, 2904057; 680448, 2903978; 680481, 2903954; 680498, 2903991; 680493, 2904051; 680459, 2904068; 680838, 2903791; 680802, 2903790; 680761, 2903755; 680759, 2903726; 680785, 2903678; 680758, 2903571; 680779, 2903520; 680848, 2903565; 680938, 2903671; 680937, 2903700; 680909, 2903741; 680838, 2903791; 681432, 2899286; 681471, 2899278; 681496, 2899317; 681452, 2899362; 681413, 2899375; 681395, 2899368; 681387, 2899341; 681432, 2899286; 681519, 2898591; 681581, 2898687; 681586, 2898730; 681543, 2898783; 681498, 2898805; 681440, 2898762; 681399, 2898675; 681434, 2898621; 681519, 2898591; 681647, 2898678; 681596, 2898651; 681581, 2898616; 681579, 2898521; 681541, 2898478; 681553, 2898447; 681592, 2898426; 681606, 2898385; 681641, 2898355; 681604, 2898333; 681627, 2898304; 681625, 2898276; 681649, 2898260; 681641, 2898236; 681655, 2898201; 681646, 2898193; 681629, 2898217; 681594, 2898205; 681583, 2898260; 681548, 2898229; 681474, 2898228; 681458, 2898201; 681489, 2898060; 681557, 2897985; 681608, 2897964; 681688, 2897981; 681710, 2898011; 681725, 2898120; 681715, 2898240; 681738, 2898266; 681743, 2898313; 681742, 2898338; 681718, 2898356; 681773, 2898497; 681766, 2898597; 681704, 2898665; 681647, 2898678; 681792, 2897999; 681817, 2897992; 681847, 2898080; 681851, 2898116; 681820, 2898142; 681793, 2898135; 681772, 2898099; 681792, 2897999; 681540, 2898317; 681574, 2898324; 681560, 2898353; 681520, 2898363; 681469, 2898414; 681499, 2898519; 681412, 2898545; 681396, 2898524; 681392, 2898474; 681437, 2898407; 681447, 2898294; 681466, 2898287; 681490, 2898302; 681542, 2898265; 681550, 2898292; 681540, 2898317; 681344, 2897652; 681390, 2897603; 681414, 2897609; 681450, 2897642; 681463, 2897694; 681455, 2897758; 681433, 2897803; 681391, 2897861; 681345, 2897878; 681305, 2897857; 681287, 2897815; 681304, 2897723; 681344, 2897652; 681777, 2896553; 681818, 2896556; 681857, 2896585; 681844, 2896663; 681872, 2896747; 682013, 2896888; 682018, 2896929; 681998, 2896959; 681906, 2897018; 681816, 2897021; 681716, 2896907; 681705, 2896784; 681727, 2896612; 681777, 2896553; 681918, 2896556; 681983, 2896617; 682017, 2896693; 682036, 2896786; 682022, 2896820; 681941, 2896774; 681882, 2896714; 681870, 2896666; 681873, 2896586; 681918, 2896556; 682042, 2896270; 682088, 2896234; 682121, 2896235; 682118, 2896331; 682097, 2896346; 682053, 2896345; 682039, 2896325; 682042, 2896270; 682035, 2895491; 682058, 2895483; 682093, 2895544; 682198, 2895577; 682209, 2895597; 682119, 2895664; 682052, 2895667; 681986, 2895644; 681964, 2895602; 681965, 2895560; 682023, 2895521; 682035, 2895491; 682111, 2894916; 682189, 2894963; 682223, 2895018; 682220, 2895040; 682188, 2895043; 682149, 2895000; 682106, 2894990; 682097, 2894933; 682111, 2894916; 681940, 2894696; 681996, 2894687; 681991, 2894763; 681947, 2894758; 681940, 2894696; 682306, 2894703; 682302, 2894684; 682259, 2894690; 682249, 2894674; 682237, 2894638; 682251, 2894619; 682376, 2894660; 682449, 2894721; 682296, 2894729; 682289, 2894719; Thence returning to 682306, 2894703.
                
                (ii) Unit TX-3, Subunit B, Willacy County, Texas. Coordinates are in UTM Zone 14N, North American Datum 1983 (meters E, meters N):
                674863, 2928580; 674898, 2928593; 674974, 2928549; 674982, 2928523; 674968, 2928499; 674923, 2928491; 674854, 2928442; 674813, 2928432; 674767, 2928449; 674707, 2928497; 674730, 2928585; 674706, 2928653; 674713, 2928698; 674841, 2928600; Thence returning to 674863, 2928580.
                674182, 2930854; 674238, 2930763; 674263, 2930766; 674234, 2930696; 674191, 2930660; 674175, 2930662; 674162, 2930705; 674187, 2930793; 674180, 2930859; Thence returning to 674182, 2930854.
                674146, 2930966; 674146, 2930955; 674141, 2930965; Thence returning to 674146, 2930966.
                673605, 2933059; 673625, 2933052; 673631, 2933030; 673621, 2933022; Thence returning to 673605, 2933059.
                672719, 2935154; 672772, 2935019; 672723, 2935055; 672694, 2935004; 672646, 2935079; 672652, 2935133; 672681, 2935108; Thence returning to 672719, 2935154.
                672639, 2935445; 672653, 2935425; 672580, 2935471; 672593, 2935510; Thence returning to 672639, 2935445.
                671473, 2938015; 671498, 2938008; 671524, 2938035; 671560, 2938032; 671635, 2938013; 671657, 2937975; 671623, 2937966; 671617, 2937928; 671596, 2937991; 671540, 2937980; 671552, 2937938; 671525, 2937925; 671593, 2937890; 671575, 2937859; 671553, 2937855; 671520, 2937865; 671505, 2937918; 671476, 2937898; 671448, 2937904; 671403, 2937991; 671418, 2938062; 671438, 2938060; Thence returning to 671473, 2938015.

                671754, 2938202; 671772, 2938118; 671766, 2938079; 671791, 2938053; 671802, 2938004; 671768, 2937987; 671763, 2937950; 671794, 2937911; 671787, 2937819; 671705, 2937894; 671719, 2937955; 671655, 2938036; 671618, 2938063; 671586, 2938044; 671549, 2938081; 671521, 2938084; 671514, 2938128; 671459, 2938116; 671543, 2938162; 671547, 2938194; 671583, 2938203; 671677, 2938272; 671731, 2938336; 671752, 2938318; 671754, 2938202; 671656, 2938087; 671717, 2938054; 671738, 2938092; 671655, 2938113; Thence returning to 671656, 2938087.
                
                663458, 2938608; 663397, 2938598; 663367, 2938569; 663357, 2938599; 663423, 2938637; Thence returning to 663458, 2938608.
                669112, 2938701; 669101, 2938699; 669087, 2938727; 669020, 2938958; 668990, 2939018; 669017, 2939020; 669074, 2938881; Thence returning to 669112, 2938701.
                671897, 2938877; 671827, 2938745; 671750, 2938687; 671701, 2938564; 671683, 2938558; 671658, 2938519; 671683, 2938514; 671731, 2938533; 671724, 2938482; 671708, 2938494; 671669, 2938456; 671639, 2938472; 671611, 2938458; 671613, 2938507; 671648, 2938592; 671617, 2938625; 671845, 2938838; 671848, 2938862; 671828, 2938868; 671842, 2938927; 671831, 2939009; 671789, 2939053; 671853, 2939060; 671871, 2939046; 671901, 2938921; Thence returning to 671897, 2938877.

                673605, 2933059; 673585, 2933022; 673504, 2932999; 673304, 2932785; 673270, 2932678; 673280, 2932657; 673307, 2932659; 673306, 2932625; 673273, 2932602; 673270, 2932570; 673299, 2932551; 673364, 2932603; 673417, 2932588; 673396, 2932540; 673345, 2932537; 673309, 2932493; 673359, 2932386; 673417, 2932326; 673616, 2932313; 673665, 2932279; 673761, 2932297; 673868, 2932348; 673908, 2932343; 673831, 2932283; 673813, 2932282; 673790, 2932261; 673762, 2932245; 673747, 2932206; 673698, 2932164; 673715, 2932121; 673696, 2932107; 673712, 2932081; 673618, 2932085; 673560, 2932032; 673579, 2931955; 673682, 2931925; 673677, 2931901; 673617, 2931882; 673604, 2931864; 673608, 2931746; 673733, 2931616; 673758, 2931573; 673720, 2931569; 673642, 2931618; 673528, 2931592; 673477, 2931620; 673443, 2931621; 673417, 2931588; 673421, 2931542; 673573, 2931353; 673638, 2931328; 673718, 2931361; 673771, 2931500; 673825, 2931544; 673833, 2931509; 673812, 2931445; 673879, 2931317; 673945, 2931243; 673962, 2931246; 673966, 2931298; 673988, 2931314; 674067, 2931175; 674078, 2931154; 674086, 2931136; 674089, 2931134; 674097, 2931110; 674057, 2931106; 674034, 2931170; 674000, 2931197; 673982, 2931189; 673975, 2931151; 674016, 2931056; 674007, 2931024; 673978, 2931086; 673952, 2931094; 673927, 2931134; 673910, 2931126; 673886, 2931030; 673955, 2930962; 673969, 2930929; 673957, 2930904; 673898, 2930953; 673817, 2930974; 673796, 2930998; 673866, 2931068; 673868, 2931134; 673846, 2931175; 673801, 2931176; 673801, 2931108; 673767, 2931086; 673763, 2931061; 673717, 2931090; 673695, 2931081; 673692, 2931030; 673747, 2930983; 673749, 2930904; 673801, 2930870; 673837, 2930814; 673825, 2930789; 673773, 2930818; 673793, 2930751; 673782, 2930705; 673842, 2930644; 673881, 2930673; 673915, 2930635; 673950, 2930627; 673965, 2930562; 673921, 2930522; 673933, 2930450; 674007, 2930417; 674038, 2930346; 674048, 2930257; 674249, 2930072; 674285, 2930056; 674350, 2930093; 674526, 2930100; 674521, 2930081; 674440, 2930048; 674475, 2929972; 674499, 2929958; 674486, 2929929; 674533, 2929885; 674526, 2929855; 674394, 2929802; 674294, 2929718; 674317, 2929631; 674310, 2929577; 674330, 2929539; 674282, 2929481; 674279, 2929431; 674290, 2929410; 674406, 2929456; 674492, 2929465; 674578, 2929580; 674645, 2929609; 674652, 2929596; 674634, 2929572; 674613, 2929539; 674610, 2929494; 674626, 2929466; 674664, 2929458; 674654, 2929445; 674628, 2929450; 674633, 2929418; 674587, 2929461; 674550, 2929466; 674565, 2929390; 674499, 2929362; 674452, 2929300; 674397, 2929279; 674384, 2929257; 674395, 2929137; 674432, 2929122; 674470, 2929236; 674504, 2929269; 674544, 2929284; 674621, 2929255; 674612, 2929219; 674713, 2929207; 674719, 2929190; 674701, 2929181; 674588, 2929187; 674546, 2929225; 674523, 2929222; 674520, 2929199; 674570, 2929127; 674533, 2929085; 674524, 2929045; 674578, 2928952; 674651, 2928913; 674729, 2928930; 674730, 2928906; 674711, 2928876; 674729, 2928796; 674718, 2928841; 674684, 2928880; 674575, 2928912; 674524, 2928974; 674445, 2929000; 674434, 2929033; 674349, 2929068; 674276, 2929045; 674136, 2929060; 674074, 2929042; 674012, 2928927; 673893, 2928848; 673861, 2928801; 673878, 2928732; 673842, 2928637; 673864, 2928587; 673952, 2928536; 674094, 2928500; 674203, 2928519; 674290, 2928485; 674324, 2928513; 674370, 2928511; 674404, 2928534; 674464, 2928521; 674494, 2928487; 674539, 2928467; 674605, 2928385; 674536, 2928407; 674468, 2928388; 674380, 2928390; 674198, 2928458; 674029, 2928450; 673982, 2928421; 673956, 2928380; 674045, 2928254; 674042, 2928214; 674016, 2928222; 673897, 2928323; 673879, 2928309; 673884, 2928286; 673974, 2928139; 674078, 2928072; 674074, 2928050; 674037, 2928050; 674039, 2927968; 674079, 2927938; 674138, 2927928; 674178, 2927934; 674181, 2928009; 674216, 2928031; 674308, 2927958; 674335, 2927977; 674394, 2927975; 674481, 2927948; 674571, 2927946; 674600, 2927917; 674636, 2927912; 674644, 2927934; 674583, 2927994; 674580, 2928015; 674705, 2927981; 674788, 2928007; 674821, 2928046; 674880, 2928195; 674922, 2928246; 675028, 2928226; 675019, 2928168; 674974, 2928168; 674950, 2928131; 674917, 2928123; 674859, 2928075; 674838, 2928021; 674847, 2927998; 674944, 2928001; 675030, 2928069; 675183, 2928126; 675057, 2928014; 675049, 2927971; 675098, 2927938; 675003, 2927865; 674992, 2927848; 674997, 2927796; 674927, 2927767; 674888, 2927694; 674808, 2927653; 674747, 2927655; 674641, 2927604; 674632, 2927585; 674705, 2927548; 674728, 2927547; 674757, 2927572; 674800, 2927551; 674835, 2927575; 674896, 2927577; 675014, 2927626; 675111, 2927641; 675107, 2927626; 675033, 2927599; 675026, 2927552; 675053, 2927514; 675030, 2927475; 675107, 2927457; 675063, 2927431; 675082, 2927391; 675173, 2927377; 675202, 2927357; 675106, 2927351; 675002, 2927420; 674934, 2927435; 674803, 2927424; 674744, 2927398; 674746, 2927373; 674809, 2927309; 674812, 2927256; 674914, 2927185; 675019, 2927174; 675099, 2927186; 675243, 2927263; 675292, 2927248; 675421, 2927292; 675401, 2927267; 675355, 2927252; 675388, 2927214; 675425, 2927210; 675367, 2927175; 675382, 2927124; 675345, 2927070; 675299, 2927042; 675246, 2927034; 675204, 2926986; 675035, 2926886; 674525, 2926758; 674482, 2926764; 674444, 2926804; 674463, 2926864; 674617, 2926853; 674637, 2926873; 674507, 2926930; 674571, 2926937; 674594, 2927000; 674616, 2926979; 674719, 2926984; 674727, 2927082; 674782, 2927109; 674807, 2927146; 674754, 2927297; 674720, 2927335; 674692, 2927340; 674635, 2927291; 674662, 2927261; 674714, 2927247; 674700, 2927199; 674609, 2927170; 674581, 2927190; 674438, 2927090; 674211, 2926871; 674116, 2926755; 674099, 2926701; 674109, 2926638; 674149, 2926596; 674270, 2926581; 674597, 2926646; 674610, 2926627; 674646, 2926635; 674894, 2926764; 675217, 2926891; 675456, 2927023; 675477, 2927015; 675461, 2926946; 675503, 2926936; 675518, 2926903; 675532, 2926909; 675550, 2926901; 675545, 2926842; 675420, 2926836; 675376, 2926801; 675363, 2926770; 675368, 2926717; 675414, 2926669; 675463, 2926645; 675503, 2926648; 675535, 2926605; 675535, 2926541; 675520, 2926542; 675495, 2926506; 675487, 2926431; 675509, 2926386; 675514, 2926299; 675491, 2926295; 675442, 2926334; 675404, 2926396; 675415, 2926428; 675408, 2926483; 675395, 2926494; 675386, 2926460; 675372, 2926459; 675352, 2926538; 675268, 2926609; 675277, 2926678; 675328, 2926668; 675339, 2926678; 675334, 2926768; 675137, 2926699; 675123, 2926659; 675069, 2926609; 675044, 2926523; 675105, 2926464; 675097, 2926402; 675152, 2926293; 675173, 2926203; 675167, 2926177; 675143, 2926183; 675114, 2926259; 675081, 2926274; 675067, 2926309; 675011, 2926347; 674980, 2926350; 674944, 2926326; 674952, 2926283; 675047, 2926213; 675047, 2926182; 674999, 2926177; 674949, 2926242; 674901, 2926249; 674872, 2926231; 674906, 2926200; 674900, 2926176; 674854, 2926200; 674827, 2926198; 674792, 2926170; 674785, 2926146; 674683, 2926102; 674637, 2926049; 674584, 2926062; 674562, 2926021; 674582, 2925991; 674541, 2925971; 674523, 2925923; 674627, 2925819; 674725, 2925803; 674866, 2925706; 675011, 2925704; 675048, 2925688; 675057, 2925660; 675139, 2925677; 675152, 2925611; 675119, 2925602; 675070, 2925622; 675052, 2925560; 675007, 2925588; 675043, 2925504; 675037, 2925470; 675006, 2925460; 674979, 2925506; 674968, 2925569; 674921, 2925574; 674867, 2925661; 674722, 2925717; 674679, 2925719; 674666, 2925670; 674733, 2925665; 674758, 2925639; 674739, 2925626; 674630, 2925633; 674612, 2925607; 674619, 2925557; 674684, 2925537; 674754, 2925569; 674809, 2925560; 674876, 2925576; 674900, 2925484; 674996, 2925394; 675042, 2925290; 675218, 2925128; 675281, 2925103; 675308, 2925105; 675338, 2925143; 675415, 2925167; 675557, 2925258; 675652, 2925365; 675711, 2925485; 675761, 2925547; 675805, 2925555; 675897, 2925539; 676002, 2925571; 676013, 2925565; 676011, 2925515; 675977, 2925456; 675847, 2925331; 675841, 2925228; 675864, 2925190; 675848, 2925133; 675882, 2925117; 675870, 2925080; 675888, 2925042; 675735, 2925033; 675705, 2925009; 675698, 2924980; 675727, 2924943; 675713, 2924892; 675721, 2924869; 675815, 2924848; 675865, 2924777; 675851, 2924760; 675818, 2924776; 675825, 2924713; 675842, 2924695; 675879, 2924691; 675916, 2924593; 675857, 2924544; 675845, 2924508; 675899, 2924500; 675938, 2924521; 675992, 2924517; 676032, 2924557; 676069, 2924555; 676118, 2924615; 676145, 2924599; 676154, 2924572; 676171, 2924561; 676155, 2924493; 676165, 2924363; 676189, 2924309; 676115, 2924259; 676078, 2924258; 676054, 2924290; 676067, 2924378; 676033, 2924458; 675992, 2924474; 675948, 2924459; 675942, 2924412; 676001, 2924353; 676008, 2924328; 675949, 2924336; 675924, 2924264; 675848, 2924306; 675785, 2924288; 675768, 2924261; 675777, 2924215; 675845, 2924107; 675745, 2924087; 675715, 2924055; 675726, 2924037; 675787, 2924033; 675843, 2924007; 675888, 2923919; 675964, 2923835; 675964, 2923815; 675928, 2923811; 675878, 2923882; 675854, 2923888; 675783, 2923856; 675705, 2923847; 675676, 2923816; 675691, 2923771; 675770, 2923727; 675773, 2923679; 675839, 2923649; 675857, 2923620; 675824, 2923582; 675771, 2923623; 675697, 2923614; 675667, 2923537; 675696, 2923525; 675724, 2923573; 675751, 2923584; 675777, 2923537; 675852, 2923538; 675883, 2923498; 675965, 2923473; 675939, 2923441; 675965, 2923392; 676001, 2923361; 675954, 2923325; 675934, 2923285; 675892, 2923262; 675884, 2923236; 675922, 2923190; 675943, 2923190; 675968, 2923114; 675962, 2923102; 675936, 2923104; 675936, 2923087; 675951, 2923054; 676001, 2923014; 675947, 2922997; 675940, 2922978; 675965, 2922902; 675993, 2922887; 675993, 2922861; 675903, 2922860; 675893, 2922834; 675914, 2922828; 675918, 2922808; 675970, 2922808; 675999, 2922727; 675975, 2922722; 675938, 2922760; 675885, 2922776; 675857, 2922828; 675827, 2922849; 675749, 2922850; 675587, 2922934; 675511, 2922933; 675424, 2922977; 675377, 2922946; 675387, 2922916; 675426, 2922914; 675435, 2922933; 675481, 2922928; 675550, 2922900; 675565, 2922872; 675397, 2922871; 675242, 2922963; 675127, 2922950; 675009, 2922979; 674966, 2922964; 674981, 2922927; 675055, 2922878; 675225, 2922844; 675306, 2922855; 675349, 2922835; 675473, 2922818; 675541, 2922780; 675625, 2922848; 675644, 2922811; 675616, 2922763; 675740, 2922729; 675723, 2922780; 675685, 2922809; 675692, 2922828; 675723, 2922826; 675764, 2922778; 675804, 2922770; 675843, 2922702; 675845, 2922634; 675772, 2922620; 675772, 2922576; 675833, 2922494; 675897, 2922460; 675842, 2922459; 675799, 2922511; 675735, 2922544; 675721, 2922537; 675722, 2922520; 675751, 2922476; 675698, 2922459; 675646, 2922533; 675617, 2922548; 675633, 2922473; 675580, 2922490; 675583, 2922457; 670674, 2922383; 670499, 2922927; 670441, 2923229; 670342, 2923589; 670250, 2923851; 670118, 2924365; 669980, 2924797; 669886, 2925022; 669734, 2925199; 669450, 2925611; 669154, 2925969; 668970, 2926128; 668810, 2926192; 668578, 2926384; 668366, 2926713; 667971, 2927255; 667821, 2927489; 667671, 2927676; 667594, 2927801; 667340, 2928315; 667108, 2928935; 666973, 2929408; 666887, 2929673; 666746, 2930025; 666482, 2930893; 666237, 2931520; 666185, 2931706; 666155, 2931887; 666094, 2932032; 666030, 2932248; 665748, 2932685; 665584, 2933032; 665462, 2933165; 665367, 2933308; 665084, 2933904; 664781, 2934778; 664589, 2935830; 664551, 2936146; 664560, 2936739; 664641, 2937161; 664656, 2937318; 664753, 2937646; 664754, 2937757; 664726, 2937854; 664691, 2937905; 664619, 2937933; 664531, 2937862; 664497, 2937855; 664387, 2937928; 664328, 2938007; 664304, 2938018; 664191, 2937966; 664134, 2938028; 664097, 2937946; 664051, 2937953; 664026, 2937991; 664025, 2938103; 664010, 2938134; 663985, 2938166; 663923, 2938190; 663883, 2938229; 663823, 2938344; 663809, 2938425; 663887, 2938608; 663865, 2938653; 663817, 2938660; 663776, 2938637; 663730, 2938486; 663739, 2938256; 663703, 2938002; 663754, 2937830; 663738, 2937792; 663700, 2937797; 663648, 2937856; 663621, 2937952; 663572, 2938002; 663562, 2938102; 663518, 2938148; 663496, 2938210; 663549, 2938233; 663527, 2938256; 663483, 2938249; 663460, 2938311; 663558, 2938290; 663583, 2938301; 663658, 2938263; 663644, 2938109; 663630, 2938131; 663622, 2938227; 663606, 2938223; 663602, 2938084; 663618, 2938060; 663646, 2938065; 663695, 2938237; 663700, 2938372; 663667, 2938566; 663603, 2938658; 663576, 2938635; 663630, 2938583; 663621, 2938550; 663506, 2938587; 663466, 2938658; 663416, 2938663; 663343, 2938634; 663322, 2938691; 663735, 2938721; 663808, 2938707; 664358, 2938763; 665030, 2938809; 665086, 2938788; 665098, 2938768; 665106, 2938623; 665027, 2938755; 664819, 2938765; 664789, 2938750; 664744, 2938690; 664627, 2938690; 664574, 2938665; 664501, 2938665; 664447, 2938587; 664432, 2938499; 664522, 2938342; 664534, 2938343; 664534, 2938360; 664499, 2938434; 664573, 2938434; 664598, 2938399; 664660, 2938381; 664664, 2938325; 664688, 2938305; 664718, 2938307; 664950, 2938409; 664976, 2938461; 665001, 2938436; 665063, 2938438; 665106, 2938609; 665116, 2938495; 665102, 2938389; 665154, 2938307; 665162, 2938327; 665137, 2938396; 665138, 2938436; 665211, 2938513; 665215, 2938613; 665237, 2938691; 665307, 2938759; 665346, 2938768; 665283, 2938684; 665318, 2938668; 665325, 2938625; 665365, 2938545; 665461, 2938422; 665581, 2938387; 665655, 2938397; 665703, 2938590; 665701, 2938670; 665646, 2938759; 665532, 2938819; 665618, 2938803; 665732, 2938808; 665703, 2938745; 665735, 2938661; 665737, 2938593; 665810, 2938534; 665810, 2938497; 665830, 2938469; 665877, 2938457; 665907, 2938419; 665968, 2938418; 666006, 2938434; 666028, 2938633; 666047, 2938551; 666053, 2938386; 666068, 2938368; 666132, 2938468; 666089, 2938626; 666081, 2938728; 666106, 2938790; 666136, 2938808; 666148, 2938809; 666129, 2938742; 666134, 2938638; 666157, 2938620; 666214, 2938613; 666271, 2938548; 666360, 2938504; 666562, 2938451; 666678, 2938446; 666751, 2938501; 666793, 2938615; 666948, 2938478; 667080, 2938432; 667167, 2938443; 667227, 2938480; 667286, 2938485; 667325, 2938509; 667402, 2938484; 667550, 2938477; 667619, 2938452; 667673, 2938498; 667731, 2938520; 667960, 2938492; 668026, 2938498; 668077, 2938519; 668127, 2938572; 668198, 2938712; 668318, 2938572; 668454, 2938575; 668489, 2938640; 668520, 2938659; 668528, 2938734; 668564, 2938785; 668593, 2938796; 668603, 2938827; 668632, 2938738; 668674, 2938704; 668711, 2938634; 668786, 2938570; 668912, 2938497; 669030, 2938472; 669095, 2938505; 669126, 2938560; 669181, 2938518; 669246, 2938499; 669344, 2938521; 669408, 2938565; 669478, 2938643; 669498, 2938707; 669477, 2938762; 669465, 2938969; 669485, 2938999; 669461, 2939024; 669517, 2939033; 669535, 2938937; 669577, 2938885; 669577, 2938805; 669539, 2938859; 669521, 2938857; 669560, 2938618; 669505, 2938572; 669509, 2938523; 669451, 2938504; 669435, 2938469; 669499, 2938487; 669538, 2938476; 669559, 2938513; 669607, 2938484; 669635, 2938507; 669694, 2938502; 669724, 2938472; 669640, 2938463; 669588, 2938377; 669569, 2938376; 669534, 2938410; 669519, 2938353; 669564, 2938355; 669567, 2938343; 669529, 2938317; 669453, 2938335; 669436, 2938380; 669395, 2938369; 669399, 2938428; 669351, 2938428; 669327, 2938480; 669306, 2938455; 669278, 2938452; 669139, 2938471; 669114, 2938407; 669076, 2938430; 668953, 2938447; 668921, 2938446; 668900, 2938426; 668979, 2938327; 669025, 2938226; 669136, 2938175; 669320, 2938016; 669434, 2938032; 669470, 2937979; 669503, 2937965; 669543, 2938000; 669538, 2938030; 669441, 2938105; 669355, 2938249; 669333, 2938261; 669291, 2938240; 669262, 2938249; 669273, 2938282; 669301, 2938298; 669355, 2938286; 669475, 2938149; 669564, 2938073; 669612, 2938061; 669654, 2938103; 669676, 2938102; 669765, 2938011; 669844, 2937990; 669910, 2938011; 669926, 2938110; 670075, 2938050; 670191, 2938047; 670244, 2938090; 670223, 2938114; 670160, 2938116; 670162, 2938138; 670188, 2938150; 670244, 2938138; 670334, 2938058; 670403, 2938067; 670393, 2938008; 670472, 2937943; 670509, 2937975; 670490, 2938036; 670579, 2938066; 670587, 2938120; 670620, 2938141; 670676, 2938149; 670767, 2938112; 670830, 2938067; 670866, 2938065; 670875, 2938080; 670858, 2938104; 670932, 2938126; 670990, 2938106; 670985, 2938088; 670930, 2938073; 670951, 2938024; 670940, 2937997; 670917, 2938018; 670788, 2938007; 670813, 2937978; 670885, 2937966; 670869, 2937919; 670832, 2937929; 670825, 2937951; 670776, 2937940; 670758, 2937990; 670707, 2937954; 670685, 2937967; 670681, 2937991; 670758, 2938021; 670783, 2938040; 670778, 2938050; 670673, 2938087; 670621, 2938072; 670601, 2938042; 670604, 2937998; 670554, 2937981; 670477, 2937868; 670492, 2937823; 670466, 2937775; 670464, 2937720; 670491, 2937664; 670470, 2937621; 670531, 2937606; 670591, 2937655; 670688, 2937685; 670757, 2937728; 670813, 2937724; 670920, 2937800; 670971, 2937878; 671028, 2937886; 671028, 2937903; 670969, 2937919; 670970, 2937961; 671013, 2937988; 671038, 2937975; 671081, 2937993; 671121, 2938047; 671103, 2938089; 671149, 2938114; 671146, 2938137; 671216, 2938180; 671247, 2938143; 671267, 2938140; 671281, 2938098; 671321, 2938055; 671360, 2938036; 671356, 2937989; 671295, 2938025; 671202, 2938005; 671199, 2938024; 671217, 2938048; 671269, 2938061; 671215, 2938107; 671193, 2938059; 671167, 2938044; 671150, 2937994; 671182, 2937986; 671183, 2937957; 671146, 2937960; 671142, 2937933; 671073, 2937923; 671063, 2937910; 671070, 2937888; 671136, 2937898; 671156, 2937885; 671098, 2937858; 671041, 2937854; 671037, 2937837; 671089, 2937810; 671139, 2937840; 671221, 2937826; 671238, 2937841; 671231, 2937887; 671269, 2937900; 671287, 2937851; 671280, 2937827; 671297, 2937780; 671318, 2937762; 671271, 2937719; 671281, 2937671; 671220, 2937637; 671141, 2937550; 671119, 2937550; 671070, 2937593; 670890, 2937619; 670844, 2937589; 670767, 2937602; 670762, 2937572; 670805, 2937552; 670817, 2937531; 670759, 2937472; 670742, 2937427; 670749, 2937392; 670772, 2937370; 670918, 2937342; 671001, 2937351; 671097, 2937443; 671089, 2937474; 671065, 2937448; 671025, 2937444; 671060, 2937501; 671169, 2937506; 671206, 2937551; 671359, 2937653; 671472, 2937667; 671485, 2937684; 671483, 2937726; 671510, 2937698; 671539, 2937700; 671533, 2937757; 671549, 2937776; 671505, 2937788; 671499, 2937829; 671574, 2937806; 671654, 2937855; 671686, 2937835; 671688, 2937814; 671638, 2937791; 671646, 2937730; 671586, 2937727; 671568, 2937697; 671582, 2937677; 671651, 2937676; 671621, 2937626; 671628, 2937594; 671546, 2937584; 671475, 2937539; 671417, 2937537; 671326, 2937489; 671270, 2937493; 671258, 2937476; 671262, 2937433; 671210, 2937399; 671158, 2937336; 671152, 2937243; 671177, 2937215; 671217, 2937209; 671264, 2937174; 671277, 2937137; 671159, 2937158; 671096, 2937201; 670994, 2937205; 670977, 2937136; 671009, 2937088; 670977, 2937098; 670951, 2937085; 670957, 2937023; 670899, 2936943; 670958, 2936878; 671018, 2936877; 671112, 2936976; 671246, 2937015; 671324, 2937083; 671342, 2937135; 671513, 2937254; 671579, 2937380; 671684, 2937474; 671712, 2937521; 671716, 2937603; 671734, 2937661; 671731, 2937681; 671705, 2937702; 671721, 2937723; 671751, 2937732; 671788, 2937718; 671820, 2937563; 671858, 2937527; 671979, 2937531; 672037, 2937566; 672221, 2937610; 672225, 2937605; 672135, 2937489; 671957, 2937443; 671739, 2937232; 671688, 2937219; 671639, 2937182; 671607, 2937119; 671608, 2937051; 671640, 2936978; 671706, 2936970; 671867, 2937077; 671885, 2937157; 671926, 2937202; 672011, 2937257; 672067, 2937256; 672084, 2937216; 672003, 2937138; 672079, 2937130; 672088, 2937114; 671952, 2937078; 671920, 2937006; 671931, 2936945; 671965, 2936946; 671972, 2936990; 671989, 2937004; 672007, 2936998; 672024, 2936944; 672074, 2936973; 672094, 2936965; 672100, 2936943; 672072, 2936902; 672130, 2936877; 672202, 2936872; 672186, 2936846; 672192, 2936814; 672147, 2936790; 672138, 2936755; 672174, 2936750; 672191, 2936717; 672236, 2936690; 672365, 2936640; 672505, 2936678; 672533, 2936667; 672495, 2936639; 672297, 2936570; 672193, 2936457; 672171, 2936399; 672174, 2936334; 672149, 2936304; 672166, 2936275; 672092, 2936183; 672066, 2936112; 672071, 2936088; 672098, 2936058; 672201, 2936068; 672251, 2936047; 672347, 2936077; 672406, 2936073; 672436, 2936094; 672466, 2936060; 672521, 2936035; 672450, 2935983; 672421, 2935918; 672379, 2935869; 672387, 2935857; 672428, 2935863; 672469, 2935819; 672411, 2935757; 672358, 2935752; 672342, 2935713; 672392, 2935701; 672421, 2935710; 672486, 2935768; 672484, 2935804; 672575, 2935581; 672525, 2935560; 672391, 2935609; 672324, 2935575; 672316, 2935539; 672257, 2935556; 672110, 2935494; 672121, 2935480; 672191, 2935470; 672215, 2935435; 672392, 2935416; 672419, 2935387; 672408, 2935364; 672417, 2935302; 672317, 2935402; 672298, 2935391; 672376, 2935261; 672467, 2935169; 672528, 2935132; 672509, 2935102; 672449, 2935092; 672446, 2934967; 672490, 2934930; 672554, 2934916; 672565, 2934892; 672553, 2934881; 672472, 2934907; 672336, 2935033; 672332, 2935050; 672369, 2935058; 672412, 2935114; 672351, 2935236; 672282, 2935242; 672312, 2935274; 672263, 2935322; 672240, 2935371; 672164, 2935409; 672161, 2935392; 672214, 2935352; 672229, 2935314; 672208, 2935310; 672171, 2935339; 672138, 2935300; 672108, 2935299; 672102, 2935314; 672132, 2935346; 672103, 2935364; 672066, 2935427; 672034, 2935437; 671999, 2935406; 671974, 2935405; 671926, 2935463; 671877, 2935445; 671921, 2935399; 671920, 2935372; 671855, 2935388; 671851, 2935310; 671819, 2935323; 671787, 2935291; 671740, 2935306; 671736, 2935260; 671752, 2935245; 671905, 2935274; 671968, 2935253; 671991, 2935214; 672026, 2935196; 672027, 2935179; 671978, 2935187; 671933, 2935225; 671910, 2935219; 671911, 2935184; 671989, 2935108; 672062, 2935089; 672075, 2935062; 671992, 2935076; 671926, 2935040; 671572, 2935063; 671540, 2935049; 671536, 2935014; 671563, 2934983; 671632, 2934946; 671900, 2934890; 672161, 2934783; 672186, 2934727; 672233, 2934690; 672243, 2934646; 672275, 2934632; 672281, 2934589; 672310, 2934568; 672307, 2934551; 672282, 2934545; 672294, 2934499; 672376, 2934436; 672442, 2934417; 672519, 2934444; 672537, 2934486; 672530, 2934554; 672490, 2934581; 672464, 2934551; 672441, 2934549; 672429, 2934584; 672452, 2934620; 672408, 2934646; 672391, 2934633; 672388, 2934599; 672405, 2934531; 672383, 2934513; 672345, 2934528; 672337, 2934564; 672348, 2934606; 672335, 2934645; 672369, 2934672; 672371, 2934699; 672341, 2934752; 672283, 2934730; 672286, 2934783; 672303, 2934792; 672378, 2934775; 672414, 2934793; 672565, 2934815; 672629, 2934793; 672752, 2934785; 672821, 2934908; 672854, 2934870; 672907, 2934846; 672962, 2934880; 672986, 2934889; 673006, 2934906; 673028, 2934915; 673009, 2934874; 673029, 2934837; 672969, 2934819; 672921, 2934762; 672921, 2934662; 672943, 2934612; 672972, 2934592; 673016, 2934597; 673095, 2934649; 673116, 2934640; 673116, 2934608; 673087, 2934524; 673053, 2934490; 672931, 2934235; 672925, 2934155; 672949, 2934089; 672996, 2934061; 672977, 2933993; 672939, 2933993; 672953, 2933950; 673016, 2933901; 673100, 2933883; 673128, 2933846; 673054, 2933669; 672986, 2933674; 672972, 2933648; 673036, 2933591; 673111, 2933576; 673131, 2933576; 673167, 2933629; 673169, 2933543; 673200, 2933539; 673251, 2933484; 673249, 2933416; 673217, 2933429; 673132, 2933353; 673137, 2933299; 673177, 2933265; 673257, 2933258; 673251, 2933230; 673276, 2933210; 673366, 2933194; 673373, 2933211; 673446, 2933214; 673484, 2933201; 673530, 2933181; 673607, 2933207; 673648, 2933199; 673649, 2933146; 673628, 2933129; 673591, 2933130; 673558, 2933097; 673605, 2933059; 673460, 2933179; 673410, 2933186; 673336, 2933161; 673167, 2933192; 673061, 2933186; 672988, 2933162; 672887, 2933185; 672851, 2933178; 672777, 2933138; 672648, 2933000; 672707, 2932993; 672938, 2933048; 673123, 2933067; 673439, 2933152; 673460, 2933179; 672357, 2933108; 672416, 2933147; 672418, 2933177; 672447, 2933204; 672442, 2933222; 672333, 2933249; 672309, 2933242; 672284, 2933126; 672306, 2933101; 672357, 2933108; 672651, 2933240; 672622, 2933199; 672637, 2933145; 672699, 2933132; 672765, 2933197; 672737, 2933236; 672694, 2933249; 672651, 2933240; 672924, 2933270; 672981, 2933329; 673012, 2933316; 673035, 2933325; 673055, 2933399; 673054, 2933423; 673013, 2933456; 673025, 2933520; 672993, 2933580; 672934, 2933568; 672893, 2933475; 672777, 2933485; 672752, 2933442; 672753, 2933395; 672783, 2933354; 672875, 2933282; 672924, 2933270; 672522, 2933404; 672380, 2933425; 672367, 2933350; 672374, 2933335; 672397, 2933333; 672519, 2933368; 672539, 2933395; 672522, 2933404; 672324, 2933493; 672324, 2933508; 672245, 2933535; 672215, 2933588; 672183, 2933610; 672170, 2933615; 672151, 2933593; 672155, 2933531; 672179, 2933505; 672324, 2933493; 672277, 2933545; 672354, 2933544; 672355, 2933502; 672438, 2933502; 672460, 2933517; 672368, 2933620; 672314, 2933658; 672277, 2933644; 672255, 2933659; 672229, 2933643; 672230, 2933612; 672277, 2933545; 672547, 2933665; 672544, 2933641; 672598, 2933635; 672620, 2933653; 672611, 2933682; 672547, 2933665; 672761, 2933655; 672729, 2933584; 672729, 2933554; 672747, 2933533; 672777, 2933531; 672804, 2933543; 672841, 2933595; 672841, 2933648; 672801, 2933687; 672775, 2933678; 672761, 2933655; 672843, 2933684; 672873, 2933660; 672890, 2933605; 672911, 2933602; 672947, 2933661; 672896, 2933737; 672862, 2933755; 672820, 2933732; 672843, 2933684; 672501, 2933711; 672590, 2933716; 672651, 2933745; 672754, 2933718; 672795, 2933817; 672738, 2933899; 672735, 2933950; 672694, 2933938; 672637, 2933871; 672608, 2933880; 672619, 2933917; 672542, 2933948; 672476, 2933936; 672382, 2933889; 672392, 2933835; 672469, 2933793; 672443, 2933724; 672467, 2933708; 672501, 2933711; 672387, 2933810; 672351, 2933820; 672341, 2933784; 672303, 2933767; 672234, 2933807; 672211, 2933785; 672208, 2933760; 672255, 2933724; 672360, 2933725; 672393, 2933758; 672387, 2933810; 672936, 2933848; 672891, 2933838; 672890, 2933776; 672905, 2933759; 672987, 2933743; 673010, 2933724; 673049, 2933730; 673053, 2933747; 673028, 2933792; 673076, 2933830; 673076, 2933866; 673025, 2933868; 672992, 2933789; 672971, 2933881; 672924, 2933910; 672936, 2933848; 672589, 2933572; 672472, 2933618; 672439, 2933614; 672499, 2933527; 672619, 2933509; 672633, 2933549; 672589, 2933572; 672650, 2933956; 672709, 2933975; 672724, 2934013; 672689, 2934020; 672643, 2934001; 672625, 2933971; 672650, 2933956; 672922, 2934495; 672749, 2934525; 672658, 2934504; 672641, 2934454; 672590, 2934390; 672627, 2934350; 672626, 2934330; 672609, 2934314; 672552, 2934319; 672557, 2934280; 672669, 2934262; 672691, 2934304; 672759, 2934251; 672688, 2934247; 672674, 2934238; 672683, 2934209; 672785, 2934153; 672836, 2934147; 672963, 2934409; 672961, 2934466; 672922, 2934495; 672710, 2934576; 672722, 2934605; 672770, 2934603; 672796, 2934620; 672801, 2934670; 672788, 2934691; 672740, 2934698; 672680, 2934643; 672634, 2934737; 672580, 2934771; 672483, 2934748; 672440, 2934713; 672450, 2934675; 672505, 2934667; 672521, 2934627; 672561, 2934617; 672548, 2934582; 672564, 2934566; 672646, 2934546; 672693, 2934552; 672710, 2934576; 671879, 2934700; 671827, 2934739; 671771, 2934757; 671769, 2934707; 671819, 2934708; 671826, 2934671; 671797, 2934663; 671773, 2934607; 671754, 2934605; 671705, 2934638; 671690, 2934629; 671693, 2934609; 671743, 2934567; 671824, 2934557; 671896, 2934654; 671879, 2934700; 672098, 2934715; 672141, 2934717; 672141, 2934736; 672062, 2934748; 672034, 2934796; 671998, 2934798; 672001, 2934732; 672098, 2934715; 672427, 2935152; 672434, 2935167; 672414, 2935183; 672410, 2935168; 672427, 2935152; 671723, 2935573; 671807, 2935591; 671863, 2935580; 672068, 2935683; 672075, 2935704; 672047, 2935748; 672080, 2935819; 672073, 2935870; 672017, 2935914; 671935, 2935922; 671839, 2935899; 671761, 2935858; 671688, 2935780; 671654, 2935689; 671659, 2935597; 671682, 2935571; 671723, 2935573; 671416, 2935841; 671456, 2935864; 671548, 2935854; 671560, 2935896; 671546, 2935931; 671525, 2935955; 671491, 2935949; 671461, 2935998; 671445, 2936001; 671437, 2935920; 671413, 2935906; 671345, 2935924; 671332, 2935907; 671358, 2935841; 671416, 2935841; 671678, 2935982; 671704, 2935988; 671711, 2936025; 671662, 2936059; 671605, 2936083; 671543, 2936066; 671532, 2936049; 671569, 2936042; 671600, 2936002; 671678, 2935982; 671933, 2936073; 672019, 2936092; 672064, 2936216; 672066, 2936298; 672045, 2936322; 671998, 2936335; 671899, 2936335; 671855, 2936389; 671877, 2936400; 671941, 2936361; 671996, 2936369; 672071, 2936475; 672139, 2936476; 672171, 2936496; 672274, 2936603; 672271, 2936642; 672085, 2936713; 672051, 2936696; 672029, 2936662; 671983, 2936652; 671935, 2936578; 671907, 2936590; 671915, 2936676; 671803, 2936577; 671713, 2936648; 671681, 2936715; 671584, 2936700; 671545, 2936712; 671517, 2936697; 671464, 2936636; 671462, 2936594; 671477, 2936571; 671612, 2936513; 671669, 2936557; 671696, 2936565; 671721, 2936552; 671730, 2936491; 671714, 2936362; 671807, 2936276; 671830, 2936235; 671838, 2936180; 671874, 2936158; 671933, 2936073; 671507, 2936178; 671529, 2936192; 671588, 2936182; 671594, 2936199; 671491, 2936273; 671355, 2936335; 671328, 2936331; 671365, 2936291; 671354, 2936274; 671262, 2936305; 671096, 2936304; 671083, 2936319; 671082, 2936372; 671055, 2936360; 671041, 2936289; 671050, 2936252; 671086, 2936216; 671171, 2936189; 671218, 2936126; 671271, 2936115; 671311, 2936147; 671347, 2936115; 671352, 2936136; 671302, 2936210; 671318, 2936230; 671367, 2936182; 671420, 2936185; 671457, 2936100; 671489, 2936083; 671503, 2936098; 671495, 2936158; 671507, 2936178; 671142, 2936330; 671263, 2936335; 671269, 2936348; 671264, 2936369; 671236, 2936389; 671229, 2936429; 671138, 2936459; 671122, 2936443; 671123, 2936409; 671167, 2936364; 671133, 2936348; 671142, 2936330; 671366, 2936374; 671429, 2936386; 671439, 2936413; 671471, 2936427; 671489, 2936422; 671475, 2936390; 671487, 2936378; 671575, 2936388; 671592, 2936419; 671591, 2936457; 671562, 2936508; 671451, 2936561; 671433, 2936638; 671449, 2936680; 671444, 2936704; 671337, 2936752; 671350, 2936817; 671300, 2936854; 671257, 2936824; 671265, 2936776; 671297, 2936745; 671309, 2936671; 671378, 2936630; 671391, 2936592; 671371, 2936573; 671282, 2936590; 671273, 2936573; 671298, 2936538; 671275, 2936529; 671222, 2936547; 671203, 2936603; 671147, 2936522; 671172, 2936490; 671366, 2936374; 670928, 2936625; 671217, 2936735; 671149, 2936749; 671007, 2936735; 670907, 2936639; 670913, 2936623; 670928, 2936625; 671778, 2936721; 671798, 2936625; 671816, 2936624; 671863, 2936665; 671848, 2936767; 671830, 2936788; 671795, 2936772; 671778, 2936721; 671893, 2935990; 671909, 2936007; 671867, 2936058; 671822, 2936050; 671893, 2935990; 672318, 2935788; 672349, 2935807; 672343, 2935838; 672308, 2935823; 672318, 2935788; 672144, 2935672; 672194, 2935704; 672194, 2935729; 672133, 2935694; 672144, 2935672; 671826, 2937445; 671766, 2937430; 671609, 2937327; 671582, 2937266; 671585, 2937207; 671605, 2937204; 671766, 2937310; 671877, 2937409; 671871, 2937428; 671826, 2937445; 671787, 2937518; 671761, 2937511; 671759, 2937493; 671852, 2937488; 671787, 2937518; 669646, 2936904; 669641, 2936932; 669687, 2936968; 669743, 2936913; 669723, 2936973; 669674, 2937030; 669659, 2936997; 669639, 2937005; 669611, 2936985; 669615, 2936915; 669646, 2936904; 669762, 2936967; 669779, 2937034; 669770, 2937087; 669748, 2937101; 669727, 2937078; 669687, 2937121; 669681, 2937098; 669705, 2937043; 669737, 2937017; 669762, 2936967; 669843, 2937117; 669825, 2937077; 669830, 2937041; 669847, 2937045; 669858, 2937094; 669883, 2937056; 669909, 2937069; 669874, 2937134; 669843, 2937117; 669460, 2937207; 669459, 2937253; 669528, 2937219; 669590, 2937242; 669598, 2937275; 669536, 2937356; 669516, 2937353; 669532, 2937311; 669515, 2937286; 669487, 2937327; 669470, 2937317; 669453, 2937336; 669425, 2937338; 669412, 2937306; 669370, 2937355; 669378, 2937263; 669436, 2937193; 669460, 2937207; 671097, 2937743; 671036, 2937734; 671004, 2937687; 671068, 2937675; 671096, 2937695; 671160, 2937671; 671164, 2937692; 671097, 2937743; 670294, 2937707; 670348, 2937721; 670412, 2937766; 670363, 2937772; 670342, 2937790; 670310, 2937781; 670246, 2937808; 670241, 2937796; 670269, 2937762; 670268, 2937731; 670176, 2937713; 670232, 2937676; 670256, 2937675; 670294, 2937707; 670192, 2937808; 670110, 2937852; 670060, 2937839; 670012, 2937846; 669992, 2937830; 670024, 2937800; 670067, 2937797; 670107, 2937749; 670192, 2937808; 669325, 2937835; 669331, 2937856; 669318, 2937867; 669210, 2937939; 669212, 2937968; 669263, 2937981; 669254, 2938007; 669183, 2938012; 669157, 2938040; 669125, 2938043; 669078, 2938079; 669028, 2938067; 668922, 2938132; 668860, 2938106; 668880, 2938061; 668933, 2938018; 669059, 2938003; 669130, 2937985; 669159, 2937962; 669149, 2937935; 669077, 2937932; 669078, 2937915; 669121, 2937894; 669176, 2937902; 669325, 2937835; 669076, 2938097; 669107, 2938109; 669106, 2938141; 669083, 2938163; 669038, 2938141; 669076, 2938097; 666043, 2938123; 666005, 2938398; 665988, 2938334; 666000, 2938190; 666019, 2938124; 666043, 2938123; 665902, 2938357; 665884, 2938295; 665892, 2938262; 665928, 2938293; 665902, 2938357; 664223, 2938295; 664242, 2938297; 664290, 2938374; 664395, 2938421; 664321, 2938634; 664286, 2938615; 664246, 2938654; 664188, 2938639; 664147, 2938654; 664099, 2938633; 664001, 2938530; 663969, 2938476; 663964, 2938435; 664012, 2938371; 664023, 2938388; 663991, 2938458; 664011, 2938460; 664134, 2938303; 664223, 2938295; 669889, 2937892; 669920, 2937911; 669884, 2937945; 669847, 2937938; 669852, 2937917; 669889, 2937892; 666239, 2938399; 666152, 2938521; 666170, 2938419; 666222, 2938375; 666246, 2938378; 666239, 2938399; 665325, 2938543; 665313, 2938539; 665316, 2938500; 665337, 2938487; 665325, 2938543; 672626, 2932964; 672576, 2932939; 672519, 2932887; 672513, 2932866; 672541, 2932858; 672635, 2932916; 672644, 2932957; 672626, 2932964; 672815, 2932413; 672885, 2932427; 673123, 2932585; 673167, 2932674; 673167, 2932722; 673050, 2932677; 672928, 2932555; 672816, 2932491; 672798, 2932461; 672815, 2932413; 673111, 2932394; 673085, 2932391; 673035, 2932339; 673050, 2932302; 673120, 2932305; 673182, 2932241; 673244, 2932222; 673320, 2932258; 673330, 2932364; 673289, 2932390; 673207, 2932401; 673167, 2932328; 673139, 2932399; 673111, 2932394; 673575, 2931125; 673609, 2931120; 673615, 2931173; 673572, 2931295; 673528, 2931313; 673524, 2931194; 673575, 2931125; 673967, 2930178; 673967, 2930158; 673906, 2930106; 673916, 2930035; 673956, 2929997; 674049, 2929955; 674091, 2929953; 674136, 2929978; 674150, 2930071; 674172, 2930104; 674108, 2930192; 673999, 2930218; 673956, 2930208; 673967, 2930178; 673758, 2930158; 673654, 2930170; 673556, 2930150; 673356, 2930058; 673294, 2930011; 673251, 2929956; 673258, 2929838; 673305, 2929701; 673383, 2929609; 673469, 2929547; 673495, 2929477; 673566, 2929413; 673611, 2929430; 673638, 2929478; 673586, 2929711; 673634, 2929866; 673692, 2929951; 673750, 2930002; 673838, 2930027; 673874, 2930062; 673868, 2930102; 673839, 2930137; 673758, 2930158; 674409, 2927515; 674453, 2927519; 674537, 2927558; 674567, 2927583; 674562, 2927608; 674546, 2927622; 674503, 2927620; 674399, 2927580; 674386, 2927544; 674409, 2927515; 674815, 2925502; 674789, 2925481; 674669, 2925489; 674636, 2925422; 674679, 2925395; 674806, 2925404; 674856, 2925501; 674831, 2925515; 674815, 2925502; 674503, 2925415; 674361, 2925387; 674334, 2925352; 674376, 2925307; 674477, 2925330; 674525, 2925360; 674523, 2925397; 674503, 2925415; 674781, 2924844; 674950, 2924832; 675008, 2924798; 675045, 2924812; 675086, 2924876; 675036, 2924933; 675036, 2924968; 675056, 2925019; 675124, 2925112; 675121, 2925136; 675081, 2925156; 674963, 2925167; 674946, 2925186; 674935, 2925266; 674899, 2925267; 674866, 2925246; 674770, 2925149; 674688, 2925024; 674652, 2924941; 674686, 2924868; 674781, 2924844; 675407, 2925021; 675330, 2924987; 675315, 2924939; 675337, 2924927; 675532, 2924948; 675524, 2924929; 675453, 2924910; 675444, 2924878; 675489, 2924828; 675572, 2924834; 675589, 2924890; 675566, 2924938; 675747, 2925099; 675791, 2925211; 675783, 2925223; 675743, 2925214; 675689, 2925168; 675407, 2925021; 675346, 2924875; 675312, 2924871; 675283, 2924824; 675207, 2924829; 675202, 2924802; 675211, 2924788; 675271, 2924776; 675340, 2924813; 675415, 2924818; 675399, 2924872; 675346, 2924875; 675591, 2924703; 675585, 2924663; 675440, 2924688; 675307, 2924667; 675132, 2924693; 675071, 2924663; 675104, 2924613; 675251, 2924549; 675430, 2924501; 675443, 2924508; 675445, 2924557; 675473, 2924569; 675516, 2924547; 675549, 2924549; 675617, 2924500; 675624, 2924443; 675583, 2924407; 675497, 2924459; 675454, 2924430; 675402, 2924481; 675348, 2924483; 675380, 2924427; 675375, 2924378; 675430, 2924341; 675481, 2924268; 675525, 2924282; 675545, 2924319; 675580, 2924316; 675616, 2924369; 675723, 2924325; 675777, 2924323; 675885, 2924391; 675898, 2924414; 675884, 2924452; 675858, 2924474; 675751, 2924510; 675734, 2924532; 675684, 2924625; 675665, 2924708; 675603, 2924751; 675582, 2924740; 675591, 2924703; 675804, 2924545; 675824, 2924547; 675888, 2924600; 675887, 2924621; 675815, 2924682; 675741, 2924689; 675720, 2924653; 675719, 2924622; 675772, 2924557; 675804, 2924545; 675285, 2924431; 675271, 2924438; 675254, 2924413; 675275, 2924372; 675268, 2924328; 675280, 2924306; 675301, 2924314; 675338, 2924263; 675344, 2924291; 675324, 2924320; 675336, 2924349; 675320, 2924404; 675285, 2924431; 674256, 2924257; 674182, 2924306; 674117, 2924327; 673883, 2924326; 673813, 2924279; 673762, 2924219; 673700, 2924055; 673717, 2923983; 673766, 2923880; 673850, 2923817; 673900, 2923705; 673920, 2923710; 673940, 2923744; 673967, 2923705; 674105, 2923643; 674136, 2923595; 674151, 2923459; 674091, 2923395; 674064, 2923310; 674046, 2923308; 674018, 2923334; 674011, 2923268; 673997, 2923283; 673990, 2923356; 673969, 2923381; 673949, 2923502; 674008, 2923582; 673958, 2923624; 673910, 2923637; 673872, 2923543; 673875, 2923405; 673912, 2923232; 673991, 2923102; 674013, 2923114; 674001, 2923184; 674031, 2923149; 674001, 2923012; 674043, 2922899; 674083, 2922834; 674118, 2922809; 674205, 2922774; 674333, 2922759; 674364, 2922763; 674421, 2922805; 674511, 2922951; 674561, 2923173; 674548, 2923451; 674508, 2923674; 674429, 2923904; 674417, 2923983; 674380, 2924077; 674256, 2924257; 675563, 2924234; 675424, 2924217; 675383, 2924193; 675370, 2924160; 675333, 2924181; 675271, 2924156; 675181, 2924151; 675174, 2924117; 675248, 2924065; 675258, 2924029; 675155, 2924065; 675142, 2924033; 675187, 2923999; 675091, 2923986; 675087, 2923968; 675161, 2923913; 675272, 2923906; 675326, 2923935; 675294, 2923992; 675299, 2924009; 675315, 2924008; 675353, 2923975; 675343, 2923901; 675385, 2923883; 675398, 2923935; 675421, 2923958; 675410, 2924014; 675439, 2924046; 675413, 2924088; 675437, 2924097; 675505, 2924060; 675532, 2924074; 675527, 2924094; 675484, 2924126; 675487, 2924143; 675570, 2924156; 675616, 2924146; 675692, 2924165; 675738, 2924127; 675757, 2924134; 675760, 2924167; 675744, 2924182; 675563, 2924234; 675653, 2923987; 675603, 2923976; 675640, 2923897; 675662, 2923943; 675749, 2923891; 675795, 2923895; 675784, 2923926; 675747, 2923959; 675653, 2923987; 675318, 2923877; 675214, 2923861; 675231, 2923845; 675333, 2923842; 675337, 2923864; 675318, 2923877; 675418, 2923844; 675356, 2923828; 675340, 2923805; 675373, 2923780; 675525, 2923793; 675509, 2923841; 675418, 2923844; 675201, 2923817; 675151, 2923861; 675128, 2923857; 675119, 2923827; 675172, 2923781; 675135, 2923747; 675112, 2923749; 675095, 2923771; 675100, 2923808; 675086, 2923831; 675051, 2923794; 674971, 2923779; 674905, 2923704; 674842, 2923671; 674826, 2923612; 674886, 2923540; 674966, 2923518; 674985, 2923533; 674973, 2923555; 674983, 2923588; 674934, 2923591; 674920, 2923617; 674948, 2923639; 674992, 2923640; 675054, 2923563; 675042, 2923528; 675067, 2923500; 675097, 2923483; 675134, 2923495; 675201, 2923477; 675225, 2923487; 675227, 2923515; 675152, 2923570; 675126, 2923564; 675127, 2923617; 675171, 2923637; 675172, 2923651; 675139, 2923674; 675101, 2923630; 675081, 2923631; 675059, 2923647; 675073, 2923690; 675187, 2923707; 675248, 2923676; 675256, 2923690; 675224, 2923724; 675308, 2923679; 675573, 2923684; 675640, 2923642; 675674, 2923647; 675609, 2923751; 675504, 2923731; 675448, 2923747; 675301, 2923746; 675246, 2923800; 675201, 2923817; 675487, 2923643; 675260, 2923638; 675203, 2923615; 675194, 2923572; 675212, 2923547; 675429, 2923575; 675572, 2923527; 675632, 2923553; 675650, 2923583; 675646, 2923608; 675621, 2923629; 675487, 2923643; 675597, 2923495; 675430, 2923447; 675322, 2923490; 675177, 2923447; 674979, 2923476; 674894, 2923470; 674952, 2923417; 675212, 2923332; 675240, 2923338; 675202, 2923396; 675331, 2923404; 675429, 2923372; 675535, 2923373; 675581, 2923354; 675815, 2923333; 675894, 2923356; 675919, 2923391; 675915, 2923412; 675877, 2923423; 675783, 2923409; 675670, 2923436; 675707, 2923454; 675823, 2923433; 675817, 2923474; 675770, 2923505; 675634, 2923513; 675597, 2923495; 675037, 2923329; 674970, 2923340; 674937, 2923396; 674896, 2923426; 674824, 2923441; 674765, 2923428; 674766, 2923396; 674784, 2923373; 674903, 2923328; 674935, 2923302; 675122, 2923249; 675217, 2923255; 675275, 2923214; 675316, 2923151; 675309, 2923132; 675338, 2923108; 675347, 2923131; 675336, 2923169; 675356, 2923198; 675379, 2923172; 675400, 2923207; 675422, 2923212; 675487, 2923178; 675544, 2923173; 675617, 2923213; 675516, 2923291; 675439, 2923310; 675318, 2923326; 675229, 2923303; 675037, 2923329; 675573, 2923125; 675593, 2923098; 675671, 2923115; 675659, 2923139; 675610, 2923147; 675573, 2923125; 675028, 2923240; 674859, 2923287; 674809, 2923281; 674791, 2923263; 674831, 2923210; 674963, 2923145; 675096, 2923125; 675258, 2923126; 675261, 2923142; 675194, 2923201; 675028, 2923240; 675224, 2923086; 675155, 2923081; 675149, 2923064; 675200, 2923016; 675300, 2922961; 675352, 2922961; 675356, 2923008; 675334, 2923022; 675311, 2922989; 675260, 2923012; 675241, 2923031; 675249, 2923050; 675293, 2923034; 675316, 2923041; 675275, 2923073; 675224, 2923086; 675645, 2922991; 675755, 2923015; 675597, 2923023; 675608, 2923002; 675645, 2922991; 675434, 2922785; 675369, 2922781; 675330, 2922760; 675448, 2922712; 675503, 2922644; 675480, 2922706; 675489, 2922759; 675472, 2922778; 675434, 2922785; 675264, 2922693; 675235, 2922690; 675212, 2922667; 675185, 2922737; 675166, 2922738; 675171, 2922683; 675195, 2922655; 675313, 2922623; 675315, 2922646; 675264, 2922693; 674082, 2923534; 674093, 2923497; 674081, 2923488; 674043, 2923515; 674010, 2923427; 674015, 2923406; 674054, 2923434; 674085, 2923434; 674125, 2923472; 674115, 2923584; 674095, 2923612; 674079, 2923602; 674072, 2923569; 674082, 2923534; 674000, 2923514; 673990, 2923522; 673972, 2923499; 673975, 2923464; 674000, 2923514; 675091, 2924329; 675113, 2924332; 675115, 2924365; 675091, 2924424; 675050, 2924467; 675039, 2924444; 675049, 2924378; 675091, 2924329; 675184, 2924465; 675204, 2924463; 675204, 2924489; 675147, 2924537; 675116, 2924545; 675090, 2924524; 675107, 2924497; 675184, 2924465; 675152, 2924358; 675156, 2924291; 675224, 2924281; 675238, 2924309; 675217, 2924353; 675182, 2924383; 675194, 2924408; 675124, 2924431; 675113, 2924416; 675152, 2924358; 675313, 2922529; 675365, 2922521; 675398, 2922544; 675479, 2922520; 675452, 2922555; 675408, 2922579; 675367, 2922585; 675330, 2922561; 675290, 2922594; 675264, 2922584; 675313, 2922529; 675263, 2926837; 675252, 2926859; 675241, 2926853; 675245, 2926822; 675263, 2926837; 675321, 2926860; 675415, 2926892; 675426, 2926919; 675394, 2926931; 675310, 2926897; 675300, 2926878; Thence returning to 675321, 2926860.
                670292, 2939096; 670453, 2939096; 670388, 2939036; 670368, 2938988; 670383, 2938890; 670446, 2938757; 670451, 2938689; 670490, 2938666; 670458, 2938644; 670462, 2938623; 670473, 2938608; 670545, 2938634; 670571, 2938624; 670494, 2938581; 670503, 2938558; 670536, 2938551; 670574, 2938499; 670596, 2938499; 670638, 2938536; 670673, 2938522; 670718, 2938532; 670782, 2938502; 670751, 2938475; 670757, 2938466; 670838, 2938477; 670868, 2938497; 670951, 2938475; 670961, 2938447; 670913, 2938449; 670877, 2938428; 670723, 2938424; 670684, 2938411; 670658, 2938372; 670587, 2938382; 670579, 2938455; 670562, 2938473; 670517, 2938483; 670491, 2938459; 670437, 2938450; 670419, 2938461; 670423, 2938479; 670453, 2938503; 670457, 2938526; 670421, 2938549; 670399, 2938527; 670341, 2938579; 670354, 2938596; 670431, 2938611; 670377, 2938811; 670320, 2938767; 670318, 2938793; 670294, 2938789; 670276, 2938826; 670260, 2938831; 670249, 2938749; 670208, 2938704; 670191, 2938715; 670177, 2938703; 670175, 2938672; 670201, 2938648; 670171, 2938641; 670171, 2938623; 670264, 2938618; 670265, 2938602; 670231, 2938580; 670238, 2938553; 670340, 2938535; 670306, 2938511; 670305, 2938471; 670250, 2938451; 670329, 2938410; 670342, 2938377; 670310, 2938343; 670321, 2938326; 670347, 2938335; 670362, 2938276; 670289, 2938281; 670287, 2938322; 670231, 2938363; 670174, 2938354; 670157, 2938322; 670124, 2938341; 670078, 2938319; 670085, 2938344; 670138, 2938390; 670043, 2938437; 670031, 2938391; 669984, 2938351; 670032, 2938302; 670028, 2938280; 669975, 2938290; 669946, 2938328; 669909, 2938323; 669890, 2938301; 669856, 2938317; 669830, 2938271; 669801, 2938273; 669732, 2938207; 669712, 2938245; 669744, 2938277; 669767, 2938278; 669773, 2938309; 669812, 2938316; 669815, 2938334; 669757, 2938352; 669752, 2938402; 669785, 2938421; 669787, 2938437; 669770, 2938469; 669768, 2938530; 669721, 2938565; 669717, 2938596; 669742, 2938669; 669752, 2938679; 669789, 2938656; 669866, 2938667; 669953, 2938610; 670118, 2938641; 670267, 2938981; 670258, 2939060; 670232, 2939093; 670292, 2939096; 670298, 2938959; 670266, 2938944; 670266, 2938896; 670308, 2938922; 670298, 2938959; 669978, 2938525; 669996, 2938506; 670061, 2938522; 670118, 2938512; 670129, 2938496; 670101, 2938478; 670105, 2938453; 670177, 2938421; 670227, 2938451; 670178, 2938485; 670181, 2938502; 670275, 2938515; 670176, 2938554; 670018, 2938572; 669987, 2938560; 669978, 2938525; 669923, 2938488; 669910, 2938522; 669826, 2938516; 669815, 2938500; 669841, 2938432; 669951, 2938390; 669961, 2938415; Thence returning to 669923, 2938488.

                671655, 2939193; 671708, 2939112; 671753, 2939073; 671727, 2939041; 671707, 2939065; 671674, 2939069; 671600, 2939146; 671544, 2939134; 671398, 2939183; 671522, 2939177; 671643, 2939211; Thence returning to 671655, 2939193.
                
                (3) Subunit TX-3C: North Padre Island—Laguna Madre side: 20,597 hectares (50,897 acres) in Kenedy and Willacy Counties, Texas.

                (i) Unit TX-3, Subunit C, Kenedy County, Texas. Coordinates are in UTM Zone 14N, North American Datum 1983 (meters E, meters N):
                660914, 2947345; 660934, 2947241; 660920, 2947191; 660895, 2947165; 660772, 2947115; 660622, 2947094; 660587, 2947103; 660593, 2947133; 660741, 2947150; 660798, 2947189; 660819, 2947229; 660807, 2947283; 660773, 2947304; 660789, 2947339; Thence returning to 660914, 2947345.
                660051, 2949154; 660103, 2949103; 660106, 2949060; 660078, 2949027; 659924, 2948973; 659877, 2948976; 659862, 2948996; 659865, 2949061; 659943, 2949148; 660002, 2949170; 660051, 2949154; 659957, 2949071; 659982, 2949083; 659967, 2949125; 659937, 2949107; Thence returning to 659957, 2949071.
                659652, 2949142; 659607, 2949254; 659659, 2949276; 659742, 2949271; 659769, 2949218; 659768, 2949190; Thence returning to 659652, 2949142.
                660301, 2949538; 660304, 2949471; 660019, 2949291; 659955, 2949340; 659933, 2949382; 659935, 2949490; 659970, 2949553; 659990, 2949479; 660009, 2949455; 660038, 2949449; 660080, 2949493; 660078, 2949521; 660043, 2949555; 660061, 2949560; 660083, 2949599; 660120, 2949593; 660142, 2949503; 660177, 2949480; 660210, 2949479; 660231, 2949529; 660232, 2949568; 660198, 2949614; 660246, 2949628; 660272, 2949618; Thence returning to 660301, 2949538.
                656609, 2958744; 656633, 2958611; 656677, 2958721; 656706, 2958761; 656710, 2958746; 656652, 2958558; 656617, 2958506; 656550, 2958469; 656507, 2958490; 656450, 2958437; 656242, 2958394; 656160, 2958619; 656247, 2958542; 656278, 2958553; 656295, 2958622; 656290, 2958683; 656272, 2958728; 656236, 2958734; 656255, 2958820; 656307, 2958889; 656483, 2958989; 656506, 2959047; 656475, 2959277; 656334, 2959842; 656322, 2959969; 656379, 2959910; 656417, 2959755; 656504, 2959529; 656668, 2958951; 656592, 2958788; Thence returning to 656609, 2958744.
                659878, 2964500; 659901, 2964501; 659936, 2964352; 659858, 2964408; 659790, 2964426; 659781, 2964445; 659788, 2964474; 659826, 2964514; 659861, 2964517; Thence returning to 659878, 2964500.
                659647, 2965594; 659583, 2965611; 659559, 2965654; 659623, 2965655; Thence returning to 659647, 2965594.
                652509, 2965602; 652511, 2965589; 652465, 2965601; 652500, 2965613; Thence returning to 652509, 2965602.
                652343, 2965960; 652461, 2965920; 652553, 2965834; 652601, 2965742; 652614, 2965560; 652556, 2965575; 652569, 2965695; 652520, 2965734; 652509, 2965792; 652458, 2965844; 652440, 2965847; 652430, 2965827; 652481, 2965764; 652478, 2965747; 652452, 2965753; 652350, 2965857; 652306, 2965863; 652255, 2965842; 652207, 2965794; 652197, 2965763; 652207, 2965717; 652192, 2965677; 652100, 2965703; 652131, 2965787; 652106, 2965932; 652133, 2965949; Thence returning to 652343, 2965960.
                656908, 2967435; 656905, 2967423; 656889, 2967433; 656891, 2967455; 656930, 2967563; 656943, 2967563; 656953, 2967536; Thence returning to 656908, 2967435.
                655691, 2967939; 655653, 2967993; 655663, 2968033; 655711, 2967969; Thence returning to 655691, 2967939.
                655662, 2968288; 655652, 2968212; 655615, 2968189; 655592, 2968091; 655551, 2968094; 655577, 2968220; 655571, 2968278; 655616, 2968281; 655639, 2968299; Thence returning to 655662, 2968288.
                652426, 2968918; 652397, 2968620; 652376, 2968527; 652374, 2968421; 652350, 2968320; 652385, 2968199; 652353, 2968143; 652289, 2968178; 652267, 2968298; 652313, 2968791; 652335, 2968893; 652363, 2968886; Thence returning to 652426, 2968918.
                652691, 2970473; 652580, 2970463; 652553, 2970435; 652547, 2970287; 652653, 2970224; 652621, 2970186; 652514, 2970123; 652502, 2970042; 652551, 2969930; 652502, 2969845; 652616, 2969737; 652623, 2969713; 652533, 2969703; 652494, 2969591; 652492, 2969431; 652464, 2969374; 652452, 2969295; 652419, 2969232; 652444, 2969173; 652430, 2968980; 652392, 2969038; 652396, 2969251; 652425, 2969507; 652415, 2969537; 652388, 2969547; 652395, 2969675; 652410, 2969698; 652418, 2969786; 652414, 2969824; 652391, 2969852; 652391, 2969891; 652424, 2969919; 652447, 2970200; 652425, 2970283; 652456, 2970519; 652489, 2970566; 652521, 2970750; 652522, 2970771; 652496, 2970787; 652505, 2970820; 652616, 2970735; 652596, 2970719; 652580, 2970667; 652576, 2970573; 652615, 2970519; 652702, 2970501; Thence returning to 652691, 2970473.
                652808, 2973503; 652775, 2973493; 652796, 2973411; 652787, 2973299; 652771, 2973276; 652727, 2973274; 652746, 2973235; 652747, 2973191; 652790, 2973173; 652775, 2973127; 652802, 2973093; 652775, 2973064; 652732, 2973062; 652719, 2973045; 652737, 2972959; 652740, 2972774; 652712, 2972690; 652709, 2972615; 652732, 2972527; 652694, 2972416; 652717, 2972315; 652687, 2972301; 652673, 2972254; 652639, 2972280; 652629, 2972222; 652643, 2972186; 652703, 2972160; 652743, 2972103; 652743, 2972084; 652710, 2972034; 652626, 2972017; 652628, 2971964; 652665, 2971931; 652668, 2971896; 652650, 2971833; 652619, 2971860; 652609, 2971842; 652636, 2971746; 652699, 2971698; 652676, 2971668; 652697, 2971651; 652666, 2971629; 652647, 2971580; 652643, 2971489; 652662, 2971435; 652625, 2971320; 652624, 2971248; 652633, 2971234; 652758, 2971208; 652670, 2971193; 652596, 2971199; 652590, 2971182; 652620, 2971144; 652585, 2971050; 652568, 2971040; 652555, 2971064; 652553, 2971159; 652532, 2971145; 652522, 2971070; 652535, 2971004; 652610, 2970949; 652599, 2970897; 652633, 2970798; 652617, 2970796; 652582, 2970807; 652546, 2970858; 652506, 2970962; 652493, 2971056; 652709, 2973646; 652745, 2973552; Thence returning to 652808, 2973503.
                652819, 2973816; 652805, 2973798; 652758, 2973798; 652745, 2973677; 652709, 2973667; 652741, 2973944; 652815, 2973951; 652829, 2973939; Thence returning to 652819, 2973816.
                652879, 2974857; 652822, 2974867; 652850, 2975178; 652896, 2975144; 652930, 2975066; 652926, 2974967; Thence returning to 652879, 2974857.
                652917, 2975240; 652860, 2975260; 652905, 2975605; 652939, 2975563; 652946, 2975528; 652941, 2975458; 652905, 2975386; 652928, 2975257; Thence returning to 652917, 2975240.
                652980, 2975864; 652950, 2975874; 652917, 2975931; 652935, 2975979; 652921, 2976041; 652949, 2976067; 653031, 2976042; 652994, 2975989; Thence returning to 652980, 2975864.

                653022, 2976085; 652970, 2976096; 652934, 2976134; 652980, 2976633; 653025, 2976562; 653039, 2976480; 653043, 2976287; 653009, 2976163; Thence returning to 653022, 2976085.
                653101, 2977340; 653118, 2977339; 653116, 2977301; 653085, 2977167; 653072, 2977006; 653153, 2976920; 653156, 2976895; 653112, 2976898; 653059, 2976782; 652992, 2976745; 653070, 2977462; 653095, 2977448; Thence returning to 653101, 2977340.
                653331, 2979122; 653388, 2979092; 653405, 2979060; 653291, 2979066; 653255, 2979016; 653220, 2978697; 653224, 2978516; 653193, 2978472; 653195, 2978251; 653216, 2978221; 653172, 2978156; 653193, 2978126; 653194, 2978098; 653173, 2978041; 653141, 2978002; 653138, 2977958; 653171, 2977790; 653162, 2977524; 653115, 2977518; 653075, 2977530; 653065, 2977557; 653093, 2977951; 653115, 2978231; 653144, 2978230; 653153, 2978245; 653148, 2978267; 653121, 2978276; 653228, 2979410; 653234, 2979447; 653258, 2979465; 653326, 2979464; 653287, 2979177; 653295, 2979146; Thence returning to 653331, 2979122.
                653717, 2984000; 653721, 2983967; 653696, 2983967; 653637, 2984002; 653627, 2984037; 653658, 2984423; 653718, 2984289; Thence returning to 653717, 2984000.
                653921, 2985522; 653942, 2985475; 653856, 2985426; 653832, 2985340; 653773, 2985283; 653768, 2985239; 653800, 2985075; 653751, 2985006; 653753, 2984627; 653733, 2984521; 653708, 2984490; 653663, 2984482; 653753, 2985509; Thence returning to 653921, 2985522.
                653820, 2985843; 653852, 2985833; 653851, 2985618; 653780, 2985606; 653750, 2985637; 653782, 2985934; Thence returning to 653820, 2985843.
                654156, 2987655; 654078, 2987652; 654057, 2987637; 654026, 2987423; 654003, 2987373; 654010, 2987344; 653991, 2987325; 653991, 2987260; 653948, 2987216; 653938, 2987185; 653947, 2987143; 653975, 2987105; 653964, 2986950; 653923, 2986956; 653888, 2986988; 653902, 2987200; 653952, 2987486; 654008, 2988708; 654065, 2988699; 654067, 2988606; 654098, 2988573; 654140, 2988481; 654107, 2988461; 654105, 2988428; 654074, 2988387; 654078, 2988327; 654110, 2988278; 654059, 2988238; 654052, 2988167; 654060, 2988133; 654094, 2988110; 654049, 2988050; 654031, 2987947; 654036, 2987894; 654066, 2987855; 654050, 2987802; 654068, 2987711; 654092, 2987679; Thence returning to 654156, 2987655.
                654117, 2989518; 654087, 2989514; 654066, 2989491; 654080, 2989465; 654069, 2989193; 654098, 2989188; 654110, 2989126; 654172, 2989054; 654176, 2989029; 654137, 2988984; 654105, 2988892; 654103, 2988802; 654132, 2988763; 654010, 2988754; 654014, 2989477; 654050, 2989982; 654114, 2989925; 654131, 2989881; 654074, 2989760; 654126, 2989542; Thence returning to 654117, 2989518.
                654117, 2990187; 654092, 2990177; 654115, 2990101; 654057, 2990070; 654088, 2990429; 654216, 2990421; 654224, 2990414; 654177, 2990369; 654156, 2990257; 654132, 2990238; Thence returning to 654117, 2990187.
                654992, 2995294; 654963, 2995187; 654879, 2995101; 654810, 2995080; 654748, 2995137; 654727, 2995135; 654764, 2995035; 654770, 2994686; 654749, 2994576; 654686, 2994526; 654712, 2994658; 654663, 2994833; 654726, 2994981; 654697, 2995109; 654710, 2995243; 654822, 2995257; 654873, 2995291; Thence returning to 654992, 2995294.
                654681, 2995683; 654969, 2995678; 655002, 2995603; 655045, 2995584; 655082, 2995585; 655117, 2995639; 655147, 2995658; 655391, 2995643; 655426, 2995595; 655476, 2995588; 655480, 2995326; 655444, 2995313; 654699, 2995346; 654703, 2995359; 654884, 2995377; 654897, 2995432; 654845, 2995610; 654643, 2995654; 654646, 2995682; 654681, 2995683; 655148, 2995350; 655218, 2995368; 655223, 2995457; 655158, 2995520; 655088, 2995523; 655040, 2995478; 655022, 2995390; 655038, 2995371; Thence returning to 655148, 2995350.

                655715, 2995699; 656069, 2995689; 656090, 2995611; 656118, 2995576; 656172, 2995563; 656268, 2995597; 656353, 2995550; 656369, 2995518; 656429, 2995499; 656447, 2995464; 656386, 2995486; 656344, 2995470; 656327, 2995451; 656313, 2995387; 656324, 2995280; 656211, 2995261; 656181, 2995198; 656181, 2994979; 656122, 2994520; 656125, 2993886; 656050, 2993369; 656054, 2992806; 656035, 2992513; 655881, 2991789; 655840, 2991351; 655758, 2990749; 655715, 2990538; 655714, 2989926; 655752, 2989578; 655648, 2989345; 655619, 2989231; 655621, 2989142; 655665, 2988979; 655878, 2988710; 655911, 2988599; 655901, 2988444; 655816, 2988269; 655786, 2988145; 655848, 2987418; 655787, 2987029; 655800, 2986727; 655777, 2986323; 655774, 2985731; 655824, 2985524; 655907, 2985356; 655972, 2985281; 656065, 2985244; 656118, 2985263; 656212, 2985384; 656282, 2985376; 656347, 2985324; 656412, 2985319; 656504, 2985336; 656688, 2985408; 656808, 2985504; 656893, 2985696; 657072, 2982990; 657158, 2982025; 657146, 2981981; 657165, 2981946; 657350, 2979856; 657584, 2977814; 657963, 2974916; 658327, 2972579; 658578, 2971325; 658518, 2970975; 658636, 2970315; 659620, 2965718; 659575, 2965754; 659546, 2965748; 659519, 2965714; 659522, 2965663; 659496, 2965639; 659472, 2965566; 659382, 2965551; 659252, 2965417; 659260, 2965387; 659233, 2965357; 659236, 2965335; 659266, 2965328; 659312, 2965350; 659336, 2965339; 659303, 2965274; 659310, 2965229; 659273, 2965229; 659168, 2965318; 659146, 2965320; 659136, 2965294; 659174, 2965240; 659129, 2965211; 659163, 2965170; 659262, 2965133; 659200, 2965062; 659240, 2964978; 659320, 2964911; 659434, 2964857; 659412, 2964837; 659330, 2964841; 659270, 2964774; 659245, 2964705; 659276, 2964654; 659264, 2964612; 659275, 2964590; 659496, 2964420; 659506, 2964378; 659455, 2964381; 659390, 2964449; 659342, 2964422; 659346, 2964393; 659470, 2964235; 659524, 2964234; 659575, 2964198; 659628, 2964201; 659673, 2964266; 659723, 2964293; 659835, 2964268; 659964, 2964194; 659999, 2964078; 659987, 2964045; 660017, 2963998; 660048, 2963860; 659994, 2963870; 659912, 2963925; 659855, 2963943; 659672, 2963963; 659565, 2964051; 659444, 2964122; 659351, 2964218; 659271, 2964217; 659266, 2964202; 659300, 2964168; 659354, 2964157; 659381, 2964124; 659389, 2964060; 659403, 2964045; 659446, 2964035; 659528, 2963977; 659809, 2963864; 659829, 2963827; 659783, 2963808; 659896, 2963694; 659930, 2963697; 659926, 2963748; 659951, 2963769; 660008, 2963764; 660036, 2963746; 660065, 2963613; 660001, 2963655; 659898, 2963622; 659795, 2963727; 659619, 2963808; 659593, 2963801; 659692, 2963688; 659845, 2963573; 659780, 2963551; 659843, 2963472; 659873, 2963470; 659875, 2963517; 659909, 2963530; 660064, 2963481; 660131, 2963496; 660995, 2959816; 660945, 2959849; 660921, 2959842; 660913, 2959819; 660954, 2959731; 661044, 2959642; 661081, 2959519; 661009, 2959529; 660895, 2959620; 660876, 2959607; 660874, 2959561; 660895, 2959522; 660996, 2959458; 661022, 2959424; 661020, 2959396; 660974, 2959334; 661069, 2959215; 661078, 2959182; 661048, 2959124; 661056, 2959104; 661251, 2958918; 661279, 2958825; 661265, 2958801; 661233, 2958798; 661237, 2958760; 661275, 2958734; 661300, 2958753; 661700, 2957337; 661660, 2957341; 661653, 2957320; 661726, 2957246; 661877, 2956717; 661864, 2956686; 661893, 2956662; 661936, 2956510; 662262, 2955095; 662670, 2953561; 662990, 2952482; 663607, 2950522; 664017, 2949309; 664025, 2949204; 664064, 2949169; 664131, 2948964; 664117, 2948918; 664156, 2948886; 665019, 2946195; 666036, 2943243; 663031, 2943195; 662824, 2943523; 662721, 2943714; 662605, 2943993; 662473, 2944464; 662347, 2944996; 662146, 2945640; 662106, 2945810; 662091, 2945972; 661970, 2946234; 661813, 2946490; 661734, 2946674; 661668, 2946744; 661523, 2947009; 660839, 2948516; 660605, 2948909; 660496, 2949172; 660421, 2949308; 660408, 2949415; 660421, 2949424; 660473, 2949362; 660509, 2949357; 660535, 2949377; 660547, 2949408; 660535, 2949475; 660466, 2949555; 660388, 2949585; 660114, 2949935; 659963, 2950018; 659887, 2950081; 659741, 2950248; 659514, 2950556; 659168, 2951187; 659034, 2951656; 658929, 2952149; 658913, 2952492; 658939, 2953346; 658842, 2954016; 658686, 2954325; 658342, 2954785; 658048, 2955253; 657842, 2955714; 657734, 2955915; 657568, 2956355; 657339, 2956702; 657168, 2956998; 657080, 2957206; 656948, 2957442; 656876, 2957613; 656734, 2958020; 656699, 2958075; 656688, 2958072; 656682, 2958016; 656654, 2958038; 656611, 2958223; 656590, 2958424; 656677, 2958493; 656724, 2958637; 656775, 2958721; 656786, 2958683; 656836, 2958641; 657001, 2958643; 657170, 2958583; 657174, 2958637; 657190, 2958650; 657427, 2958645; 657503, 2958665; 657517, 2958700; 657517, 2958852; 657506, 2958867; 657121, 2958864; 657067, 2958884; 657028, 2958915; 657019, 2958940; 657088, 2958995; 657111, 2959052; 656890, 2958912; 656838, 2959002; 656736, 2958984; 656717, 2959010; 656549, 2959538; 656463, 2959760; 656412, 2960106; 656330, 2960484; 656337, 2960809; 656294, 2961073; 656276, 2961315; 656238, 2961513; 656137, 2961870; 656064, 2962209; 655930, 2962555; 655841, 2962851; 655714, 2963158; 655485, 2963498; 655317, 2963684; 655049, 2963887; 654527, 2964162; 654261, 2964387; 654114, 2964485; 653936, 2964698; 653732, 2964835; 653580, 2964996; 653222, 2965327; 652911, 2965660; 652628, 2966003; 652441, 2966065; 652268, 2966158; 652194, 2966222; 652084, 2966370; 652127, 2966830; 652176, 2966947; 652193, 2966959; 652269, 2966928; 652424, 2966909; 652454, 2966917; 652468, 2966939; 652485, 2967031; 652504, 2967023; 652509, 2967002; 652465, 2966714; 652461, 2966507; 652452, 2966501; 652405, 2966564; 652336, 2966588; 652342, 2966607; 652426, 2966663; 652441, 2966726; 652433, 2966765; 652380, 2966815; 652230, 2966836; 652205, 2966783; 652162, 2966760; 652158, 2966731; 652200, 2966695; 652207, 2966656; 652258, 2966632; 652267, 2966601; 652248, 2966583; 652161, 2966567; 652130, 2966496; 652131, 2966467; 652195, 2966398; 652171, 2966318; 652237, 2966272; 652290, 2966257; 652344, 2966256; 652386, 2966284; 652436, 2966438; 652482, 2966466; 652497, 2966762; 652530, 2966928; 652532, 2967034; 652417, 2967131; 652228, 2967168; 652158, 2967200; 652165, 2967274; 652213, 2967275; 652268, 2967232; 652358, 2967201; 652425, 2967214; 652455, 2967237; 652449, 2967315; 652412, 2967372; 652359, 2967404; 652182, 2967459; 652190, 2967544; 652294, 2967496; 652438, 2967462; 652496, 2967464; 652526, 2967486; 652537, 2967511; 652529, 2967595; 652483, 2967680; 652407, 2967712; 652258, 2967688; 652256, 2967733; 652278, 2967759; 652270, 2967811; 652282, 2967823; 652320, 2967822; 652306, 2967773; 652316, 2967765; 652463, 2967734; 652526, 2967757; 652552, 2967855; 652519, 2967933; 652567, 2967922; 652606, 2967941; 652613, 2967972; 652597, 2968041; 652630, 2968041; 652651, 2967971; 652685, 2967922; 652724, 2967929; 652743, 2967985; 652764, 2967996; 652842, 2967916; 652898, 2967935; 652963, 2967923; 652974, 2967966; 652966, 2968043; 653006, 2968043; 653024, 2967974; 653063, 2967924; 653153, 2967943; 653177, 2967916; 653240, 2967912; 653376, 2967831; 653432, 2967819; 653608, 2967938; 653633, 2968028; 653674, 2968035; 653673, 2967949; 653644, 2967916; 653672, 2967850; 653692, 2967843; 653733, 2967870; 653764, 2968073; 653776, 2968077; 653776, 2967971; 653804, 2967943; 653835, 2967939; 653867, 2967973; 653879, 2968066; 653928, 2968058; 653921, 2967986; 653952, 2967952; 653976, 2967951; 653990, 2967969; 653996, 2968047; 654034, 2968043; 654050, 2967952; 654074, 2967918; 654173, 2967878; 654307, 2967866; 654323, 2967842; 654303, 2967777; 654313, 2967715; 654350, 2967745; 654380, 2967795; 654393, 2967860; 654435, 2967889; 654445, 2967919; 654419, 2968080; 654427, 2968090; 654405, 2968102; 654403, 2968206; 654305, 2968374; 654199, 2968483; 654173, 2968473; 654174, 2968437; 654141, 2968428; 654129, 2968383; 654276, 2968286; 654291, 2968158; 654280, 2968097; 654254, 2968104; 654247, 2968223; 654219, 2968299; 654198, 2968274; 654217, 2968164; 654209, 2968115; 654178, 2968104; 654162, 2968117; 654160, 2968236; 654137, 2968281; 654098, 2968271; 654021, 2968294; 653992, 2968286; 653972, 2968253; 653991, 2968177; 654056, 2968122; 654123, 2968165; 654097, 2968108; 654042, 2968079; 653981, 2968098; 653899, 2968100; 653829, 2968131; 653766, 2968125; 653753, 2968187; 653727, 2968191; 653730, 2968381; 653765, 2968380; 653785, 2968421; 653758, 2968506; 653730, 2968529; 653705, 2968503; 653729, 2968461; 653708, 2968398; 653672, 2968395; 653627, 2968367; 653623, 2968255; 653603, 2968270; 653600, 2968333; 653576, 2968341; 653558, 2968385; 653552, 2968319; 653515, 2968316; 653464, 2968397; 653449, 2968370; 653465, 2968280; 653451, 2968231; 653357, 2968276; 653293, 2968269; 653244, 2968287; 653141, 2968264; 653120, 2968289; 653077, 2968440; 653062, 2968411; 653064, 2968313; 653026, 2968357; 652970, 2968299; 652933, 2968415; 652893, 2968407; 652865, 2968448; 652818, 2968473; 652812, 2968537; 652785, 2968565; 652780, 2968659; 652721, 2968764; 652732, 2968816; 652800, 2968906; 652786, 2968946; 652709, 2969047; 652716, 2969160; 652696, 2969224; 652760, 2969307; 652757, 2969396; 652783, 2969456; 652790, 2969525; 652742, 2969684; 652776, 2969705; 652778, 2969733; 652710, 2969750; 652789, 2969803; 652860, 2969922; 652886, 2970016; 652883, 2970166; 652870, 2970212; 652826, 2970258; 652867, 2970322; 652870, 2970406; 652823, 2970485; 652924, 2970550; 652945, 2970608; 652924, 2970667; 652879, 2970732; 652752, 2970740; 652766, 2970779; 652925, 2970857; 652997, 2970938; 653004, 2970976; 652979, 2971051; 652975, 2971132; 652905, 2971200; 653013, 2971238; 653064, 2971324; 653053, 2971437; 653014, 2971496; 652986, 2971577; 652959, 2971613; 652859, 2971653; 652863, 2971686; 652928, 2971691; 653003, 2971649; 653038, 2971647; 653077, 2971681; 653091, 2971724; 653095, 2971824; 653068, 2971964; 653098, 2972022; 653040, 2972124; 653027, 2972256; 653047, 2972301; 653143, 2972397; 653162, 2972443; 653164, 2972548; 653116, 2972643; 653166, 2972830; 653201, 2973078; 653160, 2973311; 653164, 2973440; 653187, 2973529; 653276, 2973636; 653290, 2973676; 653301, 2973840; 653287, 2973878; 653247, 2973915; 653377, 2973910; 653379, 2973927; 653379, 2973944; 653204, 2973959; 653125, 2973987; 653161, 2974003; 653242, 2973994; 653394, 2973950; 653434, 2973977; 653451, 2974039; 653445, 2974075; 653404, 2974122; 653316, 2974157; 653292, 2974227; 653253, 2974277; 653281, 2974462; 653229, 2974609; 653184, 2974699; 653150, 2974729; 652934, 2974724; 652882, 2974713; 652861, 2974689; 652858, 2974511; 652820, 2974453; 652842, 2974408; 652829, 2974186; 652844, 2974042; 652775, 2974044; 652761, 2974063; 652758, 2974280; 652797, 2974668; 652831, 2974757; 652818, 2974804; 652885, 2974769; 652969, 2974788; 653069, 2974767; 653178, 2974766; 653252, 2974742; 653360, 2974865; 653375, 2975004; 653306, 2975130; 653301, 2975163; 653311, 2975198; 653362, 2975217; 653361, 2975266; 653406, 2975365; 653402, 2975448; 653345, 2975553; 653350, 2975590; 653326, 2975622; 653362, 2975706; 653376, 2975793; 653353, 2975989; 653377, 2976052; 653473, 2976115; 653487, 2976149; 653467, 2976276; 653389, 2976369; 653365, 2976498; 653463, 2976683; 653496, 2976890; 653541, 2976970; 653556, 2977035; 653539, 2977153; 653468, 2977270; 653464, 2977316; 653480, 2977354; 653472, 2977395; 653574, 2977466; 653562, 2977516; 653586, 2977575; 653799, 2977624; 653820, 2977645; 653820, 2977696; 653844, 2977677; 653867, 2977626; 653919, 2977655; 653930, 2977706; 653979, 2977701; 653987, 2977629; 654030, 2977616; 654063, 2977656; 654082, 2977728; 654111, 2977720; 654141, 2977743; 654193, 2977739; 654138, 2978017; 654116, 2978061; 654043, 2978088; 654081, 2977834; 654077, 2977790; 654028, 2977818; 653990, 2977793; 653947, 2978100; 653925, 2978125; 653904, 2978118; 653924, 2977819; 653919, 2977807; 653890, 2977817; 653860, 2977752; 653849, 2977947; 653810, 2978071; 653779, 2978093; 653805, 2977809; 653766, 2977843; 653679, 2977868; 653640, 2977896; 653604, 2977961; 653588, 2978062; 653536, 2978126; 653586, 2978359; 653587, 2978564; 653626, 2978721; 653601, 2978856; 653603, 2978978; 653622, 2979012; 653693, 2979061; 653727, 2979179; 653719, 2979298; 653673, 2979356; 653668, 2979391; 653632, 2979402; 653620, 2979439; 653715, 2979451; 653797, 2979394; 653763, 2979460; 653696, 2979521; 653755, 2979561; 653791, 2979787; 653773, 2979842; 653710, 2979829; 653701, 2979845; 653750, 2980094; 653723, 2980262; 653683, 2980348; 653655, 2980375; 653556, 2980371; 653423, 2980341; 653402, 2980322; 653397, 2980285; 653421, 2980222; 653363, 2980185; 653375, 2980104; 653348, 2980087; 653338, 2980060; 653345, 2980001; 653395, 2979944; 653362, 2979921; 653360, 2979860; 653322, 2979734; 653324, 2979635; 653349, 2979563; 653252, 2979580; 653242, 2979602; 653302, 2980451; 653476, 2982413; 653645, 2982410; 653628, 2982370; 653599, 2982383; 653586, 2982369; 653586, 2982318; 653604, 2982272; 653593, 2982228; 653545, 2982168; 653536, 2982099; 653541, 2982068; 653581, 2982043; 653560, 2981994; 653567, 2981963; 653633, 2981905; 653785, 2981926; 653824, 2981989; 653972, 2982010; 654035, 2982068; 654054, 2982127; 654052, 2982287; 654004, 2982507; 654011, 2982524; 654046, 2982527; 654050, 2982547; 654035, 2982574; 653992, 2982591; 653984, 2982634; 653991, 2982697; 654067, 2982930; 654060, 2983047; 654043, 2983107; 654015, 2983145; 653974, 2983155; 653781, 2983125; 653654, 2983090; 653635, 2983071; 653618, 2983019; 653626, 2982969; 653580, 2982938; 653581, 2982836; 653607, 2982787; 653606, 2982657; 653574, 2982613; 653575, 2982566; 653536, 2982555; 653554, 2982503; 653596, 2982510; 653651, 2982443; 653521, 2982449; 653484, 2982475; 653609, 2983886; 653678, 2983880; 653698, 2983860; 653707, 2983673; 653656, 2983483; 653657, 2983336; 653635, 2983341; 653611, 2983373; 653597, 2983365; 653598, 2983300; 653631, 2983233; 653621, 2983215; 653593, 2983211; 653592, 2983196; 653613, 2983178; 653647, 2983180; 653663, 2983135; 653698, 2983161; 653738, 2983150; 653819, 2983175; 653884, 2983174; 653921, 2983219; 653978, 2983231; 654007, 2983233; 653994, 2983193; 654005, 2983189; 654110, 2983316; 654109, 2983331; 654066, 2983349; 654068, 2983454; 654115, 2983550; 654105, 2983631; 654125, 2983787; 654056, 2983859; 654096, 2983866; 654107, 2983891; 654169, 2983911; 654197, 2983942; 654193, 2984213; 654174, 2984253; 654229, 2984386; 654238, 2984536; 654228, 2984672; 654203, 2984755; 654270, 2984972; 654236, 2985173; 654189, 2985343; 654069, 2985523; 654293, 2985535; 654319, 2985163; 654336, 2985131; 654346, 2985320; 654389, 2985297; 654458, 2985224; 654527, 2985214; 654628, 2985288; 654656, 2985400; 654650, 2985465; 654623, 2985493; 654458, 2985513; 654423, 2985487; 654411, 2985370; 654391, 2985351; 654373, 2985366; 654376, 2985480; 654355, 2985514; 654365, 2985528; 654559, 2985550; 654684, 2985539; 654716, 2985518; 654744, 2985537; 654730, 2985558; 654580, 2985637; 654639, 2985711; 654634, 2985770; 654613, 2985801; 654398, 2985892; 654343, 2985938; 654336, 2985963; 654354, 2986091; 654296, 2986206; 654301, 2986317; 654365, 2986382; 654382, 2986439; 654368, 2986642; 654331, 2986772; 654380, 2986752; 654384, 2986844; 654369, 2986859; 654324, 2986852; 654313, 2986876; 654373, 2987024; 654381, 2987213; 654403, 2987223; 654385, 2987269; 654416, 2987373; 654495, 2987413; 654510, 2987466; 654506, 2987524; 654449, 2987634; 654473, 2987806; 654462, 2988082; 654491, 2988273; 654524, 2988383; 654516, 2988470; 654563, 2988471; 654574, 2988526; 654548, 2988607; 654502, 2988629; 654481, 2988656; 654533, 2988680; 654521, 2988782; 654544, 2988856; 654531, 2988908; 654459, 2988960; 654326, 2988996; 654232, 2989000; 654210, 2989023; 654209, 2989053; 654399, 2989078; 654493, 2989140; 654518, 2989205; 654524, 2989299; 654517, 2989376; 654486, 2989435; 654559, 2989496; 654584, 2989563; 654573, 2989632; 654506, 2989727; 654523, 2989839; 654494, 2989953; 654387, 2989982; 654356, 2990015; 654424, 2990029; 654475, 2990063; 654506, 2990109; 654517, 2990172; 654515, 2990237; 654490, 2990310; 654459, 2990347; 654386, 2990389; 654376, 2990432; 654430, 2990456; 654586, 2990471; 654596, 2990506; 654555, 2990492; 654546, 2990509; 654600, 2990580; 654635, 2990670; 654634, 2990820; 654576, 2990930; 654623, 2991064; 654634, 2991192; 654628, 2991238; 654563, 2991304; 654599, 2991658; 654573, 2991728; 654519, 2991765; 654528, 2991795; 654517, 2991814; 654612, 2991851; 654633, 2991873; 654656, 2991941; 654671, 2992096; 654651, 2992157; 654577, 2992255; 654609, 2992446; 654615, 2992628; 654604, 2992707; 654566, 2992763; 654601, 2992857; 654613, 2992975; 654572, 2993045; 654460, 2993068; 654396, 2993116; 654387, 2993063; 654319, 2993042; 654283, 2992986; 654296, 2992845; 654343, 2992710; 654336, 2992615; 654289, 2992577; 654263, 2992514; 654272, 2992329; 654291, 2992274; 654266, 2992246; 654240, 2992035; 654254, 2991939; 654300, 2991845; 654366, 2991824; 654437, 2991847; 654487, 2991822; 654486, 2991776; 654462, 2991750; 654323, 2991714; 654306, 2991725; 654295, 2991767; 654269, 2991777; 654273, 2991703; 654231, 2991644; 654209, 2991582; 654203, 2991498; 654238, 2991393; 654206, 2991303; 654198, 2991225; 654156, 2991196; 654151, 2991130; 654157, 2991058; 654209, 2990976; 654213, 2990804; 654173, 2990823; 654160, 2990799; 654142, 2990809; 654134, 2990797; 654137, 2990756; 654154, 2990739; 654150, 2990691; 654187, 2990654; 654203, 2990463; 654151, 2990468; 654118, 2990506; 654101, 2990553; 654101, 2990674; 654144, 2991885; 654221, 2993252; 654247, 2994103; 654279, 2994101; 654325, 2994037; 654380, 2994014; 654574, 2994024; 654664, 2994059; 654691, 2994085; 654726, 2994197; 654803, 2994210; 654836, 2994336; 654856, 2994483; 654853, 2994513; 654808, 2994555; 654818, 2994639; 654856, 2994665; 654926, 2994654; 654969, 2994699; 654964, 2994848; 655000, 2995022; 655007, 2995209; 655059, 2995207; 655112, 2995118; 655150, 2995096; 655177, 2995108; 655224, 2995206; 655270, 2995257; 655385, 2995260; 655401, 2995230; 655395, 2995163; 655434, 2995137; 655481, 2995138; 655546, 2995180; 655585, 2995231; 655577, 2995279; 655593, 2995453; 655568, 2995549; 655515, 2995591; 655516, 2995706; 655715, 2995699; 655895, 2995154; 655959, 2995124; 656033, 2995138; 656116, 2995243; 656123, 2995312; 656093, 2995423; 656034, 2995535; 655925, 2995587; 655847, 2995656; 655840, 2995631; 655900, 2995551; 655804, 2995407; 655857, 2995200; 655895, 2995154; 654397, 2993609; 654475, 2993632; 654580, 2993629; 654613, 2993648; 654628, 2993678; 654648, 2993733; 654645, 2993780; 654591, 2993855; 654523, 2993913; 654379, 2993923; 654346, 2993894; 654315, 2993767; 654319, 2993684; 654350, 2993634; 654397, 2993609; 654422, 2993124; 654501, 2993099; 654595, 2993104; 654699, 2993185; 654715, 2993247; 654698, 2993375; 654665, 2993430; 654586, 2993473; 654455, 2993470; 654440, 2993487; 654432, 2993557; 654419, 2993568; 654406, 2993551; 654408, 2993467; 654341, 2993442; 654309, 2993403; 654297, 2993361; 654323, 2993211; 654363, 2993164; 654422, 2993124; 654719, 2988627; 654731, 2988544; 654754, 2988521; 654774, 2988559; 654773, 2988594; 654739, 2988642; 654719, 2988627; 655131, 2988623; 655110, 2988569; 655110, 2988538; 655123, 2988529; 655139, 2988537; 655155, 2988600; 655154, 2988615; 655131, 2988623; 655367, 2988563; 655376, 2988509; 655399, 2988513; 655412, 2988537; 655407, 2988605; 655384, 2988608; 655367, 2988563; 654912, 2988510; 654907, 2988602; 654880, 2988614; 654861, 2988566; 654859, 2988493; 654884, 2988480; 654903, 2988486; 654912, 2988510; 654658, 2988517; 654659, 2988601; 654633, 2988613; 654611, 2988603; 654616, 2988496; 654644, 2988495; 654658, 2988517; 655027, 2988542; 655041, 2988554; 655044, 2988604; 655022, 2988622; 655010, 2988583; 655027, 2988542; 654678, 2986173; 654650, 2986140; 654621, 2986165; 654573, 2986157; 654527, 2986096; 654526, 2986075; 654541, 2986065; 654594, 2986132; 654643, 2986099; 654675, 2986102; 654708, 2986159; 654692, 2986292; 654663, 2986281; 654673, 2986228; 654662, 2986188; 654678, 2986173; 654589, 2986069; 654594, 2986042; 654619, 2986058; 654613, 2986079; 654589, 2986069; 654511, 2985922; 654536, 2985933; 654535, 2985980; 654516, 2985990; 654511, 2985922; 654818, 2985934; 654797, 2985854; 654830, 2985884; 654835, 2985930; 654818, 2985934; 654555, 2985890; 654540, 2985885; 654550, 2985864; 654587, 2985860; 654555, 2985890; 654210, 2983742; 654227, 2983749; 654226, 2983782; 654213, 2983829; 654197, 2983839; 654186, 2983770; 654210, 2983742; 655089, 2983850; 655072, 2983748; 655078, 2983692; 655094, 2983682; 655151, 2983819; 655126, 2983844; 655089, 2983850; 654733, 2983711; 654759, 2983821; 654733, 2983841; 654689, 2983840; 654676, 2983822; 654668, 2983751; 654681, 2983666; 654695, 2983659; 654733, 2983711; 654463, 2983813; 654448, 2983804; 654461, 2983757; 654473, 2983766; 654463, 2983813; 654306, 2983769; 654307, 2983803; 654287, 2983801; 654288, 2983759; 654306, 2983769; 654868, 2983726; 654891, 2983749; 654902, 2983798; 654866, 2983801; 654859, 2983787; 654868, 2983726; 653719, 2981878; 653579, 2981866; 653519, 2981816; 653520, 2981755; 653483, 2981608; 653495, 2981453; 653454, 2981420; 653453, 2981400; 653483, 2981265; 653554, 2981232; 653567, 2981201; 653466, 2981123; 653431, 2980918; 653447, 2980781; 653381, 2980729; 653428, 2980697; 653433, 2980670; 653417, 2980533; 653386, 2980434; 653404, 2980395; 653494, 2980405; 653720, 2980395; 653801, 2980424; 653827, 2980488; 653823, 2980571; 653774, 2980604; 653768, 2980631; 653798, 2980667; 653817, 2980787; 653874, 2980973; 653853, 2981116; 653883, 2981174; 653878, 2981273; 653900, 2981430; 653828, 2981824; 653791, 2981873; 653719, 2981878; 654384, 2977921; 654381, 2977793; 654345, 2977815; 654312, 2977875; 654305, 2977807; 654271, 2977783; 654269, 2977902; 654260, 2977917; 654247, 2977911; 654222, 2977712; 654270, 2977677; 654283, 2977612; 654323, 2977607; 654360, 2977628; 654399, 2977720; 654464, 2977697; 654472, 2977643; 654492, 2977631; 654531, 2977689; 654535, 2977742; 654618, 2977695; 654618, 2977633; 654656, 2977605; 654701, 2977631; 654730, 2977716; 654790, 2977684; 654796, 2977624; 654846, 2977649; 654873, 2977725; 654918, 2977694; 654998, 2977670; 655009, 2977591; 655024, 2977575; 655069, 2977594; 655111, 2977659; 655124, 2977738; 655106, 2977822; 655092, 2977834; 655049, 2977831; 654994, 2977804; 654930, 2977905; 654900, 2977908; 654878, 2977890; 654864, 2977762; 654811, 2977805; 654793, 2977734; 654768, 2977957; 654748, 2977992; 654720, 2977988; 654705, 2977942; 654722, 2977763; 654653, 2977820; 654627, 2977755; 654591, 2977973; 654554, 2978011; 654529, 2978002; 654526, 2977756; 654471, 2977765; 654461, 2978008; 654437, 2978050; 654389, 2978025; 654384, 2977921; 653916, 2974225; 653888, 2974181; 653932, 2974035; 653955, 2974000; 654012, 2973999; 654087, 2974152; 654091, 2974205; 654018, 2974262; 653992, 2974313; 653968, 2974299; 653959, 2974257; 653916, 2974225; 654737, 2974234; 654692, 2974216; 654645, 2974224; 654606, 2974172; 654641, 2974142; 654628, 2974078; 654725, 2973972; 654748, 2973979; 654775, 2974019; 654819, 2974159; 654814, 2974196; 654781, 2974229; 654737, 2974234; 655287, 2974083; 655241, 2974076; 655237, 2974050; 655243, 2974022; 655287, 2973971; 655374, 2973938; 655413, 2973937; 655444, 2973959; 655473, 2974064; 655446, 2974120; 655408, 2974153; 655378, 2974156; 655345, 2974139; 655326, 2974163; 655287, 2974157; 655276, 2974141; 655287, 2974083; 656174, 2974108; 656097, 2974094; 656079, 2974019; 656044, 2973971; 656057, 2973923; 656116, 2973868; 656081, 2973812; 656108, 2973791; 656146, 2973797; 656183, 2973862; 656245, 2973880; 656290, 2973951; 656288, 2973995; 656266, 2974031; 656174, 2974108; 656665, 2973908; 656725, 2973842; 656745, 2973837; 656803, 2973832; 656865, 2973847; 656892, 2973819; 656941, 2973863; 656939, 2973893; 656909, 2973915; 656889, 2974024; 656867, 2974051; 656796, 2974084; 656749, 2974080; 656710, 2974055; 656701, 2973987; 656661, 2973952; 656665, 2973908; 657154, 2974021; 657190, 2974023; 657194, 2974010; 657137, 2973956; 657083, 2973930; 657121, 2973916; 657099, 2973878; 657103, 2973840; 657126, 2973816; 657176, 2973804; 657205, 2973769; 657240, 2973770; 657320, 2973845; 657308, 2973947; 657284, 2973989; 657232, 2974034; 657170, 2974049; 657143, 2974031; 657154, 2974021; 657413, 2973821; 657430, 2973831; 657439, 2973872; 657414, 2973891; 657396, 2973867; 657413, 2973821; 657565, 2973839; 657580, 2973860; 657562, 2973869; 657565, 2973839; 657679, 2973849; 657689, 2973804; 657708, 2973796; 657717, 2973819; 657705, 2973854; 657682, 2973862; 657679, 2973849; 657637, 2973827; 657612, 2973823; 657607, 2973738; 657651, 2973741; 657681, 2973706; 657664, 2973631; 657630, 2973622; 657614, 2973633; 657601, 2973687; 657564, 2973669; 657543, 2973676; 657499, 2973650; 657474, 2973710; 657501, 2973806; 657479, 2973807; 657456, 2973783; 657434, 2973620; 657418, 2973617; 657334, 2973663; 657284, 2973647; 657103, 2973670; 657068, 2973687; 657068, 2973720; 657093, 2973725; 657184, 2973690; 657297, 2973685; 657326, 2973725; 657125, 2973766; 657052, 2973746; 657028, 2973717; 656999, 2973722; 656997, 2973783; 656973, 2973807; 656969, 2973715; 656936, 2973714; 656912, 2973685; 656725, 2973708; 656719, 2973720; 656755, 2973731; 656858, 2973735; 656865, 2973783; 656846, 2973798; 656672, 2973804; 656638, 2973791; 656624, 2973763; 656591, 2973762; 656582, 2973823; 656555, 2973817; 656548, 2973794; 656575, 2973752; 656578, 2973701; 656610, 2973672; 656634, 2973564; 656730, 2973496; 656883, 2973437; 657016, 2973430; 657144, 2973393; 657363, 2973372; 657455, 2973383; 657510, 2973428; 657527, 2973463; 657526, 2973576; 657556, 2973575; 657584, 2973535; 657630, 2973521; 657651, 2973536; 657708, 2973534; 657745, 2973558; 657799, 2973559; 657758, 2973604; 657788, 2973688; 657756, 2973720; 657731, 2973663; 657707, 2973658; 657710, 2973743; 657666, 2973773; 657637, 2973827; 657843, 2973567; 657840, 2973549; 657796, 2973530; 657795, 2973476; 657799, 2973459; 657852, 2973438; 657890, 2973467; 657912, 2973563; 657901, 2973605; 657872, 2973626; 657834, 2973604; 657843, 2973567; 657757, 2973474; 657734, 2973463; 657744, 2973406; 657677, 2973423; 657676, 2973359; 657634, 2973324; 657635, 2973301; 657656, 2973276; 657704, 2973248; 657794, 2973255; 657823, 2973323; 657819, 2973389; 657757, 2973474; 656601, 2973360; 656599, 2973491; 656547, 2973560; 656520, 2973664; 656475, 2973685; 656511, 2973764; 656508, 2973796; 656475, 2973827; 656460, 2973878; 656442, 2973826; 656418, 2973826; 656388, 2973849; 656378, 2973896; 656338, 2973810; 656326, 2973820; 656247, 2973758; 656065, 2973770; 656039, 2973783; 655993, 2973848; 655988, 2973821; 656042, 2973726; 656059, 2973590; 656097, 2973563; 656211, 2973570; 656253, 2973686; 656304, 2973673; 656324, 2973698; 656463, 2973676; 656445, 2973654; 656447, 2973608; 656487, 2973551; 656419, 2973545; 656396, 2973529; 656378, 2973480; 656393, 2973416; 656337, 2973445; 656304, 2973442; 656347, 2973355; 656404, 2973303; 656500, 2973279; 656570, 2973315; 656601, 2973360; 655854, 2973427; 655855, 2973587; 655887, 2973660; 655945, 2973718; 655880, 2973771; 655856, 2973868; 655763, 2973872; 655739, 2973913; 655685, 2973816; 655620, 2973814; 655608, 2973839; 655656, 2973862; 655688, 2973920; 655644, 2973914; 655605, 2973881; 655600, 2974022; 655581, 2974056; 655551, 2974025; 655530, 2973848; 655468, 2973837; 655470, 2973795; 655431, 2973784; 655418, 2973794; 655437, 2973877; 655365, 2973911; 655346, 2973891; 655391, 2973859; 655388, 2973816; 655374, 2973800; 655317, 2973804; 655316, 2973822; 655357, 2973841; 655347, 2973858; 655263, 2973833; 655247, 2973871; 655225, 2973837; 655150, 2973848; 655133, 2973836; 655142, 2973738; 655163, 2973721; 655200, 2973728; 655187, 2973815; 655222, 2973805; 655247, 2973739; 655294, 2973696; 655465, 2973723; 655506, 2973787; 655567, 2973768; 655600, 2973699; 655618, 2973711; 655646, 2973699; 655670, 2973738; 655680, 2973709; 655715, 2973711; 655791, 2973675; 655796, 2973654; 655772, 2973633; 655781, 2973603; 655736, 2973576; 655665, 2973564; 655668, 2973513; 655618, 2973500; 655608, 2973475; 655724, 2973346; 655824, 2973375; 655854, 2973427; 655112, 2973498; 655127, 2973533; 655118, 2973577; 655080, 2973657; 655041, 2973700; 654987, 2973702; 654891, 2973659; 654864, 2973547; 654895, 2973504; 654996, 2973472; 655080, 2973479; 655112, 2973498; 654347, 2973690; 654291, 2973731; 654206, 2973708; 654124, 2973726; 654103, 2973712; 654142, 2973646; 654158, 2973578; 654226, 2973543; 654284, 2973546; 654325, 2973579; 654353, 2973639; 654347, 2973690; 653630, 2973716; 653660, 2973814; 653578, 2973934; 653450, 2973893; 653406, 2973898; 653412, 2973830; 653471, 2973771; 653468, 2973757; 653441, 2973753; 653432, 2973728; 653470, 2973614; 653516, 2973561; 653587, 2973561; 653621, 2973617; 653630, 2973716; 654260, 2973940; 654268, 2973913; 654414, 2973888; 654459, 2973906; 654545, 2973901; 654529, 2973928; 654497, 2973944; 654406, 2973952; 654383, 2973991; 654351, 2973983; 654342, 2973956; 654260, 2973940; 653559, 2973965; 653541, 2974020; 653515, 2974025; 653498, 2973974; 653559, 2973965; 653610, 2973987; 653624, 2973988; 653624, 2974003; 653605, 2974024; 653596, 2974007; 653610, 2973987; 654223, 2973996; 654231, 2973977; 654260, 2973984; 654223, 2973996; 654991, 2973943; 654953, 2973921; 654939, 2973863; 654897, 2973874; 654887, 2973935; 654867, 2973933; 654816, 2973880; 654778, 2973899; 654769, 2973867; 654807, 2973832; 654805, 2973764; 654866, 2973791; 654907, 2973765; 655059, 2973733; 655072, 2973789; 655057, 2973820; 654970, 2973815; 654960, 2973851; 655009, 2973920; 654991, 2973943; 655073, 2973872; 655091, 2973891; 655073, 2973926; 655057, 2973889; 655073, 2973872; 655121, 2973876; 655144, 2973883; 655132, 2973907; 655119, 2973905; 655121, 2973876; 655167, 2973879; 655186, 2973875; 655192, 2973896; 655172, 2973906; 655167, 2973879; 654626, 2973745; 654642, 2973797; 654646, 2973894; 654603, 2973935; 654577, 2973846; 654473, 2973864; 654440, 2973852; 654435, 2973829; 654457, 2973806; 654538, 2973799; 654599, 2973738; 654626, 2973745; 654310, 2973816; 654278, 2973873; 654178, 2973852; 654184, 2973816; 654288, 2973798; 654310, 2973816; 654359, 2973831; 654378, 2973841; 654347, 2973871; 654359, 2973831; 653781, 2973876; 653800, 2973899; 653790, 2973924; 653768, 2973928; 653747, 2973896; 653781, 2973876; 654693, 2973779; 654709, 2973789; 654730, 2973869; 654696, 2973890; 654681, 2973880; 654675, 2973834; 654677, 2973793; 654693, 2973779; 656026, 2973885; 656020, 2973856; 656038, 2973842; 656064, 2973881; 656026, 2973885; 655918, 2973848; 655904, 2973847; 655903, 2973799; 655923, 2973818; 655918, 2973848; 655957, 2973802; 655961, 2973781; 655981, 2973787; 655975, 2973817; 655960, 2973823; 655957, 2973802; 656213, 2973779; 656234, 2973779; 656281, 2973813; 656308, 2973853; 656287, 2973863; 656182, 2973811; 656213, 2973779; 656903, 2973756; 656936, 2973763; 656938, 2973776; 656912, 2973789; 656903, 2973756; 657385, 2973747; 657355, 2973698; 657367, 2973672; 657418, 2973695; 657414, 2973762; 657401, 2973767; 657385, 2973747; 657551, 2973777; 657567, 2973771; 657562, 2973810; 657551, 2973808; 657551, 2973777; 653821, 2974117; 653806, 2974096; 653833, 2974077; 653838, 2974093; 653821, 2974117; 653727, 2974211; 653711, 2974205; 653706, 2974184; 653737, 2974154; 653740, 2974189; 653727, 2974211; 653238, 2969995; 653263, 2969994; 653251, 2970052; 653221, 2970069; 653207, 2970049; 653238, 2969995; 653421, 2969995; 653403, 2969963; 653418, 2969903; 653453, 2969939; 653482, 2969919; 653510, 2969932; 653459, 2969991; 653421, 2969995; 653395, 2969796; 653421, 2969797; 653456, 2969845; 653404, 2969868; 653383, 2969815; 653395, 2969796; 653445, 2969653; 653345, 2969645; 653368, 2969556; 653357, 2969499; 653439, 2969414; 653567, 2969386; 653545, 2969439; 653569, 2969461; 653479, 2969519; 653469, 2969559; 653523, 2969550; 653609, 2969487; 653678, 2969500; 653722, 2969467; 653762, 2969466; 653728, 2969557; 653779, 2969575; 653779, 2969592; 653717, 2969663; 653699, 2969662; 653680, 2969634; 653631, 2969658; 653575, 2969654; 653513, 2969715; 653462, 2969729; 653452, 2969715; 653460, 2969674; 653445, 2969653; 653419, 2968605; 653456, 2968616; 653469, 2968696; 653537, 2968682; 653542, 2968731; 653495, 2968872; 653415, 2968971; 653342, 2969126; 653314, 2969143; 653302, 2969123; 653309, 2969088; 653371, 2968940; 653332, 2968922; 653341, 2968671; 653366, 2968630; 653419, 2968605; 653973, 2968979; 654057, 2968997; 654072, 2969031; 654035, 2969057; 653950, 2969049; 653936, 2969023; 653973, 2968979; 654247, 2968998; 654229, 2968956; 654294, 2968937; 654315, 2968869; 654339, 2968860; 654360, 2968902; 654344, 2968996; 654296, 2969017; 654247, 2968998; 654482, 2968785; 654503, 2968712; 654537, 2968694; 654554, 2968591; 654513, 2968504; 654533, 2968491; 654552, 2968525; 654574, 2968523; 654603, 2968555; 654648, 2968544; 654662, 2968505; 654618, 2968500; 654609, 2968468; 654636, 2968390; 654684, 2968349; 654751, 2968493; 654737, 2968593; 654708, 2968632; 654607, 2968681; 654540, 2968777; 654482, 2968785; 655021, 2968577; 655048, 2968461; 655025, 2968413; 655015, 2968434; 654973, 2968419; 654936, 2968453; 654920, 2968386; 654879, 2968404; 654846, 2968392; 654847, 2968355; 654892, 2968303; 654898, 2968194; 654931, 2968156; 654956, 2968156; 654994, 2968222; 655038, 2968180; 655063, 2968178; 655123, 2968035; 655153, 2968031; 655197, 2968061; 655332, 2968011; 655368, 2968077; 655381, 2968079; 655413, 2968042; 655457, 2968067; 655466, 2968013; 655513, 2968036; 655512, 2967912; 655445, 2967893; 655430, 2967832; 655480, 2967739; 655560, 2967685; 655648, 2967679; 655685, 2967709; 655731, 2967957; 655776, 2967931; 655830, 2967816; 655895, 2967757; 656358, 2967515; 656475, 2967438; 656941, 2967211; 657304, 2966934; 657347, 2966921; 657419, 2966937; 657470, 2966984; 657522, 2967005; 657561, 2966958; 657589, 2966953; 657634, 2966995; 657649, 2967064; 657634, 2967210; 657607, 2967286; 657553, 2967360; 657357, 2967451; 657247, 2967523; 657189, 2967509; 657127, 2967630; 657057, 2967677; 657038, 2967668; 657023, 2967633; 657007, 2967632; 656962, 2967670; 656792, 2967733; 656654, 2967762; 656640, 2967779; 656648, 2967808; 656631, 2967860; 656653, 2967873; 656679, 2967827; 656711, 2967831; 656723, 2967918; 656710, 2967941; 656582, 2967970; 656562, 2967933; 656598, 2967897; 656557, 2967877; 656545, 2967845; 656587, 2967841; 656597, 2967799; 656484, 2967789; 656486, 2967854; 656515, 2967871; 656511, 2967936; 656498, 2967951; 656442, 2967935; 656397, 2967877; 656356, 2967764; 656344, 2967765; 656369, 2967939; 656354, 2967997; 656307, 2968027; 656268, 2968104; 656254, 2968107; 656214, 2968060; 656192, 2968055; 656137, 2968093; 656090, 2968150; 656026, 2968170; 655962, 2968279; 655923, 2968305; 655907, 2968270; 655911, 2968198; 655879, 2968188; 655882, 2968143; 655854, 2968138; 655818, 2968096; 655800, 2967963; 655787, 2967964; 655770, 2967979; 655763, 2968016; 655779, 2968033; 655799, 2968141; 655784, 2968211; 655820, 2968218; 655823, 2968244; 655816, 2968264; 655778, 2968281; 655728, 2968161; 655698, 2968214; 655711, 2968286; 655700, 2968379; 655721, 2968454; 655699, 2968519; 655674, 2968515; 655653, 2968424; 655620, 2968408; 655592, 2968356; 655554, 2968361; 655524, 2968299; 655475, 2968298; 655460, 2968352; 655468, 2968403; 655432, 2968455; 655411, 2968445; 655409, 2968372; 655361, 2968373; 655338, 2968329; 655312, 2968340; 655285, 2968324; 655228, 2968402; 655221, 2968444; 655257, 2968476; 655265, 2968529; 655311, 2968591; 655282, 2968640; 655247, 2968648; 655238, 2968636; 655223, 2968562; 655204, 2968568; 655198, 2968603; 655173, 2968613; 655128, 2968538; 655128, 2968465; 655167, 2968420; 655184, 2968339; 655156, 2968341; 655141, 2968409; 655122, 2968364; 655079, 2968444; 655090, 2968591; 655043, 2968654; 655010, 2968639; 655021, 2968577; 655478, 2968461; 655488, 2968399; 655503, 2968394; 655522, 2968471; 655487, 2968487; 655478, 2968461; 656137, 2968166; 656173, 2968142; 656186, 2968179; 656144, 2968204; 656132, 2968194; 656137, 2968166; 655333, 2967908; 655272, 2967882; 655256, 2967857; 655284, 2967822; 655350, 2967807; 655361, 2967847; 655333, 2967908; 654600, 2967898; 654649, 2967979; 654704, 2967980; 654710, 2968049; 654694, 2968091; 654680, 2968089; 654660, 2968038; 654622, 2968099; 654466, 2968025; 654487, 2967955; 654521, 2967908; 654554, 2967884; 654600, 2967898; 654884, 2968098; 654860, 2968060; 654865, 2968029; 654910, 2968006; 654936, 2968009; 654945, 2968054; 654934, 2968083; 654914, 2968102; 654884, 2968098; 654791, 2968393; 654764, 2968423; 654744, 2968422; 654746, 2968338; 654802, 2968194; 654859, 2968170; 654863, 2968203; 654824, 2968365; 654813, 2968390; 654791, 2968393; 654568, 2968346; 654475, 2968463; 654445, 2968608; 654410, 2968660; 654416, 2968680; 654459, 2968690; 654446, 2968745; 654426, 2968759; 654417, 2968720; 654362, 2968679; 654359, 2968642; 654415, 2968508; 654398, 2968401; 654436, 2968320; 654496, 2968280; 654511, 2968239; 654570, 2968262; 654579, 2968240; 654568, 2968211; 654604, 2968201; 654627, 2968219; 654623, 2968254; 654568, 2968346; 654298, 2968754; 654255, 2968776; 654241, 2968743; 654290, 2968714; 654298, 2968754; 654847, 2968425; 654863, 2968434; 654862, 2968505; 654848, 2968547; 654829, 2968559; 654823, 2968486; 654847, 2968425; 653797, 2968199; 653801, 2968175; 653820, 2968169; 653903, 2968164; 653914, 2968175; 653923, 2968208; 653898, 2968227; 653902, 2968315; 653853, 2968318; 653822, 2968347; 653803, 2968340; 653797, 2968199; 652169, 2966665; 652140, 2966660; 652145, 2966621; 652176, 2966624; 652169, 2966665; 657636, 2959603; 657682, 2959612; 657736, 2959651; 657768, 2959717; 657784, 2959834; 657756, 2959900; 657715, 2959903; 657668, 2959877; 657610, 2959792; 657607, 2959632; 657636, 2959603; 661745, 2954982; 661741, 2954950; 661657, 2954966; 661640, 2954923; 661678, 2954843; 661748, 2954792; 661782, 2954778; 661833, 2954786; 661869, 2954812; 661879, 2954857; 661921, 2954875; 661899, 2954916; 661817, 2954973; 661777, 2954990; 661745, 2954982; 661944, 2954563; 661982, 2954574; 662013, 2954609; 662019, 2954643; 662001, 2954686; 661954, 2954713; 661820, 2954714; 661808, 2954694; 661829, 2954659; 661944, 2954563; 660448, 2949592; 660500, 2949583; 660556, 2949639; 660576, 2949675; 660579, 2949727; 660546, 2949808; 660493, 2949865; 660413, 2949899; 660358, 2949856; 660355, 2949835; 660393, 2949679; 660415, 2949627; 660448, 2949592; 660918, 2949766; 660952, 2949643; 660984, 2949597; 661066, 2949585; 661092, 2949601; 661102, 2949729; 661083, 2949813; 661018, 2949828; 660986, 2949884; 660955, 2949881; 660929, 2949852; 660918, 2949766; 660792, 2949760; 660765, 2949756; 660770, 2949618; 660796, 2949596; 660823, 2949596; 660832, 2949631; 660792, 2949760; 660724, 2949738; 660708, 2949743; 660693, 2949727; 660694, 2949686; 660706, 2949674; 660741, 2949679; 660724, 2949738; 663237, 2946471; 663288, 2946483; 663314, 2946513; 663300, 2946588; 663182, 2946769; 663061, 2947011; 663001, 2947060; 662917, 2947043; 662900, 2946969; 662912, 2946910; 663026, 2946760; 663181, 2946502; Thence returning to 663237, 2946471.
                
                Excluding:
                Unit TX-3 Subunit C, Kenedy County, Texas. Coordinates are in UTM Zone 14N, North American Datum 1983 (meters E, meters N):
                656033, 2995138; 655959, 2995124; 655895, 2995154; 655857, 2995200; 655804, 2995407; 655900, 2995551; 655840, 2995631; 655847, 2995656; 655925, 2995587; 656034, 2995535; 656093, 2995423; 656123, 2995312; 656116, 2995243; Thence returning to 656033, 2995138.
                655218, 2995368; 655148, 2995350; 655038, 2995371; 655022, 2995390; 655040, 2995478; 655088, 2995523; 655158, 2995520; 655223, 2995457; Thence returning to 655218, 2995368.
                654613, 2993648; 654580, 2993629; 654475, 2993632; 654397, 2993609; 654350, 2993634; 654319, 2993684; 654315, 2993767; 654346, 2993894; 654379, 2993923; 654523, 2993913; 654591, 2993855; 654645, 2993780; 654648, 2993733; 654628, 2993678; Thence returning to 654613, 2993648.
                654440, 2993487; 654455, 2993470; 654586, 2993473; 654665, 2993430; 654698, 2993375; 654715, 2993247; 654699, 2993185; 654595, 2993104; 654501, 2993099; 654422, 2993124; 654363, 2993164; 654323, 2993211; 654297, 2993361; 654309, 2993403; 654341, 2993442; 654408, 2993467; 654406, 2993551; 654419, 2993568; 654432, 2993557; Thence returning to 654440, 2993487.
                654774, 2988559; 654754, 2988521; 654731, 2988544; 654719, 2988627; 654739, 2988642; 654773, 2988594; Thence returning to 654774, 2988559.
                655139, 2988537; 655123, 2988529; 655110, 2988538; 655110, 2988569; 655131, 2988623; 655154, 2988615; 655155, 2988600; Thence returning to 655139, 2988537.
                655041, 2988554; 655027, 2988542; 655010, 2988583; 655022, 2988622; 655044, 2988604; Thence returning to 655041, 2988554.
                654658, 2988517; 654644, 2988495; 654616, 2988496; 654611, 2988603; 654633, 2988613; 654659, 2988601; Thence returning to 654658, 2988517.
                654903, 2988486; 654884, 2988480; 654859, 2988493; 654861, 2988566; 654880, 2988614; 654907, 2988602; 654912, 2988510; Thence returning to 654903, 2988486.
                655399, 2988513; 655376, 2988509; 655367, 2988563; 655384, 2988608; 655407, 2988605; 655412, 2988537; Thence returning to 655399, 2988513.
                654708, 2986159; 654675, 2986102; 654643, 2986099; 654594, 2986132; 654541, 2986065; 654526, 2986075; 654527, 2986096; 654573, 2986157; 654621, 2986165; 654650, 2986140; 654678, 2986173; 654662, 2986188; 654673, 2986228; 654663, 2986281; 654692, 2986292; Thence returning to 654708, 2986159.
                654619, 2986058; 654594, 2986042; 654589, 2986069; 654613, 2986079; Thence returning to 654619, 2986058.
                654536, 2985933; 654511, 2985922; 654516, 2985990; 654535, 2985980; Thence returning to 654536, 2985933.
                654830, 2985884; 654797, 2985854; 654818, 2985934; 654835, 2985930; Thence returning to 654830, 2985884.
                654555, 2985890; 654587, 2985860; 654550, 2985864; 654540, 2985885; Thence returning to 654555, 2985890.
                655151, 2983819; 655094, 2983682; 655078, 2983692; 655072, 2983748; 655089, 2983850; 655126, 2983844; Thence returning to 655151, 2983819.
                654227, 2983749; 654210, 2983742; 654186, 2983770; 654197, 2983839; 654213, 2983829; 654226, 2983782; Thence returning to 654227, 2983749.
                654733, 2983711; 654695, 2983659; 654681, 2983666; 654668, 2983751; 654676, 2983822; 654689, 2983840; 654733, 2983841; 654759, 2983821; Thence returning to 654733, 2983711.
                654473, 2983766; 654461, 2983757; 654448, 2983804; 654463, 2983813; Thence returning to 654473, 2983766.
                654306, 2983769; 654288, 2983759; 654287, 2983801; 654307, 2983803; Thence returning to 654306, 2983769.
                654891, 2983749; 654868, 2983726; 654859, 2983787; 654866, 2983801; 654902, 2983798; Thence returning to 654891, 2983749.

                653801, 2980424; 653720, 2980395; 653494, 2980405; 653404, 2980395; 653386, 2980434; 653417, 2980533; 653433, 2980670; 653428, 2980697; 653381, 2980729; 653447, 2980781; 653431, 2980918; 653466, 2981123; 653567, 2981201; 653554, 2981232; 653483, 2981265; 653453, 2981400; 653454, 2981420; 653495, 2981453; 653483, 2981608; 653520, 2981755; 653519, 2981816; 653579, 2981866; 653719, 2981878; 653791, 2981873; 653828, 2981824; 653900, 2981430; 653878, 2981273; 653883, 2981174; 653853, 2981116; 653874, 2980973; 653817, 2980787; 653798, 2980667; 653768, 2980631; 653774, 2980604; 653823, 2980571; 653827, 2980488; Thence returning to 653801, 2980424.
                654461, 2978008; 654471, 2977765; 654526, 2977756; 654529, 2978002; 654554, 2978011; 654591, 2977973; 654627, 2977755; 654653, 2977820; 654722, 2977763; 654705, 2977942; 654720, 2977988; 654748, 2977992; 654768, 2977957; 654793, 2977734; 654811, 2977805; 654864, 2977762; 654878, 2977890; 654900, 2977908; 654930, 2977905; 654994, 2977804; 655049, 2977831; 655092, 2977834; 655106, 2977822; 655124, 2977738; 655111, 2977659; 655069, 2977594; 655024, 2977575; 655009, 2977591; 654998, 2977670; 654918, 2977694; 654873, 2977725; 654846, 2977649; 654796, 2977624; 654790, 2977684; 654730, 2977716; 654701, 2977631; 654656, 2977605; 654618, 2977633; 654618, 2977695; 654535, 2977742; 654531, 2977689; 654492, 2977631; 654472, 2977643; 654464, 2977697; 654399, 2977720; 654360, 2977628; 654323, 2977607; 654283, 2977612; 654270, 2977677; 654222, 2977712; 654247, 2977911; 654260, 2977917; 654269, 2977902; 654271, 2977783; 654305, 2977807; 654312, 2977875; 654345, 2977815; 654381, 2977793; 654384, 2977921; 654389, 2978025; 654437, 2978050; Thence returning to 654461, 2978008.
                654087, 2974152; 654012, 2973999; 653955, 2974000; 653932, 2974035; 653888, 2974181; 653916, 2974225; 653959, 2974257; 653968, 2974299; 653992, 2974313; 654018, 2974262; 654091, 2974205; Thence returning to 654087, 2974152.
                654781, 2974229; 654814, 2974196; 654819, 2974159; 654775, 2974019; 654748, 2973979; 654725, 2973972; 654628, 2974078; 654641, 2974142; 654606, 2974172; 654645, 2974224; 654692, 2974216; 654737, 2974234; Thence returning to 654781, 2974229.
                653740, 2974189; 653737, 2974154; 653706, 2974184; 653711, 2974205; 653727, 2974211; Thence returning to 653740, 2974189.
                655326, 2974163; 655345, 2974139; 655378, 2974156; 655408, 2974153; 655446, 2974120; 655473, 2974064; 655444, 2973959; 655413, 2973937; 655374, 2973938; 655287, 2973971; 655243, 2974022; 655237, 2974050; 655241, 2974076; 655287, 2974083; 655276, 2974141; 655287, 2974157; Thence returning to 655326, 2974163.
                653838, 2974093; 653833, 2974077; 653806, 2974096; 653821, 2974117; Thence returning to 653838, 2974093.
                656146, 2973797; 656108, 2973791; 656081, 2973812; 656116, 2973868; 656057, 2973923; 656044, 2973971; 656079, 2974019; 656097, 2974094; 656174, 2974108; 656266, 2974031; 656288, 2973995; 656290, 2973951; 656245, 2973880; 656183, 2973862; Thence returning to 656146, 2973797.
                656941, 2973863; 656892, 2973819; 656865, 2973847; 656803, 2973832; 656745, 2973837; 656725, 2973842; 656665, 2973908; 656661, 2973952; 656701, 2973987; 656710, 2974055; 656749, 2974080; 656796, 2974084; 656867, 2974051; 656889, 2974024; 656909, 2973915; 656939, 2973893; Thence returning to 656941, 2973863.
                655600, 2974022; 655605, 2973881; 655644, 2973914; 655688, 2973920; 655656, 2973862; 655608, 2973839; 655620, 2973814; 655685, 2973816; 655739, 2973913; 655763, 2973872; 655856, 2973868; 655880, 2973771; 655945, 2973718; 655887, 2973660; 655855, 2973587; 655854, 2973427; 655824, 2973375; 655724, 2973346; 655608, 2973475; 655618, 2973500; 655668, 2973513; 655665, 2973564; 655736, 2973576; 655781, 2973603; 655772, 2973633; 655796, 2973654; 655791, 2973675; 655715, 2973711; 655680, 2973709; 655670, 2973738; 655646, 2973699; 655618, 2973711; 655600, 2973699; 655567, 2973768; 655506, 2973787; 655465, 2973723; 655294, 2973696; 655247, 2973739; 655222, 2973805; 655187, 2973815; 655200, 2973728; 655163, 2973721; 655142, 2973738; 655133, 2973836; 655150, 2973848; 655225, 2973837; 655247, 2973871; 655263, 2973833; 655347, 2973858; 655357, 2973841; 655316, 2973822; 655317, 2973804; 655374, 2973800; 655388, 2973816; 655391, 2973859; 655346, 2973891; 655365, 2973911; 655437, 2973877; 655418, 2973794; 655431, 2973784; 655470, 2973795; 655468, 2973837; 655530, 2973848; 655551, 2974025; 655581, 2974056; Thence returning to 655600, 2974022.
                653541, 2974020; 653559, 2973965; 653498, 2973974; 653515, 2974025; Thence returning to 653541, 2974020.
                653624, 2973988; 653610, 2973987; 653596, 2974007; 653605, 2974024; 653624, 2974003; Thence returning to 653624, 2973988.
                657232, 2974034; 657284, 2973989; 657308, 2973947; 657320, 2973845; 657240, 2973770; 657205, 2973769; 657176, 2973804; 657126, 2973816; 657103, 2973840; 657099, 2973878; 657121, 2973916; 657083, 2973930; 657137, 2973956; 657194, 2974010; 657190, 2974023; 657154, 2974021; 657143, 2974031; 657170, 2974049; Thence returning to 657232, 2974034.
                654260, 2973984; 654231, 2973977; 654223, 2973996; Thence returning to 654260, 2973984.
                654529, 2973928; 654545, 2973901; 654459, 2973906; 654414, 2973888; 654268, 2973913; 654260, 2973940; 654342, 2973956; 654351, 2973983; 654383, 2973991; 654406, 2973952; 654497, 2973944; Thence returning to 654529, 2973928.
                653578, 2973934; 653660, 2973814; 653630, 2973716; 653621, 2973617; 653587, 2973561; 653516, 2973561; 653470, 2973614; 653432, 2973728; 653441, 2973753; 653468, 2973757; 653471, 2973771; 653412, 2973830; 653406, 2973898; 653450, 2973893; Thence returning to 653578, 2973934.
                655009, 2973920; 654960, 2973851; 654970, 2973815; 655057, 2973820; 655072, 2973789; 655059, 2973733; 654907, 2973765; 654866, 2973791; 654805, 2973764; 654807, 2973832; 654769, 2973867; 654778, 2973899; 654816, 2973880; 654867, 2973933; 654887, 2973935; 654897, 2973874; 654939, 2973863; 654953, 2973921; 654991, 2973943; Thence returning to 655009, 2973920.
                653800, 2973899; 653781, 2973876; 653747, 2973896; 653768, 2973928; 653790, 2973924; Thence returning to 653800, 2973899.
                654646, 2973894; 654642, 2973797; 654626, 2973745; 654599, 2973738; 654538, 2973799; 654457, 2973806; 654435, 2973829; 654440, 2973852; 654473, 2973864; 654577, 2973846; 654603, 2973935; Thence returning to 654646, 2973894.

                655091, 2973891; 655073, 2973872; 655057, 2973889; 655073, 2973926; Thence returning to 655091, 2973891.
                
                655144, 2973883; 655121, 2973876; 655119, 2973905; 655132, 2973907; Thence returning to 655144, 2973883.
                655192, 2973896; 655186, 2973875; 655167, 2973879; 655172, 2973906; Thence returning to 655192, 2973896.
                654709, 2973789; 654693, 2973779; 654677, 2973793; 654675, 2973834; 654681, 2973880; 654696, 2973890; 654730, 2973869; Thence returning to 654709, 2973789.
                654310, 2973816; 654288, 2973798; 654184, 2973816; 654178, 2973852; 654278, 2973873; Thence returning to 654310, 2973816.
                654378, 2973841; 654359, 2973831; 654347, 2973871; Thence returning to 654378, 2973841.
                656418, 2973826; 656442, 2973826; 656460, 2973878; 656475, 2973827; 656508, 2973796; 656511, 2973764; 656475, 2973685; 656520, 2973664; 656547, 2973560; 656599, 2973491; 656601, 2973360; 656570, 2973315; 656500, 2973279; 656404, 2973303; 656347, 2973355; 656304, 2973442; 656337, 2973445; 656393, 2973416; 656378, 2973480; 656396, 2973529; 656419, 2973545; 656487, 2973551; 656447, 2973608; 656445, 2973654; 656463, 2973676; 656324, 2973698; 656304, 2973673; 656253, 2973686; 656211, 2973570; 656097, 2973563; 656059, 2973590; 656042, 2973726; 655988, 2973821; 655993, 2973848; 656039, 2973783; 656065, 2973770; 656247, 2973758; 656326, 2973820; 656338, 2973810; 656378, 2973896; 656388, 2973849; Thence returning to 656418, 2973826.
                656064, 2973881; 656038, 2973842; 656020, 2973856; 656026, 2973885; Thence returning to 656064, 2973881.
                657430, 2973831; 657413, 2973821; 657396, 2973867; 657414, 2973891; 657439, 2973872; Thence returning to 657430, 2973831.
                656281, 2973813; 656234, 2973779; 656213, 2973779; 656182, 2973811; 656287, 2973863; 656308, 2973853; Thence returning to 656281, 2973813.
                657580, 2973860; 657565, 2973839; 657562, 2973869; Thence returning to 657580, 2973860.
                655923, 2973818; 655903, 2973799; 655904, 2973847; 655918, 2973848; Thence returning to 655923, 2973818.
                657717, 2973819; 657708, 2973796; 657689, 2973804; 657679, 2973849; 657682, 2973862; 657705, 2973854; Thence returning to 657717, 2973819.
                655981, 2973787; 655961, 2973781; 655957, 2973802; 655960, 2973823; 655975, 2973817; Thence returning to 655981, 2973787.
                656582, 2973823; 656591, 2973762; 656624, 2973763; 656638, 2973791; 656672, 2973804; 656846, 2973798; 656865, 2973783; 656858, 2973735; 656755, 2973731; 656719, 2973720; 656725, 2973708; 656912, 2973685; 656936, 2973714; 656969, 2973715; 656973, 2973807; 656997, 2973783; 656999, 2973722; 657028, 2973717; 657052, 2973746; 657125, 2973766; 657326, 2973725; 657297, 2973685; 657184, 2973690; 657093, 2973725; 657068, 2973720; 657068, 2973687; 657103, 2973670; 657284, 2973647; 657334, 2973663; 657418, 2973617; 657434, 2973620; 657456, 2973783; 657479, 2973807; 657501, 2973806; 657474, 2973710; 657499, 2973650; 657543, 2973676; 657564, 2973669; 657601, 2973687; 657614, 2973633; 657630, 2973622; 657664, 2973631; 657681, 2973706; 657651, 2973741; 657607, 2973738; 657612, 2973823; 657637, 2973827; 657666, 2973773; 657710, 2973743; 657707, 2973658; 657731, 2973663; 657756, 2973720; 657788, 2973688; 657758, 2973604; 657799, 2973559; 657745, 2973558; 657708, 2973534; 657651, 2973536; 657630, 2973521; 657584, 2973535; 657556, 2973575; 657526, 2973576; 657527, 2973463; 657510, 2973428; 657455, 2973383; 657363, 2973372; 657144, 2973393; 657016, 2973430; 656883, 2973437; 656730, 2973496; 656634, 2973564; 656610, 2973672; 656578, 2973701; 656575, 2973752; 656548, 2973794; 656555, 2973817; Thence returning to 656582, 2973823.
                657562, 2973810; 657567, 2973771; 657551, 2973777; 657551, 2973808; Thence returning to 657562, 2973810.
                656936, 2973763; 656903, 2973756; 656912, 2973789; 656938, 2973776; Thence returning to 656936, 2973763.
                654291, 2973731; 654347, 2973690; 654353, 2973639; 654325, 2973579; 654284, 2973546; 654226, 2973543; 654158, 2973578; 654142, 2973646; 654103, 2973712; 654124, 2973726; 654206, 2973708; Thence returning to 654291, 2973731.
                657418, 2973695; 657367, 2973672; 657355, 2973698; 657385, 2973747; 657401, 2973767; 657414, 2973762; Thence returning to 657418, 2973695.
                655080, 2973479; 654996, 2973472; 654895, 2973504; 654864, 2973547; 654891, 2973659; 654987, 2973702; 655041, 2973700; 655080, 2973657; 655118, 2973577; 655127, 2973533; 655112, 2973498; Thence returning to 655080, 2973479.
                657890, 2973467; 657852, 2973438; 657799, 2973459; 657795, 2973476; 657796, 2973530; 657840, 2973549; 657843, 2973567; 657834, 2973604; 657872, 2973626; 657901, 2973605; 657912, 2973563; Thence returning to 657890, 2973467.
                657757, 2973474; 657819, 2973389; 657823, 2973323; 657794, 2973255; 657704, 2973248; 657656, 2973276; 657635, 2973301; 657634, 2973324; 657676, 2973359; 657677, 2973423; 657744, 2973406; 657734, 2973463; Thence returning to 657757, 2973474.
                653251, 2970052; 653263, 2969994; 653238, 2969995; 653207, 2970049; 653221, 2970069; Thence returning to 653251, 2970052.
                653459, 2969991; 653510, 2969932; 653482, 2969919; 653453, 2969939; 653418, 2969903; 653403, 2969963; 653421, 2969995; Thence returning to 653459, 2969991.
                653421, 2969797; 653395, 2969796; 653383, 2969815; 653404, 2969868; 653456, 2969845; Thence returning to 653421, 2969797.
                653513, 2969715; 653575, 2969654; 653631, 2969658; 653680, 2969634; 653699, 2969662; 653717, 2969663; 653779, 2969592; 653779, 2969575; 653728, 2969557; 653762, 2969466; 653722, 2969467; 653678, 2969500; 653609, 2969487; 653523, 2969550; 653469, 2969559; 653479, 2969519; 653569, 2969461; 653545, 2969439; 653567, 2969386; 653439, 2969414; 653357, 2969499; 653368, 2969556; 653345, 2969645; 653445, 2969653; 653460, 2969674; 653452, 2969715; 653462, 2969729; Thence returning to 653513, 2969715.

                653542, 2968731; 653537, 2968682; 653469, 2968696; 653456, 2968616; 653419, 2968605; 653366, 2968630; 653341, 2968671; 653332, 2968922; 653371, 2968940; 653309, 2969088; 653302, 2969123; 653314, 2969143; 653342, 2969126; 653415, 2968971; 653495, 2968872; Thence returning to 653542, 2968731.
                
                654057, 2968997; 653973, 2968979; 653936, 2969023; 653950, 2969049; 654035, 2969057; 654072, 2969031; Thence returning to 654057, 2968997.
                654360, 2968902; 654339, 2968860; 654315, 2968869; 654294, 2968937; 654229, 2968956; 654247, 2968998; 654296, 2969017; 654344, 2968996; Thence returning to 654360, 2968902.
                654737, 2968593; 654751, 2968493; 654684, 2968349; 654636, 2968390; 654609, 2968468; 654618, 2968500; 654662, 2968505; 654648, 2968544; 654603, 2968555; 654574, 2968523; 654552, 2968525; 654533, 2968491; 654513, 2968504; 654554, 2968591; 654537, 2968694; 654503, 2968712; 654482, 2968785; 654540, 2968777; 654607, 2968681; 654708, 2968632; Thence returning to 654737, 2968593.
                654298, 2968754; 654290, 2968714; 654241, 2968743; 654255, 2968776; Thence returning to 654298, 2968754.
                654568, 2968346; 654623, 2968254; 654627, 2968219; 654604, 2968201; 654568, 2968211; 654579, 2968240; 654570, 2968262; 654511, 2968239; 654496, 2968280; 654436, 2968320; 654398, 2968401; 654415, 2968508; 654359, 2968642; 654362, 2968679; 654417, 2968720; 654426, 2968759; 654446, 2968745; 654459, 2968690; 654416, 2968680; 654410, 2968660; 654445, 2968608; 654475, 2968463; Thence returning to 654568, 2968346.
                655079, 2968444; 655122, 2968364; 655141, 2968409; 655156, 2968341; 655184, 2968339; 655167, 2968420; 655128, 2968465; 655128, 2968538; 655173, 2968613; 655198, 2968603; 655204, 2968568; 655223, 2968562; 655238, 2968636; 655247, 2968648; 655282, 2968640; 655311, 2968591; 655265, 2968529; 655257, 2968476; 655221, 2968444; 655228, 2968402; 655285, 2968324; 655312, 2968340; 655338, 2968329; 655361, 2968373; 655409, 2968372; 655411, 2968445; 655432, 2968455; 655468, 2968403; 655460, 2968352; 655475, 2968298; 655524, 2968299; 655554, 2968361; 655592, 2968356; 655620, 2968408; 655653, 2968424; 655674, 2968515; 655699, 2968519; 655721, 2968454; 655700, 2968379; 655711, 2968286; 655698, 2968214; 655728, 2968161; 655778, 2968281; 655816, 2968264; 655823, 2968244; 655820, 2968218; 655784, 2968211; 655799, 2968141; 655779, 2968033; 655763, 2968016; 655770, 2967979; 655787, 2967964; 655800, 2967963; 655818, 2968096; 655854, 2968138; 655882, 2968143; 655879, 2968188; 655911, 2968198; 655907, 2968270; 655923, 2968305; 655962, 2968279; 656026, 2968170; 656090, 2968150; 656137, 2968093; 656192, 2968055; 656214, 2968060; 656254, 2968107; 656268, 2968104; 656307, 2968027; 656354, 2967997; 656369, 2967939; 656344, 2967765; 656356, 2967764; 656397, 2967877; 656442, 2967935; 656498, 2967951; 656511, 2967936; 656515, 2967871; 656486, 2967854; 656484, 2967789; 656597, 2967799; 656587, 2967841; 656545, 2967845; 656557, 2967877; 656598, 2967897; 656562, 2967933; 656582, 2967970; 656710, 2967941; 656723, 2967918; 656711, 2967831; 656679, 2967827; 656653, 2967873; 656631, 2967860; 656648, 2967808; 656640, 2967779; 656654, 2967762; 656792, 2967733; 656962, 2967670; 657007, 2967632; 657023, 2967633; 657038, 2967668; 657057, 2967677; 657127, 2967630; 657189, 2967509; 657247, 2967523; 657357, 2967451; 657553, 2967360; 657607, 2967286; 657634, 2967210; 657649, 2967064; 657634, 2966995; 657589, 2966953; 657561, 2966958; 657522, 2967005; 657470, 2966984; 657419, 2966937; 657347, 2966921; 657304, 2966934; 656941, 2967211; 656475, 2967438; 656358, 2967515; 655895, 2967757; 655830, 2967816; 655776, 2967931; 655731, 2967957; 655685, 2967709; 655648, 2967679; 655560, 2967685; 655480, 2967739; 655430, 2967832; 655445, 2967893; 655512, 2967912; 655513, 2968036; 655466, 2968013; 655457, 2968067; 655413, 2968042; 655381, 2968079; 655368, 2968077; 655332, 2968011; 655197, 2968061; 655153, 2968031; 655123, 2968035; 655063, 2968178; 655038, 2968180; 654994, 2968222; 654956, 2968156; 654931, 2968156; 654898, 2968194; 654892, 2968303; 654847, 2968355; 654846, 2968392; 654879, 2968404; 654920, 2968386; 654936, 2968453; 654973, 2968419; 655015, 2968434; 655025, 2968413; 655048, 2968461; 655021, 2968577; 655010, 2968639; 655043, 2968654; 655090, 2968591; 655079, 2968444; 655571, 2968278; 655577, 2968220; 655551, 2968094; 655592, 2968091; 655615, 2968189; 655652, 2968212; 655662, 2968288; 655639, 2968299; 655616, 2968281; 655571, 2968278; 655653, 2967993; 655691, 2967939; 655711, 2967969; 655663, 2968033; 655653, 2967993; 656889, 2967433; 656905, 2967423; 656908, 2967435; 656953, 2967536; 656943, 2967563; 656930, 2967563; 656891, 2967455; Thence returning to 656889, 2967433.
                654863, 2968434; 654847, 2968425; 654823, 2968486; 654829, 2968559; 654848, 2968547; 654862, 2968505; Thence returning to 654863, 2968434.
                655522, 2968471; 655503, 2968394; 655488, 2968399; 655478, 2968461; 655487, 2968487; Thence returning to 655522, 2968471.
                654863, 2968203; 654859, 2968170; 654802, 2968194; 654746, 2968338; 654744, 2968422; 654764, 2968423; 654791, 2968393; 654813, 2968390; 654824, 2968365; Thence returning to 654863, 2968203.
                653914, 2968175; 653903, 2968164; 653820, 2968169; 653801, 2968175; 653797, 2968199; 653803, 2968340; 653822, 2968347; 653853, 2968318; 653902, 2968315; 653898, 2968227; 653923, 2968208; Thence returning to 653914, 2968175.
                656186, 2968179; 656173, 2968142; 656137, 2968166; 656132, 2968194; 656144, 2968204; Thence returning to 656186, 2968179.
                654622, 2968099; 654660, 2968038; 654680, 2968089; 654694, 2968091; 654710, 2968049; 654704, 2967980; 654649, 2967979; 654600, 2967898; 654554, 2967884; 654521, 2967908; 654487, 2967955; 654466, 2968025; Thence returning to 654622, 2968099.
                654936, 2968009; 654910, 2968006; 654865, 2968029; 654860, 2968060; 654884, 2968098; 654914, 2968102; 654934, 2968083; 654945, 2968054; Thence returning to 654936, 2968009.
                655361, 2967847; 655350, 2967807; 655284, 2967822; 655256, 2967857; 655272, 2967882; 655333, 2967908; Thence returning to 655361, 2967847.
                652176, 2966624; 652145, 2966621; 652140, 2966660; 652169, 2966665; Thence returning to 652176, 2966624.
                657682, 2959612; 657636, 2959603; 657607, 2959632; 657610, 2959792; 657668, 2959877; 657715, 2959903; 657756, 2959900; 657784, 2959834; 657768, 2959717; 657736, 2959651; Thence returning to 657682, 2959612.

                661817, 2954973; 661899, 2954916; 661921, 2954875; 661879, 2954857; 661869, 2954812; 661833, 2954786; 661782, 2954778; 661748, 2954792; 661678, 2954843; 661640, 2954923; 661657, 2954966; 661741, 2954950; 661745, 2954982; 661777, 2954990; Thence returning to 661817, 2954973.
                
                661982, 2954574; 661944, 2954563; 661829, 2954659; 661808, 2954694; 661820, 2954714; 661954, 2954713; 662001, 2954686; 662019, 2954643; 662013, 2954609; Thence returning to 661982, 2954574.
                660556, 2949639; 660500, 2949583; 660448, 2949592; 660415, 2949627; 660393, 2949679; 660355, 2949835; 660358, 2949856; 660413, 2949899; 660493, 2949865; 660546, 2949808; 660579, 2949727; 660576, 2949675; Thence returning to 660556, 2949639.
                661092, 2949601; 661066, 2949585; 660984, 2949597; 660952, 2949643; 660918, 2949766; 660929, 2949852; 660955, 2949881; 660986, 2949884; 661018, 2949828; 661083, 2949813; 661102, 2949729; Thence returning to 661092, 2949601.
                660832, 2949631; 660823, 2949596; 660796, 2949596; 660770, 2949618; 660765, 2949756; 660792, 2949760; Thence returning to 660832, 2949631.
                660741, 2949679; 660706, 2949674; 660694, 2949686; 660693, 2949727; 660708, 2949743; 660724, 2949738; Thence returning to 660741, 2949679.
                659982, 2949083; 659957, 2949071; 659937, 2949107; 659967, 2949125; Thence returning to 659982, 2949083.

                663288, 2946483; 663237, 2946471; 663181, 2946502; 663026, 2946760; 662912, 2946910; 662900, 2946969; 662917, 2947043; 663001, 2947060; 663061, 2947011; 663182, 2946769; 663300, 2946588; 663314, 2946513; Thence returning to 663288, 2946483.
                
                (ii) Unit TX-3, Subunit C, Willacy County, Texas. Coordinates are in UTM Zone 14N, North American Datum 1983 (meters E, meters N):

                667115, 2940198; 667414, 2939295; 667380, 2939298; 667306, 2939259; 667098, 2939258; 666957, 2939228; 666889, 2939171; 666865, 2939110; 666824, 2939105; 666835, 2939178; 666807, 2939224; 666790, 2939224; 666750, 2939165; 666709, 2939207; 666670, 2939223; 666538, 2939217; 666415, 2939236; 666405, 2939215; 666426, 2939165; 666384, 2939127; 666383, 2939079; 666355, 2939076; 666339, 2939076; 666355, 2939098; 666338, 2939223; 666294, 2939272; 666286, 2939231; 666311, 2939183; 666287, 2939074; 666254, 2939074; 666256, 2939121; 666177, 2939154; 666136, 2939198; 666113, 2939253; 666081, 2939276; 665931, 2939330; 665871, 2939300; 665844, 2939343; 665810, 2939364; 665789, 2939436; 665704, 2939541; 665767, 2939197; 665816, 2939088; 665827, 2939078; 665868, 2939095; 665920, 2939141; 665925, 2939170; 665896, 2939203; 665910, 2939216; 666070, 2939160; 666124, 2939118; 666134, 2939092; 665981, 2939137; 665915, 2939058; 665712, 2939052; 665623, 2939094; 665585, 2939060; 665492, 2939042; 665447, 2939113; 665533, 2939090; 665593, 2939127; 665637, 2939184; 665669, 2939153; 665690, 2939094; 665728, 2939077; 665744, 2939093; 665692, 2939270; 665618, 2939447; 665585, 2939501; 665566, 2939507; 665527, 2939411; 665446, 2939327; 665449, 2939139; 665439, 2939130; 665412, 2939152; 665455, 2939044; 665429, 2939028; 665321, 2939039; 665270, 2939024; 665207, 2939067; 665117, 2939071; 665062, 2939016; 664889, 2938974; 664382, 2938994; 664122, 2938932; 663761, 2938924; 663293, 2938881; 663284, 2938908; 663323, 2938909; 663353, 2938931; 663518, 2938929; 663751, 2938982; 664155, 2938975; 664252, 2939008; 664300, 2939053; 664340, 2939122; 664446, 2939115; 664600, 2939021; 664814, 2939019; 664843, 2939047; 664906, 2939257; 664980, 2939393; 665008, 2939542; 664994, 2939626; 664773, 2940159; 664477, 2940663; 664241, 2941138; 664002, 2941544; 663831, 2941796; 663561, 2942341; 663289, 2942843; 663170, 2943023; 663031, 2943195; 666036, 2943243; 667115, 2940198; 665283, 2939163; 665290, 2939105; 665263, 2939147; 665246, 2939131; 665270, 2939070; 665292, 2939052; 665319, 2939060; 665329, 2939080; 665266, 2939244; 665283, 2939163; 664422, 2939083; 664407, 2939077; 664410, 2939055; 664449, 2939014; 664473, 2939016; 664480, 2939046; Thence returning to 664422, 2939083.
                
                Excluding:
                Unit TX-3 Subunit C, Willacy County, Texas. Coordinates are in UTM Zone 14N, North American Datum 1983 (meters E, meters N):
                665266, 2939244; 665329, 2939080; 665319, 2939060; 665292, 2939052; 665270, 2939070; 665246, 2939131; 665263, 2939147; 665290, 2939105; 665283, 2939163; Thence returning to 665266, 2939244.

                664473, 2939016; 664449, 2939014; 664410, 2939055; 664407, 2939077; 664422, 2939083; 664480, 2939046; Thence returning to 664473, 2939016.
                
                (4) Subunit TX-3D: North Padre Island—Gulf of Mexico: 109 hectares (270 acres) in Kleberg County, Texas.
                (i) Unit TX-3, Subunit TX-3, Subunit D, Kleberg County, Texas. Coordinates are in UTM Zone 14N, North American Datum 1983 (meters E, meters N):

                673980, 3048165; 672224, 3044203; 671961, 3043590; 671894, 3043382; 671360, 3042145; 671223, 3042143; 671722, 3043337; 671910, 3043749; 671949, 3043864; 672116, 3044204; 672647, 3045437; 673307, 3046888; 673312, 3046935; 673493, 3047302; 673797, 3048007; 673831, 3048053; 673837, 3048092; 673814, 3048097; 673763, 3048071; 673739, 3048085; 673760, 3048085; 673778, 3048107; 673700, 3048191; 673694, 3048228; 673705, 3048240; 673770, 3048233; 673845, 3048110; 674208, 3048945; 674402, 3049344; 675090, 3050888; 675202, 3051105; 675253, 3051246; 675356, 3051449; 675444, 3051401; 674870, 3050176; Thence returning to 673980, 3048165.
                
                (5) Subunit TX-3E: North Padre Island—Mesquite Rincon: 3,894 hectares (9,623 acres) in Kenedy County, Texas.
                (i) Unit TX-3, Subunit E, Kenedy County, Texas. Coordinates are in UTM Zone 14N, North American Datum 1983 (meters E, meters N):
                650814, 2961209; 650823, 2961183; 650791, 2961109; 650638, 2961142; 650589, 2961194; 650675, 2961175; Thence returning to 650814, 2961209.
                651785, 2961238; 651751, 2961241; 651762, 2961261; 651740, 2961323; 651773, 2961292; Thence returning to 651785, 2961238.
                650761, 2961323; 650734, 2961295; 650667, 2961282; 650585, 2961234; 650614, 2961300; 650665, 2961316; 650688, 2961355; 650765, 2961393; 650772, 2961351; Thence returning to 650761, 2961323.

                651683, 2961584; 651713, 2961529; 651693, 2961499; 651636, 2961522; 651571, 2961521; 651500, 2961593; 651613, 2961576; 651663, 2961599; Thence returning to 651683, 2961584.
                
                651837, 2961624; 651826, 2961501; 651807, 2961455; 651762, 2961429; 651688, 2961455; 651684, 2961465; 651734, 2961457; 651811, 2961514; 651810, 2961542; 651743, 2961601; 651757, 2961615; 651796, 2961589; 651770, 2961689; 651817, 2961671; Thence returning to 651837, 2961624.
                650466, 2961772; 650487, 2961782; 650506, 2961823; 650557, 2961795; 650596, 2961829; 650625, 2961813; 650678, 2961843; 650694, 2961836; 650691, 2961749; 650681, 2961742; 650648, 2961782; 650627, 2961782; 650555, 2961719; 650570, 2961663; 650518, 2961649; 650490, 2961613; 650500, 2961564; 650524, 2961541; 650612, 2961519; 650605, 2961469; 650556, 2961470; 650515, 2961506; 650479, 2961497; 650417, 2961630; 650419, 2961703; 650399, 2961734; 650369, 2961721; 650358, 2961652; 650306, 2961691; 650357, 2961761; 650345, 2961829; 650363, 2961851; 650419, 2961852; Thence returning to 650466, 2961772.
                651280, 2962209; 651300, 2962168; 651254, 2962201; 651247, 2962177; 651214, 2962177; 651199, 2962158; 651160, 2962208; 651153, 2962260; 651166, 2962276; 651197, 2962271; Thence returning to 651280, 2962209.
                650062, 2962315; 650040, 2962320; 650019, 2962365; 650051, 2962417; 650076, 2962352; Thence returning to 650062, 2962315.
                648564, 2964157; 648625, 2964160; 648625, 2964137; 648540, 2964071; 648524, 2964074; 648524, 2964090; 648549, 2964120; 648544, 2964133; 648467, 2964120; 648451, 2964139; 648459, 2964164; 648491, 2964173; Thence returning to 648564, 2964157.
                648452, 2964382; 648500, 2964334; 648552, 2964380; 648595, 2964342; 648554, 2964312; 648496, 2964306; 648418, 2964360; Thence returning to 648452, 2964382.
                651440, 2963757; 651430, 2963690; 651405, 2963688; 651448, 2963473; 651401, 2963529; 651361, 2963535; 651337, 2963610; 651338, 2963715; 651355, 2963796; 651409, 2963932; 651367, 2964078; 651356, 2964342; 651239, 2964820; 651261, 2965050; 651284, 2965028; 651294, 2964988; 651273, 2964804; 651310, 2964728; 651312, 2964631; 651397, 2964348; 651434, 2964023; 651457, 2963925; Thence returning to 651440, 2963757.
                651156, 2965918; 651274, 2965651; 651283, 2965548; 651243, 2965412; 651215, 2965422; 651186, 2965466; 651196, 2965660; 651178, 2965668; 651152, 2965596; 651144, 2965679; 651103, 2965724; 651090, 2965822; 651042, 2965864; 651040, 2965889; 651060, 2965900; 650997, 2966041; 650995, 2966117; Thence returning to 651156, 2965918.
                650968, 2966016; 650980, 2965986; 650956, 2965941; 651002, 2965841; 650983, 2965839; 650848, 2965956; 650776, 2965969; 650795, 2965991; 650733, 2966003; 650710, 2965971; 650852, 2965929; 650927, 2965868; 650976, 2965795; 650983, 2965700; 651061, 2965587; 651072, 2965434; 651104, 2965346; 651104, 2965227; 651147, 2965165; 651180, 2965037; 651220, 2964986; 651216, 2964965; 651186, 2964951; 651184, 2964841; 651298, 2964465; 651286, 2964459; 651261, 2964489; 651253, 2964482; 651248, 2964395; 651285, 2964289; 651286, 2964241; 651245, 2964203; 651224, 2964087; 651203, 2964145; 651186, 2964139; 651175, 2963537; 651190, 2963416; 651255, 2963358; 651257, 2963282; 651348, 2962961; 651413, 2962600; 651390, 2962573; 651380, 2962698; 651364, 2962713; 651355, 2962591; 651375, 2962527; 651410, 2962502; 651432, 2962462; 651450, 2962321; 651425, 2962306; 651330, 2962397; 651311, 2962404; 651308, 2962379; 651393, 2962292; 651441, 2962280; 651468, 2962139; 651533, 2962068; 651529, 2961982; 651558, 2961931; 651544, 2961863; 651470, 2961700; 651470, 2961760; 651505, 2961852; 651508, 2961904; 651490, 2962043; 651426, 2962145; 651403, 2962251; 651359, 2962280; 651263, 2962308; 651190, 2962427; 651137, 2962484; 651128, 2962588; 651143, 2962654; 651249, 2962695; 651324, 2962807; 651334, 2962886; 651263, 2963199; 651180, 2963372; 651144, 2963490; 651147, 2964059; 651099, 2964120; 650941, 2964170; 650899, 2964175; 650842, 2964143; 650799, 2964143; 650754, 2964210; 650712, 2964339; 650711, 2964381; 650733, 2964447; 650952, 2964747; 651025, 2964883; 651051, 2964966; 651035, 2965040; 650944, 2965164; 650896, 2965272; 650767, 2965437; 650757, 2965549; 650738, 2965593; 650609, 2965696; 650549, 2965788; 650463, 2965877; 650476, 2965899; 650586, 2965924; 650836, 2965692; 650883, 2965691; 650866, 2965727; 650641, 2965951; 650535, 2966089; 650514, 2966222; 650558, 2966357; 650571, 2966500; 650612, 2966512; 650696, 2966468; 650696, 2966436; 650818, 2966325; 650872, 2966239; 650922, 2966196; 650914, 2966134; 650895, 2966102; 650968, 2966016; 650685, 2965800; 650612, 2965826; 650604, 2965802; 650623, 2965781; 650695, 2965756; 650778, 2965675; 650785, 2965654; 650765, 2965649; 650684, 2965709; 650642, 2965717; 650791, 2965575; 650797, 2965442; 650815, 2965408; 650829, 2965412; 650828, 2965489; 650885, 2965370; 650931, 2965340; 650857, 2965532; 650842, 2965628; 650770, 2965728; 650685, 2965800; 651078, 2965041; 651097, 2965049; 651083, 2965097; 651011, 2965208; 650946, 2965263; 650951, 2965231; 651044, 2965062; 651078, 2965041; 651130, 2964669; 651132, 2964562; 651153, 2964521; 651158, 2964599; 651182, 2964642; 651168, 2964715; 651146, 2964707; 651130, 2964669; 651058, 2964567; 650987, 2964508; 650994, 2964492; 651072, 2964516; 651058, 2964567; 651173, 2964496; 651166, 2964448; 651192, 2964393; 651220, 2964376; 651188, 2964484; 651173, 2964496; 651027, 2964464; 650900, 2964424; 650934, 2964384; 650970, 2964384; 651023, 2964427; 651027, 2964464; 650984, 2964565; 650993, 2964592; 650952, 2964631; 650949, 2964585; 650958, 2964568; 650984, 2964565; 651104, 2964308; 651024, 2964299; 650984, 2964271; 650999, 2964254; 651137, 2964243; 651149, 2964261; 651137, 2964326; 651117, 2964341; 651104, 2964308; 651238, 2964269; 651266, 2964279; 651250, 2964325; 651234, 2964331; 651221, 2964315; Thence returning to 651238, 2964269.
                643228, 2969265; 643183, 2969264; 643204, 2969297; 643250, 2969279; Thence returning to 643228, 2969265.
                643320, 2969309; 643242, 2969330; 643329, 2969360; Thence returning to 643320, 2969309.
                643548, 2969627; 643538, 2969653; 643552, 2969641; Thence returning to 643548, 2969627.
                651837, 2971038; 651862, 2971038; 651910, 2970985; 651922, 2970930; 651907, 2970924; 651797, 2970998; 651803, 2971104; Thence returning to 651837, 2971038.

                648563, 2971240; 648641, 2971259; 648653, 2971303; 648645, 2971323; 648816, 2971323; 648895, 2971266; 648961, 2971241; 648992, 2971251; 648986, 2971323; 649001, 2971322; 649044, 2971306; 649049, 2971276; 649036, 2971265; 649045, 2971242; 649122, 2971215; 649213, 2971230; 649214, 2971265; 649323, 2971262; 649367, 2971280; 649358, 2971295; 649282, 2971294; 649189, 2971321; 649781, 2971320; 649762, 2971266; 649775, 2971249; 649805, 2971279; 649806, 2971320; 650076, 2971320; 650124, 2971294; 650139, 2971295; 650145, 2971319; 650572, 2971317; 650606, 2971302; 650645, 2971258; 650675, 2971250; 650695, 2971260; 650702, 2971311; 650729, 2971287; 650732, 2971251; 650814, 2971297; 650814, 2971318; 651048, 2971316; 651063, 2971298; 651137, 2971316; 651551, 2971315; 651546, 2971277; 651484, 2971309; 651463, 2971302; 651474, 2971250; 651529, 2971223; 651626, 2971237; 651641, 2971289; 651666, 2971316; 651852, 2971315; 651850, 2971300; 651814, 2971299; 651806, 2971285; 651816, 2971240; 651846, 2971257; 651866, 2971245; 651870, 2971129; 651854, 2971125; 651814, 2971158; 651710, 2971126; 651729, 2971066; 651669, 2970918; 651653, 2970984; 651683, 2971083; 651631, 2971179; 651503, 2971196; 651490, 2971176; 651491, 2971140; 651462, 2971113; 651475, 2971075; 651553, 2971047; 651547, 2971022; 651487, 2970985; 651479, 2970948; 651492, 2970877; 651523, 2970820; 651575, 2970789; 651528, 2970767; 651507, 2970712; 651549, 2970608; 651527, 2970605; 651475, 2970642; 651451, 2970624; 651451, 2970552; 651484, 2970402; 651555, 2970332; 651674, 2970298; 651814, 2970327; 651916, 2970369; 652036, 2970456; 652177, 2970597; 652217, 2970695; 652245, 2970850; 652255, 2971087; 652230, 2971314; 652346, 2971314; 652364, 2971274; 652396, 2971302; 652400, 2971147; 652362, 2970872; 652356, 2970582; 652352, 2970568; 652303, 2970786; 652294, 2970693; 652309, 2970450; 652252, 2970047; 652236, 2969825; 652203, 2969669; 652127, 2969669; 652120, 2969680; 652119, 2969708; 652168, 2969757; 652186, 2969801; 652201, 2969887; 652188, 2969906; 652152, 2969791; 652062, 2969723; 652076, 2969669; 649970, 2969655; 649097, 2970549; 648696, 2970993; 648376, 2971322; 648507, 2971324; 648507, 2971277; 648563, 2971240; 649568, 2971221; 649583, 2971226; 649585, 2971251; 649566, 2971247; 649568, 2971221; 650286, 2971242; 650297, 2971210; 650338, 2971193; 650363, 2971115; 650259, 2971207; 650237, 2971210; 650219, 2971180; 650334, 2971027; 650369, 2970934; 650402, 2970903; 650459, 2970894; 650533, 2970852; 650655, 2970867; 650743, 2970839; 650766, 2970851; 650772, 2970915; 650811, 2970980; 650882, 2971000; 650882, 2971088; 650861, 2971127; 650876, 2971179; 650781, 2971171; 650756, 2971134; 650766, 2971099; 650741, 2971083; 650679, 2971124; 650605, 2971114; 650588, 2971048; 650594, 2970981; 650613, 2970946; 650584, 2970938; 650477, 2971119; 650453, 2971232; 650420, 2971300; 650321, 2971292; 650289, 2971263; 650286, 2971242; 651045, 2971205; 650994, 2971133; 650992, 2971088; 650923, 2971080; 650903, 2970962; 650831, 2970940; 650812, 2970916; 650813, 2970847; 650854, 2970809; 650849, 2970751; 650876, 2970727; 651012, 2970717; 651068, 2970738; 651093, 2970766; 651112, 2971205; 651092, 2971229; 651045, 2971205; 651664, 2971202; 651688, 2971166; 651746, 2971164; 651771, 2971214; 651765, 2971276; 651746, 2971286; 651687, 2971262; 651688, 2971220; 651664, 2971202; 651378, 2970814; 651454, 2970826; 651468, 2970851; 651448, 2970932; 651379, 2971046; 651366, 2971044; 651348, 2970985; 651312, 2970947; 651308, 2970901; 651330, 2970833; 651378, 2970814; 650249, 2970738; 650175, 2970748; 650215, 2970697; 650280, 2970687; 650261, 2970652; 650292, 2970645; 650242, 2970589; 650162, 2970564; 650022, 2970612; 649959, 2970593; 649948, 2970523; 649899, 2970626; 649805, 2970616; 649714, 2970655; 649678, 2970725; 649636, 2970743; 649598, 2970745; 649578, 2970727; 649599, 2970677; 649644, 2970636; 649535, 2970666; 649500, 2970652; 649570, 2970571; 649699, 2970537; 649771, 2970498; 649960, 2970476; 650224, 2970398; 650314, 2970394; 650368, 2970420; 650393, 2970455; 650408, 2970508; 650402, 2970586; 650359, 2970687; 650249, 2970738; 650570, 2970402; 650602, 2970336; 650696, 2970273; 650829, 2970272; 650869, 2970286; 650955, 2970356; 650971, 2970504; 650932, 2970578; 650850, 2970622; 650791, 2970615; 650734, 2970569; 650639, 2970615; 650566, 2970621; 650553, 2970577; 650570, 2970402; 649731, 2970330; 649695, 2970332; 649654, 2970284; 649604, 2970290; 649582, 2970246; 649374, 2970371; 649410, 2970294; 649478, 2970212; 649532, 2970176; 649646, 2970138; 649756, 2970146; 649806, 2970187; 649805, 2970248; 649781, 2970289; 649731, 2970330; 649460, 2970359; 649473, 2970359; 649479, 2970379; 649455, 2970392; 649460, 2970359; 649569, 2970322; 649584, 2970340; 649564, 2970351; 649558, 2970337; 649569, 2970322; 649525, 2970737; 649542, 2970793; 649488, 2970805; 649481, 2970755; 649459, 2970732; 649494, 2970718; 649525, 2970737; 649012, 2970794; 649056, 2970826; 649058, 2970882; 648996, 2970946; 648962, 2970920; 648947, 2970867; 648968, 2970824; 649012, 2970794; 649361, 2970898; 649409, 2970903; 649414, 2970883; 649386, 2970863; 649418, 2970852; 649503, 2970875; 649531, 2970896; 649531, 2970913; 649433, 2970944; 649343, 2970994; 649254, 2970996; 649293, 2970929; 649361, 2970898; 649427, 2970985; 649444, 2970987; 649439, 2971018; 649422, 2971016; 649427, 2970985; 649889, 2971009; 649985, 2971023; 650021, 2971008; 650044, 2971024; 650026, 2971044; 649886, 2971069; 649865, 2971053; 649889, 2971009; 649588, 2970868; 649645, 2970842; 649656, 2970864; 649641, 2970898; 649591, 2970925; 649588, 2970868; 649739, 2970864; 649764, 2970811; 649901, 2970759; 649995, 2970695; 650026, 2970705; 649933, 2970818; 649823, 2970865; 649748, 2970878; 649739, 2970864; 650081, 2970792; 650123, 2970802; 650142, 2970823; 650094, 2970874; 650072, 2970853; 650068, 2970817; 650081, 2970792; 650200, 2970664; 650212, 2970649; 650224, 2970668; 650205, 2970681; 650200, 2970664; 650084, 2970658; 650067, 2970659; 650062, 2970639; 650155, 2970591; 650178, 2970599; 650166, 2970629; 650084, 2970658; 650974, 2971173; 650960, 2971163; 650967, 2971137; 650982, 2971143; 650974, 2971173; 650594, 2971192; 650504, 2971178; 650523, 2971116; 650540, 2971108; 650563, 2971141; 650606, 2971159; 650594, 2971192; 649409, 2971192; 649403, 2971216; 649316, 2971215; 649285, 2971111; 649314, 2971082; 649345, 2971094; 649395, 2971141; 649409, 2971192; 649726, 2969962; 649814, 2969966; 649836, 2969990; 649835, 2970011; 649804, 2970049; 649689, 2970069; 649672, 2970040; 649680, 2969986; 649726, 2969962; 650185, 2969704; 650210, 2969714; 650204, 2969732; 650139, 2969735; 650140, 2969711; 650185, 2969704; 651781, 2969746; 651602, 2969729; 650650, 2969704; 651763, 2969697; 651802, 2969718; 651781, 2969746; 650427, 2969700; 650485, 2969701; 650493, 2969719; 650409, 2969727; 650405, 2969700; 650427, 2969700; 650579, 2969730; 650557, 2969716; 650608, 2969708; Thence returning to 650579, 2969730.

                643804, 2971301; 643840, 2971284; 643847, 2971312; 643836, 2971336; 643860, 2971338; 644510, 2971334; 644636, 2971282; 644671, 2971333; 644729, 2971334; 644687, 2971300; 644684, 2971282; 644709, 2971274; 644773, 2971333; 644879, 2971333; 644818, 2971303; 644802, 2971275; 644833, 2971267; 644936, 2971301; 645010, 2971301; 645033, 2971296; 645036, 2971268; 645128, 2971279; 645153, 2971260; 645154, 2971237; 645136, 2971215; 644958, 2971151; 644912, 2971150; 644898, 2971213; 644791, 2971188; 644733, 2971139; 644763, 2971120; 644853, 2971117; 644961, 2971089; 645051, 2971108; 645224, 2971216; 645349, 2971257; 645384, 2971292; 645398, 2971332; 648329, 2971324; 648612, 2971033; 649168, 2970415; 649921, 2969645; 649864, 2969620; 649893, 2969537; 649918, 2969523; 649938, 2969532; 649945, 2969635; 649969, 2969637; 649982, 2969577; 649974, 2969490; 650004, 2969439; 650085, 2969428; 650112, 2969445; 650109, 2969505; 650065, 2969576; 650053, 2969639; 650081, 2969639; 650117, 2969554; 650157, 2969532; 650169, 2969548; 650169, 2969639; 650210, 2969638; 650219, 2969458; 650266, 2969415; 650322, 2969415; 650348, 2969450; 650308, 2969606; 650304, 2969638; 650325, 2969639; 650387, 2969489; 650415, 2969460; 650503, 2969417; 650741, 2969389; 650779, 2969362; 650942, 2969399; 650977, 2969335; 651080, 2969330; 651111, 2969407; 651204, 2969435; 651247, 2969407; 651265, 2969334; 651320, 2969324; 651420, 2969360; 651436, 2969405; 651488, 2969418; 651537, 2969418; 651578, 2969397; 651617, 2969409; 651644, 2969395; 651684, 2969432; 651767, 2969439; 651987, 2969393; 652084, 2969401; 652131, 2969432; 652149, 2969476; 652149, 2969556; 652128, 2969620; 652248, 2969608; 652262, 2969578; 652261, 2969522; 652228, 2969523; 652200, 2969109; 652096, 2968267; 652107, 2968233; 652124, 2968227; 652129, 2968182; 652110, 2968152; 652013, 2967221; 651935, 2967167; 651903, 2967112; 651916, 2967099; 651957, 2967139; 652038, 2967174; 652002, 2966815; 651873, 2966851; 651748, 2966944; 651571, 2967033; 651349, 2967113; 651257, 2967126; 651200, 2967161; 651077, 2967177; 651000, 2967217; 650736, 2967240; 650456, 2967303; 649908, 2967283; 649673, 2967259; 649593, 2967222; 649199, 2967132; 649146, 2967112; 649114, 2967061; 649053, 2967033; 648970, 2967044; 648906, 2967015; 648738, 2967014; 648647, 2966991; 648533, 2967021; 648522, 2967005; 648547, 2966927; 648531, 2966890; 648357, 2966792; 648272, 2966716; 648157, 2966665; 648088, 2966605; 648017, 2966575; 647899, 2966583; 647878, 2966563; 647921, 2966485; 647993, 2966428; 648002, 2966362; 648249, 2966122; 648393, 2966035; 648747, 2965936; 648896, 2965933; 649067, 2965966; 649326, 2965978; 649649, 2965936; 649808, 2965866; 649941, 2965767; 649956, 2965751; 649943, 2965739; 649997, 2965677; 649984, 2965628; 649955, 2965593; 649885, 2965540; 649819, 2965519; 649855, 2965508; 649923, 2965536; 650011, 2965620; 650023, 2965611; 649992, 2965544; 650039, 2965526; 650075, 2965487; 650084, 2965446; 650059, 2965454; 650055, 2965439; 650092, 2965354; 650160, 2965266; 650186, 2965283; 650154, 2965377; 650250, 2965358; 650301, 2965363; 650200, 2965495; 650183, 2965639; 650217, 2965763; 650309, 2965844; 650317, 2965880; 650388, 2965887; 650419, 2965844; 650470, 2965818; 650648, 2965609; 650712, 2965579; 650727, 2965395; 650708, 2965346; 650660, 2965315; 650655, 2965279; 650827, 2965099; 650906, 2964911; 650908, 2964808; 650862, 2964683; 650696, 2964483; 650661, 2964320; 650621, 2964296; 650533, 2964333; 650498, 2964323; 650509, 2964288; 650619, 2964159; 650657, 2964077; 650754, 2963661; 650751, 2963590; 650668, 2963407; 650658, 2963339; 650681, 2963308; 650814, 2963246; 650892, 2963186; 650969, 2963069; 650956, 2962962; 650908, 2962852; 650865, 2962797; 650836, 2962808; 650784, 2962735; 650726, 2962691; 650713, 2962668; 650718, 2962627; 650733, 2962598; 650764, 2962604; 650845, 2962483; 650923, 2962443; 651063, 2962283; 651116, 2962206; 651126, 2962164; 651276, 2962031; 651293, 2961967; 651316, 2961618; 651390, 2961373; 651545, 2961099; 651561, 2961101; 651558, 2961136; 651506, 2961271; 651464, 2961323; 651464, 2961365; 651497, 2961378; 651569, 2961330; 651563, 2961307; 651520, 2961315; 651550, 2961286; 651667, 2961236; 651675, 2961173; 651664, 2961163; 651586, 2961239; 651545, 2961253; 651624, 2961147; 651679, 2961111; 651702, 2961074; 651796, 2961024; 651807, 2960988; 651794, 2960912; 651778, 2960876; 651756, 2960882; 651757, 2960826; 651770, 2960808; 651824, 2960823; 651802, 2960766; 651855, 2960759; 651884, 2960716; 651945, 2960834; 651922, 2961087; 651892, 2961172; 651909, 2961174; 651934, 2961138; 651981, 2960873; 651984, 2960832; 651966, 2960809; 651979, 2960688; 651937, 2960717; 651917, 2960679; 651882, 2960659; 651884, 2960630; 651803, 2960625; 651795, 2960606; 651870, 2960563; 651903, 2960522; 651934, 2960420; 651904, 2960404; 651935, 2960340; 651904, 2960290; 651872, 2960290; 651820, 2960348; 651810, 2960319; 651823, 2960287; 651870, 2960255; 651995, 2960261; 652009, 2960241; 651994, 2960131; 652013, 2960032; 651976, 2960041; 651972, 2960018; 652036, 2959947; 651984, 2959954; 651974, 2959940; 652020, 2959874; 652011, 2959813; 652045, 2959759; 652008, 2959662; 651977, 2959644; 651949, 2959604; 651949, 2959475; 651906, 2959421; 651800, 2959493; 651666, 2959497; 651560, 2959543; 651482, 2959655; 651417, 2959714; 651438, 2959806; 651428, 2959899; 651506, 2959806; 651510, 2959768; 651562, 2959771; 651575, 2959707; 651603, 2959699; 651670, 2959754; 651684, 2959837; 651740, 2959936; 651764, 2959952; 651848, 2959939; 651868, 2959974; 651855, 2959990; 651803, 2960000; 651806, 2960040; 651791, 2960052; 651720, 2959997; 651646, 2960021; 651646, 2959957; 651613, 2959953; 651590, 2960011; 651568, 2960007; 651534, 2960047; 651669, 2960078; 651699, 2960102; 651699, 2960120; 651663, 2960157; 651575, 2960110; 651542, 2960114; 651546, 2960138; 651600, 2960198; 651523, 2960272; 651436, 2960242; 651368, 2960247; 651356, 2960230; 651332, 2960233; 651313, 2960194; 651295, 2960202; 651184, 2960471; 651301, 2960642; 651263, 2960667; 651156, 2960617; 651097, 2960640; 651037, 2960615; 651015, 2960631; 650979, 2960563; 650924, 2960639; 650846, 2960814; 650874, 2960826; 650952, 2960792; 650977, 2960746; 650927, 2960746; 650915, 2960726; 650936, 2960698; 650985, 2960683; 651031, 2960706; 651063, 2960690; 651132, 2960731; 651120, 2960756; 651045, 2960755; 651038, 2960772; 651049, 2960782; 651189, 2960799; 651236, 2960825; 651364, 2960755; 651382, 2960719; 651395, 2960719; 651418, 2960781; 651392, 2960796; 651389, 2960859; 651460, 2960864; 651503, 2960927; 651488, 2960963; 651425, 2960920; 651368, 2960939; 651368, 2960960; 651434, 2960957; 651463, 2960980; 651453, 2961061; 651428, 2961084; 651444, 2961149; 651411, 2961170; 651386, 2961125; 651338, 2961088; 651355, 2961059; 651302, 2961059; 651276, 2961044; 651285, 2961028; 651339, 2961014; 651275, 2960996; 651289, 2960888; 651287, 2960875; 651268, 2960877; 651238, 2960968; 651254, 2961037; 651221, 2961061; 651223, 2961081; 651256, 2961097; 651255, 2961132; 651274, 2961162; 651156, 2961189; 651132, 2961161; 651027, 2961240; 651024, 2961282; 651040, 2961315; 651001, 2961342; 651021, 2961379; 651013, 2961403; 650957, 2961411; 650963, 2961453; 650988, 2961445; 651014, 2961465; 651012, 2961495; 650952, 2961541; 650897, 2961560; 650895, 2961595; 650854, 2961613; 650871, 2961651; 650848, 2961678; 650863, 2961716; 650952, 2961704; 651044, 2961737; 651012, 2961834; 650952, 2961840; 650889, 2961872; 650917, 2961944; 650935, 2961892; 650977, 2961904; 650971, 2961957; 650939, 2962004; 650807, 2962010; 650730, 2961966; 650715, 2961998; 650726, 2962035; 650785, 2962072; 650798, 2962102; 650838, 2962101; 650830, 2962068; 650840, 2962054; 650909, 2962050; 650937, 2962067; 650950, 2962149; 650815, 2962167; 650842, 2962195; 650913, 2962201; 650911, 2962315; 650880, 2962336; 650836, 2962290; 650850, 2962262; 650835, 2962236; 650752, 2962250; 650693, 2962197; 650679, 2962147; 650598, 2962115; 650580, 2962057; 650642, 2962056; 650594, 2962012; 650593, 2961973; 650604, 2961961; 650632, 2961972; 650653, 2961934; 650606, 2961877; 650571, 2961898; 650561, 2961921; 650521, 2961900; 650515, 2961926; 650534, 2961978; 650515, 2962009; 650483, 2962020; 650437, 2961984; 650411, 2962027; 650310, 2962013; 650289, 2962034; 650389, 2962075; 650448, 2962046; 650460, 2962133; 650423, 2962149; 650423, 2962161; 650580, 2962320; 650557, 2962350; 650483, 2962351; 650396, 2962284; 650354, 2962298; 650345, 2962329; 650382, 2962358; 650406, 2962330; 650420, 2962332; 650537, 2962415; 650563, 2962385; 650615, 2962429; 650569, 2962435; 650573, 2962472; 650559, 2962485; 650484, 2962430; 650462, 2962444; 650467, 2962480; 650514, 2962513; 650550, 2962514; 650577, 2962563; 650606, 2962568; 650598, 2962592; 650575, 2962601; 650536, 2962566; 650524, 2962572; 650537, 2962651; 650513, 2962677; 650519, 2962736; 650498, 2962771; 650438, 2962743; 650463, 2962707; 650424, 2962669; 650387, 2962769; 650364, 2962758; 650361, 2962738; 650342, 2962735; 650328, 2962754; 650318, 2962822; 650294, 2962811; 650290, 2962772; 650272, 2962768; 650261, 2962801; 650176, 2962798; 650159, 2962828; 650139, 2962832; 650116, 2962817; 650106, 2962788; 650025, 2962768; 649993, 2962791; 649924, 2962768; 649914, 2962751; 649945, 2962726; 649930, 2962714; 649924, 2962667; 649831, 2962604; 649747, 2962580; 649720, 2962602; 649727, 2962621; 649764, 2962636; 649850, 2962626; 649881, 2962649; 649872, 2962688; 649768, 2962750; 649715, 2962690; 649708, 2962658; 649676, 2962650; 649666, 2962713; 649680, 2962739; 649605, 2962773; 649528, 2962882; 649471, 2962891; 649400, 2962963; 649345, 2962960; 649324, 2962987; 649291, 2962982; 649282, 2963047; 649260, 2963072; 649266, 2963103; 649329, 2963094; 649376, 2963118; 649486, 2963104; 649644, 2962985; 649721, 2962891; 649736, 2962851; 649900, 2962858; 649898, 2962928; 649939, 2962956; 649966, 2962937; 649958, 2962855; 649975, 2962853; 650003, 2962906; 650020, 2963022; 650001, 2963022; 649973, 2962978; 649918, 2962989; 649863, 2962954; 649857, 2962972; 649899, 2963036; 649888, 2963073; 649843, 2963034; 649808, 2963029; 649726, 2963107; 649659, 2963138; 649598, 2963226; 649532, 2963226; 649463, 2963269; 649462, 2963287; 649492, 2963321; 649492, 2963381; 649476, 2963406; 649491, 2963453; 649393, 2963453; 649380, 2963466; 649523, 2963511; 649549, 2963548; 649573, 2963648; 649551, 2963653; 649526, 2963613; 649476, 2963597; 649501, 2963573; 649438, 2963546; 649435, 2963506; 649361, 2963520; 649354, 2963534; 649384, 2963568; 649338, 2963580; 649374, 2963600; 649354, 2963630; 649400, 2963636; 649444, 2963683; 649446, 2963723; 649472, 2963764; 649425, 2963757; 649377, 2963713; 649279, 2963674; 649255, 2963687; 649263, 2963728; 649235, 2963739; 649259, 2963773; 649169, 2963798; 649257, 2963832; 649278, 2963804; 649296, 2963804; 649360, 2963887; 649351, 2963906; 649284, 2963880; 649248, 2963892; 649204, 2963869; 649151, 2963880; 649138, 2963843; 649097, 2963861; 649028, 2963841; 649035, 2963736; 649059, 2963670; 649115, 2963627; 649127, 2963534; 649192, 2963426; 649195, 2963370; 649227, 2963298; 649209, 2963183; 649176, 2963155; 649097, 2963209; 649084, 2963245; 649084, 2963311; 649126, 2963385; 649106, 2963444; 649072, 2963465; 649082, 2963499; 649066, 2963524; 649029, 2963519; 649015, 2963547; 648960, 2963538; 648893, 2963560; 648828, 2963615; 648779, 2963706; 648652, 2963799; 648653, 2963896; 648679, 2963911; 648669, 2963953; 648716, 2963966; 648723, 2963989; 648644, 2963994; 648657, 2964033; 648599, 2964051; 648832, 2964128; 648828, 2964220; 648808, 2964208; 648775, 2964223; 648762, 2964173; 648743, 2964162; 648705, 2964179; 648750, 2964238; 648762, 2964287; 648850, 2964304; 648879, 2964361; 648877, 2964417; 648866, 2964425; 648841, 2964344; 648743, 2964326; 648739, 2964361; 648686, 2964408; 648718, 2964417; 648770, 2964404; 648857, 2964493; 648947, 2964521; 648938, 2964547; 648865, 2964534; 648851, 2964546; 648905, 2964580; 648901, 2964606; 648839, 2964588; 648720, 2964590; 648685, 2964608; 648730, 2964620; 648721, 2964649; 648615, 2964659; 648619, 2964674; 648681, 2964697; 648700, 2964734; 648693, 2964750; 648655, 2964733; 648614, 2964755; 648626, 2964813; 648730, 2964834; 648764, 2964857; 648766, 2964874; 648749, 2964901; 648685, 2964874; 648659, 2964842; 648629, 2964893; 648626, 2965027; 648651, 2965056; 648637, 2965075; 648598, 2965083; 648601, 2965110; 648609, 2965127; 648691, 2965092; 648755, 2965103; 648787, 2965140; 648789, 2965207; 648765, 2965221; 648691, 2965159; 648684, 2965198; 648654, 2965206;

                648615, 2965253; 648616, 2965286; 648578, 2965297; 648537, 2965392; 648487, 2965413; 648340, 2965382; 648380, 2965416; 648381, 2965447; 648340, 2965448; 648211, 2965505; 648104, 2965484; 648086, 2965458; 647964, 2965433; 647890, 2965439; 647759, 2965526; 647709, 2965611; 647662, 2965643; 647637, 2965699; 647651, 2965758; 647596, 2965720; 647564, 2965715; 647518, 2965764; 647500, 2965801; 647505, 2965828; 647560, 2965864; 647643, 2965879; 647672, 2965908; 647660, 2965940; 647598, 2965967; 647686, 2965961; 647774, 2965885; 647839, 2965885; 647743, 2965817; 647751, 2965786; 647795, 2965765; 647862, 2965781; 647979, 2965872; 648142, 2965946; 648162, 2965998; 648144, 2966020; 648047, 2965938; 647966, 2965950; 647994, 2965983; 647988, 2966049; 648081, 2966055; 648089, 2966087; 648068, 2966102; 647974, 2966068; 647941, 2966107; 647972, 2966132; 647919, 2966135; 647875, 2966185; 648000, 2966156; 648009, 2966186; 647993, 2966206; 647968, 2966222; 647742, 2966268; 647725, 2966259; 647746, 2966237; 647681, 2966249; 647690, 2966266; 647682, 2966304; 647579, 2966321; 647390, 2966404; 647351, 2966354; 647361, 2966326; 647435, 2966325; 647581, 2966263; 647501, 2966260; 647474, 2966239; 647450, 2966265; 647416, 2966244; 647422, 2966217; 647407, 2966208; 647265, 2966251; 647215, 2966233; 647186, 2966243; 647172, 2966259; 647178, 2966293; 647226, 2966331; 647252, 2966329; 647278, 2966280; 647272, 2966352; 647253, 2966377; 647255, 2966496; 647235, 2966506; 647236, 2966452; 647215, 2966437; 647105, 2966465; 647082, 2966479; 647082, 2966509; 647024, 2966506; 647039, 2966539; 647078, 2966534; 647094, 2966573; 647068, 2966589; 647058, 2966632; 647028, 2966604; 646987, 2966604; 647011, 2966667; 646985, 2966661; 646971, 2966709; 646918, 2966706; 646940, 2966745; 646938, 2966783; 646891, 2966777; 646878, 2966790; 646897, 2966835; 646887, 2966872; 646867, 2966861; 646814, 2966769; 646687, 2966797; 646683, 2966816; 646713, 2966841; 646710, 2966891; 646745, 2966929; 646739, 2966992; 646756, 2967023; 646739, 2967047; 646696, 2967038; 646691, 2967050; 646777, 2967076; 646787, 2967096; 646777, 2967119; 646700, 2967127; 646644, 2967179; 646567, 2967184; 646557, 2967171; 646573, 2967135; 646572, 2967084; 646615, 2967083; 646617, 2967065; 646520, 2966999; 646507, 2967019; 646532, 2967057; 646494, 2967063; 646483, 2967082; 646489, 2967096; 646525, 2967096; 646509, 2967199; 646473, 2967180; 646444, 2967185; 646430, 2967200; 646444, 2967227; 646422, 2967243; 646411, 2967212; 646373, 2967236; 646320, 2967235; 646310, 2967215; 646352, 2967209; 646350, 2967181; 646386, 2967175; 646392, 2967148; 646316, 2967150; 646258, 2967201; 646246, 2967241; 646236, 2967212; 646139, 2967255; 646201, 2967289; 646192, 2967310; 646161, 2967322; 646112, 2967271; 645891, 2967428; 645889, 2967459; 645865, 2967471; 645856, 2967513; 645824, 2967552; 645840, 2967616; 645826, 2967615; 645805, 2967574; 645770, 2967618; 645764, 2967651; 645797, 2967689; 645831, 2967670; 645865, 2967680; 645882, 2967742; 645865, 2967745; 645836, 2967713; 645777, 2967729; 645764, 2967715; 645764, 2967775; 645742, 2967848; 645771, 2967890; 645775, 2967949; 645747, 2967998; 645693, 2968030; 645654, 2968036; 645642, 2968020; 645752, 2967942; 645749, 2967905; 645729, 2967875; 645708, 2967927; 645669, 2967966; 645529, 2967955; 645489, 2967969; 645575, 2967987; 645579, 2968004; 645556, 2968025; 645496, 2968041; 645473, 2968009; 645477, 2967981; 645440, 2968014; 645384, 2968031; 645277, 2968031; 645190, 2967931; 645137, 2967919; 645120, 2967897; 645135, 2967880; 645190, 2967873; 645198, 2967862; 645176, 2967810; 645228, 2967786; 645203, 2967758; 645208, 2967743; 645262, 2967724; 645224, 2967664; 645131, 2967633; 645033, 2967696; 644977, 2967792; 644913, 2967831; 644875, 2967813; 644854, 2967762; 644808, 2967736; 644801, 2967760; 644760, 2967726; 644727, 2967742; 644760, 2967786; 644781, 2967852; 644777, 2967936; 644752, 2967971; 644665, 2967930; 644680, 2967917; 644736, 2967925; 644726, 2967894; 644741, 2967825; 644697, 2967787; 644678, 2967819; 644684, 2967858; 644623, 2967952; 644592, 2967975; 644539, 2967978; 644591, 2967933; 644564, 2967930; 644477, 2967962; 644389, 2967929; 644373, 2967934; 644381, 2967971; 644342, 2967949; 644328, 2967958; 644296, 2968036; 644333, 2968033; 644357, 2968063; 644294, 2968053; 644244, 2968174; 644260, 2968220; 644302, 2968263; 644388, 2968300; 644388, 2968355; 644357, 2968375; 644293, 2968368; 644313, 2968319; 644242, 2968282; 644221, 2968192; 644190, 2968199; 644139, 2968177; 644126, 2968200; 644097, 2968193; 644130, 2968166; 644118, 2968126; 644136, 2968017; 644129, 2967984; 644103, 2967993; 644085, 2967967; 644150, 2967886; 644169, 2967845; 644173, 2967780; 644155, 2967734; 644122, 2967717; 644111, 2967802; 644026, 2967734; 643992, 2967801; 644015, 2967831; 644068, 2967856; 644072, 2967878; 643980, 2967850; 643955, 2967877; 643961, 2967893; 644047, 2967925; 644054, 2968054; 644070, 2968094; 644059, 2968127; 644011, 2968144; 644009, 2968205; 643991, 2968236; 643978, 2968237; 643967, 2968214; 643951, 2968137; 643889, 2968086; 643867, 2968029; 643822, 2968014; 643778, 2967975; 643717, 2968031; 643628, 2968044; 643618, 2968089; 643742, 2968068; 643785, 2968077; 643824, 2968110; 643824, 2968172; 643772, 2968236; 643684, 2968252; 643588, 2968330; 643538, 2968305; 643487, 2968307; 643422, 2968285; 643383, 2968302; 643339, 2968298; 643314, 2968240; 643263, 2968219; 643227, 2968243; 643261, 2968244; 643263, 2968270; 643216, 2968281; 643162, 2968258; 643129, 2968223; 643116, 2968229; 643123, 2968262; 643101, 2968276; 643116, 2968294; 643185, 2968317; 643271, 2968300; 643289, 2968325; 643296, 2968375; 643317, 2968398; 643337, 2968395; 643352, 2968368; 643441, 2968365; 643612, 2968399; 643796, 2968382; 643774, 2968433; 643737, 2968422; 643697, 2968437; 643727, 2968453; 643732, 2968477; 643765, 2968500; 643764, 2968518; 643702, 2968498; 643693, 2968525; 643704, 2968558; 643770, 2968598; 643830, 2968661; 643843, 2968694; 643812, 2968695; 643745, 2968661; 643691, 2968584; 643690, 2968626; 643725, 2968717; 643699, 2968788; 643662, 2968809; 643548, 2968824; 643544, 2968837; 643387, 2968836; 643368, 2968873; 643356, 2968861; 643336, 2968890; 643335, 2968936; 643401, 2969010; 643401, 2969064; 643439, 2969115; 643384, 2969089; 643310, 2969110; 643318, 2969123; 643302, 2969131; 643260, 2969117; 643230, 2969142; 643243, 2969164; 643237, 2969192; 643182, 2969169; 643165, 2969201; 643173, 2969237; 643313, 2969238; 643345, 2969260; 643359, 2969292; 643343, 2969362; 643426, 2969353; 643394, 2969333; 643392, 2969320; 643418, 2969308; 643459, 2969346; 643533, 2969352; 643570, 2969377; 643591, 2969423; 643633, 2969455; 643582, 2969466; 643568, 2969499; 643580, 2969526; 643557, 2969529; 643552, 2969548; 643547, 2969596; 643597, 2969583; 643608, 2969593; 643604, 2969664; 643595, 2969678; 643517, 2969682; 643367, 2969730; 643028, 2969725; 642973, 2969748; 642969, 2969728; 642870, 2969767; 642867, 2969788; 642846, 2969785; 642826, 2969805; 642855, 2969824; 642851, 2969846; 642759, 2969997; 642680, 2970039; 642581, 2970118; 642454, 2970257; 642414, 2970263; 642368, 2970298; 642353, 2970276; 641988, 2970445; 641963, 2970481; 641963, 2970527; 641994, 2970557; 642011, 2970546; 642024, 2970563; 642070, 2970565; 642054, 2970527; 642064, 2970513; 642169, 2970516; 642183, 2970491; 642165, 2970477; 642172, 2970457; 642283, 2970467; 642292, 2970454; 642270, 2970433; 642274, 2970410; 642355, 2970410; 642443, 2970358; 642454, 2970378; 642435, 2970472; 642469, 2970450; 642474, 2970422; 642518, 2970406; 642519, 2970389; 642487, 2970362; 642500, 2970332; 642527, 2970327; 642572, 2970347; 642587, 2970325; 642578, 2970288; 642590, 2970275; 642630, 2970298; 642648, 2970260; 642754, 2970213; 642658, 2970214; 642714, 2970168; 642745, 2970120; 642795, 2970094; 642817, 2970117; 642785, 2970156; 642804, 2970183; 642852, 2970137; 642830, 2970110; 642836, 2970096; 642875, 2970114; 642901, 2970090; 642884, 2970066; 642892, 2970042; 642934, 2970057; 642955, 2970036; 642925, 2970014; 642925, 2969992; 642980, 2970012; 643055, 2969984; 643027, 2969962; 643036, 2969951; 643069, 2969964; 643068, 2969983; 643157, 2969989; 643275, 2970070; 643310, 2970072; 643326, 2970101; 643228, 2970257; 643239, 2970324; 643455, 2970386; 643614, 2970537; 643631, 2970568; 643697, 2970592; 643712, 2970653; 643700, 2970671; 643663, 2970662; 643628, 2970617; 643612, 2970653; 643670, 2970696; 643761, 2970725; 643758, 2970755; 643713, 2970744; 643731, 2970774; 643721, 2970812; 643670, 2970806; 643763, 2970869; 643783, 2970926; 643826, 2970913; 643806, 2970891; 643846, 2970828; 643835, 2970798; 643845, 2970774; 643951, 2970702; 643980, 2970716; 643990, 2970741; 643986, 2970798; 643939, 2970868; 643851, 2970937; 643809, 2970958; 643772, 2970958; 643737, 2970990; 643741, 2971022; 643717, 2971043; 643650, 2971047; 643594, 2971083; 643623, 2971142; 643620, 2971212; 643591, 2971296; 643576, 2971296; 643570, 2971274; 643600, 2971192; 643585, 2971176; 643546, 2971174; 643503, 2971228; 643390, 2971269; 643387, 2971289; 643336, 2971337; 643788, 2971337; 643804, 2971301; 644388, 2971235; 644415, 2971239; 644401, 2971277; 644307, 2971299; 644327, 2971267; 644388, 2971235; 645326, 2971076; 645367, 2971014; 645218, 2970969; 645209, 2970954; 645232, 2970924; 645318, 2970922; 645372, 2970942; 645416, 2970981; 645428, 2971052; 645395, 2971107; 645375, 2971123; 645350, 2971121; 645326, 2971076; 646107, 2970947; 646171, 2970961; 646219, 2971007; 646239, 2971044; 646234, 2971106; 646091, 2971179; 646023, 2971184; 645934, 2971226; 645925, 2971204; 645941, 2971148; 646022, 2971105; 646020, 2971092; 645990, 2971089; 645998, 2971065; 646073, 2971053; 646077, 2970999; 646091, 2970989; 646084, 2970960; 646107, 2970947; 646349, 2970968; 646403, 2970956; 646396, 2970934; 646417, 2970915; 646475, 2970908; 646490, 2970976; 646482, 2971067; 646406, 2971118; 646331, 2971133; 646318, 2971023; 646349, 2970968; 647153, 2970921; 647247, 2970903; 647344, 2970930; 647386, 2970932; 647404, 2970918; 647397, 2970886; 647354, 2970851; 647285, 2970854; 647316, 2970802; 647308, 2970787; 647195, 2970835; 647140, 2970805; 647103, 2970811; 647113, 2970764; 647181, 2970657; 647230, 2970635; 647284, 2970650; 647352, 2970768; 647420, 2970835; 647444, 2970905; 647433, 2970972; 647413, 2970987; 647241, 2971041; 647053, 2971061; 647043, 2971047; 647056, 2971005; 647153, 2970921; 647626, 2970841; 647593, 2970835; 647589, 2970816; 647643, 2970775; 647678, 2970776; 647663, 2970903; 647647, 2970926; 647529, 2970971; 647517, 2970947; 647528, 2970902; 647558, 2970877; 647618, 2970868; 647626, 2970841; 648562, 2970934; 648549, 2970886; 648487, 2970884; 648477, 2970862; 648560, 2970766; 648602, 2970752; 648622, 2970799; 648616, 2970842; 648588, 2970916; 648562, 2970934; 648144, 2970878; 648050, 2970902; 647808, 2970924; 647785, 2970885; 647791, 2970857; 647825, 2970828; 647901, 2970817; 647910, 2970787; 647859, 2970796; 647675, 2970730; 647588, 2970732; 647550, 2970712; 647518, 2970669; 647474, 2970687; 647461, 2970672; 647509, 2970643; 647547, 2970642; 647723, 2970667; 647838, 2970724; 647932, 2970740; 647957, 2970732; 647956, 2970720; 647813, 2970670; 647799, 2970639; 647819, 2970618; 647852, 2970614; 647932, 2970650; 648008, 2970586; 648072, 2970575; 648168, 2970589; 648225, 2970557; 648212, 2970532; 648240, 2970519; 648305, 2970512; 648375, 2970544; 648398, 2970575; 648410, 2970630; 648402, 2970685; 648370, 2970747; 648262, 2970838; 648144, 2970878; 647790, 2970562; 647747, 2970568; 647717, 2970544; 647608, 2970538; 647631, 2970510; 647797, 2970449; 647913, 2970483; 647936, 2970508; 647926, 2970531; 647790, 2970562; 648924, 2970465; 648907, 2970435; 648940, 2970376; 649027, 2970350; 649036, 2970419; 649006, 2970495; 648942, 2970499; 648924, 2970465; 647452, 2970436; 647341, 2970509; 647350, 2970279; 647368, 2970199; 647348, 2969821; 647337, 2969773; 647314, 2969748; 647304, 2969798; 647332, 2969940; 647338, 2970095; 647291, 2970124; 647268, 2970401; 647295, 2970514; 647266, 2970551; 647241, 2970553; 647205, 2970525; 647201, 2970461; 647173, 2970387; 647183, 2970339; 647227, 2970305; 647219, 2969673; 647187, 2969637; 647005, 2969637; 646995, 2969653; 646996, 2969766; 646943, 2969771; 646933, 2969725; 646955, 2969593; 646948, 2969546; 646969, 2969488; 646994, 2969463; 647068, 2969428; 647201, 2969397; 647402, 2969380; 647998, 2969390; 648224, 2969424; 648285, 2969405; 648339, 2969433; 648448, 2969423; 648483, 2969446; 648497, 2969535; 648485, 2969575; 648445, 2969649; 648409, 2969682; 648370, 2969685; 648294, 2969642; 648256, 2969644; 648228, 2969609; 647721, 2969601; 647715, 2969628; 647554, 2969636; 647564, 2969694; 647529, 2969724; 647515, 2969797; 647458, 2969863; 647461, 2969876; 647503, 2969881; 647516, 2969907; 647515, 2969962; 647470, 2970013; 647476, 2970097; 647445, 2970175; 647477, 2970233; 647478, 2970269; 647453, 2970324; 647485, 2970373; 647452, 2970436; 649383, 2969956; 649441, 2969975; 649446, 2970043; 649422, 2970078; 649358, 2970076; 649314, 2970023; 649340, 2969968; 649383, 2969956; 649577, 2969745; 649588, 2969709; 649545, 2969705; 649505, 2969678; 649434, 2969721; 649177, 2969725; 649047, 2969707; 648998, 2969639; 648981, 2969636; 648910, 2969686; 648807, 2969696; 648680, 2969673; 648530, 2969689; 648518, 2969682; 648520, 2969651; 648541, 2969551; 648600, 2969425; 648619, 2969403; 648668, 2969397; 649026, 2969417; 649058, 2969476; 649065, 2969438; 649117, 2969436; 649349, 2969462; 649418, 2969493; 649491, 2969491; 649514, 2969519; 649515, 2969619; 649557, 2969528; 649586, 2969504; 649618, 2969521; 649627, 2969599; 649696, 2969517; 649720, 2969531; 649724, 2969592; 649743, 2969604; 649778, 2969548; 649814, 2969523; 649824, 2969592; 649768, 2969742; 649620, 2969795; 649552, 2969890; 649538, 2969843; 649549, 2969803; 649580, 2969767; 649577, 2969745; 643946, 2969337; 643968, 2969410; 643941, 2969427; 643897, 2969405; 643875, 2969344; 643901, 2969312; 643946, 2969337; 643707, 2969395; 643674, 2969412; 643701, 2969326; 643737, 2969331; 643752, 2969314; 643718, 2969283; 643734, 2969271; 643788, 2969288; 643789, 2969329; 643707, 2969395; 643632, 2969317; 643623, 2969334; 643562, 2969328; 643540, 2969349; 643490, 2969326; 643490, 2969302; 643531, 2969297; 643502, 2969259; 643501, 2969220; 643550, 2969236; 643632, 2969317; 643655, 2969499; 643678, 2969585; 643660, 2969605; 643620, 2969532; 643627, 2969493; 643655, 2969499; 646890, 2969546; 646913, 2969549; 646902, 2969658; 646915, 2969804; 646904, 2969820; 646835, 2969762; 646815, 2969711; 646808, 2969600; 646825, 2969566; 646890, 2969546; 643192, 2969879; 643295, 2969916; 643347, 2969952; 643371, 2969983; 643371, 2970012; 643282, 2969962; 643270, 2969972; 643293, 2970007; 643284, 2970026; 643180, 2969929; 643089, 2969901; 643010, 2969908; 642987, 2969888; 643048, 2969860; 643192, 2969879; 643608, 2970112; 643568, 2970114; 643559, 2970089; 643613, 2970041; 643644, 2970048; 643658, 2970087; 643608, 2970112; 643488, 2970103; 643481, 2970149; 643463, 2970166; 643373, 2970115; 643364, 2970087; 643447, 2970054; 643470, 2970059; 643488, 2970103; 646452, 2970364; 646428, 2970408; 646328, 2970426; 646307, 2970487; 646286, 2970462; 646257, 2970465; 646291, 2970403; 646408, 2970354; 646481, 2970300; 646579, 2970262; 646614, 2970269; 646624, 2970287; 646611, 2970321; 646452, 2970364; 643306, 2970243; 643360, 2970321; 643360, 2970346; 643297, 2970322; 643273, 2970252; 643287, 2970238; 643306, 2970243; 643364, 2970249; 643397, 2970249; 643481, 2970322; 643501, 2970319; 643503, 2970284; 643523, 2970269; 643586, 2970295; 643687, 2970434; 643701, 2970509; 643688, 2970546; 643664, 2970547; 643551, 2970409; 643431, 2970357; 643361, 2970266; 643364, 2970249; 643911, 2970344; 643986, 2970370; 644032, 2970449; 644019, 2970509; 643969, 2970561; 643945, 2970557; 643972, 2970513; 643962, 2970490; 643901, 2970504; 643843, 2970555; 643845, 2970489; 643754, 2970444; 643760, 2970419; 643796, 2970388; 643911, 2970344; 646293, 2970571; 646392, 2970590; 646434, 2970650; 646411, 2970659; 646336, 2970624; 646170, 2970662; 646176, 2970625; 646207, 2970591; 646293, 2970571; 643784, 2970628; 643762, 2970624; 643742, 2970579; 643788, 2970608; 643784, 2970628; 646613, 2970666; 646555, 2970599; 646496, 2970556; 646528, 2970526; 646616, 2970549; 646629, 2970519; 646619, 2970485; 646530, 2970447; 646521, 2970428; 646545, 2970411; 646608, 2970406; 646628, 2970376; 646646, 2970372; 646669, 2970398; 646677, 2970437; 646668, 2970618; 646652, 2970665; 646638, 2970677; 646613, 2970666; 645603, 2970515; 645529, 2970559; 645552, 2970519; 645634, 2970462; 645673, 2970468; 645663, 2970493; 645603, 2970515; 645779, 2970697; 645681, 2970780; 645666, 2970776; 645691, 2970720; 645772, 2970681; 645779, 2970697; 644101, 2970758; 644087, 2970781; 644060, 2970775; 644083, 2970730; 644097, 2970731; 644101, 2970758; 646154, 2970788; 646190, 2970734; 646219, 2970721; 646245, 2970775; 646202, 2970822; 646274, 2970829; 646290, 2970888; 646280, 2970906; 646125, 2970888; 646126, 2970840; 646154, 2970788; 644757, 2970819; 644785, 2970852; 644792, 2970898; 644766, 2970963; 644737, 2970992; 644612, 2970956; 644581, 2970927; 644589, 2970877; 644672, 2970799; 644716, 2970798; 644757, 2970819; 645327, 2970827; 645356, 2970829; 645365, 2970855; 645314, 2970857; 645327, 2970827; 646389, 2970828; 646475, 2970839; 646481, 2970817; 646451, 2970808; 646404, 2970735; 646428, 2970709; 646468, 2970711; 646511, 2970794; 646511, 2970865; 646380, 2970880; 646368, 2970843; 646389, 2970828; 647163, 2970885; 647162, 2970856; 647187, 2970858; 647183, 2970877; 647163, 2970885; 646337, 2970748; 646323, 2970749; 646314, 2970726; 646353, 2970715; 646358, 2970733; 646337, 2970748; 646351, 2970801; 646330, 2970797; 646343, 2970775; 646361, 2970776; 646351, 2970801; 644671, 2971051; 644642, 2971030; 644656, 2971007; 644686, 2971024; 644671, 2971051; 643631, 2969201; 643629, 2969182; 643659, 2969165; 643660, 2969189; 643631, 2969201; 643840, 2969192; 643743, 2969125; 643776, 2969087; 643766, 2969064; 643776, 2969043; 643761, 2969025; 643699, 2969024; 643721, 2968992; 643785, 2968976; 643809, 2968991; 643824, 2969104; 643860, 2969171; 643858, 2969189; 643840, 2969192; 643858, 2969062; 643922, 2969117; 643942, 2969160; 643932, 2969180; 643902, 2969172; 643863, 2969123; 643858, 2969062; 645498, 2969088; 645627, 2968969; 645645, 2968977; 645645, 2969006; 645601, 2969086; 645515, 2969130; 645496, 2969110; 645498, 2969088; 644106, 2969049; 644083, 2969053; 644066, 2969036; 644091, 2968944; 644015, 2968943; 643999, 2968921; 644069, 2968883;

                644114, 2968891; 644137, 2968965; 644106, 2969049; 644498, 2968888; 644443, 2968857; 644381, 2968847; 644382, 2968804; 644411, 2968779; 644459, 2968774; 644560, 2968804; 644576, 2968827; 644567, 2968875; 644498, 2968888; 644655, 2968844; 644615, 2968772; 644619, 2968758; 644696, 2968788; 644731, 2968854; 644720, 2968872; 644693, 2968873; 644655, 2968844; 644105, 2968761; 644124, 2968817; 644110, 2968861; 644075, 2968846; 644020, 2968782; 643957, 2968770; 643989, 2968724; 644029, 2968715; 644077, 2968731; 644105, 2968761; 644210, 2968721; 644224, 2968553; 644265, 2968522; 644308, 2968523; 644323, 2968573; 644280, 2968704; 644248, 2968746; 644224, 2968746; 644210, 2968721; 644656, 2968532; 644603, 2968513; 644593, 2968493; 644671, 2968479; 644684, 2968447; 644625, 2968437; 644530, 2968454; 644519, 2968443; 644525, 2968417; 644570, 2968391; 644674, 2968413; 644762, 2968392; 644730, 2968438; 644753, 2968538; 644743, 2968608; 644714, 2968604; 644656, 2968532; 645196, 2968406; 645234, 2968378; 645272, 2968375; 645219, 2968427; 645196, 2968425; 645196, 2968406; 644914, 2968363; 644891, 2968371; 644872, 2968349; 644817, 2968343; 644809, 2968327; 644828, 2968316; 644878, 2968325; 644885, 2968283; 644936, 2968260; 644936, 2968171; 644827, 2968226; 644767, 2968291; 644732, 2968295; 644654, 2968348; 644556, 2968342; 644534, 2968306; 644637, 2968231; 644585, 2968225; 644575, 2968212; 644587, 2968200; 644731, 2968127; 644880, 2968085; 644935, 2968038; 645031, 2968043; 645093, 2968085; 645097, 2968146; 645128, 2968220; 645126, 2968275; 645087, 2968312; 644967, 2968318; 644914, 2968363; 645377, 2968324; 645426, 2968303; 645443, 2968325; 645427, 2968342; 645373, 2968348; 645377, 2968324; 645775, 2968321; 645859, 2968250; 645905, 2968233; 645921, 2968249; 645921, 2968271; 645897, 2968296; 645797, 2968333; 645775, 2968321; 645502, 2968304; 645477, 2968300; 645474, 2968275; 645569, 2968196; 645600, 2968190; 645605, 2968235; 645502, 2968304; 651749, 2968273; 651730, 2968241; 651754, 2968193; 651715, 2968200; 651711, 2968183; 651728, 2968139; 651727, 2968093; 651752, 2968079; 651817, 2968174; 651888, 2968237; 651895, 2968262; 651869, 2968284; 651802, 2968296; 651749, 2968273; 646044, 2968074; 646032, 2968074; 646032, 2968052; 646083, 2967996; 646119, 2967973; 646148, 2967987; 646136, 2968026; 646044, 2968074; 645151, 2968040; 645138, 2968053; 645077, 2968000; 645013, 2967987; 644996, 2967963; 645045, 2967939; 645136, 2967976; 645157, 2968008; 645151, 2968040; 644689, 2968012; 644659, 2968037; 644650, 2968013; 644662, 2967990; 644688, 2967983; 644701, 2967988; 644689, 2968012; 644507, 2968004; 644496, 2967993; 644508, 2967965; 644519, 2967973; 644507, 2968004; 644475, 2967993; 644471, 2968012; 644450, 2968010; 644461, 2967981; 644475, 2967993; 644406, 2968009; 644383, 2968026; 644388, 2967994; 644407, 2967990; 644406, 2968009; 644527, 2968030; 644562, 2968021; 644577, 2968099; 644563, 2968125; 644528, 2968139; 644477, 2968104; 644466, 2968077; 644507, 2968064; 644527, 2968030; 644326, 2968132; 644371, 2968177; 644428, 2968195; 644437, 2968222; 644419, 2968233; 644338, 2968195; 644307, 2968152; 644301, 2968087; 644316, 2968092; 644326, 2968132; 645345, 2968054; 645371, 2968063; 645352, 2968093; 645311, 2968069; 645345, 2968054; 645236, 2968082; 645305, 2968128; 645297, 2968158; 645213, 2968108; 645205, 2968077; 645236, 2968082; 645231, 2968183; 645232, 2968209; 645186, 2968218; 645200, 2968193; 645231, 2968183; 644746, 2968327; 644774, 2968339; 644761, 2968366; 644739, 2968355; 644746, 2968327; 644210, 2968378; 644216, 2968416; 644171, 2968472; 644074, 2968406; 644049, 2968336; 644079, 2968326; 644106, 2968371; 644129, 2968353; 644160, 2968375; 644210, 2968378; 643967, 2968377; 644040, 2968578; 644030, 2968615; 643992, 2968639; 643964, 2968626; 644002, 2968576; 644001, 2968546; 643971, 2968519; 643959, 2968480; 643941, 2968517; 643914, 2968474; 643875, 2968492; 643860, 2968478; 643901, 2968449; 643878, 2968437; 643885, 2968423; 643949, 2968444; 643946, 2968404; 643904, 2968367; 643835, 2968367; 643824, 2968353; 643832, 2968303; 643872, 2968272; 643908, 2968281; 643938, 2968312; 643967, 2968377; 644072, 2968276; 644056, 2968255; 644063, 2968221; 644097, 2968232; 644111, 2968264; 644072, 2968276; 643833, 2968421; 643807, 2968463; 643813, 2968427; 643833, 2968421; 643931, 2968597; 643889, 2968598; 643878, 2968581; 643934, 2968554; 643945, 2968582; 643931, 2968597; 643757, 2968703; 643744, 2968723; 643738, 2968702; 643757, 2968703; 643825, 2968775; 643782, 2968735; 643822, 2968749; 643825, 2968775; 643770, 2968772; 643808, 2968798; 643799, 2968815; 643727, 2968779; 643733, 2968763; 643770, 2968772; 643952, 2968853; 643945, 2968883; 643898, 2968873; 643905, 2968841; 643952, 2968853; 643926, 2968939; 643914, 2968974; 643848, 2968956; 643884, 2968916; 643926, 2968939; 643570, 2968935; 643562, 2969117; 643542, 2969136; 643479, 2969135; 643468, 2969109; 643526, 2969087; 643522, 2969063; 643482, 2969042; 643514, 2968973; 643451, 2968964; 643434, 2968945; 643462, 2968926; 643561, 2968915; 643570, 2968935; 643692, 2969086; 643714, 2969096; 643711, 2969126; 643687, 2969147; 643676, 2969124; 643692, 2969086; 643721, 2969186; 643702, 2969182; 643712, 2969159; 643727, 2969165; 643721, 2969186; 644867, 2967876; 644882, 2967879; 644879, 2967897; 644859, 2967915; 644851, 2967896; 644867, 2967876; 644905, 2967883; 644912, 2967862; 644931, 2967867; 644925, 2967896; 644905, 2967883; 644963, 2967873; 644976, 2967819; 645033, 2967784; 645066, 2967719; 645089, 2967731; 645110, 2967772; 645104, 2967808; 644994, 2967888; 644963, 2967873; 646146, 2967912; 646157, 2967882; 646178, 2967890; 646170, 2967919; 646146, 2967912; 645825, 2967896; 645808, 2967897; 645803, 2967871; 645825, 2967839; 645808, 2967751; 645826, 2967742; 645855, 2967849; 645825, 2967896; 646212, 2967752; 646277, 2967714; 646312, 2967729; 646289, 2967789; 646263, 2967797; 646190, 2967796; 646212, 2967752; 645929, 2967671; 645900, 2967643; 645912, 2967616; 645961, 2967634; 645953, 2967675; 645929, 2967671; 646423, 2967624; 646437, 2967632; 646426, 2967647; 646400, 2967650; 646423, 2967624; 645984, 2967554; 645967, 2967537; 645976, 2967494; 645930, 2967457; 645933, 2967430; 646002, 2967442; 646056, 2967541; 646052, 2967565; 645984, 2967554; 646141, 2967429; 646148, 2967387; 646164, 2967376; 646207, 2967453; 646138, 2967485; 646127, 2967460; 646141, 2967429;

                645908, 2967545; 645881, 2967546; 645872, 2967522; 645910, 2967514; 645919, 2967529; 645908, 2967545; 646269, 2967353; 646257, 2967333; 646298, 2967269; 646373, 2967294; 646385, 2967311; 646371, 2967338; 646269, 2967353; 646112, 2967343; 646079, 2967328; 646074, 2967309; 646112, 2967313; 646112, 2967343; 648173, 2967050; 648121, 2967029; 648087, 2966989; 648060, 2966995; 648012, 2966975; 648039, 2966916; 648031, 2966905; 647990, 2966911; 647999, 2966851; 647977, 2966828; 647939, 2966872; 647903, 2966869; 647862, 2966902; 647795, 2966868; 647801, 2966840; 647776, 2966825; 647788, 2966803; 647781, 2966772; 647761, 2966763; 647709, 2966757; 647661, 2966820; 647619, 2966816; 647569, 2966836; 647542, 2966818; 647575, 2966786; 647661, 2966765; 647724, 2966725; 647775, 2966719; 647879, 2966790; 647871, 2966807; 647836, 2966805; 647826, 2966819; 647836, 2966863; 647954, 2966806; 648015, 2966794; 648002, 2966769; 647936, 2966756; 647905, 2966726; 647873, 2966719; 647847, 2966680; 647780, 2966671; 647799, 2966646; 647880, 2966641; 647909, 2966678; 647943, 2966687; 647945, 2966721; 648000, 2966718; 648046, 2966746; 648064, 2966837; 648059, 2966879; 648084, 2966953; 648115, 2966957; 648139, 2966993; 648185, 2966997; 648212, 2967018; 648210, 2967057; 648173, 2967050; 647486, 2966632; 647313, 2966721; 647281, 2966705; 647315, 2966598; 647333, 2966579; 647390, 2966594; 647486, 2966588; 647497, 2966618; 647486, 2966632; 647196, 2966577; 647162, 2966563; 647157, 2966537; 647186, 2966484; 647205, 2966482; 647214, 2966522; 647196, 2966577; 647165, 2966683; 647158, 2966724; 647116, 2966779; 647053, 2966743; 647055, 2966687; 647097, 2966664; 647106, 2966615; 647139, 2966586; 647161, 2966612; 647165, 2966683; 646983, 2966771; 647005, 2966812; 647071, 2966844; 647026, 2966928; 646990, 2966954; 646976, 2966937; 647023, 2966886; 646978, 2966879; 646938, 2966900; 646922, 2966899; 646916, 2966877; 646919, 2966837; 646963, 2966821; 646967, 2966776; 646983, 2966771; 646827, 2966897; 646804, 2966883; 646809, 2966864; 646832, 2966869; 646827, 2966897; 646872, 2966899; 646899, 2966907; 646895, 2966942; 646857, 2966917; 646872, 2966899; 646843, 2966949; 646867, 2966964; 646867, 2966982; 646825, 2966963; 646827, 2966949; 646843, 2966949; 646809, 2966983; 646824, 2967030; 646762, 2966960; 646790, 2966959; 646809, 2966983; 646919, 2966953; 646946, 2966967; 646939, 2966982; 646915, 2966977; 646919, 2966953; 647301, 2966344; 647329, 2966359; 647335, 2966403; 647293, 2966464; 647287, 2966445; 647307, 2966406; 647290, 2966370; 647301, 2966344; 648264, 2965886; 648313, 2965863; 648296, 2965834; 648314, 2965813; 648340, 2965807; 648364, 2965823; 648388, 2965790; 648388, 2965780; 648341, 2965776; 648355, 2965754; 648420, 2965729; 648453, 2965745; 648475, 2965708; 648507, 2965713; 648523, 2965735; 648537, 2965787; 648511, 2965829; 648457, 2965823; 648433, 2965854; 648283, 2965916; 648264, 2965903; 648264, 2965886; 649220, 2965842; 649170, 2965810; 649167, 2965777; 649204, 2965760; 649279, 2965762; 649324, 2965782; 649338, 2965808; 649310, 2965842; 649270, 2965852; 649220, 2965842; 649432, 2965763; 649516, 2965686; 649534, 2965700; 649525, 2965753; 649472, 2965823; 649439, 2965834; 649384, 2965821; 649378, 2965799; 649432, 2965763; 649633, 2965722; 649592, 2965721; 649575, 2965672; 649641, 2965671; 649694, 2965697; 649680, 2965728; 649633, 2965722; 649880, 2965673; 649834, 2965651; 649631, 2965637; 649714, 2965596; 649838, 2965572; 649901, 2965597; 649967, 2965659; 649967, 2965678; 649938, 2965703; 649880, 2965673; 649178, 2965633; 649049, 2965624; 649046, 2965551; 649071, 2965516; 649095, 2965520; 649114, 2965497; 649166, 2965498; 649213, 2965570; 649211, 2965600; 649178, 2965633; 649215, 2965494; 649254, 2965504; 649255, 2965546; 649210, 2965513; 649215, 2965494; 649297, 2965497; 649331, 2965475; 649263, 2965445; 649258, 2965418; 649286, 2965408; 649342, 2965440; 649404, 2965384; 649312, 2965342; 649301, 2965307; 649371, 2965288; 649444, 2965335; 649504, 2965303; 649555, 2965333; 649530, 2965371; 649408, 2965430; 649347, 2965519; 649295, 2965522; 649297, 2965497; 648759, 2965336; 648736, 2965328; 648745, 2965301; 648763, 2965310; 648759, 2965336; 648670, 2965335; 648696, 2965388; 648654, 2965399; 648638, 2965484; 648686, 2965503; 648660, 2965551; 648734, 2965602; 648733, 2965642; 648703, 2965665; 648697, 2965621; 648655, 2965586; 648602, 2965657; 648547, 2965660; 648521, 2965638; 648531, 2965620; 648514, 2965590; 648458, 2965545; 648463, 2965520; 648498, 2965477; 648528, 2965470; 648543, 2965398; 648602, 2965371; 648624, 2965308; 648670, 2965335; 648438, 2965656; 648411, 2965623; 648336, 2965614; 648302, 2965642; 648344, 2965651; 648352, 2965670; 648310, 2965678; 648307, 2965716; 648180, 2965657; 648168, 2965632; 648199, 2965597; 648264, 2965581; 648347, 2965584; 648356, 2965552; 648393, 2965538; 648448, 2965585; 648438, 2965656; 647792, 2965614; 647782, 2965677; 647725, 2965637; 647743, 2965610; 647792, 2965614; 647914, 2965620; 647973, 2965624; 647991, 2965645; 647966, 2965671; 647902, 2965696; 647858, 2965655; 647914, 2965620; 648685, 2965436; 648720, 2965451; 648727, 2965483; 648692, 2965477; 648676, 2965454; 648685, 2965436; 649196, 2965372; 649235, 2965385; 649219, 2965416; 649166, 2965407; 649196, 2965372; 649460, 2965234; 649450, 2965207; 649501, 2965211; 649551, 2965267; 649551, 2965288; 649460, 2965234; 649765, 2965212; 649784, 2965177; 649760, 2965153; 649704, 2965175; 649535, 2965143; 649534, 2965072; 649587, 2965064; 649609, 2965036; 649650, 2965028; 649655, 2965003; 649506, 2964998; 649484, 2964979; 649474, 2964934; 649569, 2964906; 649648, 2964917; 649718, 2964947; 649796, 2965015; 649823, 2965016; 649865, 2964969; 649787, 2964908; 649783, 2964894; 649800, 2964889; 649903, 2964923; 649962, 2964963; 649992, 2965005; 650035, 2964961; 650029, 2964925; 649808, 2964793; 649768, 2964795; 649730, 2964833; 649710, 2964832; 649703, 2964768

                649761, 2964727; 649812, 2964727; 649865, 2964747; 649887, 2964778; 649903, 2964663; 649927, 2964629; 649974, 2964601; 650019, 2964600; 650109, 2964697; 650111, 2964783; 650091, 2964798; 649977, 2964761; 649980, 2964802; 649951, 2964805; 649943, 2964826; 650086, 2964854; 650099, 2964893; 650069, 2964992; 650029, 2965065; 649906, 2965181; 649800, 2965248; 649769, 2965240; 649765, 2965212; 650499, 2965136; 650546, 2965151; 650608, 2965146; 650623, 2965178; 650577, 2965203; 650503, 2965168; 650489, 2965151; 650499, 2965136; 650650, 2965149; 650658, 2965104; 650712, 2965069; 650758, 2965002; 650789, 2965014; 650715, 2965124; 650666, 2965168; 650650, 2965149; 650636, 2965054; 650591, 2965057; 650504, 2965013; 650535, 2964975; 650538, 2964938; 650566, 2964932; 650600, 2964966; 650639, 2964940; 650627, 2964916; 650636, 2964905; 650709, 2964923; 650726, 2964959; 650687, 2964972; 650636, 2965054; 650364, 2964927; 650330, 2964968; 650344, 2964983; 650334, 2964997; 650271, 2965007; 650281, 2964934; 650310, 2964924; 650283, 2964870; 650313, 2964845; 650327, 2964779; 650389, 2964789; 650424, 2964699; 650554, 2964708; 650577, 2964682; 650566, 2964637; 650651, 2964637; 650668, 2964625; 650664, 2964608; 650607, 2964540; 650513, 2964497; 650456, 2964490; 650418, 2964506; 650391, 2964543; 650393, 2964572; 650453, 2964631; 650450, 2964656; 650327, 2964612; 650218, 2964655; 650213, 2964626; 650256, 2964554; 650373, 2964491; 650480, 2964467; 650653, 2964533; 650711, 2964628; 650780, 2964789; 650765, 2964837; 650711, 2964844; 650614, 2964766; 650649, 2964750; 650678, 2964775; 650695, 2964767; 650685, 2964731; 650698, 2964701; 650651, 2964689; 650589, 2964725; 650499, 2964741; 650475, 2964759; 650416, 2964899; 650364, 2964927; 650018, 2964556; 649958, 2964529; 649891, 2964542; 649805, 2964514; 649997, 2964434; 650041, 2964437; 650062, 2964457; 650055, 2964476; 649994, 2964505; 649997, 2964522; 650032, 2964527; 650018, 2964556; 649257, 2964488; 649180, 2964432; 649210, 2964378; 649244, 2964385; 649284, 2964420; 649257, 2964488; 649024, 2964421; 648980, 2964414; 648971, 2964393; 648995, 2964375; 649018, 2964380; 649033, 2964401; 649024, 2964421; 649215, 2964526; 649216, 2964563; 649176, 2964541; 649174, 2964522; 649186, 2964510; 649215, 2964526; 649694, 2964543; 649742, 2964556; 649785, 2964590; 649814, 2964647; 649810, 2964681; 649666, 2964677; 649670, 2964626; 649722, 2964601; 649675, 2964568; 649694, 2964543; 649564, 2964680; 649617, 2964773; 649613, 2964806; 649507, 2964787; 649424, 2964805; 649380, 2964765; 649335, 2964751; 649371, 2964699; 649449, 2964647; 649493, 2964645; 649564, 2964680; 648854, 2964708; 648811, 2964709; 648783, 2964675; 648855, 2964674; 648854, 2964708; 648737, 2964725; 648766, 2964787; 648761, 2964803; 648738, 2964798; 648725, 2964774; 648721, 2964725; 648737, 2964725; 649056, 2964803; 649088, 2964813; 649116, 2964786; 649128, 2964810; 649107, 2964833; 649124, 2964855; 649201, 2964861; 649236, 2964880; 649243, 2964946; 649228, 2965005; 649206, 2965019; 649192, 2965006; 649209, 2964938; 649190, 2964905; 649072, 2964883; 649064, 2964845; 649047, 2964832; 649056, 2964803; 649309, 2964984; 649333, 2964988; 649321, 2965050; 649293, 2965036; 649309, 2964984; 649198, 2964794; 649193, 2964766; 649232, 2964743; 649244, 2964766; 649236, 2964802; 649198, 2964794; 650449, 2964538; 650537, 2964552; 650541, 2964569; 650512, 2964590; 650452, 2964566; 650449, 2964538; 650342, 2964697; 650297, 2964713; 650296, 2964667; 650342, 2964667; 650342, 2964697; 650450, 2965004; 650546, 2965077; 650421, 2965072; 650432, 2965019; 650450, 2965004; 649052, 2964363; 649018, 2964348; 648984, 2964354; 648983, 2964284; 649006, 2964281; 649059, 2964313; 649067, 2964346; 649052, 2964363; 650263, 2964333; 650308, 2964307; 650315, 2964281; 650243, 2964285; 650224, 2964265; 650227, 2964234; 650310, 2964233; 650346, 2964202; 650324, 2964183; 650247, 2964186; 650243, 2964161; 650299, 2964142; 650353, 2964152; 650398, 2964134; 650454, 2964158; 650467, 2964113; 650366, 2964045; 650291, 2964029; 650245, 2964042; 650220, 2964073; 650176, 2964064; 650162, 2964135; 650125, 2964146; 650111, 2964124; 650144, 2964059; 650209, 2964000; 650312, 2963977; 650369, 2963987; 650414, 2964012; 650506, 2964105; 650496, 2964151; 650419, 2964194; 650388, 2964256; 650476, 2964230; 650516, 2964200; 650588, 2964098; 650618, 2964006; 650637, 2963801; 650680, 2963621; 650696, 2963607; 650702, 2963644; 650626, 2964057; 650563, 2964179; 650487, 2964251; 650269, 2964364; 650263, 2964333; 650450, 2963604; 650403, 2963584; 650411, 2963561; 650443, 2963564; 650450, 2963604; 650608, 2963584; 650564, 2963569; 650506, 2963582; 650488, 2963567; 650478, 2963503; 650523, 2963472; 650526, 2963432; 650490, 2963395; 650438, 2963390; 650433, 2963357; 650472, 2963343; 650518, 2963359; 650600, 2963441; 650658, 2963539; 650648, 2963602; 650608, 2963584; 649818, 2963341; 649827, 2963355; 649799, 2963367; 649729, 2963350; 649694, 2963365; 649679, 2963410; 649715, 2963463; 649704, 2963480; 649604, 2963487; 649581, 2963511; 649539, 2963476; 649554, 2963456; 649591, 2963466; 649609, 2963416; 649659, 2963440; 649662, 2963415; 649621, 2963358; 649624, 2963323; 649670, 2963278; 649725, 2963275; 649760, 2963185; 649772, 2963253; 649856, 2963238; 649892, 2963267; 649873, 2963306; 649783, 2963302; 649781, 2963325; 649818, 2963341; 650071, 2963311; 650045, 2963288; 650056, 2963262; 650138, 2963252; 650148, 2963263; 650146, 2963285; 650071, 2963311; 650213, 2963262; 650164, 2963205; 650182, 2963172; 650267, 2963167; 650358, 2963228; 650346, 2963258; 650267, 2963238; 650239, 2963263; 650213, 2963262; 650434, 2963212; 650498, 2963164; 650543, 2963182; 650529, 2963222; 650449, 2963253; 650422, 2963246; 650434, 2963212; 650394, 2963191; 650356, 2963184; 650345, 2963162; 650403, 2963163; 650394, 2963191; 649948, 2963154; 649981, 2963172; 650071, 2963183; 650075, 2963198; 650063, 2963214; 649969, 2963205; 649934, 2963219; 649889, 2963147; 649871, 2963190; 649852, 2963198; 649805, 2963189; 649792, 2963147; 649824, 2963152; 649837, 2963136; 649830, 2963096; 649851, 2963092; 649948, 2963154; 650041, 2963100; 649943, 2963063; 649929, 2963044; 649945, 2963032; 650075, 2963070; 650102, 2963092; 650108, 2963137; 650093, 2963149; 650041, 2963100; 650805, 2963057; 650750, 2963029; 650707, 2963029; 650688, 2962996; 650700, 2962980; 650845, 2962980; 650841, 2963037; 650822, 2963060; 650805, 2963057; 650574, 2962957; 650596, 2962998; 650641, 2963029; 650631, 2963051; 650601, 2963051; 650566, 2963025; 650541, 2962957; 650486, 2962925; 650454, 2962874; 650403, 2962845; 650417, 2962825; 650474, 2962827; 650512, 2962802; 650566, 2962698; 650587, 2962685; 650603, 2962719; 650597, 2962760; 650526, 2962867; 650565, 2962913; 650574, 2962957; 650647, 2962704; 650675, 2962630; 650842, 2962899; 650828, 2962931; 650716, 2962942; 650613, 2962871; 650604, 2962843; 650647, 2962704; 650415, 2962980; 650389, 2962970; 650397, 2962947; 650458, 2962941; 650460, 2962953; 650415, 2962980; 650230, 2962965; 650159, 2962973; 650113, 2963032; 650082, 2963019; 650159, 2962942; 650211, 2962940; 650230, 2962965; 650217, 2963005; 650327, 2963010; 650310, 2963039; 650280, 2963049; 650195, 2963033; 650217, 2963005; 649704, 2963181; 649717, 2963190; 649712, 2963207; 649573, 2963325; 649567, 2963391; 649550, 2963397; 649529, 2963378; 649544, 2963305; 649519, 2963292; 649514, 2963266; 649579, 2963272; 649678, 2963186; 649704, 2963181; 649907, 2963468; 649835, 2963448; 649830, 2963434; 649879, 2963417; 649947, 2963422; 649923, 2963382; 649944, 2963344; 649970, 2963350; 650016, 2963402; 650020, 2963430; 649986, 2963468; 649907, 2963468; 650285, 2963351; 650329, 2963372; 650338, 2963436; 650245, 2963380; 650285, 2963351; 649743, 2963397; 649771, 2963427; 649772, 2963457; 649759, 2963464; 649718, 2963407; 649719, 2963393; 649743, 2963397; 650196, 2963541; 650205, 2963575; 650139, 2963623; 650146, 2963540; 650172, 2963529; 650196, 2963541; 649632, 2963595; 649697, 2963618; 649672, 2963668; 649642, 2963667; 649620, 2963637; 649608, 2963603; 649632, 2963595; 649939, 2963623; 650026, 2963606; 650089, 2963633; 650092, 2963659; 650075, 2963673; 650021, 2963670; 649967, 2963711; 649928, 2963721; 649897, 2963702; 649898, 2963675; 649939, 2963623; 649567, 2963716; 649604, 2963729; 649658, 2963721; 649657, 2963787; 649636, 2963794; 649601, 2963778; 649575, 2963796; 649516, 2963750; 649526, 2963712; 649567, 2963716; 650125, 2963815; 650157, 2963778; 650204, 2963774; 650228, 2963811; 650231, 2963891; 650154, 2963945; 650130, 2963891; 650125, 2963815; 649536, 2963813; 649586, 2963840; 649581, 2963885; 649521, 2963846; 649517, 2963819; 649536, 2963813; 649370, 2963841; 649354, 2963857; 649336, 2963824; 649363, 2963813; 649370, 2963841; 649391, 2963856; 649457, 2963854; 649557, 2963921; 649678, 2963951; 649721, 2963998; 649735, 2964066; 649726, 2964103; 649676, 2964104; 649561, 2964039; 649554, 2964016; 649566, 2964009; 649659, 2964048; 649680, 2964040; 649645, 2964001; 649554, 2963977; 649467, 2963915; 649402, 2963896; 649391, 2963856; 649022, 2963898; 649021, 2963916; 648984, 2963899; 648943, 2963915; 648891, 2963867; 648832, 2963852; 648825, 2963826; 648969, 2963810; 649022, 2963898; 648769, 2963901; 648749, 2963912; 648708, 2963847; 648665, 2963815; 648699, 2963795; 648765, 2963801; 648778, 2963811; 648769, 2963901; 649076, 2963949; 649105, 2963966; 649206, 2963982; 649216, 2964012; 649192, 2964029; 649212, 2964065; 649129, 2964034; 649033, 2963973; 649045, 2963953; 649076, 2963949; 649115, 2964061; 649124, 2964081; 649103, 2964104; 649108, 2964123; 649158, 2964115; 649155, 2964090; 649167, 2964084; 649185, 2964108; 649195, 2964162; 649144, 2964249; 649076, 2964279; 649049, 2964244; 649018, 2964231; 648879, 2964239; 648872, 2964206; 648898, 2964161; 648896, 2964123; 648911, 2964114; 648944, 2964131; 648968, 2964106; 648965, 2964082; 648928, 2964086; 648919, 2964072; 648983, 2963992; 649090, 2964030; 649115, 2964061; 649321, 2964238; 649339, 2964236; 649377, 2964278; 649345, 2964276; 649321, 2964238; 649533, 2964273; 649563, 2964220; 649584, 2964235; 649635, 2964234; 649655, 2964270; 649561, 2964321; 649536, 2964310; 649533, 2964273; 649427, 2964240; 649396, 2964214; 649450, 2964206; 649451, 2964221; 649427, 2964240; 649721, 2964212; 649672, 2964162; 649678, 2964135; 649740, 2964162; 649739, 2964203; 649721, 2964212; 649426, 2964178; 649379, 2964189; 649319, 2964159; 649288, 2964118; 649316, 2964099; 649366, 2964135; 649385, 2964090; 649446, 2964104; 649436, 2964131; 649472, 2964149; 649454, 2964176; 649426, 2964178; 649349, 2964080; 649318, 2964045; 649274, 2964051; 649257, 2964033; 649257, 2963996; 649276, 2963967; 649339, 2963981; 649376, 2964030; 649483, 2964036; 649468, 2964060; 649349, 2964080; 649849, 2964031; 649865, 2964032; 649866, 2964063; 649838, 2964097; 649822, 2964069; 649849, 2964031; 650511, 2963961; 650552, 2963969; 650554, 2963934; 650522, 2963886; 650561, 2963885; 650558, 2963868; 650448, 2963810; 650413, 2963735; 650337, 2963692; 650348, 2963669; 650390, 2963648; 650444, 2963656; 650581, 2963755; 650608, 2963853; 650573, 2964072; 650523, 2964029; 650505, 2963988; 650511, 2963961; 649891, 2963902; 649851, 2963871; 649877, 2963845; 649966, 2963821; 650060, 2963835; 650083, 2963855; 650082, 2963891; 650048, 2963928; 649959, 2963937; 649891, 2963902; 649850, 2962784; 649885, 2962795; 649883, 2962822; 649803, 2962820; 649815, 2962794; 649850, 2962784; 650628, 2962358; 650595, 2962237; 650640, 2962280; 650650, 2962251; 650633, 2962211; 650582, 2962169; 650581, 2962145; 650650, 2962179; 650695, 2962252; 650761, 2962307; 650727, 2962355; 650628, 2962358; 651007, 2962196; 651009, 2962109; 651042, 2962137; 651037, 2962191; 650994, 2962276; 650954, 2962295; 650942, 2962262; 650989, 2962228; 651007, 2962196; 651058, 2962119; 651053, 2962060; 651041, 2962047; 651023, 2962073; 651004, 2962072; 650959, 2962016; 650969, 2961999; 651016, 2962006; 651033, 2961989; 651089, 2962033; 651097, 2961981; 651068, 2961970; 651073, 2961944; 651145, 2961894; 651186, 2961643; 651202, 2961599; 651249, 2961585; 651258, 2961614; 651241, 2961784; 651251, 2961901; 651220, 2962041; 651191, 2962066; 651189, 2962000; 651172, 2961984; 651147, 2962040; 651072, 2962137; 651058, 2962119; 651086, 2961324; 651126, 2961328; 651133, 2961359; 651075, 2961391; 651070, 2961354; 651086, 2961324; 651199, 2961326; 651222, 2961300; 651283, 2961302; 651305, 2961283; 651325, 2961202; 651316, 2961123; 651333, 2961119; 651382, 2961174; 651388, 2961204; 651383, 2961226; 651349, 2961245; 651327, 2961315; 651313, 2961332; 651250, 2961336; 651215, 2961367; 651192, 2961355; 651199, 2961326; 651278, 2961271; 651236, 2961232; 651236, 2961199; 651271, 2961191; 651290, 2961211; 651291, 2961250; 651278, 2961271; 651083, 2961267; 651066, 2961290; 651051, 2961261; 651070, 2961247; 651083, 2961267; 651531, 2960725; 651596, 2960685; 651620, 2960698; 651605, 2960745; 651569, 2960777; 651530, 2960773; 651531, 2960725; 651252, 2960700; 651244, 2960743; 651223, 2960757; 651190, 2960737; 651174, 2960700; 651252, 2960700; 651441, 2960533; 651474, 2960533; 651471, 2960560; 651448, 2960588; 651421, 2960588; 651441, 2960533; 651678, 2960574; 651653, 2960553; 651656, 2960505; 651503, 2960497; 651397, 2960515; 651329, 2960493; 651310, 2960471; 651319, 2960408; 651308, 2960374; 651418, 2960385; 651462, 2960358; 651678, 2960384; 651738, 2960411; 651786, 2960465; 651803, 2960525; 651796, 2960557; 651678, 2960574; 651558, 2960567; 651520, 2960562; 651518, 2960548; 651545, 2960522; 651598, 2960529; 651589, 2960555; 651558, 2960567; 651881, 2959896; 651785, 2959890; 651757, 2959862; 651843, 2959804; 651903, 2959857; 651901, 2959887; 651881, 2959896; 651497, 2959735; 651466, 2959738; 651476, 2959689; 651530, 2959678; 651524, 2959720; 651497, 2959735; 651758, 2959653; 651712, 2959628; 651668, 2959633; 651656, 2959599; 651695, 2959583; 651729, 2959535; 651741, 2959536; 651741, 2959570; 651761, 2959571; 651843, 2959529; 651869, 2959540; 651866, 2959576; 651804, 2959584; 651779, 2959604; 651784, 2959620; 651835, 2959627; 651833, 2959641; 651804, 2959662; 651758, 2959653; 651898, 2959626; 651905, 2959594; 651924, 2959599; 651923, 2959648; 651898, 2959626; 650436, 2965438; 650529, 2965494; 650553, 2965585; 650539, 2965591; 650498, 2965563; 650481, 2965519; 650458, 2965504; 650329, 2965504; 650336, 2965467; 650369, 2965431; 650409, 2965423; 650436, 2965438; 650488, 2965579; 650500, 2965619; 650485, 2965637; 650385, 2965688; 650350, 2965686; 650364, 2965656; 650409, 2965629; 650382, 2965587; 650404, 2965582; 650455, 2965607; 650459, 2965573; 650488, 2965579; 650662, 2965462; 650686, 2965477; 650696, 2965510; 650681, 2965560; 650665, 2965559; 650647, 2965516; Thence returning to 650662, 2965462.
                
                Excluding:
                Unit TX-3 Subunit E, Kenedy County, Texas. Coordinates are in UTM Zone 14N, North American Datum 1983 (meters E, meters N):
                644415, 2971239; 644388, 2971235; 644327, 2971267; 644307, 2971299; 644401, 2971277; Thence returning to 644415, 2971239.
                650477, 2971119; 650584, 2970938; 650613, 2970946; 650594, 2970981; 650588, 2971048; 650605, 2971114; 650679, 2971124; 650741, 2971083; 650766, 2971099; 650756, 2971134; 650781, 2971171; 650876, 2971179; 650861, 2971127; 650882, 2971088; 650882, 2971000; 650811, 2970980; 650772, 2970915; 650766, 2970851; 650743, 2970839; 650655, 2970867; 650533, 2970852; 650459, 2970894; 650402, 2970903; 650369, 2970934; 650334, 2971027; 650219, 2971180; 650237, 2971210; 650259, 2971207; 650363, 2971115; 650338, 2971193; 650297, 2971210; 650286, 2971242; 650289, 2971263; 650321, 2971292; 650420, 2971300; 650453, 2971232; Thence returning to 650477, 2971119.
                646171, 2970961; 646107, 2970947; 646084, 2970960; 646091, 2970989; 646077, 2970999; 646073, 2971053; 645998, 2971065; 645990, 2971089; 646020, 2971092; 646022, 2971105; 645941, 2971148; 645925, 2971204; 645934, 2971226; 646023, 2971184; 646091, 2971179; 646234, 2971106; 646239, 2971044; 646219, 2971007; Thence returning to 646171, 2970961.
                651771, 2971214; 651746, 2971164; 651688, 2971166; 651664, 2971202; 651688, 2971220; 651687, 2971262; 651746, 2971286; 651765, 2971276; Thence returning to 651771, 2971214.
                649583, 2971226; 649568, 2971221; 649566, 2971247; 649585, 2971251; Thence returning to 649583, 2971226.
                649345, 2971094; 649314, 2971082; 649285, 2971111; 649316, 2971215; 649403, 2971216; 649409, 2971192; 649395, 2971141; Thence returning to 649345, 2971094.
                651068, 2970738; 651012, 2970717; 650876, 2970727; 650849, 2970751; 650854, 2970809; 650813, 2970847; 650812, 2970916; 650831, 2970940; 650903, 2970962; 650923, 2971080; 650992, 2971088; 650994, 2971133; 651045, 2971205; 651092, 2971229; 651112, 2971205; 651093, 2970766; Thence returning to 651068, 2970738.
                650563, 2971141; 650540, 2971108; 650523, 2971116; 650504, 2971178; 650594, 2971192; 650606, 2971159; Thence returning to 650563, 2971141.
                645372, 2970942; 645318, 2970922; 645232, 2970924; 645209, 2970954; 645218, 2970969; 645367, 2971014; 645326, 2971076; 645350, 2971121; 645375, 2971123; 645395, 2971107; 645428, 2971052; 645416, 2970981; Thence returning to 645372, 2970942.
                646490, 2970976; 646475, 2970908; 646417, 2970915; 646396, 2970934; 646403, 2970956; 646349, 2970968; 646318, 2971023; 646331, 2971133; 646406, 2971118; 646482, 2971067; Thence returning to 646490, 2970976.

                650982, 2971143; 650967, 2971137; 650960, 2971163; 650974, 2971173; Thence returning to 650982, 2971143.
                
                644686, 2971024; 644656, 2971007; 644642, 2971030; 644671, 2971051; Thence returning to 644686, 2971024.
                647433, 2970972; 647444, 2970905; 647420, 2970835; 647352, 2970768; 647284, 2970650; 647230, 2970635; 647181, 2970657; 647113, 2970764; 647103, 2970811; 647140, 2970805; 647195, 2970835; 647308, 2970787; 647316, 2970802; 647285, 2970854; 647354, 2970851; 647397, 2970886; 647404, 2970918; 647386, 2970932; 647344, 2970930; 647247, 2970903; 647153, 2970921; 647056, 2971005; 647043, 2971047; 647053, 2971061; 647241, 2971041; 647413, 2970987; Thence returning to 647433, 2970972.
                650044, 2971024; 650021, 2971008; 649985, 2971023; 649889, 2971009; 649865, 2971053; 649886, 2971069; 650026, 2971044; Thence returning to 650044, 2971024.
                644757, 2970819; 644716, 2970798; 644672, 2970799; 644589, 2970877; 644581, 2970927; 644612, 2970956; 644737, 2970992; 644766, 2970963; 644792, 2970898; 644785, 2970852; Thence returning to 644757, 2970819.
                651454, 2970826; 651378, 2970814; 651330, 2970833; 651308, 2970901; 651312, 2970947; 651348, 2970985; 651366, 2971044; 651379, 2971046; 651448, 2970932; 651468, 2970851; Thence returning to 651454, 2970826.
                649444, 2970987; 649427, 2970985; 649422, 2971016; 649439, 2971018; Thence returning to 649444, 2970987.
                649531, 2970913; 649531, 2970896; 649503, 2970875; 649418, 2970852; 649386, 2970863; 649414, 2970883; 649409, 2970903; 649361, 2970898; 649293, 2970929; 649254, 2970996; 649343, 2970994; 649433, 2970944; Thence returning to 649531, 2970913.
                647678, 2970776; 647643, 2970775; 647589, 2970816; 647593, 2970835; 647626, 2970841; 647618, 2970868; 647558, 2970877; 647528, 2970902; 647517, 2970947; 647529, 2970971; 647647, 2970926; 647663, 2970903; Thence returning to 647678, 2970776.
                649056, 2970826; 649012, 2970794; 648968, 2970824; 648947, 2970867; 648962, 2970920; 648996, 2970946; 649058, 2970882; Thence returning to 649056, 2970826.
                648622, 2970799; 648602, 2970752; 648560, 2970766; 648477, 2970862; 648487, 2970884; 648549, 2970886; 648562, 2970934; 648588, 2970916; 648616, 2970842; Thence returning to 648622, 2970799.
                646245, 2970775; 646219, 2970721; 646190, 2970734; 646154, 2970788; 646126, 2970840; 646125, 2970888; 646280, 2970906; 646290, 2970888; 646274, 2970829; 646202, 2970822; Thence returning to 646245, 2970775.
                648262, 2970838; 648370, 2970747; 648402, 2970685; 648410, 2970630; 648398, 2970575; 648375, 2970544; 648305, 2970512; 648240, 2970519; 648212, 2970532; 648225, 2970557; 648168, 2970589; 648072, 2970575; 648008, 2970586; 647932, 2970650; 647852, 2970614; 647819, 2970618; 647799, 2970639; 647813, 2970670; 647956, 2970720; 647957, 2970732; 647932, 2970740; 647838, 2970724; 647723, 2970667; 647547, 2970642; 647509, 2970643; 647461, 2970672; 647474, 2970687; 647518, 2970669; 647550, 2970712; 647588, 2970732; 647675, 2970730; 647859, 2970796; 647910, 2970787; 647901, 2970817; 647825, 2970828; 647791, 2970857; 647785, 2970885; 647808, 2970924; 648050, 2970902; 648144, 2970878; Thence returning to 648262, 2970838.
                649656, 2970864; 649645, 2970842; 649588, 2970868; 649591, 2970925; 649641, 2970898; Thence returning to 649656, 2970864.
                646511, 2970865; 646511, 2970794; 646468, 2970711; 646428, 2970709; 646404, 2970735; 646451, 2970808; 646481, 2970817; 646475, 2970839; 646389, 2970828; 646368, 2970843; 646380, 2970880; Thence returning to 646511, 2970865.
                647187, 2970858; 647162, 2970856; 647163, 2970885; 647183, 2970877; Thence returning to 647187, 2970858.
                645356, 2970829; 645327, 2970827; 645314, 2970857; 645365, 2970855; Thence returning to 645356, 2970829.
                650026, 2970705; 649995, 2970695; 649901, 2970759; 649764, 2970811; 649739, 2970864; 649748, 2970878; 649823, 2970865; 649933, 2970818; Thence returning to 650026, 2970705.
                650123, 2970802; 650081, 2970792; 650068, 2970817; 650072, 2970853; 650094, 2970874; 650142, 2970823; Thence returning to 650123, 2970802.
                644097, 2970731; 644083, 2970730; 644060, 2970775; 644087, 2970781; 644101, 2970758; Thence returning to 644097, 2970731.
                646361, 2970776; 646343, 2970775; 646330, 2970797; 646351, 2970801; Thence returning to 646361, 2970776.
                645779, 2970697; 645772, 2970681; 645691, 2970720; 645666, 2970776; 645681, 2970780; Thence returning to 645779, 2970697.
                649525, 2970737; 649494, 2970718; 649459, 2970732; 649481, 2970755; 649488, 2970805; 649542, 2970793; Thence returning to 649525, 2970737.
                646358, 2970733; 646353, 2970715; 646314, 2970726; 646323, 2970749; 646337, 2970748; Thence returning to 646358, 2970733.
                649714, 2970655; 649805, 2970616; 649899, 2970626; 649948, 2970523; 649959, 2970593; 650022, 2970612; 650162, 2970564; 650242, 2970589; 650292, 2970645; 650261, 2970652; 650280, 2970687; 650215, 2970697; 650175, 2970748; 650249, 2970738; 650359, 2970687; 650402, 2970586; 650408, 2970508; 650393, 2970455; 650368, 2970420; 650314, 2970394; 650224, 2970398; 649960, 2970476; 649771, 2970498; 649699, 2970537; 649570, 2970571; 649500, 2970652; 649535, 2970666; 649644, 2970636; 649599, 2970677; 649578, 2970727; 649598, 2970745; 649636, 2970743; 649678, 2970725; Thence returning to 649714, 2970655.
                646668, 2970618; 646677, 2970437; 646669, 2970398; 646646, 2970372; 646628, 2970376; 646608, 2970406; 646545, 2970411; 646521, 2970428; 646530, 2970447; 646619, 2970485; 646629, 2970519; 646616, 2970549; 646528, 2970526; 646496, 2970556; 646555, 2970599; 646613, 2970666; 646638, 2970677; 646652, 2970665; Thence returning to 646668, 2970618.
                646170, 2970662; 646336, 2970624; 646411, 2970659; 646434, 2970650; 646392, 2970590; 646293, 2970571; 646207, 2970591; 646176, 2970625; Thence returning to 646170, 2970662.
                643788, 2970608; 643742, 2970579; 643762, 2970624; 643784, 2970628; Thence returning to 643788, 2970608.

                650224, 2970668; 650212, 2970649; 650200, 2970664; 650205, 2970681; Thence returning to 650224, 2970668.
                
                650178, 2970599; 650155, 2970591; 650062, 2970639; 650067, 2970659; 650084, 2970658; 650166, 2970629; Thence returning to 650178, 2970599.
                644019, 2970509; 644032, 2970449; 643986, 2970370; 643911, 2970344; 643796, 2970388; 643760, 2970419; 643754, 2970444; 643845, 2970489; 643843, 2970555; 643901, 2970504; 643962, 2970490; 643972, 2970513; 643945, 2970557; 643969, 2970561; Thence returning to 644019, 2970509.
                643687, 2970434; 643586, 2970295; 643523, 2970269; 643503, 2970284; 643501, 2970319; 643481, 2970322; 643397, 2970249; 643364, 2970249; 643361, 2970266; 643431, 2970357; 643551, 2970409; 643664, 2970547; 643688, 2970546; 643701, 2970509; Thence returning to 643687, 2970434.
                650639, 2970615; 650734, 2970569; 650791, 2970615; 650850, 2970622; 650932, 2970578; 650971, 2970504; 650955, 2970356; 650869, 2970286; 650829, 2970272; 650696, 2970273; 650602, 2970336; 650570, 2970402; 650553, 2970577; 650566, 2970621; Thence returning to 650639, 2970615.
                645673, 2970468; 645634, 2970462; 645552, 2970519; 645529, 2970559; 645603, 2970515; 645663, 2970493; Thence returning to 645673, 2970468.
                647913, 2970483; 647797, 2970449; 647631, 2970510; 647608, 2970538; 647717, 2970544; 647747, 2970568; 647790, 2970562; 647926, 2970531; 647936, 2970508; Thence returning to 647913, 2970483.
                647304, 2969798; 647314, 2969748; 647337, 2969773; 647348, 2969821; 647368, 2970199; 647350, 2970279; 647341, 2970509; 647452, 2970436; 647485, 2970373; 647453, 2970324; 647478, 2970269; 647477, 2970233; 647445, 2970175; 647476, 2970097; 647470, 2970013; 647515, 2969962; 647516, 2969907; 647503, 2969881; 647461, 2969876; 647458, 2969863; 647515, 2969797; 647529, 2969724; 647564, 2969694; 647554, 2969636; 647715, 2969628; 647721, 2969601; 648228, 2969609; 648256, 2969644; 648294, 2969642; 648370, 2969685; 648409, 2969682; 648445, 2969649; 648485, 2969575; 648497, 2969535; 648483, 2969446; 648448, 2969423; 648339, 2969433; 648285, 2969405; 648224, 2969424; 647998, 2969390; 647402, 2969380; 647201, 2969397; 647068, 2969428; 646994, 2969463; 646969, 2969488; 646948, 2969546; 646955, 2969593; 646933, 2969725; 646943, 2969771; 646996, 2969766; 646995, 2969653; 647005, 2969637; 647187, 2969637; 647219, 2969673; 647227, 2970305; 647183, 2970339; 647173, 2970387; 647201, 2970461; 647205, 2970525; 647241, 2970553; 647266, 2970551; 647295, 2970514; 647268, 2970401; 647291, 2970124; 647338, 2970095; 647332, 2969940; Thence returning to 647304, 2969798.
                646307, 2970487; 646328, 2970426; 646428, 2970408; 646452, 2970364; 646611, 2970321; 646624, 2970287; 646614, 2970269; 646579, 2970262; 646481, 2970300; 646408, 2970354; 646291, 2970403; 646257, 2970465; 646286, 2970462; Thence returning to 646307, 2970487.
                649036, 2970419; 649027, 2970350; 648940, 2970376; 648907, 2970435; 648924, 2970465; 648942, 2970499; 649006, 2970495; Thence returning to 649036, 2970419.
                643306, 2970243; 643287, 2970238; 643273, 2970252; 643297, 2970322; 643360, 2970346; 643360, 2970321; Thence returning to 643306, 2970243.
                649479, 2970379; 649473, 2970359; 649460, 2970359; 649455, 2970392; Thence returning to 649479, 2970379
                649374, 2970371; 649582, 2970246; 649604, 2970290; 649654, 2970284; 649695, 2970332; 649731, 2970330; 649781, 2970289; 649805, 2970248; 649806, 2970187; 649756, 2970146; 649646, 2970138; 649532, 2970176; 649478, 2970212; 649410, 2970294; Thence returning to 649374, 2970371.
                649584, 2970340; 649569, 2970322; 649558, 2970337; 649564, 2970351; Thence returning to 649584, 2970340.
                643470, 2970059; 643447, 2970054; 643364, 2970087; 643373, 2970115; 643463, 2970166; 643481, 2970149; 643488, 2970103; Thence returning to 643470, 2970059.
                643644, 2970048; 643613, 2970041; 643559, 2970089; 643568, 2970114; 643608, 2970112; 643658, 2970087; Thence returning to 643644, 2970048
                643270, 2969972; 643282, 2969962; 643371, 2970012; 643371, 2969983; 643347, 2969952; 643295, 2969916; 643192, 2969879; 643048, 2969860; 642987, 2969888; 643010, 2969908; 643089, 2969901; 643180, 2969929; 643284, 2970026; 643293, 2970007; Thence returning to 643270, 2969972.
                649441, 2969975; 649383, 2969956; 649340, 2969968; 649314, 2970023; 649358, 2970076; 649422, 2970078; 649446, 2970043; Thence returning to 649441, 2969975.
                649814, 2969966; 649726, 2969962; 649680, 2969986; 649672, 2970040; 649689, 2970069; 649804, 2970049; 649835, 2970011; 649836, 2969990; Thence returning to 649814, 2969966.
                649768, 2969742; 649824, 2969592; 649814, 2969523; 649778, 2969548; 649743, 2969604; 649724, 2969592; 649720, 2969531; 649696, 2969517; 649627, 2969599; 649618, 2969521; 649586, 2969504; 649557, 2969528; 649515, 2969619; 649514, 2969519; 649491, 2969491; 649418, 2969493; 649349, 2969462; 649117, 2969436; 649065, 2969438; 649058, 2969476; 649026, 2969417; 648668, 2969397; 648619, 2969403; 648600, 2969425; 648541, 2969551; 648520, 2969651; 648518, 2969682; 648530, 2969689; 648680, 2969673; 648807, 2969696; 648910, 2969686; 648981, 2969636; 648998, 2969639; 649047, 2969707; 649177, 2969725; 649434, 2969721; 649505, 2969678; 649545, 2969705; 649588, 2969709; 649577, 2969745; 649580, 2969767; 649549, 2969803; 649538, 2969843; 649552, 2969890; 649620, 2969795; Thence returning to 649768, 2969742.
                646913, 2969549; 646890, 2969546; 646825, 2969566; 646808, 2969600; 646815, 2969711; 646835, 2969762; 646904, 2969820; 646915, 2969804; 646902, 2969658; Thence returning to 646913, 2969549.
                650210, 2969714; 650185, 2969704; 650140, 2969711; 650139, 2969735; 650204, 2969732; Thence returning to 650210, 2969714.
                651802, 2969718; 651763, 2969697; 650650, 2969704; 651602, 2969729; 651781, 2969746; Thence returning to 651802, 2969718.
                650579, 2969730; 650608, 2969708; 650557, 2969716; Thence returning to 650579, 2969730.
                650485, 2969701; 650427, 2969700; 650405, 2969700; 650409, 2969727; 650493, 2969719; Thence returning to 650485, 2969701.
                643655, 2969499; 643627, 2969493; 643620, 2969532; 643660, 2969605; 643678, 2969585; Thence returning to 643655, 2969499.

                643946, 2969337; 643901, 2969312; 643875, 2969344; 643897, 2969405; 643941, 2969427; 643968, 2969410; Thence returning to 643946, 2969337.
                
                643707, 2969395; 643789, 2969329; 643788, 2969288; 643734, 2969271; 643718, 2969283; 643752, 2969314; 643737, 2969331; 643701, 2969326; 643674, 2969412; Thence returning to 643707, 2969395.
                643540, 2969349; 643562, 2969328; 643623, 2969334; 643632, 2969317; 643550, 2969236; 643501, 2969220; 643502, 2969259; 643531, 2969297; 643490, 2969302; 643490, 2969326; Thence returning to 643540, 2969349.
                643660, 2969189; 643659, 2969165; 643629, 2969182; 643631, 2969201; Thence returning to 643660, 2969189.
                643809, 2968991; 643785, 2968976; 643721, 2968992; 643699, 2969024; 643761, 2969025; 643776, 2969043; 643766, 2969064; 643776, 2969087; 643743, 2969125; 643840, 2969192; 643858, 2969189; 643860, 2969171; 643824, 2969104; Thence returning to 643809, 2968991.
                643727, 2969165; 643712, 2969159; 643702, 2969182; 643721, 2969186; Thence returning to 643727, 2969165.
                643922, 2969117; 643858, 2969062; 643863, 2969123; 643902, 2969172; 643932, 2969180; 643942, 2969160; Thence returning to 643922, 2969117.
                643714, 2969096; 643692, 2969086; 643676, 2969124; 643687, 2969147; 643711, 2969126; Thence returning to 643714, 2969096.
                643570, 2968935; 643561, 2968915; 643462, 2968926; 643434, 2968945; 643451, 2968964; 643514, 2968973; 643482, 2969042; 643522, 2969063; 643526, 2969087; 643468, 2969109; 643479, 2969135; 643542, 2969136; 643562, 2969117; Thence returning to 643570, 2968935.
                645645, 2968977; 645627, 2968969; 645498, 2969088; 645496, 2969110; 645515, 2969130; 645601, 2969086; 645645, 2969006; Thence returning to 645645, 2968977.
                644114, 2968891; 644069, 2968883; 643999, 2968921; 644015, 2968943; 644091, 2968944; 644066, 2969036; 644083, 2969053; 644106, 2969049; 644137, 2968965; Thence returning to 644114, 2968891.
                643926, 2968939; 643884, 2968916; 643848, 2968956; 643914, 2968974; Thence returning to 643926, 2968939.
                643952, 2968853; 643905, 2968841; 643898, 2968873; 643945, 2968883; Thence returning to 643952, 2968853.
                644560, 2968804; 644459, 2968774; 644411, 2968779; 644382, 2968804; 644381, 2968847; 644443, 2968857; 644498, 2968888; 644567, 2968875; 644576, 2968827; Thence returning to 644560, 2968804.
                644696, 2968788; 644619, 2968758; 644615, 2968772; 644655, 2968844; 644693, 2968873; 644720, 2968872; 644731, 2968854; Thence returning to 644696, 2968788.
                644077, 2968731; 644029, 2968715; 643989, 2968724; 643957, 2968770; 644020, 2968782; 644075, 2968846; 644110, 2968861; 644124, 2968817; 644105, 2968761; Thence returning to 644077, 2968731.
                643770, 2968772; 643733, 2968763; 643727, 2968779; 643799, 2968815; 643808, 2968798; Thence returning to 643770, 2968772.
                643822, 2968749; 643782, 2968735; 643825, 2968775; Thence returning to 643822, 2968749.
                644308, 2968523; 644265, 2968522; 644224, 2968553; 644210, 2968721; 644224, 2968746; 644248, 2968746; 644280, 2968704; 644323, 2968573; Thence returning to 644308, 2968523.
                643757, 2968703; 643738, 2968702; 643744, 2968723; Thence returning to 643757, 2968703.
                644040, 2968578; 643967, 2968377; 643938, 2968312; 643908, 2968281; 643872, 2968272; 643832, 2968303; 643824, 2968353; 643835, 2968367; 643904, 2968367; 643946, 2968404; 643949, 2968444; 643885, 2968423; 643878, 2968437; 643901, 2968449; 643860, 2968478; 643875, 2968492; 643914, 2968474; 643941, 2968517; 643959, 2968480; 643971, 2968519; 644001, 2968546; 644002, 2968576; 643964, 2968626; 643992, 2968639; 644030, 2968615; Thence returning to 644040, 2968578.
                644753, 2968538; 644730, 2968438; 644762, 2968392; 644674, 2968413; 644570, 2968391; 644525, 2968417; 644519, 2968443; 644530, 2968454; 644625, 2968437; 644684, 2968447; 644671, 2968479; 644593, 2968493; 644603, 2968513; 644656, 2968532; 644714, 2968604; 644743, 2968608; Thence returning to 644753, 2968538.
                643945, 2968582; 643934, 2968554; 643878, 2968581; 643889, 2968598; 643931, 2968597; Thence returning to 643945, 2968582.
                644160, 2968375; 644129, 2968353; 644106, 2968371; 644079, 2968326; 644049, 2968336; 644074, 2968406; 644171, 2968472; 644216, 2968416; 644210, 2968378; Thence returning to 644160, 2968375.
                643807, 2968463; 643833, 2968421; 643813, 2968427; Thence returning to 643807, 2968463.
                645219, 2968427; 645272, 2968375; 645234, 2968378; 645196, 2968406; 645196, 2968425; Thence returning to 645219, 2968427.
                644914, 2968363; 644967, 2968318; 645087, 2968312; 645126, 2968275; 645128, 2968220; 645097, 2968146; 645093, 2968085; 645031, 2968043; 644935, 2968038; 644880, 2968085; 644731, 2968127; 644587, 2968200; 644575, 2968212; 644585, 2968225; 644637, 2968231; 644534, 2968306; 644556, 2968342; 644654, 2968348; 644732, 2968295; 644767, 2968291; 644827, 2968226; 644936, 2968171; 644936, 2968260; 644885, 2968283; 644878, 2968325; 644828, 2968316; 644809, 2968327; 644817, 2968343; 644872, 2968349; 644891, 2968371; Thence returning to 644914, 2968363.
                644774, 2968339; 644746, 2968327; 644739, 2968355; 644761, 2968366; Thence returning to 644774, 2968339.
                645443, 2968325; 645426, 2968303; 645377, 2968324; 645373, 2968348; 645427, 2968342; Thence returning to 645443, 2968325.
                645921, 2968249; 645905, 2968233; 645859, 2968250; 645775, 2968321; 645797, 2968333; 645897, 2968296; 645921, 2968271; Thence returning to 645921, 2968249
                645605, 2968235; 645600, 2968190; 645569, 2968196; 645474, 2968275; 645477, 2968300; 645502, 2968304; Thence returning to 645605, 2968235.
                644097, 2968232; 644063, 2968221; 644056, 2968255; 644072, 2968276; 644111, 2968264; Thence returning to 644097, 2968232.
                644316, 2968092; 644301, 2968087; 644307, 2968152; 644338, 2968195; 644419, 2968233; 644437, 2968222; 644428, 2968195; 644371, 2968177; 644326, 2968132; Thence returning to 644316, 2968092.

                651888, 2968237; 651817, 2968174; 651752, 2968079; 651727, 2968093; 651728, 2968139; 651711, 2968183; 651715, 2968200; 651754, 2968193; 651730, 2968241; 651749, 2968273; 651802, 2968296; 651869, 2968284; 651895, 2968262; Thence returning to 651888, 2968237.
                645232, 2968209; 645231, 2968183; 645200, 2968193; 645186, 2968218; Thence returning to 645232, 2968209.
                645236, 2968082; 645205, 2968077; 645213, 2968108; 645297, 2968158; 645305, 2968128; Thence returning to 645236, 2968082.
                644577, 2968099; 644562, 2968021; 644527, 2968030; 644507, 2968064; 644466, 2968077; 644477, 2968104; 644528, 2968139; 644563, 2968125; Thence returning to 644577, 2968099.
                645371, 2968063; 645345, 2968054; 645311, 2968069; 645352, 2968093; Thence returning to 645371, 2968063.
                646148, 2967987; 646119, 2967973; 646083, 2967996; 646032, 2968052; 646032, 2968074; 646044, 2968074; 646136, 2968026; Thence returning to 646148, 2967987.
                645136, 2967976; 645045, 2967939; 644996, 2967963; 645013, 2967987; 645077, 2968000; 645138, 2968053; 645151, 2968040; 645157, 2968008; Thence returning to 645136, 2967976..
                644701, 2967988; 644688, 2967983; 644662, 2967990; 644650, 2968013; 644659, 2968037; 644689, 2968012; Thence returning to 644701, 2967988.
                644406, 2968009; 644407, 2967990; 644388, 2967994; 644383, 2968026; Thence returning to 644406, 2968009.
                644475, 2967993; 644461, 2967981; 644450, 2968010; 644471, 2968012; Thence returning to 644475, 2967993.
                644519, 2967973; 644508, 2967965; 644496, 2967993; 644507, 2968004; Thence returning to 644519, 2967973.
                644882, 2967879; 644867, 2967876; 644851, 2967896; 644859, 2967915; 644879, 2967897; Thence returning to 644882, 2967879.
                646178, 2967890; 646157, 2967882; 646146, 2967912; 646170, 2967919; Thence returning to 646178, 2967890.
                644931, 2967867; 644912, 2967862; 644905, 2967883; 644925, 2967896; Thence returning to 644931, 2967867.
                645089, 2967731; 645066, 2967719; 645033, 2967784; 644976, 2967819; 644963, 2967873; 644994, 2967888; 645104, 2967808; 645110, 2967772; Thence returning to 645089, 2967731.
                645855, 2967849; 645826, 2967742; 645808, 2967751; 645825, 2967839; 645803, 2967871; 645808, 2967897; 645825, 2967896; Thence returning to 645855, 2967849.
                646312, 2967729; 646277, 2967714; 646212, 2967752; 646190, 2967796; 646263, 2967797; 646289, 2967789; Thence returning to 646312, 2967729.
                645961, 2967634; 645912, 2967616; 645900, 2967643; 645929, 2967671; 645953, 2967675; Thence returning to 645961, 2967634.
                646437, 2967632; 646423, 2967624; 646400, 2967650; 646426, 2967647; Thence returning to 646437, 2967632.
                646002, 2967442; 645933, 2967430; 645930, 2967457; 645976, 2967494; 645967, 2967537; 645984, 2967554; 646052, 2967565; 646056, 2967541; Thence returning to 646002, 2967442.
                645919, 2967529; 645910, 2967514; 645872, 2967522; 645881, 2967546; 645908, 2967545; Thence returning to 645919, 2967529.
                646207, 2967453; 646164, 2967376; 646148, 2967387; 646141, 2967429; 646127, 2967460; 646138, 2967485; Thence returning to 646207, 2967453.
                646373, 2967294; 646298, 2967269; 646257, 2967333; 646269, 2967353; 646371, 2967338; 646385, 2967311; Thence returning to 646373, 2967294.
                646112, 2967313; 646074, 2967309; 646079, 2967328; 646112, 2967343; Thence returning to 646112, 2967313.
                648139, 2966993; 648115, 2966957; 648084, 2966953; 648059, 2966879; 648064, 2966837; 648046, 2966746; 648000, 2966718; 647945, 2966721; 647943, 2966687; 647909, 2966678; 647880, 2966641; 647799, 2966646; 647780, 2966671; 647847, 2966680; 647873, 2966719; 647905, 2966726; 647936, 2966756; 648002, 2966769; 648015, 2966794; 647954, 2966806; 647836, 2966863; 647826, 2966819; 647836, 2966805; 647871, 2966807; 647879, 2966790; 647775, 2966719; 647724, 2966725; 647661, 2966765; 647575, 2966786; 647542, 2966818; 647569, 2966836; 647619, 2966816; 647661, 2966820; 647709, 2966757; 647761, 2966763; 647781, 2966772; 647788, 2966803; 647776, 2966825; 647801, 2966840; 647795, 2966868; 647862, 2966902; 647903, 2966869; 647939, 2966872; 647977, 2966828; 647999, 2966851; 647990, 2966911; 648031, 2966905; 648039, 2966916; 648012, 2966975; 648060, 2966995; 648087, 2966989; 648121, 2967029; 648173, 2967050; 648210, 2967057; 648212, 2967018; 648185, 2966997; Thence returning to 648139, 2966993.
                646809, 2966983; 646790, 2966959; 646762, 2966960; 646824, 2967030; Thence returning to 646809, 2966983.
                646867, 2966964; 646843, 2966949; 646827, 2966949; 646825, 2966963; 646867, 2966982; Thence returning to 646867, 2966964.
                646946, 2966967; 646919, 2966953; 646915, 2966977; 646939, 2966982; Thence returning to 646946, 2966967.
                647026, 2966928; 647071, 2966844; 647005, 2966812; 646983, 2966771; 646967, 2966776; 646963, 2966821; 646919, 2966837; 646916, 2966877; 646922, 2966899; 646938, 2966900; 646978, 2966879; 647023, 2966886; 646976, 2966937; 646990, 2966954; Thence returning to 647026, 2966928.
                646899, 2966907; 646872, 2966899; 646857, 2966917; 646895, 2966942; Thence returning to 646899, 2966907.
                646832, 2966869; 646809, 2966864; 646804, 2966883; 646827, 2966897; Thence returning to 646832, 2966869.
                647161, 2966612; 647139, 2966586; 647106, 2966615; 647097, 2966664; 647055, 2966687; 647053, 2966743; 647116, 2966779; 647158, 2966724; 647165, 2966683; Thence returning to 647161, 2966612.
                647497, 2966618; 647486, 2966588; 647390, 2966594; 647333, 2966579; 647315, 2966598; 647281, 2966705; 647313, 2966721; 647486, 2966632; Thence returning to 647497, 2966618.
                647214, 2966522; 647205, 2966482; 647186, 2966484; 647157, 2966537; 647162, 2966563; 647196, 2966577; Thence returning to 647214, 2966522.

                647329, 2966359; 647301, 2966344; 647290, 2966370; 647307, 2966406; 647287, 2966445; 647293, 2966464; 647335, 2966403; Thence returning to 647329, 2966359.
                648433, 2965854; 648457, 2965823; 648511, 2965829; 648537, 2965787; 648523, 2965735; 648507, 2965713; 648475, 2965708; 648453, 2965745; 648420, 2965729; 648355, 2965754; 648341, 2965776; 648388, 2965780; 648388, 2965790; 648364, 2965823; 648340, 2965807; 648314, 2965813; 648296, 2965834; 648313, 2965863; 648264, 2965886; 648264, 2965903; 648283, 2965916; Thence returning to 648433, 2965854.
                649279, 2965762; 649204, 2965760; 649167, 2965777; 649170, 2965810; 649220, 2965842; 649270, 2965852; 649310, 2965842; 649338, 2965808; 649324, 2965782; Thence returning to 649279, 2965762.
                649534, 2965700; 649516, 2965686; 649432, 2965763; 649378, 2965799; 649384, 2965821; 649439, 2965834; 649472, 2965823; 649525, 2965753; Thence returning to 649534, 2965700.
                650770, 2965728; 650842, 2965628; 650857, 2965532; 650931, 2965340; 650885, 2965370; 650828, 2965489; 650829, 2965412; 650815, 2965408; 650797, 2965442; 650791, 2965575; 650642, 2965717; 650684, 2965709; 650765, 2965649; 650785, 2965654; 650778, 2965675; 650695, 2965756; 650623, 2965781; 650604, 2965802; 650612, 2965826; 650685, 2965800; Thence returning to 650770, 2965728.
                648302, 2965642; 648336, 2965614; 648411, 2965623; 648438, 2965656; 648448, 2965585; 648393, 2965538; 648356, 2965552; 648347, 2965584; 648264, 2965581; 648199, 2965597; 648168, 2965632; 648180, 2965657; 648307, 2965716; 648310, 2965678; 648352, 2965670; 648344, 2965651; Thence returning to 648302, 2965642.
                649694, 2965697; 649641, 2965671; 649575, 2965672; 649592, 2965721; 649633, 2965722; 649680, 2965728; Thence returning to 649694, 2965697.
                647973, 2965624; 647914, 2965620; 647858, 2965655; 647902, 2965696; 647966, 2965671; 647991, 2965645; Thence returning to 647973, 2965624.
                649901, 2965597; 649838, 2965572; 649714, 2965596; 649631, 2965637; 649834, 2965651; 649880, 2965673; 649938, 2965703; 649967, 2965678; 649967, 2965659; Thence returning to 649901, 2965597.
                647792, 2965614; 647743, 2965610; 647725, 2965637; 647782, 2965677; Thence returning to 647792, 2965614.
                650500, 2965619; 650488, 2965579; 650459, 2965573; 650455, 2965607; 650404, 2965582; 650382, 2965587; 650409, 2965629; 650364, 2965656; 650350, 2965686; 650385, 2965688; 650485, 2965637; Thence returning to 650500, 2965619.
                648734, 2965602; 648660, 2965551; 648686, 2965503; 648638, 2965484; 648654, 2965399; 648696, 2965388; 648670, 2965335; 648624, 2965308; 648602, 2965371; 648543, 2965398; 648528, 2965470; 648498, 2965477; 648463, 2965520; 648458, 2965545; 648514, 2965590; 648531, 2965620; 648521, 2965638; 648547, 2965660; 648602, 2965657; 648655, 2965586; 648697, 2965621; 648703, 2965665; 648733, 2965642; Thence returning to 648734, 2965602.
                649213, 2965570; 649166, 2965498; 649114, 2965497; 649095, 2965520; 649071, 2965516; 649046, 2965551; 649049, 2965624; 649178, 2965633; 649211, 2965600; Thence returning to 649213, 2965570.
                650553, 2965585; 650529, 2965494; 650436, 2965438; 650409, 2965423; 650369, 2965431; 650336, 2965467; 650329, 2965504; 650458, 2965504; 650481, 2965519; 650498, 2965563; 650539, 2965591; Thence returning to 650553, 2965585.
                649254, 2965504; 649215, 2965494; 649210, 2965513; 649255, 2965546; Thence returning to 649254, 2965504.
                650686, 2965477; 650662, 2965462; 650647, 2965516; 650665, 2965559; 650681, 2965560; 650696, 2965510; Thence returning to 650686, 2965477.
                649347, 2965519; 649408, 2965430; 649530, 2965371; 649555, 2965333; 649504, 2965303; 649444, 2965335; 649371, 2965288; 649301, 2965307; 649312, 2965342; 649404, 2965384; 649342, 2965440; 649286, 2965408; 649258, 2965418; 649263, 2965445; 649331, 2965475; 649297, 2965497; 649295, 2965522; Thence returning to 649347, 2965519.
                648720, 2965451; 648685, 2965436; 648676, 2965454; 648692, 2965477; 648727, 2965483; Thence returning to 648720, 2965451.
                649235, 2965385; 649196, 2965372; 649166, 2965407; 649219, 2965416; Thence returning to 649235, 2965385.
                648763, 2965310; 648745, 2965301; 648736, 2965328; 648759, 2965336; Thence returning to 648763, 2965310.
                649501, 2965211; 649450, 2965207; 649460, 2965234; 649551, 2965288; 649551, 2965267; Thence returning to 649501, 2965211.
                651097, 2965049; 651078, 2965041; 651044, 2965062; 650951, 2965231; 650946, 2965263; 651011, 2965208; 651083, 2965097; Thence returning to 651097, 2965049.
                649906, 2965181; 650029, 2965065; 650069, 2964992; 650099, 2964893; 650086, 2964854; 649943, 2964826; 649951, 2964805; 649980, 2964802; 649977, 2964761; 650091, 2964798; 650111, 2964783; 650109, 2964697; 650019, 2964600; 649974, 2964601; 649927, 2964629; 649903, 2964663; 649887, 2964778; 649865, 2964747; 649812, 2964727; 649761, 2964727; 649703, 2964768; 649710, 2964832; 649730, 2964833; 649768, 2964795; 649808, 2964793; 650029, 2964925; 650035, 2964961; 649992, 2965005; 649962, 2964963; 649903, 2964923; 649800, 2964889; 649783, 2964894; 649787, 2964908; 649865, 2964969; 649823, 2965016; 649796, 2965015; 649718, 2964947; 649648, 2964917; 649569, 2964906; 649474, 2964934; 649484, 2964979; 649506, 2964998; 649655, 2965003; 649650, 2965028; 649609, 2965036; 649587, 2965064; 649534, 2965072; 649535, 2965143; 649704, 2965175; 649760, 2965153; 649784, 2965177; 649765, 2965212; 649769, 2965240; 649800, 2965248; Thence returning to 649906, 2965181.
                650623, 2965178; 650608, 2965146; 650546, 2965151; 650499, 2965136; 650489, 2965151; 650503, 2965168; 650577, 2965203; Thence returning to 650623, 2965178.
                650789, 2965014; 650758, 2965002; 650712, 2965069; 650658, 2965104; 650650, 2965149; 650666, 2965168; 650715, 2965124; Thence returning to 650789, 2965014.
                650546, 2965077; 650450, 2965004; 650432, 2965019; 650421, 2965072; Thence returning to 650546, 2965077.
                649333, 2964988; 649309, 2964984; 649293, 2965036; 649321, 2965050; Thence returning to 649333, 2964988.

                650687, 2964972; 650726, 2964959; 650709, 2964923; 650636, 2964905; 650627, 2964916; 650639, 2964940; 650600, 2964966; 650566, 2964932; 650538, 2964938; 650535, 2964975; 650504, 2965013; 650591, 2965057; 650636, 2965054; Thence returning to 650687, 2964972.
                649107, 2964833; 649128, 2964810; 649116, 2964786; 649088, 2964813; 649056, 2964803; 649047, 2964832; 649064, 2964845; 649072, 2964883; 649190, 2964905; 649209, 2964938; 649192, 2965006; 649206, 2965019; 649228, 2965005; 649243, 2964946; 649236, 2964880; 649201, 2964861; 649124, 2964855; Thence returning to 649107, 2964833.
                650416, 2964899; 650475, 2964759; 650499, 2964741; 650589, 2964725; 650651, 2964689; 650698, 2964701; 650685, 2964731; 650695, 2964767; 650678, 2964775; 650649, 2964750; 650614, 2964766; 650711, 2964844; 650765, 2964837; 650780, 2964789; 650711, 2964628; 650653, 2964533; 650480, 2964467; 650373, 2964491; 650256, 2964554; 650213, 2964626; 650218, 2964655; 650327, 2964612; 650450, 2964656; 650453, 2964631; 650393, 2964572; 650391, 2964543; 650418, 2964506; 650456, 2964490; 650513, 2964497; 650607, 2964540; 650664, 2964608; 650668, 2964625; 650651, 2964637; 650566, 2964637; 650577, 2964682; 650554, 2964708; 650424, 2964699; 650389, 2964789; 650327, 2964779; 650313, 2964845; 650283, 2964870; 650310, 2964924; 650281, 2964934; 650271, 2965007; 650334, 2964997; 650344, 2964983; 650330, 2964968; 650364, 2964927; Thence returning to 650416, 2964899.
                648737, 2964725; 648721, 2964725; 648725, 2964774; 648738, 2964798; 648761, 2964803; 648766, 2964787; Thence returning to 648737, 2964725.
                649424, 2964805; 649507, 2964787; 649613, 2964806; 649617, 2964773; 649564, 2964680; 649493, 2964645; 649449, 2964647; 649371, 2964699; 649335, 2964751; 649380, 2964765; Thence returning to 649424, 2964805.
                649244, 2964766; 649232, 2964743; 649193, 2964766; 649198, 2964794; 649236, 2964802; Thence returning to 649244, 2964766.
                648854, 2964708; 648855, 2964674; 648783, 2964675; 648811, 2964709; Thence returning to 648854, 2964708.
                650342, 2964697; 650342, 2964667; 650296, 2964667; 650297, 2964713; Thence returning to 650342, 2964697.
                651158, 2964599; 651153, 2964521; 651132, 2964562; 651130, 2964669; 651146, 2964707; 651168, 2964715; 651182, 2964642; Thence returning to 651158, 2964599.
                649742, 2964556; 649694, 2964543; 649675, 2964568; 649722, 2964601; 649670, 2964626; 649666, 2964677; 649810, 2964681; 649814, 2964647; 649785, 2964590; Thence returning to 649742, 2964556.
                650993, 2964592; 650984, 2964565; 650958, 2964568; 650949, 2964585; 650952, 2964631; Thence returning to 650993, 2964592.
                650537, 2964552; 650449, 2964538; 650452, 2964566; 650512, 2964590; 650541, 2964569; Thence returning to 650537, 2964552.
                649215, 2964526; 649186, 2964510; 649174, 2964522; 649176, 2964541; 649216, 2964563; Thence returning to 649215, 2964526.
                650018, 2964556; 650032, 2964527; 649997, 2964522; 649994, 2964505; 650055, 2964476; 650062, 2964457; 650041, 2964437; 649997, 2964434; 649805, 2964514; 649891, 2964542; 649958, 2964529; Thence returning to 650018, 2964556.
                651072, 2964516; 650994, 2964492; 650987, 2964508; 651058, 2964567; Thence returning to 651072, 2964516.
                649244, 2964385; 649210, 2964378; 649180, 2964432; 649257, 2964488; 649284, 2964420; Thence returning to 649244, 2964385.
                651188, 2964484; 651220, 2964376; 651192, 2964393; 651166, 2964448; 651173, 2964496; Thence returning to 651188, 2964484.
                651023, 2964427; 650970, 2964384; 650934, 2964384; 650900, 2964424; 651027, 2964464; Thence returning to 651023, 2964427.
                649018, 2964380; 648995, 2964375; 648971, 2964393; 648980, 2964414; 649024, 2964421; 649033, 2964401; Thence returning to 649018, 2964380.
                649052, 2964363; 649067, 2964346; 649059, 2964313; 649006, 2964281; 648983, 2964284; 648984, 2964354; 649018, 2964348; Thence returning to 649052, 2964363.
                650269, 2964364; 650487, 2964251; 650563, 2964179; 650626, 2964057; 650702, 2963644; 650696, 2963607; 650680, 2963621; 650637, 2963801; 650618, 2964006; 650588, 2964098; 650516, 2964200; 650476, 2964230; 650388, 2964256; 650419, 2964194; 650496, 2964151; 650506, 2964105; 650414, 2964012; 650369, 2963987; 650312, 2963977; 650209, 2964000; 650144, 2964059; 650111, 2964124; 650125, 2964146; 650162, 2964135; 650176, 2964064; 650220, 2964073; 650245, 2964042; 650291, 2964029; 650366, 2964045; 650467, 2964113; 650454, 2964158; 650398, 2964134; 650353, 2964152; 650299, 2964142; 650243, 2964161; 650247, 2964186; 650324, 2964183; 650346, 2964202; 650310, 2964233; 650227, 2964234; 650224, 2964265; 650243, 2964285; 650315, 2964281; 650308, 2964307; 650263, 2964333; Thence returning to 650269, 2964364.
                651149, 2964261; 651137, 2964243; 650999, 2964254; 650984, 2964271; 651024, 2964299; 651104, 2964308; 651117, 2964341; 651137, 2964326; Thence returning to 651149, 2964261.
                649655, 2964270; 649635, 2964234; 649584, 2964235; 649563, 2964220; 649533, 2964273; 649536, 2964310; 649561, 2964321; Thence returning to 649655, 2964270.
                651266, 2964279; 651238, 2964269; 651221, 2964315; 651234, 2964331; 651250, 2964325; Thence returning to 651266, 2964279.
                649144, 2964249; 649195, 2964162; 649185, 2964108; 649167, 2964084; 649155, 2964090; 649158, 2964115; 649108, 2964123; 649103, 2964104; 649124, 2964081; 649115, 2964061; 649090, 2964030; 648983, 2963992; 648919, 2964072; 648928, 2964086; 648965, 2964082; 648968, 2964106; 648944, 2964131; 648911, 2964114; 648896, 2964123; 648898, 2964161; 648872, 2964206; 648879, 2964239; 649018, 2964231; 649049, 2964244; 649076, 2964279; Thence returning to 649144, 2964249.
                649377, 2964278; 649339, 2964236; 649321, 2964238; 649345, 2964276; Thence returning to 649377, 2964278.
                649451, 2964221; 649450, 2964206; 649396, 2964214; 649427, 2964240; Thence returning to 649451, 2964221.
                649740, 2964162; 649678, 2964135; 649672, 2964162; 649721, 2964212; 649739, 2964203; Thence returning to 649740, 2964162.

                649472, 2964149; 649436, 2964131; 649446, 2964104; 649385, 2964090; 649366, 2964135; 649316, 2964099; 649288, 2964118; 649319, 2964159; 649379, 2964189; 649426, 2964178; 649454, 2964176; Thence returning to 649472, 2964149.
                649735, 2964066; 649721, 2963998; 649678, 2963951; 649557, 2963921; 649457, 2963854; 649391, 2963856; 649402, 2963896; 649467, 2963915; 649554, 2963977; 649645, 2964001; 649680, 2964040; 649659, 2964048; 649566, 2964009; 649554, 2964016; 649561, 2964039; 649676, 2964104; 649726, 2964103; Thence returning to 649735, 2964066.
                649865, 2964032; 649849, 2964031; 649822, 2964069; 649838, 2964097; 649866, 2964063; Thence returning to 649865, 2964032.
                649468, 2964060; 649483, 2964036; 649376, 2964030; 649339, 2963981; 649276, 2963967; 649257, 2963996; 649257, 2964033; 649274, 2964051; 649318, 2964045; 649349, 2964080; Thence returning to 649468, 2964060.
                649105, 2963966; 649076, 2963949; 649045, 2963953; 649033, 2963973; 649129, 2964034; 649212, 2964065; 649192, 2964029; 649216, 2964012; 649206, 2963982; Thence returning to 649105, 2963966.
                650573, 2964072; 650608, 2963853; 650581, 2963755; 650444, 2963656; 650390, 2963648; 650348, 2963669; 650337, 2963692; 650413, 2963735; 650448, 2963810; 650558, 2963868; 650561, 2963885; 650522, 2963886; 650554, 2963934; 650552, 2963969; 650511, 2963961; 650505, 2963988; 650523, 2964029; Thence returning to 650573, 2964072.
                650228, 2963811; 650204, 2963774; 650157, 2963778; 650125, 2963815; 650130, 2963891; 650154, 2963945; 650231, 2963891; Thence returning to 650228, 2963811.
                650060, 2963835; 649966, 2963821; 649877, 2963845; 649851, 2963871; 649891, 2963902; 649959, 2963937; 650048, 2963928; 650082, 2963891; 650083, 2963855; Thence returning to 650060, 2963835
                648943, 2963915; 648984, 2963899; 649021, 2963916; 649022, 2963898; 648969, 2963810; 648825, 2963826; 648832, 2963852; 648891, 2963867; Thence returning to 648943, 2963915.
                648765, 2963801; 648699, 2963795; 648665, 2963815; 648708, 2963847; 648749, 2963912; 648769, 2963901; 648778, 2963811; Thence returning to 648765, 2963801.
                649586, 2963840; 649536, 2963813; 649517, 2963819; 649521, 2963846; 649581, 2963885; Thence returning to 649586, 2963840.
                649370, 2963841; 649363, 2963813; 649336, 2963824; 649354, 2963857; Thence returning to 649370, 2963841.
                649575, 2963796; 649601, 2963778; 649636, 2963794; 649657, 2963787; 649658, 2963721; 649604, 2963729; 649567, 2963716; 649526, 2963712; 649516, 2963750; Thence returning to 649575, 2963796.
                649967, 2963711; 650021, 2963670; 650075, 2963673; 650092, 2963659; 650089, 2963633; 650026, 2963606; 649939, 2963623; 649898, 2963675; 649897, 2963702; 649928, 2963721; Thence returning to 649967, 2963711.
                649697, 2963618; 649632, 2963595; 649608, 2963603; 649620, 2963637; 649642, 2963667; 649672, 2963668; Thence returning to 649697, 2963618.
                650196, 2963541; 650172, 2963529; 650146, 2963540; 650139, 2963623; 650205, 2963575; Thence returning to 650196, 2963541.
                650443, 2963564; 650411, 2963561; 650403, 2963584; 650450, 2963604; Thence returning to 650443, 2963564.
                650648, 2963602; 650658, 2963539; 650600, 2963441; 650518, 2963359; 650472, 2963343; 650433, 2963357; 650438, 2963390; 650490, 2963395; 650526, 2963432; 650523, 2963472; 650478, 2963503; 650488, 2963567; 650506, 2963582; 650564, 2963569; 650608, 2963584; Thence returning to 650648, 2963602.
                649704, 2963480; 649715, 2963463; 649679, 2963410; 649694, 2963365; 649729, 2963350; 649799, 2963367; 649827, 2963355; 649818, 2963341; 649781, 2963325; 649783, 2963302; 649873, 2963306; 649892, 2963267; 649856, 2963238; 649772, 2963253; 649760, 2963185; 649725, 2963275; 649670, 2963278; 649624, 2963323; 649621, 2963358; 649662, 2963415; 649659, 2963440; 649609, 2963416; 649591, 2963466; 649554, 2963456; 649539, 2963476; 649581, 2963511; 649604, 2963487; Thence returning to 649704, 2963480.
                650020, 2963430; 650016, 2963402; 649970, 2963350; 649944, 2963344; 649923, 2963382; 649947, 2963422; 649879, 2963417; 649830, 2963434; 649835, 2963448; 649907, 2963468; 649986, 2963468; Thence returning to 650020, 2963430.
                649743, 2963397; 649719, 2963393; 649718, 2963407; 649759, 2963464; 649772, 2963457; 649771, 2963427; Thence returning to 649743, 2963397.
                650329, 2963372; 650285, 2963351; 650245, 2963380; 650338, 2963436; Thence returning to 650329, 2963372.
                649573, 2963325; 649712, 2963207; 649717, 2963190; 649704, 2963181; 649678, 2963186; 649579, 2963272; 649514, 2963266; 649519, 2963292; 649544, 2963305; 649529, 2963378; 649550, 2963397; 649567, 2963391; Thence returning to 649573, 2963325.
                650148, 2963263; 650138, 2963252; 650056, 2963262; 650045, 2963288; 650071, 2963311; 650146, 2963285; Thence returning to 650148, 2963263.
                650239, 2963263; 650267, 2963238; 650346, 2963258; 650358, 2963228; 650267, 2963167; 650182, 2963172; 650164, 2963205; 650213, 2963262; Thence returning to 650239, 2963263.
                650543, 2963182; 650498, 2963164; 650434, 2963212; 650422, 2963246; 650449, 2963253; 650529, 2963222; Thence returning to 650543, 2963182.
                649934, 2963219; 649969, 2963205; 650063, 2963214; 650075, 2963198; 650071, 2963183; 649981, 2963172; 649948, 2963154; 649851, 2963092; 649830, 2963096; 649837, 2963136; 649824, 2963152; 649792, 2963147; 649805, 2963189; 649852, 2963198; 649871, 2963190; 649889, 2963147; Thence returning to 649934, 2963219.
                650394, 2963191; 650403, 2963163; 650345, 2963162; 650356, 2963184; Thence returning to 650394, 2963191.
                650075, 2963070; 649945, 2963032; 649929, 2963044; 649943, 2963063; 650041, 2963100; 650093, 2963149; 650108, 2963137; 650102, 2963092; Thence returning to 650075, 2963070.
                650841, 2963037; 650845, 2962980; 650700, 2962980; 650688, 2962996; 650707, 2963029; 650750, 2963029; 650805, 2963057; 650822, 2963060; Thence returning to 650841, 2963037.

                650327, 2963010; 650217, 2963005; 650195, 2963033; 650280, 2963049; 650310, 2963039; Thence returning to 650327, 2963010.
                
                650526, 2962867; 650597, 2962760; 650603, 2962719; 650587, 2962685; 650566, 2962698; 650512, 2962802; 650474, 2962827; 650417, 2962825; 650403, 2962845; 650454, 2962874; 650486, 2962925; 650541, 2962957; 650566, 2963025; 650601, 2963051; 650631, 2963051; 650641, 2963029; 650596, 2962998; 650574, 2962957; 650565, 2962913; Thence returning to 650526, 2962867.
                650230, 2962965; 650211, 2962940; 650159, 2962942; 650082, 2963019; 650113, 2963032; 650159, 2962973; Thence returning to 650230, 2962965.
                650460, 2962953; 650458, 2962941; 650397, 2962947; 650389, 2962970; 650415, 2962980; Thence returning to 650460, 2962953.
                650842, 2962899; 650675, 2962630; 650647, 2962704; 650604, 2962843; 650613, 2962871; 650716, 2962942; 650828, 2962931; Thence returning to 650842, 2962899.
                649885, 2962795; 649850, 2962784; 649815, 2962794; 649803, 2962820; 649883, 2962822; Thence returning to 649885, 2962795.
                650761, 2962307; 650695, 2962252; 650650, 2962179; 650581, 2962145; 650582, 2962169; 650633, 2962211; 650650, 2962251; 650640, 2962280; 650595, 2962237; 650628, 2962358; 650727, 2962355; Thence returning to 650761, 2962307.
                651042, 2962137; 651009, 2962109; 651007, 2962196; 650989, 2962228; 650942, 2962262; 650954, 2962295; 650994, 2962276; 651037, 2962191; Thence returning to 651042, 2962137.
                651072, 2962137; 651147, 2962040; 651172, 2961984; 651189, 2962000; 651191, 2962066; 651220, 2962041; 651251, 2961901; 651241, 2961784; 651258, 2961614; 651249, 2961585; 651202, 2961599; 651186, 2961643; 651145, 2961894; 651073, 2961944; 651068, 2961970; 651097, 2961981; 651089, 2962033; 651033, 2961989; 651016, 2962006; 650969, 2961999; 650959, 2962016; 651004, 2962072; 651023, 2962073; 651041, 2962047; 651053, 2962060; 651058, 2962119; Thence returning to 651072, 2962137.
                651126, 2961328; 651086, 2961324; 651070, 2961354; 651075, 2961391; 651133, 2961359; Thence returning to 651126, 2961328.
                651327, 2961315; 651349, 2961245; 651383, 2961226; 651388, 2961204; 651382, 2961174; 651333, 2961119; 651316, 2961123; 651325, 2961202; 651305, 2961283; 651283, 2961302; 651222, 2961300; 651199, 2961326; 651192, 2961355; 651215, 2961367; 651250, 2961336; 651313, 2961332; Thence returning to 651327, 2961315.
                651083, 2961267; 651070, 2961247; 651051, 2961261; 651066, 2961290; Thence returning to 651083, 2961267.
                651290, 2961211; 651271, 2961191; 651236, 2961199; 651236, 2961232; 651278, 2961271; 651291, 2961250; Thence returning to 651290, 2961211.
                651620, 2960698; 651596, 2960685; 651531, 2960725; 651530, 2960773; 651569, 2960777; 651605, 2960745; Thence returning to 651620, 2960698.
                651244, 2960743; 651252, 2960700; 651174, 2960700; 651190, 2960737; 651223, 2960757; Thence returning to 651244, 2960743.
                651471, 2960560; 651474, 2960533; 651441, 2960533; 651421, 2960588; 651448, 2960588; Thence returning to 651471, 2960560.
                651803, 2960525; 651786, 2960465; 651738, 2960411; 651678, 2960384; 651462, 2960358; 651418, 2960385; 651308, 2960374; 651319, 2960408; 651310, 2960471; 651329, 2960493; 651397, 2960515; 651503, 2960497; 651656, 2960505; 651653, 2960553; 651678, 2960574; 651796, 2960557; Thence returning to 651803, 2960525.
                651598, 2960529; 651545, 2960522; 651518, 2960548; 651520, 2960562; 651558, 2960567; 651589, 2960555; Thence returning to 651598, 2960529.
                651903, 2959857; 651843, 2959804; 651757, 2959862; 651785, 2959890; 651881, 2959896; 651901, 2959887; Thence returning to 651903, 2959857.
                651524, 2959720; 651530, 2959678; 651476, 2959689; 651466, 2959738; 651497, 2959735; Thence returning to 651524, 2959720.
                651833, 2959641; 651835, 2959627; 651784, 2959620; 651779, 2959604; 651804, 2959584; 651866, 2959576; 651869, 2959540; 651843, 2959529; 651761, 2959571; 651741, 2959570; 651741, 2959536; 651729, 2959535; 651695, 2959583; 651656, 2959599; 651668, 2959633; 651712, 2959628; 651758, 2959653; 651804, 2959662; Thence returning to 651833, 2959641.
                651924, 2959599; 651905, 2959594; 651898, 2959626; 651923, 2959648; Thence returning to 651924, 2959599.
                Unit TX-4: Lower Laguna Madre Mainland: 6,970 hectares (17,223 acres) in Cameron and Willacy Counties, Texas.
                (1) Unit TX-4, Cameron County, Texas. Coordinates are in UTM Zone 14N, North American Datum 1983 (meters E, meters N):
                669971, 2904321; 669974, 2904185; 669933, 2904077; 669841, 2903994; 669765, 2903995; 669735, 2904053; 669734, 2904090; 669753, 2904111; 669839, 2904140; 669866, 2904170; 669910, 2904262; 669921, 2904388; 669951, 2904381; 669971, 2904321; 669864, 2904093; 669831, 2904091; 669798, 2904059; 669761, 2904065; 669757, 2904052; 669785, 2904014; 669799, 2904014; 669906, 2904097; 669939, 2904163; 669957, 2904250; 669946, 2904318; 669912, 2904166; Thence returning to 669864, 2904093.
                671690, 2904370; 671743, 2904369; 671803, 2904404; 671808, 2904393; 671803, 2904269; 671838, 2904226; 671847, 2904184; 671831, 2904163; 671776, 2904158; 671767, 2904115; 671790, 2904040; 671723, 2904039; 671694, 2904121; 671695, 2904212; 671752, 2904248; 671759, 2904269; 671703, 2904274; 671670, 2904307; 671627, 2904320; 671610, 2904341; 671593, 2904434; 671632, 2904547; 671690, 2904601; 671747, 2904582; 671761, 2904561; 671760, 2904536; 671736, 2904511; 671657, 2904493; 671630, 2904463; 671635, 2904410; 671656, 2904381; Thence returning to 671690, 2904370.
                671681, 2904742; 671670, 2904712; 671639, 2904690; 671596, 2904705; 671599, 2904736; 671651, 2904764; 671681, 2904742; 671650, 2904715; 671663, 2904718; 671659, 2904740; 671646, 2904734; Thence returning to 671650, 2904715.

                669205, 2904387; 668894, 2904153; 668918, 2904152; 669008, 2904200; 669068, 2904161; 669190, 2904186; 669321, 2904133; 669395, 2904147; 669491, 2904209; 669517, 2904277; 669517, 2904307; 669493, 2904342; 669514, 2904379; 669555, 2904381; 669594, 2904335; 669608, 2904219; 669522, 2903987; 667612, 2903941; 667652, 2904001; 667724, 2904056; 667895, 2904137; 667956, 2904150; 668086, 2904166; 668164, 2904159; 668217, 2904136; 668210, 2904084; 668238, 2904057; 668300, 2904060; 668399, 2904141; 668447, 2904224; 668509, 2904378; 668576, 2904474; 668639, 2904531; 668689, 2904553; 668762, 2904564; 668866, 2904548; 668877, 2904446; 668919, 2904398; 668984, 2904375; 669053, 2904399; 669222, 2904499; 669369, 2904615; 669635, 2904768; 669823, 2904899; 669987, 2905025; 670263, 2905290; 670218, 2905194; 670168, 2905140; 669884, 2904905; 669554, 2904689; 669440, 2904636; 669329, 2904551; 669275, 2904501; 669299, 2904491; Thence returning to 669205, 2904387.
                671481, 2905309; 671507, 2905280; 671485, 2905258; 671443, 2905270; 671430, 2905246; 671439, 2905184; 671466, 2905128; 671527, 2905082; 671604, 2905126; 671607, 2905007; 671560, 2905024; 671534, 2905016; 671516, 2904986; 671531, 2904933; 671484, 2904905; 671486, 2904882; 671548, 2904798; 671508, 2904737; 671480, 2904740; 671464, 2904761; 671459, 2904880; 671471, 2904955; 671491, 2904981; 671489, 2905015; 671510, 2905047; 671396, 2905174; 671377, 2905266; 671387, 2905302; Thence returning to 671481, 2905309.
                670387, 2905615; 670371, 2905624; 670381, 2905656; Thence returning to 670387, 2905615.
                670606, 2905679; 670589, 2905687; 670597, 2905707; 670614, 2905698; Thence returning to 670606, 2905679.
                670758, 2905763; 670743, 2905761; 670737, 2905788; 670763, 2905781; Thence returning to 670758, 2905763.
                671311, 2905651; 671442, 2905679; 671421, 2905646; 671380, 2905631; 671211, 2905649; 671152, 2905683; 671141, 2905798; 671199, 2905828; 671198, 2905757; 671260, 2905675; Thence returning to 671311, 2905651.
                670901, 2905833; 670887, 2905833; 670884, 2905849; 670906, 2905863; 670914, 2905843; Thence returning to 670901, 2905833.
                671087, 2906124; 671163, 2906134; 671212, 2906180; 671227, 2906159; 671221, 2906126; 671236, 2906070; 671203, 2906033; 671197, 2905999; 671219, 2905982; 671253, 2905992; 671258, 2905954; 671250, 2905921; 671227, 2905909; 671226, 2905873; 671175, 2905850; 671117, 2905907; 671109, 2905954; 671141, 2905965; 671126, 2906014; 671020, 2906016; 671010, 2906069; 670965, 2906076; 670981, 2906279; 671046, 2906441; 671112, 2906480; 671123, 2906471; 671115, 2906425; 671130, 2906343; 671036, 2906287; 671067, 2906143; Thence returning to 671087, 2906124.
                671081, 2906870; 671111, 2906837; 671113, 2906814; 671079, 2906699; 671048, 2906701; 671004, 2906664; 670950, 2906679; 670920, 2906644; 670877, 2906658; 670850, 2906643; 670862, 2906613; 670931, 2906607; 670965, 2906554; 671048, 2906551; 671064, 2906532; 671058, 2906500; 671019, 2906479; 670889, 2906515; 670834, 2906601; 670774, 2906643; 670746, 2906692; 670724, 2906799; 670741, 2906868; 670778, 2906893; 670974, 2906918; 671017, 2906955; 671081, 2906870; 670944, 2906857; 670862, 2906855; 670778, 2906806; 670784, 2906746; 670809, 2906697; 670867, 2906678; 670904, 2906728; 670980, 2906780; 671081, 2906789; 671067, 2906834; 671035, 2906826; Thence returning to 671034, 2906775.
                670909, 2907018; 670833, 2907024; 670831, 2907068; 670867, 2907085; 670938, 2907075; 670946, 2907062; Thence returning to 670909, 2907018.
                669390, 2906709; 669280, 2906532; 669233, 2906645; 669206, 2906650; 669167, 2906616; 669101, 2906778; 669068, 2906919; 669050, 2907032; 669065, 2907110; 669090, 2907119; 669163, 2907105; 669304, 2907060; 669525, 2906870; 669539, 2906840; 669436, 2906769; Thence returning to 669390, 2906709.
                670613, 2907683; 670604, 2907563; 670660, 2907541; 670738, 2907564; 670752, 2907509; 670688, 2907516; 670637, 2907501; 670607, 2907466; 670623, 2907364; 670672, 2907331; 670723, 2907328; 670783, 2907349; 670806, 2907382; 670837, 2907298; 670839, 2907287; 670735, 2907277; 670705, 2907249; 670737, 2907185; 670696, 2907194; 670523, 2907479; 670498, 2907464; 670457, 2907290; 670398, 2907220; 670336, 2907248; 670197, 2907412; 670219, 2907445; 670244, 2907582; 670278, 2907620; 670339, 2907635; 670488, 2907616; 70522, 2907573; 670543, 2907572; 670578, 2907653; Thence returning to 670613, 2907683.
                670613, 2907683; 670640, 2907770; 670669, 2907818; 670711, 2907717; Thence returning to 670613, 2907683.
                670627, 2907882; 670607, 2907880; 670586, 2907931; 670601, 2907954; Thence returning to 670627, 2907882.
                670563, 2908020; 670525, 2908053; 670529, 2908108; 670560, 2908080; 670572, 2908043; Thence returning to 670563, 2908020.
                670502, 2908149; 670462, 2908183; 670441, 2908256; 670402, 2908316; 670391, 2908364; 670403, 2908393; 670443, 2908369; 670473, 2908275; 670502, 2908249; 670513, 2908201; Thence returning to 670502, 2908149.
                669241, 2908300; 669268, 2908300; 669286, 2908346; 669322, 2908378; 669334, 2908420; 669697, 2908252; 669799, 2908233; 669867, 2908271; 669897, 2908268; 670465, 2907992; 670501, 2907938; 670453, 2907916; 670289, 2907898; 670244, 2907869; 670148, 2907655; 670123, 2907475; 670102, 2907444; 670078, 2907482; 670078, 2907612; 670048, 2907631; 669989, 2907622; 669945, 2907651; 669842, 2907754; 669813, 2907834; 669786, 2907827; 669739, 2907774; 669648, 2907788; 669610, 2907836; 669541, 2907839; 669526, 2907829; 669537, 2907790; 669512, 2907784; 669295, 2907929; 669239, 2907929; 669165, 2908027; 669175, 2908049; 669159, 2908107; 669174, 2908143; 669135, 2908128; 669128, 2908139; 669089, 2908278; 669094, 2908331; 669127, 2908362; 669144, 2908330; 669147, 2908256; 669183, 2908238; 669205, 2908183; 669244, 2908188; 669273, 2908218; 669273, 2908257; 669181, 2908278; 669181, 2908360; 669161, 2908397; 669247, 2908431; 669250, 2908385; 669231, 2908319; Thence returning to 669241, 2908300.
                670383, 2908443; 670362, 2908443; 670325, 2908492; 670312, 2908547; 670270, 2908608; 670218, 2908770; 670222, 2908844; 670303, 2908729; 670382, 2908508; Thence returning to 670383, 2908443.
                669501, 2908473; 669407, 2908486; 669319, 2908557; 669649, 2908903; 669709, 2908948; 669664, 2908771; 669658, 2908680; 669633, 2908639; 669642, 2908600; 669580, 2908515; Thence returning to 669501, 2908473.

                669390, 2908912; 669333, 2908789; 669287, 2908626; 669238, 2908666; 669201, 2908661; 669142, 2908685; 669128, 2908717; 669063, 2908654; 669046, 2908653; 669039, 2908674; 669057, 2908719; 669012, 2908711; 668998, 2908722; 668988, 2908779; 669002, 2908814; 668980, 2908822; 668973, 2908853; 668920, 2908880; 668917, 2908904; 668926, 2908924; 668943, 2908925; 668994, 2908875; 669026, 2908880; 669049, 2908856; 669108, 2908901; 669148, 2908828; 669169, 2908815; 669251, 2908846; 669318, 2908935; 669348, 2908908; 669392, 2908944; Thence returning to 669390, 2908912.
                670181, 2908829; 670151, 2908841; 670116, 2908904; 670077, 2909045; 670092, 2909104; 670144, 2909063; 670192, 2908951; 670198, 2908859; Thence returning to 670181, 2908829.
                670069, 2909125; 670049, 2909126; 670037, 2909157; 670042, 2909234; 670057, 2909241; 670086, 2909182; Thence returning to 670069, 2909125.
                669767, 2909072; 669742, 2909047; 669735, 2909236; 669752, 2909294; 669793, 2909343; 669816, 2909285; 669815, 2909230; Thence returning to 669767, 2909072.
                669525, 2910375; 669483, 2910370; 669471, 2910322; 669434, 2910332; 669317, 2910549; 669316, 2910588; 669332, 2910617; 669390, 2910660; 669420, 2910657; 669477, 2910589; 669540, 2910545; 669549, 2910416; Thence returning to 669525, 2910375.
                669206, 2911038; 669265, 2911046; 669309, 2911000; 669303, 2910984; 669229, 2910946; 669216, 2910920; 669222, 2910886; 669257, 2910853; 669351, 2910838; 669355, 2910817; 669329, 2910783; 669262, 2910744; 669220, 2910771; 669176, 2910851; 669161, 2911025; 669179, 2911055; Thence returning to 669206, 2911038.
                668071, 2911125; 668044, 2911139; 668036, 2911163; 668029, 2911340; 668040, 2911359; 668058, 2911356; 668088, 2911310; 668074, 2911272; 668093, 2911146; Thence returning to 668071, 2911125.
                668954, 2911508; 668978, 2911513; 669033, 2911588; 669082, 2911533; 669102, 2911531; 669113, 2911504; 669070, 2911465; 669028, 2911468; 669004, 2911427; 669040, 2911344; 669106, 2911330; 669095, 2911288; 669030, 2911283; 668955, 2911352; 668908, 2911467; 668837, 2911569; 668795, 2911685; 668798, 2911768; 668843, 2911780; 668867, 2911751; 668893, 2911614; Thence returning to 668954, 2911508.
                668697, 2911974; 668693, 2911941; 668637, 2911968; 668606, 2911995; 668591, 2912038; 668583, 2912176; 668625, 2912224; 668710, 2912190; 668668, 2912146; 668657, 2912112; 668659, 2912072; Thence returning to 668697, 2911974.
                667962, 2912036; 667914, 2912043; 667900, 2912191; 667819, 2912340; 667797, 2912520; 667808, 2912569; 667841, 2912548; 667882, 2912400; 667918, 2912368; 667963, 2912255; 667964, 2912188; 667997, 2912127; 667998, 2912087; Thence returning to 667962, 2912036.
                668559, 2912549; 668593, 2912555; 668604, 2912533; 668523, 2912496; 668496, 2912460; 668498, 2912423; 668527, 2912367; 668605, 2912329; 668573, 2912314; 668512, 2912323; 668437, 2912445; 668473, 2912571; 668532, 2912585; Thence returning to 668559, 2912549.
                666941, 2912893; 666985, 2912906; 666820, 2912695; 666673, 2912400; 666671, 2912361; 666592, 2912254; 666506, 2912180; 666462, 2912167; 666334, 2912212; 666187, 2912316; 666109, 2912416; 666098, 2912453; 666106, 2912503; 666167, 2912522; 666185, 2912574; 666203, 2912472; 666219, 2912480; 666252, 2912581; 666302, 2912566; 666317, 2912504; 666353, 2912496; 666482, 2912569; 666742, 2912812; 666899, 2912924; 666927, 2912927; Thence returning to 666941, 2912893.
                668503, 2912971; 668525, 2912941; 668535, 2912848; 668492, 2912873; 668452, 2912931; 668411, 2912908; 668344, 2912907; 668328, 2912882; 668348, 2912835; 668334, 2912775; 668361, 2912736; 668421, 2912696; 668422, 2912653; 668276, 2912763; 668277, 2912867; 668320, 2912929; 668366, 2912956; Thence returning to 668503, 2912971.

                665601, 2912943; 665595, 2912899; 665527, 2912802; 665562, 2912784; 665573, 2912664; 665671, 2912575; 665689, 2912538; 665863, 2912435; 665947, 2912334; 665973, 2912340; 666015, 2912278; 665997, 2912223; 666013, 2912204; 666057, 2912232; 666225, 2912088; 666282, 2912009; 666173, 2911990; 666126, 2911890; 666091, 2911860; 666090, 2911819; 666117, 2911804; 666222, 2911821; 666280, 2911873; 666292, 2911927; 666316, 2911956; 666460, 2911865; 666535, 2911766; 666499, 2911685; 666465, 2911673; 666433, 2911601; 666454, 2911485; 666387, 2911512; 666285, 2911474; 665841, 2910975; 665832, 2910937; 665895, 2910910; 665949, 2910863; 666026, 2910855; 666114, 2910895; 666185, 2910971; 666250, 2911017; 666244, 2910965; 666257, 2910948; 666312, 2911067; 666335, 2911074; 666417, 2910800; 666429, 2910696; 666474, 2910601; 666445, 2910508; 666486, 2910518; 666531, 2910677; 666567, 2910713; 666619, 2910699; 666721, 2910631; 666830, 2910593; 666885, 2910518; 666895, 2910524; 666897, 2910548; 666862, 2910609; 666742, 2910662; 666667, 2910732; 666641, 2910798; 666658, 2910823; 666689, 2910819; 666870, 2910715; 667013, 2910610; 667179, 2910460; 667267, 2910348; 667283, 2910276; 667246, 2910229; 667210, 2910210; 667179, 2910150; 667163, 2910109; 667171, 2910059; 667205, 2910051; 667270, 2910084; 667310, 2910122; 667368, 2910226; 667427, 2910230; 667565, 2910120; 667648, 2910031; 667727, 2909774; 667913, 2909801; 667966, 2909874; 668020, 2909881; 668059, 2909855; 668080, 2909803; 668138, 2909738; 668147, 2909684; 668119, 2909623; 667374, 2909318; 667337, 2909250; 667343, 2909177; 667363, 2909169; 667386, 2909182; 667459, 2909277; 667659, 2909347; 667779, 2909447; 668330, 2909678; 668356, 2909684; 668591, 2909591; 668737, 2909482; 668680, 2909583; 668673, 2909626; 668727, 2909657; 668725, 2909748; 668782, 2909784; 668807, 2909738; 668845, 2909740; 668884, 2909686; 668911, 2909674; 668969, 2909679; 669100, 2909740; 669219, 2909734; 669277, 2909712; 669327, 2909771; 669449, 2909761; 669516, 2909729; 669516, 2909701; 669559, 2909653; 669589, 2909646; 669613, 2909661; 669702, 2909628; 669752, 2909585; 669797, 2909493; 669783, 2909465; 669758, 2909534; 669709, 2909585; 669654, 2909610; 669560, 2909620; 669548, 2909584; 669576, 2909534; 669571, 2909417; 669424, 2909299; 669412, 2909257; 669431, 2909219; 669412, 2909168; 669418, 2909118; 669403, 2909056; 669313, 2908947; 669285, 2908947; 669251, 2908895; 669174, 2908870; 669158, 2908880; 669123, 2908919; 669096, 2908990; 669077, 2908979; 669052, 2908921; 669022, 2908946; 668996, 2908933; 668984, 2908958; 668943, 2908979; 668847, 2908893; 668834, 2908913; 668859, 2908955; 668831, 2908962; 668824, 2908982; 668863, 2909026; 668836, 2909030; 668793, 2908995; 668783, 2908964; 668792, 2908922; 668769, 2908900; 668770, 2908785; 668661, 2908768; 668613, 2908718; 668546, 2908679; 668544, 2908616; 668514, 2908586; 668505, 2908521; 668461, 2908484; 668465, 2908446; 668394, 2908367; 668338, 2908334; 668324, 2908293; 668288, 2908265; 668241, 2908189; 668235, 2908147; 668192, 2908116; 668159, 2908044; 668130, 2908032; 668114, 2907969; 668081, 2907946; 668057, 2907970; 668028, 2907968; 668006, 2907942; 668001, 2907891; 667977, 2907869; 667926, 2907873; 667853, 2907855; 667843, 2907792; 667792, 2907745; 667763, 2907745; 667745, 2907681; 667707, 2907755; 667709, 2907824; 667688, 2907820; 667648, 2907770; 667675, 2907725; 667690, 2907655; 667618, 2907614; 667584, 2907687; 667588, 2907898; 667577, 2907901; 667548, 2907788; 667497, 2907743; 667547, 2907675; 667559, 2907608; 667492, 2907584; 667480, 2907599; 667483, 2907649; 667444, 2907652; 667392, 2907561; 667338, 2907558; 667351, 2907493; 667318, 2907450; 667181, 2907355; 667163, 2907363; 667169, 2907421; 667139, 2907421; 667056, 2907299; 666933, 2907200; 666853, 2907248; 666803, 2907313; 666730, 2907506; 666716, 2907495; 666699, 2907387; 666657, 2907463; 666632, 2907474; 666646, 2907350; 666668, 2907296; 666698, 2907266; 666701, 2907237; 666849, 2907212; 666864, 2907160; 666788, 2907136; 666594, 2906943; 666557, 2906941; 666449, 2906818; 666322, 2906721; 666319, 2906682; 666371, 2906660; 666422, 2906666; 666584, 2906733; 666736, 2906820; 666761, 2906860; 666769, 2906967; 666814, 2906994; 666978, 2907003; 667467, 2907097; 667730, 2907053; 667888, 2907085; 667954, 2907137; 668021, 2907243; 668045, 2907305; 668021, 2907380; 668067, 2907485; 668342, 2907378; 668461, 2907279; 668531, 2907171; 668584, 2907121; 668609, 2907073; 668635, 2906952; 668644, 2906826; 668612, 2906603; 668615, 2906304; 668539, 2905835; 668543, 2905793; 668668, 2905509; 668693, 2905523; 668703, 2905598; 668685, 2905661; 668689, 2905791; 668734, 2905994; 668803, 2906191; 668876, 2906218; 668989, 2906207; 669065, 2906237; 669182, 2906405; 669220, 2906420; 669271, 2906411; 669274, 2906443; 669295, 2906463; 669279, 2906491; 669289, 2906501; 669317, 2906504; 669508, 2906647; 669632, 2906719; 669752, 2906521; 669940, 2906016; 669934, 2905984; 669910, 2905985; 669804, 2906086; 669792, 2906077; 669823, 2905986; 669926, 2905948; 669955, 2905892; 669967, 2905682; 669921, 2905629; 669410, 2905507; 669368, 2905518; 669339, 2905583; 669288, 2905572; 669344, 2905496; 669347, 2905472; 669034, 2905286; 668956, 2905255; 668854, 2905241; 668611, 2905252; 668468, 2905150; 668244, 2905100; 668057, 2905025; 667805, 2904855; 667620, 2904648; 667601, 2904606; 667586, 2904480; 667625, 2904460; 667819, 2904468; 668049, 2904580; 668127, 2904688; 668124, 2904761; 668098, 2904784; 668122, 2904815; 668365, 2904885; 668602, 2904877; 668731, 2904837; 668834, 2904824; 669023, 2904861; 669190, 2904931; 669340, 2905018; 669463, 2905144; 669522, 2905179; 669494, 2905107; 669441, 2905050; 669091, 2904844; 668964, 2904787; 668799, 2904772; 668579, 2904836; 668462, 2904829; 668376, 2904779; 668343, 2904727; 668339, 2904688; 668346, 2904654; 668398, 2904598; 668403, 2904546; 668376, 2904472; 668267, 2904319; 668168, 2904272; 667993, 2904272; 667741, 2904213; 667672, 2904159; 667534, 2903988; 667462, 2903938; 667263, 2903939; 666747, 2905071; 666879, 2905356; 667080, 2905623; 667224, 2905892; 667356, 2906044; 667565, 2906152; 667616, 2906170; 667652, 2906162; 667695, 2906084; 667723, 2905991; 667711, 2905945; 667669, 2905889; 667573, 2905815; 667567, 2905781; 667582, 2905756; 667640, 2905754; 667786, 2905810; 667886, 2905878; 667986, 2906076; 668299, 2906461; 668393, 2906492; 668435, 2906487; 668487, 2906448; 668526, 2906454; 668540, 2906486; 668544, 2906597; 668475, 2906731; 668461, 2906795; 668530, 2907020; 668540, 2907106; 668502, 2907106; 668363, 2907011; 668338, 2906891; 668225, 2906759; 668066, 2906706; 667961, 2906710; 667857, 2906679; 667813, 2906703; 667782, 2906745; 667691, 2906790; 667560, 2906819; 667526, 2906842; 667511, 2906886; 667484, 2906886; 667365, 2906828; 667272, 2906705; 667221, 2906663; 667131, 2906622; 666895, 2906470; 666787, 2906361; 666751, 2906285; 666691, 2906213; 666619, 2906185; 666589, 2906155; 666249, 2906162; 665449, 2907919; 665387, 2908108; 665325, 2908239; 665289, 2908270; 665208, 2908448; 664976, 2910122; 665001, 2910749; 664962, 2911103; 664924, 2911248; 664898, 2911282; 664846, 2911318; 664822, 2911308; 664815, 2911283; 664713, 2912022; 664764, 2912101; 664988, 2912357; 665249, 2912783; 665327, 2912842; 665601, 2912943; 666188, 2911711; 666246, 2911721; 666266, 2911767; 666207, 2911756; 666187, 2911735; 666188, 2911711; 667998, 2909697; 668039, 2909687; 668068, 2909714; 668073, 2909758; 668045, 2909798; 667980, 2909801; 667978, 2909743; 667998, 2909697; 667598, 2909500; 667646, 2909514; 667681, 2909551; 667688, 2909590; 667671, 2909623; 667621, 2909632; 667548, 2909589; 667544, 2909543; 667598, 2909500; 667966, 2909350; 667988, 2909404; 667970, 2909426; 667876, 2909367; 667860, 2909349; 667858, 2909312; 667893, 2909280; 667935, 2909278; 667954, 2909292; 667966, 2909350; 668275, 2909375; 668402, 2909449; 668441, 2909538; 668491, 2909578; 668487, 2909601; 668435, 2909614; 668393, 2909574; 668336, 2909552; 668306, 2909507; 668295, 2909427; 668264, 2909394; Thence returning to 668275, 2909375.
                668328, 2913283; 668316, 2913233; 668265, 2913271; 668199, 2913266; 668152, 2913215; 668155, 2913149; 668186, 2913109; 668262, 2913091; 668315, 2913109; 668338, 2913160; 668389, 2913123; 668381, 2913082; 668318, 2913062; 668134, 2913094; 668105, 2913159; 668115, 2913229; 668133, 2913259; 668249, 2913318; Thence returning to 668328, 2913283.
                666189, 2913507; 666064, 2913385; 665797, 2913180; 665910, 2913346; 666007, 2913448; 666081, 2913493; Thence returning to 666189, 2913507.
                668066, 2913502; 668144, 2913511; 668086, 2913429; 668029, 2913464; 667993, 2913508; 667959, 2913607; 667966, 2913709; 667982, 2913735; 668008, 2913744; 668029, 2913791; 668050, 2913782; 668056, 2913753; 668092, 2913741; 668087, 2913710; 668025, 2913672; 668009, 2913643; 668017, 2913553; Thence returning to 668066, 2913502.
                666922, 2913706; 666909, 2913685; 666935, 2913549; 667041, 2913402; 667018, 2913311; 666609, 2912992; 666468, 2912795; 666323, 2912644; 666281, 2912635; 666333, 2912711; 666313, 2912713; 666271, 2912671; 666252, 2912674; 666273, 2912736; 666250, 2912744; 666251, 2912783; 666228, 2912789; 666217, 2912720; 666179, 2912673; 666171, 2912706; 666158, 2912706; 666040, 2912644; 665969, 2912662; 665941, 2912710; 665940, 2912778; 665976, 2912879; 666047, 2912940; 666204, 2912980; 666442, 2913137; 666578, 2913247; 666679, 2913407; 666708, 2913513; 666723, 2913656; 666719, 2913916; 666705, 2913946; 666661, 2913970; 666678, 2914037; 666713, 2914038; 666751, 2914011; 666856, 2913879; 666911, 2913765; Thence returning to 666922, 2913706.

                667892, 2914238; 667909, 2914242; 667944, 2914185; 667925, 2914169; 667941, 2914137; 667938, 2914081; 667986, 2914089; 668014, 2914009; 667917, 2913999; 667895, 2913977; 667872, 2913875; 667854, 2913865; 667845, 2913893; 667857, 2914075; 667843, 2914088; 667821, 2914076; 667831, 2914007; 667815, 2913928; 667782, 2914081; 667750, 2914126; 667797, 2914192; 667827, 2914190; 667862, 2914210; 667869, 2914252; Thence returning to 667892, 2914238.
                667715, 2914175; 667707, 2914151; 667668, 2914211; 667666, 2914379; 667730, 2914410; 667688, 2914337; Thence returning to 667715, 2914175.
                667664, 2914535; 667705, 2914535; 667747, 2914567; 667748, 2914469; 667672, 2914436; 667641, 2914399; 667554, 2914545; 667503, 2914724; 667533, 2914791; 667649, 2914789; 667573, 2914758; 667548, 2914704; 667576, 2914619; 667608, 2914575; Thence returning to 667664, 2914535.
                667451, 2914902; 667429, 2914903; 667395, 2914937; 667397, 2915065; 667412, 2915059; Thence returning to 667451, 2914902.
                666299, 2914080; 666301, 2914025; 666256, 2914108; 666263, 2914215; 666285, 2914266; 666271, 2914480; 666304, 2914681; 666301, 2914726; 666276, 2914760; 666453, 2915497; 666472, 2915525; 666504, 2915534; 666450, 2915208; 666374, 2914919; 666362, 2914731; 666305, 2914524; 666319, 2914259; Thence returning to 666299, 2914080.
                667306, 2915558; 667320, 2915545; 667275, 2915488; 667244, 2915411; 667217, 2915475; 667217, 2915556; 667184, 2915512; 667182, 2915621; 667252, 2915559; Thence returning to 667306, 2915558.
                662839, 2915636; 662821, 2915579; 662747, 2915497; 662660, 2915574; 662797, 2915683; 662824, 2915675; 662822, 2915652; Thence returning to 662839, 2915636.
                663019, 2915748; 662972, 2915739; 663034, 2915807; 663156, 2915889; 663141, 2915847; Thence returning to 663019, 2915748.
                662253, 2915950; 662237, 2915947; 662207, 2915973; 662251, 2915976; Thence returning to 662253, 2915950.
                665957, 2916063; 665880, 2916042; 665837, 2916077; 665914, 2916148; 665960, 2916114; Thence returning to 665957, 2916063.
                666056, 2916265; 666050, 2916239; 665997, 2916262; 665948, 2916254; 665898, 2916349; 665933, 2916359; 666002, 2916423; 666020, 2916315; Thence returning to 666056, 2916265.
                665622, 2916398; 665769, 2916283; 665856, 2916267; 665902, 2916186; 665854, 2916131; 665789, 2916119; 665742, 2916073; 665760, 2916016; 665733, 2915833; 665745, 2915813; 665764, 2915835; 665785, 2915992; 665850, 2915996; 665922, 2915922; 665980, 2915922; 666015, 2915864; 666045, 2915881; 666045, 2915945; 666057, 2915960; 666083, 2915955; 666124, 2915911; 666159, 2915910; 666148, 2915941; 666000, 2916072; 665973, 2916166; 665979, 2916213; 666006, 2916219; 666024, 2916194; 666005, 2916185; 666004, 2916166; 666081, 2916091; 666173, 2916065; 666206, 2916077; 666186, 2916110; 666046, 2916187; 666103, 2916222; 666056, 2916341; 666074, 2916380; 666112, 2916393; 666156, 2916360; 666216, 2916401; 666252, 2916363; 666293, 2916350; 666349, 2916234; 666365, 2916153; 666400, 2916141; 666420, 2916113; 666491, 2916104; 666502, 2916009; 666538, 2916020; 666576, 2915980; 666648, 2915951; 666722, 2915981; 666754, 2916010; 666784, 2916003; 666811, 2916018; 666832, 2916010; 666866, 2915955; 666637, 2915864; 666561, 2915796; 666512, 2915702; 666430, 2915887; 666380, 2915935; 666373, 2915906; 666408, 2915835; 666191, 2915683; 666125, 2915666; 665940, 2915689; 665794, 2915646; 665656, 2915666; 665621, 2915634; 665580, 2915548; 665456, 2915515; 665377, 2915412; 665320, 2915365; 665299, 2915282; 665361, 2915138; 665359, 2915059; 665395, 2915006; 665397, 2914921; 665410, 2914892; 665344, 2914745; 665319, 2914575; 665311, 2914413; 665341, 2914145; 665370, 2914071; 665469, 2913984; 665530, 2913901; 665546, 2913902; 665572, 2913939; 665666, 2913981; 665720, 2914081; 665746, 2914056; 665758, 2913966; 665699, 2913850; 665645, 2913633; 665606, 2913565; 665602, 2913485; 665582, 2913429; 665539, 2913401; 665497, 2913346; 665406, 2913326; 665327, 2913286; 665162, 2913256; 665015, 2913179; 664887, 2913036; 664771, 2912855; 664682, 2912639; 664666, 2912362; 664438, 2914008; 663352, 2914965; 663449, 2915009; 663800, 2915282; 663921, 2915346; 664091, 2915368; 664192, 2915262; 664231, 2915255; 664299, 2915276; 664332, 2915357; 664353, 2915518; 664332, 2915539; 664176, 2915565; 664112, 2915627; 664117, 2915667; 664182, 2915728; 664224, 2915747; 664308, 2915755; 664442, 2915732; 664527, 2915764; 664563, 2915794; 664650, 2915897; 664682, 2915967; 664744, 2916148; 664758, 2916277; 664724, 2916285; 664443, 2916201; 664384, 2916166; 664282, 2916165; 664056, 2916086; 664033, 2916112; 663980, 2916083; 663961, 2916117; 663863, 2916105; 663817, 2916077; 663782, 2916031; 663681, 2915843; 663440, 2915614; 663354, 2915494; 663283, 2915426; 663066, 2915444; 662894, 2915368; 662822, 2915431; 662970, 2915570; 663028, 2915670; 663210, 2915793; 663237, 2915800; 663206, 2915754; 663214, 2915734; 663277, 2915763; 663297, 2915748; 663268, 2915669; 663275, 2915645; 663362, 2915665; 663444, 2915760; 663509, 2915878; 663546, 2915869; 663599, 2915901; 663670, 2915971; 663778, 2916115; 664752, 2916316; 664836, 2916345; 664820, 2916192; 664853, 2916197; 664889, 2916263; 664889, 2916296; 664914, 2916304; 664934, 2916279; 664956, 2916175; 664977, 2916169; 665007, 2916202; 665042, 2916138; 665055, 2916153; 665059, 2916216; 665022, 2916297; 665026, 2916326; 665044, 2916322; 665072, 2916245; 665119, 2916194; 665133, 2916213; 665129, 2916289; 665092, 2916294; 665090, 2916345; 665159, 2916363; 665230, 2916265; 665242, 2916283; 665213, 2916351; 665217, 2916375; 665314, 2916369; 665373, 2916384; 665367, 2916420; 665411, 2916442; 665526, 2916447; 665605, 2916423; Thence returning to 665622, 2916398.
                662304, 2916389; 662338, 2916370; 662346, 2916345; 662225, 2916383; 662192, 2916374; 662182, 2916348; 662216, 2916295; 662257, 2916120; 662256, 2916062; 662235, 2916036; 662222, 2916035; 662218, 2916053; 662237, 2916098; 662232, 2916142; 662211, 2916190; 662155, 2916244; 662065, 2916250; 662040, 2916229; 661999, 2916223; 661964, 2916187; 661781, 2916348; 662187, 2916423; Thence returning to 662304, 2916389.

                665584, 2916633; 665140, 2916523; 665063, 2916531; 665053, 2916575; 665032, 2916591; 664893, 2916540; 664860, 2916542; 664818, 2916491; 664765, 2916469; 664745, 2916475; 664780, 2916544; 664846, 2916571; 665052, 2916624; 665077, 2916586; 665109, 2916610; 665147, 2916605; 665189, 2916633; 665215, 2916679; 666317, 2916994; 666490, 2917106; 666547, 2917232; 666558, 2917307; 666508, 2917476; 666381, 2917806; 666307, 2918068; 666332, 2918058; 666413, 2917830; 666585, 2917606; 666640, 2917454; 666637, 2917333; 666537, 2917082; 666451, 2916978; 666262, 2916815; 666202, 2916783; Thence returning to 665584, 2916633.
                666130, 2918002; 666192, 2918003; 666247, 2917929; 666324, 2917895; 666425, 2917594; 666228, 2917581; 666041, 2917597; 665985, 2918099; 665987, 2918198; 666047, 2918261; 666126, 2918294; 666150, 2918280; 666244, 2918092; 666124, 2918029; 666114, 2918015; Thence returning to 666130, 2918002.
                665418, 2919121; 665431, 2919108; 665481, 2919126; 665542, 2919087; 665564, 2919035; 665523, 2918994; 665515, 2918919; 665455, 2918866; 665414, 2918897; 665415, 2919028; 665381, 2919126; 665381, 2919163; Thence returning to 665418, 2919121.
                660725, 2919370; 660724, 2919359; 660706, 2919411; Thence returning to 660725, 2919370.
                660771, 2919405; 660795, 2919408; 660820, 2919438; 660877, 2919427; 660905, 2919364; 660948, 2919328; 660998, 2919318; 661049, 2919337; 661058, 2919326; 661053, 2919255; 660970, 2919234; 660912, 2919183; 660905, 2919068; 660886, 2919037; 660840, 2919005; 660833, 2919026; 660872, 2919065; 660878, 2919093; 660871, 2919172; 660927, 2919252; 660928, 2919298; 660886, 2919318; 660844, 2919375; 660773, 2919382; 660725, 2919414; 660689, 2919465; 660652, 2919578; 660728, 2919528; 660761, 2919462; 660755, 2919424; Thence returning to 660771, 2919405.
                660815, 2919564; 660818, 2919535; 660634, 2919631; 660620, 2919674; Thence returning to 660815, 2919564.
                660740, 2919894; 660709, 2919890; 660698, 2919871; 660707, 2919799; 660641, 2919779; 660583, 2919785; 660566, 2919838; 660593, 2919843; 660626, 2919912; 660685, 2919965; 660743, 2919979; 660730, 2919947; Thence returning to 660740, 2919894.
                661995, 2920003; 661981, 2919988; 661948, 2919990; 661890, 2919940; 661888, 2919918; 661923, 2919909; 661894, 2919851; 661837, 2919841; 661764, 2919882; 661788, 2919902; 661844, 2919881; 661845, 2919960; 661951, 2920019; 662000, 2920026; Thence returning to 661995, 2920003.
                660737, 2920078; 660792, 2920058; 660797, 2920041; 660773, 2920015; 660725, 2920016; 660661, 2919984; 660545, 2919901; 660516, 2919992; 660577, 2920060; 660546, 2920069; 660501, 2920035; 660491, 2920068; 660529, 2920102; 660726, 2920169; 660785, 2920208; 660938, 2920184; 660692, 2920110; 660697, 2920094; Thence returning to 660737, 2920078.
                665462, 2920589; 665521, 2920437; 665495, 2920427; 665472, 2920432; 665467, 2920456; 665448, 2920455; 665327, 2920748; 665292, 2920877; 665144, 2921178; 665182, 2921157; 665220, 2921085; 665254, 2921068; 665286, 2921012; Thence returning to 665462, 2920589.
                660395, 2921910; 660357, 2921850; 660336, 2921851; 660321, 2921882; 660307, 2921882; 660223, 2921833; 660326, 2921984; 660446, 2922125; 660507, 2922240; 660578, 2922241; Thence returning to 660395, 2921910.

                664737, 2922160; 664906, 2921908; 664950, 2921811; 664908, 2921847; 664759, 2922073; 664742, 2922048; 664807, 2921916; 664807, 2921888; 664615, 2921977; 664542, 2921950; 664527, 2921922; 664530, 2921864; 664633, 2921594; 664717, 2921541; 664685, 2921438; 664732, 2921381; 664736, 2921281; 664788, 2921267; 664797, 2921194; 664924, 2921201; 664875, 2921162; 664880, 2921147; 664913, 2921155; 664915, 2921110; 664865, 2921071; 664900, 2920956; 664956, 2920905; 665115, 2920902; 665010, 2920848; 665025, 2920830; 665064, 2920831; 665079, 2920797; 665048, 2920727; 665058, 2920683; 665083, 2920671; 665109, 2920611; 665177, 2920601; 665206, 2920621; 665223, 2920569; 665202, 2920554; 665151, 2920558; 665142, 2920530; 665205, 2920513; 665263, 2920521; 665290, 2920497; 665279, 2920479; 665235, 2920483; 665190, 2920432; 665158, 2920424; 665164, 2920364; 665206, 2920313; 665190, 2920277; 665270, 2920272; 665315, 2920221; 665429, 2920244; 665445, 2920219; 665436, 2920117; 665361, 2920105; 665305, 2920076; 665271, 2919973; 665276, 2919934; 665317, 2919912; 665365, 2919930; 665380, 2919875; 665423, 2919886; 665439, 2919848; 665495, 2919843; 665566, 2919801; 665487, 2919770; 665488, 2919742; 665685, 2919807; 665722, 2919703; 665658, 2919730; 665599, 2919735; 665535, 2919702; 665485, 2919696; 665415, 2919745; 665404, 2919734; 665404, 2919672; 665448, 2919632; 665435, 2919606; 665497, 2919517; 665532, 2919528; 665550, 2919497; 665639, 2919457; 665630, 2919439; 665575, 2919432; 665572, 2919414; 665607, 2919331; 665640, 2919308; 665678, 2919207; 665697, 2919212; 665695, 2919256; 665800, 2919216; 665797, 2919192; 665716, 2919183; 665758, 2919144; 665805, 2919136; 665819, 2919093; 665863, 2919100; 665906, 2919154; 665935, 2919145; 665960, 2919162; 665997, 2919048; 666035, 2918988; 666009, 2918956; 665925, 2918973; 665881, 2918966; 665872, 2918951; 665884, 2918910; 665844, 2918870; 665885, 2918769; 665937, 2918728; 666037, 2918746; 666052, 2918809; 666084, 2918830; 666025, 2918874; 666028, 2918916; 666069, 2918869; 666101, 2918861; 666139, 2918808; 666153, 2918723; 666088, 2918623; 666051, 2918604; 665821, 2918676; 665803, 2918694; 665856, 2918707; 665787, 2918744; 665714, 2918745; 665744, 2918826; 665668, 2918829; 665645, 2918844; 665648, 2918864; 665691, 2918895; 665639, 2918940; 665640, 2918967; 665751, 2918973; 665797, 2918999; 665860, 2919002; 665873, 2919017; 665830, 2919029; 665820, 2919049; 665733, 2919066; 665647, 2919061; 665540, 2919214; 665464, 2919273; 665450, 2919259; 665474, 2919190; 665458, 2919180; 665363, 2919348; 665300, 2919397; 665278, 2919339; 665252, 2919326; 665249, 2919307; 665313, 2919276; 665325, 2919237; 665315, 2919197; 665347, 2919200; 665353, 2919147; 665342, 2919134; 665263, 2919142; 665223, 2919119; 665237, 2918973; 665225, 2918963; 665196, 2918982; 665159, 2918954; 665142, 2918867; 665153, 2918766; 665173, 2918754; 665191, 2918818; 665231, 2918764; 665162, 2918728; 665096, 2918771; 665047, 2918860; 665058, 2918915; 665024, 2918982; 665001, 2918966; 665032, 2918894; 664979, 2918894; 664945, 2918846; 664876, 2918842; 664842, 2918816; 664776, 2918857; 664812, 2918792; 664925, 2918700; 664953, 2918596; 664934, 2918551; 664893, 2918526; 664860, 2918606; 664846, 2918624; 664834, 2918616; 664844, 2918527; 664823, 2918454; 664835, 2918372; 664801, 2918332; 664789, 2918261; 664823, 2918189; 664794, 2918146; 664802, 2918120; 664719, 2918058; 664611, 2917935; 664581, 2917872; 664506, 2917815; 664468, 2917824; 664398, 2917911; 664362, 2917919; 664370, 2917834; 664347, 2917782; 664343, 2917713; 664369, 2917565; 664330, 2917383; 664349, 2917205; 664315, 2917070; 664316, 2916997; 664351, 2916989; 664343, 2917025; 664359, 2917040; 664364, 2917107; 664397, 2917204; 664389, 2917308; 664400, 2917339; 664429, 2917267; 664466, 2917352; 664621, 2917303; 664831, 2917299; 664856, 2917322; 664875, 2917378; 664923, 2917429; 665070, 2917511; 665173, 2917540; 665264, 2917529; 665335, 2917540; 665407, 2917624; 665534, 2917936; 665664, 2918097; 665765, 2918263; 665792, 2918321; 665801, 2918388; 665870, 2918419; 665930, 2918386; 666039, 2918477; 665958, 2918483; 665846, 2918464; 665783, 2918420; 665637, 2918127; 665509, 2917970; 665474, 2917853; 665397, 2917727; 665379, 2917645; 665350, 2917607; 665220, 2917556; 665197, 2917576; 665044, 2917543; 664861, 2917419; 664803, 2917325; 664585, 2917347; 664388, 2917399; 664390, 2917431; 664512, 2917458; 664644, 2917418; 664676, 2917421; 665037, 2917594; 665239, 2917638; 665366, 2917874; 665432, 2918045; 665585, 2918169; 665704, 2918388; 665745, 2918432; 665831, 2918482; 665940, 2918504; 666060, 2918499; 666107, 2918449; 666061, 2918445; 666012, 2918391; 666002, 2918339; 666030, 2918288; 665961, 2918236; 665951, 2918205; 665954, 2918041; 666006, 2917592; 665862, 2917359; 665574, 2917189; 664943, 2917062; 664911, 2917043; 664877, 2917135; 664791, 2917072; 664773, 2917031; 664719, 2917012; 663466, 2916734; 663459, 2916715; 663486, 2916707; 664683, 2916965; 664635, 2916874; 664559, 2916817; 664527, 2916830; 664514, 2916889; 664494, 2916894; 664481, 2916870; 664456, 2916864; 664443, 2916829; 664382, 2916856; 664331, 2916797; 664198, 2916778; 664151, 2916788; 664122, 2916761; 664102, 2916703; 664108, 2916635; 664148, 2916560; 664143, 2916522; 664087, 2916583; 664051, 2916594; 663954, 2916687; 663911, 2916681; 663927, 2916631; 663920, 2916610; 663880, 2916641; 663860, 2916638; 663843, 2916562; 663802, 2916576; 663809, 2916641; 663771, 2916706; 663729, 2916709; 663658, 2916673; 663615, 2916688; 663518, 2916628; 663498, 2916595; 663477, 2916532; 663484, 2916394; 663466, 2916389; 663393, 2916438; 663367, 2916439; 663307, 2916362; 663286, 2916389; 663276, 2916384; 663249, 2916310; 663227, 2916282; 663199, 2916274; 663188, 2916279; 663182, 2916327; 663205, 2916406; 663076, 2916446; 662972, 2916557; 662930, 2916550; 662881, 2916501; 662870, 2916481; 662876, 2916412; 662816, 2916363; 662841, 2916461; 662830, 2916549; 662864, 2916577; 663265, 2916671; 663248, 2916679; 663068, 2916656; 662843, 2916596; 662729, 2916603; 662592, 2916545; 662323, 2916486; 662193, 2916478; 662135, 2916445; 661750, 2916376; 661685, 2916435; 661220, 2917848; 661556, 2918267; 661617, 2918433; 661609, 2918588; 661618, 2918645; 661674, 2918624; 661700, 2918541; 661753, 2918501; 661839, 2918485; 661896, 2918524; 661928, 2918492; 661959, 2918363; 661984, 2918344; 661991, 2918368; 661974, 2918453; 661993, 2918479; 661997, 2918439; 662012, 2918424; 662092, 2918399; 662208, 2918430; 662211, 2918400; 662329, 2918374; 662355, 2918401; 662363, 2918475; 662407, 2918449; 662457, 2918513; 662486, 2918564; 662487, 2918593; 662468, 2918624; 662429, 2918557; 662380, 2918588; 662339, 2918534; 662338, 2918571; 662369, 2918616; 662356, 2918652; 662379, 2918672; 662369, 2918706; 662406, 2918787; 662507, 2918739; 662568, 2918741; 662572, 2918809; 662520, 2918785; 662467, 2918806; 662480, 2918828; 662547, 2918832; 662564, 2918855; 662558, 2918928; 662512, 2918913; 662516, 2918978; 662553, 2918998; 662551, 2919025; 662520, 2919044; 662508, 2919032; 662430, 2918896; 662413, 2918921; 662385, 2918889; 662341, 2918878; 662352, 2918951; 662399, 2919009; 662393, 2919065; 662367, 2919109; 662279, 2919160; 662238, 2919165; 662221, 2919151; 662230, 2919135; 662323, 2919107; 662329, 2919053; 662243, 2919007; 662245, 2918955; 662206, 2918971; 662191, 2918963; 662206, 2918930; 662259, 2918934; 662251, 2918917; 662189, 2918893; 662160, 2918914; 662141, 2918878; 662117, 2918890; 662123, 2918929; 662163, 2918982; 662198, 2918988; 662202, 2919008; 662167, 2919040; 662172, 2919069; 662143, 2919105; 662137, 2919149; 662101, 2919108; 662099, 2919185; 662046, 2919182; 662058, 2919250; 662011, 2919286; 662035, 2919339; 662058, 2919301; 662095, 2919311; 662096, 2919368; 662060, 2919436; 662106, 2919463; 662134, 2919457; 662262, 2919622; 662183, 2919819; 662138, 2919881; 662086, 2920037; 662115, 2920023; 662172, 2919881; 662184, 2919899; 662147, 2920059; 662176, 2920109; 662186, 2920113; 662202, 2920080; 662184, 2920060; 662185, 2920012; 662241, 2920028; 662275, 2919974; 662337, 2919976; 662333, 2919938; 662287, 2919934; 662225, 2919999; 662220, 2919938; 662204, 2919928; 662269, 2919776; 662333, 2919732; 662392, 2919773; 662445, 2919849; 662459, 2919950; 662437, 2919988; 662293, 2920112; 662284, 2920135; 662171, 2920146; 662163, 2920179; 662227, 2920181; 662202, 2920213; 662165, 2920219; 662125, 2920180; 661974, 2920145; 661955, 2920129; 661964, 2920098; 661951, 2920080; 661822, 2919983; 661642, 2919889; 661534, 2919777; 661577, 2919747; 661643, 2919846; 661663, 2919847; 661692, 2919813; 661733, 2919863; 661746, 2919860; 661735, 2919829; 661746, 2919792; 661814, 2919777; 661828, 2919761; 661797, 2919707; 661799, 2919686; 661830, 2919684; 661838, 2919661; 661814, 2919553; 661725, 2919551; 661702, 2919528; 661713, 2919508; 661804, 2919502; 661816, 2919470; 661720, 2919386; 661714, 2919346; 661761, 2919331; 661843, 2919371; 661892, 2919346; 661928, 2919018; 661890, 2919007; 661793, 2919030; 661755, 2919075; 661729, 2919158; 661666, 2919153; 661585, 2919111; 661540, 2919133; 661550, 2919171; 661637, 2919181; 661657, 2919241; 661654, 2919278; 661608, 2919326; 661586, 2919402; 661577, 2919541; 661537, 2919566; 661494, 2919551; 661473, 2919413; 661454, 2919392; 661399, 2919510; 661331, 2919514; 661385, 2919586; 661383, 2919631; 661363, 2919649; 661326, 2919626; 661240, 2919766; 661204, 2919790; 661208, 2919807; 661227, 2919825; 661298, 2919809; 661330, 2919772; 661357, 2919695; 661387, 2919682; 661429, 2919794; 661520, 2919818; 661538, 2919853; 661520, 2919875; 661402, 2919896; 661365, 2919887; 661334, 2919920; 661296, 2919929; 661310, 2919973; 661354, 2919983; 661375, 2920023; 661421, 2920022; 661442, 2920006; 661444, 2919977; 661377, 2919959; 661378, 2919932; 661543, 2919905; 661560, 2919927; 661607, 2919929; 661618, 2919949; 661611, 2919984; 661663, 2920013; 661714, 2920008; 661739, 2919971; 661788, 2919988; 661861, 2920048; 661835, 2920061; 661810, 2920188; 661909, 2920210; 661954, 2920245; 662082, 2920258; 662150, 2920285; 662194, 2920339; 662213, 2920429; 662242, 2920423; 662244, 2920507; 662223, 2920538; 662196, 2920537; 662218, 2920500; 662212, 2920476; 662118, 2920532; 662013, 2920525; 662002, 2920497; 662098, 2920471; 662120, 2920440; 662116, 2920408; 662092, 2920402; 662048, 2920431; 662025, 2920353; 661939, 2920526; 661921, 2920551; 661897, 2920557; 661877, 2920534; 661869, 2920468; 661840, 2920447; 661820, 2920403; 661811, 2920445; 661833, 2920484; 661837, 2920533; 661877, 2920597; 661871, 2920660; 661823, 2920673; 661807, 2920651; 661804, 2920596; 661700, 2920479; 661616, 2920547; 661599, 2920487; 661564, 2920447; 661582, 2920427; 661568, 2920395; 661594, 2920374; 661513, 2920320; 661474, 2920334; 661477, 2920292; 661464, 2920265; 661418, 2920308; 661420, 2920385; 661404, 2920431; 661364, 2920496; 661316, 2920533; 661242, 2920539; 661171, 2920522; 661073, 2920535; 660950, 2920514; 660873, 2920532; 660806, 2920507; 660777, 2920550; 660746, 2920565; 660569, 2920620; 660429, 2920626; 660319, 2920589; 660259, 2920774; 660381, 2920838; 660458, 2921058; 660489, 2921082; 660559, 2921097; 660570, 2921086; 660562, 2921020; 660582, 2920979; 660626, 2920974; 660679, 2920996; 660774, 2921087; 660840, 2921120; 660838, 2921149; 660773, 2921184; 660775, 2921246; 660813, 2921310; 660882, 2921337; 661064, 2921339; 661105, 2921302; 661118, 2921232; 661101, 2921187; 661037, 2921139; 660891, 2921130; 660882, 2921118; 660999, 2921077; 661020, 2920938; 661046, 2920869; 661120, 2920760; 661207, 2920706; 661380, 2920652; 661434, 2920653; 661515, 2920689; 661507, 2920723; 661441, 2920719; 661419, 2920736; 661418, 2920782; 661442, 2920851; 661488, 2920919; 661491, 2920879; 661456, 2920838; 661468, 2920818; 661457, 2920797; 661483, 2920779; 661458, 2920764; 661461, 2920748; 661506, 2920752; 661558, 2920727; 661678, 2920779; 661724, 2920782; 661839, 2920737; 661898, 2920742; 661932, 2920767; 661970, 2920837; 661978, 2920929; 661999, 2920873; 661988, 2920811; 661919, 2920696; 661980, 2920681; 662070, 2920683; 662107, 2920711; 662135, 2920764; 662004, 2921434; 661886, 2921777; 661794, 2921943; 661741, 2922008; 661665, 2922088; 661570, 2922155; 661489, 2922137; 661402, 2922058; 661415, 2922011; 661456, 2921995; 661443, 2921932; 661412, 2921909; 661380, 2921950; 661350, 2921883; 661387, 2921815; 661444, 2921799; 661463, 2921704; 661412, 2921555; 661343, 2921493; 661205, 2921445; 660998, 2921508; 660852, 2921450; 660916, 2921517; 660976, 2921549; 661110, 2921737; 661146, 2921745; 661173, 2921770; 661085, 2921762; 660988, 2921650; 660961, 2921694; 660977, 2921723; 661111, 2921868; 661265, 2921943; 661324, 2922017; 661339, 2922057; 661332, 2922088; 661232, 2922066; 661216, 2922098; 661230, 2922124; 661303, 2922150; 661313, 2922167; 661245, 2922182; 661240, 2922213; 661212, 2922227; 661181, 2922221; 661079, 2922136; 661082, 2922102; 661157, 2922114; 661039, 2921996; 661024, 2921997; 661035, 2922064; 660926, 2922019; 660796, 2922005; 660781, 2921908; 660752, 2921871; 660764, 2921842; 660795, 2921850; 660909, 2921954; 660952, 2921960; 660886, 2921875; 660765, 2921799; 660711, 2921745; 660685, 2921674; 660718, 2921629; 660706, 2921598; 660665, 2921605; 660631, 2921581; 660605, 2921597; 660614, 2921643; 660675, 2921719; 660680, 2921756; 660724, 2921808; 660725, 2921828; 660704, 2921853; 660686, 2921819; 660655, 2921806; 660581, 2921825; 660579, 2921850; 660685, 2921985; 660754, 2922010; 660862, 2922091; 660830, 2922168; 660869, 2922244; 660902, 2922245; 660923, 2922245; 662927, 2922279; 663044, 2922087; 663076, 2922069; 663067, 2922149; 663012, 2922281; 664408, 2922301; 664408, 2922268; 664372, 2922244; 664370, 2922225; 664412, 2922194; 664453, 2922131; 664506, 2922112; 664633, 2922115; 664648, 2922123; 664677, 2922202; 664597, 2922304; 664641, 2922305; 664737, 2922160; 661247, 2921635; 661307, 2921705; 661305, 2921740; 661262, 2921731; 661243, 2921703; 661235, 2921654; 661247, 2921635; 661304, 2921652; 661254, 2921620; 661206, 2921631; 661153, 2921621; 661123, 2921589; 661119, 2921540; 661140, 2921527; 661169, 2921573; 661260, 2921598; 661326, 2921658; 661304, 2921652; 663251, 2920854; 663317, 2920654; 663333, 2920555; 663353, 2920524; 663359, 2920369; 663379, 2920307; 663359, 2920251; 663373, 2920210; 663418, 2920158; 663438, 2920172; 663464, 2920235; 663490, 2920245; 663542, 2920179; 663657, 2920172; 663653, 2920205; 663587, 2920201; 663486, 2920280; 663451, 2920270; 663429, 2920213; 663412, 2920210; 663381, 2920588; 663357, 2920684; 663325, 2920737; 663323, 2920878; 663226, 2921119; 663213, 2921078; 663189, 2921063; 663201, 2920982; 663153, 2920949; 663151, 2920919; 663210, 2920900; 663251, 2920854; 662602, 2920485; 662554, 2920475; 662556, 2920460; 662600, 2920440; 662564, 2920416; 662553, 2920387; 662606, 2920395; 662571, 2920351; 662494, 2920361; 662470, 2920347; 662470, 2920316; 662525, 2920298; 662523, 2920264; 662500, 2920262; 662459, 2920292; 662425, 2920274; 662427, 2920240; 662452, 2920263; 662466, 2920251; 662463, 2920186; 662372, 2920223; 662359, 2920215; 662369, 2920177; 662575, 2919999; 662628, 2920076; 662625, 2920264; 662649, 2920360; 662639, 2920451; 662602, 2920485; 662321, 2920211; 662317, 2920235; 662299, 2920240; 662292, 2920187; 662308, 2920179; 662321, 2920211; 662393, 2920290; 662408, 2920338; 662400, 2920354; 662372, 2920311; 662375, 2920281; 662393, 2920290; 662334, 2920454; 662404, 2920538; 662398, 2920548; 662355, 2920536; 662346, 2920589; 662301, 2920625; 662291, 2920597; 662315, 2920498; 662303, 2920447; 662334, 2920454; 662160, 2920596; 662139, 2920580; 662148, 2920559; 662177, 2920574; 662160, 2920596; 662370, 2920579; 662404, 2920583; 662402, 2920625; 662370, 2920684; 662347, 2920693; 662331, 2920667; 662370, 2920579; 662496, 2920591; 662497, 2920574; 662511, 2920571; 662539, 2920618; 662598, 2920663; 662492, 2920829; 662477, 2920793; 662446, 2920770; 662461, 2920717; 662474, 2920718; 662499, 2920763; 662523, 2920736; 662526, 2920702; 662496, 2920591; 662644, 2920558; 662618, 2920540; 662647, 2920493; 662644, 2920558; 661034, 2921319; 660969, 2921322; 660834, 2921283; 660795, 2921243; 660792, 2921213; 660838, 2921177; 660954, 2921153; 660994, 2921161; 661074, 2921207; 661091, 2921241; 661086, 2921280; 661034, 2921319; 664001, 2919484; 664015, 2919412; 663957, 2919324; 663951, 2919269; 663998, 2919317; 664038, 2919319; 664088, 2919357; 664219, 2919542; 664179, 2919538; 664107, 2919419; 664057, 2919380; 664039, 2919463; 664055, 2919496; 664044, 2919580; 664009, 2919614; 663945, 2919626; 663946, 2919611; 664000, 2919582; 664001, 2919540; 664020, 2919520; 664001, 2919484; 662160, 2919416; 662143, 2919426; 662119, 2919415; 662122, 2919372; 662146, 2919344; 662172, 2919365; 662160, 2919416; 664533, 2919232; 664519, 2919215; 664445, 2919207; 664420, 2919171; 664489, 2919192; 664526, 2919188; 664564, 2919211; 664680, 2919090; 664688, 2919128; 664726, 2919125; 664696, 2919159; 664644, 2919167; 664583, 2919257; 664533, 2919232; 662505, 2919131; 662485, 2919167; 662450, 2919169; 662474, 2919085; 662502, 2919106; 662505, 2919131; 664549, 2918116; 664525, 2918096; 664473, 2918097; 664525, 2918049; 664567, 2918083; 664599, 2918079; 664581, 2918107; 664549, 2918116; 665397, 2917398; 665340, 2917380; 665321, 2917299; 665281, 2917394; 665254, 2917392; 665249, 2917354; 665347, 2917210; 665419, 2917181; 665439, 2917192; 665446, 2917242; 665397, 2917398; 665265, 2917489; 665231, 2917487; 665230, 2917449; 665255, 2917463; 665298, 2917448; 665326, 2917457; 665265, 2917489; 665915, 2918683; 665983, 2918661; 665934, 2918711; Thence returning to 665915, 2918683.
                
                Excluding:
                Unit TX-4, Cameron County, Texas. Coordinates are in UTM Zone 14N, North American Datum 1983 (meters E, meters N):
                664408, 2922301; 664597, 2922304; 664677, 2922202; 664648, 2922123; 664633, 2922115; 664506, 2922112; 664453, 2922131; 664412, 2922194; 664370, 2922225; 664372, 2922244; 664408, 2922268; Thence returning to 664408, 2922301.
                662927, 2922279; 663007, 2922281; 663012, 2922281; 663067, 2922149; 663076, 2922069; 663044, 2922087; Thence returning to 662927, 2922279.
                661307, 2921705; 661247, 2921635; 661235, 2921654; 661243, 2921703; 661262, 2921731; 661305, 2921740; Thence returning to 661307, 2921705.
                661326, 2921658; 661260, 2921598; 661169, 2921573; 661140, 2921527; 661119, 2921540; 661123, 2921589; 661153, 2921621; 661206, 2921631; 661254, 2921620; 661304, 2921652; Thence returning to 661326, 2921658.
                660994, 2921161; 660954, 2921153; 660838, 2921177; 660792, 2921213; 660795, 2921243; 660834, 2921283; 660969, 2921322; 661034, 2921319; 661086, 2921280; 661091, 2921241; 661074, 2921207; Thence returning to 660994, 2921161.
                663381, 2920588; 663412, 2920210; 663429, 2920213; 663451, 2920270; 663486, 2920280; 663587, 2920201; 663653, 2920205; 663657, 2920172; 663542, 2920179; 663490, 2920245; 663464, 2920235; 663438, 2920172; 663418, 2920158; 663373, 2920210; 663359, 2920251; 663379, 2920307; 663359, 2920369; 663353, 2920524; 663333, 2920555; 663317, 2920654; 663251, 2920854; 663210, 2920900; 663151, 2920919; 663153, 2920949; 663201, 2920982; 663189, 2921063; 663213, 2921078; 663226, 2921119; 663323, 2920878; 663325, 2920737; 663357, 2920684; Thence returning to 663381, 2920588.
                662492, 2920829; 662598, 2920663; 662539, 2920618; 662511, 2920571; 662497, 2920574; 662496, 2920591; 662526, 2920702; 662523, 2920736; 662499, 2920763; 662474, 2920718; 662461, 2920717; 662446, 2920770; 662477, 2920793; Thence returning to 662492, 2920829.
                662404, 2920583; 662370, 2920579; 662331, 2920667; 662347, 2920693; 662370, 2920684; 662402, 2920625; Thence returning to 662404, 2920583.
                662346, 2920589; 662355, 2920536; 662398, 2920548; 662404, 2920538; 662334, 2920454; 662303, 2920447; 662315, 2920498; 662291, 2920597; 662301, 2920625; Thence returning to 662346, 2920589.
                662177, 2920574; 662148, 2920559; 662139, 2920580; 662160, 2920596; Thence returning to 662177, 2920574.
                662644, 2920558; 662647, 2920493; 662618, 2920540; Thence returning to 662644, 2920558.
                662639, 2920451; 662649, 2920360; 662625, 2920264; 662628, 2920076; 662575, 2919999; 662369, 2920177; 662359, 2920215; 662372, 2920223; 662463, 2920186; 662466, 2920251; 662452, 2920263; 662427, 2920240; 662425, 2920274; 662459, 2920292; 662500, 2920262; 662523, 2920264; 662525, 2920298; 662470, 2920316; 662470, 2920347; 662494, 2920361; 662571, 2920351; 662606, 2920395; 662553, 2920387; 662564, 2920416; 662600, 2920440; 662556, 2920460; 662554, 2920475; 662602, 2920485; Thence returning to 662639, 2920451.
                662393, 2920290; 662375, 2920281; 662372, 2920311; 662400, 2920354; 662408, 2920338; Thence returning to 662393, 2920290.
                662321, 2920211; 662308, 2920179; 662292, 2920187; 662299, 2920240; 662317, 2920235; Thence returning to 662321, 2920211.
                664039, 2919463; 664057, 2919380; 664107, 2919419; 664179, 2919538; 664219, 2919542; 664088, 2919357; 664038, 2919319; 663998, 2919317; 663951, 2919269; 663957, 2919324; 664015, 2919412; 664001, 2919484; 664020, 2919520; 664001, 2919540; 664000, 2919582; 663946, 2919611; 663945, 2919626; 664009, 2919614; 664044, 2919580; 664055, 2919496; Thence returning to 664039, 2919463.
                662172, 2919365; 662146, 2919344; 662122, 2919372; 662119, 2919415; 662143, 2919426; 662160, 2919416; Thence returning to 662172, 2919365.
                664583, 2919257; 664644, 2919167; 664696, 2919159; 664726, 2919125; 664688, 2919128; 664680, 2919090; 664564, 2919211; 664526, 2919188; 664489, 2919192; 664420, 2919171; 664445, 2919207; 664519, 2919215; 664533, 2919232; Thence returning to 664583, 2919257.
                662502, 2919106; 662474, 2919085; 662450, 2919169; 662485, 2919167; 662505, 2919131; Thence returning to 662502, 2919106.
                665934, 2918711; 665983, 2918661; 665915, 2918683; Thence returning to 665934, 2918711.
                664581, 2918107; 664599, 2918079; 664567, 2918083; 664525, 2918049; 664473, 2918097; 664525, 2918096; 664549, 2918116; Thence returning to 664581, 2918107.
                665265, 2917489; 665326, 2917457; 665298, 2917448; 665255, 2917463; 665230, 2917449; 665231, 2917487; Thence returning to 665265, 2917489.
                665397, 2917398; 665446, 2917242; 665439, 2917192; 665419, 2917181; 665347, 2917210; 665249, 2917354; 665254, 2917392; 665281, 2917394; 665321, 2917299; 665340, 2917380; Thence returning to 665397, 2917398.
                666246, 2911721; 666188, 2911711; 666187, 2911735; 666207, 2911756; 666266, 2911767; Thence returning to 666246, 2911721.
                668068, 2909714; 668039, 2909687; 667998, 2909697; 667978, 2909743; 667980, 2909801; 668045, 2909798; 668073, 2909758; Thence returning to 668068, 2909714
                667646, 2909514; 667598, 2909500; 667544, 2909543; 667548, 2909589; 667621, 2909632; 667671, 2909623; 667688, 2909590; 667681, 2909551; Thence returning to 667646, 2909514.
                668402, 2909449; 668275, 2909375; 668264, 2909394; 668295, 2909427; 668306, 2909507; 668336, 2909552; 668393, 2909574; 668435, 2909614; 668487, 2909601; 668491, 2909578; 668441, 2909538; Thence returning to 668402, 2909449.
                667954, 2909292; 667935, 2909278; 667893, 2909280; 667858, 2909312; 667860, 2909349; 667876, 2909367; 667970, 2909426; 667988, 2909404; 667966, 2909350; Thence returning to 667954, 2909292.

                670904, 2906728; 670867, 2906678; 670809, 2906697; 670784, 2906746; 670778, 2906806; 670862, 2906855; 670944, 2906857; 670979, 2906851; 670991, 2906834; 670980, 2906780; Thence returning to 670904, 2906728.
                671081, 2906789; 671067, 2906772; 671034, 2906775; 671035, 2906826; 671067, 2906834; Thence returning to 671081, 2906789.
                671663, 2904718; 671650, 2904715; 671646, 2904734; 671659, 2904740; Thence returning to 671663, 2904718.

                669906, 2904097; 669799, 2904014; 669785, 2904014; 669757, 2904052; 669761, 2904065; 669798, 2904059; 669831, 2904091; 669864, 2904093; 669912, 2904166; 669946, 2904318; 669957, 2904250; 669939, 2904163; Thence returning to 669906, 2904097.
                
                (2) Unit TX-4, Willacy County, Texas. Coordinates are in UTM Zone 14N, North American Datum 1983 (meters E, meters N):
                660109, 2921783; 660047, 2921788; 660184, 2921853; 660326, 2921984; 660223, 2921833; Thence returning to 660109, 2921783.
                660902, 2922245; 660869, 2922244; 660868, 2922295; 660809, 2922337; 660827, 2922379; 660878, 2922367; 660898, 2922339; 660934, 2922336; Thence returning to 660902, 2922245.
                659618, 2922055; 659607, 2922052; 659587, 2922080; 659700, 2922142; 659793, 2922226; 659874, 2922318; 659943, 2922470; 659988, 2922525; 660047, 2922531; 660107, 2922495; 659980, 2922436; 659917, 2922292; 659813, 2922162; 659723, 2922096; Thence returning to 659618, 2922055.
                659545, 2922549; 659639, 2922440; 659634, 2922376; 659610, 2922382; 659606, 2922428; 659545, 2922503; 659509, 2922515; 659441, 2922507; 659436, 2922531; Thence returning to 659545, 2922549.
                660053, 2922601; 660027, 2922658; 659982, 2922707; 660000, 2922756; 660041, 2922798; 660070, 2922777; Thence returning to 660053, 2922601.
                660105, 2922895; 660222, 2922862; 660155, 2922848; 660093, 2922876; 660073, 2922868; 660148, 2922737; 660181, 2922618; 660176, 2922565; 660035, 2922906; Thence returning to 660105, 2922895.
                660632, 2922855; 660667, 2922859; 660693, 2922835; 660716, 2922750; 660717, 2922630; 660689, 2922501; 660578, 2922241; 660507, 2922240; 660613, 2922468; 660631, 2922552; 660630, 2922632; 660580, 2922813; 660478, 2922958; 660478, 2922976; 660510, 2922969; 660603, 2922868; Thence returning to 660632, 2922855.
                658276, 2923967; 658249, 2923995; 658259, 2924006; Thence returning to 658276, 2923967.
                658106, 2924202; 658107, 2924197; 658082, 2924234; Thence returning to 658106, 2924202.
                663540, 2924336; 663561, 2924188; 663552, 2924180; 663534, 2924196; 663475, 2924288; 663460, 2924252; 663488, 2924184; 663711, 2924063; 663632, 2924074; 663479, 2924148; 663439, 2924189; 663412, 2924448; 663426, 2924562; 663454, 2924599; 663452, 2924493; 663466, 2924434; Thence returning to 663540, 2924336.
                663787, 2924111; 663775, 2924112; 663771, 2924145; 663785, 2924202; 663768, 2924308; 663623, 2924609; 663657, 2924602; 663688, 2924571; 663775, 2924404; 663809, 2924220; 663801, 2924133; Thence returning to 663787, 2924111.
                658048, 2925223; 658139, 2925212; 658148, 2925182; 658187, 2925142; 658193, 2925075; 658177, 2925012; 658089, 2924978; 658032, 2924911; 657989, 2924775; 657992, 2924689; 657974, 2924611; 657934, 2924531; 657934, 2924486; 657962, 2924459; 657948, 2924456; 657922, 2924461; 657870, 2924533; 657932, 2924595; 657964, 2924694; 657971, 2924801; 657995, 2924902; 657991, 2924967; 657959, 2924996; 657904, 2924997; 657875, 2924971; 657837, 2924895; 657814, 2924892; 657738, 2924927; 657584, 2924944; 657549, 2924995; 657707, 2924992; 657758, 2925012; 657875, 2925129; 658006, 2925214; Thence returning to 658048, 2925223.
                657926, 2925326; 657589, 2925212; 657448, 2925259; 657433, 2925322; 657586, 2925304; 657685, 2925308; 657807, 2925343; 657956, 2925429; 657971, 2925452; 657959, 2925496; 657968, 2925530; 658014, 2925472; 658016, 2925397; Thence returning to 657926, 2925326.
                657834, 2926388; 657931, 2926401; 658151, 2926335; 658364, 2926211; 658413, 2926151; 658437, 2926084; 658434, 2925980; 658410, 2925926; 658295, 2925824; 658249, 2925763; 658286, 2925843; 658381, 2925928; 658420, 2926021; 658413, 2926070; 658367, 2926165; 658294, 2926234; 658204, 2926277; 658083, 2926311; 657941, 2926376; Thence returning to 657834, 2926388.
                658399, 2926267; 658408, 2926247; 658313, 2926329; 658245, 2926412; 658318, 2926369; Thence returning to 658399, 2926267.
                657834, 2926388; 657781, 2926369; 657761, 2926336; 657830, 2926265; 657833, 2926103; 657852, 2926070; 657851, 2926025; 657877, 2926006; 657863, 2925963; 657683, 2925930; 657502, 2925986; 657479, 2925982; 657472, 2925953; 657488, 2925839; 657523, 2925802; 657571, 2925639; 657630, 2925767; 657670, 2925785; 657754, 2925790; 657791, 2925831; 657797, 2925775; 657879, 2925679; 657895, 2925626; 657790, 2925717; 657710, 2925720; 657645, 2925685; 657621, 2925655; 657600, 2925572; 657524, 2925644; 657504, 2925713; 657469, 2925743; 657450, 2925798; 657430, 2925812; 657413, 2925879; 657443, 2925990; 657451, 2926103; 657535, 2926196; 657575, 2926286; 657608, 2926308; 657623, 2926418; 657683, 2926377; 657720, 2926373; 657811, 2926432; Thence returning to 657834, 2926388.
                658782, 2926466; 658828, 2926460; 658825, 2926415; 658856, 2926386; 658782, 2926366; 658760, 2926374; 658725, 2926499; 658696, 2926544; 658735, 2926539; Thence returning to 658782, 2926466.
                658004, 2926512; 657929, 2926568; 657931, 2926598; 658007, 2926552; Thence returning to 658004, 2926512.
                658608, 2924397; 658608, 2924382; 658520, 2924558; 658518, 2924670; 658551, 2924795; 658636, 2924999; 658656, 2925111; 658751, 2925264; 658842, 2925476; 658859, 2925559; 658844, 2925728; 658750, 2925963; 658748, 2926058; 658809, 2926182; 658918, 2926289; 659065, 2926400; 659142, 2926520; 659178, 2926620; 659184, 2926521; 659141, 2926407; 658904, 2926210; 658836, 2926091; 658828, 2925992; 658854, 2925894; 658889, 2925828; 658948, 2925796; 659003, 2925728; 659016, 2925675; 658983, 2925609; 658997, 2925565; 658964, 2925537; 658933, 2925467; 658902, 2925294; 658861, 2925195; 658730, 2924973; 658579, 2924651; Thence returning to 658608, 2924397.

                657154, 2926534; 657151, 2926523; 657130, 2926613; 657188, 2926635; 657196, 2926601; 657159, 2926562; Thence returning to 657154, 2926534.
                
                657120, 2926675; 657118, 2926666; 657115, 2926679; Thence returning to 657120, 2926675.
                657718, 2926657; 657767, 2926664; 657738, 2926611; 657686, 2926584; 657657, 2926585; 657588, 2926634; 657515, 2926621; 657454, 2926566; 657394, 2926481; 657361, 2926389; 657353, 2926312; 657360, 2926258; 657395, 2926187; 657401, 2926121; 657373, 2926057; 657287, 2925943; 657252, 2926094; 657309, 2926080; 657329, 2926096; 657219, 2926234; 657202, 2926305; 657223, 2926361; 657262, 2926375; 657313, 2926346; 657329, 2926354; 657333, 2926468; 657376, 2926596; 657396, 2926640; 657451, 2926688; 657524, 2926714; 657582, 2926715; Thence returning to 657718, 2926657.
                662842, 2925854; 662868, 2925850; 662842, 2925936; 662855, 2925983; 662874, 2925985; 662912, 2925899; 662938, 2925881; 663046, 2925920; 663013, 2926073; 662946, 2926160; 662910, 2926230; 662868, 2926469; 662812, 2926579; 662733, 2926660; 662713, 2926793; 662674, 2926870; 662664, 2926934; 662682, 2926923; 662719, 2926833; 662760, 2926784; 662791, 2926646; 662866, 2926522; 662957, 2926211; 663031, 2926092; 663145, 2925728; 663277, 2925489; 663392, 2925191; 663408, 2925098; 663384, 2925122; 663364, 2925198; 663336, 2925240; 663250, 2925235; 663208, 2925208; 663193, 2925147; 663216, 2925047; 663371, 2924785; 663435, 2924741; 663488, 2924757; 663498, 2924818; 663510, 2924825; 663522, 2924788; 663510, 2924746; 663431, 2924712; 663387, 2924727; 663352, 2924759; 663212, 2924998; 662979, 2925577; 662769, 2925918; 662587, 2926537; 662459, 2926659; 662413, 2926787; 662411, 2926825; 662489, 2927024; 662501, 2927024; 662501, 2927004; 662476, 2926824; 662489, 2926723; 662548, 2926643; 662604, 2926634; 662638, 2926588; 662652, 2926440; 662796, 2926087; 662820, 2925916; 662842, 2925854; 663069, 2925626; 663111, 2925627; 663145, 2925587; 663106, 2925509; 663128, 2925443; 663091, 2925436; 663089, 2925417; 663164, 2925256; 663184, 2925243; 663200, 2925280; 663278, 2925269; 663290, 2925295; 663255, 2925352; 663224, 2925345; 663147, 2925402; 663152, 2925421; 663232, 2925410; 663255, 2925423; 663256, 2925457; 663232, 2925529; 663137, 2925678; 663099, 2925840; 663072, 2925877; 663023, 2925883; 662990, 2925853; 662922, 2925841; 662918, 2925771; 663006, 2925668; Thence returning to 663069, 2925626.
                657878, 2927034; 657963, 2927030; 658157, 2926968; 658261, 2926975; 658286, 2926956; 658381, 2926942; 658409, 2926888; 658394, 2926768; 658315, 2926850; 658249, 2926881; 657918, 2926937; 657817, 2926924; 657829, 2926827; 657819, 2926813; 657750, 2927004; 657802, 2927062; 657825, 2927066; Thence returning to 657878, 2927034.
                656974, 2927357; 656966, 2927309; 656937, 2927431; 657016, 2927548; 657024, 2927412; 656992, 2927393; Thence returning to 656974, 2927357.
                660297, 2928098; 660471, 2927899; 660561, 2927762; 660629, 2927622; 660665, 2927512; 660658, 2927490; 660552, 2927556; 660426, 2927662; 660252, 2927856; 660194, 2927970; 660199, 2928031; 660152, 2928170; 660167, 2928177; 660297, 2928098; 660293, 2928014; 660390, 2927923; 660422, 2927852; 660490, 2927789; 660583, 2927614; 660565, 2927685; 660504, 2927809; 660359, 2927989; 660257, 2928079; 660293, 2928014; 660248, 2928007; 660229, 2927997; 660252, 2927932; 660452, 2927674; 660389, 2927803; 660290, 2927913; Thence returning to 660248, 2928007.

                659862, 2927960; 660008, 2927798; 660155, 2927579; 660573, 2927202; 660735, 2926977; 660819, 2926804; 660965, 2926562; 661025, 2926399; 661060, 2926171; 661062, 2925957; 661090, 2925687; 661119, 2925559; 661176, 2925433; 661878, 2924415; 662209, 2923901; 662345, 2923582; 662459, 2923361; 662673, 2923015; 662744, 2922848; 662861, 2922721; 663048, 2922467; 663138, 2922320; 663159, 2922308; 663166, 2922344; 663122, 2922599; 663121, 2922642; 663142, 2922705; 663214, 2922685; 663263, 2922712; 663317, 2922701; 663351, 2922726; 663544, 2922701; 663780, 2922701; 663819, 2922734; 663866, 2922837; 663961, 2922955; 664035, 2922988; 664134, 2923003; 664226, 2922993; 664314, 2922927; 664367, 2922837; 664432, 2922600; 664508, 2922519; 664557, 2922408; 664641, 2922305; 664597, 2922304; 664516, 2922423; 664491, 2922502; 664376, 2922613; 664355, 2922786; 664263, 2922932; 664194, 2922968; 664123, 2922977; 664058, 2922969; 663949, 2922921; 663907, 2922799; 663918, 2922746; 663955, 2922675; 663950, 2922620; 663913, 2922583; 663817, 2922579; 663764, 2922559; 663760, 2922540; 663811, 2922500; 663882, 2922491; 663916, 2922455; 663966, 2922447; 664004, 2922417; 664028, 2922419; 664056, 2922453; 664091, 2922446; 664113, 2922423; 664103, 2922359; 664131, 2922344; 664195, 2922492; 664286, 2922507; 664270, 2922542; 664194, 2922582; 664194, 2922608; 664291, 2922614; 664403, 2922549; 664361, 2922485; 664311, 2922473; 664309, 2922454; 664327, 2922439; 664417, 2922452; 664440, 2922407; 664508, 2922386; 664517, 2922329; 664417, 2922314; 664408, 2922301; 663012, 2922281; 662906, 2922452; 662927, 2922279; 660923, 2922245; 660952, 2922255; 660962, 2922315; 661003, 2922317; 661124, 2922365; 661167, 2922402; 661162, 2922428; 661130, 2922412; 661113, 2922422; 661142, 2922448; 661122, 2922488; 661137, 2922529; 661117, 2922553; 661144, 2922628; 661114, 2922816; 661072, 2922854; 661028, 2922840; 660996, 2922857; 660959, 2922961; 661006, 2923033; 661096, 2923046; 661163, 2923105; 661162, 2923173; 661189, 2923249; 661147, 2923254; 661143, 2923317; 661223, 2923405; 661260, 2923524; 661242, 2923612; 661196, 2923672; 661183, 2923715; 661164, 2923709; 661160, 2923620; 661119, 2923565; 661081, 2923546; 661072, 2923572; 661038, 2923594; 661045, 2923634; 661090, 2923663; 661084, 2923699; 661036, 2923727; 661015, 2923811; 661037, 2923921; 661085, 2923957; 661076, 2924100; 661091, 2924143; 661060, 2924174; 661030, 2924162; 660933, 2924004; 660922, 2923893; 660851, 2923776; 660847, 2923712; 660780, 2923664; 660701, 2923637; 660596, 2923702; 660540, 2923664; 660485, 2923665; 660461, 2923688; 660426, 2923665; 660399, 2923687; 660369, 2923677; 660351, 2923719; 660268, 2923732; 660241, 2923666; 660108, 2923681; 660001, 2923639; 659975, 2923611; 659968, 2923566; 659950, 2923555; 659908, 2923416; 659933, 2923368; 659933, 2923323; 660047, 2923290; 660073, 2923263; 660052, 2923256; 659981, 2923282; 659928, 2923236; 659938, 2923149; 659917, 2923089; 659939, 2923069; 659939, 2923048; 659872, 2922982; 659835, 2922915; 659803, 2922842; 659785, 2922708; 659736, 2922723; 659623, 2922699; 659572, 2922706; 659555, 2922694; 659565, 2922650; 659552, 2922637; 659502, 2922651; 659496, 2922679; 659427, 2922752; 659334, 2922973; 659245, 2923088; 659166, 2923119; 659156, 2923015; 659141, 2923010; 659116, 2923058; 659059, 2923098; 659046, 2923098; 659040, 2923051; 658941, 2923138; 658909, 2923123; 658842, 2923145; 658611, 2923476; 658658, 2923542; 658645, 2923640; 658708, 2923657; 658725, 2923724; 658745, 2923748; 658754, 2923928; 658787, 2923927; 658861, 2923781; 658886, 2923826; 658879, 2923914; 658896, 2923959; 658866, 2924021; 658922, 2924120; 658905, 2924230; 658890, 2924616; 658945, 2924935; 658991, 2925027; 659014, 2925137; 659050, 2925192; 659068, 2925150; 659091, 2925166; 659110, 2925308; 659127, 2925337; 659149, 2925319; 659173, 2925253; 659207, 2925277; 659246, 2925268; 659262, 2925309; 659259, 2925383; 659288, 2925427; 659339, 2925446; 659368, 2925485; 659360, 2925505; 659326, 2925473; 659290, 2925486; 659251, 2925472; 659219, 2925568; 659256, 2925614; 659258, 2925646; 659206, 2925752; 659250, 2925862; 659245, 2926057; 659463, 2926242; 659436, 2926320; 659446, 2926364; 659418, 2926405; 659429, 2926474; 659391, 2926517; 659392, 2926687; 659373, 2926690; 659355, 2926663; 659311, 2926678; 659263, 2926603; 659240, 2926605; 659226, 2926637; 659229, 2926831; 659320, 2927081; 659345, 2927208; 659347, 2927356; 659362, 2927426; 659340, 2927440; 659329, 2927424; 659282, 2927071; 659213, 2926896; 659239, 2927235; 659229, 2927499; 659238, 2927589; 659433, 2928024; 659477, 2928142; 659497, 2928258; 659638, 2928170; 659862, 2927960; 659385, 2927764; 659374, 2927635; 659391, 2927650; 659415, 2927760; 659458, 2927841; 659466, 2927907; 659385, 2927764; 660006, 2927690; 660108, 2927474; 660269, 2927251; 660413, 2927140; 660456, 2927143; 660518, 2927180; 660303, 2927286; 660242, 2927333; 660204, 2927376; 660079, 2927615; 660004, 2927701; 660006, 2927690; 659363, 2927572; 659334, 2927560; 659323, 2927527; 659320, 2927477; 659347, 2927462; 659363, 2927572; 659780, 2926726; 659788, 2926675; 659882, 2926650; 659907, 2926591; 659931, 2926613; 659942, 2926709; 659918, 2926785; 659879, 2926844; 659836, 2926860; 659811, 2926843; 659780, 2926726; 659467, 2925265; 659440, 2925235; 659426, 2925189; 659427, 2925100; 659470, 2925115; 659485, 2925086; 659499, 2925086; 659534, 2925108; 659608, 2925068; 659644, 2925157; 659624, 2925273; 659567, 2925307; 659517, 2925297; 659467, 2925265; 660319, 2924720; 660356, 2924699; 660331, 2924799; 660265, 2924903; 660203, 2924911; 660146, 2924871; 660144, 2924843; 660185, 2924772; 660319, 2924720; 660043, 2924522; 659912, 2924480; 659845, 2924405; 659822, 2924353; 659812, 2924274; 659830, 2924196; 659852, 2924170; 659865, 2924176; 659904, 2924258; 659971, 2924269; 659978, 2924242; 659927, 2924205; 659925, 2924093; 659942, 2924028; 659980, 2923980; 660300, 2923914; 660388, 2923918; 660437, 2923994; 660451, 2924086; 660445, 2924157; 660409, 2924322; 660322, 2924600; 660282, 2924661; 660235, 2924680; 660181, 2924582; 660043, 2924522; 659503, 2922862; 659693, 2922901; 659705, 2922935; 659624, 2922996; 659502, 2923028; 659476, 2922992; 659471, 2922953; 659478, 2922891; Thence returning to 659503, 2922862.
                657354, 2928277; 657294, 2928183; 657030, 2927935; 657009, 2927928; 656998, 2927948; 656979, 2927949; 656928, 2927906; 656853, 2927789; 656834, 2927872; 656939, 2928209; 656956, 2928230; 656981, 2928243; 657076, 2928231; 657166, 2928250; 657388, 2928352; 657385, 2928310; Thence returning to 657354, 2928277.
                658832, 2928601; 658805, 2928503; 658793, 2928346; 658803, 2928269; 658843, 2928218; 658853, 2928170; 658884, 2928189; 658994, 2928144; 659149, 2928150; 659081, 2928084; 658973, 2928092; 658958, 2928081; 658973, 2928053; 658996, 2928047; 659063, 2928050; 659175, 2928124; 659177, 2928092; 659156, 2928015; 659111, 2927941; 659056, 2927920; 659033, 2927886; 658971, 2927889; 658954, 2927871; 658966, 2927821; 659013, 2927753; 659044, 2927655; 659045, 2927566; 658969, 2927743; 658912, 2927798; 658841, 2927813; 658782, 2927756; 658783, 2927708; 658758, 2927632; 658854, 2927570; 658895, 2927484; 658924, 2927363; 658903, 2927108; 658884, 2927044; 658839, 2926976; 658764, 2926908; 658753, 2926977; 658636, 2927033; 658622, 2927101; 658598, 2927136; 658576, 2927136; 658559, 2927101; 658542, 2927097; 658458, 2927194; 658342, 2927229; 658300, 2927307; 658227, 2927344; 658185, 2927426; 658149, 2927433; 658145, 2927401; 658166, 2927361; 658164, 2927338; 658117, 2927308; 658094, 2927317; 658069, 2927353; 658015, 2927361; 658017, 2927435; 657992, 2927448; 657958, 2927405; 657897, 2927444; 657839, 2927450; 657824, 2927420; 657848, 2927371; 657843, 2927338; 657691, 2927229; 657615, 2927217; 657603, 2927161; 657550, 2927118; 657537, 2927063; 657497, 2927024; 657440, 2927017; 657200, 2927037; 657194, 2927133; 657212, 2927196; 657287, 2927233; 657341, 2927289; 657588, 2927461; 657617, 2927612; 657669, 2927612; 657718, 2927636; 657853, 2927619; 657886, 2927638; 657870, 2927663; 657726, 2927687; 657639, 2927670; 657525, 2927691; 657511, 2927722; 657529, 2927756; 657580, 2927784; 657688, 2927790; 657697, 2927806; 657687, 2927826; 657766, 2927840; 657788, 2927885; 657815, 2927889; 657877, 2927844; 657891, 2927798; 657875, 2927747; 657887, 2927718; 657943, 2927653; 657968, 2927660; 658013, 2927759; 658071, 2927824; 658096, 2927820; 658116, 2927779; 658150, 2927793; 658176, 2927906; 658160, 2928000; 658174, 2928062; 658317, 2928184; 658326, 2928159; 658313, 2928078; 658333, 2928040; 658296, 2927960; 658318, 2927953; 658362, 2927990; 658422, 2928000; 658450, 2928021; 658473, 2928056; 658479, 2928113; 658468, 2928190; 658445, 2928229; 658470, 2928327; 658510, 2928372; 658580, 2928382; 658586, 2928486; 658601, 2928513; 658625, 2928519; 658634, 2928487; 658654, 2928478; 658698, 2928585; 658770, 2928602; 658823, 2928681; 658841, 2928688; 658849, 2928663; Thence returning to 658832, 2928601.
                657482, 2928943; 657522, 2928874; 657513, 2928803; 657483, 2928832; 657496, 2928870; 657476, 2928898; 657414, 2928924; 657376, 2928837; 657342, 2928805; 657074, 2928648; 657047, 2928605; 657045, 2928557; 657061, 2928534; 657018, 2928490; 657023, 2928631; 657339, 2928850; 657388, 2928946; 657431, 2928962; Thence returning to 657482, 2928943.
                656779, 2928893; 656738, 2928884; 656747, 2928912; 656792, 2928955; 656849, 2928984; 656837, 2928946; Thence returning to 656779, 2928893.
                659187, 2928869; 659127, 2928863; 659053, 2928797; 659047, 2928705; 659061, 2928697; 659072, 2928749; 659093, 2928756; 659127, 2928704; 659137, 2928658; 659105, 2928605; 659017, 2928516; 659026, 2928929; 659014, 2929122; 658987, 2929215; 658998, 2929236; 659023, 2929218; 659197, 2928871; Thence returning to 659187, 2928869.

                657807, 2928909; 657792, 2928926; 657819, 2929006; 657820, 2929050; 657849, 2929088; 657847, 2929121; 657824, 2929165; 657738, 2929238; 657815, 2929222; 657868, 2929152; 657874, 2929037; Thence returning to 657807, 2928909.
                
                657434, 2929236; 657513, 2929211; 657528, 2929182; 657510, 2929169; 657451, 2929173; 657407, 2929217; 657414, 2929238; Thence returning to 657434, 2929236.
                657154, 2929244; 657129, 2929207; 657128, 2929167; 657102, 2929182; 657115, 2929231; 657096, 2929239; 657041, 2929155; 656987, 2929160; 656972, 2929148; 656969, 2929110; 656846, 2929078; 656838, 2929053; 656801, 2929031; 656767, 2929056; 656726, 2929027; 656684, 2929065; 656652, 2929056; 656629, 2928985; 656578, 2928960; 656569, 2929003; 656600, 2929015; 656605, 2929039; 656548, 2929092; 656515, 2929227; 656639, 2929180; 656874, 2929168; 657201, 2929384; 657292, 2929400; 657418, 2929392; 657286, 2929359; 657241, 2929301; 657157, 2929273; Thence returning to 657154, 2929244.
                656440, 2929503; 656362, 2929681; 656390, 2929701; 656423, 2929695; 656464, 2929609; 656468, 2929564; Thence returning to 656440, 2929503.
                661513, 2929803; 661557, 2929831; 661573, 2929753; 661616, 2929728; 661588, 2929636; 661593, 2929601; 661874, 2928838; 661963, 2928626; 661996, 2928583; 662171, 2928103; 662317, 2927811; 662350, 2927678; 662451, 2927547; 662471, 2927459; 662463, 2927446; 662417, 2927549; 662321, 2927658; 662189, 2928022; 662068, 2928201; 662027, 2928321; 662016, 2928429; 661982, 2928553; 661851, 2928816; 661700, 2929227; 661667, 2929287; 661611, 2929485; 661411, 2929898; 661451, 2929879; Thence returning to 661513, 2929803.
                658937, 2929771; 659070, 2929515; 659173, 2929257; 659276, 2928837; 659200, 2928982; 659024, 2929472; 658889, 2929659; 658836, 2929683; 658789, 2929675; 658743, 2929634; 658713, 2929569; 658554, 2928933; 658498, 2928787; 658433, 2928681; 657995, 2928306; 657778, 2928159; 657519, 2928094; 657350, 2927965; 657403, 2928125; 657448, 2928193; 657955, 2928700; 657968, 2928700; 657968, 2928666; 657895, 2928498; 657891, 2928438; 657902, 2928426; 657948, 2928439; 658045, 2928522; 658210, 2928720; 658260, 2928821; 658304, 2929086; 658407, 2929428; 658479, 2929614; 658596, 2929813; 658729, 2929933; 658801, 2929966; 658861, 2929922; Thence returning to 658937, 2929771.
                661191, 2930135; 661240, 2930090; 661347, 2929941; 661256, 2930013; 661190, 2930116; 661142, 2930116; 661127, 2929959; 661214, 2929819; 661231, 2929638; 661287, 2929537; 661337, 2929518; 661395, 2929464; 661459, 2929444; 661495, 2929333; 661552, 2929271; 661545, 2929197; 661582, 2929072; 661542, 2928946; 661557, 2928867; 661647, 2928730; 661684, 2928704; 661701, 2928726; 661694, 2928754; 661672, 2928794; 661626, 2928812; 661620, 2928839; 661649, 2928843; 661699, 2928804; 661724, 2928749; 661735, 2928618; 661754, 2928600; 661804, 2928611; 661855, 2928461; 661875, 2928345; 661948, 2928202; 661970, 2928053; 662022, 2927995; 662037, 2927895; 662117, 2927767; 662173, 2927623; 662230, 2927549; 662250, 2927367; 662317, 2927129; 662277, 2927209; 662231, 2927381; 662018, 2927881; 661891, 2928114; 661799, 2928319; 661660, 2928552; 661505, 2928859; 661202, 2929210; 661089, 2929415; 660996, 2929858; 661097, 2930107; 661131, 2930141; Thence returning to 661191, 2930135.
                657217, 2930043; 657205, 2930060; 657215, 2930086; 657271, 2930158; 657287, 2930161; 657297, 2930132; 657286, 2930100; Thence returning to 657217, 2930043.
                656040, 2930500; 656073, 2930487; 656124, 2930500; 656158, 2930471; 656197, 2930465; 656264, 2930406; 656265, 2930378; 656298, 2930343; 656364, 2930337; 656361, 2930298; 656381, 2930238; 656365, 2930136; 656404, 2930098; 656415, 2929981; 656442, 2929951; 656471, 2929948; 656476, 2929875; 656414, 2929847; 656434, 2929919; 656371, 2929926; 656386, 2929967; 656361, 2930002; 656367, 2930085; 656298, 2930161; 656247, 2930248; 656251, 2930333; 656237, 2930361; 656065, 2930438; Thence returning to 656040, 2930500.
                656081, 2930523; 656029, 2930530; 655992, 2930620; 656030, 2930614; 656070, 2930572; Thence returning to 656081, 2930523.
                656485, 2930603; 656515, 2930595; 656577, 2930618; 656583, 2930591; 656570, 2930555; 656518, 2930510; 656481, 2930538; 656469, 2930581; 656447, 2930600; 656366, 2930563; 656366, 2930542; 656402, 2930519; 656396, 2930498; 656277, 2930518; 656331, 2930565; 656334, 2930637; 656374, 2930657; Thence returning to 656485, 2930603.
                657051, 2930602; 657017, 2930615; 656930, 2930699; 656932, 2930715; 657015, 2930750; 657022, 2930682; 657054, 2930635; Thence returning to 657051, 2930602.
                657278, 2930943; 657278, 2930822; 657299, 2930840; 657311, 2930927; 657355, 2930948; 657376, 2930734; 657402, 2930729; 657424, 2930830; 657453, 2930813; 657475, 2930765; 657437, 2930734; 657434, 2930684; 657399, 2930678; 657380, 2930699; 657367, 2930693; 657337, 2930630; 657296, 2930589; 657322, 2930580; 657373, 2930621; 657406, 2930618; 657437, 2930590; 657387, 2930593; 657309, 2930552; 657268, 2930561; 657067, 2930248; 657078, 2930304; 657239, 2930571; 657235, 2930589; 657222, 2930582; 657025, 2930242; 656971, 2930111; 656965, 2930091; 656977, 2930083; 657007, 2930116; 657017, 2930109; 657009, 2929944; 657080, 2929891; 657067, 2929836; 657172, 2929778; 657189, 2929781; 657199, 2929818; 657215, 2929810; 657279, 2929684; 657340, 2929684; 657364, 2929703; 657398, 2929684; 657419, 2929645; 657368, 2929678; 657374, 2929640; 657312, 2929653; 657304, 2929624; 657328, 2929593; 657429, 2929554; 657620, 2929567; 657699, 2929609; 657761, 2929580; 657814, 2929580; 657894, 2929631; 657940, 2929642; 658011, 2929695; 658043, 2929639; 658046, 2929592; 657968, 2929508; 657953, 2929389; 657914, 2929347; 657864, 2929339; 657772, 2929363; 657539, 2929498; 657325, 2929536; 657024, 2929619; 656927, 2929681; 656879, 2929766; 656856, 2929873; 656861, 2929940; 657000, 2930264; 657086, 2930541; 657101, 2930748; 657069, 2930797; 657090, 2930834; 657135, 2930808; 657186, 2930919; 657231, 2930918; 657265, 2930958; Thence returning to 657278, 2930943.
                657530, 2930963; 657504, 2930971; 657496, 2931006; 657532, 2930987; Thence returning to 657530, 2930963.
                657463, 2931014; 657424, 2931021; 657433, 2931063; 657460, 2931038; Thence returning to 657463, 2931014.

                657256, 2931191; 657247, 2931067; 657228, 2931037; 657203, 2931055; 657217, 2931153; 657207, 2931166; 657186, 2931148; 657169, 2931157; 657198, 2931345; 657220, 2931340; 657258, 2931289; Thence returning to 657256, 2931191.
                
                660235, 2932196; 660219, 2932206; 660192, 2932307; 660050, 2932564; 659966, 2932847; 660044, 2932759; 660078, 2932599; 660148, 2932493; 660222, 2932340; 660239, 2932254; Thence returning to 660235, 2932196.
                656178, 2933678; 656151, 2933663; 656107, 2933732; 656126, 2933733; Thence returning to 656178, 2933678.
                659877, 2933001; 659852, 2933016; 659798, 2933139; 659695, 2933439; 659604, 2933609; 659546, 2933768; 659469, 2933880; 659548, 2933868; 659595, 2933815; 659860, 2933205; Thence returning to 659877, 2933001.
                655595, 2933661; 655608, 2933640; 655588, 2933633; 655463, 2933654; 655341, 2933572; 655314, 2933539; 655280, 2933537; 655213, 2933566; 655235, 2933750; 655284, 2933777; 655372, 2933793; 655433, 2933839; 655448, 2933835; 655443, 2933777; 655466, 2933748; 655472, 2933695; Thence returning to 655595, 2933661.
                655356, 2934001; 655402, 2933989; 655425, 2933927; 655366, 2933874; 655248, 2933855; 655264, 2933976; 655284, 2933995; Thence returning to 655356, 2934001.
                659401, 2934105; 659332, 2934106; 659378, 2934180; 659356, 2934256; 659244, 2934495; 659251, 2934535; 659272, 2934523; 659380, 2934296; 659418, 2934160; Thence returning to 659401, 2934105.
                655513, 2934738; 655388, 2934658; 655343, 2934610; 655351, 2934673; 655428, 2934735; Thence returning to 655513, 2934738.
                655381, 2934743; 655359, 2934737; 655362, 2934767; 655415, 2934773; Thence returning to 655381, 2934743.
                655384, 2934822; 655368, 2934815; 655373, 2934851; 655391, 2934836; Thence returning to 655384, 2934822.
                658924, 2935577; 658955, 2935581; 658979, 2935529; 658967, 2935498; 658974, 2935443; 659064, 2935216; 659108, 2935023; 659103, 2934967; 659072, 2935016; 659033, 2935139; 658928, 2935276; 658879, 2935499; 658773, 2935603; 658723, 2935682; 658695, 2935861; 658664, 2935902; 658738, 2935903; 658784, 2935796; Thence returning to 658924, 2935577.

                656553, 2935814; 656537, 2935802; 656487, 2935807; 656399, 2935709; 656360, 2935632; 656407, 2935575; 656476, 2935556; 656642, 2935599; 656737, 2935605; 657027, 2935528; 657069, 2935538; 657078, 2935525; 657046, 2935491; 657054, 2935458; 657178, 2935474; 657172, 2935454; 657117, 2935445; 657117, 2935425; 657140, 2935423; 657143, 2935409; 657090, 2935335; 657121, 2935338; 657164, 2935287; 657142, 2935274; 657050, 2935277; 657022, 2935213; 657034, 2935173; 657021, 2935148; 657046, 2935120; 657095, 2935138; 657124, 2935112; 657212, 2935195; 657177, 2935112; 657197, 2935111; 657218, 2935144; 657267, 2935141; 657281, 2935095; 657255, 2935080; 657258, 2935047; 657204, 2935019; 657287, 2935011; 657212, 2934984; 657207, 2934961; 657248, 2934951; 657314, 2934986; 657319, 2934955; 657357, 2934974; 657384, 2934927; 657212, 2934925; 657175, 2934940; 657134, 2934982; 657062, 2934980; 657041, 2935000; 656980, 2935001; 656960, 2934983; 656968, 2934969; 657031, 2934965; 656996, 2934942; 657001, 2934930; 657065, 2934942; 657080, 2934924; 657013, 2934901; 657046, 2934870; 657059, 2934832; 657119, 2934817; 657263, 2934836; 657318, 2934828; 657338, 2934795; 657378, 2934780; 657395, 2934706; 657445, 2934671; 657466, 2934669; 657518, 2934721; 657550, 2934720; 657521, 2934672; 657470, 2934634; 657483, 2934614; 657514, 2934622; 657567, 2934697; 657580, 2934689; 657573, 2934604; 657557, 2934579; 657575, 2934538; 657558, 2934527; 657530, 2934527; 657443, 2934569; 657379, 2934560; 657258, 2934582; 657125, 2934559; 657060, 2934625; 657034, 2934633; 657013, 2934587; 657058, 2934581; 657095, 2934518; 657140, 2934506; 657132, 2934472; 657165, 2934413; 657155, 2934383; 657125, 2934378; 657073, 2934415; 657047, 2934394; 657073, 2934360; 657071, 2934341; 657013, 2934389; 656990, 2934392; 656827, 2934342; 656760, 2934289; 656757, 2934241; 656784, 2934225; 656881, 2934234; 657049, 2934280; 657135, 2934261; 657218, 2934300; 657299, 2934362; 657543, 2934413; 657506, 2934309; 657537, 2934301; 657546, 2934246; 657564, 2934268; 657562, 2934331; 657615, 2934371; 657642, 2934364; 657614, 2934309; 657646, 2934293; 657650, 2934274; 657615, 2934202; 657672, 2934228; 657698, 2934200; 657687, 2934131; 657640, 2934083; 657656, 2934053; 657648, 2934038; 657593, 2934058; 657537, 2934034; 657503, 2933996; 657474, 2933924; 657494, 2933921; 657588, 2934008; 657601, 2934000; 657593, 2933971; 657551, 2933957; 657513, 2933910; 657528, 2933878; 657556, 2933878; 657642, 2933927; 657662, 2933960; 657697, 2933954; 657723, 2933868; 657681, 2933812; 657687, 2933758; 657584, 2933761; 657582, 2933717; 657623, 2933674; 657681, 2933657; 657742, 2933662; 657814, 2933698; 657833, 2933681; 657876, 2933577; 657819, 2933594; 657815, 2933580; 657904, 2933453; 657862, 2933387; 657795, 2933339; 657781, 2933311; 657821, 2933299; 657876, 2933323; 657852, 2933243; 657858, 2933211; 657874, 2933214; 657890, 2933246; 657972, 2933516; 657976, 2933622; 658025, 2933581; 658034, 2933467; 657978, 2933333; 657966, 2933238; 657968, 2933217; 657991, 2933202; 657972, 2933122; 657985, 2933059; 658024, 2932991; 658113, 2932896; 658200, 2933000; 658234, 2933004; 658243, 2932974; 658221, 2932827; 658250, 2932823; 658288, 2932910; 658343, 2932788; 658340, 2932710; 658319, 2932645; 658298, 2932730; 658284, 2932727; 658307, 2932567; 658331, 2932551; 658441, 2932579; 658458, 2932562; 658493, 2932508; 658501, 2932369; 658525, 2932340; 658522, 2932320; 658494, 2932311; 658505, 2932250; 658518, 2932240; 658542, 2932272; 658553, 2932267; 658551, 2932151; 658465, 2932190; 658396, 2932179; 658282, 2932094; 658254, 2931997; 658133, 2931931; 658123, 2931910; 658232, 2931829; 658529, 2931687; 658634, 2931613; 658603, 2931585; 658524, 2931594; 658474, 2931540; 658459, 2931482; 658495, 2931440; 658657, 2931399; 658668, 2931304; 658527, 2931025; 658504, 2930950; 658359, 2930791; 658120, 2930639; 658036, 2930639; 657969, 2930591; 657919, 2930593; 657883, 2930569; 657887, 2930537; 657976, 2930470; 658031, 2930443; 658097, 2930442; 658173, 2930459; 658280, 2930510; 658455, 2930660; 658384, 2930544; 658337, 2930436; 658344, 2930323; 658251, 2930088; 658105, 2929849; 658074, 2929841; 658038, 2929785; 657959, 2929712; 657865, 2929669; 657825, 2929683; 657822, 2929725; 657937, 2929765; 657963, 2929805; 657850, 2929784; 657801, 2929793; 657784, 2929828; 657834, 2929855; 657844, 2929884; 657878, 2929908; 657889, 2929970; 657867, 2929981; 657838, 2929953; 657809, 2929949; 657755, 2929984; 657714, 2929922; 657786, 2929744; 657788, 2929715; 657761, 2929715; 657723, 2929839; 657693, 2929887; 657709, 2929992; 657695, 2930102; 657736, 2930059; 657745, 2930093; 657773, 2930094; 657788, 2930034; 657816, 2930048; 657846, 2930031; 657874, 2930037; 657871, 2930121; 657911, 2930206; 657911, 2930236; 657879, 2930247; 657858, 2930232; 657826, 2930126; 657766, 2930128; 657748, 2930144; 657711, 2930239; 657722, 2930252; 657775, 2930186; 657765, 2930270; 657653, 2930315; 657606, 2930456; 657614, 2930486; 657647, 2930500; 657655, 2930519; 657639, 2930545; 657601, 2930541; 657590, 2930555; 657599, 2930656; 657628, 2930710; 657614, 2930757; 657714, 2930839; 657738, 2930872; 657739, 2930902; 657714, 2930909; 657671, 2930850; 657628, 2930845; 657614, 2930879; 657634, 2930951; 657630, 2930988; 657528, 2931022; 657488, 2931052; 657438, 2931140; 657435, 2931235; 657420, 2931256; 657381, 2931263; 657356, 2931241; 657330, 2931248; 657282, 2931310; 657258, 2931377; 657208, 2931395; 657173, 2931355; 657138, 2931231; 657110, 2931226; 657126, 2931347; 657119, 2931414; 657091, 2931471; 657059, 2931487; 657063, 2931408; 657048, 2931369; 656849, 2931256; 656958, 2931149; 656981, 2931145; 656988, 2931103; 656965, 2931021; 656918, 2930937; 656840, 2930899; 656843, 2930884; 656888, 2930872; 656843, 2930803; 656862, 2930776; 656851, 2930745; 656791, 2930781; 656783, 2930818; 656662, 2930860; 656622, 2930858; 656604, 2930825; 656439, 2930836; 656361, 2930880; 656311, 2930939; 656190, 2930957; 656198, 2930982; 656251, 2931007; 656247, 2931025; 656210, 2931028; 656334, 2931157; 656426, 2931315; 656605, 2931761; 656626, 2931869; 656608, 2931895; 656558, 2931876; 656552, 2931850; 656570, 2931813; 656529, 2931783; 656440, 2931771; 656440, 2931744; 656476, 2931745; 656479, 2931731; 656422, 2931699; 656405, 2931756; 656357, 2931767; 656340, 2931794; 656292, 2931810; 656246, 2931803; 656254, 2931830; 656295, 2931847; 656297, 2931868; 656218, 2931912; 656138, 2931913; 656116, 2931930; 656108, 2931964; 656152, 2932015; 656200, 2932041; 656240, 2932030; 656261, 2931966; 656280, 2932022; 656306, 2932042; 656375, 2932034; 656376, 2932015; 656303, 2931997; 656306, 2931937; 656334, 2931906; 656340, 2931861; 656423, 2931808; 656452, 2931816; 656539, 2931901; 656602, 2931940; 656646, 2932035; 656659, 2932121; 656723, 2932258; 656703, 2932306; 656528, 2932252; 656485, 2932252; 656371, 2932208; 656299, 2932190; 656277, 2932200; 656283, 2932214; 656407, 2932259; 656423, 2932281; 656407, 2932284; 656348, 2932255; 656275, 2932245; 656231, 2932199; 656182, 2932203; 656214, 2932221; 656208, 2932245; 656242, 2932269; 656392, 2932311; 656448, 2932309; 656487, 2932415; 656509, 2932435; 656586, 2932453; 656582, 2932475; 656474, 2932539; 656270, 2932607; 656241, 2932591; 656218, 2932522; 656336, 2932534; 656334, 2932515; 656261, 2932487; 656317, 2932461; 656303, 2932437; 656279, 2932433; 656312, 2932397; 656211, 2932402; 656230, 2932452; 656078, 2932417; 656115, 2932466; 656091, 2932485; 655942, 2932439; 655928, 2932421; 655938, 2932382; 655863, 2932380; 655807, 2932345; 655801, 2932321; 655819, 2932302; 655869, 2932336; 655890, 2932332; 655863, 2932283; 655876, 2932260; 655907, 2932257; 655930, 2932290; 655966, 2932307; 655974, 2932297; 655951, 2932271; 655961, 2932255; 656068, 2932271; 655988, 2932210; 656000, 2932185; 656019, 2932182; 655983, 2932142; 656033, 2932136; 656025, 2932091; 655910, 2932066; 655857, 2932075; 655840, 2932106; 655885, 2932166; 655880, 2932187; 655838, 2932182; 655792, 2932139; 655780, 2932091; 655793, 2932044; 655867, 2932023; 655986, 2932032; 656032, 2931968; 656065, 2931959; 656080, 2931920; 656032, 2931922; 655960, 2932006; 655895, 2931989; 655898, 2931974; 655935, 2931975; 655946, 2931957; 655881, 2931954; 655873, 2931938; 655946, 2931912; 655884, 2931893; 655924, 2931842; 655893, 2931843; 655886, 2931827; 655924, 2931804; 655887, 2931786; 655882, 2931757; 655855, 2931809; 655824, 2931775; 655810, 2931789; 655827, 2931807; 655820, 2931821; 655762, 2931820; 655865, 2931855; 655860, 2931869; 655800, 2931874; 655846, 2931968; 655838, 2931993; 655811, 2931992; 655750, 2931950; 655739, 2931968; 655763, 2932006; 655754, 2932024; 655645, 2931985; 655609, 2931999; 655657, 2932052; 655616, 2932054; 655608, 2932068; 655619, 2932085; 655662, 2932107; 655684, 2932092; 655757, 2932091; 655751, 2932101; 655658, 2932150; 655564, 2932115; 655560, 2932127; 655589, 2932140; 655597, 2932161; 655534, 2932174; 655608, 2932236; 655650, 2932347; 655640, 2932371; 655589, 2932381; 655540, 2932434; 655474, 2932417; 655454, 2932373; 655504, 2932359; 655466, 2932326; 655501, 2932311; 655505, 2932296; 655485, 2932278; 655446, 2932288; 655426, 2932322; 655410, 2932279; 655427, 2932255; 655525, 2932262; 655533, 2932241; 655510, 2932220; 655475, 2932233; 655439, 2932219; 655369, 2932225; 655332, 2932304; 655351, 2932318; 655335, 2932360; 655405, 2932367; 655405, 2932401; 655438, 2932462; 655387, 2932451; 655356, 2932467; 655287, 2932420; 655276, 2932448; 655293, 2932484; 655260, 2932487; 655193, 2932657; 655243, 2932676; 655251, 2932663; 655229, 2932642; 655238, 2932624; 655323, 2932633; 655336, 2932583; 655278, 2932553; 655268, 2932533; 655333, 2932519; 655370, 2932600; 655349, 2932749; 655315, 2932798; 655255, 2932806; 655264, 2932830; 655314, 2932854; 655360, 2932864; 655356, 2932848; 655434, 2932833; 655433, 2932812; 655383, 2932767; 655396, 2932758; 655391, 2932702; 655414, 2932658; 655536, 2932683; 655737, 2932682; 655829, 2932721; 655895, 2932811; 655946, 2932847; 656100, 2932887; 656231, 2932949; 656522, 2933008; 656618, 2933050; 656645, 2933085; 656654, 2933115; 656638, 2933220; 656522, 2933170; 656516, 2933137; 656569, 2933120; 656559, 2933105; 656504, 2933088; 656475, 2933129; 656458, 2933083; 656426, 2933115; 656449, 2933160; 656439, 2933183; 656368, 2933168; 656374, 2933234; 656301, 2933218; 656302, 2933242; 656356, 2933259; 656385, 2933319; 656420, 2933262; 656440, 2933324; 656499, 2933386; 656665, 2933418; 656803, 2933509; 656821, 2933573; 656822, 2933717; 656909, 2933861; 656931, 2933945; 656848, 2933936; 656781, 2933985; 656757, 2933935; 656729, 2933950; 656743, 2933979; 656737, 2934011; 656692, 2933983; 656667, 2934035; 656616, 2934062; 656546, 2934064; 656488, 2934012; 656463, 2934008; 656459, 2934041; 656506, 2934092; 656440, 2934082; 656437, 2934093; 656503, 2934127; 656511, 2934159; 656411, 2934112; 656415, 2934006; 656397, 2934000; 656376, 2934133; 656398, 2934168; 656544, 2934173; 656544, 2934123; 656581, 2934102; 656643, 2934155; 656600, 2934347; 656539, 2934366; 656468, 2934466; 656420, 2934472; 656371, 2934427; 656374, 2934408; 656439, 2934418; 656415, 2934382; 656430, 2934349; 656417, 2934338; 656398, 2934348; 656366, 2934309; 656325, 2934352; 656106, 2934359; 655962, 2934325; 655961, 2934286; 656012, 2934290; 656021, 2934279; 655979, 2934235; 655987, 2934188; 656002, 2934179; 656029, 2934230; 656048, 2934225; 656037, 2934192; 656060, 2934169; 656070, 2934124; 656056, 2934116; 656022, 2934152; 656005, 2934064; 656035, 2934006; 656059, 2934047; 656100, 2934028; 656074, 2933962; 656035, 2933959; 656014, 2933978; 655968, 2933938; 655933, 2933958; 655878, 2933958; 655897, 2933987; 655929, 2933994; 655975, 2933964; 655995, 2933995; 655930, 2934021; 655966, 2934048; 655965, 2934073; 655915, 2934057; 655874, 2934094; 655825, 2934097; 655833, 2934120; 655916, 2934130; 655924, 2934155; 655886, 2934171; 655870, 2934199; 655841, 2934198; 655826, 2934258; 655839, 2934296; 655758, 2934322; 655742, 2934311; 655747, 2934286; 655719, 2934273; 655724, 2934226; 655684, 2934251; 655688, 2934285; 655657, 2934305; 655537, 2934236; 655538, 2934191; 655517, 2934165; 655536, 2934115; 655503, 2934101; 655478, 2934162; 655495, 2934193; 655494, 2934229; 655512, 2934251; 655492, 2934276; 655510, 2934307; 655499, 2934321; 655450, 2934315; 655465, 2934357; 655441, 2934358; 655346, 2934238; 655337, 2934163; 655283, 2934132; 655297, 2934241; 655392, 2934381; 655370, 2934430; 655319, 2934415; 655333, 2934527; 655449, 2934516; 655474, 2934493; 655576, 2934552; 655580, 2934572; 655561, 2934601; 655459, 2934588; 655462, 2934617; 655504, 2934659; 655596, 2934684; 655648, 2934646; 655654, 2934634; 655628, 2934610; 655654, 2934591; 655628, 2934579; 655617, 2934553; 655658, 2934536; 655683, 2934473; 655727, 2934435; 655796, 2934518; 655853, 2934552; 655990, 2934575; 656016, 2934529; 656073, 2934562; 656121, 2934560; 656098, 2934622; 656105, 2934696; 656055, 2934688; 656055, 2934713; 656023, 2934719; 656030, 2934744; 656007, 2934756; 656046, 2934859; 656061, 2934858; 656089, 2934819; 656112, 2934824; 656128, 2935053; 656156, 2935197; 656112, 2935224; 656119, 2935340; 656207, 2935731; 656174, 2935801; 656123, 2935748; 656029, 2935786; 656101, 2935799; 656048, 2935880; 656634, 2935885; 656588, 2935871; 656577, 2935824; 656553, 2935814; 656268, 2935226; 656311, 2935199; 656310, 2935146; 656354, 2935157; 656379, 2935134; 656425, 2935136; 656426, 2935121; 656333, 2935038; 656207, 2935028; 656225, 2934985; 656186, 2934841; 656213, 2934770; 656267, 2934730; 656364, 2934724; 656410, 2934746; 656446, 2934790; 656513, 2934820; 656501, 2934733; 656464, 2934682; 656378, 2934695; 656375, 2934668; 656398, 2934635; 656635, 2934513; 656796, 2934454; 656791, 2934488; 656752, 2934549; 656649, 2934598; 656700, 2934621; 656785, 2934580; 656793, 2934597; 656772, 2934623; 656785, 2934640; 656872, 2934704; 656893, 2934705; 656914, 2934677; 656951, 2934709; 656927, 2934726; 656930, 2934826; 656903, 2934904; 656887, 2934917; 656844, 2934907; 656801, 2934918; 656796, 2934934; 656837, 2934951; 656836, 2934975; 656767, 2934981; 656750, 2935000; 656770, 2935030; 656815, 2935005; 656838, 2935026; 656861, 2934982; 656889, 2934983; 656790, 2935194; 656774, 2935200; 656741, 2935159; 656706, 2935199; 656649, 2935199; 656640, 2935215; 656652, 2935245; 656631, 2935271; 656473, 2935378; 656253, 2935410; 656232, 2935401; 656274, 2935343; 656254, 2935267; 656268, 2935226; 656724, 2935218; 656721, 2935243; 656686, 2935260; 656724, 2935218; 657064, 2935042; 657098, 2935042; 657097, 2935086; 657077, 2935080; 657064, 2935042; 657139, 2935038; 657153, 2935037; 657160, 2935066; 657146, 2935068; 657139, 2935038; 656939, 2934560; 656908, 2934533; 656859, 2934557; 656851, 2934524; 656818, 2934535; 656834, 2934483; 656931, 2934455; 656928, 2934438; 656890, 2934423; 656899, 2934403; 656965, 2934426; 656960, 2934494; 656977, 2934526; 656939, 2934560; 656257, 2934642; 656230, 2934649; 656238, 2934569; 656221, 2934547; 656048, 2934511; 656003, 2934485; 655993, 2934453; 656194, 2934470; 656252, 2934493; 656302, 2934573; 656299, 2934601; 656257, 2934642; 655638, 2934473; 655531, 2934461; 655504, 2934429; 655566, 2934404; 655670, 2934409; 655677, 2934435; 655638, 2934473; 655510, 2934394; 655465, 2934420; 655478, 2934451; 655467, 2934461; 655441, 2934404; 655462, 2934384; 655500, 2934380; 655510, 2934394; 655547, 2934328; 655555, 2934298; 655579, 2934300; 655620, 2934343; 655547, 2934328; 655897, 2934215; 655914, 2934213; 655916, 2934234; 655884, 2934251; 655882, 2934227; 655897, 2934215; 657260, 2934120; 657075, 2933966; 657089, 2933903; 657120, 2933910; 657164, 2933959; 657189, 2933922; 657170, 2933866; 657070, 2933845; 657051, 2933828; 657053, 2933788; 657078, 2933763; 657138, 2933756; 657165, 2933778; 657228, 2933910; 657308, 2934015; 657445, 2934071; 657422, 2934104; 657260, 2934120; 657257, 2933774; 657227, 2933728; 657265, 2933722; 657269, 2933707; 657236, 2933669; 657215, 2933669; 657200, 2933703; 657092, 2933701; 656923, 2933728; 656917, 2933671; 656938, 2933639; 656972, 2933622; 657105, 2933602; 657126, 2933630; 657169, 2933607; 657230, 2933639; 657259, 2933613; 657196, 2933585; 657183, 2933561; 657235, 2933549; 657303, 2933587; 657413, 2933728; 657582, 2933831; 657572, 2933847; 657368, 2933865; 657304, 2933831; 657257, 2933774; 657296, 2933549; 657161, 2933469; 657071, 2933463; 657029, 2933438; 657035, 2933420; 657070, 2933416; 657065, 2933390; 657083, 2933369; 657055, 2933336; 657017, 2933356; 656996, 2933327; 656996, 2933300; 657046, 2933283; 657128, 2933284; 657130, 2933272; 657097, 2933267; 657091, 2933249; 657138, 2933213; 657144, 2933188; 657007, 2933220; 656980, 2933241; 656954, 2933231; 656926, 2933265; 656819, 2933248; 656801, 2933219; 656815, 2933180; 656865, 2933135; 656922, 2933168; 656959, 2933130; 657054, 2933147; 657087, 2933137; 656968, 2933059; 656856, 2933060; 656802, 2933085; 656800, 2933058; 656850, 2933006; 656915, 2932990; 657066, 2933034; 657393, 2933042; 657434, 2933019; 657495, 2933032; 657497, 2933016; 657470, 2932995; 657230, 2932956; 657279, 2932897; 657368, 2932868; 657514, 2932890; 657668, 2932991; 657722, 2933099; 657723, 2933157; 657689, 2933196; 657655, 2933121; 657624, 2933167; 657586, 2933160; 657579, 2933192; 657593, 2933226; 657580, 2933261; 657636, 2933271; 657713, 2933369; 657737, 2933418; 657730, 2933467; 657697, 2933481; 657516, 2933361; 657505, 2933294; 657492, 2933285; 657472, 2933354; 657401, 2933395; 657361, 2933390; 657290, 2933339; 657291, 2933364; 657270, 2933371; 657280, 2933393; 657302, 2933399; 657317, 2933382; 657361, 2933429; 657338, 2933481; 657314, 2933438; 657290, 2933452; 657284, 2933484; 657317, 2933519; 657296, 2933549; 657731, 2932872; 657685, 2932836; 657724, 2932808; 657688, 2932749; 657632, 2932721; 657503, 2932707; 657481, 2932678; 657485, 2932645; 657537, 2932617; 657691, 2932678; 657757, 2932772; 657784, 2932913; 657731, 2932872; 657026, 2932642; 656968, 2932631; 656962, 2932610; 656984, 2932586; 656970, 2932566; 656931, 2932587; 656909, 2932580; 656895, 2932628; 656827, 2932625; 656822, 2932607; 656919, 2932503; 657023, 2932339; 657146, 2932318; 657134, 2932298; 657055, 2932281; 657064, 2932265; 657153, 2932227; 657277, 2932297; 657307, 2932335; 657307, 2932441; 657281, 2932504; 657247, 2932540; 657105, 2932591; 657113, 2932563; 657146, 2932535; 657100, 2932499; 657080, 2932565; 657026, 2932642; 655927, 2932740; 655911, 2932749; 655890, 2932728; 655886, 2932707; 655901, 2932690; 655919, 2932700; 655927, 2932740; 656855, 2932827; 656843, 2932881; 656779, 2932861; 656667, 2932901; 656535, 2932892; 656596, 2932829; 656668, 2932793; 656789, 2932794; 656855, 2932827; 657088, 2932886; 657059, 2932858; 657067, 2932838; 657102, 2932846; 657141, 2932907; 657136, 2932964; 657106, 2932995; 657083, 2932984; 657052, 2932921; 657088, 2932886; 656848, 2933344; 656819, 2933363; 656780, 2933357; 656791, 2933322; 656832, 2933320; 656848, 2933344; 656723, 2934057; 656713, 2934060; 656705, 2934037; 656723, 2934057; 656073, 2932531; 656123, 2932530; 656124, 2932573; 656072, 2932550; 656073, 2932531; 655306, 2932610; 655278, 2932593; 655301, 2932586; 655306, 2932610; 656816, 2932002; 656830, 2932001; 656866, 2932049; 656872, 2932123; 656840, 2932105; 656815, 2932057; 656816, 2932002; 657461, 2931504; 657558, 2931510; 657634, 2931589; 657662, 2931701; 657633, 2931762; 657501, 2931633; 657400, 2931580; 657416, 2931533; Thence returning to 657461, 2931504.
                
                Excluding:
                Unit TX-4, Willacy County, Texas. Coordinates are in UTM Zone 14N, North American Datum 1983 (meters E, meters N):
                656706, 2935199; 656741, 2935159; 656774, 2935200; 656790, 2935194; 656889, 2934983; 656861, 2934982; 656838, 2935026; 656815, 2935005; 656770, 2935030; 656750, 2935000; 656767, 2934981; 656836, 2934975; 656837, 2934951; 656796, 2934934; 656801, 2934918; 656844, 2934907; 656887, 2934917; 656903, 2934904; 656930, 2934826; 656927, 2934726; 656951, 2934709; 656914, 2934677; 656893, 2934705; 656872, 2934704; 656785, 2934640; 656772, 2934623; 656793, 2934597; 656785, 2934580; 656700, 2934621; 656649, 2934598; 656752, 2934549; 656791, 2934488; 656796, 2934454; 656635, 2934513; 656398, 2934635; 656375, 2934668; 656378, 2934695; 656464, 2934682; 656501, 2934733; 656513, 2934820; 656446, 2934790; 656410, 2934746; 656364, 2934724; 656267, 2934730; 656213, 2934770; 656186, 2934841; 656225, 2934985; 656207, 2935028; 656333, 2935038; 656426, 2935121; 656425, 2935136; 656379, 2935134; 656354, 2935157; 656310, 2935146; 656311, 2935199; 656268, 2935226; 656254, 2935267; 656274, 2935343; 656232, 2935401; 656253, 2935410; 656473, 2935378; 656631, 2935271; 656652, 2935245; 656640, 2935215; 656649, 2935199; Thence returning to 656706, 2935199.
                656721, 2935243; 656724, 2935218; 656686, 2935260; Thence returning to 656721, 2935243.
                657097, 2935086; 657098, 2935042; 657064, 2935042; 657077, 2935080; Thence returning to 657097, 2935086.
                657160, 2935066; 657153, 2935037; 657139, 2935038; 657146, 2935068; Thence returning to 657160, 2935066.
                656194, 2934470; 655993, 2934453; 656003, 2934485; 656048, 2934511; 656221, 2934547; 656238, 2934569; 656230, 2934649; 656257, 2934642; 656299, 2934601; 656302, 2934573; 656252, 2934493; Thence returning to 656194, 2934470.
                656939, 2934560; 656977, 2934526; 656960, 2934494; 656965, 2934426; 656899, 2934403; 656890, 2934423; 656928, 2934438; 656931, 2934455; 656834, 2934483; 656818, 2934535; 656851, 2934524; 656859, 2934557; 656908, 2934533; Thence returning to 656939, 2934560.
                655670, 2934409; 655566, 2934404; 655504, 2934429; 655531, 2934461; 655638, 2934473; 655677, 2934435; Thence returning to 655670, 2934409.
                655510, 2934394; 655500, 2934380; 655462, 2934384; 655441, 2934404; 655467, 2934461; 655478, 2934451; 655465, 2934420; Thence returning to 655510, 2934394.
                655579, 2934300; 655555, 2934298; 655547, 2934328; 655620, 2934343; Thence returning to 655579, 2934300.
                655916, 2934234; 655914, 2934213; 655897, 2934215; 655882, 2934227; 655884, 2934251; Thence returning to 655916, 2934234.
                657308, 2934015; 657228, 2933910; 657165, 2933778; 657138, 2933756; 657078, 2933763; 657053, 2933788; 657051, 2933828; 657070, 2933845; 657170, 2933866; 657189, 2933922; 657164, 2933959; 657120, 2933910; 657089, 2933903; 657075, 2933966; 657260, 2934120; 657422, 2934104; 657445, 2934071; Thence returning to 657308, 2934015.
                656723, 2934057; 656705, 2934037; 656713, 2934060; Thence returning to 656723, 2934057.
                657413, 2933728; 657303, 2933587; 657235, 2933549; 657183, 2933561; 657196, 2933585; 657259, 2933613; 657230, 2933639; 657169, 2933607; 657126, 2933630; 657105, 2933602; 656972, 2933622; 656938, 2933639; 656917, 2933671; 656923, 2933728; 657092, 2933701; 657200, 2933703; 657215, 2933669; 657236, 2933669; 657269, 2933707; 657265, 2933722; 657227, 2933728; 657257, 2933774; 657304, 2933831; 657368, 2933865; 657572, 2933847; 657582, 2933831; Thence returning to 657413, 2933728.
                657290, 2933452; 657314, 2933438; 657338, 2933481; 657361, 2933429; 657317, 2933382; 657302, 2933399; 657280, 2933393; 657270, 2933371; 657291, 2933364; 657290, 2933339; 657361, 2933390; 657401, 2933395; 657472, 2933354; 657492, 2933285; 657505, 2933294; 657516, 2933361; 657697, 2933481; 657730, 2933467; 657737, 2933418; 657713, 2933369; 657636, 2933271; 657580, 2933261; 657593, 2933226; 657579, 2933192; 657586, 2933160; 657624, 2933167; 657655, 2933121; 657689, 2933196; 657723, 2933157; 657722, 2933099; 657668, 2932991; 657514, 2932890; 657368, 2932868; 657279, 2932897; 657230, 2932956; 657470, 2932995; 657497, 2933016; 657495, 2933032; 657434, 2933019; 657393, 2933042; 657066, 2933034; 656915, 2932990; 656850, 2933006; 656800, 2933058; 656802, 2933085; 656856, 2933060; 656968, 2933059; 657087, 2933137; 657054, 2933147; 656959, 2933130; 656922, 2933168; 656865, 2933135; 656815, 2933180; 656801, 2933219; 656819, 2933248; 656926, 2933265; 656954, 2933231; 656980, 2933241; 657007, 2933220; 657144, 2933188; 657138, 2933213; 657091, 2933249; 657097, 2933267; 657130, 2933272; 657128, 2933284; 657046, 2933283; 656996, 2933300; 656996, 2933327; 657017, 2933356; 657055, 2933336; 657083, 2933369; 657065, 2933390; 657070, 2933416; 657035, 2933420; 657029, 2933438; 657071, 2933463; 657161, 2933469; 657296, 2933549; 657317, 2933519; 657284, 2933484; Thence returning to 657290, 2933452.

                656848, 2933344; 656832, 2933320; 656791, 2933322; 656780, 2933357; 656819, 2933363; Thence returning to 656848, 2933344.
                
                657102, 2932846; 657067, 2932838; 657059, 2932858; 657088, 2932886; 657052, 2932921; 657083, 2932984; 657106, 2932995; 657136, 2932964; 657141, 2932907; Thence returning to 657102, 2932846.
                656667, 2932901; 656779, 2932861; 656843, 2932881; 656855, 2932827; 656789, 2932794; 656668, 2932793; 656596, 2932829; 656535, 2932892; Thence returning to 656667, 2932901.
                657691, 2932678; 657537, 2932617; 657485, 2932645; 657481, 2932678; 657503, 2932707; 657632, 2932721; 657688, 2932749; 657724, 2932808; 657685, 2932836; 657731, 2932872; 657784, 2932913; 657757, 2932772; Thence returning to 657691, 2932678.
                655919, 2932700; 655901, 2932690; 655886, 2932707; 655890, 2932728; 655911, 2932749; 655927, 2932740; Thence returning to 655919, 2932700.
                657026, 2932642; 657080, 2932565; 657100, 2932499; 657146, 2932535; 657113, 2932563; 657105, 2932591; 657247, 2932540; 657281, 2932504; 657307, 2932441; 657307, 2932335; 657277, 2932297; 657153, 2932227; 657064, 2932265; 657055, 2932281; 657134, 2932298; 657146, 2932318; 657023, 2932339; 656919, 2932503; 656822, 2932607; 656827, 2932625; 656895, 2932628; 656909, 2932580; 656931, 2932587; 656970, 2932566; 656984, 2932586; 656962, 2932610; 656968, 2932631; Thence returning to 657026, 2932642.
                655306, 2932610; 655301, 2932586; 655278, 2932593; Thence returning to 655306, 2932610.
                656124, 2932573; 656123, 2932530; 656073, 2932531; 656072, 2932550; Thence returning to 656124, 2932573.
                656866, 2932049; 656830, 2932001; 656816, 2932002; 656815, 2932057; 656840, 2932105; 656872, 2932123; Thence returning to 656866, 2932049.
                657558, 2931510; 657461, 2931504; 657416, 2931533; 657400, 2931580; 657501, 2931633; 657633, 2931762; 657662, 2931701; 657634, 2931589; Thence returning to 657558, 2931510.
                660565, 2927685; 660583, 2927614; 660490, 2927789; 660422, 2927852; 660390, 2927923; 660293, 2928014; 660257, 2928079; 660359, 2927989; 660504, 2927809; Thence returning to 660565, 2927685.
                660389, 2927803; 660452, 2927674; 660252, 2927932; 660229, 2927997; 660248, 2928007; 660290, 2927913; Thence returning to 660389, 2927803.
                659391, 2927650; 659374, 2927635; 659385, 2927764; 659466, 2927907; 659458, 2927841; 659415, 2927760; Thence returning to 659391, 2927650.
                660456, 2927143; 660413, 2927140; 660269, 2927251; 660108, 2927474; 660006, 2927690; 660004, 2927701; 660079, 2927615; 660204, 2927376; 660242, 2927333; 660303, 2927286; 660518, 2927180; Thence returning to 660456, 2927143.
                659363, 2927572; 659347, 2927462; 659320, 2927477; 659323, 2927527; 659334, 2927560; Thence returning to 659363, 2927572.
                659931, 2926613; 659907, 2926591; 659882, 2926650; 659788, 2926675; 659780, 2926726; 659811, 2926843; 659836, 2926860; 659879, 2926844; 659918, 2926785; 659942, 2926709; Thence returning to 659931, 2926613.
                663137, 2925678; 663232, 2925529; 663256, 2925457; 663255, 2925423; 663232, 2925410; 663152, 2925421; 663147, 2925402; 663224, 2925345; 663255, 2925352; 663290, 2925295; 663278, 2925269; 663200, 2925280; 663184, 2925243; 663164, 2925256; 663089, 2925417; 663091, 2925436; 663128, 2925443; 663106, 2925509; 663145, 2925587; 663111, 2925627; 663069, 2925626; 663006, 2925668; 662918, 2925771; 662922, 2925841; 662990, 2925853; 663023, 2925883; 663072, 2925877; 663099, 2925840; Thence returning to 663137, 2925678.
                659644, 2925157; 659608, 2925068; 659534, 2925108; 659499, 2925086; 659485, 2925086; 659470, 2925115; 659427, 2925100; 659426, 2925189; 659440, 2925235; 659467, 2925265; 659517, 2925297; 659567, 2925307; 659624, 2925273; Thence returning to 659644, 2925157.
                660331, 2924799; 660356, 2924699; 660319, 2924720; 660185, 2924772; 660144, 2924843; 660146, 2924871; 660203, 2924911; 660265, 2924903; Thence returning to 660331, 2924799.
                660409, 2924322; 660445, 2924157; 660451, 2924086; 660437, 2923994; 660388, 2923918; 660300, 2923914; 659980, 2923980; 659942, 2924028; 659925, 2924093; 659927, 2924205; 659978, 2924242; 659971, 2924269; 659904, 2924258; 659865, 2924176; 659852, 2924170; 659830, 2924196; 659812, 2924274; 659822, 2924353; 659845, 2924405; 659912, 2924480; 660043, 2924522; 660181, 2924582; 660235, 2924680; 660282, 2924661; 660322, 2924600; Thence returning to 660409, 2924322.
                659693, 2922901; 659503, 2922862; 659478, 2922891; 659471, 2922953; 659476, 2922992; 659502, 2923028; 659624, 2922996; 659705, 2922935; Thence returning to 659693, 2922901.
                664597, 2922304; 664408, 2922301; 664417, 2922314; 664517, 2922329; 664508, 2922386; 664440, 2922407; 664417, 2922452; 664327, 2922439; 664309, 2922454; 664311, 2922473; 664361, 2922485; 664403, 2922549; 664291, 2922614; 664194, 2922608; 664194, 2922582; 664270, 2922542; 664286, 2922507; 664195, 2922492; 664131, 2922344; 664103, 2922359; 664113, 2922423; 664091, 2922446; 664056, 2922453; 664028, 2922419; 664004, 2922417; 663966, 2922447; 663916, 2922455; 663882, 2922491; 663811, 2922500; 663760, 2922540; 663764, 2922559; 663817, 2922579; 663913, 2922583; 663950, 2922620; 663955, 2922675; 663918, 2922746; 663907, 2922799; 663949, 2922921; 664058, 2922969; 664123, 2922977; 664194, 2922968; 664263, 2922932; 664355, 2922786; 664376, 2922613; 664491, 2922502; 664516, 2922423; Thence returning to 664597, 2922304.
                663012, 2922281; 663007, 2922281; 662927, 2922279; 662906, 2922452; Thence returning to 663012, 2922281.
                Unit TX-5: Upper Laguna Madre. 436 ha (1,076 ac) in Kleberg County

                The southern boundary is the northern boundary of PAIS, and the northern boundary is the Kleberg/Nueces County line. The eastern boundary is the line where dense vegetation begins, and the western boundary is MLLW. This unit includes a series of small flats along the bayside of Padre Island in the Upper Laguna Madre. It includes wind tidal flats and sparsely-vegtated upland areas used for roosting by the piping plover. These boundaries receive heavy use by large numbers of shorebirds, including piping plovers. The upland areas extend to where densely vegetated habitat, not used by the piping plover, begins and where the constituent elements no longer occur, and include upland areas used for roosting by the piping plover.
                Unit TX-6: Mollie Beattie Coastal Habitat. 241 ha (596 ac) in Nueces County
                This unit will be described as two subunits:
                (1) Subunit is bounded on the north by Beach Access Road 3, on the east by the inland boundary of critical habitat Unit TX-7, on the south by Zahn road, and on the west by Zahn Road.
                (2) The subunit is bounded on the north by Corpus Christi Pass, on the east by US 361, on the south by the north side of Packery Channel, and on the west by the Gulf Intercoastal Watersay.
                Some of the uplands are privately owned and the remaining are owned and managed by the TGLO. This unit includes two hurricane washover passes known as Newport and Corpus Christi Passes, and wind tidal flats that are infrequently inundated by seasonal winds. The upland areas extend to where densely vegetated habitat, not used by the piping plover, begins and where the constituent elements no longer occur and include upland areas used for roosting by the piping plover.
                Unit TX-7: Newport Pass/Corpus Christi Pass Beach: 119 hectares (294 acres) in Nueces County, Texas.
                (1) Unit TX-7, Nueces County, Texas. Coordinates are in UTM Zone 14N, North American Datum 1983 (meters E, meters N):
                677207, 3055254; 677182, 3055210; 677018, 3055302; 677067, 3055333; 677061, 3055349; 677102, 3055503; 677133, 3055544; 677120, 3055593; 677144, 3055615; 677154, 3055683; 677210, 3055804; 677430, 3055747; 677374, 3055587; 677254, 3055369; Thence returning to 677207, 3055254.
                680602, 3062200; 680491, 3062023; 679716, 3060547; 679702, 3060489; 679520, 3060176; 679472, 3060057; 679090, 3059313; 678531, 3058144; 678116, 3057316; 677547, 3056074; 677536, 3055942; 677545, 3055834; 677290, 3055886; 677335, 3055966; 677336, 3056010; 677367, 3056067; 677392, 3056069; 677493, 3056247; 677578, 3056461; 677615, 3056484; 677876, 3057083; 678012, 3057433; 678143, 3057683; 678089, 3057719; 678166, 3057767; 678199, 3057771; 678333, 3058072; 678668, 3058718; 678753, 3058928; 678773, 3058942; 678763, 3059001; 678802, 3059070; 678826, 3059082; 678819, 3059114; 678843, 3059158; 678858, 3059261; 678790, 3059405; 678855, 3059352; 678943, 3059361; 679081, 3059555; 679715, 3060823; 679718, 3060850; 679736, 3060860; 679864, 3061098; 679854, 3061115; 679888, 3061139; 680141, 3061634; 680186, 3061751; 680247, 3061869; 680271, 3061891; 680279, 3061920; 680221, 3062031; 680220, 3062080; 680307, 3062228; 680347, 3062218; 680356, 3062172; 680396, 3062187; 680420, 3062239; 680488, 3062286; 680603, 3062471; 680658, 3062520; 680766, 3062670; 680762, 3062706; 680811, 3062719; 680940, 3062645; 680801, 3062508; Thence returning to 680602, 3062200.
                Unit TX-8: Mustang Island Beach: 252 hectares (623 acres) in Nueces County, Texas.
                (1) Unit TX-8, Nueces County, Texas. Coordinates are in UTM Zone 14N, North American Datum 1983 (meters E, meters N):
                690804, 3078378; 690197, 3077592; 689999, 3077310; 689859, 3077143; 688025, 3074662; 687168, 3073420; 686311, 3072104; 685582, 3070938; 684419, 3068995; 684336, 3068880; 684221, 3068660; 683219, 3066995; 682293, 3065385; 681460, 3063869; 681139, 3063237; 681011, 3062886; 681006, 3062781; 680847, 3062869; 680869, 3062881; 681097, 3063427; 681339, 3063896; 682082, 3065234; 682048, 3065228; 682093, 3065253; 682342, 3065680; 682353, 3065730; 682344, 3065764; 682353, 3065776; 682382, 3065767; 682524, 3065997; 682833, 3066556; 682984, 3066785; 683444, 3067582; 683481, 3067623; 683483, 3067650; 683570, 3067801; 683848, 3068267; 683859, 3068263; 684018, 3068550; 684713, 3069710; 685305, 3070659; 685324, 3070720; 685360, 3070747; 685365, 3070780; 685418, 3070831; 685425, 3070877; 685987, 3071784; 686727, 3072954; 687036, 3073411; 687030, 3073431; 687044, 3073431; 687079, 3073509; 687151, 3073582; 687664, 3074342; 687650, 3074370; 687674, 3074361; 687930, 3074757; 687982, 3074798; 688147, 3075013; 688140, 3075036; 688166, 3075075; 688443, 3075432; 688606, 3075681; 688601, 3075798; 688709, 3075797; 688725, 3075848; 688767, 3075889; 688793, 3075948; 688932, 3076136; 689047, 3076256; 689222, 3076502; 689288, 3076614; 689287, 3076641; 689332, 3076697; 689315, 3076737; 689337, 3076731; 689390, 3076783; 689375, 3076835; 689408, 3076810; 689416, 3076855; 689396, 3076875; 689406, 3076890; 689447, 3076881; 689471, 3076907; 689475, 3076925; 689454, 3076911; 689451, 3076923; 689470, 3076943; 689486, 3076937; 689560, 3077045; 689551, 3077080; 689572, 3077068; 689615, 3077117; 689774, 3077346; 690263, 3077958; 690279, 3077980; 690264, 3078021; 690314, 3078023; 690523, 3078286; 690526, 3078312; 690491, 3078353; 690563, 3078342; 690766, 3078604; 691144, 3079046; 691147, 3079069; 691182, 3079093; 691564, 3079539; 691680, 3079712; 691825, 3079589; 691740, 3079482; 691643, 3079410; 691639, 3079379; 691504, 3079230; 691470, 3079168; 691067, 3078711; Thence returning to 690804, 3078378.
                Unit TX-9: Fish Pass Lagoons: 68 hectares (168 acres) in Nueces County, Texas.
                (1) Unit TX-9, Nueces County, Texas. Coordinates are in UTM Zone 14N, North American Datum 1983 (meters E, meters N):
                679030, 3064125; 678991, 3064130; 678976, 3064151; 679031, 3064149; Thence returning to 679030, 3064125.
                678991, 3064218; 678971, 3064219; 678963, 3064236; 679000, 3064257; 679003, 3064227; Thence returning to 678991, 3064218.

                679724, 3064620; 679747, 3064591; 679740, 3064540; 679763, 3064524; 679766, 3064497; 679791, 3064521; 679800, 3064572; 679818, 3064572; 679836, 3064524; 679853, 3064535; 679859, 3064596; 679889, 3064587; 679911, 3064556; 680010, 3064539; 680017, 3064525; 679997, 3064507; 679892, 3064535; 679871, 3064501; 679785, 3064482; 679765, 3064422; 679717, 3064437; 679702, 3064392; 679740, 3064303; 679745, 3064233; 679729, 3064220; 679700, 3064226; 679679, 3064251; 679621, 3064264; 679596, 3064309; 679553, 3064342; 679549, 3064375; 679585, 3064369; 679705, 3064285; 679663, 3064379; 679660, 3064482; 679694, 3064544; 679674, 3064617; Thence returning to 679724, 3064620.
                679404, 3064220; 679392, 3064216; 679333, 3064322; 679219, 3064439; 679128, 3064602; 679090, 3064621; 679089, 3064662; 679137, 3064637; 679332, 3064391; 679383, 3064279; 679431, 3064232; Thence returning to 679404, 3064220.
                679021, 3064641; 679026, 3064600; 679200, 3064365; 679306, 3064180; 679258, 3064160; 679262, 3064187; 679236, 3064232; 679202, 3064251; 679187, 3064308; 679144, 3064315; 679153, 3064346; 679110, 3064327; 679005, 3064350; 678969, 3064343; 678901, 3064288; 678892, 3064263; 678906, 3064221; 678875, 3064193; 678861, 3064126; 678838, 3064123; 678803, 3064153; 678698, 3064146; 678679, 3064056; 678656, 3064059; 678635, 3064105; 678586, 3064132; 678591, 3064162; 678650, 3064162; 678609, 3064205; 678577, 3064193; 678552, 3064206; 678564, 3064249; 678501, 3064297; 678425, 3064186; 678359, 3064133; 678377, 3064186; 678431, 3064238; 678454, 3064312; 678488, 3064323; 678504, 3064378; 678693, 3064626; 678786, 3064688; 679021, 3064641; 678551, 3064300; 678624, 3064250; 678636, 3064215; 678677, 3064194; 678701, 3064216; 678728, 3064200; 678748, 3064266; 678784, 3064243; 678807, 3064247; 678788, 3064289; 678794, 3064348; 678861, 3064399; 678895, 3064395; 678914, 3064411; 678885, 3064458; 678904, 3064476; 678902, 3064521; 678912, 3064537; 678947, 3064541; 678993, 3064619; 678896, 3064638; 678722, 3064549; 678531, 3064333; 678525, 3064321; Thence returning to 678551, 3064300.
                679203, 3065044; 679360, 3065017; 679421, 3064961; 679476, 3064953; 679474, 3064869; 679611, 3064661; 679600, 3064627; 679570, 3064630; 679548, 3064610; 679467, 3064612; 679467, 3064568; 679538, 3064587; 679553, 3064568; 679547, 3064555; 679463, 3064523; 679438, 3064539; 679395, 3064610; 679307, 3064635; 679204, 3064694; 679180, 3064724; 679142, 3064799; 679122, 3064810; 679121, 3064838; 679155, 3064907; 679172, 3065007; 679162, 3065044; 679203, 3065044; 679400, 3064695; 679470, 3064705; 679498, 3064742; 679472, 3064789; 679421, 3064827; 679336, 3064743; 679346, 3064722; Thence returning to 679400, 3064695.
                679957, 3065348; 679953, 3065316; 679938, 3065305; 679903, 3065335; 679828, 3065333; 679838, 3065282; 679897, 3065260; 679907, 3065205; 679928, 3065183; 679996, 3065191; 680187, 3065291; 680245, 3065306; 680261, 3065281; 680303, 3065290; 680320, 3065274; 680393, 3065298; 680415, 3065257; 680381, 3065193; 680457, 3065144; 680444, 3065118; 680373, 3065126; 680293, 3065093; 680150, 3065089; 680100, 3065059; 680018, 3065075; 679993, 3065020; 680000, 3064913; 679978, 3064899; 679954, 3064823; 679931, 3064622; 679914, 3064610; 679839, 3064679; 679842, 3064740; 679803, 3064745; 679814, 3064802; 679804, 3064858; 679830, 3064914; 679824, 3064940; 679726, 3065061; 679680, 3065085; 679750, 3065104; 679742, 3065148; 679590, 3065107; 679475, 3064996; 679426, 3065030; 679417, 3065054; 679442, 3065069; 679519, 3065059; 679514, 3065098; 679533, 3065134; 679552, 3065139; 679549, 3065185; 679600, 3065194; 679608, 3065227; 679670, 3065302; 679739, 3065464; 679753, 3065535; 679789, 3065583; 679879, 3065561; 679909, 3065518; 679974, 3065497; 679963, 3065453; 679979, 3065422; Thence returning to 679957, 3065348.

                679279, 3065246; 679262, 3065177; 679297, 3065087; 679201, 3065090; 679154, 3065176; 679027, 3065064; 679170, 3065253; 679212, 3065238; 679248, 3065252; 679243, 3065326; 679286, 3065405; 679542, 3065741; 679556, 3065742; 679454, 3065602; 679450, 3065545; 679321, 3065373; Thence returning to 679279, 3065246.
                
                Excluding:
                Unit TX-9, Nueces County, Texas. Coordinates are in UTM Zone 14N, North American Datum 1983 (meters E, meters N):
                679470, 3064705; 679400, 3064695; 679346, 3064722; 679336, 3064743; 679421, 3064827; 679472, 3064789; 679498, 3064742; Thence returning to 679470, 3064705.
                678914, 3064411; 678895, 3064395; 678861, 3064399; 678794, 3064348; 678788, 3064289; 678807, 3064247; 678784, 3064243; 678748, 3064266; 678728, 3064200; 678701, 3064216; 678677, 3064194; 678636, 3064215; 678624, 3064250; 678551, 3064300; 678525, 3064321; 678531, 3064333; 678722, 3064549; 678896, 3064638; 678993, 3064619; 678947, 3064541; 678912, 3064537; 678902, 3064521; 678904, 3064476; 678885, 3064458; Thence returning to 678914, 3064411.
                Unit TX-10: Shamrock Island and Adjacent Mustang Island Flats. This unit consists of three subunits:
                (1) Subunit TX-10A: Shamrock Island: 5 hectares (12 acres) in Nueces County, Texas.
                (i) Unit TX-10, Subunit A, Nueces County, Texas. Coordinates are in UTM Zone 14N, North American Datum 1983 (meters E, meters N):
                680551, 3071356; 680539, 3071357; 680529, 3071447; 680507, 3071466; 680495, 3071520; 680517, 3071516; 680559, 3071458; 680564, 3071372; Thence returning to 680551, 3071356.
                680287, 3071911; 680270, 3071903; 680264, 3071860; 680204, 3071901; 680234, 3071939; 680228, 3071961; 680241, 3071975; 680266, 3071968; Thence returning to 680287, 3071911.
                679983, 3071174; 679961, 3071171; 679911, 3071208; 679893, 3071240; 679889, 3071297; 679896, 3071440; 679947, 3071564; 679952, 3071747; 679972, 3071892; 680020, 3071975; 680185, 3072099; 680221, 3072107; 680030, 3071955; 680000, 3071908; 679979, 3071837; 679982, 3071621; 679944, 3071508; 679943, 3071417; 679910, 3071343; 679922, 3071263; 679981, 3071216; Thence returning to 679983, 3071174.
                680741, 3072445; 680771, 3072420; 680766, 3072399; 680681, 3072440; 680598, 3072432; 680661, 3072465; Thence returning to 680741, 3072445.

                680868, 3072484; 680904, 3072444; 680879, 3072415; 680830, 3072450; 680786, 3072436; 680752, 3072474; 680770, 3072496; 680813, 3072481; 680846, 3072499; Thence returning to 680868, 3072484.
                
                (2) Subunit TX-10B: Mustang Island: Unnamed sand flat: 1 hectare (2 acres) in Nueces County, Texas.

                (i) Unit TX-10, Subunit B, Nueces County, Texas. Coordinates are in UTM Zone 14N, North American Datum 1983 (meters E, meters N):

                681497, 3070434; 681460, 3070459; 681467, 3070612; 681524, 3070776; 681568, 3070799; 681492, 3070603; 681483, 3070489; Thence returning to 681497, 3070434.
                
                (3) Subunit TX-10C: Mustang Island: Lagoon Complex: 134 hectares (331 acres) in Nueces County, Texas.
                (i) Unit TX-10, Subunit C, Nueces County, Texas. Coordinates are in UTM Zone 14N, North American Datum 1983 (meters E, meters N):
                680304, 3067245; 680367, 3067238; 680443, 3067190; 680444, 3067140; 680317, 3067166; 680277, 3067209; 680190, 3067174; 680145, 3067138; 680154, 3067187; 680170, 3067176; 680157, 3067190; 680208, 3067226; 680264, 3067302; 680304, 3067323; 680289, 3067264; Thence returning to 680304, 3067245.
                681001, 3067433; 681008, 3067396; 680977, 3067417; 680893, 3067396; 680909, 3067354; 680869, 3067344; 680869, 3067298; 680845, 3067226; 680483, 3067147; 680481, 3067213; 680564, 3067206; 680511, 3067269; 680526, 3067301; 680547, 3067251; 680607, 3067224; 680651, 3067228; 680680, 3067251; 680690, 3067296; 680713, 3067310; 680715, 3067380; 680763, 3067453; 680746, 3067514; 680703, 3067532; 680679, 3067526; 680667, 3067471; 680575, 3067409; 680549, 3067357; 680537, 3067365; 680526, 3067423; 680609, 3067540; 680699, 3067556; 680789, 3067540; 680797, 3067468; 680737, 3067302; 680761, 3067312; 680821, 3067389; 680848, 3067363; 680871, 3067457; 680915, 3067522; 680924, 3067632; 680966, 3067590; Thence returning to 681001, 3067433.
                681234, 3067399; 681378, 3067304; 681410, 3067245; 681269, 3067338; 681230, 3067323; 681263, 3067294; 681264, 3067264; 681210, 3067269; 681160, 3067309; 681158, 3067334; 681124, 3067330; 681081, 3067379; 681018, 3067394; 680985, 3067576; 680924, 3067649; 680949, 3067773; 681004, 3067783; 681060, 3067607; 681088, 3067576; 681144, 3067564; 681231, 3067444; Thence returning to 681234, 3067399.
                680636, 3067764; 680654, 3067783; 680651, 3067894; 680717, 3067831; 680729, 3067765; 680784, 3067724; 680797, 3067640; 680755, 3067631; 680709, 3067729; 680674, 3067674; 680687, 3067606; 680660, 3067597; 680599, 3067648; 680587, 3067728; 680570, 3067740; 680557, 3067686; 680505, 3067606; 680523, 3067593; 680555, 3067641; 680575, 3067645; 680583, 3067598; 680546, 3067557; 680559, 3067516; 680496, 3067482; 680473, 3067423; 680421, 3067412; 680352, 3067355; 680366, 3067446; 680464, 3067574; 680477, 3067672; 680526, 3067774; 680544, 3067871; 680530, 3067887; 680547, 3067918; 680585, 3067878; 680617, 3067784; Thence returning to 680636, 3067764.
                680746, 3067919; 680719, 3067844; 680654, 3067907; 680711, 3067924; 680684, 3067991; 680712, 3068055; 680731, 3068064; 680757, 3068054; 680762, 3068028; Thence returning to 680746, 3067919.
                681564, 3068600; 681726, 3068541; 681872, 3068403; 681853, 3068518; 681864, 3068524; 681890, 3068478; 681921, 3068456; 681894, 3068530; 681908, 3068547; 681953, 3068497; 681968, 3068417; 682083, 3068335; 682164, 3068314; 682117, 3068272; 682103, 3068230; 682130, 3068092; 682094, 3068068; 682119, 3068008; 682105, 3067971; 682120, 3067891; 682097, 3067898; 682025, 3067844; 681993, 3067871; 681964, 3067956; 681894, 3068009; 681924, 3068047; 681919, 3068105; 681871, 3068274; 681830, 3068331; 681814, 3068407; 681721, 3068497; 681671, 3068517; 681648, 3068491; 681610, 3068495; 681606, 3068480; 681651, 3068366; 681685, 3068342; 681686, 3068287; 681732, 3068201; 681738, 3068128; 681672, 3068088; 681695, 3068047; 681719, 3068047; 681723, 3068023; 681666, 3068006; 681587, 3068042; 681565, 3068041; 681552, 3068021; 681575, 3067981; 681632, 3067938; 681650, 3067936; 681673, 3067961; 681701, 3067944; 681687, 3067913; 681649, 3067901; 681658, 3067886; 681713, 3067874; 681724, 3067848; 681714, 3067820; 681697, 3067812; 681631, 3067829; 681619, 3067809; 681631, 3067787; 681669, 3067770; 681672, 3067744; 681614, 3067762; 681582, 3067809; 681497, 3067809; 681473, 3067799; 681473, 3067779; 681527, 3067747; 681510, 3067725; 681475, 3067744; 681384, 3067741; 681379, 3067707; 681348, 3067671; 681302, 3067698; 681335, 3067757; 681300, 3067755; 681269, 3067740; 681267, 3067706; 681247, 3067710; 681229, 3067676; 681170, 3067699; 681147, 3067681; 681125, 3067616; 681103, 3067636; 681075, 3067625; 681045, 3067788; 681109, 3067967; 681138, 3068006; 681096, 3068023; 681070, 3068085; 681148, 3068247; 681154, 3068311; 681189, 3068403; 681274, 3068505; 681404, 3068584; 681564, 3068600; 681513, 3068562; 681435, 3068548; 681468, 3068524; 681538, 3068515; 681531, 3068564; 681513, 3068562; 681476, 3068261; 681498, 3068264; 681508, 3068292; 681486, 3068292; 681476, 3068261; 681523, 3068258; 681534, 3068216; 681601, 3068182; 681602, 3068211; 681565, 3068263; 681542, 3068277; 681523, 3068258; 681644, 3068189; 681649, 3068154; 681680, 3068138; 681703, 3068146; 681690, 3068190; 681653, 3068202; 681644, 3068189; 681374, 3067977; 681388, 3067936; 681453, 3067936; 681466, 3067871; 681523, 3067838; 681528, 3067858; 681446, 3067999; 681374, 3067977; 681350, 3067865; 681305, 3067881; 681279, 3067838; 681329, 3067821; 681350, 3067865; 681175, 3067855; 681131, 3067858; 681110, 3067812; 681110, 3067775; 681160, 3067811; 681175, 3067855; 681325, 3067970; 681306, 3067967; 681346, 3067939; 681347, 3067953; Thence returning to 681325, 3067970.
                681154, 3068712; 681222, 3068703; 681237, 3068666; 681206, 3068660; 681118, 3068710; 681053, 3068639; 680914, 3068580; 680917, 3068628; 680875, 3068675; 680821, 3068502; 680809, 3068505; 680873, 3068714; 680901, 3068735; 680913, 3068704; 680974, 3068656; 680990, 3068667; 680989, 3068719; 681055, 3068743; Thence returning to 681154, 3068712.

                682358, 3068803; 682457, 3068702; 682465, 3068712; 682444, 3068739; 682444, 3068769; 682494, 3068765; 682514, 3068790; 682613, 3068809; 682696, 3068767; 682698, 3068738; 682629, 3068775; 682552, 3068772; 682526, 3068740; 682521, 3068643; 682468, 3068636; 682436, 3068663; 682416, 3068711; 682360, 3068742; 682333, 3068747; 682289, 3068725; 682260, 3068677; 682277, 3068639; 682236, 3068580; 682242, 3068541; 682269, 3068529; 682265, 3068428; 682213, 3068392; 682268, 3068342; 682269, 3068288; 682229, 3068314; 682211, 3068346; 682099, 3068362; 682032, 3068411; 681995, 3068412; 681993, 3068512; 681961, 3068546; 681960, 3068572; 682006, 3068644; 682053, 3068609; 682076, 3068622; 682106, 3068579; 682135, 3068581; 682191, 3068694; 682210, 3068688; 682254, 3068727; 682238, 3068772; 682254, 3068796; 682285, 3068805; 682259, 3068845; 682327, 3068841; 682358, 3068803; 682114, 3068444; 682155, 3068469; 682162, 3068511; 682143, 3068519; 682110, 3068505; 682114, 3068444; 682166, 3068444; 682135, 3068384; 682181, 3068388; 682190, 3068442; Thence returning to 682166, 3068444.
                681062, 3068954; 681097, 3068917; 681109, 3068836; 681152, 3068754; 681134, 3068748; 681136, 3068731; 681066, 3068749; 681094, 3068756; 681086, 3068799; 681033, 3068827; 681073, 3068852; 681069, 3068882; 680997, 3068871; 680978, 3068855; 680973, 3068895; 680945, 3068884; 680821, 3068735; 680812, 3068704; 680869, 3068716; 680802, 3068510; 680767, 3068525; 680681, 3068309; 680672, 3068365; 680731, 3068526; 680738, 3068628; 680787, 3068745; 680791, 3068812; 680837, 3068798; 680838, 3068870; 680925, 3068973; 680971, 3068973; 680996, 3068947; 681031, 3068985; Thence returning to 681062, 3068954.
                682407, 3069004; 682433, 3068941; 682490, 3068955; 682488, 3068851; 682463, 3068808; 682403, 3068868; 682401, 3068930; 682380, 3068923; 682355, 3068957; 682335, 3068915; 682298, 3068892; 682269, 3068959; 682274, 3068984; 682297, 3068984; 682355, 3069063; 682382, 3069058; Thence returning to 682407, 3069004.
                681296, 3069042; 681335, 3068911; 681295, 3068886; 681286, 3068895; 681302, 3068925; 681278, 3069011; 681218, 3069031; 681246, 3069074; Thence returning to 681296, 3069042.
                681426, 3069038; 681451, 3069034; 681452, 3068948; 681375, 3068898; 681329, 3069009; 681341, 3069018; 681332, 3069085; 681381, 3069086; Thence returning to 681426, 3069038.
                681117, 3069166; 681158, 3069115; 681158, 3069071; 681145, 3069055; 681056, 3069028; 681044, 3069101; 681007, 3069113; 681000, 3069159; 681050, 3069161; 681063, 3069198; Thence returning to 681117, 3069166.
                682032, 3070113; 682262, 3069996; 682404, 3069955; 683002, 3069708; 682899, 3069670; 682924, 3069615; 682998, 3069607; 682988, 3069575; 682883, 3069581; 682822, 3069500; 682817, 3069409; 682852, 3069354; 682794, 3069310; 682799, 3069223; 682829, 3069222; 682823, 3069187; 682836, 3069170; 682780, 3069018; 682765, 3069078; 682746, 3069087; 682726, 3069091; 682699, 3069058; 682579, 3069106; 682630, 3069164; 682679, 3069176; 682691, 3069226; 682746, 3069306; 682745, 3069344; 682784, 3069408; 682820, 3069562; 682808, 3069668; 682765, 3069748; 682712, 3069783; 682600, 3069800; 682429, 3069873; 682368, 3069868; 682331, 3069949; 682292, 3069932; 682279, 3069959; 682235, 3069979; 682170, 3069962; 682134, 3069925; 682107, 3069927; 682059, 3070047; 682029, 3070003; 681999, 3069997; 681957, 3070077; 681783, 3070085; 681771, 3070100; 681782, 3070129; 681876, 3070110; 681913, 3070163; Thence returning to 682032, 3070113.
                681378, 3070218; 681407, 3070221; 681426, 3070155; 681264, 3069907; 681274, 3069681; 681244, 3069604; 681202, 3069570; 681235, 3069475; 681225, 3069444; 681174, 3069435; 681168, 3069401; 681180, 3069373; 681229, 3069419; 681340, 3069409; 681375, 3069374; 681385, 3069326; 681359, 3069266; 681285, 3069252; 681277, 3069175; 681226, 3069132; 681138, 3069176; 681105, 3069293; 681131, 3069323; 681140, 3069370; 681091, 3069433; 681087, 3069471; 681135, 3069582; 681139, 3069687; 681186, 3069751; 681213, 3069938; 681316, 3070121; 681332, 3070216; 681378, 3070218; 681235, 3069244; 681267, 3069266; 681279, 3069296; 681283, 3069378; 681261, 3069400; 681213, 3069378; 681196, 3069340; 681208, 3069267; Thence returning to 681235, 3069244.

                681629, 3070187; 681627, 3070165; 681544, 3070106; 681509, 3070110; 681489, 3070168; 681530, 3070197; 681565, 3070188; 681573, 3070238; 681598, 3070249; 681632, 3070235; Thence returning to 681629, 3070187.
                
                Excluding:
                Unit TX-10 Subunit C, Nueces County, Texas. Coordinates are in UTM Zone 14N, North American Datum 1983 (meters E, meters N):
                681267, 3069266; 681235, 3069244; 681208, 3069267; 681196, 3069340; 681213, 3069378; 681261, 3069400; 681283, 3069378; 681279, 3069296; Thence returning to 681267, 3069266.
                681531, 3068564; 681538, 3068515; 681468, 3068524; 681435, 3068548; 681513, 3068562; Thence returning to 681531, 3068564.
                682155, 3068469; 682114, 3068444; 682110, 3068505; 682143, 3068519; 682162, 3068511; Thence returning to 682155, 3068469.
                682181, 3068388; 682135, 3068384; 682166, 3068444; 682190, 3068442; Thence returning to 682181, 3068388.
                681498, 3068264; 681476, 3068261; 681486, 3068292; 681508, 3068292; Thence returning to 681498, 3068264.
                681602, 3068211; 681601, 3068182; 681534, 3068216; 681523, 3068258; 681542, 3068277; 681565, 3068263; Thence returning to 681602, 3068211.
                681703, 3068146; 681680, 3068138; 681649, 3068154; 681644, 3068189; 681653, 3068202; 681690, 3068190; Thence returning to 681703, 3068146.
                681528, 3067858; 681523, 3067838; 681466, 3067871; 681453, 3067936; 681388, 3067936; 681374, 3067977; 681446, 3067999; Thence returning to 681528, 3067858.
                681347, 3067953; 681346, 3067939; 681306, 3067967; 681325, 3067970; Thence returning to 681347, 3067953.
                681350, 3067865; 681329, 3067821; 681279, 3067838; 681305, 3067881; Thence returning to 681350, 3067865.
                681160, 3067811; 681110, 3067775; 681110, 3067812; 681131, 3067858; 681175, 3067855; Thence returning to 681160, 3067811.
                Unit TX-11: Blind Oso. 2 ha (5 ac) in Nueces County

                This unit is the flats of the Blind Oso, part of Oso Bay, from Hans and Pat Suter Wildlife Refuge (owned and managed by the City of Corpus Christi) northeast to Corpus Christi Bay and then southeast along the edge of Texas A&M University—Corpus Christi. The landward boundaries extend to where densely vegetated habitat, not used by the piping plover, begins, and extends out from the landward boundaries to MLLW. This unit includes lands known as wind tidal flats that are infrequently inundated by seasonal winds.
                
                Unit TX-12: Adjacent to Naval Air Station-Corpus Christi. 2 ha (6 ac) in Nueces County
                This unit is along the shore of Oso Bay on flats bordered by Naval Air Station-Corpus Christi and Texas Spur 3 to a point 2.5 km (1.5 mi) south of the bridge between Ward Island and the Naval Air Station. The landward boundary is the line where dense vegetation begins, and the boundary in the Bay is MLLW. This unit includes lands known as wind tidal flats that are infrequently inundated by seasonal winds.
                Unit TX-13: Sunset Lake. 176 ha (435 ac) in San Patricio County
                This unit is triangle shaped, with State Highway 181 as the northwest boundary, and the limits of the City of Portland as the northeast boundary. The shore on Corpus Christi Bay is the third side of the triangle, with the actual boundary being MLLW off this shore. This unit is a large basin with a series of tidal ponds, sand spits and wind tidal flats. This unit is owned and managed by the City of Portland within a system of city parks. Some of the described area falls within the jurisdiction of the TGLO. It includes two city park units referred to as Indian Point and Sunset Lake. Much of the unit is a recent acquisition by the city, and management considerations for the park include the area's importance as a site for wintering and resident shorebirds. This unit includes lands known as wind tidal flats that are infrequently inundated by seasonal winds.
                Unit TX-14: East Flats: 239 hectares (591 acres) in Nueces County, Texas.
                (1) Unit TX-14, Nueces County, Texas. Coordinates are in UTM Zone 14N, North American Datum 1983 (meters E, meters N):
                686175, 3079064; 686157, 3079068; 686243, 3079125; 686225, 3079089; Thence returning to 686175, 3079064.
                686589, 3079231; 686569, 3079233; 686592, 3079252; Thence returning to 686589, 3079231.
                686675, 3079267; 686725, 3079074; 686685, 3079078; 686684, 3079039; 686590, 3079021; 686582, 3079000; 686597, 3078973; 686740, 3079012; 686757, 3078944; 686729, 3078927; 686722, 3078889; 686796, 3078541; 686766, 3078556; 686735, 3078609; 686708, 3078624; 686717, 3078703; 686663, 3078719; 686657, 3078767; 686702, 3078802; 686696, 3078821; 686656, 3078833; 686602, 3078816; 686589, 3078948; 686562, 3078975; 686506, 3078981; 686475, 3078941; 686385, 3078886; 686340, 3078889; 686327, 3078924; 686273, 3078951; 686315, 3079024; 686299, 3079130; 686360, 3079108; 686438, 3079143; 686429, 3079118; 686380, 3079102; 686387, 3079077; 686483, 3079127; 686516, 3079116; 686538, 3079155; 686593, 3079169; 686626, 3079230; 686650, 3079224; 686675, 3079267; 686610, 3079086; 686616, 3079054; 686633, 3079057; 686661, 3079084; 686660, 3079110; Thence returning to 686610, 3079086.

                687864, 3080065; 687957, 3080071; 687971, 3080040; 688029, 3080048; 688062, 3080070; 688049, 3080019; 687955, 3079954; 688036, 3079955; 688071, 3079986; 688100, 3079936; 688160, 3080009; 688164, 3080036; 688217, 3080049; 688258, 3080025; 688269, 3079998; 688221, 3079925; 688219, 3079897; 688233, 3079893; 688341, 3080023; 688419, 3080013; 688457, 3079986; 688539, 3079796; 688523, 3079756; 688468, 3079792; 688444, 3079789; 688437, 3079771; 688484, 3079632; 688434, 3079548; 688437, 3079420; 688426, 3079388; 688350, 3079376; 688321, 3079428; 688302, 3079427; 688121, 3079281; 688085, 3079304; 688034, 3079246; 687954, 3079229; 687956, 3079211; 687989, 3079188; 688031, 3079124; 688080, 3079126; 688083, 3079080; 688103, 3079050; 688157, 3079039; 688126, 3078959; 688130, 3078892; 688149, 3078880; 688192, 3078921; 688219, 3078907; 688310, 3079019; 688350, 3078897; 688346, 3078847; 688329, 3078823; 688285, 3078829; 688292, 3078782; 688280, 3078761; 688201, 3078729; 688151, 3078732; 688144, 3078680; 688129, 3078667; 688104, 3078666; 688090, 3078700; 688077, 3078696; 688046, 3078519; 688044, 3078410; 688024, 3078347; 688000, 3078333; 687964, 3078339; 687946, 3078399; 687875, 3078422; 687838, 3078407; 687825, 3078419; 687827, 3078448; 687809, 3078461; 687763, 3078464; 687723, 3078434; 687737, 3078487; 687774, 3078520; 687795, 3078609; 687753, 3078573; 687749, 3078593; 687708, 3078584; 687697, 3078626; 687657, 3078606; 687636, 3078558; 687628, 3078671; 687574, 3078674; 687607, 3078598; 687613, 3078543; 687559, 3078556; 687527, 3078518; 687501, 3078427; 687481, 3078404; 687504, 3078347; 687489, 3078316; 687488, 3078253; 687401, 3078207; 687409, 3078190; 687482, 3078197; 687480, 3078179; 687421, 3078136; 687386, 3078133; 687279, 3078186; 687224, 3078242; 687333, 3078235; 687370, 3078262; 687409, 3078266; 687415, 3078290; 687443, 3078294; 687436, 3078344; 687459, 3078385; 687368, 3078403; 687302, 3078393; 687293, 3078409; 687302, 3078449; 687240, 3078446; 687234, 3078437; 687263, 3078412; 687262, 3078360; 687117, 3078308; 687127, 3078280; 687185, 3078248; 687193, 3078226; 687088, 3078305; 687064, 3078355; 687074, 3078410; 687238, 3078518; 687236, 3078542; 687220, 3078547; 687221, 3078591; 687171, 3078613; 687103, 3078528; 687051, 3078505; 686958, 3078509; 686902, 3078551; 686802, 3078995; 686823, 3078999; 686817, 3079070; 686799, 3079084; 686785, 3079063; 686736, 3079288; 686773, 3079287; 686783, 3079326; 686726, 3079495; 686708, 3079617; 686738, 3079689; 686774, 3079974; 686785, 3080002; 686905, 3080026; 686933, 3079982; 686986, 3079990; 687019, 3080049; 687102, 3080066; 687149, 3079993; 687264, 3079953; 687305, 3079920; 687382, 3079942; 687411, 3079965; 687527, 3079986; 687574, 3079927; 687634, 3079913; 687703, 3079869; 687720, 3079890; 687695, 3079936; 687722, 3079944; 687746, 3079924; 687758, 3079936; 687721, 3079983; 687719, 3080023; 687679, 3080050; 687679, 3080066; 687806, 3080092; 687864, 3080065; 687208, 3079502; 687237, 3079509; 687261, 3079541; 687270, 3079593; 687260, 3079646; 687232, 3079568; 687189, 3079538; 687208, 3079502; 686905, 3078605; 686931, 3078604; 686853, 3078923; 686833, 3078907; Thence returning to 686905, 3078605.
                
                Excluding:
                
                Unit TX-14, Nueces County, Texas. Coordinates are in UTM Zone 14N, North American Datum 1983 (meters E, meters N):
                687237, 3079509; 687208, 3079502; 687189, 3079538; 687232, 3079568; 687260, 3079646; 687270, 3079593; 687261, 3079541; Thence returning to 687237, 3079509.
                686633, 3079057; 686616, 3079054; 686610, 3079086; 686660, 3079110; 686661, 3079084; Thence returning to 686633, 3079057.
                686853, 3078923; 686931, 3078604; 686905, 3078605; 686833, 3078907; Thence returning to 686853, 3078923.
                Unit TX-15: North Pass: 326 hectares (805 acres) in Aransas County, Texas.
                (1) Unit TX-15, Aransas County, Texas. Coordinates are in UTM Zone 14N, North American Datum 1983 (meters E, meters N):
                694159, 3086654; 694117, 3086676; 694105, 3086736; 694156, 3086725; Thence returning to 694159, 3086654.
                694094, 3086822; 694103, 3086805; 694071, 3086813; 694058, 3086779; 694012, 3086846; 694046, 3086870; Thence returning to 694094, 3086822.
                693527, 3087373; 693541, 3087343; 693580, 3087316; 693776, 3087289; 693828, 3087231; 693836, 3087139; 693957, 3087101; 694016, 3087049; 694130, 3087035; 694141, 3087055; 694123, 3087103; 694149, 3087123; 694156, 3087091; 694200, 3087061; 694170, 3087040; 694267, 3086979; 694314, 3086869; 694271, 3086858; 694239, 3086872; 694219, 3086968; 694117, 3087015; 694097, 3087012; 694095, 3086994; 694147, 3086970; 694152, 3086924; 694199, 3086899; 694198, 3086883; 694125, 3086868; 694081, 3086886; 693920, 3086900; 693892, 3086935; 693871, 3086937; 693862, 3086964; 693812, 3086987; 693756, 3086955; 693734, 3086982; 693728, 3087058; 693668, 3087111; 693578, 3087104; 693569, 3087052; 693540, 3087045; 693497, 3087142; 693445, 3087194; 693428, 3087335; 693434, 3087369; 693512, 3087383; Thence returning to 693527, 3087373.
                693737, 3087760; 693876, 3087776; 693917, 3087761; 693867, 3087736; 693861, 3087716; 693792, 3087736; 693769, 3087728; 693769, 3087707; 693830, 3087606; 693823, 3087580; 693779, 3087609; 693751, 3087654; 693708, 3087635; 693708, 3087721; 693630, 3087762; 693638, 3087836; 693607, 3087858; 693600, 3087890; 693615, 3087893; Thence returning to 693737, 3087760.
                694729, 3088064; 694795, 3088051; 694837, 3088064; 694891, 3088051; 694906, 3088029; 694897, 3088016; 694770, 3088001; 694727, 3088019; 694715, 3088065; Thence returning to 694729, 3088064.
                695080, 3087975; 695060, 3087976; 695052, 3087996; 695050, 3088053; 695119, 3088085; 695131, 3088107; 695118, 3088169; 695070, 3088189; 695157, 3088235; 695176, 3088168; 695168, 3088080; 695121, 3088001; Thence returning to 695080, 3087975.

                695554, 3088319; 695834, 3087982; 694642, 3086181; 694100, 3086243; 694100, 3086259; 694076, 3086263; 694058, 3086247; 693907, 3086264; 693905, 3086289; 693873, 3086311; 693854, 3086298; 693860, 3086269; 693650, 3086292; 693619, 3086317; 693664, 3086316; 693722, 3086289; 693740, 3086309; 693796, 3086315; 693826, 3086346; 693826, 3086365; 693763, 3086400; 693746, 3086354; 693690, 3086361; 693619, 3086434; 693573, 3086392; 693466, 3086447; 693447, 3086434; 693459, 3086376; 693510, 3086351; 693545, 3086356; 693538, 3086304; 693364, 3086323; 693324, 3086346; 693298, 3086348; 693286, 3086332; 693046, 3086357; 693036, 3086390; 693013, 3086406; 692967, 3086394; 692925, 3086447; 692924, 3086474; 692883, 3086506; 692878, 3086558; 692836, 3086614; 692857, 3086621; 692908, 3086570; 692953, 3086593; 692971, 3086627; 692946, 3086672; 692982, 3086692; 692990, 3086747; 693050, 3086778; 693036, 3086932; 693012, 3086957; 692983, 3086957; 692938, 3087034; 693066, 3087156; 693088, 3087142; 693088, 3087100; 693117, 3087082; 693073, 3087049; 693090, 3087029; 693083, 3087007; 693023, 3087015; 693010, 3086995; 693014, 3086975; 693034, 3086983; 693060, 3086961; 693074, 3086835; 693068, 3086698; 693115, 3086698; 693114, 3086639; 693150, 3086649; 693170, 3086608; 693170, 3086566; 693205, 3086568; 693212, 3086552; 693178, 3086508; 693180, 3086460; 693139, 3086491; 693124, 3086480; 693127, 3086426; 693173, 3086372; 693199, 3086382; 693238, 3086491; 693261, 3086517; 693313, 3086543; 693342, 3086535; 693325, 3086561; 693330, 3086630; 693298, 3086745; 693297, 3086785; 693318, 3086815; 693273, 3086859; 693276, 3086895; 693335, 3086873; 693366, 3086789; 693459, 3086843; 693593, 3086828; 693673, 3086864; 693741, 3086806; 693692, 3086761; 693695, 3086725; 693717, 3086703; 693736, 3086708; 693771, 3086685; 693798, 3086693; 693838, 3086743; 693887, 3086720; 693934, 3086733; 693893, 3086820; 693913, 3086840; 693982, 3086781; 694027, 3086784; 694035, 3086739; 694067, 3086711; 694057, 3086637; 694111, 3086588; 694091, 3086575; 694096, 3086554; 694144, 3086531; 694156, 3086548; 694148, 3086577; 694212, 3086601; 694305, 3086616; 694332, 3086634; 694417, 3086619; 694477, 3086711; 694476, 3086736; 694369, 3086833; 694364, 3086854; 694405, 3086866; 694433, 3086853; 694477, 3086792; 694493, 3086807; 694492, 3086853; 694463, 3086900; 694372, 3086900; 694358, 3086912; 694425, 3086928; 694445, 3086956; 694489, 3086914; 694505, 3086917; 694515, 3086938; 694502, 3086973; 694519, 3086985; 694394, 3087023; 694401, 3087049; 694458, 3087066; 694475, 3087090; 694448, 3087146; 694400, 3087136; 694357, 3087188; 694394, 3087198; 694604, 3087168; 694588, 3087206; 694544, 3087239; 694484, 3087253; 694459, 3087278; 694464, 3087292; 694594, 3087277; 694582, 3087247; 694628, 3087231; 694639, 3087259; 694628, 3087286; 694592, 3087314; 694553, 3087315; 694555, 3087331; 694598, 3087348; 694706, 3087280; 694718, 3087304; 694708, 3087326; 694635, 3087382; 694713, 3087370; 694756, 3087433; 694799, 3087447; 694800, 3087473; 694835, 3087471; 694838, 3087509; 694743, 3087582; 694721, 3087616; 694645, 3087662; 694648, 3087683; 694675, 3087699; 694674, 3087737; 694648, 3087758; 694677, 3087769; 694679, 3087792; 694619, 3087847; 694565, 3087861; 694489, 3087939; 694453, 3087950; 694416, 3087937; 694328, 3087874; 694259, 3087884; 694166, 3088019; 694047, 3088135; 694036, 3088163; 694058, 3088185; 694059, 3088259; 694145, 3088289; 694280, 3088211; 694289, 3088151; 694273, 3088136; 694194, 3088156; 694138, 3088223; 694111, 3088221; 694102, 3088198; 694129, 3088165; 694281, 3088073; 694299, 3088019; 694233, 3088069; 694215, 3088070; 694208, 3088053; 694238, 3088027; 694248, 3087987; 694274, 3087969; 694244, 3087958; 694250, 3087935; 694293, 3087901; 694321, 3087905; 694325, 3087939; 694357, 3087956; 694350, 3088081; 694370, 3088110; 694433, 3088018; 694566, 3087928; 694629, 3087916; 694638, 3087962; 694671, 3087980; 694684, 3087972; 694759, 3087872; 694827, 3087812; 694891, 3087786; 694875, 3087771; 694803, 3087785; 694744, 3087774; 694728, 3087742; 694745, 3087697; 694732, 3087653; 694771, 3087652; 694782, 3087669; 694772, 3087716; 694818, 3087756; 694827, 3087706; 694910, 3087677; 694941, 3087707; 694939, 3087765; 694959, 3087788; 694998, 3087788; 695022, 3087865; 694991, 3087893; 694929, 3087911; 694869, 3087891; 694814, 3087978; 694870, 3087954; 694929, 3087970; 694990, 3087950; 695025, 3087982; 695046, 3087937; 695031, 3087905; 695037, 3087887; 695088, 3087862; 695075, 3087900; 695088, 3087918; 695081, 3087936; 695104, 3087945; 695122, 3087926; 695132, 3087971; 695157, 3087987; 695189, 3088047; 695209, 3088095; 695198, 3088150; 695226, 3088210; 695322, 3088186; 695347, 3088201; 695321, 3088272; 695361, 3088269; 695381, 3088295; 695440, 3088308; 695554, 3088319; 694545, 3086654; 694579, 3086660; 694590, 3086684; 694529, 3086722; 694514, 3086698; 694545, 3086654; 694624, 3086654; 694591, 3086643; 694512, 3086572; 694481, 3086530; 694485, 3086505; 694547, 3086482; 694625, 3086480; 694631, 3086533; 694596, 3086559; 694641, 3086592; 694641, 3086643; 694624, 3086654; 694472, 3086461; 694475, 3086492; 694458, 3086497; 694420, 3086472; 694416, 3086444; 694441, 3086436; 694472, 3086461; 694254, 3086440; 694195, 3086425; 694083, 3086432; 694058, 3086523; 693983, 3086569; 693922, 3086644; 693888, 3086631; 693867, 3086657; 693796, 3086661; 693738, 3086642; 693706, 3086613; 693715, 3086593; 693755, 3086573; 693755, 3086557; 693719, 3086528; 693739, 3086474; 693826, 3086411; 693898, 3086457; 693898, 3086518; 693955, 3086500; 693981, 3086448; 693959, 3086426; 693962, 3086407; 693984, 3086401; 693985, 3086369; 693964, 3086348; 694044, 3086275; 694073, 3086308; 694081, 3086348; 694050, 3086411; 694186, 3086379; 694171, 3086360; 694101, 3086338; 694115, 3086320; 694194, 3086311; 694230, 3086345; 694254, 3086440; 694512, 3086391; 694539, 3086428; 694543, 3086458; 694525, 3086471; 694501, 3086448; Thence returning to 694512, 3086391.
                694914, 3088227; 694861, 3088220; 694804, 3088279; 694672, 3088321; 694610, 3088397; 694623, 3088407; 694671, 3088394; 694882, 3088309; 694908, 3088284; Thence returning to 694914, 3088227.
                693900, 3088871; 693921, 3088847; 693865, 3088848; 693939, 3088788; 694037, 3088652; 694101, 3088592; 694159, 3088581; 694158, 3088616; 694167, 3088614; 694268, 3088547; 694449, 3088479; 694526, 3088423; 694537, 3088409; 694532, 3088378; 694432, 3088404; 694413, 3088383; 694584, 3088135; 694535, 3088157; 694485, 3088230; 694388, 3088283; 694257, 3088403; 694251, 3088312; 694203, 3088331; 694174, 3088362; 694207, 3088385; 694097, 3088514; 694027, 3088537; 693825, 3088532; 693750, 3088615; 693695, 3088608; 693668, 3088578; 693621, 3088437; 693634, 3088326; 693620, 3088261; 693406, 3088225; 693344, 3088178; 693318, 3088177; 693295, 3088148; 693268, 3088149; 693254, 3088101; 693300, 3088039; 693312, 3087983; 693284, 3087931; 693241, 3087922; 693226, 3087897; 693235, 3087821; 693281, 3087740; 693346, 3087723; 693374, 3087689; 693442, 3087684; 693492, 3087633; 693550, 3087621; 693620, 3087565; 693630, 3087511; 693583, 3087516; 693504, 3087592; 693440, 3087570; 693447, 3087518; 693323, 3087551; 693268, 3087539; 693252, 3087410; 693313, 3087287; 693290, 3087214; 693258, 3087219; 693220, 3087273; 693194, 3087262; 693199, 3087213; 693144, 3087215; 693104, 3087258; 693068, 3087358; 693036, 3087391; 693013, 3087387; 692952, 3087311; 692920, 3087296; 692908, 3087406; 692961, 3087639; 692982, 3087676; 693034, 3087662; 693071, 3087813; 693170, 3087966; 693182, 3088104; 693170, 3088117; 693143, 3088110; 693143, 3088136; 693179, 3088180; 693263, 3088226; 693295, 3088272; 693474, 3088321; 693454, 3088495; 693397, 3088539; 693434, 3088679; 693426, 3088713; 693469, 3088764; 693455, 3088794; 693410, 3088817; 693417, 3088846; 693550, 3088967; 693639, 3089078; 693725, 3089121; 693794, 3089093; 693864, 3088916; 693900, 3088871; 693179, 3087696; 693211, 3087696; 693224, 3087723; 693159, 3087803; 693136, 3087810; 693123, 3087779; 693129, 3087751; 693144, 3087715; Thence returning to 693179, 3087696.
                694993, 3088931; 694961, 3088919; 694972, 3088834; 694961, 3088825; 694856, 3089014; 694853, 3089052; 694818, 3089098; 694805, 3089156; 694838, 3089173; 694981, 3089003; Thence returning to 694993, 3088931.

                694650, 3089180; 694659, 3089149; 694680, 3089141; 694692, 3089184; 694681, 3089228; 694706, 3089233; 694761, 3089187; 694778, 3089086; 694805, 3089051; 694765, 3088983; 694771, 3088954; 694805, 3088919; 694798, 3088899; 694730, 3088888; 694726, 3088912; 694698, 3088914; 694671, 3088945; 694646, 3088929; 694651, 3088889; 694677, 3088880; 694683, 3088840; 694728, 3088763; 694733, 3088720; 694815, 3088641; 694884, 3088610; 694933, 3088624; 694983, 3088678; 694990, 3088653; 694975, 3088622; 694994, 3088553; 695007, 3088545; 695024, 3088576; 695075, 3088519; 695116, 3088338; 695207, 3088323; 695214, 3088297; 695094, 3088327; 694720, 3088469; 694578, 3088578; 694511, 3088598; 694335, 3088745; 694204, 3088759; 693967, 3088953; 693903, 3089040; 693907, 3089074; 693926, 3089096; 694096, 3089159; 694106, 3089142; 694082, 3089124; 694077, 3089081; 694092, 3089013; 694112, 3088990; 694118, 3089135; 694149, 3089124; 694196, 3089136; 694215, 3089046; 694214, 3088946; 694231, 3088919; 694247, 3088960; 694230, 3089128; 694284, 3089155; 694321, 3089146; 694327, 3089178; 694315, 3089219; 694242, 3089255; 694249, 3089266; 694410, 3089284; 694498, 3089144; 694534, 3089143; 694564, 3089101; 694590, 3089145; 694583, 3089167; 694559, 3089165; 694568, 3089196; 694553, 3089256; 694590, 3089294; 694642, 3089258; 694635, 3089227; 694650, 3089180; 694009, 3089086; 693990, 3089083; 693988, 3089043; 693999, 3089005; 694018, 3088996; 694023, 3089039; Thence returning to 694009, 3089086.
                
                Excluding:
                Unit TX-15, Aransas County, Texas. Coordinates are in UTM Zone 14N, North American Datum 1983 (meters E, meters N):
                694023, 3089039; 694018, 3088996; 693999, 3089005; 693988, 3089043; 693990, 3089083; 694009, 3089086; Thence returning to 694023, 3089039.
                693224, 3087723; 693211, 3087696; 693179, 3087696; 693144, 3087715; 693129, 3087751; 693123, 3087779; 693136, 3087810; 693159, 3087803; Thence returning to 693224, 3087723.

                694579, 3086660; 694545, 3086654; 694514, 3086698; 694529, 3086722; 694590, 3086684; Thence returning to 694579, 3086660.
                
                693867, 3086657; 693888, 3086631; 693922, 3086644; 693983, 3086569; 694058, 3086523; 694083, 3086432; 694195, 3086425; 694254, 3086440; 694230, 3086345; 694194, 3086311; 694115, 3086320; 694101, 3086338; 694171, 3086360; 694186, 3086379; 694050, 3086411; 694081, 3086348; 694073, 3086308; 694044, 3086275; 693964, 3086348; 693985, 3086369; 693984, 3086401; 693962, 3086407; 693959, 3086426; 693981, 3086448; 693955, 3086500; 693898, 3086518; 693898, 3086457; 693826, 3086411; 693739, 3086474; 693719, 3086528; 693755, 3086557; 693755, 3086573; 693715, 3086593; 693706, 3086613; 693738, 3086642; 693796, 3086661; Thence returning to 693867, 3086657.
                694631, 3086533; 694625, 3086480; 694547, 3086482; 694485, 3086505; 694481, 3086530; 694512, 3086572; 694591, 3086643; 694624, 3086654; 694641, 3086643; 694641, 3086592; 694596, 3086559; Thence returning to 694631, 3086533.
                694472, 3086461; 694441, 3086436; 694416, 3086444; 694420, 3086472; 694458, 3086497; 694475, 3086492; Thence returning to 694472, 3086461.
                694539, 3086428; 694512, 3086391; 694501, 3086448; 694525, 3086471; 694543, 3086458; Thence returning to 694539, 3086428.
                Unit TX-16: San Jose Beach: 558 hectares (1,378 acres) in Aransas and Calhoun Counties, Texas.
                (1) Unit TX-16, Aransas County, Texas. Coordinates are in UTM Zone 14N, North American Datum 1983 (meters E, meters N):

                705653, 3099957; 704409, 3098570; 703190, 3097168; 700934, 3094423; 700844, 3094304; 700813, 3094222; 700747, 3094134; 700050, 3093252; 699238, 3092180; 699088, 3092014; 698235, 3090890; 697335, 3089664; 696512, 3088500; 695772, 3087410; 695295, 3086677; 694761, 3085797; 694692, 3085644; 694159, 3084774; 694057, 3084548; 693647, 3083839; 693411, 3083347; 693251, 3083050; 692808, 3081995; 692783, 3081831; 692665, 3081506; 692626, 3081356; 692571, 3080884; 692478, 3080931; 692402, 3080995; 692443, 3080988; 692462, 3081012; 692516, 3081429; 692599, 3081766; 692597, 3081790; 692521, 3081781; 692540, 3081893; 692631, 3081918; 692700, 3082062; 692835, 3082419; 692857, 3082577; 692924, 3082729; 692929, 3082779; 692953, 3082786; 692973, 3082873; 693021, 3082954; 693060, 3083083; 693085, 3083104; 693121, 3083275; 693232, 3083518; 693242, 3083550; 693214, 3083559; 693204, 3083580; 693247, 3083603; 693262, 3083631; 693288, 3083751; 693319, 3083753; 693400, 3083985; 693386, 3084022; 693431, 3084049; 693450, 3084107; 693471, 3084122; 693475, 3084174; 693453, 3084254; 693499, 3084221; 693534, 3084217; 693538, 3084272; 693566, 3084323; 693560, 3084356; 693573, 3084385; 693593, 3084389; 693607, 3084426; 693753, 3084604; 693761, 3084687; 693793, 3084702; 693862, 3084804; 693906, 3084800; 693915, 3084824; 693876, 3084862; 693891, 3084899; 693961, 3084982; 693993, 3084998; 694011, 3085076; 694033, 3085115; 694050, 3085118; 694155, 3085307; 694196, 3085346; 694230, 3085440; 694296, 3085546; 694326, 3085640; 694359, 3085608; 694373, 3085608; 694392, 3085640; 694479, 3085857; 694594, 3086048; 694617, 3086138; 694642, 3086181; 695834, 3087982; 695841, 3088035; 695912, 3088140; 695987, 3088162; 696028, 3088218; 696037, 3088245; 696025, 3088286; 696051, 3088316; 696048, 3088341; 696361, 3088664; 696389, 3088715; 696459, 3088781; 696495, 3088851; 696566, 3088897; 696727, 3089136; 696872, 3089288; 696939, 3089406; 696971, 3089421; 696970, 3089454; 697053, 3089539; 697054, 3089578; 697089, 3089590; 697273, 3089833; 697529, 3090208; 698016, 3090861; 698045, 3090878; 698085, 3090953; 698218, 3091118; 698264, 3091152; 698258, 3091175; 698365, 3091290; 698482, 3091468; 698710, 3091760; 698723, 3091795; 698817, 3091876; 698923, 3092020; 698944, 3092021; 698974, 3092084; 699096, 3092257; 700080, 3093545; 700201, 3093735; 700557, 3094156; 700788, 3094465; 701388, 3095191; 702101, 3096086; 703101, 3097281; 704989, 3099451; 705010, 3099450; 705015, 3099470; 705051, 3099494; 705062, 3099523; 705398, 3099897; 705408, 3099893; 705475, 3099988; 705498, 3099990; 705516, 3100036; 705556, 3100059; 705571, 3100091; 705928, 3100481; 705962, 3100501; 705993, 3100561; 706027, 3100576; 706051, 3100623; 706076, 3100636; 706197, 3100795; 706272, 3100860; 706427, 3101042; 706453, 3101052; 706474, 3101092; 706634, 3101253; 706673, 3101310; 706755, 3101371; 706762, 3101405; 706803, 3101457; 706821, 3101458; 706981, 3101648; 707231, 3101903; 707267, 3101964; 707405, 3102089; 707869, 3102613; 708606, 3103397; 708609, 3103418; 708767, 3103571; 708766, 3103588; 708840, 3103649; 709300, 3104142; 709310, 3104172; 709355, 3104200; 709465, 3104319; 709465, 3104335; 709578, 3104440; 709830, 3104740; 709848, 3104744; 709959, 3104863; 710005, 3104891; 710004, 3104929; 710026, 3104953; 710126, 3105018; 710123, 3105047; 710250, 3105152; 710955, 3105868; 711033, 3105767; 710426, 3105119; 709763, 3104453; 709034, 3103648; 707637, 3102155; 707258, 3101720; Thence returning to 705653, 3099957.
                
                (2) Unit TX-16, Calhoun County, Texas. Coordinates are in UTM Zone 14N, North American Datum 1983 (meters E, meters N):
                711166, 3105913; 711033, 3105767; 710955, 3105868; 711336, 3106255; 711423, 3106031; 711291, 3105930; Thence returning to 711166, 3105913.
                Unit TX-18: Cedar Bayou/Vinson Slough: 998 hectares (2,465 acres) in Aransas and Calhoun Counties, Texas.
                (1) Unit TX-18, Aransas County, Texas. Coordinates are in UTM Zone 14N, North American Datum 1983 (meters E, meters N):
                701739, 3102551; 701702, 3102550; 701707, 3102620; 701765, 3102668; 701815, 3102675; 701823, 3102663; Thence returning to 701739, 3102551.

                701870, 3103304; 701917, 3103310; 701931, 3103295; 701939, 3103179; 701989, 3103198; 702063, 3103172; 702076, 3103151; 702101, 3103151; 702103, 3103167; 702068, 3103205; 702074, 3103231; 702209, 3103238; 702224, 3103162; 702242, 3103160; 702247, 3103108; 702345, 3103196; 702321, 3103237; 702341, 3103275; 702438, 3103234; 702453, 3103185; 702420, 3103091; 702158, 3102925; 702220, 3103014; 702222, 3103037; 702184, 3103071; 702119, 3103096; 702084, 3103092; 702041, 3103018; 702083, 3103003; 702088, 3102984; 702045, 3102970; 702039, 3102899; 702052, 3102858; 701918, 3102773; 701918, 3102809; 701878, 3102809; 701847, 3102857; 701806, 3102884; 701749, 3102980; 701739, 3103060; 701680, 3103138; 701657, 3103123; 701653, 3103067; 701620, 3103039; 701620, 3102939; 701594, 3102958; 701575, 3103034; 701554, 3103045; 701506, 3102951; 701493, 3102882; 701510, 3102856; 701509, 3102803; 701529, 3102747; 701519, 3102668; 701492, 3102634; 701413, 3102613; 701434, 3102577; 701481, 3102557; 701512, 3102606; 701548, 3102606; 701570, 3102584; 701595, 3102614; 701653, 3102605; 701657, 3102534; 701529, 3102530; 701488, 3102504; 701484, 3102480; 701522, 3102416; 701508, 3102370; 701529, 3102321; 701519, 3102262; 700890, 3101437; 700865, 3101429; 700871, 3101413; 700852, 3101387; 700828, 3101410; 700809, 3101399; 700778, 3101428; 700678, 3101351; 700588, 3101313; 700471, 3101323; 700430, 3101364; 700393, 3101353; 700271, 3101378; 700270, 3101463; 700340, 3101538; 700442, 3101597; 700517, 3101748; 700585, 3101814; 700590, 3101843; 700718, 3101979; 700745, 3101939; 700767, 3101990; 700823, 3102032; 700821, 3102083; 700886, 3102162; 700945, 3102144; 700994, 3102222; 701070, 3102273; 701085, 3102301; 701071, 3102319; 701084, 3102380; 701073, 3102420; 701102, 3102570; 701125, 3102584; 701180, 3102560; 701199, 3102533; 701219, 3102580; 701259, 3102598; 701239, 3102622; 701242, 3102640; 701196, 3102657; 701187, 3102677; 701238, 3102719; 701317, 3102712; 701311, 3102755; 701245, 3102772; 701211, 3102806; 701208, 3102834; 701236, 3102917; 701262, 3102944; 701286, 3102934; 701305, 3102795; 701331, 3102872; 701358, 3102839; 701423, 3102873; 701460, 3102943; 701430, 3103044; 701471, 3103092; 701488, 3103175; 701614, 3103322; 701651, 3103290; 701710, 3103291; 701739, 3103230; 701794, 3103214; 701825, 3103220; 701853, 3103260; 701799, 3103303; 701800, 3103320; 701838, 3103337; Thence returning to 701870, 3103304.
                704554, 3104448; 704559, 3104409; 704628, 3104409; 704418, 3104303; 704451, 3104334; 704489, 3104446; Thence returning to 704554, 3104448.
                703595, 3105526; 703610, 3105511; 703659, 3105560; 703689, 3105567; 703705, 3105493; 703750, 3105493; 703763, 3105434; 703734, 3105404; 703708, 3105420; 703694, 3105394; 703663, 3105381; 703667, 3105355; 703722, 3105352; 703729, 3105333; 703682, 3105262; 703655, 3105260; 703633, 3105223; 703610, 3105225; 703609, 3105250; 703582, 3105268; 703584, 3105305; 703608, 3105342; 703549, 3105430; 703560, 3105468; 703511, 3105479; 703390, 3105449; 703365, 3105455; 703373, 3105473; 703477, 3105536; 703502, 3105520; 703587, 3105592; 703600, 3105585; Thence returning to 703595, 3105526.
                707757, 3106675; 707675, 3106626; 707644, 3106625; 707663, 3106649; 707660, 3106677; 707682, 3106665; 707757, 3106689; Thence returning to 707757, 3106675.
                709811, 3106833; 709844, 3106819; 709828, 3106748; 709783, 3106845; Thence returning to 709811, 3106833.
                706421, 3106676; 706473, 3106672; 706606, 3106705; 706619, 3106634; 706595, 3106616; 706481, 3106604; 706308, 3106537; 706264, 3106470; 706142, 3106413; 706133, 3106389; 706088, 3106363; 706024, 3106351; 706013, 3106364; 705953, 3106346; 705929, 3106386; 706114, 3106474; 706290, 3106598; 706335, 3106657; 706258, 3106699; 706297, 3106744; 706572, 3106808; 706537, 3106772; 706500, 3106766; 706449, 3106727; 706448, 3106698; Thence returning to 706421, 3106676.
                705638, 3106865; 705654, 3106850; 705702, 3106860; 705684, 3106803; 705714, 3106756; 705680, 3106731; 705654, 3106755; 705619, 3106844; 705615, 3106858; Thence returning to 705638, 3106865.
                710582, 3106973; 710512, 3106936; 710441, 3106955; 710377, 3106947; 710341, 3106925; 710293, 3106993; 710325, 3106991; 710339, 3106967; 710378, 3106992; 710437, 3106991; 710476, 3106966; 710536, 3107001; 710586, 3106985; Thence returning to 710582, 3106973.
                705445, 3106811; 705442, 3106775; 705460, 3106754; 705507, 3106734; 705581, 3106735; 705589, 3106716; 705496, 3106698; 705450, 3106735; 705397, 3106732; 705393, 3106760; 705364, 3106790; 705266, 3106738; 705211, 3106686; 705157, 3106720; 705099, 3106705; 705067, 3106715; 705077, 3106740; 705139, 3106743; 705153, 3106757; 705153, 3106780; 705100, 3106802; 705160, 3106884; 705207, 3106908; 705378, 3106947; 705443, 3106935; 705475, 3106897; 705479, 3106845; 705440, 3106826; Thence returning to 705445, 3106811.
                707099, 3106989; 707133, 3106991; 707151, 3106967; 707116, 3106905; 706985, 3106968; 706882, 3106945; 706837, 3106963; 706814, 3106951; 706851, 3106873; 706934, 3106886; 706954, 3106853; 706950, 3106841; 706913, 3106843; 706898, 3106799; 706983, 3106811; 707011, 3106896; 707041, 3106899; 707050, 3106882; 707090, 3106870; 707070, 3106843; 707020, 3106841; 707021, 3106780; 706991, 3106761; 707021, 3106740; 706973, 3106718; 706943, 3106668; 706895, 3106667; 706923, 3106642; 707005, 3106660; 707030, 3106689; 707091, 3106719; 707077, 3106749; 707094, 3106772; 707192, 3106807; 707183, 3106719; 706990, 3106616; 706944, 3106533; 706894, 3106483; 706867, 3106474; 706893, 3106554; 706915, 3106563; 706913, 3106612; 706764, 3106690; 706799, 3106762; 706792, 3106810; 706753, 3106854; 706756, 3106917; 706703, 3106943; 706689, 3106977; 706747, 3107000; 706779, 3106980; 706866, 3106981; 707068, 3107010; Thence returning to 707099, 3106989.
                707392, 3107096; 707469, 3107060; 707490, 3107033; 707312, 3107015; 707181, 3107046; 707223, 3107077; Thence returning to 707392, 3107096.
                705805, 3107169; 705745, 3107144; 705993, 3107146; 705873, 3107091; 705843, 3107059; 705857, 3107038; 705908, 3107048; 705964, 3107004; 706026, 3106991; 706096, 3106990; 706263, 3107030; 706433, 3107026; 706457, 3107006; 706431, 3106967; 706437, 3106914; 706367, 3106927; 706002, 3106927; 705959, 3106940; 705903, 3107003; 705665, 3107042; 705563, 3107023; 705547, 3107052; 705507, 3107070; 705513, 3107091; 705540, 3107105; 705534, 3107148; 705547, 3107162; 705817, 3107187; Thence returning to 705805, 3107169
                707515, 3107207; 707397, 3107139; 707276, 3107148; 707193, 3107132; 707189, 3107096; 707173, 3107084; 707109, 3107079; 707101, 3107095; 707270, 3107199; 707344, 3107194; 707436, 3107215; Thence returning to 707515, 3107207.
                704999, 3106922; 704865, 3106837; 704841, 3106914; 704740, 3106915; 704942, 3107058; 704965, 3107105; 704973, 3107173; 704988, 3107180; 705080, 3107107; 705118, 3107025; 705066, 3106993; Thence returning to 704999, 3106922.

                705977, 3107379; 706015, 3107376; 706031, 3107353; 706018, 3107306; 705961, 3107291; 705998, 3107257; 705972, 3107244; 705927, 3107266; 705915, 3107330; 705946, 3107357; 705918, 3107370; 705914, 3107411; 705952, 3107418; Thence returning to 705977, 3107379.
                
                711325, 3107600; 711406, 3107541; 711510, 3107510; 711492, 3107455; 711309, 3107494; 711231, 3107473; 711123, 3107368; 711042, 3107220; 711002, 3107189; 710998, 3107142; 710955, 3107155; 710935, 3107100; 710879, 3107060; 710873, 3107122; 710822, 3107206; 710878, 3107264; 710951, 3107407; 711095, 3107514; 711235, 3107585; 711325, 3107600; 711032, 3107382; 711028, 3107360; 710990, 3107367; 710924, 3107288; 710896, 3107245; 710906, 3107207; 710987, 3107222; 711014, 3107307; 711053, 3107324; 711096, 3107435; 711055, 3107437; 711032, 3107382; 710924, 3107176; 710895, 3107173; 710901, 3107123; 710928, 3107149; Thence returning to 710924, 3107176.
                706620, 3107519; 706657, 3107496; 706696, 3107509; 706680, 3107452; 706700, 3107425; 706727, 3107476; 706752, 3107486; 706748, 3107517; 706789, 3107511; 706802, 3107464; 706729, 3107306; 706676, 3107381; 706625, 3107388; 706657, 3107313; 706614, 3107331; 706594, 3107364; 706560, 3107484; Thence returning to 706620, 3107519.
                705286, 3107815; 705282, 3107706; 705314, 3107736; 705378, 3107857; 705436, 3107916; 705470, 3107909; 705514, 3107929; 705549, 3107896; 705468, 3107869; 705355, 3107678; 705251, 3107652; 705291, 3107625; 705294, 3107595; 705275, 3107581; 705224, 3107591; 705219, 3107506; 705160, 3107450; 705204, 3107443; 705289, 3107382; 705339, 3107402; 705379, 3107383; 705479, 3107410; 705519, 3107505; 705522, 3107557; 705549, 3107583; 705554, 3107618; 705619, 3107631; 705642, 3107669; 705772, 3107766; 705908, 3107802; 705917, 3107784; 705883, 3107739; 705885, 3107713; 705818, 3107667; 705822, 3107575; 705873, 3107556; 705887, 3107523; 705968, 3107545; 706151, 3107532; 706162, 3107520; 706160, 3107476; 705996, 3107460; 705604, 3107337; 705562, 3107307; 705470, 3107182; 705443, 3107178; 705428, 3107213; 705393, 3107188; 705372, 3107210; 705340, 3107198; 705318, 3107237; 705280, 3107236; 705288, 3107307; 705247, 3107311; 705202, 3107404; 705152, 3107405; 705120, 3107441; 705129, 3107488; 705110, 3107542; 705135, 3107552; 705138, 3107581; 705160, 3107603; 705135, 3107631; 705157, 3107667; 705142, 3107693; 705126, 3107693; 705086, 3107649; 705063, 3107652; 705041, 3107682; 705010, 3107657; 704956, 3107668; 704914, 3107642; 704840, 3107653; 704810, 3107682; 704773, 3107682; 704718, 3107713; 704728, 3107745; 704750, 3107747; 704814, 3107732; 704886, 3107760; 704954, 3107719; 705135, 3107754; 705172, 3107785; 705171, 3107910; 705214, 3107954; 705241, 3108031; 705281, 3108009; 705275, 3107957; 705297, 3107866; Thence returning to 705286, 3107815.
                708915, 3108154; 708921, 3108088; 708890, 3108067; 708823, 3108083; 708843, 3108149; 708867, 3108127; Thence returning to 708915, 3108154.
                709028, 3108189; 709014, 3108152; 709070, 3108139; 709093, 3108174; 709071, 3108219; 709129, 3108241; 709183, 3108174; 709209, 3108171; 709237, 3108188; 709261, 3108119; 709245, 3108086; 709177, 3108114; 709113, 3108073; 709054, 3108078; 709045, 3108094; 708992, 3108105; 708944, 3108137; 708942, 3108182; 708975, 3108198; 708983, 3108247; 709020, 3108239; Thence returning to 709028, 3108189.
                708168, 3108287; 708126, 3108272; 708092, 3108282; 708073, 3108255; 708063, 3108182; 708028, 3108203; 708091, 3108322; 708161, 3108303; Thence returning to 708168, 3108287.
                708507, 3108341; 708545, 3108315; 708579, 3108328; 708724, 3108327; 708748, 3108308; 708761, 3108285; 708625, 3108258; 708594, 3108225; 708680, 3108089; 708687, 3108052; 708517, 3108191; 708582, 3108249; 708585, 3108270; 708516, 3108264; 708467, 3108336; Thence returning to 708507, 3108341.
                706885, 3108307; 706848, 3108286; 706844, 3108264; 706911, 3108168; 707013, 3108103; 707112, 3108067; 707129, 3108022; 707165, 3108032; 707167, 3108001; 707237, 3108028; 707240, 3108003; 707205, 3107985; 707269, 3107947; 707252, 3107919; 707204, 3107900; 707009, 3107917; 706998, 3107926; 707027, 3107943; 707120, 3107947; 707123, 3107968; 707083, 3107982; 706994, 3107962; 706918, 3107985; 707086, 3108042; 707027, 3108075; 706864, 3108109; 706865, 3108141; 706891, 3108149; 706846, 3108206; 706811, 3108239; 706748, 3108249; 706776, 3108309; 706826, 3108301; 706866, 3108336; Thence returning to 706885, 3108307.
                707849, 3108511; 708128, 3108485; 708036, 3108378; 708004, 3108364; 708006, 3108394; 708067, 3108450; 708070, 3108470; 708043, 3108460; 707997, 3108471; 707986, 3108433; 707959, 3108432; 707960, 3108400; 707931, 3108416; 707861, 3108393; 707836, 3108493; Thence returning to 707849, 3108511.
                706114, 3108764; 706137, 3108735; 706219, 3108746; 706261, 3108730; 706220, 3108684; 706159, 3108692; 706156, 3108663; 706133, 3108633; 706224, 3108553; 706086, 3108550; 706025, 3108582; 706096, 3108588; 706102, 3108652; 706085, 3108686; 706099, 3108708; 706083, 3108739; Thence returning to 706114, 3108764.
                705971, 3108734; 706030, 3108735; 706027, 3108700; 705984, 3108682; 705982, 3108647; 705921, 3108671; 705932, 3108771; 705963, 3108774; Thence returning to 705971, 3108734.

                704083, 3108500; 704041, 3108464; 703991, 3108319; 704035, 3108291; 704045, 3108177; 704122, 3108175; 704152, 3108144; 704143, 3108104; 704193, 3108092; 704196, 3108076; 704165, 3108026; 704125, 3108036; 704101, 3107993; 704064, 3107963; 704035, 3107985; 704047, 3108042; 704022, 3108092; 703993, 3108111; 703932, 3108115; 703891, 3108031; 703902, 3107944; 703844, 3107929; 703840, 3107903; 703906, 3107887; 703915, 3107916; 703951, 3107941; 703951, 3107999; 703971, 3108018; 703998, 3107980; 703973, 3107934; 703977, 3107914; 704104, 3107924; 704141, 3107855; 704089, 3107774; 704080, 3107709; 704200, 3107685; 704262, 3107708; 704273, 3107761; 704325, 3107754; 704268, 3107681; 704325, 3107683; 704300, 3107620; 704373, 3107578; 704540, 3107660; 704589, 3107747; 704636, 3107767; 704654, 3107808; 704680, 3107757; 704612, 3107708; 704586, 3107609; 704599, 3107535; 704571, 3107481; 704574, 3107435; 704547, 3107396; 704576, 3107342; 704571, 3107316; 704490, 3107267; 704487, 3107184; 704472, 3107164; 704404, 3107151; 704375, 3107163; 704301, 3107105; 704292, 3107072; 704254, 3107030; 704222, 3106937; 704211, 3106845; 704246, 3106829; 704310, 3106851; 704340, 3106838; 704363, 3106801; 704362, 3106741; 704300, 3106609; 704306, 3106553; 704366, 3106543; 704453, 3106566; 704479, 3106525; 704513, 3106526; 704526, 3106449; 704631, 3106408; 704966, 3106459; 705117, 3106448; 705261, 3106525; 705342, 3106547; 705379, 3106548; 705436, 3106520; 705497, 3106524; 705525, 3106533; 705526, 3106547; 705438, 3106603; 705459, 3106629; 705503, 3106629; 705574, 3106596; 705645, 3106583; 705575, 3106533; 705575, 3106480; 705670, 3106378; 705704, 3106290; 705759, 3106274; 705767, 3106231; 705710, 3106176; 705554, 3105952; 705501, 3105848; 705498, 3105815; 705545, 3105763; 705621, 3105753; 705601, 3105707; 705502, 3105716; 705452, 3105767; 705365, 3105780; 705161, 3105707; 705155, 3105730; 705248, 3105811; 705269, 3105858; 705317, 3105885; 705303, 3105909; 705327, 3105950; 705374, 3105969; 705467, 3106117; 705619, 3106247; 705644, 3106327; 705628, 3106375; 705597, 3106389; 705435, 3106391; 705291, 3106368; 705305, 3106351; 705381, 3106362; 705439, 3106310; 705523, 3106274; 705487, 3106259; 705395, 3106285; 705401, 3106265; 705443, 3106237; 705441, 3106147; 705387, 3106174; 705339, 3106238; 705281, 3106241; 705255, 3106343; 705237, 3106363; 704938, 3106308; 704768, 3106242; 704436, 3105960; 704415, 3105886; 704420, 3105852; 704526, 3105789; 704741, 3105722; 704781, 3105677; 704807, 3105668; 704924, 3105700; 705013, 3105771; 705047, 3105772; 705106, 3105805; 705134, 3105737; 705077, 3105704; 705075, 3105683; 705202, 3105663; 705217, 3105631; 705119, 3105521; 705098, 3105534; 705078, 3105584; 705059, 3105580; 705026, 3105513; 704964, 3105468; 704940, 3105374; 704862, 3105311; 704818, 3105302; 704808, 3105315; 704773, 3105402; 704775, 3105446; 704798, 3105469; 704779, 3105497; 704742, 3105495; 704716, 3105437; 704627, 3105432; 704567, 3105395; 704644, 3105368; 704781, 3105084; 704868, 3105038; 704887, 3105043; 704945, 3105122; 704981, 3105114; 705017, 3105154; 705061, 3105151; 705112, 3105221; 705134, 3105207; 705172, 3105228; 705163, 3105169; 705223, 3105159; 705300, 3105238; 705319, 3105249; 705339, 3105238; 705476, 3105343; 705520, 3105409; 705555, 3105368; 705589, 3105355; 705580, 3105254; 705596, 3105215; 705643, 3105188; 705770, 3105177; 705874, 3105122; 705948, 3105108; 705911, 3105075; 705687, 3105019; 705497, 3104903; 705461, 3104871; 705442, 3104823; 705293, 3104746; 705274, 3104750; 705261, 3104730; 705108, 3104652; 705005, 3104634; 704950, 3104601; 704898, 3104546; 704815, 3104504; 704791, 3104560; 704732, 3104540; 704669, 3104570; 704656, 3104607; 704605, 3104635; 704485, 3104599; 704454, 3104573; 704414, 3104435; 704352, 3104344; 704366, 3104300; 704389, 3104288; 704221, 3104202; 704221, 3104240; 704207, 3104243; 704181, 3104189; 704076, 3104184; 704034, 3104255; 703942, 3104250; 703898, 3104192; 703810, 3104166; 703782, 3104135; 703753, 3104144; 703747, 3104180; 703728, 3104182; 703710, 3104142; 703684, 3104133; 703661, 3104096; 703576, 3104079; 703479, 3103993; 703463, 3104006; 703435, 3103986; 703366, 3103978; 703340, 3104012; 703366, 3104097; 703365, 3104152; 703339, 3104157; 703285, 3104118; 703315, 3104195; 703430, 3104333; 703425, 3104380; 703390, 3104409; 703389, 3104473; 703402, 3104482; 703518, 3104438; 703493, 3104488; 703427, 3104540; 703410, 3104623; 703427, 3104663; 703466, 3104665; 703498, 3104600; 703522, 3104609; 703557, 3104575; 703769, 3104596; 703889, 3104691; 703964, 3104802; 703997, 3104815; 704021, 3104862; 704071, 3104897; 704081, 3104935; 704053, 3105007; 704139, 3105007; 704172, 3104866; 704251, 3104874; 704319, 3104908; 704347, 3104903; 704442, 3104975; 704444, 3105109; 704478, 3105161; 704467, 3105194; 704438, 3105204; 704378, 3105135; 704347, 3105131; 704341, 3105160; 704372, 3105238; 704348, 3105330; 704290, 3105380; 704203, 3105416; 704169, 3105457; 704125, 3105464; 704115, 3105486; 704130, 3105513; 704123, 3105559; 704100, 3105534; 704054, 3105585; 703997, 3105599; 703905, 3105566; 703820, 3105648; 703760, 3105649; 703719, 3105678; 703713, 3105721; 703663, 3105769; 703630, 3105778; 703627, 3105857; 703643, 3105894; 703685, 3105919; 703699, 3105947; 703722, 3105944; 703761, 3105828; 703882, 3105802; 703941, 3105657; 703969, 3105630; 704085, 3105632; 704151, 3105583; 704215, 3105664; 704229, 3105664; 704243, 3105642; 704238, 3105557; 704251, 3105531; 704417, 3105438; 704555, 3105433; 704632, 3105465; 704691, 3105467; 704710, 3105491; 704707, 3105539; 704679, 3105575; 704600, 3105597; 704503, 3105658; 704443, 3105611; 704405, 3105686; 704299, 3105713; 704296, 3105737; 704320, 3105770; 704306, 3105794; 704157, 3105815; 704109, 3105800; 704014, 3105828; 704008, 3105868; 704038, 3105909; 704027, 3105920; 704026, 3105972; 703989, 3105999; 703875, 3105952; 703829, 3105954; 703886, 3106011; 704133, 3106058; 704156, 3106109; 704112, 3106186; 704108, 3106229; 704129, 3106244; 704196, 3106234; 704278, 3106259; 704287, 3106414; 704265, 3106449; 704221, 3106465; 704220, 3106670; 704248, 3106708; 704245, 3106735; 704163, 3106724; 704092, 3106633; 704048, 3106656; 703989, 3106632; 703981, 3106653; 703947, 3106644; 703930, 3106664; 703868, 3106664; 703861, 3106681; 703871, 3106740; 703923, 3106723; 703969, 3106738; 704105, 3106722; 704152, 3106751; 704165, 3106839; 704129, 3106880; 704160, 3106945; 704151, 3107041; 704186, 3107156; 704084, 3107153; 704068, 3107133; 704059, 3107071; 704028, 3107093; 703973, 3107000; 703847, 3106913; 703832, 3106924; 703862, 3107036; 703834, 3107074; 703794, 3107052; 703797, 3106985; 703746, 3106935; 703683, 3106913; 703666, 3106937; 703619, 3106946; 703556, 3106882; 703525, 3106893; 703504, 3107013; 703476, 3106997; 703466, 3106962; 703432, 3106973; 703427, 3107011; 703389, 3107038; 703386, 3107074; 703408, 3107129; 703486, 3107236; 703512, 3107253; 703567, 3107245; 703587, 3107271; 703587, 3107297; 703548, 3107309; 703535, 3107368; 703554, 3107381; 703555, 3107451; 703640, 3107532; 703676, 3107601; 703668, 3107650; 703638, 3107668; 703663, 3107820; 703768, 3107962; 703754, 3108081; 703789, 3108186; 703847, 3108194; 703861, 3108235; 703901, 3108251; 703918, 3108355; 703879, 3108349; 703882, 3108431; 703893, 3108468; 703939, 3108462; 703943, 3108505; 703921, 3108565; 703895, 3108573; 703892, 3108607; 703949, 3108604; 703974, 3108490; 703992, 3108482; 704025, 3108523; 704013, 3108559; 703976, 3108601; 704007, 3108644; 704001, 3108692; 704139, 3108744; 704249, 3108715; 704249, 3108687; 704211, 3108676; 704155, 3108590; 704164, 3108546; 704107, 3108536; 704083, 3108500; 704479, 3105263; 704556, 3105290; 704576, 3105318; 704480, 3105318; 704464, 3105300; 704479, 3105263; 705118, 3104738; 705081, 3104699; 705156, 3104715; 705187, 3104761; 705118, 3104738; 705033, 3104736; 704982, 3104716; 704970, 3104687; 704990, 3104682; 705037, 3104714; Thence returning to 705033, 3104736.

                704422, 3109145; 704477, 3109149; 704462, 3109085; 704479, 3109089; 704495, 3109127; 704520, 3109100; 704589, 3109148; 704636, 3109142; 704675, 3109116; 704682, 3109144; 704706, 3109162; 704745, 3109150; 704769, 3109088; 704745, 3109066; 704752, 3109025; 704731, 3109004; 704731, 3108984; 704783, 3109018; 704903, 3109017; 704880, 3108910; 704851, 3108883; 704859, 3108860; 704916, 3108895; 704970, 3108869; 705012, 3108878; 705009, 3108894; 704951, 3108907; 704951, 3108965; 705020, 3109071; 705087, 3108960; 705100, 3108967; 705106, 3109019; 705122, 3109014; 705128, 3108966; 705085, 3108920; 705105, 3108901; 705152, 3108955; 705178, 3108942; 705230, 3108949; 705255, 3108932; 705323, 3108966; 705346, 3108933; 705320, 3108889; 705340, 3108883; 705342, 3108863; 705486, 3108890; 705511, 3108857; 705484, 3108832; 705385, 3108829; 705347, 3108804; 705357, 3108763; 705335, 3108692; 705374, 3108643; 705345, 3108623; 705299, 3108629; 705280, 3108651; 705283, 3108697; 705239, 3108711; 705178, 3108785; 705161, 3108784; 705141, 3108755; 705125, 3108779; 705094, 3108765; 705098, 3108806; 705147, 3108843; 705099, 3108857; 705080, 3108852; 705059, 3108754; 705033, 3108751; 704986, 3108694; 704958, 3108730; 704971, 3108778; 704955, 3108811; 704899, 3108794; 704855, 3108755; 704847, 3108717; 704873, 3108669; 704948, 3108697; 704963, 3108668; 704993, 3108664; 705045, 3108611; 705094, 3108585; 705055, 3108547; 705009, 3108583; 705002, 3108556; 704965, 3108530; 704966, 3108469; 704990, 3108437; 704944, 3108402; 704937, 3108369; 705007, 3108350; 704991, 3108245; 704994, 3108139; 704966, 3108105; 704890, 3108093; 704850, 3108137; 704831, 3108138; 704767, 3108109; 704737, 3108069; 704711, 3108079; 704693, 3108139; 704652, 3108139; 704627, 3108182; 704517, 3108149; 704409, 3108179; 704445, 3108221; 704527, 3108242; 704565, 3108292; 704568, 3108340; 704558, 3108343; 704478, 3108268; 704428, 3108242; 704413, 3108249; 704415, 3108288; 704405, 3108292; 704357, 3108230; 704340, 3108182; 704311, 3108182; 704279, 3108119; 704241, 3108102; 704227, 3108221; 704189, 3108170; 704178, 3108174; 704210, 3108294; 704198, 3108343; 704247, 3108369; 704236, 3108406; 704184, 3108390; 704239, 3108463; 704282, 3108470; 704325, 3108444; 704397, 3108433; 704445, 3108399; 704553, 3108448; 704586, 3108403; 704624, 3108403; 704655, 3108377; 704755, 3108386; 704802, 3108367; 704812, 3108379; 704795, 3108401; 704788, 3108479; 704753, 3108537; 704682, 3108562; 704674, 3108547; 704728, 3108515; 704718, 3108500; 704674, 3108492; 704608, 3108505; 704632, 3108534; 704646, 3108658; 704582, 3108614; 704596, 3108568; 704546, 3108570; 704528, 3108600; 704501, 3108560; 704471, 3108585; 704485, 3108644; 704468, 3108683; 704504, 3108731; 704486, 3108756; 704478, 3108819; 704526, 3108856; 704521, 3108869; 704455, 3108862; 704442, 3108882; 704447, 3108912; 704484, 3108953; 704470, 3108969; 704476, 3109013; 704396, 3108983; 704375, 3108938; 704345, 3108929; 704349, 3108905; 704334, 3108885; 704257, 3108876; 704244, 3108834; 704219, 3108842; 704232, 3108884; 704191, 3108965; 704378, 3109154; 704410, 3109163; Thence returning to 704422, 3109145.

                706249, 3109228; 706294, 3109233; 706332, 3109209; 706354, 3109157; 706496, 3109152; 706544, 3109133; 706558, 3109117; 706542, 3109076; 706553, 3109049; 706646, 3108980; 706616, 3108966; 706555, 3108987; 706516, 3108967; 706521, 3108953; 706700, 3108880; 706809, 3108817; 706955, 3108830; 706987, 3108770; 707054, 3108740; 707106, 3108689; 707133, 3108685; 707163, 3108631; 707161, 3108604; 707149, 3108605; 707127, 3108639; 707095, 3108641; 707052, 3108681; 706970, 3108696; 706934, 3108687; 706949, 3108642; 706985, 3108636; 706985, 3108599; 707000, 3108586; 707038, 3108581; 707066, 3108599; 707162, 3108540; 707238, 3108553; 707357, 3108505; 707416, 3108501; 707597, 3108321; 707671, 3108224; 707735, 3108248; 707786, 3108225; 707808, 3108183; 707825, 3108182; 707919, 3108203; 707960, 3108245; 708110, 3108091; 708348, 3107941; 708634, 3107811; 708784, 3107774; 708818, 3107750; 708854, 3107752; 708871, 3107723; 708960, 3107701; 709011, 3107663; 709169, 3107594; 709366, 3107470; 709417, 3107461; 709430, 3107409; 709473, 3107387; 709466, 3107367; 709495, 3107342; 709489, 3107326; 709460, 3107322; 709422, 3107349; 709401, 3107346; 709380, 3107387; 709348, 3107387; 709324, 3107361; 709248, 3107389; 709215, 3107370; 709189, 3107377; 709196, 3107298; 709128, 3107213; 709133, 3107163; 709170, 3107202; 709239, 3107210; 709279, 3107156; 709315, 3107146; 709348, 3107163; 709371, 3107236; 709384, 3107236; 709404, 3107198; 709444, 3107173; 709464, 3107107; 709509, 3107081; 709534, 3107041; 709514, 3106899; 709487, 3106886; 709496, 3106830; 709557, 3106746; 709675, 3106657; 709679, 3106636; 709650, 3106633; 709646, 3106601; 709659, 3106574; 709691, 3106558; 709694, 3106519; 709715, 3106489; 709756, 3106457; 709791, 3106472; 709795, 3106533; 709751, 3106636; 709742, 3106693; 709808, 3106633; 709846, 3106546; 709906, 3106472; 709950, 3106436; 709975, 3106499; 710007, 3106480; 710028, 3106429; 710058, 3106421; 710076, 3106349; 710097, 3106341; 710136, 3106354; 710137, 3106327; 710190, 3106240; 710233, 3106222; 710288, 3106139; 710362, 3106088; 710426, 3106080; 710540, 3106118; 710597, 3106168; 710702, 3106219; 710726, 3106259; 710790, 3106298; 710925, 3106486; 710942, 3106535; 710984, 3106546; 711020, 3106601; 711216, 3106721; 711330, 3106843; 711385, 3107009; 711394, 3107089; 711420, 3107086; 711471, 3107000; 711498, 3106997; 711464, 3107150; 711469, 3107295; 711549, 3107370; 711610, 3107390; 711568, 3107281; 711567, 3107161; 711602, 3106898; 711581, 3106849; 711456, 3106666; 711288, 3106456; 711140, 3106300; 710912, 3106118; 710913, 3105957; 710955, 3105868; 710250, 3105152; 710242, 3105185; 710279, 3105292; 710271, 3105354; 710288, 3105446; 710272, 3105465; 710265, 3105519; 710318, 3105643; 710303, 3105696; 710271, 3105722; 710253, 3105787; 710202, 3105799; 710123, 3105865; 710044, 3105864; 709816, 3106007; 709791, 3106044; 709662, 3106146; 709547, 3106207; 709298, 3106515; 709259, 3106530; 709217, 3106593; 709094, 3106704; 708897, 3106785; 708840, 3106793; 708743, 3106775; 708602, 3106719; 708492, 3106605; 708400, 3106430; 708341, 3106416; 708497, 3106763; 708338, 3106811; 708075, 3106792; 708103, 3106828; 708267, 3106858; 708227, 3106900; 708090, 3106883; 708088, 3106851; 708022, 3106836; 707953, 3106840; 707766, 3106805; 707714, 3106729; 707324, 3106512; 707112, 3106351; 706899, 3106116; 706878, 3106169; 706847, 3106174; 706604, 3106073; 706622, 3106112; 706744, 3106237; 706737, 3106257; 706720, 3106257; 706563, 3106182; 706559, 3106209; 706609, 3106274; 706670, 3106309; 706813, 3106443; 706837, 3106442; 706841, 3106401; 706855, 3106386; 706917, 3106409; 707037, 3106535; 707104, 3106643; 707222, 3106713; 707243, 3106711; 707231, 3106664; 707332, 3106701; 707378, 3106762; 707358, 3106788; 707368, 3106821; 707453, 3106928; 707492, 3106917; 707572, 3106983; 707619, 3106997; 707653, 3107068; 707766, 3107120; 707833, 3107126; 707895, 3107168; 707868, 3107211; 707819, 3107202; 707777, 3107172; 707771, 3107145; 707656, 3107116; 707597, 3107063; 707521, 3107062; 707504, 3107093; 707471, 3107110; 707478, 3107129; 707579, 3107150; 707620, 3107192; 707705, 3107210; 707775, 3107202; 707931, 3107266; 707936, 3107192; 707910, 3107173; 707918, 3107167; 708068, 3107170; 708065, 3107157; 707982, 3107122; 708008, 3107092; 708145, 3107121; 708386, 3107111; 708428, 3107131; 708428, 3107152; 708406, 3107164; 708274, 3107145; 708213, 3107151; 708219, 3107187; 708113, 3107218; 708125, 3107250; 708079, 3107257; 708075, 3107270; 708097, 3107289; 708167, 3107301; 708173, 3107332; 708158, 3107356; 708068, 3107391; 708042, 3107309; 708013, 3107310; 708005, 3107420; 708084, 3107466; 708074, 3107569; 708109, 3107573; 708138, 3107542; 708169, 3107550; 708183, 3107582; 708230, 3107586; 708328, 3107522; 708376, 3107525; 708408, 3107551; 708486, 3107533; 708525, 3107502; 708543, 3107456; 708536, 3107442; 708479, 3107485; 708441, 3107472; 708462, 3107456; 708493, 3107370; 708442, 3107398; 708411, 3107395; 708399, 3107416; 708317, 3107407; 708231, 3107486; 708185, 3107479; 708173, 3107465; 708183, 3107441; 708267, 3107409; 708252, 3107363; 708207, 3107366; 708200, 3107354; 708207, 3107328; 708236, 3107324; 708244, 3107300; 708279, 3107300; 708291, 3107334; 708333, 3107329; 708357, 3107367; 708419, 3107364; 708475, 3107323; 708564, 3107288; 708574, 3107256; 708639, 3107292; 708748, 3107299; 708773, 3107285; 708820, 3107315; 708861, 3107297; 708890, 3107339; 708823, 3107379; 708843, 3107406; 708841, 3107481; 708781, 3107489; 708760, 3107525; 708733, 3107504; 708746, 3107442; 708728, 3107428; 708688, 3107508; 708651, 3107515; 708626, 3107492; 708610, 3107541; 708582, 3107558; 708382, 3107575; 708131, 3107637; 708043, 3107627; 707991, 3107597; 707984, 3107558; 708024, 3107563; 708053, 3107512; 707971, 3107460; 707842, 3107490; 707744, 3107492; 707643, 3107471; 707554, 3107492; 707526, 3107547; 707475, 3107522; 707401, 3107528; 707387, 3107583; 707369, 3107589; 707340, 3107589; 707316, 3107512; 707011, 3107566; 706773, 3107574; 706618, 3107556; 706543, 3107607; 706552, 3107660; 706599, 3107691; 706598, 3107707; 706566, 3107725; 706302, 3107643; 706150, 3107684; 706163, 3107709; 706234, 3107747; 706372, 3107753; 706430, 3107796; 706496, 3107800; 706534, 3107858; 706625, 3107867; 706659, 3107844; 706665, 3107801; 706648, 3107766; 706675, 3107741; 706823, 3107730; 706984, 3107695; 707006, 3107701; 707005, 3107715; 706964, 3107755; 707023, 3107765; 707037, 3107798; 706943, 3107854; 706952, 3107870; 707005, 3107872; 707112, 3107819; 707156, 3107821; 707195, 3107851; 707311, 3107815; 707335, 3107796; 707307, 3107765; 707324, 3107742; 707431, 3107766; 707819, 3107744; 707877, 3107753; 707888, 3107774; 707846, 3107837; 707559, 3108039; 707537, 3108063; 707523, 3108125; 707454, 3108142; 707205, 3108298; 707205, 3108346; 707188, 3108371; 707163, 3108369; 707158, 3108400; 707012, 3108389; 707008, 3108309; 706961, 3108345; 706884, 3108350; 706906, 3108378; 706896, 3108389; 706864, 3108388; 706837, 3108358; 706810, 3108353; 706737, 3108359; 706725, 3108381; 706744, 3108409; 706738, 3108430; 706606, 3108413; 706304, 3108427; 706311, 3108446; 706424, 3108453; 706486, 3108441; 706649, 3108459; 706687, 3108478; 706776, 3108470; 706804, 3108486; 706813, 3108522; 706750, 3108659; 706635, 3108661; 706380, 3108775; 706144, 3108797; 706125, 3108832; 705952, 3108861; 705982, 3108908; 706026, 3108912; 706023, 3108954; 706067, 3108992; 706054, 3109023; 705997, 3109037; 706009, 3109071; 706030, 3109088; 706077, 3109075; 706091, 3109120; 706120, 3109130; 706142, 3109170; 706178, 3109197; 706197, 3109261; 706249, 3109228; 708779, 3107128; 708797, 3107035; 708894, 3106989; 708924, 3106928; 709012, 3106880; 709067, 3106819; 709139, 3106769; 709204, 3106666; 709268, 3106622; 709302, 3106556; 709364, 3106502; 709413, 3106420; 709481, 3106356; 709538, 3106274; 709594, 3106217; 709629, 3106204; 709518, 3106365; 709470, 3106466; 709440, 3106575; 709406, 3106607; 709332, 3106731; 709263, 3106796; 709247, 3106834; 709271, 3106866; 709315, 3106880; 709334, 3106857; 709344, 3106869; 709345, 3106906; 709324, 3106945; 709335, 3106975; 709353, 3106954; 709400, 3106958; 709432, 3106972; 709449, 3107001; 709389, 3107055; 709334, 3107056; 709324, 3107113; 709301, 3107105; 709294, 3107073; 709233, 3107108; 709234, 3107077; 709271, 3107012; 709271, 3106980; 709299, 3106938; 709259, 3106943; 709090, 3107031; 708995, 3107119; 708922, 3107101; 708814, 3107134; 708779, 3107128; 708491, 3106821; 708535, 3106846; 708558, 3106827; 708799, 3106885; 708831, 3106902; 708824, 3106938; 708772, 3106982; 708718, 3106980; 708579, 3107058; 708390, 3107037; 708374, 3107071; 708251, 3107090; 708277, 3107039; 708231, 3107065; 708185, 3107068; 707996, 3107016; 707961, 3106998; 707935, 3106962; 707937, 3106942; 707962, 3106925; 708154, 3106925; 708299, 3106969; 708302, 3106949; 708346, 3106925; 708410, 3106845; 708466, 3106817; Thence returning to 708491, 3106821.

                706309, 3109431; 706309, 3109401; 706341, 3109381; 706353, 3109337; 706326, 3109313; 706279, 3109368; 706212, 3109376; 706200, 3109402; 706174, 3109365; 706141, 3109395; 706199, 3109484; 706212, 3109459; 706268, 3109454; Thence returning to 706309, 3109431.
                
                Excluding:
                Unit TX-18, Aransas County, Texas. Coordinates are in UTM Zone 14N, North American Datum 1983 (meters E, meters N):
                711096, 3107435; 711053, 3107324; 711014, 3107307; 710987, 3107222; 710906, 3107207; 710896, 3107245; 710924, 3107288; 710990, 3107367; 711028, 3107360; 711032, 3107382; 711055, 3107437; Thence returning to 711096, 3107435.
                710928, 3107149; 710901, 3107123; 710895, 3107173; 710924, 3107176; Thence returning to 710928, 3107149.
                708814, 3107134; 708922, 3107101; 708995, 3107119; 709090, 3107031; 709259, 3106943; 709299, 3106938; 709271, 3106980; 709271, 3107012; 709234, 3107077; 709233, 3107108; 709294, 3107073; 709301, 3107105; 709324, 3107113; 709334, 3107056; 709389, 3107055; 709449, 3107001; 709432, 3106972; 709400, 3106958; 709353, 3106954; 709335, 3106975; 709324, 3106945; 709345, 3106906; 709344, 3106869; 709334, 3106857; 709315, 3106880; 709271, 3106866; 709247, 3106834; 709263, 3106796; 709332, 3106731; 709406, 3106607; 709440, 3106575; 709470, 3106466; 709518, 3106365; 709629, 3106204; 709594, 3106217; 709538, 3106274; 709481, 3106356; 709413, 3106420; 709364, 3106502; 709302, 3106556; 709268, 3106622; 709204, 3106666; 709139, 3106769; 709067, 3106819; 709012, 3106880; 708924, 3106928; 708894, 3106989; 708797, 3107035; 708779, 3107128; Thence returning to 708814, 3107134.

                708374, 3107071; 708390, 3107037; 708579, 3107058; 708718, 3106980; 708772, 3106982; 708824, 3106938; 708831, 3106902; 708799, 3106885; 708558, 3106827; 708535, 3106846; 708491, 3106821; 708466, 3106817; 708410, 3106845; 708346, 3106925; 708302, 3106949; 708299, 3106969; 708154, 3106925; 707962, 3106925; 707937, 3106942; 707935, 3106962; 707961, 3106998; 707996, 3107016; 708185, 3107068; 708231, 3107065; 708277, 3107039; 708251, 3107090; Thence returning to 708374, 3107071.
                704556, 3105290; 704479, 3105263; 704464, 3105300; 704480, 3105318; 704576, 3105318; Thence returning to 704556, 3105290.
                705156, 3104715; 705081, 3104699; 705118, 3104738; 705187, 3104761; Thence returning to 705156, 3104715.

                705037, 3104714; 704990, 3104682; 704970, 3104687; 704982, 3104716; 705033, 3104736; Thence returning to 705037, 3104714.
                
                (2) Unit TX-18, Calhoun County, Texas. Coordinates are in UTM Zone 14N, North American Datum 1983 (meters E, meters N):
                711794, 3106966; 711892, 3106965; 711902, 3106952; 711944, 3106959; 712011, 3106940; 711378, 3106297; 711336, 3106255; 710955, 3105868; 710913, 3105957; 710912, 3106118; 711140, 3106300; 711288, 3106456; 711456, 3106666; 711581, 3106849; 711602, 3106898; 711567, 3107161; 711568, 3107281; 711610, 3107390; 711706, 3107423; 711738, 3107416; 711720, 3107238; 711670, 3107160; 711663, 3107106; 711692, 3107004; Thence returning to 711794, 3106966.
                Unit TX-19: Matagorda Island Beach: 976 hectares (2,413 acres) in Calhoun County, Texas.
                (1) Unit TX-19, Calhoun County, Texas. Coordinates are in UTM Zone 14N, North American Datum 1983 (meters E, meters N):

                755093, 3142812; 755325, 3142614; 755502, 3142533; 755638, 3142434; 755676, 3142436; 755764, 3142378; 755845, 3142271; 755999, 3141953; 756049, 3141664; 756045, 3141334; 755953, 3141071; 755751, 3140640; 755560, 3140341; 755467, 3140158; 755353, 3140022; 755137, 3139664; 755049, 3139558; 755028, 3139471; 754906, 3139282; 754816, 3139176; 754619, 3138884; 753678, 3137676; 753030, 3136954; 752639, 3136560; 751488, 3135520; 751175, 3135304; 751084, 3135215; 750920, 3135100; 750770, 3134971; 749539, 3134175; 749148, 3133942; 748301, 3133502; 747980, 3133363; 746620, 3132692; 746410, 3132612; 745915, 3132382; 745777, 3132300; 744933, 3131893; 743633, 3131207; 743246, 3130971; 743154, 3130938; 742297, 3130449; 741969, 3130298; 741289, 3129879; 740799, 3129615; 739385, 3128778; 738374, 3128157; 737144, 3127356; 735974, 3126562; 735194, 3126017; 734575, 3125563; 734172, 3125318; 732351, 3124020; 730202, 3122414; 727120, 3120041; 725296, 3118595; 723296, 3116945; 721308, 3115232; 721106, 3115073; 720632, 3114646; 720355, 3114422; 718131, 3112439; 716176, 3110628; 715659, 3110169; 714557, 3109123; 713509, 3108160; 712655, 3107344; 712547, 3107257; 712369, 3107063; 711666, 3106384; 711454, 3106128; 711378, 3106297; 712011, 3106940; 712159, 3107065; 712744, 3107644; 713724, 3108561; 713855, 3108664; 713850, 3108681; 714768, 3109533; 714960, 3109720; 714971, 3109766; 715004, 3109772; 715035, 3109818; 715068, 3109828; 715081, 3109859; 715192, 3109951; 715200, 3109979; 715264, 3109999; 715311, 3110084; 715611, 3110320; 715969, 3110635; 717033, 3111616; 717204, 3111792; 717241, 3111807; 717330, 3111900; 717395, 3111946; 717601, 3112137; 717614, 3112166; 717749, 3112265; 717784, 3112315; 717851, 3112363; 718679, 3113122; 719785, 3114092; 719807, 3114127; 719916, 3114205; 720463, 3114702; 721429, 3115535; 721839, 3115870; 722058, 3116070; 723459, 3117257; 724673, 3118251; 724712, 3118298; 724810, 3118362; 725330, 3118796; 725361, 3118803; 725410, 3118861; 725570, 3118973; 726001, 3119335; 726074, 3119377; 726102, 3119417; 726188, 3119473; 726290, 3119575; 726326, 3119587; 726455, 3119685; 726530, 3119755; 726520, 3119770; 726583, 3119793; 726829, 3119998; 726917, 3120053; 726921, 3120078; 726859, 3120097; 726856, 3120145; 726895, 3120113; 726964, 3120096; 727176, 3120250; 727868, 3120793; 727899, 3120824; 727943, 3120935; 727928, 3120943; 727929, 3120969; 727969, 3120953; 727958, 3120908; 728008, 3120917; 728059, 3120962; 728057, 3120986; 728232, 3121082; 728671, 3121427; 728699, 3121476; 728764, 3121494; 728759, 3121527; 728797, 3121574; 728887, 3121656; 728912, 3121642; 729013, 3121780; 729156, 3121837; 729188, 3121798; 729203, 3121809; 729214, 3121862; 729266, 3121930; 729333, 3121958; 729341, 3121983; 729392, 3122025; 729445, 3122027; 729472, 3122065; 729575, 3122114; 729619, 3122180; 729624, 3122198; 729607, 3122216; 729693, 3122236; 729725, 3122267; 729725, 3122315; 729701, 3122345; 729755, 3122351; 729748, 3122297; 729763, 3122296; 729800, 3122301; 729852, 3122336; 729878, 3122355; 729858, 3122374; 729867, 3122398; 729885, 3122421; 729917, 3122427; 729917, 3122461; 729939, 3122480; 729961, 3122449; 730178, 3122639; 730239, 3122618; 730236, 3122657; 730290, 3122710; 730372, 3122750; 730381, 3122767; 730370, 3122790; 730427, 3122799; 730439, 3122842; 730512, 3122834; 730527, 3122845; 730504, 3122858; 730557, 3122870; 730612, 3122924; 730700, 3122956; 730716, 3122990; 730807, 3123042; 730849, 3123100; 730874, 3123102; 730924, 3123190; 730940, 3123155; 730972, 3123165; 730993, 3123184; 730971, 3123219; 731073, 3123254; 731105, 3123291; 731153, 3123307; 731198, 3123353; 731250, 3123376; 731604, 3123639; 731654, 3123691; 731709, 3123715; 731743, 3123759; 731808, 3123793; 731834, 3123828; 731991, 3123927; 732234, 3124113; 732324, 3124196; 732321, 3124242; 732280, 3124298; 732310, 3124287; 732336, 3124252; 732350, 3124265; 732345, 3124242; 732362, 3124219; 732477, 3124282; 732543, 3124350; 732643, 3124412; 732732, 3124492; 732811, 3124532; 732811, 3124550; 732857, 3124562; 732896, 3124601; 732964, 3124635; 732993, 3124674; 733077, 3124720; 733265, 3124866; 733440, 3124975; 733448, 3124998; 733507, 3125024; 733729, 3125187; 733840, 3125273; 733838, 3125345; 733856, 3125312; 733886, 3125302; 733966, 3125343; 733978, 3125371; 734212, 3125498; 734328, 3125585; 734422, 3125621; 735062, 3126081; 735077, 3126126; 735045, 3126156; 735045, 3126174; 735058, 3126177; 735110, 3126126; 735162, 3126144; 736041, 3126775; 737868, 3128010; 738281, 3128251; 738291, 3128273; 738673, 3128501; 738676, 3128520; 738761, 3128552; 739426, 3128955; 739413, 3128992; 739441, 3129005; 739482, 3128999; 739595, 3129062; 740189, 3129426; 740803, 3129775; 740826, 3129801; 740930, 3129838; 741003, 3129882; 741029, 3129917; 741287, 3130044; 741308, 3130073; 741476, 3130167; 741486, 3130197; 741466, 3130214; 741473, 3130220; 741507, 3130199; 741544, 3130200; 741814, 3130340; 742270, 3130610; 742343, 3130640; 742352, 3130667; 742366, 3130674; 742373, 3130661; 742835, 3130932; 743331, 3131195; 743395, 3131245; 744051, 3131584; 744066, 3131627; 744116, 3131630; 744278, 3131709; 744301, 3131738; 744461, 3131809; 744552, 3131876; 744661, 3131918; 745049, 3132121; 745010, 3132134; 745042, 3132154; 745186, 3132173; 745180, 3132187; 745297, 3132259; 745354, 3132267; 745471, 3132335; 745641, 3132406; 745658, 3132424; 745653, 3132436; 745751, 3132459; 745784, 3132478; 745788, 3132499; 745826, 3132502; 746017, 3132585; 746077, 3132622; 746085, 3132640; 746073, 3132661; 746097, 3132660; 746100, 3132646; 746141, 3132648; 746239, 3132693; 746243, 3132718; 746273, 3132706; 746311, 3132721; 746780, 3132933; 746803, 3132949; 746821, 3132992; 746870, 3132986; 746888, 3133027; 746932, 3133021; 747016, 3133051; 747110, 3133110; 747167, 3133118; 747191, 3133143; 747278, 3133175; 747254, 3133212; 747277, 3133236; 747278, 3133209; 747312, 3133203; 747373, 3133225; 747451, 3133259; 747437, 3133297; 747447, 3133305; 747462, 3133305; 747463, 3133275; 747615, 3133344; 747599, 3133368; 747639, 3133397; 747632, 3133365; 747688, 3133374; 747806, 3133442; 748002, 3133524; 748254, 3133653; 748248, 3133688; 748218, 3133697; 748215, 3133720; 748227, 3133731; 748265, 3133721; 748272, 3133680; 748308, 3133681; 748706, 3133872; 748763, 3133915; 748851, 3133946; 748947, 3134015; 749044, 3134038; 749151, 3134119; 749219, 3134136; 749464, 3134278; 749464, 3134292; 749445, 3134297; 749443, 3134332; 749504, 3134339; 749518, 3134316; 749542, 3134324; 749525, 3134341; 749539, 3134357; 749577, 3134346; 749608, 3134357; 749664, 3134394; 749677, 3134427; 749723, 3134441; 749744, 3134466; 749743, 3134500; 749778, 3134504; 749777, 3134529; 749852, 3134566; 749858, 3134584; 749874, 3134572; 749889, 3134597; 749939, 3134608; 749944, 3134633; 749986, 3134652; 749995, 3134677; 750072, 3134680; 750128, 3134721; 750184, 3134729; 750194, 3134752; 750298, 3134807; 750443, 3134935; 750496, 3134941; 750539, 3134990; 750578, 3134991; 750649, 3135056; 750812, 3135159; 750844, 3135165; 750917, 3135239; 750910, 3135274; 751003, 3135313; 751036, 3135371; 751071, 3135357; 751088, 3135368; 751076, 3135404; 751206, 3135495; 751202, 3135539; 751243, 3135549; 751287, 3135522; 751270, 3135571; 751308, 3135565; 751312, 3135593; 751335, 3135602; 751325, 3135647; 751420, 3135650; 751472, 3135678; 751463, 3135691; 751495, 3135691; 751512, 3135758; 751564, 3135740; 751546, 3135785; 751606, 3135774; 751608, 3135791; 751593, 3135795; 751601, 3135803; 751625, 3135788; 751637, 3135813; 751664, 3135814; 751653, 3135870; 751719, 3135866; 751771, 3135914; 751755, 3135916; 751746, 3135951; 751776, 3135971; 751778, 3136046; 751806, 3136081; 751800, 3136092; 751862, 3136099; 751876, 3136128; 751898, 3136105; 751935, 3136153; 751953, 3136139; 751962, 3136153; 751931, 3136191; 751947, 3136226; 752026, 3136191; 752017, 3136229; 752050, 3136243; 752038, 3136265; 752068, 3136275; 752094, 3136262; 752097, 3136295; 752077, 3136307; 752104, 3136359; 752123, 3136359; 752130, 3136398; 752236, 3136447; 752260, 3136493; 752328, 3136544; 752338, 3136587; 752418, 3136627; 752446, 3136609; 752448, 3136626; 752432, 3136634; 752526, 3136687; 752522, 3136711; 752497, 3136709; 752498, 3136725; 752548, 3136734; 752567, 3136801; 752640, 3136788; 752648, 3136810; 752628, 3136841; 752660, 3136839; 752673, 3136821; 752710, 3136839; 752692, 3136849; 752706, 3136862; 752688, 3136879; 752721, 3136888; 752778, 3136855; 752798, 3136860; 752818, 3136879; 752794, 3136899; 752803, 3136909; 752827, 3136898; 752883, 3136937; 752920, 3136994; 752919, 3137058; 752949, 3137081; 752961, 3137124; 753038, 3137177; 753049, 3137149; 753047, 3137231; 753077, 3137260; 753075, 3137282; 753105, 3137301; 753102, 3137318; 753173, 3137359; 753170, 3137380; 753246, 3137431; 753278, 3137492; 753372, 3137555; 753374, 3137577; 753429, 3137626; 753469, 3137689; 753505, 3137700; 753499, 3137746; 753596, 3137826; 753678, 3137871; 753664, 3137930; 753752, 3137961; 753769, 3138029; 753799, 3138030; 753808, 3138112; 753876, 3138172; 753919, 3138176; 753909, 3138204; 753936, 3138216; 753915, 3138237; 753910, 3138267; 753941, 3138316; 753974, 3138330; 753983, 3138385; 754065, 3138469; 754107, 3138478; 754139, 3138447; 754168, 3138485; 754109, 3138494; 754094, 3138526; 754130, 3138574; 754204, 3138599; 754217, 3138618; 754200, 3138679; 754216, 3138729; 754249, 3138774; 754350, 3138787; 754365, 3138862; 754421, 3138931; 754438, 3138996; 754494, 3139028; 754507, 3139107; 754551, 3139179; 754591, 3139167; 754627, 3139197; 754661, 3139193; 754649, 3139217; 754660, 3139218; 754672, 3139297; 754720, 3139435; 754699, 3139444; 754735, 3139458; 754725, 3139546; 754756, 3139541; 754791, 3139601; 754814, 3139595; 754831, 3139636; 754832, 3139687; 754791, 3139715; 754801, 3139747; 754836, 3139746; 754893, 3139958; 754929, 3139964; 754958, 3139944; 754986, 3139946; 754979, 3139968; 755028, 3140006; 755042, 3140054; 755066, 3140070; 755116, 3140060; 755133, 3140081; 755140, 3140118; 755116, 3140133; 755111, 3140161; 755144, 3140185; 755157, 3140220; 755169, 3140207; 755179, 3140218; 755167, 3140251; 755182, 3140267; 755178, 3140292; 755257, 3140346; 755285, 3140477; 755376, 3140560; 755388, 3140542; 755404, 3140553; 755390, 3140579; 755401, 3140628; 755441, 3140623; 755435, 3140652; 755455, 3140654; 755436, 3140681; 755455, 3140699; 755451, 3140763; 755500, 3140762; 755497, 3140789; 755553, 3140845; 755548, 3140892; 755564, 3140894; 755572, 3140947; 755595, 3140962; 755720, 3141221; 755731, 3141301; 755721, 3141355; 755702, 3141368; 755681, 3141375; 755690, 3141332; 755655, 3141332; 755679, 3141312; 755649, 3141281; 755636, 3141230; 755608, 3141210; 755599, 3141153; 755574, 3141146; 755588, 3141088; 755571, 3141058; 755506, 3141108; 755477, 3141099; 755437, 3141030; 755485, 3140982; 755440, 3140948; 755366, 3140934; 755339, 3140975; 755354, 3141017; 755388, 3141014; 755428, 3141132; 755459, 3141165; 755516, 3141183; 755564, 3141290; 755617, 3141351; 755692, 3141550; 755721, 3141583; 755727, 3141627; 755669, 3141833; 755690, 3141849; 755680, 3142053; 755644, 3142039; 755630, 3142048; 755613, 3142154; 755618, 3142205; 755604, 3142242; 755537, 3142290; 755528, 3142348; 755507, 3142350; 755476, 3142414; 755316, 3142474; 755251, 3142512; 755213, 3142562; 755191, 3142557; 755153, 3142582; 755045, 3142715; 755035, 3142748; 755005, 3142770; 755006, 3142792; 754973, 3142802; 755077, 3142486; 755075, 3142452; 755045, 3142432; 755069, 3142424; 755102, 3142297; 755176, 3142156; 755177, 3142024; 755209, 3141946; 755208, 3141868; 755243, 3141784; 755267, 3141617; 755224, 3141505; 755176, 3141476; 755102, 3141376; 755099, 3141423; 755085, 3141447; 755065, 3141446; 755055, 3141358; 755029, 3141294; 755029, 3141207; 754932, 3140925; 754850, 3140937; 754886, 3141234; 754858, 3141337; 754843, 3141531; 754820, 3141638; 754845, 3141840; 754805, 3142123; 754810, 3142204; 754789, 3142236; 754786, 3142292; 754808, 3142363; 754928, 3142528; 754948, 3142575; 754945, 3142702; 754903, 3142779; 754836, 3142810; 754807, 3142860; 754756, 3142887; 754729, 3142938; 754721, 3143047; 754744, 3143071; 754791, 3143083; 754867, 3143060; Thence returning to 755093, 3142812.
                Unit TX-20: Ayers Point. 397 ha (982 ac) in Calhoun County
                This unit is an unnamed lake on Matagorda Island between Shell Reef Bayou and Big Brundrett Lake, with San Antonio Bay to the north. The unit boundary extends landward from the lake to the line where dense vegetation begins and where the constituent elements no longer occur and includes upland areas used for roosting by the piping plover. This unit includes marsh and flats at Ayers Point on Matagorda Island National Wildlife Refuge. This unit includes lands known as wind tidal flats that are infrequently inundated by seasonal winds.
                Unit TX-21: Panther Point to Pringle Lake. 863 ha (2,133 ac) in Calhoun County
                This unit represents a narrow band of bayside habitats on Matagorda Island from Panther Point to the northeast end of Pringle Lake. The landward boundary is the line indicating where dense vegetation begins, and the bayward boundary is MLLW. The unit is entirely within Matagorda Island National Wildlife Refuge. This unit includes lands known as wind tidal flats that are infrequently inundated by seasonal winds.
                Unit TX-22: Decros Point: 220 hectares (544 acres) in Calhoun and Matagorda Counties, Texas.
                (1) Unit TX-22, Calhoun County, Texas. Coordinates are in UTM Zone 14N, North American Datum 1983 (meters E, meters N):
                756144, 3143397; 756096, 3143341; 756061, 3143349; 756063, 3143379; 756090, 3143392; 756063, 3143400; 756063, 3143415; 756112, 3143433; 756144, 3143416; Thence returning to 756144, 3143397.
                756218, 3143719; 756223, 3143746; 756220, 3143744; 756218, 3143719; 756218, 3143719; 756098, 3143555; 755963, 3143488; 755903, 3143434; 755893, 3143398; 755857, 3143395; 755749, 3143289; 755734, 3143250; 755759, 3143177; 755799, 3143132; 755824, 3143113; 755867, 3143160; 756051, 3143105; 756106, 3143107; 756233, 3143175; 756271, 3143163; 756231, 3143139; 756368, 3143109; 756544, 3143103; 756677, 3143164; 756680, 3143200; 756644, 3143243; 756654, 3143262; 756890, 3143331; 756798, 3142798; 756525, 3142689; 756404, 3142687; 756212, 3142713; 755731, 3143030; 755666, 3143119; 755641, 3143206; 755922, 3143520; 756078, 3143609; 756111, 3143651; 756149, 3143763; 756225, 3143844; 756255, 3143899; 756274, 3143918; 756295, 3143916; 756361, 3143977; 756420, 3144079; 756600, 3144172; 756687, 3144174; 756777, 3144202; 756716, 3144161; 756603, 3144151; 756574, 3144128; 756593, 3144089; 756578, 3144068; 756597, 3144062; 756599, 3144045; 756464, 3143994; 756354, 3143899; 756356, 3143884; 756239, 3143766; 756235, 3143753; 756291, 3143702; 756376, 3143685; 756386, 3143670; 756401, 3143696; 756393, 3143736; 756374, 3143721; 756304, 3143770; 756346, 3143774; 756386, 3143753; 756403, 3143770; 756431, 3143706; 756475, 3143700; 756467, 3143683; 756439, 3143685; 756431, 3143666; 756460, 3143653; 756515, 3143681; 756537, 3143653; 756562, 3143683; 756579, 3143679; 756604, 3143628; 756607, 3143573; 756549, 3143560; 756522, 3143530; 756535, 3143492; 756509, 3143459; 756518, 3143444; 756565, 3143434; 756471, 3143393; 756460, 3143342; 756405, 3143278; 756281, 3143274; 756190, 3143298; 756160, 3143318; 756135, 3143366; 756148, 3143387; 756243, 3143391; 756250, 3143402; 756224, 3143431; 756303, 3143550; 756281, 3143579; 756222, 3143584; 756203, 3143630; 756218, 3143626; Thence returning to 756218, 3143719.
                757069, 3144373; 757064, 3144336; 757029, 3144350; 756939, 3144286; 756881, 3144280; 756883, 3144225; 756824, 3144201; 756761, 3144210; 756674, 3144197; 756729, 3144231; 756807, 3144231; 756807, 3144244; 756771, 3144254; 756784, 3144274; 756947, 3144326; 757036, 3144377; Thence returning to 757069, 3144373.

                757080, 3144446; 757073, 3144395; 756956, 3144409; 757025, 3144441; 757036, 3144424; 757061, 3144428; 757034, 3144445; 757051, 3144453; Thence returning to 757080, 3144446.
                
                Excluding:
                Unit TX-22, Calhoun County, Texas. Coordinates are in UTM Zone 14N, North American Datum 1983 (meters E, meters N):

                756223, 3143746; 756218, 3143719; 756220, 3143744; Thence returning to 756223, 3143746.
                
                (2) Unit TX-22, Matagorda County, Texas. Coordinates are in UTM Zone 14N, North American Datum 1983 (meters E, meters N):
                757114, 3144349; 757132, 3144326; 757064, 3144336; 757069, 3144373; Thence returning to 757114, 3144349.
                757106, 3144443; 757178, 3144436; 757188, 3144392; 757170, 3144352; 757152, 3144388; 757129, 3144401; 757073, 3144395; 757080, 3144446; Thence returning to 757106, 3144443.
                757712, 3145133; 757725, 3145118; 757725, 3145080; 757710, 3145093; 757685, 3145085; 757569, 3145004; 757376, 3144796; 757336, 3144712; 757285, 3144661; 757296, 3144644; 757283, 3144617; 757274, 3144625; 757253, 3144587; 757270, 3144530; 757236, 3144549; 757209, 3144513; 757182, 3144513; 757169, 3144532; 757188, 3144595; 757158, 3144574; 757241, 3144731; 757281, 3144777; 757412, 3144866; 757482, 3144947; 757467, 3144953; 757484, 3144972; 757600, 3145074; Thence returning to 757712, 3145133.
                757899, 3145276; 757919, 3145287; 757914, 3145264; 757871, 3145243; Thence returning to 757899, 3145276.

                757899, 3145276; 757795, 3145160; 757867, 3145238; 757873, 3145222; 757916, 3145226; 757891, 3145208; 757891, 3145179; 757836, 3145115; 757810, 3145146; 757778, 3145133; 757806, 3145110; 757772, 3145101; 757771, 3145082; 757734, 3145066; 757732, 3145114; 757716, 3145140; 757753, 3145134; 757814, 3145209; 757820, 3145264; 757759, 3145192; 757742, 3145194; 757797, 3145321; 757846, 3145389; 758053, 3145601; 758155, 3145675; 758322, 3145834; 758379, 3145867; 758466, 3145978; 758684, 3146161; 758963, 3146301; 759004, 3146289; 759009, 3146271; 758928, 3146282; 758798, 3146176; 758702, 3146129; 758613, 3146051; 758597, 3146018; 758580, 3146020; 758506, 3145950; 758474, 3145893; 758347, 3145764; 758331, 3145770; 758338, 3145760; 758263, 3145696; 758231, 3145645; 758022, 3145469; 757918, 3145330; 757899, 3145276; 757880, 3145381; 757952, 3145406; 758010, 3145502; 757954, 3145465; 757918, 3145412; 757844, 3145366; 757880, 3145381; 758136, 3145622; 758187, 3145637; 758235, 3145721; 758096, 3145616; 758117, 3145607; Thence returning to 758136, 3145622.
                759358, 3146497; 759372, 3146483; 759328, 3146494; Thence returning to 759358, 3146497.
                759209, 3146541; 759188, 3146483; 759099, 3146432; 759105, 3146403; 759095, 3146405; 759093, 3146384; 759076, 3146430; 759084, 3146445; 759135, 3146466; 759183, 3146522; 759156, 3146532; Thence returning to 759209, 3146541.
                759272, 3146526; 759294, 3146508; 759213, 3146541; Thence returning to 759272, 3146526
                759065, 3146657; 758980, 3146572; 758972, 3146538; 758970, 3146574; 759042, 3146649; 759057, 3146693; 759177, 3146778; 759141, 3146737; 759122, 3146682; Thence returning to 759065, 3146657.
                761407, 3147140; 761515, 3147154; 761599, 3147079; 761374, 3146911; 760678, 3146503; 760464, 3146360; 760075, 3146044; 759657, 3145736; 759445, 3145549; 758541, 3144679; 758386, 3144510; 758278, 3144339; 758092, 3144126; 757659, 3143435; 757468, 3143250; 757272, 3143019; 757086, 3142914; 756798, 3142798; 756890, 3143331; 756936, 3143357; 756961, 3143408; 757105, 3143467; 757171, 3143520; 757238, 3143590; 757306, 3143730; 757340, 3143770; 757437, 3143789; 757526, 3143867; 757660, 3144022; 757744, 3144151; 758077, 3144443; 758214, 3144612; 758297, 3144686; 758415, 3144760; 758648, 3144968; 759230, 3145525; 759967, 3146162; 759994, 3146208; 760115, 3146280; 760142, 3146323; 760219, 3146361; 760259, 3146409; 760301, 3146422; 760339, 3146477; 760413, 3146500; 761307, 3147038; 761328, 3147057; 761345, 3147110; 761336, 3147180; 761346, 3147218; 761384, 3147224; 761386, 3147154; Thence returning to 761407, 3147140.
                759820, 3147183; 759811, 3147187; 759840, 3147218; Thence returning to 759820, 3147183.
                759882, 3147275; 759875, 3147268; 759893, 3147309; Thence returning to 759882, 3147275.
                759718, 3147493; 759724, 3147476; 759699, 3147449; 759686, 3147480; Thence returning to 759718, 3147493.
                760083, 3147612; 760079, 3147593; 760062, 3147595; 760068, 3147567; 760037, 3147607; 759978, 3147581; 760007, 3147607; 760103, 3147644; Thence returning to 760083, 3147612.
                760153, 3147620; 760159, 3147601; 760115, 3147624; 760148, 3147658; 760140, 3147641; Thence returning to 760153, 3147620.
                760707, 3147904; 760679, 3147885; 760500, 3147853; 760219, 3147764; 760098, 3147690; 760026, 3147618; 759971, 3147605; 759859, 3147538; 759802, 3147485; 759791, 3147453; 759795, 3147431; 759800, 3147449; 759823, 3147444; 759831, 3147408; 759791, 3147328; 759622, 3147182; 759469, 3147002; 759416, 3146911; 759425, 3146905; 759450, 3146932; 759461, 3146911; 759452, 3146862; 759427, 3146839; 759417, 3146856; 759378, 3146852; 759372, 3146831; 759406, 3146799; 759366, 3146801; 759355, 3146822; 759368, 3146883; 759412, 3146919; 759427, 3146970; 759550, 3147123; 759770, 3147330; 759778, 3147366; 759764, 3147417; 759751, 3147432; 759753, 3147413; 759734, 3147408; 759717, 3147449; 759759, 3147499; 760206, 3147777; 760498, 3147861; Thence returning to 760707, 3147904.

                760707, 3147904; 760815, 3147946; 760842, 3147982; 760851, 3148007; 760836, 3148045; 760800, 3148054; 760829, 3148059; 760861, 3148041; 760853, 3148012; 760863, 3147990; 760825, 3147942; 760772, 3147910; Thence returning to 760707, 3147904.
                
                Excluding:
                Unit TX-22, Matagorda County, Texas. Coordinates are in UTM Zone 14N, North American Datum 1983 (meters E, meters N):
                758136, 3145622; 758117, 3145607; 758096, 3145616; 758235, 3145721; 758187, 3145637; Thence returning to 758136, 3145622.
                757880, 3145381; 757844, 3145366; 757918, 3145412; 757954, 3145465; 758010, 3145502; 757952, 3145406; Thence returning to 757880, 3145381.
                Unit TX-23: West Matagorda Peninsula Beach: 732 hectares (1,808 acres) in Matagorda County, Texas.
                (1) Unit TX-23, Matagorda County, Texas. Coordinates are in UTM Zone 14N, North American Datum 1983 (meters E, meters N):

                794998, 3166954; 795058, 3166920; 795090, 3166937; 795134, 3166804; 795016, 3166417; 794989, 3166385; 794944, 3166385; 794915, 3166413; 794926, 3166514; 794843, 3166543; 794768, 3166544; 794548, 3166469; 794150, 3166265; 793944, 3166178; 793663, 3166021; 793518, 3165958; 793395, 3165925; 793172, 3165799; 792681, 3165580; 792613, 3165566; 792476, 3165501; 792386, 3165491; 792237, 3165445; 792084, 3165355; 791974, 3165315; 791729, 3165186; 791684, 3165181; 791602, 3165145; 791384, 3165026; 791034, 3164868; 790882, 3164791; 790777, 3164715; 790379, 3164514; 790143, 3164405; 790049, 3164393; 789926, 3164312; 789730, 3164213; 789515, 3164138; 789342, 3164036; 789061, 3163915; 789006, 3163870; 788591, 3163656; 787268, 3163020; 786928, 3162831; 785690, 3162217; 783809, 3161232; 783766, 3161194; 783561, 3161093; 783080, 3160816; 783021, 3160797; 782112, 3160298; 781945, 3160187; 779312, 3158763; 779021, 3158591; 778735, 3158450; 778435, 3158283; 778356, 3158222; 778041, 3158059; 777655, 3157835; 777552, 3157791; 777151, 3157543; 776616, 3157251; 774162, 3155789; 773866, 3155590; 771809, 3154316; 770189, 3153238; 769386, 3152669; 768586, 3152130; 768014, 3151702; 767939, 3151663; 767463, 3151320; 765711, 3150005; 765107, 3149512; 764382, 3148892; 763644, 3148208; 763289, 3147857; 762933, 3147441; 762617, 3146969; 762265, 3147300; 762270, 3147310; 762363, 3147244; 762438, 3147245; 762454, 3147203; 762535, 3147242; 762557, 3147226; 762612, 3147276; 762726, 3147506; 762744, 3147492; 762772, 3147536; 762760, 3147551; 762788, 3147556; 762803, 3147613; 762841, 3147619; 762873, 3147677; 762861, 3147687; 762892, 3147711; 762920, 3147711; 762961, 3147783; 762982, 3147789; 763038, 3147857; 763046, 3147902; 763070, 3147893; 763111, 3147916; 763157, 3147982; 763310, 3148128; 763329, 3148152; 763319, 3148179; 763350, 3148178; 763519, 3148342; 763548, 3148426; 763556, 3148410; 763588, 3148424; 763697, 3148513; 763735, 3148566; 764060, 3148862; 764128, 3148935; 764129, 3148952; 764144, 3148947; 764200, 3148989; 764344, 3149135; 764714, 3149450; 764734, 3149496; 764743, 3149472; 764772, 3149490; 764837, 3149563; 764919, 3149622; 764931, 3149656; 764966, 3149657; 764967, 3149672; 765022, 3149704; 765026, 3149729; 765054, 3149753; 765184, 3149833; 765248, 3149888; 765251, 3149908; 765318, 3149943; 765402, 3150017; 765391, 3150029; 765560, 3150128; 765654, 3150205; 765665, 3150233; 765694, 3150239; 766019, 3150509; 766060, 3150507; 766056, 3150528; 766242, 3150643; 766231, 3150659; 766264, 3150670; 766290, 3150706; 766349, 3150720; 766403, 3150762; 766410, 3150776; 766400, 3150784; 766432, 3150810; 766478, 3150816; 766553, 3150894; 766580, 3150895; 766591, 3150919; 766638, 3150935; 766681, 3150980; 766851, 3151092; 766826, 3151100; 766834, 3151111; 766869, 3151109; 766917, 3151167; 766987, 3151195; 766985, 3151213; 767051, 3151232; 767051, 3151251; 767155, 3151320; 767227, 3151389; 767261, 3151391; 767276, 3151420; 767416, 3151492; 767409, 3151512; 767478, 3151551; 767485, 3151571; 767518, 3151576; 768233, 3152078; 768238, 3152099; 768976, 3152590; 769058, 3152662; 769368, 3152855; 769420, 3152910; 769658, 3153054; 769821, 3153184; 770092, 3153356; 770434, 3153606; 771182, 3154087; 771201, 3154119; 771224, 3154119; 771302, 3154178; 771296, 3154199; 771375, 3154238; 771372, 3154277; 771386, 3154285; 771403, 3154267; 771449, 3154295; 771449, 3154276; 771475, 3154279; 771489, 3154314; 771468, 3154329; 771484, 3154342; 771514, 3154323; 771521, 3154336; 771506, 3154349; 771629, 3154407; 771640, 3154394; 771662, 3154432; 771773, 3154490; 771764, 3154504; 771847, 3154539; 771846, 3154581; 771890, 3154564; 771952, 3154615; 772048, 3154661; 772056, 3154686; 772135, 3154716; 772126, 3154764; 772141, 3154765; 772152, 3154735; 772309, 3154838; 772364, 3154849; 772356, 3154867; 772473, 3154950; 772514, 3154966; 772534, 3154957; 772537, 3154985; 772561, 3155011; 772618, 3155032; 772631, 3155101; 772691, 3155103; 772702, 3155079; 772798, 3155130; 772770, 3155157; 772782, 3155164; 772824, 3155147; 772957, 3155220; 772957, 3155241; 772941, 3155244; 772943, 3155274; 772965, 3155272; 772971, 3155237; 773333, 3155448; 773335, 3155460; 773317, 3155462; 773328, 3155489; 773349, 3155500; 773345, 3155475; 773366, 3155474; 773571, 3155590; 773800, 3155743; 773798, 3155799; 773785, 3155807; 773772, 3155780; 773766, 3155793; 773770, 3155843; 773875, 3155895; 773905, 3155835; 773937, 3155833; 773909, 3155859; 773943, 3155903; 773950, 3155887; 773965, 3155890; 773951, 3155928; 773977, 3155940; 773997, 3155908; 774009, 3155943; 774039, 3155946; 774038, 3155962; 774049, 3155966; 774062, 3155943; 774074, 3155946; 774065, 3155964; 774106, 3155956; 774092, 3156000; 774145, 3156002; 774136, 3156022; 774352, 3156126; 774319, 3156197; 774403, 3156217; 774411, 3156239; 774440, 3156235; 774449, 3156266; 774501, 3156271; 774622, 3156336; 774657, 3156309; 774646, 3156346; 774668, 3156365; 774683, 3156360; 774701, 3156393; 774726, 3156383; 774735, 3156399; 774810, 3156418; 774825, 3156441; 774879, 3156462; 774857, 3156480; 774871, 3156494; 774924, 3156492; 774903, 3156518; 774935, 3156516; 774955, 3156497; 774980, 3156504; 774967, 3156527; 775026, 3156559; 775051, 3156557; 775050, 3156580; 775099, 3156573; 775109, 3156590; 775173, 3156614; 775236, 3156655; 775259, 3156678; 775254, 3156698; 775274, 3156712; 775292, 3156688; 775440, 3156715; 775460, 3156759; 775442, 3156804; 775476, 3156805; 775551, 3156843; 775560, 3156867; 775596, 3156873; 775616, 3156913; 775662, 3156897; 775728, 3156958; 775729, 3156991; 775785, 3156991; 775801, 3157010; 775830, 3157003; 775853, 3157031; 775904, 3157050; 775946, 3157047; 775953, 3157084; 776040, 3157083; 776045, 3157116; 776022, 3157180; 776078, 3157118; 776118, 3157125; 776090, 3157149; 776131, 3157159; 776136, 3157198; 776183, 3157191; 776189, 3157207; 776176, 3157230; 776217, 3157225; 776286, 3157272; 776292, 3157308; 776319, 3157331; 776295, 3157373; 776348, 3157387; 776354, 3157358; 776341, 3157334; 776352, 3157315; 776376, 3157310; 776490, 3157347; 776545, 3157416; 776572, 3157419; 776554, 3157519; 776594, 3157504; 776584, 3157563; 776710, 3157558; 776751, 3157593; 776795, 3157573; 776809, 3157590; 776870, 3157592; 776920, 3157641; 776896, 3157733; 776916, 3157749; 776981, 3157710; 777005, 3157755; 777000, 3157825; 777052, 3157795; 777047, 3157810; 777061, 3157816; 777085, 3157807; 777100, 3157825; 777128, 3157824; 777136, 3157854; 777380, 3157859; 777414, 3157888; 777421, 3157918; 777371, 3158011; 777367, 3158052; 777413, 3157996; 777423, 3158007; 777376, 3158074; 777374, 3158106; 777554, 3158063; 777622, 3158097; 777590, 3158159; 777524, 3158371; 777557, 3158387; 777667, 3158228; 777720, 3158210; 777822, 3158226; 777867, 3158162; 777921, 3158224; 778288, 3158394; 778319, 3158391; 778393, 3158441; 778436, 3158473; 778462, 3158554; 778533, 3158601; 778551, 3158642; 778674, 3158666; 778759, 3158639; 778789, 3158648; 778780, 3158674; 778752, 3158693; 778858, 3158724; 778839, 3158750; 779002, 3158792; 779198, 3158891; 779307, 3158924; 779722, 3159149; 779805, 3159202; 779824, 3159222; 779823, 3159246; 779894, 3159251; 780100, 3159357; 780156, 3159407; 780184, 3159404; 780268, 3159447; 780367, 3159526; 780372, 3159584; 780392, 3159580; 780413, 3159547; 780436, 3159550; 780519, 3159602; 780485, 3159643; 780545, 3159622; 780556, 3159642; 780500, 3159673; 780489, 3159696; 780552, 3159678; 780592, 3159692; 780655, 3159688; 780690, 3159671; 781001, 3159852; 780997, 3159876; 781037, 3159873; 781086, 3159894; 781316, 3160022; 781407, 3160094; 781431, 3160082; 781448, 3160115; 781539, 3160152; 781544, 3160173; 781474, 3160223; 781478, 3160261; 781612, 3160218; 781669, 3160217; 781825, 3160304; 781835, 3160329; 781909, 3160348; 782128, 3160476; 782333, 3160568; 782462, 3160654; 782488, 3160655; 782597, 3160742; 782581, 3160818; 782539, 3160870; 782564, 3160919; 782609, 3160857; 782618, 3160812; 782636, 3160864; 782630, 3160898; 782649, 3160917; 782674, 3160890; 782760, 3160920; 782768, 3160964; 782808, 3160981; 782830, 3160948; 782972, 3160950; 782962, 3160969; 782995, 3161004; 782928, 3160991; 782910, 3161004; 782919, 3161024; 783089, 3161043; 783213, 3161096; 783220, 3161111; 783173, 3161144; 783179, 3161156; 783226, 3161146; 783263, 3161120; 783299, 3161127; 783882, 3161445; 783893, 3161500; 783879, 3161520; 783896, 3161532; 783944, 3161514; 784013, 3161513; 784436, 3161745; 784671, 3161860; 784710, 3161861; 784685, 3161880; 784653, 3161979; 784655, 3162020; 784702, 3161998; 784748, 3161932; 784773, 3161928; 784795, 3161949; 784788, 3162008; 784815, 3161973; 784885, 3161985; 784870, 3162027; 784910, 3162050; 784903, 3162100; 785103, 3162113; 785169, 3162136; 785192, 3162188; 785161, 3162277; 785178, 3162285; 785245, 3162208; 785280, 3162230; 785287, 3162205; 785319, 3162202; 785343, 3162225; 785384, 3162220; 785375, 3162249; 785353, 3162254; 785339, 3162280; 785371, 3162299; 785387, 3162285; 785388, 3162251; 785419, 3162240; 785449, 3162251; 785460, 3162259; 785453, 3162295; 785427, 3162294; 785418, 3162308; 785431, 3162323; 785417, 3162350; 785464, 3162332; 785491, 3162365; 785555, 3162388; 785540, 3162419; 785577, 3162435; 785706, 3162417; 785808, 3162443; 786235, 3162661; 786222, 3162726; 786241, 3162747; 786282, 3162748; 786296, 3162708; 786313, 3162705; 786408, 3162739; 787397, 3163242; 787445, 3163272; 787445, 3163303; 787386, 3163391; 787407, 3163392; 787470, 3163328; 787515, 3163318; 787548, 3163337; 787538, 3163387; 787553, 3163433; 787510, 3163517; 787580, 3163471; 787607, 3163488; 787593, 3163461; 787593, 3163378; 787644, 3163442; 787641, 3163516; 787715, 3163519; 787728, 3163533; 787752, 3163523; 787807, 3163552; 787811, 3163582; 787852, 3163578; 787866, 3163547; 787961, 3163579; 788012, 3163561; 788102, 3163592; 788746, 3163898; 789174, 3164131; 789237, 3164170; 789261, 3164207; 789293, 3164219; 789325, 3164210; 789390, 3164239; 789407, 3164304; 789427, 3164320; 789441, 3164301; 789492, 3164297; 789618, 3164343; 789689, 3164395; 789693, 3164432; 789735, 3164457; 789760, 3164450; 789823, 3164487; 789834, 3164539; 789815, 3164710; 789823, 3164734; 789859, 3164690; 789897, 3164676; 789880, 3164738; 789850, 3164773; 789759, 3164821; 789751, 3164856; 789831, 3164916; 789845, 3164980; 790001, 3164775; 790015, 3164790; 790071, 3164774; 790091, 3164789; 790083, 3164812; 789994, 3164857; 790153, 3164852; 790182, 3164863; 790158, 3164902; 790268, 3164862; 790409, 3164873; 790455, 3164860; 790439, 3164879; 790466, 3164886; 790515, 3164845; 790561, 3164860; 790573, 3164896; 790652, 3164913; 790700, 3164943; 790686, 3164985; 790627, 3165047; 790687, 3165093; 790658, 3165156; 790798, 3165128; 790843, 3165087; 790858, 3165095; 790855, 3165112; 790894, 3165091; 790909, 3165128; 790887, 3165131; 790885, 3165108; 790879, 3165143; 790889, 3165160; 790946, 3165161; 790956, 3165219; 791017, 3165172; 791022, 3165203; 791034, 3165204; 791042, 3165140; 791090, 3165139; 791130, 3165185; 791127, 3165218; 791175, 3165313; 791185, 3165392; 791210, 3165391; 791274, 3165352; 791308, 3165295; 791302, 3165249; 791376, 3165227; 791832, 3165407; 792079, 3165546; 792372, 3165683; 792643, 3165768; 793089, 3165964; 793193, 3166034; 793218, 3166074; 793323, 3166133; 793400, 3166136; 793497, 3166116; 793612, 3166196; 793662, 3166206; 793673, 3166192; 793692, 3166234; 793729, 3166224; 793740, 3166257; 793799, 3166289; 793953, 3166317; 793958, 3166343; 793999, 3166327; 794001, 3166339; 794049, 3166332; 794057, 3166358; 794044, 3166380; 794102, 3166394; 794098, 3166427; 794177, 3166450; 794190, 3166472; 794237, 3166468; 794260, 3166496; 794290, 3166485; 794313, 3166501; 794303, 3166522; 794353, 3166523; 794450, 3166564; 794498, 3166564; 794504, 3166587; 794550, 3166580; 794606, 3166655; 794624, 3166633; 794587, 3166595; 794820, 3166662; 794825, 3166646; 794850, 3166647; 794935, 3166683; 794992, 3166683; 795017, 3166700; 795006, 3166702; 795022, 3166736; 795014, 3166766; 795031, 3166779; 795044, 3166835; 795042, 3166868; 794997, 3166892; 794963, 3166951; 794941, 3166950; 794976, 3167088; 795067, 3167204; 795177, 3167238; 795284, 3167342; 795318, 3167327; 795313, 3167286; 795265, 3167234; 795106, 3167163; 795040, 3167114; 795005, 3167056; Thence returning to 794998, 3166954.
                Unit TX-24: West Matagorda Bay/Western Peninsula Flats. 756 ha (1,868 ac) in Matagorda County
                This unit extends along the bayside of Matagorda Peninsula from 7.5 southwest of Greens Bayou to 2.5 km (1.6 mi) northwest of Greens Bayou. The landward boundary is the line indicating the beginning of dense vegetation, and the bayside boundary is MLLW. This unit includes lands known as wind tidal flats that are infrequently inundated by seasonal winds.
                Unit TX-25: West Matagorda Bay/Eastern Peninsula Flats. 232 ha (575 ac) in Matagorda County
                This unit follows the bayside of Matagorda Peninsula from Maverick Slough southwest for 5 km (3 mi). The unit begins at Maverick Slough to the northeast and extends 5 km (3 mi) to the southwest, enclosing a series of flats along Matagorda Bay. The upland areas extend to where densely vegetated habitat, not used by the piping plover, begins and where the constituent elements no longer occur and include upland areas used for roosting by the piping plover. This unit includes lands known as wind tidal flats that are infrequently inundated by seasonal winds.
                Unit TX-26: Colorado River Diversion Delta. 5 ha (13 ac) in Matagorda County
                This unit follows the shore of the extreme eastern northeast corner of West Matagorda Bay from Culver Cut to Dog Island Reef. The southeastern tidally emergent portion of Dog Island Reef is included within the unit. The landward boundary is the line indicating the beginning of dense vegetation, and the bayside boundary is MLLW. The upland areas includes upland areas used for roosting by the piping plover. This unit includes lands known as wind tidal flats that are infrequently inundated by seasonal winds.
                Unit TX-27: East Matagorda Bay/Matagorda Peninsula Beach West: 366 hectares (905 acres) in Matagorda County, Texas.
                (1) Unit TX-27, Matagorda County, Texas. Coordinates are in UTM Zone 14N, North American Datum 1983 (meters E, meters N):

                815151, 3177276; 815182, 3177233; 813690, 3176252; 813397, 3176083; 813325, 3176088; 813301, 3176051; 813243, 3176007; 813000, 3175875; 811516, 3174967; 809757, 3173949; 808939, 3173496; 806536, 3172223; 805649, 3171790; 805549, 3171722; 804997, 3171465; 804930, 3171413; 804257, 3171102; 804079, 3170992; 803100, 3170524; 802419, 3170178; 802076, 3170019; 801924, 3169969; 800796, 3169381; 800372, 3169187; 800298, 3169170; 800014, 3169018; 799867, 3168961; 799772, 3168893; 799509, 3168766; 799393, 3168739; 799193, 3168614; 798902, 3168493; 798794, 3168415; 798598, 3168344; 798514, 3168291; 797999, 3168062; 797826, 3167949; 797631, 3167894; 797477, 3167805; 797168, 3167677; 796768, 3167470; 796648, 3167436; 796348, 3167278; 796199, 3167230; 795692, 3166923; 795497, 3166822; 795415, 3166788; 795250, 3166772; 795169, 3166770; 795134, 3166804; 795090, 3166937; 795207, 3167035; 795336, 3167107; 795392, 3167189; 795420, 3167269; 795426, 3167183; 795446, 3167150; 795589, 3167209; 795703, 3167186; 795722, 3167161; 795776, 3167162; 795794, 3167197; 795881, 3167214; 796325, 3167451; 796435, 3167491; 796437, 3167504; 796557, 3167564; 796574, 3167555; 796578, 3167572; 796632, 3167583; 796710, 3167640; 797631, 3168070; 797669, 3168107; 797735, 3168118; 797904, 3168210; 798045, 3168263; 798047, 3168277; 798354, 3168404; 798511, 3168485; 798507, 3168499; 798596, 3168532; 798605, 3168549; 798673, 3168567; 798677, 3168594; 798692, 3168583; 798775, 3168613; 798845, 3168642; 798837, 3168655; 798992, 3168720; 799025, 3168748; 799024, 3168766; 799000, 3168758; 799023, 3168804; 799041, 3168807; 799046, 3168785; 799060, 3168785; 799092, 3168820; 799158, 3168967; 799237, 3168998; 799271, 3168945; 799301, 3168927; 799358, 3168923; 799328, 3168957; 799377, 3168934; 799455, 3168944; 799681, 3169037; 799860, 3169124; 799881, 3169190; 799866, 3169191; 799887, 3169218; 799942, 3169196; 799939, 3169221; 799991, 3169201; 800056, 3169220; 800066, 3169229; 800069, 3169315; 800115, 3169258; 800237, 3169309; 800233, 3169352; 800219, 3169368; 800227, 3169380; 800269, 3169380; 800268, 3169436; 800295, 3169417; 800289, 3169373; 800302, 3169357; 800367, 3169382; 800382, 3169460; 800413, 3169433; 800516, 3169441; 800511, 3169483; 800493, 3169499; 800504, 3169510; 800529, 3169509; 800549, 3169536; 800587, 3169485; 800642, 3169500; 800690, 3169526; 800702, 3169587; 800731, 3169583; 800744, 3169562; 800770, 3169572; 800763, 3169627; 800775, 3169651; 800790, 3169617; 800819, 3169597; 800845, 3169610; 800837, 3169658; 800882, 3169629; 800903, 3169630; 800899, 3169656; 800954, 3169648; 800995, 3169677; 800980, 3169701; 801024, 3169695; 801021, 3169734; 801038, 3169748; 801063, 3169718; 801111, 3169719; 801139, 3169739; 801117, 3169772; 801182, 3169778; 801170, 3169842; 801185, 3169848; 801201, 3169800; 801220, 3169800; 801212, 3169775; 801232, 3169778; 801382, 3169846; 801369, 3169859; 801420, 3169867; 801456, 3169908; 801513, 3169912; 801556, 3169947; 801598, 3169951; 801700, 3170013; 801744, 3170017; 801814, 3170067; 802079, 3170173; 802228, 3170258; 802294, 3170275; 802700, 3170473; 802713, 3170495; 802704, 3170571; 802743, 3170564; 802739, 3170618; 802825, 3170599; 802836, 3170618; 802898, 3170634; 802954, 3170600; 803004, 3170624; 803058, 3170695; 803106, 3170695; 803112, 3170678; 803177, 3170703; 803492, 3170870; 803513, 3170868; 803696, 3170956; 803709, 3170972; 803697, 3170984; 803734, 3171021; 803791, 3171024; 803858, 3171068; 803881, 3171064; 803887, 3171086; 803938, 3171130; 803978, 3171133; 804003, 3171117; 804006, 3171142; 804053, 3171151; 804055, 3171166; 804024, 3171168; 804033, 3171207; 804107, 3171225; 804128, 3171211; 804164, 3171227; 804175, 3171212; 804203, 3171263; 804251, 3171232; 804278, 3171264; 804346, 3171284; 804358, 3171296; 804355, 3171328; 804370, 3171328; 804372, 3171309; 804410, 3171312; 804464, 3171340; 804469, 3171365; 804455, 3171374; 804467, 3171380; 804486, 3171357; 804496, 3171382; 804514, 3171370; 804524, 3171381; 804512, 3171393; 804530, 3171413; 804547, 3171386; 804597, 3171425; 804655, 3171439; 804696, 3171464; 804706, 3171503; 804753, 3171488; 804744, 3171515; 804816, 3171513; 804854, 3171536; 804859, 3171568; 804896, 3171563; 804966, 3171612; 804987, 3171605; 805080, 3171639; 805128, 3171660; 805127, 3171687; 805220, 3171710; 805426, 3171810; 805441, 3171850; 805486, 3171849; 805760, 3171992; 805777, 3172145; 805892, 3172114; 805943, 3172152; 806021, 3172162; 806027, 3172144; 806051, 3172139; 806069, 3172154; 806045, 3172175; 806209, 3172242; 806287, 3172251; 806408, 3172329; 806487, 3172357; 806511, 3172385; 806517, 3172421; 806549, 3172412; 806547, 3172389; 806577, 3172392; 806631, 3172428; 806646, 3172472; 806664, 3172467; 806732, 3172514; 806746, 3172493; 806869, 3172554; 806877, 3172566; 806866, 3172587; 806882, 3172594; 806902, 3172580; 806998, 3172618; 807011, 3172642; 807178, 3172748; 807224, 3172849; 807239, 3172838; 807402, 3172863; 807565, 3172914; 807718, 3173033; 807712, 3173128; 807812, 3173111; 807834, 3173141; 807878, 3173118; 807957, 3173150; 808005, 3173153; 808089, 3173193; 808168, 3173255; 808274, 3173287; 808300, 3173338; 808340, 3173332; 808351, 3173355; 808482, 3173408; 808523, 3173439; 808521, 3173454; 808540, 3173473; 808523, 3173513; 808658, 3173521; 808747, 3173571; 808762, 3173531; 808798, 3173549; 808796, 3173586; 808811, 3173581; 808804, 3173607; 808816, 3173631; 808887, 3173645; 808912, 3173673; 808953, 3173670; 809003, 3173738; 809005, 3173779; 809022, 3173810; 809063, 3173816; 809123, 3173783; 809144, 3173786; 809267, 3173836; 809240, 3173879; 809290, 3173869; 809374, 3173910; 809373, 3173930; 809466, 3173972; 809515, 3173959; 809527, 3173981; 809569, 3173988; 809568, 3173998; 809542, 3173991; 809533, 3174007; 809587, 3174008; 809669, 3174075; 809844, 3174156; 809831, 3174198; 809791, 3174247; 809801, 3174268; 809782, 3174281; 809780, 3174304; 809975, 3174255; 810104, 3174315; 810121, 3174302; 810256, 3174405; 810363, 3174452; 810540, 3174570; 810772, 3174673; 810799, 3174695; 810758, 3174710; 810783, 3174730; 810834, 3174743; 810837, 3174714; 811361, 3175015; 811517, 3175132; 812200, 3175515; 812254, 3175565; 812248, 3175588; 812282, 3175603; 812304, 3175592; 812413, 3175651; 812994, 3176005; 813205, 3176153; 813618, 3176380; 813617, 3176422; 813583, 3176449; 813650, 3176441; 813631, 3176431; 813639, 3176418; 813678, 3176423; 813753, 3176466; 813831, 3176532; 813794, 3176609; 813974, 3176652; 814024, 3176680; 814050, 3176732; 814081, 3176734; 814339, 3176881; 814577, 3177065; 814602, 3177104; 814643, 3177108; 814643, 3177136; 814714, 3177150; 814767, 3177181; 814761, 3177197; 814867, 3177257; 814887, 3177248; 814954, 3177283; 814970, 3177319; 814996, 3177320; 815058, 3177361; 815085, 3177368; Thence returning to 815151, 3177276.
                Unit TX-28: East Matagorda Bay/Matagorda Peninsula Beach East: 194 hectares (481 acres) in Matagorda County, Texas.

                (1) Unit TX-28, Matagorda County, Texas. Coordinates are in UTM Zone 14N, North American Datum 1983 (meters E, meters N):
                
                826255, 3184413; 826144, 3184255; 826082, 3184209; 825729, 3184026; 825639, 3183994; 824822, 3183472; 824219, 3183064; 823959, 3182871; 823794, 3182779; 823448, 3182551; 823260, 3182448; 822578, 3181993; 821871, 3181551; 821687, 3181407; 821599, 3181564; 821804, 3181677; 821805, 3181730; 821845, 3181733; 821868, 3181713; 821881, 3181737; 821874, 3181761; 821887, 3181769; 821923, 3181749; 821931, 3181789; 821995, 3181805; 821994, 3181835; 821952, 3181919; 822021, 3181956; 822017, 3181906; 821993, 3181883; 822034, 3181865; 822073, 3181905; 822110, 3181893; 822144, 3181948; 822145, 3181985; 822181, 3181986; 822189, 3182046; 822296, 3182105; 822362, 3182082; 822398, 3182112; 822398, 3182145; 822422, 3182151; 822406, 3182179; 822693, 3182372; 822814, 3182421; 822845, 3182474; 822893, 3182506; 822951, 3182513; 822967, 3182545; 822989, 3182545; 823000, 3182511; 823030, 3182494; 823060, 3182504; 823077, 3182533; 823045, 3182559; 823077, 3182605; 823164, 3182633; 823163, 3182666; 823386, 3182716; 823413, 3182751; 823377, 3182799; 823426, 3182812; 823438, 3182780; 823509, 3182846; 823591, 3182896; 823645, 3182873; 823793, 3183006; 824179, 3183243; 824191, 3183260; 824169, 3183278; 824074, 3183300; 824095, 3183334; 824155, 3183341; 824209, 3183378; 824368, 3183417; 824371, 3183454; 824415, 3183476; 824443, 3183482; 824479, 3183461; 824539, 3183482; 824635, 3183568; 824790, 3183647; 824792, 3183670; 824813, 3183684; 824777, 3183731; 824756, 3183799; 824759, 3183881; 824891, 3183871; 824909, 3183819; 824958, 3183806; 825029, 3183822; 825125, 3183886; 825180, 3183904; 825196, 3183917; 825179, 3183973; 825251, 3184071; 825179, 3184141; 825163, 3184192; 825309, 3184221; 825350, 3184198; 825363, 3184205; 825375, 3184184; 825364, 3184135; 825381, 3184105; 825537, 3184169; 825445, 3184230; 825465, 3184261; 825526, 3184253; 825539, 3184330; 825530, 3184355; 825567, 3184383; 825649, 3184398; 825705, 3184380; 825848, 3184381; 825929, 3184354; 826013, 3184373; 826009, 3184399; 826190, 3184525; 826276, 3184554; 826411, 3184646; 826400, 3184577; 826353, 3184503; Thence returning to 826255, 3184413.
                830205, 3186883; 830049, 3186765; 830013, 3186765; 829946, 3186699; 829382, 3186350; 828066, 3185574; 827164, 3185085; 826836, 3184954; 826943, 3185048; 826987, 3185216; 827003, 3185207; 827072, 3185230; 827085, 3185260; 827084, 3185327; 827110, 3185354; 827210, 3185365; 827252, 3185392; 827287, 3185385; 827377, 3185461; 827440, 3185465; 827512, 3185500; 827551, 3185497; 827572, 3185471; 827594, 3185480; 827621, 3185551; 827733, 3185595; 827745, 3185647; 827847, 3185743; 827904, 3185777; 827968, 3185772; 828020, 3185747; 828075, 3185764; 828145, 3185803; 828158, 3185843; 828244, 3185846; 828245, 3185880; 828414, 3185951; 828418, 3186022; 828501, 3186031; 828502, 3186064; 828550, 3186076; 828558, 3186101; 828612, 3186117; 828679, 3186113; 828774, 3186175; 828762, 3186197; 828790, 3186228; 828855, 3186206; 828863, 3186226; 828966, 3186248; 829054, 3186316; 829078, 3186310; 829148, 3186353; 829189, 3186400; 829268, 3186437; 829288, 3186490; 829362, 3186541; 830412, 3187170; 830529, 3187068; Thence returning to 830205, 3186883.
                Unit TX-29: Brown Cedar Cut. 119 ha (294 ac) in Matagorda County
                This unit extends 2 km (1.2 mi.) both southwest and northeast of the main channel of Brown Cedar Cut along the bayside of Matagorda Peninsula in East Matagorda Bay, and abuts unit TX-28 to the southeast. The landward boundary is the line indicating the beginning of dense vegetation, and the bayside boundary is MLLW. The eastern boundary of TX-29 follows the change in habitat from mud flats preferred by the piping plover, to slightly vegetated dune system adjacent to TX-28. This unit includes upland areas used for roosting by the piping plover. This unit includes lands known as wind tidal flats that are infrequently inundated by seasonal winds.
                Unit TX-30: Northeast Corner East Matagorda Bay. 120 ha (297 ac) in Matagorda County
                This unit is bounded on the north by the Gulf Intercoastal Waterway, on the east by the northeast limit of Matagorda bay up the line where dense vegetation begins, on the south by the boundary of Unit TX-28, and on the west by MLLW. It is a system of flats associated with tidal channels. This unit includes upland areas used for roosting by the piping plover and lands known as wind tidal flats that are infrequently inundated by seasonal winds.
                Unit TX-31: San Bernard NWR Beach: 162 hectares (401 acres) in Brazoria and Matagorda Counties, Texas.
                (1) Unit TX-31, Brazoria County, Texas. Coordinates are in UTM Zone 14N, North American Datum 1983 (meters E, meters N):

                845107, 3196259; 845109, 3196228; 845094, 3196220; 845074, 3196229; 845012, 3196214; 844789, 3196124; 844698, 3196051; 844637, 3195948; 844638, 3195822; 844631, 3195763; 844611, 3195738; 844645, 3195687; 844580, 3195695; 844354, 3195499; 843993, 3195392; 843666, 3195222; 843102, 3194895; 843008, 3194826; 842964, 3194814; 842745, 3194673; 842540, 3194566; 841475, 3193902; 840906, 3193575; 840873, 3193674; 840883, 3193749; 840904, 3193744; 840926, 3193790; 840903, 3193797; 840916, 3193814; 840902, 3193812; 840968, 3193922; 840984, 3193875; 841026, 3193872; 841030, 3193889; 841039, 3193879; 841065, 3193891; 841064, 3193916; 841078, 3193900; 841117, 3193903; 841178, 3193918; 841239, 3193971; 841278, 3193963; 841318, 3193988; 841306, 3194010; 841342, 3194027; 841361, 3194013; 841396, 3194050; 841440, 3194059; 841450, 3194079; 841484, 3194086; 841494, 3194118; 841552, 3194133; 841695, 3194218; 841704, 3194241; 842261, 3194573; 842322, 3194596; 842529, 3194742; 842704, 3194832; 842808, 3194909; 843042, 3195025; 843088, 3195056; 843084, 3195074; 843115, 3195072; 843158, 3195097; 843158, 3195112; 843238, 3195149; 843242, 3195171; 843341, 3195194; 843402, 3195234; 843423, 3195266; 843433, 3195256; 843468, 3195289; 843554, 3195319; 843555, 3195334; 843673, 3195389; 843741, 3195447; 843830, 3195469; 843849, 3195480; 843851, 3195502; 843897, 3195527; 843934, 3195528; 843937, 3195547; 843967, 3195554; 843955, 3195571; 844007, 3195571; 844013, 3195590; 844041, 3195594; 844096, 3195648; 844198, 3195670; 844280, 3195735; 844334, 3195759; 844369, 3195753; 844459, 3195808; 844503, 3195860; 844554, 3195872; 844560, 3195908; 844591, 3195936; 844582, 3195969; 844593, 3196000; 844661, 3196087; 844707, 3196123; 844992, 3196283; 845121, 3196321; Thence returning to 845107, 3196259.
                
                (2) Unit TX-31, Matagorda County, Texas. Coordinates are in UTM Zone 14N, North American Datum 1983 (meters E, meters N):
                839649, 3192913; 839630, 3192824; 839613, 3192799; 839508, 3192750; 839098, 3192452; 839023, 3192428; 838813, 3192271; 838270, 3191930; 838203, 3191872; 837748, 3191599; 836314, 3190660; 836078, 3190523; 836034, 3190623; 836053, 3190665; 836283, 3190768; 836312, 3190807; 836350, 3190813; 836386, 3190875; 836466, 3190881; 836542, 3190928; 836529, 3190954; 836538, 3190961; 836646, 3190987; 836715, 3191029; 836768, 3191083; 836849, 3191129; 836878, 3191168; 836956, 3191189; 837036, 3191257; 837089, 3191281; 837100, 3191313; 837181, 3191370; 837272, 3191391; 837302, 3191427; 837333, 3191427; 837373, 3191456; 837374, 3191474; 838050, 3191909; 838100, 3191939; 838145, 3191939; 838147, 3191973; 838190, 3191977; 838224, 3192019; 838276, 3192051; 838274, 3192081; 838329, 3192083; 838392, 3192135; 838413, 3192124; 838409, 3192153; 838423, 3192173; 838447, 3192174; 838457, 3192200; 838474, 3192200; 838505, 3192239; 838553, 3192245; 838545, 3192261; 838618, 3192303; 838667, 3192291; 838662, 3192320; 838746, 3192330; 838736, 3192356; 838769, 3192356; 838779, 3192413; 838813, 3192455; 838897, 3192493; 838931, 3192481; 838955, 3192618; 839013, 3192626; 839073, 3192608; 839076, 3192633; 839122, 3192615; 839123, 3192653; 839153, 3192647; 839154, 3192684; 839214, 3192718; 839221, 3192767; 839298, 3192758; 839334, 3192814; 839379, 3192806; 839419, 3192820; 839441, 3192858; 839464, 3192865; 839445, 3192936; 839489, 3192935; 839515, 3192910; 839525, 3192920; 839427, 3192977; 839402, 3193017; 839435, 3193128; 839423, 3193182; 839474, 3193188; 839505, 3193171; 839618, 3193009; Thence returning to 839649, 3192913.
                840883, 3193749; 840873, 3193674; 840906, 3193575; 840754, 3193476; 840604, 3193400; 840474, 3193299; 840195, 3193155; 839950, 3193003; 839807, 3192959; 839722, 3192960; 839670, 3193003; 839509, 3193215; 839394, 3193303; 839377, 3193380; 839399, 3193507; 839447, 3193568; 839491, 3193580; 839564, 3193495; 839547, 3193432; 839610, 3193325; 839726, 3193312; 839720, 3193333; 839775, 3193352; 839861, 3193324; 839880, 3193234; 839874, 3193181; 839888, 3193152; 839908, 3193151; 839985, 3193200; 840032, 3193201; 840081, 3193224; 840092, 3193256; 840110, 3193246; 840266, 3193337; 840375, 3193419; 840369, 3193438; 840345, 3193447; 840383, 3193489; 840424, 3193501; 840470, 3193478; 840528, 3193489; 840535, 3193508; 840569, 3193518; 840639, 3193586; 840774, 3193676; 840794, 3193688; 840811, 3193673; 840826, 3193692; 840821, 3193714; 840846, 3193694; 840854, 3193734; Thence returning to 840883, 3193749.
                840943, 3193941; 840968, 3193922; 840902, 3193812; 840887, 3193825; 840911, 3193871; 840879, 3193929; Thence returning to 840943, 3193941.
                Unit TX-32: Gulf Beach Between Brazos and San Bernard Rivers: 225 hectares (556 acres) in Brazoria County, Texas.
                (1) Unit TX-32, Brazoria County, Texas. Coordinates are in UTM Zone 14N, North American Datum 1983 (meters E, meters N):

                853029, 3199397; 852994, 3199291; 852973, 3199145; 852864, 3198840; 852815, 3198760; 852748, 3198714; 852344, 3198593; 852136, 3198490; 851941, 3198432; 851707, 3198337; 851659, 3198350; 851373, 3198256; 850903, 3198055; 850790, 3198014; 850728, 3198011; 850320, 3197848; 850211, 3197825; 849540, 3197571; 849448, 3197524; 849268, 3197475; 849135, 3197410; 848611, 3197221; 848398, 3197161; 847953, 3196990; 847336, 3196798; 846786, 3196588; 846675, 3196569; 846342, 3196448; 845229, 3195980; 844645, 3195687; 844611, 3195738; 844631, 3195763; 844638, 3195822; 844637, 3195948; 844698, 3196051; 844789, 3196124; 845012, 3196214; 845074, 3196229; 845094, 3196220; 845109, 3196228; 845107, 3196259; 845142, 3196272; 845167, 3196301; 845215, 3196303; 845237, 3196334; 845262, 3196325; 845273, 3196348; 845424, 3196419; 845606, 3196444; 845641, 3196469; 845640, 3196503; 845653, 3196509; 845677, 3196510; 845683, 3196466; 845734, 3196476; 845744, 3196505; 845791, 3196516; 845823, 3196548; 845890, 3196579; 845911, 3196608; 845964, 3196626; 846022, 3196620; 846056, 3196663; 846085, 3196675; 846100, 3196665; 846118, 3196693; 846191, 3196698; 846209, 3196721; 846192, 3196726; 846198, 3196746; 846218, 3196761; 846299, 3196762; 846313, 3196881; 846346, 3196895; 846501, 3196810; 846707, 3196822; 846761, 3196860; 846683, 3196872; 846669, 3196898; 846639, 3196912; 846520, 3196897; 846501, 3196914; 846514, 3196943; 846552, 3196954; 846723, 3196942; 846820, 3196915; 846839, 3196942; 847062, 3196966; 847068, 3196983; 846988, 3196998; 847098, 3197024; 847198, 3197027; 847331, 3197007; 847493, 3197060; 847517, 3197084; 847696, 3197131; 847713, 3197148; 847697, 3197178; 847713, 3197200; 847749, 3197196; 847808, 3197153; 847843, 3197165; 847873, 3197197; 847957, 3197177; 847986, 3197185; 848073, 3197221; 848087, 3197255; 848387, 3197337; 848393, 3197356; 848487, 3197381; 848503, 3197369; 848528, 3197402; 848657, 3197427; 848722, 3197461; 848892, 3197489; 849089, 3197555; 849166, 3197605; 849247, 3197610; 849256, 3197636; 849362, 3197667; 849380, 3197691; 849437, 3197693; 849591, 3197765; 849597, 3197790; 849637, 3197808; 849660, 3197793; 849697, 3197797; 849821, 3197852; 849997, 3197912; 850082, 3197925; 850128, 3197958; 850218, 3197980; 850219, 3198012; 850249, 3198030; 850278, 3198021; 850271, 3198051; 850291, 3198055; 850271, 3198094; 850256, 3198085; 850257, 3198134; 850288, 3198156; 850290, 3198104; 850321, 3198039; 850338, 3198042; 850369, 3198059; 850363, 3198076; 850378, 3198104; 850452, 3198083; 850490, 3198125; 850502, 3198111; 850538, 3198134; 850556, 3198107; 850571, 3198114; 850582, 3198157; 850603, 3198128; 850616, 3198191; 850631, 3198191; 850645, 3198166; 850740, 3198192; 850750, 3198207; 850736, 3198227; 850685, 3198222; 850683, 3198234; 850730, 3198261; 850744, 3198238; 850788, 3198224; 850802, 3198242; 850773, 3198280; 850914, 3198295; 850960, 3198323; 850988, 3198285; 851014, 3198294; 851019, 3198318; 851066, 3198354; 851108, 3198352; 851102, 3198378; 851126, 3198379; 851154, 3198356; 851186, 3198372; 851203, 3198388; 851192, 3198413; 851202, 3198416; 851219, 3198383; 851252, 3198380; 851299, 3198415; 851331, 3198393; 851384, 3198445; 851401, 3198409; 851420, 3198408; 851434, 3198420; 851429, 3198448; 851458, 3198515; 851451, 3198566; 851500, 3198614; 851478, 3198671; 851550, 3198702; 851565, 3198647; 851587, 3198620; 851593, 3198650; 851668, 3198675; 851735, 3198660; 851766, 3198689; 851776, 3198721; 851747, 3198755; 851768, 3198827; 851792, 3198792; 851811, 3198792; 851865, 3198654; 851976, 3198664; 851978, 3198682; 852021, 3198709; 852189, 3198684; 852204, 3198687; 852198, 3198698; 852248, 3198691; 852267, 3198723; 852311, 3198690; 852321, 3198740; 852361, 3198734; 852378, 3198758; 852485, 3198822; 852521, 3198814; 852539, 3198837; 852570, 3198827; 852655, 3198869; 852699, 3198938; 852743, 3198978; 852782, 3199052; 852791, 3199099; 852773, 3199162; 852683, 3199153; 852686, 3199175; 852713, 3199192; 852781, 3199202; 852766, 3199249; 852724, 3199269; 852766, 3199277; 852767, 3199335; 852704, 3199332; 852707, 3199358; 852735, 3199382; 852767, 3199362; 852788, 3199366; 852806, 3199449; 852842, 3199509; 852835, 3199542; 852857, 3199556; 852859, 3199576; 852840, 3199588; 852888, 3199657; 852919, 3199669; 852917, 3199704; 852960, 3199781; 852964, 3199894; 852947, 3200031; 852893, 3200124; 852935, 3200170; 852985, 3200126; 853017, 3200074; 853035, 3199951; 853090, 3199908; 853152, 3199814; 853155, 3199724; 853121, 3199554; 853100, 3199497; 853062, 3199466; Thence returning to 853029, 3199397.
                Unit TX-33: Bryan Beach and Adjacent Beach: 85 hectares (211 acres) in Brazoria County, Texas.
                (1) Unit TX-33, Brazoria County, Texas. Coordinates are in UTM Zone 14N, North American Datum 1983 (meters E, meters N):
                857107, 3203393; 856954, 3203237; 856504, 3202856; 856027, 3202390; 855972, 3202358; 855205, 3201603; 855064, 3201442; 854944, 3201352; 854860, 3201254; 854447, 3200890; 854419, 3200839; 854299, 3200702; 854203, 3200634; 854165, 3200577; 854048, 3200475; 853671, 3200028; 853567, 3199956; 853447, 3199827; 853333, 3199776; 853258, 3199781; 853188, 3199823; 853130, 3200052; 853080, 3200129; 853038, 3200249; 853029, 3200293; 853061, 3200335; 853084, 3200356; 853100, 3200337; 853140, 3200182; 853233, 3199992; 853257, 3199984; 853282, 3200035; 853313, 3200036; 853344, 3199998; 853323, 3199957; 853337, 3199936; 853427, 3199983; 853558, 3200131; 853578, 3200181; 853691, 3200317; 853737, 3200293; 854041, 3200602; 853992, 3200705; 854094, 3200786; 854146, 3200781; 854169, 3200741; 854271, 3200850; 854276, 3200948; 854319, 3200983; 854308, 3201001; 854324, 3201014; 854354, 3201000; 854348, 3200979; 854369, 3200949; 854386, 3200956; 854378, 3200997; 854404, 3200991; 854416, 3201006; 854417, 3201046; 854436, 3201057; 854438, 3201017; 854484, 3201058; 854496, 3201134; 854529, 3201152; 854558, 3201133; 854784, 3201345; 854782, 3201396; 854815, 3201379; 855116, 3201662; 855121, 3201712; 855157, 3201708; 855182, 3201724; 855233, 3201795; 855264, 3201810; 855327, 3201893; 855330, 3201926; 855305, 3201957; 855301, 3202034; 855324, 3202063; 855347, 3202021; 855375, 3202009; 855387, 3201970; 855425, 3202034; 855378, 3202031; 855352, 3202050; 855339, 3202086; 855412, 3202105; 855422, 3202075; 855447, 3202073; 855465, 3202050; 855477, 3202094; 855557, 3202145; 855545, 3202169; 855496, 3202194; 855504, 3202210; 855560, 3202196; 855675, 3202272; 855669, 3202286; 855612, 3202280; 855607, 3202301; 855697, 3202387; 855677, 3202438; 855696, 3202463; 855707, 3202466; 855718, 3202395; 855734, 3202394; 855776, 3202407; 855857, 3202485; 855995, 3202547; 856665, 3203144; 856699, 3203184; 856700, 3203229; 856656, 3203223; 856604, 3203251; 856577, 3203298; 856574, 3203343; 856612, 3203392; 856746, 3203420; 856823, 3203388; 856834, 3203335; 856871, 3203348; 857231, 3203647; 857292, 3203715; 857345, 3203741; 857351, 3203789; 857405, 3203645; 857323, 3203563; 857237, 3203514; 857107, 3203393.
                Unit TX-34: San Luis Pass. 110 ha (272 ac) near the Brazoria/Galveston County line
                This unit extends along the Gulf side of Galveston Island from San Luis Pass to the site of the former town of Red Fish Cove (USGS 1:24,000 map, San Luis Pass, Texas; 1963, photorevision 1974). The landward boundary is the line indicating the beginning of dense vegetation, and the gulfside boundary is MLLW. Approximately 57 percent of the unit includes flats in the floodtide delta that are State-owned and managed by the TGLO. This unit includes lands known as wind tidal flats that are infrequently inundated by seasonal winds.
                Unit TX-35: Big Reef. 47 ha (117 ac) in Galveston County
                This unit consists of beach and sand flats on the north, west, and east shore of Big Reef, down to MLLW. South Jetty is not included. The area is currently managed by the City of Galveston. This unit includes lands known as wind tidal flats that are infrequently inundated by seasonal winds.
                Unit TX-36: Bolivar Flats. 160 ha (395 ac) in Galveston County
                This unit extends from the jetties on the southwest end of the Bolivar Peninsula to a point on the Gulf beach 1 km (0.6 mi) north of Beacon Bayou. It includes 5.0 km (3 mi) of Gulf shoreline. The landward boundary is the line indicating the beginning of dense vegetation, and the gulfside boundary is MLLW. The area is leased from TGLO by Houston Audubon Society and managed for its important avian resources. The upland areas are used for roosting by the piping plover. This unit includes lands known as wind tidal flats that are infrequently inundated by seasonal winds.
                Unit TX-37: Rollover Pass. 6 ha (16 ac) in Galveston County

                This unit consists of Rollover Bay on the bayside of Bolivar Peninsula. The landward boundary is the line indicating the beginning of dense vegetation, and the bayside boundary is MLLW. It includes flats on State-owned land managed by the TGLO. This unit captures the intertidal complex of the bay, and is bounded by the towns of Gilchrist to the east and the Gulf beach of the Bolivar Peninsula to the south. This unit includes lands known as wind tidal flats that are infrequently inundated by seasonal winds.
                
                  ER19MY09.000
                
                
                  
                  ER19MY09.001
                
                
                  
                  ER19MY09.002
                
                
                  
                  ER19MY09.003
                
                
                  
                  ER19MY09.004
                
                
                  
                  ER19MY09.005
                
                
                  
                  ER10jy01.041
                
                Piping Plover (Charadrius melodus)—Northern Great Plains Breeding Population
                1. Critical habitat units are depicted for Minnesota, Montana, Nebraska, North Dakota, and South Dakota, on the maps and as described below. The maps provided are for informational purposes only.

                2. The one overriding primary constituent element (biological) required to sustain the northern Great Plains breeding population of piping plovers that must be present at all sites is the dynamic ecological processes that create and maintain piping plover habitat. Without this biological process the physical component of the primary constituent elements would not be able to develop. These processes develop a mosaic of habitats on the landscape that provide the essential combination of prey, forage, nesting, brooding and chick-rearing areas. The annual, seasonal, daily, and even hourly availability of the habitat patches is dependent on local weather, hydrological conditions and cycles, and geological processes. The biological primary constituent element, i.e., dynamic ecological processes, creates different physical primary constituent elements on the landscape. These physical primary constituent elements exist on different habitat types found in the northern Great Plains, including mixosaline to hypersaline wetlands (Cowardin et al. 1979), rivers, reservoirs, and inland lakes. These habitat types or physical primary constituent elements that sustain the northern Great Plains breeding population of piping plovers are described as follows:
                i. On prairie alkali lakes and wetlands, the physical primary constituent elements include—(1) shallow, seasonally to permanently flooded, mixosaline to hypersaline wetlands with sandy to gravelly, sparsely vegetated beaches, salt-encrusted mud flats, and/or gravelly salt flats; (2) springs and fens along edges of alkali lakes and wetlands; and (3) adjacent uplands 200 ft (61 m) above the high water mark of the alkali lake or wetland.
                ii. On rivers the physical primary constituent elements include—sparsely vegetated channel sandbars, sand and gravel beaches on islands, temporary pools on sandbars and islands, and the interface with the river.
                iii. On reservoirs the physical primary constituent elements include—sparsely vegetated shoreline beaches, peninsulas, islands composed of sand, gravel, or shale, and their interface with the water bodies.
                iv. On inland lakes (Lake of the Woods) the physical primary constituent elements include—sparsely vegetated and windswept sandy to gravelly islands, beaches, and peninsulas, and their interface with the water body.
                3. Critical habitat does not include existing developed areas such as mainstem dam structures, buildings, marinas, boat ramps, bank stabilization and breakwater structures, row cropped or plowed agricultural areas, roads and other lands (e.g., high bank bluffs along Missouri River) unlikely to contain primary constituent elements essential for northern Great Plains piping plover conservation.
                Minnesota
                
                  Projection: UTM Zone 15, NAD83, GRS 1980, Meters.
                
                  Unit MN-1: Rocky Point, Morris Point, and Pine and Curry Island.
                This unit consists of sparsely vegetated and windswept sandy to gravelly islands, beaches, and peninsulas, and their interface with the water body (as defined in item 2 i-iv above) located in Lake of the Woods County in the following Township, Range, and Section(s):
                
                  Pine and Curry Islands: T. 162 N., R. 31 W., Sec. 1; T. 162 N., R. 32 W., Sec. 6, 10-12; Morris Point: T. 162 N., R. 32 W., Sec. 15-16; Rocky Point: T. 163 N., R. 34 W.; Sec. 4-5, 9.
                
                  
                  ER11SE02.000
                
                Montana
                
                  Projection: UTM Zone 13, NAD27, Clarke 1866, Meters.
                
                  Unit MT-1: Sheridan 1-20.
                This unit consists of 20 alkali lakes and wetlands (as defined in item 2. i-iv. above) located in Sheridan County in the following Township, Range, and Section(s). The description that follows includes site map number; common name in parentheses; Township, Range, and Section(s); and UTM coordinate (X, Y) of the center point:

                Sheridan 1 (Salt Lake); T. 37 N., R. 56 E., Sec. 1, 2, 12; T. 37 N., R. 57 E., Sec. 7; 551735.070, 5426228.954; Sheridan 2 (Galloway Lake); T. 37 N., R. 57 E., Sec. 7, 8, 17; 18; 555270.876, 5423341.594; Sheridan 3 (Lake North Of Espen); T. 37 N., R. 57 E., Sec. 7, 8, 17; 560733.568, 5420004.719; Sheridan 4 (Throntveit Lake); T. 37 N., R. 58 E., Sec. 28-33; 565501.589, 5419571.004; Sheridan 5 (Dog Leg WPA); T. 37 N., R. 58 E., Sec. 20; 566167.080, 5421711.910; Sheridan 6 (Anderson Lake); T. 37 N., R. 58 E., Sec. 15, 16, 21, 22, 27, 28; 567829.681, 5421938.009; Sheridan 7 (Gjesda; East WPA); T. 37 N., R. 58 E., Sec. 27, 28, 33; 568018.405, 5419742.779; Sheridan 8 (Flat Lake); T. 37 N., R. 58 E., Sec. 28, 32, 33; T. 36 N., R. 58 E., Sec. 2, 3; 566825.455, 5418175.594; Sheridan 9 (Lake North Of Stateline); T. 37 N., R. 58 E., Sec. 33, 34, T. 36 N., R. 58 E., Sec. 1; 568493.188, 5417985.314; Sheridan 10 (Round/Westby Lake); T. 36 N., R. 58 E., Sec. 1, 12, 13; 568830.499, 5415144.074; Sheridan 11 (Upper Goose Lake); T. 36 N., R. 58 E., Sec. 24, 25; 568964.588, 5411105.524; Sheridan 12 (West Goose Lake); T. 36 N., R. 58 E., Sec. 22, 23, 25-27; 567098.230, 5410658.484; Sheridan 13 (Goose Lake); T. 36 N., R. 58 E., Sec. 25, 36; T. 35 N., R. 58 E., Sec. 1, 2, 11-14; 568569.535, 5406908.114; Sheridan 14 (Big Slough WPA); T. 35 N., R. 58 E., Sec. 35; T. 34 N., R. 58 E., Sec. 1, 3, 11; 566846.207, 5397179.894; Sheridan 15 (Clear Lake); T. 34 N., R. 58 E., Sec. 32, 33; T. 33 N., R. 58 E., Sec. 4, 5; 563265.689, 5389005.274; Sheridan 16 (Erickson WPA); T. 33 N., R. 58 E., Sec. 24, 25; 569395.858, 5382318.164; Sheridan 17 (Parry Lake); T. 33 N., R. 58 E., Sec. 22, 26, 27, 34, 35; 566648.805, 5381422.559; Sheridan 18 (Katy's Lake); T. 32 N., R. 58 E., Sec. 8, 16-18; 558661.047, 5375001.119; Sheridan 19 (Deep Lake); T. 32 N., R. 57 E., Sec. 32; 548829.097, 5370424.894; Sheridan 20 (Medicine Lake); T. 31 N., R. 56 E., Sec. 1-6, 8-12, 13-15, 23, 24; T. 31 N., R. 57 E., Sec. 4-8, 18; T. 32 N., R. 55 E., Sec. 36, T. 32 N., R. 56 E., Sec. 25, 31-36; T. 32 N., R. 57 E., Sec. 28-34; 544469.013, 5368031.399.
                
                  
                  ER11SE02.001
                
                
                  Unit MT-2: Missouri River—approximately 125.4 mi (201.8 km) from just west of Wolf Point, McCone County, Montana, at RM 1712.0 downstream to the Montana/North Dakota border, Richland County, Montana, and McKenzie County, North Dakota, at RM 1586.6 including TRS listed below. The Missouri River in this unit flows through reservation lands of the Assiniboine and Sioux Tribes of Fort Peck (81.7 mi (131.5 km), State, and privately owned land.
                
                T. 26 N., R. 58 E., Sec. 1-6, T. 26 N., R. 59 E., Sec. 3-6, 9, 10, 13-16, 22-24; T. 27 N., R. 47 E., Sec. 21-24, 27-28, 33-34; T. 27 N., R. 48 E., Sec. 13-16, 19-22, 28-29, T. 27 N., R. 49 E., Sec. 13-18, 24; T. 27 N., R. 50 E., Sec. 14-21, 23-26; T. 27 N., R. 51 E., Sec. 7-8, 17-27, 30; T. 27 N., R. 52 E., Sec. 10-16, 19, 21-23, 27-32; T. 27 N., R. 53 E., Sec. 1-3, Sec. 6-7, 18; T. 27 N., R. 54 E., Sec. 1-6, 9-12; T. 27 N., R. 55 E., Sec. 1-5, 7-11; T. 27 N., R. 56 E., Sec. 2-6, 8-9, 11, 13-14, 24; T. 27 N., R. 57 E., Sec. 18-21, 27-28, 33-36; T. 27 N., R. 58 E., Sec. 23, 25-27, 31-32, 34-36; T. 27 N., R. 59 E., Sec. 29-32; T. 28 N., R. 53 E., Sec. 27-31, 33-34; T. 28 N., R. 54 E., Sec. 31-33; T. 28 N., R. 55 E., Sec. 33-35.
                
                  
                  ER11SE02.002
                
                
                  Unit MT-3, Fort Peck Reservoir—This unit encompasses approximately 77,370 acres (31,311 ha) of Fort Peck Reservoir, located entirely within the Charles M. Russell National Wildlife Refuge in Garfield, McCone, and Valley Counties. This unit consists of the following TRS:

                T. 22 N., R.42E., Sec. 1-3, 10-15, 24; T. 22 N., R. 43 E., Sec. 6-8, 18-20; T. 23 N., R. 42 E., Sec. 10-15; T. 23 N., R. 42 E., Sec. 22-27, 34-36; T. 23 N., R. 43 E., Sec. 18-19, 30-31; T. 24 N., R. 41 E., Sec. 1-3, 10-13, 24; T. 24 N., R. 42 E., Sec. 5-8, 16-21, 25-36; T. 25 N., R. 39 E., Sec. 1-2, 11-12; T. 25 N., R. 40 E., Sec. 1-17, 20-24; T. 25 N., R. 41 E., Sec. 1-36; T. 25 N., R. 42 E., Sec. 5-6; T. 26 N., R. 39 E., Sec. 35-36; T. 26 N., R. 40 E., Sec. 31-36; T. 26 N., R. 41 E., Sec. 13-17, 19-36; T. 26 N., R. 42 E., Sec. 17-19, 29-32.
                
                  ER11SE02.003
                
                
                
                  Unit MT-4: Bowdoin NWR.
                This unit is located on Bowdoin National Wildlife Refuge in Phillips County and includes sparsely vegetated shoreline beaches, peninsulas, and islands composed of sand, gravel, or shale that interface with these water bodies in the following TRS:
                
                  Bowdoin NWR: T. 30 N., R. 31 E., Sec. 1-2, 4, 9-11; T. 31 N., R. 31 E., Sec. 21-22, 25-28, 33-36.
                
                  ER11SE02.004
                
                
                Nebraska
                
                  Projection: UTM Zone 14, NAD83.
                
                  Unit NE-1: Platte, Loup, and Niobrara Rivers.
                a. Platte River 1
                   Begins at the Lexington bridge over the main channel in Dawson County and extends downstream to its confluence with the Missouri River in Sarpy County and includes area within the river banks in the following Townships, Ranges, and Sections:
                
                  
                    1 Sections T. 17 N., R. 01 E., sec. 32 and T. 17 N., R. 01 E., sec. 33 are designated CH for both Platte and Loup Rivers.
                
                T. 08 N., R. 13 W., Sec. 4-7; T. 08 N., R. 14 W., Sec. 9-12, 15-18; T. 08 N., R. 15 W., Sec. 13-21; T. 08 N., R. 16 W., Sec. 7,8, 13-18, 23, 24; T. 08 N., R. 17 W., Sec. 7,8,10-18; T. 08 N., R. 18 W., Sec. 2-12; T. 08 N., R. 19 W., Sec. 1-12; T. 08 N., R. 20 W., Sec. 1-12; T. 08 N., R. 21 W., Sec. 1,2, 12; T. 09 N., R. 10 W., Sec. 3-7; T. 09 N., R. 11 W., Sec. 1, 11, 12, 14-19; T. 09 N., R. 12 W., Sec. 13, 22-24; 26-31; T. 09 N., R. 13 W., Sec. 25-27, 31, 33-36; T. 09 N., R. 21 W., Sec. 20, 21, 27-29, 34-36; T. 10 N., R. 08 W., Sec. 6; T. 10 N., R. 09 W., Sec. 1, 11, 12, 14, 15, 21, 22, 28, 29; T. 10 N., R. 10 W., Sec. 25, 33, 34, 35, 36; T. 11 N., R. 07 W., Sec. 6; T. 11 N., R. 08 W., Sec. 1, 2, 10, 11, 15, 16, 20, 21, 29 30, 31; T. 11 N., R. 09 W., Sec.36; T. 12 N., R. 06 W., Sec. 6; T. 12 N., R. 07 W., Sec. 1, 2, 10-12, 14-16, 20-22, 29-31; T. 12 N., R. 08 W., Sec. 36; T. 13 N., R. 05 W., Sec. 5-7; T. 13 N., R. 06 W., Sec. 12-15, 21-23, 28, 29, 31, 32; T. 14 N., R. 04 W., Sec. 4, 5, 7-9, 18; T. 14 N., R. 05 W., Sec. 13, 14, 22, 23, 24, 27, 28, 32, 33; T. 14 N., R. 39 W., Sec. 2-5, 11; T. 15 N., R. 03 W., Sec. 3-5, 7-9, 17-19; T. 15 N., R. 04 W., Sec. 12-14, 23, 24, 26, 27, 33, 34; T. 15 N., R. 38 W., Sec. 19, 20, 21, 28-30, 33; T. 15 N., R. 39 W., Sec. 24, 25, 30, 31, 32, 33, 34; T. 15 N., R. 40 W., Sec. 10, 23, 24, 25, 26, 36; T. 16 N., R. 01 W., Sec. 1-4, 7-10, 17, 18; T. 16 N., R. 02 W., Sec. 10-16, 19-21 29, 30; T. 16 N., R. 03 W., Sec. 25, 26, 33-36; T. 17 N., R. 01 W., Sec. 36; T. 12 N., R. 10 E., Sec. 3-5, 9-13, 24; T. 12 N., R. 11 E., Sec. 1, 11, 12, 14-16, 18-21; T. 12 N., R. 12 E., Sec. 06; T. 13 N., R. 10 E., Sec. 4, 5, 7-9, 17-19, 29, 30, 32, 33; T. 13 N., R. 12 E., Sec. 25-28, 31-34, 36; T. 13 N., R. 13 E., Sec. 25, 26, 30-36; T. 14 N., R. 09 E., Sec. 1,12; T. 14 N., R. 10 E., Sec. 6-8, 17, 18, 20, 29, 32; T. 15 N., R. 09 E., Sec. 1-3, 11-13, 24, 25, 36; T. 15 N., R. 10 E., Sec. 19; T. 16 N., R. 01 E., Sec. 1, 2,4-6, 12; T. 16 N., R. 02 E., Sec. 1-12; T. 16 N., R. 03 E., Sec. 4-6; T. 16 N., R. 08 E., Sec. 1, 2, 12; T. 16 N., R. 09 E., Sec. 6-9, 16, 17, 21, 22, 27, 28, 33, 34; T. 17 N., R. 01 E., Sec. 31, 32, 33, 34, 35, 36, T. 17 N., R. 03 E., Sec. 25, 26, 27, 31, 32, 33, 34; T. 17 N., R. 04 E., Sec. 9-12, 14-17, 20, 21, 29, 30; T. 17 N., R. 05 E., Sec. 7-10, 13-15; T. 17 N., R. 06 E., Sec. 7-9, 14-18, 22-24; T. 17 N., R. 07 E., Sec. 13-24; T. 17 N., R. 08 E., Sec. 20, 21, 27-29, 34-36.
                b. Loup River 2
                   Entire river beginning at the confluence of the North and Middle Loup Rivers to form the Loup River in Howard County, to its confluence with the Platte River in Platte County and includes area within the river banks in the following Townships, Ranges, and Sections:
                
                  
                    2 See footnote 1.
                
                T. 15 N., R. 06 W., Sec. 06; T. 15 N., R. 07 W., Sec. 1-5, 7-10; T. 15 N., R. 08 W., Sec. 07, 8, 12-18; T. 15 N., R. 09 W., Sec. 7-18; T. 16 N., R. 04 W., Sec. 5, 6; T. 16 N., R. 05 W., Sec. 1-5, 7-10, 18; T. 16 N., R. 06 W., Sec. 13; 14, 22-24, 27-29, 31, 32; T. 16 N., R. 07 W., Sec. 36; T. 17 N., R. 01 W., Sec. 16, 17,.18, 21-23, 25, 26; T. 17 N., R. 02 W., Sec. 3, 4, 7-10, 13-15, 22-24; T. 17 N., R. 03 W., Sec. 10-21, 30; T. 17 N., R. 04 W., Sec. 24-28, 32-35; T. 17 N., R. 05 W., Sec. 35, 36; T. 17 N., R. 01 E., Sec. 29, 30, 32, 33.
                c. Niobrara River: Begins at the bridge south of Norden in Keya Paha County and extends downstream to its confluence with the Missouri River in Knox County and includes area within the river banks in the following Townships, Ranges, and Sections:
                T. 31 N., R. 06 W., Sec. 6; T. 31 N., R. 07 W., Sec. 01-4; T. 32 N., R. 06 W., Sec. 17-20, 29-31; T. 32 N., R. 07 W., Sec. 29-34, 36; T. 32 N., R. 08 W., Sec. 7, 8, 15-17, 22-25; T. 32 N., R. 09 W., Sec. 2-6, 8-12; T. 32 N., R. 10 W., Sec. 1-6, 9-12; T. 32 N., R. 11 W., Sec. 1-3; T. 32 N., R. 17 W., Sec. 5, 6; T. 32 N., R. 18 W., Sec. 1-4, 8-10, 16-19; T. 32 N., R. 19 W., Sec. 19, 20, 22-24, 26-30; T. 32 N., R. 20 W., Sec. 19-26; T. 32 N., R. 21 W., Sec. 7, 16, 17, 18, 20-24; T. 32 N., R. 22 W., Sec. 2-6, 8-14; T. 32 N., R. 23 W., Sec. 1, 2; T. 33 N., R. 11 W., Sec. 29, 30, 32-34; T. 33 N., R. 12 W., Sec. 17-21, 25-28, 36; T. 33 N., R. 13 W., Sec. 7-10, 14-18, 23, 24; T. 33 N., R. 14 W., Sec. 1, 12; T. 33 N., R. 15 W., Sec. 2-5, 7-9, 18; T. 33 N., R. 16 W., Sec. 11-16, 19-22, 29, 30; T. 33 N., R. 17 W., Sec. 25-27, 31, 33, 34; T. 33 N., R. 17 W., Sec. 35, 36; T. 33 N., R. 18 W., Sec. 36; T. 33 N., R. 23 W., Sec. 33, 34, 35; T. 34 N., R. 14 W., Sec. 26-31, 34, 35; T. 34 N., R. 15 W., Sec. 25, 35, 36.
                
                  
                  ER11SE02.005
                
                North Dakota
                
                  Projection: UTM Zone 14, NAD27, Clarke 1866, Meters.
                
                  Unit ND-1: Divide 1-10, Williams 1-3.

                This unit consists of 13 alkali lakes and wetlands (as defined in item 2 i-iv above) located in Divide and Williams Counties in the following Township, Range, and Section(s). The description that follows includes site map number; common name in parenthesis; Township, Range, and Section(s); and UTM coordinate (X,Y) of the center point:
                Divide 1 (McCone Lake); T. 163 N., R. 103 W., Sec. 11, 13, 14, 23, 24; 132483.986, 5432552.457; Divide 2 (Radar WPA); T. 163 N., R. 101 W., Sec. 19, T. 163 N., R. 102 W., Sec. 13, 14, 23, 24; 143450.351, 5431765.782; Divide 3 (Westby Lake); T. 162 N., R. 103 W., Sec. 2, 3, 10, T. 163 N., R. 103 W., Sec. 34, 35; 130664.334, 5426964.175; Divide 4 (North Lake); T. 162 N., R. 102 W., Sec. 5, 7, 8, 17; 136194.956, 5424819.822; Divide 5 (No-Name 01); T. 162 N., R. 103 W., Sec. 11, 13-15, 22-24; 131550.101, 5423562.595; Divide 6 (Miller Lake) T. 162 N., R. 102 W., Sec. 19-21, 28-30; 136221.252, 5420997.659; Divide 7 (Daneville Lake); T. 161 N., R. 103 W., Sec. 13, 14, 23-26; 131145.927, 5412367.023; Divide 8 (Johnson WPA); T. 161 N., R. 103 W., Sec. 22, 27; 129454.347, 5411841.319; Divide 9 (Camp Lake); T. 160 N., R. 103 W., Sec. 10, 15-17, 20, 21, 28; 132345.880, 5403610.519; Divide 10 (Africa Lake); T. 160 N., R. 103 W., Sec. 28, 29, 32-34; 131067.961, 5399853.506; Williams 1 (Africa Lake); T. 159 N., R. 103 W., Sec. 4; 131252.336, 5398158.780; Williams 2 (Twin Lake); T. 159 N., R. 103 W., Sec. 8, 9, 16, 17; 130274.523, 5395507.964; Williams 3 (Appam Lake); T. 159 N., R. 100 W., Sec. 14, 15, 21-23, 27; 161534.618, 5390959.346.
                
                  Unit ND-2: Burke 1-3, Mountrail 1-10, Renville 1.
                
                  
                  ER11SE02.006
                
                
                  Unit ND-2: Burke 1-2, Mountrail 1-10, Renville 1.

                This unit consists of 14 alkali lakes and wetlands (as defined in item 2 i-iv above) located in Burke, Renville, and Mountrail Counties in the following Township, Range, and Section(s). The description that follows includes site map number; common name in parenthesis; Township, Range, and Section(s); and UTM coordinate (X,Y) of the center point:
                
                Burke 1 (Thompson Lake); T. 160 N., R. 91 W., Sec. 23, 25-27, 34, 35; 249736.234, 5394198.422; Burke 2 (Knudson Slough); T. 159 N., R. 91 W., Sec. 16, 21, 27, 28, 33, 34; 245951.025, 5385634.794; Burke 3 (Salt Wetland); T. 159 N., R. 91 W., Sec. 33,34, T. 158 N., R. 91 W., Sec. 4; 246764.949, 5382725.766; Mountrail 1 (Lower Lostwood Lake); T. 158 N., R. 91 W., Sec. 4, 5, 8, 17, T. 159 N., R. 91 W., Sec. 33; 244500.547, 5380906.195; Mountrail 2 (Cottonwood Lake); T. 157 N., R. 92 W., Sec. 5-9, 16, 17; 234663.178, 5370756.188; Mountrail 3 (White Lake); T. 156 N., R. 91 W., Sec. 5, 6, T. 157 N., R. 91 W., Sec. 19, 20, 27-35, T. 157 N., R. 92 W., Sec. 25; 244128.820, 5364745.652; Mountrail 4 (BLM 01); T. 156 N., R. 91 W., Sec. 13; 254103.216, 5358673.926; Mountrail 5 (Halvorson WPA); T. 156 N., R. 90 W., Sec. 4, 8-10, 16, 17; 2588354.936, 5359918.409; Mountrail 6 (Redmond Lake); T. 157 N., R. 89 W., Sec. 8, 9, 16, 17, 20, 21, 28, 29, 32, 33; 263839.454, 5366646.371; Mountrail 7 (Redmond Lake Southeast); T. 157 N., R. 89 W., Sec. 15, 16, 21, 22, 27, 28; 265502.148, 5366251.040; Mountrail 8 (Palermo SW); T. 156 N., R. 90 W., Sec. 19-21, 29; 257212.039, 5356658.356; Mountrail 9 (Piping Plover WPA); T. 156 N., R. 89 W., Sec. 6, 7, 18, T. 156 N., R. 90 W., Sec. 1, 12, 13; 264548.981, 5359978.921; Mountrail 10 (USA 01); T. 156 N., R. 89 W., Sec. 4, 5, 8, 9; 267688.206, 5360; Renville 1 T. 157 N., R. 84 W., Sec. 6, T. 157 N., R. 85 W., Sec. 1, T. 158 N., R. 84 W., Sec. 5-9, 16, 17, 20, 21, 28-32, T. 158 N., R. 85 W., Sec. 1, 36, T. 159 N., R. 84 W., Sec. 30, 31, T. 159 N., R. 85 W., Sec. 2-4, 10, 11, 14, 15, 24-26, 36, T. 160 N., R. 85 W., Sec. 18-20, 29, 30, 32, 33, 34, T. 160 N., R. 86 W., Sec. 1, 2, 11-13, 24, T. 161 N., R. 85 W., Sec. 31, 32; 307279.646, 5385022.925;
                
                  
                  ER11SE02.007
                
                
                  Unit ND-3: Mountrail 11, Ward 1-10.
                This unit consists of 11 alkali lakes and wetlands (as defined in item 2 i-iv above) located in Mountrail and Ward Counties in the following Township, Range, and Section(s). The description that follows includes site map number; common name in parenthesis; Township, Range, and Section(s); and UTM coordinate (X, Y) of the center point:

                Mountrail 11 (USA 03); T. 155 N., R. 87 W., Sec. 19, 30, T. 155 N., R. 88 W., Sec. 24-26, 35, 36; 282515.422, 5344702.765; Ward 1 (Wheeler Lake); T. 153 N., R. 86 W., Sec. 6, 7; 292853.430, 5330725.995; Ward 2 (Schaefer Lake); T. 153 N., R. 86 W., Sec. 4, 5, T. 154 N., R. 86 W., Sec. 33; 295503.020, 5331528.170; Ward 3 (Simonson Lake); T. 153 N., R. 86 W., Sec. 3; 297540.190, 5330903.772; Ward 4 (Weltikot WPA); T. 153 N., R. 87 W., Sec. 22; 287595.875, 5326568.445; Ward 5 (Galusha WPA); T. 153 N., R. 87 W., Sec. 26, 27, 35; 288918.535, 5324257.230; Ward 6 (LGFR); T. 152 N., R. 86 W., Sec. 5, 6, T. 152 N., R. 87 W., Sec. 1, T. 153 N., R. 86 W., Sec. 34; 296191.685, 5321732.495; Ward 7 (Roberts Lake); T. 152 N., R. 86 W., Sec. 5, 8; 298162.740, 5320754.445; Ward 8 (Orlein WPA); T. 152 N., R. 87 W., Sec. 4, 5, 8, 9; 289443.885, 5320877.280; Ward 9 (Foss Lake); T. 151 N., R. 84 W., Sec. 17-20; 315877.075, 5307516.530; Ward 10 (Danielson WPA); T. 151 N., R. 84 W., Sec. 15, 21, 22; 319713.809, 5306604.459.
                
                  
                  ER11SE02.008
                
                
                  Unit ND-4: McLean 1-8.
                This unit consists of eight alkali lakes and wetlands (as defined in item 2 i-iv above) located in McLean County in the following Township, Range, and Section(s). The description that follows includes site map number; common name in parenthesis; Township, Range, and Section(s); and UTM coordinate (X, Y) of the center point:

                McLean 1 (Crystal Lake); T. 150 N., R. 84 W., Sec. 26, 27, 34; 319688.770, 5294525.701; McLean 2 (Engel Lake); T. 149 N., R. 84 W., Sec. 12, 13; 322716.750, 5288701.540; McLean 3 (Lake Nettie); T. 148 N., R. 81 W., Sec. 20, 21, 28, 29; 348624.522, 5275584.490; McLean 4 (Cherry Lake); T. 147 N., R. 81 W., Sec. 23-26, 36; 353837.658, 5265184.800; McLean 5 (Lake Williams); T. 147 N., R. 79 W., Sec. 19-21, 28-30, 32, 33, T. 147 N., R. 80 W., Sec. 22-27, 34, 36; 364083.475, 5265192.285; McLean 6 (Blue Lake); T. 147 N., R. 79 W., Sec. 16, 17, 20, 21; 367727.830, 5266869.230; McLean 7 (Tractor Lake); T. 146 N., R. 80 W., Sec. 1, 2, 35, 36; 362857.085, 5262620.315; McLean 8 (Koeing WDA); T. 145 N., R. 80 W., Sec. 1, 12; 363258.729, 5250887.545.
                
                  ER11SE02.009
                
                
                
                  Unit ND-5: McHenry 1-4, Sheridan 1-6.
                This unit consists of 10 alkali lakes and wetlands (as defined in item 2 i-iv above) located in McHenry and Sheridan Counties in the following Township, Range, and Section(s). The description that follows includes site map number; common name in parenthesis; Township, Range, and Section(s); and UTM coordinate (X, Y) of the center point:
                McHenry 1 (Lake Lemer); T. 153 N., R. 75 W., Sec. 7, 8, 17, 18, 20; 400056.197, 5325316.812; McHenry 2 (Bromley Lake); T. 153 N., R. 75 W., Sec. 20, 21, 28; 402047.786, 5323231.640; McHenry 3 (Crooked Lake); T. 153 N., R. 75 W., Sec. 31, T. 153 N., R. 76 W., Sec. 36; 398136.708, 5320218.780; McHenry 4 (Spiche WPA); T. 151 N., R. 78 W., Sec. 13, 14, 23, 24; 380388.750, 5304863.342; Sheridan 1 (Kandt Lake); T. 150 N., R. 76 W., Sec. 7, 18, T. 150 N., R. 77 W., Sec. 12-14; 390437.732, 5296427.775; Sheridan 2 (Moesner Lake); T. 150 N., R. 77 W., Sec. 17-21, 28; 384577.857, 5294515.153; Sheridan 3 (Krueger Lake); T. 149 N., R. 77 W., Sec. 2, 3, 11, T. 150 N., R. 77 W., Sec. 26, 27, 34, 35; 387560.771, 5291126.275; Sheridan 4 (New Lake); T. 149 N., R. 76 W., Sec. 1; 399759.605, 5289417.669; Sheridan 5 (Plover Pond); T. 149 N., R. 75 W., Sec. 7; 401849.925, 5287906.865; Sheridan 6 (Gadwall Lake); T. 149 N., R. 75 W., Sec. 7; 401439.445, 5287735.436.
                
                  
                  ER11SE02.010
                
                
                  Unit ND-6: Benson 1-7, Pierce 1-4.
                This unit consists of 11 alkali lakes and wetlands (as defined in item 2 i-iv above) located in Benson and Pierce Counties in the following Township, Range, and Section(s). The description that follows includes site map number; common name in parenthesis; Township, Range, and Section(s); and UTM coordinate (X, Y) of the center point:

                Benson 1 (Horseshoe Lake); T. 156 N., R. 71 W., Sec. 16, 17, 20, 21; 440518.660, 5353030.147; Benson 2 (Shively WPA); T. 156 N., R. 71 W., Sec. 20, 29; 439353.229, 5350282.062; Benson 3 (Pfeifer Lake); T. 155 N., R. 71 W., Sec. 5, T. 156 N., R. 71 W., Sec. 32; 439370.542, 5348281.846; Benson 4 (Long Lake WPA) T. 155 N., R. 71 W., Sec. 4, 9, 10, 15, 16; 441621.551, 5345274.731; Benson 5 (Volk WPA West); T. 155 N., R. 70 W., Sec. 17, 18; 448265.688, 5344009.988; Benson 6 (Simon WPA); T. 154 N., R. 71 W., Sec. 9, 10, 15, 16; 442022.195, 5335513.405; Benson 7 (Cranberry Lake); T. 154 N., R. 71 W., Sec. 14, 15, 21-23, 26-28, 34; 442842.177, 5331453.343; Pierce 1 (Sandhill Crane WPA); T. 153 N., R. 72 W., Sec. 3, 4, T. 154 N., R. 72 W., Sec. 33, 34; 431750.466, 5328861.394; Pierce 2 (Petrified Lake); T. 153 N., R. 72 W., Sec. 7, 8; 428853.027, 5326213.903; Pierce 3 (Orrin Lake); T. 152 N., R. 74 W., Sec. 5-9; 413060.595, 5317206.795; Pierce 4 (Little Antelope Lake); T. 151 N., R. 73 W., Sec. 5, 6, T. 152 N., R. 73 W., Sec. 31-33; 421895.100, 5309374.573.
                
                  
                  ER11SE02.011
                
                
                  Unit ND-7: Burleigh 1-4, Kidder 1-5.
                This unit consists of nine alkali lakes and wetlands (as defined in item 2 i-iv above) located in Burleigh and Kidder Counties in the following Township, Range, and Section(s). The description that follows includes site map number; common name in parenthesis; Township, Range, and Section(s); and UTM coordinate (X, Y) of the center point:

                Burleigh 1 (Rath WPA); T. 143 N., R. 75 W., Sec. 16, 21, 22, 27-29, 33; 410335.925, 522591.163; Burleigh 2 (Rachel Hoff); T. 142 N., R. 75 W., Sec. 3, 4, T. 143 N., R. 75 W., Sec. 33, 34; 411135.195, 5222640.220; Burleigh 3 (Lake Arena); T. 142 N., R. 75 W., Sec. 11-15, 22-24, 26, 27; 413457.835, 5218315.984; Burleigh 4 (Long Lake NWR); T. 137 N., R. 75 W., Sec. 1-12, 17-20, 30, 31, T. 138 N., R. 75 W., Sec. 25-27, 33-36, T. 137 N., R. 76 W., Sec. 9, 10, 13, 15-17, 21-27, 35, 36; 409304.489, 5171717.886; Kidder 1 (Horsehead Lake); T. 141 N., R. 72 W., Sec. 2-4, 9-11, 14-16, 21-24, 26-28, T. 142 N., R. 72 W., Sec. 33, 34; 440436.505, 5209889.760; Kidder 2 (Spring Lake); T. 140 N., R. 71 W., Sec. 5-7, T. 141 N., R. 71 W., Sec. 33; 448424.870, 5202157.335; Kidder 3 (Sibley Lake); T. 140 N., R. 72 W., Sec. 1, 2, 10-12, 14, 15; 444092.995, 5200289.957; Kidder 4 (Big Muddy Lake); T. 140 N., R. 72 W., Sec. 22-24, 26, 27; 443892.205, 5196747.645; Kidder 5 (Long Lake NWR); T. 137 N., R. 74 W., Sec. 4-6, T. 138 N., R. 73 W., Sec. 16-20, T. 138 N., R. 74 W., Sec. 13-15,21-35; 423970.257, 5176976.647.
                
                  
                  ER11SE02.012
                
                
                  Unit ND-8: Stutsman 1-3.
                This unit consists of three alkali lakes and wetlands (as defined in item 2 i-iv above) located in Stutsman County in the following Township, Range, and Section(s). The description that follows includes site map number; common name in parenthesis; Township, Range, and Section(s); and UTM coordinate (X, Y) of the center point:

                Stutsman 1 (Jim Lake); T. 143 N., R. 64 W., Sec. 18-20, 28-30, 33, 34, T. 143 N., R. 65 W., Sec. 24; 513814.853, 5224895.395; Stutsman 2 (Chase Lake); T. 141 N., R. 69 W., Sec. 16, 17, 19-21, 28-30, 32, 33; 466386.425, 5205713.905; Stutsman 3 (Stink Lake 01); T. 139 N., R. 69 W., Sec. 5-8; 467714.455, 5191874.900.
                
                  ER11SE02.013
                
                
                  Unit ND-9: Logan 1-4, McIntosh 1-2.

                This unit consists of six alkali lakes and wetlands (as defined in item 2 i-iv above) located in Logan and McIntosh Counties in the following Township, Range, and Section(s). The description that follows includes site map number; common name in parenthesis; Township, Range, and Section(s); and UTM coordinate (X, Y) of the center point:
                Logan 1 (Eberie Lake); T. 135 N., R. 69 W., Sec. 28, 29, 32, 33; 471236.510, 5146008.575; Logan 2 (Schweigert WPA); T. 134 N., R. 69 W., Sec. 2, 3, 10, 11, 14, 15; 474875.710, 5141918.770; Logan 3 (Baltzer WPA); T. 134 N., R. 70 W., Sec. 23, 26, 27; 465722.478, 5137658.555; Logan 4 (Logan County WMA); T. 134 N., R. 70 W., Sec. 34, 35; 465577.090, 5135812.195; McIntosh 1 (Turkey Island WPA); T. 130 N., R. 69 W., Sec. 2, 3, T. 131 N., R. 69 W., Sec. 34, 35; 476990.724, 5106836.450; McIntosh 2 (McIntosh 02); T. 130 N., R. 68 W., Sec. 13, 14, 23, 24; 488392.570, 5101297.805.
                
                  
                  ER11SE02.014
                
                
                  Unit ND-10: Eddy 1.
                This unit consists of one alkali lake and wetland (as defined in item 2 i-iv above) located in Eddy County in the following Township, Range, and Section(s). The description that follows includes site map number; common name in parenthesis; Township, Range, and Section(s); and UTM coordinate (X, Y) of the center point:
                Eddy 1 (Lake Coe); T. 149 N., R. 63 W., Sec. 21, 22, 26-28; 522343.035, 5282341.250.
                
                  
                  ER11SE02.015
                
                
                  Unit ND-11: Missouri River.

                Approximately 354.6 mi (570.6 km) from the Montana/North Dakota border just west of Williston, McKenzie County, North Dakota, at RM 1586.6 downstream to the North Dakota/South Dakota border in Sioux and Emmons Counties, North Dakota, and Corson and Campbell Counties, South Dakota, at RM 1232.0. Lake Sakakawea, Lake Audubon, and Lake Oahe are included in this unit, along with a free-flowing stretch of the Missouri River from RM 1389 to 1302 (Garrison Reach). This unit consists of the following TRS:
                
                T. 129 N., R. 78 W., Sec. 19, 29-32 ; T. 129 N., R. 79 W., Sec. 3-6, 8-11, 13-16, 21-27, 35-36, T. 129 N., R. 80 W., Sec. 1, T. 130 N., R. 79 W., Sec. 3-9, 17-21, 27-34, T. 130 N., R. 80 W., Sec. 1-3, 10-14, 23-26, 36; T. 131 N., R. 79 W., Sec. 4-9,17-20, 29-32, T. 131 N., R. 80 W., Sec. 1, 11-15, 22-26, 35-36; T. 132 N., R. 78 W., Sec. 15-22; T. 132 N., R. 79 W., Sec. 3-5, 8-10, 13-16, 21-24, 26-29, 32-36. T. 133 N., R. 78 W., Sec. 5-8, 18-19, 30; T. 133 N., R. 79 W., Sec. 1-2, 11-13, 23-28, 34-36; T. 134 N., R. 78 W., Sec. 31; T. 134 N., R. 79 W., Sec. 2-3, 10-16, 22-26, 35-36, T. 135 N., R. 78 W., Sec. 6-7, T. 135 N., R. 79 W., Sec. 1-2, 11-15, 22-24, Sec. 26-27, 34-35; T. 136 N., R. 78 W., Sec. 18-19, 30-31; T. 136 N., R. 79 W., Sec. 1-3, 5-6, 8-16, 22-27, 35-36, T. 137 N., R. 79 W., Sec. 8, 14-23, 26-36, T. 137 N., R. 80 W., Sec. 3-5, T. 8-11, 13-17, 22-26, 36, T. 138 N., R. 80 W., Sec. 5-7, 18-19, 28-34, T. 138 N., R. 81 W., Sec. 13, 24-25; T. 139 N., R. 80 W., Sec. 30-31, T. 139 N., R. 81 W., Sec. 3-4, Sec. 10-11, 14, 23-26; T. 140 N., R. 81 W., Sec. 5, 8-9, 16, 21, 27-28, 33, T. 141 N., R. 80 W., Sec. 7, 18; T. 141 N., R. 81 W., Sec. 1-3, 11-13, 24-27, 33-35, T. 142 N., R. 81 W., Sec. 4-5, 9-10, 15-16, 21-22, 27-28, 34-35, T. 143 N., R. 81 W., Sec. 5-8, 18-19, 29-33, T. 144 N., R. 81 W., Sec. 30-32, T. 144 N., R. 82 W., Sec. 14-18, 23-25, T. 144 N., R. 83 W., Sec. 13-14, 21-24, 27-34, T. 144 N., R. 84 W., Sec. 5-9, 14-17, 22-25, T. 145 N., R. 84 W., Sec. 5, 8-9, 15-16, 21, 22, 27,. 34-35; T. 146 N., R. 84 W., Sec. 4-7, 18-20, 29-30, Sec. 32; T. 146 N., R. 85 W., Sec. 12-13, 24; T. 146 N., R. 86 W., Sec. 3, T. 146 N., R. 86 W., Sec. 6-7, T. 146 N., R. 87 W., Sec. 1-10, 18, T. 146 N., R. 88 W., Sec. 1-14, 16-18, 20-21, 24; T. 146 N., R. 89 W., Sec. 1-2, 10-12, T. 147 N., R. 82 W., Sec. 2-6, 8-11, 15-18, T. 147 N., R. 83 W., Sec. 1-9, Sec. 16-20, T. 147, N., R. 84 W., Sec. 1-24, T. 147 N., R. 85 W., Sec. 1-27, 28-35, 29-31, 34-36, T. 147 N., R. 86 W., Sec. 1-3, 7, 9-36; T. 147 N., R. 87 W., Sec. 7-36, T. 147 N., R. 88 W., Sec. 6-11, 13-36; T. 147 N., R. 89 W., Sec. 1-29, 34-36; T. 147 N., R. 90 W., Sec. 1-18, 20, 23-27; T. 147 N., R. 91W., Sec. 1-7, 11-12; T. 147 N., R. 92 W., Sec. 1-9, 12-13, 16-20, 29-30, 32; T. 147 N., R. 93 W., Sec. 1-2, 12-13, T. 148 N., R. 82 W., Sec. 7-8, 17-20, 28-34; T. 148 N., R. 83 W., Sec. 11-15, 19-36, T. 148 N., R. 84 W., Sec. 18-19, 22-27, 29-36; T. 148 N., R. 85 W., Sec. 19-20, 24-25, 27, T 29-36; T. 148 N., R. 86 W., Sec. 23-28, 33-36; T. 148 N., R. 89 W., Sec. 30-32, T. 148 N., R. 90 W., Sec. 6, 19-21, 25-36; T. 148 N., R. 91 W., Sec. 1-12, 14-17, 19-36, T. 148 N., R. 92 W., Sec. 13, 20-22, 24-36; T. 148 N., R. 93 W., Sec. 24-25, 35-36, T. 149 N., R. 89 W., Sec. 7, 18; T. 149 N., R. 90 W., Sec. 3-24, 27-33; T. 149 N., R. 91 W., Sec. 1-4, 6, 9-15, 23-26, 34-36; T. 149 N., R. 92 W., Sec. 1-6, 10-12, 14-16; T. 149 N., R. 93 W., Sec. 1-2, T. 150 N., R. 90 W., Sec. 18-19, 29-31; T. 150 N., R. 91 W., Sec. 1-36, T. 150 N., R. 92 W., Sec. 13-14, 19-20, 23-36; T. 150 N., R. 93 W., Sec. 6-9, 13-36, T. 150 N., R. 94 W., Sec. 1-2, 12-15, 22, 24; T. 151 N., R. 91 W., Sec. 1-11, 14-23, 26-35, T. 151 N., R. 92 W., Sec. 1-3, 10-14, 23-26, 36; T. 151 N., R. 93 W., Sec. 5-8, 16-21, 30-31, T. 151 N., R. 94 W., Sec. 1-3, 10-15, 24-26, 35-36; T. 152 N., R. 91W., Sec. 19, 22-28, 30-35, T. 152 N., R. 92 W., Sec. 18-19, 21-28, 34-36; T. 152 N., R. 93 W., Sec. 1-16, 20-23, 27-34, T. 152 N., R. 94 W., Sec. 1, 36, T. 152 N., R. 99 W., Sec. 2-6, T. 152 N., R. 100 W., Sec. 1-12, T. 152 N., R. 100 W., Sec. 14-18, T. 152 N., R. 100 W., Sec. 20, 22; T. 152 N., R. 101 W., Sec. 1-2, 12-13; T. 152 N., R. 102 W., Sec. 6-7, T. 152 N., R. 103 W., Sec. 3-4, 9-16, 20-23, 28-30, T. 152 N., R. 104 W., Sec. 7-8, 13-15, 17-18, 20-25, 28-29; Sec. 32-33, T. 153 N., R. 92 W., Sec. 31-33, T. 153 N., R. 93 W., Sec. 5-9, 15-23, 26-30, 32-36; T. 153 N., R. 94 W., Sec. 1-14, 16, 24; T. 153 N., R. 95 W., Sec. 5-6, T. 153 N., R. 96 W., Sec. 1, 4-5; T. 153 N., R. 97 W., Sec. 1-2, 4-7, 11; T. 153 N., R. 98 W., Sec. 1-3, 11-15, 19-35, T. 153 N., R. 99 W., Sec. 22-29, 31-36, T. 153 N., R. 100 W., Sec. 4-9, 16-21, 27-30, 32-35; T. 153 N., R. 101 W., Sec. 1-11, 15-20, 30; T. 153 N., R. 102 W., Sec. 1, 12-13, 21-28, 33-36; T. 154 N., R. 93 W., Sec. 31, T. 154 N., R. 94 W., Sec. 15, 19-23, 25-36; T. 154 N., R. 95 W., Sec. 11, 13-14, 17-36, T. 154 N., R. 96 W., Sec. 2-3, 10-11, 13-16, 18-36; T. 154 N., R. 97 W., Sec. 13-16, 19-36; T. 154 N., R. 98 W., Sec. 25, 35-36; T. 154 N., R. 100 W., Sec. 19, 29-33, T. 154 N., R. 101 W., Sec. 22-29, 31-36.
                
                  
                  ER11SE02.016
                
                South Dakota
                
                  Projection: UTM Zone 14, NAD 27, Clarke 1866, Meters.
                
                  Unit SD-1: Missouri River.
                Approximately 159.7 mi (257 km) from the North Dakota/South Dakota border northeast of McLaughlin, Corson County, South Dakota, at RM 1232.0 downstream to RM 1072.3, just north of Oahe Dam (Oahe Reservoir) including the following TRS:

                T. 6 N., R. 29 E., Sec. 1-6, 8-11, 14-16, 21-23, 25-27, 35-36; T. 6 N., R. 30 E., Sec. 22-34; T. 6 N., R. 31 E., Sec. 19; T. 7 N., R. 28 E., Sec. 1,T. 7 N., R. 28 E., Sec. 12-13, 36; T. 7 N., R. 29 E., Sec. 5-9, 15-17, 20-28, 31-32, 34-36, 3
                  ; T. 7 N., R. 30 E., Sec. 19-20, 29-32; T. 8 N., R. 23 E., Sec. 1; T. 8 N., R. 24 E., Sec. 4-6; T. 8 N., R. 26 E., Sec. 4; T. 8 N., R. 28 E., Sec. 1, 11-14, 23-25; T. 8 N., R. 29 E., Sec. 4-9, 16-20, 29-31; T. 9 N., R. 23 E., Sec. 36; T. 9 N., R. 24 E., Sec. 12-15, 22-28, 31-34, T. 9 N., R. 25 E., Sec. 1-2, 7-18, 20-25, 27; T. 9 N., R. 26 E., Sec. 1-9, 10-23, 26, 28-30, 32-33; T. 9 N., R. 27 E., Sec. 1-12; T. 9 N., R. 28 E., Sec. 3-9, 13-20, 22-26, 35-36; T. 9 N., R. 29 E., Sec. 1-4, 18-20, 29-32; T. 9 N., R. 30 E., Sec. 6; T. 10 N., R. 26 E., Sec. 10, 13, 15-16, 19-20, 22-29, 32-36; T. 10 N., R. 27 E., Sec. 9, 15-16, 21-36; T. 10 N., R. 28 E., Sec. 1-6, 8-17, 19-21, 24, 29-33; T. 10 N., R. 29 E., Sec. 1, 4-9, T. 10 N., R. 29 E., Sec. 12-13, 16-22, 24-25, 27-30, 32-36; T. 10 N., R. 30 E., Sec. 1-12, 14-19, 20, 29, 30-31, T. 10 N., R. 31 E., Sec. 6; T. 11 N., R. 27 E., Sec. 36; T. 11 N., R. 28 E., Sec. 25, 27-36; T. 11 N., R. 29 E., Sec. 24-26, 31, 36; T. 11 N., R. 30 E., Sec. 1-2, 11-14, 23-26, 31-33, 35-36; T. 11 N., R. 31 E., Sec. 30-31; T. 12 N., R. 30 E., Sec. 1-4, 10-14, 22-28, 34-36; T. 12 N., R. 31 E., Sec. 1-7, 10-12, T. 13 N., R. 30 E., Sec. 1, 31-34; T. 13 N., R. 30 E., Sec. 36; T. 13 N., R. 31 E., Sec. 3-10, 16-17, 20-21, 27-28, 30-35; T. 14 N., R. 30 E., Sec. 36; T. 14 N., R. 31 E., Sec. 1-5, 9-11, 14-15, 22-23, 26-28, 31-35; T. 15 N., R. 30 E., Sec. 1; T. 15 N., R. 31 E., Sec. 4-6, 10-11,13-15, 23-27, 32-33, 35-36; T. 16 N., R. 28 E., Sec. 13-14, 21-24, 26-28; T. 16 N., R. 29 E., Sec. 1-3, 7-22, 24, 29-30; T. 16 N., R. 30 E., Sec. 1-13, 16-18, 36; T. 16 N., R. 31 E., Sec. 1-2, 6-8, 10-11, 14-19, 20-22, 27-34; T. 17 N., R. 29 E., Sec. 36; T. 17 N., R. 30 E., Sec. 1, 28, 31, 33-34; T. 17 N., R. 31 E., Sec. 6-8, 16-18, 20-21, 27-28, 33-34; T. 18 N., R. 29 E., Sec. 1-2, 12-13; T. 18 N., R. 30 E., Sec. 18-27, 35-36; T. 18 N., R. 31 E., Sec. 31; T. 19 N., R. 28 E., Sec. 2-6; T. 19 N., R. 29 E., Sec. 1-18, 20-26, 34-36, T. 19 N., R. 30 E., Sec. 4, 7-9, 16-21, 28-32; T. 20 N., R. 27 E., Sec. 25, 36; T. 20 N., R. 28 E., Sec. 24-27, 30-36; T. 20 N., R. 29 E., Sec. 19, 29-32, 34; T. 20 N., R. 30 E., Sec. 22, 24-27,. 32-34, 36; T. 20 N., R. 31 E., Sec. 4-6, 8-9, 16, T. 20 N., R. 31 E., Sec. 19-21, 28-32; T. 21 N., R. 30 E., Sec. 2-4,10-11, 14, 23-26, 36; T. 21 N., R. 31 E., Sec. 31; T. 22 N., R. 29 E., Sec. 1-2, 11-12; T. 22 N., R. 30 E., Sec. 5-8, 14-17, 21-23, 27-28, 33-34, 4
                  ; T. 23 N., R. 29 E., Sec. 20-22, 27-28, 33-36; 5
                  ; T. 23 N., R. 30 E., Sec. 29-32; T. 107 N., R. 71 W., Sec. 30-32; T. 111 N., R. 80 W., Sec. 1-3, 6; T. 111 N., R. 81 W., Sec. 1-4; T. 112 N., R. 79 W., Sec. 31; T. 112 N., R. 80 W., Sec. 4-9, 17-18, 23, 25-36; T. 112 N., R. 81 W., Sec. 1, 12-15, 22-28, 33-36; T. 113 N., R. 80 W., Sec. 3-4, 9-10, T. 113 N., R. 80 W., Sec. 4, 9, 16-21, 28-34; T. 113 N., R. 81 W., Sec. 5-8, 13, 15-17, 20-29, 34-36; T. 114 N., R. 80 W., Sec. 33-34; T. 114 N., R. 81 W., Sec. 4-5, 9-10,16-17, 20-21, 27-29, 31-33; T. 115 N., R. 80 W., Sec. 2-5, 7-10, 16-20; T. 115 N., R. 81 W., Sec. 6-7, 16-21, 25-30, 32-33, 35-36; T. 115 N., R. 82 W., Sec. 1-4, 9-16, 22-25; T. 116 N., R. 79 W., Sec. 4-9, 17-20, T. 116 N., R. 80 W., Sec. 24-27, 33-35; T. 116 N., R. 82 W., Sec. 33-36; T. 117 N., R. 79 W., Sec. 5-8, 17-18, 20, 29, 32-33, 6
                  ; T. 118 N., R. 78 W., Sec. 3-10, 16-18, 20-21, 29-30; T. 118 N., R. 79 W., Sec. 1, 12, 20-32; T. 119 N., R. 79 W., Sec. 3-5; T. 119 N., R. 78 W., Sec. 7-9, 17-20, 30-31; T. 119 N., R. 79 W., Sec. 24-25, 36; T. 120 N., R. 78 W., Sec. 2-4, 9-11, 15-17, 20-22, 27-29, 32-34, 7
                  ; T. 121 N., R. 78 W., Sec. 3-11, 15-18, 20-22, 26-28, 34-35; T. 122 N., R. 78 W., Sec. 3-5, 9, 15-16, 21-22, 27-28, 32-34; T. 123 N., R. 78 W., Sec. 6-8, 18-20, 29-33; T. 123 N., R. 79 W., Sec. 1-3, 11-13, 24-25; T. 124 N., R. 78 W., Sec. 31; T. 124 N., R. 79 W., Sec. 5-7, 18, 29-34; T. 124 N., R. 80 W., Sec. 12-14, 23-26, 35-36; T. 125 N., R. 78 W., Sec. 4-5, 7-8; T. 125 N., R. 79 W., Sec. 9-17, 20-22, 27-29, 32-33, 7; T. 126 N., R. 78 W., Sec. 5-8, 17-18, 20-21, 27-29, 32-33; T. 126 N., R. 79 W., Sec. 1, 12; T. 127 N., R. 78 W., Sec. 31; T. 127 N., R. 79 W., Sec. 1-2, 11, 14, 23-26, 36; T. 128 N., R. 78 W., Sec. 16-19, 29-31; T. 128 N., R. 79 W., Sec. 5-9, 13, 16-17, 20-22, 24-29, 35-36; T. 128 N., R. 80 W., Sec. 1-3, 10-12.
                
                  
                    3 Undefined—These are “lands” which were not surveyed during the original Government Land Office survey of South Dakota. They are now inundated and appear to fall in what was the described river channel at that time.
                
                
                  
                    4 See footnote 3.
                
                
                  
                    5 See footnote 3.
                
                
                  
                    6 See footnotes 1 and 3.
                
                
                  
                    7 See footnote 3.
                
                
                  
                  ER11se02.017
                
                
                  Unit SD-2: Missouri River.

                Approximately 127.8 mi (204.4 km) from RM 880.0, at Fort Randall Dam in Bon Homme (right bank) and Charles Mix Counties (left bank), South Dakota, downstream to RM 752.2 near Ponca in Dixon County, Nebraska (right bank), and Union County, South Dakota (left bank). One mainstem Missouri River reservoir, Lewis and Clark Lake, and two riverine reaches (Fort Randall and Gavins Point) are included in this unit. This unit consists of the following TRS:
                
                T. 90 N., R. 49 W., Sec. 6, T. 90 N., R. 50 W., Sec. 1, T. 90 N., R. 50 W., Sec. 11-14, T. 90 N., R. 50 W., Sec. 23-25, T. 91 N., R. 49 W., Sec. 31, T. 91 N., R. 50 W., Sec. 7, T. 91 N., R. 50 W., Sec. 18-19, T. 91 N., R. 50 W., Sec. 25-26, T. 91 N., R. 50 W., Sec. 28-30, T. 91 N., R. 50 W., Sec. 35-36, T. 91 N., R. 50 W., Sec. 8
                  , T. 91 N., R. 51 W., Sec. 3-6, T. 91 N., R. 51 W., Sec. 10-13, T. 91 N., R. 52 W., Sec. 1-3, T. 91 N., R. 52 W., Sec. 10-12, T. 92 N., R. 51 W., Sec. 31-32, T. 92 N., R. 52 W., Sec. 19-21, T. 92 N., R. 52 W., Sec. 26-30, T. 92 N., R. 52 W., Sec. 34-36, T. 92 N., R. 53 W., Sec. 7-8, T. 92 N., R. 53 W., Sec. 17-18, T. 92 N., R. 53 W., Sec. 20-24, T. 92 N., R. 54 W., Sec. 3, T. 92 N., R. 54 W., Sec. 10-12, T. 92 N., R. 60 W., Sec. 1-2, T. 92 N., R. 60 W., Sec. 10-11, T. 92 N., R. 60 W., Sec. 15-17, T. 92 N., R. 60 W., Sec. 19-21, T. 92 N., R. 61 W., Sec. 6-8, T. 92 N., R. 61 W., Sec. 15-17, T. 92 N., R. 61 W., Sec. 21-24, T. 92 N., R. 62 W., Sec. 1-2, T. 93 N., R. 54 W., Sec. 18-21, T. 93 N., R. 54 W., Sec. 27-28, T. 93 N., R. 54 W.,
                
                  
                    8 Undefined—These are “lands” which were not surveyed during the original Government Land Office survey of South Dakota. They are now inundated and appear to fall in what was the described river channel at that time.
                
                Sec. 34, T. 93 N., R. 55 W., Sec. 13-14, T. 93 N., R. 55 W., Sec. 17-19, T. 93 N., R. 55 W., Sec. 23-24, T. 93 N., R. 56 W., Sec. 13-14, T. 93 N., R. 56 W., Sec. 17-21, T. 93 N., R. 56 W., Sec. 23-24, T. 93 N., R. 56 W., Sec. 26-28, T. 93 N., R. 57 W., Sec. 16-24, T. 93 N., R. 57 W., Sec. 28-29, T. 93 N., R. 58 W., Sec. 17-28, T. 93 N., R. 58 W., Sec. 30, T. 93 N., R. 58 W., Sec. 34-35, T. 93 N., R. 59 W., Sec. 10-11, T. 93 N., R. 59 W., Sec. 13-19, T. 93 N., R. 59 W., Sec. 21-27, T. 93 N., R. 60 W., Sec. 24-26, T. 93 N., R. 60 W., Sec. 35-36, T. 93 N., R. 62 W., Sec. 19-20, T. 93 N., R. 62 W., Sec. 26-30, T. 93 N., R. 62 W., Sec. 35-36, T. 93 N., R. 63 W., Sec. 6-10, T. 93 N., R. 63 W., Sec. 15, T. 93 N., R. 64 W., Sec. 1, T. 94 N., R. 64 W., Sec. 19-20, T. 94 N., R. 64 W., Sec. 27-30, T. 94 N., R. 64 W., Sec. 34-36, T. 94 N., R. 65 W., Sec. 2, T. 94 N., R. 65 W., Sec. 11-13, T. 94 N., R. 65 W., Sec. 24, T. 95 N., R. 65 W., Sec. 15-17, T. 95 N., R. 65 W., Sec. 8-9, T. 95 N., R. 65 W., Sec. 21-23, T. 95 N., R. 65 W., Sec. 26-27, T. 95 N., R. 65 W., Sec. 34-35.
                
                  Note:
                  Map follows:
                
                
                  
                  ER11SE02.018
                
                Western Snowy Plover (Charadrius nivosus nivosus)—Pacific Coast Population
                (1) Critical habitat units are depicted for: Washington—Grays Harbor and Pacific Counties; Oregon—Clatsop, Tillamook, Lane, Douglas, Coos, and Curry Counties; and California—Del Norte, Humboldt, Mendocino, Marin, Napa, Alameda, San Mateo, Santa Cruz, Monterey, San Luis Obispo, Santa Barbara, Ventura, Los Angeles, Orange, and San Diego Counties, on the maps below.

                (2) Within these areas, the primary constituent elements of the physical or biological features essential to the conservation of the Pacific Coast population of the western snowy plover are sandy beaches, dune systems immediately inland of an active beach face, salt flats, mud flats, seasonally exposed gravel bars, artificial salt ponds and adjoining levees, and dredge spoil sites, with:
                (i) Areas that are below heavily vegetated areas or developed areas and above the daily high tides;
                (ii) Shoreline habitat areas for feeding, with no or very sparse vegetation, that are between the annual low tide or low-water flow and annual high tide or high-water flow, subject to inundation but not constantly under water, that support small invertebrates, such as crabs, worms, flies, beetles, spiders, sand hoppers, clams, and ostracods, that are essential food sources;
                (iii) Surf- or water-deposited organic debris, such as seaweed (including kelp and eelgrass) or driftwood located on open substrates that supports and attracts small invertebrates described in paragraph (ii) of this entry for food, and provides cover or shelter from predators and weather, and assists in avoidance of detection (crypsis) for nests, chicks, and incubating adults; and
                (iv) Minimal disturbance from the presence of humans, pets, vehicles, or human-attracted predators which provide relatively undisturbed areas for individual and population growth and for normal behavior.
                (3) Critical habitat does not include manmade structures (such as buildings, roads, paved areas, boat ramps, and other developed areas) and the land on which such structures are directly located and existing within the legal boundaries on the effective date of this rule.
                (4) Critical habitat map units. Data layers defining map units were created on a base of USGS digital ortho-photo quarter-quadrangles, and critical habitat units were then mapped using Universal Transverse Mercator (UTM) Zone 10N and 11N coordinates.

                (5) The coordinates for these maps are available on the Internet at http://www.regulations.gov at Docket No. FWS-R8-ES-2010-0070, at http://www.fws.gov/arcata/, or at the Arcata Fish and Wildlife Office, 1655 Heindon Road, Arcata, CA 95521.

                (6) Index map of critical habitat units for the Pacific Coast western snowy plover (Charadrius nivosus nivosus) in Washington follows:
                
                  
                  ER19JN12.000
                
                (7) Unit WA 1: Copalis Spit, Grays Harbor County, Washington. Map follows:
                
                  
                  ER19JN12.001
                
                (8) Unit WA 2: Damon Point, Grays Harbor County, Washington. Map follows:
                
                  
                  ER19JN12.002
                
                (9) Subunit WA 3A: Midway Beach, Pacific County, Washington. Map of Subunits WA 3A and WA 3B follows.
                
                  
                  ER19JN12.003
                
                (10) Subunit WA 3B: Shoalwater/Graveyard Spit, Pacific County, Washington. Map of Subunits WA 3A and WA 3B is provided at paragraph (8) of this entry.
                (11) Subunit WA 4A: Leadbetter Spit, Pacific County, Washington. Map of Subunits WA 4A and WA 4B follows.
                
                  
                  ER19JN12.004
                
                (12) Subunit WA 4B: Gunpowder Sands Island, Pacific County, Washington. Map of Subunits WA 4A and WA 4B is provided at paragraph (11) of this entry.

                (13) Index map of critical habitat units for the Pacific Coast western snowy plover (Charadrius nivosus nivosus) in Oregon follows:
                
                  
                  ER19JN12.005
                
                (14) Unit OR 2: Necanicum River Spit, Clatsop County, Oregon. Map follows:
                
                  
                  ER19JN12.006
                
                (15) Unit OR 4: Bayocean Spit, Tillamook County, Oregon. Map follows:
                
                  
                  ER19JN12.007
                
                (16) Unit OR 6: Sand Lake South, Tillamook County, Oregon. Map follows:
                
                  
                  ER19JN12.008
                
                (17) Unit OR 7: Sutton/Baker Beaches, Lane County, Oregon. Map follows:
                
                  
                  ER19JN12.009
                
                (18) Subunit OR 8A: Siltcoos Breach, Lane County, Oregon. Map of Subunits OR 8A, OR 8B, and OR 8C follows:
                
                  
                  ER19JN12.010
                
                (19) Subunit OR 8B: Siltcoos River Spit, Douglas and Lane Counties, Oregon. Map of Subunits OR 8A, OR 8B, and OR 8C is provided at paragraph (18) of this entry.
                (20) Subunit OR 8C: Dunes Overlook Tahkenitch Creek Spit, Douglas County, Oregon. Map of Subunits OR 8A, OR 8B, and OR 8C is provided at paragraph (18) of this entry.
                (21) Subunit OR 8D: North Umpqua River Spit, Douglas County, Oregon. Map follows:
                
                  
                  ER19JN12.011
                
                (22) Unit OR 9: Tenmile Creek Spit, Coos County, Oregon. Map follows:
                
                  
                  ER19JN12.012
                
                (23) Unit OR 10: Coos Bay North Spit, Coos County, Oregon. Map follows:
                
                  
                  ER19JN12.013
                
                (24) Unit OR 11: Bandon to New River, Coos and Curry Counties, Oregon. Map follows:
                
                  
                  ER19JN12.014
                
                (25) Unit OR 13: Euchre Creek Spit, Curry County, Oregon. Map follows:
                
                  
                  ER19JN12.015
                

                (26) Index map of critical habitat units for the Pacific Coast western snowy plover (Charadrius nivosus nivosus) in Northern California follows:
                
                  
                  ER19JN12.016
                
                (27) Unit CA 1: Lake Earl, Del Norte County, California. Map follows:
                
                  
                  ER19JN12.017
                
                (28) Unit CA 2: Gold Bluffs Beach, Humboldt County, California. Map follows:
                
                  
                  ER19JN12.018
                
                (29) Subunit CA 3A: Stone Lagoon, Humboldt County, California. Map of Subunits CA 3A and CA 3B follows:
                
                  
                  ER19JN12.019
                
                (30) Subunit CA 3B: Big Lagoon, Humboldt County, California. Map of Subunits CA 3A and CA 3B is provided at paragraph 29 of this entry.
                (31) Subunit CA 4A: Clam Beach/Little River, Humboldt County, California. Map of Subunits CA 4A and CA 4B follows:
                
                  
                  ER19JN12.020
                
                (32) Subunit CA 4B: Mad River Beach, Humboldt County, California. Map of Subunits CA 4A and CA 4B is provided at paragraph 31 of this entry.
                (33) Subunit CA 5A: Humboldt Bay South Spit, Humboldt County, California. Map of Subunit CA 5A and CA 5B follows:
                
                  
                  ER19JN12.021
                
                (34) Subunit CA 5B: Eel River North Spit and Beach, Humboldt County, California. Map of Subunits CA 5A and CA 5B is provided at paragraph 33 of this entry.
                (35) Subunit CA 5C: Eel River South Spit and Beach, Humboldt County, California. Map follows:
                
                  
                  ER19JN12.022
                
                (36) Unit CA 6: Eel River Gravel Bars, Humboldt County, California. Map follows:
                
                  
                  ER19JN12.023
                
                (37) Unit CA 7: MacKerricher Beach, Mendocino County, California. Map follows:
                
                  
                  ER19JN12.024
                
                (38) Unit CA 8: Manchester Beach, Mendocino County, California. Map follows:
                
                  
                  ER19JN12.025
                
                (39) Unit CA 9: Dillon Beach, Marin County, California. Map follows:
                
                  
                  ER19JN12.026
                
                (40) Subunit CA 10A: Point Reyes, Marin County, California. Map of Subunits CA 10A and CA 10B follows:
                
                  
                  ER19JN12.027
                
                (41) Subunit CA 10B: Limantour, Marin County, California. Map of Subunits CA 10A and CA 10B is provided at paragraph 40 of this entry.
                (42) Unit CA 11: Napa-Sonoma, Napa County, California. Map follows:
                
                  
                  ER19JN12.028
                
                (43) Unit CA 12: Hayward, Alameda County, California. Map follows:
                
                  
                  ER19JN12.029
                
                (44) Subunit CA 13A: Eden Landing, Alameda County, California. Map of Subunits CA 13A, CA 13B, and CA 13C follows:
                
                  
                  ER19JN12.030
                
                (45) Subunit CA 13B: Eden Landing, Alameda County, California. Map of Subunits CA 13A, CA 13B, and CA 13C is provided at paragraph 44 of this entry.
                (46) Subunit CA 13C: Eden Landing, Alameda County, California. Map of Subunits CA 13A, CA 13B, and CA 13C is provided at paragraph 44 of this entry.
                (47) Unit CA 14: Ravenswood, San Mateo County, California. Map follows:
                
                  
                  ER19JN12.031
                
                (48) Unit CA 15: Warm Springs, Alameda County, California. Map follows:
                
                  
                  ER19JN12.032
                
                (49) Unit CA 16: Half Moon Bay, San Mateo County, California. Map follows:
                
                  
                  ER19JN12.033
                
                (50) Unit CA 17: Waddell Creek Beach, Santa Cruz County, California. Map follows:
                
                  
                  ER19JN12.034
                
                (51) Unit CA 18: Scott Creek Beach, Santa Cruz County, California. Map follows:
                
                  
                  ER19JN12.035
                
                (52) Unit CA 19: Wilder Creek Beach, Santa Cruz County, California. Map follows:
                
                  
                  ER19JN12.036
                

                (53) Index map of critical habitat units for the Pacific Coast western snowy plover (Charadrius nivosus nivosus) in Southern California follows:
                
                  
                  ER19JN12.037
                
                (54) Unit CA 20: Jetty Road to Aptos, Santa Cruz and Monterey Counties, California. Map of Units CA 20 and CA 21 follows:
                
                  
                  ER19JN12.038
                
                (55) Unit CA 21: Elkhorn Slough Mudflats, Monterey County, California. Map of Units CA 20 and CA 21 is provided at paragraph 54.
                (56) Unit CA 22: Monterey to Moss Landing, Monterey County, California. Map follows:
                
                  
                  ER19JN12.039
                
                (57) Unit CA 23: Point Sur Beach, Monterey County, California. Map follows:
                
                  
                  ER19JN12.040
                
                (58) Unit CA 24: San Carpoforo Creek, San Luis Obispo County, California. Map follows:
                
                  
                  ER19JN12.041
                
                (59) Unit CA 25: Arroyo Laguna Creek, San Luis Obispo County, California. Map follows:
                
                  
                  ER19JN12.042
                
                (60) Unit CA 26: San Simeon State Beach, San Luis Obispo County, California. Map follows:
                
                  
                  ER19JN12.043
                
                (61) Unit CA 27: Villa Creek Beach, San Luis Obispo County, California. Map follows:
                
                  
                  ER19JN12.044
                
                (62) Unit CA 28: Toro Creek, San Luis Obispo County, California. Map of Units CA 28 and CA 29 follows:
                
                  
                  ER19JN12.045
                
                (63) Unit CA 29: Atascadero Beach/Morro Strand State Beach: San Luis Obispo County, California. Map of Units CA 28 and CA 29 is provided at paragraph 62 of this entry.
                (64) Unit CA 30: Morro Bay Beach, San Luis Obispo County, California. Map follows:
                
                  
                  ER19JN12.046
                
                (65) Unit CA 31: Pismo Beach/Nipomo Dunes, San Luis Obispo and Santa Barbara Counties, California. Map follows:
                
                  
                  ER19JN12.047
                
                (66) Unit CA 34: Devereaux Beach, Santa Barbara County, California. Map follows:
                
                  
                  ER19JN12.048
                
                (67) Unit CA 35: Santa Barbara Beaches, Santa Barbara County, California. Map follows:
                
                  
                  ER19JN12.049
                
                (68) Subunit CA 36A: Santa Rosa Island Beaches, Santa Barbara County, California. Map of Unit CA 36: Santa Rosa Island Beaches, including Subunits CA 36A through CA 36K follows:
                
                  
                  ER19JN12.050
                
                (69) Subunit CA 36B: Santa Rosa Island Beaches, Santa Barbara County, California. Map of Unit CA 36: Santa Rosa Island Beaches, including Subunits CA 36A through CA 36K is provided at paragraph 68 of this entry.
                (70) Unit CA 36C: Santa Rosa Island Beaches, Santa Barbara County, California. Map of Unit CA 36: Santa Rosa Island Beaches, including Subunits CA 36A through CA 36K is provided at paragraph 68 of this entry.

                (71) Unit CA 36D: Santa Rosa Island Beaches, Santa Barbara County, California. Map of Unit CA 36: Santa Rosa Island Beaches, including Subunits CA 36A through CA 36K is provided at paragraph 68 of this entry.
                
                (72) Unit CA 36E: Santa Rosa Island Beaches, Santa Barbara County, California. Map of Unit CA 36: Santa Rosa Island Beaches, including Subunits CA 36A through CA 36K is provided at paragraph 68 of this entry.
                (73) Unit CA 36F: Santa Rosa Island Beaches, Santa Barbara County, California. Map of Unit CA 36: Santa Rosa Island Beaches, including Subunits CA 36A through CA 36K is provided at paragraph 68 of this entry.
                (74) Unit CA 36G: Santa Rosa Island Beaches, Santa Barbara County, California. Map of Unit CA 36: Santa Rosa Island Beaches, including Subunits CA 36A through CA 36K is provided at paragraph 68 of this entry.
                (75) Unit CA 36H: Santa Rosa Island Beaches, Santa Barbara County, California. Map of Unit CA 36: Santa Rosa Island Beaches, including Subunits CA 36A through CA 36K is provided at paragraph 68 of this entry.
                (76) Unit CA 36I: Santa Rosa Island Beaches, Santa Barbara County, California. Map of Unit CA 36: Santa Rosa Island Beaches, including Subunits CA 36A through CA 36K is provided at paragraph 68 of this entry.
                (77) Unit CA 36J: Santa Rosa Island Beaches, Santa Barbara County, California. Map of Unit CA 36: Santa Rosa Island Beaches, including Subunits CA 36A through CA 36K is provided at paragraph 68 of this entry.
                (78) Unit CA 36K: Santa Rosa Island Beaches, Santa Barbara County, California. Map of Unit CA 36: Santa Rosa Island Beaches, including Subunits CA 36A through CA 36K is provided at paragraph 68 of this entry.
                (79) Unit CA 37: San Buenaventura Beach, Ventura County, California. Map follows:
                
                  
                  ER19JN12.051
                
                (80) Unit CA 38: Mandalay Beach to Santa Clara River, Ventura County, California. Map follows:
                
                  
                  ER19JN12.052
                
                (81) Unit CA 39: Ormond Beach, Ventura County, California. Map follows:
                
                  
                  ER19JN12.053
                
                (82) Unit CA 43: Zuma Beach, Los Angeles County, California. Map follows:
                
                  
                  ER19JN12.054
                
                (83) Unit CA 44: Malibu Beach, Los Angeles County, California. Map follows:
                
                  
                  ER19JN12.055
                
                (84) Subunit CA 45A: Santa Monica Beach, Los Angeles County, California. Map follows:
                
                  
                  ER19JN12.056
                
                (85) Subunit CA 45B: Dockweiler North, Los Angeles County, California. Map of Subunits CA 45B and CA 45C follows:
                
                  
                  ER19JN12.057
                
                (86) Subunit CA 45C: Dockweiler South, Los Angeles County, California. Map of Subunits CA 45B and CA 45C is provided at paragraph 85 of this entry.
                (87) Subunit CA 45D: Hermosa State Beach, Los Angeles County, California. Map follows:
                
                  
                  ER19JN12.058
                
                (88) Subunit CA 46A: Bolsa Chica State Beach, Orange County, California. Map of Subunits CA 46A through CA 46F follows:
                
                  
                  ER19JN12.059
                
                (89) Subunit CA 46B: Bolsa Chica Reserve, Orange County, California. Map of Subunits CA 46A through CA 46F is provided at paragraph 88 of this entry.
                (90) Subunit CA 46C: Bolsa Chica Reserve, Orange County, California. Map of Subunits CA 46A through CA 46F is provided at paragraph 88 of this entry.
                (91) Subunit CA 46D: Bolsa Chica Reserve, Orange County, California. Map of Subunits CA 46A through CA 46F is provided at paragraph 88 of this entry.

                (92) Subunit CA 46E: Bolsa Chica Reserve, Orange County, California. Map of Subunits CA 46A through CA 46F is provided at paragraph 88 of this entry.
                
                (93) Subunit CA 46F: Bolsa Chica Reserve, Orange County, California. Map of Subunits CA 46A through CA 46F is provided at paragraph 88 of this entry.
                (94) Unit CA 47: Santa Ana River Mouth, Orange County, California. Map follows:
                
                  ER19JN12.060
                
                (95) Unit CA 48: Balboa Beach, Orange County, California. Map follows:
                
                  
                  ER19JN12.061
                
                (96) Subunit CA 51A: San Elijo Lagoon Ecological Reserve, San Diego County, California. Map of Subunits CA 51A, CA 51B, and CA 51C follows:
                
                  
                  ER19JN12.062
                
                (97) Subunit CA 51B: San Elijo Ecological Reserve, San Diego County, California. Map of Subunits CA 51A, CA 51B, and CA 51C is provided at paragraph 96 of this entry.
                (98) Subunit CA 51C: San Elijo Ecological Reserve, San Diego County, California. Map of Subunits CA 51A, CA 51B, and CA 51C is provided at paragraph 96 of this entry.
                (99) Subunit CA 52A: San Dieguito Lagoon, San Diego County, California. Map follows:
                
                  
                  ER19JN12.063
                
                (100) Subunit CA 55B: Coronado Beach, San Diego County, California. Map follows:
                
                  
                  ER19JN12.064
                
                (101) Subunit CA 55E: Sweetwater Marsh National Wildlife Refuge, San Diego County, California. Map of Subunits CA 55E, CA 55F, and CA 55I follows:
                
                  
                  ER19JN12.065
                
                (102) Subunit CA 55F: Silver Strand State Beach, San Diego County, California. Map of Subunits CA 55E, CA 55F, and CA 55I is provided at paragraph 101 of this entry.
                (103) Subunit CA 55I: San Diego National Wildlife Refuge—South Bay Unit, San Diego County, California. Map of Subunits CA 55E, CA 55F, and CA 55I is provided at paragraph 101 of this entry.
                (104) Subunit CA 55J: Tijuana Estuary and Border Field State Park, San Diego County, California. Map follows:
                
                  
                  ER19JN12.066
                
                Gunnison Sage-grouse (Centrocercus minimus)
                
                (1) Critical habitat units are depicted for Grand and San Juan Counties, Utah, and Delta, Dolores, Gunnison, Hinsdale, Mesa, Montrose, Ouray, Saguache, and San Miguel Counties, Colorado, on the maps below.
                (2) Within these areas, the primary constituent elements (PCEs) of the physical and biological features essential to the conservation of Gunnison sage-grouse consist of five components:
                (i) Landscape Specific Primary Constituent Element. Primary Constituent Element 1—Extensive sagebrush landscapes capable of supporting a population of Gunnison sage-grouse. In general, this includes areas with vegetation composed primarily of sagebrush plant communities (at least 25 percent of the land is dominated by sagebrush cover within a 0.9-mi (1.5-km) radius of any given location), of sufficient size and configuration to encompass all seasonal habitats for a given population of Gunnison sage-grouse, and facilitate movements within and among populations. These areas also occur wholly within the potential historical range of Gunnison sage-grouse.
                (ii) Seasonally Specific Primary Constituent Elements. (A) Primary Constituent Element 2—Breeding habitat composed of sagebrush plant communities that, in general, have the structural characteristics within the ranges described in the following table. Habitat structure values are average values over a project area. Breeding habitat includes lek, nesting, and early brood-rearing habitats used typically March 15 through July 15. Early brood-rearing habitat may include agricultural fields.
                
                  
                    Vegetation variable
                    Amount inhabitat
                    
                  
                  
                    Sagebrush Canopy
                    10-25 percent.
                  
                  
                    Non-sagebrush Canopy *
                    5-15 percent.
                  
                  
                    Total Shrub Canopy
                    15-40 percent.
                  
                  
                    Sagebrush Height
                    9.8-19.7 in (25-50 cm).
                  
                  
                    Grass Cover
                    10-40 percent.
                  
                  
                    Forb Cover
                    5-40 percent.
                  
                  
                    Grass Height
                    3.9-5.9 in (10-15 cm).
                  
                  
                    Forb Height
                    2.0-5.9 in (5-15 cm).
                  
                  * Includes shrubs such as horsebrush (Tetradymia spp.), rabbitbrush (Chrysothamnus spp.), bitterbrush (Purshia spp.), snakeweed (Gutierrezia sarothrae), greasewood (Sarcobatus spp.), winterfat (Eurotia lanata), Gambel's oak (Quercus gambelii), snowberry (Symphoricarpos oreophilus), serviceberry (Amelanchier spp.), and chokecherry (Prunus virginiana).
                
                (B) Primary Constituent Element 3—Summer-late fall habitat composed of sagebrush plant communities that, in general, have the structural characteristics within the ranges described in the following table. Habitat structure values are average values over a project area. Summer-fall habitat includes sagebrush communities having the referenced habitat structure values, as well as agricultural fields and wet meadow or riparian habitat types. Wet meadows and riparian habitats are also included qualitatively under PCE 5 at paragraph (2)(ii)(D) of this entry.
                
                  
                    Vegetation variable
                    Amount inhabitat
                    
                  
                  
                    Sagebrush Canopy
                    5-20 percent.
                  
                  
                    Non-sagebrush Canopy *
                    5-15 percent.
                  
                  
                    Total Shrub Canopy
                    10-35 percent.
                  
                  
                    Sagebrush Height
                    9.8-19.7 in (25-50 cm).
                  
                  
                    Grass Cover
                    10-35 percent.
                  
                  
                    Forb Cover
                    5-35 percent.
                  
                  
                    Grass Height
                    3.9-5.9 in (10-15 cm).
                  
                  
                    Forb Height
                    1.2-3.9 in (3-10 cm).
                  
                  * Includes shrubs such as horsebrush (Tetradymia spp.), rabbitbrush (Chrysothamnus spp.), bitterbrush (Purshia spp.), snakeweed (Gutierrezia sarothrae), greasewood (Sarcobatus spp.), winterfat (Eurotia lanata), Gambel's oak (Quercus gambelii), snowberry (Symphoricarpos oreophilus), serviceberry (Amelanchier spp.), and chokecherry (Prunus virginiana).
                

                (C) Primary Constituent Element 4—Winter habitat composed of sagebrush plant communities that, in general, have sagebrush canopy cover between 30 to 40 percent and sagebrush height of 15.8 to 21.7 in (40 to 55 cm). These habitat structure values are average values over a project area. Winter habitat includes sagebrush areas within currently occupied habitat that are available (i.e., not covered by snow) to Gunnison sage-grouse during average winters.
                (D) Primary Constituent Element 5— Alternative, mesic habitats used primarily in the summer-late fall season, such as riparian communities, springs, seeps, and mesic meadows.
                (3) Critical habitat for the Gunnison sage-grouse does not include manmade structures (such as buildings, airport runways, roads, and other paved areas) and the land on which they are located existing within the boundaries of designated critical habitat on December 22, 2014.
                (4) Critical habitat map units. Data layers defining map units were created from a number of geospatial data, including: Polygons generated as part of the Gunnison sage-grouse Rangewide Conservation Plan, Southwest Regional Gap Analysis Project (SWReGAP) land cover data, National Agriculture Imagery Program (NAIP) aerial images, and USGS 7.5 minute quadrangle maps. Critical habitat units were then mapped as shapefiles using Universal Transverse Mercator (UTM) Zone 13N coordinates.
                (i) The maps in this entry, as modified by any accompanying regulatory text, establish the boundaries of the critical habitat designation. Private land boundaries may not be exact due to mapping inconsistencies between land survey data, Geographic Information System (GIS) coordinates, and differing mapping layers provided.
                (ii) Private lands enrolled in the Gunnison Sage-Grouse Conservation Agreement with Assurances as of December 22, 2014, and those subject to a permanent conservation easement as of August 28, 2013, or subject to the Ute Mountain Ute Tribe's Species Management Plan for Pinecrest Ranch on December 22, 2014, are excluded from designation pursuant to section 4(b)(2) of the Act, but adjacent lands are not.

                (iii) The coordinates or plot points or both on which each map is based are available to the public at the Service's internet site, (http://www.fws.gov/mountain-prairie/species/birds/gunnisonsagegrouse/), http://www.regulations.gov at Docket No. FWS-R6-ES-2011-0111, and at the field office responsible for this designation. You may obtain field office location information by contacting one of the Service regional offices, the addresses of which are listed at 50 CFR 2.2.
                (5) Note: Index map follows:
                
                  ER20NO14.004
                
                
                (6) Unit 1: Monticello-Dove Creek: San Juan County, Utah, and Montrose, San Miguel, and Dolores Counties, Colorado.
                (i) General Description: 343,000 ac (138,807 ha); 24.0 percent of all critical habitat.
                (ii) Map of Unit 1, Monticello-Dove Creek: San Juan County, Utah, and Montrose, San Miguel, and Dolores Counties, Colorado, follows:
                
                  ER20NO14.005
                
                
                (7) Unit 2: Piñon Mesa: Grand County, Utah, and Mesa County, Colorado.
                (i) General Description: 207,792 ac (84,087 ha); 14.5 percent of all critical habitat.
                (ii) Map of Unit 2, Piñon Mesa: Grand County, Utah, and Mesa County, Colorado, follows:
                
                  ER20NO14.006
                
                
                (8) Unit 3: San Miguel Basin: Montrose, San Miguel, and Ouray Counties, Colorado.
                (i) General Description: 121,929 ac (49,343 ha); 8.5 percent of all critical habitat.
                (ii) Map of Unit 3, San Miguel Basin: Montrose, San Miguel, and Ouray Counties, Colorado, follows:
                
                  ER20NO14.007
                
                
                (9) Unit 4: Cerro Summit-Cimarron-Sims Mesa: Montrose, Ouray, and Gunnison Counties, Colorado.
                (i) General Description: 52,544 ac (21,264 ha); 3.7 percent of all critical habitat.
                (ii) Map of Unit 4, Cerro Summit-Cimarron-Sims Mesa: Montrose, Ouray, and Gunnison Counties, Colorado, follows:
                
                  ER20NO14.008
                
                
                (10) Unit 5: Crawford: Delta, Montrose, and Gunnison Counties, Colorado.
                (i) General Description: 83,671 ac (33,860 ha); 5.9 percent of all critical habitat.
                (ii) Map of Unit 5, Crawford: Delta, Montrose, and Gunnison Counties, Colorado, follows:
                
                  ER20NO14.009
                
                
                (11) Unit 6: Gunnison Basin: Gunnison, Saguache, Montrose, and Hinsdale Counties, Colorado.
                (i) General Description: 620,616 ac (251,154 ha); 43.4 percent of all critical habitat.
                (ii) Map of Unit 6, Gunnison Basin: Gunnison, Saguache, Montrose, and Hinsdale Counties, Colorado, follows:
                
                  ER20NO14.010
                
                
                Cape Sable Seaside Sparrow (Ammodramus maritimus mirabilis)
                (1) Critical habitat units are depicted for Miami-Dade County, Florida, on the map at paragraph (10) of this entry.
                (2) The primary constituent elements of critical habitat for the Cape Sable seaside sparrow are the habitat components that provide:
                (i) Calcitic marl soils characteristic of the short-hydroperiod freshwater marl prairies of the southern Everglades;

                (ii) Herbaceous vegetation that includes greater than 15 percent combined cover of live and standing dead vegetation of one or more of the following species (when measured across an area of greater than 100 ft2 (9.3 m2)): Muhly grass (Muhlenbergia filipes), Florida little bluestem (Schizachyrium rhizomatum), black-topped sedge (Schoenus nigricans), and cordgrass (Spartina bakeri);
                (iii) Contiguous open habitat (Sparrow subpopulations require large, expansive, contiguous habitat patches with few or sparse woody shrubs or trees.); and
                (iv) Hydrologic regime such that the water depth, as measured from the water surface down to the soil surface, does not exceed 7.9 inches (20 cm) for more than 30 days during the period from March 15 to June 30 at a frequency of more than 2 out of every 10 years.
                (3) Critical habitat does not include manmade structures (such as buildings, aqueducts, airports, roads, and other paved areas) and the land on which they are located on the effective date of this rule and not containing one or more of the primary constituent elements.
                (4) Critical Habitat Map Units. Data layers defining map units were created using a GIS and adding activity areas around all Cape Sable seaside sparrow point count survey coordinates provided by the National Park Service at which sparrows have been recorded since 1981. These activity areas were merged to form one large polygon, and the boundaries were further refined by delineating suitable sparrow habitat and excluding unsuitable habitat along the borders based on interpretation of 2004 Florida Digital Orthographic Quarter Quads and Landsat false-color satellite imagery (a mosaic of color-balanced Landsat 7 Enhanced Thematic Mapper scenes from December 2003 to April 2004 using bands 5, 4, and 3). The projection represented in all mapping of units is Universal Transverse Mercator (UTM) Zone 17 North, NAD 83 Datum.
                (5) Unit 1—Subpopulation B.
                (i) General description: Unit 1—subpopulation B consists of 39,053 ac (15,804 ha) of marl prairie habitat that lies within Everglades National Park in southwestern Miami-Dade County.
                (ii) [Reserved]
                (6) Unit 2—Subpopulation C.
                (i) General description: Unit 2—subpopulation C consists of 7,951 ac (3,218 ha) of marl prairie habitat that lies within Everglades National Park in western Miami-Dade County.
                (ii) [Reserved]
                (7) Unit 3—Subpopulation D.
                (i) General description: Unit 3—subpopulation D consists of 10,700 ac (4,330 ha) of marl prairie habitat that lies within the Southern Glades Wildlife and Environmental Area and Everglades National Park, in southern Miami-Dade County, as depicted on Map 1.
                (ii) [Reserved]
                (8) Unit 4—Subpopulation E.
                (i) General description: Unit 4—subpopulation E consists of 22,278 ac (9,016 ha) of marl prairie habitat that lies within Everglades National Park in central Miami-Dade County.
                (ii) [Reserved]
                (9) Unit 5—Subpopulation F.
                (i) General description: Unit 5—subpopulation F consists of 4,883 ac (1,976 ha) of marl prairie habitat that lies along the eastern boundary of Everglades National Park in central Miami-Dade County.
                (ii) [Reserved]
                (10) Map of Designated Units follows:
                
                  
                  ER06NO07.000
                
                
                Inyo Brown Towhee (Pipilo fuscus eremophilus)
                California, Inyo County: lands within and adjacent to the China Lake Naval Weapons Center identified as follows:
                (1) Approximately 2.0 miles of streambed and 1/8 mile on either side of the wash from Margaret Ann Spring and proceeding downstream to the eastern boundary of Section 3 near Snooky Spring. The above includes portions of Sections 3, 4, 9, and 10, T23S R42E. (Map location A)
                (2) A circle 1/8 mile in radius with the spring in T23S R42E W1/2 NE1/4 Section 8 as the center. (Map location B)
                (3) Approximately 2 miles of streambed and 1/8 mile on either side of the wash from Ruby Spring (T23S R42E, Section 22) and proceeding downstream to the boundary between Sections 25 and 26. The above includes portions of Sections 22, 23, 25, and 26, T23S R42E. (Map location C)
                (4) A circle 1/8 mile in radius with Quail Spring as the center in T23S R42E, NE1/4 Section 28. (Map location D)
                (5) A circle 1/8 mile in radius with Benko Spring as the center in T23S R42E, Sections 34 and 35. (Map location E)
                (6) A circle 1/8 mile in radius with Bench Mark 5485 (some USGS maps report this as 5484) near the common boundary of Sections 31 and 32, T23S R42E, as the center and lying within Sections 31 and 32. (Map location F)
                (7) T24S R42E, NW1/4 NW1/4 Section 2 and NE1/4 NE1/4 Section 3. (Map location G)
                (8) T24S R42E, E1/2 SE1/4 Section 6. (Map located H)
                (9) Approximately 1.8 miles of streambed and 1/8 mile on either side of Great Falls Basin Wash commencing from the western boundary of E1/2 Section 11, T24S R42E, and proceeding downstream along the streambed to the eastern boundary of Section 13. The above includes portions of Sections 11, 12, 13, and 14, T24S R42E. (Map location I)
                (10) Circles with 1/8 mile radii around Mumford and Austin Springs in T24S R43E, Section 7 and Bainter Spring in Section 18 and around Indian Joe Spring in T24S R42E Section 24. (Map locations J)
                
                  Note:
                  The map provided is for informational purposes only.
                
                
                  EC01JN91.039
                
                (11) Approximately 5 miles of streambed and 1/8 mile on either side of Mountain Springs Canyon commencing from the southern border of Section 8 and continuing along the streambed to the point at which Mountain Springs Canyon Wash intersects the eastern boundary of SW1/4 Section 12. The above includes portions of Sections 8, 9, 10, 11, 12, 13, 14, and 17, T23S R41E. (Map location K)
                
                  Note:
                  The map provided is for informational purposes only.
                
                
                  EC01JN91.186
                

                Major constituent element: desert riparian scrub vegetation.
                
                Least Bell's Vireo (Vireo bellii pusillus)
                
                  California. The maps provided in this entry are for informational purposes only. Areas of land and water as follows:
                
                  EC01JN91.040
                
                1. Santa Ynez River, Santa Barbara County (Index map location A).

                T. 5 N., R. 27 W.: secs. 1, W1/2, and 12, all except NE1/4. In addition, all adjacent lands within the following circumscribed area: beginning at a point 0.25 mi south of the northeast corner of sec. 12, T. 5 N., R. 27 W.; thence east about 0.5 mi; thence north about 1.25 mi; thence east approximately 1.3 mi to the intersection of Mono Creek and the Los Prietos Y Najalayegua land grant boundary; thence south about 2.5 mi; thence east approximately 2.6 mi to Agua Caliente Creek (at a point about 0.4 mi north and 0.1 mi east of the Pendola Guard Station); thence south about 0.5 mi; thence east about 1.0 mi; thence south about 0.25 mi; thence east about 0.5 mi; thence south about 0.75 mi to the southwest corner of T. 5 N., R. 25 W., sec. 19; thence east to the southeast corner of T. 5 N., R. 25 W., sec 20; thence south about 0.63 mi; thence west to western boundary of T. 5 N., R. 26 W., sec. 25; thence south about 0.16 mi; thence west to eastern boundary of T. 5 N., R. 26 W., sec. 27; thence north about 0.25 mi; thence west to western boundary of T. 5 N., R. 26 W., sec. 27; thence north to the northeastern corner of T. 5 N., R. 26 W., sec. 27; thence north to the northeastern corner of T. 5 N., R. 26 W., sec. 28; thence west to the northwest corner of T. 5 N., R. 26 W., sec. 28; thence north to the northeast corner of T. 5 N., R. 26 W., partially unsurveyed sec. 20; thence west to the northeast corner of T. 5 N., R. 26 W., unsurveyed sec. 19; thence north about 0.5 mi; thence west to the southeast corner of T. 5 N., R. 27 W., sec. 13, NE1/4; and thence north to the southeast corner of T. 5 N., R. 27 W., sec. 12.
                
                  EC01JN91.041
                
                2. Santa Clara River, Los Angeles and Ventura Counties (Index map location B).
                T. 4 N., Rs. 17 and 18 W.: all land within 3,500 feet perpendicularly and generally southward or westward of a line commencing at a point 100 yards west of BM 740 (a point about 2.3 mi east of the intersection of Main Street and State Highway 126 in Piru); thence east along State Highway 126 to its intersection with The Old Road at Castaic Junction; and thence eastward and southward along The Old Road to its intersection with Rye Canyon Road.
                
                  
                  EC01JN91.042
                
                3. Santa Ana River, Riverside and San Bernardino Counties (Index map location C).
                All lands below the 543-foot contour in partially surveyed T. 3 S., R. 7 W., within the Prado Flood Control Basin (upstream from Prado Dam). In addition, the following adjacent lands above the 543-foot contour in the Santa Ana River bottom and within the following boundaries: commencing at a point 0.1 mi east and 0.2 mi north of the southwest corner of sec. 2, T. 3 S., R. 7 W.; thence north about 0.4 mi; thence to a point 0.25 mi east and 0.4 mi north of southwest corner of sec. 31, T. 2 S., R. 6 W.; thence to the northeast corner of sec. 31, T. 2 S., R. 6 W.; thence east 0.35 mi; thence to midpoint of southern section line of sec. 21, T. 2 S., R. 6 W.; thence to a point 0.6 mi south of the northwest corner of sec. 25, T. 2 S., R. 6 W.; thence east about 0.6 mi; thence to a point 0.2 mi north of the center of sec. 30, T. 2 S., R. 5 W.; thence east about 0.7 mi; thence to a point 0.6 mi east of the southwest corner of sec. 20, T. 2 S., R. 5 W.; thence east about 0.8 mi; thence 0.6 mi south; thence to a point 0.3 mi north of the southwest corner of sec. 28, T. 2 S., R. 5 W.; thence to a point 0.45 mi north of the southwest corner of sec. 29, T. 2 S., R. 5 W.; thence generally westward and southward along the Riverside Corporation Boundary (as shown on USGS Riverside Quadrangle 1980) to its intersection with Van Buren Blvd.; thence to a point 0.2 mi east and 0.75 mi south of the northwest corner of sec. 27, T. 2 S., R. 6 W.; thence 0.25 mi north; thence 0.7 mi west; thence to a point 0.85 mi north of the southwest corner of sec. 32, T. 2 S., R. 6 W.; thence to a point 0.75 mi west and 0.1 mi south of the northeast corner of sec. 6, T. 3 S., R. 6 W.; thence 0.5 mi west; and thence to the 543-foot contour at a point 0.3 mi west of the southeast corner of sec. 2, T. 3 S., R. 7 W.
                
                  
                  EC01JN91.043
                
                
                  
                  EC01JN91.044
                
                4. Coyote Creek, San Diego County (Index map location D).
                T. 9 S., R. 5 E.: secs. 22, N1/2, SE1/4; and 23, SW1/4.
                
                  
                  EC01JN91.045
                
                5. Santa Margarita River, San Diego County (Index map location E).
                T. 9 S., R. 3 W.: secs. 4, all lands below the 600-foot contour; 5 SE1/4; 7; and 8.
                In T. 9 S., R. 4 W., Sec. 12 E1/2; 13 NE1/4.
                
                  
                  EC01JN91.046
                
                6. San Luis Rey River, San Diego County (Index map location F).
                T. 11 S., R. 5 W.: secs. 13, S1/2NE1/4, SE1/4NW1/4, SW1/4; 14, SE1/4SW1/4, S12SE1/4; and 23, NW1/4.
                T. 11 S., R. 4 W.: secs. 3, all land north of Murray Road; 4, E1/2NE1/4, E1/2SE1/4SW1/4, W1/2NE1/4SE1/4, E1/2NW1/4SE1/4, SW1/4SE1/4; 7, N1/2NE1/4NE1/4, NW1/4NE1/4, E1/2W1/2, SW1/4SW1/4; 8, N1/2NE1/4, N1/2N1/2NW1/4; 9, N1/2NW1/4; and 18, NW1/4.
                T. 10 S., R. 4 W.: sec. 34, S1/2SW1/4.

                Surveyed and unsurveyed portions according to the following metes and bounds: bordered on the north by a line commencing at the intersection of North River Road and the surveyed eastern section line of sec. 3, T. 11 S., R. 4 W.; thence east along said road to its junction with Via Puerta Del Sol; thence east approximately 0.5 mi to State Highway 76 nearest the midpoint of sec. 31, T. 10 S., R. 3 W.; thence northward and eastward along said highway to its intersection with the eastern section line of sec. 27, T. 9 S., R. 2 W.; and bordered on the south by a line commencing at the intersection of Murray Road and the surveyed eastern section line of sec. 3, T. 11 S., R. 4 W.; thence southward and eastward along said road to its junction with State Highway 76; thence eastward and northward along said highway to its junction with Santa Fe Avenue; thence southeastward 3,000 feet along said avenue; thence northward along a straight line to Guajome Lake Road at a point 800 feet from the junction of said road and State Highway 76; thence northwestward along Guajome Lake Road to its junction with said highway; thence eastward along said highway to its junction with River Road in sec. 31, T. 10 S., R. 3 W.; thence northward along said road to its intersection with the surveyed eastern section line of sec. 20, T. 10 S., R. 3 W.; thence north to and northeasterly along the 250-foot contour in sec. 21 through partially surveyed sec. 15, T. 10 S., R. 3 W.; thence north to a point about 0.2 mi south of the northwest corner of sec. 14 and continuing along the 300-foot contour from the western section line of sec. 14 eastward through unsurveyed sec. 11, surveyed secs. 13 and 12, T. 10 S., R. 3 W.; and surveyed sec. 18, T. 10 S., R. 2 W.; thence east to and along the 325-foot contour through sec. 1, T. 10 S., R. 3 W.; thence south to and along the 350-foot contour in secs. 6 and 5, T. 10 S., R. 2 W., and secs. 32 and 33, T. 9 S., R. 2 W., to the northern section line of sec. 33; thence east approximately 1.5 mi to the southeastern corner of sec. 27, T. 9 S., R. 2 W.; and thence north about 0.4 mi to State Highway 76 in Pala.
                
                  
                  EC01JN91.047
                
                7. San Diego River, San Diego County (Index map location G).
                T. 15 S., Rs. 1 and 2 W.: commencing at the intersection of the Second San Diego Aqueduct and Mission Gorge Road; thence eastward along said road to the western-most intersection with Father Junipero Serra Trail; thence northward and eastward along said trail to the eastern-most intersection of said trail and said road; thence eastward along Mission Gorge Road to its intersection with Carlton Hills Blvd.; thence northward to its intersection with Carlton Oaks Drive; thence westward along said drive to its eastern-most intersection with Inverness Road; thence westward along said road to its intersection with Carlton Oaks Drive; thence westward along said drive to its intersection with Mast Street; thence westward and southward along the 320-foot contour to its intersection with the Second San Diego Aqueduct on the north side of the San Diego River; thence southeastward along said aqueduct to its intersection with Mission Gorge Road.
                
                  
                  EC01JN91.048
                
                8. Sweetwater River, San Diego County (Index map location H).
                T. 16 and 17 S., R. 1 W.: commencing at the intersection of the 320-foot contour and 116o58°14′″ W longitude immediately north of the confluence of Sweetwater River and Sweetwater Reservoir; thence eastward along the contour to the intersection of said contour with State Highway 94; thence northward along said highway to its intersection with State Highway 54; thence northeastward along said highway to the San Bernardino Meridian; thence south approximately 1,500 feet to the intersection with the 340-foot contour; thence westward and southward along said contour to the south end of the Steele Canyon Bridge on State Highway 94; thence south approximately 900 feet to the 340-foot contour; thence southwesterly along said contour to its intersection with 116°58′14″ W longitude; thence north to starting point.
                
                  
                  EC01JN91.049
                
                9. Jamul-Dulzura Creeks, San Diego County (Index map location I).
                T. 17 and 18 S., R. 1 E.: commencing from a point approximately 2,200 feet west of BM 515 along Otay Lakes Road, in sec. 5, T. 18 S., R. 1 E.; thence east approximately one mile to the crossing of said road at a bridge over Jamul Creek, including all land within 1,500 feet southward of Otay Lakes Road as measured perpendicularly from the road; thence eastward for about 2.4 mi along said road and including all lands within 1,500 feet northward of said road as measured perpendicularly from the road, and including all lands within 500 feet of said bridge not otherwise included above.
                10. Tijuana River, San Diego County (Index map location J).
                T. 18 S., R. 2 W.: secs. 34, S1/2SE1/4SE1/4; and 35, S1/2SW1/4, SW1/4SW1/4SE1/4.
                T. 19 S., R. 2 W.: secs. 1, W1/2SW1/4NW1/4; 2, S1/2NE1/4NE1/4, NW1/4NE1/4, N1/2SE1/4NE1/4, N1/2NE1/4NW1/4, W1/2NW1/4; 3, N1/2; and 4, NE1/4, N1/2NW1/4.
                
                  
                  EC01JN91.050
                
                
                  Primary constituent elements: riverine and floodplain habitats (particularly willow-dominated riparian woodland with dense understory vegetation maintained, in part, in a non-climax stage by periodic floods or other agents) and adjacent coastal sage scrub,
                Elfin-woods Warbler (Setophaga angelae)
                (1) Critical habitat units are depicted for Puerto Rico, on the maps in this entry.
                (2) Within these areas, the physical or biological features essential to the conservation of the elfin-woods warbler consist of the following components:
                (i) Wet and rain montane forest types:
                (A) Podocarpus forest at elevations between 600 and 900 meters (m) (1,968 and 2,952 feet (ft)) with continuous closed canopy of 20 m (66 ft) in height, dominated by Podocarpus coriaceus trees with well-developed understory.
                (B) Dwarf forest at elevations above 900 m (2,952 ft) with a single story of trees between 1 and 6 m (3 and 19 ft) in height, with an understory of mosses, epiphytes, and liverworts.
                (C) Palo Colorado forest at elevations between 600 and 900 m (1,968 and 2,952 ft) with a closed canopy of approximately 20 m (66 ft) and an understory dominated by grasses, ferns, bromeliads, and sedges.
                (ii) Forested habitat areas that contain:
                (A) Active shade-grown coffee plantations or forested agricultural lands that are above 300 m in elevation and dominated primarily by native vegetation; or

                (B) Abandoned coffee plantations or agricultural lands (i.e., agricultural practices were discontinued) with native forest cover and a closed canopy found above 300 m in elevation.
                (iii) Forested habitat (at elevations between 300 and 850 m (984 and 2,788 ft)) not contained within the habitats described in paragraphs (2)(i) and (ii) of this entry:
                (A) Exposed ridge woodland forest found in valleys, slopes, and shallow soils with a more or less continuous canopy at elevations ranging from 550 to 750 m (1,804 to 2,460 ft);
                (B) Timber plantation forest at elevations ranging from 630 to 850 m (2,066 to 2,788 ft); or
                (C) Secondary forests dominated by native tree species with a closed canopy of approximately 20-30 m (66-100 ft) in height at elevations ranging from 300 to 750 m (984 to 2,460 ft).
                (3) Critical habitat does not include manmade structures (such as buildings, aqueducts, runways, roads, and other paved areas) and the land on which they are located existing within the legal boundaries on July 30, 2020.
                (4) Critical habitat map units. Data layers defining map units were created by delineating habitats that contain at least one or more of the physical or biological features defined in paragraph (2) of this entry, over a U.S. Department of Agriculture 2007 digital orthophoto mosaic, over a base of U.S. Geological Survey digital topographic map quadrangle, and with the use of a digital landcover layer. The resulting critical habitat unit was then mapped using State Plane North American Datum 83 coordinates. The maps in this entry, as modified by any accompanying regulatory text, establish the boundaries of the critical habitat designation. The coordinates or plot points or both on which each map is based are available to the public at the Service's internet site, http://www.regulations.gov under Docket No. FWS-R4-ES-2020-0030, and at the field office responsible for this designation. You may obtain field office location information by contacting one of the Service regional offices, the addresses of which are listed at 50 CFR 2.2.
                (5) Note: Index map follows:
                
                  
                  ER30JN20.082
                
                (6) Unit 1: Maricao; Maricao, San Germán, Sabana Grande, and Yauco Municipalities, Puerto Rico.
                (i) General description: Unit 1 consists of 12,978 ac (5,252 ha). Approximately 8,861 ac (3,586 ha) are owned by the Commonwealth and managed by the Puerto Rico Department of Natural and Environmental Resources, and 4,117 ac (1,666 ha) are in private ownership. The unit is located north of State Road PR-2, south of State Road PR-105, and approximately 105 kilometers 65 mi (105 km) west of the International Airport Luis Muñoz Marin.
                (ii) Map of Unit 1 habitat follows:
                
                  ER30JN20.083
                
                
                (7) Unit 2: El Yunque; Río Grande, Canovanas, Las Piedras, Naguabo, and Ceiba Municipalities, Puerto Rico.
                (i) General description: Unit 2 consists of 11,430 ac (4,626 ha) of federally owned land managed by the U.S. Forest Service (El Yunque National Forest). The unit is located within El Yunque National Forest, east of State Road PR-186, north of State Road PR-31, and approximately 24 km (15 mi) east of the International Airport Luis Muñoz Marin.
                (ii) Map of Unit 2 follows:
                
                  
                  ER30JN20.084
                
                (8) Unit 3: Carite; Cayey, San Lorenzo, Guayama, and Patillas Municipalities, Puerto Rico.
                (i) General description: Unit 3 consists of 3,080 ac (1,247 ha) of lands owned by the Commonwealth and managed by the Puerto Rico Department of Natural and Environmental Resources. The unit is located within the Carite Commonwealth Forest west of State Road PR-7740 and State Road PR-184 that run within the Carite Commonwealth Forest, and approximately 23 mi (37 km) south of the International Airport Luis Muñoz Marin.
                (ii) Map of Unit 3 follows:
                
                  ER30JN20.085
                
                
                Rota Bridled White-Eye (Zosterops rotensis)
                (1) Critical habitat units are depicted for Rota, Commonwealth of the Northern Mariana Islands, on the map below.

                (2) The primary constituent elements of critical habitat for the Rota bridled white-eye are the habitat components that provide forest above 490 feet (ft) (150 meters (m)) in elevation containing a midstory and canopy layer, high epiphytic plant volume (typically 11 percent or greater), Elatostema and Procris spp. on the ground, and Elaeocarpus joga (yoga), Hernandia labyrinthica (oschal), Merrilliodendron megacarpum (faniok), Pandanus tectorius (kafu), and/or Premna obtusifolia (ahgao) trees as dominant forest components for foraging, sheltering, roosting, and nesting and rearing of young. In addition, the habitat should contain the specific forest components for foraging, nesting, or both, as follows:
                (i) Yoga, oschal, faniok, Macaranga thompsonii (pengua), ahgao, Pipturus argenteus (amahadyan), Persea americana (avocado), Ficus tinctoria (hodda), Aglaia mariannensis (mapunyao), Eugenia thompsonii (atoto), Acacia confusa (sosugi), and/or Tarenna sambucina (sumac-lada) trees, and/or Bambusa vulgaris (piao, bamboo) in the canopy or subcanopy for foraging; or
                (ii) Yoga, oschal, faniok, and/or sosugi trees 10 to 49 ft (3 to 15 m) tall and 1 to 24 inches (2 to 60 centimeters) diameter at breast height for nesting.
                (3) Critical habitat does not include manmade structures (such as buildings, aqueducts, airports, roads, and other paved areas) and the land on which they are located existing on the effective date of this rule and not containing one or more of the primary constituent elements.
                Critical Habitat Map Unit
                (4) Data layers defining the mapped unit were created on a base of USGS 7.5′ quadrangles, and the critical habitat unit was then mapped using Universal Transverse Mercator (UTM) coordinates.
                (5) Rota bridled white-eye critical habitat, Rota, Commonwealth of the Northern Mariana Islands (3,958 ac; 1,602 ha).
                (i) Unit excludes 13 areas:
                (A) Bounded by the following 13 points (2 ac; 1 ha): 301307, 1564935; 301288, 1564908; 301291, 1564898; 301301, 1564889; 301354, 1564890; 301410, 1564877; 301424, 1564879; 301460, 1564899; 301472, 1564922; 301468, 1564941; 301452, 1564950; 301382, 1564933; 301335, 1564939.
                (B) Bounded by the following 48 points (39 ac; 16 ha): 301471, 1564593; 301458, 1564567; 301463, 1564557; 301550, 1564532; 301578, 1564506; 301598, 1564501; 301639, 1564501; 301668, 1564487; 301760, 1564465; 301797, 1564449; 301803, 1564442; 301802, 1564433; 301789, 1564410; 301787, 1564397; 301798, 1564388; 301812, 1564387; 301824, 1564395; 301844, 1564426; 301857, 1564432; 301920, 1564441; 301980, 1564460; 302041, 1564447; 302081, 1564449; 302122, 1564459; 302169, 1564479; 302242, 1564523; 302338, 1564565; 302377, 1564592; 302400, 1564618; 302417, 1564647; 302427, 1564679; 302426, 1564699; 302418, 1564724; 302403, 1564740; 302363, 1564757; 302332, 1564757; 302269, 1564741; 302146, 1564681; 302059, 1564655; 302017, 1564655; 301908, 1564682; 301866, 1564674; 301831, 1564660; 301713, 1564582; 301660, 1564566; 301613, 1564561; 301554, 1564564; 301516, 1564572.
                (C) Bounded by the following 47 points (58 ac; 23 ha): 301566, 1564945: 301569, 1564920; 301578, 1564904; 301624, 1564888; 301649, 1564857; 301660, 1564850; 301679, 1564850; 301706, 1564888; 301726, 1564892; 301744, 1564883; 301754, 1564864; 301759, 1564836; 301777, 1564825; 301824, 1564810; 301963, 1564798; 301986, 1564807; 302011, 1564845; 302030, 1564859; 302105, 1564881; 302150, 1564885; 302309, 1564864; 302407, 1564883; 302422, 1564895; 302444, 1564926; 302462, 1564938; 302486, 1564939; 302550, 1564927; 302646, 1564928; 302700, 1564940; 302712, 1564951; 302716, 1564964; 302713, 1564975; 302696, 1564984; 302614, 1564988; 302602, 1564995; 302592, 1565021; 302584, 1565102; 302572, 1565118; 302490, 1565138; 302195, 1565151; 302135, 1565146; 302088, 1565135; 301955, 1565082; 301722, 1565014; 301662, 1564986; 301608, 1564971.
                (D) Bounded by the following 61 points (91 ac; 37 ha): 302150, 1564098; 302172, 1564039; 302208, 1564002; 302245, 1563984; 302303, 1563975; 302364, 1563928; 302390, 1563916; 302429, 1563913; 302494, 1563933; 302545, 1563926; 302576, 1563927; 302602, 1563941; 302629, 1563977; 302641, 1563982; 302686, 1563948; 302701, 1563945; 302715, 1563951; 302735, 1563975; 302766, 1564034; 302757, 1564078; 302769, 1564119; 302759, 1564172; 302762, 1564208; 302776, 1564221; 302822, 1564235; 302842, 1564246; 302867, 1564270; 302899, 1564315; 302905, 1564345; 302891, 1564382; 302917, 1564467; 302950, 1564548; 303012, 1564647; 303033, 1564728; 303060, 1564765; 303059, 1564787; 303044, 1564799; 303024, 1564795; 302973, 1564763; 302909, 1564709; 302872, 1564700; 302839, 1564684; 302751, 1564683; 302736, 1564669; 302709, 1564620; 302682, 1564601; 302570, 1564563; 302481, 1564539; 302458, 1564528; 302444, 1564509; 302424, 1564435; 302401, 1564389; 302386, 1564348; 302375, 1564301; 302378, 1564265; 302374, 1564251; 302287, 1564174; 302272, 1564172; 302224, 1564179; 302187, 1564171; 302176, 1564161.

                (E) Bounded by the following 319 points (677 ac; 274 ha): 302943, 1564065; 302923, 1564061; 302919, 1564054; 302936, 1564038; 302987, 1564019; 303009, 1563991; 303047, 1563971; 303060, 1563954; 303062, 1563939; 303054, 1563879; 303060, 1563827; 303074, 1563808; 303107, 1563796; 303113, 1563780; 303110, 1563765; 303090, 1563727; 303109, 1563690; 303085, 1563639; 303085, 1563600; 303092, 1563584; 303116, 1563562; 303132, 1563539; 303131, 1563504; 303193, 1563466; 303207, 1563465; 303249, 1563476; 303272, 1563471; 303303, 1563452; 303334, 1563412; 303350, 1563400; 303360, 1563399; 303390, 1563413; 303410, 1563410; 303416, 1563402; 303410, 1563386; 303415, 1563373; 303455, 1563344; 303466, 1563282; 303479, 1563248; 303497, 1563232; 303553, 1563212; 303560, 1563195; 303565, 1563150; 303572, 1563128; 303595, 1563106; 303623, 1563095; 303655, 1563097; 303684, 1563125; 303721, 1563132; 303734, 1563152; 303740, 1563192; 303780, 1563201; 303789, 1563208; 303775, 1563236; 303772, 1563257; 303803, 1563373; 303799, 1563391; 303773, 1563433; 303765, 1563441; 303742, 1563447; 303671, 1563435; 303653, 1563441; 303652, 1563453; 303675, 1563474; 303807, 1563534; 303869, 1563577; 303897, 1563608; 303953, 1563714; 303979, 1563736; 304071, 1563770; 304155, 1563793; 304249, 1563795; 304335, 1563782; 304405, 1563794; 304429, 1563789; 304479, 1563751; 304493, 1563746; 304582, 1563737; 304624, 1563741; 304690, 1563727; 304750, 1563734; 304786, 1563719; 304794, 1563708; 304794, 1563686; 304765, 1563636; 304758, 1563605; 304723, 1563588; 304708, 1563573; 304683, 1563490; 304667, 1563465; 304657, 1563459; 304641, 1563459; 304611, 1563483; 304586, 1563482; 304570, 1563497; 304531, 1563517; 304489, 1563530; 304474, 1563529; 304461, 1563512; 304434, 1563423; 304413, 1563389; 304385, 1563357; 304367, 1563345; 304338, 1563334; 304314, 1563311; 304244, 1563308; 304171, 1563273; 304107, 1563257; 304013, 1563250; 303998, 1563253; 303964, 1563283; 303940, 1563294; 303926, 1563349; 303874, 1563345; 303858, 1563339; 303850, 1563329; 303844, 1563275; 303852, 1563237; 303892, 1563228; 303950, 1563198; 303968, 1563194; 303990, 1563158; 304018, 1563160; 304049, 1563155; 304099, 1563163; 304201, 1563127; 304213, 1563109; 304216, 1563048; 304223, 1563035; 304234, 1563028; 304252, 1563031; 304314, 1563067; 304321, 1563065; 304324, 1563051; 304332, 1563043; 304394, 1563024; 304397, 1563008; 304383, 1562960; 304388, 1562898; 304391, 1562885; 304406, 1562879; 304436, 1562896; 304481, 1562945; 304494, 1562947; 304563, 1562939; 304607, 1562972; 304674, 1563009; 304740, 1563024; 304799, 1563053; 304847, 1563054; 304864, 1563059; 304873, 1563073; 304875, 1563091; 304856, 1563155; 304857, 1563163; 304877, 1563174; 304911, 1563180; 304931, 1563177; 304955, 1563165; 304966, 1563164; 305029, 1563211; 305036, 1563224; 305037, 1563241; 305026, 1563279; 305044, 1563311; 305043, 1563342; 305006, 1563380; 304967, 1563439; 304948, 1563446; 304902, 1563445; 304892, 1563451; 304895, 1563457; 304926, 1563472; 304937, 1563482; 304942, 1563501; 304936, 1563514; 304918, 1563519; 304883, 1563494; 304868, 1563502; 304862, 1563511; 304865, 1563525; 304899, 1563563; 304894, 1563570; 304855, 1563591; 304847, 1563606; 304876, 1563674; 304887, 1563732; 304894, 1563743; 304911, 1563750; 304920, 1563748; 304943, 1563727; 304977, 1563752; 305046, 1563746; 305062, 1563751; 305081, 1563784; 305100, 1563805; 305149, 1563831; 305164, 1563844; 305205, 1563919; 305255, 1563967; 305269, 1563987; 305269, 1564034; 305279, 1564060; 305293, 1564075; 305325, 1564089; 305336, 1564100; 305325, 1564120; 305311, 1564131; 305291, 1564139; 305280, 1564149; 305266, 1564195; 305254, 1564212; 305201, 1564236; 305185, 1564253; 305176, 1564277; 305180, 1564335; 305176, 1564354; 305166, 1564368; 305130, 1564386; 305107, 1564406; 305061, 1564482; 304984, 1564553; 304979, 1564566; 304988, 1564594; 304985, 1564605; 304954, 1564615; 304930, 1564637; 304852, 1564669; 304771, 1564722; 304744, 1564766; 304716, 1564763; 304681, 1564794; 304673, 1564810; 304669, 1564832; 304689, 1564912; 304677, 1564981; 304665, 1564999; 304629, 1565015; 304614, 1565043; 304600, 1565052; 304583, 1565047; 304575, 1565037; 304569, 1565014; 304570, 1564995; 304579, 1564967; 304607, 1564940; 304613, 1564924; 304604, 1564909; 304581, 1564899; 304558, 1564896; 304503, 1564900; 304444, 1564919; 304385, 1564919; 304348, 1564928; 304331, 1564937; 304326, 1564948; 304338, 1565014; 304332, 1565017; 304322, 1565011; 304288, 1564957; 304280, 1564975; 304262, 1564978; 304255, 1564985; 304253, 1565027; 304242, 1565034; 304228, 1565035; 304220, 1565029; 304215, 1565012; 304207, 1565004; 304173, 1565015; 304109, 1565006; 304103, 1564998; 304090, 1564952; 304080, 1564937; 304053, 1564920; 303995, 1564904; 303967, 1564847; 303956, 1564836; 303943, 1564836; 303926, 1564850; 303913, 1564855; 303887, 1564852; 303868, 1564842; 303857, 1564820; 303859, 1564799; 303876, 1564791; 303945, 1564781; 303949, 1564777; 303946, 1564767; 303933, 1564756; 303912, 1564752; 303868, 1564759; 303849, 1564756; 303771, 1564713; 303710, 1564691; 303655, 1564659; 303564, 1564631; 303553, 1564633; 303546, 1564643; 303521, 1564743; 303499, 1564757; 303480, 1564756; 303454, 1564736; 303441, 1564711; 303404, 1564670; 303398, 1564657; 303436, 1564543; 303438, 1564509; 303429, 1564479; 303393, 1564423; 303296, 1564316; 303282, 1564278; 303250, 1564261; 303236, 1564193; 303175, 1564150; 303082, 1564137; 303062, 1564125; 303052, 1564107; 303036, 1564092.
                (F) Bounded by the following 26 points (20 ac; 8 ha): 304256, 1565414; 304308, 1565357; 304346, 1565330; 304472, 1565298; 304590, 1565251; 304620, 1565250; 304645, 1565261; 304690, 1565255; 304727, 1565280; 304777, 1565289; 304783, 1565297; 304763, 1565363; 304744, 1565464; 304735, 1565486; 304715, 1565507; 304686, 1565508; 304660, 1565521; 304578, 1565501; 304541, 1565485; 304509, 1565451; 304503, 1565402; 304498, 1565394; 304485, 1565388; 304457, 1565388; 304410, 1565414; 304382, 1565421.
                (G) Bounded by the following 35 points (11 ac; 4 ha): 305091, 1563607; 305046, 1563577; 305022, 1563553; 305015, 1563522; 305001, 1563499; 305002, 1563487; 305012, 1563476; 305061, 1563454; 305086, 1563459; 305114, 1563484; 305141, 1563495; 305168, 1563525; 305195, 1563534; 305247, 1563543; 305243, 1563575; 305278, 1563639; 305274, 1563687; 305262, 1563722; 305263, 1563729; 305291, 1563736; 305355, 1563721; 305372, 1563721; 305382, 1563732; 305381, 1563761; 305368, 1563775; 305332, 1563784; 305308, 1563782; 305274, 1563768; 305234, 1563743; 305202, 1563707; 305158, 1563671; 305150, 1563657; 305149, 1563633; 305132, 1563611; 305115, 1563602.
                (H) Bounded by the following 18 points (9 ac; 4 ha): 305348, 1565123; 305320, 1565080; 305322, 1565051; 305361, 1565002; 305416, 1564959; 305431, 1564953; 305452, 1564953; 305503, 1564970; 305537, 1564975; 305554, 1564987; 305570, 1565010; 305577, 1565037; 305570, 1565071; 305550, 1565102; 305523, 1565121; 305499, 1565129; 305412, 1565142; 305390, 1565140.

                (I) Bounded by the following 96 points (52 ac, 21 ha): 305681, 1564571; 305654, 1564580; 305620, 1564578; 305565, 1564595; 305547, 1564592; 305537, 1564571; 305532, 1564484; 305527, 1564469; 305511, 1564467; 305502, 1564474; 305486, 1564499; 305467, 1564500; 305456, 1564489; 305453, 1564478; 305455, 1564431; 305458, 1564418; 305469, 1564405; 305527, 1564420; 305567, 1564424; 305612, 1564419; 305641, 1564401; 305646, 1564382; 305644, 1564358; 305620, 1564264; 305626, 1564238; 305640, 1564232; 305731, 1564234; 305750, 1564230; 305757, 1564225; 305745, 1564207; 305722, 1564193; 305699, 1564192; 305645, 1564203; 305623, 1564195; 305619, 1564181; 305622, 1564158; 305646, 1564097; 305677, 1564083; 305781, 1564061; 305789, 1564055; 305793, 1564024; 305819, 1563988; 305881, 1563974; 305897, 1563964; 305938, 1563897; 305946, 1563858; 305951, 1563774; 305948, 1563696; 305939, 1563637; 305922, 1563609; 305861, 1563583; 305831, 1563543; 305806, 1563520; 305798, 1563498; 305837, 1563315; 305862, 1563291; 305893, 1563286; 305902, 1563291; 305907, 1563301; 305906, 1563358; 305950, 1563453; 305953, 1563477; 305949, 1563508; 305954, 1563523; 305960, 1563526; 305994, 1563522; 306046, 1563531; 306057, 1563540; 306063, 1563555; 306110, 1563573; 306118, 1563592; 306118, 1563606; 306105, 1563642; 306071, 1563662; 306059, 1563682; 306062, 1563709; 306080, 1563772; 306077, 1563819; 306064, 1563889; 306006, 1564047; 306002, 1564117; 305990, 1564133; 305961, 1564145; 305848, 1564153; 305822, 1564158; 305803, 1564170; 305793, 1564191; 305793, 1564205; 305832, 1564256; 305838, 1564283; 305835, 1564313; 305821, 1564340; 305807, 1564356; 305712, 1564414; 305673, 1564451; 305665, 1564483.
                (J) Bounded by the following 134 points (92 ac; 37 ha): 306267, 1565331; 306353, 1565325; 306341, 1565326; 306400, 1565325; 306433, 1565329; 306453, 1565341; 306484, 1565382; 306514, 1565388; 306559, 1565384; 306598, 1565356; 306621, 1565346; 306716, 1565329; 306720, 1565333; 306720, 1565374; 306729, 1565422; 306716, 1565443; 306684, 1565448; 306681, 1565467; 306688, 1565481; 306699, 1565487; 306755, 1565496; 306816, 1565485; 306955, 1565429; 307014, 1565397; 307111, 1565330; 307119, 1565340; 307118, 1565350; 307055, 1565408; 307034, 1565438; 307017, 1565445; 307005, 1565460; 306968, 1565468; 306955, 1565488; 306957, 1565495; 306969, 1565498; 307025, 1565488; 307029, 1565496; 307026, 1565526; 307050, 1565540; 307066, 1565542; 307204, 1565460; 307258, 1565412; 307269, 1565394; 307276, 1565368; 307288, 1565356; 307369, 1565327; 307451, 1565259; 307509, 1565229; 307537, 1565210; 307570, 1565178; 307610, 1565126; 307746, 1565004; 307839, 1564896; 307872, 1564877; 307878, 1564878; 307882, 1564884; 307884, 1564905; 307873, 1564932; 307783, 1565058; 307734, 1565112; 307580, 1565259; 307319, 1565473; 307080, 1565610; 307035, 1565624; 307014, 1565621; 306976, 1565592; 306934, 1565568; 306887, 1565525; 306868, 1565520; 306815, 1565528; 306718, 1565559; 306626, 1565562; 306510, 1565585; 306399, 1565586; 306337, 1565579; 306331, 1565589; 306345, 1565658; 306354, 1565736; 306349, 1565806; 306352, 1565829; 306383, 1565896; 306399, 1565902; 306440, 1565898; 306438, 1565928; 306417, 1565948; 306391, 1565949; 306277, 1565911; 306256, 1565896; 306205, 1565844; 306173, 1565823; 306154, 1565817; 306115, 1565820; 306094, 1565817; 306042, 1565781; 305989, 1565708; 305972, 1565692; 305953, 1565683; 305910, 1565671; 305870, 1565667; 305844, 1565673; 305795, 1565705; 305766, 1565717; 305719, 1565718; 305693, 1565710; 305684, 1565703; 305674, 1565679; 305677, 1565641; 305689, 1565625; 305724, 1565609; 305766, 1565605; 305890, 1565626; 305937, 1565602; 305969, 1565601; 305988, 1565595; 306002, 1565572; 305991, 1565555; 305968, 1565549; 305920, 1565551; 305909, 1565543; 305911, 1565530; 305918, 1565520; 305951, 1565499; 305972, 1565493; 306026, 1565498; 306076, 1565493; 306107, 1565505; 306133, 1565507; 306178, 1565494; 306219, 1565475; 306231, 1565463; 306221, 1565427; 306232, 1565386; 306235, 1565356; 306242, 1565346.

                (K) Bounded by the following 207 points (355 ac, 144 ha): 305824, 1565279; 305789, 1565258; 305784, 1565251; 305785, 1565239; 305801, 1565217; 305929, 1565095; 305932, 1565086; 305918, 1565072; 305912, 1565059; 305919, 1565045; 306024, 1564981; 306114, 1564950; 306143, 1564935; 306189, 1564892; 306228, 1564832; 306234, 1564811; 306232, 1564774; 306229, 1564764; 306218, 1564755; 306172, 1564745; 306107, 1564754; 306095, 1564751; 306119, 1564647; 306140, 1564643; 306179, 1564618; 306271, 1564573; 306302, 1564551; 306326, 1564524; 306369, 1564511; 306391, 1564451; 306411, 1564417; 306416, 1564385; 306451, 1564361; 306476, 1564320; 306512, 1564285; 306520, 1564269; 306525, 1564238; 306571, 1564226; 306588, 1564168; 306658, 1564143; 306684, 1564127; 306701, 1564108; 306706, 1564092; 306702, 1564075; 306686, 1564051; 306674, 1564042; 306639, 1564039; 306558, 1564052; 306546, 1564039; 306554, 1564023; 306591, 1564006; 306708, 1563983; 306772, 1563964; 306791, 1563953; 306807, 1563932; 306831, 1563941; 306861, 1563968; 306910, 1563986; 306925, 1563998; 306936, 1564022; 306933, 1564035; 306884, 1564066; 306859, 1564062; 306794, 1564101; 306774, 1564120; 306763, 1564146; 306750, 1564158; 306777, 1564193; 306784, 1564210; 306782, 1564217; 306757, 1564222; 306745, 1564235; 306741, 1564248; 306773, 1564278; 306794, 1564357; 306816, 1564376; 306835, 1564377; 306852, 1564364; 306910, 1564341; 306916, 1564308; 306925, 1564297; 307000, 1564277; 307031, 1564262; 307039, 1564252; 307050, 1564208; 307116, 1564160; 307174, 1564088; 307185, 1564080; 307219, 1564074; 307238, 1564065; 307248, 1564043; 307255, 1564008; 307253, 1563934; 307259, 1563908; 307274, 1563879; 307331, 1563809; 307374, 1563769; 307448, 1563710; 307474, 1563696; 307493, 1563692; 307505, 1563698; 307521, 1563719; 307540, 1563768; 307549, 1563778; 307559, 1563772; 307590, 1563724; 307608, 1563710; 307626, 1563711; 307655, 1563727; 307685, 1563724; 307698, 1563711; 307703, 1563696; 307696, 1563628; 307702, 1563589; 307723, 1563542; 307734, 1563528; 307744, 1563523; 307756, 1563524; 307765, 1563534; 307774, 1563582; 307787, 1563600; 307825, 1563608; 307844, 1563604; 307852, 1563596; 307861, 1563558; 307867, 1563553; 307889, 1563564; 307923, 1563593; 307927, 1563604; 307921, 1563627; 307936, 1563675; 307930, 1563733; 307920, 1563742; 307883, 1563736; 307879, 1563783; 307884, 1563800; 307893, 1563814; 307944, 1563854; 307971, 1563870; 307982, 1563901; 307992, 1563990; 307991, 1564149; 307988, 1564195; 307974, 1564273; 307965, 1564280; 307951, 1564281; 307936, 1564279; 307930, 1564273; 307920, 1564120; 307913, 1564102; 307888, 1564066; 307881, 1564043; 307884, 1564018; 307901, 1563976; 307896, 1563936; 307882, 1563914; 307855, 1563892; 307833, 1563882; 307738, 1563862; 307724, 1563851; 307698, 1563804; 307679, 1563790; 307668, 1563794; 307660, 1563807; 307651, 1563877; 307626, 1563911; 307620, 1563912; 307613, 1563901; 307620, 1563870; 307614, 1563851; 307589, 1563831; 307560, 1563832; 307551, 1563859; 307524, 1564171; 307536, 1564245; 307536, 1564274; 307529, 1564301; 307479, 1564419; 307468, 1564503; 307434, 1564587; 307418, 1564611; 307388, 1564640; 307359, 1564686; 307320, 1564721; 307306, 1564740; 307271, 1564752; 307259, 1564762; 307248, 1564802; 307235, 1564826; 307155, 1564929; 307101, 1565031; 306941, 1565211; 306880, 1565237; 306617, 1565317; 306574, 1565313; 306447, 1565277; 306389, 1565255; 306296, 1565255; 306259, 1565250; 306194, 1565223; 306169, 1565231; 306155, 1565256; 306145, 1565262; 306028, 1565253; 305991, 1565246; 305927, 1565246; 305867, 1565253.
                (L) Bounded by the following 107 points (81 ac, 33 ha): 306372, 1562797; 306403, 1562764; 306427, 1562755; 306453, 1562754; 306508, 1562763; 306586, 1562785; 306716, 1562834; 306746, 1562833; 306800, 1562809; 306806, 1562794; 306805, 1562779; 306797, 1562766; 306785, 1562758; 306715, 1562738; 306706, 1562725; 306708, 1562711; 306724, 1562696; 306753, 1562687; 306769, 1562689; 306785, 1562702; 306796, 1562704; 306807, 1562695; 306827, 1562660; 306836, 1562654; 306883, 1562662; 306923, 1562677; 306933, 1562691; 306933, 1562707; 306939, 1562720; 306971, 1562743; 306951, 1562767; 306947, 1562793; 306958, 1562864; 306987, 1562890; 306977, 1562913; 306976, 1562986; 306970, 1563033; 306978, 1563053; 307007, 1563079; 307014, 1563093; 306993, 1563114; 306991, 1563142; 307005, 1563172; 307041, 1563196; 307061, 1563224; 307109, 1563376; 307115, 1563433; 307101, 1563555; 307090, 1563605; 307081, 1563625; 307041, 1563678; 306975, 1563692; 306968, 1563704; 306961, 1563741; 306940, 1563760; 306895, 1563780; 306846, 1563792; 306781, 1563803; 306764, 1563798; 306762, 1563787; 306773, 1563735; 306750, 1563589; 306754, 1563583; 306775, 1563588; 306787, 1563583; 306803, 1563565; 306805, 1563550; 306795, 1563527; 306784, 1563519; 306758, 1563521; 306724, 1563550; 306718, 1563548; 306714, 1563525; 306726, 1563496; 306757, 1563475; 306774, 1563453; 306785, 1563420; 306786, 1563371; 306775, 1563350; 306757, 1563337; 306692, 1563316; 306669, 1563300; 306622, 1563226; 306605, 1563190; 306604, 1563169; 306612, 1563144; 306622, 1563134; 306639, 1563129; 306654, 1563136; 306676, 1563170; 306707, 1563193; 306752, 1563216; 306766, 1563218; 306780, 1563215; 306800, 1563165; 306808, 1563115; 306774, 1562987; 306764, 1562973; 306739, 1562961; 306723, 1562946; 306693, 1562893; 306677, 1562877; 306629, 1562869; 306539, 1562836; 306441, 1562823; 306394, 1562826; 306382, 1562817.
                (M) Bounded by the following 69 points (47 ac, 30 ha): 306858, 1566129; 306891, 1566009; 306917, 1565936; 306929, 1565916; 306982, 1565882; 307028, 1565864; 307063, 1565860; 307180, 1565888; 307248, 1565881; 307286, 1565897; 307298, 1565886; 307308, 1565851; 307318, 1565838; 307332, 1565837; 307358, 1565846; 307377, 1565842; 307505, 1565779; 307601, 1565717; 307612, 1565701; 307601, 1565695; 307534, 1565713; 307503, 1565714; 307484, 1565702; 307479, 1565684; 307498, 1565657; 307547, 1565628; 307571, 1565607; 307606, 1565538; 307618, 1565489; 307628, 1565475; 307745, 1565409; 307789, 1565409; 307829, 1565429; 307844, 1565447; 307857, 1565486; 307858, 1565512; 307852, 1565527; 307805, 1565571; 307794, 1565595; 307797, 1565619; 307825, 1565662; 307834, 1565689; 307808, 1565748; 307802, 1565778; 307813, 1565781; 307892, 1565745; 307958, 1565725; 307992, 1565724; 308008, 1565734; 308007, 1565752; 307998, 1565762; 307875, 1565825; 307834, 1565866; 307814, 1565879; 307743, 1565910; 307628, 1565928; 307491, 1565976; 307455, 1565998; 307428, 1566032; 307412, 1566044; 307254, 1566105; 307143, 1566130; 307118, 1566145; 307054, 1566200; 307032, 1566199; 306993, 1566178; 306951, 1566179; 306896, 1566171; 306871, 1566153.
                (ii) Map 1 of the critical habitat for Rota bridled white-eye follows:
              
              
                
                ER12SE06.000
              
              [42 FR 47840, Sept. 22, 1977]
              
                Editorial Notes:
                1. The remainder of § 17.95 appears in 50 part 17, § 17.95(c) to § 17.95(e) and 50 part 17, § 17.95(f) to end of § 17.95.
                2. For Federal Register citations affecting § 17.95, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
          
        
      
    
  
  
    
      
      FINDING AIDS
      A list of CFR titles, subtitles, chapters, subchapters and parts and an alphabetical list of agencies publishing in the CFR are included in the CFR Index and Finding Aids volume to the Code of Federal Regulations which is published separately and revised annually.
      Table of CFR Titles and Chapters
      Alphabetical List of Agencies Appearing in the CFR
      List of CFR Sections Affected
    
    
      Chap.
      
      Table of CFR Titles and Chapters
      (Revised as of October 1, 2020)
      
        Title 1—General Provisions
        I
        Administrative Committee of the Federal Register (Parts 1—49)
        II
        Office of the Federal Register (Parts 50—299)
        III
        Administrative Conference of the United States (Parts 300—399)
        IV
        Miscellaneous Agencies (Parts 400—599)
        VI
        National Capital Planning Commission (Parts 600—699)
      
      
        Title 2—Grants and Agreements
        Subtitle A—Office of Management and Budget Guidance for Grants and Agreements
        I
        Office of Management and Budget Governmentwide Guidance for Grants and Agreements (Parts 2—199)
        II
        Office of Management and Budget Guidance (Parts 200—299)
        Subtitle B—Federal Agency Regulations for Grants and Agreements
        III
        Department of Health and Human Services (Parts 300—399)
        IV
        Department of Agriculture (Parts 400—499)
        VI
        Department of State (Parts 600—699)
        VII
        Agency for International Development (Parts 700—799)
        VIII
        Department of Veterans Affairs (Parts 800—899)
        IX
        Department of Energy (Parts 900—999)
        X
        Department of the Treasury (Parts 1000—1099)
        XI
        Department of Defense (Parts 1100—1199)
        XII
        Department of Transportation (Parts 1200—1299)
        XIII
        Department of Commerce (Parts 1300—1399)
        XIV
        Department of the Interior (Parts 1400—1499)
        XV
        Environmental Protection Agency (Parts 1500—1599)
        XVIII
        National Aeronautics and Space Administration (Parts 1800—1899)
        XX
        United States Nuclear Regulatory Commission (Parts 2000—2099)
        XXII
        Corporation for National and Community Service (Parts 2200—2299)
        XXIII
        Social Security Administration (Parts 2300—2399)
        XXIV
        Department of Housing and Urban Development (Parts 2400—2499)
        XXV
        National Science Foundation (Parts 2500—2599)
        XXVI

        National Archives and Records Administration (Parts 2600—2699)
        
        XXVII
        Small Business Administration (Parts 2700—2799)
        XXVIII
        Department of Justice (Parts 2800—2899)
        XXIX
        Department of Labor (Parts 2900—2999)
        XXX
        Department of Homeland Security (Parts 3000—3099)
        XXXI
        Institute of Museum and Library Services (Parts 3100—3199)
        XXXII
        National Endowment for the Arts (Parts 3200—3299)
        XXXIII
        National Endowment for the Humanities (Parts 3300—3399)
        XXXIV
        Department of Education (Parts 3400—3499)
        XXXV
        Export-Import Bank of the United States (Parts 3500—3599)
        XXXVI
        Office of National Drug Control Policy, Executive Office of the President (Parts 3600—3699)
        XXXVII
        Peace Corps (Parts 3700—3799)
        LVIII
        Election Assistance Commission (Parts 5800—5899)
        LIX
        Gulf Coast Ecosystem Restoration Council (Parts 5900—5999)
      
      
        Title 3—The President
        I
        Executive Office of the President (Parts 100—199)
      
      
        Title 4—Accounts
        I
        Government Accountability Office (Parts 1—199)
      
      
        Title 5—Administrative Personnel
        I
        Office of Personnel Management (Parts 1—1199)
        II
        Merit Systems Protection Board (Parts 1200—1299)
        III
        Office of Management and Budget (Parts 1300—1399)
        IV
        Office of Personnel Management and Office of the Director of National Intelligence (Parts 1400—1499)
        V
        The International Organizations Employees Loyalty Board (Parts 1500—1599)
        VI
        Federal Retirement Thrift Investment Board (Parts 1600—1699)
        VIII
        Office of Special Counsel (Parts 1800—1899)
        IX
        Appalachian Regional Commission (Parts 1900—1999)
        XI
        Armed Forces Retirement Home (Parts 2100—2199)
        XIV
        Federal Labor Relations Authority, General Counsel of the Federal Labor Relations Authority and Federal Service Impasses Panel (Parts 2400—2499)
        XVI
        Office of Government Ethics (Parts 2600—2699)
        XXI
        Department of the Treasury (Parts 3100—3199)
        XXII
        Federal Deposit Insurance Corporation (Parts 3200—3299)
        XXIII
        Department of Energy (Parts 3300—3399)
        XXIV
        Federal Energy Regulatory Commission (Parts 3400—3499)
        XXV
        Department of the Interior (Parts 3500—3599)
        XXVI
        Department of Defense (Parts 3600—3699)
        
        XXVIII
        Department of Justice (Parts 3800—3899)
        XXIX
        Federal Communications Commission (Parts 3900—3999)
        XXX
        Farm Credit System Insurance Corporation (Parts 4000—4099)
        XXXI
        Farm Credit Administration (Parts 4100—4199)
        XXXIII
        U.S. International Development Finance Corporation (Parts 4300—4399)
        XXXIV
        Securities and Exchange Commission (Parts 4400—4499)
        XXXV
        Office of Personnel Management (Parts 4500—4599)
        XXXVI
        Department of Homeland Security (Parts 4600—4699)
        XXXVII
        Federal Election Commission (Parts 4700—4799)
        XL
        Interstate Commerce Commission (Parts 5000—5099)
        XLI
        Commodity Futures Trading Commission (Parts 5100—5199)
        XLII
        Department of Labor (Parts 5200—5299)
        XLIII
        National Science Foundation (Parts 5300—5399)
        XLV
        Department of Health and Human Services (Parts 5500—5599)
        XLVI
        Postal Rate Commission (Parts 5600—5699)
        XLVII
        Federal Trade Commission (Parts 5700—5799)
        XLVIII
        Nuclear Regulatory Commission (Parts 5800—5899)
        XLIX
        Federal Labor Relations Authority (Parts 5900—5999)
        L
        Department of Transportation (Parts 6000—6099)
        LII
        Export-Import Bank of the United States (Parts 6200—6299)
        LIII
        Department of Education (Parts 6300—6399)
        LIV
        Environmental Protection Agency (Parts 6400—6499)
        LV
        National Endowment for the Arts (Parts 6500—6599)
        LVI
        National Endowment for the Humanities (Parts 6600—6699)
        LVII
        General Services Administration (Parts 6700—6799)
        LVIII
        Board of Governors of the Federal Reserve System (Parts 6800—6899)
        LIX
        National Aeronautics and Space Administration (Parts 6900—6999)
        LX
        United States Postal Service (Parts 7000—7099)
        LXI
        National Labor Relations Board (Parts 7100—7199)
        LXII
        Equal Employment Opportunity Commission (Parts 7200—7299)
        LXIII
        Inter-American Foundation (Parts 7300—7399)
        LXIV
        Merit Systems Protection Board (Parts 7400—7499)
        LXV
        Department of Housing and Urban Development (Parts 7500—7599)
        LXVI
        National Archives and Records Administration (Parts 7600—7699)
        LXVII
        Institute of Museum and Library Services (Parts 7700—7799)
        LXVIII
        Commission on Civil Rights (Parts 7800—7899)
        LXIX
        Tennessee Valley Authority (Parts 7900—7999)
        LXX
        Court Services and Offender Supervision Agency for the District of Columbia (Parts 8000—8099)
        LXXI
        Consumer Product Safety Commission (Parts 8100—8199)
        LXXIII
        Department of Agriculture (Parts 8300—8399)
        
        LXXIV
        Federal Mine Safety and Health Review Commission (Parts 8400—8499)
        LXXVI
        Federal Retirement Thrift Investment Board (Parts 8600—8699)
        LXXVII
        Office of Management and Budget (Parts 8700—8799)
        LXXX
        Federal Housing Finance Agency (Parts 9000—9099)
        LXXXIII
        Special Inspector General for Afghanistan Reconstruction (Parts 9300—9399)
        LXXXIV
        Bureau of Consumer Financial Protection (Parts 9400—9499)
        LXXXVI
        National Credit Union Administration (Parts 9600—9699)
        XCVII
        Department of Homeland Security Human Resources Management System (Department of Homeland Security—Office of Personnel Management) (Parts 9700—9799)
        XCVIII
        Council of the Inspectors General on Integrity and Efficiency (Parts 9800—9899)
        XCIX
        Military Compensation and Retirement Modernization Commission (Parts 9900—9999)
        C
        National Council on Disability (Parts 10000—10049)
        CI
        National Mediation Board (Part 10101)
      
      
        Title 6—Domestic Security
        I
        Department of Homeland Security, Office of the Secretary (Parts 1—199)
        X
        Privacy and Civil Liberties Oversight Board (Parts 1000—1099)
      
      
        Title 7—Agriculture
        Subtitle A—Office of the Secretary of Agriculture (Parts 0—26)
        Subtitle B—Regulations of the Department of Agriculture
        I
        Agricultural Marketing Service (Standards, Inspections, Marketing Practices), Department of Agriculture (Parts 27—209)
        II
        Food and Nutrition Service, Department of Agriculture (Parts 210—299)
        III
        Animal and Plant Health Inspection Service, Department of Agriculture (Parts 300—399)
        IV
        Federal Crop Insurance Corporation, Department of Agriculture (Parts 400—499)
        V
        Agricultural Research Service, Department of Agriculture (Parts 500—599)
        VI
        Natural Resources Conservation Service, Department of Agriculture (Parts 600—699)
        VII
        Farm Service Agency, Department of Agriculture (Parts 700—799)
        VIII

        Agricultural Marketing Service (Federal Grain Inspection Service, Fair Trade Practices Program), Department of Agriculture (Parts 800—899)
        
        IX
        Agricultural Marketing Service (Marketing Agreements and Orders; Fruits, Vegetables, Nuts), Department of Agriculture (Parts 900—999)
        X
        Agricultural Marketing Service (Marketing Agreements and Orders; Milk), Department of Agriculture (Parts 1000—1199)
        XI
        Agricultural Marketing Service (Marketing Agreements and Orders; Miscellaneous Commodities), Department of Agriculture (Parts 1200—1299)
        XIV
        Commodity Credit Corporation, Department of Agriculture (Parts 1400—1499)
        XV
        Foreign Agricultural Service, Department of Agriculture (Parts 1500—1599)
        XVI
        [Reserved]
        XVII
        Rural Utilities Service, Department of Agriculture (Parts 1700—1799)
        XVIII
        Rural Housing Service, Rural Business-Cooperative Service, Rural Utilities Service, and Farm Service Agency, Department of Agriculture (Parts 1800—2099)
        XX
        [Reserved]
        XXV
        Office of Advocacy and Outreach, Department of Agriculture (Parts 2500—2599)
        XXVI
        Office of Inspector General, Department of Agriculture (Parts 2600—2699)
        XXVII
        Office of Information Resources Management, Department of Agriculture (Parts 2700—2799)
        XXVIII
        Office of Operations, Department of Agriculture (Parts 2800—2899)
        XXIX
        Office of Energy Policy and New Uses, Department of Agriculture (Parts 2900—2999)
        XXX
        Office of the Chief Financial Officer, Department of Agriculture (Parts 3000—3099)
        XXXI
        Office of Environmental Quality, Department of Agriculture (Parts 3100—3199)
        XXXII
        Office of Procurement and Property Management, Department of Agriculture (Parts 3200—3299)
        XXXIII
        Office of Transportation, Department of Agriculture (Parts 3300—3399)
        XXXIV
        National Institute of Food and Agriculture (Parts 3400—3499)
        XXXV
        Rural Housing Service, Department of Agriculture (Parts 3500—3599)
        XXXVI
        National Agricultural Statistics Service, Department of Agriculture (Parts 3600—3699)
        XXXVII
        Economic Research Service, Department of Agriculture (Parts 3700—3799)
        XXXVIII
        World Agricultural Outlook Board, Department of Agriculture (Parts 3800—3899)
        XLI
        [Reserved]
        XLII

        Rural Business-Cooperative Service and Rural Utilities Service, Department of Agriculture (Parts 4200—4299)
        
        L
        Rural Business-Cooperative Service, Rural Housing Service, and Rural Utilities Service, Department of Agriculture (Parts 5001—5099)
      
      
        Title 8—Aliens and Nationality
        I
        Department of Homeland Security (Parts 1—499)
        V
        Executive Office for Immigration Review, Department of Justice (Parts 1000—1399)
      
      
        Title 9—Animals and Animal Products
        I
        Animal and Plant Health Inspection Service, Department of Agriculture (Parts 1—199)
        II
        Agricultural Marketing Service (Federal Grain Inspection Service, Fair Trade Practices Program), Department of Agriculture (Parts 200—299)
        III
        Food Safety and Inspection Service, Department of Agriculture (Parts 300—599)
      
      
        Title 10—Energy
        I
        Nuclear Regulatory Commission (Parts 0—199)
        II
        Department of Energy (Parts 200—699)
        III
        Department of Energy (Parts 700—999)
        X
        Department of Energy (General Provisions) (Parts 1000—1099)
        XIII
        Nuclear Waste Technical Review Board (Parts 1300—1399)
        XVII
        Defense Nuclear Facilities Safety Board (Parts 1700—1799)
        XVIII
        Northeast Interstate Low-Level Radioactive Waste Commission (Parts 1800—1899)
      
      
        Title 11—Federal Elections
        I
        Federal Election Commission (Parts 1—9099)
        II
        Election Assistance Commission (Parts 9400—9499)
      
      
        Title 12—Banks and Banking
        I
        Comptroller of the Currency, Department of the Treasury (Parts 1—199)
        II
        Federal Reserve System (Parts 200—299)
        III
        Federal Deposit Insurance Corporation (Parts 300—399)
        IV
        Export-Import Bank of the United States (Parts 400—499)
        V
        (Parts 500—599) [Reserved]
        VI
        Farm Credit Administration (Parts 600—699)
        VII
        National Credit Union Administration (Parts 700—799)
        VIII
        Federal Financing Bank (Parts 800—899)
        IX
        (Parts 900—999)[Reserved]
        
        X
        Bureau of Consumer Financial Protection (Parts 1000—1099)
        XI
        Federal Financial Institutions Examination Council (Parts 1100—1199)
        XII
        Federal Housing Finance Agency (Parts 1200—1299)
        XIII
        Financial Stability Oversight Council (Parts 1300—1399)
        XIV
        Farm Credit System Insurance Corporation (Parts 1400—1499)
        XV
        Department of the Treasury (Parts 1500—1599)
        XVI
        Office of Financial Research (Parts 1600—1699)
        XVII
        Office of Federal Housing Enterprise Oversight, Department of Housing and Urban Development (Parts 1700—1799)
        XVIII
        Community Development Financial Institutions Fund, Department of the Treasury (Parts 1800—1899)
      
      
        Title 13—Business Credit and Assistance
        I
        Small Business Administration (Parts 1—199)
        III
        Economic Development Administration, Department of Commerce (Parts 300—399)
        IV
        Emergency Steel Guarantee Loan Board (Parts 400—499)
        V
        Emergency Oil and Gas Guaranteed Loan Board (Parts 500—599)
      
      
        Title 14—Aeronautics and Space
        I
        Federal Aviation Administration, Department of Transportation (Parts 1—199)
        II
        Office of the Secretary, Department of Transportation (Aviation Proceedings) (Parts 200—399)
        III
        Commercial Space Transportation, Federal Aviation Administration, Department of Transportation (Parts 400—1199)
        V
        National Aeronautics and Space Administration (Parts 1200—1299)
        VI
        Air Transportation System Stabilization (Parts 1300—1399)
      
      
        Title 15—Commerce and Foreign Trade
        Subtitle A—Office of the Secretary of Commerce (Parts 0—29)
        Subtitle B—Regulations Relating to Commerce and Foreign Trade
        I
        Bureau of the Census, Department of Commerce (Parts 30—199)
        II
        National Institute of Standards and Technology, Department of Commerce (Parts 200—299)
        III
        International Trade Administration, Department of Commerce (Parts 300—399)
        IV
        Foreign-Trade Zones Board, Department of Commerce (Parts 400—499)
        VII

        Bureau of Industry and Security, Department of Commerce (Parts 700—799)
        
        VIII
        Bureau of Economic Analysis, Department of Commerce (Parts 800—899)
        IX
        National Oceanic and Atmospheric Administration, Department of Commerce (Parts 900—999)
        XI
        National Technical Information Service, Department of Commerce (Parts 1100—1199)
        XIII
        East-West Foreign Trade Board (Parts 1300—1399)
        XIV
        Minority Business Development Agency (Parts 1400—1499)
        Subtitle C—Regulations Relating to Foreign Trade Agreements
        XX
        Office of the United States Trade Representative (Parts 2000—2099)
        Subtitle D—Regulations Relating to Telecommunications and Information
        XXIII
        National Telecommunications and Information Administration, Department of Commerce (Parts 2300—2399) [Reserved]
      
      
        Title 16—Commercial Practices
        I
        Federal Trade Commission (Parts 0—999)
        II
        Consumer Product Safety Commission (Parts 1000—1799)
      
      
        Title 17—Commodity and Securities Exchanges
        I
        Commodity Futures Trading Commission (Parts 1—199)
        II
        Securities and Exchange Commission (Parts 200—399)
        IV
        Department of the Treasury (Parts 400—499)
      
      
        Title 18—Conservation of Power and Water Resources
        I
        Federal Energy Regulatory Commission, Department of Energy (Parts 1—399)
        III
        Delaware River Basin Commission (Parts 400—499)
        VI
        Water Resources Council (Parts 700—799)
        VIII
        Susquehanna River Basin Commission (Parts 800—899)
        XIII
        Tennessee Valley Authority (Parts 1300—1399)
      
      
        Title 19—Customs Duties
        I
        U.S. Customs and Border Protection, Department of Homeland Security; Department of the Treasury (Parts 0—199)
        II
        United States International Trade Commission (Parts 200—299)
        III
        International Trade Administration, Department of Commerce (Parts 300—399)
        IV
        U.S. Immigration and Customs Enforcement, Department of Homeland Security (Parts 400—599) [Reserved]
      
      
        
        Title 20—Employees' Benefits
        I
        Office of Workers' Compensation Programs, Department of Labor (Parts 1—199)
        II
        Railroad Retirement Board (Parts 200—399)
        III
        Social Security Administration (Parts 400—499)
        IV
        Employees' Compensation Appeals Board, Department of Labor (Parts 500—599)
        V
        Employment and Training Administration, Department of Labor (Parts 600—699)
        VI
        Office of Workers' Compensation Programs, Department of Labor (Parts 700—799)
        VII
        Benefits Review Board, Department of Labor (Parts 800—899)
        VIII
        Joint Board for the Enrollment of Actuaries (Parts 900—999)
        IX
        Office of the Assistant Secretary for Veterans' Employment and Training Service, Department of Labor (Parts 1000—1099)
      
      
        Title 21—Food and Drugs
        I
        Food and Drug Administration, Department of Health and Human Services (Parts 1—1299)
        II
        Drug Enforcement Administration, Department of Justice (Parts 1300—1399)
        III
        Office of National Drug Control Policy (Parts 1400—1499)
      
      
        Title 22—Foreign Relations
        I
        Department of State (Parts 1—199)
        II
        Agency for International Development (Parts 200—299)
        III
        Peace Corps (Parts 300—399)
        IV
        International Joint Commission, United States and Canada (Parts 400—499)
        V
        Broadcasting Board of Governors (Parts 500—599)
        VII
        Overseas Private Investment Corporation (Parts 700—799)
        IX
        Foreign Service Grievance Board (Parts 900—999)
        X
        Inter-American Foundation (Parts 1000—1099)
        XI
        International Boundary and Water Commission, United States and Mexico, United States Section (Parts 1100—1199)
        XII
        United States International Development Cooperation Agency (Parts 1200—1299)
        XIII
        Millennium Challenge Corporation (Parts 1300—1399)
        XIV
        Foreign Service Labor Relations Board; Federal Labor Relations Authority; General Counsel of the Federal Labor Relations Authority; and the Foreign Service Impasse Disputes Panel (Parts 1400—1499)
        XV
        African Development Foundation (Parts 1500—1599)
        XVI
        Japan-United States Friendship Commission (Parts 1600—1699)
        XVII
        United States Institute of Peace (Parts 1700—1799)
      
      
        
        Title 23—Highways
        I
        Federal Highway Administration, Department of Transportation (Parts 1—999)
        II
        National Highway Traffic Safety Administration and Federal Highway Administration, Department of Transportation (Parts 1200—1299)
        III
        National Highway Traffic Safety Administration, Department of Transportation (Parts 1300—1399)
      
      
        Title 24—Housing and Urban Development
        Subtitle A—Office of the Secretary, Department of Housing and Urban Development (Parts 0—99)
        Subtitle B—Regulations Relating to Housing and Urban Development
        I
        Office of Assistant Secretary for Equal Opportunity, Department of Housing and Urban Development (Parts 100—199)
        II
        Office of Assistant Secretary for Housing-Federal Housing Commissioner, Department of Housing and Urban Development (Parts 200—299)
        III
        Government National Mortgage Association, Department of Housing and Urban Development (Parts 300—399)
        IV
        Office of Housing and Office of Multifamily Housing Assistance Restructuring, Department of Housing and Urban Development (Parts 400—499)
        V
        Office of Assistant Secretary for Community Planning and Development, Department of Housing and Urban Development (Parts 500—599)
        VI
        Office of Assistant Secretary for Community Planning and Development, Department of Housing and Urban Development (Parts 600—699) [Reserved]
        VII
        Office of the Secretary, Department of Housing and Urban Development (Housing Assistance Programs and Public and Indian Housing Programs) (Parts 700—799)
        VIII
        Office of the Assistant Secretary for Housing—Federal Housing Commissioner, Department of Housing and Urban Development (Section 8 Housing Assistance Programs, Section 202 Direct Loan Program, Section 202 Supportive Housing for the Elderly Program and Section 811 Supportive Housing for Persons With Disabilities Program) (Parts 800—899)
        IX
        Office of Assistant Secretary for Public and Indian Housing, Department of Housing and Urban Development (Parts 900—1699)
        XII
        Office of Inspector General, Department of Housing and Urban Development (Parts 2000—2099)
        XV
        Emergency Mortgage Insurance and Loan Programs, Department of Housing and Urban Development (Parts 2700—2799) [Reserved]
        XX
        Office of Assistant Secretary for Housing—Federal Housing Commissioner, Department of Housing and Urban Development (Parts 3200—3899)
        XXIV
        Board of Directors of the HOPE for Homeowners Program (Parts 4000—4099) [Reserved]
        XXV
        Neighborhood Reinvestment Corporation (Parts 4100—4199)
      
      
        
        Title 25—Indians
        I
        Bureau of Indian Affairs, Department of the Interior (Parts 1—299)
        II
        Indian Arts and Crafts Board, Department of the Interior (Parts 300—399)
        III
        National Indian Gaming Commission, Department of the Interior (Parts 500—599)
        IV
        Office of Navajo and Hopi Indian Relocation (Parts 700—899)
        V
        Bureau of Indian Affairs, Department of the Interior, and Indian Health Service, Department of Health and Human Services (Part 900—999)
        VI
        Office of the Assistant Secretary, Indian Affairs, Department of the Interior (Parts 1000—1199)
        VII
        Office of the Special Trustee for American Indians, Department of the Interior (Parts 1200—1299)
      
      
        Title 26—Internal Revenue
        I
        Internal Revenue Service, Department of the Treasury (Parts 1—End)
      
      
        Title 27—Alcohol, Tobacco Products and Firearms
        I
        Alcohol and Tobacco Tax and Trade Bureau, Department of the Treasury (Parts 1—399)
        II
        Bureau of Alcohol, Tobacco, Firearms, and Explosives, Department of Justice (Parts 400—799)
      
      
        Title 28—Judicial Administration
        I
        Department of Justice (Parts 0—299)
        III
        Federal Prison Industries, Inc., Department of Justice (Parts 300—399)
        V
        Bureau of Prisons, Department of Justice (Parts 500—599)
        VI
        Offices of Independent Counsel, Department of Justice (Parts 600—699)
        VII
        Office of Independent Counsel (Parts 700—799)
        VIII
        Court Services and Offender Supervision Agency for the District of Columbia (Parts 800—899)
        IX
        National Crime Prevention and Privacy Compact Council (Parts 900—999)
        XI
        Department of Justice and Department of State (Parts 1100—1199)
      
      
        Title 29—Labor
        Subtitle A—Office of the Secretary of Labor (Parts 0—99)
        Subtitle B—Regulations Relating to Labor
        I
        National Labor Relations Board (Parts 100—199)
        
        II
        Office of Labor-Management Standards, Department of Labor (Parts 200—299)
        III
        National Railroad Adjustment Board (Parts 300—399)
        IV
        Office of Labor-Management Standards, Department of Labor (Parts 400—499)
        V
        Wage and Hour Division, Department of Labor (Parts 500—899)
        IX
        Construction Industry Collective Bargaining Commission (Parts 900—999)
        X
        National Mediation Board (Parts 1200—1299)
        XII
        Federal Mediation and Conciliation Service (Parts 1400—1499)
        XIV
        Equal Employment Opportunity Commission (Parts 1600—1699)
        XVII
        Occupational Safety and Health Administration, Department of Labor (Parts 1900—1999)
        XX
        Occupational Safety and Health Review Commission (Parts 2200—2499)
        XXV
        Employee Benefits Security Administration, Department of Labor (Parts 2500—2599)
        XXVII
        Federal Mine Safety and Health Review Commission (Parts 2700—2799)
        XL
        Pension Benefit Guaranty Corporation (Parts 4000—4999)
      
      
        Title 30—Mineral Resources
        I
        Mine Safety and Health Administration, Department of Labor (Parts 1—199)
        II
        Bureau of Safety and Environmental Enforcement, Department of the Interior (Parts 200—299)
        IV
        Geological Survey, Department of the Interior (Parts 400—499)
        V
        Bureau of Ocean Energy Management, Department of the Interior (Parts 500—599)
        VII
        Office of Surface Mining Reclamation and Enforcement, Department of the Interior (Parts 700—999)
        XII
        Office of Natural Resources Revenue, Department of the Interior (Parts 1200—1299)
      
      
        Title 31—Money and Finance: Treasury
        Subtitle A—Office of the Secretary of the Treasury (Parts 0—50)
        Subtitle B—Regulations Relating to Money and Finance
        I
        Monetary Offices, Department of the Treasury (Parts 51—199)
        II
        Fiscal Service, Department of the Treasury (Parts 200—399)
        IV
        Secret Service, Department of the Treasury (Parts 400—499)
        V
        Office of Foreign Assets Control, Department of the Treasury (Parts 500—599)
        VI
        Bureau of Engraving and Printing, Department of the Treasury (Parts 600—699)
        VII

        Federal Law Enforcement Training Center, Department of the Treasury (Parts 700—799)
        
        VIII
        Office of Investment Security, Department of the Treasury (Parts 800—899)
        IX
        Federal Claims Collection Standards (Department of the Treasury—Department of Justice) (Parts 900—999)
        X
        Financial Crimes Enforcement Network, Department of the Treasury (Parts 1000—1099)
      
      
        Title 32—National Defense
        Subtitle A—Department of Defense
        I
        Office of the Secretary of Defense (Parts 1—399)
        V
        Department of the Army (Parts 400—699)
        VI
        Department of the Navy (Parts 700—799)
        VII
        Department of the Air Force (Parts 800—1099)
        Subtitle B—Other Regulations Relating to National Defense
        XII
        Department of Defense, Defense Logistics Agency (Parts 1200—1299)
        XVI
        Selective Service System (Parts 1600—1699)
        XVII
        Office of the Director of National Intelligence (Parts 1700—1799)
        XVIII
        National Counterintelligence Center (Parts 1800—1899)
        XIX
        Central Intelligence Agency (Parts 1900—1999)
        XX
        Information Security Oversight Office, National Archives and Records Administration (Parts 2000—2099)
        XXI
        National Security Council (Parts 2100—2199)
        XXIV
        Office of Science and Technology Policy (Parts 2400—2499)
        XXVII
        Office for Micronesian Status Negotiations (Parts 2700—2799)
        XXVIII
        Office of the Vice President of the United States (Parts 2800—2899)
      
      
        Title 33—Navigation and Navigable Waters
        I
        Coast Guard, Department of Homeland Security (Parts 1—199)
        II
        Corps of Engineers, Department of the Army, Department of Defense (Parts 200—399)
        IV
        Saint Lawrence Seaway Development Corporation, Department of Transportation (Parts 400—499)
      
      
        Title 34—Education
        Subtitle A—Office of the Secretary, Department of Education (Parts 1—99)
        Subtitle B—Regulations of the Offices of the Department of Education
        I
        Office for Civil Rights, Department of Education (Parts 100—199)
        II

        Office of Elementary and Secondary Education, Department of Education (Parts 200—299)
        
        III
        Office of Special Education and Rehabilitative Services, Department of Education (Parts 300—399)
        IV
        Office of Career, Technical, and Adult Education, Department of Education (Parts 400—499)
        V
        Office of Bilingual Education and Minority Languages Affairs, Department of Education (Parts 500—599) [Reserved]
        VI
        Office of Postsecondary Education, Department of Education (Parts 600—699)
        VII
        Office of Educational Research and Improvement, Department of Education (Parts 700—799) [Reserved]
        Subtitle C—Regulations Relating to Education
        XI
        (Parts 1100—1199) [Reserved]
        XII
        National Council on Disability (Parts 1200—1299)
      
      
        Title 35 [Reserved]
      
      
        Title 36—Parks, Forests, and Public Property
        I
        National Park Service, Department of the Interior (Parts 1—199)
        II
        Forest Service, Department of Agriculture (Parts 200—299)
        III
        Corps of Engineers, Department of the Army (Parts 300—399)
        IV
        American Battle Monuments Commission (Parts 400—499)
        V
        Smithsonian Institution (Parts 500—599)
        VI
        [Reserved]
        VII
        Library of Congress (Parts 700—799)
        VIII
        Advisory Council on Historic Preservation (Parts 800—899)
        IX
        Pennsylvania Avenue Development Corporation (Parts 900—999)
        X
        Presidio Trust (Parts 1000—1099)
        XI
        Architectural and Transportation Barriers Compliance Board (Parts 1100—1199)
        XII
        National Archives and Records Administration (Parts 1200—1299)
        XV
        Oklahoma City National Memorial Trust (Parts 1500—1599)
        XVI
        Morris K. Udall Scholarship and Excellence in National Environmental Policy Foundation (Parts 1600—1699)
      
      
        Title 37—Patents, Trademarks, and Copyrights
        I
        United States Patent and Trademark Office, Department of Commerce (Parts 1—199)
        II
        U.S. Copyright Office, Library of Congress (Parts 200—299)
        III
        Copyright Royalty Board, Library of Congress (Parts 300—399)
        IV
        National Institute of Standards and Technology, Department of Commerce (Parts 400—599)
      
      
        
        Title 38—Pensions, Bonuses, and Veterans' Relief
        I
        Department of Veterans Affairs (Parts 0—199)
        II
        Armed Forces Retirement Home (Parts 200—299)
      
      
        Title 39—Postal Service
        I
        United States Postal Service (Parts 1—999)
        III
        Postal Regulatory Commission (Parts 3000—3099)
      
      
        Title 40—Protection of Environment
        I
        Environmental Protection Agency (Parts 1—1099)
        IV
        Environmental Protection Agency and Department of Justice (Parts 1400—1499)
        V
        Council on Environmental Quality (Parts 1500—1599)
        VI
        Chemical Safety and Hazard Investigation Board (Parts 1600—1699)
        VII
        Environmental Protection Agency and Department of Defense; Uniform National Discharge Standards for Vessels of the Armed Forces (Parts 1700—1799)
        VIII
        Gulf Coast Ecosystem Restoration Council (Parts 1800—1899)
      
      
        Title 41—Public Contracts and Property Management
        Subtitle A—Federal Procurement Regulations System [Note]
        Subtitle B—Other Provisions Relating to Public Contracts
        50
        Public Contracts, Department of Labor (Parts 50-1—50-999)
        51
        Committee for Purchase From People Who Are Blind or Severely Disabled (Parts 51-1—51-99)
        60
        Office of Federal Contract Compliance Programs, Equal Employment Opportunity, Department of Labor (Parts 60-1—60-999)
        61
        Office of the Assistant Secretary for Veterans' Employment and Training Service, Department of Labor (Parts 61-1—61-999)
        62—100
        [Reserved]
        Subtitle C—Federal Property Management Regulations System
        101
        Federal Property Management Regulations (Parts 101-1—101-99)
        102
        Federal Management Regulation (Parts 102-1—102-299)
        103—104
        [Reserved]
        105
        General Services Administration (Parts 105-1—105-999)
        109
        Department of Energy Property Management Regulations (Parts 109-1—109-99)
        114
        Department of the Interior (Parts 114-1—114-99)
        115
        Environmental Protection Agency (Parts 115-1—115-99)
        128
        Department of Justice (Parts 128-1—128-99)
        129—200
        [Reserved]

        Subtitle D—Other Provisions Relating to Property Management [Reserved]
        
        Subtitle E—Federal Information Resources Management Regulations System [Reserved]
        Subtitle F—Federal Travel Regulation System
        300
        General (Parts 300-1—300-99)
        301
        Temporary Duty (TDY) Travel Allowances (Parts 301-1—301-99)
        302
        Relocation Allowances (Parts 302-1—302-99)
        303
        Payment of Expenses Connected with the Death of Certain Employees (Part 303-1—303-99)
        304
        Payment of Travel Expenses from a Non-Federal Source (Parts 304-1—304-99)
      
      
        Title 42—Public Health
        I
        Public Health Service, Department of Health and Human Services (Parts 1—199)
        II—III
        [Reserved]
        IV
        Centers for Medicare & Medicaid Services, Department of Health and Human Services (Parts 400—699)
        V
        Office of Inspector General-Health Care, Department of Health and Human Services (Parts 1000—1099)
      
      
        Title 43—Public Lands: Interior
        Subtitle A—Office of the Secretary of the Interior (Parts 1—199)
        Subtitle B—Regulations Relating to Public Lands
        I
        Bureau of Reclamation, Department of the Interior (Parts 400—999)
        II
        Bureau of Land Management, Department of the Interior (Parts 1000—9999)
        III
        Utah Reclamation Mitigation and Conservation Commission (Parts 10000—10099)
      
      
        Title 44—Emergency Management and Assistance
        I
        Federal Emergency Management Agency, Department of Homeland Security (Parts 0—399)
        IV
        Department of Commerce and Department of Transportation (Parts 400—499)
      
      
        Title 45—Public Welfare
        Subtitle A—Department of Health and Human Services (Parts 1—199)
        Subtitle B—Regulations Relating to Public Welfare
        II

        Office of Family Assistance (Assistance Programs), Administration for Children and Families, Department of Health and Human Services (Parts 200—299)
        
        III
        Office of Child Support Enforcement (Child Support Enforcement Program), Administration for Children and Families, Department of Health and Human Services (Parts 300—399)
        IV
        Office of Refugee Resettlement, Administration for Children and Families, Department of Health and Human Services (Parts 400—499)
        V
        Foreign Claims Settlement Commission of the United States, Department of Justice (Parts 500—599)
        VI
        National Science Foundation (Parts 600—699)
        VII
        Commission on Civil Rights (Parts 700—799)
        VIII
        Office of Personnel Management (Parts 800—899)
        IX
        Denali Commission (Parts 900—999)
        X
        Office of Community Services, Administration for Children and Families, Department of Health and Human Services (Parts 1000—1099)
        XI
        National Foundation on the Arts and the Humanities (Parts 1100—1199)
        XII
        Corporation for National and Community Service (Parts 1200—1299)
        XIII
        Administration for Children and Families, Department of Health and Human Services (Parts 1300—1399)
        XVI
        Legal Services Corporation (Parts 1600—1699)
        XVII
        National Commission on Libraries and Information Science (Parts 1700—1799)
        XVIII
        Harry S. Truman Scholarship Foundation (Parts 1800—1899)
        XXI
        Commission of Fine Arts (Parts 2100—2199)
        XXIII
        Arctic Research Commission (Parts 2300—2399)
        XXIV
        James Madison Memorial Fellowship Foundation (Parts 2400—2499)
        XXV
        Corporation for National and Community Service (Parts 2500—2599)
      
      
        Title 46—Shipping
        I
        Coast Guard, Department of Homeland Security (Parts 1—199)
        II
        Maritime Administration, Department of Transportation (Parts 200—399)
        III
        Coast Guard (Great Lakes Pilotage), Department of Homeland Security (Parts 400—499)
        IV
        Federal Maritime Commission (Parts 500—599)
      
      
        Title 47—Telecommunication
        I
        Federal Communications Commission (Parts 0—199)
        II
        Office of Science and Technology Policy and National Security Council (Parts 200—299)
        III

        National Telecommunications and Information Administration, Department of Commerce (Parts 300—399)
        
        IV
        National Telecommunications and Information Administration, Department of Commerce, and National Highway Traffic Safety Administration, Department of Transportation (Parts 400—499)
        V
        The First Responder Network Authority (Parts 500—599)
      
      
        Title 48—Federal Acquisition Regulations System
        1
        Federal Acquisition Regulation (Parts 1—99)
        2
        Defense Acquisition Regulations System, Department of Defense (Parts 200—299)
        3
        Department of Health and Human Services (Parts 300—399)
        4
        Department of Agriculture (Parts 400—499)
        5
        General Services Administration (Parts 500—599)
        6
        Department of State (Parts 600—699)
        7
        Agency for International Development (Parts 700—799)
        8
        Department of Veterans Affairs (Parts 800—899)
        9
        Department of Energy (Parts 900—999)
        10
        Department of the Treasury (Parts 1000—1099)
        12
        Department of Transportation (Parts 1200—1299)
        13
        Department of Commerce (Parts 1300—1399)
        14
        Department of the Interior (Parts 1400—1499)
        15
        Environmental Protection Agency (Parts 1500—1599)
        16
        Office of Personnel Management, Federal Employees Health Benefits Acquisition Regulation (Parts 1600—1699)
        17
        Office of Personnel Management (Parts 1700—1799)
        18
        National Aeronautics and Space Administration (Parts 1800—1899)
        19
        Broadcasting Board of Governors (Parts 1900—1999)
        20
        Nuclear Regulatory Commission (Parts 2000—2099)
        21
        Office of Personnel Management, Federal Employees Group Life Insurance Federal Acquisition Regulation (Parts 2100—2199)
        23
        Social Security Administration (Parts 2300—2399)
        24
        Department of Housing and Urban Development (Parts 2400—2499)
        25
        National Science Foundation (Parts 2500—2599)
        28
        Department of Justice (Parts 2800—2899)
        29
        Department of Labor (Parts 2900—2999)
        30
        Department of Homeland Security, Homeland Security Acquisition Regulation (HSAR) (Parts 3000—3099)
        34
        Department of Education Acquisition Regulation (Parts 3400—3499)
        51
        Department of the Army Acquisition Regulations (Parts 5100—5199) [Reserved]
        52
        Department of the Navy Acquisition Regulations (Parts 5200—5299)
        53

        Department of the Air Force Federal Acquisition Regulation Supplement (Parts 5300—5399) [Reserved]
        
        54
        Defense Logistics Agency, Department of Defense (Parts 5400—5499)
        57
        African Development Foundation (Parts 5700—5799)
        61
        Civilian Board of Contract Appeals, General Services Administration (Parts 6100—6199)
        99
        Cost Accounting Standards Board, Office of Federal Procurement Policy, Office of Management and Budget (Parts 9900—9999)
      
      
        Title 49—Transportation
        Subtitle A—Office of the Secretary of Transportation (Parts 1—99)
        Subtitle B—Other Regulations Relating to Transportation
        I
        Pipeline and Hazardous Materials Safety Administration, Department of Transportation (Parts 100—199)
        II
        Federal Railroad Administration, Department of Transportation (Parts 200—299)
        III
        Federal Motor Carrier Safety Administration, Department of Transportation (Parts 300—399)
        IV
        Coast Guard, Department of Homeland Security (Parts 400—499)
        V
        National Highway Traffic Safety Administration, Department of Transportation (Parts 500—599)
        VI
        Federal Transit Administration, Department of Transportation (Parts 600—699)
        VII
        National Railroad Passenger Corporation (AMTRAK) (Parts 700—799)
        VIII
        National Transportation Safety Board (Parts 800—999)
        X
        Surface Transportation Board (Parts 1000—1399)
        XI
        Research and Innovative Technology Administration, Department of Transportation (Parts 1400—1499) [Reserved]
        XII
        Transportation Security Administration, Department of Homeland Security (Parts 1500—1699)
      
      
        Title 50—Wildlife and Fisheries
        I
        United States Fish and Wildlife Service, Department of the Interior (Parts 1—199)
        II
        National Marine Fisheries Service, National Oceanic and Atmospheric Administration, Department of Commerce (Parts 200—299)
        III
        International Fishing and Related Activities (Parts 300—399)
        IV
        Joint Regulations (United States Fish and Wildlife Service, Department of the Interior and National Marine Fisheries Service, National Oceanic and Atmospheric Administration, Department of Commerce); Endangered Species Committee Regulations (Parts 400—499)
        V
        Marine Mammal Commission (Parts 500—599)
        
        VI
        Fishery Conservation and Management, National Oceanic and Atmospheric Administration, Department of Commerce (Parts 600—699)
      
    
    
      
      Alphabetical List of Agencies Appearing in the CFR
      (Revised as of October 1, 2020)
      Agency
      CFR Title, Subtitle or Chapter
      Administrative Conference of the United States
      1, III
      Advisory Council on Historic Preservation
      36, VIII
      Advocacy and Outreach, Office of
      7, XXV
      Afghanistan Reconstruction, Special Inspector General for
      5, LXXXIII
      African Development Foundation
      22, XV
      Federal Acquisition Regulation
      48, 57
      Agency for International Development
      2, VII; 22, II
      Federal Acquisition Regulation
      48, 7
      Agricultural Marketing Service
      7, I, VIII, IX, X, XI; 9, II
      Agricultural Research Service
      7, V
      Agriculture, Department of
      2, IV; 5, LXXIII
      Advocacy and Outreach, Office of
      7, XXV
      Agricultural Marketing Service
      7, I, VIII, IX, X, XI; 9, II
      Agricultural Research Service
      7, V
      Animal and Plant Health Inspection Service
      7, III; 9, I
      Chief Financial Officer, Office of
      7, XXX
      Commodity Credit Corporation
      7, XIV
      Economic Research Service
      7, XXXVII
      Energy Policy and New Uses, Office of
      2, IX; 7, XXIX
      Environmental Quality, Office of
      7, XXXI
      Farm Service Agency
      7, VII, XVIII
      Federal Acquisition Regulation
      48, 4
      Federal Crop Insurance Corporation
      7, IV
      Food and Nutrition Service
      7, II
      Food Safety and Inspection Service
      9, III
      Foreign Agricultural Service
      7, XV
      Forest Service
      36, II
      Information Resources Management, Office of
      7, XXVII
      Inspector General, Office of
      7, XXVI
      National Agricultural Library
      7, XLI
      National Agricultural Statistics Service
      7, XXXVI
      National Institute of Food and Agriculture
      7, XXXIV
      Natural Resources Conservation Service
      7, VI
      Operations, Office of
      7, XXVIII
      Procurement and Property Management, Office of
      7, XXXII
      Rural Business-Cooperative Service
      7, XVIII, XLII
      Rural Development Administration
      7, XLII
      Rural Housing Service
      7, XVIII, XXXV
      Rural Utilities Service
      7, XVII, XVIII, XLII
      Secretary of Agriculture, Office of
      7, Subtitle A
      Transportation, Office of
      7, XXXIII
      World Agricultural Outlook Board
      7, XXXVIII
      Air Force, Department of
      32, VII
      Federal Acquisition Regulation Supplement
      48, 53
      Air Transportation Stabilization Board
      14, VI
      Alcohol and Tobacco Tax and Trade Bureau
      27, I
      Alcohol, Tobacco, Firearms, and Explosives, Bureau of
      27, II
      AMTRAK
      49, VII
      American Battle Monuments Commission
      36, IV
      American Indians, Office of the Special Trustee
      25, VII
      Animal and Plant Health Inspection Service
      7, III; 9, I
      Appalachian Regional Commission
      5, IX
      Architectural and Transportation Barriers Compliance Board
      36, XI
      
      Arctic Research Commission
      45, XXIII
      Armed Forces Retirement Home
      5, XI; 38, II
      Army, Department of
      32, V
      Engineers, Corps of
      33, II; 36, III
      Federal Acquisition Regulation
      48, 51
      Benefits Review Board
      20, VII
      Bilingual Education and Minority Languages Affairs, Office of
      34, V
      Blind or Severely Disabled, Committee for Purchase from People Who Are
      41, 51
      Broadcasting Board of Governors
      22, V
      Federal Acquisition Regulation
      48, 19
      Career, Technical, and Adult Education, Office of
      34, IV
      Census Bureau
      15, I
      Centers for Medicare & Medicaid Services
      42, IV
      Central Intelligence Agency
      32, XIX
      Chemical Safety and Hazard Investigation Board
      40, VI
      Chief Financial Officer, Office of
      7, XXX
      Child Support Enforcement, Office of
      45, III
      Children and Families, Administration for
      45, II, III, IV, X, XIII
      Civil Rights, Commission on
      5, LXVIII; 45, VII
      Civil Rights, Office for
      34, I
      Coast Guard
      33, I; 46, I; 49, IV
      Coast Guard (Great Lakes Pilotage)
      46, III
      Commerce, Department of
      2, XIII; 44, IV; 50, VI
      Census Bureau
      15, I
      Economic Analysis, Bureau of
      15, VIII
      Economic Development Administration
      13, III
      Emergency Management and Assistance
      44, IV
      Federal Acquisition Regulation
      48, 13
      Foreign-Trade Zones Board
      15, IV
      Industry and Security, Bureau of
      15, VII
      International Trade Administration
      15, III; 19, III
      National Institute of Standards and Technology
      15, II; 37, IV
      National Marine Fisheries Service
      50, II, IV
      National Oceanic and Atmospheric Administration
      15, IX; 50, II, III, IV, VI
      National Technical Information Service
      15, XI
      National Telecommunications and Information Administration
      15, XXIII; 47, III, IV
      National Weather Service
      15, IX
      Patent and Trademark Office, United States
      37, I
      Secretary of Commerce, Office of
      15, Subtitle A
      Commercial Space Transportation
      14, III
      Commodity Credit Corporation
      7, XIV
      Commodity Futures Trading Commission
      5, XLI; 17, I
      Community Planning and Development, Office of Assistant Secretary for
      24, V, VI
      Community Services, Office of
      45, X
      Comptroller of the Currency
      12, I
      Construction Industry Collective Bargaining Commission
      29, IX
      Consumer Financial Protection Bureau
      5, LXXXIV; 12, X
      Consumer Product Safety Commission
      5, LXXI; 16, II
      Copyright Royalty Board
      37, III
      Corporation for National and Community Service
      2, XXII; 45, XII, XXV
      Cost Accounting Standards Board
      48, 99
      Council on Environmental Quality
      40, V
      Council of the Inspectors General on Integrity and Efficiency
      5, XCVIII
      Court Services and Offender Supervision Agency for the District of Columbia
      5, LXX; 28, VIII
      Customs and Border Protection
      19, I
      Defense, Department of
      2, XI; 5, XXVI; 32, Subtitle A; 40, VII
      Advanced Research Projects Agency
      32, I
      Air Force Department
      32, VII
      Army Department
      32, V; 33, II; 36, III; 48, 51
      Defense Acquisition Regulations System
      48, 2
      Defense Intelligence Agency
      32, I
      
      Defense Logistics Agency
      32, I, XII; 48, 54
      Engineers, Corps of
      33, II; 36, III
      National Imagery and Mapping Agency
      32, I
      Navy, Department of
      32, VI; 48, 52
      Secretary of Defense, Office of
      2, XI; 32, I
      Defense Contract Audit Agency
      32, I
      Defense Intelligence Agency
      32, I
      Defense Logistics Agency
      32, XII; 48, 54
      Defense Nuclear Facilities Safety Board
      10, XVII
      Delaware River Basin Commission
      18, III
      Denali Commission
      45, IX
      Disability, National Council on
      5, C; 34, XII
      District of Columbia, Court Services and Offender Supervision Agency for the
      5, LXX; 28, VIII
      Drug Enforcement Administration
      21, II
      East-West Foreign Trade Board
      15, XIII
      Economic Analysis, Bureau of
      15, VIII
      Economic Development Administration
      13, III
      Economic Research Service
      7, XXXVII
      Education, Department of
      2, XXXIV; 5, LIII
      Bilingual Education and Minority Languages Affairs, Office of
      34, V
      Career, Technical, and Adult Education, Office of
      34, IV
      Civil Rights, Office for
      34, I
      Educational Research and Improvement, Office of
      34, VII
      Elementary and Secondary Education, Office of
      34, II
      Federal Acquisition Regulation
      48, 34
      Postsecondary Education, Office of
      34, VI
      Secretary of Education, Office of
      34, Subtitle A
      Special Education and Rehabilitative Services, Office of
      34, III
      Educational Research and Improvement, Office of
      34, VII
      Election Assistance Commission
      2, LVIII; 11, II
      Elementary and Secondary Education, Office of
      34, II
      Emergency Oil and Gas Guaranteed Loan Board
      13, V
      Emergency Steel Guarantee Loan Board
      13, IV
      Employee Benefits Security Administration
      29, XXV
      Employees' Compensation Appeals Board
      20, IV
      Employees Loyalty Board
      5, V
      Employment and Training Administration
      20, V
      Employment Policy, National Commission for
      1, IV
      Employment Standards Administration
      20, VI
      Endangered Species Committee
      50, IV
      Energy, Department of
      2, IX; 5, XXIII; 10, II, III, X
      Federal Acquisition Regulation
      48, 9
      Federal Energy Regulatory Commission
      5, XXIV; 18, I
      Property Management Regulations
      41, 109
      Energy, Office of
      7, XXIX
      Engineers, Corps of
      33, II; 36, III
      Engraving and Printing, Bureau of
      31, VI
      Environmental Protection Agency
      2, XV; 5, LIV; 40, I, IV, VII
      Federal Acquisition Regulation
      48, 15
      Property Management Regulations
      41, 115
      Environmental Quality, Office of
      7, XXXI
      Equal Employment Opportunity Commission
      5, LXII; 29, XIV
      Equal Opportunity, Office of Assistant Secretary for
      24, I
      Executive Office of the President
      3, I
      Environmental Quality, Council on
      40, V
      Management and Budget, Office of
      2, Subtitle A; 5, III, LXXVII; 14, VI; 48, 99
      National Drug Control Policy, Office of
      2, XXXVI; 21, III
      National Security Council
      32, XXI; 47, II
      Presidential Documents
      3
      Science and Technology Policy, Office of
      32, XXIV; 47, II
      Trade Representative, Office of the United States
      15, XX
      Export-Import Bank of the United States
      2, XXXV; 5, LII; 12, IV
      
      Family Assistance, Office of
      45, II
      Farm Credit Administration
      5, XXXI; 12, VI
      Farm Credit System Insurance Corporation
      5, XXX; 12, XIV
      Farm Service Agency
      7, VII, XVIII
      Federal Acquisition Regulation
      48, 1
      Federal Aviation Administration
      14, I
      Commercial Space Transportation
      14, III
      Federal Claims Collection Standards
      31, IX
      Federal Communications Commission
      5, XXIX; 47, I
      Federal Contract Compliance Programs, Office of
      41, 60
      Federal Crop Insurance Corporation
      7, IV
      Federal Deposit Insurance Corporation
      5, XXII; 12, III
      Federal Election Commission
      5, XXXVII; 11, I
      Federal Emergency Management Agency
      44, I
      Federal Employees Group Life Insurance Federal Acquisition Regulation
      48, 21
      Federal Employees Health Benefits Acquisition Regulation
      48, 16
      Federal Energy Regulatory Commission
      5, XXIV; 18, I
      Federal Financial Institutions Examination Council
      12, XI
      Federal Financing Bank
      12, VIII
      Federal Highway Administration
      23, I, II
      Federal Home Loan Mortgage Corporation
      1, IV
      Federal Housing Enterprise Oversight Office
      12, XVII
      Federal Housing Finance Agency
      5, LXXX; 12, XII
      Federal Labor Relations Authority
      5, XIV, XLIX; 22, XIV
      Federal Law Enforcement Training Center
      31, VII
      Federal Management Regulation
      41, 102
      Federal Maritime Commission
      46, IV
      Federal Mediation and Conciliation Service
      29, XII
      Federal Mine Safety and Health Review Commission
      5, LXXIV; 29, XXVII
      Federal Motor Carrier Safety Administration
      49, III
      Federal Prison Industries, Inc.
      28, III
      Federal Procurement Policy Office
      48, 99
      Federal Property Management Regulations
      41, 101
      Federal Railroad Administration
      49, II
      Federal Register, Administrative Committee of
      1, I
      Federal Register, Office of
      1, II
      Federal Reserve System
      12, II
      Board of Governors
      5, LVIII
      Federal Retirement Thrift Investment Board
      5, VI, LXXVI
      Federal Service Impasses Panel
      5, XIV
      Federal Trade Commission
      5, XLVII; 16, I
      Federal Transit Administration
      49, VI
      Federal Travel Regulation System
      41, Subtitle F
      Financial Crimes Enforcement Network
      31, X
      Financial Research Office
      12, XVI
      Financial Stability Oversight Council
      12, XIII
      Fine Arts, Commission of
      45, XXI
      Fiscal Service
      31, II
      Fish and Wildlife Service, United States
      50, I, IV
      Food and Drug Administration
      21, I
      Food and Nutrition Service
      7, II
      Food Safety and Inspection Service
      9, III
      Foreign Agricultural Service
      7, XV
      Foreign Assets Control, Office of
      31, V
      Foreign Claims Settlement Commission of the United States
      45, V
      Foreign Service Grievance Board
      22, IX
      Foreign Service Impasse Disputes Panel
      22, XIV
      Foreign Service Labor Relations Board
      22, XIV
      Foreign-Trade Zones Board
      15, IV
      Forest Service
      36, II
      General Services Administration
      5, LVII; 41, 105
      Contract Appeals, Board of
      48, 61
      Federal Acquisition Regulation
      48, 5
      Federal Management Regulation
      41, 102
      Federal Property Management Regulations
      41, 101
      Federal Travel Regulation System
      41, Subtitle F
      
      General
      41, 300
      Payment From a Non-Federal Source for Travel Expenses
      41, 304
      Payment of Expenses Connected With the Death of Certain Employees
      41, 303
      Relocation Allowances
      41, 302
      Temporary Duty (TDY) Travel Allowances
      41, 301
      Geological Survey
      30, IV
      Government Accountability Office
      4, I
      Government Ethics, Office of
      5, XVI
      Government National Mortgage Association
      24, III
      Grain Inspection, Packers and Stockyards Administration
      7, VIII; 9, II
      Gulf Coast Ecosystem Restoration Council
      2, LIX; 40, VIII
      Harry S. Truman Scholarship Foundation
      45, XVIII
      Health and Human Services, Department of
      2, III; 5, XLV; 45, Subtitle A
      Centers for Medicare & Medicaid Services
      42, IV
      Child Support Enforcement, Office of
      45, III
      Children and Families, Administration for
      45, II, III, IV, X, XIII
      Community Services, Office of
      45, X
      Family Assistance, Office of
      45, II
      Federal Acquisition Regulation
      48, 3
      Food and Drug Administration
      21, I
      Indian Health Service
      25, V
      Inspector General (Health Care), Office of
      42, V
      Public Health Service
      42, I
      Refugee Resettlement, Office of
      45, IV
      Homeland Security, Department of
      2, XXX; 5, XXXVI; 6, I; 8, I
      Coast Guard
      33, I; 46, I; 49, IV
      Coast Guard (Great Lakes Pilotage)
      46, III
      Customs and Border Protection
      19, I
      Federal Emergency Management Agency
      44, I
      Human Resources Management and Labor Relations Systems
      5, XCVII
      Immigration and Customs Enforcement Bureau
      19, IV
      Transportation Security Administration
      49, XII
      HOPE for Homeowners Program, Board of Directors of
      24, XXIV
      Housing, Office of, and Multifamily Housing Assistance Restructuring, Office of
      24, IV
      Housing and Urban Development, Department of
      2, XXIV; 5, LXV; 24, Subtitle B
      Community Planning and Development, Office of Assistant Secretary for
      24, V, VI
      Equal Opportunity, Office of Assistant Secretary for
      24, I
      Federal Acquisition Regulation
      48, 24
      Federal Housing Enterprise Oversight, Office of
      12, XVII
      Government National Mortgage Association
      24, III
      Housing—Federal Housing Commissioner, Office of Assistant Secretary for
      24, II, VIII, X, XX
      Housing, Office of, and Multifamily Housing Assistance Restructuring, Office of
      24, IV
      Inspector General, Office of
      24, XII
      Public and Indian Housing, Office of Assistant Secretary for
      24, IX
      Secretary, Office of
      24, Subtitle A, VII
      Housing—Federal Housing Commissioner, Office of Assistant Secretary for
      24, II, VIII, X, XX
      Housing, Office of, and Multifamily Housing Assistance Restructuring, Office of
      24, IV
      Immigration and Customs Enforcement Bureau
      19, IV
      Immigration Review, Executive Office for
      8, V
      Independent Counsel, Office of
      28, VII
      Independent Counsel, Offices of
      28, VI
      Indian Affairs, Bureau of
      25, I, V
      Indian Affairs, Office of the Assistant Secretary
      25, VI
      Indian Arts and Crafts Board
      25, II
      Indian Health Service
      25, V
      Industry and Security, Bureau of
      15, VII
      
      Information Resources Management, Office of
      7, XXVII
      Information Security Oversight Office, National Archives and Records Administration
      32, XX
      Inspector General
      Agriculture Department
      7, XXVI
      Health and Human Services Department
      42, V
      Housing and Urban Development Department
      24, XII, XV
      Institute of Peace, United States
      22, XVII
      Inter-American Foundation
      5, LXIII; 22, X
      Interior, Department of
      2, XIV
      American Indians, Office of the Special Trustee
      25, VII
      Endangered Species Committee
      50, IV
      Federal Acquisition Regulation
      48, 14
      Federal Property Management Regulations System
      41, 114
      Fish and Wildlife Service, United States
      50, I, IV
      Geological Survey
      30, IV
      Indian Affairs, Bureau of
      25, I, V
      Indian Affairs, Office of the Assistant Secretary
      25, VI
      Indian Arts and Crafts Board
      25, II
      Land Management, Bureau of
      43, II
      National Indian Gaming Commission
      25, III
      National Park Service
      36, I
      Natural Resource Revenue, Office of
      30, XII
      Ocean Energy Management, Bureau of
      30, V
      Reclamation, Bureau of
      43, I
      Safety and Enforcement Bureau, Bureau of
      30, II
      Secretary of the Interior, Office of
      2, XIV; 43, Subtitle A
      Surface Mining Reclamation and Enforcement, Office of
      30, VII
      Internal Revenue Service
      26, I
      International Boundary and Water Commission, United States and Mexico, United States Section
      22, XI
      International Development, United States Agency for
      22, II
      Federal Acquisition Regulation
      48, 7
      International Development Cooperation Agency, United States
      22, XII
      International Development Finance Corporation, U.S.
      5, XXXIII; 22, VII
      International Joint Commission, United States and Canada
      22, IV
      International Organizations Employees Loyalty Board
      5, V
      International Trade Administration
      15, III; 19, III
      International Trade Commission, United States
      19, II
      Interstate Commerce Commission
      5, XL
      Investment Security, Office of
      31, VIII
      James Madison Memorial Fellowship Foundation
      45, XXIV
      Japan-United States Friendship Commission
      22, XVI
      Joint Board for the Enrollment of Actuaries
      20, VIII
      Justice, Department of
      2, XXVIII; 5, XXVIII; 28, I, XI; 40, IV
      Alcohol, Tobacco, Firearms, and Explosives, Bureau of
      27, II
      Drug Enforcement Administration
      21, II
      Federal Acquisition Regulation
      48, 28
      Federal Claims Collection Standards
      31, IX
      Federal Prison Industries, Inc.
      28, III
      Foreign Claims Settlement Commission of the United States
      45, V
      Immigration Review, Executive Office for
      8, V
      Independent Counsel, Offices of
      28, VI
      Prisons, Bureau of
      28, V
      Property Management Regulations
      41, 128
      Labor, Department of
      2, XXIX; 5, XLII
      Benefits Review Board
      20, VII
      Employee Benefits Security Administration
      29, XXV
      Employees' Compensation Appeals Board
      20, IV
      Employment Standards Administration
      20, VI
      Employment and Training Administration
      20, V
      Federal Acquisition Regulation
      48, 29
      Federal Contract Compliance Programs, Office of
      41, 60
      Federal Procurement Regulations System
      41, 50
      
      Labor-Management Standards, Office of
      29, II, IV
      Mine Safety and Health Administration
      30, I
      Occupational Safety and Health Administration
      29, XVII
      Public Contracts
      41, 50
      Secretary of Labor, Office of
      29, Subtitle A
      Veterans' Employment and Training Service, Office of the Assistant Secretary for
      41, 61; 20, IX
      Wage and Hour Division
      29, V
      Workers' Compensation Programs, Office of
      20, I, VII
      Labor-Management Standards, Office of
      29, II, IV
      Land Management, Bureau of
      43, II
      Legal Services Corporation
      45, XVI
      Libraries and Information Science, National Commission on
      45, XVII
      Library of Congress
      36, VII
      Copyright Royalty Board
      37, III
      U.S. Copyright Office
      37, II
      Management and Budget, Office of
      5, III, LXXVII; 14, VI; 48, 99
      Marine Mammal Commission
      50, V
      Maritime Administration
      46, II
      Merit Systems Protection Board
      5, II, LXIV
      Micronesian Status Negotiations, Office for
      32, XXVII
      Military Compensation and Retirement Modernization Commission
      5, XCIX
      Millennium Challenge Corporation
      22, XIII
      Mine Safety and Health Administration
      30, I
      Minority Business Development Agency
      15, XIV
      Miscellaneous Agencies
      1, IV
      Monetary Offices
      31, I
      Morris K. Udall Scholarship and Excellence in National Environmental Policy Foundation
      36, XVI
      Museum and Library Services, Institute of
      2, XXXI
      National Aeronautics and Space Administration
      2, XVIII; 5, LIX; 14, V
      Federal Acquisition Regulation
      48, 18
      National Agricultural Library
      7, XLI
      National Agricultural Statistics Service
      7, XXXVI
      National and Community Service, Corporation for
      2, XXII; 45, XII, XXV
      National Archives and Records Administration
      2, XXVI; 5, LXVI; 36, XII
      Information Security Oversight Office
      32, XX
      National Capital Planning Commission
      1, IV, VI
      National Counterintelligence Center
      32, XVIII
      National Credit Union Administration
      5, LXXXVI; 12, VII
      National Crime Prevention and Privacy Compact Council
      28, IX
      National Drug Control Policy, Office of
      2, XXXVI; 21, III
      National Endowment for the Arts
      2, XXXII
      National Endowment for the Humanities
      2, XXXIII
      National Foundation on the Arts and the Humanities
      45, XI
      National Geospatial-Intelligence Agency
      32, I
      National Highway Traffic Safety Administration
      23, II, III; 47, VI; 49, V
      National Imagery and Mapping Agency
      32, I
      National Indian Gaming Commission
      25, III
      National Institute of Food and Agriculture
      7, XXXIV
      National Institute of Standards and Technology
      15, II; 37, IV
      National Intelligence, Office of Director of
      5, IV; 32, XVII
      National Labor Relations Board
      5, LXI; 29, I
      National Marine Fisheries Service
      50, II, IV
      National Mediation Board
      5, CI; 29, X
      National Oceanic and Atmospheric Administration
      15, IX; 50, II, III, IV, VI
      National Park Service
      36, I
      National Railroad Adjustment Board
      29, III
      National Railroad Passenger Corporation (AMTRAK)
      49, VII
      National Science Foundation
      2, XXV; 5, XLIII; 45, VI
      Federal Acquisition Regulation
      48, 25
      National Security Council
      32, XXI
      National Security Council and Office of Science and Technology Policy
      47, II
      
      National Technical Information Service
      15, XI
      National Telecommunications and Information Administration
      15, XXIII; 47, III, IV, V
      National Transportation Safety Board
      49, VIII
      Natural Resource Revenue, Office of
      30, XII
      Natural Resources Conservation Service
      7, VI
      Navajo and Hopi Indian Relocation, Office of
      25, IV
      Navy, Department of
      32, VI
      Federal Acquisition Regulation
      48, 52
      Neighborhood Reinvestment Corporation
      24, XXV
      Northeast Interstate Low-Level Radioactive Waste Commission
      10, XVIII
      Nuclear Regulatory Commission
      2, XX; 5, XLVIII; 10, I
      Federal Acquisition Regulation
      48, 20
      Occupational Safety and Health Administration
      29, XVII
      Occupational Safety and Health Review Commission
      29, XX
      Ocean Energy Management, Bureau of
      30, V
      Oklahoma City National Memorial Trust
      36, XV
      Operations Office
      7, XXVIII
      Patent and Trademark Office, United States
      37, I
      Payment From a Non-Federal Source for Travel Expenses
      41, 304
      Payment of Expenses Connected With the Death of Certain Employees
      41, 303
      Peace Corps
      2, XXXVII; 22, III
      Pennsylvania Avenue Development Corporation
      36, IX
      Pension Benefit Guaranty Corporation
      29, XL
      Personnel Management, Office of
      5, I, IV, XXXV; 45, VIII
      Federal Acquisition Regulation
      48, 17
      Federal Employees Group Life Insurance Federal Acquisition Regulation
      48, 21
      Federal Employees Health Benefits Acquisition Regulation
      48, 16
      Human Resources Management and Labor Relations Systems, Department of Homeland Security
      5, XCVII
      Pipeline and Hazardous Materials Safety Administration
      49, I
      Postal Regulatory Commission
      5, XLVI; 39, III
      Postal Service, United States
      5, LX; 39, I
      Postsecondary Education, Office of
      34, VI
      President's Commission on White House Fellowships
      1, IV
      Presidential Documents
      3
      Presidio Trust
      36, X
      Prisons, Bureau of
      28, V
      Privacy and Civil Liberties Oversight Board
      6, X
      Procurement and Property Management, Office of
      7, XXXII
      Public and Indian Housing, Office of Assistant Secretary for
      24, IX
      Public Contracts, Department of Labor
      41, 50
      Public Health Service
      42, I
      Railroad Retirement Board
      20, II
      Reclamation, Bureau of
      43, I
      Refugee Resettlement, Office of
      45, IV
      Relocation Allowances
      41, 302
      Research and Innovative Technology Administration
      49, XI
      Rural Business-Cooperative Service
      7, XVIII, XLII
      Rural Development Administration
      7, XLII
      Rural Housing Service
      7, XVIII, XXXV
      Rural Utilities Service
      7, XVII, XVIII, XLII
      Safety and Environmental Enforcement, Bureau of
      30, II
      Saint Lawrence Seaway Development Corporation
      33, IV
      Science and Technology Policy, Office of
      32, XXIV
      Science and Technology Policy, Office of, and National Security Council
      47, II
      Secret Service
      31, IV
      Securities and Exchange Commission
      5, XXXIV; 17, II
      Selective Service System
      32, XVI
      Small Business Administration
      2, XXVII; 13, I
      Smithsonian Institution
      36, V
      Social Security Administration
      2, XXIII; 20, III; 48, 23
      Soldiers' and Airmen's Home, United States
      5, XI
      
      Special Counsel, Office of
      5, VIII
      Special Education and Rehabilitative Services, Office of
      34, III
      State, Department of
      2, VI; 22, I; 28, XI
      Federal Acquisition Regulation
      48, 6
      Surface Mining Reclamation and Enforcement, Office of
      30, VII
      Surface Transportation Board
      49, X
      Susquehanna River Basin Commission
      18, VIII
      Tennessee Valley Authority
      5, LXIX; 18, XIII
      Trade Representative, United States, Office of
      15, XX
      Transportation, Department of
      2, XII; 5, L
      Commercial Space Transportation
      14, III
      Emergency Management and Assistance
      44, IV
      Federal Acquisition Regulation
      48, 12
      Federal Aviation Administration
      14, I
      Federal Highway Administration
      23, I, II
      Federal Motor Carrier Safety Administration
      49, III
      Federal Railroad Administration
      49, II
      Federal Transit Administration
      49, VI
      Maritime Administration
      46, II
      National Highway Traffic Safety Administration
      23, II, III; 47, IV; 49, V
      Pipeline and Hazardous Materials Safety Administration
      49, I
      Saint Lawrence Seaway Development Corporation
      33, IV
      Secretary of Transportation, Office of
      14, II; 49, Subtitle A
      Transportation Statistics Bureau
      49, XI
      Transportation, Office of
      7, XXXIII
      Transportation Security Administration
      49, XII
      Transportation Statistics Bureau
      49, XI
      Travel Allowances, Temporary Duty (TDY)
      41, 301
      Treasury, Department of the
      2, X; 5, XXI; 12, XV; 17, IV; 31, IX
      Alcohol and Tobacco Tax and Trade Bureau
      27, I
      Community Development Financial Institutions Fund
      12, XVIII
      Comptroller of the Currency
      12, I
      Customs and Border Protection
      19, I
      Engraving and Printing, Bureau of
      31, VI
      Federal Acquisition Regulation
      48, 10
      Federal Claims Collection Standards
      31, IX
      Federal Law Enforcement Training Center
      31, VII
      Financial Crimes Enforcement Network
      31, X
      Fiscal Service
      31, II
      Foreign Assets Control, Office of
      31, V
      Internal Revenue Service
      26, I
      Investment Security, Office of
      31, VIII
      Monetary Offices
      31, I
      Secret Service
      31, IV
      Secretary of the Treasury, Office of
      31, Subtitle A
      Truman, Harry S. Scholarship Foundation
      45, XVIII
      United States and Canada, International Joint Commission
      22, IV
      United States and Mexico, International Boundary and Water Commission, United States Section
      22, XI
      U.S. Copyright Office
      37, II
      Utah Reclamation Mitigation and Conservation Commission
      43, III
      Veterans Affairs, Department of
      2, VIII; 38, I
      Federal Acquisition Regulation
      48, 8
      Veterans' Employment and Training Service, Office of the Assistant Secretary for
      41, 61; 20, IX
      Vice President of the United States, Office of
      32, XXVIII
      Wage and Hour Division
      29, V
      Water Resources Council
      18, VI
      Workers' Compensation Programs, Office of
      20, I, VII
      World Agricultural Outlook Board
      7, XXXVIII
    
    
      50 CFR (10-1-20 Edition)
      List of CFR Sections Affected
      
      List of CFR Sections Affected

      All changes in this volume of the Code of Federal Regulations (CFR) that were made by documents published in the Federal Register since January 1, 2015 are enumerated in the following list. Entries indicate the nature of the changes effected. Page numbers refer to Federal Register pages. The user should consult the entries for chapters, parts and subparts as well as sections for revisions.

      For changes to this volume of the CFR prior to this listing, consult the annual edition of the monthly List of CFR Sections Affected (LSA). The LSA is available at www.govinfo.gov. For changes to this volume of the CFR prior to 2001, see the “List of CFR Sections Affected, 1949-1963, 1964-1972, 1973-1985, and 1986-2000” published in 11 separate volumes. The “List of CFR Sections Affected 1986-2000” is available at www.govinfo.gov.
      
      
        2015
        (No regulations published)
      
      
        2016
        50 CFR
        81 FR
        Page
        Chapter I
        17.95 (b) amended
        8007, 17963
      
      
        2017
        (No regulations published)
      
      
        2018
        50 CFR
        83 FR
        Page
        Chapter I
        17.95 (b) amended
        18702
      
      
        2019
        (No regulations published)
      
      
        2020
        (Regulations published from January 1, 2020, through October 1, 2020)
        50 CFR
        85 FR
        Page
        Chapter I
        17.95 (b) table amended
        39090
      
      ○
    
  
